19-23649-rdd              Doc 3121              Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                                          Pg 1 of 1021



'$9,632/. :$5':(////3
/H[LQJWRQ$YHQXH
1HZ<RUN1HZ<RUN
7HOHSKRQH  
)DFVLPLOH  
0DUVKDOO6+XHEQHU
%HQMDPLQ6.DPLQHW]N\
7LPRWK\*UDXOLFK
(OL-9RQQHJXW
&KULVWRSKHU65REHUWVRQ

&RXQVHOWRWKH'HEWRUV
DQG'HEWRUVLQ3RVVHVVLRQ

81,7('67$7(6%$1.5837&<&2857
6287+(51',675,&72)1(:<25.

,QUH                                                             &KDSWHU
                                                                    
385'8(3+$50$/3HWDO                                         &DVH1R 5'' 
                                                                     
                                    'HEWRUV                         -RLQWO\$GPLQLVWHUHG 


    127,&(2)),/,1*2)(,*+7+3/$16833/(0(1738568$17727+(),)7+
          $0(1'('-2,17&+$37(53/$12)5(25*$1,=$7,212)
              385'8(3+$50$/3$1',76$)),/,$7(''(%7256

         3/($6( 7$.( 127,&( WKDW RQ -XQH   WKH DERYHFDSWLRQHG GHEWRUV DQG
GHEWRUV LQ SRVVHVVLRQ FROOHFWLYHO\ WKH³'HEWRUV´  ILOHG VROLFLWDWLRQ YHUVLRQV RI L WKH )LIWK
$PHQGHG -RLQW &KDSWHU  3ODQ RI 5HRUJDQL]DWLRQ RI 3XUGXH 3KDUPD /3 DQG ,WV $IILOLDWHG
'HEWRUV>',@ DVPRGLILHGDPHQGHGRUVXSSOHPHQWHGIURPWLPHWRWLPHWKH³3ODQ´ DQG
 LL WKH 'LVFORVXUH 6WDWHPHQW IRU )LIWK $PHQGHG -RLQW &KDSWHU  3ODQ RI 5HRUJDQL]DWLRQ RI
3XUGXH 3KDUPD /3 DQG ,WV $IILOLDWHG 'HEWRUV >',@ DV PRGLILHG DPHQGHG RU
VXSSOHPHQWHG IURP WLPH WR WLPH WKH³'LVFORVXUH 6WDWHPHQW´  &DSLWDOL]HG WHUPV XVHG EXW QRW
RWKHUZLVHGHILQHGKHUHLQVKDOOKDYHWKHPHDQLQJVDVFULEHGWRVXFKWHUPVLQWKH3ODQ


 7KH'HEWRUVLQWKHVHFDVHVDORQJZLWKWKHODVWIRXUGLJLWVRIHDFK'HEWRU¶VUHJLVWUDWLRQQXPEHULQWKHDSSOLFDEOH
MXULVGLFWLRQ DUH DV IROORZV 3XUGXH 3KDUPD /3   3XUGXH 3KDUPD ,QF   3XUGXH 7UDQVGHUPDO
7HFKQRORJLHV /3   3XUGXH 3KDUPD 0DQXIDFWXULQJ /3   3XUGXH 3KDUPDFHXWLFDOV /3  
,PEULXP 7KHUDSHXWLFV /3   $GORQ 7KHUDSHXWLFV /3   *UHHQILHOG %LR9HQWXUHV /3   6HYHQ
6HDV+LOO&RUS  2SKLU*UHHQ&RUS  3XUGXH3KDUPDRI3XHUWR5LFR  $YULR+HDOWK/3  
3XUGXH3KDUPDFHXWLFDO3URGXFWV/3  3XUGXH1HXURVFLHQFH&RPSDQ\  1D\DWW&RYH/LIHVFLHQFH,QF
  %XWWRQ/DQG/3  5KRGHV$VVRFLDWHV/3 1$ 3DXO/DQG,QF  4XLGQLFN/DQG/3  
5KRGHV 3KDUPDFHXWLFDOV /3   5KRGHV 7HFKQRORJLHV   8') /3   69& 3KDUPD /3   DQG
69& 3KDUPD ,QF   7KH 'HEWRUV¶ FRUSRUDWH KHDGTXDUWHUV LV ORFDWHG DW 2QH 6WDPIRUG )RUXP  7UHVVHU
%RXOHYDUG6WDPIRUG&7
19-23649-rdd      Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22               Main Document
                                          Pg 2 of 1021



        3/($6( 7$.( )857+(5 127,&( WKDW RQ $SULO   WKH 'HEWRUV ILOHG WKH
1RWLFH RI )LOLQJ RI 3ODQ 6XSSOHPHQW 3XUVXDQW WR WKH )LUVW $PHQGHG -RLQW &KDSWHU  3ODQ RI
5HRUJDQL]DWLRQ RI 3XUGXH 3KDUPD /3 DQG ,WV $IILOLDWHG 'HEWRUV >', @
 WKH³)LUVW3ODQ6XSSOHPHQW´ LQVXSSRUWRIWKH3ODQ

        3/($6( 7$.( )857+(5 127,&( WKDW RQ $SULO   WKH 'HEWRUV ILOHG WKH
1RWLFH RI )LOLQJ RI 6HFRQG 3ODQ 6XSSOHPHQW 3XUVXDQW WR WKH )LUVW $PHQGHG -RLQW &KDSWHU 
3ODQ RI 5HRUJDQL]DWLRQ RI 3XUGXH 3KDUPD /3 DQG ,WV $IILOLDWHG 'HEWRUV >',@
 WKH³6HFRQG3ODQ6XSSOHPHQW´ LQVXSSRUWRIWKH3ODQ

        3/($6( 7$.( )857+(5 127,&( WKDW RQ 0D\   WKH 'HEWRUV ILOHG WKH
1RWLFH RI )LOLQJ RI 7KLUG 3ODQ 6XSSOHPHQW 3XUVXDQW WR WKH 6HFRQG $PHQGHG -RLQW &KDSWHU 
3ODQ RI 5HRUJDQL]DWLRQ RI 3XUGXH 3KDUPD /3 DQG ,WV $IILOLDWHG 'HEWRUV >',@
 WKH³7KLUG3ODQ6XSSOHPHQW´ LQVXSSRUWRIWKH3ODQ

       3/($6( 7$.( )857+(5 127,&( WKDW RQ 0D\   WKH 'HEWRUV ILOHG WKH
1RWLFHRI)LOLQJRI)RXUWK3ODQ6XSSOHPHQW3XUVXDQWWRWKH6HFRQG$PHQGHG-RLQW&KDSWHU
3ODQ RI 5HRUJDQL]DWLRQ RI 3XUGXH 3KDUPD /3 DQG ,WV $IILOLDWHG 'HEWRUV >',@
 WKH³)RXUWK3ODQ6XSSOHPHQW´ LQVXSSRUWRIWKH3ODQ

        3/($6( 7$.( )857+(5 127,&( WKDW RQ 0D\   WKH 'HEWRUV ILOHG WKH
1RWLFH RI )LOLQJ RI )LIWK 3ODQ 6XSSOHPHQW 3XUVXDQW WR WKH )RXUWK $PHQGHG -RLQW &KDSWHU 
3ODQ RI 5HRUJDQL]DWLRQ RI 3XUGXH 3KDUPD /3 DQG ,WV $IILOLDWHG 'HEWRUV >',@
 WKH³)LIWK3ODQ6XSSOHPHQW´ LQVXSSRUWRIWKH3ODQ

        3/($6( 7$.( )857+(5 127,&( WKDW RQ -XQH   WKH 'HEWRUV ILOHG WKH
1RWLFHRI)LOLQJRI6L[WK3ODQ6XSSOHPHQW3XUVXDQWWRWKH)LIWK$PHQGHG-RLQW&KDSWHU3ODQ
RI 5HRUJDQL]DWLRQ RI 3XUGXH 3KDUPD /3 DQG ,WV $IILOLDWHG 'HEWRUV >',@
 WKH³6L[WK3ODQ6XSSOHPHQW´ LQVXSSRUWRIWKH3ODQ

        3/($6( 7$.( )857+(5 127,&( WKDW RQ -XQH   WKH 'HEWRUV ILOHG WKH
1RWLFH RI )LOLQJ RI 6HYHQWK 3ODQ 6XSSOHPHQW 3XUVXDQW WR WKH )LIWK $PHQGHG -RLQW &KDSWHU 
3ODQ RI 5HRUJDQL]DWLRQ RI 3XUGXH 3KDUPD /3 DQG ,WV $IILOLDWHG 'HEWRUV >',@
 WKH³6HYHQWK3ODQ6XSSOHPHQW´ LQVXSSRUWRIWKH3ODQ

        3/($6( 7$.( )857+(5 127,&( WKDW WKH 'HEWRUV KHUHE\ ILOH WKLV (LJKWK 3ODQ
6XSSOHPHQW3XUVXDQWWRWKH)LIWK$PHQGHG-RLQW&KDSWHU3ODQRI5HRUJDQL]DWLRQRI3XUGXH
3KDUPD/3DQG,WV$IILOLDWHG'HEWRUV WKLV³(LJKWK3ODQ6XSSOHPHQW´DQGWRJHWKHUZLWKWKH
)LUVW3ODQ6XSSOHPHQWWKH6HFRQG3ODQ6XSSOHPHQWWKH7KLUG3ODQ6XSSOHPHQWWKH)RXUWK3ODQ
6XSSOHPHQW WKH )LIWK 3ODQ 6XSSOHPHQW WKH 6L[WK 3ODQ 6XSSOHPHQW DQG WKH 6HYHQWK 3ODQ
6XSSOHPHQWHDFKDVPD\EHDPHQGHGPRGLILHGRUVXSSOHPHQWHGIURPWLPHWRWLPHWKH³3ODQ
6XSSOHPHQW´ LQVXSSRUWRIWKH3ODQ

       3/($6( 7$.( )857+(5 127,&( WKDW WKLV (LJKWK 3ODQ 6XSSOHPHQW FRQWDLQV WKH
IROORZLQJGRFXPHQWVDVPD\EHDPHQGHGPRGLILHGRUVXSSOHPHQWHGIURPWLPHWRWLPHE\WKH
'HEWRUVLQDFFRUGDQFHZLWKWKH3ODQ




                                                   
19-23649-rdd   Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 3 of 1021



      ([KLELW$     +RVSLWDO7'3

      ([KLELW$ 5HGOLQH RI +RVSLWDO 7'3 DJDLQVW WKH YHUVLRQ ILOHG ZLWK WKH 6L[WK 3ODQ
                   6XSSOHPHQW

      ([KLELW(     7337'3

      ([KLELW( 5HGOLQHRI7337'3

      ([KLELW*     12$77'3

      ([KLELW* 5HGOLQH RI 12$7 7'3 DJDLQVW WKH YHUVLRQ ILOHG ZLWK WKH 6L[WK 3ODQ
                   6XSSOHPHQW

      ([KLELW+     7ULEH7'3

      ([KLELW+ 5HGOLQH RI 7ULEH 7'3 DJDLQVW WKH YHUVLRQ ILOHG ZLWK WKH 6L[WK 3ODQ
                   6XSSOHPHQW

      ([KLELW.     0DVWHU7'3

      ([KLELW. 5HGOLQH RI 0DVWHU 7'3 DJDLQVW WKH YHUVLRQ ILOHG ZLWK WKH )LIWK 3ODQ
                   6XSSOHPHQW

      ([KLELW2     +RVSLWDO7UXVW$JUHHPHQW

      ([KLELW3     1$60RQLWRULQJ7UXVW$JUHHPHQW

      ([KLELW4     7337UXVW$JUHHPHQW

      ([KLELW5     12$7$JUHHPHQW

      ([KLELW6     7ULEDO$EDWHPHQW)XQG7UXVW ³7$)7´ $JUHHPHQW

      ([KLELW7     7ULEDO 2SLRLG $EDWHPHQW )XQG //& ³7ULEH 2SLRLG //&´  2SHUDWLQJ
                     $JUHHPHQW

      ([KLELW8     0'7$JUHHPHQW

      ([KLELW9     1HZ&R7UDQVIHU$JUHHPHQW

      ([KLELW:     1HZ&R2SHUDWLQJ$JUHHPHQW

      ([KLELW;     7RS&R2SHUDWLQJ$JUHHPHQW

      ([KLELW<     1HZ&R&UHGLW6XSSRUW$JUHHPHQW

      ([KLELW=     3$7$JUHHPHQW



                                                
19-23649-rdd      Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                 Main Document
                                           Pg 4 of 1021



        ([KLELW$$ 6KDUHKROGHU6HWWOHPHQW$JUHHPHQW

        ([KLELW%%      ,GHQWLW\'LVFORVXUHV

        ([KLELW&& 6FKHGXOHRI5HWDLQHG&DXVHVRI$FWLRQ

        ([KLELW'' 6FKHGXOHRI([FOXGHG3DUWLHV

        ([KLELW((      5HVWUXFWXULQJ6WHSV0HPRUDQGXP

        ([KLELW))      (VWLPDWHRI,QLWLDO12$7'LVWULEXWLRQ

        ([KLELW** 6FKHGXOHRI5HMHFWHG&RQWUDFWV

([KLELWVDQGVFKHGXOHVWR3ODQ6XSSOHPHQWGRFXPHQWVZLWKRXWFKDQJHVKDYHEHHQRPLWWHGIURP
5HGOLQHV

        3/($6( 7$.( )857+(5 127,&( WKDW WKH IRUPV RI GRFXPHQWV FRQWDLQHG LQ WKH
3ODQ6XSSOHPHQWDUHLQWHJUDOWRDQGDUHFRQVLGHUHGSDUWRIWKH3ODQ,IWKH3ODQLVFRQILUPHGWKH
GRFXPHQWVFRQWDLQHGLQWKH3ODQ6XSSOHPHQWZLOOEHDSSURYHGE\WKH%DQNUXSWF\&RXUWSXUVXDQW
WRWKHRUGHUFRQILUPLQJWKH3ODQ

         3/($6(7$.()857+(5127,&(WKDWH[FHSWDVRWKHUZLVHQRWHGWKHGRFXPHQWV
FRQWDLQHG KHUHLQ DUH LQ GUDIW IRUP DQG UHPDLQ VXEMHFW WR FRQWLQXLQJ UHYLHZ DQG QHJRWLDWLRQ
DPRQJ WKH 'HEWRUV DQG LQWHUHVWHG SDUWLHV ZLWK UHVSHFW WKHUHWR DQG WKHUHIRUH UHPDLQ VXEMHFW WR
PDWHULDOFKDQJH7KH'HEWRUVUHVHUYHWKHULJKWVXEMHFWWRWKHWHUPVDQGFRQGLWLRQVVHWIRUWKLQ
WKH 3ODQ WR DOWHU DPHQG PRGLI\ RU VXSSOHPHQW DQ\ GRFXPHQW LQ WKH 3ODQ 6XSSOHPHQW DW DQ\
WLPHEHIRUHWKH(IIHFWLYH'DWHRIWKH3ODQRUDQ\VXFKRWKHUGDWHDVPD\EHSURYLGHGIRUE\WKH
3ODQRUE\RUGHURIWKH%DQNUXSWF\&RXUWSURYLGHGWKDWLIDQ\GRFXPHQWLQWKH3ODQ6XSSOHPHQW
LV DOWHUHG DPHQGHG PRGLILHG RU VXSSOHPHQWHG LQ DQ\ PDWHULDO UHVSHFW SULRU WR WKH KHDULQJ WR
FRQILUPWKH 3ODQ WKH 'HEWRUVZLOO ILOH DUHGOLQHRI VXFK GRFXPHQW ZLWK WKH %DQNUXSWF\ &RXUW
(DFK3ODQ6XSSOHPHQWGRFXPHQWUHPDLQVVXEMHFWWRWKHFRQVHQWULJKWVRIWKHDSSOLFDEOHSDUWLHVLQ
DFFRUGDQFHZLWKWKHWHUPVRIWKH3ODQ)RUWKHDYRLGDQFHRIGRXEWWKHLQFOXVLRQLQWKLV(LJKWK
3ODQ 6XSSOHPHQW RI DQ\ GRFXPHQW GRHV QRW DQG VKDOO QRW EH FRQVWUXHG WR PHDQ WKDW DQ\ VXFK
SDUW\KDVSURYLGHGVXFKFRQVHQW

        3/($6( 7$.( )857+(5 127,&( WKDW FRSLHV RI WKH 3ODQ 6XSSOHPHQW WKH 3ODQ
DQG WKH 'LVFORVXUH 6WDWHPHQW PD\ EH REWDLQHG IUHH RI FKDUJH E\ YLVLWLQJ WKH ZHEVLWH RI 3ULPH
&OHUN//&DWKWWSVUHVWUXFWXULQJSULPHFOHUNFRPSXUGXHSKDUPD<RXPD\DOVRREWDLQFRSLHVRI
DQ\ SOHDGLQJV E\ YLVLWLQJ WKH %DQNUXSWF\ &RXUW¶V ZHEVLWH DW KWWSZZZQ\VEXVFRXUWVJRY LQ
DFFRUGDQFHZLWKWKHSURFHGXUHVDQGIHHVVHWIRUWKWKHUHLQ

       3/($6( 7$.( )857+(5 127,&( WKDW WKH &RQILUPDWLRQ +HDULQJ ZLOO EH
FRPPHQFHGRQ$XJXVWDWDPSUHYDLOLQJ(DVWHUQ7LPHEHIRUHWKH+RQRUDEOH
5REHUW''UDLQLQWKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH6RXWKHUQ'LVWULFWRI1HZ<RUN
ORFDWHGDW4XDUURSDV6WUHHW:KLWH3ODLQV1HZ<RUNSURYLGHGWKDWSXUVXDQWWR
*HQHUDO 2UGHU 0 GDWHG 0DUFK   0RUULV &-  ³*HQHUDO 2UGHU 0´  VXFK
+HDULQJVKDOOEHFRQGXFWHGWHOHSKRQLFDOO\VRORQJDV*HQHUDO2UGHU0LVLQHIIHFWRUXQOHVV


                                                     
19-23649-rdd      Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                 Main Document
                                            Pg 5 of 1021



otherwise ordered by the Bankruptcy Court.2 Please be advised that the Confirmation Hearing
may be continued from time to time by the Bankruptcy Court without further notice.

Dated: July 7, 2021
       New York, New York


                                                   DAVIS POLK & WARDWELL LLP

                                                   By:    /s/ Eli J. Vonnegut

                                                   450 Lexington Avenue
                                                   New York, New York 10017
                                                   Telephone: (212) 450-4000
                                                   Facsimile: (212) 701-5800
                                                   Marshall S. Huebner
                                                   Benjamin S. Kaminetzky
                                                   Timothy Graulich
                                                   Eli J. Vonnegut
                                                   Christopher S. Robertson

                                                   Counsel to the Debtors
                                                   and Debtors in Possession




2
 A copy of General Order M-543 can be obtained by visiting https://www.nysb.uscourts.gov/news/general-order-m-
543-court-operations-under-exigent-circumstances-created-covid-19.




                                                      5
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                    Pg 6 of 1021



                                   EXHIBIT A

                                   Hospital TDP
19-23649-rdd       Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                     Main Document
                                             Pg 7 of 1021



                                        HOSPITAL TRUST
                                   DISTRIBUTION PROCEDURES1

§ 1.    APPLICABILITY.

Pursuant to the plan of reorganization of Purdue Pharma L.P. and its Debtor affiliates (the “Plan”)2
and the Master TDP, the following claims (“Hospital Channeled Claims”) shall be channeled to
and liability therefor shall be assumed by the Hospital Trust as of the Effective Date: (i) all Hospital
Claims,3 which include all Claims against the Debtors held by providers of healthcare treatment
services or any social services, in their capacity as such, that are not Domestic Governmental
Entities, and (ii) all Released Claims and Shareholder Released Claims held by providers of
healthcare treatment services or any social services, in their capacity as such, that are not Domestic
Governmental Entities. Hospital Channeled Claims shall be administered, liquidated and
discharged pursuant to the Hospital Trust Documents, and satisfied solely from funds held by the
Hospital Trust as and to the extent provided in these distribution procedures (this “Hospital TDP”).
This Hospital TDP sets forth the manner in which the Hospital Trust shall make Abatement
Distributions to Holders of Hospital Channeled Claims (such Abatement Distributions, “Hospital
Abatement Distributions”) that satisfy the eligibility criteria for Authorized Recipients set forth
herein. Hospital Channeled Claims shall be fully discharged pursuant to this Hospital TDP.

Hospital Authorized Recipients (as defined below) are required to use all funds distributed to them
from the Hospital Trust solely and exclusively for (i) the Authorized Abatement Purposes set forth
in § 7 or (ii) the payment of attorneys’ fees and costs of Holders of Hospital Channeled Claims
(including counsel to the Ad Hoc Group of Hospitals) (such Authorized Abatement Purposes,
collectively, “Hospital Authorized Abatement Purposes”).

§ 2.    CLAIMS ADMINISTRATION.

The Plan contemplates that the Hospital Trust will receive a total of $250 million over time, with
an initial payment of $25 million to the Hospital Trust on the Effective Date (the “Initial Hospital
Trust Distribution”) and five subsequent payments to the Hospital Trust from the Master
Disbursement Trust in the following amounts: (i) $35 million on July 31, 2022, (ii) $45 million on
July 31, 2023, (iii) $45 million on July 31, 2024, (iv) $50 million on July 31, 2025, and (v) $50




1   These procedures are qualified by the terms of the Plan. Holders of Hospital Channeled Claims are strongly
    advised to review the Plan as well as all of the Hospital Trust Documents and the Debtors’ Disclosure Statement
    for additional information on the terms of the Plan and the treatment of Hospital Channeled Claims.
2   Terms used but not defined herein shall have the meaning ascribed to them in the Plan.
3   For the avoidance of doubt, “Hospital Claim” as defined in the Plan includes, without limitation, (i) the Claims
    set forth in the 1,030 Proofs of Claim filed by hospitals and the 150 Proofs of Claim filed by other treatment
    providers and (ii) Claims against the Debtors held by non-federal acute care hospitals as defined by the U.S.
    Centers for Medicare and Medicaid Services (“CMS”), and non-federal hospitals and hospital districts that are
    required by law to provide inpatient acute care and/or fund the provision of inpatient acute care.
19-23649-rdd        Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                        Main Document
                                              Pg 8 of 1021



million on July 31, 2026.4 So long as he is able to serve as of the Effective Date, the presumptive
trustee of the Hospital Trust is Hon. Thomas Hogan (Ret.) (the “Trustee”). If Judge Hogan is not
able to serve, then a new Trustee will be selected in accordance with the Plan in advance of the
Effective Date by the Ad Hoc Group of Hospitals with the consent of the Debtors (which consent
shall not be unreasonably withheld, delayed or denied).5 The Ad Hoc Group of Hospitals is a
group of certain Holders of Hospital Channeled Claims consisting of the Ad Hoc Group of
Hospitals identified in the Second Amended Verified Statement of the Ad Hoc Group of Hospitals
Pursuant to Bankruptcy Rule 2019 [D.I. 1536].

The Trustee shall have the power and authority to perform all functions on behalf of the Hospital
Trust, and shall undertake all administrative responsibilities as are provided in the Plan and the
Hospital Trust Documents.6 The Trustee shall be responsible for all decisions and duties with
respect to the Hospital Trust.7

The Trustee shall have the authority to determine the eligibility of Hospital Authorized Recipients
and the amount of Hospital Abatement Distributions made by the Hospital Trust. In order to
qualify as a Hospital Authorized Recipient and be eligible to receive a Hospital Abatement
Distribution, Holders of Hospital Channeled Claims must comply with the terms, provisions and
procedures set forth herein, including the Hospital Abatement Distribution Form Deadline and the
timely submission of all forms required pursuant hereto. The Trustee may investigate any Hospital
Channeled Claim, and may request information from any Holder of a Hospital Channeled Claim



4   In the event that any payment date is on a date that is not a Business Day, then the making of such payment may
    be completed on the next succeeding Business Day, but shall be deemed to have been completed as of the required
    date.
5   The Hospital Trust Agreement shall provide that, in the event of a vacancy in the Trustee position, whether by
    term expiration, death, retirement, resignation, or removal, the vacancy shall be filled by the unanimous vote of
    the Hospital Trust Advisory Committee (the “TAC”); in the event that the TAC cannot appoint a successor Trustee,
    for any reason, the Bankruptcy Court shall select the successor Trustee.
6   The Hospital Trust Agreement shall provide that the Trustee shall have the power to appoint such officers, hire
    such employees, engage such legal, financial, accounting, investment, auditing, forecasting, and other consultants,
    advisors, and agents as the business of the Hospital Trust requires, and delegate to such persons such powers and
    authorities as the fiduciary duties of the Trustee permit and as the Trustee, in its discretion, deem advisable or
    necessary in order to carry out the terms of the Hospital Trust, including without limitation the Delaware Trustee,
    and any third-party claims or noticing agent deemed necessary or convenient by the Trustee, and pay reasonable
    compensation to those employees, legal, financial, accounting, investment, auditing, forecasting, and other
    consultants, advisors, and agents employed by the Trustee after the Effective Date (including those engaged by
    the Hospital Trust in connection with its alternative dispute resolution activities).
7   The Hospital Trust Agreement shall provide that: (i) the Trustee shall receive a retainer from the Hospital Trust
    for his or her service as a Trustee in the amount of $25,000 per annum, paid annually; (ii) hourly time shall first
    be billed and applied to the annual retainer; (iii) hourly time in excess of the annual retainer shall be paid by the
    Hospital Trust; (iv) for all time expended as a Trustee, including attending meetings, preparing for such meetings,
    and working on authorized special projects, the Trustee shall receive the sum of $525 per hour; (v) for all non-
    working travel time in connection with Hospital Trust business, the Trustee shall receive the sum of $275 per
    hour; (vi) all time shall be computed on a decimal (1/10th) hour basis; and (vii) the Trustee shall not be required
    to post any bond or other form of surety or security unless otherwise ordered by the Bankruptcy Court.



                                                           2
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                         Pg 9 of 1021



to ensure compliance with the terms set forth in this Hospital TDP, the other Hospital Trust
Documents and the Plan.

Pursuant to section 1123(b)(3)(B) of the Bankruptcy Code and applicable state corporate law, the
Trustee shall be and is appointed as the successor-in-interest to, and the representative of, the
Debtors and their Estates for the retention, enforcement, settlement or adjustment of the Hospital
Channeled Claims.

In accordance with Section 5.11(b) and (c) of the Plan, the Trustee shall receive copies of all Proofs
of Claims for the Hospital Claims on the Effective Date, and shall be entitled to make reasonable
requests to NewCo for additional information and documents reasonably necessary for the
administration of the Hospital Trust, which may include those medical, prescription or business
records of the Debtors related to the Hospital Channeled Claims, which records shall be transferred
to NewCo on the Effective Date.

§ 3.   QUALIFYING CERTIFICATION.

To qualify as a Hospital Authorized Recipient, a Holder of a Hospital Channeled Claim must
certify in its Hospital Abatement Distribution Form (as defined below) that:

       (a)     It adheres to the standard of care for the emergency department, hospital wards and
               outpatient clinics at the time of any prospective evaluation, diagnosis, and treatment
               of OUD, including with respect to the applicable standard of care for the treatment
               of addiction, acute withdrawal and treatment for OUD with medication assisted
               treatment; and

       (b)     It provides discharge planning and post-discharge care coordination for patients
               with OUD, including information for appropriate OUD treatment services.

A Holder of a Hospital Channeled Claim must demonstrate through the Requisite Hospital Claims
data that it has been damaged in the past and reasonably anticipates incurring additional abatement
expenses in the future arising from patients suffering from OUD; if it does not do so, then it will
not receive any Hospital Abatement Distribution.

§ 4.   ELIGIBILITY FOR HOSPITAL ABATEMENT DISTRIBUTIONS; NOTICES.

       (a)     Eligibility for Hospital Abatement Distributions

To qualify as a Hospital Authorized Recipient eligible to receive Hospital Abatement Distributions
from the Hospital Trust, each applicable Holder of a Hospital Channeled Claim must:

               (i)     Have timely filed a Proof of Claim in the Debtors’ Chapter 11 case (that is,
                       on or before July 30, 2020); provided, that this requirement shall not apply
                       to a Holder of a Hospital Channeled Claim that (a) is listed on the national
                       registry of hospitals maintained by the American Hospital Directory®, as
                       in effect on the Effective Date and (b) is (x) a non-federal acute care hospital
                       as defined by CMS or (y) a non-federal hospital or hospital district that is



                                                  3
19-23649-rdd       Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                     Main Document
                                             Pg 10 of 1021



                          required by law to provide inpatient acute care and/or fund the provision of
                          inpatient acute care;

                 (ii)     Timely submit the form attached hereto as Exhibit A (the “Hospital
                          Abatement Distribution Form”) containing:

                          A.       the certification set forth in § 3;

                          B.       a certification signed by the Holder of a Hospital Channeled Claim
                                   or its attorney attesting to the accuracy and truthfulness of the
                                   Holder of a Hospital Channeled Claim’s submission. Such
                                   certification must include an attestation that no data required for
                                   claims processing and distribution valuation, and no records or
                                   information that would reasonably be relevant to the valuation of the
                                   distribution, have been misrepresented or withheld; and

                          C.       the certification that the Holder of a Hospital Channeled Claim will
                                   comply with § 7 in its use of any funds distributed to it; and

                 (iii)    Provided all of the requisite claims data (as described in § 5 the “Requisite
                          Claims Data”) as part of a timely filed Proof of Claim or in connection with
                          submitting a Hospital Abatement Distribution Form.

Any Holder of a Hospital Channeled Claim who meets all of the above criteria (i)-(iii) (each, a
“Hospital Authorized Recipient”) shall qualify for Hospital Abatement Distributions, subject to
the limitations otherwise set forth herein; however, if such Holder does not meet such criteria, then
it will not qualify as a Hospital Authorized Recipient and will not receive any Hospital Abatement
Distributions. Any discrepancy as to whether a Holder of a Hospital Channeled Claim qualifies
as a Hospital Authorized Recipient pursuant to the criteria as set forth in this § 4(a) will be resolved
by the Trustee.

Those Hospital Claims that are evidenced by timely filed Proofs of Claim in the Debtors’ Chapter
11 Cases (that is, for which Proofs of Claim were filed prior to or on the General Bar Date of July
30, 2020, i.e., D.I. 1536) that contained all of the Requisite Claims Data for such Hospital Claims
have satisfied the requirements of §§ 4(a)(i) and 4(a)(iii), and shall be required to submit only a
Hospital Abatement Distribution Form that provides the certifications set forth in § 4(a)(ii) to
qualify for Hospital Abatement Distributions.8

FOR AVOIDANCE OF DOUBT, FOR A HOLDER OF A HOSPITAL CHANNELED CLAIM
TO QUALIFY AS A HOSPITAL AUTHORIZED RECIPIENT AND BE ELIGIBLE TO
RECEIVE A HOSPITAL ABATEMENT DISTRIBUTION, SUCH HOLDER OF A HOSPITAL

8   There are approximately 1,180 Hospital Claims believed to satisfy the requirements of §§ 4(a)(i) and 4(a)(iii),
    comprising approximately 1,030 Proofs of Claim filed by hospitals and 150 Proofs of Claim filed by other
    treatment providers; this Hospital TDP does not constitute an admission by the Trustee that such Proofs of Claim
    in fact contained all applicable Requisite Claims Data, and the Trustee reserves the right to request additional
    information from any Holder of a Hospital Channeled Claim before such Holder of a Hospital Channeled Claim
    is determined to be a Hospital Authorized Recipient.



                                                         4
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                         Pg 11 of 1021



CHANNELED CLAIM MUST TIMELY SUBMIT A FULLY COMPLETED HOSPITAL
ABATEMENT DISTRIBUTION FORM BY OR BEFORE THE HOSPITAL ABATEMENT
DISTRIBUTION FORM DEADLINE (THAT IS, FORTY-FIVE (45) DAYS AFTER THE DATE
OF THE APPLICABLE HOSPITAL ABATEMENT DISTRIBUTION DEADLINE NOTICE,
AS SET FORTH HEREIN).

      (b)      Notices

               (i)     As soon as reasonably practicable after the Effective Date of the Plan, the
                       Trustee or the Claims Administrator, as applicable, shall cause a notice to
                       be served on each Holder of a Hospital Channeled Claim that (i) is listed on
                       the national registry of hospitals maintained by the American Hospital
                       Directory ®, as in effect on the Effective Date and (ii) is (x) a non-federal
                       acute care hospital as defined by CMS or (y) a non-federal hospital or
                       hospital district that is required by law to provide inpatient acute care and/or
                       fund the provision of inpatient acute care. Such notice shall contain, among
                       other things that the Trustee deems reasonable and appropriate under the
                       circumstances, (i) this Hospital TDP, including the Hospital Abatement
                       Distribution Form attached hereto, (ii) the URL for the Debtors’ claims and
                       noticing website where such Hospitals can locate the Plan
                       (https://restructuring.primeclerk.com/purduepharma), and (iii) clear
                       instructions for submitting a Hospital Abatement Distribution Form to the
                       Trustee, the deadline set forth in each such Hospital Abatement Distribution
                       Form for submitting the Hospital Abatement Distribution Form being 45
                       days after the date of such notice.

               (ii)    Also as soon as reasonably practicable after the Effective Date, the Trustee
                       or the Claims Administrator, as applicable, shall cause a notice (each such
                       notice, and each notice delivered pursuant to § 4(b)(i) above, a “Hospital
                       Abatement Distribution Deadline Notice”) to be served on each of the
                       Holders of the approximately 1,180 Hospital Claims for which there are
                       timely filed Proofs of Claim, indicating whether such Proof of Claim
                       contained the Requisite Claims Data for such Hospital Claim, and providing
                       each such Holder of a Hospital Channeled Claim with 45 days from the date
                       of such notice to submit a Hospital Abatement Distribution Form that
                       complies with this § 4. Such notice shall make clear whether the applicable
                       Proof of Claim (i) contained the Requisite Claims Data (and therefore such
                       Holder of a Hospital Channeled Claim is required to provide only the
                       certifications set forth in § 4(a)(ii)) or (ii) did not contain the Requisite
                       Claims Data in its Proof of Claim (and therefore such Holder of a Hospital
                       Channeled Claim is required to satisfy both §§ 4(a)(ii) and 4(a)(iii) hereof
                       when it submits its Hospital Abatement Distribution Form).

               (iii)   For any Holder of a Hospital Channeled Claim that receives a Hospital
                       Abatement Distribution Deadline Notice pursuant to §§ 4(b)(i) or 4(b)(ii)
                       hereof and submits a Hospital Abatement Distribution Form, and all of its
                       parts, by the applicable deadline (with respect to each such notice, the


                                                  5
19-23649-rdd     Doc 3121    Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 12 of 1021



                      “Hospital Abatement Distribution Form Deadline”) and whose Hospital
                      Abatement Distribution Form is substantially complete but otherwise
                      defective in such a manner as to render such Holder of a Hospital Channeled
                      Claim ineligible to receive Hospital Abatement Distributions, and to the
                      extent such defect is determined by the Trustee to be curable, the Trustee,
                      as applicable, shall provide such Holder of a Hospital Channeled Claim with
                      notice of the defect and a reasonable period of time following delivery of
                      such notice for such Holder of a Hospital Channeled Claim to cure such
                      defective Hospital Abatement Distribution Form. The Trustee shall exercise
                      discretion in determining defect, curability and the period of time in which
                      a defect may be cured. Under no circumstance is the Trustee obligated to
                      send a notice of defect for Hospital Abatement Distribution Forms that do
                      not provide responses to the requirements set forth under §§ 4(a)(ii) and
                      4(a)(iii).

               (iv)   Other than pursuant to the cure procedures set forth herein, any Holder of a
                      Hospital Channeled Claim that does not submit a Hospital Abatement
                      Distribution Form shall not qualify as a Hospital Authorized Recipient, and
                      any Holder of a Hospital Channeled Claim that submits a Hospital
                      Abatement Distribution Form after the Hospital Abatement Distribution
                      Form Deadline shall not qualify as a Hospital Authorized Recipient. No
                      Hospital Abatement Distribution Form shall be accepted after the Hospital
                      Abatement Distribution Form Deadline.

§ 5.   EVIDENCE FOR             DETERMINATION              OF     HOSPITAL         ABATEMENT
       DISTRIBUTIONS.

       (a)     To permit the Trustee to evaluate the amount each Hospital Authorized Recipient
               is to receive as a Hospital Abatement Distribution, and to the extent not already
               submitted in connection with its Proof of Claim, a Holder of a Hospital Channeled
               Claim must submit all of the following, non-exhaustive, data and types of
               documents, unless otherwise determined in the discretion of the Trustee in
               consultation with the TAC and consistent with § 4(b)(iii):

               (i)    A properly and fully completed Hospital Abatement Distribution Form,
                      with all its parts and requisite submissions, as established by the Trustee,
                      consistent with the requirements set forth in § 4; and

               (ii)   copies of all claims, complaints, proofs of claim, notices, settlement
                      documents, releases, recoveries, compensation received, or similar
                      documents that a Holder of a Hospital Channeled Claim submits or entered
                      into in respect of claims asserted against or to be asserted against any other
                      entity or person arising from or related to such Holder of a Hospital
                      Channeled Claim’s OUD program or related to any of the injuries that
                      underlie that claim presented to the Trustee.




                                                6
19-23649-rdd       Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                      Main Document
                                             Pg 13 of 1021



The Trustee may request additional information as reasonably necessary in the opinion of the
Trustee to determine the amount to be distributed to a Hospital Authorized Recipient. The Trustee
shall establish a reasonable timeframe in which a Hospital Authorized Recipient must provide any
requested information.

§ 6.    DETERMINATION OF HOSPITAL ABATEMENT DISTRIBUTION AMOUNTS.

        (a)      The Trustee (or its agents or representatives) shall review the timely submitted
                 Hospital Abatement Distribution Forms.

        (b)      The Trustee shall utilize (but shall have no rights in or to the intellectual property
                 contained in) the proprietary Legier Model and Algorithm (the “Model”), prepared
                 and operated by Legier & Company, apac, for determining the amount of each
                 Hospital Abatement Distribution. The amount of the Hospital Abatement
                 Distribution to be paid to each Hospital Authorized Recipient shall be determined
                 within 120 days after the applicable Hospital Abatement Distribution Form
                 Deadline or in a period of time determined by the Trustee to be most practicable.

        (c)      The Model shall determine the amount distributable to each Hospital Authorized
                 Recipient based on (1) the diagnostic codes associated with operational charges
                 incurred by the Hospital Authorized Recipient in connection with the treatment of
                 Opioid Use Disorder, (2) the portion of such charges that were not reimbursed, and
                 (3) the following distribution determination factors and weights:9

                 (i)      Units of morphine milligram equivalents (MME) dispensed in the Hospital
                          Authorized Recipient’s service area (“Service Area”) during the period
                          January 1, 2006-December 31, 2014 (the “Measurement Period”) (to be
                          weighted at 10%);

                 (ii)     Opioid use disorder rates at the State level, pro-rated for each Hospital
                          Authorized Recipient (to be weighted at 10%);

                 (iii)    Opioid overdose deaths in the Hospital Authorized Recipient’s Service
                          Area (to be weighted at 8.75%)

                 (iv)     Operational impact calculated using the Model, to include opioid diagnoses,
                          and charge and reimbursement data (to be weighted at 35%);

                 (v)      Hospital Authorized Recipient’s opioid related patients as a percentage of
                          its total patients (to be weighted at 18.75%);

                 (vi)     17.5% for either



9   The Model calculates a Hospital Authorized Recipient’s loss resulting from its treatment of patients with OUD
    and other opioid diagnoses, considering the total charges and collections for each, among other things, including
    a causation algorithm applied to each patient encounter.



                                                         7
19-23649-rdd         Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                   Main Document
                                              Pg 14 of 1021



                            A.      such Hospital Authorized Recipient having filed a timely Proof of
                                    Claim in the Purdue Pharma bankruptcy claim filing process, or

                            B.      such Hospital Authorized Recipient having been designated as a
                                    “Safety Net Hospital”10 on the Effective Date.

§ 7.      HOSPITAL AUTHORIZED ABATEMENT PURPOSES.

          (a)      All net funds (after the deduction of all legal fees and litigation expenses, as
                   described herein, and in the Hospital Trust Agreement) distributed to Hospital
                   Authorized Recipients shall be used solely and exclusively for Opioid Use Disorder
                   (“OUD”) abatement programs, whether currently existing or newly initiated. As a
                   condition of receiving a Hospital Abatement Distribution, each Hospital
                   Authorized Recipient must submit to the Trustee on its Hospital Abatement
                   Distribution Form a written statement that all funds will be spent only in the
                   Authorized Recipient’s Service Area for one or more of the following Hospital
                   Authorized Abatement Purposes:

                   (i)      Providing transportation to treatment facilities for patients with OUD.

                   (ii)     Providing continuing professional education in addiction medicine,
                            including addressing programs addressing stigma.

                   (iii)    Counteracting diversion of prescribed medication in ED or practice,
                            consistent with the following goal: reducing opioid misuse, OUD, overdose
                            deaths, and related health consequences throughout the hospital Service
                            Area (county or region).

                   (iv)     Participating in community efforts to provide OUD treatment to others in
                            the community, such as those in jails, prisons, or other detention facilities.

                   (v)      Providing community education events on opioids and OUD.

                   (vi)     Providing Naloxone kits and instruction to patients upon discharge.

                   (vii)    Implementing needle exchange in hospital or adjacent clinic and providing
                            on-site MAT services if possible.

                   (viii)   Prospectively providing otherwise unreimbursed or under-reimbursed
                            future medical services for patients with OUD or other opioid related
                            diagnoses.



10   A “Safety Net Hospital” has (a) a Medicare Disproportionate Patient Percentage (DPP) of 20.2% or greater; (b)
      annual uncompensated care (UCC) of at least $25,000 per bed; and (c) profit margin of 3.0% or less.




                                                         8
19-23649-rdd        Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                   Main Document
                                             Pg 15 of 1021



                  (ix)     Building or leasing space to add half-way house beds.

                  (x)      Participating in research regarding development of innovative OUD
                           treatment practices.

                  (xi)     Directing moneys to any other public or private Authorized Recipient of
                           funds concerning the treatment of persons with OUD or other opioid-related
                           diagnoses; provided that such recipient’s use of such funds would otherwise
                           constitute an Authorized Abatement Purpose.

                  (xii)    Medication-Assisted Treatment (“MAT”) Programs: an aggregate of $50
                           million may be earmarked for Holders of Hospital Channeled Claims to
                           establish and implement a MAT program or to continue, complete and/or
                           implement an existing MAT program already under development.11

                  (xiii)   Engaging in any other abatement activity with the express permission of the
                           Court, at the request of the Trustee.

         (b)      In addition, the Hospital Trust shall, in accordance with the Plan, the Confirmation
                  Order and the Hospital Trust Documents, make Hospital Abatement Distributions
                  to Hospital Authorized Recipients exclusively for Hospital Authorized Abatement
                  Purposes within each Hospital Authorized Recipients’ respective Service Area
                  identified in the claim. Decisions concerning Hospital Abatement Distributions
                  made by the Hospital Trust will consider the need to ensure that underserved urban
                  and rural areas, as well as minority communities, receive equitable access to the
                  funds.

         (c)      To the extent any Holder of a Hospital Channeled Claim that is otherwise a Hospital
                  Authorized Recipient does not comply with this § 7, such Holder of a Hospital
                  Channeled Claim shall not be a Hospital Authorized Recipient and shall be
                  disqualified from receiving Hospital Abatement Distributions, notwithstanding any
                  other eligibility determination pursuant to other sections or procedures set forth
                  herein or in the other Hospital Trust Documents.

§ 8.     HOSPITAL ABATEMENT DISTRIBUTIONS BY HOSPITAL TRUST.

         (a)      Once the Trustee has calculated the amount of the Hospital Abatement Distribution
                  to be paid to each Hospital Authorized Recipient, and also calculated each Hospital
                  Authorized Recipient’s pro rata share of the total sum of all Hospital Abatement
                  Distributions to be paid to all Hospital Authorized Recipients, then the Trustee shall
                  make interim Hospital Abatement Distributions, from time to time in its judgment,
                  to those Hospital Authorized Recipients that have complied with all of the criteria



11   The Hospital Abatement Distribution Form will provide an opportunity to indicate the proportion and amount of
     Hospital Abatement Distributions that the Hospital Authorized Recipient intends to apply to MAT programs.



                                                        9
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 16 of 1021



               and procedures described herein. Unless otherwise determined by the Trustee, such
               Hospital Authorized Recipients may receive one interim, and one final, distribution.

       (b)     All payments made for one or more of said Hospital Authorized Abatement
               Purposes shall be subject to audit by the Trustee of the Hospital Trust and shall be
               repaid with a ten percent (10%) penalty added for any funds found by audit to have
               been spent for an unauthorized purpose. Such audit may occur any time prior to
               the wind-down of the Trust.

       (c)     Hospital Abatement Distributions will be subject to a common benefit assessment
               and may be subject to certain additional assessments for payment of attorneys’ fees
               and costs of the Ad Hoc Group of Hospitals in accordance with Section 5.8 of the
               Plan.

§ 9.   REPORTING BY HOSPITAL AUTHORIZED RECIPIENTS.

       (a)     Within ninety (90) days after the end of a distribution period (that being the twelve
               (12) month period following each annual distribution date), each Hospital
               Authorized Recipient that received a distribution must submit to the Hospital Trust
               a certification regarding its satisfaction of the minimum spending requirements on
               Hospital Authorized Abatement Purposes or that it was unable to meet the
               minimum spending requirements and must carryover a portion of its distribution.

       (b)     If the Hospital Authorized Recipient has not met the requirements during that
               period, those allocated but unused funds can carry over to the subsequent periods
               and will continue to carry forward each year until the Hospital Authorized
               Recipient meets the relevant spending requirements for Hospital Authorized
               Abatement Purposes. Additional annual certification(s) must be submitted until the
               Hospital Authorized Recipient meets the relevant spending requirements. A
               Hospital Authorized Recipient shall not be subject to a penalty for failing to meet
               the minimum spending requirements with respect to its Hospital Abatement
               Distribution during a given distribution period.

       (c)     The Hospital Trust shall have the right to audit a claimant to determine whether the
               Hospital Authorized Recipient’s expenditures for Hospital Authorized Abatement
               Purposes have met the requirements set forth in the Hospital Trust Documents.

       (d)     Each Hospital Authorized Recipient, if and when requested by the Hospital Trustee
               (or its agents or representatives), shall provide supporting documentation, in a
               mutually agreed upon format, demonstrating that the Hospital Authorized
               Recipient’s expenditures for Hospital Authorized Abatement Purposes have met
               the requirements of the Hospital Trust Documents. All Proofs of Claim, Hospital
               Abatement Distribution Forms and certifications filed or submitted by Holders of
               Hospital Channeled Claims are subject to audit by the Hospital Trustee (or its
               agents or representatives). If the Hospital Trustee finds a material misstatement in
               a Holder of a Hospital Channeled Claim’s Proof of Claim, Hospital Abatement
               Distribution Form or certification, the Hospital Trustee may allow that Holder of a



                                                10
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 17 of 1021



               Hospital Channeled Claim up to 30 days to resubmit its Proof of Claim, Hospital
               Abatement Distribution Form or certification with supporting documentation or
               revisions. Failure of the Holder of a Hospital Channeled Claim to timely correct
               its misstatement in a manner acceptable to the Hospital Trustee may result in
               forfeiture of all or part of the Holder of a Hospital Channeled Claim’s qualification
               as a Hospital Authorized Recipient or right to receive Hospital Abatement
               Distributions.

        (e)    The Trustee shall have the power to take any and all actions that in the judgment of
               the Trustee are necessary or proper to fulfill the purposes of Hospital Trust. The
               Hospital Trust retains the right to seek return by legal means of any expenditures
               which fail to comply with the requirements of this Hospital TDP.

§ 10.   REPORTING BY THE HOSPITAL TRUST.

The Hospital Trust shall file an annual report with the Bankruptcy Court after each year that the
Hospital Trust is in existence, summarizing the distributions made from the Hospital Trust and
detailing the status of any Hospital Authorized Recipient audits, and any recommendations made
by the Trustee relating to such audits.




                                                11
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                    Pg 18 of 1021



                               EXHIBIT A
                 HOSPITAL ABATEMENT DISTRIBUTION FORM




                                        12
19-23649-rdd        Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                      Main Document
                                              Pg 19 of 1021




HOSPITAL ABATEMENT DISTRIBUTION FORM

HOSPITAL ABATEMENT DISTRIBUTION FORM DEADLINE: [_________]

Please read the instructions carefully before filling out this Hospital Abatement Distribution Form
(this “Form”). Capitalized terms used herein and not otherwise defined, shall have the meanings
ascribed to them in the Fifth Amended Joint Plan of Reorganization of Purdue Pharma L.P. and
its Affiliated Debtors (as modified, amended or supplemented from time to time, the “Plan”)
[Docket No. 2982] or the Hospital Trust Distribution Procedures (as modified, amended or
supplemented from time to time, the “Hospital TDP”),” dated June 3, 2021 [Docket No. 2977].

Each Holder of a Hospital Channeled Claim, which includes (i) all Hospital Claims,1 which include
all Claims against the Debtors held by providers of healthcare treatment services or any social
services, in their capacity as such, that are not Domestic Governmental Entities and (ii) all
Released Claims and Shareholder Released Claims held by providers of healthcare treatment
services or any social services, in their capacity as such, that are not Domestic Governmental
Entities, is required to complete and submit this Form in order to be eligible to receive Hospital
Abatement Distributions from the Hospital Trust.
In this proceeding, “Purdue Opioid” means all natural, semi-synthetic or synthetic chemicals that
interact with opioid receptors on nerve cells in the body and brain, and that are approved by the
U.S. Food & Drug Administration and listed by the U.S. Drug Enforcement Administration as
Schedule II or III drugs pursuant to the federal Controlled Substances Act, 21 U.S.C. § 801 et seq.
produced, marketed, or sold by the Debtors as: (i) the following Brand Name Medications:
OxyContin®, Hysingla ER®, Butrans®, Dilaudid®, Ryzolt, MS Contin®, MSIR®, Palladone®,
DHC Plus®, OxyIR®, or OxyFast®; and (ii) the following Generic Medications: oxycodone
extended-release tablets, buprenorphine transdermal system, hydromorphone immediate-release
tablets, hydromorphone oral solution, tramadol extended-release tablets, morphine extended-
release tablets, oxycodone immediate-release tablets, oxycodone and acetaminophen tablets
(generic to Percocet®), hydrocodone and acetaminophen tablets (generic to Vicodin® or Norco®).
The submission of the completed Form by the Hospital Abatement Distribution Form Deadline set
forth above is a prerequisite to eligibility for a Hospital Abatement Distribution, but does not
guarantee a Holder of a Hospital Channeled Claim will be deemed eligible for a Hospital
Abatement Distribution. If a Holder of a Hospital Channeled Claim is deemed eligible by the
Hospital Trustee pursuant to the Hospital TDP to receive Hospital Abatement Distributions, the
information provided in this Form will be used to determine each such Hospital Authorized
Recipient’s Hospital Abatement Distribution from the Hospital Trust (as defined in the Plan, the
“Hospital Trust”). Holders of Hospital Channeled Claims may redact information on this Form or
any attached documents, as they deem necessary. A Holder of a Hospital Channeled Claim shall
only attach copies of any documents that support a claim, and shall not submit original documents;
documents submitted may be destroyed after scanning and will not be returned to the Holder

1
 For the avoidance of doubt, “Hospital Claim” as defined in the Plan includes, without limitation, the Claims set
forth in the 1,030 Proofs of Claim filed by hospitals and the 150 Proofs of Claim filed by other treatment providers.
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 20 of 1021



of a Hospital Channeled Claim. A person who files a fraudulent claim on behalf of a Holder of
a Hospital Channeled Claim may, at a minimum, be fined up to $500,000.00, imprisoned for up to
5 years, or both. 18 U.S.C. §§ 152,157. Holders of Hospital Channeled Claims shall provide the
information requested that is, to the best of their knowledge, current and valid as of the date this
Form is completed and delivered to the Hospital Trustee by such a Holder of a Hospital Channeled
Claim:

Please provide the following information to the Hospital Trustee by delivering this completed
Hospital Abatement Distribution Form by email, online or mail at the addresses reflected
online at www.purduehospitalsettlement.com prior to the Hospital Abatement Distribution
Form Deadline set forth on page 1 of this Form.
Failure to submit a completed copy of this Form and requisite claims data (as described in
#23 herein) by the Hospital Abatement Distribution Form Deadline set forth on page 1 of
this Form may disqualify you from receiving a Hospital Abatement Distribution.
Additionally, failure to complete any portion of the Form may result in a reduced Hospital
Abatement Distribution or disqualification from receiving a Hospital Abatement
Distribution.

The name, address, and the Federal Employer Tax Identification Number (“EIN”) of the entity
claiming to be a Holder of a Hospital Channeled Claim OR the name, address, and Social Security
Number if the Holder of a Hospital Channeled Claim is a natural person:
___________________________________________________________________________
___________________________________________________________________________
___________________________________________________________________________


The contact name, address, phone number and email address for where notices and Hospital
Abatement Distribution(s) should be sent:
___________________________________________________________________________
___________________________________________________________________________
___________________________________________________________________________
By filling out this Form, you are deemed to consent to receipt of notice by email. If you do not
consent to receipt of notice by email, please check this box:




The name, address and duration of your ownership of each facility owned and/or operated by the
above referenced entity OR the name and address of the facility at which the Holder of a Hospital
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                        Pg 21 of 1021



Channeled Claim provides healthcare treatment services or any social services and the duration of
that Holder of a Hospital Channeled Claim’s provision of such services at such facility for which
this claim is filed. (Please list on Exhibit A)
__________________________________________________


   1. Did you file a Proof of Claim in the Debtors’ Chapter 11 Cases on or before July 30, 2020
      that
           a. Included a dollar amount of financial losses in the Purdue bankruptcy?
              ___ Yes ___ No
           b. As of the date of this Form, provided to the Ad Hoc Group of Hospitals or its agent
              substantially all of the requisite claims data (as described in #23 herein) for any
              facility to the best of your knowledge ___ Yes ___ No
       If yes to both (a) and (b) then proceed to final page of Form to complete and sign.



   2. Are you listed on the national registry of hospitals maintained by the American Hospital
      Directory ®, as in effect on the Effective Date and are (x) a non-federal acute care hospital
      as defined by CMS or (y) a non-federal hospital or hospital district that is required by law
      to provide inpatient acute care and/or fund the provision of inpatient acute care and did not
      timely file a Proof of Claim in the Debtors’ Chapter 11 Cases on or before July 30, 2020?
      __ Yes __ No


   3. Are you a named Plaintiff in any active cause of action against opioids manufacturers,
      distributors, or pharmacies? ___ Yes ___ No
          a. If yes, please provide whether the active cause of action is filed (check one):
                   i. in the MDL: __________
                  ii. in state court: _________
          b. Attach a copy of the most recently filed Complaint.


   4. Service Area. Please list on Exhibit B the counties that each of the above-described
      facilities serve, the population of those counties and the percentage of the total population
      of those counties served by the facility. Attach any supporting documents that you deem
      to be helpful.


   5. For each of the facilities listed on Exhibit A, please provide the payor mix (% of payor
      payments to total of all payor payments) on Exhibit C:
         a. % Medicare;
           b. % Medicaid;
19-23649-rdd       Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                    Main Document
                                             Pg 22 of 1021



             c. % TRICARE;
             d. % Commercial, e.g., Blue Cross Blue Shield, other non-governmental payors;
             e. % Self-pay;
             f. % All Other Payors;
             g. Describe the name of each payor that comprises “All Other Payors”;



    6. Please provide on Exhibit D the amounts of funding, if any, received by you and/or for
       each facility listed on Exhibit A for the period of January 1, 2009 through September 15,
       2019 in each of the following:
           a. Grants;
             b. Taxing authorities;
             c. Health-care authorities;
             d. State funded programs for indigent care;
             e. “Disproportionate Share”2;
             f. Foundations/charities;
             g. Others;

    7. Unless a filed Complaint is attached to the Form, describe on Exhibit E, the opioid problem
       that has impacted each of the facilities listed on Exhibit A, and include with particularity,
       data reflecting overdose and deaths from overdoses in your respective service area(s), for
       the period of time ranging from January 1, 2009 through September 15, 2019.


    8. List and describe with particularity on Exhibit F, all Hospital Authorized Abatement
       Purposes instituted by you at and/or in each facility listed on Exhibit A that are intended to
       treat, reduce, abate and prevent opioid addiction. Include in your description the year(s)
       such program(s) began; whether they presently remain operational; and, the prospective
       end date for the program(s), if any. In addition, please provide the extent that any funding
       received, as described in No. 6 above, was used to pay for the abatement programs
       described herein.

    9. Prescribing practices:
          a. For you and/or for each of the facilities listed on Exhibit A, please provide on
              Exhibit G the national ranking for prescribing the following opioids: (i) Brand
              Name Medications: OxyContin®, Hysingla ER®, Butrans®, Dilaudid®, Ryzolt,
              MS Contin®, MSIR®, Palladone®, DHC Plus®, OxyIR®, or OxyFast®; and (ii)
2
 Disproportionate Share Hospitals serve a significantly disproportionate number of low-income patients and receive
payments from the Centers for Medicaid and Medicare Services to cover the costs of providing care to uninsured
patients.
19-23649-rdd       Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                     Main Document
                                             Pg 23 of 1021



                the following Generic Medications: oxycodone extended-release tablets,
                buprenorphine transdermal system, hydromorphone immediate-release tablets,
                hydromorphone oral solution, tramadol extended release tablets, morphine
                extended-release tablets, oxycodone immediate-release tablets, oxycodone and
                acetaminophen tablets (generic to Percocet®), hydrocodone and acetaminophen
                tablets (generic to Vicodin® or Norco®);
             b. Did you and/or any or all of the facilities listed on Exhibit A provide pain
                management care in a pain management clinic during the period of January 1, 2009
                through September 15, 2019? ___ Yes ___No. If yes, please provide the dates for
                which each of your pain management clinic were in operation on Exhibit G.


    10. Are any of the facilities listed on Exhibit A a “safety net” hospital as defined in the CARES
        ACT?3 ___ Yes ___No. If yes, please indicate this “safety net” designation next to each
        applicable facility on Exhibit A and provide proof of each such designation, therein.



    11. Are any of the facilities listed on Exhibit A a tertiary referral center? (A hospital provides
        tertiary healthcare if it provides “care of a highly technical and specialized nature, in a
        medical center, usually one affiliated with a university, for patients with unusually severe,
        complex, or uncommon health problems.” See Flegel, Ken, Tertiary Hospitals Must
        Provide General Care (March 3, 2015), Nat’l Ctr. for Biotechnology Information,
        https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4347764).
        ___ Yes ___No. If yes, please provide this designation next to each applicable facility on
        Exhibit A.



    12. Do you and/or any of the facilities listed on Exhibit A perform “Screening Brief
        Intervention Referral to Treatment” (“SBIRT”) in the emergency department? _____ Yes
        _____ No. If yes, please provide this designation next to each applicable facility on Exhibit
        A.



    13. Do any of the facilities listed on Exhibit A equip emergency departments to treat acute
        withdrawal and initiate treatment for Opioid Use Disorder (“OUD”) with medications,
        including buprenorphine, suboxone, and subutex, etc.? ___Yes ___ No. If yes, please
        provide this designation next to each applicable facility on Exhibit A.

    14. To qualify for distributions from the Hospital Trust, a Holder of a Hospital Channeled
        Claim must certify that:
           a. You and/or it adhere to the standard of care for the emergency department, hospital
              wards and outpatient clinics at the time of any prospective evaluation, diagnosis,

3
 A “safety net” hospital has (a) a Medicare Disproportionate Patient Percentage (DPP) of 20.2% or greater; (b)
annual uncompensated care (UCC) of at least $25,000 per bed; and (c) profit margin of 3.0% or less.
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                        Pg 24 of 1021



               and treatment of OUD, including with respect to the applicable standard of care for
               the treatment of addiction, acute withdrawal and treatment for OUD with
               medication assisted treatment, AND

          b. You and/or it provide discharge planning and post-discharge care coordination for
             patients with OUD, including information for appropriate OUD treatment services.


      Do you and/or each of the facilities listed on Exhibit A satisfy A? ___ Yes ___No;

      Do you and/or each of the facilities listed on Exhibit A satisfy B? ___ Yes ___No.


   15. Do you and/or any of the facilities listed on Exhibit A make discharge planning and post-
       discharge care coordination mandatory for patients with OUD? ___Yes ___No. If yes,
       please provide this designation next to each applicable facility on Exhibit A.


   16. Do you and/or any of the facilities listed on Exhibit A provide bridge programs to
       encourage access to treatment for patients with OUD? ___ Yes ___ No. If yes, please
       provide this designation and describe the bridge program next to each applicable facility
       on Exhibit A.


   17. Do you and/or any of the facilities listed on Exhibit A participate in community efforts to
       provide OUD treatment to others in the community, such as those in jails, or other detention
       facilities? ___ Yes ___ No. If yes, please provide this designation next to each applicable
       facility on Exhibit A.


   18. Do you and/or any of the facilities listed on Exhibit A provide transportation to OUD
       treatment facilities? __Yes ___No. If yes, please provide this designation next to each
       applicable facility on Exhibit A.


   19. Do you and/or any of the facilities listed on Exhibit A implement needle exchange in the
       hospital or an adjacent clinic and/or provide on-site medication-assisted treatment
       (“MAT”) services? ___Yes ___No. If yes, please provide this designation next to each
       applicable facility on Exhibit A.


   20. Do you and/or any of the facilities listed on Exhibit A use telemedicine, telehealth, and/or
       teleconsulting to support treatment and to support “spoke” entities? ___Yes ___No. If yes,
       please provide this designation next to each applicable facility on Exhibit A.


   21. Do you and/or any of the facilities listed on Exhibit A perform heart valve replacements?
19-23649-rdd    Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 25 of 1021



      ___ Yes ___ No. If yes, please provide this designation and the percentage of all heart
      valve replacements performed that are secondary to opioid addiction next to each
      applicable facility on Exhibit A.


   22. Do any of the facilities listed on Exhibit A have a Neonatal Intensive Care Unit (“NICU”)
       that treats babies with Neonatal Abstinence Syndrome (“NAS”)?
       ___ Yes ___ No. If yes, please provide this designation next to each applicable facility on
       Exhibit A for #22 and 22(a) and 22(b) below:

          a. Do any of the facilities have a dedicated NAS NICU? ___ Yes ___ No

          b. Do you and/or any of the facilities provide obstetric and perinatal services to treat
             mothers with OUD? ____Yes ___ No

   23. For all inpatient and outpatient discharges during the period January 1, 2009, to September
       15, 2019, from you and/or each qualifying facility operated by you, please provide the
       following data in CSV (Comma Delimited) Electronic File or Pipe Delimited Electronic
       Text File to be used in connection with the calculation of each of your financial damages.
       Eligible qualifying acute care hospitals as defined by the Centers for Medicare and
       Medicaid Services which are subject to the EMTALA. An example of the data
       formatting is set forth in Exhibit H. This data should be in a separate CSV (Comma
       Delimited) Electronic File or Pipe Delimited Electronic Text File for each Holder of a
       Hospital Channeled Claim. Physician office visits and non-acute care visits should NOT
       be included in data provided.

      For the CSV (Comma Delimited) Electronic File or Pipe Delimited Electronic Text File,
      please include in the file name the name of the Holder of a Hospital Channeled Claim, City
      and State where located and Date Range of Data Provided, for example, PhoenixGeneral-
      Phoenix-AZ-Jan09-Dec12.csv. If more than one file is provided due to size limitation, each
      file name will be the same with only the date range of the data provided changing e.g.
      PhoenixGeneral-Phoenix-AZ-Jan13-Dec20.csv

      It is important to note, and as further described below, that the following data (except for
      ICD diagnosis code, ICD diagnosis code description and ICD diagnosis code priority) for
      each visit/discharge will need to be repeated on each row corresponding to each different
      ICD diagnosis code. The data for the ICD diagnosis codes, ICD diagnosis code
      descriptions and ICD diagnosis code priority for each visit/discharge will therefore be
      unique to each row. For example, if a visit has 18 ICD diagnosis codes, there would be 18
      rows/lines for that visit/discharge with each line containing a different ICD diagnosis code,
      ICD diagnosis code description and ICD diagnosis code priority. For all other data fields
      such as Patient Medical Record Number, Date of Discharge, etc. this data will be the same,
      and thus repeated, on all 18 rows/lines for that visit/discharge.
19-23649-rdd   Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 26 of 1021



      Once the CSV (Comma Delimited) or Pipe Delimited Text File is prepared, please review
      to confirm the data in each column contains the applicable data for that respective columns
      data field description. After submission of this completed Form and execution of the
      Business Associate Agreement (as described in #25 herein), each claimant will be
      provided a secure portal by the Hospital Trustee to upload this requisite claims data.



      Column         Data Fields            Definitions and Clarifications


      a.             Name                   Name of facility for which data is provided.

      b.             Address                Address of facility for which data is provided.

      c.             City                   City of facility for which data is provided.

      d.             State                  State of facility for which data is provided.

      e.             Zip                    Zip of facility for which data is provided.


      f.             CMS Certification      Center for Medicare & Medicaid Services – Formerly
                     Number                 known as the Medicare Provider Number. This should
                                            be a six-digit Medicare certification number for a
                                            facility.
      g.             Patient Medical
                     Record #
      h.             Patient Account #

                     Payor Financial        e.g., Blue Cross, Medicaid, Private Pay, etc.
      i.             Class Description
                     Patient Type           e.g., Inpatient or Outpatient. Hospital related clinics or
      j.                                    physician office visits should NOT be included in data
                                            provided.
                     Custom Patient         e.g., Inpatient Psych, Outpatient Single Visit, Surgery,
      k.             Type                   Lab, etc. Hospital related clinics or physician office
                                            visits should NOT be included in data provided.
      l.             Date of Admission

      m.             Date of Discharge
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22         Main Document
                                    Pg 27 of 1021



      n.           Length of Stay
                   (days)
      o.           Admission Type      e.g., Emergency, Reservation, Reference Lab, etc.
                   Description
      p.           Discharge           e.g., Discharge Home, Nursing Home, Expired, etc.
                   Disposition
                   Description
      q.           Patient Date of
                   Birth
      r.           Patient Age at
                   Discharge
      s.           Patient Gender

      t.           Patient Race

      u.           Patient City

      v.           Patient State

      w.           Patient Zip Code

      x.           Attending
                   Physician Name
      y.           Total Charges

      z.           Total Payments      Total Payments should only contain actual payments
                                       received (e.g. insurance/self-pay). It should NOT
                                       include adjustments, bad debt, write-offs or contractual
                                       adjustments.
      aa.          DRG Code            Provide Diagnosis Related Group (DRG) code for each
                                       inpatient visit/discharge.
      ab.          DRG Code            Provide DRG description for the above DRG code.
                   Description
      ac.          All ICD Diagnosis   For each visit/discharge, provide all International
                   Code                Classification of Disease (ICD) diagnosis codes (ICD-
                                       9 or ICD-10, as applicable) associated with each
                                       patient visit/discharge. Each of these ICD Diagnosis
                                       Codes related to each patient's visit should NOT be
                                       listed in multiple columns but rather each ICD Code
19-23649-rdd         Doc 3121         Filed 07/08/21 Entered 07/08/21 00:40:22                        Main Document
                                                Pg 28 of 1021



                                                          should be listed in the same single column with each
                                                          ICD Code shown on separate rows within the same
                                                          single column. See Exhibit H.




         ad.                ICD Diagnosis                 Provide ICD Diagnosis description for the above ICD
                            Code Descriptions             Diagnosis Code.




         ae.                ICD Diagnosis                 Provide whether each ICD Diagnosis Code is a
                            Code Priority                 Primary, Secondary, Tertiary, etc. diagnosis. These
                                                          categories must be expressed in terms of a numerical
                                                          code such as 1=Primary, 2=Secondary, 3=Tertiary, etc.


         af.                Mom’s MRN - If                This field pertains only to Holders of Hospital
                            applicable                    Channeled Claims that deliver newborn babies or have
                                                          a neonatal unit. If this visit/charge is for a birth mother,
                                                          then this field should be blank as it would be the same
                                                          MRN as the patient reported in #g above. However, if
                                                          this visit/charge pertains to a baby, then this field
                                                          should contain the mother's MRN so that there can be
                                                          a mother/baby link associated therewith.

         ag.                Baby’s MRN - If               This field pertains only to Holders of Hospital
                            applicable                    Channeled Claims that deliver newborn babies or have
                                                          a neonatal unit. If this visit/charge is for a baby, then
                                                          this field should be blank as it would be the same MRN
                                                          as the patient reported in #g above. However, if this
                                                          visit/charge pertains to a birth mother, then this field
                                                          should contain the Baby's MRN so that there can be a
                                                          mother/baby link associated therewith.


    24. Please attach your “charge master”4 for the calendar years 2009 through 2019 for yourself
        and/or each of the facilities listed on Exhibit A.


4
  The “charge master” is a list of all the billable services and items billed to a patient or a patient’s health insurance
provider. The charge master captures the costs of each procedure, service, supply, prescription drug, and diagnostic
test provided at the hospital to a patient, as well as any fees associated with such services, such as equipment fees
and room charges.
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 29 of 1021



   25. Please execute the Business Associates Agreement attached as Exhibit J and return with
       the Form for each facility listed on Exhibit A.


   26. Funds received from the Hospital Trust may only be used for specific abatement purposes
       as set forth in Section 7 of the Hospital TDP. If the Holder of a Hospital Channeled Claim
       on whose behalf this claim has been prepared is allocated a Hospital Abatement
       Distribution from the Hospital Trust, as a condition of receiving the funds, then it will use
       the funds for one or more specific uses as listed on Exhibit I.


   27. Please complete the W-9 attached hereto for each entity OR the natural person claiming to
       be a Holder of a Hospital Channeled Claim and return the W-9 with this Form.
19-23649-rdd     Doc 3121    Filed 07/08/21 Entered 07/08/21 00:40:22     Main Document
                                       Pg 30 of 1021



I certify that I am authorized to sign this Hospital Abatement Distribution Form and I
understand that an authorized signature on this Form serves as an acknowledgement that I
have a reasonable belief that the information is true and correct.
I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.



Signature: _____________________________________________________
Executed on date: (MM/DD/YYYY) ________________________________


Print the name of the person who is completing and signing this claim.
Name (First, Middle, Last): ________________________________________________
Title:                       ________________________________________________
Hospital:                    ________________________________________________
Address:                     ________________________________________________
                             ________________________________________________
Contact phone:               ________________________________________________
Email:                       ________________________________________________
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                    Pg 31 of 1021



                                   EXHIBIT A-1

                              Redline of Hospital TDP
19-23649-rdd          Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                      Main Document
                                                Pg 32 of 1021



                                           HOSPITAL TRUST
                                      DISTRIBUTION PROCEDURES1

§ 1.       APPLICABILITY.


Pursuant to the plan of reorganization of Purdue Pharma L.P. and its Debtor affiliates
(the “Plan”)2 and the Master TDP, the following claims (“Hospital Channeled Claims”) shall be
channeled to and liability therefor shall be assumed by the Hospital Trust as of the Effective
Date: (i) all Hospital Claims,3 which include all Claims against the Debtors held by providers of
healthcare treatment services or any social services, in their capacity as such, that are not
Domestic Governmental Entities, and (ii) all Released Claims and Shareholder Released Claims
held by providers of healthcare treatment services or any social services, in their capacity as
such, that are not Domestic Governmental Entities. Hospital Channeled Claims shall be
administered, liquidated and discharged pursuant to the Hospital Trust Documents, and satisfied
solely from funds held by the Hospital Trust as and to the extent provided in these distribution
procedures (this “Hospital TDP”). This Hospital TDP sets forth the manner in which the
Hospital Trust shall make Abatement Distributions to Holders of Hospital Channeled Claims
(such Abatement Distributions, “Hospital Abatement Distributions”) that satisfy the eligibility
criteria for Authorized Recipients set forth herein. Hospital Channeled Claims shall be fully
discharged pursuant to this Hospital TDP.

Hospital Authorized Recipients (as defined below) are required to use all funds distributed to
them from the Hospital Trust solely and exclusively for (i) the Authorized Abatement Purposes
set forth in § 7 or (ii) the payment of attorneys’ fees and costs of Holders of Hospital Channeled
Claims (including counsel to the Ad Hoc Group of Hospitals) (such Authorized Abatement
Purposes, collectively, “Hospital Authorized Abatement Purposes”).

§ 2.       CLAIMS ADMINISTRATION.


The Plan contemplates that the Hospital Trust will receive a total of $250 million over time, with
an initial payment of $25 million to the Hospital Trust on the Effective Date (the “Initial Hospital
Trust Distribution”) and five subsequent payments to the Hospital Trust from the Master
Disbursement Trust in the following amounts: (i) $35 million on July 31, 2022, (ii) $45 million
on July 31, 2023, (iii) $45 million on July 31, 2024, (iv) $50 million on July 31, 2025, and (v)


1
       These procedures are qualified by the terms of the Plan. Holders of Hospital Channeled Claims are strongly
       advised to review the Plan as well as all of the Hospital Trust Documents and the Debtors’ Disclosure Statement
       for additional information on the terms of the Plan and the treatment of Hospital Channeled Claims.
2
       Terms used but not defined herein shall have the meaning ascribed to them in the Plan.
3
       For the avoidance of doubt, “Hospital Claim” as defined in the Plan includes, without limitation, (i) the Claims
       set forth in the 1,030 Proofs of Claim filed by hospitals and the 150 Proofs of Claim filed by other treatment
       providers and (ii) Claims against the Debtors held by non-federal acute care hospitals as defined by the U.S.
       Centers for Medicare and Medicaid Services (“CMS”), and non-federal hospitals and hospital districts that are
       required by law to provide inpatient acute care and/or fund the provision of inpatient acute care.
19-23649-rdd        Doc 3121         Filed 07/08/21 Entered 07/08/21 00:40:22                       Main Document
                                               Pg 33 of 1021



$50 million on July 31, 2026.4 So long as he is able to serve as of the Effective Date, the
presumptive trustee of the Hospital Trust is Hon. Thomas Hogan (Ret.) (the “Trustee”). If Judge
Hogan is not able to serve, then a new Trustee will be selected in accordance with the Plan in
advance of the Effective Date by the Ad Hoc Group of Hospitals with the consent of the Debtors
(which consent shall not be unreasonably withheld, delayed or denied). 5 The Ad Hoc Group of
Hospitals is a group of certain Holders of Hospital Channeled Claims consisting of the Ad Hoc
Group of Hospitals identified in the Second Amended Verified Statement of the Ad Hoc Group of
Hospitals Pursuant to Bankruptcy Rule 2019 [D.I. 1536].


The Trustee shall have the power and authority to perform all functions on behalf of the Hospital
Trust, and shall undertake all administrative responsibilities as are provided in the Plan and the
Hospital Trust Documents.6 The Trustee shall be responsible for all decisions and duties with
respect to the Hospital Trust.7

The Trustee shall have the authority to determine the eligibility of Hospital Authorized
Recipients and the amount of Hospital Abatement Distributions made by the Hospital Trust. In
order to qualify as a Hospital Authorized Recipient and be eligible to receive a Hospital
Abatement Distribution, Holders of Hospital Channeled Claims must comply with the terms,
provisions and procedures set forth herein, including the Hospital Abatement Distribution Form
Deadline and the timely submission of all forms required pursuant hereto. The Trustee may

4
    In the event that any payment date is on a date that is not a Business Day, then the making of such payment may
    be completed on the next succeeding Business Day, but shall be deemed to have been completed as of the
    required date.
5
    The Hospital Trust Agreement shall provide that, in the event of a vacancy in the Trustee position, whether by
    term expiration, death, retirement, resignation, or removal, the vacancy shall be filled by the unanimous vote of
    the Hospital Trust Advisory Committee (the “TAC”); in the event that the TAC cannot appoint a successor
    Trustee, for any reason, the Bankruptcy Court shall select the successor Trustee.
6
    The Hospital Trust Agreement shall provide that the Trustee shall have the power to appoint such officers, hire
    such employees, engage such legal, financial, accounting, investment, auditing, forecasting, and other
    consultants, advisors, and agents as the business of the Hospital Trust requires, and delegate to such persons
    such powers and authorities as the fiduciary duties of the Trustee permit and as the Trustee, in its discretion,
    deem advisable or necessary in order to carry out the terms of the Hospital Trust, including without limitation
    the Delaware Trustee, and any third-party claims or noticing agent deemed necessary or convenient by the
    Trustee, and pay reasonable compensation to those employees, legal, financial, accounting, investment,
    auditing, forecasting, and other consultants, advisors, and agents employed by the Trustee after the Effective
    Date (including those engaged by the Hospital Trust in connection with its alternative dispute resolution
    activities).
7
    The Hospital Trust Agreement shall provide that: (i) the Trustee shall receive a retainer from the Hospital Trust
    for his or her service as a Trustee in the amount of $25,000 per annum, paid annually; (ii) hourly time shall first
    be billed and applied to the annual retainer; (iii) hourly time in excess of the annual retainer shall be paid by the
    Hospital Trust; (iv) for all time expended as a Trustee, including attending meetings, preparing for such
    meetings, and working on authorized special projects, the Trustee shall receive the sum of $525 per hour; (v) for
    all non-working travel time in connection with Hospital Trust business, the Trustee shall receive the sum of
    $275 per hour; (vi) all time shall be computed on a decimal (1/10th) hour basis; and (vii) the Trustee shall not
    be required to post any bond or other form of surety or security unless otherwise ordered by the Bankruptcy
    Court.



                                                           2
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                        Pg 34 of 1021



investigate any Hospital Channeled Claim, and may request information from any Holder of a
Hospital Channeled Claim to ensure compliance with the terms set forth in this Hospital TDP,
the other Hospital Trust Documents and the Plan.

Pursuant to section 1123(b)(3)(B) of the Bankruptcy Code and applicable state corporate law, the
Trustee shall be and is appointed as the successor-in-interest to, and the representative of, the
Debtors and their Estates for the retention, enforcement, settlement or adjustment of the Hospital
Channeled Claims.

In accordance with Section 5.11(b) and (c) of the Plan, the Trustee shall receive copies of all
Proofs of Claims for the Hospital Claims on the Effective Date, and shall be entitled to make
reasonable requests to NewCo for additional information and documents reasonably necessary
for the administration of the Hospital Trust, which may include those medical, prescription or
business records of the Debtors related to the Hospital Channeled Claims, which records shall be
transferred to NewCo on the Effective Date.

§ 3.   QUALIFYING CERTIFICATION.

To qualify as a Hospital Authorized Recipient, a Holder of a Hospital Channeled Claim must
certify in its Hospital Abatement Distribution Form (as defined below) that:

       (a)     It adheres to the standard of care for the emergency department, hospital wards
               and outpatient clinics at the time of any prospective evaluation, diagnosis, and
               treatment of OUD, including with respect to the applicable standard of care for
               the treatment of addiction, acute withdrawal and treatment for OUD with
               medication assisted treatment; and

       (b)     It provides discharge planning and post-discharge care coordination for patients
               with OUD, including information for appropriate OUD treatment services.

A Holder of a Hospital Channeled Claim must demonstrate through the Requisite Hospital
Claims data that it has been damaged in the past and reasonably anticipates incurring additional
abatement expenses in the future arising from patients suffering from OUD; if it does not do so,
then it will not receive any Hospital Abatement Distribution.

§ 4.   ELIGIBILITY FOR HOSPITAL ABATEMENT DISTRIBUTIONS; NOTICES.

       (a)     Eligibility for Hospital Abatement Distributions

To qualify as a Hospital Authorized Recipient eligible to receive Hospital Abatement
Distributions from the Hospital Trust, each applicable Holder of a Hospital Channeled Claim
must:

               (i)    Have timely filed a Proof of Claim in the Debtors’ Chapter 11 case (that
                      is, on or before July 30, 2020); provided, that this requirement shall not
                      apply to a Holder of a Hospital Channeled Claim that (a) is listed on the
                      national registry of hospitals maintained by the American Hospital
                      Directory®, as in effect on the Effective Date and (b) is (x) a non-federal


                                                3
19-23649-rdd       Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                     Main Document
                                             Pg 35 of 1021



                          acute care hospital as defined by CMS or (y) a non-federal hospital or
                          hospital district that is required by law to provide inpatient acute care
                          and/or fund the provision of inpatient acute care;

                 (ii)     Timely submit the form attached hereto as Exhibit A (the “Hospital
                          Abatement Distribution Form”) containing:

                          A.       the certification set forth in § 3;

                          B.       a certification signed by the Holder of a Hospital Channeled Claim
                                   or its attorney attesting to the accuracy and truthfulness of the
                                   Holder of a Hospital Channeled Claim’s submission. Such
                                   certification must include an attestation that no data required for
                                   claims processing and distribution valuation, and no records or
                                   information that would reasonably be relevant to the valuation of
                                   the distribution, have been misrepresented or withheld; and

                          C.       the certification that the Holder of a Hospital Channeled Claim
                                   will comply with § 7 in its use of any funds distributed to it; and

                 (iii)    Provided all of the requisite claims data (as described in § 5 the “Requisite
                          Claims Data”) as part of a timely filed Proof of Claim or in connection
                          with submitting a Hospital Abatement Distribution Form.

Any Holder of a Hospital Channeled Claim who meets all of the above criteria (i)-(iii) (each, a
“Hospital Authorized Recipient”) shall qualify for Hospital Abatement Distributions, subject to
the limitations otherwise set forth herein; however, if such Holder does not meet such criteria,
then it will not qualify as a Hospital Authorized Recipient and will not receive any Hospital
Abatement Distributions. Any discrepancy as to whether a Holder of a Hospital Channeled
Claim qualifies as a Hospital Authorized Recipient pursuant to the criteria as set forth in this
§ 4(a) will be resolved by the Trustee.


Those Hospital Claims that are evidenced by timely filed Proofs of Claim in the Debtors’
Chapter 11 Cases (that is, for which Proofs of Claim were filed prior to or on the General Bar
Date of July 30, 2020, i.e., D.I. 1536) that contained all of the Requisite Claims Data for such
Hospital Claims have satisfied the requirements of §§ 4(a)(i) and 4(a)(iii), and shall be required
to submit only a Hospital Abatement Distribution Form that provides the certifications set forth
in § 4(a)(ii) to qualify for Hospital Abatement Distributions. 8



8
    There are approximately 1,180 Hospital Claims believed to satisfy the requirements of §§ 4(a)(i) and 4(a)(iii),
    comprising approximately 1,030 Proofs of Claim filed by hospitals and 150 Proofs of Claim filed by other
    treatment providers; this Hospital TDP does not constitute an admission by the Trustee that such Proofs of
    Claim in fact contained all applicable Requisite Claims Data, and the Trustee reserves the right to request
    additional information from any Holder of a Hospital Channeled Claim before such Holder of a Hospital
    Channeled Claim is determined to be a Hospital Authorized Recipient.



                                                        4
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                        Pg 36 of 1021




FOR AVOIDANCE OF DOUBT, FOR A HOLDER OF A HOSPITAL CHANNELED CLAIM
TO QUALIFY AS A HOSPITAL AUTHORIZED RECIPIENT AND BE ELIGIBLE TO
RECEIVE A HOSPITAL ABATEMENT DISTRIBUTION, SUCH HOLDER OF A HOSPITAL
CHANNELED CLAIM MUST TIMELY SUBMIT A FULLY COMPLETED HOSPITAL
ABATEMENT DISTRIBUTION FORM BY OR BEFORE THE HOSPITAL ABATEMENT
DISTRIBUTION FORM DEADLINE (THAT IS, FORTY-FIVE (45) DAYS AFTER THE
DATE OF THE APPLICABLE HOSPITAL ABATEMENT DISTRIBUTION DEADLINE
NOTICE, AS SET FORTH HEREIN).

      (b)      Notices

               (i)    As soon as reasonably practicable after the Effective Date of the Plan, the
                      Trustee or the Claims Administrator, as applicable, shall cause a notice to
                      be served on each Holder of a Hospital Channeled Claim that (i) is listed
                      on the national registry of hospitals maintained by the American Hospital
                      Directory ®, as in effect on the Effective Date and (ii) is (x) a non-federal
                      acute care hospital as defined by CMS or (y) a non-federal hospital or
                      hospital district that is required by law to provide inpatient acute care
                      and/or fund the provision of inpatient acute care. Such notice shall
                      contain, among other things that the Trustee deems reasonable and
                      appropriate under the circumstances, (i) this Hospital TDP, including the
                      Hospital Abatement Distribution Form attached hereto, (ii) the URL for
                      the Debtors’ claims and noticing website where such Hospitals can locate
                      the Plan (https://restructuring.primeclerk.com/purduepharma), and (iii)
                      clear instructions for submitting a Hospital Abatement Distribution Form
                      to the Trustee, the deadline set forth in each such Hospital Abatement
                      Distribution Form for submitting the Hospital Abatement Distribution
                      Form being 45 days after the date of such notice.

               (ii)   Also as soon as reasonably practicable after the Effective Date, the Trustee
                      or the Claims Administrator, as applicable, shall cause a notice (each such
                      notice, and each notice delivered pursuant to § 4(b)(i) above, a “Hospital
                      Abatement Distribution Deadline Notice”) to be served on each of the
                      Holders of the approximately 1,180 Hospital Claims for which there are
                      timely filed Proofs of Claim, indicating whether such Proof of Claim
                      contained the Requisite Claims Data for such Hospital Claim, and
                      providing each such Holder of a Hospital Channeled Claim with 45 days
                      from the date of such notice to submit a Hospital Abatement Distribution
                      Form that complies with this § 4. Such notice shall make clear whether
                      the applicable Proof of Claim (i) contained the Requisite Claims Data (and
                      therefore such Holder of a Hospital Channeled Claim is required to
                      provide only the certifications set forth in § 4(a)(ii)) or (ii) did not contain
                      the Requisite Claims Data in its Proof of Claim (and therefore such Holder
                      of a Hospital Channeled Claim is required to satisfy both §§ 4(a)(ii) and




                                                 5
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 37 of 1021



                       4(a)(iii) hereof when it submits its Hospital Abatement Distribution
                       Form).

               (iii)   For any Holder of a Hospital Channeled Claim that receives a Hospital
                       Abatement Distribution Deadline Notice pursuant to §§ 4(b)(i) or 4(b)(ii)
                       hereof and submits a Hospital Abatement Distribution Form, and all of its
                       parts, by the applicable deadline (with respect to each such notice, the
                       “Hospital Abatement Distribution Form Deadline”) and whose Hospital
                       Abatement Distribution Form is substantially complete but otherwise
                       defective in such a manner as to render such Holder of a Hospital
                       Channeled Claim ineligible to receive Hospital Abatement Distributions,
                       and to the extent such defect is determined by the Trustee to be curable,
                       the Trustee, as applicable, shall provide such Holder of a Hospital
                       Channeled Claim with notice of the defect and a reasonable period of time
                       following delivery of such notice for such Holder of a Hospital Channeled
                       Claim to cure such defective Hospital Abatement Distribution Form. The
                       Trustee shall exercise discretion in determining defect, curability and the
                       period of time in which a defect may be cured. Under no circumstance is
                       the Trustee obligated to send a notice of defect for Hospital Abatement
                       Distribution Forms that do not provide responses to the requirements set
                       forth under §§ 4(a)(ii) and 4(a)(iii).

               (iv)    Other than pursuant to the cure procedures set forth herein, any Holder of
                       a Hospital Channeled Claim that does not submit a Hospital Abatement
                       Distribution Form shall not qualify as a Hospital Authorized Recipient,
                       and any Holder of a Hospital Channeled Claim that submits a Hospital
                       Abatement Distribution Form after the Hospital Abatement Distribution
                       Form Deadline shall not qualify as a Hospital Authorized Recipient. No
                       Hospital Abatement Distribution Form shall be accepted after the Hospital
                       Abatement Distribution Form Deadline.

§ 5.   EVIDENCE FOR              DETERMINATION             OF    HOSPITAL         ABATEMENT
       DISTRIBUTIONS.

       (a)     To permit the Trustee to evaluate the amount each Hospital Authorized Recipient
               is to receive as a Hospital Abatement Distribution, and to the extent not already
               submitted in connection with its Proof of Claim, a Holder of a Hospital
               Channeled Claim must submit all of the following, non-exhaustive, data and types
               of documents, unless otherwise determined in the discretion of the Trustee in
               consultation with the TAC and consistent with § 4(b)(iii):

               (i)     A properly and fully completed Hospital Abatement Distribution Form,
                       with all its parts and requisite submissions, as established by the Trustee,
                       consistent with the requirements set forth in § 4; and

               (ii)    copies of all claims, complaints, proofs of claim, notices, settlement
                       documents, releases, recoveries, compensation received, or similar


                                                 6
19-23649-rdd          Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                      Main Document
                                                Pg 38 of 1021



                             documents that a Holder of a Hospital Channeled Claim submits or
                             entered into in respect of claims asserted against or to be asserted against
                             any other entity or person arising from or related to such Holder of a
                             Hospital Channeled Claim’s OUD program or related to any of the injuries
                             that underlie that claim presented to the Trustee.

The Trustee may request additional information as reasonably necessary in the opinion of the
Trustee to determine the amount to be distributed to a Hospital Authorized Recipient. The
Trustee shall establish a reasonable timeframe in which a Hospital Authorized Recipient must
provide any requested information.

§ 6.       DETERMINATION OF HOSPITAL ABATEMENT DISTRIBUTION AMOUNTS.

           (a)      The Trustee (or its agents or representatives) shall review the timely submitted
                    Hospital Abatement Distribution Forms.

           (b)      The Trustee shall utilize (but shall have no rights in or to the intellectual property
                    contained in) the proprietary Legier Model and Algorithm (the “Model”),
                    prepared and operated by Legier & Company, apac, for determining the amount of
                    each Hospital Abatement Distribution. The amount of the Hospital Abatement
                    Distribution to be paid to each Hospital Authorized Recipient shall be determined
                    within 120 days after the applicable Hospital Abatement Distribution Form
                    Deadline or in a period of time determined by the Trustee to be most practicable.


           (c)      The Model shall determine the amount distributable to each Hospital Authorized
                    Recipient based on (1) the diagnostic codes associated with operational charges
                    incurred by the Hospital Authorized Recipient in connection with the treatment of
                    Opioid Use Disorder, (2) the portion of such charges that were not reimbursed,
                    and (3) the following distribution determination factors and weights: 9

                    (i)      Units of morphine milligram equivalents (MME) dispensed in the
                             Hospital Authorized Recipient’s service area (“Service Area”) during the
                             period January 1, 2006-December 31, 2014 (the “Measurement Period”)
                             (to be weighted at 10%);

                    (ii)     Opioid use disorder rates at the State level, pro-rated for each Hospital
                             Authorized Recipient (to be weighted at 10%);

                    (iii)    Opioid overdose deaths in the Hospital Authorized Recipient’s Service
                             Area (to be weighted at 8.75%)




9
       The Model calculates a Hospital Authorized Recipient’s loss resulting from its treatment of patients with OUD
       and other opioid diagnoses, considering the total charges and collections for each, among other things, including
       a causation algorithm applied to each patient encounter.



                                                            7
19-23649-rdd         Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                   Main Document
                                              Pg 39 of 1021



                   (iv)     Operational impact calculated using the Model, to include opioid
                            diagnoses, and charge and reimbursement data (to be weighted at 35%);

                   (v)      Hospital Authorized Recipient’s opioid related patients as a percentage of
                            its total patients (to be weighted at 18.75%);

                   (vi)     17.5% for either

                            A.      such Hospital Authorized Recipient having filed a timely Proof of
                                    Claim in the Purdue Pharma bankruptcy claim filing process, or


                            B.      such Hospital Authorized Recipient having been designated as a
                                    “Safety Net Hospital” as defined by the CARES Act as in effect 10
                                    on the Effective Date.

§ 7.      HOSPITAL AUTHORIZED ABATEMENT PURPOSES.

          (a)      All net funds (after the deduction of all legal fees and litigation expenses, as
                   described herein, and in the Hospital Trust Agreement) distributed to Hospital
                   Authorized Recipients shall be used solely and exclusively for Opioid Use
                   Disorder (“OUD”) abatement programs, whether currently existing or newly
                   initiated. As a condition of receiving a Hospital Abatement Distribution, each
                   Hospital Authorized Recipient must submit to the Trustee on its Hospital
                   Abatement Distribution Form a written statement that all funds will be spent only
                   in the Authorized Recipient’s Service Area for one or more of the following
                   Hospital Authorized Abatement Purposes:

                   (i)      Providing transportation to treatment facilities for patients with OUD.

                   (ii)     Providing continuing professional education in addiction medicine,
                            including addressing programs addressing stigma.

                   (iii)    Counteracting diversion of prescribed medication in ED or practice,
                            consistent with the following goal: reducing opioid misuse, OUD,
                            overdose deaths, and related health consequences throughout the hospital
                            Service Area (county or region).

                   (iv)     Participating in community efforts to provide OUD treatment to others in
                            the community, such as those in jails, prisons, or other detention facilities.

                   (v)      Providing community education events on opioids and OUD.


10
     A “Safety Net Hospital” has (a) a Medicare Disproportionate Patient Percentage (DPP) of 20.2% or greater; (b)
      annual uncompensated care (UCC) of at least $25,000 per bed; and (c) profit margin of 3.0% or less.




                                                         8
19-23649-rdd          Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                    Main Document
                                               Pg 40 of 1021



                    (vi)     Providing Naloxone kits and instruction to patients upon discharge.

                    (vii)    Implementing needle exchange in hospital or adjacent clinic and providing
                             on-site MAT services if possible.

                    (viii)   Prospectively providing otherwise unreimbursed or under-reimbursed
                             future medical services for patients with OUD or other opioid related
                             diagnoses.

                    (ix)     Building or leasing space to add half-way house beds.

                    (x)      Participating in research regarding development of innovative OUD
                             treatment practices.

                    (xi)     Directing moneys to any other public or private Authorized Recipient of
                             funds concerning the treatment of persons with OUD or other opioid-
                             related diagnoses; provided that such recipient’s use of such funds would
                             otherwise constitute an Authorized Abatement Purpose.

                    (xii)    Medication-Assisted Treatment (“MAT”) Programs: an aggregate of $50
                             million may be earmarked for Holders of Hospital Channeled Claims to
                             establish and implement a MAT program or to continue, complete and/or
                             implement an existing MAT program already under development. 1011

                    (xiii) Engaging in any other abatement activity with the express permission of
                           the Court, at the request of the Trustee.

           (b)      In addition, the Hospital Trust shall, in accordance with the Plan, the
                    Confirmation Order and the Hospital Trust Documents, make Hospital Abatement
                    Distributions to Hospital Authorized Recipients exclusively for Hospital
                    Authorized Abatement Purposes within each Hospital Authorized Recipients’
                    respective Service Area identified in the claim. Decisions concerning Hospital
                    Abatement Distributions made by the Hospital Trust will consider the need to
                    ensure that underserved urban and rural areas, as well as minority communities,
                    receive equitable access to the funds.

           (c)      To the extent any Holder of a Hospital Channeled Claim that is otherwise a
                    Hospital Authorized Recipient does not comply with this § 7, such Holder of a
                    Hospital Channeled Claim shall not be a Hospital Authorized Recipient and shall
                    be disqualified from receiving Hospital Abatement Distributions, notwithstanding
                    any other eligibility determination pursuant to other sections or procedures set
                    forth herein or in the other Hospital Trust Documents.




1011
       The Hospital Abatement Distribution Form will provide an opportunity to indicate the proportion and amount of
       Hospital Abatement Distributions that the Hospital Authorized Recipient intends to apply to MAT programs.



                                                          9
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                        Pg 41 of 1021




§ 8.   HOSPITAL ABATEMENT DISTRIBUTIONS BY HOSPITAL TRUST.

       (a)     Once the Trustee has calculated the amount of the Hospital Abatement
               Distribution to be paid to each Hospital Authorized Recipient, and also calculated
               each Hospital Authorized Recipient’s pro rata share of the total sum of all
               Hospital Abatement Distributions to be paid to all Hospital Authorized
               Recipients, then the Trustee shall make interim Hospital Abatement Distributions,
               from time to time in its judgment, to those Hospital Authorized Recipients that
               have complied with all of the criteria and procedures described herein. Unless
               otherwise determined by the Trustee, such Hospital Authorized Recipients may
               receive one interim, and one final, distribution.

       (b)     All payments made for one or more of said Hospital Authorized Abatement
               Purposes shall be subject to audit by the Trustee of the Hospital Trust and shall be
               repaid with a ten percent (10%) penalty added for any funds found by audit to
               have been spent for an unauthorized purpose. Such audit may occur any time
               prior to the wind-down of the Trust.

       (c)     Hospital Abatement Distributions will be subject to a common benefit assessment
               and may be subject to certain additional assessments for payment of attorneys’
               fees and costs of the Ad Hoc Group of Hospitals in accordance with Section 5.8
               of the Plan.

§ 9.   REPORTING BY HOSPITAL AUTHORIZED RECIPIENTS.

       (a)     Within ninety (90) days after the end of a distribution period (that being the
               twelve (12) month period following each annual distribution date), each Hospital
               Authorized Recipient that received a distribution must submit to the Hospital
               Trust a certification regarding its satisfaction of the minimum spending
               requirements on Hospital Authorized Abatement Purposes or that it was unable to
               meet the minimum spending requirements and must carryover a portion of its
               distribution.

       (b)     If the Hospital Authorized Recipient has not met the requirements during that
               period, those allocated but unused funds can carry over to the subsequent periods
               and will continue to carry forward each year until the Hospital Authorized
               Recipient meets the relevant spending requirements for Hospital Authorized
               Abatement Purposes. Additional annual certification(s) must be submitted until
               the Hospital Authorized Recipient meets the relevant spending requirements. A
               Hospital Authorized Recipient shall not be subject to a penalty for failing to meet
               the minimum spending requirements with respect to its Hospital Abatement
               Distribution during a given distribution period.

       (c)     The Hospital Trust shall have the right to audit a claimant to determine whether
               the Hospital Authorized Recipient’s expenditures for Hospital Authorized




                                                10
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                        Pg 42 of 1021



               Abatement Purposes have met the requirements set forth in the Hospital Trust
               Documents.

        (d)    Each Hospital Authorized Recipient, if and when requested by the Hospital
               Trustee (or its agents or representatives), shall provide supporting documentation,
               in a mutually agreed upon format, demonstrating that the Hospital Authorized
               Recipient’s expenditures for Hospital Authorized Abatement Purposes have met
               the requirements of the Hospital Trust Documents. All Proofs of Claim, Hospital
               Abatement Distribution Forms and certifications filed or submitted by Holders of
               Hospital Channeled Claims are subject to audit by the Hospital Trustee (or its
               agents or representatives). If the Hospital Trustee finds a material misstatement
               in a Holder of a Hospital Channeled Claim’s Proof of Claim, Hospital Abatement
               Distribution Form or certification, the Hospital Trustee may allow that Holder of
               a Hospital Channeled Claim up to 30 days to resubmit its Proof of Claim,
               Hospital Abatement Distribution Form or certification with supporting
               documentation or revisions. Failure of the Holder of a Hospital Channeled Claim
               to timely correct its misstatement in a manner acceptable to the Hospital Trustee
               may result in forfeiture of all or part of the Holder of a Hospital Channeled
               Claim’s qualification as a Hospital Authorized Recipient or right to receive
               Hospital Abatement Distributions.

        (e)    The Trustee shall have the power to take any and all actions that in the judgment
               of the Trustee are necessary or proper to fulfill the purposes of Hospital Trust.
               The Hospital Trust retains the right to seek return by legal means of any
               expenditures which fail to comply with the requirements of this Hospital TDP.

§ 10.   REPORTING BY THE HOSPITAL TRUST.

The Hospital Trust shall file an annual report with the Bankruptcy Court after each year that the
Hospital Trust is in existence, summarizing the distributions made from the Hospital Trust and
detailing the status of any Hospital Authorized Recipient audits, and any recommendations made
by the Trustee relating to such audits.




                                                11
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                    Pg 43 of 1021




                               EXHIBIT A
                 HOSPITAL ABATEMENT DISTRIBUTION FORM




                                        12
19-23649-rdd          Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                    Main Document
                                                Pg 44 of 1021



                          HOSPITAL ABATEMENT DISTRIBUTION FORM

See Attached


HOSPITAL ABATEMENT DISTRIBUTION FORM DEADLINE: [_________]
Please read the instructions carefully before filling out this Hospital Abatement Distribution
Form (this “Form”). Capitalized terms used herein and not otherwise defined, shall have the
meanings ascribed to them in the Fifth Amended Joint Plan of Reorganization of Purdue Pharma
L.P. and its Affiliated Debtors (as modified, amended or supplemented from time to time,
the “Plan”) [Docket No. 2982] or the Hospital Trust Distribution Procedures (as modified,
amended or supplemented from time to time, the “Hospital TDP”),” dated June 3, 2021 [Docket
No. 2977].

Each Holder of a Hospital Channeled Claim, which includes (i) all Hospital Claims,12 which
include all Claims against the Debtors held by providers of healthcare treatment services or any
social services, in their capacity as such, that are not Domestic Governmental Entities and (ii) all
Released Claims and Shareholder Released Claims held by providers of healthcare treatment
services or any social services, in their capacity as such, that are not Domestic Governmental
Entities, is required to complete and submit this Form in order to be eligible to receive Hospital
Abatement Distributions from the Hospital Trust.
In this proceeding, “Purdue Opioid” means all natural, semi-synthetic or synthetic chemicals that
interact with opioid receptors on nerve cells in the body and brain, and that are approved by the
U.S. Food & Drug Administration and listed by the U.S. Drug Enforcement Administration as
Schedule II or III drugs pursuant to the federal Controlled Substances Act, 21 U.S.C. § 801 et
seq. produced, marketed, or sold by the Debtors as: (i) the following Brand Name Medications:
OxyContin®, Hysingla ER®, Butrans®, Dilaudid®, Ryzolt, MS Contin®, MSIR®, Palladone®,
DHC Plus®, OxyIR®, or OxyFast®; and (ii) the following Generic Medications: oxycodone
extended-release tablets, buprenorphine transdermal system, hydromorphone immediate-release
tablets, hydromorphone oral solution, tramadol extended-release tablets, morphine extended-
release tablets, oxycodone immediate-release tablets, oxycodone and acetaminophen tablets
(generic to Percocet®), hydrocodone and acetaminophen tablets (generic to Vicodin® or
Norco®).
The submission of the completed Form by the Hospital Abatement Distribution Form Deadline
set forth above is a prerequisite to eligibility for a Hospital Abatement Distribution, but does not
guarantee a Holder of a Hospital Channeled Claim will be deemed eligible for a Hospital
Abatement Distribution. If a Holder of a Hospital Channeled Claim is deemed eligible by the
Hospital Trustee pursuant to the Hospital TDP to receive Hospital Abatement Distributions, the
information provided in this Form will be used to determine each such Hospital Authorized
Recipient’s Hospital Abatement Distribution from the Hospital Trust (as defined in the Plan, the
“Hospital Trust”). Holders of Hospital Channeled Claims may redact information on this Form
or any attached documents, as they deem necessary. A Holder of a Hospital Channeled Claim


12
     For the avoidance of doubt, “Hospital Claim” as defined in the Plan includes, without limitation, the Claims set
       forth in the 1,030 Proofs of Claim filed by hospitals and the 150 Proofs of Claim filed by other treatment
       providers.
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                        Pg 45 of 1021



shall only attach copies of any documents that support a claim, and shall not submit original
documents; documents submitted may be destroyed after scanning and will not be returned
to the Holder of a Hospital Channeled Claim. A person who files a fraudulent claim on behalf
of a Holder of a Hospital Channeled Claim may, at a minimum, be fined up to $500,000.00,
imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152,157. Holders of Hospital Channeled
Claims shall provide the information requested that is, to the best of their knowledge, current and
valid as of the date this Form is completed and delivered to the Hospital Trustee by such a
Holder of a Hospital Channeled Claim:
Please provide the following information to the Hospital Trustee by delivering this
completed Hospital Abatement Distribution Form by email, online or mail at the addresses
reflected online at www.purduehospitalsettlement.com prior to the Hospital Abatement
Distribution Form Deadline set forth on page 1 of this Form.
Failure to submit a completed copy of this Form and requisite claims data (as described in
#23 herein) by the Hospital Abatement Distribution Form Deadline set forth on page 1 of
this Form may disqualify you from receiving a Hospital Abatement Distribution.
Additionally, failure to complete any portion of the Form may result in a reduced Hospital
Abatement Distribution or disqualification from receiving a Hospital Abatement
Distribution.
The name, address, and the Federal Employer Tax Identification Number (“EIN”) of the entity
claiming to be a Holder of a Hospital Channeled Claim OR the name, address, and Social
Security Number if the Holder of a Hospital Channeled Claim is a natural person:
___________________________________________________________________________
___________________________________________________________________________
___________________________________________________________________________

The contact name, address, phone number and email address for where notices and Hospital
Abatement Distribution(s) should be sent:
___________________________________________________________________________
___________________________________________________________________________
___________________________________________________________________________
By filling out this Form, you are deemed to consent to receipt of notice by email. If you do not
consent to receipt of notice by email, please check this box:



The name, address and duration of your ownership of each facility owned and/or operated by the
above referenced entity OR the name and address of the facility at which the Holder of a
Hospital Channeled Claim provides healthcare treatment services or any social services and the
duration of that Holder of a Hospital Channeled Claim’s provision of such services at such
facility for which this claim is filed. (Please list on Exhibit A)
__________________________________________________

   1. Did you file a Proof of Claim in the Debtors’ Chapter 11 Cases on or before July 30,
      2020 that
         a. Included a dollar amount of financial losses in the Purdue bankruptcy?
             ___ Yes ___ No


                                                14
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                        Pg 46 of 1021



          b. As of the date of this Form, provided to the Ad Hoc Group of Hospitals or its
             agent substantially all of the requisite claims data (as described in #23 herein) for
             any facility to the best of your knowledge ___ Yes ___ No
      If yes to both (a) and (b) then proceed to final page of Form to complete and sign.


   2. Are you listed on the national registry of hospitals maintained by the American Hospital
      Directory ®, as in effect on the Effective Date and are (x) a non-federal acute care
      hospital as defined by CMS or (y) a non-federal hospital or hospital district that is
      required by law to provide inpatient acute care and/or fund the provision of inpatient
      acute care and did not timely file a Proof of Claim in the Debtors’ Chapter 11 Cases on or
      before July 30, 2020? __ Yes __ No


   3. Are you a named Plaintiff in any active cause of action against opioids manufacturers,
      distributors, or pharmacies? ___ Yes ___ No
          a. If yes, please provide whether the active cause of action is filed (check one):
                   i. in the MDL: __________
                  ii. in state court: _________
          b. Attach a copy of the most recently filed Complaint.


   4. Service Area. Please list on Exhibit B the counties that each of the above-described
      facilities serve, the population of those counties and the percentage of the total population
      of those counties served by the facility. Attach any supporting documents that you deem
      to be helpful.


   5. For each of the facilities listed on Exhibit A, please provide the payor mix (% of payor
      payments to total of all payor payments) on Exhibit C:
         a. % Medicare;
          b. % Medicaid;
          c. % TRICARE;
          d. % Commercial, e.g., Blue Cross Blue Shield, other non-governmental payors;
          e. % Self-pay;
          f. % All Other Payors;
          g. Describe the name of each payor that comprises “All Other Payors”;


   6. Please provide on Exhibit D the amounts of funding, if any, received by you and/or for
      each facility listed on Exhibit A for the period of January 1, 2009 through September 15,
      2019 in each of the following:



                                               15
19-23649-rdd         Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                  Main Document
                                               Pg 47 of 1021



               a. Grants;
               b. Taxing authorities;
               c. Health-care authorities;
               d. State funded programs for indigent care;

               e. “Disproportionate Share”13;
               f. Foundations/charities;
               g. Others;

      7. Unless a filed Complaint is attached to the Form, describe on Exhibit E, the opioid
         problem that has impacted each of the facilities listed on Exhibit A, and include with
         particularity, data reflecting overdose and deaths from overdoses in your respective
         service area(s), for the period of time ranging from January 1, 2009 through September
         15, 2019.


      8. List and describe with particularity on Exhibit F, all Hospital Authorized Abatement
         Purposes instituted by you at and/or in each facility listed on Exhibit A that are intended
         to treat, reduce, abate and prevent opioid addiction. Include in your description the
         year(s) such program(s) began; whether they presently remain operational; and, the
         prospective end date for the program(s), if any. In addition, please provide the extent that
         any funding received, as described in No. 6 above, was used to pay for the abatement
         programs described herein.

      9. Prescribing practices:
            a. For you and/or for each of the facilities listed on Exhibit A, please provide on
                Exhibit G the national ranking for prescribing the following opioids: (i) Brand
                Name Medications: OxyContin®, Hysingla ER®, Butrans®, Dilaudid®, Ryzolt,
                MS Contin®, MSIR®, Palladone®, DHC Plus®, OxyIR®, or OxyFast®; and (ii)
                the following Generic Medications: oxycodone extended-release tablets,
                buprenorphine transdermal system, hydromorphone immediate-release tablets,
                hydromorphone oral solution, tramadol extended release tablets, morphine
                extended-release tablets, oxycodone immediate-release tablets, oxycodone and
                acetaminophen tablets (generic to Percocet®), hydrocodone and acetaminophen
                tablets (generic to Vicodin® or Norco®);
            b. Did you and/or any or all of the facilities listed on Exhibit A provide pain
                management care in a pain management clinic during the period of January 1,
                2009 through September 15, 2019? ___ Yes ___No. If yes, please provide the


13
     Disproportionate Share Hospitals serve a significantly disproportionate number of low-income patients and
      receive payments from the Centers for Medicaid and Medicare Services to cover the costs of providing care to
      uninsured patients.



                                                         16
19-23649-rdd         Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                   Main Document
                                               Pg 48 of 1021



                   dates for which each of your pain management clinic were in operation on Exhibit
                   G.


      10. Are any of the facilities listed on Exhibit A a “safety net” hospital as defined in the
          CARES ACT?14 ___ Yes ___No. If yes, please indicate this “safety net” designation
          next to each applicable facility on Exhibit A and provide proof of each such designation,
          therein.



      11. Are any of the facilities listed on Exhibit A a tertiary referral center? (A hospital
          provides tertiary healthcare if it provides “care of a highly technical and specialized
          nature, in a medical center, usually one affiliated with a university, for patients with
          unusually severe, complex, or uncommon health problems.” See Flegel, Ken, Tertiary
          Hospitals Must Provide General Care (March 3, 2015), Nat’l Ctr. for Biotechnology
          Information, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4347764).
          ___ Yes ___No. If yes, please provide this designation next to each applicable facility on
          Exhibit A.


      12. Do you and/or any of the facilities listed on Exhibit A perform “Screening Brief
          Intervention Referral to Treatment” (“SBIRT”) in the emergency department? _____ Yes
          _____ No. If yes, please provide this designation next to each applicable facility on
          Exhibit A.



      13. Do any of the facilities listed on Exhibit A equip emergency departments to treat acute
          withdrawal and initiate treatment for Opioid Use Disorder (“OUD”) with medications,
          including buprenorphine, suboxone, and subutex, etc.? ___Yes ___ No. If yes, please
          provide this designation next to each applicable facility on Exhibit A.

      14. To qualify for distributions from the Hospital Trust, a Holder of a Hospital Channeled
          Claim must certify that:
             a. You and/or it adhere to the standard of care for the emergency department,
                hospital wards and outpatient clinics at the time of any prospective evaluation,
                diagnosis, and treatment of OUD, including with respect to the applicable
                standard of care for the treatment of addiction, acute withdrawal and treatment for
                OUD with medication assisted treatment, AND




14
     A “safety net” hospital has (a) a Medicare Disproportionate Patient Percentage (DPP) of 20.2% or greater; (b)
      annual uncompensated care (UCC) of at least $25,000 per bed; and (c) profit margin of 3.0% or less.



                                                         17
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                        Pg 49 of 1021



          b. You and/or it provide discharge planning and post-discharge care coordination for
             patients with OUD, including information for appropriate OUD treatment
             services.

      Do you and/or each of the facilities listed on Exhibit A satisfy A? ___ Yes ___No;

      Do you and/or each of the facilities listed on Exhibit A satisfy B? ___ Yes ___No.


   15. Do you and/or any of the facilities listed on Exhibit A make discharge planning and post-
       discharge care coordination mandatory for patients with OUD? ___Yes ___No. If yes,
       please provide this designation next to each applicable facility on Exhibit A.


   16. Do you and/or any of the facilities listed on Exhibit A provide bridge programs to
       encourage access to treatment for patients with OUD? ___ Yes ___ No. If yes, please
       provide this designation and describe the bridge program next to each applicable facility
       on Exhibit A.


   17. Do you and/or any of the facilities listed on Exhibit A participate in community efforts to
       provide OUD treatment to others in the community, such as those in jails, or other
       detention facilities? ___ Yes ___ No. If yes, please provide this designation next to each
       applicable facility on Exhibit A.


   18. Do you and/or any of the facilities listed on Exhibit A provide transportation to OUD
       treatment facilities? __Yes ___No. If yes, please provide this designation next to each
       applicable facility on Exhibit A.


   19. Do you and/or any of the facilities listed on Exhibit A implement needle exchange in the
       hospital or an adjacent clinic and/or provide on-site medication-assisted treatment
       (“MAT”) services? ___Yes ___No. If yes, please provide this designation next to each
       applicable facility on Exhibit A.


   20. Do you and/or any of the facilities listed on Exhibit A use telemedicine, telehealth, and/or
       teleconsulting to support treatment and to support “spoke” entities? ___Yes ___No. If
       yes, please provide this designation next to each applicable facility on Exhibit A.


   21. Do you and/or any of the facilities listed on Exhibit A perform heart valve replacements?
       ___ Yes ___ No. If yes, please provide this designation and the percentage of all heart
       valve replacements performed that are secondary to opioid addiction next to each
       applicable facility on Exhibit A.



                                                18
19-23649-rdd    Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 50 of 1021




   22. Do any of the facilities listed on Exhibit A have a Neonatal Intensive Care Unit (“NICU”)
       that treats babies with Neonatal Abstinence Syndrome (“NAS”)?
       ___ Yes ___ No. If yes, please provide this designation next to each applicable facility on
       Exhibit A for #22 and 22(a) and 22(b) below:

          a. Do any of the facilities have a dedicated NAS NICU? ___ Yes ___ No

          b. Do you and/or any of the facilities provide obstetric and perinatal services to treat
             mothers with OUD? ____Yes ___ No

   23. For all inpatient and outpatient discharges during the period January 1, 2009, to
       September 15, 2019, from you and/or each qualifying facility operated by you, please
       provide the following data in CSV (Comma Delimited) Electronic File or Pipe Delimited
       Electronic Text File to be used in connection with the calculation of each of your
       financial damages. Eligible qualifying acute care hospitals as defined by the Centers for
       Medicare and Medicaid Services which are subject to the EMTALA. An example of the
       data formatting is set forth in Exhibit H. This data should be in a separate CSV
       (Comma Delimited) Electronic File or Pipe Delimited Electronic Text File for each
       Holder of a Hospital Channeled Claim. Physician office visits and non-acute care visits
       should NOT be included in data provided.

      For the CSV (Comma Delimited) Electronic File or Pipe Delimited Electronic Text File,
      please include in the file name the name of the Holder of a Hospital Channeled Claim,
      City and State where located and Date Range of Data Provided, for example,
      PhoenixGeneral-Phoenix-AZ-Jan09-Dec12.csv. If more than one file is provided due to
      size limitation, each file name will be the same with only the date range of the data
      provided changing e.g. PhoenixGeneral-Phoenix-AZ-Jan13-Dec20.csv
      It is important to note, and as further described below, that the following data (except for
      ICD diagnosis code, ICD diagnosis code description and ICD diagnosis code priority) for
      each visit/discharge will need to be repeated on each row corresponding to each different
      ICD diagnosis code. The data for the ICD diagnosis codes, ICD diagnosis code
      descriptions and ICD diagnosis code priority for each visit/discharge will therefore be
      unique to each row. For example, if a visit has 18 ICD diagnosis codes, there would be
      18 rows/lines for that visit/discharge with each line containing a different ICD diagnosis
      code, ICD diagnosis code description and ICD diagnosis code priority. For all other data
      fields such as Patient Medical Record Number, Date of Discharge, etc. this data will be
      the same, and thus repeated, on all 18 rows/lines for that visit/discharge.
      Once the CSV (Comma Delimited) or Pipe Delimited Text File is prepared, please
      review to confirm the data in each column contains the applicable data for that respective
      columns data field description. After submission of this completed Form and
      execution of the Business Associate Agreement (as described in #25 herein), each
      claimant will be provided a secure portal by the Hospital Trustee to upload this
      requisite claims data.

                     Data Fields            Definitions and Clarifications



                                               19
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22          Main Document
                                    Pg 51 of 1021



     Column

     a.           Name                Name of facility for which data is provided.

     b.           Address             Address of facility for which data is provided.

     c.           City                City of facility for which data is provided.

     d.           State               State of facility for which data is provided.

     e.           Zip                 Zip of facility for which data is provided.


     f.           CMS Certification   Center for Medicare & Medicaid Services – Formerly
                  Number              known as the Medicare Provider Number. This
                                      should be a six-digit Medicare certification number
                                      for a facility.
     g.           Patient Medical
                  Record #
     h.           Patient Account #

                  Payor Financial     e.g., Blue Cross, Medicaid, Private Pay, etc.
     i.           Class Description
                  Patient Type        e.g., Inpatient or Outpatient. Hospital related clinics
     j.                               or physician office visits should NOT be included in
                                      data provided.
                  Custom Patient      e.g., Inpatient Psych, Outpatient Single Visit, Surgery,
     k.           Type                Lab, etc. Hospital related clinics or physician office
                                      visits should NOT be included in data provided.
     l.           Date of Admission

     m.           Date of Discharge

     n.           Length of Stay
                  (days)
     o.           Admission Type      e.g., Emergency, Reservation, Reference Lab, etc.
                  Description
     p.           Discharge           e.g., Discharge Home, Nursing Home, Expired, etc.
                  Disposition
                  Description
     q.           Patient Date of


                                        20
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22       Main Document
                                    Pg 52 of 1021



                  Birth
     r.           Patient Age at
                  Discharge
     s.           Patient Gender

     t.           Patient Race

     u.           Patient City

     v.           Patient State

     w.           Patient Zip Code

     x.           Attending
                  Physician Name
     y.           Total Charges

     z.           Total Payments      Total Payments should only contain actual payments
                                      received (e.g. insurance/self-pay). It should NOT
                                      include adjustments, bad debt, write-offs or
                                      contractual adjustments.
     aa.          DRG Code            Provide Diagnosis Related Group (DRG) code for
                                      each inpatient visit/discharge.
     ab.          DRG Code            Provide DRG description for the above DRG code.
                  Description
     ac.          All ICD Diagnosis   For each visit/discharge, provide all International
                  Code                Classification of Disease (ICD) diagnosis codes (ICD-
                                      9 or ICD-10, as applicable) associated with each
                                      patient visit/discharge. Each of these ICD Diagnosis
                                      Codes related to each patient's visit should NOT be
                                      listed in multiple columns but rather each ICD Code
                                      should be listed in the same single column with each
                                      ICD Code shown on separate rows within the same
                                      single column. See Exhibit H.

     ad.          ICD Diagnosis       Provide ICD Diagnosis description for the above ICD
                  Code Descriptions   Diagnosis Code.




     ae.          ICD Diagnosis       Provide whether each ICD Diagnosis Code is a


                                        21
19-23649-rdd         Doc 3121         Filed 07/08/21 Entered 07/08/21 00:40:22                        Main Document
                                                Pg 53 of 1021



                           Code Priority                Primary, Secondary, Tertiary, etc. diagnosis. These
                                                        categories must be expressed in terms of a numerical
                                                        code such as 1=Primary, 2=Secondary, 3=Tertiary,
                                                        etc.

        af.                Mom’s MRN - If               This field pertains only to Holders of Hospital
                           applicable                   Channeled Claims that deliver newborn babies or
                                                        have a neonatal unit. If this visit/charge is for a birth
                                                        mother, then this field should be blank as it would be
                                                        the same MRN as the patient reported in #g above.
                                                        However, if this visit/charge pertains to a baby, then
                                                        this field should contain the mother's MRN so that
                                                        there can be a mother/baby link associated therewith.

        ag.                Baby’s MRN - If              This field pertains only to Holders of Hospital
                           applicable                   Channeled Claims that deliver newborn babies or
                                                        have a neonatal unit. If this visit/charge is for a baby,
                                                        then this field should be blank as it would be the same
                                                        MRN as the patient reported in #g above. However,
                                                        if this visit/charge pertains to a birth mother, then this
                                                        field should contain the Baby's MRN so that there can
                                                        be a mother/baby link associated therewith.


     24. Please attach your “charge master”15 for the calendar years 2009 through 2019 for
         yourself and/or each of the facilities listed on Exhibit A.

     25. Please execute the Business Associates Agreement attached as Exhibit J and return with
         the Form for each facility listed on Exhibit A.


     26. Funds received from the Hospital Trust may only be used for specific abatement purposes
         as set forth in Section 7 of the Hospital TDP. If the Holder of a Hospital Channeled
         Claim on whose behalf this claim has been prepared is allocated a Hospital Abatement
         Distribution from the Hospital Trust, as a condition of receiving the funds, then it will
         use the funds for one or more specific uses as listed on Exhibit I.


     27. Please complete the W-9 attached hereto for each entity OR the natural person claiming
         to be a Holder of a Hospital Channeled Claim and return the W-9 with this Form.


15
  The “charge master” is a list of all the billable services and items billed to a patient or a patient’s health insurance
provider. The charge master captures the costs of each procedure, service, supply, prescription drug, and diagnostic
test provided at the hospital to a patient, as well as any fees associated with such services, such as equipment fees
and room charges.



                                                            22
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                    Pg 54 of 1021




                                        23
19-23649-rdd   Doc 3121    Filed 07/08/21 Entered 07/08/21 00:40:22        Main Document
                                     Pg 55 of 1021




I certify that I am authorized to sign this Hospital Abatement Distribution Form and I
understand that an authorized signature on this Form serves as an acknowledgement that I
have a reasonable belief that the information is true and correct.
I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

Signature: _____________________________________________________
Executed on date: (MM/DD/YYYY) ________________________________

Print the name of the person who is completing and signing this claim.
Name (First, Middle, Last): ________________________________________________
Title:                        ________________________________________________
Hospital:                     ________________________________________________
Address:                      ________________________________________________
                              ________________________________________________
Contact phone:                ________________________________________________
Email:                        ________________________________________________




                                            24
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                    Pg 56 of 1021



                                    EXHIBIT E

                                     TPP TDP
19-23649-rdd       Doc 3121         Filed 07/08/21 Entered 07/08/21 00:40:22                      Main Document
                                              Pg 57 of 1021



                           TPP TRUST DISTRIBUTION PROCEDURES1

§ 1.    APPLICABILITY.

Pursuant to the plan of reorganization of Purdue Pharma L.P. and its Debtor affiliates (the “Plan”)2
and the Master TDP, the following claims (“Third-Party Payor Channeled Claims”) shall be
channeled to and liability therefor shall be assumed by the TPP Trust as of the Effective Date:
(i) all Third-Party Payor Claims, which include all Claims against the Debtors held by Third-Party
Payors that are not Domestic Governmental Entities (“TPP Claimants”),3 and (ii) all Released
Claims and Shareholder Released Claims held by Third-Party Payors that are not Domestic
Governmental Entities. Third-Party Payor Channeled Claims shall be administered, liquidated and
discharged pursuant to the TPP Trust Documents, and satisfied solely from funds held by the TPP
Trust as and to the extent provided in these trust distribution procedures (this “TPP TDP”). This
TPP TDP sets forth the manner in which the TPP Trust shall make Abatement Distributions to
TPP Claimants that satisfy the eligibility criteria for TPP Authorized Recipients set forth herein,
including the timely filing of a TPP Abatement Claim Form, as defined in Section 4 herein (such
Abatement Distributions, “TPP Abatement Distributions”). Third-Party Payor Channeled Claims
shall be fully discharged pursuant to this TPP TDP. All Distributions in respect of Third-Party
Payor Channeled Claims shall be exclusively in the form of TPP Abatement Distributions, shall
be based upon the Purdue-Related Opioid Spend, as defined herein, set forth in the TPP Abatement
Claim Form and the TPP Trust’s determination with respect to that asserted TPP Abatement Claim,
and may be used exclusively for the Authorized Abatement Purposes set forth herein.

§ 2.    RECEIPT AND USE OF FUNDS BY THE TPP TRUST.

The Plan contemplates that the TPP Trust will receive a total of $365 million over time, with an
initial payment of $5 million to the TPP Trust on the Effective Date (the “Initial TPP Trust
Distribution”) and three subsequent payments to the TPP Trust from the Master Disbursement
Trust in the following amounts: (i) $120 million on July 31, 2022, (ii) $120 million on July 31,


1   These procedures are qualified by the terms of the Plan. TPP Claimants are strongly advised to review the Plan
    as well as all of the TPP Trust Documents and the Debtors’ Disclosure Statement for additional information on
    the terms of the Plan and the treatment of Third-Party Payor Channeled Claims. In addition, you are advised to
    review the LRP Agreement, which describes lien resolution procedures with respect to claims that Third-Party
    Payors may have in connection with Distributions to Holders of PI Claims against the Debtors. Although the LRP
    Agreement is a PI Trust Document, it has been attached to this TPP TDP as Exhibit 1 purely for ease of reference
    for TPP Claimants and potential TPP Authorized Recipients.
2   Terms used but not defined herein shall have the meaning ascribed to them in the Plan.
3   For the avoidance of doubt, “Third-Party Payor Claims” include any Claims against any Debtor that are held by
    Third-Party Payors (including any Claims based on the subrogation rights of the Holder thereof that are not Other
    Subordinated Claims) that are not Domestic Governmental Entities; provided that Claims in respect of self-funded
    government plans that were and are asserted through private Third-Party Payors shall be included in this definition
    of “Third-Party Payor Claims.” Claims of Third-Party Payors against Holders of PI Claims or Distributions
    payable to Holders of PI Claims are not claims against any Debtor and therefore are not included in this definition
    of “Third-Party Payor Claims.” The claims of Third-Party Payors against Holders of PI Claims and Distributions
    payable to Holders of PI Claims are addressed in the LRP Agreement, as noted in Section 2 hereof and in Exhibit
    1. See supra n.1.
19-23649-rdd       Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                    Main Document
                                             Pg 58 of 1021



2023 and (iii) $120 million on July 31, 2024.4 The funds paid to the TPP Trust shall be used for
the administration (including the payment of expenses) of the TPP Trust, and to make the TPP
Abatement Distributions to TPP Claimants that qualify as TPP Authorized Recipients (as defined
below), subject to the assessments payable to the Common Benefit Escrow (and, later, the
Common Benefit Fund) pursuant to Section 5.8 of the Plan. On the Effective Date, a Common
Benefit Escrow shall be established and funded by assessments of 5% of each TPP Abatement
Distribution made by the TPP Trust. Such assessments will be paid by the TPP Trust in respect of
TPP Abatement Distributions made by the TPP Trust to the Common Benefit Escrow and then,
upon its establishment, directly to the Common Benefit Fund established by the MDL Court, on
periodic schedules acceptable to the Third-Party Payor Group, The amounts in the Common
Benefit Escrow shall be held in escrow until an order is entered by the MDL Court establishing a
Common Benefit Fund, at which time the amounts held by the Common Benefit Escrow and all
subsequent assessments of 5% of each TPP Abatement Distribution made by the TPP Trust shall
be transferred to and distributed in accordance with the order of the MDL Court establishing the
Common Benefit Fund.

TPP Authorized Recipients are required to use all funds distributed to them from the TPP Trust
solely and exclusively for (i) the Authorized Abatement Purposes set forth herein in Section 8 and
Appendices C and D or (ii) the payment of attorneys’ fees and costs of TPP Authorized Recipients
(including counsel to the Third-Party Payor Group) (collectively, the “TPP Authorized Abatement
Purposes”); provided, that a TPP Authorized Recipient that makes the certification required under
Sections 8 and 9 regarding minimum spending requirements will be deemed to have used the funds
received as a TPP Abatement Distribution for TPP Authorized Abatement Purposes; provided,
further that such certification may be subject to audit by the TPP Trust.

CLAIMS THAT THIRD-PARTY PAYORS MAY HAVE AGAINST DISTRIBUTIONS
PAYABLE TO HOLDERS OF PI CLAIMS (SUCH AS REIMBURSEMENT AND LIEN
CLAIMS) ARE NOT BEING ADMINISTERED BY THE TPP TRUST AND ARE NOT
SUBJECT TO THE PROCEDURES SET FORTH HEREIN. THIRD-PARTY PAYORS MAY
ELECT TO RESOLVE SUCH CLAIMS THROUGH THE LIEN RESOLUTION PROCEDURES
UNDER THE LRP AGREEMENT, WHICH SHALL BE ATTACHED AS EXHIBIT D TO THE
PI TRUST AGREEMENT (AND IS ATTACHED HEREIN AS EXHIBIT 1 FOR EASE OF
REFERENCE), AND WHICH SHALL BE FILED WITH THE PLAN SUPPLEMENT. THE
PLAN SUPPLEMENT (INCLUDING THE LRP AGREEMENT) MAY BE OBTAINED FREE
OF CHARGE AT HTTPS://RESTRUCTURING.PRIMECLERK.COM/PURDUEPHARMA.

DISTRIBUTIONS TO PARTICIPATING THIRD-PARTY PAYORS UNDER THE LRP
AGREEMENT WILL BE MADE BY THE PI TRUSTEE FROM FUNDS HELD BY THE PI
TRUST.




4   In the event that any payment date is on a date that is not a Business Day, then the making of such payment may
    be completed on the next succeeding Business Day, but shall be deemed to have been completed as of the required
    date.


                                                        2
19-23649-rdd       Doc 3121         Filed 07/08/21 Entered 07/08/21 00:40:22                       Main Document
                                              Pg 59 of 1021



§ 3.    ADMINISTRATION BY TRUSTEE.

The trustee of the TPP Trust (the “Trustee”) will be selected in accordance with the Plan in advance
of the Effective Date by the Third-Party Payor Group with the consent of the Debtors (which
consent shall not be unreasonably withheld, delayed, or denied.).5 Alan D. Halperin has been
selected and approved to serve as the Trustee.

The Trustee shall have the power and authority to perform all functions on behalf of the TPP Trust,
and shall undertake all administrative responsibilities of the TPP Trust (whether directly or through
professionals and agents engaged by the TPP Trust, including a claims administrator) as are
provided in the Plan and the TPP Trust Documents.6 The Trustee shall be responsible for all
decisions and duties with respect to the TPP Trust, as more fully set forth in the TPP Trust
Agreement.7

The Trustee shall have the exclusive authority to determine the eligibility of TPP Claimants to be
TPP Authorized Recipients and the amount of TPP Abatement Distributions to be made by the
TPP Trust. In order to qualify as a TPP Authorized Recipient and be eligible to receive a TPP
Abatement Distribution, TPP Claimants must comply with the terms, provisions and procedures
set forth herein, including the TPP Abatement Claim Deadline (defined below) and the timely
submission of all forms required pursuant hereto (which shall be in addition to, and not in
substitution of, Proofs of Claim filed in the Chapter 11 Cases). The Trustee may investigate any
Third-Party Payor Channeled Claim, may request information from any TPP Claimant to ensure
compliance with the terms set forth in this TPP TDP, the other TPP Trust Documents and the Plan,
and make determinations about the TPP Abatement Distribution amounts to be made to TPP
Authorized Recipients.

Pursuant to section 1123(b)(3)(B) of the Bankruptcy Code and applicable state corporate law, the
TPP Trust shall be and is appointed as the successor-in-interest to, and the representative of, the
Debtors and their Estates for the retention, enforcement, settlement or adjustment of the Third-
Party Payor Channeled Claims.

In accordance with Section 5.11(b) and (c) of the Plan, the Trustee shall receive copies of all Proofs
of Claims for the Third-Party Payor Channeled Claims on the Effective Date, and shall be entitled

5   The TPP Trust Agreement will be filed on or prior to the Plan Supplement Deadline.
6   The TPP Trust Agreement shall provide that the Trustee shall have the authority to, in his/her discretion, consult
    with and retain attorneys, financial advisors, accountants, or other professionals and employees, including any
    third-party claims administrators or claims and noticing agent, as the Trustee deems appropriate in the reasonable
    exercise of his/her discretion, and who the Trustee reasonably determines to have qualifications necessary to assist
    the Trustee in the proper administration of the TPP Trust. The TPP Trust Agreement defines such parties as Trust
    Professionals. The Trustee may pay the reasonable fees, costs and expenses of such persons (including to
    him/herself and his/her firm) out of the assets of the TPP Trust in the ordinary course of business, pursuant to the
    terms of the TPP Trust Agreement. There will also be a Trust Advisory Committee, comprised of representatives
    of five Third-Party Payors, and the members of that committee will have certain oversight and advisory rights,
    which are described in the TPP Trust Agreement.
7   The TPP Trust Agreement shall provide for the compensation of the Trustee. The Trustee shall not be required to
    post any bond or other form of surety or security unless otherwise ordered by the Bankruptcy Court.


                                                          3
19-23649-rdd        Doc 3121         Filed 07/08/21 Entered 07/08/21 00:40:22                         Main Document
                                               Pg 60 of 1021



to reasonably request and receive from NewCo such additional information and documents as
reasonably necessary for the administration of the TPP Trust, which may include those medical,
prescription or business records of the Debtors related to the Third-Party Payor Channeled Claims,
which records shall be transferred from the Debtors to NewCo on the Effective Date.

§ 4.    ELIGIBILITY FOR TPP ABATEMENT DISTRIBUTIONS.

To qualify as a TPP Authorized Recipient and be entitled to receive TPP Abatement Distributions
from the TPP Trust, each TPP Claimant must:

        a. Have timely filed a Proof of Claim in the Debtors’ Chapter 11 Cases (that is, on or
           before July 30, 2020) and checked the box identifying itself as a Third-Party Payor, or
           have timely filed a Proof of Claim and amended that Proof of Claim prior to the
           Effective Date of the Plan to properly identify itself as a Third-Party Payor;
        b. Timely submit an additional, completed form (the “TPP Abatement Claim Form,”
           available at Appendix A) to the TPP Trust by the TPP Abatement Claim Deadline,
           which shall be no later than sixty (60) days after the Effective Date of the Plan8
           (the “TPP Abatement Claim Deadline”) in accordance with the instructions provided
           with the TPP Abatement Claim Form; and
        c. Have provided in connection with such TPP Abatement Claim Form, by or before the
           TPP Abatement Claim Deadline, a calculation of its Purdue-Related Opioid Spend (as
           defined in Appendix B), utilizing the Maximum Eligible Amount Calculation
           Methodology (for each TPP Claimant, its “TPP Abatement Claim”).9

Any TPP Claimant who meets all of the above criteria (a)-(c) (each such TPP Claimant, a “TPP
Authorized Recipient”) shall qualify for TPP Abatement Distributions, subject to the limitations
otherwise set forth herein. To receive a TPP Abatement Distribution from the TPP Trust, a
TPP Authorized Recipient must also complete and return to the TPP Trust an IRS form W-9
or an IRS form W-8, as applicable. Copies of such forms are available at Exhibit 2 to this
document.

FOR AVOIDANCE OF DOUBT, FOR A TPP CLAIMANT TO QUALIFY AS A TPP
AUTHORIZED RECIPIENT AND BE ELIGIBLE TO RECEIVE A TPP ABATEMENT
DISTRIBUTION, SUCH TPP CLAIMANT MUST HAVE (i) TIMELY FILED A PROOF OF
CLAIM IDENTIFYING ITSELF AS A THIRD-PARTY PAYOR BY OR BEFORE THE
GENERAL BAR DATE, (ii) MUST TIMELY SUBMIT A TPP ABATEMENT CLAIM FORM
BY OR BEFORE THE TPP ABATEMENT CLAIM DEADLINE (THAT IS, SIXTY (60) DAYS
AFTER THE EFFECTIVE DATE OF THE PLAN, AS SET FORTH BELOW), USING THE
MAXIMUM ELIGIBLE AMOUNT CALCULATION METHODOLOGY, AND (iii) MUST




8   In the event that the deadline (i.e., the sixtieth day after the Effective Date) falls on a date that is not a Business
    Day, then the deadline shall be the next succeeding Business Day,
9   The Maximum Eligible Amount Calculation Methodology is attached as Appendix B.


                                                            4
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                        Pg 61 of 1021



PROVIDE A COMPLETED IRS FORM W-9 OR W-8 TO THE TPP TRUST. MORE DETAIL
ABOUT EACH OF THESE POINTS IS PROVIDED BELOW.

       (a)     Initial Proof of Claim

All TPP Claimants were required, in order to preserve their claims against the Debtors, to file
Proofs of Claim by the General Bar Date (that is, July 30, 2020) established by the Bankruptcy
Court. More than 467,108 such Proofs of Claim were filed (some as part of consolidated Proofs of
Claim filed on behalf of numerous TPP Claimants). Many, though not all, were filed using
estimated or unliquidated amounts.

Any TPP Claimant that did not timely file a Proof of Claim and check the box on the Proof of
Claim form identifying itself as a Third-Party Payor or that did not timely file a Proof of Claim
and amend that claim before the Effective Date to properly identify itself as a Third-Party Payor
is barred from asserting or seeking to enforce its Third-Party Payor Channeled Claim, pursuant to
the Bar Date Order, and shall not be a TPP Authorized Recipient or eligible to receive a TPP
Abatement Distribution from the TPP Trust.

       (b)     TPP Abatement Claim Deadline

All TPP Claimants that timely filed a Proof of Claim on or before July 30, 2020 shall be required
to submit a TPP Abatement Claim Form by the TPP Abatement Claim Deadline. Any TPP
Claimant that does not submit a TPP Abatement Claim Form shall not qualify as a TPP Authorized
Recipient, and any TPP Claimant that submits a TPP Abatement Claim Form after the TPP
Abatement Claim Deadline shall not qualify as a TPP Authorized Recipient, and shall have no
right to any distribution from the TPP Trust. No TPP Abatement Claim Form shall be accepted
after the TPP Abatement Claim Deadline, unless that TPP Claimant has made a written request for
an extension to the Trustee prior to the TPP Abatement Claim Deadline, and that request has been
granted by the Trustee in writing. Requests for extension must be actually received by the Trustee
prior to the TPP Abatement Claim Deadline, and the determination as to whether to grant any
requested extension is wholly within the discretion of the Trustee.

The TPP Abatement Claim Form requires all TPP Claimants to use the Maximum Eligible Amount
Calculation Methodology to determine the amount of their Purdue-Related Opioid Spend, which
shall be used to determine the maximum amount they are eligible to receive as a TPP Abatement
Distribution. However, the actual amount of the TPP Abatement Distribution to a TPP Authorized
Recipient will depend on the total dollar amounts of (i) the TPP Abatement Distribution to all TPP
Authorized Recipients and (ii) the Purdue-Related Opioid Spend of all TPP Authorized Recipients.

The TPP Abatement Claim Form (including instructions for the required calculations and the
deadlines and instructions for the submission of such TPP Abatement Claim Form on the website
to be maintained by the TPP Trust) will be distributed by the Trustee (or an agent thereof) to each
TPP Claimant that timely filed a Proof of Claim promptly after the Effective Date and in no event
more than three business days after the Effective Date (such notice, the “TPP Abatement Claim
Form Notice”). The TPP Abatement Claim Form Notice will make it clear that after the TPP
Abatement Claim Forms are reviewed by the Trustee, the TPP website will be the sole form of
notice of the TPP Trust’s determination of the TPP Abatement Distribution amount each TPP


                                                5
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                         Pg 62 of 1021



Authorized Recipient is to receive. The deadline for the posting of such determinations on the
website is described in Section 5(a) herein.

As set forth in more detail in the instructions attached to the TPP Abatement Claim Form, for
those TPP Abatement Claims that are being submitted on a consolidated basis for multiple TPP
Claimants, the filer shall provide aggregate information in Part 3 of the TPP Abatement Claim
Form, and attach a chart or spreadsheet containing such aggregate information. For each TPP
Claimant included in the consolidated TPP Abatement Claim Form, the chart or spreadsheet
shall provide: (i) the name of the TPP Claimant, or if a unique identifier (rather than the TPP
Claimant’s name) was used in connection with the previously filed Proof of Claim, the unique
identifier; (ii) the last four digits of that TPP Claimant’s federal tax identification number
(FEIN); (iii) the responses to each of questions 1 through 6 in the instructions accompanying
the TPP Abatement Claim Form (described as the Maximum Eligible Amount Calculation
Methodology) for that TPP Claimant, (iv) the dollar amount of that TPP Claimant’s Purdue-
Related Opioid Spend, as calculated pursuant to the instructions set forth in this TDP, and (v) the
claim number of the previously filed Proof of Claim.

A TPP Claimant (or its attorney) must deliver, as part of the TPP Abatement Claim Form, a
certification signed by the TPP Claimant or its attorney attesting to the accuracy and truthfulness
of the TPP Claimant’s submission. Such certification must include an attestation that the TPP
Claimant utilized the Maximum Eligible Amount Calculation Methodology to determine the
Purdue-Related Opioid Spend of its TPP Abatement Claim and that no data required for claims
processing and valuation, and no records or information that would reasonably be relevant to the
valuation of the TPP Abatement Claim, have been misrepresented or omitted.

A TPP CLAIMANT THAT FILED AN INITIAL PROOF OF CLAIM MUST TIMELY SUBMIT
A TPP ABATEMENT CLAIM FORM IN ORDER TO QUALIFY AS A TPP AUTHORIZED
RECIPIENT AND TO BE ELIGIBLE FOR TPP ABATEMENT DISTRIBUTIONS FROM THE
TPP TRUST. TPP ABATEMENT DISTRIBUTIONS FROM THE TPP TRUST SHALL BE THE
SOLE SOURCE OF RECOVERY IN RESPECT OF THIRD-PARTY PAYOR CHANNELED
CLAIMS, AND NO TPP CLAIMANT SHALL HAVE ANY OTHER OR FURTHER
RECOURSE TO THE DEBTORS OR THEIR ESTATES, THE TPP TRUST OR ANY OTHER
RELEASED PARTY OR SHAREHOLDER RELEASED PARTY IN RESPECT OF ITS THIRD-
PARTY PAYOR CHANNELED CLAIMS.

       (c)     Use of Maximum Eligible Amount Calculation Methodology to Determine
               Purdue-Related Opioid Spend

In addition to the requirements set forth above, each TPP Claimant must use the Maximum Eligible
Amount Calculation Methodology to identify its Purdue-Related Opioid Spend on a TPP
Abatement Claim Form in order to qualify as a TPP Authorized Recipient and to be eligible to
receive a TPP Abatement Distribution hereunder. On the TPP Abatement Claim Form, each TPP
Claimant must set forth, inter alia, the total amount of its Purdue-Related Opioid Spend, certifying
that it used the Maximum Eligible Amount Calculation Methodology, as set forth on Appendix B
attached hereto, to calculate its Maximum Eligible Amount (as defined below).




                                                  6
19-23649-rdd        Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                      Main Document
                                              Pg 63 of 1021



TPP Claimants shall not be required to submit the data underlying the amount of their Purdue-
Related Opioid Spend with the TPP Abatement Claim Form but shall promptly provide supporting
documentation and data, if and when requested by the Trustee, sufficient to enable confirmation
of the amounts.

         (d)      The Submission of IRS Form W-9 or IRS Form W-8 to the TPP Trust

Each TPP Claimant must also furnish to the Trustee in writing his, her or its name, address,
Employer or Taxpayer Identification Number as assigned by the IRS and a completed IRS Form
W-9 or, if applicable, IRS Form W-8. Such form may be submitted with the TPP Abatement Claim
Form or may be sent separately via email to []. If such completed form is not received by the
Trustee within three hundred sixty-five days (365) days of the TPP Abatement Claim Form
Notice, which shall include notice of the deadline for submitting a completed IRS Form W-9
or W-8, each such TPP Claimant shall be deemed to have forfeited his/her/its entire interest
in the TPP Trust, any and all claims to the TPP Trust Assets, and all rights to any TPP
Abatement Distribution under the TPP TDP, the TPP Trust Agreement, the Plan and
Confirmation Order, and such forfeited amounts shall re-vest in the TPP Trust to be
distributed to other TPP Authorized Recipients.

§ 5.     DETERMINATION OF TPP ABATEMENT DISTRIBUTIONS.

         (a)      Claims Review and Reconciliation

The Trustee shall review the timely submitted TPP Abatement Claim Forms.

As part of this review and aggregation process, the Trustee and Trust Professional(s) shall identify
and eliminate duplicative TPP Abatement Claims, if any, submitted by more than one TPP
Authorized Recipient (e.g., by a Self-Funded Health Plan10 independently and as an ASO11
included in a consolidated TPP Abatement Claim Form) to ensure a TPP Authorized Recipient
does not receive multiple TPP Abatement Distributions in connection with the same Purdue-
Related Opioid Spend. In the event that the Trustee identifies TPP Abatement Claims as
duplicative, the Trustee (or Trust Professionals acting on behalf of the Trustee) shall notify the
submitting parties via email of the duplication and request joint written instructions or alternatively,
instruction from the Self-Funded Health Plan that submitted on its own behalf within thirty (30)
days of the date of the email, as to which TPP Abatement Claim should be deemed withdrawn.
Absent such timely instructions, the Trustee shall treat the TPP Abatement Claim Form submitted
earlier in time as the TPP Abatement Claim Form for notice and distribution purposes, and the
other TPP Abatement Claims shall be deemed disqualified.


10   The term Self-Funded Health Plan (“SFHP”) means a health or disability benefits plan provided by an employer,
     association, union, or other such entity (the “entity”) to its employees, members, or other such beneficiaries
     entitled to receive benefits under the plan, using the entity’s own funds, whereby the entity assumes most of the
     financial risk relating to health insurance. A SFHP may secure stop-loss coverage from an insurer only to cover
     unexpectedly large or catastrophic claims.
11   Self-Funded Health Plans for which a Third-Party Payor performs administrative services only are referred to
     herein as Administrative Services Only customers or “ASO” or “ASO customers.”


                                                          7
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 64 of 1021



No later than 270 days after the TPP Abatement Claim Deadline, the Trustee shall cause the
website [www._________.com] to be updated to reflect the TPP Trust’s determination of the
maximum amounts eligible to be distributed to TPP Authorized Recipients (with respect to each
TPP Authorized Recipient, its “Maximum Eligible Amount”) and initial percentage of total TPP
Abatement Distributions represented by such Maximum Eligible Amount (with respect to each
TPP Authorized Recipient, its “Initial Allocation Percentage”). This will require that the TPP Trust
match the TPP Abatement Claim Forms to the Proofs of Claim that were timely filed as Third-
Party Payor Channeled Claims in connection with the General Bar Date, review the TPP
Abatement Claim Forms and any supporting documentation and data, make determinations about
the amount and validity of the TPP Abatement Claims submitted by TPP Authorized Recipients,
and eliminate any duplicative TPP Abatement Claims or TPP Abatement Claim Forms that request
TPP Abatement Distributions for the same Purdue-Related Opioid Spend. The Maximum Eligible
Amount may be shown as zero dollars ($0) and the TPP Abatement Claim disqualified in its
entirety, or may be an amount different from that asserted on the TPP Abatement Claim Form, as
appropriate, if no Proof of Claim was timely filed in connection with the General Bar Date, if no
TPP Abatement Claim Form was timely submitted by the TPP Abatement Claim Deadline, if the
TPP Claimant did not fully comply with the requirements of the TPP Abatement Claim Form and
instructions, if the TPP Claimant was directed to provide the TPP Trust with documentation or
data and did not promptly do so, or on any other basis. The Trustee’s determination as to the
Maximum Eligible Amount of each TPP Abatement Claim shall be the amount reflected on the
updated website.

Each TPP Authorized Recipient’s Initial Allocation Percentage will be calculated by dividing
(i) the final dollar amount of such TPP Authorized Recipient’s Maximum Eligible Amount by
(ii) the total dollar amount of all TPP Authorized Recipients’ Maximum Eligible Amounts plus
the disputed, unresolved TPP Abatement Claims for which funds must be reserved (see below).

Within five business days of updating the website to reflect the TPP Trust’s determination of the
maximum amounts eligible to be distributed to TPP Authorized Recipients, the Trustee will, via
email, notify each TPP Claimant that has submitted or is included in a TPP Abatement Claim Form
(via notice to the representative identified as the notice party on the TPP Abatement Claim Form)
that the website has been updated. For avoidance of doubt, with respect to consolidated TPP
Abatement Claims included in one TPP Abatement Claim Form, email notice will be sent only to
the notice party identified on the TPP Abatement Claim Form.

       (b)     Challenges to Determinations by the TPP Trust

TPP Authorized Recipients will have thirty (30) days from the date that the Trustee emails notice
of the updating of the TPP Trust website as set forth in Section 5(a) hereof, to submit a letter or
letters to the TPP Trust, by submitting such letter or letters on the TPP Trust website, challenging
the TPP Trust’s determination regarding its Maximum Eligible Amount or Initial Allocation
Percentages and/or the Maximum Eligible Amounts or Initial Allocation Percentages of any other
TPP Authorized Recipient (the “Challenge Deadline”). A separate letter must be submitted for
each challenged Maximum Eligible Amounts and/or Initial Allocation Percentages.

A TPP Authorized Recipient may challenge the Maximum Eligible Amounts and/or Initial
Allocation Percentages of as many other TPP Authorized Recipients as it wishes, though each


                                                 8
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                        Pg 65 of 1021



challenge must be made separately by one TPP Authorized Recipient against a single other TPP
Authorized Recipient, made on a good faith basis, and accompanied by a detailed letter identifying
the basis or bases for the challenge. A TPP Claimant that did not timely file a Proof of Claim and
does not timely submit a TPP Abatement Claim Form shall not have the right to challenge the
amount of any other TPP Authorized Recipient’s Maximum Eligible Amounts and/or Initial
Allocation Percentages.

The TPP Trust will have up to forty-five (45) days after the Challenge Deadline to resolve
challenges (the “Resolution Deadline”). If a TPP Abatement Claim has been timely challenged
and no agreement can be reached between the TPP Trust and the TPP Authorized Recipient or
TPP Authorized Recipients (i.e., the TPP Authorized Recipient challenging the determination of
the TPP Trust, and in the event that the challenge relates to the Maximum Eligible Amount and/or
Initial Allocation Percentage of a different TPP Authorized Recipient, that TPP Authorized
Recipient), the TPP Authorized Recipient that brought the challenge has the right to file a motion
with respect to such challenge with the Bankruptcy Court, within thirty (30) days from the
Resolution Deadline (the “Motion Deadline”).

If there is a timely challenge, the amount of the challenged Maximum Eligible Amount
and/or Initial Allocation Percentage shall be determined by negotiated resolution if possible,
or, in the absence of agreement, the TPP Trust’s determination of the Maximum Eligible
Amount and/or Initial Allocation Percentage will control, if no motion is filed with the
Bankruptcy Court by or before the Motion Deadline. If a motion is timely filed, the amount
of the Maximum Eligible Amount and/or Initial Allocation Percentage will be determined by
the Bankruptcy Court.

If appropriate due to a successful challenge, the Trustee shall modify one or more amounts of
Maximum Eligible Amounts and/or Initial Allocation Percentages accordingly.

Challenges that do not result in a change to the amount of any Maximum Eligible Amount and/or
Initial Allocation Percentages shall be deemed unsuccessful and the challenging TPP Authorized
Recipient shall be charged for all fees and expenses associated with adjudicating the failed
challenge, including all time spent by the Trustee and associated TPP Trust professionals; such
fees and expenses shall be subtracted from the challenging TPP Authorized Recipient’s TPP
Abatement Distribution payment. To the extent that the challenging TPP Authorized Recipient’s
TPP Abatement Distribution payment is insufficient to fully reimburse such expenses, the
challenging TPP Authorized Recipient and the challenging TPP Authorized Recipient’s
professionals that filed the unsuccessful challenge shall be liable for payment of all fees and
expenses associated with adjudicating the failed challenge, including all time spent by the Trustee
and associated Trust Professionals.

If no challenge is timely received, the TPP Trust’s determination shall become a final
determination as to the amount of that Maximum Eligible Amount and/or Initial Allocation
Percentage (with the allocation percentage being subject to adjustment based on the outcome of
other challenges).

Promptly following the Motion Deadline, the Trustee shall cause the website
[www._________.com] to be updated to reflect the final determination of each TPP Authorized


                                                9
19-23649-rdd     Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22               Main Document
                                          Pg 66 of 1021



Recipient’s Maximum Eligible Amount and/or Initial Allocation Percentage, which shall become
such TPP Authorized Recipient’s “Final Allocation Percentage.” The website shall also reflect
which, if any, TPP Abatement Claims continue to be subject to dispute as a result of timely filed
motions.

§ 6.    TPP ABATEMENT DISTRIBUTIONS BY TPP TRUST.

        (a)     Timing and Manner of Distributions.

There will be three annual distributions by the TPP Trust, and the TPP Trust will provide a
distribution report on the TPP Trust website in advance of each of the distributions.

The first distribution report will be due on or before February 15, 2023 (or, if February 15, 2023
is not a Business Day, the next Business Day), provided that February 15, 2023 is at least fifteen
(15) months after the Effective Date. If it is not, the first distribution report will be due on the date
that is fifteen (15) months after the Effective Date. The second and third distribution reports will
be due on or before one year and two years, respectively, after the date of the filing of the first
distribution report.

Distributions to TPP Authorized Recipients will begin thirty (30) days after the filing of each
distribution report, with the date on which that distribution begins being a “Distribution
Date.”

The maximum amount each TPP Authorized Recipient shall be allowed to receive from a
distribution shall be equal to the total gross distributable amount for all TPP Authorized Recipients
eligible to receive TPP Abatement Distributions, multiplied by each TPP Authorized Recipient’s
Final Allocation Percentage, all subject to any amounts reserved on account of disputed Third-
Party Payor Channeled Claims, consistent with Section 7. The existence of a Final Allocation
Percentage for a particular TPP Authorized Recipient does not entitle that TPP Authorized
Recipient to receive any funds, however, unless it has also complied with the terms of the TPP
Trust and the funding of delineated opioid abatement initiatives therein.

At the option of the Trustee, any Cash payment may be made by a check or wire transfer or as
otherwise required or provided in the TPP Trust Agreement.

        (b)     De Minimis Distributions

The Trustee shall not be required to make any TPP Abatement Distributions of Cash in an amount
less than $100, or such lower amount as determined by the Trustee in accordance with the TPP
Trust Agreement to any TPP Authorized Recipient; provided, however, that if any TPP Abatement
Distribution is not made pursuant to this Section, such TPP Abatement Distribution shall be added
to any subsequent TPP Abatement Distribution to be made to such TPP Authorized Recipient. The
Trustee shall not be required to make any final distribution of Cash in an amount less than $100 to
any TPP Authorized Recipient. If the amount of any final TPP Abatement Distribution to any TPP
Authorized Recipient would be $100 or less, then such distribution shall be made available for
distribution to all TPP Authorized Recipients receiving final distributions of at least $100.



                                                   10
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                         Pg 67 of 1021



In the event that following all distributions and upon completion of the TPP Trust’s tasks, the TPP
Trust is left with de minimis funds, the Trustee may donate such de minimis funds to an IRS
accredited charity.

       (c)     Undeliverable Distributions; Uncashed Checks

In the event that any TPP Abatement Distribution is returned as undeliverable, no TPP Abatement
Distribution shall be made to such TPP Authorized Recipient (or its designated agent) unless and
until the Trustee is notified in writing of such TPP Authorized Recipient’s (or its authorized
representative’s) then-current address, at which time or as reasonably practicable thereafter, such
TPP Abatement Distribution shall be made without interest, subject to the limitations of the
following paragraph. The Trustee may, in his or her sole discretion, attempt to determine a TPP
Authorized Recipient’s current address or otherwise locate a TPP Authorized Recipient but
nothing in this TPP TDP, the TPP Trust Agreement or the Plan shall require the Trustee to do so.

In the event that a TPP Abatement Distribution is returned as undeliverable or otherwise unclaimed
for a period of six (6) months after the Distribution Date, and no updated address information is
provided during that time, such Distribution shall be deemed unclaimed property within the
meaning of section 347(b) of the Bankruptcy Code, the TPP Authorized Recipient shall be deemed
to have forfeited its/her/his entire interest in the TPP Trust, no further TPP Abatement Distribution
shall be made to or for the benefit of such TPP Authorized Recipient, the TPP Abatement Claim(s)
of such TPP Authorized Recipient shall be discharged and forever barred from receiving
Distributions under this TPP TDP, the TPP Trust Agreement, the Plan and Confirmation Order,
and all title to and beneficial interest in the TPP Trust Assets represented by any such undeliverable
TPP Abatement Distributions shall be cancelled and revert to and/or remain in the TPP Trust
automatically and without need for a further order of the Bankruptcy Court (notwithstanding any
applicable federal, provincial or state escheat, abandoned or unclaimed property laws to the
contrary), and shall be redistributed in accordance with the Plan, the TPP Trust Agreement, and
this TPP TDP.

Likewise, in the event any check in respect of a TPP Abatement Distribution to a TPP Authorized
Recipient or its authorized representative has not been cashed or otherwise negotiated within
six (6) months of the date of such TPP Abatement Distribution, such check shall be cancelled by
stop payment or otherwise and no additional TPP Abatement Distribution(s) shall be made to such
TPP Authorized Recipient or representative on account of such TPP Abatement Claim, such TPP
Abatement Distribution shall be deemed unclaimed property within the meaning of section 347(b)
of the Bankruptcy Code, the TPP Authorized Recipient shall be deemed to have forfeited its/her/his
entire interest in the TPP Trust, and the Third-Party Payor Channeled Claims of the TPP
Authorized Recipient shall be discharged and forever barred from receiving TPP Abatement
Distributions under this TPP TDP, the TPP Trust Agreement, the Plan and Confirmation Order.
After such date, all uncashed TPP Abatement Distributions shall become Trust property and revert
to the TPP Trust, and shall be redistributed in accordance with the Plan, the TPP Trust Agreement
and this TPP TDP.




                                                 11
19-23649-rdd        Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                    Main Document
                                              Pg 68 of 1021



§ 7.     TREATMENT OF DISPUTED TPP ABATEMENT CLAIMS.

If thirty (30) days prior to the due date of a distribution report, the Maximum Eligible Amount
and/or Initial Allocation Percentage of a TPP Abatement Claim remains disputed, funds shall be
reserved on account of that Maximum Eligible Amount and/or Initial Allocation Percentage. Once
the Trustee or the Bankruptcy Court, as applicable, makes a determination as to the amount of the
TPP Authorized Recipient’s Maximum Eligible Amount and/or Initial Allocation Percentage, that
TPP Authorized Recipient may be entitled to a “catch-up” payment in connection with the next
distribution report and Distribution Date, consistent with the determination.

THE TPP TRUST SHALL NOT BE REQUIRED TO RESERVE FUNDS FOR A
DISPUTED TPP ABATEMENT CLAIM UNLESS A TPP CLAIMANT TIMELY
SATISFIED THE REQUIREMENTS OF SECTIONS 3 AND 5 HEREIN, INCLUDING
BUT NOT LIMITED TO HAVING FILED (I) A PROOF OF CLAIM BY OR BEFORE
THE GENERAL BAR DATE AND (II) A TPP ABATEMENT CLAIM FORM BY OR
BEFORE THE TPP ABATEMENT CLAIM DEADLINE UTILIZING THE MAXIMUM
ELIGIBLE AMOUNT CALCULATION METHODOLOGY. A TPP CLAIMANT THAT
FAILED TO TIMELY FILE A PROOF OF CLAIM OR TIMELY SUBMIT A TPP
ABATEMENT CLAIM FORM UTILIZING THE MAXIMUM ELIGIBLE AMOUNT
CALCULATION METHODOLOGY SHALL HAVE NO CLAIM AGAINST THE TPP
TRUST AND NO RIGHT TO ANY TPP ABATEMENT DISTRIBUTION FROM THE TPP
TRUST.

§ 8.     USE OF TPP ABATEMENT DISTRIBUTIONS.

TPP Authorized Recipients are required to use all net funds distributed to them from the TPP Trust
solely and exclusively for TPP Authorized Abatement Purposes which consist of (i) Approved
MAT Expenses and Approved Uses/Programs12 and (ii) the payment of attorneys’ fees and costs;
provided, that a TPP Authorized Recipient that makes the certification required under Sections 8
and 9 regarding minimum spending requirements will be deemed to have used the funds received
as a TPP Abatement Distribution for TPP Authorized Abatement Purposes; provided, further that
such certification may be subject to audit by the TPP Trust.

A TPP Authorized Recipient that receives a TPP Abatement Distribution from the TPP Trust must
certify, pursuant to Section 9, that it has spent on an enterprise-wide basis (including parents,
subsidiaries, charitable organizations, and affiliate companies), an aggregate amount equal to or
exceeding its share of the annual TPP Abatement Distribution for TPP Authorized Abatement
Purposes, and that it has complied with this Section, during the Distribution Period.13 A TPP
Authorized Recipient that submitted an aggregate Proof of Claim on behalf of ASO customers
may distribute amounts received to ASO customers; provided that the TPP Authorized Recipient
certify, pursuant to Section 9 herein, that it has spent on an enterprise-wide basis (including parents,
subsidiaries, charitable organizations, affiliate companies and ASO customers), an aggregate
amount equal to or exceeding its TPP Abatement Distribution for TPP Authorized Abatement

12   See Appendices C and D hereto.
13   The Distribution Period is defined as the twelve (12) month period following each annual Distribution Date.


                                                        12
19-23649-rdd        Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                   Main Document
                                             Pg 69 of 1021



Purposes, and that it has complied with this Section 8, during the Distribution Period. An ASO
customer included in an aggregate Proof of Claim will not be subject to independent certification
or usage requirements relating to the ASO’s share of the TPP Abatement Distribution.

The TPP Trust shall, in accordance with the Plan, the Confirmation Order and the applicable TPP
Trust Documents, make TPP Abatement Distributions to TPP Authorized Recipients exclusively
for TPP Authorized Abatement Purposes. Decisions made by the TPP Trust concerning Abatement
Distributions will consider the need to ensure that underserved urban and rural areas, as well as
minority communities, receive equitable access to the funds.

         (a)      Approved MAT Expenses and Approved Uses/Programs

TPP Authorized Abatement Purposes include Approved MAT Expenses and Approved
Uses/Programs.

Approved MAT Expenses shall include all or part of the costs paid by TPP Authorized Recipients
for Allowed MAT Therapy as defined in Appendix C attached hereto.

Approved Uses/Programs focus on providing treatment of Opioid Use Disorder (“OUD”) and/or
any Substance Use Disorder or Mental Health (“SUD/MH”) and are defined in Appendix D
attached hereto.14

         (b)      Requirements for Self-Funded Health Plans

In each Distribution Period, a TPP Authorized Recipient that qualifies as a Self-Funded Health
Plan: i) must have spent an aggregate amount at least equal to, or exceeding, its TPP Abatement
Distribution for TPP Authorized Abatement Purposes as described in both Appendices C and D
hereto; and ii) must have spent an aggregate amount at least equal to, or exceeding, 50% of the
Self-Funded Health Plan’s TPP Abatement Distribution on Approved Uses/Programs as described
in Appendix D hereto. This provision does not apply to the extent a Self-Funded Health Plan is an
ASO included in an aggregate Proof of Claim.

         (c)      Requirements for all TPPs other than Self-Funded Health Plans

In each Distribution Period, a TPP Authorized Recipient (including a TPP Authorized Recipient
that filed an aggregate Proof of Claim on behalf of ASOs), other than a Self-Funded Health Plan
that independently filed a Proof of Claim: i) must have spent on an enterprise-wide basis (including
parents, subsidiaries, charitable organizations, affiliate companies and ASO customers), an
aggregate amount at least equal to, or exceeding, its TPP Abatement Distribution for TPP
Authorized Abatement Purposes as described in both Appendices C and D hereto; and ii) must
have spent on an enterprise-wide basis (including parents, subsidiaries, charitable organizations,
affiliate companies and ASO customers), an aggregate amount at least equal to, or exceeding, 50%




14   As used herein, words like “expand,” “fund,” “provide” or the like shall not indicate a preference for new or
     existing programs.


                                                       13
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                         Pg 70 of 1021



of the TPP Authorized Recipient’s TPP Abatement Distribution on Approved Uses/Programs as
described in Appendix D hereto.

§ 9.    REPORTING BY TPP AUTHORIZED RECIPIENTS.

Within ninety (90) days after the end of a Distribution Period, each TPP Authorized Recipient that
received a TPP Abatement Distribution, other than an ASO included in an aggregate Proof of
Claim, must submit to the TPP Trust a certification regarding its satisfaction of the minimum
spending requirements on TPP Authorized Abatement Purposes or that it was unable to meet the
minimum spending requirements and must carryover a portion of its TPP Abatement Distribution.

If a TPP Authorized Recipient that received a TPP Abatement Distribution is unable to meet or
has not met the minimum spending requirements set forth in Section 8 above during the
Distribution Period, those allocated but unused funds can carry over to the subsequent periods and
will continue to carry forward each year until the TPP Authorized Recipient meets the relevant
spending requirements for TPP Authorized Abatement Purposes. Additional annual certification(s)
must be submitted until the TPP Authorized Recipient meets the relevant spending requirements.
A TPP Authorized Recipient shall not be subject to a penalty for failing to meet the minimum
spending requirements with respect to its TPP Abatement Distribution during a given Distribution
Period.

The TPP Trust shall have the right to audit a TPP Authorized Recipient to determine whether the
TPP Authorized Recipient’s expenditures for TPP Authorized Abatement Purposes have met the
requirements set forth in the TPP Trust Documents.

Each TPP Authorized Recipient, other than an ASO included in an aggregate Proof of Claim, if
and when requested by the Trustee, shall provide supporting documentation, in a mutually agreed
upon format, demonstrating that the TPP Authorized Recipient’s expenditures for TPP Authorized
Abatement Purposes have met the requirements of the TPP Trust Documents. All Proofs of Claim,
TPP Abatement Claim Forms and certifications filed or submitted by TPP Claimants are subject
to audit by the Trustee, at the Trustee’s discretion. If the Trustee finds a material misstatement in
a TPP Claimant’s Proof of Claim, TPP Abatement Claim Form or certification, the Trustee may
allow that TPP Claimant up to 30 days to resubmit its Proof of Claim, TPP Abatement Claim Form
or certification with supporting documentation or revisions. Failure of the TPP Claimant to timely
correct its misstatement in a manner acceptable to the Trustee may result in forfeiture of all or part
of the TPP Claimant’s qualification as a TPP Authorized Recipient or right to receive TPP
Abatement Distributions.

The Trustee shall have the power to take any and all actions that in the judgment of the Trustee
are necessary or proper to fulfill the purposes of TPP Trust. The TPP Trust retains the right to
seek return by legal means of any expenditures that fail to comply with the requirements of this
TPP TDP.

§ 10.   ADDITIONAL REPORTING BY THE TPP TRUST.

The TPP Trust shall (i) prepare and deliver to the Master Disbursement Trust for publication
annual reports on the disbursement and use of TPP Abatement Distributions from the TPP Trust
and the compliance by TPP Authorized Recipients with the TPP Authorized Abatement Purposes

                                                 14
19-23649-rdd    Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                       Pg 71 of 1021



set forth in the applicable TPP Trust Documents, and (ii) prepare and file with the Bankruptcy
Court and on the TPP website, as soon as available, and in any event within one hundred and
twenty (120) days following the end of each fiscal year, an annual report containing financial
statements of the TPP Trust after each year that the TPP Trust is in existence. The annual report
will contain, among other things, a summary regarding the number of claims resolved during the
period covered by the financial statements, the status of any audits of TPP Authorized Recipients
and any recommendations made by the Trustee relating to such audits.




                         [Remainder of Page Intentionally Left Blank]




                                               15
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                    Pg 72 of 1021



                           APPENDICES AND EXHIBITS

APPENDIX A: TPP Abatement Claim Form

APPENDIX B: Maximum Eligible Amount Calculation Methodology

APPENDIX C: Approved MAT Expenses

APPENDIX D: Approved Uses/Programs



EXHIBIT 1: LRP Agreement

EXHIBIT 2: IRS forms W-9 and W-8




                                        16
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                    Pg 73 of 1021



                     APPENDIX A: TPP Abatement Claim Form




                                        17
          19-23649-rdd         Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                    Main Document
                                                        Pg 74 of 1021

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                 Chapter 11

                                                 Case No. 19-23649 (RDD)

                                                 (Jointly Administered)



                           Third-Party Payor Abatement Claim Form
This form (this “TPP Abatement Claim Form”) is only for Holders of Third-Party Payor Channeled Claims,
as defined in the [Fifth] Amended Joint Chapter 11 Plan of Reorganization of Purdue Pharma L.P. and Its
Affiliated Debtors (as modified, amended, or supplemented from time to time, and together with all
exhibits and schedules thereto, the “Plan”),1 that timely filed a Proof of Claim by the General Bar Date
(July 30, 2020) established by the Bankruptcy Court (each, a “TPP Claimant”).

If you are a TPP Claimant and want to have your TPP Abatement Claim reviewed by the TPP Trust that
will come into existence upon the Effective Date of the Plan, you or your authorized representative must
complete and submit this TPP Abatement Claim Form so that it received on or before [], 2021 (the “TPP
Abatement Claim Deadline”). You may file your TPP Abatement Claim Form using any of the following
methods:

If by E-Submission:                             If by standard or overnight                 If by hand delivery:

Visit                                           Purdue Pharma                               Purdue Pharma
https://restructuring.primeclerk.co             TPP Supplemental Claims                     TPP Supplemental Claims
m/purduepharma and click on the                 c/o Prime Clerk, LLC                        c/o Prime Clerk, LLC
“Submit Third-Party Payor                       One Grand Central Place                     One Grand Central Place
Channeled Claim Form” link                      60 East 42nd Street, Suite 1440             60 East 42nd Street, Suite 1440
                                                New York, NY 10165                          New York, NY 10165

                                                                                            If you plan to hand deliver your TPP
                                                                                            Abatement Claim Form to Prime
                                                                                            Clerk’s office, please email
                                                                                            ____________@primeclerk.com at
                                                                                            least one business day in advance to
                                                                                            arrange delivery.


Instructions regarding how to calculate your claim are attached to this TPP Abatement Claim Form.

For questions regarding this TPP Abatement Claim Form, please call [______________] or visit
[WEBSITE].




1
    Capitalized terms used herein and not otherwise defined shall have the meanings ascribed to them in the Plan or the TPP TDP.
                                                   Third-Party Payor Abatement Claim Form
                                                                                                                                   page 1
      19-23649-rdd      Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                               Pg 75 of 1021


Notwithstanding a previously filed Proof of Claim in In re Purdue Pharma L.P., et al., Case No. 19-
23649 (RDD), failure to submit this TPP Abatement Claim Form by the TPP Abatement Claim Deadline
([], 2021) will result in disqualification of your Proof of Claim and will mean that you are not entitled to
any distribution from the TPP Trust.

PURSUANT TO THE PLAN, ALL THIRD-PARTY PAYOR CHANNELED CLAIMS AGAINST THE
DEBTORS IN THESE CHAPTER 11 CASES WILL BE CHANNELED TO THE TPP TRUST UPON
THE EFFECTIVE DATE, AND THE ONLY POTENTIAL SOURCE OF DISTRIBUTIONS TO
HOLDERS OF THIRD-PARTY PAYOR CHANNELED CLAIMS WILL BE TPP ABATEMENT
DISTRIBUTIONS FROM THE TPP TRUST. AS SET FORTH IN THE PLAN, TPP ABATEMENT
DISTRIBUTIONS TO HOLDERS OF THIRD-PARTY PAYOR CHANNELED CLAIMS BY THE TPP
TRUST MUST BE USED FOR TPP AUTHORIZED ABATEMENT PURPOSES.

IN ORDER TO HAVE THE TPP TRUST REVIEW AND MAKE A DETERMINATION OF YOUR
MAXIMUM ELIGIBLE AMOUNT, IF ANY, OF YOUR TPP ABATEMENT CLAIM, YOU MUST
HAVE TIMELY FILED A PROOF OF CLAIM BY THE GENERAL BAR DATE IN THESE
CHAPTER 11 CASES AND YOU MUST TIMELY FILE THIS TPP ABATEMENT CLAIM FORM
BY OR BEFORE THE TPP ABATEMENT CLAIM DEADLINE SET FORTH ABOVE.


 Part 1:     Identify the Proof of Claim


 1. Who is the
                         Name of the entity to be paid for this claim (including other names the creditor
 current creditor?
                         used with the debtor, including d/b/a)


 2. What is the claim
 number of your
                         Claim Number:
 previously filed
 Proof of Claim?


 3. Has anyone else
 filed a claim on
                         If yes, please provide the filer and the claim number
 behalf of this
 creditor?
                         ______________________________________________________

 4. Last 4 digits of
 creditor’s federal
                         FEIN:___
 tax identification
 number (FEIN)?




                                         Third-Party Payor Abatement Claim Form
                                                                                                                page 2
    19-23649-rdd     Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22         Main Document
                                              Pg 76 of 1021

Part 2:    Notices and Distributions

                         Name:                                                              ____________
                                         First name                  Middle name     Last name

                         Title:                                                             ____________

                         Company:                                                              ____________
                                         Identify the corporate servicer as the company if the authorized
                                         agent is a servicer
1. Who should receive
notice?                  Address:                                                           ____________
                                         Number                      Street

                                                                                            ____________
                                         City                         State          Zip code

                         Phone Number: ___________________________

                         E-mail Address: __________________________ (required)


                         Name:                                                              ____________
                                         First name                  Middle name     Last name

                         Title:                                                             ____________

                         Company:                                                              ____________
2. Where should TPP
                                         Identify the corporate servicer as the company if the authorized
Abatement
                                         agent is a servicer
Distributions be sent?
                         Address:                                                           ____________
                                         Number                      Street

                                                                                            ____________
                                         City                         State          Zip code


Part 3:      Amount of TPP Abatement Claim
1. Total amount of the
TPP Abatement
Claim, as calculated by
the methodology set
                         Claim Amount: $             ____
forth in the
instructions that begin
on page 5 herein.
                            1. Number of creditor’s plan members, subscribers, or covered dependents
2. Components of TPP
                               prescribed drugs identified on NDC List on Appendix A between 1/1/2008
Abatement Claim, per
                               and 12/31/2019.(Note: Count each member only once regardless of the
instructions for
                               number of prescriptions they had): _____________
calculation.
                                       Third-Party Payor Abatement Claim Form
                                                                                                          page 3
     19-23649-rdd      Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                                Pg 77 of 1021

                              2. Number of prescriptions paid by creditor for drugs in item 1: ____________

                              3. Total dollars paid by creditor for such prescriptions:_____________

                              4. Number of plan members in item 1 who were diagnosed with Opioid Use
                                 Disorder (Appendix B):______________

                              5. For members in item 4, dollar amount of medical claims with ICD, CPT or
                                 HCPS codes (Appendix C):_______________

                              6. The total number of members, subscribers, and covered dependents covered
                                 by your plan or administered by your plan as of January 1, 2020:________


Part 4:     Sign Below

                           Check the appropriate box:
                           □ I am the creditor
                           □ I am the creditor’s attorney or authorized agent

                           I understand that an authorized signature on this TPP Abatement Claim Form
                           serves as an acknowledgement and certification that when calculating the amount
                           of the TPP Abatement Claim, the Third-Party Payor on whose behalf the form is
                           submitted has complied with the Maximum Eligible Amount Calculation
The person completing
                           Methodology set forth in the Instructions.
this TPP Abatement
Claim must sign and
                           I have examined the information in this TPP Abatement Claim Form and have a
date it.
                           reasonable belief that the information is true and correct.
If you file this claim
                           I declare under penalty of perjury that the foregoing is true and correct.
electronically,
FRBP 5005(a)(2)
establishes a local rule
                           Signature
specifying what a
signature is.
                           Print the name of the person who is completing and signing this form
A person who files a
                        Name:                                                                   ____________
fraudulent claim could
                                           First name                  Middle name       Last name
be fined up to
$500,000, imprisoned
                        Title:                                                                   ____________
for up to 5 years, or
both. 18 U.S.C. §§ 152,
                        Company:                                                                 ____________
157, and 3571.
                                           Identify the corporate servicer as the company if the authorized
                                           agent is a servicer

                           Address:                                                              ____________
                                           Number                      Street

                                                                                                ____________
                                           City                         State            Zip code

                                         Third-Party Payor Abatement Claim Form
                                                                                                             page 4
      19-23649-rdd      Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22                 Main Document
                                                Pg 78 of 1021

INSTRUCTIONS FOR TPP ABATEMENT CLAIM FORM

How to Calculate Your TPP Abatement Claim                        identifiers directly to the TPP Trust by emailing
                                                                 such charts to [_____________________]. The
Each TPP Claimant (also referred to as “You” or                  names of such TPP Claimants shall not appear on
“Your” throughout) shall provide information                     the TPP website.
responsive to the questions set forth below,
which shall set forth, inter alia, the total amount              For avoidance of doubt: Filers of consolidated
of Your Purdue-Related Opioid Spend, certifying                  TPP Abatement Claims that used unique
that You used the Maximum Eligible Amount                        identifiers rather than the names of the TPP
Calculation Methodology, as set forth below, to                  Claimants in connection with the Proofs of Claim
arrive at the amount. Each TPP Claimant, if and                  filed by or before the General Bar Date shall use
when requested by the TPP Trust Trustee, shall                   the same unique identifiers in connection with
provide supporting documentation and data, in                    the filing of this TPP Abatement Claim Form,
the requested format, underlying the TPP                         but are required to concurrently provide the TPP
Claimant’s calculation of its Purdue-Related                     Trust with a chart that provides the unique
Opioid Spend, sufficient to enable confirmation                  identifier, the name of the TPP Claimant that
of the amount.                                                   corresponds to that identifier, the information
                                                                 required for each claimant under the TPP Claim
Consolidated TPP Abatement Claims                                Calculation Methodology below, the claim
                                                                 number of the previously filed Proof of Claim,
                                                                 and the amount of that TPP Claimant’s TPP
For those TPP Abatement Claims that are being
                                                                 Abatement Claim.
submitted on a consolidated basis for multiple
TPP Claimants, the filer shall provide aggregate
information in Part 3 of the TPP Abatement                       Maximum Eligible Amount Calculation
Claim Form, and attach to the completed TPP                      Methodology
Abatement Claim Form a chart identifying the
TPP Claimants included in the consolidated TPP                   For the period of January 1, 2008 through
Abatement Claim. For each TPP Claimant                           December 31, 2019, You must provide the
included in the consolidated TPP Abatement                       following:
Claim, the chart shall provide: (i) the name of the
TPP Claimant, or if a unique identifier (rather                       1. The number of unique members who were
than the TPP Claimant’s name) was used in                                prescribed one or more of the drugs
connection with the previously filed Proof of                            identified on the NDC List, attached as
Claim, the unique identifier; (ii) the last four                         Appendix A. Count each member only once
digits of that TPP Claimant’s federal tax                                regardless of the number of prescriptions
identification number (FEIN); (iii) responses to                         they had.
each of questions 1 through 6 in these                                2. The number of unique prescriptions paid, all
instructions; (iv) the amount of that TPP                                or in part, by Your plan for the drugs
Claimant’s TPP Abatement Claim, as calculated                            identified on the NDC List, attached as
pursuant to the instructions below; and (v) the                          Appendix A.
claim number of the previously filed Proof of                         3. The total final dollars paid by Your plan for
Claim.                                                                   the prescriptions for the drugs identified in 2
                                                                         above.
                                                                      4. The number of unique members identified in
Filers of consolidated TPP Abatement Claims                              1 above who were diagnosed with an Opioid
that provide unique identifiers rather than the                          Use Disorder, using one or more of the
names of the TPP Claimants in the charts that                            codes on the OUD ICD 9 and 10 List,
accompany their TPP Abatement Claims are                                 attached as Appendix B.
required to submit charts with the names of the
TPP Claimants that correspond to the unique
                                          Third-Party Payor Abatement Claim Form
                                                                                                                     page 5
      19-23649-rdd      Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22               Main Document
                                                Pg 79 of 1021

   5. For the members identified in 4 above, the                documentation promptly upon request.
      total dollar amount of medical claims with
      the ICD, CPT, or HCPS codes on the OUD                    Confirmation that the TPP Abatement Claim
      Medical Claims Codes List, attached as                    Form has been filed
      Appendix C, paid for those members.
   6. The total number of members, subscribers                  To receive confirmation that the TPP Abatement
      and covered dependents covered by your                    Claim has been filed, enclose a stamped self-
      plan or administered by your plan as of                   addressed envelope and a copy of this completed
      January 1, 2020.                                          form. You may also view a list of filed TPP
                                                                Abatement Claims by visiting the Claims and
The amount of Your TPP Abatement Claim                          Noticing Agent’s website at
(Part 3, question 1 of the TPP Abatement                        [PurduePharmaClaims.com/_________]
Claim Form) should be calculated by adding
the answers to questions 3 and 5 of Part 3 of                   Information that is entitled to privacy. The TPP
the TPP Abatement Claim Form.                                   Abatement Claim Form and any attached documents
                                                                must show only the last 4 digits of any social
You shall provide information reasonably                        security number, an individual’s tax identification
available to You and are not excused from                       number, or a financial account number, only the
providing the requested information for failure to
                                                                initials of a minor’s name, and only the year of any
appropriately investigate Your TPP Abatement
Claim. You shall supplement Your responses if                   person’s date of birth. If a claim is based on
You learn that they are incomplete or incorrect in              delivering health care goods or services, limit the
any material respect. You may append one or                     disclosure of the goods or services to avoid
more pages to provide or supplement your                        embarrassment or disclosure of confidential health
responses hereto.                                               care information. You may later be required to give
                                                                more information if the TPP Trustee so requests or
You must leave out or redact information that is                someone else objects to the TPP Abatement Claim.
entitled to privacy on this form or on any
attached documents.                                             Redaction of information. Masking, editing out, or
                                                                deleting certain information to protect privacy.
The documents that support your calculations                    Filers must redact or leave out information entitled
need not be submitted with this TPP Abatement
                                                                to privacy on the TPP Abatement Claim Form and
Claim Form. However, the TPP Trustee shall
have the right to require that you provide such                 any attached documents.




                                         Third-Party Payor Abatement Claim Form
                                                                                                                   page 2
      19-23649-rdd     Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                            Pg 80 of 1021


                                     APPENDIX A: NDC LIST

NDC          DRUG NAME                                        NDC             DRUG NAME
42858000101 oxyCODONE HCl                                     42858041616 Dilaudid
42858000110 oxyCODONE HCl                                     42858049340 Buprenorphine
42858000201 oxyCODONE HCl                                     42858050103 Buprenorphine HCl
42858000210 oxyCODONE HCl                                     42858050203 Buprenorphine HCl
42858000301 oxyCODONE HCl                                     42858051501 MS Contin
42858000401 oxyCODONE HCl                                     42858058640 Buprenorphine
42858000501 oxyCODONE HCl                                     42858063101 MS Contin
42858004001 HYDROcodone-Acetaminophen                         42858075040 Buprenorphine
42858010201 oxyCODONE-Acetaminophen                           42858076001 MS Contin
42858010250 oxyCODONE-Acetaminophen                           42858079901 MS Contin
42858010301 oxyCODONE-Acetaminophen                           42858080101 Morphine Sulfate ER
42858010350 oxyCODONE-Acetaminophen                           42858080201 Morphine Sulfate ER
42858010401 oxyCODONE-Acetaminophen                           42858080301 Morphine Sulfate ER
42858010450 oxyCODONE-Acetaminophen                           42858080401 Morphine Sulfate ER
42858012201 Dilaudid                                          42858080501 Morphine Sulfate ER
42858013901 HYDROcodone-Acetaminophen                         42858083940 Buprenorphine
42858020101 HYDROcodone-Acetaminophen                         42858090001 MS Contin
42858020150 HYDROcodone-Acetaminophen                         42858090103 TRAMADOL HCL ER
42858020201 HYDROcodone-Acetaminophen                         42858090203 TRAMADOL HCL ER
42858020301 HYDROcodone-Acetaminophen                         42858090303 TRAMADOL HCL ER
42858020350 HYDROcodone-Acetaminophen                         59011010010 OXYCONTIN
42858023401 Dilaudid                                          59011010020 OXYCONTIN
42858023450 Dilaudid                                          59011010025 OXYCONTIN
42858023801 HYDROcodone-Acetaminophen                         59011010310 OXYCONTIN
42858030101 HYDROmorphone HCl                                 59011010320 OXYCONTIN
42858030125 HYDROmorphone HCl                                 59011010325 OXYCONTIN
42858030201 HYDROmorphone HCl                                 59011010510 OXYCONTIN
42858030225 HYDROmorphone HCl                                 59011010520 OXYCONTIN
42858030250 HYDROmorphone HCl                                 59011010525 OXYCONTIN
42858030301 HYDROmorphone HCl                                 59011010610 NULL
42858030416 HYDROmorphone HCl                                 59011010710 OXYCONTIN
42858033801 Dilaudid                                          59011010720 OXYCONTIN
42858035340 Buprenorphine                                     59011010725 OXYCONTIN

                                     Third-Party Payor Abatement Claim Form
                                                                                                      page 2
      19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                          Pg 81 of 1021

NDC          DRUG NAME                                      NDC             DRUG NAME
59011010910 OXYCONTIN                                       59011041520 OxyCONTIN
59011010925 OXYCONTIN                                       59011042010 OxyCONTIN
59011020110 OXYIR                                           59011042020 OxyCONTIN
59011022520 OXYFAST                                         59011043010 OxyCONTIN
59011026005 MS CONTIN                                       59011043020 OxyCONTIN
59011026010 MS Contin                                       59011044010 OxyCONTIN
59011026105 MS CONTIN                                       59011044020 OxyCONTIN
59011026125 MS Contin                                       59011044110 DILAUDID
59011026205 MS CONTIN                                       59011044210 DILAUDID
59011026210 MS Contin                                       59011044225 Dilaudid
59011026305 MS CONTIN                                       59011044410 Dilaudid
59011026310 MS Contin                                       59011044501 Dilaudid-HP
59011026410 MS Contin                                       59011044505 Dilaudid-HP
59011027160 Hysingla ER                                     59011044550 DILAUDID-HP
59011027260 Hysingla ER                                     59011044625 DILAUDID-HP
59011027360 Hysingla ER                                     59011045101 Dilaudid
59011027460 Hysingla ER                                     59011045201 Dilaudid
59011027560 Hysingla ER                                     59011045210 Dilaudid
59011027660 Hysingla ER                                     59011045401 Dilaudid
59011027760 Hysingla ER                                     59011045405 Dilaudid
59011031220 PALLADONE                                       59011045410 Dilaudid
59011031260 PALLADONE                                       59011045810 Dilaudid
59011031320 PALLADONE                                       59011046010 OxyCONTIN
59011031360 PALLADONE                                       59011046020 OxyCONTIN
59011031420 PALLADONE                                       59011048010 OxyCONTIN
59011031460 PALLADONE                                       59011048020 OxyCONTIN
59011031520 PALLADONE                                       59011075004 Butrans
59011031560 PALLADONE                                       59011075104 Butrans
59011033430 RYZOLT                                          59011075204 Butrans
59011033530 RYZOLT                                          59011075704 Butrans
59011033630 RYZOLT                                          59011075804 Butrans
59011041010 OxyCONTIN                                       59011081510 OXYCONTIN
59011041020 OxyCONTIN                                       59011083010 OXYCONTIN
59011041510 OxyCONTIN                                       59011086010 OXYCONTIN



                                   Third-Party Payor Abatement Claim Form
                                                                                                      page 2
      19-23649-rdd       Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22         Main Document
                                                 Pg 82 of 1021


                                   APPENDIX B: OUD ICD 9 AND 10 LIST

ICD 9 Codes for OUD:
304.00 OPIOID DEPENDENCE-UNSPECIFIED
304.01 OPIOID DEPENDENCE-CONTINUOUS
304.02 OPIOID DEPENDENCE-EPISODIC
304.03 OPIOID DEPENDENCE, IN REMISSION
304.70 OPIOID OTHER DEP-UNSPECIFIED
304.71 OPIOID OTHER DEP-CONTINUOUS
304.72 OPIOID OTHER DEP-EPISODIC
304.73 OPIOID OTHER DEP-IN REMISSION
305.50 OPIOID ABUSE-UNSPECIFIED
305.51 OPIOID ABUSE-CONTINUOUS
305.52 OPIOID ABUSE-EPISODIC
305.53 OPIOID ABUSE-IN REMISSION

ICD 10 Codes for OUD:
F11.1         Opioid abuse
F11.10        Opioid abuse, uncomplicated
F11.11        Opioid abuse, in remission
F11.12        Opioid abuse with intoxication
F11.120       Opioid abuse with intoxication, uncomplicated
F11.121       Opioid abuse with intoxication delirium
F11.122       Opioid abuse with intoxication with perceptual disturbance
F11.129       Opioid abuse with intoxication, unspecified
F11.13        Opioid abuse with withdrawal
F11.14        Opioid abuse with opioid-induced mood disorder
F11.15        Opioid abuse with opioid-induced psychotic disorder
F11.150       Opioid abuse with opioid-induced psychotic disorder with delusions
F11.151       Opioid abuse with opioid-induced psychotic disorder with hallucinations
F11.159       Opioid abuse with opioid-induced psychotic disorder, unspecified
F11.18        Opioid abuse with other opioid-induced disorder
F11.181        Opioid abuse with opioid-induced sexual dysfunction
F11.182       Opioid abuse with opioid-induced sleep disorder
F11.188       Opioid abuse with other opioid-induced disorder
F11.19        Opioid abuse with unspecified opioid-induced disorder
F11.20        Opioid Dependence uncomplicated
F11.21        Opioid Dependence in remission
F11.22        Opioid dependence with intoxication
F11.220       Opioid Dependence uncomplicated
F11.221       Opioid Dependence delirium
F11.222       Opioid dependence w intoxication with perceptual disturbance
F11.229       Opioid Dependence unspecified
F11.23        Opioid Dependence with withdrawal
F11.24        Opioid Dependence with opioid-induced mood disorder
F11.25        Opioid Dependence with opioid-induced psychotic disorder
F11.250       Opioid Dependence with delusions
F11.251       Opioid Dependence with hallucinations
F11.259       Opioid Dependence unspecified
F11.28        Opioid Dependence with other opioid-induced disorder
F11.281       Opioid Dependence with opioid-induced sexual dysfunction
F11.282       Opioid Dependence with opioid-induced sleep disorder
F11.288       Opioid Dependence with other opioid-induced disorder

                                          Third-Party Payor Abatement Claim Form
                                                                                                        page 2
          19-23649-rdd         Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                     Main Document
                                                         Pg 83 of 1021


                                 APPENDIX C: OUD MEDICAL CLAIMS CODES LIST

    1.      Medication Assisted Treatment (MAT): Assigned ICD-10 code F11.20 (convert to ICD-9
            304.00, 304.01, and 304.02) for opioid dependence.
    2.      Visit type: Adult Wellness Visit (AWV) or acute visit for Opioid Use Disorder/Dependence
            Comprehensive evaluation of new patient or established patient for suitableness for
            buprenorphine treatment.
    3.      New Patient: code 99205, 99201
    4.      Established Patient: code 9921199215
    5.      Visit type: MAT medication induction.
    6.      Established Patient E/M: 99211–99215
    7.      Patient Consult: 99241-45(*)2
    8.      Telephonic: 99241 can only be used as telephonic prescriber-to-prescriber consultation
            regarding a patient. Patient cannot be present.
    9.      Prolonged visits codes (99354, 99355) (*)
    10.     30-74 minutes: 99354(*)
    11.     75-104 minutes: 99355(*)
    12.     105+ minutes: 99354+99355x2(*)
    13.     Visit type: MAT medication/maintenance. Acute visit for OUD/opioid dependence.
    14.     Established Patient: 99212-15
    15.     SBIRT substance abuse and structured screening and brief intervention services: 99408 (can be
            offered and billed for naloxone education.)
    16.     CPT/Prof      HCPC/FAC
    17.     99214 – E/M office visit/G0480 – UDT definitive
    18.     99213 – E/M office visit/H0015 - IOP
    19.     99285 – E/M ER visit/H2035 – drug treatment program per hour
    20.     99215 – E/M office visit/G0481 – UDT definitive
    21.     80307 – UDT presumptive/H0010 – acute/subacute detox
    22.     99232 – E/M inpatient visit/H2036 - drug treatment program per diem
    23.     99233 – E/M inpatient visit/G0463 – outpatient clinic visit
    24.     99223 – E/M inpatient visit/H0011 - acute/subacute detox
    25.     99284 – E/M ER visit/H0007 outpatient crisis intervention
    26.     99204 – E/M office visit/G0482 – UDT definitive
    27.     99231 – E/M inpatient visit/G0483 – UDT definitive
    28.     99205 – E/M office visit/H0001 – alcohol and/or drug treatment assessment
    29.     99220 – E/M observation/H0020 – alcohol and/or drug treatment – methadone administration
    30.     99443 – E/M telephone service/H0050 – alcohol and/or drug treatment, brief intervention



2
    Codes followed by an asterisk (*) have been identified as frequently subject to abuse and are being reviewed.
                                                    Third-Party Payor Abatement Claim Form
                                                                                                                            page 3
      19-23649-rdd      Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                  Main Document
                                                 Pg 84 of 1021

31.    99283 – E/M ER visit/G0396 - alcohol and/or substance abuse structured assessment and brief
       intervention (15 to 30 mins)
32.    99212 – E/M office visit/G0397 - alcohol and/or substance abuse structured assessment and
       brief intervention (more than 30 mins)
33.    96372 - Therapeutic, prophylactic, or diagnostic injection (specify material injected);
       subcutaneous or intramuscular
34.    J2315 - Injection, naltrexone, depot form, 1 mg
35.    3E023GC - Introduction of other therapeutic substance into muscle, percutaneous approach
36.    96372 - Therapeutic, prophylactic, or diagnostic injection (specify material injected);
       subcutaneous or intramuscular (same as Vivitrol)
37.    Q9991 – Injection, buprenorphine extended-release (Sublocade), less than or equal to 100 mg
38.    Q9992 – Injection, buprenorphine extended-release (Sublocade), greater than 100 mg
39.    G2067 Medication assisted treatment, methadone; weekly bundle including dispensing and/or
       administration, substance use counseling, individual and group therapy, and toxicology testing,
       if performed (provision of the services by a Medicare-enrolled Opioid Treatment Program)
40.    G2068 Medication assisted treatment, buprenorphine (oral); weekly bundle including
       dispensing and/or administration, substance use counseling, individual and group therapy, and
       toxicology testing if performed (provision of the services by a Medicare-enrolled Opioid
       Treatment Program)
41.    G2069 – Medication assisted treatment, buprenorphine (injectable); weekly bundle including
       dispensing and/ or administration, substance use counseling, individual and group therapy, and
       toxicology testing if performed (provision of the services by a Medicare-enrolled Opioid
       Treatment Program)
42.    G2070 Medication assisted treatment, buprenorphine (implant insertion); weekly bundle
       including dispensing and/or administration, substance use counseling, individual and group
       therapy, and toxicology testing if performed (provision of the services by a Medicare-enrolled
       Opioid Treatment Program)
43.    G2071 Medication assisted treatment, buprenorphine (implant removal); weekly bundle
       including dispensing and/or administration, substance use counseling, individual and group
       therapy, and toxicology testing if performed (provision of the services by a Medicare enrolled
       Opioid Treatment Program)
44.    G2072 Medication assisted treatment, buprenorphine (implant insertion and removal); weekly
       bundle including dispensing and/or administration, substance use counseling, individual and
       group therapy, and toxicology testing if performed (provision of the services by a Medicare
       enrolled Opioid Treatment Program)
45.    G2073 Medication assisted treatment, naltrexone; weekly bundle including dispensing and/or
       administration, substance use counseling, individual and group therapy, and toxicology testing
       if performed (provision of the services by a Medicare-enrolled Opioid Treatment Program)
46.    G2074 – Medication assisted treatment, weekly bundle not including the drug, including
       substance use counseling, individual and group therapy, and toxicology (provision of the
       services by a Medicare-enrolled opioid treatment program)
47.    G2075 Medication assisted treatment, medication not otherwise specified; weekly bundle
       including dispensing and/or administration, substance use counseling, individual and group
       therapy, and toxicology testing, if performed (provision of the services by a Medicare-enrolled
       opioid treatment program)
48.    G2076 Intake activities, including initial medical examination that is a complete, fully
       documented physical evaluation and initial assessment by a program physician or a primary
       care physician, or an authorized health care professional under the supervision of a program
                                           Third-Party Payor Abatement Claim Form
                                                                                                                 page 4
      19-23649-rdd      Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                Main Document
                                                 Pg 85 of 1021

       physician qualified personnel that includes preparation of a treatment plan that includes the
       patient's short-term goals and the tasks the patient must perform to complete the short-term
       goals; the patient's requirements for education, vocational rehabilitation, and employment; and
       the medical, psycho- social, economic, legal, or other supportive services that a patient needs,
       conducted by qualified personnel (provision of the services by a Medicare-enrolled opioid
       treatment program)
49.    G2077 Periodic assessment; assessing periodically by qualified personnel to determine the
       most appropriate combination of services and treatment (provision of the services by a
       Medicare-enrolled opioid treatment program)
50.    G2078 Take home supply of methadone; up to 7 additional day supply (provision of the
       services by a Medicare-enrolled opioid treatment program)
51.    G2079 Take home supply of buprenorphine (oral); up to 7 additional day supply (provision of
       the services by a Medicare-enrolled opioid treatment program)
52.    G2080 Each additional 30 minutes of counseling in a week of medication assisted treatment,
       (provision of the services by a Medicare-enrolled opioid treatment program)
53.    G2086 –Office-based treatment for opioid use disorder, including development of the treatment
       plan, care coordination, individual therapy and group therapy and counseling; at least 70
       minutes in the first calendar month
54.    G2087 – Office-based treatment for opioid use disorder, including care coordination,
       individual therapy and group therapy and counseling; at least 60 minutes in a subsequent
       calendar month
55.    G0516 – Insertion of non-biodegradable drug delivery implants, 4 or more (services for
       subdermal rod implant)
56.    G0517 – Removal of non-biodegradable drug delivery implants, 4 or more (services for
       subdermal implants)
57.    G0518 – Removal with reinsertion, non-biodegradable drug delivery implants, 4 or more
       (services for subdermal implants)
58.    G2215 – Take home supply of nasal naxolone (provision of the services by a Medicare
       enrolled opioid treatment program)
       G2216 – Take home supply of injectable naxolone (provision of the services by a Medicare
       enrolled opioid treatment program)
59.
60.    11981 – Insertion of single non-biodegradable implant
61.    11982 – Removal of single non-biodegradable implant
62.    11983 – Removal and re-insertion of single nonbiodegradable implant
63.    17999 – unlisted procedure, skin, mucous mem
64.    S9475 –Ambulatory setting substance abuse treatment or detoxification services
65.    H0020 ALCOHL &OR RX SRVC; METHADONE ADMIN &OR SERVICE
66.    H0033 ORAL MEDICATION ADMIN DIRECT OBSERVATION
67.    J3490 - Buprenorphine extended-release injection, for subcutaneous use (Sublocade)
68.    J0570 – Buprenorphine implant, 74.2 mg; Physician office and Outpatient
69.    J0571 BUPRENORPHINE ORAL 1 MG
70.    J0572 BUPRENORPHINE/NALOXONE ORAL </=TO 3 MG BPN
71.    J0573 BUPRENORPHNE/NALOXONE ORAL >3 MG BUT </=6 MG BPN

                                           Third-Party Payor Abatement Claim Form
                                                                                                               page 5
       19-23649-rdd     Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22               Main Document
                                                 Pg 86 of 1021

72.     J0574 BUPRENORPHINE/NLX ORAL >6 MG BUT </=TO 10 MG BPN
73.     J0575 BUPRENORPHINE/NALOXONE ORAL >10 MG BUPRENORPHINE
74.     J1230 Methadone
75.     J2315 INJECTION NALTREXONE DEPOT FORM 1 MG
76.     S0109 METHADONE ORAL 5MG
77.     Rev Code 900 + H0020 (methadone)
78.     Rev Code 900 + H0001 or H0004 or H0005 or H0006
79.     Bunavail (buprenorphine with naloxone) Buccal Film; Buprenorphine with naloxone
        Sublingual Tablet/Film; Cassipa (buprenorphine with naloxone) Sublingual Film; Suboxone
        (buprenorphine with naloxone) Sublingual Film; Probuphine (buprenorphine); Subutex
        (buprenorphine); Sublocade (buprenorphine extended-release) injection; Zubsolv
        (buprenorphine with naloxone) Sublingual Tablet; Vivitrol (naltrexone for extended-release);
        Methadone]
80.     65200010100760          BUPRENORPHIN SUB 2MG
81.     65200010100760          BUPRENORPHINE 2 MG TABLET SL
82.     65200010100760          SUBUTEX SUB 2MG
83.     65200010100780          BUPRENORPHIN SUB 8MG
84.     65200010100780          BUPRENORPHINE 8 MG TABLET SL
85.     65200010100780          SUBUTEX SUB 8MG
86.     65200010102320          PROBUPHINE IMP KIT 74.2
87.     65200010200710          ZUBSOLV SUB 0.7-0.18
88.     65200010200715          ZUBSOLV SUB 1.4-0.36
89.     65200010200720          BUPREN/NALOX SUB 2-0.5MG
90.     65200010200720          BUPRENORPHN-NALOXN 2-0.5 MG SL
91.     65200010200720          SUBOXONE SUB 2-0.5MG
92.     65200010200720          SUBOXONE SUB 2MG
93.     65200010200725          ZUBSOLV 2.9-0.71 MG TABLET SL
94.     65200010200732          ZUBSOLV SUB 5.7-1.4
95.     65200010200740          BUPREN/NALOX SUB 8-2MG
96.     65200010200740          BUPRENORPHIN-NALOXON 8-2 MG SL
97.     65200010200740          SUBOXONE SUB 8-2MG
98.     65200010200740          SUBOXONE SUB 8MG
99.     65200010200745          ZUBSOLV SUB 8.6-2.1
100.    65200010200760          ZUBSOLV 11.4-2.9 MG TABLET SL
101.    65200010208220          BUPREN/NALOX MIS 2-0.5MG
102.    65200010208220          SUBOXONE MIS 2-0.5MG
103.    65200010208230          BUPREN/NALOX MIS 4-1MG
104.    65200010208230          SUBOXONE MIS 4-1MG
105.    65200010208240          BUPREN/NALOX MIS 8-2MG

                                           Third-Party Payor Abatement Claim Form
                                                                                                              page 6
       19-23649-rdd   Doc 3121    Filed 07/08/21 Entered 07/08/21 00:40:22                Main Document
                                            Pg 87 of 1021

106.    65200010208240     SUBOXONE MIS 8-2MG
107.    65200010208250     BUPREN/NALOX MIS 12-3MG
108.    65200010208250     SUBOXONE MIS 12-3MG
109.    65200010208260     BUNAVAIL MIS 2.1-0.3
110.    65200010208270     BUNAVAIL MIS 4.2-0.7
111.    65200010208280     BUNAVAIL MIS 6.3-1MG
112.    93400030001920     VIVITROL INJ 380MG
113.    93400030100305     DEPADE TAB 50MG
114.    93400030100305     NALTREXONE TAB 50MG
115.    93400030100305     REVIA TAB 50MG
116.    93409902502320     NALTREXONE IMP
117.    6520001000E520     SUBLOCADE INJ 100/0.5
118.    6520001000E530     SUBLOCADE INJ 300/1.5
119.    F11.1              Opioid abuse
120.    F11.10             Opioid abuse, uncomplicated
121.    F11.11             Opioid abuse, in remission
122.    F11.12             Opioid abuse with intoxication
123.    F11.120            Opioid abuse with intoxication, uncomplicated
124.    F11.121            Opioid abuse with intoxication delirium
125.    F11.122            Opioid abuse with intoxication with perceptual disturbance
126.    F11.129            Opioid abuse with intoxication, unspecified
127.    F11.13             Opioid abuse with withdrawal
128.    F11.14             Opioid abuse with opioid-induced mood disorder
129.    F11.15             Opioid abuse with opioid-induced psychotic disorder
130.    F11.150            Opioid abuse with opioid-induced psychotic disorder with delusions
131.    F11.151            Opioid abuse with opioid-induced psychotic disorder with
                           hallucinations
132.    F11.159            Opioid abuse with opioid-induced psychotic disorder, unspecified
133.    F11.18             Opioid abuse with other opioid-induced disorder
134.    F11.181            Opioid abuse with opioid-induced sexual dysfunction
135.    F11.182            Opioid abuse with opioid-induced sleep disorder
136.    F11.188            Opioid abuse with other opioid-induced disorder
137.    F11.19             Opioid abuse with unspecified opioid-induced disorder
138.    T40.0X1            Poisoning by opium, accidental (unintentional)
139.    T40.0X1A           Poisoning by opium, accidental (unintentional), initial encounter
140.    T40.0X1D           Poisoning by opium, accidental (unintentional), subsequent encounter
141.    T40.0X1S           Poisoning by opium, accidental (unintentional), sequela
142.    T40.0X2            Poisoning by opium, intentional self-harm

                                      Third-Party Payor Abatement Claim Form
                                                                                                          page 7
       19-23649-rdd   Doc 3121    Filed 07/08/21 Entered 07/08/21 00:40:22                 Main Document
                                            Pg 88 of 1021

143.    T40.0X2A           Poisoning by opium, intentional self-harm, initial encounter
144.    T40.0X2D           Poisoning by opium, intentional self-harm, subsequent encounter
145.    T40.0X2S           Poisoning by opium, intentional self-harm, sequela
146.    T40.0X3            Poisoning by opium, assault
147.    T40.0X3A           Poisoning by opium, assault, initial encounter
148.    T40.0X3D           Poisoning by opium, assault, subsequent encounter
149.    T40.0X3S           Poisoning by opium, assault, sequela
150.    T40.0X4            Poisoning by opium, undetermined
151.    T40.0X4A           Poisoning by opium, undetermined, initial encounter
152.    T40.0X4D           Poisoning by opium, undetermined, subsequent encounter
153.    T40.0X4S           Poisoning by opium, undetermined, sequela
154.    T40.1              Poisoning by and adverse effect of heroin
155.    T40.1X             Poisoning by and adverse effect of heroin
156.    T40.1X1            Poisoning by heroin, accidental (unintentional)
157.    T40.1X1A           Poisoning by heroin, accidental (unintentional), initial encounter
158.    T40.1X1D           Poisoning by heroin, accidental (unintentional), subsequent encounter
159.    T40.1X1S           Poisoning by heroin, accidental (unintentional), sequela
160.    T40.1X2            Poisoning by heroin, intentional self-harm
161.    T40.1X2A           Poisoning by heroin, intentional self-harm, initial encounter
162.    T40.1X2D           Poisoning by heroin, intentional self-harm, subsequent encounter
163.    T40.1X2S           Poisoning by heroin, intentional self-harm, sequela
164.    T40.1X3            Poisoning by heroin, assault
165.    T40.1X3A           Poisoning by heroin, assault, initial encounter
166.    T40.1X3D           Poisoning by heroin, assault, subsequent encounter
167.    T40.1X3S           Poisoning by heroin, assault, sequela
168.    T40.1X4            Poisoning by heroin, undetermined
169.    T40.1X4A           Poisoning by heroin, undetermined, initial encounter
170.    T40.1X4D           Poisoning by heroin, undetermined, subsequent encounter
171.    T40.1X4S           Poisoning by heroin, undetermined, sequela
172.    T40.1X5            Adverse effect of heroin
173.    T40.1X5A           Adverse effect of heroin, initial encounter
174.    T40.1X5D           Adverse effect of heroin, subsequent encounter
175.    T40.1X5S           Adverse effect of heroin, sequela
176.    T40.1X6            Underdosing of heroin
177.    T40.1X6A           Underdosing of heroin, initial encounter
178.    T40.1X6D           Underdosing of heroin, subsequent encounter
179.    T40.1X6S           Underdosing of heroin, sequela
180.    T40.2X1            Poisoning by other opioids, accidental (unintentional)
                                      Third-Party Payor Abatement Claim Form
                                                                                                           page 8
       19-23649-rdd   Doc 3121    Filed 07/08/21 Entered 07/08/21 00:40:22                   Main Document
                                            Pg 89 of 1021

181.    T40.2X1A           Poisoning by other opioids, accidental (unintentional), initial
                           encounter
182.    T40.2X1D           Poisoning by other opioids, accidental (unintentional), subsequent
                           encounter
183.    T40.2X1S           Poisoning by other opioids, accidental (unintentional), sequela
184.    T40.2X2            Poisoning by other opioids, intentional self-harm
185.    T40.2X2A           Poisoning by other opioids, intentional self-harm, initial encounter
186.    T40.2X2D           Poisoning by other opioids, intentional self-harm, subsequent
                           encounter
187.    T40.2X2S           Poisoning by other opioids, intentional self-harm, sequela
188.    T40.2X3            Poisoning by other opioids, assault
189.    T40.2X3A           Poisoning by other opioids, assault, initial encounter
190.    T40.2X3D           Poisoning by other opioids, assault, subsequent encounter
191.    T40.2X3S           Poisoning by other opioids, assault, sequela
192.    T40.2X4            Poisoning by other opioids, undetermined
193.    T40.2X4A           Poisoning by other opioids, undetermined, initial encounter
194.    T40.2X4D           Poisoning by other opioids, undetermined, subsequent encounter
195.    T40.2X4S           Poisoning by other opioids, undetermined, sequela
196.    T40.3X1            Poisoning by methadone, accidental (unintentional)
197.    T40.3X1A           Poisoning by methadone, accidental (unintentional), initial encounter
198.    T40.3X1D           Poisoning by methadone, accidental (unintentional), subsequent
                           encounter
199.    T40.3X1S           Poisoning by methadone, accidental (unintentional), sequela
200.    T40.3X2            Poisoning by methadone, intentional self-harm
201.    T40.3X2A           Poisoning by methadone, intentional self-harm, initial encounter
202.    T40.3X2D           Poisoning by methadone, intentional self-harm, subsequent encounter
203.    T40.3X2S           Poisoning by methadone, intentional self-harm, sequela
204.    T40.3X3            Poisoning by methadone, assault
205.    T40.3X3A           Poisoning by methadone, assault, initial encounter
206.    T40.3X3D           Poisoning by methadone, assault, subsequent encounter
207.    T40.3X3S           Poisoning by methadone, assault, sequela
208.    T40.3X4            Poisoning by methadone, undetermined
209.    T40.3X4A           Poisoning by methadone, undetermined, initial encounter
210.    T40.3X4D           Poisoning by methadone, undetermined, subsequent encounter
211.    T40.3X4S           Poisoning by methadone, undetermined, sequela
212.    T40.4              Poisoning by, adverse effect of and underdosing of other synthetic
                           narcotics
213.    T40.41             Poisoning by, adverse effect of and underdosing of fentanylor fentanyl
                           analogs


                                      Third-Party Payor Abatement Claim Form
                                                                                                             page 9
       19-23649-rdd   Doc 3121    Filed 07/08/21 Entered 07/08/21 00:40:22                   Main Document
                                            Pg 90 of 1021

214.    T40.411            Poisoning by fentanyl or fentanyl analogs, accidental (unintentional)
215.    T40.411A           Poisoning by fentanyl or fentanyl analogs, accidental (unintentional),
                           initial encounter
216.    T40.411D           Poisoning by fentanyl or fentanyl analogs, accidental (unintentional),
                           subsequent encounter
217.    T40.411S           Poisoning by fentanyl or fentanyl analogs, accidental (unintentional),
                           sequela
218.    T40.412            Poisoning by fentanyl or fentanyl analogs, intentional self-harm
219.    T40.412A           Poisoning by fentanyl or fentanyl analogs, intentional self-harm, initial
                           encounter
220.    T40.412D           Poisoning by fentanyl or fentanyl analogs, intentional self-harm,
                           subsequent encounter
221.    T40.412S           Poisoning by fentanyl or fentanyl analogs, intentional self-harm,
                           sequela
222.    T40.413            Poisoning by fentanyl or fentanyl analogs, assault
223.    T40.413A           Poisoning by fentanyl or fentanyl analogs, assault, initial encounter
224.    T40.413D           Poisoning by fentanyl or fentanyl analogs, assault, subsequent
                           encounter
225.    T40.413S           Poisoning by fentanyl or fentanyl analogs, assault, sequela
226.    T40.414            Poisoning by fentanyl or fentanyl analogs, undetermined
227.    T40.414A           Poisoning by fentanyl or fentanyl analogs, undetermined, initial
                           encounter
228.    T40.414D           Poisoning by fentanyl or fentanyl analogs, undetermined, subsequent
                           encounter
229.    T40.414S           Poisoning by fentanyl or fentanyl analogs, undetermined, sequela
230.    T40.415            Adverse effect of fentanyl or fentanyl analogs
231.    T40.415A           Adverse effect of fentanyl or fentanyl analogs, initial encounter
232.    T40.415D           Adverse effect of fentanyl or fentanyl analogs, subsequent encounter
233.    T40.415S           Adverse effect of fentanyl or fentanyl analogs, sequela
234.    T40.416            Underdosing of fentanyl or fentanyl analogs
235.    T40.416A           Underdosing of fentanyl or fentanyl analogs, initial encounter
236.    T40.416D           Underdosing of fentanyl or fentanyl analogs, subsequent encounter
237.    T40.416S           Underdosing of fentanyl or fentanyl analogs, sequela
238.    T40.42             Poisoning by, adverse effect of and underdosing of tramadol
239.    T40.421            Poisoning by tramadol, accidental (unintentional)
240.    T40.421A           Poisoning by tramadol, accidental (unintentional), initial encounter
241.    T40.421D           Poisoning by tramadol, accidental (unintentional), subsequent
                           encounter
242.    T40.421S           Poisoning by tramadol, accidental (unintentional), sequela
243.    T40.422            Poisoning by tramadol, intentional self-harm
244.    T40.422A           Poisoning by tramadol, intentional self-harm, initial encounter
                                      Third-Party Payor Abatement Claim Form
                                                                                                             page 10
       19-23649-rdd   Doc 3121    Filed 07/08/21 Entered 07/08/21 00:40:22                  Main Document
                                            Pg 91 of 1021

245.    T40.422D           Poisoning by tramadol, intentional self-harm, subsequent encounter
246.    T40.422S           Poisoning by tramadol, intentional self-harm, sequela
247.    T40.423            Poisoning by tramadol, assault
248.    T40.423A           Poisoning by tramadol, assault, initial encounter
249.    T40.423D           Poisoning by tramadol, assault, subsequent encounter
250.    T40.423S           Poisoning by tramadol, assault, sequela
251.    T40.424            Poisoning by tramadol, undetermined
252.    T40.424A           Poisoning by tramadol, undetermined, initial encounter
253.    T40.424D           Poisoning by tramadol, undetermined, subsequent encounter
254.    T40.424S           Poisoning by tramadol, undetermined, sequela
255.    T40.425            Adverse effect of tramadol
256.    T40.425A           Adverse effect of tramadol, initial encounter
257.    T40.425D           Adverse effect of tramadol, subsequent encounter
258.    T40.425S           Adverse effect of tramadol, sequela
259.    T40.426            Underdosing of tramadol
260.    T40.426A           Underdosing of tramadol, initial encounter
261.    T40.426D           Underdosing of tramadol, subsequent encounter
262.    T40.426S           Underdosing of tramadol, sequela
263.    T40.49             Poisoning by, adverse effect of and underdosing of other synthetic
                           narcotics
264.    T40.491            Poisoning by other synthetic narcotics, accidental (unintentional)
265.    T40.491A           Poisoning by other synthetic narcotics, accidental (unintentional),
                           initial encounter
266.    T40.491D           Poisoning by other synthetic narcotics, accidental (unintentional),
                           subsequent encounter
267.    T40.491S           Poisoning by other synthetic narcotics, accidental (unintentional),
                           sequela
268.    T40.492            Poisoning by other synthetic narcotics, intentional self-harm
269.    T40.492A           Poisoning by other synthetic narcotics, intentional self-harm, initial
                           encounter
270.    T40.492D           Poisoning by other synthetic narcotics, intentional self-harm,
                           subsequent encounter
271.    T40.492S           Poisoning by other synthetic narcotics, intentional self-harm, sequela
272.    T40.493            Poisoning by other synthetic narcotics, assault
273.    T40.493A           Poisoning by other synthetic narcotics, assault, initial encounter
274.    T40.493D           Poisoning by other synthetic narcotics, assault, subsequent encounter
275.    T40.493S           Poisoning by other synthetic narcotics, assault, sequela
276.    T40.494            Poisoning by other synthetic narcotics, undetermined
277.    T40.494A           Poisoning by other synthetic narcotics, undetermined, initial encounter


                                      Third-Party Payor Abatement Claim Form
                                                                                                            page 11
       19-23649-rdd   Doc 3121    Filed 07/08/21 Entered 07/08/21 00:40:22                  Main Document
                                            Pg 92 of 1021

278.    T40.494D           Poisoning by other synthetic narcotics, undetermined, subsequent
                           encounter
279.    T40.494S           Poisoning by other synthetic narcotics, undetermined, sequela
280.    T40.495            Adverse effect of other synthetic narcotics
281.    T40.495A           Adverse effect of other synthetic narcotics, initial encounter
282.    T40.495D           Adverse effect of other synthetic narcotics, subsequent encounter
283.    T40.495S           Adverse effect of other synthetic narcotics, sequela
284.    T40.496            Underdosing of other synthetic narcotics
285.    T40.496A           Underdosing of other synthetic narcotics, initial encounter
286.    T40.496D           Underdosing of other synthetic narcotics, subsequent encounter
287.    T40.496S           Underdosing of other synthetic narcotics, sequela
288.    T40.4X             Poisoning by, adverse effect of and underdosing of other synthetic
                           narcotics
289.    T40.4X1            Poisoning by other synthetic narcotics, accidental (unintentional)
290.    T40.4X1A           Poisoning by other synthetic narcotics, accidental (unintentional),
                           initial encounter
291.    T40.4X1D           Poisoning by other synthetic narcotics, accidental (unintentional),
                           subsequent encounter
292.    T40.4X1S           Poisoning by other synthetic narcotics, accidental (unintentional),
                           sequela
293.    T40.4X2            Poisoning by other synthetic narcotics, intentional self-harm
294.    T40.4X2A           Poisoning by other synthetic narcotics, intentional self-harm, initial
                           encounter
295.    T40.4X2D           Poisoning by other synthetic narcotics, intentional self-harm,
                           subsequent encounter
296.    T40.4X2S           Poisoning by other synthetic narcotics, intentional self-harm, sequela
297.    T40.4X3            Poisoning by other synthetic narcotics, assault
298.    T40.4X3A           Poisoning by other synthetic narcotics, assault, initial encounter
299.    T40.4X3D           Poisoning by other synthetic narcotics, assault, subsequent encounter
300.    T40.4X3S           Poisoning by other synthetic narcotics, assault, sequela
301.    T40.4X4            Poisoning by other synthetic narcotics, undetermined
302.    T40.4X4A           Poisoning by other synthetic narcotics, undetermined, initial encounter
303.    T40.4X4D           Poisoning by other synthetic narcotics, undetermined, subsequent
                           encounter
304.    T40.4X4S           Poisoning by other synthetic narcotics, undetermined, sequela
305.    T40.4X5            Adverse effect of other synthetic narcotics
306.    T40.4X5A           Adverse effect of other synthetic narcotics, initial encounter
307.    T40.4X5D           Adverse effect of other synthetic narcotics, subsequent encounter
308.    T40.4X5S           Adverse effect of other synthetic narcotics, sequela
309.    T40.4X6            Underdosing of other synthetic narcotics

                                      Third-Party Payor Abatement Claim Form
                                                                                                            page 12
       19-23649-rdd   Doc 3121    Filed 07/08/21 Entered 07/08/21 00:40:22                     Main Document
                                            Pg 93 of 1021

310.    T40.4X6A           Underdosing of other synthetic narcotics, initial encounter
311.    T40.4X6D           Underdosing of other synthetic narcotics, subsequent encounter
312.    T40.4X6S           Underdosing of other synthetic narcotics, sequela
313.    T40.601            Poisoning by unspecified narcotics, accidental (unintentional)
314.    T40.601A           Poisoning by unspecified narcotics, accidental (unintentional), initial
                           encounter
315.    T40.601D           Poisoning by unspecified narcotics, accidental (unintentional),
                           subsequent encounter
316.    T40.601S           Poisoning by unspecified narcotics, accidental (unintentional), sequela
317.    T40.602            Poisoning by unspecified narcotics, intentional self-harm
318.    T40.602A           Poisoning by unspecified narcotics, intentional self-harm, initial
                           encounter
319.    T40.602D           Poisoning by unspecified narcotics, intentional self-harm, subsequent
                           encounter
320.    T40.602S           Poisoning by unspecified narcotics, intentional self-harm, sequela
321.    T40.603            Poisoning by unspecified narcotics, assault
322.    T40.603A           Poisoning by unspecified narcotics, assault, initial encounter
323.    T40.603D           Poisoning by unspecified narcotics, assault, subsequent encounter
324.    T40.603S           Poisoning by unspecified narcotics, assault, sequela
325.    T40.604            Poisoning by unspecified narcotics, undetermined
326.    T40.604A           Poisoning by unspecified narcotics, undetermined, initial encounter
327.    T40.604D           Poisoning by unspecified narcotics, undetermined, subsequent
                           encounter
328.    T40.604S           Poisoning by unspecified narcotics, undetermined, sequela
329.    T40.691            Poisoning by other narcotics, accidental (unintentional)
330.    T40.691A           Poisoning by other narcotics, accidental (unintentional), initial
                           encounter
331.    T40.691D           Poisoning by other narcotics, accidental (unintentional), subsequent
                           encounter
332.    T40.691S           Poisoning by other narcotics, accidental (unintentional), sequela
333.    T40.692            Poisoning by other narcotics, intentional self-harm
334.    T40.692A           Poisoning by other narcotics, intentional self-harm, initial encounter
335.    T40.692D           Poisoning by other narcotics, intentional self-harm, subsequent
                           encounter
336.    T40.692S           Poisoning by other narcotics, intentional self-harm, sequela
337.    T40.693            Poisoning by other narcotics, assault
338.    T40.693A           Poisoning by other narcotics, assault, initial encounter
339.    T40.693D           Poisoning by other narcotics, assault, subsequent encounter
340.    T40.693S           Poisoning by other narcotics, assault, sequela
341.    T40.694            Poisoning by other narcotics, undetermined

                                      Third-Party Payor Abatement Claim Form
                                                                                                               page 13
       19-23649-rdd   Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22                Main Document
                                             Pg 94 of 1021

342.    T40.694A           Poisoning by other narcotics, undetermined, initial encounter
343.    T40.694D           Poisoning by other narcotics, undetermined, subsequent encounter
344.    T40.694S           Poisoning by other narcotics, undetermined, sequela
345.    F11.20             Opioid Dependence uncomplicated
346.    F11.21             Opioid Dependence in remission
347.    F11.22             Opioid dependence with intoxication
348.    F11.220            Opioid Dependence uncomplicated
349.    F11.221            Opioid Dependence delirium
350.    F11.222            Opioid dependence w intoxication with perceptual disturbance
351.    F11.229            Opioid Dependence unspecified
352.    F11.23             Opioid Dependence with withdrawal
353.    F11.24             Opioid Dependence with opioid-induced mood disorder
354.    F11.25             Opioid Dependence with opioid-induced psychotic disorder
355.    F11.250            Opioid Dependence with delusions
356.    F11.251            Opioid Dependence with hallucinations
357.    F11.259            Opioid Dependence unspecified
358.    F11.28             Opioid Dependence with other opioid-induced disorder
359.    F11.281            Opioid Dependence with opioid-induced sexual dysfunction
360.    F11.282            Opioid Dependence with opioid-induced sleep disorder
361.    F11.288            Opioid Dependence with other opioid-induced disorder




                                 [Remainder of Page Intentionally Left Blank]




                                       Third-Party Payor Abatement Claim Form
                                                                                                           page 14
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                    Pg 95 of 1021




                             [Page Intentionally Left Blank]
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 96 of 1021



           APPENDIX B: Maximum Eligible Amount Calculation Methodology

TPP Claimants shall use the following methodology for calculating the Maximum Eligible
Amount distributable to them:

For the period of January 1, 2008 through December 31, 2019, provide the following:

   1. The number of subscribers or dependents covered under the TPP Claimant’s plan during
      some or all of the period from January 1, 2008 through December 31, 2019 (each, a
      “Unique Member”) who were prescribed one or more of the drugs identified on the NDC
      List.

   2. The number of unique prescriptions paid, all or in part, by your plan for the drugs identified
      on the NDC List.

   3. The total final dollars paid by your plan for the prescriptions for the drugs identified in 2
      above.

   4. The number of Unique Members identified in 1 above who were diagnosed with an Opioid
      Use Disorder, using one or more of the codes on the OUD ICD 10 List.

   5. For the Unique Members identified in 4 above, the total dollar amount of medical claims
      with the ICD, CPT, or HCPS codes on the OUD Medical Claims Codes List, paid for those
      Unique Members.

The NDC List, OUD ICD 10 List, and OUD Medical Claims Codes List will be attached to and
included with the TPP Abatement Claim Form.




                                                18
19-23649-rdd         Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                     Main Document
                                               Pg 97 of 1021



                                 APPENDIX C: Approved MAT Expenses

Approved MAT Expenses. All or part of the expenses incurred by TPP Authorized Recipients for
Allowed MAT Therapy, defined as claims paid for the following therapies or under the following
ICD/CPT/HCPS codes:

 1.         Medication Assisted Treatment (MAT): Assigned ICD-10 code F11.20 (convert to ICD-
            9 304.00, 304.01, and 304.02) for opioid dependence.
 2.         Visit type: Adult Wellness Visit (AWV) or acute visit for Opioid Use
            Disorder/Dependence Comprehensive evaluation of new patient or established patient
            for suitableness for buprenorphine treatment.
 3.         New Patient: code 99205, 99201
 4.         Established Patient: code 99211-99215
 5.         Visit type: MAT medication induction.
 6.         Established Patient E/M: 99211–99215
 7.         Patient Consult: 99241-45(*)15
 8.         Telephonic: 99241 can only be used as telephonic prescriber-to-prescriber consultation
            regarding a patient. Patient cannot be present.
 9.         Prolonged visits codes (99354, 99355) (*)
 10.        30-74 minutes: 99354(*)
 11.        75-104 minutes: 99355(*)
 12.        105+ minutes: 99354+99355x2(*)
 13.        Visit type: MAT medication/maintenance. Acute visit for OUD/opioid dependence.
 14.        Established Patient: 99212-15
 15.        SBIRT substance abuse and structured screening and brief intervention services: 99408
            (can be offered and billed for naloxone education.)
 16.        CPT/Prof      HCPC/FAC
 17.        99214 – E/M office visit/G0480 – UDT definitive
 18.        99213 – E/M office visit/H0015 - IOP
 19.        99285 – E/M ER visit/H2035 – drug treatment program per hour
 20.        99215 – E/M office visit/G0481 – UDT definitive
 21.        80307 – UDT presumptive/H0010 – acute/subacute detox
 22.        99232 – E/M inpatient visit/H2036 - drug treatment program per diem
 23.        99233 – E/M inpatient visit/G0463 – outpatient clinic visit


15    Codes followed by an asterisk (*) have been identified as frequently subject to abuse and are being reviewed.


                                                          19
19-23649-rdd   Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22          Main Document
                                       Pg 98 of 1021



 24.    99223 – E/M inpatient visit/H0011 - acute/subacute detox
 25.    99284 – E/M ER visit/H0007 outpatient crisis intervention
 26.    99204 – E/M office visit/G0482 – UDT definitive
 27.    99231 – E/M inpatient visit/G0483 – UDT definitive
 28.    99205 – E/M office visit/H0001 – alcohol and/or drug treatment assessment
 29.    99220 – E/M observation/H0020 – alcohol and/or drug treatment – methadone
        administration
 30.    99443 – E/M telephone service/H0050 – alcohol and/or drug treatment, brief
        intervention
 31.    99283 – E/M ER visit/G0396 - alcohol and/or substance abuse structured assessment
        and brief intervention (15 to 30 mins)
 32.    99212 – E/M office visit/G0397 - alcohol and/or substance abuse structured assessment
        and brief intervention (more than 30 mins)
 33.    96372 - Therapeutic, prophylactic, or diagnostic injection (specify material injected);
        subcutaneous or intramuscular
 34.    J2315 - Injection, naltrexone, depot form, 1 mg
 35.    3E023GC - Introduction of other therapeutic substance into muscle, percutaneous
        approach
 36.    96372 - Therapeutic, prophylactic, or diagnostic injection (specify material injected);
        subcutaneous or intramuscular (same as Vivitrol)
 37.    Q9991 – Injection, buprenorphine extended-release (Sublocade), less than or equal to
        100 mg
 38.    Q9992 – Injection, buprenorphine extended-release (Sublocade), greater than 100 mg
 39.    G2067 Medication assisted treatment, methadone; weekly bundle including dispensing
        and/or administration, substance use counseling, individual and group therapy, and
        toxicology testing, if performed (provision of the services by a Medicare-enrolled
        Opioid Treatment Program)
 40.    G2068 Medication assisted treatment, buprenorphine (oral); weekly bundle including
        dispensing and/or administration, substance use counseling, individual and group
        therapy, and toxicology testing if performed (provision of the services by a Medicare-
        enrolled Opioid Treatment Program)
 41.    G2069 – Medication assisted treatment, buprenorphine (injectable); weekly bundle
        including dispensing and/ or administration, substance use counseling, individual and
        group therapy, and toxicology testing if performed (provision of the services by a
        Medicare-enrolled Opioid Treatment Program)
 42.    G2070 Medication assisted treatment, buprenorphine (implant insertion); weekly bundle
        including dispensing and/or administration, substance use counseling, individual and



                                              20
19-23649-rdd   Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                       Pg 99 of 1021



        group therapy, and toxicology testing if performed (provision of the services by a
        Medicare-enrolled Opioid Treatment Program)
 43.    G2071 Medication assisted treatment, buprenorphine (implant removal); weekly bundle
        including dispensing and/or administration, substance use counseling, individual and
        group therapy, and toxicology testing if performed (provision of the services by a
        Medicare enrolled Opioid Treatment Program)
 44.    G2072 Medication assisted treatment, buprenorphine (implant insertion and removal);
        weekly bundle including dispensing and/or administration, substance use counseling,
        individual and group therapy, and toxicology testing if performed (provision of the
        services by a Medicare enrolled Opioid Treatment Program)
 45.    G2073 Medication assisted treatment, naltrexone; weekly bundle including dispensing
        and/or administration, substance use counseling, individual and group therapy, and
        toxicology testing if performed (provision of the services by a Medicare-enrolled Opioid
        Treatment Program)
 46.    G2074 – Medication assisted treatment, weekly bundle not including the drug, including
        substance use counseling, individual and group therapy, and toxicology (provision of
        the services by a Medicare-enrolled opioid treatment program)
 47.    G2075 Medication assisted treatment, medication not otherwise specified; weekly
        bundle including dispensing and/or administration, substance use counseling, individual
        and group therapy, and toxicology testing, if performed (provision of the services by a
        Medicare-enrolled opioid treatment program)
 48.    G2076 Intake activities, including initial medical examination that is a complete, fully
        documented physical evaluation and initial assessment by a program physician or a
        primary care physician, or an authorized health care professional under the supervision
        of a program physician qualified personnel that includes preparation of a treatment plan
        that includes the patient’s short-term goals and the tasks the patient must perform to
        complete the short-term goals; the patient’s requirements for education, vocational
        rehabilitation, and employment; and the medical, psycho- social, economic, legal, or
        other supportive services that a patient needs, conducted by qualified personnel
        (provision of the services by a Medicare-enrolled opioid treatment program)
 49.    G2077 Periodic assessment; assessing periodically by qualified personnel to determine
        the most appropriate combination of services and treatment (provision of the services by
        a Medicare-enrolled opioid treatment program)
 50.    G2078 Take home supply of methadone; up to 7 additional day supply (provision of the
        services by a Medicare-enrolled opioid treatment program)
 51.    G2079 Take home supply of buprenorphine (oral); up to 7 additional day supply
        (provision of the services by a Medicare-enrolled opioid treatment program)
 52.    G2080 Each additional 30 minutes of counseling in a week of medication assisted
        treatment, (provision of the services by a Medicare-enrolled opioid treatment program)




                                              21
19-23649-rdd   Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                      Pg 100 of 1021



 53.    G2086 –Office-based treatment for opioid use disorder, including development of the
        treatment plan, care coordination, individual therapy and group therapy and counseling;
        at least 70 minutes in the first calendar month
 54.    G2087 – Office-based treatment for opioid use disorder, including care coordination,
        individual therapy and group therapy and counseling; at least 60 minutes in a subsequent
        calendar month
 55.    G0516 – Insertion of non-biodegradable drug delivery implants, 4 or more (services for
        subdermal rod implant)
 56.    G0517 – Removal of non-biodegradable drug delivery implants, 4 or more (services for
        subdermal implants)
 57.    G0518 – Removal with reinsertion, non-biodegradable drug delivery implants, 4 or more
        (services for subdermal implants)
 58.    G2215 – Take home supply of nasal naxolone (provision of the services by a Medicare
        enrolled opioid treatment program)
 59.    G2216 – Take home supply of injectable naxolone (provision of the services by a
        Medicare enrolled opioid treatment program)
 60.    11981 – Insertion of single non-biodegradable implant
 61.    11982 – Removal of single non-biodegradable implant
 62.    11983 – Removal and re-insertion of single nonbiodegradable implant
 63.    17999 – unlisted   procedure, skin, mucous mem
 64.    S9475 –Ambulatory setting substance abuse treatment or detoxification services
 65.    H0020 ALCOHL &OR RX SRVC; METHADONE ADMIN &OR SERVICE
 66.    H0033 ORAL MEDICATION ADMIN DIRECT OBSERVATION
 67.    J3490 - Buprenorphine extended-release injection, for subcutaneous use (Sublocade)
 68.    J0570 – Buprenorphine implant, 74.2 mg; Physician office and Outpatient
 69.    J0571 BUPRENORPHINE ORAL 1 MG
 70.    J0572 BUPRENORPHINE/NALOXONE ORAL </=TO 3 MG BPN
 71.    J0573 BUPRENORPHNE/NALOXONE ORAL >3 MG BUT </=6 MG BPN
 72.    J0574 BUPRENORPHINE/NLX ORAL >6 MG BUT </=TO 10 MG BPN
 73.    J0575 BUPRENORPHINE/NALOXONE ORAL >10 MG BUPRENORPHINE
 74.    J1230 Methadone
 75.    J2315 INJECTION NALTREXONE DEPOT FORM 1 MG
 76.    S0109 METHADONE ORAL 5MG
 77.    Rev Code 900 + H0020 (methadone)
 78.    Rev Code 900 + H0001 or H0004 or H0005 or H0006


                                              22
19-23649-rdd   Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22          Main Document
                                     Pg 101 of 1021



 79.    Bunavail (buprenorphine with naloxone) Buccal Film; Buprenorphine with naloxone
        Sublingual Tablet/Film; Cassipa (buprenorphine with naloxone) Sublingual Film;
        Suboxone (buprenorphine with naloxone) Sublingual Film; Probuphine
        (buprenorphine); Subutex (buprenorphine); Sublocade (buprenorphine extended-
        release) injection; Zubsolv (buprenorphine with naloxone) Sublingual Tablet; Vivitrol
        (naltrexone for extended-release); Methadone
 80.    65200010100760        BUPRENORPHIN SUB 2MG
 81.    65200010100760        BUPRENORPHINE 2 MG TABLET SL
 82.    65200010100760        SUBUTEX SUB 2MG
 83.    65200010100780        BUPRENORPHIN SUB 8MG
 84.    65200010100780        BUPRENORPHINE 8 MG TABLET SL
 85.    65200010100780        SUBUTEX SUB 8MG
 86.    65200010102320        PROBUPHINE IMP KIT 74.2
 87.    65200010200710        ZUBSOLV SUB 0.7-0.18
 88.    65200010200715        ZUBSOLV SUB 1.4-0.36
 89.    65200010200720        BUPREN/NALOX SUB 2-0.5MG
 90.    65200010200720        BUPRENORPHN-NALOXN 2-0.5 MG SL
 91.    65200010200720        SUBOXONE SUB 2-0.5MG
 92.    65200010200720        SUBOXONE SUB 2MG
 93.    65200010200725        ZUBSOLV 2.9-0.71 MG TABLET SL
 94.    65200010200732        ZUBSOLV SUB 5.7-1.4
 95.    65200010200740        BUPREN/NALOX SUB 8-2MG
 96.    65200010200740        BUPRENORPHIN-NALOXON 8-2 MG SL
 97.    65200010200740        SUBOXONE SUB 8-2MG
 98.    65200010200740        SUBOXONE SUB 8MG
 99.    65200010200745        ZUBSOLV SUB 8.6-2.1
 100.   65200010200760        ZUBSOLV 11.4-2.9 MG TABLET SL
 101.   65200010208220        BUPREN/NALOX MIS 2-0.5MG
 102.   65200010208220        SUBOXONE MIS 2-0.5MG
 103.   65200010208230        BUPREN/NALOX MIS 4-1MG
 104.   65200010208230        SUBOXONE MIS 4-1MG
 105.   65200010208240        BUPREN/NALOX MIS 8-2MG
 106.   65200010208240        SUBOXONE MIS 8-2MG
 107.   65200010208250        BUPREN/NALOX MIS 12-3MG


                                             23
19-23649-rdd     Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                     Pg 102 of 1021



 108.   65200010208250       SUBOXONE MIS 12-3MG
 109.   65200010208260       BUNAVAIL MIS 2.1-0.3
 110.   65200010208270       BUNAVAIL MIS 4.2-0.7
 111.   65200010208280       BUNAVAIL MIS 6.3-1MG
 112.   93400030001920       VIVITROL INJ 380MG
 113.   93400030100305       DEPADE TAB 50MG
 114.   93400030100305       NALTREXONE TAB 50MG
 115.   93400030100305       REVIA TAB 50MG
 116.   93409902502320       NALTREXONE IMP
 117.   6520001000E520       SUBLOCADE INJ 100/0.5
 118.   6520001000E530       SUBLOCADE INJ 300/1.5
 119.   F11.1                Opioid abuse
 120.   F11.10               Opioid abuse, uncomplicated
 121.   F11.11               Opioid abuse, in remission
 122.   F11.12               Opioid abuse with intoxication
 123.   F11.120              Opioid abuse with intoxication, uncomplicated
 124.   F11.121              Opioid abuse with intoxication delirium
 125.   F11.122              Opioid abuse with intoxication with perceptual disturbance
 126.   F11.129              Opioid abuse with intoxication, unspecified
 127.   F11.13               Opioid abuse with withdrawal
 128.   F11.14               Opioid abuse with opioid-induced mood disorder
 129.   F11.15               Opioid abuse with opioid-induced psychotic disorder
 130.   F11.150              Opioid abuse with opioid-induced psychotic disorder with
                             delusions
 131.   F11.151              Opioid abuse with opioid-induced psychotic disorder with
                             hallucinations
 132.   F11.159              Opioid abuse        with   opioid-induced   psychotic   disorder,
                             unspecified
 133.   F11.18               Opioid abuse with other opioid-induced disorder
 134.   F11.181              Opioid abuse with opioid-induced sexual dysfunction
 135.   F11.182              Opioid abuse with opioid-induced sleep disorder
 136.   F11.188              Opioid abuse with other opioid-induced disorder
 137.   F11.19               Opioid abuse with unspecified opioid-induced disorder


                                            24
19-23649-rdd     Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                     Pg 103 of 1021



 138.   T40.0X1              Poisoning by opium, accidental (unintentional)
 139.   T40.0X1A             Poisoning by opium, accidental (unintentional), initial encounter
 140.   T40.0X1D             Poisoning by opium, accidental (unintentional), subsequent
                             encounter
 141.   T40.0X1S             Poisoning by opium, accidental (unintentional), sequela
 142.   T40.0X2              Poisoning by opium, intentional self-harm
 143.   T40.0X2A             Poisoning by opium, intentional self-harm, initial encounter
 144.   T40.0X2D             Poisoning by opium, intentional self-harm, subsequent
                             encounter
 145.   T40.0X2S             Poisoning by opium, intentional self-harm, sequela
 146.   T40.0X3              Poisoning by opium, assault
 147.   T40.0X3A             Poisoning by opium, assault, initial encounter
 148.   T40.0X3D             Poisoning by opium, assault, subsequent encounter
 149.   T40.0X3S             Poisoning by opium, assault, sequela
 150.   T40.0X4              Poisoning by opium, undetermined
 151.   T40.0X4A             Poisoning by opium, undetermined, initial encounter
 152.   T40.0X4D             Poisoning by opium, undetermined, subsequent encounter
 153.   T40.0X4S             Poisoning by opium, undetermined, sequela
 154.   T40.1                Poisoning by and adverse effect of heroin
 155.   T40.1X               Poisoning by and adverse effect of heroin
 156.   T40.1X1              Poisoning by heroin, accidental (unintentional)
 157.   T40.1X1A             Poisoning by heroin, accidental (unintentional), initial encounter
 158.   T40.1X1D             Poisoning by heroin, accidental (unintentional), subsequent
                             encounter
 159.   T40.1X1S             Poisoning by heroin, accidental (unintentional), sequela
 160.   T40.1X2              Poisoning by heroin, intentional self-harm
 161.   T40.1X2A             Poisoning by heroin, intentional self-harm, initial encounter
 162.   T40.1X2D             Poisoning by heroin, intentional self-harm, subsequent
                             encounter
 163.   T40.1X2S             Poisoning by heroin, intentional self-harm, sequela
 164.   T40.1X3              Poisoning by heroin, assault
 165.   T40.1X3A             Poisoning by heroin, assault, initial encounter
 166.   T40.1X3D             Poisoning by heroin, assault, subsequent encounter



                                            25
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                   Pg 104 of 1021



 167.   T40.1X3S           Poisoning by heroin, assault, sequela
 168.   T40.1X4            Poisoning by heroin, undetermined
 169.   T40.1X4A           Poisoning by heroin, undetermined, initial encounter
 170.   T40.1X4D           Poisoning by heroin, undetermined, subsequent encounter
 171.   T40.1X4S           Poisoning by heroin, undetermined, sequela
 172.   T40.1X5            Adverse effect of heroin
 173.   T40.1X5A           Adverse effect of heroin, initial encounter
 174.   T40.1X5D           Adverse effect of heroin, subsequent encounter
 175.   T40.1X5S           Adverse effect of heroin, sequela
 176.   T40.1X6            Underdosing of heroin
 177.   T40.1X6A           Underdosing of heroin, initial encounter
 178.   T40.1X6D           Underdosing of heroin, subsequent encounter
 179.   T40.1X6S           Underdosing of heroin, sequela
 180.   T40.2X1            Poisoning by other opioids, accidental (unintentional)
 181.   T40.2X1A           Poisoning by other opioids, accidental (unintentional), initial
                           encounter
 182.   T40.2X1D           Poisoning by other         opioids,   accidental   (unintentional),
                           subsequent encounter
 183.   T40.2X1S           Poisoning by other opioids, accidental (unintentional), sequela
 184.   T40.2X2            Poisoning by other opioids, intentional self-harm
 185.   T40.2X2A           Poisoning by other opioids, intentional self-harm, initial
                           encounter
 186.   T40.2X2D           Poisoning by other opioids, intentional self-harm, subsequent
                           encounter
 187.   T40.2X2S           Poisoning by other opioids, intentional self-harm, sequela
 188.   T40.2X3            Poisoning by other opioids, assault
 189.   T40.2X3A           Poisoning by other opioids, assault, initial encounter
 190.   T40.2X3D           Poisoning by other opioids, assault, subsequent encounter
 191.   T40.2X3S           Poisoning by other opioids, assault, sequela
 192.   T40.2X4            Poisoning by other opioids, undetermined
 193.   T40.2X4A           Poisoning by other opioids, undetermined, initial encounter
 194.   T40.2X4D           Poisoning by other opioids, undetermined, subsequent encounter
 195.   T40.2X4S           Poisoning by other opioids, undetermined, sequela



                                          26
19-23649-rdd     Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22          Main Document
                                     Pg 105 of 1021



 196.   T40.3X1              Poisoning by methadone, accidental (unintentional)
 197.   T40.3X1A             Poisoning by methadone, accidental (unintentional), initial
                             encounter
 198.   T40.3X1D             Poisoning by methadone, accidental (unintentional), subsequent
                             encounter
 199.   T40.3X1S             Poisoning by methadone, accidental (unintentional), sequela
 200.   T40.3X2              Poisoning by methadone, intentional self-harm
 201.   T40.3X2A             Poisoning by methadone, intentional self-harm, initial encounter
 202.   T40.3X2D             Poisoning by methadone, intentional self-harm, subsequent
                             encounter
 203.   T40.3X2S             Poisoning by methadone, intentional self-harm, sequela
 204.   T40.3X3              Poisoning by methadone, assault
 205.   T40.3X3A             Poisoning by methadone, assault, initial encounter
 206.   T40.3X3D             Poisoning by methadone, assault, subsequent encounter
 207.   T40.3X3S             Poisoning by methadone, assault, sequela
 208.   T40.3X4              Poisoning by methadone, undetermined
 209.   T40.3X4A             Poisoning by methadone, undetermined, initial encounter
 210.   T40.3X4D             Poisoning by methadone, undetermined, subsequent encounter
 211.   T40.3X4S             Poisoning by methadone, undetermined, sequela
 212.   T40.4                Poisoning by, adverse effect of and underdosing of other
                             synthetic narcotics
 213.   T40.41               Poisoning by, adverse effect of and underdosing of fentanylor
                             fentanyl analogs
 214.   T40.411              Poisoning by fentanyl or fentanyl analogs, accidental
                             (unintentional)
 215.   T40.411A             Poisoning by fentanyl or fentanyl analogs, accidental
                             (unintentional), initial encounter
 216.   T40.411D             Poisoning by fentanyl or fentanyl analogs, accidental
                             (unintentional), subsequent encounter
 217.   T40.411S             Poisoning by fentanyl or fentanyl analogs, accidental
                             (unintentional), sequela
 218.   T40.412              Poisoning by fentanyl or fentanyl analogs, intentional self-harm
 219.   T40.412A             Poisoning by fentanyl or fentanyl analogs, intentional self-harm,
                             initial encounter
 220.   T40.412D             Poisoning by fentanyl or fentanyl analogs, intentional self-harm,
                             subsequent encounter

                                            27
19-23649-rdd     Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22          Main Document
                                     Pg 106 of 1021



 221.   T40.412S             Poisoning by fentanyl or fentanyl analogs, intentional self-harm,
                             sequela
 222.   T40.413              Poisoning by fentanyl or fentanyl analogs, assault
 223.   T40.413A             Poisoning by fentanyl or fentanyl analogs, assault, initial
                             encounter
 224.   T40.413D             Poisoning by fentanyl or fentanyl analogs, assault, subsequent
                             encounter
 225.   T40.413S             Poisoning by fentanyl or fentanyl analogs, assault, sequela
 226.   T40.414              Poisoning by fentanyl or fentanyl analogs, undetermined
 227.   T40.414A             Poisoning by fentanyl or fentanyl analogs, undetermined, initial
                             encounter
 228.   T40.414D             Poisoning by fentanyl or fentanyl analogs, undetermined,
                             subsequent encounter
 229.   T40.414S             Poisoning by fentanyl or fentanyl analogs, undetermined,
                             sequela
 230.   T40.415              Adverse effect of fentanyl or fentanyl analogs
 231.   T40.415A             Adverse effect of fentanyl or fentanyl analogs, initial encounter
 232.   T40.415D             Adverse effect of fentanyl or fentanyl analogs, subsequent
                             encounter
 233.   T40.415S             Adverse effect of fentanyl or fentanyl analogs, sequela
 234.   T40.416              Underdosing of fentanyl or fentanyl analogs
 235.   T40.416A             Underdosing of fentanyl or fentanyl analogs, initial encounter
 236.   T40.416D             Underdosing of fentanyl or fentanyl analogs, subsequent
                             encounter
 237.   T40.416S             Underdosing of fentanyl or fentanyl analogs, sequela
 238.   T40.42               Poisoning by, adverse effect of and underdosing of tramadol
 239.   T40.421              Poisoning by tramadol, accidental (unintentional)
 240.   T40.421A             Poisoning by tramadol, accidental (unintentional), initial
                             encounter
 241.   T40.421D             Poisoning by tramadol, accidental (unintentional), subsequent
                             encounter
 242.   T40.421S             Poisoning by tramadol, accidental (unintentional), sequela
 243.   T40.422              Poisoning by tramadol, intentional self-harm
 244.   T40.422A             Poisoning by tramadol, intentional self-harm, initial encounter
 245.   T40.422D             Poisoning by tramadol, intentional self-harm, subsequent
                             encounter

                                            28
19-23649-rdd     Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                     Pg 107 of 1021



 246.   T40.422S             Poisoning by tramadol, intentional self-harm, sequela
 247.   T40.423              Poisoning by tramadol, assault
 248.   T40.423A             Poisoning by tramadol, assault, initial encounter
 249.   T40.423D             Poisoning by tramadol, assault, subsequent encounter
 250.   T40.423S             Poisoning by tramadol, assault, sequela
 251.   T40.424              Poisoning by tramadol, undetermined
 252.   T40.424A             Poisoning by tramadol, undetermined, initial encounter
 253.   T40.424D             Poisoning by tramadol, undetermined, subsequent encounter
 254.   T40.424S             Poisoning by tramadol, undetermined, sequela
 255.   T40.425              Adverse effect of tramadol
 256.   T40.425A             Adverse effect of tramadol, initial encounter
 257.   T40.425D             Adverse effect of tramadol, subsequent encounter
 258.   T40.425S             Adverse effect of tramadol, sequela
 259.   T40.426              Underdosing of tramadol
 260.   T40.426A             Underdosing of tramadol, initial encounter
 261.   T40.426D             Underdosing of tramadol, subsequent encounter
 262.   T40.426S             Underdosing of tramadol, sequela
 263.   T40.49               Poisoning by, adverse effect of and underdosing of other
                             synthetic narcotics
 264.   T40.491              Poisoning by        other    synthetic    narcotics,    accidental
                             (unintentional)
 265.   T40.491A             Poisoning by other synthetic              narcotics,    accidental
                             (unintentional), initial encounter
 266.   T40.491D             Poisoning by other synthetic              narcotics,    accidental
                             (unintentional), subsequent encounter
 267.   T40.491S             Poisoning by other           synthetic    narcotics,    accidental
                             (unintentional), sequela
 268.   T40.492              Poisoning by other synthetic narcotics, intentional self-harm
 269.   T40.492A             Poisoning by other synthetic narcotics, intentional self-harm,
                             initial encounter
 270.   T40.492D             Poisoning by other synthetic narcotics, intentional self-harm,
                             subsequent encounter
 271.   T40.492S             Poisoning by other synthetic narcotics, intentional self-harm,
                             sequela
 272.   T40.493              Poisoning by other synthetic narcotics, assault


                                            29
19-23649-rdd     Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22                Main Document
                                     Pg 108 of 1021



 273.   T40.493A             Poisoning by other synthetic narcotics, assault, initial encounter
 274.   T40.493D             Poisoning by other synthetic narcotics, assault, subsequent
                             encounter
 275.   T40.493S             Poisoning by other synthetic narcotics, assault, sequela
 276.   T40.494              Poisoning by other synthetic narcotics, undetermined
 277.   T40.494A             Poisoning by other synthetic narcotics, undetermined, initial
                             encounter
 278.   T40.494D             Poisoning by other          synthetic     narcotics,   undetermined,
                             subsequent encounter
 279.   T40.494S             Poisoning by other synthetic narcotics, undetermined, sequela
 280.   T40.495              Adverse effect of other synthetic narcotics
 281.   T40.495A             Adverse effect of other synthetic narcotics, initial encounter
 282.   T40.495D             Adverse effect of other synthetic narcotics, subsequent
                             encounter
 283.   T40.495S             Adverse effect of other synthetic narcotics, sequela
 284.   T40.496              Underdosing of other synthetic narcotics
 285.   T40.496A             Underdosing of other synthetic narcotics, initial encounter
 286.   T40.496D             Underdosing of other synthetic narcotics, subsequent encounter
 287.   T40.496S             Underdosing of other synthetic narcotics, sequela
 288.   T40.4X               Poisoning by, adverse effect of and underdosing of other
                             synthetic narcotics
 289.   T40.4X1              Poisoning by        other     synthetic      narcotics,   accidental
                             (unintentional)
 290.   T40.4X1A             Poisoning by other synthetic                 narcotics,   accidental
                             (unintentional), initial encounter
 291.   T40.4X1D             Poisoning by other synthetic                 narcotics,   accidental
                             (unintentional), subsequent encounter
 292.   T40.4X1S             Poisoning by other            synthetic      narcotics,   accidental
                             (unintentional), sequela
 293.   T40.4X2              Poisoning by other synthetic narcotics, intentional self-harm
 294.   T40.4X2A             Poisoning by other synthetic narcotics, intentional self-harm,
                             initial encounter
 295.   T40.4X2D             Poisoning by other synthetic narcotics, intentional self-harm,
                             subsequent encounter
 296.   T40.4X2S             Poisoning by other synthetic narcotics, intentional self-harm,
                             sequela


                                            30
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                   Pg 109 of 1021



 297.   T40.4X3            Poisoning by other synthetic narcotics, assault
 298.   T40.4X3A           Poisoning by other synthetic narcotics, assault, initial encounter
 299.   T40.4X3D           Poisoning by other synthetic narcotics, assault, subsequent
                           encounter
 300.   T40.4X3S           Poisoning by other synthetic narcotics, assault, sequela
 301.   T40.4X4            Poisoning by other synthetic narcotics, undetermined
 302.   T40.4X4A           Poisoning by other synthetic narcotics, undetermined, initial
                           encounter
 303.   T40.4X4D           Poisoning by other        synthetic   narcotics,    undetermined,
                           subsequent encounter
 304.   T40.4X4S           Poisoning by other synthetic narcotics, undetermined, sequela
 305.   T40.4X5            Adverse effect of other synthetic narcotics
 306.   T40.4X5A           Adverse effect of other synthetic narcotics, initial encounter
 307.   T40.4X5D           Adverse effect of other synthetic narcotics, subsequent
                           encounter
 308.   T40.4X5S           Adverse effect of other synthetic narcotics, sequela
 309.   T40.4X6            Underdosing of other synthetic narcotics
 310.   T40.4X6A           Underdosing of other synthetic narcotics, initial encounter
 311.   T40.4X6D           Underdosing of other synthetic narcotics, subsequent encounter
 312.   T40.4X6S           Underdosing of other synthetic narcotics, sequela
 313.   T40.601            Poisoning by unspecified narcotics, accidental (unintentional)
 314.   T40.601A           Poisoning by unspecified narcotics, accidental (unintentional),
                           initial encounter
 315.   T40.601D           Poisoning by unspecified narcotics, accidental (unintentional),
                           subsequent encounter
 316.   T40.601S           Poisoning by unspecified narcotics, accidental (unintentional),
                           sequela
 317.   T40.602            Poisoning by unspecified narcotics, intentional self-harm
 318.   T40.602A           Poisoning by unspecified narcotics, intentional self-harm, initial
                           encounter
 319.   T40.602D           Poisoning by unspecified narcotics, intentional self-harm,
                           subsequent encounter
 320.   T40.602S           Poisoning by unspecified narcotics, intentional self-harm,
                           sequela
 321.   T40.603            Poisoning by unspecified narcotics, assault



                                          31
19-23649-rdd     Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                     Pg 110 of 1021



 322.   T40.603A             Poisoning by unspecified narcotics, assault, initial encounter
 323.   T40.603D             Poisoning by unspecified narcotics, assault, subsequent
                             encounter
 324.   T40.603S             Poisoning by unspecified narcotics, assault, sequela
 325.   T40.604              Poisoning by unspecified narcotics, undetermined
 326.   T40.604A             Poisoning by unspecified narcotics, undetermined, initial
                             encounter
 327.   T40.604D             Poisoning by unspecified narcotics, undetermined, subsequent
                             encounter
 328.   T40.604S             Poisoning by unspecified narcotics, undetermined, sequela
 329.   T40.691              Poisoning by other narcotics, accidental (unintentional)
 330.   T40.691A             Poisoning by other narcotics, accidental (unintentional), initial
                             encounter
 331.   T40.691D             Poisoning by other narcotics, accidental (unintentional),
                             subsequent encounter
 332.   T40.691S             Poisoning by other narcotics, accidental (unintentional), sequela
 333.   T40.692              Poisoning by other narcotics, intentional self-harm
 334.   T40.692A             Poisoning by other narcotics, intentional self-harm, initial
                             encounter
 335.   T40.692D             Poisoning by other narcotics, intentional self-harm, subsequent
                             encounter
 336.   T40.692S             Poisoning by other narcotics, intentional self-harm, sequela
 337.   T40.693              Poisoning by other narcotics, assault
 338.   T40.693A             Poisoning by other narcotics, assault, initial encounter
 339.   T40.693D             Poisoning by other narcotics, assault, subsequent encounter
 340.   T40.693S             Poisoning by other narcotics, assault, sequela
 341.   T40.694              Poisoning by other narcotics, undetermined
 342.   T40.694A             Poisoning by other narcotics, undetermined, initial encounter
 343.   T40.694D             Poisoning by other narcotics, undetermined, subsequent
                             encounter
 344.   T40.694S             Poisoning by other narcotics, undetermined, sequela
 345.   F11.20               Opioid Dependence uncomplicated
 346.   F11.21               Opioid Dependence in remission
 347.   F11.22               Opioid dependence with intoxication
 348.   F11.220              Opioid Dependence uncomplicated


                                            32
19-23649-rdd     Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22       Main Document
                                     Pg 111 of 1021



 349.   F11.221              Opioid Dependence delirium
 350.   F11.222              Opioid dependence w intoxication with perceptual disturbance
 351.   F11.229              Opioid Dependence unspecified
 352.   F11.23               Opioid Dependence with withdrawal
 353.   F11.24               Opioid Dependence with opioid-induced mood disorder
 354.   F11.25               Opioid Dependence with opioid-induced psychotic disorder
 355.   F11.250              Opioid Dependence with delusions
 356.   F11.251              Opioid Dependence with hallucinations
 357.   F11.259              Opioid Dependence unspecified
 358.   F11.28               Opioid Dependence with other opioid-induced disorder
 359.   F11.281              Opioid Dependence with opioid-induced sexual dysfunction
 360.   F11.282              Opioid Dependence with opioid-induced sleep disorder
 361.   F11.288              Opioid Dependence with other opioid-induced disorder




                                           33
19-23649-rdd        Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                   Main Document
                                            Pg 112 of 1021



                               APPENDIX D: Approved Uses/Programs

Approved Uses/Programs. Approved Uses/Programs are those that satisfy the following criteria
(the “Approved Uses/Programs Criteria”): they (a) focus on providing treatment of Opioid Use
Disorder (“OUD”) and/or any Substance Use Disorder or Mental Health (“SUD/MH”) conditions,
and/or grants to organizations focused on providing treatment of OUD and/or any SUD/MH
conditions, (b) employ evidence-based or evidence-informed strategies, and (c) do not include
reimbursements to health care providers or payments to covered persons under the plan of a TPP
Authorized Recipient (or ASO, if applicable). Approved Uses/Programs follow:16

     1) Support programs that increase the availability or quality of treatment for OUD and/or any
        SUD/MH conditions or are designed to prevent OUD, including, but not limited to:
         a)    Expand telehealth networks and availability to increase access to treatment for OUD
               and/or any SUD/MH conditions, including MAT, as well as counseling, psychiatric
               support, and other treatment and recovery support services.
         b)    Support mobile, community-based crisis intervention services, including outpatient
               hospitals, community health centers, mental health centers and other clinics
               delivering mobile crisis intervention by qualified professionals and service providers,
               such as peer recovery coaches, for persons with OUD and/or any SUD/MH conditions
               and for persons who have experienced an opioid overdose. All supported services
               should make medications for opioid use disorder available through the mobile
               interventions.
         c)    Train health care personnel to identify and treat trauma of individuals with OUD
               and/or SUD (e.g., violence, sexual assault, human trafficking, or adverse childhood
               experiences) and family members (e.g., surviving family members after an overdose
               or overdose fatality), including training of health care personnel supporting residential
               treatment, partial hospitalization, and intensive outpatient services.
         d)    Provide funding and training for clinicians to obtain a waiver under the federal Drug
               Addiction Treatment Act of 2000 (“DATA 2000”) to prescribe MAT for OUD, and
               provide technical assistance and professional support to clinicians who have obtained
               a DATA 2000 waiver.
         e)    Support academic-led training on MAT for health care providers, students, or other
               supporting professionals, such as peer recovery coaches or recovery outreach
               specialists, including tele-mentoring to assist community-based providers in rural or
               underserved areas.
         f)    Support stigma reduction efforts regarding treatment and support for persons with
               OUD, including reducing the stigma on effective treatment and peer recovery and
               support specialists. These efforts should be based on research evidence of what works
               for stigma reduction and include an evaluation of efforts.


16   As used herein, words like “expand,” “fund,” “provide” or the like shall not indicate a preference for new or
     existing programs.


                                                       34
19-23649-rdd    Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                      Pg 113 of 1021



      g)    Support programs offering physical health and behavioral health services for
            members with OUD and/or any SUD/MH conditions, including but not limited to care
            management.
      h)    Support utilization management programs designed to prevent OUD.
      i)    Fund programs providing locations for safe and free disposal of opioids and other
            controlled substances.
      j)    Fund programs tailored to support patient adherence to MAT treatment.
      k)    Support educational programs on correct coding for OUD.
      l)    Fund programs to develop predictive modeling for earlier identification of OUD and
            SUD.
      m) Support hospitals to deliver provision of MAT to patients.

   2) Support programs that decrease the cost to the patient of treatment for OUD and/or any
      SUD/MH conditions.
      a)    Waive co-payments and other non-covered (or unreimbursed) patient costs for
            treatment for opioid use disorder with buprenorphine and methadone.
      b)    Provide or support transportation to treatment or recovery programs or services for
            persons with OUD and/or any SUD/MH conditions.
      c)    Provide community support services, including social and legal services, to assist in
            the living conditions of persons with OUD and/or any SUD/MH conditions.
      d)    Provide employment training or educational services for persons in treatment for or
            recovery from OUD and/or any SUD/MH conditions.

   3) Grants to organizations whose mission is to provide, expand access to and/or improve the
      delivery of treatment for OUD and/or any SUD/MH conditions through evidence-based or
      evidence-informed strategies.
      Examples include:

           Liberation Programs Inc. (CT)
           Boston Medical Center (Grayken Center) (MA)
           Institutes for Behavioral Resources - Reach Health Services (MD)
           Montefiore Medical Center (opioid treatment programs) (NY)
           Pennsylvania Psychiatric Institute: Advancement in Recovery (PA)
           Evergreen Treatment Services (WA)
           Shatterproof
           The Alliance for Addiction Payment Reform
           National Council for Behavioral Health


                                              35
19-23649-rdd    Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22         Main Document
                                      Pg 114 of 1021



          Faces and Voices of Recovery
          National Alliance for Recovery Residences
          Supportive Housing
          National Association for Mental Illness
          Mental Health of America

The Trustee can add to the list of Approved Uses/Programs in this Appendix D programs that
satisfy the Approved Uses/Programs Criteria; provided that the Trustee provides each State
Attorney General at least forty-five (45) days advance written notice that both identifies the
program or programs to be added to this Appendix D and explains how the program or programs
to be added satisfy the Approved Uses/Programs Criteria.




                                             36
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 115 of 1021



                            EXHIBIT 1: LRP Agreement




                                        37
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 116 of 1021



                                   EXHIBIT E-1

                                Redline of TPP TDP
19-23649-rdd          Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                     Main Document
                                               Pg 117 of 1021



                              TPP TRUST DISTRIBUTION PROCEDURES 1

§ 1.       APPLICABILITY.


Pursuant to the plan of reorganization of Purdue Pharma L.P. and its Debtor affiliates
(the “Plan”)2 and the Master TDP, the following claims (“Third-Party Payor Channeled Claims”)
shall be channeled to and liability therefor shall be assumed by the TPP Trust as of the Effective
Date: (i) all Third-Party Payor Claims, which include all Claims against the Debtors held by
Third-Party Payors that are not Domestic Governmental Entities (“TPP Claimants”),3 and (ii) all
Released Claims and Shareholder Released Claims held by Third-Party Payors that are not
Domestic Governmental Entities. Third-Party Payor Channeled Claims shall be administered,
liquidated and discharged pursuant to the TPP Trust Documents, and satisfied solely from funds
held by the TPP Trust as and to the extent provided in these trust distribution procedures (this
“TPP TDP”). This TPP TDP sets forth the manner in which the TPP Trust shall make Abatement
Distributions to TPP Claimants that satisfy the eligibility criteria for TPP Authorized Recipients
set forth herein, including the timely filing of a TPP Abatement Claim Form, as defined in
Section 4 herein (such Abatement Distributions, “TPP Abatement Distributions”). Third-Party
Payor Channeled Claims shall be fully discharged pursuant to this TPP TDP. All Distributions in
respect of Third-Party Payor Channeled Claims shall be exclusively in the form of TPP
Abatement Distributions, shall be based upon the Purdue-Related Opioid Spend, as defined
herein, set forth in the TPP Abatement Claim Form and the TPP Trust’s determination with
respect to that asserted TPP Abatement Claim, and may be used exclusively for the Authorized
Abatement Purposes set forth herein.

§ 2.       RECEIPT AND USE OF FUNDS BY THE TPP TRUST.




1
       These procedures are qualified by the terms of the Plan. TPP Claimants are strongly advised to review the Plan
       as well as all of the TPP Trust Documents, and the Debtors’ Disclosure Statement and the LRP Agreement for
       additional information on the terms of the Plan and the treatment of Third-Party Payor Channeled Claims. In
       addition, you are advised to review the LRP Agreement, which describes lien resolution procedures with respect
       to claims that Third-Party Payors may have in connection with Distributions to Holders of PI Claims against the
       Debtors. Although the LRP Agreement is a PI Trust Document, it has been attached to this TPP TDP as Exhibit
       1 purely for ease of reference for TPP Claimants and potential TPP Authorized Recipients.
2
       Terms used but not defined herein shall have the meaning ascribed to them in the Plan.
3
       For the avoidance of doubt, “Third-Party Payor Claims” include any Claims against any Debtor that are held by
       Third-Party Payors (including any Claims based on the subrogation rights of the Holder thereof that are not
       Other Subordinated Claims) that are not Domestic Governmental Entities; provided that Claims in respect of
       self-funded government plans that were and are asserted through private Third-Party Payors shall be included in
       this definition of “Third-Party Payor Claims.” For the avoidance of doubt, claimsClaims of Third-Party Payors
       against Holders of PI Claims or Distributions payable to Holders of PI Claims are not claims against any Debtor
       and therefore are not included in this definition of “Third-Party Payor Claims.” The claims of Third-Party
       Payors against Holders of PI Claims and Distributions payable to Holders of PI Claims are addressed in the
       LRP Agreement, as noted in Section 2 hereof and in Exhibit 1. See supra n.1.
19-23649-rdd       Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                     Main Document
                                            Pg 118 of 1021




The Plan contemplates that the TPP Trust will receive a total of $365 million over time, with an
initial payment of $15 million to the TPP Trust on the Effective Date (the “Initial TPP Trust
Distribution”) and three subsequent payments to the TPP Trust from the Master Disbursement
Trust in the following amounts: (i) $121120 million on July 31, 2022, (ii) $121120 million on
July 31, 2023 and (iii) $122120 million on July 31, 2024.4 The funds paid to the TPP Trust shall
be used for the administration (including the payment of expenses) of the TPP Trust, and to
make the TPP Abatement Distributions to TPP Claimants that qualify as TPP Authorized
Recipients (as defined below), subject to the assessments payable to the Common Benefit
Escrow (and, later, the Common Benefit Fund) pursuant to Section 5.8 of the Plan. On the
Effective Date, a Common Benefit Escrow shall be established and funded by assessments of 5%
of each TPP Abatement Distribution pursuant to Section 5.8 of the Plan.made by the TPP Trust.
Such assessments will be paid by the TPP Trust in respect of TPP Abatement Distributions made
by the TPP Trust to the Common Benefit Escrow and then, upon its establishment, directly to the
Common Benefit Fund established by the MDL Court, on periodic schedules acceptable to the
Third-Party Payor Group, The amounts in the Common Benefit Escrow shall be held in escrow
until an order is entered by the MDL Court establishing a Common Benefit Fund, at which time
the amounts held by the Common Benefit Escrow and all subsequent assessments of 5% of each
TPP Abatement Distribution made by the TPP Trust shall be transferred to and distributed in
accordance with the order of the MDL Court establishing the Common Benefit Fund.

TPP Authorized Recipients are required to use all funds distributed to them from the TPP Trust
solely and exclusively for (i) the Authorized Abatement Purposes set forth herein in Section 8
and Appendices C and D or (ii) the payment of attorneys’ fees and costs of TPP Authorized
Recipients (including counsel to the Third-Party Payor Group) (collectively, the “TPP
Authorized Abatement Purposes”); provided, that a TPP Authorized Recipient that makes the
certification required under Sections 8 and 9 regarding minimum spending requirements will be
deemed to have used the funds received as a TPP Abatement Distribution for TPP Authorized
Abatement Purposes; provided, further that such certification may be subject to audit by the TPP
Trust.

CLAIMS THAT THIRD-PARTY PAYORS MAY HAVE AGAINST DISTRIBUTIONS
PAYABLE TO HOLDERS OF PI CLAIMS (SUCH AS REIMBURSEMENT AND LIEN
CLAIMS) ARE NOT BEING ADMINISTERED BY THE TPP TRUST AND ARE NOT
SUBJECT TO THE PROCEDURES SET FORTH HEREIN. THIRD-PARTY PAYORS MAY
ELECT TO RESOLVE SUCH CLAIMS THROUGH THE LIEN RESOLUTION
PROCEDURES UNDER THE LRP AGREEMENT, WHICH SHALL BE ATTACHED AS
EXHIBIT [•]D TO THE PI TRUST AGREEMENT (AND IS ATTACHED HEREIN AS
EXHIBIT 1 FOR EASE OF REFERENCE), AND WHICH SHALL BE FILED WITH THE
PLAN SUPPLEMENT. THE PLAN SUPPLEMENT (INCLUDING THE LRP AGREEMENT)
MAY        BE      OBTAINED       FREE      OF      CHARGE       AT
HTTPS://RESTRUCTURING.PRIMECLERK.COM/PURDUEPHARMA.


4
    In the event that any payment date is on a date that is not a Business Day, then the making of such payment may
    be completed on the next succeeding Business Day, but shall be deemed to have been completed as of the
    required date.


                                                        2
19-23649-rdd          Doc 3121         Filed 07/08/21 Entered 07/08/21 00:40:22                      Main Document
                                                Pg 119 of 1021




DISTRIBUTIONS TO PARTICIPATING THIRD-PARTY PAYORS UNDER THE LRP
AGREEMENT WILL BE MADE BY THE PI TRUSTEE FROM FUNDS HELD BY THE PI
TRUST.

§ 3.       ADMINISTRATION BY TRUSTEE.


The trustee of the TPP Trust (the “Trustee”) will be selected in accordance with the Plan in
advance of the Effective Date by the Third-Party Payor Group with the consent of the Debtors
(which consent shall not be unreasonably withheld, delayed, or denied.). 5 Alan D. Halperin has
been selected and approved to serve as the Trustee.


The Trustee shall have the power and authority to perform all functions on behalf of the TPP
Trust, and shall undertake all administrative responsibilities of the TPP Trust (whether directly
or through professionals and agents engaged by the TPP Trust, including a claims administrator)
as are provided in the Plan and the TPP Trust Documents. 6 The Trustee shall be responsible for
all decisions and duties with respect to the TPP Trust, as more fully set forth in the TPP Trust
Agreement.7

The Trustee shall have the exclusive authority to determine the eligibility of TPP Claimants to be
TPP Authorized Recipients and the amount of TPP Abatement Distributions to be made by the
TPP Trust. In order to qualify as a TPP Authorized Recipient and be eligible to receive a TPP
Abatement Distribution, TPP Claimants must comply with the terms, provisions and procedures
set forth herein, including the TPP Abatement Claim Deadline (defined below) and the timely
submission of all forms required pursuant hereto (which shall be in addition to, and not in
substitution of, Proofs of Claim filed in the Chapter 11 Cases). The Trustee may investigate any
Third-Party Payor Channeled Claim, and may request information from any TPP Claimant to
ensure compliance with the terms set forth in this TPP TDP, the other TPP Trust Documents and
the Plan, and make determinations about the TPP Abatement Distribution amounts to be made to
TPP Authorized Recipients.


5
       The TPP Trust Agreement will be filed on or prior to the Plan Supplement Deadline.
6
       The TPP Trust Agreement shall provide that the Trustee shall have the authority to, in his/her discretion, consult
       with and retain attorneys, financial advisors, accountants, or other professionals and employees, including any
       third-party claims administrators or claims and noticing agent, as the Trustee deems appropriate in the
       reasonable exercise of his/her discretion, and who the Trustee reasonably determines to have qualifications
       necessary to assist the Trustee in the proper administration of the TPP Trust. The TPP Trust Agreement defines
       such parties as Trust Professionals. The Trustee may pay the reasonable fees, costs and expenses of such
       persons (including to him/herself and his/her firm) out of the assets of the TPP Trust in the ordinary course of
       business, pursuant to the terms of the TPP Trust Agreement. There will also be a Trust Advisory Committee,
       comprised of representatives of five Third-Party Payors, and the members of that committee will have certain
       oversight and advisory rights, which are described in the TPP Trust Agreement.
7
       The TPP Trust Agreement shall provide for the compensation of the Trustee. The Trustee shall not be required
       to post any bond or other form of surety or security unless otherwise ordered by the Bankruptcy Court.


                                                             3
19-23649-rdd         Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                          Main Document
                                              Pg 120 of 1021




Pursuant to section 1123(b)(3)(B) of the Bankruptcy Code and applicable state corporate law, the
TPP Trust shall be and is appointed as the successor-in-interest to, and the representative of, the
Debtors and their Estates for the retention, enforcement, settlement or adjustment of the Third-
Party Payor Channeled Claims.

In accordance with Section 5.11(b) and (c) of the Plan, the Trustee shall receive copies of all
Proofs of Claims for the Third-Party Payor Channeled Claims on the Effective Date, and shall be
entitled to reasonably request and receive from NewCo such additional information and
documents as reasonably necessary for the administration of the TPP Trust, which may include
those medical, prescription or business records of the Debtors related to the Third-Party Payor
Channeled Claims, which records shall be transferred from the Debtors to NewCo on the
Effective Date.

§ 4.       ELIGIBILITY FOR TPP ABATEMENT DISTRIBUTIONS.

To qualify as a TPP Authorized Recipient and be entitled to receive TPP Abatement
Distributions from the TPP Trust, each TPP Claimant must:

           a. Have timely filed a Proof of Claim in the Debtors’ Chapter 11 Cases (that is, on or
              before July 30, 2020) and checked the box identifying itself as a Third-Party Payor, or
              have timely filed a Proof of Claim and amended that Proof of Claim prior to the
              Effective Date of the Plan to properly identify itself as a Third-Party Payor;
           b. Timely submit an additional, completed form (the “TPP Abatement Claim
              Form,” available at Appendix A) to the TPP Trust by the TPP Abatement Claim
              Deadline, which shall be no later than sixty (60) days after the Effective Date of
              the Plan8 (the “TPP Abatement Claim Deadline”) in accordance with the
              instructions provided with the TPP Abatement Claim Form; and
           c. Have provided in connection with such TPP Abatement Claim Form, by or before the
              TPP Abatement Claim Deadline, a calculation of its Purdue-Related Opioid Spend (as
              defined in Appendix B), utilizing the Maximum Eligible Amount Calculation
              Methodology (for each TPP Claimant, its “TPP Abatement Claim”).9

Any TPP Claimant who meets all of the above criteria (a)-(c) (each such TPP Claimant, a “TPP
Authorized Recipient”) shall qualify for TPP Abatement Distributions, subject to the limitations
otherwise set forth herein. To receive a TPP Abatement Distribution from the TPP Trust, a
TPP Authorized Recipient must also complete and return to the TPP Trust an IRS form
W-9 or an IRS form W-8, as applicable. Copies of such forms are available at Exhibit 2 to
this document.




8
    In the event that the deadline (i.e., the sixtieth day after the Effective Date) falls on a date that is not a Business
    Day, then the deadline shall be the next succeeding Business Day,
9
       The Maximum Eligible Amount Calculation Methodology is attached as Appendix B.


                                                            4
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                       Pg 121 of 1021




FOR AVOIDANCE OF DOUBT, FOR A TPP CLAIMANT TO QUALIFY AS A TPP
AUTHORIZED RECIPIENT AND BE ELIGIBLE TO RECEIVE A TPP ABATEMENT
DISTRIBUTION, SUCH TPP CLAIMANT MUST HAVE (i) TIMELY FILED A PROOF OF
CLAIM IDENTIFYING ITSELF AS A THIRD-PARTY PAYOR BY OR BEFORE THE
GENERAL BAR DATE AND, (ii) MUST TIMELY SUBMIT A TPP ABATEMENT CLAIM
FORM BY OR BEFORE THE TPP ABATEMENT CLAIM DEADLINE (THAT IS, SIXTY
(60) DAYS AFTER THE EFFECTIVE DATE OF THE PLAN, AS SET FORTH BELOW),
USING THE MAXIMUM ELIGIBLE AMOUNT CALCULATION METHODOLOGY, AND
(iii) MUST PROVIDE A COMPLETED IRS FORM W-9 OR W-8 TO THE TPP TRUST.
MORE DETAIL ABOUT EACH OF THESE POINTS IS PROVIDED BELOW.

       (a)     Initial Proof of Claim

All TPP Claimants were required, in order to preserve their claims against the Debtors, to file
Proofs of Claim by the General Bar Date (that is, July 30, 2020) established by the Bankruptcy
Court. More than 467,108 such Proofs of Claim were filed (some as part of consolidated Proofs
of Claim filed on behalf of numerous TPP Claimants). Many, though not all, were filed using
estimated or unliquidated amounts.

Any TPP Claimant that did not timely file a Proof of Claim and check the box on the claimProof
of Claim form identifying itself as a Third-Party Payor or that did not timely file a Proof of
Claim and amend that claim before the Effective Date to properly identify itself as a Third-Party
Payor is barred from asserting or seeking to enforce its Third-Party Payor Channeled Claim,
pursuant to the Bar Date Order, and shall not be a TPP Authorized Recipient or eligible to
receive a TPP Abatement Distribution from the TPP Trust.

       (b)     TPP Abatement Claim Deadline

All TPP Claimants that timely filed a Proof of Claim on or before July 30, 2020 shall be required
to submit a TPP Abatement Claim Form by the TPP Abatement Claim Deadline. Any TPP
Claimant that does not submit a TPP Abatement Claim Form shall not qualify as a TPP
Authorized Recipient, and any TPP Claimant that submits a TPP Abatement Claim Form after
the TPP Abatement Claim Deadline shall not qualify as a TPP Authorized Recipient, and shall
have no right to any distribution from the TPP Trust. No TPP Abatement Claim Form shall be
accepted after the TPP Abatement Claim Deadline., unless that TPP Claimant has made a written
request for an extension to the Trustee prior to the TPP Abatement Claim Deadline, and that
request has been granted by the Trustee in writing. Requests for extension must be actually
received by the Trustee prior to the TPP Abatement Claim Deadline, and the determination as to
whether to grant any requested extension is wholly within the discretion of the Trustee.

The TPP Abatement Claim Form requires all TPP Claimants to use the Maximum Eligible
Amount Calculation Methodology to determine the amount of their Purdue-Related Opioid
Spend, which shall be used to determine the maximum amount they are eligible to receive as a
TPP Abatement Distribution. However, the actual amount of the TPP Abatement Distribution to
a TPP Authorized Recipient will depend on the total dollar amounts of (i) the TPP Abatement



                                                5
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 122 of 1021



Distribution to all TPP Authorized Recipients and (ii) the Purdue-Related Opioid Spend of all
TPP Authorized Recipients.

The TPP Abatement Claim Form (including instructions for the required calculations and the
deadlines and instructions for the submission of such TPP Abatement Claim Form on the
website to be maintained by the TPP Trust) will be distributed by the Trustee (or an agent
thereof) to each TPP Claimant that timely filed a Proof of Claim promptly after the Effective
Date and in no event more than three business days after the Effective Date (such notice, the
“TPP Abatement Distribution Claim Form Notice”). The TPP Abatement Claim Form Notice
will make it clear that after the TPP Abatement Claim Forms are reviewed by the Trustee, the
TPP website will be the sole form of notice of the TPP Trust’s determination of the TPP
Abatement Distribution amount each TPP Authorized Recipient is to receive. The deadline for
the posting of such determinations on the website is described in Section 5(a) herein.

As set forth in more detail in the instructions attached to the TPP Abatement Claim Form, for
those claimsTPP Abatement Claims that are being submitted on a consolidated basis for
multiple TPP Claimants, the filer shall provide aggregate information in Part 3 of the TPP
Abatement Claim Form, and attach a chart identifying the TPP Claimantsor spreadsheet
containing such aggregate information. For each TPP Claimant included in the consolidated
claim, the last fiveTPP Abatement Claim Form, the chart or spreadsheet shall provide: (i) the
name of the TPP Claimant, or if a unique identifier (rather than the TPP Claimant’s name)
was used in connection with the previously filed Proof of Claim, the unique identifier; (ii) the
last four digits of eachthat TPP Claimant’s federal tax identification number (“FEIN”) or other
unique identifier acceptable to and approved by the Trustee, and; (iii) the responses to each of
questions 1 through 6 in the instructions accompanying the TPP Abatement Claim Form
(described as the Maximum Eligible Amount Calculation Methodology) for that TPP
Claimant, (iv) the dollar amount of that TPP Claimant’s claimPurdue-Related Opioid Spend,
as calculated pursuant to the instructions set forth in this TDP, and (v) the claim number of the
previously filed Proof of Claim.

A TPP Claimant (or its attorney) must deliver, as part of the TPP Abatement Claim Form, a
certification signed by the TPP Claimant or its attorney attesting to the accuracy and truthfulness
of the TPP Claimant’s submission. Such certification must include an attestation that the TPP
Claimant utilized the Maximum Eligible Amount Calculation Methodology to determine the
Purdue-Related Opioid Spend of its TPP Abatement Claim and that no data required for claims
processing and valuation, and no records or information that would reasonably be relevant to the
valuation of the claimTPP Abatement Claim, have been misrepresented or omitted.

A TPP CLAIMANT THAT FILED AN INITIAL PROOF OF CLAIM MUST TIMELY
SUBMIT A TPP ABATEMENT CLAIM FORM IN ORDER TO QUALIFY AS A TPP
AUTHORIZED RECIPIENT AND TO BE ELIGIBLE FOR TPP ABATEMENT
DISTRIBUTIONS FROM THE TPP TRUST. TPP ABATEMENT DISTRIBUTIONS FROM
THE TPP TRUST SHALL BE THE SOLE SOURCE OF RECOVERY IN RESPECT OF
THIRD-PARTY PAYOR CHANNELED CLAIMS, AND NO TPP CLAIMANT SHALL HAVE
ANY OTHER OR FURTHER RECOURSE TO THE DEBTORS OR THEIR ESTATES, THE
TPP TRUST OR ANY OTHER RELEASED PARTY OR SHAREHOLDER RELEASED
PARTY IN RESPECT OF ITS THIRD-PARTY PAYOR CHANNELED CLAIMS.

                                                 6
19-23649-rdd          Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                    Main Document
                                              Pg 123 of 1021




           (c)      Use of Maximum Eligible Amount Calculation Methodology to Determine
                    Purdue-Related Opioid Spend

In addition to the requirements set forth above, each TPP Claimant must use the Maximum
Eligible Amount Calculation Methodology to identify its Purdue-Related Opioid Spend on a TPP
Abatement Claim Form in order to qualify as a TPP Authorized Recipient and to be eligible to
receive a TPP Abatement Distribution hereunder. On the TPP Abatement Claim Form, each TPP
Claimant must set forth, inter alia, the total amount of its Purdue-Related Opioid Spend,
certifying that it used the Maximum Eligible Amount Calculation Methodology, as set forth on
Appendix B attached hereto, to calculate its Maximum Eligible Amount (as defined below).

TPP Claimants shall not be required to submit the data underlying the amount of their Purdue-
Related Opioid Spend with the TPP Abatement Claim Form but shall promptly provide
supporting documentation and data, if and when requested by the Trustee, sufficient to enable
confirmation of the amounts.

           (d)      The Submission of IRS Form W-9 or IRS Form W-8 to the TPP Trust

Each TPP Claimant must also furnish to the Trustee in writing his, her or its name, address,
Employer or Taxpayer Identification Number as assigned by the IRS and a completed IRS Form
W-9 or, if applicable, IRS Form W-8. Such form may be submitted with the TPP Abatement
Claim Form or may be sent separately via email to []. If such completed form is not received
by the Trustee within three hundred sixty-five days (365) days of the TPP Abatement
Claim Form Notice, which shall include notice of the deadline for submitting a completed
IRS Form W-9 or W-8, each such TPP Claimant shall be deemed to have forfeited
his/her/its entire interest in the TPP Trust, any and all claims to the TPP Trust Assets, and
all rights to any TPP Abatement Distribution under the TPP TDP, the TPP Trust
Agreement, the Plan and Confirmation Order, and such forfeited amounts shall re-vest in
the TPP Trust to be distributed to other TPP Authorized Recipients.

§ 5.       DETERMINATION OF TPP ABATEMENT DISTRIBUTIONS.

           (a)      Claims Review and Reconciliation

The Trustee shall review the timely submitted TPP Abatement Claim Forms.


As part of this review and aggregation process, the Trustee and Trust Professional(s) shall
identify and eliminate duplicative claimsTPP Abatement Claims, if any, submitted by more than
one TPP Authorized Recipient (e.g., by a Self-Funded Health Plan10 independently and as an


10
       The term Self-Funded Health Plan (“SFHP”) means a health or disability benefits plan provided by an
       employer, association, union, or other such entity (the “entity”) to its employees, members, or other such
       beneficiaries entitled to receive benefits under the plan, using the entity’s own funds, whereby the entity
       assumes most of the financial risk relating to health insurance. A SFHP may secure stop-loss coverage from an
       insurer only to cover unexpectedly large or catastrophic claims.


                                                          7
19-23649-rdd        Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                   Main Document
                                            Pg 124 of 1021



ASO11 encompassed by a TPP Authorized Recipient filing an aggregate Proof ofincluded in a
consolidated TPP Abatement Claim Form) to ensure a TPP Authorized Recipient does not
receive multiple TPP Abatement Distributions in connection with the same Purdue-Related
Opioid Spend. In the event that the Trustee identifies TPP Abatement Claims as duplicative, the
Trustee (or Trust Professionals acting on behalf of the Trustee) shall notify the submitting parties
via email of the duplication and request joint written instructions or alternatively, instruction
from the Self-Funded Health Plan that submitted on its own behalf within thirty (30) days of the
date of the email, as to which TPP Abatement Claim should be deemed withdrawn. Absent such
timely instructions, the Trustee shall treat the TPP Abatement Claim Form submitted earlier in
time as the TPP Abatement Claim Form for notice and distribution purposes, and the other TPP
Abatement Claims shall be deemed disqualified.

No later than 270 days after the TPP Abatement Claim Deadline, the Trustee shall cause the
website [www._________.com] to be updated to reflect the TPP Trust’s determination of the
maximum amounts eligible to be distributed to TPP Authorized Recipients (with respect to each
TPP Authorized Recipient, its “Maximum Eligible Amount”) and initial percentage of total TPP
Abatement Distributions represented by such Maximum Eligible Amount (with respect to each
TPP Authorized Recipient, its “Initial Allocation Percentage”). This will require that the TPP
Trust match the TPP Abatement Claim Forms to the Proofs of Claim that were timely filed as
Third-Party Payor Channeled Claims in connection with the General Bar Date, review the TPP
Abatement Claim Forms and any supporting documentation and data, make determinations about
the amount and validity of the Maximum Eligible AmountsTPP Abatement Claims submitted by
TPP Authorized Recipients, and eliminate any duplicative TPP Abatement Claims or TPP
Abatement Claim Forms that request TPP Abatement Distributions for the same Purdue-Related
Opioid Spend. The Maximum Eligible Amount may be shown as zero dollars ($0) and the TPP
Abatement Claim disqualified in its entirety, or may be an amount different from that asserted on
the TPP Abatement Claim Form, as appropriate, if no Proof of Claim was timely filed in
connection with the General Bar Date, if no TPP Abatement Claim Form was timely submitted
by the TPP Abatement Claim Deadline, if the TPP Claimant did not fully comply with the
requirements of the TPP Abatement Claim Form and instructions, if the TPP Claimant was
directed to provide the TPP Trust with documentation or data and did not promptly do so, or on
any other basis. The Trustee’s determination as to the Maximum Eligible Amount of each TPP
Abatement Claim shall be the amount reflected on the updated website.

Each TPP Authorized Recipient’s Initial Allocation Percentage will be calculated by dividing
(i) the final dollar amount of such TPP Authorized Recipient’s Maximum Eligible Amount by
(ii) the total dollar amount of all TPP Authorized Recipients’ Maximum Eligible Amounts plus
the disputed, unresolved Third-Party Payor ChanneledTPP Abatement Claims for which funds
must be reserved (see below).

Within five business days of updating the website to reflect the TPP Trust’s determination of the
maximum amounts eligible to be distributed to TPP Authorized Recipients, the Trustee will, via
email, notify each TPP Claimant whothat has submitted or is included in a TPP Abatement

11
     Self-Funded Health Plans for which a Third-Party Payor performs administrative services only are referred to
     herein as Administrative Services Only customers or “ASO” or “ASO customers.”


                                                        8
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 125 of 1021



Claim Form (via notice to the representative identified as the notice party on the TPP Abatement
Claim Form) that the website has been updated. For avoidance of doubt, with respect to
consolidated TPP Abatement Claims included in one TPP Abatement Claim Form, email notice
will be sent only to the notice party identified on the TPP Abatement Claim Form.

       (b)     Challenges to Determinations by the TPP Trust

TPP Authorized Recipients will have thirty (30) days from the date that the Trustee emails notice
of the updating of the TPP Trust website as set forth in Section 5(a) hereof, to submit a letter or
letters to the TPP Trust, by submitting such letter or letters on the TPP Trust website,
challenging the TPP Trust’s determination regarding its Maximum Eligible Amount or Initial
Allocation Percentages and/or the Maximum Eligible Amounts or Initial Allocation Percentages
of any other TPP Authorized Recipient (the “Challenge Deadline”). A separate letter must be
submitted for each challenged Maximum Eligible Amounts and/or Initial Allocation Percentages.

A TPP Authorized Recipient may challenge the Maximum Eligible Amounts and/or Initial
Allocation Percentages of as many other TPP Authorized Recipients as it wishes, though each
challenge must be made separately by one TPP Authorized Recipient against a single other TPP
Authorized Recipient, made on a good faith basis, and accompanied by a detailed letter
identifying the basis or bases for the challenge. A TPP Claimant that did not timely file a Proof
of Claim and does not timely submit a TPP Abatement Claim Form shall not have the right to
challenge the amount of any other TPP Authorized Recipient’s Maximum Eligible Amounts
and/or Initial Allocation Percentages.

The TPP Trust will have up to forty-five (45) days after the Challenge Deadline to resolve
challenges (the “Resolution Deadline”). If a TPP Abatement Claim has been timely challenged
and no agreement can be reached between the TPP Trust and the TPP Authorized Recipient or
TPP Authorized Recipients (i.e., the TPP Authorized Recipient challenging the determination of
the TPP Trust, and in the event that the challenge relates to the Maximum Eligible Amount
and/or Initial Allocation Percentage of a different TPP Authorized Recipient, that TPP
Authorized Recipient), the TPP Authorized Recipient that brought the challenge has the right to
file a motion with respect to such challenge with the Bankruptcy Court, within thirty (30) days
from the Resolution Deadline (the “Motion Deadline”).

If there is a timely challenge, the amount of the challenged Maximum Eligible Amount
and/or Initial Allocation Percentage shall be determined by negotiated resolution if
possible, or, in the absence of agreement, (i) the TPP Trust’s determination of the
Maximum Eligible Amount and/or Initial Allocation Percentage will control, if no motion
is timely filed with the Bankruptcy Court, and (ii) by or before the Motion Deadline. If a
motion is timely filed, the amount of the Maximum Eligible Amount and/or Initial
Allocation Percentage will be determined by the Bankruptcy Court, if a motion is timely
filed.

If appropriate due to a successful challenge, the Trustee shall modify one or more amounts of
Maximum Eligible Amounts and/or Initial Allocation Percentages accordingly.




                                                 9
19-23649-rdd     Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22               Main Document
                                         Pg 126 of 1021




Challenges that do not result in a change to the amount of any Maximum Eligible Amount and/or
Initial Allocation Percentages shall be deemed unsuccessful and the challenging TPP Authorized
Recipient shall be charged for all fees and expenses associated with adjudicating the failed
challenge, including all time spent by the Trustee and associated TPP Trust professionals; such
fees and expenses shall be subtracted from the challenging TPP Authorized Recipient’s TPP
Abatement Distribution payment. To the extent that the challenging TPP Authorized Recipient’s
TPP Abatement Distribution payment is insufficient to fully reimburse such expenses, the
challenging TPP Authorized Recipient and the challenging TPP Authorized Recipient’s
professionals that filed the unsuccessful challenge shall be liable for payment of all fees and
expenses associated with adjudicating the failed challenge, including all time spent by the
Trustee and associated Trust Professionals.

If no challenge is timely received, the TPP Trust’s determination shall become a final
determination as to the amount of that Maximum Eligible Amount and/or Initial Allocation
Percentage (with the allocation percentage being subject to adjustment based on the outcome of
other challenges).

Promptly following the ChallengeMotion Deadline, the Trustee shall cause the website
[www._________.com] to be updated to reflect the final determination of each TPP Authorized
Recipient’s Maximum Eligible Amount and/or Initial Allocation Percentage, which shall become
such TPP Authorized Recipient’s “Final Allocation Percentage.” The website shall also reflect
which, if any, Third-Party Payor ChanneledTPP Abatement Claims continue to be subject to
dispute as a result of timely filed motions.

§ 6.    TPP ABATEMENT DISTRIBUTIONS BY TPP TRUST.

        (a)     Timing and Manner of Distributions.

There will be three annual distributions by the TPP Trust, and the TPP Trust will provide a
distribution report on the TPP Trust website in advance of each of the distributions.

The first distribution report will be due on theor before February 15, 2023 (or, if February 15,
2023 is not a Business Day, the next Business Day), provided that February 15, 2023 is at least
fifteen (15) months after the Effective Date. If it is not, the first distribution report will be due on
the date that is fifteen (15) months after the Effective Date. The second and third distribution
reports will be due on or before one year and two years, respectively, after the date of the filing
of the first distribution report.

Distributions to TPP Authorized Recipients will begin thirty (30) days after the filing of
each distribution report, with the date on which that distribution begins being a
“distribution dateDistribution Date.”

The maximum amount each TPP Authorized Recipient shall be allowed to receive from a
distribution shall be equal to the total gross distributable amount for all TPP Authorized
Recipients eligible to receive TPP Abatement Distributions, multiplied by each TPP Authorized
Recipient’s Final Allocation Percentage, all subject to any amounts reserved on account of
disputed Third-Party Payor Channeled Claims, consistent with Section 7. The existence of a

                                                   10
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 127 of 1021



Final Allocation Percentage for a particular TPP Authorized Recipient does not entitle that TPP
Authorized Recipient to receive any funds, however, unless it has also complied with the terms
of the TPP Trust and the funding of delineated opioid abatement initiatives therein.

At the option of the Trustee, any Cash payment may be made by a check or wire transfer or as
otherwise required or provided in the TPP Trust Agreement.

       (b)     De Minimis Distributions

The Trustee shall not be required to make any TPP Abatement Distributions of Cash in an
amount less than $100, or such lower amount as determined by the Trustee in accordance with
the TPP Trust Agreement to any TPP Authorized Recipient; provided, however, that if any TPP
Abatement Distribution is not made pursuant to this Section, such TPP Abatement Distribution
shall be added to any subsequent TPP Abatement Distribution to be made to such TPP
Authorized Recipient. The Trustee shall not be required to make any final distribution of Cash in
an amount less than $100 to any TPP Authorized Recipient. If the amount of any final TPP
Abatement Distribution to any TPP Authorized Recipient would be $100 or less, then such
distribution shall be made available for distribution to all TPP Authorized Recipients receiving
final distributions of at least $100.

In the event that following all distributions and upon completion of the TPP Trust’s tasks, the
TPP Trust is left with de minimis funds, the Trustee may make a donation ofdonate such de
minimis funds to an IRS accredited charity.

       (c)     Undeliverable Distributions; Uncashed Checks

In the event that any TPP Abatement Distribution is returned as undeliverable, no TPP
Abatement Distribution shall be made to such TPP Authorized Recipient (or its designated
agent) unless and until the Trustee is notified in writing of such TPP Authorized Recipient’s (or
its authorized representative’s) then-current address, at which time or as reasonably practicable
thereafter, such TPP Abatement Distribution shall be made without interest, subject to the
limitations of the following paragraph. The Trustee may, in his or her sole discretion, attempt to
determine a TPP Authorized Recipient’s current address or otherwise locate a TPP Authorized
Recipient but nothing in this TPP TDP, the TPP Trust Agreement or the Plan shall require the
Trustee to do so.

In the event that a TPP Abatement Distribution is returned as undeliverable or otherwise
unclaimed for a period of six (6) months after the Distribution Date, and no updated address
information is provided during that time, such Distribution shall be deemed unclaimed property
within the meaning of section 347(b) of the Bankruptcy Code, the TPP Authorized Recipient
shall be deemed to have forfeited its/her/his entire interest in the TPP Trust, no further TPP
Abatement Distribution shall be made to or for the benefit of such TPP Authorized Recipient, the
TPP Abatement Claim(s) of such TPP Authorized Recipient shall be discharged and forever
barred from receiving Distributions under this TPP TDP, the TPP Trust Agreement, the Plan and
Confirmation Order, and all title to and beneficial interest in the TPP Trust Assets represented by
any such undeliverable TPP Abatement Distributions shall be cancelled and revert to and/or
remain in the TPP Trust automatically and without need for a further order of the Bankruptcy


                                                11
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                       Pg 128 of 1021



Court (notwithstanding any applicable federal, provincial or state escheat, abandoned or
unclaimed property laws to the contrary), and shall be redistributed in accordance with the Plan,
the TPP Trust Agreement, and this TPP TDP.
Assessments to the Common Benefit Escrow (and, later, the Common Benefit Fund) of 5% of
each TPP Abatement Distribution shall be paid pursuant to Section 5.8 of the Plan.
Likewise, in the event any check in respect of a TPP Abatement Distribution to a TPP
Authorized Recipient or its authorized representative has not been cashed or otherwise
negotiated within six (6) months of the date of such TPP Abatement Distribution, such check
shall be cancelled by stop payment or otherwise and no additional TPP Abatement
Distribution(s) shall be made to such TPP Authorized Recipient or representative on account of
such TPP Abatement Claim, such TPP Abatement Distribution shall be deemed unclaimed
property within the meaning of section 347(b) of the Bankruptcy Code, the TPP Authorized
Recipient shall be deemed to have forfeited its/her/his entire interest in the TPP Trust, and the
Third-Party Payor Channeled Claims of the TPP Authorized Recipient shall be discharged and
forever barred from receiving TPP Abatement Distributions under this TPP TDP, the TPP Trust
Agreement, the Plan and Confirmation Order. After such date, all uncashed TPP Abatement
Distributions shall become Trust property and revert to the TPP Trust, and shall be redistributed
in accordance with the Plan, the TPP Trust Agreement and this TPP TDP.

§ 7.   TREATMENT OF DISPUTED THIRD-PARTY PAYOR CHANNELEDTPP
       ABATEMENT CLAIMS.

If thirty (30) days prior to the due date of a distribution report, athe Maximum Eligible Amount
and/or Initial Allocation Percentage of a TPP Abatement Claim remains disputed, funds shall be
reserved on account of that Maximum Eligible Amount and/or Initial Allocation Percentage.
Once the Trustee or the Bankruptcy Court, as applicable, makes a determination as to the amount
of the TPP Authorized Recipient’s Maximum Eligible Amount and/or Initial Allocation
Percentage, that TPP Authorized Recipient may be entitled to a “catch-up” payment in
connection with the next distribution report and distribution dateDistribution Date, consistent
with the determination.

THE TPP TRUST SHALL NOT BE REQUIRED TO RESERVE FUNDS FOR A
DISPUTED TPP ABATEMENT CLAIM UNLESS A TPP CLAIMANT TIMELY
SATISFIED THE REQUIREMENTS OF SECTIONS 3 AND 5 HEREIN, INCLUDING
BUT NOT LIMITED TO HAVING FILED (I) A PROOF OF CLAIM BY OR BEFORE
THE GENERAL BAR DATE AND (II) A TPP ABATEMENT CLAIM FORM,
UTILIZING   THE   MAXIMUM     ELIGIBLE    AMOUNT     CALCULATION
METHODOLOGY, BY OR BEFORE THE TPP ABATEMENT CLAIM DEADLINE
UTILIZING   THE   MAXIMUM     ELIGIBLE    AMOUNT     CALCULATION
METHODOLOGY. A TPP CLAIMANT THAT FAILED TO TIMELY FILE A PROOF
OF CLAIM OR TIMELY SUBMIT A TPP ABATEMENT CLAIM FORM UTILIZING
THE MAXIMUM ELIGIBLE AMOUNT CALCULATION METHODOLOGY SHALL
HAVE NO CLAIM AGAINST THE TPP TRUST AND NO RIGHT TO ANY TPP
ABATEMENT DISTRIBUTION FROM THE TPP TRUST.

§ 8.   USE OF TPP ABATEMENT DISTRIBUTIONS.


                                               12
19-23649-rdd       Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                           Pg 129 of 1021




TPP Authorized Recipients are required to use all net funds distributed to them from the TPP
Trust solely and exclusively for TPP Authorized Abatement Purposes which consist of (i)
Approved MAT Expenses and Approved Uses/Programs 12 and (ii) the payment of attorneys’ fees
and costs; provided, that a TPP Authorized Recipient that makes the certification required under
Sections 8 and 9 regarding minimum spending requirements will be deemed to have used the
funds received as a TPP Abatement Distribution for TPP Authorized Abatement Purposes;
provided, further that such certification may be subject to audit by the TPP Trust.


A TPP Authorized Recipient that receives a TPP Abatement Distribution from the TPP Trust
must certify, pursuant to Section 9, that it has spent on an enterprise-wide basis (including
parents, subsidiaries, charitable organizations, and affiliate companies), an aggregate amount
equal to or exceeding its share of the annual TPP Abatement Distribution for TPP Authorized
Abatement Purposes, and that it has complied with this Section, during the Distribution Period. 13
A TPP Authorized Recipient that submitted an aggregate Proof of Claim on behalf of ASO
customers may distribute amounts received to ASO customers; provided that the TPP Authorized
Recipient will certify, pursuant to Section 9 herein, that it has spent on an enterprise-wide basis
(including parents, subsidiaries, charitable organizations, affiliate companies and ASO
customers), an aggregate amount equal to or exceeding its TPP Abatement Distribution for TPP
Authorized Abatement Purposes, and that it has complied with this Section 8, during the
Distribution Period. An ASO customer included in an aggregate Proof of Claim will not be
subject to independent certification or usage requirements relating to the ASO’s share of the TPP
Abatement Distribution.

The TPP Trust shall, in accordance with the Plan, the Confirmation Order and the applicable
AbatementTPP Trust Documents, make TPP Abatement Distributions to TPP Authorized
Recipients exclusively for TPP Authorized Abatement Purposes. Decisions made by the TPP
Trust concerning Abatement Distributions will consider the need to ensure that underserved
urban and rural areas, as well as minority communities, receive equitable access to the funds.

         (a)     Approved MAT Expenses and Approved Uses/Programs

TPP Authorized Abatement Purposes include Approved MAT Expenses and Approved
Uses/Programs.

Approved MAT Expenses shall include all or part of the costs paid by TPP Authorized
Recipients for Allowed MAT Therapy as defined in Appendix C attached hereto.




12
     See Appendices C and D hereto.
13
     The Distribution Period is defined as the twelve (12) month period following each annual distribution
     dateDistribution Date.


                                                    13
19-23649-rdd          Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                    Main Document
                                              Pg 130 of 1021




Approved Uses/Programs focus on providing treatment of Opioid Use Disorder (“OUD”) and/or
any Substance Use Disorder or Mental Health (“SUD/MH”) and are defined in Appendix D
attached hereto.14

           (b)      Requirements for Self-Funded Health Plans

In each Distribution Period, a TPP Authorized Recipient that qualifies as a Self-Funded Health
Plan: i) must have spent an aggregate amount at least equal to, or exceeding, its TPP Abatement
Distribution for TPP Authorized Abatement Purposes as described in both Appendices C and D
hereto; and ii) must have spent an aggregate amount at least equal to, or exceeding, 50% of the
Self-Funded Health Plan’s TPP Abatement Distribution on Approved Uses/Programs as
described in Appendix D hereto. This provision does not apply to the extent a Self-Funded
Health Plan is an ASO included in an aggregate Proof of Claim.

           (c)      Requirements for all TPPs other than Self-Funded Health Plans

In each Distribution Period, a TPP Authorized Recipient (including a TPP Authorized Recipient
that filed an aggregate Proof of Claim on behalf of ASOs), other than a Self-Funded Health Plan
that independently filed a Proof of Claim: i) must have spent on an enterprise-wide basis
(including parents, subsidiaries, charitable organizations, affiliate companies and ASO
customers), an aggregate amount at least equal to, or exceeding, its TPP Abatement Distribution
for TPP Authorized Abatement Purposes as described in both Appendices C and D hereto; and
ii) must have spent on an enterprise-wide basis (including parents, subsidiaries, charitable
organizations, affiliate companies and ASO customers), an aggregate amount at least equal to, or
exceeding, 50% of the TPP Authorized Recipient’s TPP Abatement Distribution on Approved
Uses/Programs as described in Appendix D hereto.

§ 9.       REPORTING BY TPP AUTHORIZED RECIPIENTS.

Within ninety (90) days after the end of a Distribution Period, each TPP Authorized Recipient
that received a TPP Abatement Distribution, other than an ASO included in an aggregate Proof
of Claim, must submit to the TPP Trust a certification regarding its satisfaction of the minimum
spending requirements on TPP Authorized Abatement Purposes or that it was unable to meet the
minimum spending requirements and must carryover a portion of its TPP Abatement
Distribution.

If a TPP Authorized Recipient that received a TPP Abatement Distribution is unable to meet or
has not met the minimum spending requirements set forth in Section 8 above during the
Distribution Period, those allocated but unused funds can carry over to the subsequent periods
and will continue to carry forward each year until the TPP Authorized Recipient meets the
relevant spending requirements for TPP Authorized Abatement Purposes. Additional annual
certification(s) must be submitted until the TPP Authorized Recipient meets the relevant
spending requirements. A TPP Authorized Recipient shall not be subject to a penalty for failing

14
       As used herein, words like “expand,” “fund,” “provide” or the like shall not indicate a preference for new or
       existing programs.


                                                          14
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                       Pg 131 of 1021



to meet the minimum spending requirements with respect to its TPP Abatement Distribution
during a given Distribution Period.

The TPP Trust shall have the right to audit a claimantTPP Authorized Recipient to determine
whether the TPP Authorized Recipient’s expenditures for TPP Authorized Abatement Purposes
have met the requirements set forth in the TPP Trust Documents.

Each TPP Authorized Recipient, other than an ASO included in an aggregate Proof of Claim, if
and when requested by the Trustee, shall provide supporting documentation, in a mutually agreed
upon format, demonstrating that the TPP Authorized Recipient’s expenditures for TPP
Authorized Abatement Purposes have met the requirements of the TPP Trust Documents. All
Proofs of Claim, TPP Abatement Claim Forms and certifications filed or submitted by TPP
Claimants are subject to audit by the Trustee, at the Trustee’s discretion. If the Trustee finds a
material misstatement in a TPP Claimant’s Proof of Claim, TPP Abatement Claim Form or
certification, the Trustee may allow that TPP Claimant up to 30 days to resubmit its Proof of
Claim, TPP Abatement Claim Form or certification with supporting documentation or revisions.
Failure of the TPP Claimant to timely correct its misstatement in a manner acceptable to the
Trustee may result in forfeiture of all or part of the TPP Claimant’s qualification as a TPP
Authorized Recipient or right to receive TPP Abatement Distributions.

The Trustee shall have the power to take any and all actions that in the judgment of the Trustee
are necessary or proper to fulfill the purposes of TPP Trust. The TPP Trust retains the right to
seek return by legal means of any expenditures whichthat fail to comply with the requirements of
this TPP TDP.

§ 10.   ADDITIONAL REPORTING BY THE TPP TRUST.

The TPP Trust shall (i) prepare and deliver to the Master Disbursement Trust for publication
annual reports on the disbursement and use of TPP Abatement Distributions from the TPP Trust
and the compliance by TPP Authorized Recipients with the TPP Authorized Abatement Purposes
set forth in the applicable TPP Trust Documents, and (ii) prepare and file with the Bankruptcy
Court and on the TPP website, as soon as available, and in any event within one hundred and
twenty (120) days following the end of each fiscal year, an annual report containing financial
statements of the TPP Trust after each year that the TPP Trust is in existence. The annual report
will contain, among other things, a summary regarding the number of claims resolved during the
period covered by the financial statements, the status of any audits of TPP Authorized Recipients
and any recommendations made by the Trustee relating to such audits.

The TPP Trust shall file an annual report on its website after each year that the TPP Trust is in
existence, summarizing the distributions made from the TPP Trust and detailing the status of any
TPP Authorized Recipient audits, and any recommendations made by the Trustee relating to such
audits.



                          [Remainder of Page Intentionally Left Blank]



                                               15
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 132 of 1021




                           APPENDICES AND EXHIBITS

APPENDIX A: TPP Abatement Claim Form

APPENDIX B: Maximum Eligible Amount Calculation Methodology

APPENDIX C: Approved MAT Expenses

APPENDIX D: Approved Uses/Programs



EXHIBIT 1: LRP Agreement

EXHIBIT 2: IRS forms W-9 and W-8




                                        16
19-23649-rdd   Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                     Pg 133 of 1021




                       APPENDIX A: TPP Abatement Claim Form

[To be filed on or prior to the Plan Supplement deadline]




                                            17
          19-23649-rdd         Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                    Main Document
                                                        Pg 134 of 1021

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

            In re:                               Chapter 11

            PURDUE PHARMA L.P., et al., Case No. 19-23649 (RDD)

                              Debtors.           (Jointly Administered)



                           Third-Party Payor Abatement Claim Form
This form (this “TPP Abatement Claim Form”) is only for Holders of Third-Party Payor Channeled Claims,
as defined in the [Fifth] Amended Joint Chapter 11 Plan of Reorganization of Purdue Pharma L.P. and Its
Affiliated Debtors (as modified, amended, or supplemented from time to time, and together with all
exhibits and schedules thereto, the “Plan”),1 that timely filed a Proof of Claim by the General Bar Date
(July 30, 2020) established by the Bankruptcy Court (each, a “TPP Claimant”).

If you are a TPP Claimant and want to have your TPP Abatement Claim reviewed by the TPP Trust that
will come into existence upon the Effective Date of the Plan, you or your authorized representative must
complete and submit this TPP Abatement Claim Form so that it received on or before [], 2021 (the “TPP
Abatement Claim Deadline”). You may file your TPP Abatement Claim Form using any of the following
methods:

If by E-Submission:                              If by standard or overnight                If by hand delivery:

Visit                                            Purdue Pharma                              Purdue Pharma
https://restructuring.primeclerk.co              TPP Supplemental Claims                    TPP Supplemental Claims
m/purduepharma and click on the                  c/o Prime Clerk, LLC                       c/o Prime Clerk, LLC
“Submit Third-Party Payor                        One Grand Central Place                    One Grand Central Place
Channeled Claim Form” link                       60 East 42nd Street, Suite 1440            60 East 42nd Street, Suite 1440
                                                 New York, NY 10165                         New York, NY 10165

                                                                                            If you plan to hand deliver your TPP
                                                                                            Abatement Claim Form to Prime
                                                                                            Clerk’s office, please email
                                                                                            ____________@primeclerk.com at
                                                                                            least one business day in advance to
                                                                                            arrange delivery.


Instructions regarding how to calculate your claim are attached to this TPP Abatement Claim Form.

For questions regarding this TPP Abatement Claim Form, please call [______________] or visit
[WEBSITE].




1
    Capitalized terms used herein and not otherwise defined shall have the meanings ascribed to them in the Plan or the TPP TDP.
                                                   Third-Party Payor Abatement Claim Form
                                                                                                                                   page 1
      19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                              Pg 135 of 1021



Notwithstanding a previously filed Proof of Claim in In re Purdue Pharma L.P., et al., Case No. 19-
23649 (RDD), failure to submit this TPP Abatement Claim Form by the TPP Abatement Claim Deadline
([], 2021) will result in disqualification of your Proof of Claim and will mean that you are not entitled
to any distribution from the TPP Trust.

PURSUANT TO THE PLAN, ALL THIRD-PARTY PAYOR CHANNELED CLAIMS AGAINST THE
DEBTORS IN THESE CHAPTER 11 CASES WILL BE CHANNELED TO THE TPP TRUST UPON
THE EFFECTIVE DATE, AND THE ONLY POTENTIAL SOURCE OF DISTRIBUTIONS TO
HOLDERS OF THIRD-PARTY PAYOR CHANNELED CLAIMS WILL BE TPP ABATEMENT
DISTRIBUTIONS FROM THE TPP TRUST. AS SET FORTH IN THE PLAN, TPP ABATEMENT
DISTRIBUTIONS TO HOLDERS OF THIRD-PARTY PAYOR CHANNELED CLAIMS BY THE TPP
TRUST MUST BE USED FOR TPP AUTHORIZED ABATEMENT PURPOSES.

IN ORDER TO HAVE THE TPP TRUST REVIEW AND MAKE A DETERMINATION OF YOUR
MAXIMUM ELIGIBLE AMOUNT, IF ANY, OF YOUR TPP ABATEMENT CLAIM, YOU MUST
HAVE TIMELY FILED A PROOF OF CLAIM BY THE GENERAL BAR DATE IN THESE
CHAPTER 11 CASES AND YOU MUST TIMELY FILE THIS TPP ABATEMENT CLAIM FORM
BY OR BEFORE THE TPP ABATEMENT CLAIM DEADLINE SET FORTH ABOVE.


Part 1:     Identify the Proof of Claim


1. Who is the
                       Name of the entity to be paid for this claim (including other names the creditor
current creditor?
                       used with the debtor, including d/b/a)


2. What is the claim
number of your
                       Claim Number:
previously filed
Proof of Claim?


3. Has anyone else
filed a claim on
                       If yes, please provide the filer and the claim number
behalf of this
creditor?
                       ______________________________________________________

4. Last 4 digits of
creditor’s federal
                       FEIN:___
tax identification
number (FEIN)?


Part 2:     Notices and Distributions



                                          Third-Party Payor Abatement Claim Form
                                                                                                             page 2
      19-23649-rdd       Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22        Main Document
                                               Pg 136 of 1021


                           Name:                                                            ____________
                                         First name                  Middle name     Last name

                           Title:                                                           ____________

                           Company:                                                            ____________
                                         Identify the corporate servicer as the company if the authorized
                                         agent is a servicer
1. Who should receive
notice?                    Address:                                                         ____________
                                         Number                      Street

                                                                                            ____________
                                         City                         State          Zip code

                           Phone Number: ___________________________

                           E-mail Address: __________________________ (required)


                           Name:                                                            ____________
                                         First name                  Middle name     Last name

                           Title:                                                           ____________

                           Company:                                                            ____________
2. Where should TPP
                                         Identify the corporate servicer as the company if the authorized
Abatement
                                         agent is a servicer
Distributions be sent?
                           Address:                                                         ____________
                                         Number                      Street

                                                                                            ____________
                                         City                         State          Zip code


Part 3:     Amount of TPP Abatement Claim
1. Total amount of the
TPP Abatement Claim,
as calculated by the
methodology set forth    Claim Amount: $              ____
in the instructions that
begin on page 5 herein.
2. Components of TPP        1. Number of creditor’s plan members, subscribers, or covered dependents
Abatement Claim, per           prescribed drugs identified on NDC List on Appendix A between 1/1/2008
instructions for               and 12/31/2019.(Note: Count each member only once regardless of the
calculation.                   number of prescriptions they had): _____________

                               2. Number of prescriptions paid by creditor for drugs in item 1: ____________

                                        Third-Party Payor Abatement Claim Form
                                                                                                              page 3
      19-23649-rdd         Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                                  Pg 137 of 1021

                                3. Total dollars paid by creditor for such prescriptions:_____________

                                4. Number of plan members in item 1 who were diagnosed with Opioid Use
                                   Disorder (Appendix B):______________

                                5. For members in item 4, dollar amount of medical claims with ICD, CPT or
                                   HCPS codes (Appendix C):_______________

                                6. The total number of members, subscribers, and covered dependents covered
                                   by your plan or administered by your plan as of January 1, 2020:________


Part 4:     Sign Below

                             Check the appropriate box:
                             □ I am the creditor
                             □ I am the creditor’s attorney or authorized agent

                             I understand that an authorized signature on this TPP Abatement Claim Form
                             serves as an acknowledgement and certification that when calculating the amount
                             of the TPP Abatement Claim, the Third-Party Payor on whose behalf the form is
                             submitted has complied with the Maximum Eligible Amount Calculation
The person completing
                             Methodology set forth in the Instructions.
this TPP Abatement
Claim must sign and
                             I have examined the information in this TPP Abatement Claim Form and have a
date it.
                             reasonable belief that the information is true and correct.
If you file this claim
                             I declare under penalty of perjury that the foregoing is true and correct.
electronically,
FRBP 5005(a)(2)
establishes a local rule
                             Signature
specifying what a
signature is.
                             Print the name of the person who is completing and signing this form
A person who files a
                        Name:                                                                     ____________
fraudulent claim could
                                            First name              Middle name            Last name
be fined up to
$500,000, imprisoned
                        Title:                                                                     ____________
for up to 5 years, or
both. 18 U.S.C. §§ 152,
                        Company:                                                                  ____________
157, and 3571.
                                            Identify the corporate servicer as the company if the authorized
                                            agent is a servicer

                             Address:                                                              ____________
                                            Number                  Street

                                                                                                  ____________
                                            City                    State                  Zip code

INSTRUCTIONS FOR TPP ABATEMENT CLAIM FORM

How to Calculate Your TPP AbatementThird-Party
                                     Claim Payor Abatement Claim Form                                             page 4
      19-23649-rdd       Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22                 Main Document
                                               Pg 138 of 1021

Each TPP Claimant (also referred to as “You” or
“Your” throughout) shall provide information                     For avoidance of doubt: Filers of consolidated
responsive to the questions set forth below,                     TPP Abatement Claims that used unique
which shall set forth, inter alia, the total amount              identifiers rather than the names of the TPP
of Your Purdue-Related Opioid Spend, certifying                  Claimants in connection with the Proofs of
that You used the Maximum Eligible Amount                        Claim filed by or before the General Bar Date
Calculation Methodology, as set forth below, to                  shall use the same unique identifiers in
arrive at the amount. Each TPP Claimant, if and                  connection with the filing of this TPP Abatement
when requested by the TPP Trust Trustee, shall                   Claim Form, but are required to concurrently
provide supporting documentation and data, in                    provide the TPP Trust with a chart that provides
the requested format, underlying the TPP                         the unique identifier, the name of the TPP
Claimant’s calculation of its Purdue-Related                     Claimant that corresponds to that identifier, the
Opioid Spend, sufficient to enable confirmation                  information required for each claimant under the
of the amount.                                                   TPP Claim Calculation Methodology below, the
                                                                 claim number of the previously filed Proof of
Consolidated TPP Abatement Claims                                Claim, and the amount of that TPP Claimant’s
                                                                 TPP Abatement Claim.
For those TPP Abatement Claims that are being
submitted on a consolidated basis for multiple                   Maximum Eligible Amount Calculation
TPP Claimants, the filer shall provide aggregate                 Methodology
information in Part 3 of the TPP Abatement
Claim Form, and attach to the completed TPP                      For the period of January 1, 2008 through
Abatement Claim Form a chart identifying the                     December 31, 2019, You must provide the
TPP Claimants included in the consolidated TPP                   following:
Abatement Claim. For each TPP Claimant
included in the consolidated TPP Abatement                            1. The number of unique members who were
Claim, the chart shall provide: (i) the name of the                      prescribed one or more of the drugs
TPP Claimant, or if a unique identifier (rather                          identified on the NDC List, attached as
than the TPP Claimant’s name) was used in                                Appendix A. Count each member only once
connection with the previously filed Proof of                            regardless of the number of prescriptions
Claim, the unique identifier; (ii) the last four                         they had.
digits of that TPP Claimant’s federal tax                             2. The number of unique prescriptions paid, all
identification number (FEIN); (iii) responses to                         or in part, by Your plan for the drugs
each of questions 1 through 6 in these                                   identified on the NDC List, attached as
instructions; (iv) the amount of that TPP                                Appendix A.
Claimant’s TPP Abatement Claim, as calculated                         3. The total final dollars paid by Your plan for
pursuant to the instructions below; and (v) the                          the prescriptions for the drugs identified in 2
claim number of the previously filed Proof of                            above.
Claim.                                                                4. The number of unique members identified in
                                                                         1 above who were diagnosed with an Opioid
                                                                         Use Disorder, using one or more of the
Filers of consolidated TPP Abatement Claims                              codes on the OUD ICD 9 and 10 List,
that provide unique identifiers rather than the                          attached as Appendix B.
names of the TPP Claimants in the charts that                         5. For the members identified in 4 above, the
accompany their TPP Abatement Claims are                                 total dollar amount of medical claims with
required to submit charts with the names of the                          the ICD, CPT, or HCPS codes on the OUD
TPP Claimants that correspond to the unique                              Medical Claims Codes List, attached as
identifiers directly to the TPP Trust by emailing                        Appendix C, paid for those members.
such charts to [_____________________]. The
                                                                      6. The total number of members, subscribers
names of such TPP Claimants shall not appear on
                                                                         and covered dependents covered by your
the TPP website.
                                          Third-Party Payor Abatement Claim Form
                                                                                                                     page 5
      19-23649-rdd      Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22               Main Document
                                               Pg 139 of 1021

       plan or administered by your plan as of                  Form has been filed
       January 1, 2020.
                                                                To receive confirmation that the TPP Abatement
The amount of Your TPP Abatement Claim                          Claim has been filed, enclose a stamped self-
(Part 3, question 1 of the TPP Abatement                        addressed envelope and a copy of this completed
Claim Form) should be calculated by adding                      form. You may also view a list of filed TPP
the answers to questions 3 and 5 of Part 3 of                   Abatement Claims by visiting the Claims and
the TPP Abatement Claim Form.                                   Noticing Agent’s website at
                                                                [PurduePharmaClaims.com/_________]
You shall provide information reasonably
available to You and are not excused from                       Information that is entitled to privacy. The TPP
providing the requested information for failure to              Abatement Claim Form and any attached documents
appropriately investigate Your TPP Abatement                    must show only the last 4 digits of any social
Claim. You shall supplement Your responses if                   security number, an individual’s tax identification
You learn that they are incomplete or incorrect in              number, or a financial account number, only the
any material respect. You may append one or                     initials of a minor’s name, and only the year of any
more pages to provide or supplement your
                                                                person’s date of birth. If a claim is based on
responses hereto.
                                                                delivering health care goods or services, limit the
                                                                disclosure of the goods or services to avoid
You must leave out or redact information that is
entitled to privacy on this form or on any                      embarrassment or disclosure of confidential health
attached documents.                                             care information. You may later be required to give
                                                                more information if the TPP Trustee so requests or
The documents that support your calculations                    someone else objects to the TPP Abatement Claim.
need not be submitted with this TPP Abatement
Claim Form. However, the TPP Trustee shall                      Redaction of information. Masking, editing out, or
have the right to require that you provide such                 deleting certain information to protect privacy.
documentation promptly upon request.                            Filers must redact or leave out information entitled
                                                                to privacy on the TPP Abatement Claim Form and
Confirmation that the TPP Abatement Claim                       any attached documents.




                                         Third-Party Payor Abatement Claim Form
                                                                                                                   page 6
      19-23649-rdd      Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22               Main Document
                                            Pg 140 of 1021



                                      APPENDIX A: NDC LIST

NDC          DRUG NAME                                      4285802035
                                                            0                 HYDROcodone-Acetaminophen
4285800010
1            oxyCODONE HCl                                  4285802340
                                                            1                 Dilaudid
4285800011
0            oxyCODONE HCl                                  4285802345
                                                            0                 Dilaudid
4285800020
1            oxyCODONE HCl                                  4285802380
                                                            1                 HYDROcodone-Acetaminophen
4285800021
0            oxyCODONE HCl                                  4285803010
                                                            1                 HYDROmorphone HCl
4285800030
1            oxyCODONE HCl                                  4285803012
                                                            5                 HYDROmorphone HCl
4285800040
1            oxyCODONE HCl                                  4285803020
                                                            1                 HYDROmorphone HCl
4285800050
1            oxyCODONE HCl                                  4285803022
                                                            5                 HYDROmorphone HCl
4285800400
1            HYDROcodone-Acetaminophen                      4285803025
                                                            0                 HYDROmorphone HCl
4285801020
1            oxyCODONE-Acetaminophen                        4285803030
                                                            1                 HYDROmorphone HCl
4285801025
0            oxyCODONE-Acetaminophen                        4285803041
                                                            6                 HYDROmorphone HCl
4285801030
1            oxyCODONE-Acetaminophen                        4285803380
                                                            1                 Dilaudid
4285801035
0            oxyCODONE-Acetaminophen                        4285803534
                                                            0                 Buprenorphine
4285801040
1            oxyCODONE-Acetaminophen                        4285804161
                                                            6                 Dilaudid
4285801045
0            oxyCODONE-Acetaminophen                        4285804934
                                                            0                 Buprenorphine
4285801220
1            Dilaudid                                       4285805010
                                                            3                 Buprenorphine HCl
4285801390
1            HYDROcodone-Acetaminophen                      4285805020
                                                            3                 Buprenorphine HCl
4285802010
1            HYDROcodone-Acetaminophen                      4285805150
                                                            1                 MS Contin
4285802015
0            HYDROcodone-Acetaminophen                      4285805864
                                                            0                 Buprenorphine
4285802020
1            HYDROcodone-Acetaminophen                      4285806310
                                                            1                 MS Contin
4285802030
1            HYDROcodone-Acetaminophen
                                     Third-Party Payor Abatement Claim Form
                                                                                                          page 7
      19-23649-rdd   Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22                 Main Document
                                            Pg 141 of 1021

NDC          DRUG NAME
4285807504                                                  5901101052
0            Buprenorphine                                  5                 OXYCONTIN
4285807600                                                  5901101061
1            MS Contin                                      0                 NULL
4285807990                                                  5901101071
1            MS Contin                                      0                 OXYCONTIN
4285808010                                                  5901101072
1            Morphine Sulfate ER                            0                 OXYCONTIN
4285808020                                                  5901101072
1            Morphine Sulfate ER                            5                 OXYCONTIN
4285808030                                                  5901101091
1            Morphine Sulfate ER                            0                 OXYCONTIN
4285808040                                                  5901101092
1            Morphine Sulfate ER                            5                 OXYCONTIN
4285808050                                                  5901102011
1            Morphine Sulfate ER                            0                 OXYIR
4285808394                                                  5901102252
0            Buprenorphine                                  0                 OXYFAST
4285809000                                                  5901102600
1            MS Contin                                      5                 MS CONTIN
4285809010                                                  5901102601
3            TRAMADOL HCL ER                                0                 MS Contin
4285809020                                                  5901102610
3            TRAMADOL HCL ER                                5                 MS CONTIN
4285809030                                                  5901102612
3            TRAMADOL HCL ER                                5                 MS Contin
5901101001                                                  5901102620
0            OXYCONTIN                                      5                 MS CONTIN
5901101002                                                  5901102621
0            OXYCONTIN                                      0                 MS Contin
5901101002                                                  5901102630
5            OXYCONTIN                                      5                 MS CONTIN
5901101031                                                  5901102631
0            OXYCONTIN                                      0                 MS Contin
5901101032                                                  5901102641
0            OXYCONTIN                                      0                 MS Contin
5901101032                                                  5901102716
5            OXYCONTIN                                      0                 Hysingla ER
5901101051                                                  5901102726
0            OXYCONTIN                                      0                 Hysingla ER
5901101052                                                  5901102736
0            OXYCONTIN                                      0                 Hysingla ER


                                     Third-Party Payor Abatement Claim Form
                                                                                                            page 8
      19-23649-rdd    Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22                 Main Document
                                          Pg 142 of 1021

NDC          DRUG NAME
5901102746                                                5901104301
0            Hysingla ER                                  0                 OxyCONTIN
5901102756                                                5901104302
0            Hysingla ER                                  0                 OxyCONTIN
5901102766                                                5901104401
0            Hysingla ER                                  0                 OxyCONTIN
5901102776                                                5901104402
0            Hysingla ER                                  0                 OxyCONTIN
5901103122                                                5901104411
0            PALLADONE                                    0                 DILAUDID
5901103126                                                5901104421
0            PALLADONE                                    0                 DILAUDID
5901103132                                                5901104422
0            PALLADONE                                    5                 Dilaudid
5901103136                                                5901104441
0            PALLADONE                                    0                 Dilaudid
5901103142                                                5901104450
0            PALLADONE                                    1                 Dilaudid-HP
5901103146                                                5901104450
0            PALLADONE                                    5                 Dilaudid-HP
5901103152                                                5901104455
0            PALLADONE                                    0                 DILAUDID-HP
5901103156                                                5901104462
0            PALLADONE                                    5                 DILAUDID-HP
5901103343                                                5901104510
0            RYZOLT                                       1                 Dilaudid
5901103353                                                5901104520
0            RYZOLT                                       1                 Dilaudid
5901103363                                                5901104521
0            RYZOLT                                       0                 Dilaudid
5901104101                                                5901104540
0            OxyCONTIN                                    1                 Dilaudid
5901104102                                                5901104540
0            OxyCONTIN                                    5                 Dilaudid
5901104151                                                5901104541
0            OxyCONTIN                                    0                 Dilaudid
5901104152                                                5901104581
0            OxyCONTIN                                    0                 Dilaudid
5901104201                                                5901104601
0            OxyCONTIN                                    0                 OxyCONTIN
5901104202                                                5901104602
0            OxyCONTIN                                    0                 OxyCONTIN


                                   Third-Party Payor Abatement Claim Form
                                                                                                          page 9
      19-23649-rdd       Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22                 Main Document
                                               Pg 143 of 1021

NDC            DRUG NAME
5901104801                                                       5901107570
0              OxyCONTIN                                         4                 Butrans
5901104802                                                       5901107580
0              OxyCONTIN                                         4                 Butrans
5901107500                                                       5901108151
4              Butrans                                           0                 OXYCONTIN
5901107510                                                       5901108301
4              Butrans                                           0                 OXYCONTIN
5901107520                                                       5901108601
4              Butrans                                           0                 OXYCONTIN


                                   APPENDIX B: OUD ICD 9 AND 10 LIST

ICD 9 Codes for OUD:
304.00 OPIOID DEPENDENCE-UNSPECIFIED
304.01 OPIOID DEPENDENCE-CONTINUOUS
304.02 OPIOID DEPENDENCE-EPISODIC
304.03 OPIOID DEPENDENCE, IN REMISSION
304.70 OPIOID OTHER DEP-UNSPECIFIED
304.71 OPIOID OTHER DEP-CONTINUOUS
304.72 OPIOID OTHER DEP-EPISODIC
304.73 OPIOID OTHER DEP-IN REMISSION
305.50 OPIOID ABUSE-UNSPECIFIED
305.51 OPIOID ABUSE-CONTINUOUS
305.52 OPIOID ABUSE-EPISODIC
305.53 OPIOID ABUSE-IN REMISSION

ICD 10 Codes for OUD:
F11.1         Opioid abuse
F11.10        Opioid abuse, uncomplicated
F11.11        Opioid abuse, in remission
F11.12        Opioid abuse with intoxication
F11.120       Opioid abuse with intoxication, uncomplicated
F11.121       Opioid abuse with intoxication delirium
F11.122       Opioid abuse with intoxication with perceptual disturbance
F11.129       Opioid abuse with intoxication, unspecified
F11.13        Opioid abuse with withdrawal
F11.14        Opioid abuse with opioid-induced mood disorder
F11.15        Opioid abuse with opioid-induced psychotic disorder
F11.150       Opioid abuse with opioid-induced psychotic disorder with delusions
F11.151       Opioid abuse with opioid-induced psychotic disorder with hallucinations
F11.159       Opioid abuse with opioid-induced psychotic disorder, unspecified
F11.18        Opioid abuse with other opioid-induced disorder
F11.181       Opioid abuse with opioid-induced sexual dysfunction
F11.182       Opioid abuse with opioid-induced sleep disorder
F11.188       Opioid abuse with other opioid-induced disorder
F11.19        Opioid abuse with unspecified opioid-induced disorder
F11.20        Opioid Dependence uncomplicated
F11.21        Opioid Dependence in remission
F11.22        Opioid dependence with intoxication
                                          Third-Party Payor Abatement Claim Form
                                                                                                               page 10
          19-23649-rdd         Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                      Main Document
                                                        Pg 144 of 1021

F11.220             Opioid Dependence uncomplicated
F11.221             Opioid Dependence delirium
F11.222             Opioid dependence w intoxication with perceptual disturbance
F11.229             Opioid Dependence unspecified
F11.23              Opioid Dependence with withdrawal
F11.24              Opioid Dependence with opioid-induced mood disorder
F11.25              Opioid Dependence with opioid-induced psychotic disorder
F11.250             Opioid Dependence with delusions
F11.251             Opioid Dependence with hallucinations
F11.259             Opioid Dependence unspecified
F11.28              Opioid Dependence with other opioid-induced disorder
F11.281             Opioid Dependence with opioid-induced sexual dysfunction
F11.282             Opioid Dependence with opioid-induced sleep disorder
F11.288             Opioid Dependence with other opioid-induced disorder


                                 APPENDIX C: OUD MEDICAL CLAIMS CODES LIST

1.         Medication Assisted Treatment (MAT): Assigned ICD-10 code F11.20 (convert to ICD-9
           304.00, 304.01, and 304.02) for opioid dependence.
2.         Visit type: Adult Wellness Visit (AWV) or acute visit for Opioid Use Disorder/Dependence
           Comprehensive evaluation of new patient or established patient for suitableness for
           buprenorphine treatment.
3.         New Patient: code 99205, 99201
4.         Established Patient: code 9921199215
5.         Visit type: MAT medication induction.
6.         Established Patient E/M: 99211–99215
7.         Patient Consult: 99241-45(*)2
8.         Telephonic: 99241 can only be used as telephonic prescriber-to-prescriber consultation
           regarding a patient. Patient cannot be present.
9.         Prolonged visits codes (99354, 99355) (*)
10.        30-74 minutes: 99354(*)
11.        75-104 minutes: 99355(*)
12.        105+ minutes: 99354+99355x2(*)
13.        Visit type: MAT medication/maintenance. Acute visit for OUD/opioid dependence.
14.        Established Patient: 99212-15
15.        SBIRT substance abuse and structured screening and brief intervention services: 99408 (can
           be offered and billed for naloxone education.)
16.        CPT/Prof     HCPC/FAC
17.        99214 – E/M office visit/G0480 – UDT definitive
18.        99213 – E/M office visit/H0015 - IOP
19.        99285 – E/M ER visit/H2035 – drug treatment program per hour



2
    Codes followed by an asterisk (*) have been identified as frequently subject to abuse and are being reviewed.
                                                    Third-Party Payor Abatement Claim Form
                                                                                                                             page 11
      19-23649-rdd      Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                 Main Document
                                                Pg 145 of 1021

20.   99215 – E/M office visit/G0481 – UDT definitive
21.   80307 – UDT presumptive/H0010 – acute/subacute detox
22.   99232 – E/M inpatient visit/H2036 - drug treatment program per diem
23.   99233 – E/M inpatient visit/G0463 – outpatient clinic visit
24.   99223 – E/M inpatient visit/H0011 - acute/subacute detox
25.   99284 – E/M ER visit/H0007 outpatient crisis intervention
26.   99204 – E/M office visit/G0482 – UDT definitive
27.   99231 – E/M inpatient visit/G0483 – UDT definitive
28.   99205 – E/M office visit/H0001 – alcohol and/or drug treatment assessment
29.   99220 – E/M observation/H0020 – alcohol and/or drug treatment – methadone administration
30.   99443 – E/M telephone service/H0050 – alcohol and/or drug treatment, brief intervention
31.   99283 – E/M ER visit/G0396 - alcohol and/or substance abuse structured assessment and brief
      intervention (15 to 30 mins)
32.   99212 – E/M office visit/G0397 - alcohol and/or substance abuse structured assessment and
      brief intervention (more than 30 mins)
33.   96372 - Therapeutic, prophylactic, or diagnostic injection (specify material injected);
      subcutaneous or intramuscular
34.   J2315 - Injection, naltrexone, depot form, 1 mg
35.   3E023GC - Introduction of other therapeutic substance into muscle, percutaneous approach
36.   96372 - Therapeutic, prophylactic, or diagnostic injection (specify material injected);
      subcutaneous or intramuscular (same as Vivitrol)
37.   Q9991 – Injection, buprenorphine extended-release (Sublocade), less than or equal to 100 mg
38.   Q9992 – Injection, buprenorphine extended-release (Sublocade), greater than 100 mg
39.   G2067 Medication assisted treatment, methadone; weekly bundle including dispensing and/or
      administration, substance use counseling, individual and group therapy, and toxicology testing,
      if performed (provision of the services by a Medicare-enrolled Opioid Treatment Program)
40.   G2068 Medication assisted treatment, buprenorphine (oral); weekly bundle including
      dispensing and/or administration, substance use counseling, individual and group therapy, and
      toxicology testing if performed (provision of the services by a Medicare-enrolled Opioid
      Treatment Program)
41.   G2069 – Medication assisted treatment, buprenorphine (injectable); weekly bundle including
      dispensing and/ or administration, substance use counseling, individual and group therapy, and
      toxicology testing if performed (provision of the services by a Medicare-enrolled Opioid
      Treatment Program)
42.   G2070 Medication assisted treatment, buprenorphine (implant insertion); weekly bundle
      including dispensing and/or administration, substance use counseling, individual and group
      therapy, and toxicology testing if performed (provision of the services by a Medicare-enrolled
      Opioid Treatment Program)
43.   G2071 Medication assisted treatment, buprenorphine (implant removal); weekly bundle
      including dispensing and/or administration, substance use counseling, individual and group
      therapy, and toxicology testing if performed (provision of the services by a Medicare enrolled
      Opioid Treatment Program)
44.   G2072 Medication assisted treatment, buprenorphine (implant insertion and removal); weekly
                                           Third-Party Payor Abatement Claim Form
                                                                                                                page 12
      19-23649-rdd      Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                Main Document
                                                Pg 146 of 1021

      bundle including dispensing and/or administration, substance use counseling, individual and
      group therapy, and toxicology testing if performed (provision of the services by a Medicare
      enrolled Opioid Treatment Program)
45.   G2073 Medication assisted treatment, naltrexone; weekly bundle including dispensing and/or
      administration, substance use counseling, individual and group therapy, and toxicology testing
      if performed (provision of the services by a Medicare-enrolled Opioid Treatment Program)
46.   G2074 – Medication assisted treatment, weekly bundle not including the drug, including
      substance use counseling, individual and group therapy, and toxicology (provision of the
      services by a Medicare-enrolled opioid treatment program)
47.   G2075 Medication assisted treatment, medication not otherwise specified; weekly bundle
      including dispensing and/or administration, substance use counseling, individual and group
      therapy, and toxicology testing, if performed (provision of the services by a Medicare-enrolled
      opioid treatment program)
48.   G2076 Intake activities, including initial medical examination that is a complete, fully
      documented physical evaluation and initial assessment by a program physician or a primary
      care physician, or an authorized health care professional under the supervision of a program
      physician qualified personnel that includes preparation of a treatment plan that includes the
      patient's short-term goals and the tasks the patient must perform to complete the short-term
      goals; the patient's requirements for education, vocational rehabilitation, and employment; and
      the medical, psycho- social, economic, legal, or other supportive services that a patient needs,
      conducted by qualified personnel (provision of the services by a Medicare-enrolled opioid
      treatment program)
49.   G2077 Periodic assessment; assessing periodically by qualified personnel to determine the
      most appropriate combination of services and treatment (provision of the services by a
      Medicare-enrolled opioid treatment program)
50.   G2078 Take home supply of methadone; up to 7 additional day supply (provision of the
      services by a Medicare-enrolled opioid treatment program)
51.   G2079 Take home supply of buprenorphine (oral); up to 7 additional day supply (provision of
      the services by a Medicare-enrolled opioid treatment program)
52.   G2080 Each additional 30 minutes of counseling in a week of medication assisted treatment,
      (provision of the services by a Medicare-enrolled opioid treatment program)
53.   G2086 –Office-based treatment for opioid use disorder, including development of the
      treatment plan, care coordination, individual therapy and group therapy and counseling; at
      least 70 minutes in the first calendar month
54.   G2087 – Office-based treatment for opioid use disorder, including care coordination,
      individual therapy and group therapy and counseling; at least 60 minutes in a subsequent
      calendar month
55.   G0516 – Insertion of non-biodegradable drug delivery implants, 4 or more (services for
      subdermal rod implant)
56.   G0517 – Removal of non-biodegradable drug delivery implants, 4 or more (services for
      subdermal implants)
57.   G0518 – Removal with reinsertion, non-biodegradable drug delivery implants, 4 or more
      (services for subdermal implants)
58.   G2215 – Take home supply of nasal naxolone (provision of the services by a Medicare
      enrolled opioid treatment program)
      G2216 – Take home supply of injectable naxolone (provision of the services by a Medicare
      enrolled opioid treatment program)
59.

                                           Third-Party Payor Abatement Claim Form
                                                                                                               page 13
      19-23649-rdd      Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                               Pg 147 of 1021

60.   11981 – Insertion of single non-biodegradable implant
61.   11982 – Removal of single non-biodegradable implant
62.   11983 – Removal and re-insertion of single nonbiodegradable implant
63.   17999 – unlisted procedure, skin, mucous mem
64.   S9475 –Ambulatory setting substance abuse treatment or detoxification services
65.   H0020 ALCOHL &OR RX SRVC; METHADONE ADMIN &OR SERVICE
66.   H0033 ORAL MEDICATION ADMIN DIRECT OBSERVATION
67.   J3490 - Buprenorphine extended-release injection, for subcutaneous use (Sublocade)
68.   J0570 – Buprenorphine implant, 74.2 mg; Physician office and Outpatient
69.   J0571 BUPRENORPHINE ORAL 1 MG
70.   J0572 BUPRENORPHINE/NALOXONE ORAL </=TO 3 MG BPN
71.   J0573 BUPRENORPHNE/NALOXONE ORAL >3 MG BUT </=6 MG BPN
72.   J0574 BUPRENORPHINE/NLX ORAL >6 MG BUT </=TO 10 MG BPN
73.   J0575 BUPRENORPHINE/NALOXONE ORAL >10 MG BUPRENORPHINE
74.   J1230 Methadone
75.   J2315 INJECTION NALTREXONE DEPOT FORM 1 MG
76.   S0109 METHADONE ORAL 5MG
77.   Rev Code 900 + H0020 (methadone)
78.   Rev Code 900 + H0001 or H0004 or H0005 or H0006
79.   Bunavail (buprenorphine with naloxone) Buccal Film; Buprenorphine with naloxone
      Sublingual Tablet/Film; Cassipa (buprenorphine with naloxone) Sublingual Film; Suboxone
      (buprenorphine with naloxone) Sublingual Film; Probuphine (buprenorphine); Subutex
      (buprenorphine); Sublocade (buprenorphine extended-release) injection; Zubsolv
      (buprenorphine with naloxone) Sublingual Tablet; Vivitrol (naltrexone for extended-release);
      Methadone]
80.   65200010100760          BUPRENORPHIN SUB 2MG
81.   65200010100760          BUPRENORPHINE 2 MG TABLET SL
82.   65200010100760          SUBUTEX SUB 2MG
83.   65200010100780          BUPRENORPHIN SUB 8MG
84.   65200010100780          BUPRENORPHINE 8 MG TABLET SL
85.   65200010100780          SUBUTEX SUB 8MG
86.   65200010102320          PROBUPHINE IMP KIT 74.2
87.   65200010200710          ZUBSOLV SUB 0.7-0.18
88.   65200010200715          ZUBSOLV SUB 1.4-0.36
89.   65200010200720          BUPREN/NALOX SUB 2-0.5MG
90.   65200010200720          BUPRENORPHN-NALOXN 2-0.5 MG SL
91.   65200010200720          SUBOXONE SUB 2-0.5MG
92.   65200010200720          SUBOXONE SUB 2MG
93.   65200010200725          ZUBSOLV 2.9-0.71 MG TABLET SL

                                          Third-Party Payor Abatement Claim Form
                                                                                                            page 14
       19-23649-rdd     Doc 3121    Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                             Pg 148 of 1021

94.    65200010200732       ZUBSOLV SUB 5.7-1.4
95.    65200010200740       BUPREN/NALOX SUB 8-2MG
96.    65200010200740       BUPRENORPHIN-NALOXON 8-2 MG SL
97.    65200010200740       SUBOXONE SUB 8-2MG
98.    65200010200740       SUBOXONE SUB 8MG
99.    65200010200745       ZUBSOLV SUB 8.6-2.1
100.   65200010200760       ZUBSOLV 11.4-2.9 MG TABLET SL
101.   65200010208220       BUPREN/NALOX MIS 2-0.5MG
102.   65200010208220       SUBOXONE MIS 2-0.5MG
103.   65200010208230       BUPREN/NALOX MIS 4-1MG
104.   65200010208230       SUBOXONE MIS 4-1MG
105.   65200010208240       BUPREN/NALOX MIS 8-2MG
106.   65200010208240       SUBOXONE MIS 8-2MG
107.   65200010208250       BUPREN/NALOX MIS 12-3MG
108.   65200010208250       SUBOXONE MIS 12-3MG
109.   65200010208260       BUNAVAIL MIS 2.1-0.3
110.   65200010208270       BUNAVAIL MIS 4.2-0.7
111.   65200010208280       BUNAVAIL MIS 6.3-1MG
112.   93400030001920       VIVITROL INJ 380MG
113.   93400030100305       DEPADE TAB 50MG
114.   93400030100305       NALTREXONE TAB 50MG
115.   93400030100305       REVIA TAB 50MG
116.   93409902502320       NALTREXONE IMP
117.   6520001000E520       SUBLOCADE INJ 100/0.5
118.   6520001000E530       SUBLOCADE INJ 300/1.5
119.   F11.1                Opioid abuse
120.   F11.10               Opioid abuse, uncomplicated
121.   F11.11               Opioid abuse, in remission
122.   F11.12               Opioid abuse with intoxication
123.   F11.120              Opioid abuse with intoxication, uncomplicated
124.   F11.121              Opioid abuse with intoxication delirium
125.   F11.122              Opioid abuse with intoxication with perceptual disturbance
126.   F11.129              Opioid abuse with intoxication, unspecified
127.   F11.13               Opioid abuse with withdrawal
128.   F11.14               Opioid abuse with opioid-induced mood disorder
129.   F11.15               Opioid abuse with opioid-induced psychotic disorder
130.   F11.150              Opioid abuse with opioid-induced psychotic disorder with delusions
131.   F11.151              Opioid abuse with opioid-induced psychotic disorder with
                                       Third-Party Payor Abatement Claim Form
                                                                                                         page 15
       19-23649-rdd   Doc 3121    Filed 07/08/21 Entered 07/08/21 00:40:22                 Main Document
                                           Pg 149 of 1021

                          hallucinations
132.   F11.159            Opioid abuse with opioid-induced psychotic disorder, unspecified
133.   F11.18             Opioid abuse with other opioid-induced disorder
134.   F11.181            Opioid abuse with opioid-induced sexual dysfunction
135.   F11.182            Opioid abuse with opioid-induced sleep disorder
136.   F11.188            Opioid abuse with other opioid-induced disorder
137.   F11.19             Opioid abuse with unspecified opioid-induced disorder
138.   T40.0X1            Poisoning by opium, accidental (unintentional)
139.   T40.0X1A           Poisoning by opium, accidental (unintentional), initial encounter
140.   T40.0X1D           Poisoning by opium, accidental (unintentional), subsequent encounter
141.   T40.0X1S           Poisoning by opium, accidental (unintentional), sequela
142.   T40.0X2            Poisoning by opium, intentional self-harm
143.   T40.0X2A           Poisoning by opium, intentional self-harm, initial encounter
144.   T40.0X2D           Poisoning by opium, intentional self-harm, subsequent encounter
145.   T40.0X2S           Poisoning by opium, intentional self-harm, sequela
146.   T40.0X3            Poisoning by opium, assault
147.   T40.0X3A           Poisoning by opium, assault, initial encounter
148.   T40.0X3D           Poisoning by opium, assault, subsequent encounter
149.   T40.0X3S           Poisoning by opium, assault, sequela
150.   T40.0X4            Poisoning by opium, undetermined
151.   T40.0X4A           Poisoning by opium, undetermined, initial encounter
152.   T40.0X4D           Poisoning by opium, undetermined, subsequent encounter
153.   T40.0X4S           Poisoning by opium, undetermined, sequela
154.   T40.1              Poisoning by and adverse effect of heroin
155.   T40.1X             Poisoning by and adverse effect of heroin
156.   T40.1X1            Poisoning by heroin, accidental (unintentional)
157.   T40.1X1A           Poisoning by heroin, accidental (unintentional), initial encounter
158.   T40.1X1D           Poisoning by heroin, accidental (unintentional), subsequent encounter
159.   T40.1X1S           Poisoning by heroin, accidental (unintentional), sequela
160.   T40.1X2            Poisoning by heroin, intentional self-harm
161.   T40.1X2A           Poisoning by heroin, intentional self-harm, initial encounter
162.   T40.1X2D           Poisoning by heroin, intentional self-harm, subsequent encounter
163.   T40.1X2S           Poisoning by heroin, intentional self-harm, sequela
164.   T40.1X3            Poisoning by heroin, assault
165.   T40.1X3A           Poisoning by heroin, assault, initial encounter
166.   T40.1X3D           Poisoning by heroin, assault, subsequent encounter
167.   T40.1X3S           Poisoning by heroin, assault, sequela
168.   T40.1X4            Poisoning by heroin, undetermined
                                      Third-Party Payor Abatement Claim Form
                                                                                                           page 16
       19-23649-rdd   Doc 3121    Filed 07/08/21 Entered 07/08/21 00:40:22                  Main Document
                                           Pg 150 of 1021

169.   T40.1X4A           Poisoning by heroin, undetermined, initial encounter
170.   T40.1X4D           Poisoning by heroin, undetermined, subsequent encounter
171.   T40.1X4S           Poisoning by heroin, undetermined, sequela
172.   T40.1X5            Adverse effect of heroin
173.   T40.1X5A           Adverse effect of heroin, initial encounter
174.   T40.1X5D           Adverse effect of heroin, subsequent encounter
175.   T40.1X5S           Adverse effect of heroin, sequela
176.   T40.1X6            Underdosing of heroin
177.   T40.1X6A           Underdosing of heroin, initial encounter
178.   T40.1X6D           Underdosing of heroin, subsequent encounter
179.   T40.1X6S           Underdosing of heroin, sequela
180.   T40.2X1            Poisoning by other opioids, accidental (unintentional)
181.   T40.2X1A           Poisoning by other opioids, accidental (unintentional), initial
                          encounter
182.   T40.2X1D           Poisoning by other opioids, accidental (unintentional), subsequent
                          encounter
183.   T40.2X1S           Poisoning by other opioids, accidental (unintentional), sequela
184.   T40.2X2            Poisoning by other opioids, intentional self-harm
185.   T40.2X2A           Poisoning by other opioids, intentional self-harm, initial encounter
186.   T40.2X2D           Poisoning by other opioids, intentional self-harm, subsequent
                          encounter
187.   T40.2X2S           Poisoning by other opioids, intentional self-harm, sequela
188.   T40.2X3            Poisoning by other opioids, assault
189.   T40.2X3A           Poisoning by other opioids, assault, initial encounter
190.   T40.2X3D           Poisoning by other opioids, assault, subsequent encounter
191.   T40.2X3S           Poisoning by other opioids, assault, sequela
192.   T40.2X4            Poisoning by other opioids, undetermined
193.   T40.2X4A           Poisoning by other opioids, undetermined, initial encounter
194.   T40.2X4D           Poisoning by other opioids, undetermined, subsequent encounter
195.   T40.2X4S           Poisoning by other opioids, undetermined, sequela
196.   T40.3X1            Poisoning by methadone, accidental (unintentional)
197.   T40.3X1A           Poisoning by methadone, accidental (unintentional), initial encounter
198.   T40.3X1D           Poisoning by methadone, accidental (unintentional), subsequent
                          encounter
199.   T40.3X1S           Poisoning by methadone, accidental (unintentional), sequela
200.   T40.3X2            Poisoning by methadone, intentional self-harm
201.   T40.3X2A           Poisoning by methadone, intentional self-harm, initial encounter
202.   T40.3X2D           Poisoning by methadone, intentional self-harm, subsequent encounter
203.   T40.3X2S           Poisoning by methadone, intentional self-harm, sequela

                                      Third-Party Payor Abatement Claim Form
                                                                                                            page 17
       19-23649-rdd   Doc 3121    Filed 07/08/21 Entered 07/08/21 00:40:22                    Main Document
                                           Pg 151 of 1021

204.   T40.3X3            Poisoning by methadone, assault
205.   T40.3X3A           Poisoning by methadone, assault, initial encounter
206.   T40.3X3D           Poisoning by methadone, assault, subsequent encounter
207.   T40.3X3S           Poisoning by methadone, assault, sequela
208.   T40.3X4            Poisoning by methadone, undetermined
209.   T40.3X4A           Poisoning by methadone, undetermined, initial encounter
210.   T40.3X4D           Poisoning by methadone, undetermined, subsequent encounter
211.   T40.3X4S           Poisoning by methadone, undetermined, sequela
212.   T40.4              Poisoning by, adverse effect of and underdosing of other synthetic
                          narcotics
213.   T40.41             Poisoning by, adverse effect of and underdosing of fentanylor fentanyl
                          analogs
214.   T40.411            Poisoning by fentanyl or fentanyl analogs, accidental (unintentional)
215.   T40.411A           Poisoning by fentanyl or fentanyl analogs, accidental (unintentional),
                          initial encounter
216.   T40.411D           Poisoning by fentanyl or fentanyl analogs, accidental (unintentional),
                          subsequent encounter
217.   T40.411S           Poisoning by fentanyl or fentanyl analogs, accidental (unintentional),
                          sequela
218.   T40.412            Poisoning by fentanyl or fentanyl analogs, intentional self-harm
219.   T40.412A           Poisoning by fentanyl or fentanyl analogs, intentional self-harm,
                          initial encounter
220.   T40.412D           Poisoning by fentanyl or fentanyl analogs, intentional self-harm,
                          subsequent encounter
221.   T40.412S           Poisoning by fentanyl or fentanyl analogs, intentional self-harm,
                          sequela
222.   T40.413            Poisoning by fentanyl or fentanyl analogs, assault
223.   T40.413A           Poisoning by fentanyl or fentanyl analogs, assault, initial encounter
224.   T40.413D           Poisoning by fentanyl or fentanyl analogs, assault, subsequent
                          encounter
225.   T40.413S           Poisoning by fentanyl or fentanyl analogs, assault, sequela
226.   T40.414            Poisoning by fentanyl or fentanyl analogs, undetermined
227.   T40.414A           Poisoning by fentanyl or fentanyl analogs, undetermined, initial
                          encounter
228.   T40.414D           Poisoning by fentanyl or fentanyl analogs, undetermined, subsequent
                          encounter
229.   T40.414S           Poisoning by fentanyl or fentanyl analogs, undetermined, sequela
230.   T40.415            Adverse effect of fentanyl or fentanyl analogs
231.   T40.415A           Adverse effect of fentanyl or fentanyl analogs, initial encounter
232.   T40.415D           Adverse effect of fentanyl or fentanyl analogs, subsequent encounter
233.   T40.415S           Adverse effect of fentanyl or fentanyl analogs, sequela

                                      Third-Party Payor Abatement Claim Form
                                                                                                              page 18
       19-23649-rdd   Doc 3121    Filed 07/08/21 Entered 07/08/21 00:40:22                  Main Document
                                           Pg 152 of 1021

234.   T40.416            Underdosing of fentanyl or fentanyl analogs
235.   T40.416A           Underdosing of fentanyl or fentanyl analogs, initial encounter
236.   T40.416D           Underdosing of fentanyl or fentanyl analogs, subsequent encounter
237.   T40.416S           Underdosing of fentanyl or fentanyl analogs, sequela
238.   T40.42             Poisoning by, adverse effect of and underdosing of tramadol
239.   T40.421            Poisoning by tramadol, accidental (unintentional)
240.   T40.421A           Poisoning by tramadol, accidental (unintentional), initial encounter
241.   T40.421D           Poisoning by tramadol, accidental (unintentional), subsequent
                          encounter
242.   T40.421S           Poisoning by tramadol, accidental (unintentional), sequela
243.   T40.422            Poisoning by tramadol, intentional self-harm
244.   T40.422A           Poisoning by tramadol, intentional self-harm, initial encounter
245.   T40.422D           Poisoning by tramadol, intentional self-harm, subsequent encounter
246.   T40.422S           Poisoning by tramadol, intentional self-harm, sequela
247.   T40.423            Poisoning by tramadol, assault
248.   T40.423A           Poisoning by tramadol, assault, initial encounter
249.   T40.423D           Poisoning by tramadol, assault, subsequent encounter
250.   T40.423S           Poisoning by tramadol, assault, sequela
251.   T40.424            Poisoning by tramadol, undetermined
252.   T40.424A           Poisoning by tramadol, undetermined, initial encounter
253.   T40.424D           Poisoning by tramadol, undetermined, subsequent encounter
254.   T40.424S           Poisoning by tramadol, undetermined, sequela
255.   T40.425            Adverse effect of tramadol
256.   T40.425A           Adverse effect of tramadol, initial encounter
257.   T40.425D           Adverse effect of tramadol, subsequent encounter
258.   T40.425S           Adverse effect of tramadol, sequela
259.   T40.426            Underdosing of tramadol
260.   T40.426A           Underdosing of tramadol, initial encounter
261.   T40.426D           Underdosing of tramadol, subsequent encounter
262.   T40.426S           Underdosing of tramadol, sequela
263.   T40.49             Poisoning by, adverse effect of and underdosing of other synthetic
                          narcotics
264.   T40.491            Poisoning by other synthetic narcotics, accidental (unintentional)
265.   T40.491A           Poisoning by other synthetic narcotics, accidental (unintentional),
                          initial encounter
266.   T40.491D           Poisoning by other synthetic narcotics, accidental (unintentional),
                          subsequent encounter
267.   T40.491S           Poisoning by other synthetic narcotics, accidental (unintentional),
                          sequela

                                      Third-Party Payor Abatement Claim Form
                                                                                                            page 19
       19-23649-rdd   Doc 3121    Filed 07/08/21 Entered 07/08/21 00:40:22                  Main Document
                                           Pg 153 of 1021

268.   T40.492            Poisoning by other synthetic narcotics, intentional self-harm
269.   T40.492A           Poisoning by other synthetic narcotics, intentional self-harm, initial
                          encounter
270.   T40.492D           Poisoning by other synthetic narcotics, intentional self-harm,
                          subsequent encounter
271.   T40.492S           Poisoning by other synthetic narcotics, intentional self-harm, sequela
272.   T40.493            Poisoning by other synthetic narcotics, assault
273.   T40.493A           Poisoning by other synthetic narcotics, assault, initial encounter
274.   T40.493D           Poisoning by other synthetic narcotics, assault, subsequent encounter
275.   T40.493S           Poisoning by other synthetic narcotics, assault, sequela
276.   T40.494            Poisoning by other synthetic narcotics, undetermined
277.   T40.494A           Poisoning by other synthetic narcotics, undetermined, initial
                          encounter
278.   T40.494D           Poisoning by other synthetic narcotics, undetermined, subsequent
                          encounter
279.   T40.494S           Poisoning by other synthetic narcotics, undetermined, sequela
280.   T40.495            Adverse effect of other synthetic narcotics
281.   T40.495A           Adverse effect of other synthetic narcotics, initial encounter
282.   T40.495D           Adverse effect of other synthetic narcotics, subsequent encounter
283.   T40.495S           Adverse effect of other synthetic narcotics, sequela
284.   T40.496            Underdosing of other synthetic narcotics
285.   T40.496A           Underdosing of other synthetic narcotics, initial encounter
286.   T40.496D           Underdosing of other synthetic narcotics, subsequent encounter
287.   T40.496S           Underdosing of other synthetic narcotics, sequela
288.   T40.4X             Poisoning by, adverse effect of and underdosing of other synthetic
                          narcotics
289.   T40.4X1            Poisoning by other synthetic narcotics, accidental (unintentional)
290.   T40.4X1A           Poisoning by other synthetic narcotics, accidental (unintentional),
                          initial encounter
291.   T40.4X1D           Poisoning by other synthetic narcotics, accidental (unintentional),
                          subsequent encounter
292.   T40.4X1S           Poisoning by other synthetic narcotics, accidental (unintentional),
                          sequela
293.   T40.4X2            Poisoning by other synthetic narcotics, intentional self-harm
294.   T40.4X2A           Poisoning by other synthetic narcotics, intentional self-harm, initial
                          encounter
295.   T40.4X2D           Poisoning by other synthetic narcotics, intentional self-harm,
                          subsequent encounter
296.   T40.4X2S           Poisoning by other synthetic narcotics, intentional self-harm, sequela
297.   T40.4X3            Poisoning by other synthetic narcotics, assault
298.   T40.4X3A           Poisoning by other synthetic narcotics, assault, initial encounter

                                      Third-Party Payor Abatement Claim Form
                                                                                                            page 20
       19-23649-rdd   Doc 3121    Filed 07/08/21 Entered 07/08/21 00:40:22                    Main Document
                                           Pg 154 of 1021

299.   T40.4X3D           Poisoning by other synthetic narcotics, assault, subsequent encounter
300.   T40.4X3S           Poisoning by other synthetic narcotics, assault, sequela
301.   T40.4X4            Poisoning by other synthetic narcotics, undetermined
302.   T40.4X4A           Poisoning by other synthetic narcotics, undetermined, initial
                          encounter
303.   T40.4X4D           Poisoning by other synthetic narcotics, undetermined, subsequent
                          encounter
304.   T40.4X4S           Poisoning by other synthetic narcotics, undetermined, sequela
305.   T40.4X5            Adverse effect of other synthetic narcotics
306.   T40.4X5A           Adverse effect of other synthetic narcotics, initial encounter
307.   T40.4X5D           Adverse effect of other synthetic narcotics, subsequent encounter
308.   T40.4X5S           Adverse effect of other synthetic narcotics, sequela
309.   T40.4X6            Underdosing of other synthetic narcotics
310.   T40.4X6A           Underdosing of other synthetic narcotics, initial encounter
311.   T40.4X6D           Underdosing of other synthetic narcotics, subsequent encounter
312.   T40.4X6S           Underdosing of other synthetic narcotics, sequela
313.   T40.601            Poisoning by unspecified narcotics, accidental (unintentional)
314.   T40.601A           Poisoning by unspecified narcotics, accidental (unintentional), initial
                          encounter
315.   T40.601D           Poisoning by unspecified narcotics, accidental (unintentional),
                          subsequent encounter
316.   T40.601S           Poisoning by unspecified narcotics, accidental (unintentional), sequela
317.   T40.602            Poisoning by unspecified narcotics, intentional self-harm
318.   T40.602A           Poisoning by unspecified narcotics, intentional self-harm, initial
                          encounter
319.   T40.602D           Poisoning by unspecified narcotics, intentional self-harm, subsequent
                          encounter
320.   T40.602S           Poisoning by unspecified narcotics, intentional self-harm, sequela
321.   T40.603            Poisoning by unspecified narcotics, assault
322.   T40.603A           Poisoning by unspecified narcotics, assault, initial encounter
323.   T40.603D           Poisoning by unspecified narcotics, assault, subsequent encounter
324.   T40.603S           Poisoning by unspecified narcotics, assault, sequela
325.   T40.604            Poisoning by unspecified narcotics, undetermined
326.   T40.604A           Poisoning by unspecified narcotics, undetermined, initial encounter
327.   T40.604D           Poisoning by unspecified narcotics, undetermined, subsequent
                          encounter
328.   T40.604S           Poisoning by unspecified narcotics, undetermined, sequela
329.   T40.691            Poisoning by other narcotics, accidental (unintentional)
330.   T40.691A           Poisoning by other narcotics, accidental (unintentional), initial
                          encounter

                                      Third-Party Payor Abatement Claim Form
                                                                                                              page 21
       19-23649-rdd   Doc 3121    Filed 07/08/21 Entered 07/08/21 00:40:22                  Main Document
                                           Pg 155 of 1021

331.   T40.691D           Poisoning by other narcotics, accidental (unintentional), subsequent
                          encounter
332.   T40.691S           Poisoning by other narcotics, accidental (unintentional), sequela
333.   T40.692            Poisoning by other narcotics, intentional self-harm
334.   T40.692A           Poisoning by other narcotics, intentional self-harm, initial encounter
335.   T40.692D           Poisoning by other narcotics, intentional self-harm, subsequent
                          encounter
336.   T40.692S           Poisoning by other narcotics, intentional self-harm, sequela
337.   T40.693            Poisoning by other narcotics, assault
338.   T40.693A           Poisoning by other narcotics, assault, initial encounter
339.   T40.693D           Poisoning by other narcotics, assault, subsequent encounter
340.   T40.693S           Poisoning by other narcotics, assault, sequela
341.   T40.694            Poisoning by other narcotics, undetermined
342.   T40.694A           Poisoning by other narcotics, undetermined, initial encounter
343.   T40.694D           Poisoning by other narcotics, undetermined, subsequent encounter
344.   T40.694S           Poisoning by other narcotics, undetermined, sequela
345.   F11.20             Opioid Dependence uncomplicated
346.   F11.21             Opioid Dependence in remission
347.   F11.22             Opioid dependence with intoxication
348.   F11.220            Opioid Dependence uncomplicated
349.   F11.221            Opioid Dependence delirium
350.   F11.222            Opioid dependence w intoxication with perceptual disturbance
351.   F11.229            Opioid Dependence unspecified
352.   F11.23             Opioid Dependence with withdrawal
353.   F11.24             Opioid Dependence with opioid-induced mood disorder
354.   F11.25             Opioid Dependence with opioid-induced psychotic disorder
355.   F11.250            Opioid Dependence with delusions
356.   F11.251            Opioid Dependence with hallucinations
357.   F11.259            Opioid Dependence unspecified
358.   F11.28             Opioid Dependence with other opioid-induced disorder
359.   F11.281            Opioid Dependence with opioid-induced sexual dysfunction
360.   F11.282            Opioid Dependence with opioid-induced sleep disorder
361.   F11.288            Opioid Dependence with other opioid-induced disorder




                                      Third-Party Payor Abatement Claim Form
                                                                                                            page 22
19-23649-rdd   Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22     Main Document
                                     Pg 156 of 1021

                          [Remainder of Page Intentionally Left Blank]




                                Third-Party Payor Abatement Claim Form
                                                                                         page 23
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 157 of 1021




                             [Page Intentionally Left Blank]
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 158 of 1021




           APPENDIX B: Maximum Eligible Amount Calculation Methodology

TPP Claimants shall use the following methodology for calculating the Maximum Eligible
Amount distributable to them:

For the period of January 1, 2008 through December 31, 2019, provide the following:

   1. The number of subscribers or dependents covered under the TPP Claimant’s plan during
      some or all of the period from January 1, 2008 through December 31, 2019 (each, a
      “Unique Member”) who were prescribed one or more of the drugs identified on the NDC
      List.

   2. The number of unique prescriptions paid, all or in part, by your plan for the drugs
      identified on the NDC List.

   3. The total final dollars paid by your plan for the prescriptions for the drugs identified in 2
      above.

   4. The number of Unique Members identified in 1 above who were diagnosed with an
      Opioid Use Disorder, using one or more of the codes on the OUD ICD 10 List.

   5. For the Unique Members identified in 4 above, the total dollar amount of medical claims
      with the ICD, CPT, or HCPS codes on the OUD Medical Claims Codes List, paid for
      those Unique Members.

The NDC List, OUD ICD 10 List, and OUD Medical Claims Codes List will be attached to and
included with the Third-Party PayorTPP Abatement Claim Form.




                                                18
19-23649-rdd         Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                      Main Document
                                              Pg 159 of 1021




                                 APPENDIX C: Approved MAT Expenses

Approved MAT Expenses. All or part of the expenses incurred by TPP Authorized Recipients for
Allowed MAT Therapy, defined as claims paid for the following therapies or under the
following ICD/CPT/HCPS codes:

1.        Medication Assisted Treatment (MAT): Assigned ICD-10 code F11.20 (convert to
          ICD-9 304.00, 304.01, and 304.02) for opioid dependence.
2.        Visit type: Adult Wellness Visit (AWV) or acute visit for Opioid Use
          Disorder/Dependence Comprehensive evaluation of new patient or established patient
          for suitableness for buprenorphine treatment.
3.        New Patient: code 99205, 99201
4.        Established Patient: code 99211-99215
5.        Visit type: MAT medication induction.
6.        Established Patient E/M: 99211–99215
7.        Patient Consult: 99241-45(*)15
8.        Telephonic: 99241 can only be used as telephonic prescriber-to-prescriber consultation
          regarding a patient. Patient cannot be present.
9.        Prolonged visits codes (99354, 99355) (*)
10.       30-74 minutes: 99354(*)
11.       75-104 minutes: 99355(*)
12.       105+ minutes: 99354+99355x2(*)
13.       Visit type: MAT medication/maintenance. Acute visit for OUD/opioid dependence.
14.       Established Patient: 99212-15
15.       SBIRT substance abuse and structured screening and brief intervention services: 99408
          (can be offered and billed for naloxone education.)
16.       CPT/Prof HCPC/FAC
17.       99214 – E/M office visit/G0480 – UDT definitive
18.       99213 – E/M office visit/H0015 - IOP
19.       99285 – E/M ER visit/H2035 – drug treatment program per hour
20.       99215 – E/M office visit/G0481 – UDT definitive
21.       80307 – UDT presumptive/H0010 – acute/subacute detox
22.       99232 – E/M inpatient visit/H2036 - drug treatment program per diem


15
      Codes followed by an asterisk (*) have been identified as frequently subject to abuse and are being reviewed.


                                                          19
19-23649-rdd   Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                      Pg 160 of 1021



23.    99233 – E/M inpatient visit/G0463 – outpatient clinic visit
24.    99223 – E/M inpatient visit/H0011 - acute/subacute detox
25.    99284 – E/M ER visit/H0007 outpatient crisis intervention
26.    99204 – E/M office visit/G0482 – UDT definitive
27.    99231 – E/M inpatient visit/G0483 – UDT definitive
28.    99205 – E/M office visit/H0001 – alcohol and/or drug treatment assessment
29.    99220 – E/M observation/H0020 – alcohol and/or drug treatment – methadone
       administration
30.    99443 – E/M telephone service/H0050 – alcohol and/or drug treatment, brief
       intervention
31.    99283 – E/M ER visit/G0396 - alcohol and/or substance abuse structured assessment
       and brief intervention (15 to 30 mins)
32.    99212 – E/M office visit/G0397 - alcohol and/or substance abuse structured
       assessment and brief intervention (more than 30 mins)
33.    96372 - Therapeutic, prophylactic, or diagnostic injection (specify material injected);
       subcutaneous or intramuscular
34.    J2315 - Injection, naltrexone, depot form, 1 mg
35.    3E023GC - Introduction of other therapeutic substance into muscle, percutaneous
       approach
36.    96372 - Therapeutic, prophylactic, or diagnostic injection (specify material injected);
       subcutaneous or intramuscular (same as Vivitrol)
37.    Q9991 – Injection, buprenorphine extended-release (Sublocade), less than or equal to
       100 mg
38.    Q9992 – Injection, buprenorphine extended-release (Sublocade), greater than 100 mg
39.    G2067 Medication assisted treatment, methadone; weekly bundle including dispensing
       and/or administration, substance use counseling, individual and group therapy, and
       toxicology testing, if performed (provision of the services by a Medicare-enrolled
       Opioid Treatment Program)
40.    G2068 Medication assisted treatment, buprenorphine (oral); weekly bundle including
       dispensing and/or administration, substance use counseling, individual and group
       therapy, and toxicology testing if performed (provision of the services by a Medicare-
       enrolled Opioid Treatment Program)
41.    G2069 – Medication assisted treatment, buprenorphine (injectable); weekly bundle
       including dispensing and/ or administration, substance use counseling, individual and
       group therapy, and toxicology testing if performed (provision of the services by a
       Medicare-enrolled Opioid Treatment Program)
42.    G2070 Medication assisted treatment, buprenorphine (implant insertion); weekly
       bundle including dispensing and/or administration, substance use counseling,


                                               20
19-23649-rdd    Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                      Pg 161 of 1021



       individual and group therapy, and toxicology testing if performed (provision of the
       services by a Medicare-enrolled Opioid Treatment Program)
43.    G2071 Medication assisted treatment, buprenorphine (implant removal); weekly
       bundle including dispensing and/or administration, substance use counseling,
       individual and group therapy, and toxicology testing if performed (provision of the
       services by a Medicare enrolled Opioid Treatment Program)
44.    G2072 Medication assisted treatment, buprenorphine (implant insertion and removal);
       weekly bundle including dispensing and/or administration, substance use counseling,
       individual and group therapy, and toxicology testing if performed (provision of the
       services by a Medicare enrolled Opioid Treatment Program)
45.    G2073 Medication assisted treatment, naltrexone; weekly bundle including dispensing
       and/or administration, substance use counseling, individual and group therapy, and
       toxicology testing if performed (provision of the services by a Medicare-enrolled
       Opioid Treatment Program)
46.    G2074 – Medication assisted treatment, weekly bundle not including the drug,
       including substance use counseling, individual and group therapy, and toxicology
       (provision of the services by a Medicare-enrolled opioid treatment program)
47.    G2075 Medication assisted treatment, medication not otherwise specified; weekly
       bundle including dispensing and/or administration, substance use counseling,
       individual and group therapy, and toxicology testing, if performed (provision of the
       services by a Medicare-enrolled opioid treatment program)
48.    G2076 Intake activities, including initial medical examination that is a complete, fully
       documented physical evaluation and initial assessment by a program physician or a
       primary care physician, or an authorized health care professional under the supervision
       of a program physician qualified personnel that includes preparation of a treatment
       plan that includes the patient’s short-term goals and the tasks the patient must perform
       to complete the short-term goals; the patient’s requirements for education, vocational
       rehabilitation, and employment; and the medical, psycho- social, economic, legal, or
       other supportive services that a patient needs, conducted by qualified personnel
       (provision of the services by a Medicare-enrolled opioid treatment program)
49.    G2077 Periodic assessment; assessing periodically by qualified personnel to determine
       the most appropriate combination of services and treatment (provision of the services
       by a Medicare-enrolled opioid treatment program)
50.    G2078 Take home supply of methadone; up to 7 additional day supply (provision of
       the services by a Medicare-enrolled opioid treatment program)
51.    G2079 Take home supply of buprenorphine (oral); up to 7 additional day supply
       (provision of the services by a Medicare-enrolled opioid treatment program)
52.    G2080 Each additional 30 minutes of counseling in a week of medication assisted
       treatment, (provision of the services by a Medicare-enrolled opioid treatment program)
53.    G2086 –Office-based treatment for opioid use disorder, including development of the
       treatment plan, care coordination, individual therapy and group therapy and


                                               21
19-23649-rdd    Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22          Main Document
                                      Pg 162 of 1021



       counseling; at least 70 minutes in the first calendar month
54.    G2087 – Office-based treatment for opioid use disorder, including care coordination,
       individual therapy and group therapy and counseling; at least 60 minutes in a
       subsequent calendar month
55.    G0516 – Insertion of non-biodegradable drug delivery implants, 4 or more (services for
       subdermal rod implant)
56.    G0517 – Removal of non-biodegradable drug delivery implants, 4 or more (services
       for subdermal implants)
57.    G0518 – Removal with reinsertion, non-biodegradable drug delivery implants, 4 or
       more (services for subdermal implants)
58.    G2215 – Take home supply of nasal naxolone (provision of the services by a Medicare
       enrolled opioid treatment program)
59.    G2216 – Take home supply of injectable naxolone (provision of the services by a
       Medicare enrolled opioid treatment program)
60.    11981 – Insertion of single non-biodegradable implant
61.    11982 – Removal of single non-biodegradable implant
62.    11983 – Removal and re-insertion of single nonbiodegradable implant
63.    17999 – unlisted procedure, skin, mucous mem
64.    S9475 –Ambulatory setting substance abuse treatment or detoxification services
65.    H0020 ALCOHL &OR RX SRVC; METHADONE ADMIN &OR SERVICE
66.    H0033 ORAL MEDICATION ADMIN DIRECT OBSERVATION
67.    J3490 - Buprenorphine extended-release injection, for subcutaneous use (Sublocade)
68.    J0570 – Buprenorphine implant, 74.2 mg; Physician office and Outpatient
69.    J0571 BUPRENORPHINE ORAL 1 MG
70.    J0572 BUPRENORPHINE/NALOXONE ORAL </=TO 3 MG BPN
71.    J0573 BUPRENORPHNE/NALOXONE ORAL >3 MG BUT </=6 MG BPN
72.    J0574 BUPRENORPHINE/NLX ORAL >6 MG BUT </=TO 10 MG BPN
73.    J0575 BUPRENORPHINE/NALOXONE ORAL >10 MG BUPRENORPHINE
74.    J1230 Methadone
75.    J2315 INJECTION NALTREXONE DEPOT FORM 1 MG
76.    S0109 METHADONE ORAL 5MG
77.    Rev Code 900 + H0020 (methadone)
78.    Rev Code 900 + H0001 or H0004 or H0005 or H0006
79.    Bunavail (buprenorphine with naloxone) Buccal Film; Buprenorphine with naloxone
       Sublingual Tablet/Film; Cassipa (buprenorphine with naloxone) Sublingual Film;


                                               22
19-23649-rdd   Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22          Main Document
                                     Pg 163 of 1021



       Suboxone (buprenorphine with naloxone) Sublingual Film; Probuphine
       (buprenorphine); Subutex (buprenorphine); Sublocade (buprenorphine extended-
       release) injection; Zubsolv (buprenorphine with naloxone) Sublingual Tablet; Vivitrol
       (naltrexone for extended-release); Methadone
80.    65200010100760        BUPRENORPHIN SUB 2MG
81.    65200010100760        BUPRENORPHINE 2 MG TABLET SL
82.    65200010100760        SUBUTEX SUB 2MG
83.    65200010100780        BUPRENORPHIN SUB 8MG
84.    65200010100780        BUPRENORPHINE 8 MG TABLET SL
85.    65200010100780        SUBUTEX SUB 8MG
86.    65200010102320        PROBUPHINE IMP KIT 74.2
87.    65200010200710        ZUBSOLV SUB 0.7-0.18
88.    65200010200715        ZUBSOLV SUB 1.4-0.36
89.    65200010200720        BUPREN/NALOX SUB 2-0.5MG
90.    65200010200720        BUPRENORPHN-NALOXN 2-0.5 MG SL
91.    65200010200720        SUBOXONE SUB 2-0.5MG
92.    65200010200720        SUBOXONE SUB 2MG
93.    65200010200725        ZUBSOLV 2.9-0.71 MG TABLET SL
94.    65200010200732        ZUBSOLV SUB 5.7-1.4
95.    65200010200740        BUPREN/NALOX SUB 8-2MG
96.    65200010200740        BUPRENORPHIN-NALOXON 8-2 MG SL
97.    65200010200740        SUBOXONE SUB 8-2MG
98.    65200010200740        SUBOXONE SUB 8MG
99.    65200010200745        ZUBSOLV SUB 8.6-2.1
100.   65200010200760        ZUBSOLV 11.4-2.9 MG TABLET SL
101.   65200010208220        BUPREN/NALOX MIS 2-0.5MG
102.   65200010208220        SUBOXONE MIS 2-0.5MG
103.   65200010208230        BUPREN/NALOX MIS 4-1MG
104.   65200010208230        SUBOXONE MIS 4-1MG
105.   65200010208240        BUPREN/NALOX MIS 8-2MG
106.   65200010208240        SUBOXONE MIS 8-2MG
107.   65200010208250        BUPREN/NALOX MIS 12-3MG
108.   65200010208250        SUBOXONE MIS 12-3MG


                                             23
19-23649-rdd     Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22          Main Document
                                     Pg 164 of 1021



109.   65200010208260       BUNAVAIL MIS 2.1-0.3
110.   65200010208270       BUNAVAIL MIS 4.2-0.7
111.   65200010208280       BUNAVAIL MIS 6.3-1MG
112.   93400030001920       VIVITROL INJ 380MG
113.   93400030100305       DEPADE TAB 50MG
114.   93400030100305       NALTREXONE TAB 50MG
115.   93400030100305       REVIA TAB 50MG
116.   93409902502320       NALTREXONE IMP
117.   6520001000E520       SUBLOCADE INJ 100/0.5
118.   6520001000E530       SUBLOCADE INJ 300/1.5
119.   F11.1                Opioid abuse
120.   F11.10               Opioid abuse, uncomplicated
121.   F11.11               Opioid abuse, in remission
122.   F11.12               Opioid abuse with intoxication
123.   F11.120              Opioid abuse with intoxication, uncomplicated
124.   F11.121              Opioid abuse with intoxication delirium
125.   F11.122              Opioid abuse with intoxication with perceptual disturbance
126.   F11.129              Opioid abuse with intoxication, unspecified
127.   F11.13               Opioid abuse with withdrawal
128.   F11.14               Opioid abuse with opioid-induced mood disorder
129.   F11.15               Opioid abuse with opioid-induced psychotic disorder
130.   F11.150              Opioid abuse with opioid-induced psychotic disorder with
                            delusions
131.   F11.151              Opioid abuse with opioid-induced psychotic disorder with
                            hallucinations
132.   F11.159              Opioid abuse     with   opioid-induced    psychotic   disorder,
                            unspecified
133.   F11.18               Opioid abuse with other opioid-induced disorder
134.   F11.181              Opioid abuse with opioid-induced sexual dysfunction
135.   F11.182              Opioid abuse with opioid-induced sleep disorder
136.   F11.188              Opioid abuse with other opioid-induced disorder
137.   F11.19               Opioid abuse with unspecified opioid-induced disorder
138.   T40.0X1              Poisoning by opium, accidental (unintentional)


                                           24
19-23649-rdd    Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22          Main Document
                                    Pg 165 of 1021



139.   T40.0X1A            Poisoning by opium, accidental (unintentional), initial
                           encounter
140.   T40.0X1D            Poisoning by opium, accidental (unintentional), subsequent
                           encounter
141.   T40.0X1S            Poisoning by opium, accidental (unintentional), sequela
142.   T40.0X2             Poisoning by opium, intentional self-harm
143.   T40.0X2A            Poisoning by opium, intentional self-harm, initial encounter
144.   T40.0X2D            Poisoning by opium, intentional self-harm, subsequent
                           encounter
145.   T40.0X2S            Poisoning by opium, intentional self-harm, sequela
146.   T40.0X3             Poisoning by opium, assault
147.   T40.0X3A            Poisoning by opium, assault, initial encounter
148.   T40.0X3D            Poisoning by opium, assault, subsequent encounter
149.   T40.0X3S            Poisoning by opium, assault, sequela
150.   T40.0X4             Poisoning by opium, undetermined
151.   T40.0X4A            Poisoning by opium, undetermined, initial encounter
152.   T40.0X4D            Poisoning by opium, undetermined, subsequent encounter
153.   T40.0X4S            Poisoning by opium, undetermined, sequela
154.   T40.1               Poisoning by and adverse effect of heroin
155.   T40.1X              Poisoning by and adverse effect of heroin
156.   T40.1X1             Poisoning by heroin, accidental (unintentional)
157.   T40.1X1A            Poisoning by heroin, accidental (unintentional), initial
                           encounter
158.   T40.1X1D            Poisoning by heroin, accidental (unintentional), subsequent
                           encounter
159.   T40.1X1S            Poisoning by heroin, accidental (unintentional), sequela
160.   T40.1X2             Poisoning by heroin, intentional self-harm
161.   T40.1X2A            Poisoning by heroin, intentional self-harm, initial encounter
162.   T40.1X2D            Poisoning by heroin, intentional self-harm, subsequent
                           encounter
163.   T40.1X2S            Poisoning by heroin, intentional self-harm, sequela
164.   T40.1X3             Poisoning by heroin, assault
165.   T40.1X3A            Poisoning by heroin, assault, initial encounter
166.   T40.1X3D            Poisoning by heroin, assault, subsequent encounter


                                           25
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                   Pg 166 of 1021



167.   T40.1X3S           Poisoning by heroin, assault, sequela
168.   T40.1X4            Poisoning by heroin, undetermined
169.   T40.1X4A           Poisoning by heroin, undetermined, initial encounter
170.   T40.1X4D           Poisoning by heroin, undetermined, subsequent encounter
171.   T40.1X4S           Poisoning by heroin, undetermined, sequela
172.   T40.1X5            Adverse effect of heroin
173.   T40.1X5A           Adverse effect of heroin, initial encounter
174.   T40.1X5D           Adverse effect of heroin, subsequent encounter
175.   T40.1X5S           Adverse effect of heroin, sequela
176.   T40.1X6            Underdosing of heroin
177.   T40.1X6A           Underdosing of heroin, initial encounter
178.   T40.1X6D           Underdosing of heroin, subsequent encounter
179.   T40.1X6S           Underdosing of heroin, sequela
180.   T40.2X1            Poisoning by other opioids, accidental (unintentional)
181.   T40.2X1A           Poisoning by other opioids, accidental (unintentional), initial
                          encounter
182.   T40.2X1D           Poisoning by other opioids, accidental (unintentional),
                          subsequent encounter
183.   T40.2X1S           Poisoning by other opioids, accidental (unintentional), sequela
184.   T40.2X2            Poisoning by other opioids, intentional self-harm
185.   T40.2X2A           Poisoning by other opioids, intentional self-harm, initial
                          encounter
186.   T40.2X2D           Poisoning by other opioids, intentional self-harm, subsequent
                          encounter
187.   T40.2X2S           Poisoning by other opioids, intentional self-harm, sequela
188.   T40.2X3            Poisoning by other opioids, assault
189.   T40.2X3A           Poisoning by other opioids, assault, initial encounter
190.   T40.2X3D           Poisoning by other opioids, assault, subsequent encounter
191.   T40.2X3S           Poisoning by other opioids, assault, sequela
192.   T40.2X4            Poisoning by other opioids, undetermined
193.   T40.2X4A           Poisoning by other opioids, undetermined, initial encounter
194.   T40.2X4D           Poisoning by other opioids, undetermined, subsequent
                          encounter
195.   T40.2X4S           Poisoning by other opioids, undetermined, sequela


                                          26
19-23649-rdd     Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22          Main Document
                                     Pg 167 of 1021



196.   T40.3X1              Poisoning by methadone, accidental (unintentional)
197.   T40.3X1A             Poisoning by methadone, accidental (unintentional), initial
                            encounter
198.   T40.3X1D             Poisoning by methadone, accidental (unintentional), subsequent
                            encounter
199.   T40.3X1S             Poisoning by methadone, accidental (unintentional), sequela
200.   T40.3X2              Poisoning by methadone, intentional self-harm
201.   T40.3X2A             Poisoning by methadone,        intentional self-harm,     initial
                            encounter
202.   T40.3X2D             Poisoning by methadone, intentional self-harm, subsequent
                            encounter
203.   T40.3X2S             Poisoning by methadone, intentional self-harm, sequela
204.   T40.3X3              Poisoning by methadone, assault
205.   T40.3X3A             Poisoning by methadone, assault, initial encounter
206.   T40.3X3D             Poisoning by methadone, assault, subsequent encounter
207.   T40.3X3S             Poisoning by methadone, assault, sequela
208.   T40.3X4              Poisoning by methadone, undetermined
209.   T40.3X4A             Poisoning by methadone, undetermined, initial encounter
210.   T40.3X4D             Poisoning by methadone, undetermined, subsequent encounter
211.   T40.3X4S             Poisoning by methadone, undetermined, sequela
212.   T40.4                Poisoning by, adverse effect of and underdosing of other
                            synthetic narcotics
213.   T40.41               Poisoning by, adverse effect of and underdosing of fentanylor
                            fentanyl analogs
214.   T40.411              Poisoning by fentanyl or fentanyl analogs, accidental
                            (unintentional)
215.   T40.411A             Poisoning by fentanyl or fentanyl analogs, accidental
                            (unintentional), initial encounter
216.   T40.411D             Poisoning by fentanyl or fentanyl analogs, accidental
                            (unintentional), subsequent encounter
217.   T40.411S             Poisoning by fentanyl or fentanyl analogs, accidental
                            (unintentional), sequela
218.   T40.412              Poisoning by fentanyl or fentanyl analogs, intentional self-harm
219.   T40.412A             Poisoning by fentanyl or fentanyl analogs, intentional self-
                            harm, initial encounter
220.   T40.412D             Poisoning by fentanyl or fentanyl analogs, intentional self-

                                            27
19-23649-rdd     Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                     Pg 168 of 1021



                            harm, subsequent encounter
221.   T40.412S             Poisoning by fentanyl or fentanyl analogs, intentional self-
                            harm, sequela
222.   T40.413              Poisoning by fentanyl or fentanyl analogs, assault
223.   T40.413A             Poisoning by fentanyl or fentanyl analogs, assault, initial
                            encounter
224.   T40.413D             Poisoning by fentanyl or fentanyl analogs, assault, subsequent
                            encounter
225.   T40.413S             Poisoning by fentanyl or fentanyl analogs, assault, sequela
226.   T40.414              Poisoning by fentanyl or fentanyl analogs, undetermined
227.   T40.414A             Poisoning by fentanyl or fentanyl analogs, undetermined, initial
                            encounter
228.   T40.414D             Poisoning by fentanyl or fentanyl analogs, undetermined,
                            subsequent encounter
229.   T40.414S             Poisoning by fentanyl or fentanyl analogs, undetermined,
                            sequela
230.   T40.415              Adverse effect of fentanyl or fentanyl analogs
231.   T40.415A             Adverse effect of fentanyl or fentanyl analogs, initial encounter
232.   T40.415D             Adverse effect of fentanyl or fentanyl analogs, subsequent
                            encounter
233.   T40.415S             Adverse effect of fentanyl or fentanyl analogs, sequela
234.   T40.416              Underdosing of fentanyl or fentanyl analogs
235.   T40.416A             Underdosing of fentanyl or fentanyl analogs, initial encounter
236.   T40.416D             Underdosing of fentanyl or fentanyl analogs, subsequent
                            encounter
237.   T40.416S             Underdosing of fentanyl or fentanyl analogs, sequela
238.   T40.42               Poisoning by, adverse effect of and underdosing of tramadol
239.   T40.421              Poisoning by tramadol, accidental (unintentional)
240.   T40.421A             Poisoning by tramadol, accidental (unintentional), initial
                            encounter
241.   T40.421D             Poisoning by tramadol, accidental (unintentional), subsequent
                            encounter
242.   T40.421S             Poisoning by tramadol, accidental (unintentional), sequela
243.   T40.422              Poisoning by tramadol, intentional self-harm
244.   T40.422A             Poisoning by tramadol, intentional self-harm, initial encounter



                                            28
19-23649-rdd     Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22                Main Document
                                     Pg 169 of 1021



245.   T40.422D             Poisoning by tramadol, intentional self-harm, subsequent
                            encounter
246.   T40.422S             Poisoning by tramadol, intentional self-harm, sequela
247.   T40.423              Poisoning by tramadol, assault
248.   T40.423A             Poisoning by tramadol, assault, initial encounter
249.   T40.423D             Poisoning by tramadol, assault, subsequent encounter
250.   T40.423S             Poisoning by tramadol, assault, sequela
251.   T40.424              Poisoning by tramadol, undetermined
252.   T40.424A             Poisoning by tramadol, undetermined, initial encounter
253.   T40.424D             Poisoning by tramadol, undetermined, subsequent encounter
254.   T40.424S             Poisoning by tramadol, undetermined, sequela
255.   T40.425              Adverse effect of tramadol
256.   T40.425A             Adverse effect of tramadol, initial encounter
257.   T40.425D             Adverse effect of tramadol, subsequent encounter
258.   T40.425S             Adverse effect of tramadol, sequela
259.   T40.426              Underdosing of tramadol
260.   T40.426A             Underdosing of tramadol, initial encounter
261.   T40.426D             Underdosing of tramadol, subsequent encounter
262.   T40.426S             Underdosing of tramadol, sequela
263.   T40.49               Poisoning by, adverse effect of and underdosing of other
                            synthetic narcotics
264.   T40.491              Poisoning by           other   synthetic   narcotics,     accidental
                            (unintentional)
265.   T40.491A             Poisoning by other synthetic               narcotics,     accidental
                            (unintentional), initial encounter
266.   T40.491D             Poisoning by other synthetic narcotics,                   accidental
                            (unintentional), subsequent encounter
267.   T40.491S             Poisoning by other             synthetic   narcotics,     accidental
                            (unintentional), sequela
268.   T40.492              Poisoning by other synthetic narcotics, intentional self-harm
269.   T40.492A             Poisoning by other synthetic narcotics, intentional self-harm,
                            initial encounter
270.   T40.492D             Poisoning by other synthetic narcotics, intentional self-harm,
                            subsequent encounter
271.   T40.492S             Poisoning by other synthetic narcotics, intentional self-harm,


                                              29
19-23649-rdd     Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22                     Main Document
                                     Pg 170 of 1021



                            sequela
272.   T40.493              Poisoning by other synthetic narcotics, assault
273.   T40.493A             Poisoning by other synthetic narcotics, assault, initial encounter
274.   T40.493D             Poisoning by other synthetic narcotics, assault, subsequent
                            encounter
275.   T40.493S             Poisoning by other synthetic narcotics, assault, sequela
276.   T40.494              Poisoning by other synthetic narcotics, undetermined
277.   T40.494A             Poisoning by other synthetic narcotics, undetermined, initial
                            encounter
278.   T40.494D             Poisoning by other             synthetic     narcotics,   undetermined,
                            subsequent encounter
279.   T40.494S             Poisoning by other synthetic narcotics, undetermined, sequela
280.   T40.495              Adverse effect of other synthetic narcotics
281.   T40.495A             Adverse effect of other synthetic narcotics, initial encounter
282.   T40.495D             Adverse effect of other synthetic narcotics, subsequent
                            encounter
283.   T40.495S             Adverse effect of other synthetic narcotics, sequela
284.   T40.496              Underdosing of other synthetic narcotics
285.   T40.496A             Underdosing of other synthetic narcotics, initial encounter
286.   T40.496D             Underdosing of other synthetic narcotics, subsequent encounter
287.   T40.496S             Underdosing of other synthetic narcotics, sequela
288.   T40.4X               Poisoning by, adverse effect of and underdosing of other
                            synthetic narcotics
289.   T40.4X1              Poisoning by           other     synthetic      narcotics,     accidental
                            (unintentional)
290.   T40.4X1A             Poisoning by other synthetic                    narcotics,     accidental
                            (unintentional), initial encounter
291.   T40.4X1D             Poisoning by other synthetic narcotics,                        accidental
                            (unintentional), subsequent encounter
292.   T40.4X1S             Poisoning by other               synthetic      narcotics,     accidental
                            (unintentional), sequela
293.   T40.4X2              Poisoning by other synthetic narcotics, intentional self-harm
294.   T40.4X2A             Poisoning by other synthetic narcotics, intentional self-harm,
                            initial encounter
295.   T40.4X2D             Poisoning by other synthetic narcotics, intentional self-harm,
                            subsequent encounter

                                              30
19-23649-rdd     Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                     Pg 171 of 1021



296.   T40.4X2S             Poisoning by other synthetic narcotics, intentional self-harm,
                            sequela
297.   T40.4X3              Poisoning by other synthetic narcotics, assault
298.   T40.4X3A             Poisoning by other synthetic narcotics, assault, initial encounter
299.   T40.4X3D             Poisoning by other synthetic narcotics, assault, subsequent
                            encounter
300.   T40.4X3S             Poisoning by other synthetic narcotics, assault, sequela
301.   T40.4X4              Poisoning by other synthetic narcotics, undetermined
302.   T40.4X4A             Poisoning by other synthetic narcotics, undetermined, initial
                            encounter
303.   T40.4X4D             Poisoning by other        synthetic   narcotics,   undetermined,
                            subsequent encounter
304.   T40.4X4S             Poisoning by other synthetic narcotics, undetermined, sequela
305.   T40.4X5              Adverse effect of other synthetic narcotics
306.   T40.4X5A             Adverse effect of other synthetic narcotics, initial encounter
307.   T40.4X5D             Adverse effect of other synthetic narcotics, subsequent
                            encounter
308.   T40.4X5S             Adverse effect of other synthetic narcotics, sequela
309.   T40.4X6              Underdosing of other synthetic narcotics
310.   T40.4X6A             Underdosing of other synthetic narcotics, initial encounter
311.   T40.4X6D             Underdosing of other synthetic narcotics, subsequent encounter
312.   T40.4X6S             Underdosing of other synthetic narcotics, sequela
313.   T40.601              Poisoning by unspecified narcotics, accidental (unintentional)
314.   T40.601A             Poisoning by unspecified narcotics, accidental (unintentional),
                            initial encounter
315.   T40.601D             Poisoning by unspecified narcotics, accidental (unintentional),
                            subsequent encounter
316.   T40.601S             Poisoning by unspecified narcotics, accidental (unintentional),
                            sequela
317.   T40.602              Poisoning by unspecified narcotics, intentional self-harm
318.   T40.602A             Poisoning by unspecified narcotics, intentional self-harm,
                            initial encounter
319.   T40.602D             Poisoning by unspecified narcotics, intentional self-harm,
                            subsequent encounter
320.   T40.602S             Poisoning by unspecified narcotics, intentional self-harm,
                            sequela

                                            31
19-23649-rdd     Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                     Pg 172 of 1021



321.   T40.603              Poisoning by unspecified narcotics, assault
322.   T40.603A             Poisoning by unspecified narcotics, assault, initial encounter
323.   T40.603D             Poisoning by unspecified narcotics, assault, subsequent
                            encounter
324.   T40.603S             Poisoning by unspecified narcotics, assault, sequela
325.   T40.604              Poisoning by unspecified narcotics, undetermined
326.   T40.604A             Poisoning by unspecified narcotics, undetermined, initial
                            encounter
327.   T40.604D             Poisoning by unspecified narcotics, undetermined, subsequent
                            encounter
328.   T40.604S             Poisoning by unspecified narcotics, undetermined, sequela
329.   T40.691              Poisoning by other narcotics, accidental (unintentional)
330.   T40.691A             Poisoning by other narcotics, accidental (unintentional), initial
                            encounter
331.   T40.691D             Poisoning by other narcotics, accidental (unintentional),
                            subsequent encounter
332.   T40.691S             Poisoning by other narcotics, accidental (unintentional),
                            sequela
333.   T40.692              Poisoning by other narcotics, intentional self-harm
334.   T40.692A             Poisoning by other narcotics, intentional self-harm, initial
                            encounter
335.   T40.692D             Poisoning by other narcotics, intentional self-harm, subsequent
                            encounter
336.   T40.692S             Poisoning by other narcotics, intentional self-harm, sequela
337.   T40.693              Poisoning by other narcotics, assault
338.   T40.693A             Poisoning by other narcotics, assault, initial encounter
339.   T40.693D             Poisoning by other narcotics, assault, subsequent encounter
340.   T40.693S             Poisoning by other narcotics, assault, sequela
341.   T40.694              Poisoning by other narcotics, undetermined
342.   T40.694A             Poisoning by other narcotics, undetermined, initial encounter
343.   T40.694D             Poisoning by other narcotics, undetermined, subsequent
                            encounter
344.   T40.694S             Poisoning by other narcotics, undetermined, sequela
345.   F11.20               Opioid Dependence uncomplicated
346.   F11.21               Opioid Dependence in remission


                                            32
19-23649-rdd     Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22       Main Document
                                     Pg 173 of 1021



347.   F11.22               Opioid dependence with intoxication
348.   F11.220              Opioid Dependence uncomplicated
349.   F11.221              Opioid Dependence delirium
350.   F11.222              Opioid dependence w intoxication with perceptual disturbance
351.   F11.229              Opioid Dependence unspecified
352.   F11.23               Opioid Dependence with withdrawal
353.   F11.24               Opioid Dependence with opioid-induced mood disorder
354.   F11.25               Opioid Dependence with opioid-induced psychotic disorder
355.   F11.250              Opioid Dependence with delusions
356.   F11.251              Opioid Dependence with hallucinations
357.   F11.259              Opioid Dependence unspecified
358.   F11.28               Opioid Dependence with other opioid-induced disorder
359.   F11.281              Opioid Dependence with opioid-induced sexual dysfunction
360.   F11.282              Opioid Dependence with opioid-induced sleep disorder
361.   F11.288              Opioid Dependence with other opioid-induced disorder




                                           33
19-23649-rdd        Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                    Main Document
                                            Pg 174 of 1021




                               APPENDIX D: Approved Uses/Programs


Approved Uses/Programs. Approved Uses/Programs are those that satisfy the following criteria
(the “Approved Uses/Programs Criteria”): they (a) focus on providing treatment of Opioid Use
Disorder (“OUD”) and/or any Substance Use Disorder or Mental Health (“SUD/MH”)
conditions, and/or grants to organizations focused on providing treatment of OUD and/or any
SUD/MH conditions, (b) employ evidence-based or evidence-informed strategies, and (c) do not
include reimbursements to health care providers or payments to covered persons under the plan
of a TPP Authorized Recipient (or ASO, if applicable). Approved Uses/Programs follow: 16

     1) Support programs that increase the availability or quality of treatment for OUD and/or
        any SUD/MH conditions or are designed to prevent OUD, including, but not limited to:
         a)    Expand telehealth networks and availability to increase access to treatment for OUD
               and/or any SUD/MH conditions, including MAT, as well as counseling, psychiatric
               support, and other treatment and recovery support services.
         b)    Support mobile, community-based crisis intervention services, including outpatient
               hospitals, community health centers, mental health centers and other clinics
               delivering mobile crisis intervention by qualified professionals and service
               providers, such as peer recovery coaches, for persons with OUD and/or any
               SUD/MH conditions and for persons who have experienced an opioid overdose. All
               supported services should make medications for opioid use disorder available
               through the mobile interventions.
         c)    Train health care personnel to identify and treat trauma of individuals with OUD
               and/or SUD (e.g., violence, sexual assault, human trafficking, or adverse childhood
               experiences) and family members (e.g., surviving family members after an overdose
               or overdose fatality), including training of health care personnel supporting
               residential treatment, partial hospitalization, and intensive outpatient services.
         d)    Provide funding and training for clinicians to obtain a waiver under the federal Drug
               Addiction Treatment Act of 2000 (“DATA 2000”) to prescribe MAT for OUD, and
               provide technical assistance and professional support to clinicians who have
               obtained a DATA 2000 waiver.
         e)    Support academic-led training on MAT for health care providers, students, or other
               supporting professionals, such as peer recovery coaches or recovery outreach
               specialists, including tele-mentoring to assist community-based providers in rural or
               underserved areas.
         f)    Support stigma reduction efforts regarding treatment and support for persons with
               OUD, including reducing the stigma on effective treatment and peer recovery and



16
     As used herein, words like “expand,” “fund,” “provide” or the like shall not indicate a preference for new or
     existing programs.


                                                        34
19-23649-rdd    Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                      Pg 175 of 1021



            support specialists. These efforts should be based on research evidence of what
            works for stigma reduction and include an evaluation of efforts.
      g)    Support programs offering physical health and behavioral health services for
            members with OUD and/or any SUD/MH conditions, including but not limited to
            care management.
      h)    Support utilization management programs designed to prevent OUD.
      i)    Fund programs providing locations for safe and free disposal of opioids and other
            controlled substances.
      j)    Fund programs tailored to support patient adherence to MAT treatment.
      k)    Support educational programs on correct coding for OUD.
      l)    Fund programs to develop predictive modeling for earlier identification of OUD and
            SUD.
      m) Support hospitals to deliver provision of MAT to patients.

   2) Support programs that decrease the cost to the patient of treatment for OUD and/or any
      SUD/MH conditions.
      a)    Waive co-payments and other non-covered (or unreimbursed) patient costs for
            treatment for opioid use disorder with buprenorphine and methadone.
      b)    Provide or support transportation to treatment or recovery programs or services for
            persons with OUD and/or any SUD/MH conditions.
      c)    Provide community support services, including social and legal services, to assist in
            the living conditions of persons with OUD and/or any SUD/MH conditions.
      d)    Provide employment training or educational services for persons in treatment for or
            recovery from OUD and/or any SUD/MH conditions.

   3) Grants to organizations whose mission is to provide, expand access to and/or improve the
      delivery of treatment for OUD and/or any SUD/MH conditions through evidence-based
      or evidence-informed strategies.
      Examples include:

           Liberation Programs Inc. (CT)
           Boston Medical Center (Grayken Center) (MA)
           Institutes for Behavioral Resources - Reach Health Services (MD)
           Montefiore Medical Center (opioid treatment programs) (NY)
           Pennsylvania Psychiatric Institute: Advancement in Recovery (PA)
           Evergreen Treatment Services (WA)
           Shatterproof



                                               35
19-23649-rdd    Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22         Main Document
                                      Pg 176 of 1021



          The Alliance for Addiction Payment Reform
          National Council for Behavioral Health
          Faces and Voices of Recovery
          National Alliance for Recovery Residences
          Supportive Housing
          National Association for Mental Illness
          Mental Health of America

The Trustee can add to the list of Approved Uses/Programs in this Appendix D programs that
satisfy the Approved Uses/Programs Criteria; provided that the Trustee provides each State
Attorney General at least forty-five (45) days advance written notice that both identifies the
program or programs to be added to this Appendix D and explains how the program or programs
to be added satisfy the Approved Uses/Programs Criteria.




                                              36
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 177 of 1021




                            EXHIBIT 1: LRP Agreement




                                        37
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 178 of 1021



                                   EXHIBIT G

                                    NOAT TDP
 19-23649-rdd        Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                     Main Document
                                              Pg 179 of 1021

       NATIONAL OPIOID ABATEMENT TRUST DISTRIBUTION PROCEDURES1


          Issue                                                      Description

1. APPLICABILITY                These terms shall apply to the allocation of value received by NOAT under
   OF AGREEMENT                 the plan of reorganization (the “Chapter 11 Plan” or the “Plan”)2 in the
                                Chapter 11 Cases of Purdue Pharma L.P. and its affiliates (collectively,
                                “Purdue”) pending in the U.S. Bankruptcy Court for the Southern District
                                of New York (the “Bankruptcy Court”) in respect of the Public Creditor
                                Trust Distributions (including the Initial Public Creditor Trust Distribution
                                and all amounts distributed in respect of the TopCo Interests and the MDT
                                Interests), which shall be distributed among (i) the states, territories and the
                                District of Columbia (each a “State” as defined in the Plan), and (ii) each
                                county, city, town, parish, village, and municipality that is a Domestic
                                Governmental Entity or other holder of a Non-Federal Domestic
                                Governmental Claim that is otherwise not a “State” as defined in the Plan
                                (collectively, the “Local Governments”), whose Claims in Class 4 (Non-
                                Federal Domestic Governmental Claims), along with all other Non-Federal
                                Domestic Governmental Channeled Claims, are channeled to the National
                                Opioid Abatement Trust (“NOAT”) under the Plan and the Master TDP.
                                To the extent not explicitly reflected in the Chapter 11 Plan, the terms set
                                forth herein will be deemed incorporated into the Chapter 11 Plan, the trust




 1 Oklahoma local governments set forth in Schedule D (the “Oklahoma Local Governments”) will receive the
 equivalent of the Regional Apportionment portion of the allocation for Oklahoma less the $12.5 million designated
 for the Oklahoma political subdivisions in the State of Oklahoma’s pre-petition settlement with the Debtors and the
 Sacklers (the “Purdue Oklahoma Political Subdivision Fund”). The release requirement contained in the State of
 Oklahoma settlement with the Debtors and the Sacklers for a political subdivision to participate in the Purdue
 Oklahoma Political Subdivision Fund, as defined in that agreement, shall be waived by the Debtors and any other
 party to that agreement as part of the documentation related to their Plan of Reorganization such that Oklahoma Local
 Governments may participate in both the Purdue Oklahoma Political Subdivision Fund and receive distributions from
 the National Opioid Abatement Trust. Debtors and the Sacklers also waive any requirement in the State of Oklahoma
 pre-petition settlement that funds not distributed by the Purdue Oklahoma Political Subdivision Fund within a certain
 amount of time will revert to the Foundation or the National Center for Addiction Studies and Treatment created by
 the State of Oklahoma’s pre-petition settlement, and acknowledges that the entire Purdue Oklahoma Political
 Subdivision Fund shall be distributed to Oklahoma political subdivisions. Each of the Oklahoma Local Governments
 will be treated as a Qualifying Block Grantee, as that term is utilized in these National Opioid Abatement Trust
 Distribution Procedures, regardless of their population or other qualifications. Distributions from NOAT to Oklahoma
 Local Governments shall be in accordance with the ratios set forth in Exhibit C of the allocation to Oklahoma. The
 Oklahoma Local Governments shall either hire an administrator for the funds from NOAT or receive the funds directly
 from NOAT. Funds distributed to Oklahoma Local Governments shall only be used for Approved Uses, as that term
 is defined in these National Opioid Abatement Trust Distribution Procedures, and Oklahoma Local Governments shall
 be required to publish and submit documentation of the use of funds to an administrator for the purpose of reporting
 to NOAT as is required for Qualified Block Grantee under these National Opioid Abatement Trust Distribution
 Procedures. The administrator may be reasonably compensated to perform its administrative function, but not to
 exceed 5% of the money distributed to Oklahoma Local Governments by NOAT.
 2Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Chapter 11
 Plan or NOAT Agreement, as applicable.


                                                          1
 19-23649-rdd         Doc 3121         Filed 07/08/21 Entered 07/08/21 00:40:22                         Main Document
                                                Pg 180 of 1021


           Issue                                                          Description

                                  agreement for the National Opioid Abatement Trust (the “NOAT
                                  Agreement”) and the NOAT Documents, as applicable.

                                  These terms set forth the manner in which NOAT shall make Abatement
                                  Distributions to States and Local Governments (such entities, “Authorized
                                  Recipients”), which may be used exclusively on the parameters set forth
                                  herein.3

2. PURPOSE                        Virtually all creditors and the Court itself in the Purdue Chapter 11 Cases
                                  recognize the need for and value in developing a comprehensive abatement
                                  strategy to address the opioid crisis as the most effective use of the funds
                                  that can be derived from the Purdue estate (including without limitation
                                  insurance proceeds and, if included in the Chapter 11 Plan, payments by
                                  third parties seeking releases). Because of the unique impact the crisis has
                                  had throughout all regions of the United States, and as repeatedly
                                  recognized by the Bankruptcy Court, distribution of a substantial portion
                                  of the estates should occur through an established governmental structure,
                                  with the use of such funds strictly limited to abatement purposes as
                                  provided herein.4 This approach recognizes that funding abatement efforts
                                  – which would benefit most creditors and the public by reducing future
                                  effects of the crisis through treatment and other programs – is a much more
                                  efficient use of limited funds than dividing thin slices among all creditors
                                  with no obligation to use it to abate the opioid crisis. Because maximizing
                                  abatement of the opioid crisis requires coordination of efforts by all levels
                                  of government, particularly when the abatement needs far exceed the




 3 Subject to the approved settlement between the United States Department of Justice and the Debtors, resolution of
 States’ and Local Governments’ claims under this model presumes reaching satisfactory agreement regarding all
 claims asserted by the federal government in the Chapter 11 Cases.
 4 See, e.g., Hrg. Tr at 149:22-150:5 (Oct. 11, 2019) (“I would hope that those public health steps, once the difficult
 allocation issues that the parties have addressed here, can be largely left up to the states and municipalities so that they
 can use their own unique knowledge about their own citizens and how to address them. It may be that some states
 think it’s more of a law enforcement issue, i.e. interdicting illegal opioids at this point. Others may think education is
 more important. Others may think treatment is more important.”); id. At 175:24-176:6 (“I also think, and again, I
 didn’t say this lightly, that my hope in the allocation process is that there would be an understanding between the
 states and the municipalities and localities throughout the whole process that[,] subject to general guidelines on how
 the money should be used, specific ways to use it would be left up to the states and the municipalities, with guidance
 from the states primarily.”); Hr’g Tr. At 165:3-165:14 (Nov. 19, 2019) (“I continue to believe that the states play a
 major role in [the allocation] process. The role I’m envisioning for them is not one where they say we get everything.
 I think that should be clear and I think it is clear to them. But, rather, where they act – in the best principles of
 federalism, for their state, the coordinator for the victims in their state.”); Hr’g Tr. at 75:19-76:1 (Jan. 24, 2020) (“Even
 if there ultimately is an allocation here – and there’s not a deal now, obviously, at this point on a plan. But if there is
 an allocation that leaves a substantial amount of the Debtors’ value to the states and territories, one of the primary
 benefits of a bankruptcy case is that the plan can lock in, perhaps only in general ways, but perhaps more in specific
 ways, how the states use that money . . . .”).


                                                              2
19-23649-rdd          Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                    Main Document
                                               Pg 181 of 1021


            Issue                                                    Description

                                 available funds, this structure requires a collaborative process between
                                 each State and its Local Governments.

                                 These distribution procedures (these “National Opioid Abatement Trust
                                 Distribution Procedures”) are intended to establish the mechanisms for
                                 the distribution and allocation of funds distributed by NOAT to the States
                                 and Local Governments. All funds described in the foregoing sentence are
                                 referred to herein as “NOAT Funds.” 100% of the NOAT Funds
                                 distributed under the Chapter 11 Plan (and not otherwise dedicated to the
                                 attorneys’ fee fund set forth in Section 4 herein) shall be used to abate the
                                 opioid crisis in accordance with the terms hereof. Specifically, (i) no less
                                 than ninety five percent (95%) of the NOAT Funds distributed under the
                                 Chapter 11 Plan shall be used for abatement of the opioid crisis by funding
                                 opioid or substance use disorder-related projects or programs that fall
                                 within the list of uses in Schedule B (the “Approved Opioid Abatement
                                 Uses”); (ii) priority should be given to the core abatement strategies (“Core
                                 Strategies”) as identified on Schedule A; and (iii) no more than five
                                 percent (5%) of the NOAT Funds may be used to fund expenses incurred
                                 in administering the distributions for the Approved Opioid Abatement
                                 Uses, including the process of selecting programs to receive distributions
                                 of NOAT Funds for implementing those programs and in connection with
                                 the Government Participation Mechanism5 (“Approved Administrative
                                 Expenses”) and together with the Approved Opioid Abatement Uses and
                                 Core Strategies, “Approved Uses”.6

                                 NOAT shall, in accordance with the Plan, the Confirmation Order and the
                                 NOAT Documents, distribute NOAT Funds to States and Local
                                 Governments exclusively for Approved Uses. Decisions concerning
                                 NOAT Funds made by NOAT will consider the need to ensure that
                                 underserved urban and rural areas, as well as minority communities,
                                 receive equitable access to the funds.

                                 Notwithstanding anything in these National Opioid Abatement Trust
                                 Distribution Procedures that might imply to the contrary, projects or
                                 programs that constitute Approved Opioid Abatement Uses may be
                                 provided by States, State agencies, Local Governments, Local Government
                                 agencies or nongovernmental parties and funded from NOAT Funds.




5Capitalized terms not defined where first used shall have the meanings later ascribed to them in these National Opioid
Abatement Trust Distribution Procedures.
6   Provisions regarding segregation of funds under consideration.



                                                           3
 19-23649-rdd         Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                      Main Document
                                               Pg 182 of 1021


           Issue                                                       Description

3. DISBURSEMENT                  The Chapter 11 Plan shall provide for the establishment of NOAT and the
   OF FUNDS                      appointment of NOAT Trustees.7 The NOAT Trustees shall distribute the
                                 NOAT Funds consistent with the allocation attached as Schedule C and
                                 in accordance with the NOAT Agreement.

4. ATTORNEYS’ FEES Pursuant to Section 5.8 of the Plan, Public Creditor Trust Distributions
   AND COSTS FUND will be subject to assessments to fund (i) the Local Government and Tribe
                   Costs and Expenses Fund, which shall be used to pay qualifying costs and
                   expenses (including attorneys’ fees) of Holders of Non-Federal
                   Governmental Claims (other than States) and Tribe Claims (including ad
                   hoc groups of any of the foregoing) and (ii) the State Costs and Expenses
                   Fund, which shall be used to pay qualifying costs and expenses (including
                   attorneys’ fees) of States (including ad hoc groups thereof).

5. DIVISION OF NOAT NOAT Funds shall be allocated among the States, the District of
   FUNDS            Columbia, and Territories in the percentages set forth on Schedule C.

                                 A. Except as set forth below in Section 5(B) for the District of Columbia
                                    and Territories, each State’s Schedule C share shall then be allocated
                                    within the State in accordance with the following:

                                      1. Default Allocation Mechanism (excluding Territories and DC
                                         addressed below). The NOAT Funds allocable to a State that is
                                         not party to a Statewide Abatement Agreement as defined in
                                         Section 5(A)(2) below (each a “Non-SAA State”) shall be
                                         allocated as between the State and its Local Governments to be used
                                         only for Approved Uses, in accordance with this Section 5(A)(1)
                                         (the “Default Allocation Mechanism”).

                                          i. Regions. Except as provided in the final sentence of this
                                             paragraph, each Non-SAA State shall be divided into


  7 Pursuant to the Plan, the NOAT Trustees shall be selected by the Governmental Consent Parties, in consultation
  with the Debtors and pursuant to a selection process reasonably acceptable to the Debtors; provided that the DOJ
  shall have the right, in its discretion, to observe such selection process. The NOAT Agreement shall provide that: (i)
  the Trustees shall receive compensation from NOAT for their services as Trustees; (ii) the amounts paid to the
  Trustees for compensation and expenses shall be disclosed in the Annual Report; (iii) the Trustees shall not be
  required to post any bond or other form of surety or security unless otherwise ordered by the Bankruptcy Court; (iv)
  the Trustees shall have the power to appoint such officers and retain such employees, consultants, advisors,
  independent contractors, experts, and agents and engage in such legal, financial, accounting, investment, auditing,
  and alternative dispute resolution services and activities as NOAT requires, and delegate to such persons such
  powers and authorities as the fiduciary duties of the Trustees permit and as the Trustees, in their discretion, deem
  advisable or necessary in order to carry out the terms of this Trust Agreement; and (v) the Trustees shall have the
  power to pay reasonable compensation and expenses to any such employees, consultants, advisors, independent
  contractors, experts, and agents for legal, financial, accounting, investment, auditing, and alternative dispute
  resolution services and activities.



                                                            4
19-23649-rdd          Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                  Main Document
                                              Pg 183 of 1021


            Issue                                                    Description

                                              “Regions” as follows: (a) each Qualifying Block Grantee (as
                                              defined below) shall constitute a Region; and (b) the balance of
                                              the State shall be divided into Regions (such Regions to be
                                              designated by the State agency with primary responsibility
                                              (referred to herein as a “lead agency”)8 for opioid use disorder
                                              services employing, to the maximum extent practical, existing
                                              regions established in that State for opioid use disorder
                                              treatment or similar public health purposes); such non-
                                              Qualifying Block Grantee Regions are referred to herein as
                                              “Standard Regions”. The Non-SAA States which have
                                              populations under four (4) million and do not have existing
                                              regions described in the foregoing clause (b) shall not be
                                              required to establish Regions;9 such a State that does not
                                              establish Regions but which does contain one or more
                                              Qualifying Block Grantees shall be deemed to consist of one
                                              Region for each Qualifying Block Grantee and one Standard
                                              Region for the balance of the State.

                                         ii. Regional Apportionment. NOAT Funds shall be allocated to
                                             each Non-SAA State as (a) a Regional Apportionment or (b)
                                             a Non-Regional Apportionment based on the amount of
                                             NOAT Funds dispersed under a confirmed Chapter 11 Plan as
                                             follows:

                                              A. First $1 billion – 70% Regional Apportionment /30% Non-
                                                 Regional Apportionment

                                              B. $1-$2.5 billion – 64% Regional Apportionment /36% Non-
                                                 Regional Apportionment

                                              C. $2.5-$3.5 billion – 60% Regional Apportionment /40%
                                                 Non-Regional Apportionment

                                              D. Above $3.5 billion – 50% Regional Apportionment /50%
                                                 Non-Regional Apportionment

                                         iii. Qualifying      Block      Grantee.        A “Qualifying       Local
                                              Government” means a county or parish (or in the cases of
                                              States that do not have counties or parishes that function as
                                              political subdivisions, a city), that (a) either (i) has a population


8   A list of lead agencies will be made available on the NOAT website.
9To the extent they are not parties to a Statewide Abatement Agreement, the following States will qualify as a Non-
SAA State that does not have to establish Regions: Connecticut, Delaware, Hawai’i, Iowa, Maine, Nevada, New
Hampshire, New Mexico, Rhode Island, Vermont.


                                                          5
19-23649-rdd       Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                    Main Document
                                            Pg 184 of 1021


         Issue                                                     Description

                                            of 400,000 or more or (ii) in the case of California has a
                                            population of 750,000 or more and (b) has funded or otherwise
                                            manages an established, health care and/or treatment
                                            infrastructure (e.g., health department or similar agency) to
                                            evaluate, award, manage and administer a Local Government
                                            Block Grant.10 A Qualifying Local Government that is
                                            eligible and wishes to receive NOAT Funds through Local
                                            Government Block Grants shall elect to receive funds in such
                                            manner no later than (90) ninety days following the Agreement
                                            Date. A Qualifying Local Government that elects to receive
                                            NOAT Funds through Local Government Block Grants is
                                            referred to herein as a Qualifying Block Grantee.

                                       iv. Proportionate Shares of Regional Apportionment. As used
                                           herein, the “Proportionate Share” of each Region in each
                                           Non-SAA State shall be (a) for States in which counties or
                                           parishes function as Local Governments, the aggregate shares
                                           of the counties or parishes located in such Region under the
                                           applicable allocation model employed in connection with the
                                           Purdue Chapter 11 Cases (the “Allocation Model”),11 divided
                                           by the aggregate shares for all counties or parishes in the State
                                           under that Allocation Model; and (b) for all other States, the
                                           aggregate shares of the cities and towns in that Region under
                                           that Allocation Model’s intra-county allocation formula,
                                           divided by the aggregate shares for all cities and towns in the
                                           State under that Allocation Model.

                                       v. Expenditure or Disbursement of Regional Apportionment.
                                          Subject to Section 6(2)(i) below regarding Approved
                                          Administrative Expenses, all Regional Apportionments
                                          shall be disbursed or expended in the form of Local
                                          Government Block Grants or otherwise for Approved
                                          Opioid Abatement Uses in the Standard Regions of each
                                          Non-SAA State.


10 As noted in footnote 11, the population for each State shall refer to published U. S. Census Bureau population
estimates as of [July 1, 2019], released March 2020, and shall remain unchanged during the term of this agreement.
These estimates can currently be found at https://www.census.gov/data/datasets/time-series/demo/popest/2010s-
counties-total.html.
11 The Allocation Model shall be the allocation model available at www.opioidnegotiationclass.info implemented in
In re: National Prescription Opiates Litigation, MDL No. 2804 (N.D. Ohio) (the “Negotiation Class Allocation
Model”), provided, however, that notwithstanding the foregoing, a State and its Local Governments may instead agree
to utilize the model developed by Christopher J. Ruhm, Professor of Public Policy and Economics at the University
of Virginia (the “Ruhm Allocation Model”), available at ________.




                                                        6
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22          Main Document
                                   Pg 185 of 1021


       Issue                                       Description

                            vi. Qualifying Block Grantees. Each Qualifying Block Grantee
                                shall receive its Regional Apportionment as a block grant
                                (a “Local Government Block Grant”).

                               Local Government Block Grants shall be used only for
                               Approved Opioid Abatement Uses by the Qualifying Block
                               Grantee or for grants to organizations within its jurisdiction for
                               Approved Opioid Abatement Uses and for Approved
                               Administrative       Expenses       in     accordance        with
                               Section 5(A)(1)(ix) below. Where a municipality located
                               wholly within a Qualifying Block Grantee would
                               independently qualify as a block grant recipient
                               (an “Independently       Qualifying     Municipality”),        the
                               Qualifying Block Grantee and Independently Qualifying
                               Municipality must make a substantial and good faith effort to
                               reach agreement on use of NOAT Funds as between the
                               qualifying jurisdictions. If the Independently Qualifying
                               Municipality and the Qualifying Block Grantee cannot reach
                               such an agreement on or before the Effective Date of the
                               Chapter 11 Plan, the Qualifying Block Grantee will receive
                               the Local Government Block Grant for its full Proportionate
                               Share and commit programming expenditures to the benefit of
                               the Independently Qualifying Municipality in general
                               proportion to Proportionate Shares (determined as provided
                               in Section 5(A)(2)(iv) above) of the municipalities within the
                               Qualifying Block Grantee. Notwithstanding the allocation of
                               the Proportionate Share of each Regional Apportionment to
                               the Qualifying Block Grantee, a Qualifying Block Grantee
                               may choose to contribute a portion of its Proportionate Share
                               towards a statewide program.
                            vii. Standard Regions.         The portions of each Regional
                                 Apportionment not disbursed in the form of Local
                                 Government Block Grants shall be expended throughout the
                                 Standard Regions of each Non-SAA State in accordance with
                                 95%-105% of the respective Proportionate Shares of such
                                 Standard Regions. Such expenditures will be in a manner that
                                 will best address opioid abatement within the State as
                                 determined by the State with the input, advice and
                                 recommendations of the Government Participation
                                 Mechanism described in Section 6 below. This regional
                                 spending requirement may be met by delivering Approved
                                 Opioid Abatement Use services or programs to a Standard
                                 Region or its residents. Delivery of such services or programs
                                 can be accomplished directly or indirectly through many



                                          7
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                   Pg 186 of 1021


       Issue                                         Description

                                 different infrastructures and approaches, including without
                                 limitation the following:

                                 A. State agencies, including local offices;

                                 B. Local governments, including local government health
                                    departments;

                                 C. State public hospital or health systems;

                                 D. Health care delivery districts;

                                 E. Contracting with abatement service providers, including
                                    nonprofit and commercial entities; or

                                 F. Awarding grants to local programs.

                             viii. Expenditure or Disbursement of NOAT Funds Other
                                  Than Regional Apportionment. All NOAT Funds allocable
                                  to a Non-SAA State that are not included in the State’s
                                  Regional Apportionment shall be expended only on
                                  Approved Uses. The expenditure of such funds shall be at the
                                  direction of the State’s lead agency (or other point of contact
                                  designated by the State) and may be expended on a statewide
                                  and/or localized manner, including in the manners described
                                  herein. Qualifying Block Grantees will be eligible to
                                  participate in or receive the benefits of any such expenditures
                                  on the same basis as other Regions.

                             ix. Approved Administrative Expenses. States may use up to
                                 five percent (5%) of their Non-Regional Apportionments plus
                                 five percent (5%) of the Regional Apportionment not used to
                                 fund Local Government Block Grants, for Approved
                                 Administrative Expenses. Qualifying Block Grantees may
                                 use up to five percent (5%) of their Local Government Block
                                 Grants to fund their Approved Administrative Expenses.

                          2. Statewide Abatement Agreement. Each State and its Local
                             Governments will have until fourteen (14) days after the Effective
                             Date of the Chapter 11 Plan (the “Agreement Date”) to file with
                             the Bankruptcy Court an agreed-upon allocation or method for
                             allocating the NOAT Funds for that State dedicated only to
                             Approved Uses (each a “Statewide Abatement Agreement” or
                             “SAA”). Any State and its Local Governments that have reached
                             agreement before the Agreement Date of the Chapter 11 Plan that
                             satisfies the metric for approval as described in the immediately
                             following paragraph shall file a notice with the Bankruptcy Court

                                           8
19-23649-rdd       Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                     Main Document
                                            Pg 187 of 1021


         Issue                                                     Description

                                        that it has adopted a binding SAA and either include the SAA with
                                        its filing or indicate where the SAA is publicly available; no SAA
                                        shall become effective without such filing. Any dispute regarding
                                        allocation within a State that has adopted a Statewide Abatement
                                        Agreement will be resolved as provided by that Statewide
                                        Abatement Agreement; provided that no Statewide Abatement
                                        Agreement may remove or otherwise limit the reporting
                                        requirements set forth in any of the NOAT Documents, including
                                        without limitation in the NOAT Agreement and Sections 5(A)(3)
                                        and 7 hereof.

                                       A Statewide Abatement Agreement shall be agreed when it has
                                       been approved by the State and either (a) representatives12 of its
                                       Local Governments whose aggregate Population Percentages,
                                       determined as set forth below, total more than sixty percent (60%),
                                       or (b) representatives of its Local Governments whose aggregate
                                       Population Percentages total more than fifty percent (50%)
                                       provided that these Local Governments also represent fifteen
                                       percent (15%) or more of the State’s counties or parishes (or, in the
                                       case of States whose counties and parishes that do not function as
                                       Local Governments, fifteen percent (15%) of or more of the State’s
                                       incorporated cities or towns), by number.13

                                       Population Percentages shall be determined as follows:

                                       For States with counties or parishes that function as Local
                                       Governments,14 the Population Percentage of each county or parish
                                       shall be deemed to be equal to (a) (1) 200% of the population of
                                       such county or parish, minus (2) the aggregate population of all
                                       Primary Incorporated Municipalities located in such county or
                                       parish, divided by (b) 200% of the State’s population. A “Primary
                                       Incorporated Municipality” means a city, town, village or other
                                       municipality incorporated under applicable state law with a
                                       population of at least 25,000 that is not located within another
                                       incorporated municipality. The Population Percentage of each


12An authorized “representative” of local, or even State, government can differ in these National Opioid Abatement
Trust Distribution Procedures depending on the context.
13 All references to population in these National Opioid Abatement Trust Distribution Procedures shall refer to
published U. S. Census Bureau population estimates as of [July 1, 2019], released March 2020, and shall remain
unchanged during the term of this agreement. These estimates can currently be found at
https://www.census.gov/data/datasets/time-series/demo/popest/2010s-counties-total.html.
 Certain states do not have counties or parishes that function as Local Governments, including: Alaska, Connecticut,
14

Massachusetts, Rhode Island, and Vermont. All other States have counties or parishes that function as Local
Governments.


                                                         9
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                   Pg 188 of 1021


       Issue                                          Description

                             primary incorporated municipality shall be equal to its population
                             (including the population of any incorporated or unincorporated
                             municipality located therein) divided by 200% of the State’s
                             population; provided that the Population Percentage of a primary
                             incorporated municipality that is not located within a county shall
                             be equal to 200% of its population (including the population of any
                             incorporated or unincorporated municipality located therein)
                             divided by 200% of the State’s population. For all States that do
                             not have counties or parishes that function as Local Governments,
                             the Population Percentage of each incorporated municipality
                             (including any incorporated or unincorporated municipality located
                             therein), shall be equal to its population divided by the State’s
                             population.

                             The Statewide Abatement Agreement will become effective
                             within fourteen (14) days of filing, unless otherwise ordered by the
                             Bankruptcy Court.

                             A State and its Local Governments may revise, supplement, or
                             refine a Statewide Abatement Agreement by filing an amended
                             Statewide Abatement Agreement that has been approved by the
                             State and sufficient Local Governments to satisfy the approval
                             standards set forth above with the Bankruptcy Court, which shall
                             become effective within fourteen (14) days of filing, unless
                             otherwise ordered by the Bankruptcy Court.

                          3. Records. The States shall maintain records of abatement
                             expenditures and their required reporting, as set forth in further
                             detail in Section 7, will include data on regional expenditures so it
                             can be verified that the Regional Distribution mechanism
                             guarantees are being met. Qualifying Block Grantees shall
                             maintain records of abatement expenditures and shall provide those
                             records periodically to their State for inclusion in their State’s
                             required periodic reporting.

                      B. Allocation for Territories and the District of Columbia Only. The
                         allocation of NOAT Funds within a Territory or the District of
                         Columbia will be determined by its local legislative body within one
                         year of the Effective Date, unless that legislative body is not in session,
                         in which case, the allocation of NOAT Funds shall be distributed
                         pursuant to the direction of the Territory’s or District of Columbia’s
                         executive, in consultation – to the extent applicable – with its
                         Government Participation Mechanism.




                                            10
 19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                    Pg 189 of 1021


        Issue                                          Description

6. GOVERNMENT          In each Non-SAA State, as defined in Section 5(A)(1) above, there shall
   PARTICIPATION       be a process, preferably pre-existing, whereby the State shall allocate funds
   MECHANISM           under the Regional Distribution mechanism only after meaningfully
                       consulting with its respective Local Governments. Each such State shall
                       identify its mechanism (whether be it a council, board, committee,
                       commission, taskforce, or other efficient and transparent structure) for
                       consulting with its respective Local Governments (the “Government
                       Participation Mechanism” or “GPM”) in a notice filed with the
                       Bankruptcy Court identifying what GPM has been formed and describing
                       the participation of its Local Governments in connection therewith. States
                       may combine these notices into one or more notices for filing with the
                       Bankruptcy Court. These notices are reviewable by the Bankruptcy Court
                       upon the motion of any Local Government in that State asserting that no
                       GPM has been formed.

                       Government Participation Mechanisms shall conform to the following:

                       1. Composition. For each State,

                           1. the State, on the one hand, and State’s Local Governments, on the
                              other hand, shall have equal representation on a GPM;

                           2. Local Government representation on a GPM shall be weighted in
                              favor of the Standard Regions but can include representation from
                              the State’s Qualifying Block Grantees;

                           3. the GPM will be chaired by a non-voting chairperson appointed by
                              the State;

                           4. Groups formed by the States’ executive or legislature may be used
                              as a GPM, provided that the group has equal representation by the
                              State and the State’s Local Governments.

                       A GPM should have appointees such that as a group they possess
                       experience, expertise and education with respect to one or more of the
                       following: public health, substance abuse, healthcare equity and other
                       related topics as is necessary to assure the effective functioning of the
                       GPM.

                       2. Consensus. Members of the GPMs should attempt to reach consensus
                          with respect to GPM Recommendations and other actions of the
                          GPM. Consensus is defined in this process as a general agreement
                          achieved by the members that reflects, from as many members as
                          possible, their active support, support with reservations, or willingness
                          to abide by the decision of the other members. Consensus does not
                          require unanimity or other set threshold and may include objectors. In
                          all events, however, actions of a GPM shall be effective if supported

                                             11
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                   Pg 190 of 1021


       Issue                                          Description

                          by at least a majority of its members. GPM Recommendations and
                          other actions shall note the existence and summarize the substance of
                          objections where requested by the objector(s).

                      3. Proceedings. Each GPM shall hold no fewer than four (4) public
                         meetings annually, to be publicized and located in a manner reasonably
                         designed to facilitate attendance by residents throughout the State.
                         Each GPM shall function in a manner consistent with its State’s open
                         meeting, open government or similar laws, and with the Americans
                         with Disabilities Act. GPM members shall be subject to State conflict
                         of interest and similar ethics in government laws.

                      4. Consultation and Discretion. The GPM shall be a mechanism by
                         which the State consults with community stakeholders, including Local
                         Governments (including those not a part of the GPM), state and local
                         public health officials and public health advocates, in connection with
                         opioid abatement priorities and expenditure decisions for the use of
                         NOAT Funds on Approved Opioid Abatement Uses.

                          The GPM is authorized to identify and recommend that non-
                          Qualifying Local Government(s) (individually or in combination)
                          should be considered for a block grant to be funded from an applicable
                          Regional Apportionment. “Non-Qualifying Local Government(s)”
                          individually or in combination are Local Governments that are not
                          Qualifying Local Governments but they fund or otherwise manage an
                          established, health care and/or treatment infrastructure (e.g., health
                          department or similar agency) to evaluate, award, manage and
                          administer a block grant for programs constituting Approved Uses.

                      5. Recommendations. A GPM shall make recommendations regarding
                         specific opioid abatement priorities and expenditures for the use of
                         NOAT Funds on Approved Opioid Abatement Uses to the State or
                         the agency designated by a State for this purpose (“GPM
                         Recommendations”). In carrying out its obligations to provide GPM
                         Recommendations, a GPM may consider local, state and federal
                         initiatives and activities related to education, prevention, treatment and
                         services for individuals and families experiencing and affected by
                         opioid use disorder; recommend priorities to address the State’s opioid
                         epidemic, which recommendations may be Statewide or specific to
                         Regions; recommend Statewide or Regional funding with respect to
                         specific programs or initiatives; recommend measurable outcomes to
                         determine the effectiveness of funds expended for Approved Opioid
                         Abatement Uses; and monitor the level of Approved Administrative
                         Expenses expended from NOAT Funds.

                          The goal is for a process that produces GPM Recommendations that
                          are recognized as being an efficient, evidence-based approach to
                                            12
 19-23649-rdd    Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 191 of 1021


         Issue                                            Description

                             abatement that addresses the State’s greatest needs while also including
                             programs reflecting particularized needs in local communities. It is
                             anticipated that such a process, particularly given the active
                             participation of state representatives, will inform and assist the state in
                             making decisions about the spending of the NOAT Funds. To the
                             extent a State chooses not to follow a GPM Recommendation, it will
                             make publicly available within fourteen (14) days after the decision is
                             made a written explanation of the reasons for its decision, and allow
                             seven (7) days for the GPM to respond.

                          6. Non-SAA States Review. In Non-SAA States, Local Governments and
                             States may object to any apportionment, allocation, use or expenditure
                             of NOAT Funds (an “Allocation”) solely on the basis that: the
                             Allocation at issue (i) is inconsistent with the provisions of Section 6(1)
                             hereof with respect to the levels of Regional Apportionments and
                             Non-Regional Apportionments, (ii) is inconsistent with the
                             provisions of Section 6(1) hereof with respect to the amounts of Local
                             Government Block Grants or Regional Apportionment
                             expenditures, (iii) is not for an Approved Use or (iv) violates the
                             limitations set forth herein with respect to Approved Administrative
                             Expenses. The objector shall have the right to bring that objection to
                             either (a) a state court with jurisdiction within the applicable State
                             (“State Court”) or (b) the Bankruptcy Court if the Purdue Chapter 11
                             Cases have not been closed (each an “Objection”). If an Objection is
                             filed within fourteen (14) days of approval of an Allocation, then no
                             funds shall be distributed on account of the aspect of the Allocation
                             that is the subject of the Objection until the Objection is resolved or
                             decided by the Bankruptcy Court or State Court, as applicable. There
                             shall be no other basis for bringing an Objection to the approval of an
                             Allocation.

7. COMPLIANCE,    1. At least annually, each State shall publish on its lead agency’s website
   REPORTING,        and/or on its Attorney General’s website and deliver to NOAT, a report
   AUDIT AND         detailing for the preceding time period, respectively (i) the amount of
   ACCOUNTABILITY    NOAT Funds received, (ii) the allocation awards approved (indicating
                     the recipient, the amount of the allocation, the program to be funded
                     and disbursement terms), and (iii) the amounts disbursed on approved
                     allocations, to Qualifying Local Governments for Local
                     Government Block Grants and Approved Administrative
                     Expenses.

                          2. At least annually, each Qualifying Block Grantee which has elected
                             to take a Local Government Block Grant shall publish on its lead
                             agency’s or Local Government’s website, and deliver to NOAT, a
                             report detailing for the preceding time period, respectively (i) the
                             amount of Local Government Block Grants received, (ii) the

                                                13
19-23649-rdd   Doc 3121    Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                    Pg 192 of 1021


       Issue                                          Description

                           allocation awards approved (indicating the recipient, the amount of the
                           grant, the program to be funded and disbursement terms), and (iii) the
                           amounts disbursed on approved allocations.

                      3. As applicable, each State or Local Government shall impose reporting
                         requirements on each recipient to ensure that NOAT Funds are only
                         being used for Approved Uses, in accordance with the terms of the
                         allocation.

                      4. NOAT shall prepare an annual report (an “Annual Report”) that shall
                         be audited by independent auditors as provided in the NOAT
                         Agreement, which audited Annual Report shall be filed annually with
                         the Bankruptcy Court, and the States and Qualifying Block Grantees
                         shall provide NOAT with any information reasonably required
                         regarding the expenditure and disbursement of NOAT Funds to satisfy
                         the requirements of such an audited Annual Report of NOAT.

                      5.    (a) A state court with jurisdiction within the applicable State (“State
                           Court”) or (b) the Bankruptcy Court if the Purdue Chapter 11 Cases
                           have not been closed shall have jurisdiction to enforce the terms of
                           these National Opioid Abatement Trust Distribution Procedures, and
                           as applicable, a Statewide Abatement Agreement or default
                           mechanism; provided that nothing herein is intended to expand the
                           scope of the Bankruptcy Court’s post-confirmation jurisdiction. For
                           the avoidance of doubt, the Bankruptcy Court shall have continuing
                           jurisdiction over NOAT, provided, however, the courts of the State of
                           Delaware, including any federal court located therein, shall also have
                           jurisdiction over NOAT, provided further, that the foregoing shall not
                           preclude State Court jurisdiction in any State with respect to any
                           matter arising under the National Opioid Abatement Trust Distribution
                           Procedures involving that State and one or more of its political
                           subdivisions or agencies.

                      6. The NOAT Trustees shall have the power to take any and all actions
                         that in the judgment of the Trustees are necessary or proper to fulfill
                         the purposes of NOAT, including the requirement that 100% of the
                         NOAT Funds distributed under the Chapter 11 Plan (and not otherwise
                         dedicated to the attorneys’ fee fund set forth in Section 4 herein) shall
                         be used to abate the opioid crisis in accordance with the terms hereof.




                                            14
19-23649-rdd       Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                    Main Document
                                            Pg 193 of 1021

                                                Schedule A
                                               Core Strategies

States and Qualifying Block Grantees shall choose from among the abatement strategies listed in
Schedule B. However, priority shall be given to the following core abatement strategies (“Core
Strategies”).1

A.      NALOXONE OR OTHER FDA-APPROVED DRUG TO REVERSE OPIOID
        OVERDOSES

        1.       Expand training for first responders, schools, community support groups and
                 families; and

        2.       Increase distribution to individuals who are uninsured or whose insurance does not
                 cover the needed service.

B.      MEDICATION-ASSISTED TREATMENT (“MAT”)                                      DISTRIBUTION             AND
        OTHER OPIOID-RELATED TREATMENT

        1.       Increase distribution of MAT to individuals who are uninsured or whose insurance
                 does not cover the needed service;

        2.       Provide education to school-based and youth-focused programs that discourage or
                 prevent misuse;

        3.       Provide MAT education and awareness training to healthcare providers, EMTs, law
                 enforcement, and other first responders; and

        4.       Treatment and Recovery Support Services such as residential and inpatient
                 treatment, intensive outpatient treatment, outpatient therapy or counseling, and
                 recovery housing that allow or integrate medication and with other support services.

C.      PREGNANT & POSTPARTUM WOMEN

        1.       Expand Screening, Brief Intervention, and Referral to Treatment (“SBIRT”)
                 services to non-Medicaid eligible or uninsured pregnant women;

        2.       Expand comprehensive evidence-based treatment and recovery services, including
                 MAT, for women with co-occurring Opioid Use Disorder (“OUD”) and other
                 Substance Use Disorder (“SUD”)/Mental Health disorders for uninsured
                 individuals for up to 12 months postpartum; and




1As used in this Schedule A, words like “expand,” “fund,” “provide” or the like shall not indicate a preference for
new or existing programs. Priorities will be established through the mechanisms described in the National Opioid
Abatement Trust Distribution Procedures.


                                                        15
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 194 of 1021

      3.       Provide comprehensive wrap-around services to individuals with Opioid Use
               Disorder (OUD) including housing, transportation, job placement/training, and
               childcare.

D.    EXPANDING TREATMENT FOR NEONATAL ABSTINENCE SYNDROME

      1.       Expand comprehensive evidence-based and recovery support for NAS babies;

      2.       Expand services for better continuum of care with infant-need dyad; and

      3.       Expand long-term treatment and services for medical monitoring of NAS babies
               and their families.

E.    EXPANSION OF WARM HAND-OFF PROGRAMS AND RECOVERY SERVICES

      1.       Expand services such as navigators and on-call teams to begin MAT in hospital
               emergency departments;

      2.       Expand warm hand-off services to transition to recovery services;

      3.       Broaden scope of recovery services to include co-occurring SUD or mental health
               conditions;

      4.       Provide comprehensive wrap-around services to individuals in recovery including
               housing, transportation, job placement/training, and childcare; and

      5.       Hire additional social workers or other behavioral health workers to facilitate
               expansions above.

F.    TREATMENT FOR INCARCERATED POPULATION

      1.       Provide evidence-based treatment and recovery support including MAT for persons
               with OUD and co-occurring SUD/MH disorders within and transitioning out of the
               criminal justice system; and

      2.       Increase funding for jails to provide treatment to inmates with OUD.

G.    PREVENTION PROGRAMS

      1.       Funding for media campaigns to prevent opioid use (similar to the FDA’s “Real
               Cost” campaign to prevent youth from misusing tobacco);

      2.       Funding for evidence-based prevention programs in schools.;

      3.       Funding for medical provider education and outreach regarding best prescribing
               practices for opioids consistent with the 2016 CDC guidelines, including providers
               at hospitals (academic detailing);

      4.       Funding for community drug disposal programs; and



                                               16
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22          Main Document
                                       Pg 195 of 1021

      5.       Funding and training for first responders to participate in pre-arrest diversion
               programs, post-overdose response teams, or similar strategies that connect at-risk
               individuals to behavioral health services and supports.

H.    EXPANDING SYRINGE SERVICE PROGRAMS

      1.       Provide comprehensive syringe services programs with more wrap-around services
               including linkage to OUD treatment, access to sterile syringes and linkage to care
               and treatment of infectious diseases.

I.    EVIDENCE-BASED DATA COLLECTION AND RESEARCH ANALYZING THE
      EFFECTIVENESS OF THE ABATEMENT STRATEGIES WITHIN THE STATE.




                                               17
19-23649-rdd       Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                    Main Document
                                            Pg 196 of 1021

                                                Schedule B
                                               Approved Uses

Support treatment of Opioid Use Disorder (OUD) and any co-occurring Substance Use Disorder
or Mental Health (SUD/MH) conditions through evidence-based or evidence-informed programs
or strategies that may include, but are not limited to, the following:

                                        PART ONE: TREATMENT


A.      TREAT OPIOID USE DISORDER (OUD)

        Support treatment of Opioid Use Disorder (OUD) and any co-occurring Substance Use
        Disorder or Mental Health (SUD/MH) conditions through evidence-based or evidence-
        informed programs or strategies that may include, but are not limited to, the following1:

        1.       Expand availability of treatment for OUD and any co-occurring SUD/MH
                 conditions, including all forms of Medication-Assisted Treatment (MAT) approved
                 by the U.S. Food and Drug Administration.

        2.       Support and reimburse evidence-based services that adhere to the American Society
                 of Addiction Medicine (ASAM) continuum of care for OUD and any co-occurring
                 SUD/MH conditions

        3.       Expand telehealth to increase access to treatment for OUD and any co-occurring
                 SUD/MH conditions, including MAT, as well as counseling, psychiatric support,
                 and other treatment and recovery support services.

        4.       Improve oversight of Opioid Treatment Programs (OTPs) to assure evidence-based
                 or evidence-informed practices such as adequate methadone dosing and low
                 threshold approaches to treatment.

        5.       Support mobile intervention, treatment, and recovery services, offered by qualified
                 professionals and service providers, such as peer recovery coaches, for persons with
                 OUD and any co-occurring SUD/MH conditions and for persons who have
                 experienced an opioid overdose.

        6.       Treatment of trauma for individuals with OUD (e.g., violence, sexual assault,
                 human trafficking, or adverse childhood experiences) and family members (e.g.,
                 surviving family members after an overdose or overdose fatality), and training of
                 health care personnel to identify and address such trauma.

        7.       Support evidence-based withdrawal management services for people with OUD
                 and any co-occurring mental health conditions.


1As used in this Schedule B, words like “expand,” “fund,” “provide” or the like shall not indicate a preference for
new or existing programs. Priorities will be established through the mechanisms described in the National Opioid
Abatement Trust Distribution Procedures.


                                                        18
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 197 of 1021

      8.       Training on MAT for health care providers, first responders, students, or other
               supporting professionals, such as peer recovery coaches or recovery outreach
               specialists, including telementoring to assist community-based providers in rural or
               underserved areas.

      9.       Support workforce development for addiction professionals who work with persons
               with OUD and any co-occurring SUD/MH conditions.

      10.      Fellowships for addiction medicine specialists for direct patient care, instructors,
               and clinical research for treatments.

      11.      Scholarships and supports for behavioral health practitioners or workers involved
               in addressing OUD and any co-occurring SUD or mental health conditions,
               including but not limited to training, scholarships, fellowships, loan repayment
               programs, or other incentives for providers to work in rural or underserved areas.

      12.      Provide funding and training for clinicians to obtain a waiver under the federal Drug
               Addiction Treatment Act of 2000 (DATA 2000) to prescribe MAT for OUD, and
               provide technical assistance and professional support to clinicians who have
               obtained a DATA 2000 waiver.

      13.      Dissemination of web-based training curricula, such as the American Academy of
               Addiction Psychiatry’s Provider Clinical Support Service-Opioids web-based
               training curriculum and motivational interviewing.

      14.      Development and dissemination of new curricula, such as the American Academy
               of Addiction Psychiatry’s Provider Clinical Support Service for Medication-
               Assisted Treatment.

B.    SUPPORT PEOPLE IN TREATMENT AND RECOVERY

      Support people in recovery from OUD and any co-occurring SUD/MH conditions through
      evidence-based or evidence-informed programs or strategies that may include, but are not
      limited to, the following:

      1.       Provide comprehensive wrap-around services to individuals with OUD and any co-
               occurring SUD/MH conditions, including housing, transportation, education, job
               placement, job training, or childcare.

      2.       Provide the full continuum of care of treatment and recovery services for OUD and
               any co-occurring SUD/MH conditions, including supportive housing, peer support
               services and counseling, community navigators, case management, and
               connections to community-based services.

      3.       Provide counseling, peer-support, recovery case management and residential
               treatment with access to medications for those who need it to persons with OUD
               and any co-occurring SUD/MH conditions.

      4.       Provide access to housing for people with OUD and any co-occurring SUD/MH
               conditions, including supportive housing, recovery housing, housing assistance

                                                19
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                       Pg 198 of 1021

               programs, training for housing providers, or recovery housing programs that allow
               or integrate FDA-approved mediation with other support services.

      5.       Provide community support services, including social and legal services, to assist
               in deinstitutionalizing persons with OUD and any co-occurring SUD/MH
               conditions.

      6.       Support or expand peer-recovery centers, which may include support groups, social
               events, computer access, or other services for persons with OUD and any co-
               occurring SUD/MH conditions.

      7.       Provide or support transportation to treatment or recovery programs or services for
               persons with OUD and any co-occurring SUD/MH conditions.

      8.       Provide employment training or educational services for persons in treatment for
               or recovery from OUD and any co-occurring SUD/MH conditions.

      9.       Identify successful recovery programs such as physician, pilot, and college
               recovery programs, and provide support and technical assistance to increase the
               number and capacity of high-quality programs to help those in recovery.

      10.      Engage non-profits, faith-based communities, and community coalitions to support
               people in treatment and recovery and to support family members in their efforts to
               support the person with OUD in the family.

      11.      Training and development of procedures for government staff to appropriately
               interact and provide social and other services to individuals with or in recovery
               from OUD, including reducing stigma.

      12.      Support stigma reduction efforts regarding treatment and support for persons with
               OUD, including reducing the stigma on effective treatment.

      13.      Create or support culturally appropriate services and programs for persons with
               OUD and any co-occurring SUD/MH conditions, including new Americans.

      14.      Create and/or support recovery high schools.

      15.      Hire or train behavioral health workers to provide or expand any of the services or
               supports listed above.

C.    CONNECT PEOPLE WHO NEED HELP TO THE HELP THEY NEED
      (CONNECTIONS TO CARE)

      Provide connections to care for people who have – or at risk of developing – OUD and any
      co-occurring SUD/MH conditions through evidence-based or evidence-informed programs
      or strategies that may include, but are not limited to, the following:

      1.       Ensure that health care providers are screening for OUD and other risk factors and
               know how to appropriately counsel and treat (or refer if necessary) a patient for
               OUD treatment.

                                               20
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                       Pg 199 of 1021

      2.       Fund Screening, Brief Intervention and Referral to Treatment (SBIRT) programs
               to reduce the transition from use to disorders, including SBIRT services to pregnant
               women who are uninsured or not eligible for Medicaid.

      3.       Provide training and long-term implementation of SBIRT in key systems (health,
               schools, colleges, criminal justice, and probation), with a focus on youth and young
               adults when transition from misuse to opioid disorder is common.

      4.       Purchase automated versions of SBIRT and support ongoing costs of the
               technology.

      5.       Expand services such as navigators and on-call teams to begin MAT in hospital
               emergency departments.

      6.       Training for emergency room personnel treating opioid overdose patients on post-
               discharge planning, including community referrals for MAT, recovery case
               management or support services.

      7.       Support hospital programs that transition persons with OUD and any co-occurring
               SUD/MH conditions, or persons who have experienced an opioid overdose, into
               clinically appropriate follow-up care through a bridge clinic or similar approach.

      8.       Support crisis stabilization centers that serve as an alternative to hospital emergency
               departments for persons with OUD and any co-occurring SUD/MH conditions or
               persons that have experienced an opioid overdose.

      9.       Support the work of Emergency Medical Systems, including peer support
               specialists, to connect individuals to treatment or other appropriate services
               following an opioid overdose or other opioid-related adverse event.

      10.      Provide funding for peer support specialists or recovery coaches in emergency
               departments, detox facilities, recovery centers, recovery housing, or similar
               settings; offer services, supports, or connections to care to persons with OUD and
               any co-occurring SUD/MH conditions or to persons who have experienced an
               opioid overdose.

      11.      Expand warm hand-off services to transition to recovery services.

      12.      Create or support school-based contacts that parents can engage with to seek
               immediate treatment services for their child; and support prevention, intervention,
               treatment, and recovery programs focused on young people.

      13.      Develop and support best practices on addressing OUD in the workplace.

      14.      Support assistance programs for health care providers with OUD.

      15.      Engage non-profits and the faith community as a system to support outreach for
               treatment.



                                                 21
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 200 of 1021

      16.      Support centralized call centers that provide information and connections to
               appropriate services and supports for persons with OUD and any co-occurring
               SUD/MH conditions.

D.    ADDRESS THE NEEDS OF CRIMINAL-JUSTICE-INVOLVED PERSONS

      Address the needs of persons with OUD and any co-occurring SUD/MH conditions who
      are involved in, are at risk of becoming involved in, or are transitioning out of the criminal
      justice system through evidence-based or evidence-informed programs or strategies that
      may include, but are not limited to, the following:

      1.       Support pre-arrest or pre-arraignment diversion and deflection strategies for
               persons with OUD and any co-occurring SUD/MH conditions, including
               established strategies such as:

               1.     Self-referral strategies such as the Angel Programs or the Police Assisted
                      Addiction Recovery Initiative (PAARI);

               2.     Active outreach strategies such as the Drug Abuse Response Team (DART)
                      model;

               3.     “Naloxone Plus” strategies, which work to ensure that individuals who have
                      received naloxone to reverse the effects of an overdose are then linked to
                      treatment programs or other appropriate services;

               4.     Officer prevention strategies, such as the Law Enforcement Assisted
                      Diversion (LEAD) model;

               5.     Officer intervention strategies such as the Leon County, Florida Adult Civil
                      Citation Network or the Chicago Westside Narcotics Diversion to
                      Treatment Initiative; or

               6.     Co-responder and/or alternative responder models to address OUD-related
                      911 calls with greater SUD expertise.

      2.       Support pre-trial services that connect individuals with OUD and any co-occurring
               SUD/MH conditions to evidence-informed treatment, including MAT, and related
               services.

      3.       Support treatment and recovery courts that provide evidence-based options for
               persons with OUD and any co-occurring SUD/MH conditions.

      4.       Provide evidence-informed treatment, including MAT, recovery support, harm
               reduction, or other appropriate services to individuals with OUD and any co-
               occurring SUD/MH conditions who are incarcerated in jail or prison.

      5.       Provide evidence-informed treatment, including MAT, recovery support, harm
               reduction, or other appropriate services to individuals with OUD and any co-
               occurring SUD/MH conditions who are leaving jail or prison have recently left jail


                                               22
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 201 of 1021

               or prison, are on probation or parole, are under community corrections supervision,
               or are in re-entry programs or facilities.

      6.       Support critical time interventions (CTI), particularly for individuals living with
               dual-diagnosis OUD/serious mental illness, and services for individuals who face
               immediate risks and service needs and risks upon release from correctional settings.

      7.       Provide training on best practices for addressing the needs of criminal-justice-
               involved persons with OUD and any co-occurring SUD/MH conditions to law
               enforcement, correctional, or judicial personnel or to providers of treatment,
               recovery, harm reduction, case management, or other services offered in connection
               with any of the strategies described in this section.

E.    ADDRESS THE NEEDS OF PREGNANT OR PARENTING WOMEN AND THEIR
      FAMILIES, INCLUDING BABIES WITH NEONATAL ABSTINENCE
      SYNDROME

      Address the needs of pregnant or parenting women with OUD and any co-occurring
      SUD/MH conditions, and the needs of their families, including babies with neonatal
      abstinence syndrome (NAS), through evidence-based or evidence-informed programs or
      strategies that may include, but are not limited to, the following:

      1.       Support evidence-based or evidence-informed treatment, including MAT, recovery
               services and supports, and prevention services for pregnant women – or women
               who could become pregnant – who have OUD and any co-occurring SUD/MH
               conditions, and other measures to educate and provide support to families affected
               by Neonatal Abstinence Syndrome.

      2.       Expand comprehensive evidence-based treatment and recovery services, including
               MAT, for uninsured women with OUD and any co-occurring SUD/MH conditions
               for up to 12 months postpartum.

      3.       Training for obstetricians or other healthcare personnel that work with pregnant
               women and their families regarding treatment of OUD and any co-occurring
               SUD/MH conditions.

      4.       Expand comprehensive evidence-based treatment and recovery support for NAS
               babies; expand services for better continuum of care with infant-need dyad; expand
               long-term treatment and services for medical monitoring of NAS babies and their
               families.

      5.       Provide training to health care providers who work with pregnant or parenting
               women on best practices for compliance with federal requirements that children
               born with Neonatal Abstinence Syndrome get referred to appropriate services and
               receive a plan of safe care.

      6.       Child and family supports for parenting women with OUD and any co-occurring
               SUD/MH conditions.



                                                23
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                       Pg 202 of 1021

      7.       Enhanced family supports and child care services for parents with OUD and any
               co-occurring SUD/MH conditions.

      8.       Provide enhanced support for children and family members suffering trauma as a
               result of addiction in the family; and offer trauma-informed behavioral health
               treatment for adverse childhood events.

      9.       Offer home-based wrap-around services to persons with OUD and any co-occurring
               SUD/MH conditions, including but not limited to parent skills training.

      10.      Support for Children’s Services – Fund additional positions and services, including
               supportive housing and other residential services, relating to children being
               removed from the home and/or placed in foster care due to custodial opioid use.

                                  PART TWO: PREVENTION


F.    PREVENT    OVER-PRESCRIBING     AND   ENSURE                             APPROPRIATE
      PRESCRIBING AND DISPENSING OF OPIOIDS

      Support efforts to prevent over-prescribing and ensure appropriate prescribing and
      dispensing of opioids through evidence-based or evidence-informed programs or strategies
      that may include, but are not limited to, the following:

      1.       Fund medical provider education and outreach regarding best prescribing practices
               for opioids consistent with the Guidelines for Prescribing Opioids for Chronic Pain
               from the U.S. Centers for Disease Control and Prevention, including providers at
               hospitals (academic detailing).

      2.       Training for health care providers regarding safe and responsible opioid
               prescribing, dosing, and tapering patients off opioids.

      3.       Continuing Medical Education (CME) on appropriate prescribing of opioids.

      4.       Support for non-opioid pain treatment alternatives, including training providers to
               offer or refer to multi-modal, evidence-informed treatment of pain.

      5.       Support enhancements or improvements to Prescription Drug Monitoring Programs
               (PDMPs), including but not limited to improvements that:

               1.     Increase the number of prescribers using PDMPs;

               2.     Improve point-of-care decision-making by increasing the quantity, quality,
                      or format of data available to prescribers using PDMPs, by improving the
                      interface that prescribers use to access PDMP data, or both; or

               3.     Enable states to use PDMP data in support of surveillance or intervention
                      strategies, including MAT referrals and follow-up for individuals identified
                      within PDMP data as likely to experience OUD in a manner that complies
                      with all relevant privacy and security laws and rules.

                                               24
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 203 of 1021

      6.       Ensuring PDMPs incorporate available overdose/naloxone deployment data,
               including the United States Department of Transportation’s Emergency Medical
               Technician overdose database in a manner that complies with all relevant privacy
               and security laws and rules.

      7.       Increase electronic prescribing to prevent diversion or forgery.

      8.       Educate Dispensers on appropriate opioid dispensing.

G.    PREVENT MISUSE OF OPIOIDS

      Support efforts to discourage or prevent misuse of opioids through evidence-based or
      evidence-informed programs or strategies that may include, but are not limited to, the
      following:

      1.       Fund media campaigns to prevent opioid misuse.

      2.       Corrective advertising or affirmative public education campaigns based on
               evidence.

      3.       Public education relating to drug disposal.

      4.       Drug take-back disposal or destruction programs.

      5.       Fund community anti-drug coalitions that engage in drug prevention efforts.

      6.       Support community coalitions in implementing evidence-informed prevention,
               such as reduced social access and physical access, stigma reduction – including
               staffing, educational campaigns, support for people in treatment or recovery, or
               training of coalitions in evidence-informed implementation, including the Strategic
               Prevention Framework developed by the U.S. Substance Abuse and Mental Health
               Services Administration (SAMHSA).

      7.       Engage non-profits and faith-based communities as systems to support prevention.

      8.       Fund evidence-based prevention programs in schools or evidence-informed school
               and community education programs and campaigns for students, families, school
               employees, school athletic programs, parent-teacher and student associations, and
               others.

      9.       School-based or youth-focused programs or strategies that have demonstrated
               effectiveness in preventing drug misuse and seem likely to be effective in
               preventing the uptake and use of opioids.

      10.      Create of support community-based education or intervention services for families,
               youth, and adolescents at risk for OUD and any co-occurring SUD/MH conditions.

      11.      Support evidence-informed programs or curricula to address mental health needs
               of young people who may be at risk of misusing opioids or other drugs, including
               emotional modulation and resilience skills.

                                                25
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 204 of 1021

      12.      Support greater access to mental health services and supports for young people,
               including services and supports provided by school nurses, behavioral health
               workers or other school staff, to address mental health needs in young people that
               (when not properly addressed) increase the risk of opioid or another drug misuse.

H.    PREVENT OVERDOSE DEATHS AND OTHER HARMS (HARM REDUCTION)

      Support efforts to prevent or reduce overdose deaths or other opioid-related harms through
      evidence-based or evidence-informed programs or strategies that may include, but are not
      limited to, the following:

      1.       Increase availability and distribution of naloxone and other drugs that treat
               overdoses for first responders, overdose patients, individuals with OUD and their
               friends and family members, schools, community navigators and outreach workers,
               persons being released from jail or prison, or other members of the general public.

      2.       Public health entities providing free naloxone to anyone in the community.

      3.       Training and education regarding naloxone and other drugs that treat overdoses for
               first responders, overdose patients, patients taking opioids, families, schools,
               community support groups, and other members of the general public.

      4.       Enable school nurses and other school staff to respond to opioid overdoses, and
               provide them with naloxone, training, and support.

      5.       Expand, improve, or develop data tracking software and applications for
               overdoses/naloxone revivals.

      6.       Public education relating to emergency responses to overdoses.

      7.       Public education relating to immunity and Good Samaritan laws.

      8.       Educate first responders regarding the existence and operation of immunity and
               Good Samaritan laws.

      9.       Syringe service programs and other evidence-informed programs to reduce harms
               associated with intravenous drug use, including supplies, staffing, space, peer
               support services, referrals to treatment, fentanyl checking, connections to care, and
               the full range of harm reduction and treatment services provided by these programs.

      10.      Expand access to testing and treatment for infectious diseases such as HIV and
               Hepatitis C resulting from intravenous opioid use.

      11.      Support mobile units that offer or provide referrals to harm reduction services,
               treatment, recovery supports, health care, or other appropriate services to persons
               that use opioids or persons with OUD and any co-occurring SUD/MH conditions.

      12.      Provide training in harm reduction strategies to health care providers, students, peer
               recovery coaches, recovery outreach specialists, or other professionals that provide


                                                26
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 205 of 1021

               care to persons who use opioids or persons with OUD and any co-occurring
               SUD/MH conditions.

      13.      Support screening for fentanyl in routine clinical toxicology testing.

                            PART THREE: OTHER STRATEGIES

I.    I. FIRST RESPONDERS

      In addition to items in section C, D and H relating to first responders, support the following:

      1.       Educate law enforcement or other first responders regarding appropriate practices
               and precautions when dealing with fentanyl or other drugs.

      2.       Provision of wellness and support services for first responders and others who
               experience secondary trauma associated with opioid-related emergency events.

J.    LEADERSHIP, PLANNING AND COORDINATION

      Support efforts to provide leadership, planning, coordination, facilitations, training and
      technical assistance to abate the opioid epidemic through activities, programs, or strategies
      that may include, but are not limited to, the following:

      1.       Statewide, regional, local or community regional planning to identify root causes
               of addiction and overdose, goals for reducing harms related to the opioid epidemic,
               and areas and populations with the greatest needs for treatment intervention
               services, and to support training and technical assistance and other strategies to
               abate the opioid epidemic described in this opioid abatement strategy list.

      2.       A dashboard to (a) share reports, recommendations, or plans to spend opioid
               settlement funds; (b) to show how opioid settlement funds have been spent; (c) to
               report program or strategy outcomes; or (d) to track, share or visualize key opioid-
               or health-related indicators and supports as identified through collaborative
               statewide, regional, local or community processes.

      3.       Invest in infrastructure or staffing at government or not-for-profit agencies to
               support collaborative, cross-system coordination with the purpose of preventing
               overprescribing, opioid misuse, or opioid overdoses, treating those with OUD and
               any co-occurring SUD/MH conditions, supporting them in treatment or recovery,
               connecting them to care, or implementing other strategies to abate the opioid
               epidemic described in this opioid abatement strategy list.

      4.       Provide resources to staff government oversight and management of opioid
               abatement programs.

K.    TRAINING

      In addition to the training referred to throughout this document, support training to abate
      the opioid epidemic through activities, programs, or strategies that may include, but are not
      limited to, the following:

                                                27
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 206 of 1021

      1.       Provide funding for staff training or networking programs and services to improve
               the capability of government, community, and not-for-profit entities to abate the
               opioid crisis.

      2.       Support infrastructure and staffing for collaborative cross-system coordination to
               prevent opioid misuse, prevent overdoses, and treat those with OUD and any co-
               occurring SUD/MH conditions, or implement other strategies to abate the opioid
               epidemic described in this opioid abatement strategy list (e.g., health care, primary
               care, pharmacies, PDMPs, etc.).

L.    RESEARCH

      Support opioid abatement research that may include, but is not limited to, the following:

               1.     Monitoring, surveillance, data collection and evaluation of programs and
                      strategies described in this opioid abatement strategy list.

               2.     Research non-opioid treatment of chronic pain.

               3.     Research on improved service delivery for modalities such as SBIRT that
                      demonstrate promising but mixed results in populations vulnerable to
                      opioid use disorders.

               4.     Research on novel harm reduction and prevention efforts such as the
                      provision of fentanyl test strips.

               5.     Research on innovative supply-side enforcement efforts such as improved
                      detection of mail-based delivery of synthetic opioids.

               6.     Expanded research on swift/certain/fair models to reduce and deter opioid
                      misuse within criminal justice populations that build upon promising
                      approaches used to address other substances (e.g. Hawaii HOPE and Dakota
                      24/7).

               7.     Epidemiological surveillance of OUD-related behaviors in critical
                      populations including individuals entering the criminal justice system,
                      including but not limited to approaches modeled on the Arrestee Drug
                      Abuse Monitoring (ADAM) system.

               8.     Qualitative and quantitative research regarding public health risks and harm
                      reduction opportunities within illicit drug markets, including surveys of
                      market participants who sell or distribute illicit opioids.

               9.     Geospatial analysis of access barriers to MAT and their association with
                      treatment engagement and treatment outcomes.




                                                28
19-23649-rdd   Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22     Main Document
                                       Pg 207 of 1021

                                         Schedule C
                                State Allocation Percentages

                      State                      Final Percentage Division of Funds

                     Alabama                              1.6579015983%
                      Alaska                              0.2681241169%
                American Samoa*                           0.0175102976%
                      Arizona                             2.3755949882%
                     Arkansas                             0.9779907816%
                    California                            9.9213830698%
                     Colorado                             1.6616291219%
                   Connecticut                            1.3490069542%
                     Delaware                             0.5061239962%
               District of Columbia                       0.2129072934%
                      Florida                             7.0259134409%
                      Georgia                             2.7882080114%
                      Guam*                               0.0518835714%
                      Hawaii                              0.3476670198%
                       Idaho                              0.5364838684%
                      Illinois                            3.3263363702%
                      Indiana                             2.2168933059%
                        Iowa                              0.7639415424%
                      Kansas                              0.8114241462%
                     Kentucky                             1.5963344879%
                     Louisiana                            1.5326855153%
                       Maine                              0.5725492304%
                     Maryland                             2.1106090494%
                  Massachusetts                           2.3035761083%
                     Michigan                             3.4020234989%
                    Minnesota                             1.2972597706%
                    Mississippi                           0.8994318052%
                     Missouri                             2.0056475170%
                     Montana                              0.3517745904%
               N. Mariana Islands*                        0.0191942445%
                     Nebraska                             0.4335719578%
                      Nevada                              1.2651495115%
                 New Hampshire                            0.6419355371%
                   New Jersey                             2.7551354545%
                   New Mexico                             0.8749406830%
                    New York                              5.3903813405%
                 North Carolina                           3.2502525994%
                  North Dakota                            0.1910712849%
                        Ohio                              4.3567051408%
                    Oklahoma                              0.6073894708%
                      Oregon                              1.4405383452%
                  Pennsylvania                            4.5882419559%
                                            29
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22                Main Document
                                        Pg 208 of 1021

                   Puerto Rico**                                  0.7324076274%
                    Rhode Island                                  0.5040770915%
                   South Carolina                                 1.5989037696%
                    South Dakota                                  0.2231552882%
                     Tennessee                                    2.6881474977%
                       Texas                                      6.2932157196%
                        Utah                                      1.2039654451%
                      Vermont                                     0.2945952769%
                   Virgin Islands*                                0.0348486384%
                      Virginia                                    2.2801150757%
                     Washington                                   2.3189040182%
                   West Virginia                                  1.1614558107%
                     Wisconsin                                    1.7582560561%
                     Wyoming                                      0.2046300910%
      * Allocations for American Samoa, Guam, N. Mariana Islands, and Virgin Islands are 100% based on
        population because of lack of available information for the other metrics.
      ** Allocations for Puerto Rico are 25% based on MMEs and 75% based on population because of lack of
        available information for the other metrics.

       The metrics noted above are calculated as follows:

                       A.      Amount of Prescription Opioids Sold as Measured by MME

        The MME metric reflects the intensity of prescription opioid sales by state over a nine-year
period from 2006 to 2014. This measure accounts for the flow of prescription opioids from
manufacturers to distributors to pharmacies. The MME metric uses sales data for 12 categories of
prescription opioids and was collected in a standardized manner by the Drug Enforcement
Administration (DEA) in its Automation of Reports and Consolidated Orders System (ARCOS)
database. As part of the National Prescription Opiate Litigation Multi-District Litigation, Case No.
1:17-MD-2804 (N.D. Ohio) (Opioid MDL), the DEA agreed to produce the nine years of data
from 2006-2014, which encompassed the peak years of opioid sales in most states. The ARCOS
data is standardized by converting data from varying products and prescription strengths into
uniform MME totals to accurately reflect higher doses and stronger drugs in the data.

                       B.      Pain Reliever Use Disorder

        This metric consists of the number of people in each state with pain reliever use disorder,
as identified by the annual National Survey on Drug Use and Health conducted by the federal
Substance Abuse and Mental Health Services Administration (SAMHSA). The SAMHSA survey
is widely used by federal and other agencies. This metric included all three prior years in which
pain reliever use disorder was broken down by state, 2015-2017, and included both people
receiving treatment and those who are not.

                       C.      Overdose Deaths

       The overdose death metric includes two measures: (1) overdose deaths caused by opioids
and (2) overdose deaths caused by all drugs. The overdose death figures used for the metric are
from the years 2007-2017, with data drawn from a database compiled by the Centers for Disease
Control and Prevention (“CDC”). The CDC database does not adjust for local reporting problems

                                                  30
19-23649-rdd       Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                     Main Document
                                            Pg 209 of 1021

that differ from state to state and over time. To mitigate this data collection issue, figures for all
drug overdose deaths, which captures some unidentified opioid overdoses as well as overdoses
unrelated to opioids.

                          D.       Population

        Population is measured by the 2018 U.S. Census estimate.

                          E.       Negotiation Class Metrics

        The Opioid MDL Plaintiffs’ proposed “negotiation class” metrics weighting factor consists
of the Negotiating Class Allocation Model (defined below) applied at the state level.

                 ii.      Intrastate Allocation of NOAT Abatement Funds

        Each State and its Local Governments will have until (14) fourteen days after the Effective
Date of the Plan (the “Agreement Date”) to file with the Bankruptcy Court an agreed-upon
allocation or method for allocating the NOAT Funds for that State dedicated only to Approved
Uses (each a “Statewide Abatement Agreement” or “SAA”). Any State and its Local
Governments that have reached agreement before the Effective Date of the Plan that satisfies the
metric for approval as described in the immediately following paragraph shall file a notice with
the Bankruptcy Court that it has adopted a binding SAA and either include the SAA with its filing
or indicate where the SAA is publicly available for the SAA to be effective for the Purdue
Bankruptcy. Any dispute regarding allocation within a State will be resolved as provided by the
Statewide Abatement Agreement; provided that no Statewide Abatement Agreement may remove
or otherwise limit the reporting requirements set forth in any of the NOAT Documents, including
without limitation in the NOAT Agreement.

        A Statewide Abatement Agreement shall be agreed when it has been approved by the
State and either (a) representatives of its Local Governments whose aggregate Population
Percentages, determined as set forth below, total more than sixty percent (60%), or (b)
representatives of its Local Governments whose aggregate Population Percentages total more
than fifty percent (50%) provided that these Local Governments also represent 15% or more of
the State’s counties or parishes (or, in the case of States whose counties and parishes that do not
function as Local Governments, 15% of or more of the State’s incorporated cities or towns), by
number.

        Population Percentages shall be determined as follows: For States with counties or
parishes that function as Local Governments,1 the Population Percentage of each county or parish
shall be deemed to be equal to (a) (1) 200% of the population of such county or parish, minus (2)
the aggregate population of all Primary Incorporated Municipalities located in such county or
parish, divided by (b) 200% of the State’s population. A “Primary Incorporated Municipality”


1Certain states do not have counties or parishes that function as Local Governments, including: Alaska, Connecticut,
Massachusetts, Rhode Island, and Vermont. All other States have counties or parishes that function as Local
Governments.


                                                        31
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 210 of 1021

means a city, town, village or other municipality incorporated under applicable state law with a
population of at least 25,000 that is not located within another incorporated municipality. The
Population Percentage of each primary incorporated municipality shall be equal to its population
(including the population of any incorporated or unincorporated municipality located therein)
divided by 200% of the State’s population; provided that the Population Percentage of a primary
incorporated municipality that is not located within a county shall be equal to 200% of its
population (including the population of any incorporated or unincorporated municipality located
therein) divided by 200% of the State’s population. For all States that do not have counties or
parishes that function as Local Governments, the Population Percentage of each incorporated
municipality (including any incorporated or unincorporated municipality located therein), shall
be equal to its population divided by the State’s population.

         The Statewide Abatement Agreement will become effective within fourteen (14) days of
filing, unless otherwise ordered by the Bankruptcy Court.

         A State and its Local Governments may revise, supplement, or refine a Statewide
Abatement Agreement by filing an amended Statewide Abatement Agreement that has been
approved by the State and sufficient Local Governments to satisfy the approval standards set forth
above with the Bankruptcy Court, which shall become effective within fourteen (14) days of
filing, unless otherwise ordered by the Bankruptcy Court

        Under the Plan, NOAT Funds allocated to each Non-SAA State are allocated between a
“Regional Apportionment” and a “Non-Regional Apportionment.” The Proportionate Share
of the Regional Apportionment for each Region in a Non-SAA State is determined by reference
to the aggregate shares of counties (as used herein, the term county includes parishes), and cities
or towns in the cases of a Non-SAA States in which counties do not function as Local
Governments, in the Region either (i) under the allocation model available at
www.opioidnegotiationclass.info that was developed as part of the establishment of a negotiation
class procedure implemented in In re: National Prescription Opiates Litigation, MDL No. 2804
(N.D. Ohio) (the “Negotiating Class Allocation Model”), or (ii) the model developed by
Christopher J. Ruhm, Professor of Public Policy and Economics at the University of Virginia (the
“Ruhm Allocation Model”), attached hereto as Exhibit 1, (collectively with the Negotiating
Class Allocation Model, the “Allocation Models.”).

               a.      The Negotiating Class Allocation Model

        The Negotiating Class Allocation Model employs a three-factor analysis to allocate
potential opioids settlement proceeds among counties. The three factors are:

                       A.     Opioid Use Disorder (“OUD”). Under this factor, each county is
                              assigned a percentage derived by dividing the number of people in
                              the county with OUD by the total number of people nationwide
                              with OUD. The Model uses data reported in the National Survey
                              on Drug Use and Health (“NSDUH”) for 2017. The data is
                              accessible at https://bit.ly/2HqF554.



                                                32
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                       Pg 211 of 1021

                      B.      Overdose Deaths. This factor assigns to each county a percentage
                              of the nation’s opioid overdose deaths. The percentage is based on
                              Multiple Causes of Death (“MCOD”) data reported by the
                              National Center for Health Statistics (“NCHS”), the Centers for
                              Disease Control (“CDC”) and the Department of Health and
                              Human Services (“DHHS”). The data so reported is adjusted
                              using a standard, accepted method (the “Ruhm Adjustment”)
                              designed to address the well-established under-reporting of deaths
                              by opioids overdose.

                      C.      Amount of Opioids. This factor assigns to each county a
                              percentage of the national opioids shipments during 2006-2016
                              (expressed as morphine molecule equivalents, or MMEs) that
                              produced a negative outcome. This percentage is based on data
                              reported by the U.S. Drug Enforcement Agency (“DEA”) in its
                              ARCOS (Automation of Reports and Consolidated Orders System)
                              database. Each county’s share of national shipments is multiplied
                              by the higher of two ratios: (1) the ratio of the percentage of
                              people in the county with OUD to the percentage of people
                              nationwide with OUD; or (2) the ratio of the percentage of people
                              in the county who died of an opioids overdose between 2006-2016
                              to the national percentages of opioids overdose deaths during that
                              time.

       The Negotiating Class Allocation Model gives equal weight to each of these factors.
Thus, a hypothetical county with an OUD percentage of .3%, and overdose deaths percentage of
.2% and an amounts of opioids percentage of .16% would receive an overall allocation of .22%.

        Where a county and its cities and towns are unable to reach agreement regarding the
sharing of the county’s overall allocation, the Negotiating Class Allocation Model provides for
such sharing based on how the county and its cities and towns have historically split funding for
opioids abatement. This historical analysis employs data reported by the U.S. Census Bureau on
local government spending by certain functions. The Negotiating Class Allocation Model assigns
to each incorporated city and town a portion of the county’s overall allocation based on this
historical data.

               b.     The Ruhm Allocation Model

       The Ruhm Allocation Model employs a three-factor analysis to allocate potential opioids
settlement proceeds among counties. The three factors are:

                      A.      Number of Persons with Opioid Use Disorder (“OUD”). NSDUH
                              data from 2007-2016 is used to estimate the number of persons in
                              the state with OUD. The county share of OUD cases was assumed
                              to be the same as its share of opioid-involved overdose deaths,
                              calculated as described in (B) below.

                      B.      Opioid-Related Overdose Deaths. This factor assigns to each
                              county a percentage of the nation’s opioid overdose deaths. The
                                               33
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 212 of 1021

                              percentage is based on MCOD data reported by the NCHS, CDC
                              and DHHS. The data so reported is adjusted using the Ruhm
                              Adjustment designed to address the well-established under-
                              reporting of deaths by opioids overdose.

                       C.     Opioid Shipments. This factor assigns to each county a percentage
                              of the national opioids shipments during 2006-2016 (expressed as
                              morphine molecule equivalents, or MMEs) that produced a
                              negative outcome. This percentage is based on data reported by
                              the DEA in its ARCOS. No additional adjustments are used.

         Under the Plan, the Allocation Models’ shares of each county in a Region are aggregated.
Those aggregate Allocation Model shares are then divided by the total Allocation Model shares
for all Regions in the State to determine the subject Region’s Proportionate Share. For Non-SAA
States in which counties do not function as Local Governments, the Allocation Model shares for
each city and town in a Region are aggregated, and the aggregate is divided by the total Allocation
Model shares for all cities and towns in the State to determine the Region’s Proportionate Share.

        On September 30, 2020, the Bankruptcy Court entered the Order Expanding Scope of
Mediation [D.I. 1756] (the “Supplemental Mediation Order”), which authorized the Mediators
to continue the Mediation to resolve certain open issues referenced in the Mediators’ Report, as
well as to mediate the estate causes of action and any potential claims or causes of action held by
any of the Non-Federal Public Claimants against, or that otherwise may become the subject of
releases for, members of the Sackler Families in Phase 2 of Mediation.




                                                34
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 213 of 1021



                                   EXHIBIT G-1

                               Redline of NOAT TDP
 19-23649-rdd       Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                     Main Document
                                             Pg 214 of 1021

       NATIONAL OPIOID ABATEMENT TRUST DISTRIBUTION PROCEDURES 1


          Issue                                                     Description

1. APPLICABILITY                These terms shall apply to the allocation of value received by NOAT
   OF AGREEMENT                 under the plan of reorganization (the “Chapter 11 Plan” or the “Plan”)2
                                in the Chapter 11 Cases of Purdue Pharma L.P. and its affiliates
                                (collectively, “Purdue”) pending in the U.S. Bankruptcy Court for the
                                Southern District of New York (the “Bankruptcy Court”) in respect of
                                the Public Creditor Trust Distributions (including the Initial Public
                                Creditor Trust Distribution and all amounts distributed in respect of the
                                TopCo Interests and the MDT Interests), which shall be distributed
                                among (i) the states, territories and the District of Columbia (each a
                                “State” as defined in the Plan), and (ii) each county, city, town, parish,
                                village, and municipality that is a Domestic Governmental Entity or other
                                holder of a Non-Federal Domestic Governmental Claim that is otherwise
                                not a “State” as defined in the Plan (collectively, the “Local
                                Governments”), whose Claims in Class 4 (Non-Federal Domestic
                                Governmental Claims), along with all other Non-Federal Domestic
                                Governmental Channeled Claims, are channeled to the National Opioid
                                Abatement Trust (“NOAT”) under the Plan and the Master TDP. To the
                                extent not explicitly reflected in the Chapter 11 Plan, the terms set forth
                                herein will be deemed incorporated into the Chapter 11 Plan, the trust
                                agreement for the National Opioid Abatement Trust (the “NOAT


 1
   Oklahoma local governments set forth in Schedule D (the “Oklahoma Local Governments”) will receive the
 equivalent of the Regional Apportionment portion of the allocation for Oklahoma less the $12.5 million designated
 for the Oklahoma political subdivisions in the State of Oklahoma’s pre-petition settlement with the Debtors and the
 Sacklers (the “Purdue Oklahoma Political Subdivision Fund”). The release requirement contained in the State of
 Oklahoma settlement with the Debtors and the Sacklers for a political subdivision to participate in the Purdue
 Oklahoma Political Subdivision Fund, as defined in that agreement, shall be waived by the Debtors and any other
 party to that agreement as part of the documentation related to their Plan of Reorganization such that Oklahoma
 Local Governments may participate in both the Purdue Oklahoma Political Subdivision Fund and receive
 distributions from the National Opioid Abatement Trust. Debtors and the Sacklers also waive any requirement in the
 State of Oklahoma pre-petition settlement that funds not distributed by the Purdue Oklahoma Political Subdivision
 Fund within a certain amount of time will revert to the Foundation or the National Center for Addiction Studies and
 Treatment created by the State of Oklahoma’s pre-petition settlement, and acknowledges that the entire Purdue
 Oklahoma Political Subdivision Fund shall be distributed to Oklahoma political subdivisions. Each of the Oklahoma
 Local Governments will be treated as a Qualifying Block Grantee, as that term is utilized in these National Opioid
 Abatement Trust Distribution Procedures, regardless of their population or other qualifications. Distributions from
 NOAT to Oklahoma Local Governments shall be in accordance with the ratios set forth in Exhibit C of the
 allocation to Oklahoma. The Oklahoma Local Governments shall either hire an administrator for the funds from
 NOAT or receive the funds directly from NOAT. Funds distributed to Oklahoma Local Governments shall only be
 used for Approved Uses, as that term is defined in these National Opioid Abatement Trust Distribution Procedures,
 and Oklahoma Local Governments shall be required to publish and submit documentation of the use of funds to an
 administrator for the purpose of reporting to NOAT as is required for Qualified Block Grantee under these National
 Opioid Abatement Trust Distribution Procedures. The administrator may be reasonably compensated to perform its
 administrative function, but not to exceed 5% of the money distributed to Oklahoma Local Governments by NOAT.
 2
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Chapter 11
 Plan or NOAT Agreement, as applicable.

                                                         1
 19-23649-rdd         Doc 3121         Filed 07/08/21 Entered 07/08/21 00:40:22                         Main Document
                                                Pg 215 of 1021


           Issue                                                         Description

                                  Agreement”) and the NOAT Documents, as applicable.

                                  These terms set forth the manner in which NOAT shall make Abatement
                                  Distributions to States and Local Governments (such entities,
                                  “Authorized Recipients”), which may be used exclusively on the
                                  parameters set forth herein.3

2. PURPOSE                        Virtually all creditors and the Court itself in the Purdue Chapter 11 Cases
                                  recognize the need for and value in developing a comprehensive
                                  abatement strategy to address the opioid crisis as the most effective use of
                                  the funds that can be derived from the Purdue estate (including without
                                  limitation insurance proceeds and, if included in the Chapter 11 Plan,
                                  payments by third parties seeking releases). Because of the unique
                                  impact the crisis has had throughout all regions of the United States, and
                                  as repeatedly recognized by the Bankruptcy Court, distribution of a
                                  substantial portion of the estates should occur through an established
                                  governmental structure, with the use of such funds strictly limited to
                                  abatement purposes as provided herein.4 This approach recognizes that
                                  funding abatement efforts – which would benefit most creditors and the
                                  public by reducing future effects of the crisis through treatment and other
                                  programs – is a much more efficient use of limited funds than dividing
                                  thin slices among all creditors with no obligation to use it to abate the
                                  opioid crisis. Because maximizing abatement of the opioid crisis requires
                                  coordination of efforts by all levels of government, particularly when the
                                  abatement needs far exceed the available funds, this structure requires a
                                  collaborative process between each State and its Local Governments.

                                  These distribution procedures (these “National Opioid Abatement

 3
   Subject to the approved settlement between the United States Department of Justice and the Debtors, resolution of
 States’ and Local Governments’ claims under this model presumes reaching satisfactory agreement regarding all
 claims asserted by the federal government in the Chapter 11 Cases.
 4
   See, e.g., Hrg. Tr at 149:22-150:5 (Oct. 11, 2019) (“I would hope that those public health steps, once the difficult
 allocation issues that the parties have addressed here, can be largely left up to the states and municipalities so that
 they can use their own unique knowledge about their own citizens and how to address them. It may be that some
 states think it’s more of a law enforcement issue, i.e. interdicting illegal opioids at this point. Others may think
 education is more important. Others may think treatment is more important.”); id. At 175:24-176:6 (“I also think,
 and again, I didn’t say this lightly, that my hope in the allocation process is that there would be an understanding
 between the states and the municipalities and localities throughout the whole process that[,] subject to general
 guidelines on how the money should be used, specific ways to use it would be left up to the states and the
 municipalities, with guidance from the states primarily.”); Hr’g Tr. At 165:3-165:14 (Nov. 19, 2019) (“I continue to
 believe that the states play a major role in [the allocation] process. The role I’m envisioning for them is not one
 where they say we get everything. I think that should be clear and I think it is clear to them. But, rather, where they
 act – in the best principles of federalism, for their state, the coordinator for the victims in their state.”); Hr’g Tr. at
 75:19-76:1 (Jan. 24, 2020) (“Even if there ultimately is an allocation here – and there’s not a deal now, obviously, at
 this point on a plan. But if there is an allocation that leaves a substantial amount of the Debtors’ value to the states
 and territories, one of the primary benefits of a bankruptcy case is that the plan can lock in, perhaps only in general
 ways, but perhaps more in specific ways, how the states use that money . . . .”).

                                                             2
 19-23649-rdd          Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                     Main Document
                                                Pg 216 of 1021


             Issue                                                    Description

                                  Trust Distribution Procedures”) are intended to establish the
                                  mechanisms for the distribution and allocation of funds distributed by
                                  NOAT to the States and Local Governments. All funds described in the
                                  foregoing sentence are referred to herein as “NOAT Funds.” 100% of the
                                  NOAT Funds distributed under the Chapter 11 Plan (and not otherwise
                                  dedicated to the attorneys’ fee fund set forth in Section 4 herein) shall be
                                  used to abate the opioid crisis in accordance with the terms hereof.
                                  Specifically, (i) no less than ninety five percent (95%) of the NOAT
                                  Funds distributed under the Chapter 11 Plan shall be used for abatement
                                  of the opioid crisis by funding opioid or substance use disorder-related
                                  projects or programs that fall within the list of uses in Schedule B (the
                                  “Approved Opioid Abatement Uses”); (ii) priority should be given to
                                  the core abatement strategies (“Core Strategies”) as identified on
                                  Schedule A; and (iii) no more than five percent (5%) of the NOAT
                                  Funds may be used to fund expenses incurred in administering the
                                  distributions for the Approved Opioid Abatement Uses, including the
                                  process of selecting programs to receive distributions of NOAT Funds
                                  for implementing those programs and in connection with the Government
                                  Participation Mechanism5 (“Approved Administrative Expenses”) and
                                  together with the Approved Opioid Abatement Uses and Core Strategies,
                                  “Approved Uses”.6

                                  NOAT shall, in accordance with the Plan, the Confirmation Order and the
                                  NOAT Documents, distribute NOAT Funds to States and Local
                                  Governments exclusively for Approved Uses. Decisions concerning
                                  NOAT Funds made by NOAT will consider the need to ensure that
                                  underserved urban and rural areas, as well as minority communities,
                                  receive equitable access to the funds.

                                  Notwithstanding anything in these National Opioid Abatement Trust
                                  Distribution Procedures that might imply to the contrary, projects or
                                  programs that constitute Approved Opioid Abatement Uses may be
                                  provided by States, State agencies, Local Governments, Local
                                  Government agencies or nongovernmental parties and funded from
                                  NOAT Funds.

3. DISBURSEMENT                   The Chapter 11 Plan shall provide for the establishment of NOAT and the
   OF FUNDS                       appointment of NOAT Trustees.67 The NOAT Trustees shall distribute


 5
  Capitalized terms not defined where first used shall have the meanings later ascribed to them in these National
 Opioid Abatement Trust Distribution Procedures.
 6
     Provisions regarding segregation of funds under consideration.

 67
   Pursuant to the Plan, the NOAT Trustees shall be selected by the Governmental Consent Parties, in consultation
 with the Debtors and pursuant to a selection process reasonably acceptable to the Debtors; provided that the DOJ
 shall have the right, in its discretion, to observe such selection process. The NOAT Agreement shall provide that: (i)
                                                           3
 19-23649-rdd         Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                     Main Document
                                               Pg 217 of 1021


           Issue                                                      Description

                                 the NOAT Funds consistent with the allocation attached as Schedule C
                                 and in accordance with the NOAT Agreement.

4. ATTORNEYS’ FEES Pursuant to Section 5.8 of the Plan, Public Creditor Trust Distributions
   AND COSTS FUND will be subject to assessments to fund (i) the Local Government and Tribe
                   Costs and Expenses Fund, which shall be used to pay qualifying costs and
                   expenses (including attorneys’ fees) of Holders of Non-Federal
                   Governmental Claims (other than States) and Tribe Claims (including ad
                   hoc groups of any of the foregoing) and (ii) the State Costs and Expenses
                   Fund, which shall be used to pay qualifying costs and expenses (including
                   attorneys’ fees) of States (including ad hoc groups thereof).

5. DIVISION OF NOAT NOAT Funds shall be allocated among the States, the District of
   FUNDS            Columbia, and Territories in the percentages set forth on Schedule C.

                                 A. Except as set forth below in Section 5(B) for the District of
                                    Columbia and Territories, each State’s Schedule C share shall then
                                    be allocated within the State in accordance with the following:

                                      1. Default Allocation Mechanism (excluding Territories and DC
                                         addressed below). The NOAT Funds allocable to a State that is
                                         not party to a Statewide Abatement Agreement as defined in
                                         Section 5(A)(2) below (each a “Non-SAA State”) shall be
                                         allocated as between the State and its Local Governments to be
                                         used only for Approved Uses, in accordance with this Section
                                         5(A)(1) (the “Default Allocation Mechanism”).

                                          i. Regions. Except as provided in the final sentence of this
                                             paragraph, each Non-SAA State shall be divided into
                                             “Regions” as follows: (a) each Qualifying Block Grantee
                                             (as defined below) shall constitute a Region; and (b) the
                                             balance of the State shall be divided into Regions (such
                                             Regions to be designated by the State agency with primary



  the Trustees shall receive compensation from NOAT for their services as Trustees; (ii) the amounts paid to the
  Trustees for compensation and expenses shall be disclosed in the Annual Report; (iii) the Trustees shall not be
  required to post any bond or other form of surety or security unless otherwise ordered by the Bankruptcy Court; (iv)
  the Trustees shall have the power to appoint such officers and retain such employees, consultants, advisors,
  independent contractors, experts, and agents and engage in such legal, financial, accounting, investment, auditing,
  and alternative dispute resolution services and activities as NOAT requires, and delegate to such persons such
  powers and authorities as the fiduciary duties of the Trustees permit and as the Trustees, in their discretion, deem
  advisable or necessary in order to carry out the terms of this Trust Agreement; and (v) the Trustees shall have the
  power to pay reasonable compensation and expenses to any such employees, consultants, advisors, independent
  contractors, experts, and agents for legal, financial, accounting, investment, auditing, and alternative dispute
  resolution services and activities.


                                                           4
19-23649-rdd          Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                  Main Document
                                               Pg 218 of 1021


            Issue                                                    Description

                                              responsibility (referred to herein as a “lead agency”)78 for
                                              opioid use disorder services employing, to the maximum
                                              extent practical, existing regions established in that State for
                                              opioid use disorder treatment or similar public health
                                              purposes); such non-Qualifying Block Grantee Regions are
                                              referred to herein as “Standard Regions”. The Non-SAA
                                              States which have populations under four (4) million and do
                                              not have existing regions described in the foregoing clause (b)
                                              shall not be required to establish Regions;89 such a State that
                                              does not establish Regions but which does contain one or
                                              more Qualifying Block Grantees shall be deemed to consist
                                              of one Region for each Qualifying Block Grantee and one
                                              Standard Region for the balance of the State.

                                          ii. Regional Apportionment. NOAT Funds shall be allocated
                                              to each Non-SAA State as (a) a Regional Apportionment or
                                              (b) a Non-Regional Apportionment based on the amount of
                                              NOAT Funds dispersed under a confirmed Chapter 11 Plan
                                              as follows:

                                              A. First $1 billion – 70% Regional Apportionment /30%
                                                 Non-Regional Apportionment

                                              B. $1-$2.5 billion – 64% Regional Apportionment /36%
                                                 Non-Regional Apportionment

                                              C. $2.5-$3.5 billion – 60% Regional Apportionment /40%
                                                 Non-Regional Apportionment

                                              D. Above $3.5 billion – 50% Regional Apportionment /50%
                                                 Non-Regional Apportionment

                                          iii. Qualifying Block Grantee. A “Qualifying Local
                                               Government” means a county or parish (or in the cases of
                                               States that do not have counties or parishes that function as
                                               political subdivisions, a city), that (a) either (i) has a
                                               population of 400,000 or more or (ii) in the case of California
                                               has a population of 750,000 or more and (b) has funded or
                                               otherwise manages an established, health care and/or
                                               treatment infrastructure (e.g., health department or similar
                                               agency) to evaluate, award, manage and administer a Local


78
     A list of lead agencies will be made available on the NOAT website.
89
  To the extent they are not parties to a Statewide Abatement Agreement, the following States will qualify as a Non-
SAA State that does not have to establish Regions: Connecticut, Delaware, Hawai’i, Iowa, Maine, Nevada, New
Hampshire, New Mexico, Rhode Island, Vermont.

                                                          5
19-23649-rdd       Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                    Main Document
                                            Pg 219 of 1021


         Issue                                                    Description

                                           Government Block Grant.910         A Qualifying Local
                                           Government that is eligible and wishes to receive NOAT
                                           Funds through Local Government Block Grants shall elect to
                                           receive funds in such manner no later than (90) ninety days
                                           following the Agreement Date.        A Qualifying Local
                                           Government that elects to receive NOAT Funds through
                                           Local Government Block Grants is referred to herein as a
                                           Qualifying Block Grantee.

                                       iv. Proportionate Shares of Regional Apportionment. As used
                                           herein, the “Proportionate Share” of each Region in each
                                           Non-SAA State shall be (a) for States in which counties or
                                           parishes function as Local Governments, the aggregate shares
                                           of the counties or parishes located in such Region under the
                                           applicable allocation model employed in connection with the
                                           Purdue Chapter 11 Cases (the “Allocation Model”),1011
                                           divided by the aggregate shares for all counties or parishes in
                                           the State under that Allocation Model; and (b) for all other
                                           States, the aggregate shares of the cities and towns in that
                                           Region under that Allocation Model’s intra-county allocation
                                           formula, divided by the aggregate shares for all cities and
                                           towns in the State under that Allocation Model.

                                       v. Expenditure or Disbursement of Regional Apportionment.
                                          Subject to Section 6(2)(i) below regarding Approved
                                          Administrative Expenses, all Regional Apportionments
                                          shall be disbursed or expended in the form of Local
                                          Government Block Grants or otherwise for Approved
                                          Opioid Abatement Uses in the Standard Regions of each
                                          Non-SAA State.

                                       vi. Qualifying Block Grantees.         Each Qualifying Block
                                           Grantee shall receive its Regional Apportionment as a block
                                           grant (a “Local Government Block Grant”).



910
    As noted in footnote 11, the population for each State shall refer to published U. S. Census Bureau population
estimates as of [July 1, 2019], released March 2020, and shall remain unchanged during the term of this agreement.
These estimates can currently be found at https://www.census.gov/data/datasets/time-series/demo/popest/2010s-
counties-total.html.
1011
    The Allocation Model shall be the allocation model available at www.opioidnegotiationclass.info implemented
in In re: National Prescription Opiates Litigation, MDL No. 2804 (N.D. Ohio) (the “Negotiation Class Allocation
Model”), provided, however, that notwithstanding the foregoing, a State and its Local Governments may instead
agree to utilize the model developed by Christopher J. Ruhm, Professor of Public Policy and Economics at the
University of Virginia (the “Ruhm Allocation Model”), available at ________.



                                                       6
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                   Pg 220 of 1021


       Issue                                        Description

                               Local Government Block Grants shall be used only for
                               Approved Opioid Abatement Uses by the Qualifying Block
                               Grantee or for grants to organizations within its jurisdiction
                               for Approved Opioid Abatement Uses and for Approved
                               Administrative        Expenses     in    accordance       with
                               Section 5(A)(1)(ix) below. Where a municipality located
                               wholly within a Qualifying Block Grantee would
                               independently qualify as a block grant recipient
                               (an “Independently Qualifying Municipality”), the
                               Qualifying Block Grantee and Independently Qualifying
                               Municipality must make a substantial and good faith effort to
                               reach agreement on use of NOAT Funds as between the
                               qualifying jurisdictions. If the Independently Qualifying
                               Municipality and the Qualifying Block Grantee cannot
                               reach such an agreement on or before the Effective Date of the
                               Chapter 11 Plan, the Qualifying Block Grantee will receive
                               the Local Government Block Grant for its full
                               Proportionate Share and commit programming expenditures
                               to the benefit of the Independently Qualifying Municipality
                               in general proportion to Proportionate Shares (determined as
                               provided in Section 5(A)(2)(iv) above) of the municipalities
                               within the Qualifying Block Grantee. Notwithstanding the
                               allocation of the Proportionate Share of each Regional
                               Apportionment to the Qualifying Block Grantee, a
                               Qualifying Block Grantee may choose to contribute a portion
                               of its Proportionate Share towards a statewide program.
                            vii. Standard Regions.         The portions of each Regional
                                 Apportionment not disbursed in the form of Local
                                 Government Block Grants shall be expended throughout the
                                 Standard Regions of each Non-SAA State in accordance
                                 with 95%-105% of the respective Proportionate Shares of
                                 such Standard Regions. Such expenditures will be in a
                                 manner that will best address opioid abatement within the
                                 State as determined by the State with the input, advice and
                                 recommendations of the Government Participation
                                 Mechanism described in Section 6 below. This regional
                                 spending requirement may be met by delivering Approved
                                 Opioid Abatement Use services or programs to a Standard
                                 Region or its residents. Delivery of such services or programs
                                 can be accomplished directly or indirectly through many
                                 different infrastructures and approaches, including without
                                 limitation the following:

                                A. State agencies, including local offices;


                                          7
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                   Pg 221 of 1021


       Issue                                         Description

                                 B. Local governments, including local government health
                                    departments;

                                 C. State public hospital or health systems;

                                 D. Health care delivery districts;

                                 E. Contracting with abatement service providers, including
                                    nonprofit and commercial entities; or

                                 F. Awarding grants to local programs.

                             viii. Expenditure or Disbursement of NOAT Funds Other
                                  Than Regional Apportionment. All NOAT Funds allocable
                                  to a Non-SAA State that are not included in the State’s
                                  Regional Apportionment shall be expended only on
                                  Approved Uses. The expenditure of such funds shall be at
                                  the direction of the State’s lead agency (or other point of
                                  contact designated by the State) and may be expended on a
                                  statewide and/or localized manner, including in the manners
                                  described herein. Qualifying Block Grantees will be eligible
                                  to participate in or receive the benefits of any such
                                  expenditures on the same basis as other Regions.

                             ix. Approved Administrative Expenses. States may use up to
                                 five percent (5%) of their Non-Regional Apportionments
                                 plus five percent (5%) of the Regional Apportionment not
                                 used to fund Local Government Block Grants, for
                                 Approved Administrative Expenses. Qualifying Block
                                 Grantees may use up to five percent (5%) of their Local
                                 Government Block Grants to fund their Approved
                                 Administrative Expenses.

                          2. Statewide Abatement Agreement. Each State and its Local
                             Governments will have until fourteen (14) days after the Effective
                             Date of the Chapter 11 Plan (the “Agreement Date”) to file with
                             the Bankruptcy Court an agreed-upon allocation or method for
                             allocating the NOAT Funds for that State dedicated only to
                             Approved Uses (each a “Statewide Abatement Agreement” or
                             “SAA”). Any State and its Local Governments that have reached
                             agreement before the Agreement Date of the Chapter 11 Plan that
                             satisfies the metric for approval as described in the immediately
                             following paragraph shall file a notice with the Bankruptcy Court
                             that it has adopted a binding SAA and either include the SAA
                             with its filing or indicate where the SAA is publicly available; no
                             SAA shall become effective without such filing. Any dispute
                             regarding allocation within a State that has adopted a Statewide

                                           8
19-23649-rdd       Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                   Main Document
                                           Pg 222 of 1021


         Issue                                                    Description

                                      Abatement Agreement will be resolved as provided by that
                                      Statewide Abatement Agreement; provided that no Statewide
                                      Abatement Agreement may remove or otherwise limit the
                                      reporting requirements set forth in any of the NOAT Documents,
                                      including without limitation in the NOAT Agreement and
                                      Sections 5(A)(3) and 7 hereof.

                                      A Statewide Abatement Agreement shall be agreed when it has
                                      been approved by the State and either (a) representatives1112 of its
                                      Local Governments whose aggregate Population Percentages,
                                      determined as set forth below, total more than sixty percent
                                      (60%), or (b) representatives of its Local Governments whose
                                      aggregate Population Percentages total more than fifty percent
                                      (50%) provided that these Local Governments also represent
                                      fifteen percent (15%) or more of the State’s counties or parishes
                                      (or, in the case of States whose counties and parishes that do not
                                      function as Local Governments, fifteen percent (15%) of or more
                                      of the State’s incorporated cities or towns), by number. 1213

                                      Population Percentages shall be determined as follows:

                                      For States with counties or parishes that function as Local
                                      Governments,1314 the Population Percentage of each county or
                                      parish shall be deemed to be equal to (a) (1) 200% of the
                                      population of such county or parish, minus (2) the aggregate
                                      population of all Primary Incorporated Municipalities located in
                                      such county or parish, divided by (b) 200% of the State’s
                                      population. A “Primary Incorporated Municipality” means a
                                      city, town, village or other municipality incorporated under
                                      applicable state law with a population of at least 25,000 that is not
                                      located within another incorporated municipality. The Population
                                      Percentage of each primary incorporated municipality shall be
                                      equal to its population (including the population of any
                                      incorporated or unincorporated municipality located therein)
                                      divided by 200% of the State’s population; provided that the
                                      Population Percentage of a primary incorporated municipality that


1112
    An authorized “representative” of local, or even State, government can differ in these National Opioid
Abatement Trust Distribution Procedures depending on the context.
1213
    All references to population in these National Opioid Abatement Trust Distribution Procedures shall refer to
published U. S. Census Bureau population estimates as of [July 1, 2019], released March 2020, and shall remain
unchanged during the term of this agreement. These estimates can currently be found at
https://www.census.gov/data/datasets/time-series/demo/popest/2010s-counties-total.html.
1314
     Certain states do not have counties or parishes that function as Local Governments, including:
Alaska, Connecticut, Massachusetts, Rhode Island, and Vermont. All other States have counties or parishes that
function as Local Governments.

                                                      9
 19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                    Pg 223 of 1021


        Issue                                          Description

                              is not located within a county shall be equal to 200% of its
                              population (including the population of any incorporated or
                              unincorporated municipality located therein) divided by 200% of
                              the State’s population. For all States that do not have counties or
                              parishes that function as Local Governments, the Population
                              Percentage of each incorporated municipality (including any
                              incorporated or unincorporated municipality located therein), shall
                              be equal to its population divided by the State’s population.

                              The Statewide Abatement Agreement will become effective
                              within fourteen (14) days of filing, unless otherwise ordered by
                              the Bankruptcy Court.

                              A State and its Local Governments may revise, supplement, or
                              refine a Statewide Abatement Agreement by filing an amended
                              Statewide Abatement Agreement that has been approved by the
                              State and sufficient Local Governments to satisfy the approval
                              standards set forth above with the Bankruptcy Court, which shall
                              become effective within fourteen (14) days of filing, unless
                              otherwise ordered by the Bankruptcy Court.

                           3. Records. The States shall maintain records of abatement
                              expenditures and their required reporting, as set forth in further
                              detail in Section 7, will include data on regional expenditures so it
                              can be verified that the Regional Distribution mechanism
                              guarantees are being met. Qualifying Block Grantees shall
                              maintain records of abatement expenditures and shall provide
                              those records periodically to their State for inclusion in their
                              State’s required periodic reporting.

                       B. Allocation for Territories and the District of Columbia Only. The
                          allocation of NOAT Funds within a Territory or the District of
                          Columbia will be determined by its local legislative body within one
                          year of the Effective Date, unless that legislative body is not in
                          session, in which case, the allocation of NOAT Funds shall be
                          distributed pursuant to the direction of the Territory’s or District of
                          Columbia’s executive, in consultation – to the extent applicable –
                          with its Government Participation Mechanism.

6. GOVERNMENT          In each Non-SAA State, as defined in Section 5(A)(1) above, there shall
   PARTICIPATION       be a process, preferably pre-existing, whereby the State shall allocate
   MECHANISM           funds under the Regional Distribution mechanism only after
                       meaningfully consulting with its respective Local Governments. Each
                       such State shall identify its mechanism (whether be it a council, board,
                       committee, commission, taskforce, or other efficient and transparent
                       structure) for consulting with its respective Local Governments (the

                                             10
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22          Main Document
                                   Pg 224 of 1021


       Issue                                        Description

                      “Government Participation Mechanism” or “GPM”) in a notice filed
                      with the Bankruptcy Court identifying what GPM has been formed and
                      describing the participation of its Local Governments in connection
                      therewith. States may combine these notices into one or more notices for
                      filing with the Bankruptcy Court. These notices are reviewable by the
                      Bankruptcy Court upon the motion of any Local Government in that State
                      asserting that no GPM has been formed.

                      Government Participation Mechanisms shall conform to the following:

                      1. Composition. For each State,

                          1. the State, on the one hand, and State’s Local Governments, on the
                             other hand, shall have equal representation on a GPM;

                          2. Local Government representation on a GPM shall be weighted in
                             favor of the Standard Regions but can include representation
                             from the State’s Qualifying Block Grantees;

                          3. the GPM will be chaired by a non-voting chairperson appointed
                             by the State;

                          4. Groups formed by the States’ executive or legislature may be used
                             as a GPM, provided that the group has equal representation by the
                             State and the State’s Local Governments.

                      A GPM should have appointees such that as a group they possess
                      experience, expertise and education with respect to one or more of the
                      following: public health, substance abuse, healthcare equity and other
                      related topics as is necessary to assure the effective functioning of the
                      GPM.

                      2. Consensus. Members of the GPMs should attempt to reach
                         consensus with respect to GPM Recommendations and other actions
                         of the GPM. Consensus is defined in this process as a general
                         agreement achieved by the members that reflects, from as many
                         members as possible, their active support, support with reservations,
                         or willingness to abide by the decision of the other members.
                         Consensus does not require unanimity or other set threshold and may
                         include objectors. In all events, however, actions of a GPM shall be
                         effective if supported by at least a majority of its members. GPM
                         Recommendations and other actions shall note the existence and
                         summarize the substance of objections where requested by the
                         objector(s).

                      3. Proceedings. Each GPM shall hold no fewer than four (4) public
                         meetings annually, to be publicized and located in a manner

                                          11
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                   Pg 225 of 1021


       Issue                                          Description

                          reasonably designed to facilitate attendance by residents throughout
                          the State. Each GPM shall function in a manner consistent with its
                          State’s open meeting, open government or similar laws, and with the
                          Americans with Disabilities Act. GPM members shall be subject to
                          State conflict of interest and similar ethics in government laws.

                      4. Consultation and Discretion. The GPM shall be a mechanism by
                         which the State consults with community stakeholders, including
                         Local Governments (including those not a part of the GPM), state and
                         local public health officials and public health advocates, in
                         connection with opioid abatement priorities and expenditure decisions
                         for the use of NOAT Funds on Approved Opioid Abatement Uses.

                          The GPM is authorized to identify and recommend that non-
                          Qualifying Local Government(s) (individually or in combination)
                          should be considered for a block grant to be funded from an
                          applicable Regional Apportionment. “Non-Qualifying Local
                          Government(s)” individually or in combination are Local
                          Governments that are not Qualifying Local Governments but they
                          fund or otherwise manage an established, health care and/or treatment
                          infrastructure (e.g., health department or similar agency) to evaluate,
                          award, manage and administer a block grant for programs constituting
                          Approved Uses.

                      5. Recommendations. A GPM shall make recommendations regarding
                         specific opioid abatement priorities and expenditures for the use of
                         NOAT Funds on Approved Opioid Abatement Uses to the State or
                         the agency designated by a State for this purpose (“GPM
                         Recommendations”). In carrying out its obligations to provide GPM
                         Recommendations, a GPM may consider local, state and federal
                         initiatives and activities related to education, prevention, treatment
                         and services for individuals and families experiencing and affected by
                         opioid use disorder; recommend priorities to address the State’s
                         opioid epidemic, which recommendations may be Statewide or
                         specific to Regions; recommend Statewide or Regional funding with
                         respect to specific programs or initiatives; recommend measurable
                         outcomes to determine the effectiveness of funds expended for
                         Approved Opioid Abatement Uses; and monitor the level of
                         Approved Administrative Expenses expended from NOAT Funds.

                          The goal is for a process that produces GPM Recommendations that
                          are recognized as being an efficient, evidence-based approach to
                          abatement that addresses the State’s greatest needs while also
                          including programs reflecting particularized needs in local
                          communities. It is anticipated that such a process, particularly given
                          the active participation of state representatives, will inform and assist

                                           12
 19-23649-rdd    Doc 3121    Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                      Pg 226 of 1021


         Issue                                          Description

                            the state in making decisions about the spending of the NOAT
                            Funds. To the extent a State chooses not to follow a GPM
                            Recommendation, it will make publicly available within fourteen
                            (14) days after the decision is made a written explanation of the
                            reasons for its decision, and allow seven (7) days for the GPM to
                            respond.

                         6. Non-SAA States Review. In Non-SAA States, Local Governments
                            and States may object to any apportionment, allocation, use or
                            expenditure of NOAT Funds (an “Allocation”) solely on the basis
                            that: the Allocation at issue (i) is inconsistent with the provisions of
                            Section 6(1) hereof with respect to the levels of Regional
                            Apportionments and Non-Regional Apportionments, (ii) is
                            inconsistent with the provisions of Section 6(1) hereof with respect to
                            the amounts of Local Government Block Grants or Regional
                            Apportionment expenditures, (iii) is not for an Approved Use or (iv)
                            violates the limitations set forth herein with respect to Approved
                            Administrative Expenses. The objector shall have the right to bring
                            that objection to either (a) a state court with jurisdiction within the
                            applicable State (“State Court”) or (b) the Bankruptcy Court if the
                            Purdue Chapter 11 Cases have not been closed (each an
                            “Objection”). If an Objection is filed within fourteen (14) days of
                            approval of an Allocation, then no funds shall be distributed on
                            account of the aspect of the Allocation that is the subject of the
                            Objection until the Objection is resolved or decided by the
                            Bankruptcy Court or State Court, as applicable. There shall be no
                            other basis for bringing an Objection to the approval of an
                            Allocation.

7. COMPLIANCE,    1. At least annually, each State shall publish on its lead agency’s
   REPORTING,        website and/or on its Attorney General’s website and deliver to
   AUDIT AND         NOAT, a report detailing for the preceding time period, respectively
   ACCOUNTABILITY    (i) the amount of NOAT Funds received, (ii) the allocation awards
                     approved (indicating the recipient, the amount of the allocation, the
                     program to be funded and disbursement terms), and (iii) the amounts
                     disbursed on approved allocations, to Qualifying Local
                     Governments for Local Government Block Grants and Approved
                     Administrative Expenses.

                         2. At least annually, each Qualifying Block Grantee which has elected
                            to take a Local Government Block Grant shall publish on its lead
                            agency’s or Local Government’s website, and deliver to NOAT, a
                            report detailing for the preceding time period, respectively (i) the
                            amount of Local Government Block Grants received, (ii) the
                            allocation awards approved (indicating the recipient, the amount of
                            the grant, the program to be funded and disbursement terms), and (iii)

                                             13
19-23649-rdd   Doc 3121    Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                    Pg 227 of 1021


       Issue                                          Description

                           the amounts disbursed on approved allocations.

                      3. As applicable, each State or Local Government shall impose
                         reporting requirements on each recipient to ensure that NOAT Funds
                         are only being used for Approved Uses, in accordance with the terms
                         of the allocation.

                      4. NOAT shall prepare an annual report (an “Annual Report”) that
                         shall be audited by independent auditors as provided in the NOAT
                         Agreement, which audited Annual Report shall be filed annually
                         with the Bankruptcy Court, and the States and Qualifying Block
                         Grantees shall provide NOAT with any information reasonably
                         required regarding the expenditure and disbursement of NOAT
                         Funds to satisfy the requirements of such an audited Annual Report
                         of NOAT.

                      5.    (a) A state court with jurisdiction within the applicable State (“State
                           Court”) or (b) the Bankruptcy Court if the Purdue Chapter 11 Cases
                           have not been closed shall have jurisdiction to enforce the terms of
                           these National Opioid Abatement Trust Distribution Procedures, and
                           as applicable, a Statewide Abatement Agreement or default
                           mechanism; provided that nothing herein is intended to expand the
                           scope of the Bankruptcy Court’s post-confirmation jurisdiction. For
                           the avoidance of doubt, the Bankruptcy Court shall have continuing
                           jurisdiction over NOAT, provided, however, the courts of the State of
                           Delaware, including any federal court located therein, shall also have
                           jurisdiction over NOAT, provided further, that the foregoing shall not
                           preclude State Court jurisdiction in any State with respect to any
                           matter arising under the National Opioid Abatement Trust
                           Distribution Procedures involving that State and one or more of its
                           political subdivisions or agencies.

                      6. The NOAT Trustees shall have the power to take any and all actions
                         that in the judgment of the Trustees are necessary or proper to fulfill
                         the purposes of NOAT, including the requirement that 100% of the
                         NOAT Funds distributed under the Chapter 11 Plan (and not
                         otherwise dedicated to the attorneys’ fee fund set forth in Section 4
                         herein) shall be used to abate the opioid crisis in accordance with the
                         terms hereof.




                                            14
19-23649-rdd       Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                     Main Document
                                            Pg 228 of 1021

                                                 Schedule A
                                                Core Strategies

States and Qualifying Block Grantees shall choose from among the abatement strategies listed in
Schedule B. However, priority shall be given to the following core abatement strategies (“Core
Strategies”).1

A.      NALOXONE OR OTHER FDA-APPROVED DRUG TO REVERSE OPIOID
        OVERDOSES

        1.       Expand training for first responders, schools, community support groups and
                 families; and

        2.       Increase distribution to individuals who are uninsured or whose insurance does
                 not cover the needed service.

B.      MEDICATION-ASSISTED TREATMENT (“MAT”) DISTRIBUTION AND
        OTHER OPIOID-RELATED TREATMENT

        1.       Increase distribution of MAT to individuals who are uninsured or whose
                 insurance does not cover the needed service;

        2.       Provide education to school-based and youth-focused programs that discourage or
                 prevent misuse;

        3.       Provide MAT education and awareness training to healthcare providers, EMTs,
                 law enforcement, and other first responders; and

        4.       Treatment and Recovery Support Services such as residential and inpatient
                 treatment, intensive outpatient treatment, outpatient therapy or counseling, and
                 recovery housing that allow or integrate medication and with other support
                 services.

C.      PREGNANT & POSTPARTUM WOMEN

        1.       Expand Screening, Brief Intervention, and Referral to Treatment (“SBIRT”)
                 services to non-Medicaid eligible or uninsured pregnant women;

        2.       Expand comprehensive evidence-based treatment and recovery services, including
                 MAT, for women with co-occurring Opioid Use Disorder (“OUD”) and other
                 Substance Use Disorder (“SUD”)/Mental Health disorders for uninsured
                 individuals for up to 12 months postpartum; and




1
 As used in this Schedule A, words like “expand,” “fund,” “provide” or the like shall not indicate a preference for
new or existing programs. Priorities will be established through the mechanisms described in the National Opioid
Abatement Trust Distribution Procedures.

                                                       15
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 229 of 1021

      3.       Provide comprehensive wrap-around services to individuals with Opioid Use
               Disorder (OUD) including housing, transportation, job placement/training, and
               childcare.

D.    EXPANDING TREATMENT FOR NEONATAL ABSTINENCE SYNDROME

      1.       Expand comprehensive evidence-based and recovery support for NAS babies;

      2.       Expand services for better continuum of care with infant-need dyad; and

      3.       Expand long-term treatment and services for medical monitoring of NAS babies
               and their families.

E.    EXPANSION         OF    WARM       HAND-OFF        PROGRAMS         AND      RECOVERY
      SERVICES

      1.       Expand services such as navigators and on-call teams to begin MAT in hospital
               emergency departments;

      2.       Expand warm hand-off services to transition to recovery services;

      3.       Broaden scope of recovery services to include co-occurring SUD or mental health
               conditions;

      4.       Provide comprehensive wrap-around services to individuals in recovery including
               housing, transportation, job placement/training, and childcare; and

      5.       Hire additional social workers or other behavioral health workers to facilitate
               expansions above.

F.    TREATMENT FOR INCARCERATED POPULATION

      1.       Provide evidence-based treatment and recovery support including MAT for
               persons with OUD and co-occurring SUD/MH disorders within and transitioning
               out of the criminal justice system; and

      2.       Increase funding for jails to provide treatment to inmates with OUD.

G.    PREVENTION PROGRAMS

      1.       Funding for media campaigns to prevent opioid use (similar to the FDA’s “Real
               Cost” campaign to prevent youth from misusing tobacco);

      2.       Funding for evidence-based prevention programs in schools.;

      3.       Funding for medical provider education and outreach regarding best prescribing
               practices for opioids consistent with the 2016 CDC guidelines, including
               providers at hospitals (academic detailing);

      4.       Funding for community drug disposal programs; and


                                              16
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                       Pg 230 of 1021

      5.       Funding and training for first responders to participate in pre-arrest diversion
               programs, post-overdose response teams, or similar strategies that connect at-risk
               individuals to behavioral health services and supports.

H.    EXPANDING SYRINGE SERVICE PROGRAMS

      1.       Provide comprehensive syringe services programs with more wrap-around
               services including linkage to OUD treatment, access to sterile syringes and
               linkage to care and treatment of infectious diseases.

I.    EVIDENCE-BASED DATA COLLECTION AND RESEARCH ANALYZING
      THE EFFECTIVENESS OF THE ABATEMENT STRATEGIES WITHIN THE
      STATE.




                                              17
19-23649-rdd       Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                     Main Document
                                            Pg 231 of 1021

                                                 Schedule B
                                                Approved Uses

Support treatment of Opioid Use Disorder (OUD) and any co-occurring Substance Use Disorder
or Mental Health (SUD/MH) conditions through evidence-based or evidence-informed programs
or strategies that may include, but are not limited to, the following:

                                        PART ONE: TREATMENT


A.      TREAT OPIOID USE DISORDER (OUD)

        Support treatment of Opioid Use Disorder (OUD) and any co-occurring Substance Use
        Disorder or Mental Health (SUD/MH) conditions through evidence-based or evidence-
        informed programs or strategies that may include, but are not limited to, the following 1:

        1.       Expand availability of treatment for OUD and any co-occurring SUD/MH
                 conditions, including all forms of Medication-Assisted Treatment (MAT)
                 approved by the U.S. Food and Drug Administration.

        2.       Support and reimburse evidence-based services that adhere to the American
                 Society of Addiction Medicine (ASAM) continuum of care for OUD and any co-
                 occurring SUD/MH conditions

        3.       Expand telehealth to increase access to treatment for OUD and any co-occurring
                 SUD/MH conditions, including MAT, as well as counseling, psychiatric support,
                 and other treatment and recovery support services.

        4.       Improve oversight of Opioid Treatment Programs (OTPs) to assure evidence-
                 based or evidence-informed practices such as adequate methadone dosing and low
                 threshold approaches to treatment.

        5.       Support mobile intervention, treatment, and recovery services, offered by
                 qualified professionals and service providers, such as peer recovery coaches, for
                 persons with OUD and any co-occurring SUD/MH conditions and for persons
                 who have experienced an opioid overdose.

        6.       Treatment of trauma for individuals with OUD (e.g., violence, sexual assault,
                 human trafficking, or adverse childhood experiences) and family members (e.g.,
                 surviving family members after an overdose or overdose fatality), and training of
                 health care personnel to identify and address such trauma.

        7.       Support evidence-based withdrawal management services for people with OUD
                 and any co-occurring mental health conditions.



1
 As used in this Schedule B, words like “expand,” “fund,” “provide” or the like shall not indicate a preference for
new or existing programs. Priorities will be established through the mechanisms described in the National Opioid
Abatement Trust Distribution Procedures.

                                                       18
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 232 of 1021

      8.       Training on MAT for health care providers, first responders, students, or other
               supporting professionals, such as peer recovery coaches or recovery outreach
               specialists, including telementoring to assist community-based providers in rural
               or underserved areas.

      9.       Support workforce development for addiction professionals who work with
               persons with OUD and any co-occurring SUD/MH conditions.

      10.      Fellowships for addiction medicine specialists for direct patient care, instructors,
               and clinical research for treatments.

      11.      Scholarships and supports for behavioral health practitioners or workers involved
               in addressing OUD and any co-occurring SUD or mental health conditions,
               including but not limited to training, scholarships, fellowships, loan repayment
               programs, or other incentives for providers to work in rural or underserved areas.

      12.      Provide funding and training for clinicians to obtain a waiver under the federal
               Drug Addiction Treatment Act of 2000 (DATA 2000) to prescribe MAT for
               OUD, and provide technical assistance and professional support to clinicians who
               have obtained a DATA 2000 waiver.

      13.      Dissemination of web-based training curricula, such as the American Academy of
               Addiction Psychiatry’s Provider Clinical Support Service-Opioids web-based
               training curriculum and motivational interviewing.

      14.      Development and dissemination of new curricula, such as the American Academy
               of Addiction Psychiatry’s Provider Clinical Support Service for Medication-
               Assisted Treatment.

B.    SUPPORT PEOPLE IN TREATMENT AND RECOVERY

      Support people in recovery from OUD and any co-occurring SUD/MH conditions
      through evidence-based or evidence-informed programs or strategies that may include,
      but are not limited to, the following:

      1.       Provide comprehensive wrap-around services to individuals with OUD and any
               co-occurring SUD/MH conditions, including housing, transportation, education,
               job placement, job training, or childcare.

      2.       Provide the full continuum of care of treatment and recovery services for OUD
               and any co-occurring SUD/MH conditions, including supportive housing, peer
               support services and counseling, community navigators, case management, and
               connections to community-based services.

      3.       Provide counseling, peer-support, recovery case management and residential
               treatment with access to medications for those who need it to persons with OUD
               and any co-occurring SUD/MH conditions.

      4.       Provide access to housing for people with OUD and any co-occurring SUD/MH
               conditions, including supportive housing, recovery housing, housing assistance

                                               19
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                       Pg 233 of 1021

               programs, training for housing providers, or recovery housing programs that allow
               or integrate FDA-approved mediation with other support services.

      5.       Provide community support services, including social and legal services, to assist
               in deinstitutionalizing persons with OUD and any co-occurring SUD/MH
               conditions.

      6.       Support or expand peer-recovery centers, which may include support groups,
               social events, computer access, or other services for persons with OUD and any
               co-occurring SUD/MH conditions.

      7.       Provide or support transportation to treatment or recovery programs or services
               for persons with OUD and any co-occurring SUD/MH conditions.

      8.       Provide employment training or educational services for persons in treatment for
               or recovery from OUD and any co-occurring SUD/MH conditions.

      9.       Identify successful recovery programs such as physician, pilot, and college
               recovery programs, and provide support and technical assistance to increase the
               number and capacity of high-quality programs to help those in recovery.

      10.      Engage non-profits, faith-based communities, and community coalitions to
               support people in treatment and recovery and to support family members in their
               efforts to support the person with OUD in the family.

      11.      Training and development of procedures for government staff to appropriately
               interact and provide social and other services to individuals with or in recovery
               from OUD, including reducing stigma.

      12.      Support stigma reduction efforts regarding treatment and support for persons with
               OUD, including reducing the stigma on effective treatment.

      13.      Create or support culturally appropriate services and programs for persons with
               OUD and any co-occurring SUD/MH conditions, including new Americans.

      14.      Create and/or support recovery high schools.

      15.      Hire or train behavioral health workers to provide or expand any of the services or
               supports listed above.

C.    CONNECT PEOPLE WHO NEED HELP TO THE HELP THEY NEED
      (CONNECTIONS TO CARE)

      Provide connections to care for people who have – or at risk of developing – OUD and
      any co-occurring SUD/MH conditions through evidence-based or evidence-informed
      programs or strategies that may include, but are not limited to, the following:

      1.       Ensure that health care providers are screening for OUD and other risk factors and
               know how to appropriately counsel and treat (or refer if necessary) a patient for
               OUD                                treatment.

                                               20
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 234 of 1021

      2.       Fund Screening, Brief Intervention and Referral to Treatment (SBIRT) programs
               to reduce the transition from use to disorders, including SBIRT services to
               pregnant women who are uninsured or not eligible for Medicaid.

      3.       Provide training and long-term implementation of SBIRT in key systems (health,
               schools, colleges, criminal justice, and probation), with a focus on youth and
               young adults when transition from misuse to opioid disorder is common.

      4.       Purchase automated versions of SBIRT and support ongoing costs of the
               technology.

      5.       Expand services such as navigators and on-call teams to begin MAT in hospital
               emergency departments.

      6.       Training for emergency room personnel treating opioid overdose patients on post-
               discharge planning, including community referrals for MAT, recovery case
               management or support services.

      7.       Support hospital programs that transition persons with OUD and any co-occurring
               SUD/MH conditions, or persons who have experienced an opioid overdose, into
               clinically appropriate follow-up care through a bridge clinic or similar approach.

      8.       Support crisis stabilization centers that serve as an alternative to hospital
               emergency departments for persons with OUD and any co-occurring SUD/MH
               conditions or persons that have experienced an opioid overdose.

      9.       Support the work of Emergency Medical Systems, including peer support
               specialists, to connect individuals to treatment or other appropriate services
               following an opioid overdose or other opioid-related adverse event.

      10.      Provide funding for peer support specialists or recovery coaches in emergency
               departments, detox facilities, recovery centers, recovery housing, or similar
               settings; offer services, supports, or connections to care to persons with OUD and
               any co-occurring SUD/MH conditions or to persons who have experienced an
               opioid overdose.

      11.      Expand warm hand-off services to transition to recovery services.

      12.      Create or support school-based contacts that parents can engage with to seek
               immediate treatment services for their child; and support prevention, intervention,
               treatment, and recovery programs focused on young people.

      13.      Develop and support best practices on addressing OUD in the workplace.

      14.      Support assistance programs for health care providers with OUD.

      15.      Engage non-profits and the faith community as a system to support outreach for
               treatment.



                                               21
19-23649-rdd    Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                      Pg 235 of 1021

      16.      Support centralized call centers that provide information and connections to
               appropriate services and supports for persons with OUD and any co-occurring
               SUD/MH conditions.

D.    ADDRESS THE NEEDS OF CRIMINAL-JUSTICE-INVOLVED PERSONS

      Address the needs of persons with OUD and any co-occurring SUD/MH conditions who
      are involved in, are at risk of becoming involved in, or are transitioning out of the
      criminal justice system through evidence-based or evidence-informed programs or
      strategies that may include, but are not limited to, the following:

      1.       Support pre-arrest or pre-arraignment diversion and deflection strategies for
               persons with OUD and any co-occurring SUD/MH conditions, including
               established strategies such as:

               1.     Self-referral strategies such as the Angel Programs or the Police Assisted
                      Addiction Recovery Initiative (PAARI);

               2.     Active outreach strategies such as the Drug Abuse Response Team
                      (DART) model;

               3.     “Naloxone Plus” strategies, which work to ensure that individuals who
                      have received naloxone to reverse the effects of an overdose are then
                      linked to treatment programs or other appropriate services;

               4.     Officer prevention strategies, such as the Law Enforcement Assisted
                      Diversion (LEAD) model;

               5.     Officer intervention strategies such as the Leon County, Florida Adult
                      Civil Citation Network or the Chicago Westside Narcotics Diversion to
                      Treatment Initiative; or

               6.     Co-responder and/or alternative responder models to address OUD-related
                      911 calls with greater SUD expertise.

      2.       Support pre-trial services that connect individuals with OUD and any co-
               occurring SUD/MH conditions to evidence-informed treatment, including MAT,
               and related services.

      3.       Support treatment and recovery courts that provide evidence-based options for
               persons with OUD and any co-occurring SUD/MH conditions.

      4.       Provide evidence-informed treatment, including MAT, recovery support, harm
               reduction, or other appropriate services to individuals with OUD and any co-
               occurring SUD/MH conditions who are incarcerated in jail or prison.

      5.       Provide evidence-informed treatment, including MAT, recovery support, harm
               reduction, or other appropriate services to individuals with OUD and any co-
               occurring SUD/MH conditions who are leaving jail or prison have recently left


                                              22
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 236 of 1021

               jail or prison, are on probation or parole, are under community corrections
               supervision, or are in re-entry programs or facilities.

      6.       Support critical time interventions (CTI), particularly for individuals living with
               dual-diagnosis OUD/serious mental illness, and services for individuals who face
               immediate risks and service needs and risks upon release from correctional
               settings.

      7.       Provide training on best practices for addressing the needs of criminal-justice-
               involved persons with OUD and any co-occurring SUD/MH conditions to law
               enforcement, correctional, or judicial personnel or to providers of treatment,
               recovery, harm reduction, case management, or other services offered in
               connection with any of the strategies described in this section.

E.    ADDRESS THE NEEDS OF PREGNANT OR PARENTING WOMEN AND
      THEIR FAMILIES, INCLUDING BABIES WITH NEONATAL ABSTINENCE
      SYNDROME

      Address the needs of pregnant or parenting women with OUD and any co-occurring
      SUD/MH conditions, and the needs of their families, including babies with neonatal
      abstinence syndrome (NAS), through evidence-based or evidence-informed programs or
      strategies that may include, but are not limited to, the following:

      1.       Support evidence-based or evidence-informed treatment, including MAT,
               recovery services and supports, and prevention services for pregnant women – or
               women who could become pregnant – who have OUD and any co-occurring
               SUD/MH conditions, and other measures to educate and provide support to
               families affected by Neonatal Abstinence Syndrome.

      2.       Expand comprehensive evidence-based treatment and recovery services, including
               MAT, for uninsured women with OUD and any co-occurring SUD/MH
               conditions for up to 12 months postpartum.

      3.       Training for obstetricians or other healthcare personnel that work with pregnant
               women and their families regarding treatment of OUD and any co-occurring
               SUD/MH conditions.

      4.       Expand comprehensive evidence-based treatment and recovery support for NAS
               babies; expand services for better continuum of care with infant-need dyad;
               expand long-term treatment and services for medical monitoring of NAS babies
               and their families.

      5.       Provide training to health care providers who work with pregnant or parenting
               women on best practices for compliance with federal requirements that children
               born with Neonatal Abstinence Syndrome get referred to appropriate services and
               receive a plan of safe care.

      6.       Child and family supports for parenting women with OUD and any co-occurring
               SUD/MH conditions.


                                               23
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 237 of 1021

      7.       Enhanced family supports and child care services for parents with OUD and any
               co-occurring SUD/MH conditions.

      8.       Provide enhanced support for children and family members suffering trauma as a
               result of addiction in the family; and offer trauma-informed behavioral health
               treatment for adverse childhood events.

      9.       Offer home-based wrap-around services to persons with OUD and any co-
               occurring SUD/MH conditions, including but not limited to parent skills training.

      10.      Support for Children’s Services – Fund additional positions and services,
               including supportive housing and other residential services, relating to children
               being removed from the home and/or placed in foster care due to custodial opioid
               use.

                                  PART TWO: PREVENTION


F.    PREVENT    OVER-PRESCRIBING    AND    ENSURE                             APPROPRIATE
      PRESCRIBING AND DISPENSING OF OPIOIDS

      Support efforts to prevent over-prescribing and ensure appropriate prescribing and
      dispensing of opioids through evidence-based or evidence-informed programs or
      strategies that may include, but are not limited to, the following:

      1.       Fund medical provider education and outreach regarding best prescribing
               practices for opioids consistent with the Guidelines for Prescribing Opioids for
               Chronic Pain from the U.S. Centers for Disease Control and Prevention, including
               providers at hospitals (academic detailing).

      2.       Training for health care providers regarding safe and responsible opioid
               prescribing, dosing, and tapering patients off opioids.

      3.       Continuing Medical Education (CME) on appropriate prescribing of opioids.

      4.       Support for non-opioid pain treatment alternatives, including training providers to
               offer or refer to multi-modal, evidence-informed treatment of pain.

      5.       Support enhancements or improvements to Prescription Drug Monitoring
               Programs (PDMPs), including but not limited to improvements that:

               1.     Increase the number of prescribers using PDMPs;

               2.     Improve point-of-care decision-making by increasing the quantity, quality,
                      or format of data available to prescribers using PDMPs, by improving the
                      interface that prescribers use to access PDMP data, or both; or

               3.     Enable states to use PDMP data in support of surveillance or intervention
                      strategies, including MAT referrals and follow-up for individuals


                                               24
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 238 of 1021

                      identified within PDMP data as likely to experience OUD in a manner that
                      complies with all relevant privacy and security laws and rules.

      6.       Ensuring PDMPs incorporate available overdose/naloxone deployment data,
               including the United States Department of Transportation’s Emergency Medical
               Technician overdose database in a manner that complies with all relevant privacy
               and security laws and rules.

      7.       Increase electronic prescribing to prevent diversion or forgery.

      8.       Educate Dispensers on appropriate opioid dispensing.

G.    PREVENT MISUSE OF OPIOIDS

      Support efforts to discourage or prevent misuse of opioids through evidence-based or
      evidence-informed programs or strategies that may include, but are not limited to, the
      following:

      1.       Fund media campaigns to prevent opioid misuse.

      2.       Corrective advertising or affirmative public education campaigns based on
               evidence.

      3.       Public education relating to drug disposal.

      4.       Drug take-back disposal or destruction programs.

      5.       Fund community anti-drug coalitions that engage in drug prevention efforts.

      6.       Support community coalitions in implementing evidence-informed prevention,
               such as reduced social access and physical access, stigma reduction – including
               staffing, educational campaigns, support for people in treatment or recovery, or
               training of coalitions in evidence-informed implementation, including the
               Strategic Prevention Framework developed by the U.S. Substance Abuse and
               Mental Health Services Administration (SAMHSA).

      7.       Engage non-profits and faith-based communities as systems to support
               prevention.

      8.       Fund evidence-based prevention programs in schools or evidence-informed
               school and community education programs and campaigns for students, families,
               school employees, school athletic programs, parent-teacher and student
               associations, and others.

      9.       School-based or youth-focused programs or strategies that have demonstrated
               effectiveness in preventing drug misuse and seem likely to be effective in
               preventing the uptake and use of opioids.




                                               25
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 239 of 1021

      10.      Create of support community-based education or intervention services for
               families, youth, and adolescents at risk for OUD and any co-occurring SUD/MH
               conditions.

      11.      Support evidence-informed programs or curricula to address mental health needs
               of young people who may be at risk of misusing opioids or other drugs, including
               emotional modulation and resilience skills.

      12.      Support greater access to mental health services and supports for young people,
               including services and supports provided by school nurses, behavioral health
               workers or other school staff, to address mental health needs in young people that
               (when not properly addressed) increase the risk of opioid or another drug misuse.

H.    PREVENT OVERDOSE DEATHS AND OTHER HARMS (HARM REDUCTION)

      Support efforts to prevent or reduce overdose deaths or other opioid-related harms
      through evidence-based or evidence-informed programs or strategies that may include,
      but are not limited to, the following:

      1.       Increase availability and distribution of naloxone and other drugs that treat
               overdoses for first responders, overdose patients, individuals with OUD and their
               friends and family members, schools, community navigators and outreach
               workers, persons being released from jail or prison, or other members of the
               general public.

      2.       Public health entities providing free naloxone to anyone in the community.

      3.       Training and education regarding naloxone and other drugs that treat overdoses
               for first responders, overdose patients, patients taking opioids, families, schools,
               community support groups, and other members of the general public.

      4.       Enable school nurses and other school staff to respond to opioid overdoses, and
               provide them with naloxone, training, and support.

      5.       Expand, improve, or develop data tracking software and applications for
               overdoses/naloxone revivals.

      6.       Public education relating to emergency responses to overdoses.

      7.       Public education relating to immunity and Good Samaritan laws.

      8.       Educate first responders regarding the existence and operation of immunity and
               Good Samaritan laws.

      9.       Syringe service programs and other evidence-informed programs to reduce harms
               associated with intravenous drug use, including supplies, staffing, space, peer
               support services, referrals to treatment, fentanyl checking, connections to care,
               and the full range of harm reduction and treatment services provided by these
               programs.


                                               26
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 240 of 1021

      10.      Expand access to testing and treatment for infectious diseases such as HIV and
               Hepatitis C resulting from intravenous opioid use.

      11.      Support mobile units that offer or provide referrals to harm reduction services,
               treatment, recovery supports, health care, or other appropriate services to persons
               that use opioids or persons with OUD and any co-occurring SUD/MH conditions.

      12.      Provide training in harm reduction strategies to health care providers, students,
               peer recovery coaches, recovery outreach specialists, or other professionals that
               provide care to persons who use opioids or persons with OUD and any co-
               occurring SUD/MH conditions.

      13.      Support screening for fentanyl in routine clinical toxicology testing.

                             PART THREE: OTHER STRATEGIES

I.    I. FIRST RESPONDERS

      In addition to items in section C, D and H relating to first responders, support the
      following:

      1.       Educate law enforcement or other first responders regarding appropriate practices
               and precautions when dealing with fentanyl or other drugs.

      2.       Provision of wellness and support services for first responders and others who
               experience secondary trauma associated with opioid-related emergency events.

J.    LEADERSHIP, PLANNING AND COORDINATION

      Support efforts to provide leadership, planning, coordination, facilitations, training and
      technical assistance to abate the opioid epidemic through activities, programs, or
      strategies that may include, but are not limited to, the following:

      1.       Statewide, regional, local or community regional planning to identify root causes
               of addiction and overdose, goals for reducing harms related to the opioid
               epidemic, and areas and populations with the greatest needs for treatment
               intervention services, and to support training and technical assistance and other
               strategies to abate the opioid epidemic described in this opioid abatement strategy
               list.

      2.       A dashboard to (a) share reports, recommendations, or plans to spend opioid
               settlement funds; (b) to show how opioid settlement funds have been spent; (c) to
               report program or strategy outcomes; or (d) to track, share or visualize key opioid-
               or health-related indicators and supports as identified through collaborative
               statewide, regional, local or community processes.

      3.       Invest in infrastructure or staffing at government or not-for-profit agencies to
               support collaborative, cross-system coordination with the purpose of preventing
               overprescribing, opioid misuse, or opioid overdoses, treating those with OUD and
               any co-occurring SUD/MH conditions, supporting them in treatment or recovery,

                                               27
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                       Pg 241 of 1021

               connecting them to care, or implementing other strategies to abate the opioid
               epidemic described in this opioid abatement strategy list.

      4.       Provide resources to staff government oversight and management of opioid
               abatement programs.

K.    TRAINING

      In addition to the training referred to throughout this document, support training to abate
      the opioid epidemic through activities, programs, or strategies that may include, but are
      not limited to, the following:

      1.       Provide funding for staff training or networking programs and services to improve
               the capability of government, community, and not-for-profit entities to abate the
               opioid crisis.

      2.       Support infrastructure and staffing for collaborative cross-system coordination to
               prevent opioid misuse, prevent overdoses, and treat those with OUD and any co-
               occurring SUD/MH conditions, or implement other strategies to abate the opioid
               epidemic described in this opioid abatement strategy list (e.g., health care,
               primary care, pharmacies, PDMPs, etc.).

L.    RESEARCH

      Support opioid abatement research that may include, but is not limited to, the following:

               1.     Monitoring, surveillance, data collection and evaluation of programs and
                      strategies described in this opioid abatement strategy list.

               2.     Research non-opioid treatment of chronic pain.

               3.     Research on improved service delivery for modalities such as SBIRT that
                      demonstrate promising but mixed results in populations vulnerable to
                      opioid use disorders.

               4.     Research on novel harm reduction and prevention efforts such as the
                      provision of fentanyl test strips.

               5.     Research on innovative supply-side enforcement efforts such as improved
                      detection of mail-based delivery of synthetic opioids.

               6.     Expanded research on swift/certain/fair models to reduce and deter opioid
                      misuse within criminal justice populations that build upon promising
                      approaches used to address other substances (e.g. Hawaii HOPE and
                      Dakota 24/7).

               7.     Epidemiological surveillance of OUD-related behaviors in critical
                      populations including individuals entering the criminal justice system,
                      including but not limited to approaches modeled on the Arrestee Drug
                                                  Abuse Monitoring (ADAM) system.

                                              28
19-23649-rdd    Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                    Pg 242 of 1021

               8.   Qualitative and quantitative research regarding public health risks and
                    harm reduction opportunities within illicit drug markets, including surveys
                    of market participants who sell or distribute illicit opioids.

               9.   Geospatial analysis of access barriers to MAT and their association with
                    treatment engagement and treatment outcomes.




                                            29
19-23649-rdd   Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22     Main Document
                                       Pg 243 of 1021

                                         Schedule C
                                State Allocation Percentages

                      State                      Final Percentage Division of Funds

                     Alabama                              1.6579015983%
                      Alaska                              0.2681241169%
                American Samoa*                           0.0175102976%
                      Arizona                             2.3755949882%
                     Arkansas                             0.9779907816%
                    California                            9.9213830698%
                     Colorado                             1.6616291219%
                   Connecticut                            1.3490069542%
                     Delaware                             0.5061239962%
               District of Columbia                       0.2129072934%
                      Florida                             7.0259134409%
                      Georgia                             2.7882080114%
                      Guam*                               0.0518835714%
                      Hawaii                              0.3476670198%
                       Idaho                              0.5364838684%
                      Illinois                            3.3263363702%
                      Indiana                             2.2168933059%
                        Iowa                              0.7639415424%
                      Kansas                              0.8114241462%
                     Kentucky                             1.5963344879%
                     Louisiana                            1.5326855153%
                       Maine                              0.5725492304%
                     Maryland                             2.1106090494%
                  Massachusetts                           2.3035761083%
                     Michigan                             3.4020234989%
                    Minnesota                             1.2972597706%
                    Mississippi                           0.8994318052%
                     Missouri                             2.0056475170%
                     Montana                              0.3517745904%
               N. Mariana Islands*                        0.0191942445%
                     Nebraska                             0.4335719578%
                      Nevada                              1.2651495115%
                 New Hampshire                            0.6419355371%
                    New Jersey                            2.7551354545%
                   New Mexico                             0.8749406830%
                    New York                              5.3903813405%
                 North Carolina                           3.2502525994%
                  North Dakota                            0.1910712849%
                        Ohio                              4.3567051408%
                    Oklahoma                              0.6073894708%
                      Oregon                              1.4405383452%
                  Pennsylvania                            4.5882419559%
                                            30
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22                Main Document
                                        Pg 244 of 1021

                    Puerto Rico**                                 0.7324076274%
                     Rhode Island                                 0.5040770915%
                    South Carolina                                1.5989037696%
                     South Dakota                                 0.2231552882%
                      Tennessee                                   2.6881474977%
                        Texas                                     6.2932157196%
                         Utah                                     1.2039654451%
                       Vermont                                    0.2945952769%
                    Virgin Islands*                               0.0348486384%
                       Virginia                                   2.2801150757%
                      Washington                                  2.3189040182%
                    West Virginia                                 1.1614558107%
                      Wisconsin                                   1.7582560561%
                      Wyoming                                     0.2046300910%
      * Allocations for American Samoa, Guam, N. Mariana Islands, and Virgin Islands are 100% based on
        population because of lack of available information for the other metrics.
      ** Allocations for Puerto Rico are 25% based on MMEs and 75% based on population because of lack of
        available information for the other metrics.

       The metrics noted above are calculated as follows:

                       A.      Amount of Prescription Opioids Sold as Measured by MME

        The MME metric reflects the intensity of prescription opioid sales by state over a nine-
year period from 2006 to 2014. This measure accounts for the flow of prescription opioids from
manufacturers to distributors to pharmacies. The MME metric uses sales data for 12 categories
of prescription opioids and was collected in a standardized manner by the Drug Enforcement
Administration (DEA) in its Automation of Reports and Consolidated Orders System (ARCOS)
database. As part of the National Prescription Opiate Litigation Multi-District Litigation, Case
No. 1:17-MD-2804 (N.D. Ohio) (Opioid MDL), the DEA agreed to produce the nine years of
data from 2006-2014, which encompassed the peak years of opioid sales in most states. The
ARCOS data is standardized by converting data from varying products and prescription strengths
into uniform MME totals to accurately reflect higher doses and stronger drugs in the data.

                       B.      Pain Reliever Use Disorder

        This metric consists of the number of people in each state with pain reliever use disorder,
as identified by the annual National Survey on Drug Use and Health conducted by the federal
Substance Abuse and Mental Health Services Administration (SAMHSA). The SAMHSA
survey is widely used by federal and other agencies. This metric included all three prior years in
which pain reliever use disorder was broken down by state, 2015-2017, and included both people
receiving treatment and those who are not.

                       C.      Overdose Deaths

       The overdose death metric includes two measures: (1) overdose deaths caused by
opioids and (2) overdose deaths caused by all drugs. The overdose death figures used for the
metric are from the years 2007-2017, with data drawn from a database compiled by the Centers
for Disease Control and Prevention (“CDC”). The CDC database does not adjust for local

                                                  31
19-23649-rdd       Doc 3121         Filed 07/08/21 Entered 07/08/21 00:40:22                    Main Document
                                             Pg 245 of 1021

reporting problems that differ from state to state and over time. To mitigate this data collection
issue, figures for all drug overdose deaths, which captures some unidentified opioid overdoses
as well as overdoses unrelated to opioids.

                          D.       Population

        Population is measured by the 2018 U.S. Census estimate.

                          E.       Negotiation Class Metrics

        The Opioid MDL Plaintiffs’ proposed “negotiation class” metrics weighting factor
consists of the Negotiating Class Allocation Model (defined below) applied at the state level.

                 ii.      Intrastate Allocation of NOAT Abatement Funds

        Each State and its Local Governments will have until (14) fourteen days after the
Effective Date of the Plan (the “Agreement Date”) to file with the Bankruptcy Court an
agreed-upon allocation or method for allocating the NOAT Funds for that State dedicated only
to Approved Uses (each a “Statewide Abatement Agreement” or “SAA”). Any State and its
Local Governments that have reached agreement before the Effective Date of the Plan that
satisfies the metric for approval as described in the immediately following paragraph shall file a
notice with the Bankruptcy Court that it has adopted a binding SAA and either include the SAA
with its filing or indicate where the SAA is publicly available for the SAA to be effective for
the Purdue Bankruptcy. Any dispute regarding allocation within a State will be resolved as
provided by the Statewide Abatement Agreement; provided that no Statewide Abatement
Agreement may remove or otherwise limit the reporting requirements set forth in any of the
NOAT Documents, including without limitation in the NOAT Agreement.

        A Statewide Abatement Agreement shall be agreed when it has been approved by the
State and either (a) representatives of its Local Governments whose aggregate Population
Percentages, determined as set forth below, total more than sixty percent (60%), or (b)
representatives of its Local Governments whose aggregate Population Percentages total more
than fifty percent (50%) provided that these Local Governments also represent 15% or more of
the State’s counties or parishes (or, in the case of States whose counties and parishes that do not
function as Local Governments, 15% of or more of the State’s incorporated cities or towns), by
number.

        Population Percentages shall be determined as follows: For States with counties or
parishes that function as Local Governments,1 the Population Percentage of each county or
parish shall be deemed to be equal to (a) (1) 200% of the population of such county or parish,
minus (2) the aggregate population of all Primary Incorporated Municipalities located in such
county or parish, divided by (b) 200% of the State’s population. A “Primary Incorporated
Municipality” means a city, town, village or other municipality incorporated under applicable

1
 Certain states do not have counties or parishes that function as Local Governments, including: Alaska, Connecticut,
Massachusetts, Rhode Island, and Vermont. All other States have counties or parishes that function as Local
Governments.

                                                       32
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 246 of 1021

state law with a population of at least 25,000 that is not located within another incorporated
municipality. The Population Percentage of each primary incorporated municipality shall be
equal to its population (including the population of any incorporated or unincorporated
municipality located therein) divided by 200% of the State’s population; provided that the
Population Percentage of a primary incorporated municipality that is not located within a
county shall be equal to 200% of its population (including the population of any incorporated or
unincorporated municipality located therein) divided by 200% of the State’s population. For all
States that do not have counties or parishes that function as Local Governments, the Population
Percentage of each incorporated municipality (including any incorporated or unincorporated
municipality located therein), shall be equal to its population divided by the State’s population.

         The Statewide Abatement Agreement will become effective within fourteen (14) days of
filing, unless otherwise ordered by the Bankruptcy Court.

         A State and its Local Governments may revise, supplement, or refine a Statewide
Abatement Agreement by filing an amended Statewide Abatement Agreement that has been
approved by the State and sufficient Local Governments to satisfy the approval standards set
forth above with the Bankruptcy Court, which shall become effective within fourteen (14) days
of filing, unless otherwise ordered by the Bankruptcy Court

        Under the Plan, NOAT Funds allocated to each Non-SAA State are allocated between a
“Regional Apportionment” and a “Non-Regional Apportionment.” The Proportionate Share
of the Regional Apportionment for each Region in a Non-SAA State is determined by reference
to the aggregate shares of counties (as used herein, the term county includes parishes), and
cities or towns in the cases of a Non-SAA States in which counties do not function as Local
Governments, in the Region either (i) under the allocation model available at
www.opioidnegotiationclass.info that was developed as part of the establishment of a
negotiation class procedure implemented in In re: National Prescription Opiates Litigation,
MDL No. 2804 (N.D. Ohio) (the “Negotiating Class Allocation Model”), or (ii) the model
developed by Christopher J. Ruhm, Professor of Public Policy and Economics at the University
of Virginia (the “Ruhm Allocation Model”), attached hereto as Exhibit 1, (collectively with
the Negotiating Class Allocation Model, the “Allocation Models.”).

               a.      The Negotiating Class Allocation Model

        The Negotiating Class Allocation Model employs a three-factor analysis to allocate
potential opioids settlement proceeds among counties. The three factors are:

                       A.     Opioid Use Disorder (“OUD”). Under this factor, each county is
                              assigned a percentage derived by dividing the number of people in
                              the county with OUD by the total number of people nationwide
                              with OUD. The Model uses data reported in the National Survey
                              on Drug Use and Health (“NSDUH”) for 2017. The data is
                              accessible at https://bit.ly/2HqF554.

                       B.     Overdose Deaths. This factor assigns to each county a percentage
                              of the nation’s opioid overdose deaths. The percentage is based on

                                               33
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 247 of 1021

                              Multiple Causes of Death (“MCOD”) data reported by the
                              National Center for Health Statistics (“NCHS”), the Centers for
                              Disease Control (“CDC”) and the Department of Health and
                              Human Services (“DHHS”). The data so reported is adjusted
                              using a standard, accepted method (the “Ruhm Adjustment”)
                              designed to address the well-established under-reporting of deaths
                              by opioids overdose.

                      C.      Amount of Opioids. This factor assigns to each county a
                              percentage of the national opioids shipments during 2006-2016
                              (expressed as morphine molecule equivalents, or MMEs) that
                              produced a negative outcome. This percentage is based on data
                              reported by the U.S. Drug Enforcement Agency (“DEA”) in its
                              ARCOS (Automation of Reports and Consolidated Orders System)
                              database. Each county’s share of national shipments is multiplied
                              by the higher of two ratios: (1) the ratio of the percentage of
                              people in the county with OUD to the percentage of people
                              nationwide with OUD; or (2) the ratio of the percentage of people
                              in the county who died of an opioids overdose between 2006-2016
                              to the national percentages of opioids overdose deaths during that
                              time.

       The Negotiating Class Allocation Model gives equal weight to each of these factors.
Thus, a hypothetical county with an OUD percentage of .3%, and overdose deaths percentage of
.2% and an amounts of opioids percentage of .16% would receive an overall allocation of .22%.

        Where a county and its cities and towns are unable to reach agreement regarding the
sharing of the county’s overall allocation, the Negotiating Class Allocation Model provides for
such sharing based on how the county and its cities and towns have historically split funding for
opioids abatement. This historical analysis employs data reported by the U.S. Census Bureau
on local government spending by certain functions. The Negotiating Class Allocation Model
assigns to each incorporated city and town a portion of the county’s overall allocation based on
this historical data.

               b.     The Ruhm Allocation Model

       The Ruhm Allocation Model employs a three-factor analysis to allocate potential
opioids settlement proceeds among counties. The three factors are:

                      A.      Number of Persons with Opioid Use Disorder (“OUD”). NSDUH
                              data from 2007-2016 is used to estimate the number of persons in
                              the state with OUD. The county share of OUD cases was assumed
                              to be the same as its share of opioid-involved overdose deaths,
                              calculated as described in (B) below.

                      B.      Opioid-Related Overdose Deaths. This factor assigns to each
                              county a percentage of the nation’s opioid overdose deaths. The
                              percentage is based on MCOD data reported by the NCHS, CDC
                                                           and DHHS. The data so reported is adjusted using the
                                               34
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22          Main Document
                                       Pg 248 of 1021

                             Adjustment designed to address the well-established under-
                             reporting of deaths by opioids overdose.

                      C.     Opioid Shipments. This factor assigns to each county a percentage
                             of the national opioids shipments during 2006-2016 (expressed as
                             morphine molecule equivalents, or MMEs) that produced a
                             negative outcome. This percentage is based on data reported by
                             the DEA in its ARCOS. No additional adjustments are used.

       Under the Plan, the Allocation Models’ shares of each county in a Region are
aggregated. Those aggregate Allocation Model shares are then divided by the total Allocation
Model shares for all Regions in the State to determine the subject Region’s Proportionate
Share. For Non-SAA States in which counties do not function as Local Governments, the
Allocation Model shares for each city and town in a Region are aggregated, and the aggregate is
divided by the total Allocation Model shares for all cities and towns in the State to determine
the Region’s Proportionate Share.

        On September 30, 2020, the Bankruptcy Court entered the Order Expanding Scope of
Mediation [D.I. 1756] (the “Supplemental Mediation Order”), which authorized the
Mediators to continue the Mediation to resolve certain open issues referenced in the Mediators’
Report, as well as to mediate the estate causes of action and any potential claims or causes of
action held by any of the Non-Federal Public Claimants against, or that otherwise may become
the subject of releases for, members of the Sackler Families in Phase 2 of Mediation.




                                              35
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 249 of 1021



                                   EXHIBIT H

                                    Tribe TDP
 19-23649-rdd       Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                   Main Document
                                             Pg 250 of 1021

                                         PURDUE PHARMA L.P.

                         TRIBE TRUST DISTRIBUTION PROCEDURES1

          Issue                                                    Description

1. APPLICABILITY               These terms shall apply to the allocation of value received by the Tribal
   OF AGREEMENT                Abatement Fund Trust (“TAFT”) under the plan of reorganization (the
                               “Chapter 11 Plan” or the “Plan”) in the Chapter 11 Cases of Purdue
                               Pharma L.P. and its affiliates (collectively, “Purdue”) pending in the U.S.
                               Bankruptcy Court for the Southern District of New York (the
                               “Bankruptcy Court”) with respect to each American Indian or Alaska
                               Native Tribe, band, nation, pueblo, village or community, that the U.S.
                               Secretary of the Interior acknowledges as an Indian Tribe, as provided in
                               the Federally Recognized Tribe List Act of 1994, 25 U.S.C. § 5130 or
                               Tribal Organization, as defined in 25 U.S.C. 5304(l), (each a “Tribe”),
                               whose Claims in Class 5 (Tribe Claims) are channeled to TAFT under the
                               Plan.

                               Pursuant to the Plan and the Master TDP, the following claims (the
                               “Tribe Channeled Claims”) shall be channeled to and liability shall be
                               assumed by TAFT as of the Effective Date: (i) all Tribe Claims, which
                               include any Claim against any Debtor that is held by a Tribe (including any
                               Claim based on the subrogation rights of a Tribe that is not otherwise an
                               Other Subordinated Claim), and that is not a Priority Tax Claim, and
                               (ii) any Released Claim or Shareholder Released Claim that is held by a
                               Tribe. The distributions made pursuant to these distribution procedures
                               (these “Tribe Trust Distribution Procedures”) are the exclusive
                               distributions that will be made by TAFT on account of the Tribe Channeled
                               Claims; Holders of Tribe Channeled Claims will have no further or other
                               recourse against TAFT on account of the Tribe Channeled Claims other
                               than what is provided for under these Tribe Trust Distribution Procedures.

                               To the extent not explicitly reflected in the Chapter 11 Plan, the terms set
                               forth herein will be deemed incorporated into the Chapter 11 Plan, or the
                               trust agreement for TAFT (the “TAFT Agreement”), as applicable.

                               These terms set forth the manner in which TAFT shall make Abatement
                               Distributions to the Tribes, which may be used exclusively on the
                               parameters set forth herein; provided that, except as otherwise specified in
                               these Tribe Trust Distribution Procedures, nothing herein shall apply to the
                               Abatement Distributions pursuant to the Restructuring Steps
                               Memorandum.



 1Terms not otherwise defined herein shall have the meaning ascribed in the Chapter 11 Plan or in the TAFT
 Agreement.

                                                        1
 19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                    Pg 251 of 1021


        Issue                                          Description

2. PURPOSE             These Tribe Trust Distribution Procedures are intended to establish the
                       mechanisms for the distribution and allocation of (i) the TopCo Tribe
                       Interest and (ii) funds distributed by TAFT to the Tribes. All such funds
                       described in subclause (ii) of the foregoing sentence are referred to herein
                       as “Abatement Funds” and shall be used to abate the opioid crisis in
                       accordance with the terms hereof, with recognition of the culturally
                       appropriate activities, practices, teachings or ceremonies that may, in the
                       judgment of a Tribe or Tribal Organization, be aimed at or supportive of
                       remediation and abatement of the opioid crisis within a tribal community.

                       Specifically, (i) no less than ninety five percent (95%) of the Abatement
                       Funds distributed under the TAFT Agreement shall be used for abatement
                       of the opioid crisis by funding opioid or substance use disorder related
                       projects or programs that fall within the scope of Schedules B and D (the
                       “Approved Tribal Opioid Abatement Uses”); and (ii) no more than five
                       percent (5%) of the Abatement Funds may be used to fund expenses
                       incurred in administering the distributions for the Approved Tribal Opioid
                       Abatement Uses, including the process of selecting programs to receive
                       Abatement        Funds       for     implementing      those     programs
                       (“Approved Administrative Expenses,” and, together with the Approved
                       Opioid Abatement Uses and Core Strategies, “Approved Uses”).

                       For the avoidance of doubt, Schedule D is a non-exhaustive, illustrative
                       list of culturally appropriate activities, practices, teachings or ceremonies
                       that may, in the judgment of a Tribe or Tribal Organization, be aimed at or
                       supportive of remediation and abatement of the opioid crisis within a tribal
                       community.

                       TAFT shall, in accordance with the Plan, the Confirmation Order and the
                       TAFT Agreement, distribute Abatement Funds to Tribes for Approved
                       Uses. All distributions of Abatement Funds to Tribes in accordance
                       herewith shall be deemed to satisfy the mandate to ensure that underserved
                       urban and rural areas, as well as minority communities, receive equitable
                       access to the funds.

                       Notwithstanding anything in these Tribe Trust Distribution Procedures that
                       might imply to the contrary, projects or programs that constitute Approved
                       Tribal Opioid Abatement Uses may be provided by Tribes, Tribal
                       Organizations, tribal agencies or subdivisions or nongovernmental parties
                       and funded from Abatement Funds.

3. DISBURSEMENT        Pursuant to Section 5.2 of the Plan and the Restructuring Steps Memo,
   OF TOPCO TRIBE      TAFT shall distribute 100% of its TopCo Tribe Interest to Holders of Tribe
   INTEREST            Channeled Claims, consistent with the Tribal Allocation Percentages set


                                             2
 19-23649-rdd     Doc 3121    Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 252 of 1021


          Issue                                          Description

                          forth on Schedule C, which will immediately contribute such TopCo Tribe
                          Interest to Tribal Opioid Abatement Fund, LLC.

4. DISBURSEMENT           The Chapter 11 Plan shall provide for the establishment of TAFT and the
   OF ABATEMENT           appointment of Tribe Trustees. The Tribe Trustees shall distribute the
   DISTRIBUTIONS          Abatement Funds consistent with the Tribal Allocation Percentages set
                          forth on Schedule C. The Tribal Allocation Percentages are based on the
                          Tribal Allocation Matrix described on Schedule E.

5. ATTORNEYS’ FEES Pursuant to Section 5.8 of the Plan, Public Creditor Trust Distributions will
   AND COSTS FUND be subject to assessments to fund (i) the Local Government and Tribe Costs
                   and Expenses Fund, which shall be used to pay qualifying costs and
                   expenses (including attorneys’ fees) of Holders of Non-Federal
                   Governmental Claims (other than States) and Tribe Claims (including ad
                   hoc groups of any of the foregoing) and (ii) the State Costs and Expenses
                   Fund, which shall be used to pay qualifying costs and expenses (including
                   attorneys’ fees) of States (including ad hoc groups thereof).

6. TRIBAL                 1. The allocation of distributions of Abatement Funds among Tribes will
   ABATEMENT                 be consistent with the Tribal Allocation Percentages set forth on
   FUNDING                   Schedule C, which will be included as part of the Tribe Trust
                             Documents.

                          2. The Tribes will use the tribal allocation of Abatement Funds for
                             programs on the approved list of abatement strategies (see Schedule B)
                             and also for culturally appropriate activities, practices, teachings or
                             ceremonies that are, in the judgment of a Tribe or Tribal Organization,
                             aimed at or supportive of remediation and abatement of the opioid crisis
                             within a tribal community. A list of representative examples of such
                             culturally appropriate abatement strategies, practices, and programs is
                             attached hereto as Schedule D (the “Tribal Abatement Strategies”).
                             The separate allocation of abatement funding and illustrative list of
                             Tribal Abatement Strategies recognizes that American Indian and
                             Alaska Native Tribes and the communities they serve possess unique
                             cultural histories, practices, wisdom, and needs that are highly relevant
                             to the health and well-being of American Indian and Alaska Native
                             people and that may play an important role in both individual and
                             public health efforts and responses in Native communities.

                          3. The Tribes agree that Abatement Funds distributed under the Chapter
                             11 Plan shall be used to abate the opioid crisis in accordance with the
                             terms of these Tribe Trust Distribution Procedures.

7. COMPLIANCE,            1. The Tribe Trustees shall impose appropriate reporting requirements on
   REPORTING,                the Tribes to ensure that Abatement Funds are used only for Approved
                                                3
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                   Pg 253 of 1021


       Issue                                         Description

 AUDIT AND                Uses. The Tribe Trustees may authorize modified reporting
 ACCOUNTABILITY           requirements for Tribes with allocations below a certain level.

                      2. TAFT shall prepare an annual report (an “Annual Report”) that shall
                         be audited by independent auditors as provided in the TAFT Agreement,
                         which audited Annual Report shall be filed annually with the
                         Bankruptcy Court.

                      3. The Bankruptcy Court shall have continuing jurisdiction over TAFT,
                         provided however, the courts of the State of Delaware, including any
                         federal court located therein, shall also have jurisdiction over TAFT.

                      4. The Tribe Trustees shall have the power to take any and all actions that
                         in the judgment of the Tribe Trustees are necessary or proper to fulfill
                         the purposes of TAFT, including the requirement that 100% of the
                         Abatement Funds distributed under the Plan (and not otherwise
                         dedicated to the attorneys’ fee fund set forth in Section 4 herein) shall
                         be used to abate the opioid crisis in accordance with the terms hereof.




                                            4
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 254 of 1021




                                    Schedule A

                                    (Reserved)




                                        5
19-23649-rdd        Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                      Main Document
                                             Pg 255 of 1021

                                                  Schedule B
                                                 Approved Uses

Support treatment of Opioid Use Disorder (OUD) and any co-occurring Substance Use Disorder
or Mental Health (SUD/MH) conditions through evidence-based or evidence-informed programs
or strategies that may include, but are not limited to, the following:

                                         PART ONE: TREATMENT


A.       TREAT OPIOID USE DISORDER (OUD)

         Support treatment of Opioid Use Disorder (OUD) and any co-occurring Substance Use
         Disorder or Mental Health (SUD/MH) conditions through evidence-based or evidence-
         informed programs or strategies that may include, but are not limited to, the following1:

         1.       Expand availability of treatment for OUD and any co-occurring SUD/MH
                  conditions, including all forms of Medication-Assisted Treatment (MAT) approved
                  by the U.S. Food and Drug Administration.

         2.       Support and reimburse evidence-based services that adhere to the American Society
                  of Addiction Medicine (ASAM) continuum of care for OUD and any co-occurring
                  SUD/MH conditions

         3.       Expand telehealth to increase access to treatment for OUD and any co-occurring
                  SUD/MH conditions, including MAT, as well as counseling, psychiatric support,
                  and other treatment and recovery support services.

         4.       Improve oversight of Opioid Treatment Programs (OTPs) to assure evidence-based
                  or evidence-informed practices such as adequate methadone dosing and low
                  threshold approaches to treatment.

         5.       Support mobile intervention, treatment, and recovery services, offered by qualified
                  professionals and service providers, such as peer recovery coaches, for persons with
                  OUD and any co-occurring SUD/MH conditions and for persons who have
                  experienced an opioid overdose.

         6.       Treatment of trauma for individuals with OUD (e.g., violence, sexual assault,
                  human trafficking, or adverse childhood experiences) and family members (e.g.,
                  surviving family members after an overdose or overdose fatality), and training of
                  health care personnel to identify and address such trauma.

         7.       Support evidence-based withdrawal management services for people with OUD
                  and any co-occurring mental health conditions.


1As used in this Schedule B, words like “expand,” “fund,” “provide” or the like shall not indicate a preference for
new or existing programs. Priorities will be established through the mechanisms described in the Public Creditor Trust
Distribution Procedures.


                                                          6
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 256 of 1021

      8.       Training on MAT for health care providers, first responders, students, or other
               supporting professionals, such as peer recovery coaches or recovery outreach
               specialists, including telementoring to assist community-based providers in rural or
               underserved areas.

      9.       Support workforce development for addiction professionals who work with persons
               with OUD and any co-occurring SUD/MH conditions.

      10.      Fellowships for addiction medicine specialists for direct patient care, instructors,
               and clinical research for treatments.

      11.      Scholarships and supports for behavioral health practitioners or workers involved
               in addressing OUD and any co-occurring SUD or mental health conditions,
               including but not limited to training, scholarships, fellowships, loan repayment
               programs, or other incentives for providers to work in rural or underserved areas.

      12.      Provide funding and training for clinicians to obtain a waiver under the federal Drug
               Addiction Treatment Act of 2000 (DATA 2000) to prescribe MAT for OUD, and
               provide technical assistance and professional support to clinicians who have
               obtained a DATA 2000 waiver.

      13.      Dissemination of web-based training curricula, such as the American Academy of
               Addiction Psychiatry’s Provider Clinical Support Service-Opioids web-based
               training curriculum and motivational interviewing.

      14.      Development and dissemination of new curricula, such as the American Academy
               of Addiction Psychiatry’s Provider Clinical Support Service for Medication-
               Assisted Treatment.

B.    SUPPORT PEOPLE IN TREATMENT AND RECOVERY

      Support people in recovery from OUD and any co-occurring SUD/MH conditions through
      evidence-based or evidence-informed programs or strategies that may include, but are not
      limited to, the following:

      1.       Provide comprehensive wrap-around services to individuals with OUD and any co-
               occurring SUD/MH conditions, including housing, transportation, education, job
               placement, job training, or childcare.

      2.       Provide the full continuum of care of treatment and recovery services for OUD and
               any co-occurring SUD/MH conditions, including supportive housing, peer support
               services and counseling, community navigators, case management, and
               connections to community-based services.

      3.       Provide counseling, peer-support, recovery case management and residential
               treatment with access to medications for those who need it to persons with OUD
               and any co-occurring SUD/MH conditions.

      4.       Provide access to housing for people with OUD and any co-occurring SUD/MH
               conditions, including supportive housing, recovery housing, housing assistance
                                                 7
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                       Pg 257 of 1021

               programs, training for housing providers, or recovery housing programs that allow
               or integrate FDA-approved mediation with other support services.

      5.       Provide community support services, including social and legal services, to assist
               in deinstitutionalizing persons with OUD and any co-occurring SUD/MH
               conditions.

      6.       Support or expand peer-recovery centers, which may include support groups, social
               events, computer access, or other services for persons with OUD and any co-
               occurring SUD/MH conditions.

      7.       Provide or support transportation to treatment or recovery programs or services for
               persons with OUD and any co-occurring SUD/MH conditions.

      8.       Provide employment training or educational services for persons in treatment for
               or recovery from OUD and any co-occurring SUD/MH conditions.

      9.       Identify successful recovery programs such as physician, pilot, and college
               recovery programs, and provide support and technical assistance to increase the
               number and capacity of high-quality programs to help those in recovery.

      10.      Engage non-profits, faith-based communities, and community coalitions to support
               people in treatment and recovery and to support family members in their efforts to
               support the person with OUD in the family.

      11.      Training and development of procedures for government staff to appropriately
               interact and provide social and other services to individuals with or in recovery
               from OUD, including reducing stigma.

      12.      Support stigma reduction efforts regarding treatment and support for persons with
               OUD, including reducing the stigma on effective treatment.

      13.      Create or support culturally appropriate services and programs for persons with
               OUD and any co-occurring SUD/MH conditions, including new Americans.

      14.      Create and/or support recovery high schools.

      15.      Hire or train behavioral health workers to provide or expand any of the services or
               supports listed above.

C.    CONNECT PEOPLE WHO NEED HELP TO THE HELP THEY NEED
      (CONNECTIONS TO CARE)

      Provide connections to care for people who have – or at risk of developing – OUD and any
      co-occurring SUD/MH conditions through evidence-based or evidence-informed programs
      or strategies that may include, but are not limited to, the following:

      1.       Ensure that health care providers are screening for OUD and other risk factors and
               know how to appropriately counsel and treat (or refer if necessary) a patient for
               OUD treatment.
                                                8
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                       Pg 258 of 1021

      2.       Fund Screening, Brief Intervention and Referral to Treatment (SBIRT) programs
               to reduce the transition from use to disorders, including SBIRT services to pregnant
               women who are uninsured or not eligible for Medicaid.

      3.       Provide training and long-term implementation of SBIRT in key systems (health,
               schools, colleges, criminal justice, and probation), with a focus on youth and young
               adults when transition from misuse to opioid disorder is common.

      4.       Purchase automated versions of SBIRT and support ongoing costs of the
               technology.

      5.       Expand services such as navigators and on-call teams to begin MAT in hospital
               emergency departments.

      6.       Training for emergency room personnel treating opioid overdose patients on post-
               discharge planning, including community referrals for MAT, recovery case
               management or support services.

      7.       Support hospital programs that transition persons with OUD and any co-occurring
               SUD/MH conditions, or persons who have experienced an opioid overdose, into
               clinically appropriate follow-up care through a bridge clinic or similar approach.

      8.       Support crisis stabilization centers that serve as an alternative to hospital emergency
               departments for persons with OUD and any co-occurring SUD/MH conditions or
               persons that have experienced an opioid overdose.

      9.       Support the work of Emergency Medical Systems, including peer support
               specialists, to connect individuals to treatment or other appropriate services
               following an opioid overdose or other opioid-related adverse event.

      10.      Provide funding for peer support specialists or recovery coaches in emergency
               departments, detox facilities, recovery centers, recovery housing, or similar
               settings; offer services, supports, or connections to care to persons with OUD and
               any co-occurring SUD/MH conditions or to persons who have experienced an
               opioid overdose.

      11.      Expand warm hand-off services to transition to recovery services.

      12.      Create or support school-based contacts that parents can engage with to seek
               immediate treatment services for their child; and support prevention, intervention,
               treatment, and recovery programs focused on young people.

      13.      Develop and support best practices on addressing OUD in the workplace.

      14.      Support assistance programs for health care providers with OUD.

      15.      Engage non-profits and the faith community as a system to support outreach for
               treatment.


                                                 9
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 259 of 1021

      16.      Support centralized call centers that provide information and connections to
               appropriate services and supports for persons with OUD and any co-occurring
               SUD/MH conditions.

D.    ADDRESS THE NEEDS OF CRIMINAL-JUSTICE-INVOLVED PERSONS

      Address the needs of persons with OUD and any co-occurring SUD/MH conditions who
      are involved in, are at risk of becoming involved in, or are transitioning out of the criminal
      justice system through evidence-based or evidence-informed programs or strategies that
      may include, but are not limited to, the following:

      1.       Support pre-arrest or pre-arraignment diversion and deflection strategies for
               persons with OUD and any co-occurring SUD/MH conditions, including
               established strategies such as:

               1.     Self-referral strategies such as the Angel Programs or the Police Assisted
                      Addiction Recovery Initiative (PAARI);

               2.     Active outreach strategies such as the Drug Abuse Response Team (DART)
                      model;

               3.     “Naloxone Plus” strategies, which work to ensure that individuals who have
                      received naloxone to reverse the effects of an overdose are then linked to
                      treatment programs or other appropriate services;

               4.     Officer prevention strategies, such as the Law Enforcement Assisted
                      Diversion (LEAD) model;

               5.     Officer intervention strategies such as the Leon County, Florida Adult Civil
                      Citation Network or the Chicago Westside Narcotics Diversion to
                      Treatment Initiative; or

               6.     Co-responder and/or alternative responder models to address OUD-related
                      911 calls with greater SUD expertise.

      2.       Support pre-trial services that connect individuals with OUD and any co-occurring
               SUD/MH conditions to evidence-informed treatment, including MAT, and related
               services.

      3.       Support treatment and recovery courts that provide evidence-based options for
               persons with OUD and any co-occurring SUD/MH conditions.

      4.       Provide evidence-informed treatment, including MAT, recovery support, harm
               reduction, or other appropriate services to individuals with OUD and any co-
               occurring SUD/MH conditions who are incarcerated in jail or prison.

      5.       Provide evidence-informed treatment, including MAT, recovery support, harm
               reduction, or other appropriate services to individuals with OUD and any co-
               occurring SUD/MH conditions who are leaving jail or prison have recently left jail

                                               10
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 260 of 1021

               or prison, are on probation or parole, are under community corrections supervision,
               or are in re-entry programs or facilities.

      6.       Support critical time interventions (CTI), particularly for individuals living with
               dual-diagnosis OUD/serious mental illness, and services for individuals who face
               immediate risks and service needs and risks upon release from correctional settings.

      7.       Provide training on best practices for addressing the needs of criminal-justice-
               involved persons with OUD and any co-occurring SUD/MH conditions to law
               enforcement, correctional, or judicial personnel or to providers of treatment,
               recovery, harm reduction, case management, or other services offered in connection
               with any of the strategies described in this section.

E.    ADDRESS THE NEEDS OF PREGNANT OR PARENTING WOMEN AND THEIR
      FAMILIES, INCLUDING BABIES WITH NEONATAL ABSTINENCE
      SYNDROME

      Address the needs of pregnant or parenting women with OUD and any co-occurring
      SUD/MH conditions, and the needs of their families, including babies with neonatal
      abstinence syndrome (NAS), through evidence-based or evidence-informed programs or
      strategies that may include, but are not limited to, the following:

      1.       Support evidence-based or evidence-informed treatment, including MAT, recovery
               services and supports, and prevention services for pregnant women – or women
               who could become pregnant – who have OUD and any co-occurring SUD/MH
               conditions, and other measures to educate and provide support to families affected
               by Neonatal Abstinence Syndrome.

      2.       Expand comprehensive evidence-based treatment and recovery services, including
               MAT, for uninsured women with OUD and any co-occurring SUD/MH conditions
               for up to 12 months postpartum.

      3.       Training for obstetricians or other healthcare personnel that work with pregnant
               women and their families regarding treatment of OUD and any co-occurring
               SUD/MH conditions.

      4.       Expand comprehensive evidence-based treatment and recovery support for NAS
               babies; expand services for better continuum of care with infant-need dyad; expand
               long-term treatment and services for medical monitoring of NAS babies and their
               families.

      5.       Provide training to health care providers who work with pregnant or parenting
               women on best practices for compliance with federal requirements that children
               born with Neonatal Abstinence Syndrome get referred to appropriate services and
               receive a plan of safe care.

      6.       Child and family supports for parenting women with OUD and any co-occurring
               SUD/MH conditions.


                                                11
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                       Pg 261 of 1021

      7.       Enhanced family supports and child care services for parents with OUD and any
               co-occurring SUD/MH conditions.

      8.       Provide enhanced support for children and family members suffering trauma as a
               result of addiction in the family; and offer trauma-informed behavioral health
               treatment for adverse childhood events.

      9.       Offer home-based wrap-around services to persons with OUD and any co-occurring
               SUD/MH conditions, including but not limited to parent skills training.

      10.      Support for Children’s Services – Fund additional positions and services, including
               supportive housing and other residential services, relating to children being
               removed from the home and/or placed in foster care due to custodial opioid use.

                                  PART TWO: PREVENTION


F.    PREVENT    OVER-PRESCRIBING     AND   ENSURE                             APPROPRIATE
      PRESCRIBING AND DISPENSING OF OPIOIDS

      Support efforts to prevent over-prescribing and ensure appropriate prescribing and
      dispensing of opioids through evidence-based or evidence-informed programs or strategies
      that may include, but are not limited to, the following:

      1.       Fund medical provider education and outreach regarding best prescribing practices
               for opioids consistent with the Guidelines for Prescribing Opioids for Chronic Pain
               from the U.S. Centers for Disease Control and Prevention, including providers at
               hospitals (academic detailing).

      2.       Training for health care providers regarding safe and responsible opioid
               prescribing, dosing, and tapering patients off opioids.

      3.       Continuing Medical Education (CME) on appropriate prescribing of opioids.

      4.       Support for non-opioid pain treatment alternatives, including training providers to
               offer or refer to multi-modal, evidence-informed treatment of pain.

      5.       Support enhancements or improvements to Prescription Drug Monitoring Programs
               (PDMPs), including but not limited to improvements that:

               1.     Increase the number of prescribers using PDMPs;

               2.     Improve point-of-care decision-making by increasing the quantity, quality,
                      or format of data available to prescribers using PDMPs, by improving the
                      interface that prescribers use to access PDMP data, or both; or

               3.     Enable states to use PDMP data in support of surveillance or intervention
                      strategies, including MAT referrals and follow-up for individuals identified
                      within PDMP data as likely to experience OUD in a manner that complies
                      with all relevant privacy and security laws and rules.
                                               12
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 262 of 1021

      6.       Ensuring PDMPs incorporate available overdose/naloxone deployment data,
               including the United States Department of Transportation’s Emergency Medical
               Technician overdose database in a manner that complies with all relevant privacy
               and security laws and rules.

      7.       Increase electronic prescribing to prevent diversion or forgery.

      8.       Educate Dispensers on appropriate opioid dispensing.

G.    PREVENT MISUSE OF OPIOIDS

      Support efforts to discourage or prevent misuse of opioids through evidence-based or
      evidence-informed programs or strategies that may include, but are not limited to, the
      following:

      1.       Fund media campaigns to prevent opioid misuse.

      2.       Corrective advertising or affirmative public education campaigns based on
               evidence.

      3.       Public education relating to drug disposal.

      4.       Drug take-back disposal or destruction programs.

      5.       Fund community anti-drug coalitions that engage in drug prevention efforts.

      6.       Support community coalitions in implementing evidence-informed prevention,
               such as reduced social access and physical access, stigma reduction – including
               staffing, educational campaigns, support for people in treatment or recovery, or
               training of coalitions in evidence-informed implementation, including the Strategic
               Prevention Framework developed by the U.S. Substance Abuse and Mental Health
               Services Administration (SAMHSA).

      7.       Engage non-profits and faith-based communities as systems to support prevention.

      8.       Fund evidence-based prevention programs in schools or evidence-informed school
               and community education programs and campaigns for students, families, school
               employees, school athletic programs, parent-teacher and student associations, and
               others.

      9.       School-based or youth-focused programs or strategies that have demonstrated
               effectiveness in preventing drug misuse and seem likely to be effective in
               preventing the uptake and use of opioids.

      10.      Create of support community-based education or intervention services for families,
               youth, and adolescents at risk for OUD and any co-occurring SUD/MH conditions.

      11.      Support evidence-informed programs or curricula to address mental health needs
               of young people who may be at risk of misusing opioids or other drugs, including
               emotional modulation and resilience skills.
                                                13
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 263 of 1021

      12.      Support greater access to mental health services and supports for young people,
               including services and supports provided by school nurses, behavioral health
               workers or other school staff, to address mental health needs in young people that
               (when not properly addressed) increase the risk of opioid or another drug misuse.

H.    PREVENT OVERDOSE DEATHS AND OTHER HARMS (HARM REDUCTION)

      Support efforts to prevent or reduce overdose deaths or other opioid-related harms through
      evidence-based or evidence-informed programs or strategies that may include, but are not
      limited to, the following:

      1.       Increase availability and distribution of naloxone and other drugs that treat
               overdoses for first responders, overdose patients, individuals with OUD and their
               friends and family members, schools, community navigators and outreach workers,
               persons being released from jail or prison, or other members of the general public.

      2.       Public health entities providing free naloxone to anyone in the community.

      3.       Training and education regarding naloxone and other drugs that treat overdoses for
               first responders, overdose patients, patients taking opioids, families, schools,
               community support groups, and other members of the general public.

      4.       Enable school nurses and other school staff to respond to opioid overdoses, and
               provide them with naloxone, training, and support.

      5.       Expand, improve, or develop data tracking software and applications for
               overdoses/naloxone revivals.

      6.       Public education relating to emergency responses to overdoses.

      7.       Public education relating to immunity and Good Samaritan laws.

      8.       Educate first responders regarding the existence and operation of immunity and
               Good Samaritan laws.

      9.       Syringe service programs and other evidence-informed programs to reduce harms
               associated with intravenous drug use, including supplies, staffing, space, peer
               support services, referrals to treatment, fentanyl checking, connections to care, and
               the full range of harm reduction and treatment services provided by these programs.

      10.      Expand access to testing and treatment for infectious diseases such as HIV and
               Hepatitis C resulting from intravenous opioid use.

      11.      Support mobile units that offer or provide referrals to harm reduction services,
               treatment, recovery supports, health care, or other appropriate services to persons
               that use opioids or persons with OUD and any co-occurring SUD/MH conditions.

      12.      Provide training in harm reduction strategies to health care providers, students, peer
               recovery coaches, recovery outreach specialists, or other professionals that provide

                                                14
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 264 of 1021

               care to persons who use opioids or persons with OUD and any co-occurring
               SUD/MH conditions.

      13.      Support screening for fentanyl in routine clinical toxicology testing.

                            PART THREE: OTHER STRATEGIES

I.    I. FIRST RESPONDERS

      In addition to items in section C, D and H relating to first responders, support the following:

      1.       Educate law enforcement or other first responders regarding appropriate practices
               and precautions when dealing with fentanyl or other drugs.

      2.       Provision of wellness and support services for first responders and others who
               experience secondary trauma associated with opioid-related emergency events.

J.    LEADERSHIP, PLANNING AND COORDINATION

      Support efforts to provide leadership, planning, coordination, facilitations, training and
      technical assistance to abate the opioid epidemic through activities, programs, or strategies
      that may include, but are not limited to, the following:

      1.       Statewide, regional, local or community regional planning to identify root causes
               of addiction and overdose, goals for reducing harms related to the opioid epidemic,
               and areas and populations with the greatest needs for treatment intervention
               services, and to support training and technical assistance and other strategies to
               abate the opioid epidemic described in this opioid abatement strategy list.

      2.       A dashboard to (a) share reports, recommendations, or plans to spend opioid
               settlement funds; (b) to show how opioid settlement funds have been spent; (c) to
               report program or strategy outcomes; or (d) to track, share or visualize key opioid-
               or health-related indicators and supports as identified through collaborative
               statewide, regional, local or community processes.

      3.       Invest in infrastructure or staffing at government or not-for-profit agencies to
               support collaborative, cross-system coordination with the purpose of preventing
               overprescribing, opioid misuse, or opioid overdoses, treating those with OUD and
               any co-occurring SUD/MH conditions, supporting them in treatment or recovery,
               connecting them to care, or implementing other strategies to abate the opioid
               epidemic described in this opioid abatement strategy list.

      4.       Provide resources to staff government oversight and management of opioid
               abatement programs.

K.    TRAINING

      In addition to the training referred to throughout this document, support training to abate
      the opioid epidemic through activities, programs, or strategies that may include, but are not
      limited to, the following:
                                                15
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 265 of 1021

      1.       Provide funding for staff training or networking programs and services to improve
               the capability of government, community, and not-for-profit entities to abate the
               opioid crisis.

      2.       Support infrastructure and staffing for collaborative cross-system coordination to
               prevent opioid misuse, prevent overdoses, and treat those with OUD and any co-
               occurring SUD/MH conditions, or implement other strategies to abate the opioid
               epidemic described in this opioid abatement strategy list (e.g., health care, primary
               care, pharmacies, PDMPs, etc.).

L.    RESEARCH

      Support opioid abatement research that may include, but is not limited to, the following:

               1.     Monitoring, surveillance, data collection and evaluation of programs and
                      strategies described in this opioid abatement strategy list.

               2.     Research non-opioid treatment of chronic pain.

               3.     Research on improved service delivery for modalities such as SBIRT that
                      demonstrate promising but mixed results in populations vulnerable to
                      opioid use disorders.

               4.     Research on novel harm reduction and prevention efforts such as the
                      provision of fentanyl test strips.

               5.     Research on innovative supply-side enforcement efforts such as improved
                      detection of mail-based delivery of synthetic opioids.

               6.     Expanded research on swift/certain/fair models to reduce and deter opioid
                      misuse within criminal justice populations that build upon promising
                      approaches used to address other substances (e.g. Hawaii HOPE and Dakota
                      24/7).

               7.     Epidemiological surveillance of OUD-related behaviors in critical
                      populations including individuals entering the criminal justice system,
                      including but not limited to approaches modeled on the Arrestee Drug
                      Abuse Monitoring (ADAM) system.

               8.     Qualitative and quantitative research regarding public health risks and harm
                      reduction opportunities within illicit drug markets, including surveys of
                      market participants who sell or distribute illicit opioids.

               9.     Geospatial analysis of access barriers to MAT and their association with
                      treatment engagement and treatment outcomes.




                                                16
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22       Main Document
                                   Pg 266 of 1021


                                      Schedule C
                 Tribe Beneficiaries and Tribal Allocation Percentages




                                          17
19-23649-rdd      Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 267 of 1021



  RECOMMENDATION OF THE HONORABLE LAYN PHILLIPS REGARDING THE
               INTERTRIBAL ALLOCATION MATRIX

     Native American Tribes participated in the Purdue Mediation process and reached
agreement with the other non-Federal Public Claimants on value allocation for the Tribes.

     Following the Mediation, the Tribal Leadership Committee (“TLC”) contacted me to
request an opportunity to present for approval the Intertribal Allocation Matrix. I agreed to hear
the presentation and requested materials to review in advance of the presentation. In response to
my request, I received the following documents:

     1)     PowerPoint summary of the intertribal allocation model

     2)     One-page summary of the model titled, “Tribal Allocation Matrix Narrative

     3)     Excel spreadsheet with the allocation to the tribes.

     In addition, I sent the TLC my preliminary thoughts and inquiries regarding the Intertribal
Allocation Matrix for their consideration prior to the presentation that occurred on April 2, 2021.

     The TLC presented the Intertribal Allocation Matrix to attorney Clay Cogman and me on
April 2, 2021. We had sufficient time to thoroughly discuss the allocation model and the TLC
addressed to my satisfaction all questions and issues that were raised.

     I note here for context that in a typical mediation setting, I would have had the opportunity
to hear from other constituencies for the purpose of assisting me in my analysis by providing me
alternative perspectives designed to test the premises and assumptions of the underlying
methodology. That did not occur here, as I have only spoken to the TLC about the Matrix.

      That said, based on the foregoing, I find that the Intertribal Allocation Matrix provides a
satisfactorily reasonable and transparent methodology for the allocation of Purdue settlement
funds among Native American Tribes.

     Dated: May 11, 2011




          By:   ____________________________
                  Layn R. Phillips
    19-23649-rdd            Doc 3121           Filed 07/08/21 Entered 07/08/21 00:40:22                 Main Document
                                                        Pg 268 of 1021

Allocation of Settlement Among Tribes
6/18/2021
                                                                                                                 Division of Funds
FederallyRecognizedTribeName
                                                                                                                  (Allocation %)
Total                                                                                                                 100.0000%
Absentee-Shawnee Tribe of Indians of Oklahoma                                                                           0.5575%
Agua Caliente Band of Cahuilla Indians of the Agua Caliente Indian Reservation, California                              0.0406%
Ak-Chin Indian Community                                                                                                0.0635%
Alabama-Coushatta Tribe of Texas                                                                                        0.0293%
Alabama-Quassarte Tribal Town                                                                                           0.0111%
ALL Alaskan Tribes                                                                                                      9.2643%
    Alaska Native Tribal Health Consortium                                                                          1.8883%
    *Aleutian Pribilof Islands Association                                                                          0.0674%
    *Arctic Slope Native Association                                                                                0.2825%
    *Bristol Bay Area Health Corporation                                                                            0.4733%
    Chickaloon Native Village                                                                                       0.0105%
    *Chugachmiut                                                                                                    0.1055%
    *Copper River Native Association                                                                                0.0922%
    *Eastern Aleutian Tribes                                                                                        0.1017%
    Eklutna Native Village                                                                                          0.0125%
    Eyak Native Village                                                                                             0.0202%
    *Kodiak Area Native Association                                                                                 0.1817%
    *Kenaitze Indian Tribe                                                                                          0.1544%
    *Ketchikan Indian Community                                                                                     0.1033%
    Knik Tribe                                                                                                      0.0118%
    *Maniilaq Association                                                                                           0.4026%
    Metlakatla Indian Community                                                                                     0.0703%
    *Mt. Sanford Tribal Consortium                                                                                  0.0268%
    *Norton Sound Health Corporation                                                                                0.5929%
    *Southcentral Foundation                                                                                        1.5145%
    *Southeast Alaska Regional Health Corporation                                                                   0.5865%
    Seldovia Village Tribe                                                                                          0.0322%
    *Tanana Chiefs Conference (including Council of Athabascan Tribal Governments)                                  0.9318%
    Yakutat Tlingit Tribe                                                                                           0.0290%
    *Yukon Kuskokwim Health Corporation                                                                             1.4987%
    Native Village of Chitina                                                                                       0.0115%
    Ninilchik Village                                                                                               0.0289%
    Native Village of Tanana                                                                                        0.0190%
    Native Village of Tyonek                                                                                        0.0145%
Alturas Indian Rancheria, California                                                                                    0.0008%
Apache Tribe of Oklahoma                                                                                                0.1334%
Arapaho Tribe of the Wind River Reservation, Wyoming                                                                    0.3444%
Aroostook Band of Micmacs                                                                                               0.0370%
Assiniboine and Sioux Tribes of the Fort Peck Indian Reservation, Montana                                               0.3789%
Augustine Band of Cahuilla Indians, California                                                                          0.0013%
Bad River Band of the Lake Superior Tribe of Chippewa Indians of the Bad River Reservation, Wisconsin                   0.1533%
Bay Mills Indian Community, Michigan                                                                                    0.0714%
Bear River Band of the Rohnerville Rancheria, California                                                                0.0507%
Berry Creek Rancheria of Maidu Indians of California                                                                    0.1121%
Big Lagoon Rancheria, California                                                                                        0.0027%
Big Pine Paiute Tribe of the Owens Valley                                                                               0.0320%
Big Sandy Rancheria of Western Mono Indians of California                                                               0.0328%
Big Valley Band of Pomo Indians of the Big Valley Rancheria, California                                                 0.1214%
Bishop Paiute Tribe                                                                                                     0.1041%
Blackfeet Tribe of the Blackfeet Indian Reservation of Montana                                                          0.5378%



Allocation of Settlement Among Tribes                                                                                   p. 1
    19-23649-rdd            Doc 3121          Filed 07/08/21 Entered 07/08/21 00:40:22                  Main Document
                                                       Pg 269 of 1021

                                                                                                                 Division of Funds
FederallyRecognizedTribeName
                                                                                                                  (Allocation %)
Blue Lake Rancheria, California                                                                                          0.0038%
Bois Forte (Nett Lake) Band of the Minnesota Chippewa Tribe, Minnesota                                                   0.0820%
Bridgeport Indian Colony                                                                                                 0.0026%
Buena Vista Rancheria of Me-Wuk Indians of California                                                                    0.0034%
Burns Paiute Tribe                                                                                                       0.0116%
Cabazon Band of Mission Indians, California                                                                              0.0017%
Cachil DeHe Band of Wintun Indians of the Colusa Indian Community of the Colusa Rancheria, California                    0.0056%
Caddo Nation of Oklahoma                                                                                                 0.1084%
Cahto Tribe of the Laytonville Rancheria                                                                                 0.0207%
Cahuilla Band of Indians                                                                                                 0.0368%
California Valley Miwok Tribe, California                                                                                0.0044%
Campo Band of Diegueno Mission Indians of the Campo Indian Reservation, California                                       0.0241%
Catawba Indian Nation                                                                                                    0.0743%
Cayuga Nation                                                                                                            0.0070%
Cedarville Rancheria, California                                                                                         0.0019%
Chemehuevi Indian Tribe of the Chemehuevi Reservation, California                                                        0.0181%
Cher-Ae Heights Indian Community of the Trinidad Rancheria, California                                                   0.0200%
Cherokee Nation                                                                                                         12.1894%
Cheyenne and Arapaho Tribes, Oklahoma                                                                                    0.7723%
Cheyenne River Sioux Tribe of the Cheyenne River Reservation, South Dakota                                               0.2906%
Chickahominy Indian Tribe                                                                                                0.0315%
Chickahominy Indian Tribe—Eastern Division                                                                               0.0085%
Chickasaw Nation                                                                                                         2.1567%
Chicken Ranch Rancheria of Me-Wuk Indians of California                                                                  0.0026%
Chippewa Cree Indians of the Rocky Boy’s Reservation, Montana                                                            0.2330%
Chitimacha Tribe of Louisiana                                                                                            0.0347%
Choctaw Nation of Oklahoma                                                                                               5.4805%
Citizen Potawatomi Nation, Oklahoma                                                                                      1.4669%
Cloverdale Rancheria of Pomo Indians of California                                                                       0.0518%
Cocopah Tribe of Arizona                                                                                                 0.0366%
Coeur D’Alene Tribe                                                                                                      0.2865%
Cold Springs Rancheria of Mono Indians of California                                                                     0.0108%
Colorado River Indian Tribes of the Colorado River Indian Reservation, Arizona and California                            0.2784%
Comanche Nation, Oklahoma                                                                                                0.6989%
Confederated Salish and Kootenai Tribes of the Flathead Reservation                                                      0.6040%
Confederated Tribes and Bands of the Yakama Nation                                                                       0.6242%
Confederated Tribes of Siletz Indians of Oregon                                                                          0.4294%
Confederated Tribes of the Chehalis Reservation                                                                          0.0887%
Confederated Tribes of the Colville Reservation                                                                          0.4214%
Confederated Tribes of the Coos, Lower Umpqua and Siuslaw Indians                                                        0.0541%
Confederated Tribes of the Goshute Reservation, Nevada and Utah                                                          0.0144%
Confederated Tribes of the Grand Ronde Community of Oregon                                                               0.2456%
Confederated Tribes of the Umatilla Indian Reservation                                                                   0.1554%
Confederated Tribes of the Warm Springs Reservation of Oregon                                                            0.3374%
Coquille Indian Tribe                                                                                                    0.0926%
Coushatta Tribe of Louisiana                                                                                             0.0264%
Cow Creek Band of Umpqua Tribe of Indians                                                                                0.1532%
Cowlitz Indian Tribe                                                                                                     0.4024%
Coyote Valley Band of Pomo Indians of California                                                                         0.0337%
Crow Creek Sioux Tribe of the Crow Creek Reservation, South Dakota                                                       0.1504%
Crow Tribe of Montana                                                                                                    0.7579%
Delaware Nation, Oklahoma                                                                                                0.0342%
Delaware Tribe of Indians                                                                                                0.3134%



Allocation of Settlement Among Tribes                                                                                   p. 2
    19-23649-rdd           Doc 3121          Filed 07/08/21 Entered 07/08/21 00:40:22                   Main Document
                                                      Pg 270 of 1021

                                                                                                                 Division of Funds
FederallyRecognizedTribeName
                                                                                                                  (Allocation %)
Dry Creek Rancheria Band of Pomo Indians, California                                                                    0.0709%
Duckwater Shoshone Tribe of the Duckwater Reservation, Nevada                                                           0.0224%
Eastern Band of Cherokee Indians                                                                                        0.9560%
Eastern Shawnee Tribe of Oklahoma                                                                                       0.0548%
Eastern Shoshone Tribe of the Wind River Reservation, Wyoming                                                           0.1459%
Elem Indian Colony of Pomo Indians of the Sulphur Bank Rancheria, California                                            0.0101%
Elk Valley Rancheria, California                                                                                        0.0063%
Ely Shoshone Tribe of Nevada                                                                                            0.0550%
Enterprise Rancheria of Maidu Indians of California                                                                     0.1825%
Ewiiaapaayp Band of Kumeyaay Indians, California                                                                        0.0004%
Federated Indians of Graton Rancheria, California                                                                       0.0770%
Flandreau Santee Sioux Tribe of South Dakota                                                                            0.0224%
Fond du Lac Band of the Minnesota Chippewa Tribe, Minnesota                                                             0.3382%
Forest County Potawatomi Community, Wisconsin                                                                           0.0266%
Fort Belknap Indian Community of the Fort Belknap Reservation of Montana                                                0.1662%
Fort Bidwell Indian Community of the Fort Bidwell Reservation of California                                             0.0088%
Fort Independence Indian Community of Paiute Indians of the Fort Independence Reservation, California                   0.0104%
Fort McDermitt Paiute and Shoshone Tribes of the Fort McDermitt Indian Reservation, Nevada and Oregon                   0.0212%
Fort McDowell Yavapai Nation, Arizona                                                                                   0.0852%
Fort Mojave Indian Tribe of Arizona, California & Nevada                                                                0.1614%
Fort Sill Apache Tribe of Oklahoma                                                                                      0.0194%
Gila River Indian Community of the Gila River Indian Reservation, Arizona                                               2.5642%
Grand Portage Band of the Minnesota Chippewa Tribe, Minnesota                                                           0.0211%
Grand Traverse Band of Ottawa and Chippewa Indians, Michigan                                                            0.1041%
Greenville Rancheria                                                                                                    0.0942%
Grindstone Indian Rancheria of Wintun-Wailaki Indians of California                                                     0.0255%
Guidiville Rancheria of California                                                                                      0.0137%
Habematolel Pomo of Upper Lake, California                                                                              0.0275%
Hannahville Indian Community, Michigan                                                                                  0.0279%
Havasupai Tribe of the Havasupai Reservation, Arizona                                                                   0.0325%
Ho-Chunk Nation of Wisconsin                                                                                            0.2791%
Hoh Indian Tribe                                                                                                        0.0032%
Hoopa Valley Tribe, California                                                                                          0.2647%
Hopi Tribe of Arizona                                                                                                   0.4475%
Hopland Band of Pomo Indians, California                                                                                0.0723%
Houlton Band of Maliseet Indians                                                                                        0.0350%
Hualapai Indian Tribe of the Hualapai Indian Reservation, Arizona                                                       0.2240%
Iipay Nation of Santa Ysabel, California                                                                                0.0136%
Inaja Band of Diegueno Mission Indians of the Inaja and Cosmit Reservation, California                                  0.0008%
Ione Band of Miwok Indians of California                                                                                0.1215%
Iowa Tribe of Kansas and Nebraska                                                                                       0.0527%
Iowa Tribe of Oklahoma                                                                                                  0.0959%
Jackson Band of Miwuk Indians                                                                                           0.0054%
Jamestown S’Klallam Tribe                                                                                               0.0344%
Jamul Indian Village of California                                                                                      0.0082%
Jena Band of Choctaw Indians                                                                                            0.0116%
Jicarilla Apache Nation, New Mexico                                                                                     0.2812%
Kaibab Band of Paiute Indians of the Kaibab Indian Reservation, Arizona                                                 0.0158%
Kalispel Indian Community of the Kalispel Reservation                                                                   0.0374%
Karuk Tribe                                                                                                             0.2540%
Kashia Band of Pomo Indians of the Stewarts Point Rancheria, California                                                 0.0043%
Kaw Nation, Oklahoma                                                                                                    0.1314%
Kewa Pueblo, New Mexico                                                                                                 0.1155%



Allocation of Settlement Among Tribes                                                                                   p. 3
    19-23649-rdd           Doc 3121           Filed 07/08/21 Entered 07/08/21 00:40:22                   Main Document
                                                       Pg 271 of 1021

                                                                                                                  Division of Funds
FederallyRecognizedTribeName
                                                                                                                   (Allocation %)
Keweenaw Bay Indian Community, Michigan                                                                                  0.1080%
Kialegee Tribal Town                                                                                                     0.0174%
Kickapoo Traditional Tribe of Texas                                                                                      0.0175%
Kickapoo Tribe of Indians of the Kickapoo Reservation in Kansas                                                          0.0580%
Kickapoo Tribe of Oklahoma                                                                                               0.5597%
Kiowa Indian Tribe of Oklahoma                                                                                           0.4367%
Klamath Tribes                                                                                                           0.1776%
Kletsel Dehe Band of Wintun Indians                                                                                      0.0363%
Koi Nation of Northern California                                                                                        0.0140%
Kootenai Tribe of Idaho                                                                                                  0.0097%
La Jolla Band of Luiseno Indians, California                                                                             0.0372%
La Posta Band of Diegueno Mission Indians of the La Posta Indian Reservation, California                                 0.0030%
Lac Courte Oreilles Band of Lake Superior Chippewa Indians of Wisconsin                                                  0.1611%
Lac du Flambeau Band of Lake Superior Chippewa Indians of the Lac du Flambeau Reservation of Wisconsin                   0.2145%
Lac Vieux Desert Band of Lake Superior Chippewa Indians of Michigan                                                      0.0310%
Las Vegas Tribe of Paiute Indians of the Las Vegas Indian Colony, Nevada                                                 0.3560%
Leech Lake Band of the Minnesota Chippewa Tribe, Minnesota                                                               0.3876%
Little River Band of Ottawa Indians, Michigan                                                                            0.0925%
Little Shell Tribe of Chippewa Indians of Montana                                                                        0.2023%
Little Traverse Bay Bands of Odawa Indians, Michigan                                                                     0.1765%
Lone Pine Paiute-Shoshone Tribe                                                                                          0.0210%
Los Coyotes Band of Cahuilla and Cupeno Indians, California                                                              0.0157%
Lovelock Paiute Tribe of the Lovelock Indian Colony, Nevada                                                              0.0173%
Lower Brule Sioux Tribe of the Lower Brule Reservation, South Dakota                                                     0.0499%
Lower Elwha Tribal Community                                                                                             0.0686%
Lower Sioux Indian Community in the State of Minnesota                                                                   0.0236%
Lummi Tribe of the Lummi Reservation                                                                                     0.2100%
Lytton Rancheria of California                                                                                           0.0238%
Makah Indian Tribe of the Makah Indian Reservation                                                                       0.1833%
Manchester Band of Pomo Indians of the Manchester Rancheria, California                                                  0.0819%
Manzanita Band of Diegueno Mission Indians of the Manzanita Reservation, California                                      0.0046%
Mashantucket Pequot Indian Tribe                                                                                         0.0369%
Mashpee Wampanoag Tribe                                                                                                  0.0687%
Match-e-be-nash-she-wish Band of Pottawatomi Indians of Michigan                                                         0.0175%
Mechoopda Indian Tribe of Chico Rancheria, California                                                                    0.1655%
Menominee Indian Tribe of Wisconsin                                                                                      0.2586%
Mesa Grande Band of Diegueno Mission Indians of the Mesa Grande Reservation, California                                  0.0337%
Mescalero Apache Tribe of the Mescalero Reservation, New Mexico                                                          0.2753%
Miami Tribe of Oklahoma                                                                                                  0.0514%
Miccosukee Tribe of Indians                                                                                              0.0269%
Middletown Rancheria of Pomo Indians of California                                                                       0.0260%
Mille Lacs Band of the Minnesota Chippewa Tribe, Minnesota                                                               0.1295%
Mississippi Band of Choctaw Indians                                                                                      0.4540%
Moapa Band of Paiute Indians of the Moapa River Indian Reservation, Nevada                                               0.0431%
Modoc Nation                                                                                                             0.0054%
Mohegan Tribe of Indians of Connecticut                                                                                  0.0666%
Monacan Indian Nation                                                                                                    0.0588%
Mooretown Rancheria of Maidu Indians of California                                                                       0.1949%
Morongo Band of Mission Indians, California                                                                              0.0795%
Muckleshoot Indian Tribe                                                                                                 0.2826%
Muscogee (Creek) Nation                                                                                                  2.8659%
Nansemond Indian Nation                                                                                                  0.0071%
Narragansett Indian Tribe                                                                                                0.0435%



Allocation of Settlement Among Tribes                                                                                    p. 4
    19-23649-rdd            Doc 3121           Filed 07/08/21 Entered 07/08/21 00:40:22                               Main Document
                                                        Pg 272 of 1021

                                                                                                                                       Division of Funds
FederallyRecognizedTribeName
                                                                                                                                        (Allocation %)
Navajo Nation, Arizona, New Mexico & Utah                                                                                                   15.2207%
Nez Perce Tribe                                                                                                                              0.2349%
Nisqually Indian Tribe                                                                                                                       0.0661%
Nooksack Indian Tribe                                                                                                                        0.0494%
Northern Cheyenne Tribe of the Northern Cheyenne Indian Reservation, Montana                                                                 0.2535%
Northfork Rancheria of Mono Indians of California                                                                                            0.1192%
Northwestern Band of the Shoshone Nation                                                                                                     0.0046%
Nottawaseppi Huron Band of the Potawatomi, Michigan                                                                                          0.0735%
Oglala Sioux Tribe                                                                                                                           0.9582%
Ohkay Owingeh, New Mexico                                                                                                                    0.2226%
Omaha Tribe of Nebraska                                                                                                                      0.1098%
Oneida Indian Nation                                                                                                                         0.0792%
Oneida Nation                                                                                                                                0.6249%
Onondaga Nation                                                                                                                              0.0286%
Osage Nation                                                                                                                                 0.2998%
Otoe-Missouria Tribe of Indians, Oklahoma                                                                                                    0.1412%
Ottawa Tribe of Oklahoma                                                                                                                     0.0294%
Paiute Indian Tribe of Utah (Cedar Band of Paiutes, Kanosh Band of Paiutes, Koosharem Band of Paiutes, Indian Peaks Band of Paiutes,
and Shivwits Band of Paiutes)                                                                                                                0.0864%
Paiute-Shoshone Tribe of the Fallon Reservation and Colony, Nevada                                                                           0.1593%
Pala Band of Mission Indians                                                                                                                 0.0654%
Pamunkey Indian Tribe                                                                                                                        0.0149%
Pascua Yaqui Tribe of Arizona                                                                                                                0.6028%
Paskenta Band of Nomlaki Indians of California                                                                                               0.0061%
Passamaquoddy Tribe Indian Township                                                                                                          0.0601%
Passamaquoddy Tribe Pleasant Point                                                                                                           0.0758%
Pauma Band of Luiseno Mission Indians of the Pauma & Yuima Reservation, California                                                           0.0135%
Pawnee Nation of Oklahoma                                                                                                                    0.1674%
Pechanga Band of Luiseno Mission Indians of the Pechanga Reservation, California                                                             0.1620%
Penobscot Nation                                                                                                                             0.1004%
Peoria Tribe of Indians of Oklahoma                                                                                                          0.0425%
Picayune Rancheria of Chukchansi Indians of California                                                                                       0.0820%
Pinoleville Pomo Nation, California                                                                                                          0.0269%
Pit River Tribe, California (includes XL Ranch, Big Bend, Likely, Lookout, Montgomery Creek and Roaring Creek Rancherias)                    0.1144%
Poarch Band of Creeks                                                                                                                        0.1346%
Pokagon Band of Potawatomi Indians, Michigan and Indiana                                                                                     0.1197%
Ponca Tribe of Indians of Oklahoma                                                                                                           0.2376%
Ponca Tribe of Nebraska                                                                                                                      0.1290%
Port Gamble S’Klallam Tribe                                                                                                                  0.0841%
Potter Valley Tribe, California                                                                                                              0.0005%
Prairie Band Potawatomi Nation                                                                                                               0.0680%
Prairie Island Indian Community in the State of Minnesota                                                                                    0.0030%
Pueblo of Acoma, New Mexico                                                                                                                  0.1776%
Pueblo of Cochiti, New Mexico                                                                                                                0.0602%
Pueblo of Isleta, New Mexico                                                                                                                 0.9641%
Pueblo of Jemez, New Mexico                                                                                                                  0.4715%
Pueblo of Laguna, New Mexico                                                                                                                 0.3010%
Pueblo of Nambe, New Mexico                                                                                                                  0.0678%
Pueblo of Picuris, New Mexico                                                                                                                0.0148%
Pueblo of Pojoaque, New Mexico                                                                                                               0.0364%
Pueblo of San Felipe, New Mexico                                                                                                             0.1962%
Pueblo of San Ildefonso, New Mexico                                                                                                          0.0515%
Pueblo of Sandia, New Mexico                                                                                                                 0.0539%




Allocation of Settlement Among Tribes                                                                                                       p. 5
    19-23649-rdd            Doc 3121           Filed 07/08/21 Entered 07/08/21 00:40:22          Main Document
                                                        Pg 273 of 1021

                                                                                                          Division of Funds
FederallyRecognizedTribeName
                                                                                                           (Allocation %)
Pueblo of Santa Ana, New Mexico                                                                                  0.1216%
Pueblo of Santa Clara, New Mexico                                                                                0.0972%
Pueblo of Taos, New Mexico                                                                                       0.1254%
Pueblo of Tesuque, New Mexico                                                                                    0.0368%
Pueblo of Zia, New Mexico                                                                                        0.1135%
Puyallup Tribe of the Puyallup Reservation                                                                       0.3461%
Pyramid Lake Paiute Tribe of the Pyramid Lake Reservation, Nevada                                                0.2112%
Quapaw Nation                                                                                                    0.0677%
Quartz Valley Indian Community of the Quartz Valley Reservation of California                                    0.0209%
Quechan Tribe of the Fort Yuma Indian Reservation, California & Arizona                                          0.2304%
Quileute Tribe of the Quileute Reservation                                                                       0.0445%
Quinault Indian Nation                                                                                           0.1554%
Ramona Band of Cahuilla, California                                                                              0.0016%
Rappahannock Tribe, Inc.                                                                                         0.0068%
Red Cliff Band of Lake Superior Chippewa Indians of Wisconsin                                                    0.0680%
Red Lake Band of Chippewa Indians, Minnesota                                                                     0.3333%
Redding Rancheria, California                                                                                    0.3258%
Redwood Valley or Little River Band of Pomo Indians of the Redwood Valley Rancheria California                   0.0214%
Reno-Sparks Indian Colony, Nevada                                                                                0.4667%
Resighini Rancheria, California                                                                                  0.0117%
Rincon Band of Luiseno Mission Indians of the Rincon Reservation, California                                     0.0301%
Robinson Rancheria                                                                                               0.0577%
Rosebud Sioux Tribe of the Rosebud Indian Reservation, South Dakota                                              0.3906%
Round Valley Indian Tribes, Round Valley Reservation, California                                                 0.1304%
Sac & Fox Nation of Missouri in Kansas and Nebraska                                                              0.0066%
Sac & Fox Nation, Oklahoma                                                                                       0.4786%
Sac & Fox Tribe of the Mississippi in Iowa                                                                       0.0652%
Saginaw Chippewa Indian Tribe of Michigan                                                                        0.1612%
Saint Regis Mohawk Tribe                                                                                         0.3164%
Salt River Pima-Maricopa Indian Community of the Salt River Reservation, Arizona                                 0.3690%
Samish Indian Nation                                                                                             0.0508%
San Carlos Apache Tribe of the San Carlos Reservation, Arizona                                                   0.9842%
San Juan Southern Paiute Tribe of Arizona                                                                        0.0052%
San Manuel Band of Mission Indians, California                                                                   0.0212%
San Pasqual Band of Diegueno Mission Indians of California                                                       0.0096%
Santa Rosa Band of Cahuilla Indians, California                                                                  0.0163%
Santa Rosa Indian Community of the Santa Rosa Rancheria, California                                              0.0567%
Santa Ynez Band of Chumash Mission Indians of the Santa Ynez Reservation, California                             0.0489%
Santee Sioux Nation, Nebraska                                                                                    0.0407%
Sauk-Suiattle Indian Tribe                                                                                       0.0041%
Sault Ste. Marie Tribe of Chippewa Indians, Michigan                                                             0.7720%
Scotts Valley Band of Pomo Indians of California                                                                 0.0140%
The Seminole Nation of Oklahoma                                                                                  0.4506%
Seminole Tribe of Florida                                                                                        0.4524%
Seneca Nation of Indians                                                                                         0.4387%
Seneca-Cayuga Nation                                                                                             0.0727%
Shakopee Mdewakanton Sioux Community of Minnesota                                                                0.0040%
Shawnee Tribe                                                                                                    0.0385%
Sherwood Valley Rancheria of Pomo Indians of California                                                          0.0390%
Shingle Springs Band of Miwok Indians, Shingle Springs Rancheria (Verona Tract), California                      0.0578%
Shinnecock Indian Nation                                                                                         0.0136%
Shoalwater Bay Indian Tribe of the Shoalwater Bay Indian Reservation                                             0.0388%
Shoshone-Bannock Tribes of the Fort Hall Reservation                                                             0.2571%



Allocation of Settlement Among Tribes                                                                            p. 6
    19-23649-rdd            Doc 3121          Filed 07/08/21 Entered 07/08/21 00:40:22                              Main Document
                                                       Pg 274 of 1021

                                                                                                                                      Division of Funds
FederallyRecognizedTribeName
                                                                                                                                       (Allocation %)
Shoshone-Paiute Tribes of the Duck Valley Reservation, Nevada                                                                               0.1081%
Sisseton-Wahpeton Oyate of the Lake Traverse Reservation, South Dakota                                                                      0.2481%
Skokomish Indian Tribe                                                                                                                      0.0492%
Skull Valley Band of Goshute Indians of Utah                                                                                                0.0031%
Snoqualmie Indian Tribe                                                                                                                     0.0268%
Soboba Band of Luiseno Indians, California                                                                                                  0.1192%
Sokaogon Chippewa Community, Wisconsin                                                                                                      0.0119%
Southern Ute Indian Tribe of the Southern Ute Reservation, Colorado                                                                         0.0816%
Spirit Lake Tribe, North Dakota                                                                                                             0.1358%
Spokane Tribe of the Spokane Reservation                                                                                                    0.1194%
Squaxin Island Tribe of the Squaxin Island Reservation                                                                                      0.0474%
St. Croix Chippewa Indians of Wisconsin                                                                                                     0.0720%
Standing Rock Sioux Tribe of North & South Dakota                                                                                           0.2451%
Stillaguamish Tribe of Indians of Washington                                                                                                0.0069%
Stockbridge Munsee Community, Wisconsin                                                                                                     0.0656%
Summit Lake Paiute Tribe of Nevada                                                                                                          0.0045%
Suquamish Indian Tribe of the Port Madison Reservation                                                                                      0.0385%
Susanville Indian Rancheria, California                                                                                                     0.0940%
Swinomish Indian Tribal Community                                                                                                           0.0685%
Sycuan Band of the Kumeyaay Nation                                                                                                          0.0050%
Table Mountain Rancheria                                                                                                                    0.0008%
Tejon Indian Tribe                                                                                                                          0.0230%
Te-Moak Tribe of Western Shoshone Indians of Nevada (Four constituent bands: Battle Mountain Band; Elko Band; South Fork Band and
Wells Band)                                                                                                                                 0.1564%
Thlopthlocco Tribal Town                                                                                                                    0.0385%
Three Affiliated Tribes of the Fort Berthold Reservation, North Dakota                                                                      0.2170%
Timbisha Shoshone Tribe                                                                                                                     0.0061%
Tohono O’odham Nation of Arizona                                                                                                            1.4176%
Tolowa Dee-ni’ Nation                                                                                                                       0.1350%
Tonawanda Band of Seneca                                                                                                                    0.0103%
Tonkawa Tribe of Indians of Oklahoma                                                                                                        0.0387%
Tonto Apache Tribe of Arizona                                                                                                               0.0187%
Torres Martinez Desert Cahuilla Indians, California                                                                                         0.0496%
Tulalip Tribes of Washington                                                                                                                0.3139%
Tule River Indian Tribe of the Tule River Reservation, California                                                                           0.1030%
Tunica-Biloxi Indian Tribe                                                                                                                  0.0183%
Tuolumne Band of Me-Wuk Indians of the Tuolumne Rancheria of California                                                                     0.0252%
Turtle Mountain Band of Chippewa Indians of North Dakota                                                                                    0.4382%
Tuscarora Nation                                                                                                                            0.0127%
Twenty-Nine Palms Band of Mission Indians of California                                                                                     0.0023%
United Auburn Indian Community of the Auburn Rancheria of California                                                                        0.3284%
United Keetoowah Band of Cherokee Indians in Oklahoma                                                                                       0.1820%
Upper Mattaponi Tribe                                                                                                                       0.0194%
Upper Sioux Community, Minnesota                                                                                                            0.0055%
Upper Skagit Indian Tribe                                                                                                                   0.0250%
Ute Indian Tribe of the Uintah & Ouray Reservation, Utah                                                                                    0.3345%
Ute Mountain Ute Tribe                                                                                                                      0.1348%
Utu Utu Gwaitu Paiute Tribe of the Benton Paiute Reservation, California                                                                    0.0030%

Capitan Grande Band of Diegueno Mission Indians of California (Barona Group of Capitan Grande Band of Mission Indians of the Barona
Reservation, California; Viejas (Baron Long) Group of Capitan Grande Band of Mission Indians of the Viejas Reservation, California)         0.0639%
Walker River Paiute Tribe, Nevada                                                                                                           0.0922%
Wampanoag Tribe of Gay Head (Aquinnah)                                                                                                      0.0216%
Washoe Tribe of Nevada & California                                                                                                         0.2416%


Allocation of Settlement Among Tribes                                                                                                      p. 7
     19-23649-rdd                    Doc 3121                Filed 07/08/21 Entered 07/08/21 00:40:22                 Main Document
                                                                      Pg 275 of 1021

                                                                                                                               Division of Funds
FederallyRecognizedTribeName
                                                                                                                                (Allocation %)
White Earth Band of the Minnesota Chippewa Tribe, Minnesota                                                                           0.3129%
White Mountain Apache Tribe of the Fort Apache Reservation, Arizona                                                                   1.2832%
Wichita and Affiliated Tribes, Oklahoma                                                                                               0.1054%
Wilton Rancheria, California                                                                                                          0.0764%
Winnebago Tribe of Nebraska                                                                                                           0.1438%
Winnemucca Indian Colony of Nevada                                                                                                    0.0121%
Wiyot Tribe, California                                                                                                               0.0513%
Wyandotte Nation                                                                                                                      0.0858%
Yankton Sioux Tribe of South Dakota                                                                                                   0.1301%
Yavapai-Apache Nation of the Camp Verde Indian Reservation, Arizona                                                                   0.1642%
Yavapai-Prescott Indian Tribe                                                                                                         0.0463%
Yerington Paiute Tribe of the Yerington Colony & Campbell Ranch, Nevada                                                               0.0546%
Yocha Dehe Wintun Nation, California                                                                                                  0.0091%
Yomba Shoshone Tribe of the Yomba Reservation, Nevada                                                                                 0.0162%
Ysleta del Sur Pueblo                                                                                                                 0.0531%
Yurok Tribe of the Yurok Reservation, California                                                                                      0.4941%
Zuni Tribe of the Zuni Reservation, New Mexico                                                                                        0.4432%

* 50% of the allocation to this entity shall be made available to federally recognized tribes served by the entity.




Allocation of Settlement Among Tribes                                                                                                 p. 8
19-23649-rdd     Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                         Pg 276 of 1021


                                           Schedule D
                                   Tribal Abatement Strategies

The following is a non-exhaustive, illustrative list of culturally appropriate activities, practices,
teachings or ceremonies that may, in the judgment of the Tribes, be aimed at or supportive of
remediation and abatement of the opioid crisis within a tribal community.

Each of the 574 federally recognized Tribes in the United States has its own cultures, histories
and traditions. Each Tribe is best suited to determine the most effective abatement strategies for
the specific community it serves. The following list provides select examples of tribal abatement
strategies and is not intended to limit the remediation and abatement activities for which any
Tribe or tribal organization may utilize its share of Abatement Funds.

1.     Traditional Activities Associated with Cultural Identity and Healing

Tribal cultural activities can help address historical and intergenerational trauma and feelings of
cultural loss that may be underlying root causes and/or contributing factors to addiction. These
can include, for example:

       •       Utilization of traditional healers and spiritual and traditional approaches to
               healing;
       •       Sweat lodges, sacred pipe ceremonies, smudging and other ceremonies;
       •       Talking circles;
       •       Cultural activities such as basket weaving, pottery making, drum making, canoe
               building, etc., depending on the Tribe;
       •       Cultural and linguistic immersion programs.

These traditional activities may be combined with other treatment or included in integrated
treatment models, as discussed below.

       Example: Drum-Assisted Recovery Therapy for Native Americans (DARTNA) is
       supported by research. Drums are a sacred instrument in many American Indian and
       Alaska Native cultures and are often associated with ceremonies and healing. In addition
       to providing a sense of cultural connection, drumming may have physical and
       psychological effects that make it a promising focus for treatment.

       Example: Some Tribes have utilized seasonal cultural immersion camps in lieu of or in
       combination with residential treatment for substance use disorder. Participants practice
       traditional lifeways, including hunting, fishing, living in traditional dwellings and cultural
       and/or spiritual practices during the course of treatment.

2.     Culturally Competent Integrated Treatment Models

       Example: The Swinomish Tribe designed and developed a unique treatment program
       called Didgʷálič that integrates evidence-based chemical dependency treatment with
       holistic, culturally competent care to successfully deal with the effects of opioid use
       disorder (OUD). Didgʷálič provides a full array of medical and social services, utilizing a
       model of care that centers on and incorporates the Tribe’s culture and values. The Tribal
                                                  18
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 277 of 1021


       government and individual Tribal members provide cultural leadership and advice on the
       use of Native language and practices in the program.

       Example: The Tulalip Tribe operates the Healing Lodge, a culturally sensitive transitional
       home facility for tribal members who are seeking to recover from addiction. In addition
       to a clean and sober living environment, the facility provides transportation to and from
       Chemical Dependency/ Mental Wellness groups and individual counseling sessions,
       sober support groups and cultural activities such as sweats, powwow and family nights.
       The program also connects residents with educational activities such as life skills
       trainings, budgeting, post generational trauma and Red Road to Wellbriety, a recovery
       and wellness program similar in some ways to the 12 Steps of AA but designed
       especially for Native American and following the teachings of the Medicine Wheel.

3.     Culturally Grounded Community Prevention

Culturally competent prevention programs, tailored to each tribal community, can play an
important role in stopping and reversing the spread of the opioid epidemic.

       Example: The Healing of the Canoe is a collaborative project between the Suquamish
       Tribe, the Port Gamble S’Klallam Tribe and the University of Washington Alcohol and
       Drug Abuse Institute (ADAI). It has led to the development and dissemination of the
       Culturally Grounded Life Skills for Youth curriculum, an evidence-based, strengths-
       based life skills curriculum for Native youth that uses elements of a Tribe’s culture to
       help prevent substance abuse and connect its youth to their tribal community and culture.
       It teaches Native youth the skills they need to navigate their life’s journey without being
       pulled off course by alcohol or drugs, using tribal values, traditions and culture both as a
       compass to guide them and an anchor to ground them. By reversing the historical trauma
       of forced assimilation, this approach attacks the root cause of so much substance abuse
       among tribal youth.

       Example: The Association of Village Council Presidents has responded to the opioid
       crisis through the Healthy Families Program, which promotes and supports whole health
       through the sharing, teaching, and practice of traditional values through Elluarluteng
       Illakutellriit - a framework illustrating the Yup’ik life cycle of traditional practices,
       values and beliefs from Yup’ik Elders. This framework functions alongside western and
       medical practices to help individuals overcome their addictions permanently.

4.     Peacekeeping and Wellness Courts

Many Tribes have had success treating opioid offenders using traditional healing practices and
alternative institutions, sometimes called wellness courts or peacekeeping courts.

       Example: The Yurok Tribal Court, in coordination with the California State courts in
       Humboldt and Del Norte Counties, operates its Family Wellness Courts (FWC) for
       Yurok families suffering from opioid abuse problems. The FWC seeks to develop judicial
       practices that are consistent with Yurok tribal values and needs, combining the resources
       and expertise of both systems. It focuses on reintegrating tribal members into the culture
       and life of the Yurok community and helping them establish a drug-free lifestyle.
                                                19
19-23649-rdd    Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                      Pg 278 of 1021



5.     Community Workforce Development and Training

Cultural competency training as well as community workforce development can be a critical tool
for addressing gaps in services, especially in rural and remote tribal communities, where it can
be extremely difficult to recruit and retain qualified health care professionals.

       Example: In Alaska, the Community Health Aide Program (CHAP) has increased access
       to medical treatment to more than 170 rural Alaskan villages utilizing a workforce
       development model geared toward Native people. Under CHAP, individuals selected by
       their communities are provided with training as community health aides and practitioners
       to work in rural villages under the supervision of, and in collaboration with, higher level
       medical professionals, often aided by telemedicine technology. As part of CHAP,
       behavioral health aides (BHAs) are trained as counselors, educators and advocates to help
       address mental health and addiction issues.

       Example: Part of the Swinomish Tribe’s Didgʷálič treatment model, discussed above, is
       training for Tribal members with a goal of building a new generation of clinically trained
       and culturally competent Native counselors and providers, Yup’ik Elders. This
       framework functions alongside western and medical practices to help individuals
       overcome their addictions permanently.




                                               20
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                        Pg 279 of 1021


                                            Schedule E
                                     Tribal Allocation Matrix

        The Tribal Nation’s allocation matrix is built around six data points: MMEs (morphine
milligram equivalents) imputed to each Tribe; drug and prescription opioid overdose rates imputed
to each Tribe; Indian Health Service (IHS) user population for each Tribe; citizenship population
for each Tribe; relative poverty rates imputed to each Tribe; and relative cost of living imputed to
each Tribe. Data are “imputed” to a Tribe by estimation based on population when the data is only
available on a county or statewide basis. In the case of MMEs and drug overdose rates, the
imputation of the data to a tribal population is multiplied by a “disproportionate impact”
adjustment reflecting the higher incidence of opioid use disorder and prescription opioid overdose
deaths in tribal communities.

        Two computations are undertaken for all Tribes, and then combined together. 85% of a
Tribe’s matrix share is calculated by considering its imputed MME rate (50%), overdose rates
(40%), and poverty rate (10%) as applied to its IHS user population. 15% of a Tribe’s matrix share
is calculated by considering the same three elements, similarly weighted, as applied to the Tribe’s
citizenship data. Once these two matrix results are combined, the resulting share is further adjusted
by each Tribe’s relative cost of living. COLA adjustments are done on a regional basis and are
weighted at 10%, resulting in modest adjustments ranging from 1.3% down to 2.4% up.

        Data for Alaska Tribes was initially computed on a statewide basis, and the resulting matrix
share for Alaska was then subdivided among Alaska Tribes and tribal organizations participating
in the Alaska Tribal Health Compact (employing the same methodology historically used to
allocate certain other tribal health care funds across Alaska tribal health care providers).

        The matrix allocates individual amounts to each California Tribe, although four intertribal
health care providers in California have also separately filed litigation. Each such intertribal
provider will engage in discussions with its member tribes and agree on an amount that the member
tribes will allocate from their funds to the intertribal provider.

       Tribal citizenship data used in the matrix was subject to a tribal verification process (except
for Alaska, where data was drawn from the U.S. Census). In instances where IHS user population
data for multiple Tribes was not allocated by IHS to individual Tribes, user populations were
prorated across the Tribes within an IHS service unit based on the Tribes’ relative tribal citizenship.




                                                  21
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 280 of 1021



                                   EXHIBIT H-1

                               Redline of Tribe TDP
 19-23649-rdd       Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                     Main Document
                                             Pg 281 of 1021

                                          PURDUE PHARMA L.P.

                          TRIBE TRUST DISTRIBUTION PROCEDURES1

          Issue                                                     Description

1. APPLICABILITY                These terms shall apply to the allocation of value received by the Tribe
   OF AGREEMENT                 Trust (including both the Tribal Abatement Fund Trust (“TAFT”) and
                                Tribal Abatement Fund II, LLC (“TAF2”)) under the plan of
                                reorganization (the “Chapter 11 Plan” or the “Plan”) in the Chapter 11
                                Cases of Purdue Pharma L.P. and its affiliates (collectively, “Purdue”)
                                pending in the U.S. Bankruptcy Court for the Southern District of New
                                York (the “Bankruptcy Court”) with respect to each federally
                                recognized Native American, Native Alaskan or American Indian Tribe
                                or other tribal organizationAmerican Indian or Alaska Native Tribe, band,
                                nation, pueblo, village or community, that the U.S. Secretary of the
                                Interior acknowledges as an Indian Tribe, as provided in the Federally
                                Recognized Tribe List Act of 1994, 25 U.S.C. § 5130 or Tribal
                                Organization, as defined in 25 U.S.C. 5304(l), (each a “Tribe” as defined
                                in the Plan), whose Claims in Class 5 (Tribe Claims) are channeled to the
                                Tribe TrustTAFT under the Plan.

                                Pursuant to the Plan and the Master TDP, the following claims (the
                                “Tribe Channeled Claims”) shall be channeled to and liability shall be
                                assumed by TAFT as of the Effective Date: (i) all Tribe Claims, which
                                include any Claim against any Debtor that is held by a Tribe (including
                                any Claim based on the subrogation rights of a Tribe that is not otherwise
                                an Other Subordinated Claim), and that is not a Priority Tax Claim, and
                                (ii) any Released Claim or Shareholder Released Claim that is held by a
                                Tribe. The distributions made pursuant to these distribution procedures
                                (these “Tribe Trust Distribution Procedures”) and the Restructuring
                                Steps Memorandum are the exclusive distributions that will be made by
                                TAFT on account of the Tribe Channeled Claims; Holders of Tribe
                                Channeled Claims will have no further or other recourse against the Tribe
                                TrustTAFT on account of the Tribe Channeled Claims other than what is
                                provided for under these Tribe Trust Distribution Procedures.

                                To the extent not explicitly reflected in the Chapter 11 Plan, the terms set
                                forth herein will be deemed incorporated into the Chapter 11 Plan, or the
                                trust agreement for the Tribe TrustTAFT (the “Tribe TrustTAFT
                                Agreement”), as applicable.

                                These terms set forth the manner in which the Tribe TrustTAFT shall
                                make Abatement Distributions to the Tribes, which may be used
                                exclusively on the parameters set forth herein; provided that, except as


 1
  Terms not otherwise defined herein shall have the meaning ascribed in the Chapter 11 Plan or in the Tribe
 TrustTAFT Agreement.
                                                         1
 19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                    Pg 282 of 1021


        Issue                                          Description

                       otherwise specified in these Tribe Trust Distribution Procedures, nothing
                       herein shall apply to the Abatement Distributions pursuant to the
                       Restructuring Steps Memorandum.

2. PURPOSE             These Tribe Trust Distribution Procedures are intended to establish the
                       mechanisms for the distribution and allocation of (i) the TopCo Tribe
                       Interest and (ii) funds distributed by the Tribe TrustTAFT to the Tribes.
                       All such funds described in subclause (ii) of the foregoing sentence are
                       referred to herein as “Abatement Funds” and shall be used to abate the
                       opioid crisis in accordance with the terms hereof, with recognition of the
                       culturally appropriate activities, practices, teachings or ceremonies that
                       may, in the judgment of a Tribe or a tribal health organizationTribal
                       Organization, be aimed at or supportive of remediation and abatement of
                       the opioid crisis within a tribal community.

                       Specifically, (i) no less than ninety five percent (95%) of the Abatement
                       Funds distributed under the Tribe TrustTAFT Agreement shall be used
                       for abatement of the opioid crisis by funding opioid or substance use
                       disorder related projects or programs that fall within the scope of
                       Schedules B and D (the “Approved Tribal Opioid Abatement Uses”);
                       and (ii) no more than five percent (5%) of the Abatement Funds may be
                       used to fund expenses incurred in administering the distributions for the
                       Approved Tribal Opioid Abatement Uses, including the process of
                       selecting programs to receive Abatement Funds for implementing those
                       programs (“Approved Administrative Expenses,” and, together with the
                       Approved Opioid Abatement Uses and Core Strategies, “Approved
                       Uses”).

                       For the avoidance of doubt, Schedule D is a non-exhaustive, illustrative
                       list of culturally appropriate activities, practices, teachings or ceremonies
                       that may, in the judgment of a Tribe or Tribal Organization, be aimed at
                       or supportive of remediation and abatement of the opioid crisis within a
                       tribal community.

                       The Tribe TrustTAFT shall, in accordance with the Plan, the
                       Confirmation Order and the Tribe Trust DocumentsTAFT Agreement,
                       distribute Abatement Funds to Tribes for Approved Uses. Decisions
                       concerningAll distributions of Abatement Funds made by the Tribe Trust
                       will consider the needto Tribes in accordance herewith shall be deemed to
                       satisfy the mandate to ensure that underserved urban and rural areas, as
                       well as minority communities, receive equitable access to the funds.

                       Notwithstanding anything in these Tribe Trust Distribution Procedures
                       that might imply to the contrary, projects or programs that constitute
                       Approved Tribal Opioid Abatement Uses may be provided by Tribes,
                       tribal health organizationsTribal Organizations, tribal agencies or
                                             2
 19-23649-rdd        Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                       Main Document
                                              Pg 283 of 1021


          Issue                                                       Description

                                subdivisions or nongovernmental parties and funded from Abatement
                                Funds.

3. DISBURSEMENT                 Pursuant to Section 5.2 of the Plan and the Restructuring Steps Memo,
   OF TOPCO TRIBE               TAFT shall distribute 100% of its TopCo Tribe Interest to Holders of
   INTEREST                     Tribe Channeled Claims, consistent with the Tribal Allocation
                                Percentages set forth on Schedule C, which will immediately contribute
                                such TopCo Tribe Interest to Tribal Opioid Abatement Fund, LLC.

4. 3. DISBURSEMENT              The Chapter 11 Plan shall provide for the establishment of the Tribe
   OF ABATEMENT                 TrustTAFT and the appointment of Tribe Trustees. 2 The Tribe Trustees
   DISTRIBUTIONS                shall distribute the Abatement Funds consistent with the Tribal
                                Allocation Percentages set forth on Schedule C and. The Tribal
                                Allocation Percentages are based on the Tribal Allocation Matrix set
                                forthdescribed on Schedule E.

5. 4. ATTORNEYS’                Pursuant to Section 5.8 of the Plan, Public Creditor Trust Distributions
   FEES AND COSTS               will be subject to assessments to fund (i) the Local Government and Tribe
   FUND                         Costs and Expenses Fund, which shall be used to pay qualifying costs and
                                expenses (including attorneys’ fees) of Holders of Non-Federal
                                Governmental Claims (other than States) and Tribe Claims (including ad
                                hoc groups of any of the foregoing) and (ii) the State Costs and Expenses
                                Fund, which shall be used to pay qualifying costs and expenses (including
                                attorneys’ fees) of States (including ad hoc groups thereof).

6. 5. TRIBAL                    1. The allocation of distributions of Abatement Funds among Tribes will
   ABATEMENT                       be consistent with the Tribal Allocation Percentages set forth on
   FUNDING                         Schedule C, which will be included as part of the Tribe Trust
                                   Documents.

                                2. The Tribes will use the tribal allocation of Abatement Funds for
                                   programs on the approved list of abatement strategies (see Schedule
                                   B) and also for culturally appropriate activities, practices, teachings or


 2
   Pursuant to the Plan, the Tribe Trustees shall be selected by the Native American Tribe Group with the consent of
 the Debtors. The Tribe Trust Agreement shall provide that: (i) the Trustees shall receive compensation from TAFT
 for their services as Trustees; (ii) the amounts paid to the Trustees for compensation and expenses shall be disclosed
 in the Annual Report; (iii) The Trustees shall not be required to post any bond or other form of surety or security
 unless otherwise ordered by the Bankruptcy Court; (iv) the Trustees shall have the power to appoint such officers
 and retain such employees, consultants, advisors, independent contractors, experts, and agents and engage in such
 legal, financial, accounting, investment, auditing, and alternative dispute resolution services and activities as TAFT
 requires, and delegate to such persons such powers and authorities as the fiduciary duties of the Trustees permit and
 as the Trustees, in their discretion, deem advisable or necessary in order to carry out the terms of this Trust
 Agreement; and (v) the Trustees shall have the power to pay reasonable compensation and expenses to any such
 employees, consultants, advisors, independent contractors, experts, and agents for legal, financial, accounting,
 investment, auditing, and alternative dispute resolution services and activities.
                                                          3
 19-23649-rdd    Doc 3121    Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                      Pg 284 of 1021


         Issue                                          Description

                            ceremonies that are, in the judgment of a tribe or tribal health
                            organizationTribe or Tribal Organization, aimed at or supportive of
                            remediation and abatement of the opioid crisis within a tribal
                            community. A list of representative examples of such culturally
                            appropriate abatement strategies, practices, and programs is attached
                            hereto as Schedule D (the “Tribal Abatement Strategies”). The
                            separate allocation of abatement funding and illustrative list of Tribal
                            Abatement Strategies recognizes that American Indian and Alaska
                            Native Tribes and the communities they serve possess unique cultural
                            histories, practices, wisdom, and needs that are highly relevant to the
                            health and well-being of American Indian and Alaska Native people
                            and that may play an important role in both individual and public
                            health efforts and responses in Native communities.

                         3. The Tribes agree that Abatement Funds distributed under the Chapter
                            11 Plan shall be used to abate the opioid crisis in accordance with the
                            terms of these Tribe Trust Distribution Procedures.

7. 6. COMPLIANCE, 1. The Tribe Trustees shall impose appropriate reporting requirements on
   REPORTING,        the Tribes (identified on Schedule C as “Reporting Tribes”) to
   AUDIT AND         ensure that Abatement Funds are used only for Approved Uses. The
   ACCOUNTABILITY    Tribe Trustees may authorize modified reporting requirements for
                     Tribes with allocations below a certain level.

                         2. The Tribe TrustTAFT shall prepare an annual report (an “Annual
                            Report”) that shall be audited by independent auditors as provided in
                            the Tribe TrustTAFT Agreement, which audited Annual Report shall
                            be filed annually with the Bankruptcy Court.

                         3. The Bankruptcy Court shall have continuing jurisdiction over the
                            Tribe TrustTAFT, provided however, the courts of the State of
                            Delaware, including any federal court located therein, shall also have
                            jurisdiction over the Tribe TrustTAFT.

                         4. The Tribe Trustees shall have the power to take any and all actions
                            that in the judgment of the Tribe Trustees are necessary or proper to
                            fulfill the purposes of Tribe Trust. The Tribe Trust retains the right to
                            seek return by legal means of any expenditures which fail to comply
                            with the requirements of these Tribe Trust Distribution
                            ProceduresTAFT, including the requirement that 100% of the
                            Abatement Funds distributed under the Plan (and not otherwise
                            dedicated to the attorneys’ fee fund set forth in Section 4 herein) shall
                            be used to abate the opioid crisis in accordance with the terms hereof.




                                              4
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 285 of 1021




                                    Schedule A

                           (Intentionally OmittedReserved)




                                         5
19-23649-rdd       Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                     Main Document
                                            Pg 286 of 1021

                                                 Schedule B
                                                Approved Uses

Support treatment of Opioid Use Disorder (OUD) and any co-occurring Substance Use Disorder
or Mental Health (SUD/MH) conditions through evidence-based or evidence-informed programs
or strategies that may include, but are not limited to, the following:

                                        PART ONE: TREATMENT


A.      TREAT OPIOID USE DISORDER (OUD)

        Support treatment of Opioid Use Disorder (OUD) and any co-occurring Substance Use
        Disorder or Mental Health (SUD/MH) conditions through evidence-based or evidence-
        informed programs or strategies that may include, but are not limited to, the following 1:

        1.       Expand availability of treatment for OUD and any co-occurring SUD/MH
                 conditions, including all forms of Medication-Assisted Treatment (MAT)
                 approved by the U.S. Food and Drug Administration.

        2.       Support and reimburse evidence-based services that adhere to the American
                 Society of Addiction Medicine (ASAM) continuum of care for OUD and any co-
                 occurring SUD/MH conditions

        3.       Expand telehealth to increase access to treatment for OUD and any co-occurring
                 SUD/MH conditions, including MAT, as well as counseling, psychiatric support,
                 and other treatment and recovery support services.

        4.       Improve oversight of Opioid Treatment Programs (OTPs) to assure evidence-
                 based or evidence-informed practices such as adequate methadone dosing and low
                 threshold approaches to treatment.

        5.       Support mobile intervention, treatment, and recovery services, offered by
                 qualified professionals and service providers, such as peer recovery coaches, for
                 persons with OUD and any co-occurring SUD/MH conditions and for persons
                 who have experienced an opioid overdose.

        6.       Treatment of trauma for individuals with OUD (e.g., violence, sexual assault,
                 human trafficking, or adverse childhood experiences) and family members (e.g.,
                 surviving family members after an overdose or overdose fatality), and training of
                 health care personnel to identify and address such trauma.

        7.       Support evidence-based withdrawal management services for people with OUD
                 and any co-occurring mental health conditions.



1
 As used in this Schedule B, words like “expand,” “fund,” “provide” or the like shall not indicate a preference for
new or existing programs. Priorities will be established through the mechanisms described in the Public Creditor
Trust Distribution Procedures.
                                                        6
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 287 of 1021

      8.       Training on MAT for health care providers, first responders, students, or other
               supporting professionals, such as peer recovery coaches or recovery outreach
               specialists, including telementoring to assist community-based providers in rural
               or underserved areas.

      9.       Support workforce development for addiction professionals who work with
               persons with OUD and any co-occurring SUD/MH conditions.

      10.      Fellowships for addiction medicine specialists for direct patient care, instructors,
               and clinical research for treatments.

      11.      Scholarships and supports for behavioral health practitioners or workers involved
               in addressing OUD and any co-occurring SUD or mental health conditions,
               including but not limited to training, scholarships, fellowships, loan repayment
               programs, or other incentives for providers to work in rural or underserved areas.

      12.      Provide funding and training for clinicians to obtain a waiver under the federal
               Drug Addiction Treatment Act of 2000 (DATA 2000) to prescribe MAT for
               OUD, and provide technical assistance and professional support to clinicians who
               have obtained a DATA 2000 waiver.

      13.      Dissemination of web-based training curricula, such as the American Academy of
               Addiction Psychiatry’s Provider Clinical Support Service-Opioids web-based
               training curriculum and motivational interviewing.

      14.      Development and dissemination of new curricula, such as the American Academy
               of Addiction Psychiatry’s Provider Clinical Support Service for Medication-
               Assisted Treatment.

B.    SUPPORT PEOPLE IN TREATMENT AND RECOVERY

      Support people in recovery from OUD and any co-occurring SUD/MH conditions
      through evidence-based or evidence-informed programs or strategies that may include,
      but are not limited to, the following:

      1.       Provide comprehensive wrap-around services to individuals with OUD and any
               co-occurring SUD/MH conditions, including housing, transportation, education,
               job placement, job training, or childcare.

      2.       Provide the full continuum of care of treatment and recovery services for OUD
               and any co-occurring SUD/MH conditions, including supportive housing, peer
               support services and counseling, community navigators, case management, and
               connections to community-based services.

      3.       Provide counseling, peer-support, recovery case management and residential
               treatment with access to medications for those who need it to persons with OUD
               and any co-occurring SUD/MH conditions.

      4.       Provide access to housing for people with OUD and any co-occurring SUD/MH
               conditions,                           including supportive housing, recovery housing, housing
                                                7
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                       Pg 288 of 1021

               assistance programs, training for housing providers, or recovery housing programs
               that allow or integrate FDA-approved mediation with other support services.

      5.       Provide community support services, including social and legal services, to assist
               in deinstitutionalizing persons with OUD and any co-occurring SUD/MH
               conditions.

      6.       Support or expand peer-recovery centers, which may include support groups,
               social events, computer access, or other services for persons with OUD and any
               co-occurring SUD/MH conditions.

      7.       Provide or support transportation to treatment or recovery programs or services
               for persons with OUD and any co-occurring SUD/MH conditions.

      8.       Provide employment training or educational services for persons in treatment for
               or recovery from OUD and any co-occurring SUD/MH conditions.

      9.       Identify successful recovery programs such as physician, pilot, and college
               recovery programs, and provide support and technical assistance to increase the
               number and capacity of high-quality programs to help those in recovery.

      10.      Engage non-profits, faith-based communities, and community coalitions to
               support people in treatment and recovery and to support family members in their
               efforts to support the person with OUD in the family.

      11.      Training and development of procedures for government staff to appropriately
               interact and provide social and other services to individuals with or in recovery
               from OUD, including reducing stigma.

      12.      Support stigma reduction efforts regarding treatment and support for persons with
               OUD, including reducing the stigma on effective treatment.

      13.      Create or support culturally appropriate services and programs for persons with
               OUD and any co-occurring SUD/MH conditions, including new Americans.

      14.      Create and/or support recovery high schools.

      15.      Hire or train behavioral health workers to provide or expand any of the services or
               supports listed above.

C.    CONNECT PEOPLE WHO NEED HELP TO THE HELP THEY NEED
      (CONNECTIONS TO CARE)

      Provide connections to care for people who have – or at risk of developing – OUD and
      any co-occurring SUD/MH conditions through evidence-based or evidence-informed
      programs or strategies that may include, but are not limited to, the following:




                                               8
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 289 of 1021

      1.       Ensure that health care providers are screening for OUD and other risk factors and
               know how to appropriately counsel and treat (or refer if necessary) a patient for
               OUD treatment.

      2.       Fund Screening, Brief Intervention and Referral to Treatment (SBIRT) programs
               to reduce the transition from use to disorders, including SBIRT services to
               pregnant women who are uninsured or not eligible for Medicaid.

      3.       Provide training and long-term implementation of SBIRT in key systems (health,
               schools, colleges, criminal justice, and probation), with a focus on youth and
               young adults when transition from misuse to opioid disorder is common.

      4.       Purchase automated versions of SBIRT and support ongoing costs of the
               technology.

      5.       Expand services such as navigators and on-call teams to begin MAT in hospital
               emergency departments.

      6.       Training for emergency room personnel treating opioid overdose patients on post-
               discharge planning, including community referrals for MAT, recovery case
               management or support services.

      7.       Support hospital programs that transition persons with OUD and any co-occurring
               SUD/MH conditions, or persons who have experienced an opioid overdose, into
               clinically appropriate follow-up care through a bridge clinic or similar approach.

      8.       Support crisis stabilization centers that serve as an alternative to hospital
               emergency departments for persons with OUD and any co-occurring SUD/MH
               conditions or persons that have experienced an opioid overdose.

      9.       Support the work of Emergency Medical Systems, including peer support
               specialists, to connect individuals to treatment or other appropriate services
               following an opioid overdose or other opioid-related adverse event.

      10.      Provide funding for peer support specialists or recovery coaches in emergency
               departments, detox facilities, recovery centers, recovery housing, or similar
               settings; offer services, supports, or connections to care to persons with OUD and
               any co-occurring SUD/MH conditions or to persons who have experienced an
               opioid overdose.

      11.      Expand warm hand-off services to transition to recovery services.

      12.      Create or support school-based contacts that parents can engage with to seek
               immediate treatment services for their child; and support prevention, intervention,
               treatment, and recovery programs focused on young people.

      13.      Develop and support best practices on addressing OUD in the workplace.

      14.      Support         assistance programs for health care providers with OUD.

                                               9
19-23649-rdd    Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                      Pg 290 of 1021

      15.      Engage non-profits and the faith community as a system to support outreach for
               treatment.

      16.      Support centralized call centers that provide information and connections to
               appropriate services and supports for persons with OUD and any co-occurring
               SUD/MH conditions.

D.    ADDRESS THE NEEDS OF CRIMINAL-JUSTICE-INVOLVED PERSONS

      Address the needs of persons with OUD and any co-occurring SUD/MH conditions who
      are involved in, are at risk of becoming involved in, or are transitioning out of the
      criminal justice system through evidence-based or evidence-informed programs or
      strategies that may include, but are not limited to, the following:

      1.       Support pre-arrest or pre-arraignment diversion and deflection strategies for
               persons with OUD and any co-occurring SUD/MH conditions, including
               established strategies such as:

               1.     Self-referral strategies such as the Angel Programs or the Police Assisted
                      Addiction Recovery Initiative (PAARI);

               2.     Active outreach strategies such as the Drug Abuse Response Team
                      (DART) model;

               3.     “Naloxone Plus” strategies, which work to ensure that individuals who
                      have received naloxone to reverse the effects of an overdose are then
                      linked to treatment programs or other appropriate services;

               4.     Officer prevention strategies, such as the Law Enforcement Assisted
                      Diversion (LEAD) model;

               5.     Officer intervention strategies such as the Leon County, Florida Adult
                      Civil Citation Network or the Chicago Westside Narcotics Diversion to
                      Treatment Initiative; or

               6.     Co-responder and/or alternative responder models to address OUD-related
                      911 calls with greater SUD expertise.

      2.       Support pre-trial services that connect individuals with OUD and any co-
               occurring SUD/MH conditions to evidence-informed treatment, including MAT,
               and related services.

      3.       Support treatment and recovery courts that provide evidence-based options for
               persons with OUD and any co-occurring SUD/MH conditions.

      4.       Provide evidence-informed treatment, including MAT, recovery support, harm
               reduction, or other appropriate services to individuals with OUD and any co-
               occurring SUD/MH conditions who are incarcerated in jail or prison.


                                              10
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 291 of 1021

      5.       Provide evidence-informed treatment, including MAT, recovery support, harm
               reduction, or other appropriate services to individuals with OUD and any co-
               occurring SUD/MH conditions who are leaving jail or prison have recently left
               jail or prison, are on probation or parole, are under community corrections
               supervision, or are in re-entry programs or facilities.

      6.       Support critical time interventions (CTI), particularly for individuals living with
               dual-diagnosis OUD/serious mental illness, and services for individuals who face
               immediate risks and service needs and risks upon release from correctional
               settings.

      7.       Provide training on best practices for addressing the needs of criminal-justice-
               involved persons with OUD and any co-occurring SUD/MH conditions to law
               enforcement, correctional, or judicial personnel or to providers of treatment,
               recovery, harm reduction, case management, or other services offered in
               connection with any of the strategies described in this section.

E.    ADDRESS THE NEEDS OF PREGNANT OR PARENTING WOMEN AND
      THEIR FAMILIES, INCLUDING BABIES WITH NEONATAL ABSTINENCE
      SYNDROME

      Address the needs of pregnant or parenting women with OUD and any co-occurring
      SUD/MH conditions, and the needs of their families, including babies with neonatal
      abstinence syndrome (NAS), through evidence-based or evidence-informed programs or
      strategies that may include, but are not limited to, the following:

      1.       Support evidence-based or evidence-informed treatment, including MAT,
               recovery services and supports, and prevention services for pregnant women – or
               women who could become pregnant – who have OUD and any co-occurring
               SUD/MH conditions, and other measures to educate and provide support to
               families affected by Neonatal Abstinence Syndrome.

      2.       Expand comprehensive evidence-based treatment and recovery services, including
               MAT, for uninsured women with OUD and any co-occurring SUD/MH
               conditions for up to 12 months postpartum.

      3.       Training for obstetricians or other healthcare personnel that work with pregnant
               women and their families regarding treatment of OUD and any co-occurring
               SUD/MH conditions.

      4.       Expand comprehensive evidence-based treatment and recovery support for NAS
               babies; expand services for better continuum of care with infant-need dyad;
               expand long-term treatment and services for medical monitoring of NAS babies
               and their families.

      5.       Provide training to health care providers who work with pregnant or parenting
               women on best practices for compliance with federal requirements that children
               born with Neonatal Abstinence Syndrome get referred to appropriate services and
               receive a                            plan of safe care.

                                               11
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 292 of 1021

      6.       Child and family supports for parenting women with OUD and any co-occurring
               SUD/MH conditions.

      7.       Enhanced family supports and child care services for parents with OUD and any
               co-occurring SUD/MH conditions.

      8.       Provide enhanced support for children and family members suffering trauma as a
               result of addiction in the family; and offer trauma-informed behavioral health
               treatment for adverse childhood events.

      9.       Offer home-based wrap-around services to persons with OUD and any co-
               occurring SUD/MH conditions, including but not limited to parent skills training.

      10.      Support for Children’s Services – Fund additional positions and services,
               including supportive housing and other residential services, relating to children
               being removed from the home and/or placed in foster care due to custodial opioid
               use.

                                  PART TWO: PREVENTION


F.    PREVENT    OVER-PRESCRIBING    AND    ENSURE                             APPROPRIATE
      PRESCRIBING AND DISPENSING OF OPIOIDS

      Support efforts to prevent over-prescribing and ensure appropriate prescribing and
      dispensing of opioids through evidence-based or evidence-informed programs or
      strategies that may include, but are not limited to, the following:

      1.       Fund medical provider education and outreach regarding best prescribing
               practices for opioids consistent with the Guidelines for Prescribing Opioids for
               Chronic Pain from the U.S. Centers for Disease Control and Prevention, including
               providers at hospitals (academic detailing).

      2.       Training for health care providers regarding safe and responsible opioid
               prescribing, dosing, and tapering patients off opioids.

      3.       Continuing Medical Education (CME) on appropriate prescribing of opioids.

      4.       Support for non-opioid pain treatment alternatives, including training providers to
               offer or refer to multi-modal, evidence-informed treatment of pain.

      5.       Support enhancements or improvements to Prescription Drug Monitoring
               Programs (PDMPs), including but not limited to improvements that:

               1.     Increase the number of prescribers using PDMPs;

               2.     Improve point-of-care decision-making by increasing the quantity, quality,
                      or format of data available to prescribers using PDMPs, by improving the
                                                   interface that prescribers use to access PDMP data, or both; or

                                               12
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 293 of 1021

               3.     Enable states to use PDMP data in support of surveillance or intervention
                      strategies, including MAT referrals and follow-up for individuals
                      identified within PDMP data as likely to experience OUD in a manner that
                      complies with all relevant privacy and security laws and rules.

      6.       Ensuring PDMPs incorporate available overdose/naloxone deployment data,
               including the United States Department of Transportation’s Emergency Medical
               Technician overdose database in a manner that complies with all relevant privacy
               and security laws and rules.

      7.       Increase electronic prescribing to prevent diversion or forgery.

      8.       Educate Dispensers on appropriate opioid dispensing.

G.    PREVENT MISUSE OF OPIOIDS

      Support efforts to discourage or prevent misuse of opioids through evidence-based or
      evidence-informed programs or strategies that may include, but are not limited to, the
      following:

      1.       Fund media campaigns to prevent opioid misuse.

      2.       Corrective advertising or affirmative public education campaigns based on
               evidence.

      3.       Public education relating to drug disposal.

      4.       Drug take-back disposal or destruction programs.

      5.       Fund community anti-drug coalitions that engage in drug prevention efforts.

      6.       Support community coalitions in implementing evidence-informed prevention,
               such as reduced social access and physical access, stigma reduction – including
               staffing, educational campaigns, support for people in treatment or recovery, or
               training of coalitions in evidence-informed implementation, including the
               Strategic Prevention Framework developed by the U.S. Substance Abuse and
               Mental Health Services Administration (SAMHSA).

      7.       Engage non-profits and faith-based communities as systems to support
               prevention.

      8.       Fund evidence-based prevention programs in schools or evidence-informed
               school and community education programs and campaigns for students, families,
               school employees, school athletic programs, parent-teacher and student
               associations, and others.

      9.       School-based or youth-focused programs or strategies that have demonstrated
               effectiveness in preventing drug misuse and seem likely to be effective in
               preventing the uptake and use of opioids.

                                               13
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 294 of 1021

      10.      Create of support community-based education or intervention services for
               families, youth, and adolescents at risk for OUD and any co-occurring SUD/MH
               conditions.

      11.      Support evidence-informed programs or curricula to address mental health needs
               of young people who may be at risk of misusing opioids or other drugs, including
               emotional modulation and resilience skills.

      12.      Support greater access to mental health services and supports for young people,
               including services and supports provided by school nurses, behavioral health
               workers or other school staff, to address mental health needs in young people that
               (when not properly addressed) increase the risk of opioid or another drug misuse.

H.    PREVENT OVERDOSE DEATHS AND OTHER HARMS (HARM REDUCTION)

      Support efforts to prevent or reduce overdose deaths or other opioid-related harms
      through evidence-based or evidence-informed programs or strategies that may include,
      but are not limited to, the following:

      1.       Increase availability and distribution of naloxone and other drugs that treat
               overdoses for first responders, overdose patients, individuals with OUD and their
               friends and family members, schools, community navigators and outreach
               workers, persons being released from jail or prison, or other members of the
               general public.

      2.       Public health entities providing free naloxone to anyone in the community.

      3.       Training and education regarding naloxone and other drugs that treat overdoses
               for first responders, overdose patients, patients taking opioids, families, schools,
               community support groups, and other members of the general public.

      4.       Enable school nurses and other school staff to respond to opioid overdoses, and
               provide them with naloxone, training, and support.

      5.       Expand, improve, or develop data tracking software and applications for
               overdoses/naloxone revivals.

      6.       Public education relating to emergency responses to overdoses.

      7.       Public education relating to immunity and Good Samaritan laws.

      8.       Educate first responders regarding the existence and operation of immunity and
               Good Samaritan laws.

      9.       Syringe service programs and other evidence-informed programs to reduce harms
               associated with intravenous drug use, including supplies, staffing, space, peer
               support services, referrals to treatment, fentanyl checking, connections to care,
               and the full range of harm reduction and treatment services provided by these
               programs.

                                               14
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 295 of 1021

      10.      Expand access to testing and treatment for infectious diseases such as HIV and
               Hepatitis C resulting from intravenous opioid use.

      11.      Support mobile units that offer or provide referrals to harm reduction services,
               treatment, recovery supports, health care, or other appropriate services to persons
               that use opioids or persons with OUD and any co-occurring SUD/MH conditions.

      12.      Provide training in harm reduction strategies to health care providers, students,
               peer recovery coaches, recovery outreach specialists, or other professionals that
               provide care to persons who use opioids or persons with OUD and any co-
               occurring SUD/MH conditions.

      13.      Support screening for fentanyl in routine clinical toxicology testing.

                             PART THREE: OTHER STRATEGIES

I.    I. FIRST RESPONDERS

      In addition to items in section C, D and H relating to first responders, support the
      following:

      1.       Educate law enforcement or other first responders regarding appropriate practices
               and precautions when dealing with fentanyl or other drugs.

      2.       Provision of wellness and support services for first responders and others who
               experience secondary trauma associated with opioid-related emergency events.

J.    LEADERSHIP, PLANNING AND COORDINATION

      Support efforts to provide leadership, planning, coordination, facilitations, training and
      technical assistance to abate the opioid epidemic through activities, programs, or
      strategies that may include, but are not limited to, the following:

      1.       Statewide, regional, local or community regional planning to identify root causes
               of addiction and overdose, goals for reducing harms related to the opioid
               epidemic, and areas and populations with the greatest needs for treatment
               intervention services, and to support training and technical assistance and other
               strategies to abate the opioid epidemic described in this opioid abatement strategy
               list.

      2.       A dashboard to (a) share reports, recommendations, or plans to spend opioid
               settlement funds; (b) to show how opioid settlement funds have been spent; (c) to
               report program or strategy outcomes; or (d) to track, share or visualize key opioid-
               or health-related indicators and supports as identified through collaborative
               statewide, regional, local or community processes.

      3.       Invest in infrastructure or staffing at government or not-for-profit agencies to
               support collaborative, cross-system coordination with the purpose of preventing
               overprescribing, opioid misuse, or opioid overdoses, treating those with OUD and
               any co-                             occurring SUD/MH conditions, supporting them in treatment
                                               15
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                       Pg 296 of 1021

               recovery, connecting them to care, or implementing other strategies to abate the
               opioid epidemic described in this opioid abatement strategy list.

      4.       Provide resources to staff government oversight and management of opioid
               abatement programs.

K.    TRAINING

      In addition to the training referred to throughout this document, support training to abate
      the opioid epidemic through activities, programs, or strategies that may include, but are
      not limited to, the following:

      1.       Provide funding for staff training or networking programs and services to improve
               the capability of government, community, and not-for-profit entities to abate the
               opioid crisis.

      2.       Support infrastructure and staffing for collaborative cross-system coordination to
               prevent opioid misuse, prevent overdoses, and treat those with OUD and any co-
               occurring SUD/MH conditions, or implement other strategies to abate the opioid
               epidemic described in this opioid abatement strategy list (e.g., health care,
               primary care, pharmacies, PDMPs, etc.).

L.    RESEARCH

      Support opioid abatement research that may include, but is not limited to, the following:

               1.     Monitoring, surveillance, data collection and evaluation of programs and
                      strategies described in this opioid abatement strategy list.

               2.     Research non-opioid treatment of chronic pain.

               3.     Research on improved service delivery for modalities such as SBIRT that
                      demonstrate promising but mixed results in populations vulnerable to
                      opioid use disorders.

               4.     Research on novel harm reduction and prevention efforts such as the
                      provision of fentanyl test strips.

               5.     Research on innovative supply-side enforcement efforts such as improved
                      detection of mail-based delivery of synthetic opioids.

               6.     Expanded research on swift/certain/fair models to reduce and deter opioid
                      misuse within criminal justice populations that build upon promising
                      approaches used to address other substances (e.g. Hawaii HOPE and
                      Dakota 24/7).

               7.     Epidemiological surveillance of OUD-related behaviors in critical
                      populations including individuals entering the criminal justice system,



                                              16
19-23649-rdd    Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                    Pg 297 of 1021

                    including but not limited to approaches modeled on the Arrestee Drug
                    Abuse Monitoring (ADAM) system.

               8.   Qualitative and quantitative research regarding public health risks and
                    harm reduction opportunities within illicit drug markets, including surveys
                    of market participants who sell or distribute illicit opioids.

               9.   Geospatial analysis of access barriers to MAT and their association with
                    treatment engagement and treatment outcomes.




                                            17
19-23649-rdd   Doc 3121    Filed 07/08/21 Entered 07/08/21 00:40:22       Main Document
                                    Pg 298 of 1021

                                        Schedule C
 Tribe Beneficiaries and Tribal Allocation Percentages, Tribe Beneficiaries and Reporting
                                          Tribes



                                         [TBD]




                                           18
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                        Pg 299 of 1021



  RECOMMENDATION OF THE HONORABLE LAYN PHILLIPS REGARDING THE
               INTERTRIBAL ALLOCATION MATRIX

     Native American Tribes participated in the Purdue Mediation process and reached
agreement with the other non-Federal Public Claimants on value allocation for the Tribes.

     Following the Mediation, the Tribal Leadership Committee (“TLC”) contacted me to
request an opportunity to present for approval the Intertribal Allocation Matrix. I agreed to hear
the presentation and requested materials to review in advance of the presentation. In response
to my request, I received the following documents:

     1)PowerPoint summary of the intertribal allocation model

     2)One-page summary of the model titled, “Tribal Allocation Matrix Narrative

     3)Excel spreadsheet with the allocation to the tribes.

     In addition, I sent the TLC my preliminary thoughts and inquiries regarding the Intertribal
Allocation Matrix for their consideration prior to the presentation that occurred on April 2, 2021.

     The TLC presented the Intertribal Allocation Matrix to attorney Clay Cogman and me on
April 2, 2021. We had sufficient time to thoroughly discuss the allocation model and the TLC
addressed to my satisfaction all questions and issues that were raised.

      I note here for context that in a typical mediation setting, I would have had the opportunity
to hear from other constituencies for the purpose of assisting me in my analysis by providing me
alternative perspectives designed to test the premises and assumptions of the underlying
methodology. That did not occur here, as I have only spoken to the TLC about the Matrix.

      That said, based on the foregoing, I find that the Intertribal Allocation Matrix provides a
satisfactorily reasonable and transparent methodology for the allocation of Purdue settlement
funds among Native American Tribes.

     Dated: May 11, 2011




        By:
                 Layn R. Phillips
   19-23649-rdd           Doc 3121          Filed 07/08/21 Entered 07/08/21 00:40:22                    Main Document
                                                     Pg 300 of 1021

Allocation of Settlement Among Tribes
6/18/2021
                                                                                                                 Division of Funds
FederallyRecognizedTribeName                                                                                      (Allocation %)
Total                                                                                                                100.0000%
Absentee-Shawnee Tribe of Indians of Oklahoma                                                                          0.5575%
Agua Caliente Band of Cahuilla Indians of the Agua Caliente Indian Reservation, California                             0.0406%
Ak-Chin Indian Community                                                                                               0.0635%
Alabama-Coushatta Tribe of Texas                                                                                       0.0293%
Alabama-Quassarte Tribal Town                                                                                          0.0111%
ALL Alaskan Tribes                                                                                                     9.2643%
  Alaska Native Tribal Health Consortium                                                                           1.8883%
  *Aleutian Pribilof Islands Association                                                                           0.0674%
  *Arctic Slope Native Association                                                                                 0.2825%
  *Bristol Bay Area Health Corporation                                                                             0.4733%
  Chickaloon Native Village                                                                                        0.0105%
  *Chugachmiut                                                                                                     0.1055%
  *Copper River Native Association                                                                                 0.0922%
  *Eastern Aleutian Tribes                                                                                         0.1017%
  Eklutna Native Village                                                                                           0.0125%
  Eyak Native Village                                                                                              0.0202%
  *Kodiak Area Native Association                                                                                  0.1817%
  *Kenaitze Indian Tribe                                                                                           0.1544%
  *Ketchikan Indian Community                                                                                      0.1033%
  Knik Tribe                                                                                                       0.0118%
  *Maniilaq Association                                                                                            0.4026%
  Metlakatla Indian Community                                                                                      0.0703%
  *Mt. Sanford Tribal Consortium                                                                                   0.0268%
  *Norton Sound Health Corporation                                                                                 0.5929%
  *Southcentral Foundation                                                                                         1.5145%
  *Southeast Alaska Regional Health Corporation                                                                    0.5865%
  Seldovia Village Tribe                                                                                           0.0322%
  *Tanana Chiefs Conference (including Council of Athabascan Tribal Governments)                                   0.9318%
  Yakutat Tlingit Tribe                                                                                            0.0290%
  *Yukon Kuskokwim Health Corporation                                                                              1.4987%
  Native Village of Chitina                                                                                        0.0115%
  Ninilchik Village                                                                                                0.0289%
  Native Village of Tanana                                                                                         0.0190%
  Native Village of Tyonek                                                                                         0.0145%
Alturas Indian Rancheria, California                                                                                   0.0008%
Apache Tribe of Oklahoma                                                                                               0.1334%
Arapaho Tribe of the Wind River Reservation, Wyoming                                                                   0.3444%
Aroostook Band of Micmacs                                                                                              0.0370%
Assiniboine and Sioux Tribes of the Fort Peck Indian Reservation, Montana                                              0.3789%
Augustine Band of Cahuilla Indians, California                                                                         0.0013%
Bad River Band of the Lake Superior Tribe of Chippewa Indians of the Bad River Reservation, Wisconsin                  0.1533%
Bay Mills Indian Community, Michigan                                                                                   0.0714%
Bear River Band of the Rohnerville Rancheria, California                                                               0.0507%
Berry Creek Rancheria of Maidu Indians of California                                                                   0.1121%
Big Lagoon Rancheria, California                                                                                       0.0027%
Big Pine Paiute Tribe of the Owens Valley                                                                              0.0320%
Big Sandy Rancheria of Western Mono Indians of California                                                              0.0328%
Big Valley Band of Pomo Indians of the Big Valley Rancheria, California                                                0.1214%
Bishop Paiute Tribe                                                                                                    0.1041%
Blackfeet Tribe of the Blackfeet Indian Reservation of Montana                                                         0.5378%




Allocation of Settlement Among Tribes                                                                                p. 1
   19-23649-rdd           Doc 3121          Filed 07/08/21 Entered 07/08/21 00:40:22                    Main Document
                                                     Pg 301 of 1021

                                                                                                                  Division of Funds
FederallyRecognizedTribeName
                                                                                                                   (Allocation %)
Blue Lake Rancheria, California                                                                                          0.0038%
Bois Forte (Nett Lake) Band of the Minnesota Chippewa Tribe, Minnesota                                                   0.0820%
Bridgeport Indian Colony                                                                                                 0.0026%
Buena Vista Rancheria of Me-Wuk Indians of California                                                                    0.0034%
Burns Paiute Tribe                                                                                                       0.0116%
Cabazon Band of Mission Indians, California                                                                              0.0017%
Cachil DeHe Band of Wintun Indians of the Colusa Indian Community of the Colusa Rancheria, California                    0.0056%
Caddo Nation of Oklahoma                                                                                                 0.1084%
Cahto Tribe of the Laytonville Rancheria                                                                                 0.0207%
Cahuilla Band of Indians                                                                                                 0.0368%
California Valley Miwok Tribe, California                                                                                0.0044%
Campo Band of Diegueno Mission Indians of the Campo Indian Reservation, California                                       0.0241%
Catawba Indian Nation                                                                                                    0.0743%
Cayuga Nation                                                                                                            0.0070%
Cedarville Rancheria, California                                                                                         0.0019%
Chemehuevi Indian Tribe of the Chemehuevi Reservation, California                                                        0.0181%
Cher-Ae Heights Indian Community of the Trinidad Rancheria, California                                                   0.0200%
Cherokee Nation                                                                                                         12.1894%
Cheyenne and Arapaho Tribes, Oklahoma                                                                                    0.7723%
Cheyenne River Sioux Tribe of the Cheyenne River Reservation, South Dakota                                               0.2906%
Chickahominy Indian Tribe                                                                                                0.0315%
Chickahominy Indian Tribe—Eastern Division                                                                               0.0085%
Chickasaw Nation                                                                                                         2.1567%
Chicken Ranch Rancheria of Me-Wuk Indians of California                                                                  0.0026%
Chippewa Cree Indians of the Rocky Boy’s Reservation, Montana                                                            0.2330%
Chitimacha Tribe of Louisiana                                                                                            0.0347%
Choctaw Nation of Oklahoma                                                                                               5.4805%
Citizen Potawatomi Nation, Oklahoma                                                                                      1.4669%
Cloverdale Rancheria of Pomo Indians of California                                                                       0.0518%
Cocopah Tribe of Arizona                                                                                                 0.0366%
Coeur D’Alene Tribe                                                                                                      0.2865%
Cold Springs Rancheria of Mono Indians of California                                                                     0.0108%
Colorado River Indian Tribes of the Colorado River Indian Reservation, Arizona and California                            0.2784%
Comanche Nation, Oklahoma                                                                                                0.6989%
Confederated Salish and Kootenai Tribes of the Flathead Reservation                                                      0.6040%
Confederated Tribes and Bands of the Yakama Nation                                                                       0.6242%
Confederated Tribes of Siletz Indians of Oregon                                                                          0.4294%
Confederated Tribes of the Chehalis Reservation                                                                          0.0887%
Confederated Tribes of the Colville Reservation                                                                          0.4214%
Confederated Tribes of the Coos, Lower Umpqua and Siuslaw Indians                                                        0.0541%
Confederated Tribes of the Goshute Reservation, Nevada and Utah                                                          0.0144%
Confederated Tribes of the Grand Ronde Community of Oregon                                                               0.2456%
Confederated Tribes of the Umatilla Indian Reservation                                                                   0.1554%
Confederated Tribes of the Warm Springs Reservation of Oregon                                                            0.3374%
Coquille Indian Tribe                                                                                                    0.0926%
Coushatta Tribe of Louisiana                                                                                             0.0264%
Cow Creek Band of Umpqua Tribe of Indians                                                                                0.1532%
Cowlitz Indian Tribe                                                                                                     0.4024%
Coyote Valley Band of Pomo Indians of California                                                                         0.0337%
Crow Creek Sioux Tribe of the Crow Creek Reservation, South Dakota                                                       0.1504%
Crow Tribe of Montana                                                                                                    0.7579%
Delaware Nation, Oklahoma                                                                                                0.0342%
Delaware Tribe of Indians                                                                                                0.3134%




Allocation of Settlement Among Tribes                                                                                 p. 2
   19-23649-rdd           Doc 3121         Filed 07/08/21 Entered 07/08/21 00:40:22                     Main Document
                                                    Pg 302 of 1021

                                                                                                                  Division of Funds
FederallyRecognizedTribeName
                                                                                                                   (Allocation %)
Dry Creek Rancheria Band of Pomo Indians, California                                                                    0.0709%
Duckwater Shoshone Tribe of the Duckwater Reservation, Nevada                                                           0.0224%
Eastern Band of Cherokee Indians                                                                                        0.9560%
Eastern Shawnee Tribe of Oklahoma                                                                                       0.0548%
Eastern Shoshone Tribe of the Wind River Reservation, Wyoming                                                           0.1459%
Elem Indian Colony of Pomo Indians of the Sulphur Bank Rancheria, California                                            0.0101%
Elk Valley Rancheria, California                                                                                        0.0063%
Ely Shoshone Tribe of Nevada                                                                                            0.0550%
Enterprise Rancheria of Maidu Indians of California                                                                     0.1825%
Ewiiaapaayp Band of Kumeyaay Indians, California                                                                        0.0004%
Federated Indians of Graton Rancheria, California                                                                       0.0770%
Flandreau Santee Sioux Tribe of South Dakota                                                                            0.0224%
Fond du Lac Band of the Minnesota Chippewa Tribe, Minnesota                                                             0.3382%
Forest County Potawatomi Community, Wisconsin                                                                           0.0266%
Fort Belknap Indian Community of the Fort Belknap Reservation of Montana                                                0.1662%
Fort Bidwell Indian Community of the Fort Bidwell Reservation of California                                             0.0088%
Fort Independence Indian Community of Paiute Indians of the Fort Independence Reservation, California                   0.0104%
Fort McDermitt Paiute and Shoshone Tribes of the Fort McDermitt Indian Reservation, Nevada and Oregon                   0.0212%
Fort McDowell Yavapai Nation, Arizona                                                                                   0.0852%
Fort Mojave Indian Tribe of Arizona, California & Nevada                                                                0.1614%
Fort Sill Apache Tribe of Oklahoma                                                                                      0.0194%
Gila River Indian Community of the Gila River Indian Reservation, Arizona                                               2.5642%
Grand Portage Band of the Minnesota Chippewa Tribe, Minnesota                                                           0.0211%
Grand Traverse Band of Ottawa and Chippewa Indians, Michigan                                                            0.1041%
Greenville Rancheria                                                                                                    0.0942%
Grindstone Indian Rancheria of Wintun-Wailaki Indians of California                                                     0.0255%
Guidiville Rancheria of California                                                                                      0.0137%
Habematolel Pomo of Upper Lake, California                                                                              0.0275%
Hannahville Indian Community, Michigan                                                                                  0.0279%
Havasupai Tribe of the Havasupai Reservation, Arizona                                                                   0.0325%
Ho-Chunk Nation of Wisconsin                                                                                            0.2791%
Hoh Indian Tribe                                                                                                        0.0032%
Hoopa Valley Tribe, California                                                                                          0.2647%
Hopi Tribe of Arizona                                                                                                   0.4475%
Hopland Band of Pomo Indians, California                                                                                0.0723%
Houlton Band of Maliseet Indians                                                                                        0.0350%
Hualapai Indian Tribe of the Hualapai Indian Reservation, Arizona                                                       0.2240%
Iipay Nation of Santa Ysabel, California                                                                                0.0136%
Inaja Band of Diegueno Mission Indians of the Inaja and Cosmit Reservation, California                                  0.0008%
Ione Band of Miwok Indians of California                                                                                0.1215%
Iowa Tribe of Kansas and Nebraska                                                                                       0.0527%
Iowa Tribe of Oklahoma                                                                                                  0.0959%
Jackson Band of Miwuk Indians                                                                                           0.0054%
Jamestown S’Klallam Tribe                                                                                               0.0344%
Jamul Indian Village of California                                                                                      0.0082%
Jena Band of Choctaw Indians                                                                                            0.0116%
Jicarilla Apache Nation, New Mexico                                                                                     0.2812%
Kaibab Band of Paiute Indians of the Kaibab Indian Reservation, Arizona                                                 0.0158%
Kalispel Indian Community of the Kalispel Reservation                                                                   0.0374%
Karuk Tribe                                                                                                             0.2540%
Kashia Band of Pomo Indians of the Stewarts Point Rancheria, California                                                 0.0043%
Kaw Nation, Oklahoma                                                                                                    0.1314%
Kewa Pueblo, New Mexico                                                                                                 0.1155%




Allocation of Settlement Among Tribes                                                                                 p. 3
   19-23649-rdd           Doc 3121         Filed 07/08/21 Entered 07/08/21 00:40:22                      Main Document
                                                    Pg 303 of 1021

                                                                                                                   Division of Funds
FederallyRecognizedTribeName
                                                                                                                    (Allocation %)
Keweenaw Bay Indian Community, Michigan                                                                                  0.1080%
Kialegee Tribal Town                                                                                                     0.0174%
Kickapoo Traditional Tribe of Texas                                                                                      0.0175%
Kickapoo Tribe of Indians of the Kickapoo Reservation in Kansas                                                          0.0580%
Kickapoo Tribe of Oklahoma                                                                                               0.5597%
Kiowa Indian Tribe of Oklahoma                                                                                           0.4367%
Klamath Tribes                                                                                                           0.1776%
Kletsel Dehe Band of Wintun Indians                                                                                      0.0363%
Koi Nation of Northern California                                                                                        0.0140%
Kootenai Tribe of Idaho                                                                                                  0.0097%
La Jolla Band of Luiseno Indians, California                                                                             0.0372%
La Posta Band of Diegueno Mission Indians of the La Posta Indian Reservation, California                                 0.0030%
Lac Courte Oreilles Band of Lake Superior Chippewa Indians of Wisconsin                                                  0.1611%
Lac du Flambeau Band of Lake Superior Chippewa Indians of the Lac du Flambeau Reservation of Wisconsin                   0.2145%
Lac Vieux Desert Band of Lake Superior Chippewa Indians of Michigan                                                      0.0310%
Las Vegas Tribe of Paiute Indians of the Las Vegas Indian Colony, Nevada                                                 0.3560%
Leech Lake Band of the Minnesota Chippewa Tribe, Minnesota                                                               0.3876%
Little River Band of Ottawa Indians, Michigan                                                                            0.0925%
Little Shell Tribe of Chippewa Indians of Montana                                                                        0.2023%
Little Traverse Bay Bands of Odawa Indians, Michigan                                                                     0.1765%
Lone Pine Paiute-Shoshone Tribe                                                                                          0.0210%
Los Coyotes Band of Cahuilla and Cupeno Indians, California                                                              0.0157%
Lovelock Paiute Tribe of the Lovelock Indian Colony, Nevada                                                              0.0173%
Lower Brule Sioux Tribe of the Lower Brule Reservation, South Dakota                                                     0.0499%
Lower Elwha Tribal Community                                                                                             0.0686%
Lower Sioux Indian Community in the State of Minnesota                                                                   0.0236%
Lummi Tribe of the Lummi Reservation                                                                                     0.2100%
Lytton Rancheria of California                                                                                           0.0238%
Makah Indian Tribe of the Makah Indian Reservation                                                                       0.1833%
Manchester Band of Pomo Indians of the Manchester Rancheria, California                                                  0.0819%
Manzanita Band of Diegueno Mission Indians of the Manzanita Reservation, California                                      0.0046%
Mashantucket Pequot Indian Tribe                                                                                         0.0369%
Mashpee Wampanoag Tribe                                                                                                  0.0687%
Match-e-be-nash-she-wish Band of Pottawatomi Indians of Michigan                                                         0.0175%
Mechoopda Indian Tribe of Chico Rancheria, California                                                                    0.1655%
Menominee Indian Tribe of Wisconsin                                                                                      0.2586%
Mesa Grande Band of Diegueno Mission Indians of the Mesa Grande Reservation, California                                  0.0337%
Mescalero Apache Tribe of the Mescalero Reservation, New Mexico                                                          0.2753%
Miami Tribe of Oklahoma                                                                                                  0.0514%
Miccosukee Tribe of Indians                                                                                              0.0269%
Middletown Rancheria of Pomo Indians of California                                                                       0.0260%
Mille Lacs Band of the Minnesota Chippewa Tribe, Minnesota                                                               0.1295%
Mississippi Band of Choctaw Indians                                                                                      0.4540%
Moapa Band of Paiute Indians of the Moapa River Indian Reservation, Nevada                                               0.0431%
Modoc Nation                                                                                                             0.0054%
Mohegan Tribe of Indians of Connecticut                                                                                  0.0666%
Monacan Indian Nation                                                                                                    0.0588%
Mooretown Rancheria of Maidu Indians of California                                                                       0.1949%
Morongo Band of Mission Indians, California                                                                              0.0795%
Muckleshoot Indian Tribe                                                                                                 0.2826%
Muscogee (Creek) Nation                                                                                                  2.8659%
Nansemond Indian Nation                                                                                                  0.0071%
Narragansett Indian Tribe                                                                                                0.0435%




Allocation of Settlement Among Tribes                                                                                  p. 4
   19-23649-rdd            Doc 3121         Filed 07/08/21 Entered 07/08/21 00:40:22                           Main Document
                                                     Pg 304 of 1021

                                                                                                                              Division of Funds
FederallyRecognizedTribeName
                                                                                                                               (Allocation %)
Navajo Nation, Arizona, New Mexico & Utah                                                                                          15.2207%
Nez Perce Tribe                                                                                                                     0.2349%
Nisqually Indian Tribe                                                                                                              0.0661%
Nooksack Indian Tribe                                                                                                               0.0494%
Northern Cheyenne Tribe of the Northern Cheyenne Indian Reservation, Montana                                                        0.2535%
Northfork Rancheria of Mono Indians of California                                                                                   0.1192%
Northwestern Band of the Shoshone Nation                                                                                            0.0046%
Nottawaseppi Huron Band of the Potawatomi, Michigan                                                                                 0.0735%
Oglala Sioux Tribe                                                                                                                  0.9582%
Ohkay Owingeh, New Mexico                                                                                                           0.2226%
Omaha Tribe of Nebraska                                                                                                             0.1098%
Oneida Indian Nation                                                                                                                0.0792%
Oneida Nation                                                                                                                       0.6249%
Onondaga Nation                                                                                                                     0.0286%
Osage Nation                                                                                                                        0.2998%
Otoe-Missouria Tribe of Indians, Oklahoma                                                                                           0.1412%
Ottawa Tribe of Oklahoma                                                                                                            0.0294%
Paiute Indian Tribe of Utah (Cedar Band of Paiutes, Kanosh Band of Paiutes, Koosharem Band of Paiutes, Indian Peaks Band of
Paiutes, and Shivwits Band of Paiutes)                                                                                              0.0864%
Paiute-Shoshone Tribe of the Fallon Reservation and Colony, Nevada                                                                  0.1593%
Pala Band of Mission Indians                                                                                                        0.0654%
Pamunkey Indian Tribe                                                                                                               0.0149%
Pascua Yaqui Tribe of Arizona                                                                                                       0.6028%
Paskenta Band of Nomlaki Indians of California                                                                                      0.0061%
Passamaquoddy Tribe Indian Township                                                                                                 0.0601%
Passamaquoddy Tribe Pleasant Point                                                                                                  0.0758%
Pauma Band of Luiseno Mission Indians of the Pauma & Yuima Reservation, California                                                  0.0135%
Pawnee Nation of Oklahoma                                                                                                           0.1674%
Pechanga Band of Luiseno Mission Indians of the Pechanga Reservation, California                                                    0.1620%
Penobscot Nation                                                                                                                    0.1004%
Peoria Tribe of Indians of Oklahoma                                                                                                 0.0425%
Picayune Rancheria of Chukchansi Indians of California                                                                              0.0820%
Pinoleville Pomo Nation, California                                                                                                 0.0269%
Pit River Tribe, California (includes XL Ranch, Big Bend, Likely, Lookout, Montgomery Creek and Roaring Creek Rancherias)           0.1144%
Poarch Band of Creeks                                                                                                               0.1346%
Pokagon Band of Potawatomi Indians, Michigan and Indiana                                                                            0.1197%
Ponca Tribe of Indians of Oklahoma                                                                                                  0.2376%
Ponca Tribe of Nebraska                                                                                                             0.1290%
Port Gamble S’Klallam Tribe                                                                                                         0.0841%
Potter Valley Tribe, California                                                                                                     0.0005%
Prairie Band Potawatomi Nation                                                                                                      0.0680%
Prairie Island Indian Community in the State of Minnesota                                                                           0.0030%
Pueblo of Acoma, New Mexico                                                                                                         0.1776%
Pueblo of Cochiti, New Mexico                                                                                                       0.0602%
Pueblo of Isleta, New Mexico                                                                                                        0.9641%
Pueblo of Jemez, New Mexico                                                                                                         0.4715%
Pueblo of Laguna, New Mexico                                                                                                        0.3010%
Pueblo of Nambe, New Mexico                                                                                                         0.0678%
Pueblo of Picuris, New Mexico                                                                                                       0.0148%
Pueblo of Pojoaque, New Mexico                                                                                                      0.0364%
Pueblo of San Felipe, New Mexico                                                                                                    0.1962%
Pueblo of San Ildefonso, New Mexico                                                                                                 0.0515%
Pueblo of Sandia, New Mexico                                                                                                        0.0539%




Allocation of Settlement Among Tribes                                                                                             p. 5
   19-23649-rdd           Doc 3121          Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                                     Pg 305 of 1021

                                                                                                           Division of Funds
FederallyRecognizedTribeName
                                                                                                            (Allocation %)
Pueblo of Santa Ana, New Mexico                                                                                  0.1216%
Pueblo of Santa Clara, New Mexico                                                                                0.0972%
Pueblo of Taos, New Mexico                                                                                       0.1254%
Pueblo of Tesuque, New Mexico                                                                                    0.0368%
Pueblo of Zia, New Mexico                                                                                        0.1135%
Puyallup Tribe of the Puyallup Reservation                                                                       0.3461%
Pyramid Lake Paiute Tribe of the Pyramid Lake Reservation, Nevada                                                0.2112%
Quapaw Nation                                                                                                    0.0677%
Quartz Valley Indian Community of the Quartz Valley Reservation of California                                    0.0209%
Quechan Tribe of the Fort Yuma Indian Reservation, California & Arizona                                          0.2304%
Quileute Tribe of the Quileute Reservation                                                                       0.0445%
Quinault Indian Nation                                                                                           0.1554%
Ramona Band of Cahuilla, California                                                                              0.0016%
Rappahannock Tribe, Inc.                                                                                         0.0068%
Red Cliff Band of Lake Superior Chippewa Indians of Wisconsin                                                    0.0680%
Red Lake Band of Chippewa Indians, Minnesota                                                                     0.3333%
Redding Rancheria, California                                                                                    0.3258%
Redwood Valley or Little River Band of Pomo Indians of the Redwood Valley Rancheria California                   0.0214%
Reno-Sparks Indian Colony, Nevada                                                                                0.4667%
Resighini Rancheria, California                                                                                  0.0117%
Rincon Band of Luiseno Mission Indians of the Rincon Reservation, California                                     0.0301%
Robinson Rancheria                                                                                               0.0577%
Rosebud Sioux Tribe of the Rosebud Indian Reservation, South Dakota                                              0.3906%
Round Valley Indian Tribes, Round Valley Reservation, California                                                 0.1304%
Sac & Fox Nation of Missouri in Kansas and Nebraska                                                              0.0066%
Sac & Fox Nation, Oklahoma                                                                                       0.4786%
Sac & Fox Tribe of the Mississippi in Iowa                                                                       0.0652%
Saginaw Chippewa Indian Tribe of Michigan                                                                        0.1612%
Saint Regis Mohawk Tribe                                                                                         0.3164%
Salt River Pima-Maricopa Indian Community of the Salt River Reservation, Arizona                                 0.3690%
Samish Indian Nation                                                                                             0.0508%
San Carlos Apache Tribe of the San Carlos Reservation, Arizona                                                   0.9842%
San Juan Southern Paiute Tribe of Arizona                                                                        0.0052%
San Manuel Band of Mission Indians, California                                                                   0.0212%
San Pasqual Band of Diegueno Mission Indians of California                                                       0.0096%
Santa Rosa Band of Cahuilla Indians, California                                                                  0.0163%
Santa Rosa Indian Community of the Santa Rosa Rancheria, California                                              0.0567%
Santa Ynez Band of Chumash Mission Indians of the Santa Ynez Reservation, California                             0.0489%
Santee Sioux Nation, Nebraska                                                                                    0.0407%
Sauk-Suiattle Indian Tribe                                                                                       0.0041%
Sault Ste. Marie Tribe of Chippewa Indians, Michigan                                                             0.7720%
Scotts Valley Band of Pomo Indians of California                                                                 0.0140%
The Seminole Nation of Oklahoma                                                                                  0.4506%
Seminole Tribe of Florida                                                                                        0.4524%
Seneca Nation of Indians                                                                                         0.4387%
Seneca-Cayuga Nation                                                                                             0.0727%
Shakopee Mdewakanton Sioux Community of Minnesota                                                                0.0040%
Shawnee Tribe                                                                                                    0.0385%
Sherwood Valley Rancheria of Pomo Indians of California                                                          0.0390%
Shingle Springs Band of Miwok Indians, Shingle Springs Rancheria (Verona Tract), California                      0.0578%
Shinnecock Indian Nation                                                                                         0.0136%
Shoalwater Bay Indian Tribe of the Shoalwater Bay Indian Reservation                                             0.0388%
Shoshone-Bannock Tribes of the Fort Hall Reservation                                                             0.2571%




Allocation of Settlement Among Tribes                                                                          p. 6
   19-23649-rdd             Doc 3121          Filed 07/08/21 Entered 07/08/21 00:40:22                              Main Document
                                                       Pg 306 of 1021

                                                                                                                                      Division of Funds
FederallyRecognizedTribeName
                                                                                                                                       (Allocation %)
Shoshone-Paiute Tribes of the Duck Valley Reservation, Nevada                                                                               0.1081%
Sisseton-Wahpeton Oyate of the Lake Traverse Reservation, South Dakota                                                                      0.2481%
Skokomish Indian Tribe                                                                                                                      0.0492%
Skull Valley Band of Goshute Indians of Utah                                                                                                0.0031%
Snoqualmie Indian Tribe                                                                                                                     0.0268%
Soboba Band of Luiseno Indians, California                                                                                                  0.1192%
Sokaogon Chippewa Community, Wisconsin                                                                                                      0.0119%
Southern Ute Indian Tribe of the Southern Ute Reservation, Colorado                                                                         0.0816%
Spirit Lake Tribe, North Dakota                                                                                                             0.1358%
Spokane Tribe of the Spokane Reservation                                                                                                    0.1194%
Squaxin Island Tribe of the Squaxin Island Reservation                                                                                      0.0474%
St. Croix Chippewa Indians of Wisconsin                                                                                                     0.0720%
Standing Rock Sioux Tribe of North & South Dakota                                                                                           0.2451%
Stillaguamish Tribe of Indians of Washington                                                                                                0.0069%
Stockbridge Munsee Community, Wisconsin                                                                                                     0.0656%
Summit Lake Paiute Tribe of Nevada                                                                                                          0.0045%
Suquamish Indian Tribe of the Port Madison Reservation                                                                                      0.0385%
Susanville Indian Rancheria, California                                                                                                     0.0940%
Swinomish Indian Tribal Community                                                                                                           0.0685%
Sycuan Band of the Kumeyaay Nation                                                                                                          0.0050%
Table Mountain Rancheria                                                                                                                    0.0008%
Tejon Indian Tribe                                                                                                                          0.0230%
Te-Moak Tribe of Western Shoshone Indians of Nevada (Four constituent bands: Battle Mountain Band; Elko Band; South Fork
Band and Wells Band)                                                                                                                        0.1564%
Thlopthlocco Tribal Town                                                                                                                    0.0385%
Three Affiliated Tribes of the Fort Berthold Reservation, North Dakota                                                                      0.2170%
Timbisha Shoshone Tribe                                                                                                                     0.0061%
Tohono O’odham Nation of Arizona                                                                                                            1.4176%
Tolowa Dee-ni’ Nation                                                                                                                       0.1350%
Tonawanda Band of Seneca                                                                                                                    0.0103%
Tonkawa Tribe of Indians of Oklahoma                                                                                                        0.0387%
Tonto Apache Tribe of Arizona                                                                                                               0.0187%
Torres Martinez Desert Cahuilla Indians, California                                                                                         0.0496%
Tulalip Tribes of Washington                                                                                                                0.3139%
Tule River Indian Tribe of the Tule River Reservation, California                                                                           0.1030%
Tunica-Biloxi Indian Tribe                                                                                                                  0.0183%
Tuolumne Band of Me-Wuk Indians of the Tuolumne Rancheria of California                                                                     0.0252%
Turtle Mountain Band of Chippewa Indians of North Dakota                                                                                    0.4382%
Tuscarora Nation                                                                                                                            0.0127%
Twenty-Nine Palms Band of Mission Indians of California                                                                                     0.0023%
United Auburn Indian Community of the Auburn Rancheria of California                                                                        0.3284%
United Keetoowah Band of Cherokee Indians in Oklahoma                                                                                       0.1820%
Upper Mattaponi Tribe                                                                                                                       0.0194%
Upper Sioux Community, Minnesota                                                                                                            0.0055%
Upper Skagit Indian Tribe                                                                                                                   0.0250%
Ute Indian Tribe of the Uintah & Ouray Reservation, Utah                                                                                    0.3345%
Ute Mountain Ute Tribe                                                                                                                      0.1348%
Utu Utu Gwaitu Paiute Tribe of the Benton Paiute Reservation, California                                                                    0.0030%

Capitan Grande Band of Diegueno Mission Indians of California (Barona Group of Capitan Grande Band of Mission Indians of the Barona
                                                                                                                                            0.0639%
Walker River Paiute Tribe, Nevada                                                                                                           0.0922%
Wampanoag Tribe of Gay Head (Aquinnah)                                                                                                      0.0216%
Washoe Tribe of Nevada & California                                                                                                         0.2416%



Allocation of Settlement Among Tribes                                                                                                     p. 7
     19-23649-rdd                   Doc 3121               Filed 07/08/21 Entered 07/08/21 00:40:22                   Main Document
                                                                    Pg 307 of 1021

                                                                                                                               Division of Funds
FederallyRecognizedTribeName
                                                                                                                                (Allocation %)
White Earth Band of the Minnesota Chippewa Tribe, Minnesota                                                                           0.3129%
White Mountain Apache Tribe of the Fort Apache Reservation, Arizona                                                                   1.2832%
Wichita and Affiliated Tribes, Oklahoma                                                                                               0.1054%
Wilton Rancheria, California                                                                                                          0.0764%
Winnebago Tribe of Nebraska                                                                                                           0.1438%
Winnemucca Indian Colony of Nevada                                                                                                    0.0121%
Wiyot Tribe, California                                                                                                               0.0513%
Wyandotte Nation                                                                                                                      0.0858%
Yankton Sioux Tribe of South Dakota                                                                                                   0.1301%
Yavapai-Apache Nation of the Camp Verde Indian Reservation, Arizona                                                                   0.1642%
Yavapai-Prescott Indian Tribe                                                                                                         0.0463%
Yerington Paiute Tribe of the Yerington Colony & Campbell Ranch, Nevada                                                               0.0546%
Yocha Dehe Wintun Nation, California                                                                                                  0.0091%
Yomba Shoshone Tribe of the Yomba Reservation, Nevada                                                                                 0.0162%
Ysleta del Sur Pueblo                                                                                                                 0.0531%
Yurok Tribe of the Yurok Reservation, California                                                                                      0.4941%
Zuni Tribe of the Zuni Reservation, New Mexico                                                                                        0.4432%

* 50% of the allocation to this entity shall be made available to federally recognized tribes served by the entity.




Allocation of Settlement Among Tribes                                                                                              p. 8
19-23649-rdd     Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                         Pg 308 of 1021



                                           Schedule D
                                   Tribal Abatement Strategies

The following is a non-exhaustive, illustrative list of culturally appropriate activities, practices,
teachings or ceremonies that may, in the judgment of the Tribes, be aimed at or supportive of
remediation and abatement of the opioid crisis within a tribal community.

Each of the 574 federally recognized Tribes in the United States has its own cultures, histories
and traditions. Each Tribe is best suited to determine the most effective abatement strategies for
the specific community it serves. The following list provides select examples of tribal abatement
strategies and is not intended to limit the remediation and abatement activities for which any
Tribe or tribal organization may utilize its share of Abatement Funds.

1.     Traditional Activities Associated with Cultural Identity and Healing

Tribal cultural activities can help address historical and intergenerational trauma and feelings of
cultural loss that may be underlying root causes and/or contributing factors to addiction. These
can include, for example:

       •       Utilization of traditional healers and spiritual and traditional approaches to
               healing;
       •       Sweat lodges, sacred pipe ceremonies, smudging and other ceremonies;
       •       Talking circles;
       •       Cultural activities such as basket weaving, pottery making, drum making, canoe
               building, etc., depending on the Tribe;
       •       Cultural and linguistic immersion programs.

These traditional activities may be combined with other treatment or included in integrated
treatment models, as discussed below.

       Example: Drum-Assisted Recovery Therapy for Native Americans (DARTNA) is
       supported by research. Drums are a sacred instrument in many American Indian and
       Alaska Native cultures and are often associated with ceremonies and healing. In addition
       to providing a sense of cultural connection, drumming may have physical and
       psychological effects that make it a promising focus for treatment.

       Example: Some Tribes have utilized seasonal cultural immersion camps in lieu of or in
       combination with residential treatment for substance use disorder. Participants practice
       traditional lifeways, including hunting, fishing, living in traditional dwellings and cultural
       and/or spiritual practices during the course of treatment.

2.     Culturally Competent Integrated Treatment Models

       Example: The Swinomish Tribe designed and developed a unique treatment program
       called Didgʷálič that integrates evidence-based chemical dependency treatment with
       holistic, culturally competent care to successfully deal with the effects of opioid use
       disorder (OUD). Didgʷálič provides a full array of medical and social services, utilizing a
                                                 19
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 309 of 1021

       model of care that centers on and incorporates the Tribe’s culture and values. The Tribal
       government and individual Tribal members provide cultural leadership and advice on the
       use of Native language and practices in the program.

       Example: The Tulalip Tribe operates the Healing Lodge, a culturally sensitive transitional
       home facility for tribal members who are seeking to recover from addiction. In addition
       to a clean and sober living environment, the facility provides transportation to and from
       Chemical Dependency/ Mental Wellness groups and individual counseling sessions,
       sober support groups and cultural activities such as sweats, powwow and family nights.
       The program also connects residents with educational activities such as life skills
       trainings, budgeting, post generational trauma and Red Road to Wellbriety, a recovery
       and wellness program similar in some ways to the 12 Steps of AA but designed
       especially for Native American and following the teachings of the Medicine Wheel.

3.     Culturally Grounded Community Prevention

Culturally competent prevention programs, tailored to each tribal community, can play an
important role in stopping and reversing the spread of the opioid epidemic.

       Example: The Healing of the Canoe is a collaborative project between the Suquamish
       Tribe, the Port Gamble S’Klallam Tribe and the University of Washington Alcohol and
       Drug Abuse Institute (ADAI). It has led to the development and dissemination of the
       Culturally Grounded Life Skills for Youth curriculum, an evidence-based, strengths-
       based life skills curriculum for Native youth that uses elements of a Tribe’s culture to
       help prevent substance abuse and connect its youth to their tribal community and culture.
       It teaches Native youth the skills they need to navigate their life’s journey without being
       pulled off course by alcohol or drugs, using tribal values, traditions and culture both as a
       compass to guide them and an anchor to ground them. By reversing the historical trauma
       of forced assimilation, this approach attacks the root cause of so much substance abuse
       among tribal youth.

       Example: The Association of Village Council Presidents has responded to the opioid
       crisis through the Healthy Families Program, which promotes and supports whole health
       through the sharing, teaching, and practice of traditional values through Elluarluteng
       Illakutellriit - a framework illustrating the Yup’ik life cycle of traditional practices,
       values and beliefs from Yup’ik Elders. This framework functions alongside western and
       medical practices to help individuals overcome their addictions permanently.

4.     Peacekeeping and Wellness Courts

Many Tribes have had success treating opioid offenders using traditional healing practices and
alternative institutions, sometimes called wellness courts or peacekeeping courts.

       Example: The Yurok Tribal Court, in coordination with the California State courts in
       Humboldt and Del Norte Counties, operates its Family Wellness Courts (FWC) for
       Yurok families suffering from opioid abuse problems. The FWC seeks to develop judicial
       practices that are consistent with Yurok tribal values and needs, combining the resources


                                               20
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 310 of 1021

       and expertise of both systems. It focuses on reintegrating tribal members into the culture
       and life of the Yurok community and helping them establish a drug-free lifestyle.

5.     Community Workforce Development and Training

Cultural competency training as well as community workforce development can be a critical tool
for addressing gaps in services, especially in rural and remote tribal communities, where it can
be extremely difficult to recruit and retain qualified health care professionals.

       Example: In Alaska, the Community Health Aide Program (CHAP) has increased access
       to medical treatment to more than 170 rural Alaskan villages utilizing a workforce
       development model geared toward Native people. Under CHAP, individuals selected by
       their communities are provided with training as community health aides and practitioners
       to work in rural villages under the supervision of, and in collaboration with, higher level
       medical professionals, often aided by telemedicine technology. As part of CHAP,
       behavioral health aides (BHAs) are trained as counselors, educators and advocates to help
       address mental health and addiction issues.

       Example: Part of the Swinomish Tribe’s Didgʷálič treatment model, discussed above, is
       training for Tribal members with a goal of building a new generation of clinically trained
       and culturally competent Native counselors and providers, Yup’ik Elders. This
       framework functions alongside western and medical practices to help individuals
       overcome their addictions permanently.




                                               21
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 311 of 1021



                                            Schedule E
                                     Tribal Allocation Matrix

        The Tribal Nation’s allocation matrix is built around six data points: MMEs (morphine
milligram equivalents) imputed to each Tribe; drug and prescription opioid overdose rates
imputed to each Tribe; Indian Health Service (IHS) user population for each Tribe; citizenship
population for each Tribe; relative poverty rates imputed to each Tribe; and relative cost of living
imputed to each Tribe. Data are “imputed” to a Tribe by estimation based on population when
the data is only available on a county or statewide basis. In the case of MMEs and drug overdose
rates, the imputation of the data to a tribal population is multiplied by a “disproportionate
impact” adjustment reflecting the higher incidence of opioid use disorder and prescription opioid
overdose deaths in tribal communities.

        Two computations are undertaken for all Tribes, and then combined together. 85% of a
Tribe’s matrix share is calculated by considering its imputed MME rate (50%), overdose rates
(40%), and poverty rate (10%) as applied to its IHS user population. 15% of a Tribe’s matrix
share is calculated by considering the same three elements, similarly weighted, as applied to the
Tribe’s citizenship data. Once these two matrix results are combined, the resulting share is
further adjusted by each Tribe’s relative cost of living. COLA adjustments are done on a regional
basis and are weighted at 10%, resulting in modest adjustments ranging from 1.3% down to
2.4% up.

        The matrix allocates a single amount to all Alaska Tribes and inter-tribal organizations.
Alaska Tribes and tribal organization are currently engaged in a process for suballocating the
Alaska share of the matrix among the Alaska Tribes and tribal organizations. When this work is
complete, the suballocations will replace the “Alaska” allocation in the matrix.
        Data for Alaska Tribes was initially computed on a statewide basis, and the resulting
matrix share for Alaska was then subdivided among Alaska Tribes and tribal organizations
participating in the Alaska Tribal Health Compact (employing the same methodology historically
used to allocate certain other tribal health care funds across Alaska tribal health care providers).

         The matrix allocates individual amounts to each California Tribe, although four
intertribal health care providers in California have also separately filed litigation. Each such
intertribal provider is currently engagedwill engage in discussions with its respective Tribes.
When those discussions are complete, allocationsmember tribes and agree on an amount that the
member tribes will allocate from their funds to the intertribal organizations may be added to the
matrix with offsetting reductions to the shares currently assigned to their member
Tribesprovider.

        AllTribal citizenship data used in the matrix are fixed except for tribal citizenship data
and certain instances where the IHS user population number is imputed for certain tribes based
on tribal citizenship data. For instance, some IHS service units contain multiple tribes. Unless
the IHS or Tribes have itemized user counts by Tribe in these cases, the IHS service unit count
was prorated among service unit Tribes in proportion to Tribal citizenship counts. Tribal
citizenship data is subject to further verification and will be adjusted in the matrix, as necessary,
once thewas subject to a tribal verification process is completed. (This does not apply to
total(except for Alaska, where data, which is was drawn from the U.S. Census.)). In instances
                                                22
19-23649-rdd    Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                      Pg 312 of 1021

where IHS user population data for multiple Tribes was not allocated by IHS to individual
Tribes, user populations were prorated across the Tribes within an IHS service unit based on the
Tribes’ relative tribal citizenship.




                                              23
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 313 of 1021



                                   EXHIBIT K

                                   Master TDP
19-23649-rdd          Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                     Main Document
                                               Pg 314 of 1021



                                MASTER DISBURSEMENT TRUST
                           MASTER TRUST DISTRIBUTION PROCEDURES

SECTION 1. APPLICABILITY.

Pursuant to the Fifth Amended Joint Chapter 11 Plan of Reorganization of Purdue Pharma L.P.
and its Affiliated Debtors (the “Plan”),1 all Channeled Claims shall be channeled to and liability
therefor shall be assumed by the Master Disbursement Trust as of the Effective Date, and each
Channeled Claim shall be resolved solely in accordance with the terms, provisions and
procedures of these distribution procedures (this “Master TDP”). Holders of Channeled Claims
are enjoined from pursuing such Channeled Claims in accordance with Section 10.8 of the Plan
other than as expressly permitted pursuant to this Master TDP.

SECTION 2. PROCEDURES GENERALLY.

This Master TDP provides procedures pursuant to which (a) each Channeled Claim shall
automatically be further channeled to and assumed exclusively by a Creditor Trust in accordance
with Sections 3 through 9 of this Master TDP or shall otherwise be Disallowed and released in
full pursuant to Section 12 of this Master TDP and (b) in consideration for the assumption by the
Creditor Trusts of Channeled Claims as set forth herein, the Master Disbursement Trust shall
(i) issue the MDT Private Claims and make the Initial Private Creditor Trust Distributions to the
Private Creditor Trusts, and (ii) issue the MDT Interests, make the Initial Public Creditor Trust
Distributions and distribute the TopCo Interests to the National Opioid Abatement Trust
(“NOAT”) and the Tribal Abatement Fund Trust (“TAFT”). No Channeled Claim shall be
channeled to any Creditor Trust except as provided in this Master TDP. Unless Disallowed and
released pursuant to this Master TDP, Channeled Claims shall be administered, liquidated and
discharged pursuant to, and to the extent provided in, the Creditor Trust Documents for the
Creditor Trust to which such Channeled Claims are channeled in accordance with this Master
TDP. Distributions from the Creditor Trusts in accordance with the Creditor Trust TDPs shall be
the sole source of recovery, if any, in respect of Channeled Claims, and Holders of such
Channeled Claims shall have no other or further recourse to any Protected Party, including from
the Master Disbursement Trust.

SECTION 3. NON-FEDERAL DOMESTIC GOVERNMENTAL CHANNELED CLAIMS.

3.1        Non-Federal Domestic Governmental Channeled Claims Defined.

           A Non-Federal Domestic Governmental Channeled Claim is (a) any Claim against any
           Debtor that is held by a Domestic Governmental Entity other than the United States or a
           Tribe (including any Claim based on the subrogation rights of the Holder thereof that is
           not an Other Subordinated Claim), and that is not a Priority Tax Claim, or (b) any


1
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan.
19-23649-rdd   Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                      Pg 315 of 1021



      Released Claim or Shareholder Released Claim that is held by a Domestic Governmental
      Entity other than the United States or a Tribe.

3.2   Channeling of Non-Federal Domestic Governmental Channeled Claims to NOAT.

      On the Effective Date, all Non-Federal Domestic Governmental Channeled Claims shall
      be further channeled to and exclusively assumed by NOAT. Non-Federal Domestic
      Governmental Channeled Claims shall be administered, liquidated and discharged solely
      pursuant to the NOAT Documents, and satisfied solely from funds held by NOAT as and
      to the extent provided in the NOAT TDP.

3.3   Effective Date Distributions to NOAT.

      On the Effective Date or as soon thereafter as reasonably practicable, as consideration for
      NOAT’s assumption of the Non-Federal Domestic Governmental Channeled Claims and
      in accordance with the Plan, the Master Disbursement Trust will (a) make the Initial
      NOAT Distribution to NOAT, (b) distribute the TopCo NOAT Interest to NOAT and
      (c) issue the MDT NOAT Interest to NOAT.

SECTION 4. TRIBE CHANNELED CLAIMS.

4.1   Tribe Channeled Claims Defined.

      A Tribe Channeled Claim is (a) any Claim against any Debtor that is held by a Tribe
      (including any Claim based on the subrogation rights of a Tribe that is not an Other
      Subordinated Claim), and that is not a Priority Tax Claim, or (b) any Released Claim or
      Shareholder Released Claim that is held by a Tribe. Claims of Tribes against Holders of
      PI Claims or Distributions payable to Holders of PI Claims, to the extent such claims
      exist, are not claims against any Debtor and therefore are not included in the definition of
      “Tribe Claims.”

4.2   Channeling of Tribe Channeled Claims to TAFT.

      On the Effective Date, all Tribe Channeled Claims shall be further channeled to and
      assumed exclusively by TAFT. Tribe Channeled Claims shall be administered, liquidated
      and discharged solely pursuant to the Tribe Trust Documents, and satisfied solely from
      funds held by the Tribe Trust as and to the extent provided in the Tribe TDP.

4.3   Effective Date Distributions to TAFT.

      On the Effective Date or as soon thereafter as reasonably practicable, as consideration for
      TAFT’s assumption of the Tribe Channeled Claims and in accordance with the Plan, the
      Master Disbursement Trust will (a) make the Initial Tribe Trust Distribution to TAFT,
      (b) distribute the TopCo Tribe Interests to TAFT; provided that TAFT shall immediately
      distribute such TopCo Tribe Interest to the TAFT beneficiaries, which shall immediately
      thereafter contribute such TopCo Tribe Interest to Tribe Opioid Abatement Fund, LLC
      (“Tribe Opioid LLC”) in exchange for interests in Tribe Opioid LLC and (c) issue the
      MDT Tribe Interest to TAFT.


                                               2
19-23649-rdd   Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                      Pg 316 of 1021



SECTION 5. HOSPITAL CHANNELED CLAIMS.

5.1   Hospital Channeled Claims Defined.

      A Hospital Channeled Claim is (a) any Claim against any Debtor that is held by a
      provider of healthcare treatment services or any social services, in its capacity as such,
      that is not a Domestic Governmental Entity, including, based on the Debtors’ initial
      review, the Claims set forth in the 1,030 Proofs of Claims filed by hospitals and the 150
      Proofs of Claims filed by other treatment providers, or (b) any Released Claim or
      Shareholder Released Claim held by a provider of healthcare treatment services or any
      social services, in its capacity as such, that is not a Domestic Governmental Entity.

5.2   Channeling of Hospital Channeled Claims to the Hospital Trust.

      On the Effective Date, all Hospital Channeled Claims shall be further channeled to and
      assumed exclusively by the Hospital Trust. Hospital Channeled Claims shall be
      administered, liquidated and discharged solely pursuant to the Hospital Trust Documents,
      and satisfied solely from funds held by the Hospital Trust as and to the extent provided in
      the Hospital TDP.

5.3   Effective Date Distributions to the Hospital Trust.

      On the Effective Date or as soon thereafter as reasonably practicable, as consideration for
      the Hospital Trust’s assumption of the Hospital Channeled Claims and in accordance
      with the Plan, the Master Disbursement Trust will (a) make the Initial Hospital Trust
      Distribution to the Hospital Trust and (b) issue the MDT Hospital Claim to the Hospital
      Trust.

SECTION 6. THIRD-PARTY PAYOR CHANNELED CLAIMS.

6.1   Third-Party Payor Channeled Claims Defined.

      A Third-Party Payor Channeled Claim is (a) any Claim against any Debtor that is held by
      a Third-Party Payor (including any Claim based on the subrogation rights of the Holder
      thereof that is not an Other Subordinated Claim) that is not a Domestic Governmental
      Entity, or (b) any Released Claim or Shareholder Released Claim that is held by a Third-
      Party Payor that is not a Domestic Governmental Entity. Third-Party Payor Channeled
      Claims including Claims in respect of self-funded government plans that were and are
      asserted through private Third-Party Payors, but do not include claims of Third-Party
      Payors against Holders of PI Channeled Claims or Distributions payable to Holders of PI
      Channeled Claims.

6.2   Channeling of Third-Party Payor Channeled Claims to the TPP Trust.

      On the Effective Date, all Third-Party Payor Channeled Claims shall be further channeled
      to and assumed exclusively by the TPP Trust. Third-Party Payor Channeled Claims shall
      be administered, liquidated and discharged solely pursuant to the TPP Trust Documents,



                                               3
19-23649-rdd   Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                     Pg 317 of 1021



      and satisfied solely from funds held by the TPP Trust as and to the extent provided in the
      TPP TDP.

6.3   Effective Date Distribution to the TPP Trust.

      On the Effective Date or as soon thereafter as reasonably practicable, as consideration for
      the TPP Trust’s assumption of the Third-Party Payor Channeled Claims and in
      accordance with the Plan, the Master Disbursement Trust will (a) make the Initial TPP
      Trust Distribution to the TPP Trust and (b) issue the MDT TPP Claim to the TPP Trust.

SECTION 7. NAS MONITORING CHANNELED CLAIMS.

7.1   NAS Monitoring Channeled Claims Defined.

      An NAS Monitoring Channeled Claim is (a) any Claim against any Debtor that is held on
      account of an NAS Child and relates to medical monitoring support, educational support,
      vocational support, familial support or similar related relief, and is not for an alleged
      personal injury suffered by an NAS Child, or (b) any Released Claim or Shareholder
      Released Claim that is held on account of an NAS Child and that relates to medical
      monitoring support, educational support, vocational support, familial support or similar
      related relief, and is not for an alleged personal injury suffered by an NAS Child.

7.2   Channeling of NAS Monitoring Claims to the NAS Monitoring Trust.

      On the Effective Date, all NAS Monitoring Channeled Claims shall be further channeled
      to and assumed exclusively by the NAS Monitoring Trust. NAS Monitoring Channeled
      Claims shall be administered, liquidated and discharged solely pursuant to the NAS
      Monitoring Trust Documents, and satisfied solely from funds held by the NAS
      Monitoring Trust as and to the extent provided in the NAS Monitoring TDP.

7.3   Effective Date Distribution to the NAS Monitoring Trust.

      On the Effective Date or as soon thereafter as reasonably practicable, as consideration for
      the NAS Monitoring Trust’s assumption of the NAS Monitoring Channeled Claims and
      in accordance with the Plan, the Master Disbursement Trust will (a) make the Initial NAS
      Monitoring Trust Distribution to the NAS Monitoring Trust and (b) issue the MDT NAS
      Monitoring Claim to the NAS Monitoring Trust.

SECTION 8. PI CHANNELED CLAIMS.

8.1   NAS PI Channeled Claims Defined.

      An NAS PI Channeled Claim is (a) any Claim against any Debtor that is for alleged
      opioid-related personal injury to an NAS Child or similar opioid-related claim or Cause
      of Action against any Debtor asserted by or on behalf of an NAS Child, in each case, that
      arose prior to the Petition Date, and that is not a Third-Party Payor Claim, an NAS
      Monitoring Claim or a Hospital Claim, or held by a Domestic Governmental Entity, or
      (b) any Released Claim or Shareholder Released Claim that is for alleged opioid-related


                                               4
19-23649-rdd   Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                      Pg 318 of 1021



      personal injury to an NAS Child or that is a similar opioid-related claim or Cause of
      Action asserted by or on behalf of an NAS Child, in each case, that arose prior to the
      Petition Date, and that is not a Third-Party Payor Channeled Claim, an NAS Monitoring
      Channeled Claim or a Hospital Channeled Claim, or held by a Domestic Governmental
      Entity.

8.2   Channeling of NAS PI Channeled Claims to the PI Trust.

      On the Effective Date, all NAS PI Channeled Claims shall be further channeled to and
      assumed exclusively by the PI Trust. NAS PI Channeled Claims shall be administered,
      liquidated and discharged solely pursuant to the PI Trust Documents, and satisfied solely
      from the PI Trust NAS Fund held by the PI Trust as and to the extent provided in the
      NAS PI TDP.

8.3   Non-NAS PI Channeled Claims Defined.

      A Non-NAS PI Channeled Claim is (a) any Claim against any Debtor that is for alleged
      opioid-related personal injury or other similar opioid-related claim or Cause of Action
      against any Debtor, in each case, that arose prior to the Petition Date, and that is not an
      NAS PI Claim, a Third-Party Payor Claim, an NAS Monitoring Claim or a Hospital
      Claim, or held by a Domestic Governmental Entity, or (b) any Released Claim or
      Shareholder Released Claim that is for alleged opioid-related personal injury or that is a
      similar opioid-related claim or Cause of Action, in each case, that arose prior to the
      Petition Date, and that is not an NAS PI Channeled Claim, a Third-Party Payor
      Channeled Claim, an NAS Monitoring Channeled Claim or a Hospital Channeled Claim,
      or held by a Domestic Governmental Entity.

8.4   Channeling of Non-NAS PI Channeled Claims to the PI Trust.

      On the Effective Date, all Non-NAS PI Channeled Claims shall be further channeled to
      and assumed exclusively by the PI Trust. Non-NAS PI Channeled Claims shall be
      administered, liquidated and discharged solely pursuant to the PI Trust Documents, and
      satisfied solely from the PI Trust Non-NAS Fund held by the PI Trust as and to the extent
      provided in the Non-NAS PI TDP.

8.5   Effective Date Distribution to the PI Trust.

      On the Effective Date or as soon thereafter as reasonably practicable, as consideration for
      the PI Trust’s assumption of the PI Channeled Claims and in accordance with the Plan,
      the Master Disbursement Trust will (a) make the Initial PI Trust Distribution to the PI
      Trust and (b) issue the MDT PI Claim to the PI Trust.

SECTION 9. FUTURE PI CHANNELED CLAIMS.

9.1   Future PI Channeled Claims Defined.

      A Future PI Channeled Claim is any Released Claim or any Shareholder Released Claim
      that is for alleged opioid-related personal injury or that is a similar opioid-related claim or


                                                5
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 319 of 1021



       Cause of Action, and that is not (a) a PI Channeled Claim, a Third-Party Payor
       Channeled Claim, an NAS Monitoring Channeled Claim or a Hospital Channeled Claim,
       (b) held by a Domestic Governmental Entity or (c) a Released Claim against any Debtor
       or its Estate, NewCo or any successor owner of NewCo’s opioid business, in each case,
       that arises from or relates to the use of an opioid that is manufactured by or placed in the
       stream of commerce by NewCo or any successor owner of NewCo’s opioid business.

9.2    Channeling of Future PI Channeled Claims to the PI Futures Trust.

       On the Effective Date, all Future PI Channeled Claims shall be further channeled to and
       assumed exclusively by the PI Futures Trust. Future PI Channeled Claims shall be
       administered, liquidated and discharged solely pursuant to the PI Futures Trust
       Documents, and satisfied solely from funds held by the PI Futures Trust as and to the
       extent provided in the PI Futures TDP. For the avoidance of doubt, no Future PI
       Channeled Claim shall be channeled to, attach to, be payable or otherwise compensable
       from, be eligible to receive a Distribution from, or have any recourse to, the PI Trust or
       the assets of the PI Trust, including, but not limited to, the Initial PI Trust Distribution,
       the MDT PI Claim, any MDT Bermuda-Form Insurance Proceeds, the Creditor Trust
       Operating Reserve of the PI Trust or any entitlement to or products, proceeds or profits
       of, any of the foregoing, prior to the establishment of, during the existence of or
       following the dissolution of, the PI Future Trust or at any other time.

9.3    Effective Date Distribution to the PI Futures Trust.

       On the Effective Date or as soon thereafter as reasonably practicable, as consideration for
       the PI Futures Trust’s assumption of the Future PI Channeled Claims and in accordance
       with the Plan, the Master Disbursement Trust will make the PI Futures Trust Distribution
       to the PI Futures Trust.

SECTION 10. DEFENSES.

Pursuant to the Plan, the Master Disbursement Trust shall have all defenses, cross-claims, offsets
and recoupments regarding the Channeled Claims that the Debtors, the Released Parties and the
Shareholder Released Parties, as applicable, have, or would have had, under applicable law;
provided that, upon the channeling to and assumption by any Creditor Trust of any Channeled
Claim, all defenses, cross-claims, offsets and recoupments regarding such Channeled Claim shall
vest in such Creditor Trust; provided, further, that no defenses, cross-claims, offsets or
recoupments regarding any Channeled Claim may be asserted against any Protected Party.

SECTION 11. DISALLOWANCE AND RELEASE.

Any Channeled Claim that does not satisfy the requirements under this Master TDP to be
channeled to a Creditor Trust is and shall be, without any further action by the MDT Trustees,
Disallowed and released in full and the Holder thereof shall have no recourse to, or right of
recovery from, the Master Disbursement Trust, any Creditor Trust or any other Protected Party.




                                                6
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                       Pg 320 of 1021



SECTION 12. DETERMINATION BY THE BANKRUPTCY COURT.

In accordance with Section 6.21 of the Plan, the Bankruptcy Court shall have exclusive
jurisdiction to determine whether a Channeled Claim asserted before or after the Effective Date
satisfies the requirements under this Master TDP to be channeled to a Creditor Trust, or is
instead released in accordance with this Master TDP. Also pursuant to Section 6.21 of the Plan,
only the following parties shall have standing to participate in any such determination before the
Bankruptcy Court after the Effective Date: the MDT Trustees, the Creditor Trustees, NewCo, the
Person seeking to assert such Channeled Claim, and any Person against which such Channeled
Claim is purportedly asserted.




                                                7
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 321 of 1021



                                   EXHIBIT K-1

                               Redline of Master TDP
19-23649-rdd      Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                  Main Document
                                          Pg 322 of 1021



                           MASTER DISBURSEMENT TRUST
                      MASTER TRUST DISTRIBUTION PROCEDURES

SECTIONAPPLICABILITY.
       1.

Pursuant to the FourthFifth Amended Joint Chapter 11 Plan of Reorganization of Purdue
Pharma L.P. and its Affiliated Debtors (the “Plan”),1 all Channeled Claims shall be channeled to
and liability therefor shall be assumed by the Master Disbursement Trust as of the Effective Date,
and each Channeled Claim shall be resolved solely in accordance with the terms, provisions and
procedures of these distribution procedures (this “Master TDP”). Holders of Channeled Claims are
enjoined from pursuing such Channeled Claims in accordance with Section 10.8 of the Plan other
than as expressly permitted pursuant to this Master TDP.

SECTIONPROCEDURES
        2.        GENERALLY.

This Master TDP provides procedures forpursuant to which (a) each Channeled Claims toClaim
shall automatically be further channeled to and assumed exclusively by the respective Creditor
Trustsa Creditor Trust in accordance with Sections 3 through 9 of this Master TDP or shall
otherwise be Disallowed and released in full pursuant to Section 12 of this Master TDP and (b) in
consideration for the assumption by the Creditor Trusts of Channeled Claims as set forth herein, the
Master Disbursement Trust shall (i) issue the MDT Private Claims and make the Initial Private
Creditor Trust Distributions to the Private Creditor Trusts, and (ii) issue the MDT Interests, make
the Initial Public Creditor Trust Distributions and distribute the TopCo Interests to the National
Opioid Abatement Trust (“NOAT”) and the Tribal Abatement Fund Trust (“TAFT”). No
Channeled Claim shall be channeled to any Creditor Trust except as provided in this Master TDP.
Unless Disallowed and released pursuant to this Master TDP, Channeled Claims shall be
administered, liquidated and discharged pursuant to, and to the extent provided in, the Creditor Trust
Documents for the Creditor Trust to which such Channeled Claims are channeled in accordance
with this Master TDP. Distributions from the Creditor Trusts in accordance with the Creditor Trust
TDPs shall be the sole source of recovery, if any, in respect of Channeled Claims, and Holders of
such Channeled Claims shall have no other or further recourse to theany Protected PartiesParty,
including from the Master Disbursement Trust.




1 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in
the Plan.
19-23649-rdd   Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                      Pg 323 of 1021



SECTIONNON-FEDERAL
       3.          DOMESTIC GOVERNMENTAL CHANNELED CLAIMS.

3.1   Non-Federal Domestic Governmental Channeled Claims Defined.

      A Non-Federal Domestic Governmental Channeled Claim is (Aa) any Claim against any
      Debtor that is held by a Domestic Governmental Entity other than the United States or a
      Tribe (including any Claim based on the subrogation rights of the Holder thereof that is not
      an Other Subordinated Claim), and that is not a Priority Tax Claim, or (Bb) any Released
      Claim or Shareholder Released Claim that is held by a Domestic Governmental Entity other
      than the United States or a Tribe.

3.2   Channeling to National Opioid Abatement Fund (“of Non-Federal Domestic Governmental
Channeled Claims to NOAT”).

      AllOn the Effective Date, all Non-Federal Domestic Governmental Channeled Claims shall
      be further channeled to and exclusively assumed by NOAT. Non-Federal Domestic
      Governmental Channeled Claims shall be administered, liquidated and discharged solely
      pursuant to the NOAT Documents, and satisfied solely from funds held by NOAT as and to
      the extent provided in the NOAT TDP.

3.3   Effective Date Distributions to NOAT.

      On the Effective Date or as soon thereafter as reasonably practicable, as consideration for
      NOAT’s assumption of the Non-Federal Domestic Governmental Channeled Claims and in
      accordance with the Plan, the Master Disbursement Trust will (a) make the Initial NOAT
      Distribution to NOAT, (b) distribute the TopCo NOAT Interest to NOAT and (c) issue the
      MDT NOAT Interest to NOAT.

SECTIONTRIBE
        4.   CHANNELED CLAIMS.

4.1   Tribe Channeled Claims Defined.

      A Tribe Channeled Claim is (Aa) any Claim against any Debtor that is held by a Tribe
      (including any Claim based on the subrogation rights of a Tribe that is not an Other
      Subordinated Claim), and that is not a Priority Tax Claim, or (Bb) any Released Claim or
      Shareholder Released Claim that is held by a Tribe. Claims of Tribes against Holders of PI
      Claims or Distributions payable to Holders of PI Claims, to the extent such claims exist, are
      not claims against any Debtor and therefore are not included in the definition of “Tribe
      Claims.”

4.2   Channeling to Tribal Abatement Fund Trust (“of Tribe Channeled Claims to TAFT”).

      AllOn the Effective Date, all Tribe Channeled Claims shall be further channeled to and
      assumed exclusively by TAFT. Tribe Channeled Claims shall be administered, liquidated and
      discharged solely pursuant to the Tribe Trust Documents, and satisfied solely from funds
      held by the Tribe Trust as and to the extent provided in the Tribe TDP.




                                                2
19-23649-rdd   Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                      Pg 324 of 1021



4.3   Effective Date Distributions to TAFT.

      On the Effective Date or as soon thereafter as reasonably practicable, as consideration for
      TAFT’s assumption of the Tribe Channeled Claims and in accordance with the Plan, the
      Master Disbursement Trust will (a) make the Initial Tribe Trust Distribution to TAFT,
      (b) distribute the TopCo Tribe Interests to TAFT; provided that TAFT shall immediately
      distribute such TopCo Tribe Interest to the TAFT beneficiaries, which shall immediately
      thereafter contribute such TopCo Tribe Interest to Tribe Opioid Abatement Fund, LLC
      (“Tribe Opioid LLC”) in exchange for interests in Tribe Opioid LLC and (c) issue the MDT
      Tribe Interest to TAFT.

SECTIONHOSPITAL
       5.       CHANNELED CLAIMS.

5.1   Hospital Channeled Claims Defined.

      A Hospital Channeled Claim is (Aa) any Claim against any Debtor that is held by a provider
      of healthcare treatment services or any social services, in its capacity as such, that is not a
      Domestic Governmental Entity, including, based on the Debtors’ initial review, the Claims
      set forth in the 1,030 Proofs of Claims filed by hospitals and the 150 Proofs of Claims filed
      by other treatment providers, or (B)b) any Released Claim or Shareholder Released Claim
      held by a provider of healthcare treatment services or any social services, in its capacity as
      such, that is not a Domestic Governmental Entity.

5.2   Channeling of Hospital Channeled Claims to the Hospital Trust.

      AllOn the Effective Date, all Hospital Channeled Claims shall be further channeled to and
      assumed exclusively by the Hospital Trust. Hospital Channeled Claims shall be
      administered, liquidated and discharged solely pursuant to the Hospital Trust Documents,
      and satisfied solely from funds held by the Hospital Trust as and to the extent provided in
      the Hospital TDP.

5.3   Effective Date Distributions to the Hospital Trust.

      On the Effective Date or as soon thereafter as reasonably practicable, as consideration for
      the Hospital Trust’s assumption of the Hospital Channeled Claims and in accordance with
      the Plan, the Master Disbursement Trust will (a) make the Initial Hospital Trust Distribution
      to the Hospital Trust and (b) issue the MDT Hospital Claim to the Hospital Trust.

SECTIONTHIRD-PARTY
        6.         PAYOR CHANNELED CLAIMS.

6.1   Third-Party Payor Channeled Claims Defined.

      A Third-Party Payor Channeled Claim is (Aa) any Claim against any Debtor that is held by
      a Third-Party Payor (including any Claim based on the subrogation rights of the Holder
      thereof that is not an Other Subordinated Claim) that is not a Domestic Governmental
      Entity, or (B)b) any Released Claim or Shareholder Released Claim that is held by a
      Third-Party Payor that is not a Domestic Governmental Entity. Third-Party Payor
      Channeled Claims including Claims in respect of self-funded government plans that were



                                                 3
19-23649-rdd   Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                Main Document
                                       Pg 325 of 1021



      and are asserted through private Third-Party Payors, but do not include claims of
      Third-Party Payors against Holders of PI Channeled Claims or Distributions payable to
      Holders of PI Channeled Claims.

6.2   Channeling of Third-Party Payor Channeled Claims to the TPP Trust.

      AllOn the Effective Date, all Third-Party Payor Channeled Claims shall be further
      channeled to and assumed exclusively by the TPP Trust. Third-Party Payor Channeled
      Claims shall be administered, liquidated and discharged solely pursuant to the TPP Trust
      Documents, and satisfied solely from funds held by the TPP Trust as and to the extent
      provided in the TPP TDP.

6.3   Effective Date Distribution to the TPP Trust.

      On the Effective Date or as soon thereafter as reasonably practicable, as consideration for
      the TPP Trust’s assumption of the Third-Party Payor Channeled Claims and in accordance
      with the Plan, the Master Disbursement Trust will (a) make the Initial TPP Trust
      Distribution to the TPP Trust and (b) issue the MDT TPP Claim to the TPP Trust.

SECTIONNAS
       7. MONITORING CHANNELED CLAIMS.

7.1   NAS Monitoring Channeled Claims Defined.

      An NAS Monitoring Channeled Claim is (Aa) any Claim against any Debtor that is held on
      account of an NAS Child and relates to medical monitoring support, educational support,
      vocational support, familial support or similar related relief, and is not for an alleged personal
      injury suffered by an NAS Child, or (B)b) any Released Claim or Shareholder Released
      Claim that is held on account of an NAS Child and that relates to medical monitoring
      support, educational support, vocational support, familial support or similar related relief, and
      is not for an alleged personal injury suffered by an NAS Child.

7.2   Channeling of NAS Monitoring Claims to the NAS Monitoring Trust.

      AllOn the Effective Date, all NAS Monitoring Channeled Claims shall be further channeled
      to and assumed exclusively by the NAS Monitoring Trust. NAS Monitoring Channeled
      Claims shall be administered, liquidated and discharged solely pursuant to the NAS
      Monitoring Trust Documents, and satisfied solely from funds held by the NAS Monitoring
      Trust as and to the extent provided in the NAS Monitoring TDP.

7.3   Effective Date Distribution to the NAS Monitoring Trust.

      On the Effective Date or as soon thereafter as reasonably practicable, as consideration for
      the NAS Monitoring Trust’s assumption of the NAS Monitoring Channeled Claims and in
      accordance with the Plan, the Master Disbursement Trust will (a) make the Initial NAS
      Monitoring Trust Distribution to the NAS Monitoring Trust and (b) issue the MDT NAS
      Monitoring Claim to the NAS Monitoring Trust.




                                                  4
19-23649-rdd   Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                      Pg 326 of 1021



SECTIONNAS
       8. PI CHANNELED CLAIMS.

8.1   NAS PI Channeled Claims Defined.

      An NAS PI Channeled Claim is (Aa) any Claim against any Debtor that is for alleged
      opioid-related personal injury to an NAS Child or similar opioid-related claim or Cause of
      Action against any Debtor asserted by or on behalf of an NAS Child, in each case, that
      arose prior to the Petition Date, and that is not a Third-Party Payor Claim, an NAS
      Monitoring Claim, or a Hospital Claim, or a Claim held by a Domestic Governmental Entity,
      or (Bb) any Released Claim or Shareholder Released Claim that is for alleged opioid-related
      personal injury to an NAS Child or that is a similar opioid-related claim or Cause of Action
      asserted by or on behalf of an NAS Child, in each case, that arose prior to the Petition Date,
      and that is not a Third-Party Payor Channeled Claim, an NAS Monitoring Channeled Claim
      or a Hospital Channeled Claim, or held by a Domestic Governmental Entity.

8.2   Channeling of NAS PI Channeled Claims to the PI Trust NAS Fund.

      AllOn the Effective Date, all NAS PI Channeled Claims shall be further channeled to and
      assumed exclusively by the PI Trust. NAS PI Channeled Claims shall be administered,
      liquidated and discharged solely pursuant to the PI Trust Documents, and satisfied solely
      from the PI Trust NAS Fund held by the PI Trust as and to the extent provided in the NAS
      PI TDP.

SECTION 9. NON-NAS PI CHANNELED CLAIMS.

8.3   9.1 Non-NAS PI Channeled Claims Defined.

      A Non-NAS PI Channeled Claim is (Aa) any Claim against any Debtor that is for alleged
      opioid-related personal injury or other similar opioid-related claim or Cause of Action against
      any Debtor, in each case, that arose prior to the Petition Date, and that is not an NAS PI
      Claim, a Third-Party Payor Claim, an NAS Monitoring Claim, or a Hospital Claim, or a
      Claim held by a Domestic Governmental Entity, or (B)b) any Released Claim or
      Shareholder Released Claim that is for alleged opioid-related personal injury or that is a
      similar opioid-related claim or Cause of Action, in each case, that arose prior to the Petition
      Date, and that is not an NAS PI Channeled Claim, a Third-Party Payor Channeled Claim,
      an NAS Monitoring Channeled Claim or a Hospital Channeled Claim, or held by a Domestic
      Governmental Entity.

8.4   9.2 Channeling of Non-NAS PI Channeled Claims to the PI Trust Non-NAS Fund.

      AllOn the Effective Date, all Non-NAS PI Channeled Claims shall be further channeled to
      and assumed exclusively by the PI Trust. Non-NAS PI Channeled Claims shall be
      administered, liquidated and discharged solely pursuant to the PI Trust Documents, and
      satisfied solely from the PI Trust Non-NAS Fund held by the PI Trust as and to the extent
      provided in the Non-NAS PI TDP.




                                                5
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                       Pg 327 of 1021



8.5    Effective Date Distribution to the PI Trust.

       On the Effective Date or as soon thereafter as reasonably practicable, as consideration for
       the PI Trust’s assumption of the PI Channeled Claims and in accordance with the Plan, the
       Master Disbursement Trust will (a) make the Initial PI Trust Distribution to the PI Trust and
       (b) issue the MDT PI Claim to the PI Trust.

SECTIONFUTURE
        9.    PI CHANNELED CLAIMS.

9.1    Future PI Channeled Claims Defined.

       A Future PI Channeled Claim is any Released Claim or any Shareholder Released Claim
       that is for alleged opioid-related personal injury or that is a similar opioid-related claim or
       Cause of Action, and that is not (a) a PI Channeled Claim, a Third-Party Payor Channeled
       Claim, an NAS Monitoring Channeled Claim or a Hospital Channeled Claim, (b) held by a
       Domestic Governmental Entity or (c) a Released Claim against any Debtor or its Estate,
       NewCo or any successor owner of NewCo’s opioid business, in each case, that arises from
       or relates to the use of an opioid that is manufactured by or placed in the stream of
       commerce by NewCo or any successor owner of NewCo’s opioid business.

9.2    Channeling of Future PI Channeled Claims to the PI Futures Trust.

       On the Effective Date, all Future PI Channeled Claims shall be further channeled to and
       assumed exclusively by the PI Futures Trust. Future PI Channeled Claims shall be
       administered, liquidated and discharged solely pursuant to the PI Futures Trust Documents,
       and satisfied solely from funds held by the PI Futures Trust as and to the extent provided in
       the PI Futures TDP. For the avoidance of doubt, no Future PI Channeled Claim shall be
       channeled to, attach to, be payable or otherwise compensable from, be eligible to receive a
       Distribution from, or have any recourse to, the PI Trust or the assets of the PI Trust,
       including, but not limited to, the Initial PI Trust Distribution, the MDT PI Claim, any MDT
       Bermuda-Form Insurance Proceeds, the Creditor Trust Operating Reserve of the PI Trust
       or any entitlement to or products, proceeds or profits of, any of the foregoing, prior to the
       establishment of, during the existence of or following the dissolution of, the PI Future Trust
       or at any other time.

9.3    Effective Date Distribution to the PI Futures Trust.

       On the Effective Date or as soon thereafter as reasonably practicable, as consideration for
       the PI Futures Trust’s assumption of the Future PI Channeled Claims and in accordance
       with the Plan, the Master Disbursement Trust will make the PI Futures Trust Distribution to
       the PI Futures Trust.

SECTION 10.
        DEFENSES.

Pursuant to the Plan, the Master Disbursement Trust shall have all defenses, cross-claims, offsets
and recoupments regarding the Channeled Claims that the Debtors, the Released Parties and the
Shareholder Released Parties, as applicable, have, or would have had, under applicable law;
provided that, upon the channeling to and assumption by any Creditor Trust of any Channeled


                                                  6
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                       Pg 328 of 1021



Claim, all defenses, cross-claims, offsets and recoupments regarding such Channeled Claim shall
vest in such Creditor Trust; provided, further, that no defenses, cross-claims, offsets or
recoupments regarding any Channeled Claim may be asserted against any Protected Party.

SECTION 11.
        DISALLOWANCE AND RELEASE.

Any Channeled Claim that does not satisfy the requirements under this Master TDP to be
channeled to a Creditor Trust is and shall be, without any further action by the MDT Trustees,
Disallowed and released in accordance with the Planfull and the Holder thereof shall have no
recourse to, or right of recovery from, the Master Disbursement Trust, any Creditor Trust or any
other Protected Party.

        DETERMINATION BY MDT TRUSTEESTHE BANKRUPTCY COURT.
SECTION 12.

The MDT Trustees, in their sole discretion, shall determine by unanimous vote, whether any
Channeled ClaimIn accordance with Section 6.21 of the Plan, the Bankruptcy Court shall have
exclusive jurisdiction to determine whether a Channeled Claim asserted before or after the
Effective Date satisfies the requirements under this Master TDP to be channeled to a Creditor
Trust, or is instead released in accordance with this Master TDP. Also pursuant to Section 6.21 of
the Plan, only the following parties shall have standing to participate in any such determination
before the Bankruptcy Court after the Effective Date: the MDT Trustees, the Creditor Trustees,
NewCo, the Person seeking to assert such Channeled Claim, and any Person against which such
Channeled Claim is purportedly asserted.




                                                7
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 329 of 1021



                                   EXHIBIT O

                             Hospital Trust Agreement
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 330 of 1021




                          HOSPITAL TRUST AGREEMENT


                              DATED AS OF [], 2021
19-23649-rdd             Doc 3121            Filed 07/08/21 Entered 07/08/21 00:40:22                                      Main Document
                                                      Pg 331 of 1021




                                                     TABLE OF CONTENTS
                                                                                                                                            PAGE

                                                          SECTION I
                                                     AGREEMENT OF TRUST

1.1   Creation and Name ...................................................................................................................4
1.2   Purpose......................................................................................................................................4
1.3   Transfer of Assets .....................................................................................................................6
1.4   Acceptance of Assets and Assumption of Liabilities ...............................................................7
1.5   Channeling Injunction ...............................................................................................................9

                                                 SECTION II
                                      POWERS AND TRUST ADMINISTRATION

2.1 Powers .......................................................................................................................................9
2.2 General Administration ...........................................................................................................13
2.3 Claims Administration ............................................................................................................19

                                               SECTION III
                                  ACCOUNTS, INVESTMENTS AND PAYMENTS

3.1 Accounts .................................................................................................................................19
3.2 Investments .............................................................................................................................20
3.3 Source of Payments.................................................................................................................20

                                                      SECTION IV
                                             TRUSTEE; DELAWARE TRUSTEE

4.1 Number ...................................................................................................................................20
4.2 Term of Service.......................................................................................................................20
4.3 Appointment of Successor Trustee .........................................................................................21
4.4 Liability of Trustee and Others ...............................................................................................22
4.5 Compensation and Expenses of Trustee .................................................................................22
4.6 Indemnification of Trustee and Others ...................................................................................23
4.7 Lien .........................................................................................................................................24
4.8 Trustee’s Employment of Experts ..........................................................................................24
4.9 Trustee Independence .............................................................................................................25
4.10 No Bond ................................................................................................................................25
4.11 Delaware Trustee ..................................................................................................................25
19-23649-rdd            Doc 3121             Filed 07/08/21 Entered 07/08/21 00:40:22                                      Main Document
                                                      Pg 332 of 1021



                                                     SECTION V
                                             TRUST ADVISORY COMMITTEE

5.1   Members .................................................................................................................................28
5.2   Duties ......................................................................................................................................28
5.3   Term of Office ........................................................................................................................29
5.4   Appointment of Successors.....................................................................................................29
5.5   TAC’s Employment of Professionals .....................................................................................30
5.6   Compensation and Expenses of the TAC ...............................................................................32

                                                         SECTION VI
                                                     GENERAL PROVISIONS

6.1 Procedures for Consulting with or Obtaining Consent of the TAC ........................................33
6.2 Irrevocability ...........................................................................................................................35
6.3 Term; Termination ..................................................................................................................35
6.4 Amendments ...........................................................................................................................37
6.5 Severability .............................................................................................................................38
6.6 Notices ....................................................................................................................................38
6.7 Successors and Assigns...........................................................................................................39
6.8 Limitation on Claim Interests for Securities Laws Purposes ..................................................40
6.9 Entire Agreement; No Waiver ................................................................................................40
6.10 Headings ...............................................................................................................................40
6.11 Governing Law .....................................................................................................................40
6.12 Settlors’ Representative and Cooperation .............................................................................41
6.13 Dispute Resolution ................................................................................................................41
6.14 Enforcement and Administration ..........................................................................................42
6.15 Effectiveness .........................................................................................................................42
6.16 Counterpart Signatures..........................................................................................................43




                                                                         ii
19-23649-rdd       Doc 3121         Filed 07/08/21 Entered 07/08/21 00:40:22                     Main Document
                                             Pg 333 of 1021



                                   HOSPITAL TRUST AGREEMENT

        This Hospital Trust Agreement (this “Trust Agreement”), dated the date set forth on the

signature page hereof and effective as of the Effective Date,1 is entered into pursuant to the [Fifth]

Amended Joint Chapter 11 Plan of Reorganization of Purdue Pharma L.P. and Its Affiliated

Debtors, dated [June 3], 2021 (as may be modified, amended or supplemented from time to time,

and together with all exhibits and schedules thereto, the “Plan”), by Purdue Pharma L.P. and its

Debtor affiliates 2 (collectively referred to as the “Debtors” or “Settlors”), 3 Wilmington Trust

Company (the “Delaware Trustee”); Thomas L. Hogan (the “Trustee”); and the sole member of

the Hospital Trust Advisory Committee identified on the signature pages hereof (the “TAC” and,

together with the Debtors, the Delaware Trustee and the Trustee, the “Parties”); and

        WHEREAS, the Debtors have reorganized under the provisions of Chapter 11 of the

Bankruptcy Code;

        WHEREAS, the Confirmation Order has been entered by the Bankruptcy Court;

        WHEREAS, the Plan provides, inter alia, for the creation of the Hospital Trust

(the “Hospital Trust”);

        WHEREAS, pursuant to the Plan, the Hospital Trust shall be established to (i) assume all

liability for the Hospital Channeled Claims, (ii) hold the MDT Hospital Claim and collect the


1
 All capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Plan and the
Hospital TDP.
2
 The Debtors in these cases are as follows: Purdue Pharma L.P.; Purdue Pharma Inc.; Purdue Transdermal
Technologies L.P.; Purdue Pharma Manufacturing L.P.; Purdue Pharmaceuticals L.P.; Imbrium Therapeutics L.P.;
Adlon Therapeutics L.P.; Greenfield BioVentures L.P.; Seven Seas Hill Corp; Ophir Green Corp.; Purdue Pharma of
Puerto Rico; Avrio Health L.P.; Purdue Pharmaceutical Products L.P.; Purdue Neuroscience Company; Nayatt Cove
Lifescience Inc.; Button Land L.P.; Rhodes Associates L.P.; Paul Land Inc.; Quidnick Land L.P.; Rhodes
Pharmaceuticals L.P.; Rhodes Technologies; UDF LP, SVC Pharma LP; and SVC Pharma Inc.
3
 The Chapter 11 Cases of the Debtors and Debtors in Possession are jointly administered under Case No. 19-23649
(RDD) in the United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”) and
known as In re Purdue Pharma L.P., et al., Case No. 19-23649 (RDD).
19-23649-rdd      Doc 3121    Filed 07/08/21 Entered 07/08/21 00:40:22               Main Document
                                       Pg 334 of 1021



Initial Hospital Trust Distribution and additional payments due under the MDT Hospital Claim in

accordance with the Private Entity Settlements and the Hospital Trust Documents, (iii) administer

Hospital Channeled Claims, (iv) make Hospital Abatement Distributions to Hospital Authorized

Recipients for Hospital Authorized Abatement Purposes, in each case in accordance with the

Hospital trust distribution procedures (the “Hospital TDP”), attached hereto as Exhibit 2 and

(v) carry out such other matters as are set forth in the Hospital Trust Documents;

       WHEREAS, the Plan and the Master TDP provide that on the Effective Date, any and all

liability of the Debtors and the other Protected Parties for any and all Hospital Channeled Claims

shall automatically, and without further act, deed or court order, be channeled to and assumed by

the Master Disbursement Trust solely for the purpose of effectuating the Master TDP, and further

provide that immediately thereafter, any and all Hospital Channeled Claims shall automatically,

and without further act, deed or court order, be channeled exclusively to and assumed by the

Hospital Trust;

       WHEREAS, pursuant to the Plan and the Confirmation Order, the Hospital Trust shall

(i) hold, manage and invest all funds and other Assets received by the Hospital Trust from the

Master Disbursement Trust for the benefit of the beneficiaries of the Hospital Trust; (ii) hold and

maintain the Hospital Trust Operating Reserve, as defined herein and (iii) administer, process,

resolve and liquidate all Hospital Channeled Claims in accordance with the Hospital TDP;

       WHEREAS, it is the intent of the Debtors, the Trustee and the TAC that the Hospital Trust

will evaluate the Hospital Channeled Claims and be in a financial position to make Hospital

Abatement Distributions to Hospital Authorized Recipients in accordance with the terms of this

Trust Agreement and the Hospital TDP;




                                                2
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                       Pg 335 of 1021



       WHEREAS, all rights of the Holders of Hospital Channeled Claims arising under this

Trust Agreement and the Hospital TDP shall vest upon the Effective Date;

       WHEREAS, pursuant to the Plan, the Hospital Trust is intended to qualify as a “qualified

settlement fund” (a “Qualified Settlement Fund”) within the meaning of section 1.468B-1, et

seq. of the Treasury Regulations promulgated under section 468B of the Internal Revenue Code

(the “QSF Regulations”) and be treated consistently for state and local tax purposes to the extent

applicable;

       WHEREAS, pursuant to the Plan, the Hospital Trust and the Plan satisfy all the

prerequisites for issuance of an injunction pursuant to section 105(a) of the Bankruptcy Code with

respect to any and all Hospital Channeled Claims, and such injunction has been entered in

connection with the Confirmation Order;

       WHEREAS, the following capitalized terms used in this Trust Agreement and the Hospital

TDP shall have the meanings ascribed to them as follows:

       “Ad Hoc Group of Hospitals” means the Ad Hoc Group of Hospitals identified in the

Second Amended Verified Statement of the Ad Hoc Group of Hospitals Pursuant to Bankruptcy

Rule 2019 [D.I. 1536].

       “CARES Act” means the Coronavirus Aid, Relief, and Economic Security Act passed by

Congress and signed into law on March 27, 2020.

       “Hospital Abatement Distribution” has the meaning ascribed to it in the Hospital TDP.

       “Hospital Abatement Distribution Form” has the meaning ascribed to it in the Hospital

TDP.

       “Hospital Authorized Recipient” has the meaning ascribed to it in the Hospital TDP.

       “Legier” means Legier & Company, apac.




                                                3
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 336 of 1021



       “Legier Model and Algorithm” means the data driven algorithm used to ascertain

operational impact of the opioid crisis on the Holder of a Hospital Channeled Claim and calculate

the value of timely and valid Claims, developed and owned by Legier.

       “OUD” has the meaning ascribed to it in the Hospital TDP.

       “Requisite Claims Data” has the meaning ascribed to it in the Hospital TDP.

       NOW, THEREFORE, it is hereby agreed as follows:

                                           SECTION I

                                   AGREEMENT OF TRUST

 1.1   Creation and Name. The Parties hereto hereby create a trust known as the “Hospital

Trust,” which is the Hospital Trust provided for and referred to in Section 5.7 of the Plan. The

Trustee of the Hospital Trust may transact the business and affairs of the Hospital Trust in the

name of the Hospital Trust, and references herein to the Hospital Trust shall include the Trustee

acting on behalf of the Hospital Trust. It is the intention of the Parties that the Hospital Trust

constitute a statutory trust under Chapter 38 of title 12 of the Delaware Code, 12 Del. C. § 3801 et

seq. (the “Act”) and that this Trust Agreement shall constitute the governing instrument of the

Hospital Trust. The Trustee and the Delaware Trustee are hereby authorized and directed to

execute and file a Certificate of Trust with the Delaware Secretary of State in the form attached

hereto as Exhibit 1.

 1.2   Purpose.

       (a)   The purpose of the Hospital Trust is to expressly assume sole and exclusive

responsibility and liability for the Hospital Channeled Claims channeled to the Hospital Trust in

accordance with the Master TDP and the Plan, as well as to, among other things:

               (i)     hold the MDT Hospital Claim and collect the Initial Hospital Trust

                       Distribution and additional payments due under the MDT Hospital Claim


                                                 4
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                        Pg 337 of 1021



                       in accordance with the Private Entity Settlements and the Hospital Trust

                       Documents;

               (ii)    administer, process, resolve and liquidate the Hospital Channeled Claims as

                       provided in the Hospital Trust Documents by making Hospital Abatement

                       Distributions to Hospital Authorized Recipients;

               (iii)   hold, manage and invest all funds and other Assets received by the Hospital

                       Trust from the Debtors and the Master Disbursement Trust, in each case,

                       for the benefit of the beneficiaries of the Hospital Trust;

               (iv)    qualify at all times as a Qualified Settlement Fund within the meaning of

                       the QSF Regulations and be treated consistently for state and local tax

                       purposes to the extent applicable; and

               (v)     pay qualifying attorney’s fees pursuant to Section 5.8 of the Plan;

               (vi)    pay assessments to the extent required by Section 5.8(c) of the Plan to fund

                       the Common Benefit Escrow and then, upon its establishment, the Common

                       Benefit Fund in accordance with the Plan; and

               (vii)   otherwise comply in all respects with the Hospital Trust Documents.

      (b)   The Hospital Trust is to use the Hospital Trust’s Assets and income to:

               (i)     make Hospital Abatement Distributions to the Holders of Hospital

                       Channeled Claims in accordance with this Trust Agreement and the

                       Hospital TDP in such a way that such Holders of Hospital Channeled

                       Claims are treated fairly, equitably and reasonably in light of the assets

                       available to resolve such claims;




                                                 5
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                        Pg 338 of 1021



               (ii)    hold and maintain reserves to pay the fees and expenses incurred with

                       respect to administering the Hospital Trust (including the Hospital TDP)

                       and    managing      the       Hospital   Trust   Assets   (together,   the

                       “Hospital Trust Operating Expenses”) of the Hospital Trust (such

                       reserves, the “Hospital Trust Operating Reserve”), which shall be

                       (a) funded with Cash and cash equivalents held by the Hospital Trust in

                       accordance with the Hospital Trust Documents and (b) held by the Hospital

                       Trust in a segregated account and administered by the Trustee;

               (iii)   pay the Hospital Trust Operating Expenses from the Hospital Trust

                       Operating Reserve;

               (iv)    replenish periodically, until the dissolution of the Hospital Trust, the

                       Hospital Trust Operating Reserve from Cash held or received by the

                       Hospital Trust to the extent deemed necessary by the Trustee to satisfy and

                       pay estimated future Hospital Trust Operating Expenses in accordance with

                       the Hospital Trust Documents; and

               (v)     pay all fees and expenses incurred with respect to, among other things,

                       making Hospital Abatement Distributions to Hospital Authorized

                       Recipients, including attorneys’ fees and costs (together with the Hospital

                       Trust Operating Expenses, the “Trust Expenses”), pursuant to Section 5.8

                       of the Plan, as applicable.

 1.3   Transfer of Assets. Pursuant to Sections 4.6(a) and 5.2(d)(i)(A) of the Plan, the Hospital

Trust has received the Initial Hospital Trust Distribution and the MDT Hospital Claim (the




                                                  6
19-23649-rdd       Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                    Main Document
                                            Pg 339 of 1021



“Hospital Trust Assets”) to fund the Hospital Trust.4 In all events, the Hospital Trust Assets or

any other assets to be transferred to the Hospital Trust under the Plan will be transferred to the

Hospital Trust free and clear of all Claims, Liens or other recourse or encumbrances, and shall not

be subject to attachment, disgorgement or recoupment by any Person. The Debtors, among others,

shall be authorized pursuant to the Plan to execute and deliver such documents to the Hospital

Trust as the Trustee may request to effectuate the transfer and assignment of any Hospital Trust

Assets to the Hospital Trust.

 1.4    Acceptance of Assets and Assumption of Liabilities.

        (a)     In furtherance of the purposes of the Hospital Trust, the Hospital Trust hereby

expressly accepts the transfer to the Hospital Trust of the Hospital Trust Assets or any other

transfers contemplated by the Plan and the Master TDP in the time and manner as, and subject to

the terms, contemplated in the Plan and the Master TDP.

        (b)     In furtherance of the purposes of the Hospital Trust, the Hospital Trust expressly

assumes all liabilities and responsibility for all Hospital Channeled Claims (except as set forth in

the Plan) subject to the Hospital Trust Documents, and none of the Debtors, the Protected Parties

or the Master Disbursement Trust shall have any further financial or other responsibility or liability

therefor. Except as otherwise provided in this Trust Agreement, the Hospital TDP, the Plan or the

Master TDP, the Hospital Trust shall have and retain any and all defenses, cross-claims, offsets

and recoupments regarding the Hospital Channeled Claims, as well as any and all rights of

indemnification, contribution, subrogation and similar rights that the Debtors, the Released Parties

and the Shareholder Released Parties, as applicable, have or would have had under applicable law;


4
 In the event that any payment date is on a date that is not a Business Day, then the making of such payment may be
completed on the next succeeding Business Day, but shall be deemed to have been completed as of the required
date.



                                                        7
19-23649-rdd      Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                        Pg 340 of 1021



provided that no such claims, defenses or rights may be used to seek any affirmative monetary

recovery from any party.

       (c)     Notwithstanding anything to the contrary herein, no provision in this Trust

Agreement or the Hospital TDP shall be construed or implemented in a manner that would cause

the Hospital Trust to fail to qualify as a Qualified Settlement Fund within the meaning of the QSF

Regulations.

       (d)     In this Trust Agreement and the Hospital TDP, the words “must,” “will,” and “shall”

are intended to have the same mandatory force and effect, while the word “may” is intended to be

permissive rather than mandatory.

       (e)     To the extent required by the Act, the beneficial owners (within the meaning of the

Act) of the Hospital Trust (the “Beneficial Owners”) shall be deemed to be the Holders of

Hospital Channeled Claims; provided that (i) the Holders of Hospital Channeled Claims, as such

Beneficial Owners, shall have only such rights with respect to the Hospital Trust and its assets as

are set forth in the Hospital TDP, and (ii) no greater or other rights, including upon dissolution,

liquidation or winding up of the Hospital Trust, shall be deemed to apply to the Holders of

Hospital Channeled Claims in their capacity as Beneficial Owners. The Beneficial Owners are

enjoined from asserting against any Debtor or other Protected Party any Channeled Claim, and

may not proceed in any manner against any Debtor or other Protected Party on account of any

Channeled Claim in any forum whatsoever, including any state, federal or non-U.S. court or

administrative or arbitral forum, and are required to pursue Hospital Channeled Claims exclusively

against the Hospital Trust, solely as and to the extent provided in the Hospital TDP.

       (f)     The Beneficial Owners shall be subject to the terms of this Trust Agreement,

including without limitation, the terms of the Hospital TDP.




                                                 8
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                        Pg 341 of 1021



 1.5   Channeling Injunction. Nothing in this Trust Agreement shall be construed in any way

to limit or expand the scope, enforceability or effectiveness of the Channeling Injunction issues in

connection with the Plan or the Hospital Trust’s assumption of all liability for Hospital Channeled

Claims.

                                            SECTION II

                         POWERS AND TRUST ADMINISTRATION

 2.1   Powers.

       (a)    The Trustee is, and shall act as, a fiduciary to the Hospital Trust in accordance with

the provisions of this Trust Agreement, the Plan and the Confirmation Order. The Trustee shall, at

all times, administer the Hospital Trust and the Hospital Trust Assets in accordance with the

purposes set forth in Section 1.2 herein. Subject to the limitations set forth in this Trust Agreement,

the Trustee shall have the power to take any and all actions that, in the judgment of the Trustee,

are necessary or proper to fulfill the purposes of the Hospital Trust, including, without limitation,

each power expressly granted in this Section 2.1, any power reasonably incidental thereto and not

inconsistent with the requirements of Section 2.2 and any trust power now or hereafter permitted

under the laws of the State of Delaware. The Trustee shall use commercially reasonable efforts to

ensure that the costs of administering the Hospital Trust are reasonable in all respects, but the

Trustee shall not be bound by any annual or cumulative “caps” on such expenditures.

       (b)    Except as required by applicable law or otherwise specified herein or in the Plan or

the Confirmation Order, the Trustee need not obtain the order or approval of any court in the

exercise of any power or discretion conferred hereunder.

       (c)    Without limiting the generality of Section (a) above, and except as limited herein or

by the Plan, the Trustee shall have the power to:




                                                  9
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 342 of 1021



               (i)     receive and hold the Hospital Trust Assets and exercise all rights with

                       respect thereto, including the right to vote, hold and sell any securities that

                       are included in the Hospital Trust Assets or that may come into possession

                       or ownership of the Trust;

               (ii)    invest the monies held from time to time by the Hospital Trust, and/or

                       contract with the Delaware Trustee or any other qualified institution, to hold

                       and invest the Hospital Trust’s funds;

               (iii)   enter into leasing and financing agreements with third parties, to the extent

                       such agreements are reasonably necessary, to permit the Hospital Trust to

                       operate;

               (iv)    pay liabilities and expenses of the Hospital Trust, including the

                       indemnification obligations set forth in the Plan;

               (v)     establish such funds, reserves and accounts within the Hospital Trust estate

                       as required by the Plan or this Trust Agreement or as the Trustee deems

                       useful in carrying out the purposes of the Hospital Trust, subject to the

                       limitations set forth in Section 3.1(a) below;

               (vi)    initiate, prosecute, defend and resolve all legal actions and other

                       proceedings related to any Asset, liability or responsibility of the Hospital

                       Trust; provided that such legal actions and other proceedings shall be

                       limited solely to those required for purposes of reconciling, administering

                       or defending against the Hospital Channeled Claims channeled to the

                       Hospital Trust and for enforcing the rights of the Hospital Trust under the

                       Plan and the Plan Documents;




                                                 10
19-23649-rdd    Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                        Pg 343 of 1021



               (vii)   initiate, prosecute, defend and resolve all such actions in the name of the

                       Debtors or their Estates, in each case if deemed necessary by the Trustee to

                       fulfill the purpose of the Hospital Trust;

               (viii) establish, supervise and administer the Hospital Trust in accordance with

                       this Trust Agreement and the Hospital TDP and the terms thereof;

               (ix)    appoint such officers, hire such employees and engage such legal, financial,

                       accounting, investment, auditing, forecasting and other consultants,

                       advisors and agents as the business of the Hospital Trust requires and

                       delegate to such persons such powers and authorities as the fiduciary duties

                       of the Trustee permit and as the Trustee, in its discretion, deems advisable

                       or necessary in order to carry out the terms of the Hospital Trust, including

                       without limitation Legier, the Delaware Trustee and any third-party claims

                       or noticing agent deemed necessary or convenient by the Trustee;

               (x)     pay reasonable compensation to those employees, legal, financial,

                       accounting, investment, auditing, forecasting and other consultants,

                       advisors and agents employed by the Trustee after the Effective Date

                       (including those engaged by the Hospital Trust in connection with its

                       alternative dispute resolution activities);

               (xi)    as provided herein, (a) compensate the Trustee, the Delaware Trustee,

                       Legier and the TAC, and the employees, legal, financial, accounting,

                       investment, auditing, forecasting and other consultants, advisors and agents

                       of each of them, and (b) reimburse the Trustee, the Delaware Trustee,

                       Legier and the TAC for all reasonable out-of-pocket costs and expenses




                                                 11
19-23649-rdd    Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                Main Document
                                        Pg 344 of 1021



                       incurred by such persons in connection with the performance of their duties

                       hereunder;

               (xii)   execute and deliver such instruments as the Trustee deems proper in

                       administering the Hospital Trust;

               (xiii) enter into such other arrangements with third parties as the Trustee deems

                       useful in carrying out the purposes of the Hospital Trust; provided that such

                       arrangements do not conflict with any other provision of this Trust

                       Agreement;

               (xiv)   in accordance with Section 4.6 herein, defend, indemnify and hold

                       harmless (and purchase insurance indemnifying) (a) the Trustee, (b) the

                       Delaware Trustee, (c) the TAC, (d) Legier and (e) the officers, employees,

                       consultants (including Legier), advisors and agents of each of the Hospital

                       Trust       and   the     TAC,   (each    of    those   in   (e)    herein,   the

                       “Additional Indemnitees”), to the maximum extent that a statutory trust

                       organized under the laws of the State of Delaware is from time to time

                       entitled to defend, indemnify, hold harmless and/or insure its directors,

                       trustees,     officers,   employees,     consultants,   advisors,   agents    and

                       representatives. No party shall be indemnified in any way for any liability,

                       expense, claim, damage or loss for which he or she is liable under

                       Section 4.6 herein;

               (xv)    consult with the TAC at such times and with respect to such issues relating

                       to the purpose, conduct and affairs of the Hospital Trust as the Trustee

                       considers desirable;




                                                   12
19-23649-rdd     Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                         Pg 345 of 1021



               (xvi)     make, pursue (by litigation or otherwise), collect, compromise, settle or

                         otherwise resolve in the name of the Hospital Trust, any claim, right, action

                         or cause of action included in the Hospital Trust Assets or which may

                         otherwise hereafter accrue in favor of the Hospital Trust, including, but not

                         limited to, insurance recoveries, before any court of competent jurisdiction;

                         and

               (xvii) exercise any and all other rights, and take any and all other actions as are

                         permitted, of the Trustee in accordance with the terms of this Trust

                         Agreement and the Plan.

       (d)   The Trustee shall not have the power to guarantee any debt of other persons.

       (e)   The Trustee agrees to take the actions of the Hospital Trust required hereunder.

       (f)   The Trustee shall give the TAC prompt notice of any act performed or taken pursuant

to Sections (c)(i) or (c)(vi) herein, and any act proposed to be performed or taken pursuant to

Section 2.2(f) herein.

 2.2   General Administration.

       (a)   The Trustee shall act in accordance with this Trust Agreement, the Plan, the

Confirmation Order and the Hospital TDP. In the event of a conflict between the terms or

provisions of (i) the Plan or the Confirmation Order, and (ii) this Trust Agreement or the Hospital

TDP, the terms or provisions of the Plan or the Confirmation Order shall control. In the event of a

conflict between the terms or provisions of this Trust Agreement and the Hospital TDP, the terms

or provisions of the Hospital TDP shall control. For the avoidance of doubt, this Trust Agreement

shall be construed and implemented in accordance with the Plan, regardless of whether any

provision herein explicitly references the Plan.




                                                   13
19-23649-rdd     Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                         Pg 346 of 1021



        (b)   The Trustee shall be the “administrator” of the Hospital Trust within the meaning of

section 1.468B-2(k)(3) of the Treasury Regulations and shall (i) timely file such income tax and

other returns and statements required to be filed and shall timely pay, out of the Hospital Trust

Operating Reserve, all taxes required to be paid by the Hospital Trust, (ii) comply with all

applicable reporting and withholding obligations, (iii) satisfy all requirements necessary to qualify

and maintain qualification of the Hospital Trust as a Qualified Settlement Fund within the meaning

of the QSF Regulations and (iv) take no action that could cause the Hospital Trust to fail to qualify

as a Qualified Settlement Fund within the meaning of the QSF Regulations. Even if permitted by

the QSF Regulations, no election shall be filed by or on behalf of the Hospital Trust for the Hospital

Trust to be treated as a grantor trust for federal income tax purposes.

        (c)   The Trustee shall be responsible for all of the Hospital Trust’s tax matters, including,

without limitation, tax audits, claims, defenses and proceedings. The Trustee may request an

expedited determination under section 505(b) of the Bankruptcy Code for all tax returns filed by or

on behalf of the Hospital Trust for all taxable periods through the dissolution of the Hospital Trust.

The Trustee shall also file (or cause to be filed) any other statement, return or disclosure relating to

the Hospital Trust that is required by any governmental unit and be responsible for payment, out of

the Hospital Trust Assets, of any taxes imposed on the Hospital Trust or its assets.

        (d)   The Trustee may withhold and pay to the appropriate tax authority all amounts

required to be withheld pursuant to the Internal Revenue Code or any provision of any foreign, state

or local tax law with respect to any payment or Hospital Abatement Distribution to the Holders of

Hospital Channeled Claims. All such amounts withheld and paid to the appropriate tax authority

shall be treated as amounts distributed to such Holders of Hospital Channeled Claims for all

purposes of this Trust Agreement. The Trustee shall be authorized to collect such tax information




                                                  14
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 347 of 1021



from the Holders of Hospital Channeled Claims (including tax identification numbers) as in its sole

discretion the Trustee deems necessary to effectuate the Plan, the Confirmation Order and this Trust

Agreement. In order to receive Hospital Abatement Distributions, all Holders of Hospital

Channeled Claims shall be required to provide tax information to the Trustee to the extent the

Trustee deems appropriate in the manner and in accordance with the procedures from time to time

established by the Trustee for these purposes. The Trustee may refuse to make a Hospital Abatement

Distribution to a Holder of Hospital Channeled Claim that fails to furnish such information in a

timely fashion, and until such information is delivered may treat such holder’s Hospital Channeled

Claims as disputed; provided, however, that, upon the delivery of such information by a Holder of

Hospital Channeled Claim, the Trustee shall make such Hospital Abatement Distribution to which

such holder is entitled, without additional interest occasioned by such holder’s delay in providing

tax information. Notwithstanding the foregoing, if a Holder of Hospital Channeled Claim fails to

furnish any tax information reasonably requested by the Trustee before the date that is three hundred

sixty-five (365) calendar days after the request is made, the amount of such Hospital Abatement

Distribution shall irrevocably revert to the Hospital Trust, and any Hospital Channeled Claim with

respect to such Hospital Abatement Distribution shall be discharged and forever barred from

assertion against the Hospital Trust or its property.

       (e)    Pursuant to Section 5.7(g) of the Plan, the Hospital Trust shall (i) monitor the use of

funds received by Hospital Authorized Recipients of Hospital Abatement Distributions in

accordance with the Hospital Authorized Abatement Purposes, and (ii) prepare and deliver to the

Master Disbursement Trust for publication annual reports (each, an “Annual Report”) on the

disbursement and use of Hospital Abatement Distributions from the Hospital Trust and the




                                                  15
19-23649-rdd      Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22         Main Document
                                           Pg 348 of 1021



compliance by Hospital Authorized Recipients with the Hospital Authorized Abatement Purposes

set forth in the applicable Hospital Trust Documents.

       (f)   The Trustee shall cause to be prepared as soon as practicable prior to the

commencement of each fiscal year a budget and cash flow projections covering such fiscal year.

The Trustee shall provide a copy of the budget and cash flow projections to the TAC.

       (g)   The Trustee shall consult with the TAC on (i) the general implementation and

administration of the Hospital Trust; (ii) the general implementation and administration of the

Hospital TDP; and (iii) such other matters as may be required under this Trust Agreement or the

Hospital TDP.

       (h)   The Trustee shall be required to obtain the consent of the TAC pursuant to the

consent process set forth in Section 6.1(b) herein, in addition to any other instances elsewhere

enumerated, in order:

                (i)     to determine, establish or change any aspect of the Hospital TDP;

                (ii)    to establish and/or to change the Hospital Abatement Distribution Form to

                        be provided to Holders of Hospital Channeled Claims under the Hospital

                        TDP;

                (iii)   to terminate the Hospital Trust pursuant to Section 6.3 herein;

                (iv)    to change the compensation of the members of the TAC, the Delaware

                        Trustee or the Trustee, other than to reflect cost-of-living increases or to

                        reflect changes approved by the Bankruptcy Court as otherwise provided

                        herein;

                (v)     to take actions to minimize any tax on the Hospital Trust Assets; provided

                        that no such action may be taken if it prevents the Hospital Trust from




                                                 16
19-23649-rdd    Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                        Pg 349 of 1021



                       qualifying as a Qualified Settlement Fund within the meaning of the QSF

                       Regulations; and provided further that even if permitted by the Treasury

                       Regulations governing Qualified Settlement Funds, no election shall be

                       filed by or on behalf of the Hospital Trust for the Hospital Trust to be treated

                       as a grantor trust for federal income tax purposes;

               (vi)    to amend any provision of this Trust Agreement or the Hospital TDP in

                       accordance with the terms thereof; provided that no such amendment shall

                       be in contravention of the Plan, including, but not limited to, causing the

                       Hospital Trust to fail to qualify as a Qualified Settlement Fund within the

                       meaning of the QSF Regulations;

               (vii)   to acquire an interest in, or to merge any claims resolution organization

                       formed by the Hospital Trust with, another claims resolution organization

                       that is not specifically created by the Plan, this Trust Agreement or the

                       Hospital TDP, or to contract with another claims resolution organization or

                       other entity that is not specifically identified by the Plan, this Trust

                       Agreement or the Hospital TDP, or permit any other party to join in any

                       claims resolution organization that is formed by the Hospital Trust pursuant

                       to this Trust Agreement or the Hospital TDP; provided that such acquisition,

                       merger, contract or joinder shall not (a) subject NewCo, TopCo, PPLP, the

                       Liquidating Debtors, the Transferred PPLP Subsidiaries, the other Debtors,

                       any successors in interest thereto, or the Protected Parties to any risk of

                       having any Hospital Channeled Claim asserted against it or them,

                       (b) otherwise jeopardize the validity or enforceability of any injunction or




                                                 17
19-23649-rdd    Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22         Main Document
                                         Pg 350 of 1021



                      release issued or granted in connection with the Plan and/or the

                      Confirmation Order, (c) permit the surviving organization to make

                      decisions about the allowability and value of claims that are not in

                      accordance with the Hospital TDP or (d) cause the Hospital Trust to fail to

                      qualify as a Qualified Settlement Fund within the meaning of the QSF

                      Regulations; provided further that the terms of such merger will require the

                      surviving organization to make decisions about the evaluation of Hospital

                      Channeled Claims in accordance with the Hospital TDP;

               (viii) sell, transfer or exchange any or all of the Hospital Trust Assets at such

                      prices and upon such terms as the Trustee may consider proper, consistent

                      with the other terms of this Trust Agreement; or

               (ix)   delegate any or all of the authority herein conferred with respect to the

                      investment of all or any portion of the Hospital Trust Assets to any one or

                      more reputable individuals or recognized institutional investment advisors

                      or investment managers without liability for any action taken or omission

                      made because of any such delegation, except as provided in Section 4.4

                      herein.

       (i)   The Trustee shall meet with the TAC no less often than quarterly. The Trustee shall

meet in the interim with the TAC when so requested by either. Meetings may be held in person,

by telephone conference call or by a combination of the two.

       (j)   The Trustee, upon notice from the TAC, if practicable in view of pending business,

shall at its next meeting with the TAC consider issues submitted by the TAC for consideration by




                                               18
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 351 of 1021



the Hospital Trust. The Trustee shall keep the TAC reasonably informed regarding all aspects of

the administration of the Hospital Trust.

 2.3   Claims Administration. The Trustee shall promptly proceed to implement the Hospital

TDP.

                                            SECTION III

                      ACCOUNTS, INVESTMENTS AND PAYMENTS

 3.1   Accounts.

       (a)   The Trustee may, from time to time, create such accounts and reserves within the

Hospital Trust estate as he or she deems necessary, prudent or useful in order to provide for the

payment of expenses and making Hospital Abatement Distributions to Hospital Authorized

Recipients and may, with respect to any such account or reserve, restrict the use of monies therein,

and the earnings or accretions thereto (the “Trust Subaccounts”). Any such Trust Subaccounts

established by the Trustee shall be held as Trust Assets and are not intended to be subject to

separate entity tax treatment as a “disputed claims reserve” within the meaning of the Internal

Revenue Code and the Treasury Regulations promulgated thereunder, a “disputed ownership fund”

within the meaning of the Treasury Regulations promulgated under the Internal Revenue Code, or

otherwise.

       (b)   The Trustee shall include a reasonably detailed description of the creation of any

account or reserve in accordance with this Section 3.1 and, with respect to any such account, the

transfers made to such account, the proceeds of or earnings on the assets held in each such account

and the payments from each such account in the reports to be provided to the Master Disbursement

Trust pursuant to Section 2.2 above.




                                                19
19-23649-rdd     Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                         Pg 352 of 1021



 3.2    Investments. Though not anticipated, any investment of monies held in the Hospital Trust

shall be administered by the Delaware Trustee in a manner consistent with the standards set forth

in the Uniform Prudent Investor Act.

 3.3    Source of Payments.

        (a)   All Hospital Trust expenses, payments, distributions and all liabilities with respect

to Hospital Channeled Claims shall be payable and made solely by the Hospital Trustee out of the

Hospital Trust Assets. Neither the Trustee, the Delaware Trustee, the TAC, nor any of their

officers, employees, consultants, advisors and agents, nor the Debtors, nor any other Protected

Party, shall be liable for the payment of any Hospital Trust Expense or any other liability of the

Hospital Trust, except to the extent explicitly provided for in (i) the Plan or (ii) solely with respect

to the Trustee, the Delaware Trustee, the TAC and any of their officers, employees, consultants,

advisors and agents, the Plan Documents.

        (b)   The Trustee shall include in the Annual Report a reasonably detailed description of

any payments made in accordance with this Section 3.3.

        (c)   The Trustee, with the consent of the TAC, shall establish and implement billing

guidelines applicable to the Trustee and the TAC, as well as their respective professionals who

seek compensation from the Hospital Trust.

                                            SECTION IV

                              TRUSTEE; DELAWARE TRUSTEE

 4.1    Number. In addition to the Delaware Trustee appointed pursuant to Section 4.11, there

shall be one (1) Trustee, the Honorable Thomas L. Hogan (ret.).

 4.2    Term of Service.

        (a)   The Trustee shall serve an initial term of service of five (5) years. Thereafter each

term of service shall be one (1) year. The Trustee shall serve from the Effective Date until the


                                                  20
19-23649-rdd      Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                Main Document
                                          Pg 353 of 1021



earliest of (i) the end of his or her term, (ii) his or her death, (iii) his or her resignation pursuant to

Section (b) herein, (iv) his or her removal pursuant to Section (c) herein or (v) the termination of

the Hospital Trust pursuant to Section 6.3 herein.

        (b)    The Trustee may resign at any time by written notice to the TAC and the trustees of

the Master Disbursement Trust. Such notice shall specify a date on which such resignation shall

take effect, which shall not be less than ninety (90) days after the date such notice is given, where

practicable.

        (c)    The Trustee may be removed by the Bankruptcy Court on the motion of the TAC, in

the event that the Trustee becomes unable to discharge his or her duties hereunder due to accident,

physical deterioration, mental incompetence or for other good cause. Good cause shall be deemed

to include, without limitation, any substantial failure to comply with the general administration

provisions of Section 2.2 herein, a consistent pattern of neglect and failure to perform or

participate in performing the duties of a Trustee hereunder or repeated nonattendance at scheduled

meetings. Such removal shall take effect at such time as the Bankruptcy Court shall determine.

 4.3    Appointment of Successor Trustee.

        (a)    In the event of a vacancy in the Trustee position, whether by term expiration, death,

retirement, resignation, removal or because the Trustee is otherwise unable to perform his or her

functions as Trustee, the vacancy shall be filled by the unanimous vote of the TAC. In the event

that the TAC cannot appoint a successor Trustee, for any reason, the Bankruptcy Court shall select

the successor Trustee.

        (b)    Immediately upon the appointment of any successor Trustee, all rights, titles, duties,

powers and authority of the predecessor Trustee hereunder shall be vested in, and undertaken by,

the Successor Trustee without any further act. No successor Trustee shall be liable personally for




                                                    21
19-23649-rdd          Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                              Pg 354 of 1021



any act or omission of his or her predecessor Trustee. No successor Trustee shall have any duty to

investigate the acts or omissions of his or her predecessor Trustee.

           (c)    Each successor Trustee shall serve until the earliest of (i) the expiration of his or her

term, (ii) his or her death, (iii) his or her resignation pursuant to Section 4.2(b) herein, (iv) his or

her removal pursuant to Section 4.2(c) herein or (v) the termination of the Hospital Trust pursuant

to Section 6.3 herein.

           (d)    Nothing in this Trust Agreement shall prevent the reappointment of an individual

serving as Trustee for one or more additional terms.

 4.4       Liability of Trustee and Others. [To the maximum extent permitted by applicable law,

the Trustee, the members of the TAC, Legier and each of their officers, employees, consultants,

advisors and agents shall not have or incur any liability for actions taken or omitted in their

respective official capacities, or on behalf of the Hospital Trust, except those acts found by Final

Order to be arising out of their willful misconduct, bad faith, gross negligence or fraud, and shall

be entitled to indemnification and reimbursement for reasonable fees and expenses in defending

any and all of their actions or inactions in their respective official capacities, or on behalf of the

Hospital Trust, except for any actions or inactions found by Final Order to be arising out of their

willful misconduct, bad faith, gross negligence or fraud. Any valid indemnification claim of the

Trustee, the members of the TAC, Legier and each of their officers, consultants, advisors and

agents shall be satisfied from the Hospital Trust.]5

 4.5       Compensation and Expenses of Trustee.

           (a)    The Trustee shall receive a retainer from the Hospital Trust for his or her service as

a Trustee in the amount of $25,000 per annum, paid annually. The initial retainer shall be paid to



5
    Subject to ongoing discussion.


                                                     22
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 355 of 1021



the Trustee immediately after the Trust receives the Initial Hospital Trust Distribution, and then

every year following on the anniversary of such initial payment. Hourly time, as described herein,

shall first be billed and applied to the annual retainer. Hourly time in excess of the annual retainer

shall be paid by the Hospital Trust. For all time expended as a Trustee, including attending

meetings, preparing for such meetings and working on authorized special projects, the Trustee

shall receive the sum of $525 per hour. For all non-working travel time in connection with Hospital

Trust business, the Trustee shall receive the sum of $275 per hour. All time shall be computed

on a decimal (1/10th) hour basis. The Trustee shall record all hourly time to be charged to the

Hospital Trust on a daily basis. The hourly compensation payable to the Trustee hereunder shall

be reviewed every year and, after consultation with the members of the TAC, appropriately

adjusted for changes in the cost of living.

       (b)    The Hospital Trust will promptly reimburse the Trustee for all reasonable out-of-

pocket costs and expenses incurred by the Trustee in connection with the performance of their

duties hereunder, which costs and expenses shall be paid as Trust Expenses.

       (c)    The Hospital Trust shall include in the Annual Report a description of the amounts

paid under this Section 4.5.

 4.6   Indemnification of Trustee and Others.

       (a)    [To the maximum extent permitted by applicable law, the Hospital Trust shall

indemnify and reimburse the Trustee, members of the TAC, Legier, the Delaware Trustee and the

Additional Indemnitees for reasonable fees and expenses (other than taxes in the nature of income

taxes imposed on compensation paid to such persons) in defending any and all of their actions or

inactions in their respective official capacities, or on behalf of the Hospital Trust, except for any

actions or inactions found by Final Order to be arising out of their willful misconduct, bad faith,




                                                 23
19-23649-rdd          Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22         Main Document
                                              Pg 356 of 1021



gross negligence or fraud. Any valid indemnification claim of the Trustee, the members of the

TAC, Legier, the Delaware Trustee and each of their officers, consultants, advisors and agents

shall be satisfied from the Hospital Trust.

           (b)    Reasonable expenses, costs and fees (including attorneys’ fees and costs) incurred by

or on behalf of the Trustee, members of the TAC, the Delaware Trustee or an Additional Indemnitee

in connection with any action, suit or proceeding, whether civil, administrative or arbitrative, from

which they are indemnified by the Hospital Trust pursuant to Section (a) herein, shall be paid by

the Hospital Trust in advance of the final disposition thereof upon receipt of an undertaking, by or

on behalf of the Trustee, the member of the TAC, the Delaware Trustee or the Additional

Indemnitee (as applicable), to repay such amount in the event that it shall be determined ultimately

by Final Order that the Trustee, the member of the TAC, the Delaware Trustee or the Additional

Indemnitee (as applicable) is not entitled to be indemnified by the Hospital Trust.

           (c)    The Hospital Trust must purchase and maintain reasonable amounts and types of

insurance on behalf of each individual who is or was a Trustee, a member of the TAC, the Delaware

Trustee or an Additional Indemnitee, including against liability asserted against or incurred by

such individual in that capacity or arising from his or her status as a Trustee, TAC member,

Delaware Trustee or Additional Indemnitee.]6

 4.7       Lien. The Trustee, members of the TAC and the Additional Indemnitees shall have a first

priority lien upon the Hospital Trust Assets to secure the payment of any amounts payable to them

pursuant to Section 4.6 herein or any undisputed compensation.

 4.8       Trustee’s Employment of Experts. The Trustee shall retain and/or consult counsel,

accountants, appraisers, auditors, forecasters, experts, financial and investment advisors and such



6
    Subject to ongoing discussion.


                                                    24
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                        Pg 357 of 1021



other parties deemed by the Trustee to be qualified as experts on the matters submitted to them,

including without limitation Legier and the Delaware Trustee (the “Trust Professionals”),

regardless of whether any such party is affiliated with the Hospital Trust or the Trustee in any

manner (except as otherwise expressly provided in this Trust Agreement), the cost of which shall

be paid as a Trust Expense. In the absence of a bad faith violation of the implied contractual

covenant of good faith and fair dealing within the meaning of 12 Del. C. § 3806(e), the written

opinion of or information provided by any such party deemed by the Trustee to be an expert on

the particular matter submitted to such party shall be full and complete authorization and protection

in respect of any action taken or not taken by the Trustee hereunder in good faith and in accordance

with the written opinion of or information provided by any such party.

 4.9    Trustee Independence. The Trustee shall not, during the term of its service, hold a

financial interest in, act as attorney or agent for or serve as an officer or as any other professional

for the Debtors. The Trustee shall not act as an attorney, agent or other professional for any Holder

of a Hospital Channeled Claim. For the avoidance of doubt, this Section shall not be applicable to

the Delaware Trustee.

 4.10   No Bond. Neither the Trustee nor the Delaware Trustee shall be required to post any bond

or other form of surety or security unless otherwise ordered by the Bankruptcy Court.

 4.11 Delaware Trustee.

        (a)   There shall at all times be a Delaware Trustee to serve in accordance with the

requirements of the Act. The Delaware Trustee shall either be (i) a natural person who is at least

21 years of age and a resident of the State of Delaware or (ii) a legal entity that has its principal

place of business in the State of Delaware in accordance with section 3807 of the Act, otherwise

meets the requirements of applicable Delaware law and shall act through one or more persons




                                                  25
19-23649-rdd     Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22               Main Document
                                         Pg 358 of 1021



authorized to bind such entity. The initial Delaware Trustee shall be Wilmington Trust Company.

If at any time the Delaware Trustee shall cease to be eligible in accordance with the provisions of

this Section 4.11, it shall resign immediately in the manner and with the effect hereinafter

specified in Section (c) herein. For the avoidance of doubt, the Delaware Trustee will only have

such rights and obligations as expressly provided by reference to the Delaware Trustee hereunder.

        (b)   The Delaware Trustee shall not be entitled to exercise any powers, nor shall the

Delaware Trustee have any of the duties and responsibilities, of the Trustee set forth herein. The

Delaware Trustee shall be one of the trustees of the Hospital Trust for the sole and limited purpose

of fulfilling the requirements of section 3807 of the Act and for taking such actions as are required

to be taken by a Delaware Trustee under the Act. The duties (including fiduciary duties), liabilities

and obligations of the Delaware Trustee shall be limited to (i) accepting legal process served on

the Hospital Trust in the State of Delaware, and (ii) the execution of any certificates required to be

filed with the Secretary of State of the State of Delaware that the Delaware Trustee is required to

execute under section 3811 of the Act (acting solely at the written direction of the Trustee) and

there shall be no other duties (including fiduciary duties) or obligations, express or implied, at law

or in equity, of the Delaware Trustee. To the extent that, at law or in equity, the Delaware Trustee

has duties (including fiduciary duties) and liabilities relating thereto to the Hospital Trust, the other

Parties hereto or any beneficiary of the Hospital Trust, it is hereby understood and agreed by the

other Parties hereto that such duties and liabilities are replaced by the duties and liabilities of the

Delaware Trustee expressly set forth in this Trust Agreement.

        (c)   The Delaware Trustee shall serve until such time as the Trustee removes the

Delaware Trustee or the Delaware Trustee resigns, and a successor Delaware Trustee is appointed

by the Trustee in accordance with the terms of Section (d) herein. The Delaware Trustee may




                                                   26
19-23649-rdd     Doc 3121         Filed 07/08/21 Entered 07/08/21 00:40:22          Main Document
                                           Pg 359 of 1021



resign at any time upon the giving of at least sixty (60) days’ advance written notice to the Trustee;

provided that such resignation shall not become effective unless and until a successor Delaware

Trustee shall have been appointed by the Trustee in accordance with Section (d) herein. If the

Trustee does not act within such 60-day period, the Delaware Trustee may apply to the Court of

Chancery of the State of Delaware for the appointment of a successor Delaware Trustee.

       (d)    Upon the resignation or removal of the Delaware Trustee, the Trustee shall appoint a

successor Delaware Trustee by delivering a written instrument to the outgoing Delaware Trustee.

Any successor Delaware Trustee must satisfy the requirements of section 3807 of the Act. Any

resignation or removal of the Delaware Trustee and appointment of a successor Delaware Trustee

shall not become effective until a written acceptance of appointment is delivered by the successor

Delaware Trustee to the outgoing Delaware Trustee and the Trustee and any undisputed fees and

expenses due to the outgoing Delaware Trustee is paid. Following compliance with the preceding

sentence, the successor Delaware Trustee shall become fully vested with all of the rights, powers,

duties and obligations of the outgoing Delaware Trustee under this Trust Agreement, with like

effect as if originally named as Delaware Trustee, and the outgoing Delaware Trustee shall be

discharged of its duties and obligations under this Trust Agreement.

       (e)    The Delaware Trustee shall neither be required nor permitted to attend meetings

relating to the Hospital Trust.

       (f)    The Delaware Trustee shall be paid such compensation as agreed to pursuant to a

separate fee agreement.

       (g)    The Hospital Trust will promptly reimburse the Delaware Trustee for all reasonable

out-of-pocket costs and expenses incurred by the Delaware Trustee in connection with the

performance of its duties hereunder.




                                                 27
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                        Pg 360 of 1021



       (h)    The Delaware Trustee shall be permitted to retain counsel only in such circumstances

as required in the exercise of its obligations hereunder, and compliance with the advice of such

counsel shall be full and complete authorization and protection for actions taken or not taken by

the Delaware Trustee in good faith in compliance with such advice.

                                            SECTION V

                               TRUST ADVISORY COMMITTEE

 5.1   Members. The initial TAC shall consist of one (1) member. The sole member of the TAC

shall be Jeffrey James, CPA. The TAC shall consist of not less than one (1) member, and shall

never consist of more than three (3) individuals.

 5.2   Duties. A member of the TAC shall serve in a fiduciary capacity, representing the interests

of all Holders of Hospital Channeled Claims. The TAC shall have no fiduciary obligations or

duties to any party other than the Holders of Hospital Channeled Claims. The Trustee must consult

with the TAC on matters identified in Section 2.2(f) herein and in other provisions herein and

must obtain the consent of the TAC on matters identified in Section 2.2(g) herein. Where provided

in the Hospital TDP, certain other actions by the Trustee may also be subject to the consent of the

TAC. Except for the duties and obligations expressed in this Trust Agreement and the documents

referenced herein (including the Hospital TDP), there shall be no other duties (including fiduciary

duties) or obligations, express or implied, at law or in equity, of the TAC. To the extent that, at law

or in equity, the TAC has duties (including fiduciary duties) and liabilities relating thereto to the

Hospital Trust, the other Parties hereto or any beneficiary of the Hospital Trust, it is hereby

understood and agreed by the other Parties hereto that such duties and liabilities are replaced by the




                                                  28
19-23649-rdd      Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22               Main Document
                                         Pg 361 of 1021



duties and liabilities of the TAC expressly set forth in this Trust Agreement and the documents

referenced herein (including the Hospital TDP, the Plan and the Confirmation Order).

 5.3    Term of Office.

        (a)    The initial member of the TAC appointed in accordance with Section 5.1 herein

shall serve a five-year term. Any other persons appointed to the TAC shall serve an initial term of

three (3) years. Thereafter, each term of office for each member shall be one (1) year. Each member

of the TAC shall serve until the earlier of (i) his or her death, (ii) his or her resignation pursuant to

Section (b) herein, (iii) his or her removal pursuant to Section (c) herein, (iv) the end of his or her

term as provided herein or (v) the termination of the Hospital Trust pursuant to Section 6.3 herein.

        (b)    A member of the TAC may resign at any time by written notice to the other members

of the TAC, if any, and to the Trustee. Such notice shall specify a date when such resignation shall

take effect, which shall not be less than ninety (90) days after the date such notice is given, where

practicable.

        (c)    A member of the TAC may be removed in the event that he or she becomes unable

to discharge his or her duties hereunder due to accident, physical deterioration, mental

incompetence or a consistent pattern of neglect and failure to perform or to participate in

performing the duties of such member hereunder, such as repeated nonattendance at scheduled

meetings, or for other good cause. Such removal may be made by the Bankruptcy Court on the

motion of the remaining members of the TAC, or the Hospital Trustee.

 5.4    Appointment of Successors.

        (a)    If, prior to the termination of service of a member of the TAC other than as a result

of removal, he or she has designated in writing an individual to succeed him or her as a member

of the TAC, such individual shall be his or her successor. If such member of the TAC did not




                                                   29
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 362 of 1021



designate an individual to succeed him or her prior to the termination of his or her service as

contemplated above, such member’s employer or firm may designate his or her successor. If (i) a

member of the TAC did not designate an individual to succeed him or her prior to the termination

of his or her service and such member’s employer or firm does not designate his or her successor

as contemplated herein or (ii) he or she is removed pursuant to Section 5.3(c) herein, his or her

successor shall be appointed by the Trustee with the agreement of any TAC members at the time

of appointment, or, if such members cannot agree on a successor, the Trustee with approval of the

Bankruptcy Court. Nothing in this Trust Agreement shall prevent the reappointment of an

individual serving as a member of the TAC for an additional term, and there shall be no limit on

the number of terms that a TAC member may serve.

       (b)    Each successor TAC member shall serve until the earlier of (i) the end of the full

term for which he or she was appointed, (ii) the end of the term of the member of the TAC whom

he or she replaced if his or her predecessor member did not complete such term, (iii) his or her

death, (iv) his or her resignation pursuant to Section 5.3(b) herein, (v) his or her removal pursuant

to Section 5.3(c) herein or (vi) the termination of the Hospital Trust pursuant to Section 6.3

herein. No successor TAC member shall be liable personally for any act or omission of his or her

predecessor TAC member. No successor TAC member shall have any duty to investigate the acts

or omissions of his or her predecessor TAC member. No TAC member shall be required to post

any bond or other form of surety or security unless otherwise ordered by the Bankruptcy Court.

 5.5   TAC’s Employment of Professionals.

       (a)    The TAC may, but is not required to, retain and/or consult counsel, accountants,

appraisers, auditors, forecasters, experts, financial and investment advisors and such other parties

deemed by the TAC to be qualified as experts on the matters submitted to them




                                                 30
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 363 of 1021



(the “TAC Professionals”). The TAC and the TAC Professionals shall at all times have complete

access to the Hospital Trust’s officers, employees and agents, as well as to the Trust Professionals,

and shall also have complete access to all non-privileged information generated by them or

otherwise available to the Hospital Trust or the Trustee. In the absence of a bad faith violation of

the implied contractual covenant of good faith and fair dealing within the meaning of 12 Del. C.

§ 3806(e), the written opinion of or information provided by any TAC Professional or Trust

Professional deemed by the TAC to be an expert on the particular matter submitted to such party

shall be full and complete authorization and protection in respect of any action taken or not taken

by the TAC in good faith and in accordance with the written opinion of or information provided

by the TAC Professional or Trust Professional.

       (b)    The Hospital Trust shall promptly reimburse, or pay directly if so instructed, the TAC

for all reasonable fees and costs associated with the TAC’s employment of legal counsel and

forecasters (including estimation consultants and experts) pursuant to this provision in connection

with the TAC’s performance of its duties hereunder. The Hospital Trust shall also promptly

reimburse, or pay directly if so instructed, the TAC for all reasonable fees and costs associated

with the TAC’s employment of any other TAC Professional pursuant to this provision in

connection with the TAC’s performance of its duties hereunder; provided, however, that (i) the

TAC has first submitted to the Hospital Trust a written request for such reimbursement setting

forth (a) the reasons why the TAC desires to employ such TAC Professional, and (b) the basis

upon which the TAC seeks advice independent of the Trust Professionals to meet the need of the

TAC for such expertise or advice, and (ii) the Hospital Trust has approved the TAC’s request for

reimbursement in writing, which approval must not be unreasonably withheld, delayed or denied.

If the Hospital Trust agrees to pay for the TAC Professional, such reimbursement shall be treated




                                                 31
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                       Pg 364 of 1021



as a Hospital Trust expense. If the Hospital Trust declines to pay for the TAC Professional, it

must set forth its reasons in writing. If the TAC still desires to employ the TAC Professional at

the Hospital Trust’s expense, the TAC and/or the Trustee shall resolve their dispute pursuant to

Section 6.13 herein.

       (c)   In the event that the TAC retains counsel in connection with any matter whether or

not related to any claim that has been or might be asserted against the TAC and irrespective of

whether the Hospital Trust pays such counsel’s fees and related expenses, any communications

between the TAC and such counsel shall be deemed to be within the attorney-client privilege and

protected by section 3333 of Title 12 of the Delaware Code, regardless of whether such

communications are related to any claim that has been or might be asserted by or against the TAC

and regardless of whether the Hospital Trust pays such counsel’s fees and related expenses.

 5.6   Compensation and Expenses of the TAC. The member(s) of the TAC shall receive

compensation from the Hospital Trust for services on the TAC at the same hourly rate as the

Trustee (but with no annual retainer), set forth in Section 4.5 herein. Additionally, the Hospital

Trust will promptly reimburse the member(s) of the TAC for all reasonable out-of-pocket costs and

expenses incurred in connection with the performance of their duties hereunder. Such

reimbursement or direct payment shall be deemed a Hospital Trust expense. The Hospital Trust




                                               32
19-23649-rdd     Doc 3121    Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                      Pg 365 of 1021



shall include a description of the amounts paid under this Section 5.6 in the Annual Report to be

provided to the Master Disbursement Trust pursuant to Section 2.2.

                                          SECTION VI

                                  GENERAL PROVISIONS

 6.1   Procedures for Consulting with or Obtaining Consent of the TAC.

       (a)   Consultation Process.

               (i)    In the event the Trustee is required to consult with the TAC pursuant to

                      Section 2.2(f) herein regarding the Hospital TDP, the Plan or otherwise, the

                      Trustee shall provide the TAC with written advance notice of the matter

                      under consideration, and with all relevant information concerning the matter

                      as is reasonably practicable under the circumstances. The Trustee shall also

                      provide the TAC with such reasonable access to the Trust Professionals and

                      other experts retained by the Hospital Trust and its staff (if any) as the TAC

                      may reasonably request during the time that the Trustee is considering such

                      matter, and shall also provide the TAC the opportunity, at reasonable times

                      and for reasonable periods of time, to discuss and comment on such matter

                      with the Trustee.

               (ii)   In determining when to take definitive action on any matter subject to the

                      consultation process set forth in this Section 6.1(a), the Trustee shall take

                      into consideration the time required for the TAC, if they so wish, to engage

                      and consult with their own independent financial or investment advisors as

                      to such matter. In any event, the Trustee shall not take definitive action on

                      any such matter until at least thirty (30) days after providing the TAC with




                                               33
19-23649-rdd     Doc 3121    Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                      Pg 366 of 1021



                      the initial written notice that such matter is under consideration by the

                      Trustee, unless such time period is waived by the TAC.

      (b)   Consent Process.

               (i)    In the event the Trustee is required to obtain the consent of the TAC

                      pursuant to Section 2.2(g) herein, the Hospital TDP, the Plan, or otherwise,

                      the Trustee shall provide the TAC with a written notice stating that its

                      consent is being sought pursuant to that provision, describing in detail the

                      nature and scope of the action the Trustee proposes to take, and explaining

                      in detail the reasons why the Trustee desires to take such action. The Trustee

                      shall provide the TAC as much relevant additional information concerning

                      the proposed action as is reasonably practicable under the circumstances.

                      The Trustee shall also provide the TAC with such reasonable access to the

                      Trust Professionals and other experts retained by the Hospital Trust and its

                      staff (if any) as the TAC may reasonably request during the time that the

                      Trustee is considering such action, and shall also provide the TAC the

                      opportunity, at reasonable times and for reasonable periods of time, to

                      discuss and comment on such action with the Trustee.

               (ii)   The TAC must consider in good faith and in a timely fashion any request for

                      their consent by the Trustee and must in any event advise the Trustee in

                      writing of its consent or objection to the proposed action within thirty (30)

                      days of receiving the original request for consent from the Trustee, or within

                      such additional time as the Trustee and TAC may agree. The TAC may not

                      withhold its consent unreasonably. If the TAC decides to withhold its




                                                34
19-23649-rdd      Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                         Pg 367 of 1021



                        consent, it must explain in detail its objections to the proposed action. If the

                        TAC does not advise the Trustee in writing of its consent or objections to the

                        proposed action within thirty (30) days of receiving notice regarding such

                        request (or any additional time period agreed to by the Trustee), then

                        consent of the TAC to the proposed action shall be deemed to have been

                        affirmatively granted.

                (iii)   If, after following the procedures specified in this Section 6.1(b), the TAC

                        continues to object to the proposed action and to withhold its consent to the

                        proposed action, the Trustee and the TAC shall resolve their dispute

                        pursuant to Section 6.13. The TAC shall bear the burden of proving that it

                        reasonably withheld its consent. If the TAC meets that burden, the Hospital

                        Trust shall then bear the burden of showing why it should be permitted to

                        take the proposed action notwithstanding the TAC or Trustee’s reasonable

                        objection.

 6.2   Irrevocability. To the fullest extent permitted by applicable law, the Hospital Trust is

irrevocable.

 6.3   Term; Termination.

       (a)     The term for which the Hospital Trust is to exist shall commence on the date of the

filing of the Certificate of Trust and shall terminate pursuant to the provisions of

Section 6.3(b) - (d) herein.

       (b)     The Hospital Trust shall automatically dissolve on the date (the “Dissolution Date”)

ninety (90) days after the first to occur of the date on which the Trustee decides, with the consent

of the TAC, to dissolve the Hospital Trust upon completion of its duties and the satisfaction of the




                                                  35
19-23649-rdd      Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                         Pg 368 of 1021



purposes of the Hospital Trust, wherein (i) the Trustee deems it unlikely that new Authorized

Hospital Channeled Claims will be filed against the Hospital Trust, (ii) all Hospital Channeled

Claims duly filed with the Hospital Trust have been liquidated and paid or otherwise resolved to

the extent provided in this Trust Agreement and the Hospital TDP and (iii) twelve (12) consecutive

months have elapsed from the last payment to the Hospital Trust from the Master Disbursement

Trust.

         (c)   On the Dissolution Date (or as soon thereafter as is reasonably practicable), after the

wind-up of the Hospital Trust’s affairs by the Trustee and payment of all the Hospital Trust’s

liabilities have been provided for as required by applicable law including section 3808 of the Act,

all monies remaining in the Hospital Trust shall be given to charitable organization(s) exempt from

federal income tax under section 501(c)(3) of the Internal Revenue Code, which tax-exempt

organization(s) shall be selected by the Trustee using its reasonable discretion; provided, however,

that (i) if practicable, the activities of the selected tax-exempt organization(s) shall be related to

the treatment of, research on the cure of or other relief for individuals suffering from OUD, and

(ii) the tax-exempt organization(s) shall not bear any relationship to the Debtors within the

meaning of section 468B(d)(3) of the Internal Revenue Code. Notwithstanding any contrary

provision of the Plan and related documents, this Section 6.3(c) cannot be modified or amended.

         (d)   Following the dissolution and distribution of the assets of the Hospital Trust, the

Hospital Trust shall terminate and the Trustee and the Delaware Trustee (acting solely at the

written direction of the Trustee) shall execute and cause a Certificate of Cancellation of the

Certificate of Trust of the Hospital Trust to be filed in accordance with the Act. Notwithstanding

anything to the contrary contained in this Trust Agreement, the existence of the Hospital Trust as

a separate legal entity shall continue until the filing of such Certificate of Cancellation.




                                                  36
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                        Pg 369 of 1021



 6.4   Amendments. The Trustee, after consultation with the TAC, and subject to the unanimous

consent of the TAC, may modify or amend this Trust Agreement (except with respect to

Section 6.3(c), which by its own terms is expressly not subject to modification or amendment).

The Trustee, after consultation with the TAC, and subject to the consent of the TAC, may modify

or amend the Hospital TDP; provided, however, that no amendment to the Hospital TDP shall

(i) be inconsistent with the Plan or this Trust Agreement, (ii) have a material and adverse effect on

Hospital Authorized Recipients’ entitlements to Hospital Abatement Distributions or (iii) be

inconsistent with the provisions limiting amendments to that document provided therein. Any

modification or amendment made pursuant to this Section must be done in writing.

Notwithstanding anything contained in this Trust Agreement or the Hospital TDP to the contrary,

neither this Trust Agreement, the Hospital TDP, nor any document annexed to the foregoing shall

be modified or amended in any way that could jeopardize, impair or modify (i) the applicability of

section 105 of the Bankruptcy Code to the Plan, the Confirmation Order or the Hospital Trust,

(ii) the efficacy or enforceability of the Channeling Injunction or any other injunctions or releases

issued or granted in connection with the Plan, (iii) the treatment of the Hospital Trust as a Qualified

Settlement Fund within the meaning of the QSF Regulations, or (iv) the Plan or the Confirmation




                                                  37
19-23649-rdd      Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 370 of 1021



Order. Any amendment affecting the rights, duties, immunities or liabilities of the Delaware

Trustee shall require the Delaware Trustee’s written consent.

 6.5   Severability.    Should any provision in this Trust Agreement be determined to be

unenforceable, such determination shall in no way limit or affect the enforceability and operative

effect of any and all other provisions of this Trust Agreement.

 6.6   Notices.

       (a)    Notices to persons asserting claims shall be given by first class mail, postage prepaid,

at the address of such person, or, where applicable, such person’s legal representative, in each case

as provided on such person’s claim form submitted to the Hospital Trust in accordance with the

Hospital TDP with respect to his or her Hospital Channeled Claim, or by such other means,

including electronic notice, as may be agreed between the Hospital Trust and the TAC.

       (b)    Any notices or other communications required or permitted hereunder to the

following Parties shall be in writing and delivered to the addresses or e-mail addresses designated

herein, or to such other addresses or e-mail addresses as may hereafter be furnished in writing to

each of the other Parties listed herein in compliance with the terms hereof.




                                                 38
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 371 of 1021



       (c)    To the Hospital Trust through the Trustee:

                c/o

                [__________]

       With a copy to:

                [__________]

       To the Delaware Trustee:

               [__________]

       To the TAC:

               [__________]

       With a copy to:

               [__________]

       To the Debtors:

               [__________]

       With a copy to:

               [__________]


       (d)    All such notices and communications if mailed shall be effective when physically

delivered at the designated addresses or, if electronically transmitted, when the communication is

received at the designated addresses and confirmed by the recipient by return transmission.

 6.7   Successors and Assigns. The provisions of this Trust Agreement shall be binding upon

and inure to the benefit of the Hospital Trust, the TAC, the Trustee and the Debtors, NewCo and

TopCo, and their respective successors and assigns, except that neither the Trustee nor the TAC

members may assign or otherwise transfer any of their rights or obligations, if any, under this Trust




                                                 39
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                        Pg 372 of 1021



Agreement except in the case of the Trustee in accordance with Section 4.3 herein, the TAC

members in accordance with Section 5.4 herein.

 6.8    Limitation on Claim Interests for Securities Laws Purposes. Hospital Channeled

Claims, and any interests therein, (a) shall not be assigned, conveyed, hypothecated, pledged or

otherwise transferred, voluntarily or involuntarily, directly or indirectly, except by will or under

the laws of descent and distribution, or by operation of law; (b) shall not be evidenced by a

certificate or other instrument; (c) shall not possess any voting rights; and (d) shall not be entitled

to receive any dividends or interest.

 6.9    Entire Agreement; No Waiver. The entire agreement of the Parties relating to the subject

matter of this Trust Agreement is contained herein, and in the documents referred to herein

(including the Plan and the Hospital TDP), and this Trust Agreement and such documents

supersede any prior oral or written agreements concerning the subject matter hereof. No failure to

exercise or delay in exercising any right, power or privilege hereunder shall operate as a waiver

thereof, nor shall any single or partial exercise of any right, power or privilege hereunder preclude

any further exercise thereof or of any other right, power or privilege. The rights and remedies

herein provided are cumulative and are not exclusive of rights under law or in equity.

 6.10   Headings. The headings used in this Trust Agreement are inserted for convenience only

and do not constitute a portion of this Trust Agreement, nor in any manner affect the construction

of the provisions of this Trust Agreement.

 6.11   Governing Law.        The validity and construction of this Trust Agreement and all

amendments hereto and thereto shall be governed by the laws of the State of Delaware, and the

rights of all Parties hereto and the effect of every provision hereof shall be subject to and construed

according to the laws of the State of Delaware without regard to the conflicts of law provisions




                                                  40
19-23649-rdd      Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22               Main Document
                                          Pg 373 of 1021



thereof that would purport to apply the law of any other jurisdiction; provided, however, that the

Parties hereto intend that the provisions hereof shall control and therefore shall not be applicable

to the Hospital Trust, the Trustee, the Delaware Trustee, the TAC or this Trust Agreement, any

provision of the laws (statutory or common) of the State of Delaware pertaining to trusts that relate

to or regulate in a manner inconsistent with the terms hereof: (a) the filing with any court or

governmental body or agency of Trustee accounts or schedules of Trustee fees and charges;

(b) affirmative requirements to post bonds for the Trustee, officers, agents or employees of a trust;

(c) the necessity for obtaining court or other governmental approval concerning the acquisition,

holding or disposition of real or personal property; (d) fees or other sums payable to the Trustee,

officers, agents or employees of a trust; (e) the allocation of receipts and expenditures to income

or principal; (f) restrictions or limitations on the permissible nature, amount or concentration of

trust investments or requirements relating to the titling, storage or other manner of holding of trust

assets; (g) the existence of rights or interests (beneficial or otherwise) in trust assets; (h) the ability

of beneficial owners or other persons to terminate or dissolve a trust; or (i) the establishment of

fiduciary or other standards or responsibilities or limitations on the acts or powers of the Trustee

or beneficial owners that are inconsistent with the limitations on liability or authorities and powers

of the Trustee, the Delaware Trustee, the TAC or set forth or referenced in this Trust Agreement.

Section 3540 of the Act shall not apply to the Hospital Trust.

 6.12   Settlors’ Representative and Cooperation.              The Debtors are hereby irrevocably

designated as the Settlors and are hereby authorized to take any action required of the Settlors in

connection with the creation of this Trust.

 6.13 Dispute Resolution. Any disputes that arise under this Trust Agreement or under the

Hospital TDP among the Parties hereto shall be resolved by submission of the matter to an




                                                    41
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                        Pg 374 of 1021



alternative dispute resolution (“ADR”) process with a single mutually agreeable neutral selected

amongst Law Offices of Kenneth R. Feinberg, PC (1455 Pennsylvania Avenue, NW, Suite 390,

Washington, DC 20004); or ADR Systems (20 North Clark Street, Floor 29, Chicago, IL 60602);

or JAMS Chicago (71 S. Wacker Drive, Suite 2400, Chicago, IL 60606). Should any Party to the

ADR process be dissatisfied with the decision of the neutral arbitrator, that Party may apply to

the Bankruptcy Court for a judicial determination of the matter. Any review conducted by the

Bankruptcy Court shall be de novo. In either case, if the dispute implicates any consent or approval

by the TAC as provided in this Trust Agreement, the burden of proof shall be on the TAC or the

members thereof to show that the TAC’s consent or approval, or withholding of the same, was

valid and consistent with the terms and purposes of this Trust Agreement. Should the dispute not

be resolved by the ADR process within sixty (60) days after submission, the Parties are relieved

of the requirement to pursue ADR prior to application to the Bankruptcy Court. If the Trustee

determines that the matter in dispute is exigent and cannot await the completion of the ADR

process, the Trustee shall have the discretion to elect out of the ADR process altogether or at any

stage of the process and seek resolution of the dispute in the Bankruptcy Court.

 6.14   Enforcement and Administration. The provisions of this Trust Agreement and the

Hospital TDP shall be enforced by the Bankruptcy Court pursuant to Section 11.1 of the Plan and

the Confirmation Order. The Parties hereby acknowledge and agree that the Bankruptcy Court

shall have continuing exclusive jurisdiction over the settlement of the accounts of the Trustee and

over any disputes that arise under this Trust Agreement or the Hospital TDP and are not resolved

by alternative dispute resolution in accordance with Section 6.13 herein.

 6.15   Effectiveness. This Trust Agreement shall not become effective until the Effective Date of

the Plan and it has been executed and delivered by all the Parties hereto.




                                                 42
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 375 of 1021



 6.16   Counterpart Signatures. This Trust Agreement may be executed in any number of

counterparts and by different Parties on separate counterparts (including by PDF transmitted by e-

mail), and each such counterpart shall be deemed to be an original, but all such counterparts shall

together constitute one and the same instrument.




                                                43
19-23649-rdd   Doc 3121    Filed 07/08/21 Entered 07/08/21 00:40:22      Main Document
                                    Pg 376 of 1021



       IN WITNESS WHEREOF, the Parties have executed this Trust Agreement this [_____]

day of [                          ], 2021.



SETTLOR(S):

PURDUE PHARMA, LP

By: _________________________________________

[]

By: _____________________________




                                             44
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22      Main Document
                                   Pg 377 of 1021


TRUSTEE                                      DELAWARE TRUSTEE

                                             Wilmington Trust Co

Name: Thomas L. Hogan                        By:_______________________

Dated:                                       Name and Title:______________

                                             Dated:




                                        45
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 378 of 1021




                                     Exhibit 1

                            CERTIFICATE OF TRUST

                                  (TO FOLLOW)




                                        46
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 379 of 1021




                                     Exhibit 2

                                   Hospital TDP




                                        47
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 380 of 1021



                                    EXHIBIT P

                          NAS Monitoring Trust Agreement
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 381 of 1021




                    NAS MONITORING TRUST AGREEMENT


                              DATED AS OF [], 2021
19-23649-rdd             Doc 3121            Filed 07/08/21 Entered 07/08/21 00:40:22                                     Main Document
                                                      Pg 382 of 1021



                                                     TABLE OF CONTENTS

                                                                                                                                           PAGE

                                                         SECTION I
                                                    AGREEMENT OF TRUST

1.1   Creation and Name .......................................................................................................3
1.2   Purpose..........................................................................................................................4
1.3   Transfer of Assets .........................................................................................................6
1.4   Definitions.....................................................................................................................7
1.5   Acceptance of Assets and Assumption of Liabilities ...................................................9
1.6   Channeling Injunction .................................................................................................11

                                                 SECTION II
                                      POWERS AND TRUST ADMINISTRATION

2.1   Powers .........................................................................................................................12
2.2   General Administration ...............................................................................................17
2.3   Qualified Settlement Fund ..........................................................................................21
2.4   Claims Administration ................................................................................................24

                                               SECTION III
                                  ACCOUNTS, INVESTMENTS, AND PAYMENTS

3.1 Accounts .....................................................................................................................24
3.2 Investments .................................................................................................................26
3.3 Source of Payments.....................................................................................................26

                                                      SECTION IV
                                             TRUSTEE; DELAWARE TRUSTEE

4.1 Number .......................................................................................................................27
4.2 Term of Service...........................................................................................................27
4.3 Appointment of Successor Trustee .............................................................................28
4.4 Liability of Trustee and Others ...................................................................................29
4.5 Compensation and Expenses of Trustee .....................................................................29
4.6 Indemnification of Trustee and Others .......................................................................30
4.7 Lien .............................................................................................................................31
4.8 Trustee’s Employment of Experts ..............................................................................31
4.9 Unauthorized Business................................................................................................32
4.10 Trustee Independence ...............................................................................................32
4.11 Limitation of Trustee’s Authority .............................................................................32
4.12 Confidentiality ..........................................................................................................33
4.13 No Bond ....................................................................................................................33
4.14 Delaware Trustee ......................................................................................................33
19-23649-rdd            Doc 3121             Filed 07/08/21 Entered 07/08/21 00:40:22                                      Main Document
                                                      Pg 383 of 1021



                                                     SECTION V
                                             TRUST ADVISORY COMMITTEE

5.1   Members .....................................................................................................................36
5.2   Duties ..........................................................................................................................36
5.3   Term of Office ............................................................................................................37
5.4   Appointment of Successors.........................................................................................38
5.5   TAC’s Employment of Professionals .........................................................................38
5.6   Compensation and Expenses of the TAC ...................................................................40

                                                         SECTION VI
                                                     GENERAL PROVISIONS

6.1 Procedures for Consulting with or Obtaining Consent of the TAC ............................41
6.2 Irrevocability ...............................................................................................................43
6.3 Term; Termination ......................................................................................................44
6.4 Amendments ...............................................................................................................46
6.5 No Association, Partnership or Joint Venture.............................................................47
6.6 Severability .................................................................................................................47
6.7 Notices ........................................................................................................................47
6.8 Successors and Assigns...............................................................................................49
6.9 Limitation on Claim Interests for Securities Laws Purposes ......................................49
6.10 Entire Agreement; No Waiver ..................................................................................49
6.11 Headings ...................................................................................................................50
6.12 Governing Law .........................................................................................................50
6.13 Settlors’ Representative and Cooperation .................................................................51
6.14 Dispute Resolution ....................................................................................................51
6.15 Enforcement and Administration ..............................................................................51
6.16 Effectiveness .............................................................................................................52
6.17 Counterpart Signatures..............................................................................................52
6.18 Rights of Holders of NAS Monitoring Channeled Claims .......................................52




                                                                        ii
19-23649-rdd       Doc 3121         Filed 07/08/21 Entered 07/08/21 00:40:22                     Main Document
                                             Pg 384 of 1021



                             NAS MONITORING TRUST AGREEMENT

        This NAS Monitoring Trust Agreement (this “Trust Agreement”), dated the date set forth

on the signature page hereof and effective as of the Effective Date,1 is entered into pursuant to the

[Fifth] Amended Joint Chapter 11 Plan of Reorganization of Purdue Pharma L.P. and Its Affiliated

Debtors, dated [June 3], 2021 (as it may be modified, amended or supplemented from time to time,

and together with all exhibits and schedules thereto, the “Plan”), by Purdue Pharma L.P. and its

Debtor affiliates 2 (collectively referred to as the “Debtors” or “Settlors”), 3 Wilmington Trust

Company (the “Delaware Trustee”); [] (the “Trustee”); and the members of the NAS

Monitoring Trust Advisory Committee (the “TAC”) identified on the signature pages hereof

(together with the Debtors, the Delaware Trustee, and the Trustee, the “Parties”); and

        WHEREAS, the Debtors have reorganized under the provisions of Chapter 11 of the

Bankruptcy Code;

        WHEREAS, the Confirmation Order has been entered by the Bankruptcy Court;

        WHEREAS, the Plan provides, inter alia, for the creation of the NAS Monitoring Trust

(the “NAS Monitoring Trust”);

        WHEREAS, pursuant to the Plan, the NAS Monitoring Trust shall be established to

(i) assume all liability for the NAS Monitoring Channeled Claims, (ii) hold the MDT NAS



1
 All capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Plan and the
NAS Monitoring TDP.
2
 The Debtors in these cases are as follows: Purdue Pharma L.P., Purdue Pharma Inc., Purdue Transdermal
Technologies L.P., Purdue Pharma Manufacturing L.P., Purdue Pharmaceuticals L.P., Imbrium Therapeutics L.P.,
Adlon Therapeutics L.P., Greenfield BioVentures L.P., Seven Seas Hill Corp., Ophir Green Corp., Purdue Pharma
of Puerto Rico, Avrio Health L.P., Purdue Pharmaceutical Products L.P., Purdue Neuroscience Company, Nayatt
Cove Lifescience Inc., Button Land L.P., Rhodes Associates L.P., Paul Land Inc., Quidnick Land L.P., Rhodes
Pharmaceuticals L.P., Rhodes Technologies, UDF LP, SVC Pharma LP and SVC Pharma Inc.
3
 The Chapter 11 Cases of the Debtors and Debtors in Possession are jointly administered under Case No. 19-23649
(RDD) in the United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”) and
known as In re Purdue Pharma L.P., et al., Case No. 19-23649 (RDD).
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                       Pg 385 of 1021



Monitoring Claim and collect the Initial NAS Monitoring Trust Distribution and additional

payments due under the MDT NAS Monitoring Claim in accordance with the Private Entity

Settlements and the NAS Monitoring Trust Documents, (iii) administer NAS Monitoring

Channeled Claims, (iv) make NAS Monitoring Grants to Grant Recipients or Grantees for NAS

Monitoring Authorized Abatement Purposes, in each case in accordance with the NAS Monitoring

trust distribution procedures (the “NAS Monitoring TDP”), attached hereto as Exhibit B, and

(v) carry out such other matters as are set forth in the NAS Monitoring Trust Documents;

       WHEREAS, the Plan and the Master TDP provide that on the Effective Date, any and all

liability of the Debtors and the other Protected Parties for any and all NAS Monitoring Channeled

Claims shall automatically, and without further act, deed or court order, be channeled to and

assumed by the Master Disbursement Trust solely for the purpose of effectuating the Mater TDP,

and further provide that immediately thereafter, any and all NAS Monitoring Channeled Claims

shall automatically, and without further act, deed or court order, be channeled exclusively to and

assumed by the NAS Monitoring Trust;

       WHEREAS, pursuant to the Plan and the Confirmation Order, the NAS Monitoring Trust

shall (i) hold, manage and invest all funds and other Assets received by the NAS Monitoring Trust

from the Master Disbursement Trust for the benefit of the beneficiaries of the NAS Monitoring

Trust; (ii) hold and maintain the NAS Monitoring Trust Operating Reserve, as defined herein; and

(iii) administer, process, resolve and liquidate all NAS Monitoring Channeled Claims in

accordance with the NAS Monitoring TDP;

       WHEREAS, it is the intent of the Debtors, the Trustee and the TAC that the NAS

Monitoring Trust will evaluate the NAS Monitoring Channeled Claims and be in a financial




                                                2
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 386 of 1021



position to make NAS Monitoring Grants to Grant Recipients or Grantees in accordance with the

terms of this Trust Agreement and the NAS Monitoring TDP;

       WHEREAS, all rights of the Holders of NAS Monitoring Channeled Claims arising under

this Trust Agreement and the NAS Monitoring TDP shall vest upon the Effective Date;

       WHEREAS, pursuant to the Plan, the NAS Monitoring Trust is intended to qualify as a

“qualified settlement fund” (a “Qualified Settlement Fund”) within the meaning of

section 1.468B-1, et seq. of the Treasury Regulations promulgated under section 468B of the

Internal Revenue Code (the “QSF Regulations”) and be treated consistently for state and local

tax purposes to the extent applicable; and

       WHEREAS, pursuant to the Plan, the NAS Monitoring Trust and the Plan satisfy all the

prerequisites for issuance of an injunction pursuant to section 105(a) of the Bankruptcy Code with

respect to any and all NAS Monitoring Channeled Claims, and such injunction has been entered

in connection with the Confirmation Order.

       NOW, THEREFORE, it is hereby agreed as follows:

                                             SECTION I

                                  AGREEMENT OF TRUST

 1.1   Creation and Name. The Parties hereto hereby create a trust known as the “NAS

Monitoring Trust,” which is the NAS Monitoring Trust provided for and referred to in Section 5.7

of the Plan. The Trustee of the NAS Monitoring Trust shall transact the business and affairs of the

NAS Monitoring Trust in the name of the NAS Monitoring Trust, and references herein to the

NAS Monitoring Trust shall include the Trustee acting on behalf of the NAS Monitoring Trust. It

is the intention of the Parties that the NAS Monitoring Trust constitute a statutory trust under

Chapter 38 of title 12 of the Delaware Code, 12 Del. C. § 3801 et seq. (the “Act”) and that this

Trust Agreement shall constitute the governing instrument of the NAS Monitoring Trust. The


                                                 3
19-23649-rdd       Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                         Pg 387 of 1021



Trustee and the Delaware Trustee are hereby authorized and directed to execute and file a

Certificate of Trust with the Delaware Secretary of State in the form attached hereto as Exhibit 1.

 1.2      Purpose.

          (a)   The purpose of the NAS Monitoring Trust is to expressly assume sole and exclusive

responsibility and liability for the NAS Monitoring Channeled Claims channeled to the NAS

Monitoring Trust in accordance with the Master TDP and the Plan, as well as to, among other

things:

                 (i)     hold the MDT NAS Monitoring Claim and collect the Initial NAS

                         Monitoring Trust Distribution and additional payments due under the MDT

                         NAS Monitoring Claim in accordance with the Private Entity Settlements

                         and the NAS Monitoring Trust Documents;

                 (ii)    administer, process, resolve and liquidate the NAS Monitoring Channeled

                         Claims as provided in the NAS Monitoring Trust Documents by making

                         NAS Monitoring Grants to Grant Recipients or Grantees; provided,

                         however, that no Holders of NAS Monitoring Channeled Claims shall

                         receive direct recoveries on account of their NAS Monitoring Channeled

                         Claims; the NAS Monitoring Trust shall make NAS Monitoring Grants to

                         NAS Authorized Recipients in accordance with the NAS Monitoring Trust

                         Distribution Procedures;

                 (iii)   hold, manage and invest all funds and other Assets received by the NAS

                         Monitoring Trust from the Debtors and the Master Disbursement Trust, in

                         each case, for the benefit of the beneficiaries of the NAS Monitoring Trust;




                                                    4
19-23649-rdd     Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22         Main Document
                                          Pg 388 of 1021



               (iv)    qualify at all times as a Qualified Settlement Fund within the meaning of

                       the QSF Regulations and be treated consistently for state and local tax

                       purposes to the extent applicable;

               (v)     pay qualifying attorney’s fees pursuant to Section 5.8 of the Plan;

               (vi)    pay assessments to the extent required by Section 5.8(c) of the Plan to fund

                       the Common Benefit Escrow and then, upon its establishment, the Common

                       Benefit Fund in accordance with the Plan; and

               (vii)   otherwise comply in all respects with the NAS Monitoring Trust

                       Documents.

      (b)   The NAS Monitoring Trust is to use the NAS Monitoring Trust’s Assets and income

to:

               (i)     make NAS Monitoring Grants to the Grant Recipients and Grantees in

                       accordance with this Trust Agreement and the NAS Monitoring TDP in

                       such a way that such Grant Recipients and Grantees are treated fairly,

                       equitably, and reasonably in light of the assets available to resolve such

                       claims;

               (ii)    hold and maintain reserves to pay the fees and expenses incurred with

                       respect to administering the NAS Monitoring Trust (including the NAS

                       Monitoring TDP) and managing the NAS Monitoring Trust Assets

                       (together, the “NAS Monitoring Trust Operating Expenses”) of the NAS

                       Monitoring            Trust          (such           reserves,          the

                       “NAS Monitoring Trust Operating Reserve”), which shall be (a) funded

                       with Cash and cash equivalents held by the NAS Monitoring Trust in




                                                 5
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 389 of 1021



                       accordance with the NAS Monitoring Trust Documents and (b) held by the

                       NAS Monitoring Trust in a segregated account and administered by the

                       Trustee;

               (iii)   pay the NAS Monitoring Trust Operating Expenses from the NAS

                       Monitoring Trust Operating Reserve;

               (iv)    replenish periodically, until the dissolution of the NAS Monitoring Trust,

                       the NAS Monitoring Trust Operating Reserve from Cash held or received

                       by the NAS Monitoring Trust to the extent deemed necessary by the Trustee

                       to satisfy and pay estimated future NAS Monitoring Trust Operating

                       Expenses in accordance with the NAS Monitoring Trust Documents;

               (v)     pay all fees and expenses incurred with respect to, among other things,

                       making NAS Monitoring Grants to Grant Recipients or Grantees, including

                       attorneys’ fees and costs (together with the NAS Monitoring Trust

                       Operating Expenses, the “Trust Expenses”), pursuant to Section 5.8 of the

                       Plan, as applicable;

               (vi)    pay qualifying attorney’s fees pursuant to Section 5.8 of the Plan; and

               (vii)   pay assessments to the extent required by Section 5.8(c) of the Plan to

                       fund the Common Benefit Escrow and then, upon its establishment, the

                       Common Benefit Fund in accordance with the Plan.

 1.3   Transfer of Assets. Pursuant to Sections 4.9(a) and 5.2(d)(i)(C) of the Plan, the NAS

Monitoring Trust has received the NAS Monitoring Trust Assets to fund the NAS Monitoring




                                                 6
19-23649-rdd       Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                    Main Document
                                            Pg 390 of 1021



Trust.4 In all events, the NAS Monitoring Trust Assets or any other assets to be transferred to the

NAS Monitoring Trust under the Plan will be transferred to the NAS Monitoring Trust free and

clear of all Claims, Liens or other recourse or encumbrances, and shall not be subject to attachment,

disgorgement or recoupment by any Person. The Debtors shall be authorized pursuant to the Plan

to execute and deliver such documents to the NAS Monitoring Trust as the Trustee may request to

effectuate the transfer and assignment of any NAS Monitoring Trust Assets to the NAS Monitoring

Trust.

 1.4     Definitions.

         (a)    “Assumed Liability” means the assumption of liability by the NAS Monitoring

Trust for all NAS Monitoring Channeled Claims.

         (b)    “Award” or “Awarded” or “Awarding” has the meaning ascribed to such term in

the NAS Monitoring TDP.

         (c)    “Birth Mother” means the female who gave birth to an NAS Child, or who is

pregnant and is using, or is suspected to be using, opioids, or who is dependent upon opioids,

regardless of whether the Birth Mother is a Guardian of the NAS Child.

         (d)    “Grant Proposal” has the meaning ascribed to such term in the NAS Monitoring

TDP.

         (e)    “Grant Recipient” or “Grantee” have the meanings ascribed to such terms in the

NAS Monitoring TDP.

         (f)    “Guardian” means the individual or individuals who have physical custody of an

NAS Child, or who exercise the duties and responsibilities attendant to daily care for an NAS



4
 In the event that any payment date is on a date that is not a Business Day, then the making of such payment may be
completed on the next succeeding Business Day, but shall be deemed to have been completed as of the required
date.



                                                        7
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 391 of 1021



Child. As used in this Trust Agreement, the term “Guardian” may include not only individual(s)

who are legal or court-appointed guardians, but also natural parent(s), grandparent(s), relative(s)

of an NAS Child, child protective service appointees, and others to the extent such individual(s)

have physical custody of an NAS Child or exercise the duties and responsibilities attendant to daily

care for an NAS Child.

       (g)   “NAS” means Neonatal Abstinence Syndrome or opioid dependency at birth.

       (h)   “NAS Abatement Program” has the meaning ascribed to such term in the NAS

Monitoring TDP.

       (i)   “NAS Committee” means the Ad Hoc Committee of NAS Children in the First

Amended Verified Statement of the Ad Hoc Committee of NAS Children Pursuant to Bankruptcy

Rule 2019 [D.I. 1582].

       (j)   “NAS Monitoring Grants” has the meaning ascribed to such term in the NAS

Monitoring TDP.

       (k)   “NAS Monitoring Trust Assets” mean the gross and aggregate amount of money

or the value of any property received by the NAS Monitoring Trust pursuant to the Plan, through

payment(s) into the NAS Monitoring Trust through the Master Disbursement Trust, including the

Initial NAS Monitoring Trust Distribution and additional payments due under the MDT NAS

Monitoring Claim in accordance with the Private Entity Settlements and the NAS Monitoring Trust

Document.

       (l)   “NAS Monitoring Trust Operating Expenses” means, with respect to the NAS

Monitoring Trust, any and all costs, expenses, fees, taxes, disbursements, debts or obligations

incurred from the operation and administration of the NAS Monitoring Trust, including in

connection with the reconciliation and administration of the NAS Monitoring Channeled Claims




                                                 8
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                       Pg 392 of 1021



channeled to the NAS Monitoring Trust, working capital and all compensation, costs and fees of

the Trustee of the NAS Monitoring Trust and any professionals retained by the Trustee. The NAS

Monitoring Trust Operating Expenses shall not exceed a value equal to one and one-half

percent (1.5%) of the Net Trust Assets not yet Awarded.

       (m) “NAS Monitoring Trust Operating Reserve” means the Trust Subaccount to be

established to the pay NAS Monitoring Trust Operating Expenses, which shall be (i) funded with

Cash and cash equivalents held by the NAS Monitoring Trust in accordance with the NAS

Monitoring Trust Documents and (ii) held by the NAS Monitoring Trust in a segregated account

and administered by the Trustee. The amounts held in the NAS Monitoring Trust Operating

Reserve shall not exceed in the aggregate a value equal to one and one-half percent (1.5%) of the

Net Trust Assets not yet Awarded.

       (n)   “Net Trust Assets” means the aggregate amount of the NAS Monitoring Trust

Assets which remain after payment by the NAS Monitoring Trust of the attorneys’ fees and

expenses to the NAS Committee identified on Schedule A. Net Trust Assets may also include any

interest or income, which may accrue from any of the NAS Monitoring Trust Assets.

 1.5   Acceptance of Assets and Assumption of Liabilities.

       (a)   In furtherance of the purposes of the NAS Monitoring Trust, the NAS Monitoring

Trust hereby expressly accepts the transfer to the NAS Monitoring Trust of the NAS Monitoring

Trust Assets or any other transfers contemplated by the Plan and the Master TDP in the time and

manner as, and subject to the terms, contemplated in the Plan and the Master TDP.

       (b)   In furtherance of the purposes of the NAS Monitoring Trust, the NAS Monitoring

Trust expressly assumes all liabilities and responsibility for all NAS Monitoring Channeled Claims

(except as set forth in the Plan) subject to the NAS Monitoring Trust Documents, and none of the




                                                9
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 393 of 1021



Debtors, the Protected Parties, or the Master Disbursement Trust shall have any further financial

or other responsibility or liability therefor. Except as otherwise provided in this Trust Agreement,

the NAS Monitoring TDP, the Plan, or the Master TDP, the NAS Monitoring Trust shall have and

retain any and all defenses, cross-claims, offsets, and recoupments regarding the NAS Monitoring

Channeled Claims, as well as any and all rights of indemnification, contribution, subrogation, and

similar rights, that the Debtors, the Released Parties, and the Shareholder Released Parties, as

applicable, have or would have had under applicable law; provided that no such claims, defenses

or rights may be used to seek any affirmative monetary recovery from any party.

       (c)   Notwithstanding anything to the contrary herein, no provision in this Trust

Agreement or the NAS Monitoring TDP shall be construed or implemented in a manner that would

cause the NAS Monitoring Trust to fail to qualify as a Qualified Settlement Fund within the

meaning of the QSF Regulations.

       (d)   In this Trust Agreement and the NAS Monitoring TDP, the words “must,” “will,”

and “shall” are intended to have the same mandatory force and effect, while the word “may” is

intended to be permissive rather than mandatory.

       (e)   To the extent required by the Act, the beneficial owners (within the meaning of the

Act) of the NAS Monitoring Trust (the “Beneficial Owners”) shall be deemed to be the Holders

of NAS Monitoring Channeled Claims; provided that (i) the Holders of NAS Monitoring

Channeled Claims, as such Beneficial Owners, shall have only such rights with respect to the

NAS Monitoring Trust and its assets as are set forth in the NAS Monitoring TDP and (ii) no

greater or other rights, including upon dissolution, liquidation, or winding up of the NAS

Monitoring Trust, shall be deemed to apply to the Holders of NAS Monitoring Channeled Claims

in their capacity as Beneficial Owners.




                                                10
19-23649-rdd      Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                 Main Document
                                           Pg 394 of 1021



        (f)    The sole recourse of any Person on account of any NAS Monitoring Channeled

Claim, whether or not the Holder thereof participated in the Chapter 11 Cases and whether or not

such Holder filed a Proof of Claim in the Chapter 11 Cases, shall be to the NAS Monitoring Trust

as and to the extent provided in the NAS Monitoring TDP. Holders of NAS Monitoring Channeled

Claims are enjoined from asserting against any Debtor or other Protected Party any Channeled

Claim, and may not proceed in any manner against any Debtor or other Protected Party on account

of any Channeled Claim in any forum whatsoever, including any state, federal or non-U.S. court

or administrative or arbitral forum, and are required to pursue NAS Monitoring Channeled Claims

exclusively against the NAS Monitoring Trust, solely as and to the extent provided in the NAS

Monitoring TDP. Notwithstanding the foregoing, no Beneficial Owner shall be entitled to a

distribution on account of its NAS Monitoring Channeled Claims but may be considered an

indirect beneficiary of the NAS Monitoring Trust through an entity that is Awarded a Grant

pursuant to the NAS Monitoring TDP.5

        (g)    The Beneficial Owners shall be subject to the terms of this Trust Agreement,

including without limitation, the terms of the NAS Monitoring TDP.

 1.6    Channeling Injunction. Nothing in this Trust Agreement shall be construed in any way

to limit or expand the scope, enforceability or effectiveness of the Channeling Injunction issues in

connection with the Plan or the NAS Monitoring Trust’s assumption of all liability for NAS

Monitoring Channeled Claims.




5
 No natural person that is a Holder of an NAS Monitoring Channeled Claim may be considered a Grantee or Grant
Recipient.



                                                     11
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 395 of 1021



                                           SECTION II

                         POWERS AND TRUST ADMINISTRATION

 2.1   Powers.

       (a)    The Trustee is, and shall act as, a fiduciary to the NAS Monitoring Trust in

accordance with the provisions of this Trust Agreement, the NAS Monitoring TDP, the Plan and

the Confirmation Order. The Trustee shall, at all times, administer the NAS Monitoring Trust and

the NAS Monitoring Trust Assets in accordance with the purposes set forth in Section 1.2 herein.

Subject to the limitations set forth in this Trust Agreement, the Trustee shall have the power to

take any and all actions that, in the judgment of the Trustee, are necessary or proper to fulfill the

purposes of the NAS Monitoring Trust, including, without limitation, each power expressly

granted in this Section 2.1, any power reasonably incidental thereto and not inconsistent with the

requirements of Section 2.2, and any trust power now or hereafter permitted under the laws of the

State of Delaware.

       (b)    Except as required by applicable law or otherwise specified herein or in the Plan or

the Confirmation Order, the Trustee need not obtain the order or approval of any court in the

exercise of any power or discretion conferred hereunder.

       (c)    Subject to the limitations on the Trustee’s powers as set forth herein, the Trustee’s

powers are exercisable solely in a fiduciary capacity and are to be consistent with and in

furtherance of the purposes of this Trust Agreement and the NAS Monitoring TDP, and not

otherwise.

       (d)    Without limiting the generality of Section 2.1(a) above, and except as limited herein

or by the Plan, the Trustee shall have the power to:

               (i)     receive and hold the NAS Monitoring Trust Assets and exercise all rights

                       with respect thereto, including the right to vote, hold and sell any securities


                                                 12
19-23649-rdd     Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                         Pg 396 of 1021



                       that are included in the NAS Monitoring Trust Assets or that may come into

                       possession or ownership of the Trust;

               (ii)    invest the monies held from time to time by the NAS Monitoring Trust,

                       and/or contract with the Delaware Trustee or any other qualified institution,

                       to hold and invest the NAS Monitoring Trust’s funds in federally insured

                       and interest-bearing accounts; provided that any investment of monies held

                       within a separate Trust Subaccount, as defined herein, be held separate and

                       distinct from the investments relating to any other Trust Subaccount;

               (iii)   enter into leasing and financing agreements with third parties, to the extent

                       such agreements are reasonably necessary, to permit the NAS Monitoring

                       Trust to operate;

               (iv)    pay liabilities and expenses of the NAS Monitoring Trust, including the

                       indemnification obligations set forth in the Plan;

               (v)     establish such funds, reserves and accounts within the NAS Monitoring

                       Trust estate as required by the Plan or this Trust Agreement or as the Trustee

                       otherwise deems necessary in carrying out the purposes of the NAS

                       Monitoring Trust, subject to the limitations set forth in Section 3.1(a)

                       below;

               (vi)    initiate, prosecute, defend and resolve all such actions in the name of the

                       Debtors or their Estates, in each case if deemed necessary by the Trustee to

                       fulfill the purpose of the NAS Monitoring Trust;

               (vii)   initiate, prosecute, defend and resolve all legal actions and other

                       proceedings related to any Asset, liability or responsibility of the NAS




                                                13
19-23649-rdd    Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                        Pg 397 of 1021



                      Monitoring Trust. Such legal actions and other proceedings shall be limited

                      solely to those required for purposes of reconciling, administering or

                      defending against the NAS Monitoring Channeled Claims channeled to the

                      NAS Monitoring Trust and for enforcing the rights of the NAS Monitoring

                      Trust under the Plan and the Plan Documents;

               (viii) establish, supervise and administer the NAS Monitoring Trust in

                      accordance with this Trust Agreement and the NAS Monitoring TDP and

                      the terms thereof;

               (ix)   appoint such officers, hire such employees, and engage such legal, financial,

                      accounting, investment, auditing, forecasting, and other consultants,

                      advisors, and agents as the business of the NAS Monitoring Trust requires,

                      and delegate to such persons such powers and authorities as the fiduciary

                      duties of the Trustee permit and as the Trustee, in its discretion, deems

                      advisable or necessary in order to carry out the terms of the NAS Monitoring

                      Trust;

               (x)    pay reasonable compensation to those employees, legal, financial,

                      accounting, investment, auditing, forecasting, and other consultants,

                      advisors, and agents employed by the Trustee after the Effective Date

                      (including those engaged by the NAS Monitoring Trust in connection with

                      its alternative dispute resolution activities);

               (xi)   as provided herein, (a) compensate the Trustee, the Delaware Trustee, and

                      the employees, legal, financial, accounting, investment, auditing,

                      forecasting, and other consultants, advisors, and agents of each of them, and




                                                 14
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                       Pg 398 of 1021



                       (b) reimburse the Trustee, the Delaware Trustee, and the TAC for all

                       reasonable out-of-pocket costs and expenses incurred by such persons in

                       connection with the performance of their duties hereunder;

               (xii)   execute and deliver such instruments as the Trustee deems proper in

                       administering the NAS Monitoring Trust;

               (xiii) enter into such other arrangements with third parties as the Trustee deems

                       necessary in carrying out the purposes of the NAS Monitoring Trust;

                       provided that such arrangements do not conflict with any other provision of

                       this Trust Agreement;

               (xiv)   in accordance with Section 4.6 herein, defend, indemnify, and hold

                       harmless (and purchase insurance indemnifying) (a) the Trustee, (b) the

                       Delaware Trustee, (c) the TAC, and (d) the officers, employees,

                       consultants, advisors, and agents of each of the NAS Monitoring Trust and

                       the TAC, (each of those in (d) herein, the “Additional Indemnitees”), to

                       the maximum extent that a statutory trust organized under the laws of the

                       State of Delaware is from time to time entitled to defend, indemnify, hold

                       harmless, and/or insure its directors, trustees, officers, employees,

                       consultants, advisors, agents, and representatives. No party shall be

                       indemnified in any way for any liability, expense, claim, damage, or loss

                       for which he or she is liable under Section 4.6 herein;

               (xv)    consult with the TAC at such times and with respect to such issues relating

                       to the purpose, conduct, and affairs of the NAS Monitoring Trust as the

                       Trustee considers desirable;




                                                15
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 399 of 1021



               (xvi)   make, pursue (by litigation or otherwise), collect, compromise, settle, or

                       otherwise resolve in the name of the NAS Monitoring Trust, any claim,

                       right, action, or cause of action included in the NAS Monitoring Trust

                       Assets or which may otherwise hereafter accrue in favor of the NAS

                       Monitoring Trust, including, but not limited to, insurance recoveries, before

                       any court of competent jurisdiction; provided, however, that any settlement

                       of any claims in litigation be approved by the Bankruptcy Court and/or a

                       court of competent jurisdiction;

               (xvii) withhold or withdraw yet to be disbursed monies from any Fund established

                       for the purpose of funding of an NAS Abatement Program sponsored by a

                       Grant Recipient or Grantee, in the event of the Grant Recipient or Grantee’s

                       noncompliance with the requirements of the NAS Monitoring Trust

                       pertinent to such Awarded Grant, and/or to recover by all legal means the

                       amount of any Disbursements made to a Grant Recipient or Grantee which

                       has violated or failed to comply with the requirements of the NAS

                       Monitoring Trust with respect to such Awarded and Disbursed Grant; and

               (xviii) exercise any and all other rights, and take any and all other actions as are

                       permitted, of the Trustee in accordance with the terms of this Trust

                       Agreement and the Plan.

       (e)   The Trustee shall not have the power to guarantee any debt of other persons.

       (f)   The Trustee agrees to take the actions of the NAS Monitoring Trust required

hereunder.




                                                 16
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 400 of 1021



       (g)   The Trustee shall give the TAC prompt notice of any act performed or taken pursuant

to Sections 2.1(d)(i) or (d)(vi) herein, and any act proposed to be performed or taken pursuant to

Section 2.2(e) herein.

 2.2   General Administration.

       (a)   The Trustee shall act in accordance with this Trust Agreement, the Plan, the

Confirmation Order and the NAS Monitoring TDP. In the event of a conflict between the terms or

provisions of (i) the Plan or the Confirmation Order and (ii) this Trust Agreement or the NAS

Monitoring TDP, the terms or provisions of the Plan or the Confirmation Order shall control. In

the event of a conflict between the terms or provisions of this Trust Agreement and the NAS

Monitoring TDP, the terms or provisions of the NAS Monitoring TDP shall control. For the

avoidance of doubt, this Trust Agreement shall be construed and implemented in accordance with

the Plan, regardless of whether any provision herein explicitly references the Plan.

       (b)   Pursuant to Section 5.7(g) of the Plan, the NAS Monitoring Trust shall (i) monitor

the use of funds received by Grant Recipients or Grantees of NAS Monitoring Grants in

accordance with the NAS Monitoring Authorized Abatement Purposes, and (ii) prepare and deliver

to the Master Disbursement Trust for publication annual reports (each, an “Annual Report”) on

the disbursement and use of NAS Monitoring Grants from the NAS Monitoring Trust and the

compliance by Grant Recipients or Grantees with the NAS Monitoring Authorized Abatement

Purposes set forth in the applicable NAS Monitoring Trust Documents.

       (c)   The Trustee shall cause to be prepared as soon as practicable prior to the

commencement of each fiscal year a budget and cash flow projections covering such fiscal year.

The Trustee shall provide a copy of the budget and cash flow projections to the TAC.




                                                17
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 401 of 1021



       (d)   The Trustee shall consult with the TAC on (i) the general implementation and

administration of the NAS Monitoring Trust; (ii) the general implementation and administration

of the NAS Monitoring TDP; and (iii) such other matters as may be required under this Trust

Agreement or the NAS Monitoring TDP.

       (e)   The Trustee shall be required to obtain the consent of the TAC pursuant to the

consent process set forth in Section 6.1(b) herein, in addition to any other instances elsewhere

enumerated, in order:

               (i)      to determine, establish, or change any aspect of the NAS Monitoring TDP;

               (ii)     to establish and/or to change the Grant Proposal Form to be provided to be

                        prepared and submitted by potential Grant Recipients or Grantees under the

                        NAS Monitoring TDP;

               (iii)    to enter into any agreement with any Grant Recipient or Grantee, including

                        without limitation the Award of a Grant to such Grant Recipient or Grantee

                        for funding of an NAS Abatement Program and the establishment of a Fund

                        for such purpose;

               (iv)     to terminate the NAS Monitoring Trust pursuant to Section 6.3 herein;

               (v)      to change the compensation of the members of the TAC, the Delaware

                        Trustee, or the Trustee, other than to reflect cost-of-living increases or to

                        reflect changes approved by the Bankruptcy Court as otherwise provided

                        herein; provided that any change to the compensation of the Delaware

                        Trustee shall also require the consent of the Delaware Trustee;

               (vi)     to take actions to minimize any tax on the NAS Monitoring Trust Assets;

                        provided that no such action may be taken if it prevents the NAS Monitoring




                                                 18
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 402 of 1021



                       Trust from qualifying as a Qualified Settlement Fund within the meaning of

                       the QSF Regulations; provided further that even if permitted by the

                       Treasury Regulations governing Qualified Settlement Funds, no election

                       shall be filed by or on behalf of the NAS Monitoring Trust for the NAS

                       Monitoring Trust to be treated as a grantor trust for federal income tax

                       purposes;

               (vii)   to amend any provision of this Trust Agreement or the NAS Monitoring

                       TDP in accordance with the terms thereof; provided that no such

                       amendment shall be in contravention of the Plan, including, but not limited

                       to, causing the NAS Monitoring Trust to fail to qualify as a Qualified

                       Settlement Fund within the meaning of the QSF Regulations;

               (viii) to acquire an interest in, or to merge any claims resolution organization

                       formed by the NAS Monitoring Trust with, another claims resolution

                       organization that is not specifically created by the Plan, this Trust

                       Agreement or the NAS Monitoring TDP, or to contract with another claims

                       resolution organization or other entity that is not specifically identified by

                       the Plan, this Trust Agreement or the NAS Monitoring TDP, or permit any

                       other party to join in any claims resolution organization that is formed by

                       the NAS Monitoring Trust pursuant to this Trust Agreement or the NAS

                       Monitoring TDP; provided that such acquisition, merger, contract, or

                       joinder shall not (a) subject NewCo, TopCo, PPLP, the Liquidating

                       Debtors, the Transferred PPLP Subsidiaries, the other Debtors, any

                       successors in interest thereto, or the Protected Parties to any risk of having




                                                 19
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                       Pg 403 of 1021



                      any NAS Monitoring Channeled Claim asserted against it or them, or

                      (b) otherwise jeopardize the validity or enforceability of any injunction or

                      release issued or granted in connection with the Plan and/or the

                      Confirmation Order, (c) permit the surviving organization to make

                      decisions about the allowability and value of claims that are not in

                      accordance with the NAS Monitoring TDP, or (d) cause the NAS

                      Monitoring Trust to fail to qualify as a Qualified Settlement Fund within

                      the meaning of the QSF Regulations; provided further that the terms of such

                      merger will require the surviving organization to make decisions about the

                      evaluation of NAS Monitoring Channeled Claims in accordance with the

                      NAS Monitoring TDP;

               (ix)   delegate any or all of the authority herein conferred with respect to the

                      investment of all or any portion of the NAS Monitoring Trust Assets to any

                      one or more reputable individuals or recognized institutional investment

                      advisors or investment managers without liability for any action taken or

                      omission made because of any such delegation, except as provided in

                      Section 4.4 herein.

       (f)   The Trustee shall meet with the TAC no less often than annually but shall meet with

the TAC on the frequency required to obtain the consent and approval of a majority of the members

of the TAC as required by this Trust Agreement. Meetings between the Trustee and the TAC may

be held in person, telephonically, or by video conferencing. The Delaware Trustee shall not be

required, but may be permitted, to attend meetings.




                                               20
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 404 of 1021



       (g)   The Trustee, upon notice from the TAC, if practicable in view of pending business,

shall at its next meeting with the TAC consider issues submitted by the TAC for consideration by

the NAS Monitoring Trust. The Trustee shall keep the TAC reasonably informed regarding all

aspects of the administration of the NAS Monitoring Trust.

       (h)   If a special meeting is requested by a majority of the members of the TAC, the

Trustee shall notice, hold and attend such meeting. Reasonably prior to such meeting, the TAC

shall provide the Trustee with an agenda of the issues for discussion or resolution at such special

meeting.

 2.3   Qualified Settlement Fund.

       (a)   The NAS Monitoring Trust is intended to be treated for U.S. federal income tax

purposes as a “qualified settlement fund” within the meaning of the QSF Regulations.

Accordingly, for all U.S. federal income tax purposes the transfer of assets to the NAS Monitoring

Trust or any Trust Subaccount or Series will be treated as a transfer to a trust satisfying the

requirements of the QSF Regulations.

       (b)   The Trustee shall be the “administrator” of the NAS Monitoring Trust within the

meaning of section 1.468B-2(k)(3) of the Treasury Regulations, and shall (i) timely file such

income tax and other returns and statements required to be filed and shall timely pay, out of the

NAS Monitoring Trust Operating Reserve, all taxes required to be paid by the NAS Monitoring

Trust, (ii) comply with all applicable reporting and withholding obligations, (iii) satisfy all

requirements necessary to qualify and maintain qualification of the NAS Monitoring Trust as a

Qualified Settlement Fund within the meaning of the QSF Regulations, and (iv) take no action that

could cause the NAS Monitoring Trust to fail to qualify as a Qualified Settlement Fund within the

meaning of the QSF Regulations. Even if permitted by the QSF Regulations, no election shall be




                                                21
19-23649-rdd      Doc 3121    Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 405 of 1021



filed by or on behalf of the NAS Monitoring Trust for the NAS Monitoring Trust to be treated as

a grantor trust for federal income tax purposes.

       (c)   The Trustee shall be responsible for all of the NAS Monitoring Trust’s tax matters,

including, without limitation, tax audits, claims, defenses and proceedings. The Trustee may request

an expedited determination under section 505(b) of the Bankruptcy Code for all tax returns filed by

or on behalf of the NAS Monitoring Trust for all taxable periods through the dissolution of the NAS

Monitoring Trust. The Trustee shall also file (or cause to be filed) any other statement, return or

disclosure relating to the NAS Monitoring Trust that is required by any governmental unit and be

responsible for payment, out of the NAS Monitoring Trust Assets, of any taxes imposed on the

NAS Monitoring Trust or its assets. Taxes shall not be considered expenses for the operation and

administration of the NAS Monitoring Trust, which are subject to the limitation set forth in

Section 3.3(a).

       (d)   No provision in this Trust Agreement shall be construed to mandate any distribution

on any claim or other action that would contravene the Trust’s compliance with the requirements

of a “qualified settlement fund” within the meaning of the QSF Regulations.

       (e)   The NAS Monitoring Trust may withhold from any Distribution to a Grant Recipient

or Grantee such sum or sums as may be necessary to pay any taxes or other charges which have

been or may be imposed on the NAS Monitoring Trust under the income tax laws of the United

States or of any state or political subdivision or entity by reason of any Distribution provided for

herein or in the Plan or this Agreement, whenever such withholding is required by any law,

regulation, rule, ruling, directive or other governmental requirement. All such amounts withheld

and paid to the appropriate tax authority shall be treated as amounts distributed to such Grant

Recipient or Grantee for all purposes of this Trust Agreement. The Trustee shall be authorized to




                                                   22
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 406 of 1021



collect such tax information from the Grant Recipient or Grantee (including tax identification

numbers) as in its sole discretion the Trustee deems necessary to effectuate the Plan, the

Confirmation Order, and this Trust Agreement. In order to receive Distributions, all Grant

Recipients or Grantees shall be required to provide tax information to the Trustee to the extent the

Trustee deem appropriate in the manner and in accordance with the procedures from time to time

established by the Trustee for these purposes. The Trustee may refuse to make a Distribution to a

Grant Recipient or Grantee that fails to furnish such information in a timely fashion; provided,

however, that, upon the delivery of such information by a Grant Recipient or Grantee, the Trustee

shall make such Distribution to which such Grant Recipient or Grantee is entitled, without

additional interest occasioned by such Grant Recipient’s or Grantee’s delay in providing tax

information. Notwithstanding the foregoing, if a Grant Recipient or Grantee fails to furnish any tax

information reasonably requested by the Trustee before the date that is three hundred sixty-five

(365) calendar days after the request is made, the amount of such Distribution shall irrevocably

revert to the Trust, and any right of the Grant Recipient or Grantee to such Distribution shall be

discharged and forever barred from assertion against the NAS Monitoring Trust or its property.

       (f)    The Trustee, in the exercise of its discretion and judgment, may enter into agreements

with taxing or other authorities for the payment of such amounts as may be withheld in accordance

with the provisions of this SectionSECTION II. Notwithstanding the foregoing, but without

prejudice to the Trust’s rights hereunder, a Grant Recipient or Grantee receiving a NAS Monitoring

Grant shall have the right with respect to the United States or any state or political subdivision or

entity to contest the imposition of any tax or other charge by reason of any distribution hereunder

or under the Plan to the extent permitted by law.




                                                 23
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22               Main Document
                                       Pg 407 of 1021



       (g)   The Trustee shall file, or cause to be filed, any other statements, returns or disclosures

relating to the NAS Monitoring Trust that are required by any governmental unit or applicable law.

 2.4   Claims Administration. The Trustee shall promptly proceed to implement the NAS

Monitoring TDP.

                                          SECTION III

                     ACCOUNTS, INVESTMENTS, AND PAYMENTS

 3.1   Accounts.

       (a)   The Trustee may, from time to time, create such accounts and reserves within the

NAS Monitoring Trust estate as he or she deems necessary, prudent or useful in order to provide

for the payment of expenses and the making NAS Monitoring Grants to Grant Recipients and

Grantees in accordance with this Trust Agreement and the NAS Monitoring TDP, and may, with

respect to any such account or reserve, restrict the use of monies therein, and the earnings or

accretions thereto (the “Trust Subaccounts”). Any such Trust Subaccounts established by the

Trustee shall be held as NAS Monitoring Trust Assets and are not intended to be subject to separate

entity tax treatment as a “disputed claims reserve” within the meaning of the Internal Revenue

Code and the Treasury Regulations promulgated thereunder, a “disputed ownership fund” within

the meaning of the Treasury Regulations promulgated under the Internal Revenue Code, or

otherwise.

       (b)   The Trustee shall establish a separate Trust Subaccount for each NAS Monitoring

Grant Awarded, and the Distribution to a Grant Recipient or Grantee for funding of an NAS

Abatement Program shall be paid from such Trust Subaccount established by the Trustee for such

Grant Recipient or Grantee. No Distribution payable from a Trust Subaccount for a Grant

Recipient or Grantee shall be payable from any other Trust Subaccount established by the Trustee.

The sole recourse of any Grant Recipient or Grantee for the amount of a Grant so Awarded shall


                                                 24
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 408 of 1021



be against the separate Trust Subaccount established for the funding of the NAS Abatement

Program sponsored by such Grant Recipient or Grantee. No Grant Recipient or Grantee shall have

the right to make a claim against the NAS Monitoring Trust or any Trust Subaccount established

by the Trust for the Award of a Grant until a specific monetary amount is Awarded to such Grant

Recipient or Grantee for the funding of an NAS Abatement Program.

       (c)    The Trustee shall include a reasonably detailed description of the creation of any

account or reserve in accordance with this Section 3.1 and, with respect to any such account, the

transfers made to such account, the proceeds of or earnings on the assets held in each such account,

and the payments from each such account in the Annual Reports to be provided to the Master

Disbursement Trust pursuant to Section 2.2 above.

       (d)    With the exception of the NAS Monitoring Trust Operating Reserve, the amounts in

which shall not exceed in the aggregate a value equal to one and one-half percent (1.5%) of the

Net Trust Assets, the Net Trust Assets of the NAS Monitoring Trust shall be reserved for the

payment of amounts which the NAS Monitoring Trust Awards as Grants to fund NAS Abatement

Programs. In no event shall any of the Net Trust Assets of the NAS Monitoring Trust be utilized

or expended for payments on account of any NAS Monitoring Claims.

       (e)    As authorized by Sections 3804 and 3806 of the Act, the Certificate of Trust shall

declare that any Fund established by this Trust Agreement shall constitute a separate and distinct

Series of the NAS Monitoring Trust, such that the debts, liabilities, obligations and expenses

incurred, contracted for or otherwise existing with respect to a particular Fund shall be enforceable

against the assets of such Fund only, and not against the assets of the NAS Monitoring Trust

generally or any other Fund established by the NAS Monitoring Trust. To effectuate such enhanced

liability limitation, the Trustee shall (a) maintain separate and distinct records for each Fund;




                                                 25
19-23649-rdd     Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                         Pg 409 of 1021



(b) hold and account for the assets of each Fund by separate and distinct accounts and records

which are held and maintained separately from the other assets of the NAS Monitoring Trust and

any other Fund thereof; and (c) set forth in the filed Certificate of Trust the terms and provisions

of this paragraph so as to give legal notice of this enhanced liability limitation to all non-parties to

this Agreement. The terms “Fund,” “Trust Subaccount,” and “Series,” as used in this Agreement,

shall be synonymous.

 3.2    Investments. Though not anticipated, any investment of monies held in the NAS

Monitoring Trust shall be administered by the Delaware Trustee in a manner consistent with the

standards set forth in the Uniform Prudent Investor Act.

 3.3    Source of Payments.

        (a)   All NAS Monitoring Trust expenses and payments, Awards of NAS Monitoring

Grants and all liabilities with respect to NAS Monitoring Channeled Claims shall be payable solely

by the Trustee out of the NAS Monitoring Trust Assets. Neither the Trustee, the Delaware Trustee,

the TAC, nor any of their officers, employees, consultants, advisors, and agents, nor the Debtors,

nor any other Protected Party, shall be liable for the payment of any NAS Monitoring Trust

expense or any other liability of the NAS Monitoring Trust, except to the extent explicitly provided

for in (i) the Plan or, (ii) solely with respect to the Trustee, the Delaware Trustee, the TAC, and

any of their officers, employees, consultants, advisors, and agents, the Plan Documents.

        (b)   The Trustee shall include in the Annual Report a reasonably detailed description of

any payments made in accordance with this Section 3.3.

        (c)   The Trustee, with the consent of the TAC, shall establish and implement billing

guidelines applicable to the Trustee and the TAC, as well as their respective professionals who

seek compensation from the NAS Monitoring Trust.




                                                  26
19-23649-rdd      Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                         Pg 410 of 1021



                                            SECTION IV

                               TRUSTEE; DELAWARE TRUSTEE

 4.1   Number. In addition to the Delaware Trustee appointed pursuant to Section 4.14, there

shall be one (1) Trustee, which shall be the Person appearing on the signature page(s) of this Trust

Agreement.

 4.2   Term of Service.

       (a)     The Trustee shall serve from the Effective Date until the earliest of (i) the end of his

or her term, (ii) his or her death, (iii) his or her resignation pursuant to Section 4.2(b) herein,

(iv) his or her removal pursuant to Section 4.2(c) herein, or (v) the termination of the NAS

Monitoring Trust pursuant to Section 6.3 herein.

       (b)     The Trustee may resign at any time by written notice to the TAC and the trustees of

the Master Disbursement Trust. Such notice shall specify a date on which such resignation shall

take effect, which shall not be less than ninety (90) days after the date such notice is given, where

practicable.

       (c)     In the event that the Trustee becomes unable to discharge his or her duties hereunder

due to an accident or physical or mental deterioration or for other good cause, the Trustee may be

removed and replaced pursuant to an order of the Bankruptcy Court at the recommendation of a

majority of the members of the TAC. Good cause shall be deemed to include, without limitation,

any substantial failure of the Trustee to comply with the provisions of this Trust Agreement, a

consistent pattern of neglect and failure to perform or participate in performing the duties of the

Trustee hereunder, or repeated non-attendance at scheduled meetings. Such removal shall require

the approval of the Bankruptcy Court and shall require the appointment of a successor Trustee by

the Bankruptcy Court.




                                                  27
19-23649-rdd       Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22               Main Document
                                          Pg 411 of 1021



 4.3      Appointment of Successor Trustee.

          (a)   In the event of a vacancy in the Trustee position, whether by term expiration, death,

retirement, resignation, removal, or because the Trustee is otherwise unable to perform his or her

functions as Trustee, the vacancy shall be filled by the majority vote of the TAC. In the event that

the TAC fails to secure a majority vote for the appointment of a Successor Trustee, the Bankruptcy

Court shall make the appointment.

          (b)   Immediately upon the appointment of any successor Trustee, all rights, titles, duties,

powers, and authority of the predecessor Trustee hereunder shall be vested in, and undertaken by,

the Successor Trustee without any further act. No successor Trustee shall be liable personally for

any act or omission of his or her predecessor Trustee. No successor Trustee shall have any duty to

investigate the acts or omissions of his or her predecessor Trustee.

          (c)   Each successor Trustee shall serve until the earliest of (i) his or her death, (ii) his or

her resignation pursuant to Section 4.2(b) herein, (iii) his or her removal pursuant to

Section 4.2(c) herein, or (iv) the termination of the NAS Monitoring Trust pursuant to Section 6.3

herein.

          (d)   Nothing in this Trust Agreement shall prevent the reappointment of an individual

serving as Trustee for one or more additional terms.

          (e)   The resignation or removal of the Trustee shall not operate to terminate the NAS

Monitoring Trust or to revoke or invalidate any action taken by the Trust.

          (f)   In the event of the resignation or removal of the Trustee, such Trustee shall

(a) promptly execute and deliver such documents, instruments and other writings as may be

reasonably requested by the successor Trustee to effect the termination of the Trustee’s capacity

under this Trust Agreement and the conveyance of the assets then held by the Trustee to such




                                                    28
19-23649-rdd          Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22         Main Document
                                              Pg 412 of 1021



Trustee’s successor, (b) deliver to the successor Trustee all documents, instruments, records and

other writings related to the NAS Monitoring Trust as may be in the possession of the Trustee, and

(c) otherwise assist and cooperate in effecting the assumption of his or her obligations and

functions by such successor Trustee.

 4.4       Liability of Trustee and Others. [To the maximum extent permitted by applicable law,

the Trustee, the Delaware Trustee and the members of the TAC shall not have or incur any liability

for actions taken or omitted in their respective official capacities, or on behalf of the NAS

Monitoring Trust, except those acts found by Final Order to be arising out of their willful

misconduct, bad faith, gross negligence or fraud, and shall be entitled to indemnification and

reimbursement for reasonable fees and expenses in defending any and all of their actions or

inactions in their respective official capacities as Trustee, Delaware Trustee or a member of the

TAC, or on behalf of the NAS Monitoring Trust, except for any actions or inactions found by Final

Order to be arising out of their willful misconduct, bad faith, gross negligence or fraud. Any valid

indemnification claim of the Trustee, the Delaware Trustee or members of the TAC shall be

satisfied from the NAS Monitoring Trust.]6

 4.5       Compensation and Expenses of Trustee.

           (a)    Subject to the limitations set forth in Section 3.1, the Trustee may pay from the NAS

Monitoring Trust Operating Reserve reasonable compensation to the Trustee and any employees,




6
    Subject to ongoing discussion.



                                                    29
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                        Pg 413 of 1021



contractors or professionals retained by the Trust. The amounts of such compensation shall be

determined by a vote of the majority members of the TAC.

       (b)    The NAS Monitoring Trust will promptly reimburse the Trustee for all reasonable

out-of-pocket costs and expenses incurred by the Trustee in connection with the performance of

their duties hereunder, which costs and expenses shall be paid as Trust Expenses.

       (c)    The NAS Monitoring Trust shall include in the Annual Report a description of the

amounts paid under this Section 4.5.

 4.6   Indemnification of Trustee and Others.

       (a)    [To the maximum extent permitted by applicable law, the Trustee, members of the

TAC and the Delaware Trustee shall be entitled to indemnification and reimbursement for

reasonable fees and expenses (other than taxes in the nature of income taxes imposed on

compensation paid to such persons) in defending any and all of their actions or inactions in their

respective official capacities as Trustee, Delaware Trustee or a member of the TAC, or on behalf

of the NAS Monitoring Trust, except for any actions or inactions found by Final Order to be arising

out of their willful misconduct, bad faith, gross negligence or fraud. Any valid indemnification

claim of the Trustee, the Delaware Trustee or members of the TAC shall be satisfied from the NAS

Monitoring Trust. Notwithstanding the foregoing, no individual shall be indemnified or defended

in any way for any liability, expense, claim, damage, or loss for which he or she is ultimately liable

under Section 4.4 herein.

       (b)    Reasonable expenses, costs and fees (including attorneys’ fees and costs) incurred by

or on behalf of the Trustee, members of the TAC, the Delaware Trustee, or an Additional Indemnitee

in connection with any action, suit, or proceeding, whether civil, administrative, or arbitrative, from

which they are indemnified by the NAS Monitoring Trust pursuant to Section 4.6(a) herein, shall




                                                  30
19-23649-rdd          Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22       Main Document
                                              Pg 414 of 1021



be paid by the NAS Monitoring Trust in advance of the final disposition thereof upon receipt of

an undertaking, by or on behalf of the Trustee, the member of the TAC, the Delaware Trustee, or

the Additional Indemnitees (as applicable), to repay such amount in the event that it shall be

determined ultimately by Final Order that the Trustee, the member of the TAC, the Delaware

Trustee, or the Additional Indemnitees (as applicable) is not entitled to be indemnified by the NAS

Monitoring Trust.

           (c)    The NAS Monitoring Trust must purchase and maintain reasonable amounts and

types of insurance on behalf of each individual who is or was a Trustee, a member of the TAC, the

Delaware Trustee, or an Additional Indemnitee, including against liability asserted against or

incurred by such individual in that capacity or arising from his or her status as a Trustee, TAC

member, Delaware Trustee, or Additional Indemnitee.]7

 4.7       Lien. The Trustee, members of the TAC, and the Additional Indemnitees shall have a first

priority lien upon the NAS Monitoring Trust Assets to secure the payment of any amounts payable

to them pursuant to Section 4.6 herein or any undisputed compensation.

 4.8       Trustee’s Employment of Experts.

           (a)    The Trustee shall retain and/or consult counsel, accountants, appraisers, auditors,

forecasters, experts, financial and investment advisors, and such other parties deemed by the

Trustee to be qualified as experts on the matters submitted to them, including without limitation

the Delaware Trustee (the “Trust Professionals”), regardless of whether any such party is

affiliated with the NAS Monitoring Trust or the Trustee in any manner (except as otherwise

expressly provided in this Trust Agreement), the cost of which shall be paid as a Trust Expense.

In the absence of a bad faith violation of the implied contractual covenant of good faith and fair


7
    Subject to ongoing discussion.



                                                   31
19-23649-rdd     Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                         Pg 415 of 1021



dealing within the meaning of 12 Del. C. § 3806(e), the written opinion of or information provided

by any such party deemed by the Trustee to be an expert on the particular matter submitted to such

party shall be full and complete authorization and protection in respect of any action taken or not

taken by the Trustee hereunder in good faith and in accordance with the written opinion of or

information provided by any such party.

 4.9    Unauthorized Business. The Trustee shall not at any time on behalf of the NAS

Monitoring Trust (a) enter into or engage in any business not authorized by this Trust Agreement,

(b) accept an assignment of any right of action from any individual or entity other than the Debtors

or their respective insurers, or (c) assume any liabilities of any individual or entity other than the

Debtors. Furthermore, no part of the Trust, including its Net Trust Assets or its Trust Subaccounts,

or interest or income derived therefrom, shall be used or disposed of by the Trustee in furtherance

of any business, enterprise, objective or purpose other than as authorized by the Plan or this Trust

Agreement.

 4.10   Trustee Independence. The Trustee shall not, during the term of its service, hold a

financial interest in, act as attorney or agent for, or serve as an officer or as any other professional

for the Debtors. The Trustee shall not be a director, officer, employee, agent, or participant in any

NAS Abatement Program which may be funded by the NAS Monitoring Trust, and the Trustee

shall not receive or derive, directly or indirectly, any money or economic benefit therefrom. This

limitation shall apply irrespective of whether the conduct of any such unauthorized business,

enterprise, objective or purpose is deemed by the Trustee to be necessary or proper for the

operation, administration, conservation or protection of the NAS Monitoring Trust. For the

avoidance of doubt, this Section shall not be applicable to the Delaware Trustee.




                                                  32
19-23649-rdd      Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 416 of 1021



 4.11   Limitation of Trustee’s Authority. Except as authorized by the Plan, the Confirmation

Order, the Final Order, and/or this Trust Agreement, the NAS Monitoring Trust shall have no

objective or authority to carry on or conduct any trade or business, or accept an assignment of any

claim or right of action from, or assume liabilities of, any individual or entity other than the

Debtors, including their predecessors and successors in interest. No part of the Net Trust Assets,

or revenue or income derived therefrom, shall be used or disposed of by the NAS Monitoring Trust

in furtherance of any unauthorized trade or business.

 4.12   Confidentiality. The Trustee shall, during the period that it serves in such capacity under

this Trust Agreement and following either the termination of this Trust Agreement or such

Trustee’s removal, incapacity or resignation hereunder, hold strictly confidential and not use for

personal gain any material, non-public information of or pertaining to any entity to which any of

the NAS Monitoring Trust Assets relate or of which it has become aware in its capacity as Trustee.

Subject to requirements for public disclosure of information set forth in this Trust Agreement or

under applicable law, the Trustee shall exercise his/her/its discretion in designating information as

confidential.

 4.13   No Bond. Neither the Trustee nor the Delaware Trustee shall be required to post any bond

or other form of surety or security unless otherwise ordered by the Bankruptcy Court.

 4.14 Delaware Trustee.

        (a)     There shall at all times be a Delaware Trustee to serve in accordance with the

requirements of the Act. The Delaware Trustee shall either be (i) a natural person who is at least

21 years of age and a resident of the State of Delaware or (ii) a legal entity that has its principal

place of business in the State of Delaware in accordance with section 3807 of the Act, otherwise

meets the requirements of applicable Delaware law and shall act through one or more persons




                                                 33
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                        Pg 417 of 1021



authorized to bind such entity. The initial Delaware Trustee shall be the individual or entity

reflected on the signature pages of this Trust Agreement. If at any time the Delaware Trustee shall

cease to be eligible in accordance with the provisions of this Section 4.14, it shall resign

immediately in the manner and with the effect hereinafter specified in Section 4.14(c) herein. For

the avoidance of doubt, the Delaware Trustee will only have such rights and obligations as

expressly provided by reference to the Delaware Trustee hereunder.

       (b)    The Delaware Trustee shall not be entitled to exercise any powers, nor shall the

Delaware Trustee have any of the duties and responsibilities, of the Trustee set forth herein. The

Delaware Trustee shall be one of the trustees of the NAS Monitoring Trust for the sole and limited

purpose of fulfilling the requirements of section 3807 of the Act and for taking such actions as are

required to be taken by a Delaware Trustee under the Act. The duties (including fiduciary duties),

liabilities and obligations of the Delaware Trustee shall be limited to (i) accepting legal process

served on the NAS Monitoring Trust in the State of Delaware and (ii) the execution of any

certificates required to be filed with the Secretary of State of the State of Delaware that the

Delaware Trustee is required to execute under section 3811 of the Act (acting solely at the written

direction of the Trustee) and there shall be no other duties (including fiduciary duties) or

obligations, express or implied, at law or in equity, of the Delaware Trustee. To the extent that, at

law or in equity, the Delaware Trustee has duties (including fiduciary duties) and liabilities relating

thereto to the NAS Monitoring Trust, the other Parties hereto or any beneficiary of the NAS

Monitoring Trust, it is hereby understood and agreed by the other Parties hereto that such duties

and liabilities are replaced by the duties and liabilities of the Delaware Trustee expressly set forth

in this Trust Agreement. The Delaware Trustee shall have no liability for acts or omissions of the

Trustee.




                                                  34
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                        Pg 418 of 1021



       (c)    The Delaware Trustee shall serve until such time as the Trustee removes the

Delaware Trustee or the Delaware Trustee resigns, and a successor Delaware Trustee is appointed

by the Trustee in accordance with the terms of Section 4.14(d) herein. The Delaware Trustee may

resign at any time upon the giving of at least sixty (60) days advance written notice to the Trustee;

provided, that such resignation shall not become effective unless and until a successor Delaware

Trustee shall have been appointed by the Trustee in accordance with Section 4.14(d) herein. If the

Trustee does not act within such 60-day period, the Delaware Trustee may apply to the Court of

Chancery of the State of Delaware for the appointment of a successor Delaware Trustee.

       (d)    Upon the resignation or removal of the Delaware Trustee, the Trustee shall appoint a

successor Delaware Trustee by delivering a written instrument to the outgoing Delaware Trustee.

Any successor Delaware Trustee must satisfy the requirements of section 3807 of the Act. Any

resignation or removal of the Delaware Trustee and appointment of a successor Delaware Trustee

shall not become effective until a written acceptance of appointment is delivered by the successor

Delaware Trustee to the outgoing Delaware Trustee and the Trustee and any undisputed fees and

expenses due to the outgoing Delaware Trustee is paid. Following compliance with the preceding

sentence, the successor Delaware Trustee shall become fully vested with all of the rights, powers,

duties and obligations of the outgoing Delaware Trustee under this Trust Agreement, with like

effect as if originally named as Delaware Trustee, and the outgoing Delaware Trustee shall be

discharged of its duties and obligations under this Trust Agreement.

       (e)    The Delaware Trustee shall neither be required nor permitted to attend meetings

relating to the NAS Monitoring Trust.

       (f)    The Delaware Trustee shall be paid such compensation as agreed to pursuant to a

separate fee agreement.




                                                 35
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 419 of 1021



       (g)   The NAS Monitoring Trust will promptly reimburse the Delaware Trustee for all

reasonable out-of-pocket costs and expenses incurred by the Delaware Trustee in connection with

the performance of its duties hereunder.

       (h)   The Delaware Trustee shall be permitted to retain counsel only in such circumstances

as required in the exercise of its obligations hereunder, and compliance with the advice of such

counsel shall be full and complete authorization and protection for actions taken or not taken by

the Delaware Trustee in good faith in compliance with such advice.

                                           SECTION V

                              TRUST ADVISORY COMMITTEE

 5.1   Members. The TAC shall be formed pursuant to the Plan as of the Effective Date. The

TAC shall consist at all times of three (3) members, who shall initially be the individuals

identified on the signature pages hereof. The initial members of the TAC, as well as any

successor members of the TAC, shall be independent experts in medical, epidemiological, or

other scientific fields and knowledgeable with regard to opioids, opioid use disorder, NAS, NAS

Children, and/or medical, governmental or societal outreach, counseling, or intervention

programs that would serve to abate, mitigate or treat the condition or occurrence of Neonatal

Abstinence Syndrome. Of the three (3) members of the TAC, the NAS Committee shall select

experts for appointment to and service on the TAC with the consent (not to be unreasonably

withheld, conditioned or denied) of the Debtors. The TAC, in its discretion, may appoint ex

officio members by the affirmative vote of a majority of the TAC. Ex officio members of the

TAC shall not be entitled to vote. Each ex officio member shall be subject to all restrictions

contained in this Trust Agreement.

 5.2   Duties. The members of the TAC shall serve in a fiduciary, scientific, technical,

operational and advisory capacity to the NAS Monitoring Trust and shall assist the Trustee in the


                                                36
19-23649-rdd     Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                         Pg 420 of 1021



identification of NAS Abatement Programs for potential funding and in the determination of

Awards of Grants to Grant Recipients or Grantees for the funding of NAS Abatement Programs in

accordance with the NAS Monitoring TDP. The TAC shall have no fiduciary obligations or duties

except as set forth in the preceding sentence. In addition, the members of the TAC will perform

those functions which are necessary and which relate to issues or decisions which require the

consent and approval of the TAC under the terms of this Trust Agreement. The Trustee must

consult with the TAC on matters identified in Section 2.2(e) herein and in other provisions herein

and must obtain the consent of the TAC on matters identified in Section 2.2(e) herein. Where

provided in the NAS Monitoring TDP, certain other actions by the Trustee may also be subject to

the consent of the TAC. Except for the duties and obligations expressed in this Trust Agreement

and the documents referenced herein (including the NAS Monitoring TDP), there shall be no other

duties (including fiduciary duties) or obligations, express or implied, at law or in equity, of the

TAC. To the extent that, at law or in equity, the TAC has duties (including fiduciary duties) and

liabilities relating thereto to the NAS Monitoring Trust, the other Parties hereto or any beneficiary

of the NAS Monitoring Trust, it is hereby understood and agreed by the other Parties hereto that

such duties and liabilities are replaced by the duties and liabilities of the TAC expressly set forth in

this Trust Agreement and the documents referenced herein (including the NAS Monitoring TDP,

the Plan and the Confirmation Order).

 5.3    Term of Office.

        (a)   Each member of the TAC shall serve until the earlier of (i) his or her death, (ii) his

or her resignation pursuant to Section 5.3(b) herein, (iii) his or her removal pursuant to




                                                  37
19-23649-rdd      Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 421 of 1021



Section 5.3(c) herein, (iv) the end of his or her term as provided herein, or (v) the termination of

the NAS Monitoring Trust pursuant to Section 6.3 herein.

       (b)     A member of the TAC may resign at any time by written notice to the other members

of the TAC, if any, and to the Trustee. Such notice shall specify a date when such resignation shall

take effect, which shall not be less than ninety (90) days after the date such notice is given, where

practicable.

       (c)     A member of the TAC may be removed in the event that he or she becomes unable

to discharge his or her duties hereunder due to accident, physical deterioration, mental

incompetence, or a consistent pattern of neglect and failure to perform or to participate in

performing the duties of such member hereunder, such as repeated nonattendance at scheduled

meetings, or for other good cause. Such removal may be made by the Bankruptcy Court on the

motion of the remaining members of the TAC, or the NAS Monitoring Trustee.

 5.4   Appointment of Successors.

       (a)     In the event of death, resignation, or removal of a member of the TAC, a successor

member shall be appointed such that the TAC shall continue to consist, at all times, of three (3)

members. A successor member of the TAC shall be selected by a majority vote of the remaining

members of the TAC and the Trustee.

       (b)     Each successor member of the TAC shall serve until the earliest of (i) his or her

death, (ii) his or her resignation, (iii) his or her removal, or (iv) the termination of the NAS

Monitoring Trust pursuant to Section 6.3, below. No successor TAC member shall be liable

personally for any act or omission of his or her predecessor TAC member. No successor TAC

member shall have any duty to investigate the acts or omissions of his or her predecessor TAC




                                                 38
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 422 of 1021



member. No TAC member shall be required to post any bond or other form of surety or security

unless otherwise ordered by the Bankruptcy Court.

 5.5   TAC’s Employment of Professionals.

       (a)    The TAC may, but is not required to, retain and/or consult counsel, accountants,

appraisers, auditors, forecasters, experts, financial and investment advisors, and such other parties

deemed by the TAC to be qualified as experts on the matters submitted to them

(the “TAC Professionals”). The TAC and the TAC Professionals shall at all times have complete

access to the NAS Monitoring Trust’s officers, employees, and agents, as well as to the Trust

Professionals, and shall also have complete access to all non-privileged information generated by

them or otherwise available to the NAS Monitoring Trust or the Trustee. In the absence of a bad

faith violation of the implied contractual covenant of good faith and fair dealing within the

meaning of 12 Del. C. § 3806(e), the written opinion of or information provided by any TAC

Professional or Trust Professional deemed by the TAC to be an expert on the particular matter

submitted to such party shall be full and complete authorization and protection in respect of any

action taken or not taken by the TAC in good faith and in accordance with the written opinion of

or information provided by the TAC Professional or Trust Professional.

       (b)    The NAS Monitoring Trust shall promptly reimburse, or pay directly if so instructed,

the TAC for all reasonable fees and costs associated with the TAC’s employment of legal counsel

and forecasters (including estimation consultants and experts) pursuant to this provision in

connection with the TAC’s performance of its duties hereunder. The NAS Monitoring Trust shall

also promptly reimburse, or pay directly if so instructed, the TAC for all reasonable fees and costs

associated with the TAC’s employment of any other TAC Professional pursuant to this provision

in connection with the TAC’s performance of its duties hereunder; provided, however, that (i) the




                                                 39
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 423 of 1021



TAC has first submitted to the NAS Monitoring Trust a written request for such reimbursement

setting forth (A) the reasons why the TAC desires to employ such TAC Professional, and (B) the

basis upon which the TAC seeks advice independent of the Trust Professionals to meet the need

of the TAC for such expertise or advice, and (ii) the NAS Monitoring Trust has approved the

TAC’s request for reimbursement in writing, which approval must not be unreasonably withheld,

delayed, or denied. If the NAS Monitoring Trust agrees to pay for the TAC Professional, such

reimbursement shall be treated as an NAS Monitoring Trust expense. If the NAS Monitoring

Trust declines to pay for the TAC Professional, it must set forth its reasons in writing. If the TAC

still desires to employ the TAC Professional at the NAS Monitoring Trust’s expense, the TAC

and/or the Trustee shall resolve their dispute pursuant to Section 6.14 herein.

       (c)   In the event that the TAC retains counsel in connection with any matter whether or

not related to any claim that has been or might be asserted against the TAC and irrespective of

whether the NAS Monitoring Trust pays such counsel’s fees and related expenses, any

communications between the TAC and such counsel shall be deemed to be within the attorney-

client privilege and protected by section 3333 of title 12 of the Delaware Code, regardless of

whether such communications are related to any claim that has been or might be asserted by or

against the TAC and regardless of whether the NAS Monitoring Trust pays such counsel’s fees

and related expenses.

 5.6   Compensation and Expenses of the TAC. Subject to the limitations set forth in

Section 4.5 above, each member of the TAC shall receive compensation from the NAS Monitoring

Trust Operating Reserve for attendance at meetings or the performance of other Trust business at

a reasonable hourly rate set and determined by a majority vote of the members of the TAC. The

Trustee shall promptly reimburse each member of the TAC from the NAS Monitoring Trust




                                                40
19-23649-rdd     Doc 3121    Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                      Pg 424 of 1021



Operating Reserve for any reasonable out-of-pocket fees and expenses incurred by him or her in

connection with the performance of his or her duties as a member of the TAC. The NAS

Monitoring Trust shall include a description of the amounts paid under this Section 5.6 in the

Annual Report to be provided to the Master Disbursement Trust pursuant to Section 2.2.

                                        SECTION VI

                                 GENERAL PROVISIONS

 6.1   Procedures for Consulting with or Obtaining Consent of the TAC.

       (a)   Consultation Process.

               (i)   In the event the Trustee is required to consult with the TAC as provided

                     herein, the Trustee shall provide the TAC with written advance notice of the

                     matter under consideration, and with all relevant information concerning

                     the matter as is reasonably practicable under the circumstances. The Trustee

                     shall also provide the TAC with such reasonable access to Trust

                     Professionals and other experts retained by the NAS Monitoring Trust and

                     its staff (if any) as the TAC may reasonably request during the time that the

                     Trustee is considering such matter, and shall also provide TAC the

                     opportunity, at reasonable times and for reasonable periods of time, to

                     discuss and comment on such matter with the Trustee; provided that in no

                     event shall the TAC or its members (A) have any role, whether by consent,

                     consultation or otherwise, in the NAS Monitoring Trust’s selection of

                     counsel, experts or other professionals to defend Trust Claims against the

                     NAS Monitoring Trust, or (B) have any right to consult with or obtain

                     information from the NAS Monitoring Trust or anyone employed by the




                                              41
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 425 of 1021



                      NAS Monitoring Trust concerning the defense of any such NAS Monitoring

                      Trust Claims.

               (ii)   In determining when to take definitive action on any matter subject to the

                      consultation process set forth in this Section 6.1, the Trustee shall take into

                      consideration the time required for the TAC, if its members so wish, to

                      engage and consult with its own independent financial or investment

                      advisors as to such matter. In any event, the Trustee shall not take definitive

                      action on any such matter until at least thirty (30) days after providing the

                      TAC with the initial written notice that such matter is under consideration

                      by the Trustee, unless such time period is waived by the TAC.

      (b)   Consent Process.

               (i)    In the event the Trustee is required to obtain the consent of the TAC

                      pursuant to Section 2.2(f) herein, the NAS Monitoring TDP, the Plan, or

                      otherwise, the Trustee shall provide the TAC with a written notice stating

                      that its consent is being sought pursuant to that provision, describing in

                      detail the nature and scope of the action the Trustee proposes to take, and

                      explaining in detail the reasons why the Trustee desires to take such action.

                      The Trustee shall provide the TAC as much relevant additional information

                      concerning the proposed action as is reasonably practicable under the

                      circumstances. The Trustee shall also provide the TAC with such

                      reasonable access to the Trust Professionals and other experts retained by

                      the NAS Monitoring Trust and its staff (if any) as the TAC may reasonably

                      request during the time that the Trustee is considering such action, and shall




                                                42
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                        Pg 426 of 1021



                       also provide the TAC the opportunity, at reasonable times and for

                       reasonable periods of time, to discuss and comment on such action with the

                       Trustee.

               (ii)    The TAC must consider in good faith and in a timely fashion any request for

                       their consent by the Trustee and must in any event advise the Trustee in

                       writing of its consent or objection to the proposed action within thirty (30)

                       days of receiving the original request for consent from the Trustee, or within

                       such additional time as the Trustee and TAC may agree. The TAC may not

                       withhold its consent unreasonably. If the TAC decides to withhold its

                       consent, it must explain in detail its objections to the proposed action. If the

                       TAC does not advise the Trustee in writing of its consent or objections to the

                       proposed action within thirty (30) days of receiving notice regarding such

                       request (or any additional time period agreed to by the Trustee), then

                       consent of the TAC to the proposed action shall be deemed to have been

                       affirmatively granted.

               (iii)   If, after following the procedures specified in this Section 6.1(b), the TAC

                       continues to object to the proposed action and to withhold its consent to the

                       proposed action, the Trustee and the TAC shall resolve their dispute

                       pursuant to Section 6.14. The TAC shall bear the burden of proving that it

                       reasonably withheld its consent. If the TAC meets that burden, the NAS

                       Monitoring Trust shall then bear the burden of showing why it should be

                       permitted to take the proposed action notwithstanding the TAC or Trustee’s

                       reasonable objection.




                                                 43
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 427 of 1021



 6.2   Irrevocability. To the fullest extent permitted by applicable law, the NAS Monitoring

Trust is irrevocable.

 6.3   Term; Termination.

       (a)    The term for which the NAS Monitoring Trust is to exist shall commence on the date

of the filing of the Certificate of Trust and shall terminate pursuant to the provisions of

Section 6.3(b) - (d) herein.

       (b)    The NAS Monitoring Trust shall automatically dissolve on the earlier of date

(the “Dissolution Date”) (i) that is 24 months after the NAS Monitoring Trust receives its last

distribution from the MDT, unless the Trustee determines, after consulting with the TAC, to extend

the Dissolution Date for an additional 12 months, or (ii) on which the Trustee determines to

dissolve the NAS Monitoring Trust upon completion of its duties and the satisfaction of the

purposes of the NAS Monitoring Trust.

       (c)    On the Dissolution Date (or as soon thereafter as is reasonably practicable), after the

wind-up of the NAS Monitoring Trust’s affairs by the Trustee and payment of all the NAS

Monitoring Trust’s liabilities have been provided for as required by applicable law including

section 3808 of the Act, all monies remaining in the NAS Monitoring Trust shall be given to

charitable organization(s) exempt from federal income tax under section 501(c)(3) of the Internal

Revenue Code, which tax-exempt organization(s) shall be selected by the Trustee using its

reasonable discretion; provided, however, that (i) if practicable, the activities of the selected tax-

exempt organization(s) shall be related to the treatment of, research on the cure of, or other relief

for individuals suffering from OUD, and (ii) the tax-exempt organization(s) shall not bear any

relationship to the Debtors within the meaning of section 468B(d)(3) of the Internal Revenue Code.




                                                 44
19-23649-rdd       Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 428 of 1021



Notwithstanding any contrary provision of the Plan and related documents, this Section 6.3(c)

cannot be modified or amended.

       (d)   Following the dissolution and distribution of the NAS Monitoring Trust Assets, the

NAS Monitoring Trust shall terminate and the Trustee and the Delaware Trustee (acting solely at

the written direction of the Trustee) shall execute and cause a Certificate of Cancellation of the

Certificate of Trust of the NAS Monitoring Trust to be filed in accordance with the Act.

Notwithstanding anything to the contrary contained in this Trust Agreement, the existence of the

NAS Monitoring Trust as a separate legal entity shall continue until the filing of such Certificate

of Cancellation.

       (e)   After the termination of the NAS Monitoring Trust and for the purpose of liquidating

and winding up the affairs of the Trust, the Trustee shall continue to act as such until all duties

under the Plan and this Trust Agreement have been fully performed. Upon distribution of all of

the assets of the NAS Monitoring Trust, or the proceeds thereof, the Trustee shall hold the books,

records and files delivered to or created by the Trustee for a period of four years after the last

distribution of assets from the NAS Monitoring Trust is made. All costs and expenses associated

with the storage of such documents shall be paid by the Trust. At the Trustee’s discretion, all such

records and documents may be destroyed at any time after four years from the distribution of all

of the assets of the NAS Monitoring Trust. Except as otherwise specifically provided herein, upon

the distribution of all of the assets of the NAS Monitoring Trust, the Trustee shall have no further

duties or obligations hereunder except to (a) account and report as provided in Section 2.1 above,

and (b) perform such other acts as may be required by law.

       (f)   Upon termination of the Trust, the Trustee shall file an accounting with the

Bankruptcy Court setting forth the amount the Trustee has collected and disbursed, as well as the




                                                45
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 429 of 1021



fees and expenses incurred in administering the Trust, including the fees and expenses incurred by

the Trustee and its professionals. The Trustee shall seek the issuance and entry of any orders

necessary to approve such accounting and discharge the Trustee, the Delaware Trustee, and

members of the TAC from any and all liability for acts or omissions in administering the NAS

Monitoring Trust or for serving in their designated capacities under the Plan and this Trust

Agreement. The Trust’s professionals shall be required to maintain accurate time and expense

records.

 6.4   Amendments. The Trustee, after consultation with the TAC, and subject to the majority

consent of the TAC, may modify or amend this Trust Agreement (except with respect to

Section 6.3(c), which by its own terms is expressly not subject to modification or amendment).

The Trustee, after consultation with the TAC, and subject to the consent of the TAC, may modify

or amend the NAS Monitoring TDP; provided, however, that no amendment to the NAS

Monitoring TDP shall (i) be inconsistent with the Plan or this Trust Agreement, (ii) have a material

and adverse effect on Grant Recipients or Grantees’ entitlements to NAS Monitoring Grants or

(iii) be inconsistent with the provisions limiting amendments to that document provided therein.

Any modification or amendment made pursuant to this Section must be done in writing.

Notwithstanding anything contained in this Trust Agreement or the NAS Monitoring TDP to the

contrary, neither this Trust Agreement, the NAS Monitoring TDP, nor any document annexed to

the foregoing shall be modified or amended in any way that could jeopardize, impair, or modify

(i) the applicability of section 105 of the Bankruptcy Code to the Plan, the Confirmation Order, or

the NAS Monitoring Trust, (ii) the efficacy or enforceability of the Channeling Injunction or any

other injunctions or releases issued or granted in connection with the Plan, (iii) the treatment of

the NAS Monitoring Trust as a Qualified Settlement Fund within the meaning of the QSF




                                                46
19-23649-rdd       Doc 3121    Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 430 of 1021



Regulations; or (iv) the Plan or the Confirmation Order. Any amendment affecting the rights,

duties, immunities or liabilities of the Delaware Trustee shall require the Delaware Trustee’s

written consent. Any material change to the NAS Monitoring Trust Agreement or the NAS

Monitoring Trust shall be made known to the notice parties in accordance with Section 6.7 below.

 6.5    No Association, Partnership or Joint Venture. This Trust Agreement is not intended to

create and shall not be interpreted as creating an association, partnership or joint venture of any

kind.

 6.6    Severability. Should any provision in this Trust Agreement be determined to be

unenforceable, such determination shall in no way limit or affect the enforceability and operative

effect of any and all other provisions of this Trust Agreement. If any term or provision so severed

from this Trust shall be material to the purposes of the NAS Monitoring Trust or the fulfillment or

execution thereof, the Trustee shall petition the Bankruptcy Court for amendment or reformation

of this Trust Agreement. The remaining terms and provisions of this Trust Agreement shall remain

in full force and effect and shall not be affected by the illegal, invalid or unenforceable provision

or by its severance from this Trust Agreement. Moreover, this Trust Agreement shall be construed

so as to limit any term or provision so as to make it a legal, valid and enforceable provision;

provided, however, that such construction, to the maximum extent possible, shall give effect to the

purposes of the Plan.

 6.7    Notices.

        (a)   Notices to persons asserting claims shall be given by first class mail, postage prepaid,

at the address of such person, or, where applicable, such person’s legal representative, in each case

as provided on such person’s claim form submitted to the NAS Monitoring Trust in accordance

with the NAS Monitoring TDP with respect to his or her NAS Monitoring Channeled Claim, or




                                                 47
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                        Pg 431 of 1021



by such other means, including electronic notice, as may be agreed between the NAS Monitoring

Trust and the TAC.

       (b)   Any notices or other communications required or permitted hereunder to the

following Parties shall be in writing and delivered to the addresses or e-mail addresses designated

herein, or to such other addresses or e-mail addresses as may hereafter be furnished in writing to

each of the other Parties listed herein in compliance with the terms hereof.

       (c)   To the NAS Monitoring Trust through the Trustee:

                c/o

                [__________]

       With a copy to:

                [__________]

       To the Delaware Trustee:

               [__________]

       To the TAC:

               [__________]

       With a copy to:

               [__________]

       To the Debtors:

               [__________]

       With a copy to:

               [__________]




                                                48
19-23649-rdd     Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22               Main Document
                                         Pg 432 of 1021



        (d)   All such notices and communications if mailed shall be effective when physically

delivered at the designated addresses or, if electronically transmitted, when the communication is

received at the designated addresses and confirmed by the recipient by return transmission.

 6.8    Successors and Assigns. The provisions of this Trust Agreement shall be binding upon

and inure to the benefit of the NAS Monitoring Trust, the TAC, the Trustee, and the Debtors,

NewCo, TopCo, any Grant Recipient or Grantee that is Awarded a Grant or receives a Distribution,

and their respective successors and assigns, except that neither the Trustee nor the TAC members

may assign or otherwise transfer any of their rights or obligations, if any, under this Trust

Agreement except in the case of the Trustee in accordance with Section 4.3 herein, the TAC

members in accordance with Section 5.4 herein.

 6.9    Limitation on Claim Interests for Securities Laws Purposes. NAS Monitoring

Channeled Claims, and any interests therein, (a) shall not be assigned, conveyed, hypothecated,

pledged, or otherwise transferred, voluntarily or involuntarily, directly or indirectly, except by will

or under the laws of descent and distribution, or by operation of law; (b) shall not be evidenced by

a certificate or other instrument; (c) shall not possess any voting rights; and (d) shall not be entitled

to receive any dividends or interest; provided, however, that clause (a) of this Section 6.9 shall

not apply to the holder of a claim that is subrogated to an NAS Monitoring Channeled Claim as a

result of its resolution of such NAS Monitoring Channeled Claim.

 6.10   Entire Agreement; No Waiver. The entire agreement of the Parties relating to the subject

matter of this Trust Agreement is contained herein, and in the documents referred to herein

(including the Plan and the NAS Monitoring TDP), and this Trust Agreement and such documents

supersede any prior oral or written agreements concerning the subject matter hereof. No failure to

exercise or delay in exercising any right, power, or privilege hereunder shall operate as a waiver




                                                   49
19-23649-rdd     Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                         Pg 433 of 1021



thereof, nor shall any single or partial exercise of any right, power, or privilege hereunder preclude

any further exercise thereof or of any other right, power, or privilege. The rights and remedies

herein provided are cumulative and are not exclusive of rights under law or in equity.

 6.11   Headings. The headings used in this Trust Agreement are inserted for convenience only

and do not constitute a portion of this Trust Agreement, nor in any manner affect the construction

of the provisions of this Trust Agreement.

 6.12   Governing Law. The validity and construction of this Trust Agreement and all

amendments hereto and thereto shall be governed by the laws of the State of Delaware, and the

rights of all Parties hereto and the effect of every provision hereof shall be subject to and construed

according to the laws of the State of Delaware without regard to the conflicts of law provisions

thereof that would purport to apply the law of any other jurisdiction; provided, however, that the

Parties hereto intend that the provisions hereof shall control and therefore shall not be applicable

to the NAS Monitoring Trust, the Trustee, the Delaware Trustee, the TAC, or this Trust

Agreement, any provision of the laws (statutory or common) of the State of Delaware pertaining

to trusts that relate to or regulate in a manner inconsistent with the terms hereof: (a) the filing with

any court or governmental body or agency of Trustee accounts or schedules of Trustee fees and

charges; (b) affirmative requirements to post bonds for the Trustee, officers, agents, or employees

of a trust; (c) the necessity for obtaining court or other governmental approval concerning the

acquisition, holding, or disposition of real or personal property; (d) fees or other sums payable to

the Trustee, officers, agents, or employees of a trust; (e) the allocation of receipts and expenditures

to income or principal; (f) restrictions or limitations on the permissible nature, amount, or

concentration of trust investments or requirements relating to the titling, storage, or other manner

of holding of assets of the NAS Monitoring Trust; (g) the existence of rights or interests (beneficial




                                                  50
19-23649-rdd     Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22               Main Document
                                         Pg 434 of 1021



or otherwise), if any, in assets of the NAS Monitoring Trust; (h) the ability of beneficial owners,

if any, or other persons to terminate or dissolve a trust; or (i) the establishment of fiduciary or other

standards or responsibilities or limitations on the acts or powers of the Trustee or beneficial owners

that are inconsistent with the limitations on liability or authorities and powers of the Trustee, the

Delaware Trustee, the TAC, or set forth or referenced in this Trust Agreement. Section 3540 of

the Act shall not apply to the NAS Monitoring Trust.

 6.13    Settlors’ Representative and Cooperation. The Debtors are hereby irrevocably

designated as the Settlors and are hereby authorized to take any action required of the Settlors in

connection with the creation of this Trust. The Debtors agree to cooperate in the creation of this

Trust.

 6.14 Dispute Resolution. Any disputes between the Trustee and the TAC that arise under this

Trust Agreement or under the NAS Monitoring TDP shall be resolved by submission of the matter

to an alternative dispute resolution (“ADR”) consisting of arbitration before a single arbitrator to

be appointed by the Bankruptcy Court. Should any party to the ADR process be dissatisfied with

the decision of the arbitrator, that party may apply to the Bankruptcy Court for a judicial

determination of the matter. In either case, if the dispute implicates any consent or approval by the

TAC as provided in this Trust Agreement, the burden of proof shall be on the TAC or the members

thereof to show that the TAC’s consent or approval, or withholding of the same, was valid and

consistent with the terms and purposes of this Trust Agreement. Should the dispute not be resolved

by the ADR process within thirty (30) days after submission, the parties are relieved of the

requirement to pursue ADR prior to application to the Bankruptcy Court.

 6.15    Enforcement and Administration. The provisions of this Trust Agreement and the NAS

Monitoring TDP shall be enforced by the Bankruptcy Court pursuant to Section 11.1 of the Plan




                                                   51
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                        Pg 435 of 1021



and the Confirmation Order. The Parties hereby acknowledge and agree that the Bankruptcy Court

shall have continuing exclusive jurisdiction over the settlement of the accounts of the Trustee and

over any disputes that arise under this Trust Agreement or the NAS Monitoring TDP and are not

resolved by alternative dispute resolution in accordance with Section 6.14 herein.

 6.16   Effectiveness. This Trust Agreement shall not become effective until the Effective Date of

the Plan and it has been executed and delivered by all the Parties hereto.

 6.17   Counterpart Signatures. This Trust Agreement may be executed in any number of

counterparts and by different Parties on separate counterparts (including by PDF transmitted by e-

mail), and each such counterpart shall be deemed to be an original, but all such counterparts shall

together constitute one and the same instrument.

 6.18   Rights of Holders of NAS Monitoring Channeled Claims. Notwithstanding any

provision of this Trust Agreement to the contrary, the Holders of NAS Monitoring Channeled

claims shall not be deemed to be beneficiaries of the NAS Monitoring Trust except for the sole

purpose set forth in Section 1.5(e) herein.




                                                 52
19-23649-rdd   Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22        Main Document
                                     Pg 436 of 1021


IN WITNESS WHEREOF, the parties have executed this NAS Monitoring Trust

Agreement this the [__] day of [_______________________], [20__].




PURDUE PHARMA L.P.

By:   ___________________________

Title: ___________________________



______________________________, solely in his/her/its capacity as TRUSTEE

By:   ___________________________

Title: ___________________________



______________________________, solely in his/her/its capacity as DELAWARE TRUSTEE

By:   ___________________________

Title: ___________________________


TRUST ADVISORY COMMITTEE:

By:   __________________________

By:   __________________________

By:   __________________________




                                            53
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 437 of 1021




                                     Exhibit 1

                            CERTIFICATE OF TRUST

                                  (TO FOLLOW)




                                        54
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 438 of 1021




                                     Exhibit 2

                               NAS Monitoring TDP




                                        55
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 439 of 1021



                                   EXHIBIT Q

                               TPP Trust Agreement
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 440 of 1021




                            TPP TRUST AGREEMENT



                      DATED AS OF _________________, 2021
19-23649-rdd          Doc 3121            Filed 07/08/21 Entered 07/08/21 00:40:22                                    Main Document
                                                   Pg 441 of 1021




                                                 TABLE OF CONTENTS
                                                                                                                                PAGE

                                                SECTION I
                                    DEFINITIONS AND INTERPRETATIONS

   1.1 Definitions ....................................................................................................................6
   1.2 Interpretation ..............................................................................................................8
   1.3 Particular Words ........................................................................................................9

                                                     SECTION II
                                                 AGREEMENT OF TRUST

   2.1   Creation and Name .....................................................................................................9
   2.2   Purpose.........................................................................................................................9
   2.3   Transfer of Assets .....................................................................................................12
   2.4   Acceptance of Assets and Assumption of Liabilities..............................................12
   2.5   Channeling Injunction ..............................................................................................14

                                        SECTION III
                           POWERS AND ADMINISTRATION OF THE TRUST

   3.1 Powers and Privileges ...............................................................................................14
   3.2 General Administration............................................................................................20

                                                         SECTION IV
                                                       DISTRIBUTIONS

   4.1 Timing and Amount of Distributions ......................................................................28
   4.2 Location for Distributions; Notice of Change of Address .....................................28
   4.3 Undeliverable Distributions and Unclaimed Property ..........................................28

                                            SECTION V
                              ACCOUNTS, INVESTMENTS, AND PAYMENTS

   5.1 Accounts .....................................................................................................................29
   5.2 Investments ................................................................................................................30
   5.3 Source of Payments ...................................................................................................30

                                                  SECTION VI
                                         TRUSTEE; DELAWARE TRUSTEE

   6.1   Number ......................................................................................................................31
   6.2   Term of Service .........................................................................................................31
   6.3   Appointment of Successor Trustee ..........................................................................32
   6.4   Liability of Trustee and Others ...............................................................................33
19-23649-rdd          Doc 3121            Filed 07/08/21 Entered 07/08/21 00:40:22                                     Main Document
                                                   Pg 442 of 1021



   6.5 Compensation and Expenses of Trustee .................................................................33
   6.6 Indemnification of Trustee and Others...................................................................34
   6.7 Limited Recourse ......................................................................................................35
   6.8 Confirmation of Survival of Provisions ..................................................................35
   6.9 Reliance ......................................................................................................................35
   6.10 Lien ...........................................................................................................................35
   6.11 The Trustee’s Employment of Experts .................................................................35
   6.12 Trustee Independence.............................................................................................36
   6.13 No Bond....................................................................................................................36
   6.14 Delaware Trustee ....................................................................................................36

                                                 SECTION VII
                                          TRUST ADVISORY COMMITTEE

   7.1   Members ....................................................................................................................39
   7.2   Duties..........................................................................................................................39
   7.3   Term of Office ...........................................................................................................40
   7.4   Appointment of Successors ......................................................................................41
   7.5   TAC’s Employment of Professionals ......................................................................41
   7.6   Expenses of the TAC .................................................................................................42

                                         SECTION VIII
                          THIRD PARTY RIGHTS; LIMITATION OF LIABILITY

   8.1 Limited Recourse ......................................................................................................42
   8.2 Parties Dealing With the Trustee ............................................................................43

                                                      SECTION IX
                                                  GENERAL PROVISIONS

   9.1 Procedures for Consulting with or Obtaining Consent of the TAC .....................43
   9.2 Irrevocability .............................................................................................................45
   9.3 Term; Termination ...................................................................................................45
   9.4 Amendments ..............................................................................................................47
   9.5 Severability ................................................................................................................48
   9.6 Notices ........................................................................................................................48
   9.7 Successors and Assigns .............................................................................................50
   9.8 Limitation on Claim Interests for Securities Laws Purposes ...............................50
   9.9 Entire Agreement; No Waiver .................................................................................50
   9.10 Headings...................................................................................................................51
   9.11 Governing Law ........................................................................................................51
   9.12 Settlors’ Representative and Cooperation ............................................................52
   9.13 Dispute Resolution ..................................................................................................52
   9.14 Enforcement and Administration..........................................................................53
   9.15 Effectiveness ............................................................................................................53
   9.16 Counterpart Signatures ..........................................................................................53


                                                                     ii
19-23649-rdd   Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                      Pg 443 of 1021



   EXHIBITS

   Exhibit A – TPP Abatement Claim Form

   Exhibit B – TPP TDP

   Exhibit C – Delaware Certificate of Trust




                                               iii
19-23649-rdd       Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                     Main Document
                                            Pg 444 of 1021



                                       TPP TRUST AGREEMENT

        This TPP Trust Agreement (this “Trust Agreement”), dated as of the date set forth on the

signature page hereof and effective as of the Effective Date,1 is entered pursuant to the [Fifth]

Amended Joint Chapter 11 Plan of Reorganization of Purdue Pharma L.P. and Its Affiliated

Debtors, dated [June 3], 2021 (as may be modified, amended or supplemented from time to time,

and together with all exhibits and schedules thereto, the “Plan”), by Purdue Pharma L.P. and its

Debtor affiliates2 (collectively referred to as the “Debtors” or “Settlors”),3 ________ (the

“Delaware Trustee”); Alan D. Halperin (the “Trustee”); and the Members of the TPP Trust

Advisory Committee (the “TAC”) identified on the signature pages hereof (together with the

Debtors, the Delaware Trustee, and the Trustee, the “Parties”); and

        WHEREAS, the Debtors have reorganized under the provisions of Chapter 11 of the

Bankruptcy Code;

        WHEREAS, the Confirmation Order has been entered by the Bankruptcy Court and the

Effective Date of the Plan has occurred;

        WHEREAS, the Plan provides, inter alia, for the creation of the TPP Trust (the

“TPP Trust”);




1
 All capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Plan and the TPP
TDP.
2
  The Debtors in these cases are as follows: Purdue Pharma L.P.; Purdue Pharma Inc.; Purdue Transdermal
Technologies L.P.; Purdue Pharma Manufacturing L.P.; Purdue Pharmaceuticals L.P.; Imbrium Therapeutics L.P.;
Adlon Therapeutics L.P.; Greenfield BioVentures L.P.; Seven Seas Hill Corp; Ophir Green Corp.; Purdue Pharma of
Puerto Rico; Avrio Health L.P.; Purdue Pharmaceutical Products L.P.; Purdue Neuroscience Company; Nayatt Cove
Lifescience Inc.; Button Land L.P.; Rhodes Associates L.P.; Paul Land Inc.; Quidnick Land L.P.; Rhodes
Pharmaceuticals L.P.; Rhodes Technologies; UDF L.P.; SVC Pharma L.P.; and SVC Pharma Inc.
3
 The Chapter 11 Cases of the Debtors and Debtors in Possession are jointly administered under Case No. 19-23649
(RDD) in the United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”) and
known as In re Purdue Pharma L.P., et al., Case No. 19-23649 (RDD).


                                                         4
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 445 of 1021



       WHEREAS pursuant to the Plan, the TPP Trust shall be established to (i) assume all

liability for the Third-Party Payor Channeled Claims, (ii) hold the MDT TPP Claim and collect

the Initial TPP Trust Distribution and additional payments due under the MDT TPP Claim in

accordance with the Private Entity Settlements and the TPP Trust Documents, (iii) administer

Third-Party Payor Channeled Claims, (iv) make Abatement Distributions to Authorized

Recipients for Authorized Abatement Purposes, in each case in accordance with the TPP Trust

Documents, and (v) carry out such other matters as are set forth in the TPP TDP and the TPP Trust

Documents;

       WHEREAS, the Plan and the Master TDP provide that, on the Effective Date, any and all

liability of the Debtors and the other Protected Parties for any and all Third-Party Payor Channeled

Claims shall automatically, and without further act, deed or court order, be channeled to and

assumed by the Master Disbursement Trust solely for the purpose of effectuating the Master TDP,

and further provide that immediately thereafter, any and all TPP Channeled Claims shall

automatically, and without further act, deed or court order, be channeled exclusively to and

assumed by the TPP Trust;

       WHEREAS, pursuant to the Plan and the Confirmation Order, the TPP Trust shall (i) hold,

manage and invest all funds and other Assets received by the TPP Trust from the Master

Disbursement Trust for the benefit of the beneficiaries of the TPP Trust; (ii) hold and maintain the

TPP Trust Operating Reserve, as defined herein, and (iii) administer, process, resolve and liquidate

all Third-Party Payor Channeled Claims in accordance with the TPP TDP;

       WHEREAS, it is the intent of the Debtors, the Trustee and the TAC that the TPP Trust

will evaluate the Third-Party Payor Channeled Claims and be in a financial position to make TPP




                                                 5
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 446 of 1021



Abatement Distributions to TPP Authorized Recipients in accordance with the terms of this Trust

Agreement and the TPP TDP;

       WHEREAS, all rights of the Holders of Third-Party Payor Channeled Claims arising

under this Trust Agreement and the TPP TDP shall vest upon the Effective Date;

       WHEREAS, pursuant to the Plan, the TPP Trust is intended to qualify as a “qualified

settlement fund” (a “Qualified Settlement Fund”) within the meaning of section 1.468B-1,

et seq. of the Treasury Regulations promulgated under section 468B of the Internal Revenue Code

(the “QSF Regulations”) and be treated consistently for state and local tax purposes to the extent

applicable;

       WHEREAS, pursuant to the Plan and Confirmation Order, the TPP Trust and the Plan

satisfy all the prerequisites for issuance of an injunction pursuant to section 105(a) of the

Bankruptcy Code with respect to any and all of the Third-Party Payor Channeled Claims;

       NOW, THEREFORE, it is hereby agreed as follows:

                                           SECTION I

                          DEFINITIONS AND INTERPRETATIONS

1.1    Definitions. The following definitions apply to the capitalized terms wherever those terms

appear throughout this Trust Agreement. Any capitalized term defined in the prefatory paragraph,

the recitals, this Section or any Section below shall have the meaning ascribed to such term therein.

Any capitalized term not otherwise defined in this Agreement shall have the meaning set forth in

the Plan or the TPP TDP, as applicable.

       “Act” means Chapter 38 of title 12 of the Delaware Code, 12 Del. C. § 3801 et seq.

       “Member” and “Members” means the member or members of the TAC identified in

Section 7.1 hereof, and their successors, if any.



                                                    6
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 447 of 1021



        “Permitted Investments” shall include (a) short-term direct obligations of, or obligations

guaranteed by, the United States of America, (b) short-term obligations of any agency or

corporation that is or may hereafter be created by or pursuant to an act of the Congress of the

United States as an agency or instrumentality thereof, (c) such other investments as the Bankruptcy

Court may approve from time to time, (d) demand deposits or certificates of deposit at any

nationally recognized bank or trust company that has, at the time of the deposit, a capital stock and

surplus aggregating at least $1,000,000,000 and (e) other investments administered in a manner

consistent with the standards set forth in the Uniform Prudent Investor Act promulgated by the

National Conference of Commissioners on Uniform State Laws in 1994.

        “TPP Abatement Claim Form” shall mean the document attached hereto as Exhibit A

and which is also Appendix A to the TPP TDP, and which has the meaning set forth in the TPP

TDP. The TPP Abatement Claim Form may also be referred to as the Third Party Payor Claim

Form.

        “TPP Authorized Recipient” has the meaning ascribed to such term in the TPP TDP.

        “TPP TDP” means the Third-Party Payor trust distribution procedures, a copy of which is

attached hereto as Exhibit B and is incorporated herein by reference.

        “TPP Trust Assets” has the meaning ascribed to it in Section 2.3.

        “TPP Trust Available Cash” shall mean the aggregate TPP Trust Assets consisting of

cash after paying, reserving against, or satisfying (a) allowed expenses of the Members or their

professionals, if any, (b) the TPP Trust Operating Expenses, (c) reserves for disputed TPP Claims,

and (d) payment assessments pursuant to Section 5.8(c) of the Plan, in favor of the Common

Benefit Escrow and the Common Benefit Fund.




                                                 7
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 448 of 1021



       “TPP Trust Operating Expenses” means, with respect to the TPP Trust, any and all costs,

expenses, fees, taxes, disbursements, debts or obligations incurred from the operation and

administration of the TPP Trust, including without limitation, in connection with the reconciliation

and administration of the Third-Party Payor Channeled Claims channeled to the TPP Trust, the

costs of making distributions to holders of Third-Party Payor Channeled Claims, working capital,

the costs of obtaining insurance, as referenced in subsection 3.1(c)(xvi) hereof, and all

compensation, costs and fees of the Trustee, the Delaware Trustee, the Members of the TAC and

any Trust Professionals.

       “TPP Trust Operating Reserve” means the Trust Subaccount to be established to pay

TPP Trust Operating Expenses, which shall be (i) funded with Cash and cash equivalents held by

the TPP Trust in accordance with the TPP Trust Documents and (ii) held by the TPP Trust in a

segregated account and administered by the Trustee.

       “Trustee” shall mean the person named in the prefatory paragraph of this Trust Agreement

and any successors or replacements duly appointed under the terms of this Trust Agreement.

       “Trust Professionals” shall mean any consultant or professional retained or employed by

the Trustee or the TPP Trust including without limitation, counsel, accountants, auditors, claims

and healthcare industry professionals, financial and investment advisors, and such other parties,

including the Delaware Trustee, deemed by the Trustee to be qualified and necessary, in his/her

sole discretion, to assist the TPP Trust and the Trustee in fulfilling its/his/her responsibilities

hereunder.

1.2    Interpretation. The headings in this Trust Agreement are for convenience only and shall

not affect the meaning or understanding of this Trust Agreement or any provision hereof. Words

defined, denoted or stated in the singular form also include the plural form and vice versa, and


                                                 8
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 449 of 1021



words defined, denoted or stated in the masculine, feminine or neuter form include each of the

masculine, feminine and neuter forms. The word “including” means “including but not limited to.”

The word “or” is not exclusive.

1.3    Particular Words. Reference in this Trust Agreement to any Section or Article is, unless

otherwise specified, to that such Section or Article under this Trust Agreement. The words

“hereof,” “herein,” “hereto” and similar terms shall refer to this Trust Agreement and not to any

particular Section or Article of this Trust Agreement.

                                          SECTION II

                                  AGREEMENT OF TRUST

2.1    Creation and Name. The Debtors as settlors hereby create a trust known as the “TPP

Trust,” which is the trust contemplated by, provided for and referred to in Section 5.7 of the Plan.

The Trustee and the Delaware Trustee (the latter, to the limited extent authorized in this Trust

Agreement and consistent with his/her/its role as the Delaware Trustee) may transact the business

and affairs of the TPP Trust in the name of the TPP Trust, and references herein to the TPP Trust

shall include the Trustee and the Delaware Trustee acting on behalf of the TPP Trust. It is the

intention of the Parties that the TPP Trust constitute a statutory trust under the Act and that this

Trust Agreement shall constitute the governing instrument of the TPP Trust. The Trustee and the

Delaware Trustee are hereby authorized and directed to execute and file a Certificate of Trust with

the Delaware Secretary of State, with such Certificate to be substantially in the form attached

hereto as Exhibit C.

2.2    Purpose.

       (a)     The purpose of the TPP Trust is to expressly assume sole and exclusive

responsibility and liability for the Third-Party Payor Channeled Claims channeled to the TPP Trust

in accordance with the Master TDP and the Plan, as well as to, among other things:
                                                 9
19-23649-rdd     Doc 3121    Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                      Pg 450 of 1021



               (i)      hold the MDT TPP Claim and collect the Initial TPP Trust Distribution

                        and additional payments due under the MDT TPP Claim in accordance

                        with the Private Entity Settlements and the TPP Trust Documents;

               (ii)     administer, process, resolve and liquidate the Third-Party Payor

                        Channeled Claims by making TPP Abatement Distribution to TPP

                        Authorized Recipients as provided in the TPP Trust Documents;

               (iii)    monitor and enforce certain provisions of the LRP Agreement, which is

                        attached as Exhibit D to the PI Trust Agreement, pursuant to the LRP

                        Agreement and the Plan;

               (iv)     hold, manage and invest all funds and other TPP Trust Assets received by

                        the TPP Trust from the Debtors and the Master Disbursement Trust, or

                        such other source as may provide funds to the TPP Trust consistent with

                        the Plan and this Trust Agreement, in each case, for the benefit of the

                        beneficiaries of the TPP Trust;

               (v)      qualify at all times as a Qualified Settlement Fund within the meaning of

                        the QSF Regulations and be treated consistently for state and local tax

                        purposes to the extent applicable;

               (vi)     pay qualifying attorneys’ fees pursuant to Section 5.8 of the Plan;

               (vii)    pay assessments to the extent required by Section 5.8(c) of the Plan to

                        fund the Common Benefit Escrow and then, upon its establishment, the

                        Common Benefit Fund in accordance with the Plan; and

               (viii)   otherwise comply in all respects with the TPP Trust Documents.

      (b)      The TPP Trust is to use the TPP Trust Assets and income to:


                                               10
19-23649-rdd     Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                     Pg 451 of 1021



               (i)     make TPP Abatement Distributions to the Holders of Third-Party Payor

                       Channeled Claims in accordance with this Trust Agreement and the TPP

                       TDP in such a way that such Holders of Third-Party Payor Channeled

                       Claims are treated fairly, equitably, and reasonably in light of the assets

                       available to resolve such claims;

               (ii)    hold and maintain the TPP Trust Operating Reserve to pay the

                       TPP Trust Operating Expenses and establish such funds, reserves and

                       accounts within the TPP Trust as the Trustee deems useful in carrying out

                       the purposes of the TPP Trust, subject to the limitations set forth in

                       Section 5.1(a) below;

               (iii)   pay the TPP Trust Operating Expenses from the TPP Trust Operating

                       Reserve;

               (iv)    replenish periodically, until the dissolution of the TPP Trust, the TPP

                       Trust Operating Reserve from Cash held or received by the TPP Trust to

                       the extent deemed necessary by the Trustee to satisfy and pay estimated

                       future TPP Trust Operating Expenses in accordance with the TPP Trust

                       Documents;

               (v)     pay, as part of the TPP Trust Operating Expenses, all fees and expenses

                       incurred with respect to, among other things, making TPP Abatement

                       Distributions to TPP Authorized Recipients, as well as attorneys’ fees and

                       costs pursuant to Section 5.8 of the Plan, as applicable; and

               (vi)    pay all fees and expenses of the Trustee, the Delaware Trustee and the

                       Trust Professionals.


                                               11
19-23649-rdd       Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                    Main Document
                                            Pg 452 of 1021



2.3     Transfer of Assets. Pursuant to Sections 4.7(a) and 5.2(d)(i)(B) of the Plan, the TPP Trust

has received the Initial TPP Trust Distribution, the MDT TPP Claim or any other assets to be

transferred to the TPP Trust under the Plan (the “TPP Trust Assets”) to fund the TPP Trust.4 In

all events, the TPP Trust Assets will be transferred to the TPP Trust free and clear of all Claims,

Liens or other recourse or encumbrances, and shall not be subject to attachment, disgorgement or

recoupment by any Person. The Debtors, among others, shall be authorized pursuant to the Plan to

execute and deliver such documents to the TPP Trust as the Trustee may request to effectuate the

transfer and assignment of any TPP Trust Assets to the TPP Trust.

2.4     Acceptance of Assets and Assumption of Liabilities.

        (a)      In furtherance of the purposes of the TPP Trust, the TPP Trust hereby expressly

accepts the transfer to the TPP Trust of the TPP Trust Assets or any other transfers contemplated

by the Plan and the Master TDP in the time and manner as, and subject to the terms, contemplated

in the Plan and the Master TDP.

        (b)      In furtherance of the purposes of the TPP Trust, the TPP Trust expressly assumes

all liability and responsibility for all Third-Party Payor Channeled Claims (except as set forth in

the Plan) subject to the TPP Trust Documents, and none of the Debtors, the Protected Parties, or

the Master Disbursement Trust shall have any further financial or other responsibility or liability

therefor; provided, however, that nothing contained herein shall relieve the Master Disbursement

Trust of its obligations to the TPP Trust in connection with the MDT TPP Claim or otherwise.

Except as otherwise provided in this Trust Agreement, the TPP TDP, the Plan, or the Master TDP,

the TPP Trust shall have and retain any and all defenses, cross-claims, offsets, and recoupments



4
 In the event that any payment date is on a date that is not a Business Day, then the making of such payment may be
completed on the next succeeding Business Day, but shall be deemed to have been completed as of the required date.


                                                        12
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 453 of 1021



regarding the Third-Party Payor Channeled Claims, as well as any and all rights of

indemnification, contribution, subrogation, and similar rights that the Debtors, the Released

Parties, and the Shareholder Released Parties, as applicable, have or would have had under

applicable law; provided that no such claims, defenses or rights may be used to seek any

affirmative monetary recovery from any party.

       (c)     Notwithstanding anything to the contrary herein, no provision in this Trust

Agreement or the TPP TDP shall be construed or implemented in a manner that would cause the

TPP Trust to fail to qualify as a Qualified Settlement Fund within the meaning of the QSF

Regulations.

       (d)     To the extent required by the Act, the beneficial owners (within the meaning of the

Act) of the TPP Trust (the “Beneficial Owners”) shall be deemed to be the Holders of Third-Party

Payor Channeled Claims; provided that (i) the Holders of Third-Party Payor Channeled Claims, as

such Beneficial Owners, shall have only such rights with respect to the TPP Trust and its assets as

are set forth in this Trust Agreement and the TPP TDP, (ii) the right to TPP Abatement

Distributions under the TPP TDP shall be limited to TPP Authorized Recipients, and (iii) no

greater or other rights, including upon dissolution, liquidation, or winding up of the TPP Trust,

shall be deemed to apply to the Holders of Third-Party Payor Channeled Claims in their capacity

as Beneficial Owners.     Holders of Third-Party Payor Channeled Claims are enjoined from

asserting against any Debtor, the Trustee, the Delaware Trustee, Member of the TAC, Trust

Professional or other Protected Party any Channeled Claim, and may not proceed in any manner

against any Debtor or other Protected Party on account of any Channeled Claim in any forum

whatsoever, including any state, federal or non-U.S. court or administrative or arbitral forum, and




                                                13
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 454 of 1021



are required to pursue Third-Party Payor Channeled Claims exclusively against the TPP Trust,

solely as and to the extent provided in the TPP TDP.

       (e)      The Beneficial Owners shall be subject to the terms of this Trust Agreement,

including, without limitation, the terms of the TPP TDP.

2.5    Channeling Injunction. Nothing in this Trust Agreement shall be construed in any way

to limit or expand the scope, enforceability, or effectiveness of the Channeling Injunction issued

in connection with the Plan or the TPP Trust’s assumption of all liability for Third-Party Payor

Channeled Claims.

                                           SECTION III

                    POWERS AND ADMINISTRATION OF THE TRUST

3.1    Powers and Privileges.

       (a)      The Trustee is, and shall act as, a fiduciary to the TPP Trust in accordance with the

provisions of this Trust Agreement, the Plan, the TPP TDP and the Confirmation Order. The

Trustee shall, at all times, administer the TPP Trust and the TPP Trust Assets in accordance with

the purposes set forth in Section 2.2 herein. Subject to the limitations set forth in this Trust

Agreement, the Trustee shall have the power to take any and all actions that, in the judgment of

the Trustee, are necessary or proper to fulfill the purposes of the TPP Trust, including without

limitation, each power expressly granted in this Section 3.1, any power reasonably incidental

thereto and not inconsistent with the requirements of Section 3.2, and any trust power now or

hereafter permitted under the laws of the State of Delaware. The Trustee shall use commercially

reasonable efforts to ensure that the costs of administering the TPP Trust are reasonable in all

respects, but the Trustee shall not be bound by any annual or cumulative “caps” on such

expenditures.



                                                 14
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 455 of 1021



       (b)     Except as required by applicable law or otherwise specified herein or in the Plan or

the Confirmation Order, the Trustee need not obtain the order or approval of any court in the

exercise of any power or discretion conferred hereunder.

       (c)     Without limiting the generality of Section 3.1(a) above, and except as limited

herein or by the Plan, the Trustee shall have the power to:

               (i)      receive and hold the TPP Trust Assets and exercise all rights with respect

                        thereto, including the right to vote, hold and sell any securities that are

                        included in the TPP Trust Assets or that may come into possession or

                        ownership of the Trust;

               (ii)     invest the monies held from time to time by the TPP Trust, and/or, in the

                        Trustee’s discretion, contract with the Delaware Trustee or any other

                        qualified institution to hold and invest the TPP Trust’s funds; provided

                        that such investments are Permitted Investments;

               (iii)    enter into leasing and financing agreements with third parties, to the extent

                        such agreements are reasonably necessary, to permit the TPP Trust to

                        efficiently operate;

               (iv)     pay liabilities and expenses of the TPP Trust including the indemnification

                        obligations set forth in the Plan;

               (v)      initiate, prosecute, defend and resolve all legal actions and other

                        proceedings related to any asset, liability or responsibility of the TPP

                        Trust; provided that such legal actions and other proceedings shall be

                        limited solely to those required for purposes of reconciling, administering

                        or defending against the Third-Party Payor Channeled Claims channeled


                                                  15
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 456 of 1021



                        to the TPP Trust and for enforcing the rights of the TPP Trust under the

                        Plan and the Plan Documents;

               (vi)     initiate, prosecute, defend and resolve all such actions in the name of the

                        Debtors or their Estates, in each case if deemed necessary by the Trustee

                        to fulfill the purpose of the TPP Trust;

               (vii)    establish, supervise, and administer the TPP Trust in accordance with this

                        Trust Agreement and the TPP TDP and the terms thereof;

               (viii)   appoint such officers, hire such employees, engage such legal, financial,

                        accounting, investment, auditing, recording and noticing, claims

                        administration and other consultants, advisors and agents as the TPP Trust

                        and/or the Trustee requires, including the Trustee’s firms or affiliates,

                        professionals previously employed by the Debtors, and members and

                        representatives of the Third-Party Payor Group, and to delegate to such

                        persons such powers and authorities as the fiduciary duties of the Trustee

                        permit and as the Trustee in his/her discretion, deems advisable or

                        necessary in order to carry out the terms of the TPP Trust, this Trust

                        Agreement and the TPP TDP;

               (ix)     pay reasonable compensation to those employees, legal, financial,

                        accounting, investment, auditing, forecasting, and other consultants,

                        advisors, and agents employed by the Trustee after the Effective Date

                        (including those engaged by the TPP Trust in connection with alternative

                        dispute resolution activities);




                                                 16
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 457 of 1021



               (x)      as and to the extent provided herein, (a) compensate the Trustee, the

                        Delaware Trustee, the TAC, and their respective employees and legal,

                        financial, accounting, and other consultants, advisors, and agents,

                        (b) reimburse the Trustee, the Delaware Trustee, and the Members of the

                        TAC (including counsel to the Members) for all reasonable out-of-pocket

                        costs and expenses incurred by such persons in connection with the

                        performance of their duties hereunder, it being understood that

                        reimbursements payable to the Members and their counsel shall be limited

                        to actual and necessary out-of-pocket phone, facsimile, postage, copying,

                        travel and similar charges incurred in connection with their participation

                        in the TAC;

               (xi)     execute and deliver such instruments as the Trustee deems proper in

                        administering the TPP Trust;

               (xii)    enter into such other arrangements with third parties as the Trustee deems

                        useful in carrying out the purposes of the TPP Trust, provided such

                        arrangements do not conflict with any other provision of this Trust

                        Agreement;

               (xiii)   withhold from the planned TPP Abatement Distribution the maximum

                        amount needed to pay any tax or other charge, if any, that the Trustee has

                        determined, based upon the advice of its agents and/or professionals, may

                        be required to be withheld from such TPP Abatement Distribution under

                        the income tax or other laws of the United States or any state therein;




                                                17
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 458 of 1021



               (xiv)    in the event that the Trustee determines that the Beneficial Owners or the

                        TPP Trust may, will or have become subject to different tax consequences

                        than those described in this Trust Agreement, taking such actions that will,

                        or are intended to, address such different tax consequences;

               (xv)     in accordance with Section 6.6 herein, defend, indemnify, and hold

                        harmless (A) the Trustee, (B) the Delaware Trustee, (C) the TAC and each

                        of its Members, and (D) the officers, employees, Trust Professionals,

                        representatives, advisors and agents of each of the TPP Trust, the Trustee,

                        the Delaware Trustee and the TAC, in their capacities as the same (each

                        of those in (D) herein, the “Additional Indemnitees”), to the maximum

                        extent that a statutory trust organized under the laws of the State of

                        Delaware is from time to time entitled to defend, indemnify, hold

                        harmless, and/or insure its directors, trustees, officers, employees,

                        consultants, advisors, agents, and representatives. No party shall be

                        indemnified in any way for any liability, expense, claim, damage, or loss

                        for which he or she is liable under Section 6.6 herein;

               (xvi)    The Trustee shall have the right to seek to purchase insurance relating to

                        the matters and/or any of the parties subject to the foregoing

                        indemnifications and otherwise, in his/her sole discretion;

               (xvii)   consult with the TAC at such times and with respect to such issues relating

                        to the purpose, conduct and affairs of the TPP Trust as the Trustee

                        considers advisable;




                                                18
19-23649-rdd    Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22               Main Document
                                        Pg 459 of 1021



               (xviii)   conduct the claims review and reconciliation process, including without

                         limitation, addressing duplicative and late filed claims and compliance

                         with the procedures required under the TPP TDP, make determinations

                         about the validity and amounts of claims, and effect TPP Abatement

                         Distributions with respect to and on account of Third-Party Payor Claims

                         as set forth in the TPP TDP;

               (xix)     address the distribution of de minimis funds as set forth in the TPP TDP;

               (xx)      create sub-trusts or title vehicles; provided that the Trustee shall not create

                         a sub-trust or title vehicle that would cause the TPP Trust to fail to qualify

                         as a Qualified Settlement Fund within the meaning of the QSF

                         Regulations;

               (xxi)     create such accounts and reserves as the Trustee deems necessary, prudent

                         or useful in order to provide for the payment of expenses and the effecting

                         of TPP Abatement Distributions, and may, with respect to any such

                         account or reserve, restrict the use of monies therein, and the earnings or

                         accretions thereon, subject to the limitations set forth in Section 5.1(a)

                         below;

               (xxii)    review and, in his/her discretion, audit or otherwise investigate

                         certifications provided by TPP Claimants pursuant to the TPP TDP, and

                         to take such action as he/she deems appropriate with respect to TPP

                         Claimants that do not provide the required certifications or otherwise do

                         not cooperate in good faith with the audit/investigation process;




                                                  19
19-23649-rdd    Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                        Pg 460 of 1021



               (xxiii)   make, pursue (by litigation or otherwise), collect, compromise, settle, or

                         otherwise resolve in the name of the TPP Trust, any claim, right, action

                         or cause of action included in the TPP Trust Assets or which may

                         otherwise hereafter accrue in favor of the TPP Trust, including, but not

                         limited to, insurance recoveries, before any court of competent

                         jurisdiction;

               (xxiv)    exercise any and all rights and responsibilities of the TPP Trust or Trustee

                         pursuant to the LRP Agreement;

               (xxv)     seek a determination of the Bankruptcy Court with respect to any matter

                         relating to the TPP Trust, the TPP TDP and other Plan Documents as the

                         Trustee deems appropriate; and

               (xxvi)    exercise any and all other rights, and take any and all other actions as are

                         permitted, of the Trustee in accordance with the terms of this Trust

                         Agreement and the Plan.

       (d)     The Trustee shall not have the power to guarantee on behalf of the TPP Trust any

debt of other persons.

       (e)     The Trustee agrees to take the actions of the TPP Trust required hereunder.

       (f)     The Trustee shall provide reasonable reporting to the TAC of any act performed or

taken pursuant to Sections 3.1(c)(i) or 3.1(c)(iv) herein, and shall promptly provide the TAC with

copies of any reports or budgets filed with the Bankruptcy Court on behalf of the TPP Trust.

3.2    General Administration.

       (a)     The Trustee shall act in accordance with this Trust Agreement, the Plan, the

Confirmation Order and the TPP TDP. In the event of a conflict between the terms or provisions


                                                 20
19-23649-rdd     Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                         Pg 461 of 1021



of the (i) Plan or the Confirmation Order and (ii) this Trust Agreement or the TPP TDP, the terms

or provisions of the Plan or the Confirmation Order shall control. In the event of a conflict between

the terms or provisions of this Trust Agreement and the TPP TDP, the terms or provisions of the

TPP TDP shall control. For the avoidance of doubt, this Trust Agreement shall be construed and

implemented in accordance with the Plan, regardless of whether any provision herein explicitly

references the Plan.

        (b)     The Trustee shall be the “administrator” of the TPP Trust within the meaning of

section 1.468B-2(k)(3) of the Treasury Regulations and shall (i) prepare and file any and all

income tax and other returns and statements required to be filed and shall timely pay, out of the

TPP Trust Assets, all taxes required to be paid by the TPP Trust, (ii) comply with all applicable

tax reporting and withholding obligations, (iii) satisfy all requirements necessary to qualify and

maintain qualification of the TPP Trust as a Qualified Settlement Fund within the meaning of the

QSF Regulations, and (iv) take no action that could cause the TPP Trust to fail to qualify as a

Qualified Settlement Fund within the meaning of the QSF Regulations. Even if permitted by the

QSF Regulations, no election shall be filed by or on behalf of the TPP Trust for the TPP Trust to

be treated as a grantor trust for federal income tax purposes.

        (c)     The Trustee shall be responsible for all of the TPP Trust’s tax matters, including,

without limitation, tax audits, claims, defenses and proceedings. The Trustee may request an

expedited determination under section 505(b) of the Bankruptcy Code for all tax returns filed by

or on behalf of the TPP Trust for all taxable periods through the dissolution of the TPP Trust. The

Trustee shall also file (or cause to be filed) any other statement, return or disclosure relating to the

TPP Trust that is required by any governmental unit and be responsible for payment, out of the

TPP Trust Assets, of any taxes imposed on the TPP Trust or its assets.


                                                  21
19-23649-rdd     Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22         Main Document
                                          Pg 462 of 1021



       (d)     The Trustee may withhold and pay to the appropriate taxing authority all amounts

required to be withheld pursuant to the Internal Revenue Code or any provision of any foreign,

state, or local tax law with respect to any payment or TPP Abatement Distributions to a TPP

Authorized Recipient. All such amounts withheld and paid to the appropriate taxing authority shall

be treated as amounts distributed to such TPP Authorized Recipient for all purposes of this Trust

Agreement. The Trustee shall be authorized to collect such tax information from the TPP

Claimants (including tax identification numbers) as in its sole discretion the Trustee deems

necessary to effectuate the Plan, the Confirmation Order, and this Trust Agreement. In order to

receive TPP Abatement Distributions, all TPP Claimants shall be required to provide tax

information to the Trustee to the extent the Trustee deems appropriate in the manner and in

accordance with the procedures from time to time established by the Trustee for these purposes.

The Trustee may refuse to make a TPP Abatement Distribution to a TPP Authorized Recipient that

fails to furnish such information in a timely fashion, and until such information is delivered may

treat such TPP Claimant’s Third-Party Payor Channeled Claims as disputed; provided, however,

that, upon receipt by the Trustee of such information from a TPP Authorized Recipient, the Trustee

shall make such TPP Abatement Distribution to which such TPP Authorized Recipient is entitled,

without interest. Notwithstanding the foregoing, if a TPP Authorized Recipient fails to furnish any

tax information reasonably requested by the Trustee before the date that is three hundred sixty-

five (365) calendar days after the request is made, the amount of such TPP Abatement Distribution

shall irrevocably revert to the TPP Trust, and any Third-Party Payor Channeled Claim with respect

to such TPP Abatement Distribution shall be discharged and forever barred from assertion against

the TPP Trust or its property.




                                                22
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 463 of 1021



       (e)     Pursuant to Section 5.7(g) of the Plan, the TPP Trust shall (i) monitor the use of

TPP Abatement Distributions received by TPP Authorized Recipients for compliance with the TPP

Authorized Abatement Purposes, through review of the certifications provided by such TPP

Authorized Recipients, and the Trustee may, in his/her discretion, audit certain of such certified

statements, and (ii) prepare and deliver to the Master Disbursement Trust for publication annual

reports on the disbursement and use of TPP Abatement Distributions from the TPP Trust and the

compliance by TPP Authorized Recipients with the TPP Authorized Abatement Purposes set forth

in the applicable TPP Trust Documents. The Trustee shall timely account to the Bankruptcy Court

as follows:

               (i)      The Trustee shall cause to be prepared and filed with the Bankruptcy

                        Court, as soon as available, and in any event within one hundred and

                        twenty (120) days following the end of each fiscal year, an annual report

                        (the “Annual Report”) containing financial statements of the TPP Trust

                        (including, without limitation, a balance sheet of the TPP Trust as of the

                        end of such fiscal year and a statement of operations for such fiscal year),

                        and to the extent reasonable and practicable, investments, available for

                        making TPP Abatement Distributions to TPP Authorized Recipients. The

                        Trustee shall provide a copy of such Annual Report to the TAC when such

                        reports are filed with the Bankruptcy Court.

               (ii)     Simultaneously with the filing of the Annual Report, the Trustee shall

                        cause to be prepared and filed with the Bankruptcy Court a report

                        containing a summary regarding the number and type of claims resolved




                                                23
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 464 of 1021



                         during the period covered by the financial statements. The Trustee shall

                         provide a copy of such report to the TAC when such report is filed.

               (iii)     All materials required to be filed with the Bankruptcy Court by this

                         Section 3.2(d) shall be available for inspection by the public in

                         accordance with procedures established by the Bankruptcy Court.

       (f)     The Trustee shall cause to be prepared as soon as practicable prior to the

commencement of each fiscal year a budget and cash flow projections covering such fiscal year.

The Trustee shall provide a copy of the budget and cash flow projections to the TAC.

       (g)     If the Trustee determines, in his/her discretion, that making the final TPP

Abatement Distributions immediately prior to the termination and dissolution of the TPP Trust

would not be commercially reasonable or the TPP Trust Assets are insufficient to render a further

TPP Abatement Distribution practicable, the Trustee shall, as set forth in Section 6 of the TPP

TDP, have the right to cause the TPP Trust to abandon or otherwise dispose of such property,

including by donation of such remaining funds to a charitable institution qualified as a not-for-

profit corporation, under applicable federal and state laws selected by the Trustee.

       (h)     The Trustee shall consult with the TAC on (i) the general implementation and

administration of the TPP Trust; (ii) the general implementation and administration of the TPP

TDP; and (iii) such other matters as may be required under this Trust Agreement or the TPP TDP.

       (i)     Any good faith determination by the Trustee as to what actions are in the best

interests of the TPP Trust shall be determinative, provided that the Trustee shall be required to

obtain the consent of the TAC pursuant to the consent process set forth in Section 9.1(b) herein, in

addition to any other instances elsewhere enumerated, in order:

               (i)       to determine, establish, or change any material aspect of the TPP TDP;


                                                24
19-23649-rdd     Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                     Pg 465 of 1021



               (ii)    to establish and/or to make any material change to the TPP Abatement

                       Distribution Form to be provided to Holders of Third-Party Payor

                       Channeled Claims under the TPP TDP;

               (iii)   to change the compensation of the Delaware Trustee, or the Trustee, other

                       than to reflect cost-of-living increases or to reflect changes approved by

                       the Bankruptcy Court as otherwise provided herein;

               (iv)    to take actions to minimize any tax on the TPP Trust Assets, provided that

                       no such action may be taken if it prevents the TPP Trust from qualifying

                       as a Qualified Settlement Fund within the meaning of the QSF

                       Regulations and provided further that even if permitted by the Treasury

                       Regulations governing Qualified Settlement Funds, no election shall be

                       filed by or on behalf of the TPP Trust for the TPP Trust to be treated as a

                       grantor trust for federal income tax purposes;

               (v)     to amend any provision of this Trust Agreement or the TPP TDP in

                       accordance with the terms thereof; provided that no such amendment shall

                       be in contravention of the Plan, including, but not limited to, causing the

                       TPP Trust to fail to qualify as a Qualified Settlement Fund within the

                       meaning of the QSF Regulations;

               (vi)    to acquire an interest in, or to merge any claims resolution organization

                       formed by the TPP Trust with, another claims resolution organization that

                       is not specifically created by the Plan, this Trust Agreement or the TPP

                       TDP, or to contract with another claims resolution organization or other

                       entity that is not specifically identified by the Plan, this Trust Agreement


                                               25
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                       Pg 466 of 1021



                        or the TPP TDP, or permit any other party to join in any claims resolution

                        organization that is formed by the TPP Trust pursuant to this Trust

                        Agreement or the TPP TDP; provided that such acquisition, merger,

                        contract, or joinder shall not (a) subject NewCo, TopCo, PPLP, the

                        Liquidating Debtors, the Transferred PPLP Subsidiaries, the Debtors, any

                        successors in interest thereto, or the Protected Parties to any risk of having

                        any Third-Party Payor Channeled Claim asserted against it or them,

                        (b) otherwise jeopardize the validity or enforceability of any injunction or

                        release issued or granted in connection with the Plan and/or the

                        Confirmation Order, (c) permit the surviving organization to make

                        decisions about the value of claims that are not in accordance with the

                        TPP TDP, or (d) cause the TPP Trust to fail to qualify as a Qualified

                        Settlement Fund within the meaning of the QSF Regulations; provided

                        further that the terms of such merger will require the surviving

                        organization to make decisions about the evaluation of Third-Party Payor

                        Channeled Claims in accordance with the TPP TDP;

               (vii)    sell, transfer, or exchange any or all of the TPP Trust Assets at such prices

                        and upon such terms as the Trustee may consider proper, consistent with

                        the other terms of this Trust Agreement; or

               (viii)   delegate any or all of the authority herein conferred with respect to the

                        investment of all or any portion of the TPP Trust Assets to any one or

                        more reputable individuals or recognized institutional investment advisors

                        or investment managers without liability for any action taken or omission


                                                26
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 467 of 1021



                         made because of any such delegation, except as provided in Section 6.4

                         herein.

       (j)     The Trustee shall meet with the TAC no less often than quarterly. The Trustee shall

meet in the interim with the TAC when so requested by either. Meetings may be held in person,

by telephone conference call or online conference, or by a combination of the three.

       (k)     The Trustee and the Delaware Trustee shall, during the period that they serve in

their respective roles under this Trust Agreement and following the termination of this Trust

Agreement or their removal or resignation hereunder, not use for personal gain any material, non-

public information of or pertaining to any entity to which any of the TPP Trust Assets relate or

which they have become aware of in their capacities as Trustee and Delaware Trustee.

       (l)     The Trustee, upon notice from the TAC, if practicable in view of pending business,

shall at its next meeting with the TAC consider issues submitted by the TAC for consideration by

the TPP Trust. The Trustee shall keep the TAC reasonably informed regarding all aspects of the

administration of the TPP Trust.

       (m)     Nothing contained in this Trust Agreement shall prevent the TPP Trust or its

Trustees, in their discretion, from seeking Bankruptcy Court approval of any action to be

undertaken by the TPP Trust or decision made by the TPP Trust, provided, however, that the

Trustee and the Delaware Trustee shall not be required to seek such approval unless Bankruptcy

Court approval is specifically required pursuant to the Plan, the TPP TDP or this Trust Agreement.

       3.3     Claims Administration. The Trustee shall promptly proceed to implement the TPP

TDP, subject to timely receipt of the Initial Distribution and availability of funds.




                                                 27
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 468 of 1021



                                          SECTION IV

                                       DISTRIBUTIONS

4.1    Timing and Amount of Distributions. The Trustee shall make TPP Abatement

Distributions of TPP Trust Available Cash consistent with the terms of the Plan, this Agreement

and the TPP TDP.

4.2    Location for Distributions; Notice of Change of Address. TPP Abatement Distributions

shall be made by the Trustee (a) to the addresses set forth on the TPP Abatement Claim Form

(which may be the address of the TPP Claimant’s counsel), (b) to the addresses set forth in any

written notices of address changes delivered to the Trustee by the TPP Claimant after the

submission of the TPP Abatement Claim Form, or (c) at the discretion of the Trustee pursuant to

explicit and confirmed wire instructions provided to the Trustee by the party identified on the TPP

Abatement Claim Form as the party to receive TPP Abatement Distributions.

4.3    Undeliverable Distributions and Unclaimed Property.

       (a)     In the event that any TPP Abatement Distribution to any Beneficial Owner or its

authorized representative is returned as undeliverable or is otherwise unclaimed, unless and until

the Trustee is notified in writing of such Beneficial Owner’s (or its authorized representative’s)

then-current address within six months of the date of the respective TPP Abatement Distribution

(at which time such distribution shall be made without interest) such TPP Abatement Distribution

shall be deemed unclaimed property within the meaning of section 347(b) of the Bankruptcy Code,

the Beneficial Owner shall be deemed to have forfeited its/her/his entire interest in the TPP Trust,

no further TPP Abatement Distribution shall be made to such Beneficial Owner, the claims of the

Beneficial Owner shall be discharged and forever barred from receiving TPP Abatement

Distributions under the TPP TDP, this Trust Agreement, the Plan and Confirmation Order, and all

title to and beneficial interest in the TPP Trust Assets represented by any such undeliverable TPP
                                                28
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 469 of 1021



Abatement Distributions shall be cancelled and revert to and/or remain in the TPP Trust

automatically and without need for a further order by the Court (notwithstanding any applicable

federal, provincial or state escheat, abandoned or unclaimed property laws to the contrary).

       (b)     In the event any check respecting a TPP Abatement Distribution to a Beneficial

Owner or its authorized representative has not been cashed or otherwise negotiated within six

months of the date of the respective TPP Abatement Distribution, such check shall be cancelled

by stop payment or otherwise and no additional TPP Abatement Distribution shall be made to such

Beneficial Owner or representative, such TPP Abatement Distribution shall be deemed unclaimed

property within the meaning of section 347(b) of the Bankruptcy Code, the Beneficial Owner shall

be deemed to have forfeited its/her/his entire interest in the TPP Trust, the claims of the Beneficial

Owner shall be discharged and forever barred from receiving TPP Abatement Distributions under

the TPP TDP, this Trust Agreement, the Plan and Confirmation Order. After such date, all

uncashed TPP Abatement Distributions shall become Trust property and revert to the Trust, and

shall be redistributed in accordance with the Plan, this Trust Agreement and the TPP TDP. The

Trustee may, in its sole discretion, attempt to determine a Beneficial Owner’s current address or

otherwise locate a Beneficial Owner, but nothing in this Trust Agreement or the Plan shall require

the Trustee to do so.

                                           SECTION V

                    ACCOUNTS, INV ESTMENTS, AND PAYMENTS

5.1    Accounts

       (a)     The Trustee may, from time to time, create such accounts and reserves within the

TPP Trust estate as he or she deems necessary, prudent, or useful in order to provide for the

payment of expenses and the making of TPP Abatement Distributions to TPP Authorized

Recipients and may, with respect to any such account or reserve, restrict the use of monies therein,
                                                 29
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 470 of 1021



and the earnings or accretions thereto (the “Trust Subaccounts”). Any such Trust Subaccounts

established by the Trustee shall be held as Trust Assets and are not intended to be subject to

separate entity tax treatment as a “disputed claims reserve” within the meaning of the Internal

Revenue Code and the Treasury Regulations promulgated thereunder, a “disputed ownership fund”

within the meaning of the Treasury Regulations promulgated under the Internal Revenue Code, or

otherwise.

       (b)     The Trustee shall include a reasonably detailed description of the creation of any

account or reserve in accordance with this Section 5.1 and, with respect to any such account, the

transfers made to such account, the proceeds of or earnings on the assets held in each such account,

and the payments from each such account in the reports to be filed with the Bankruptcy Court and

provided to the TAC pursuant to Section 3.2 above.

5.2    Investments. Any investment of monies held in the TPP Trust shall be determined by the

Trustee, subject to the requirement that such investments are Permitted Investments.

5.3    Source of Payments.

       (a)     All TPP Trust expenses, payments, TPP Abatement Distributions and all liabilities

with respect to Third-Party Payor Channeled Claims shall be payable and/or made solely by the

Trustee out of the TPP Trust Assets. Neither the Trustee, the Delaware Trustee, the TAC, nor any

of their officers, employees, consultants, advisors, and agents, nor the Debtors, nor any other

Protected Party or Trust Professional, shall be liable for the payment of any TPP Trust expense or

any other liability of the TPP Trust, except to the extent explicitly provided for in (i) the Plan or,

(ii) solely with respect to the Trustee, the Delaware Trustee, the TAC, and any of their officers,

employees, consultants, advisors, and agents, the Plan Documents.




                                                 30
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                        Pg 471 of 1021



       (b)     The Trustee shall include in the Annual Report a reasonably detailed description of

any payments made in accordance with this Section 5.3.

       (c)     The Trustee, with the consent of the TAC, shall establish and implement billing

guidelines applicable to the Trustee and the TAC, as well as their respective professionals who

seek compensation from the TPP Trust. In addition, unless another process is established pursuant

to the preceding sentence, the Trustee shall submit invoices for his/her services to the TAC on a

monthly basis, and the Members shall have ten (10) days from the date of such submission in

which to notify the Trustee in writing of any objection to the invoice. If no written objection is

timely received, the invoice shall be deemed approved and may be paid.

                                           SECTION VI

                             TRUSTEE; DELAWARE TRUSTEE

6.1    Number. In addition to the Delaware Trustee appointed pursuant to Section 6.14, there

shall be one (1) Trustee, who shall be the person named on the signature page hereof.

6.2    Term of Service.

       (a)     The Trustee shall serve from the Effective Date until the earliest of (i) his or her

death, (ii) his or her resignation pursuant to Section 6.2(b) herein, (iii) his or her removal pursuant

to Section 6.2(c) herein, or (iv) the termination of the TPP Trust pursuant to Section 9.3 herein.

       (b)     The Trustee may resign at any time by written notice to the TAC and the trustees

of the Master Disbursement Trust. Such notice shall specify a date on which such resignation shall

take effect, which shall not be less than ninety (90) days after the date such notice is given, where

practicable.

       (c)     The Trustee may be removed by the Bankruptcy Court on the motion of the TAC,

in the event that the Trustee becomes unable to discharge his or her duties hereunder due to

accident, physical deterioration, mental incompetence, or for other good cause. Good cause shall
                                                  31
19-23649-rdd     Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22               Main Document
                                         Pg 472 of 1021



be deemed to include, without limitation, any substantial failure to comply with the general

administration provisions of Section 3.2 herein, a consistent pattern of neglect and failure to

perform or participate in performing the duties of a Trustee hereunder, or repeated nonattendance

at scheduled meetings. Such removal shall take effect at such time as the Bankruptcy Court shall

determine.

6.3     Appointment of Successor Trustee.

        (a)     In the event of a vacancy in the Trustee position, whether by death, retirement,

resignation, removal, or because the Trustee is otherwise unable to perform his or her functions as

a Trustee, the vacancy shall be filled by a majority vote of the TAC. In the event that the TAC

cannot appoint a successor Trustee, for any reason, the Bankruptcy Court shall select the successor

Trustee on motion of the TAC.

        (b)     Immediately upon the appointment of any successor Trustee, all rights, titles,

duties, powers, and authority of the predecessor Trustee hereunder shall be vested in, and

undertaken by, the successor Trustee without any further act. No successor Trustee shall be liable

personally for any act or omission of his or her predecessor Trustee. No successor Trustee shall

have any duty to investigate the acts or omissions of his or her predecessor Trustee.

        (c)     Each successor Trustee shall serve until the earliest of (i) the expiration of his or

her term, (ii) his or her death, (iii) his or her resignation pursuant to Section 6.2(b) herein, (iv) his

or her removal pursuant to Section 6.2(c) herein, or (v) the termination of the TPP Trust pursuant

to Section 9.3 herein.

        (d)     The death, incapacity, resignation or removal of the Trustee shall not terminate the

TPP Trust or revoke any existing agency created pursuant to this Trust Agreement or invalidate

any action theretofore taken by the Trustee.


                                                   32
19-23649-rdd          Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22          Main Document
                                              Pg 473 of 1021



6.4        Liability of Trustee and Others. [To the maximum extent permitted by applicable law,

the Trustee, the Delaware Trustee, the TAC and its Members and the Additional Indemnitees shall

not have or incur any liability for actions taken or omitted in their respective official capacities or

on behalf of the TPP Trust, except those acts found by Final Order to be arising out of his/her or

its willful misconduct, bad faith, gross negligence or fraud, and shall be entitled to indemnification

and reimbursement for reasonable fees and expenses in defending any and all of his/her/its actions

or inactions in their respective official capacities, or on behalf of the TPP Trust, except for any

actions or inactions found by Final Order to be arising out of his/her/its willful misconduct, bad

faith, gross negligence or fraud. Any valid indemnification claim of the Trustee, the TAC and its

Members and the Additional Indemnitees shall be satisfied from the TPP Trust.]5

6.5        Compensation and Expenses of Trustee.

           (a)      The Trustee shall be compensated for all of his/her services hereunder and the other

Trust Documents at the rate of $ per hour, which rate may be increased annually consistent

with the Trustee’s ordinary hourly rate and increases in the same, upon notice to the TAC. For

all non-working travel time in connection with TPP Trust business, the Trustee shall receive the

sum of $[] per hour, which rate may be increased annually commensurate with the Trustee’s

ordinary hourly rate upon notice to the TAC.

           (b)      The TPP Trust will promptly reimburse the Trustee for all reasonable out-of-pocket

costs and expenses incurred by the Trustee in connection with the performance of his/her duties

hereunder, which costs and expenses shall be paid as TPP Trust Operating Expenses.

           (c)      The TPP Trust shall include in the Annual Report a description of the amounts paid

under this Section 6.5.



5
    Subject to ongoing discussion.
                                                     33
19-23649-rdd          Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22        Main Document
                                              Pg 474 of 1021



           (d)      The Trustee shall be entitled to payment by the TPP Trust for time billed and

expenses incurred through and including the Trustee’s last day of service as Trustee.

6.6        Indemnification of Trustee and Others.

           (a)      [To the maximum extent permitted by applicable law, the TPP Trust shall

indemnify and reimburse the Trustee, the Delaware Trustee, the TAC and its Members and the

Additional Indemnitees for reasonable fees and expenses in defending any and all of their actions

or inactions in their respective official capacities, or on behalf of the TPP Trust, except for any

actions or inactions found by Final Order to be arising out of his or her willful misconduct, bad

faith, gross negligence or fraud. Any valid indemnification claim of the Trustee, the Delaware

Trustee, the TAC and its Members and the Additional Indemnitees shall be satisfied from the TPP

Trust.

           (b)      Reasonable expenses, costs and fees (including attorneys’ fees and costs) incurred

by or on behalf of the Trustee, the TAC and its Members, the Delaware Trustee, or an Additional

Indemnitee in connection with any action, suit, or proceeding, whether civil, administrative, or

arbitrative, from which they are indemnified by the TPP Trust pursuant to Section 6.6(a) herein,

shall be paid by the TPP Trust in advance of the final disposition thereof upon receipt of an

undertaking, by or on behalf of the Trustee, the Member of the TAC, the Delaware Trustee, or the

Additional Indemnitee (as applicable), to repay such amount in the event that it shall be determined

ultimately by Final Order that the Trustee, the Member of the TAC, the Delaware Trustee, or the

Additional Indemnitee (as applicable) is not entitled to be indemnified by the TPP Trust.]6

           (c)      The TPP Trust shall seek to purchase and maintain reasonable amounts and types

of insurance on behalf of the Trustee and the Members, including against liability asserted against



6
    Subject to ongoing discussion.
                                                    34
19-23649-rdd     Doc 3121         Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                           Pg 475 of 1021



or incurred by such individual in that capacity or arising from his or her status as a Trustee or

Member.

6.7    Limited Recourse. All Persons engaged in transactions with the TPP Trust, the Trustee

or the Delaware Trustee shall look only to the TPP Trust Assets (or to any insurance that may

cover such claim) to satisfy any liability incurred in connection with the carrying out the terms of

this Trust Agreement or other Trust Documents.

6.8    Confirmation of Survival of Provisions. Without limitation in any way of any provision

of this Trust Agreement, the provisions of Sections 6.4, 6.5, 6.6, and 6.7 hereof shall survive the

death, dissolution, liquidation, resignation, replacement, or removal, as may be applicable, of any

of the Trustee, the Delaware Trustee, the Members of the TAC, any of the Additional Indemnitees,

or the termination of the TPP Trust or this Trust Agreement, and shall inure to the benefit of the

heirs, successors, and assigns of the Trustee, the Delaware Trustee, the Members of the TAC, and

the Additional Indemnitees.

6.9    Reliance. The Trustee, the Delaware Trustee, the Members and the Additional Indemnitees

may absolutely and unconditionally rely, and shall be protected in acting upon, any resolution,

certificate, statement, instrument, opinion, report, notice, request, consent, order, or other paper or

document believed by the Trustee in good faith to be genuine and to have been signed or presented

by the proper party or parties.

6.10   Lien. The Trustee, the Delaware Trustee, the Members of the TAC and the Additional

Indemnitees shall have a first priority lien upon the TPP Trust Assets to secure the payment of any

amounts payable to them pursuant to this Agreement, including under this Section VI.

6.11   The Trustee’s Employment of Experts. The Trustee shall retain and/or consult with Trust

Professionals deemed by the Trustee to be qualified and necessary, in his/her sole discretion, to


                                                  35
19-23649-rdd      Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 476 of 1021



assist the TPP Trust and the Trustee in fulfilling its/his/her responsibilities hereunder and may do

so regardless of whether such party is affiliated with the TPP Trust or the Trustee in any manner

(except as otherwise expressly provided in this Trust Agreement). In the absence of a bad faith

violation of the implied contractual covenant of good faith and fair dealing within the meaning of

12 Del. § 3806(e), the information, assessment or written opinion of any Trust Professional deemed

by the Trustee to be an expert on the particular matter shall be full and complete authorization and

protection in respect of any action taken or not taken by the Trustee hereunder in good faith and

in accordance with the information, assessment or written opinion provided by such party.

6.12   Trustee Independence. The Trustee and the Delaware Trustee shall not, during the term

of their service as such, hold a financial interest in, act as attorney or agent for, or serve as an

officer or any other professional for NewCo. In addition, the Trustee and the Delaware Trustee

shall not act as attorney, agent or other professional in the Case for any person who holds a Third-

Party Payor Channeled Claim, and shall resign any such existing retention on or prior to the

Effective Date.

6.13   No Bond. Neither the Trustee nor the Delaware Trustee shall be required to post any bond

or other form of surety or security unless otherwise ordered by the Bankruptcy Court.

6.14   Delaware Trustee.

       (a)     There shall at all times be a Delaware Trustee to serve in accordance with the

requirements of the Act. The Delaware Trustee shall either be (i) a natural person who is at least

21 years of age and a resident of the State of Delaware or (ii) a legal entity that has its principal

place of business in the State of Delaware in accordance with section 3807 of the Act, otherwise

meets the requirements of applicable Delaware law and shall act through one or more persons

authorized to bind such entity. The initial Delaware Trustee shall be []. If at any time the Delaware


                                                 36
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 477 of 1021



Trustee shall cease to be eligible in accordance with the provisions of this Section 6.145, he/she/it

shall resign immediately in the manner and with the effect hereinafter specified in Section 6.14(c)

herein. For the avoidance of doubt, the Delaware Trustee will only have such rights and obligations

as expressly provided by reference to the Delaware Trustee hereunder.

       (b)     Notwithstanding anything to the contrary contained in this Trust Agreement and

the other Plan Documents, the Delaware Trustee shall not be entitled to exercise any powers, nor

shall the Delaware Trustee have any of the duties and responsibilities, of the Trustee set forth

herein. The Delaware Trustee shall be one of the trustees of the TPP Trust for the sole and limited

purpose of fulfilling the requirements of section 3807 of the Act and for taking such actions as are

required to be taken by a Delaware Trustee under the Act. The duties (including fiduciary duties),

liabilities and obligations of the Delaware Trustee shall be limited to (i) accepting legal process

served on the TPP Trust in the State of Delaware and (ii) the execution of any certificates required

to be filed with the Secretary of State of the State of Delaware that the Delaware Trustee is required

to execute under section 3811 of the Act (acting solely at the written direction of the Trustee), and

there shall be no other duties (including fiduciary duties) or obligations, express or implied, at law

or in equity, of the Delaware Trustee.

       (c)     The Delaware Trustee shall serve until such time as the Trustee removes the

Delaware Trustee or the Delaware Trustee resigns, dies, or dissolves, as the case may be, and a

successor Delaware Trustee is appointed by the Trustee in accordance with the terms of

Section 6.14(d) herein. The Delaware Trustee may resign at any time upon the giving of at least

sixty (60) days’ advance written notice to the Trustee; provided, that such resignation shall not

become effective unless and until a successor Delaware Trustee shall have been appointed by the

Trustee in accordance with Section 6.14(d) herein. If the Trustee does not act within such sixty


                                                 37
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                        Pg 478 of 1021



(60) day period, the Delaware Trustee may apply to the Court of Chancery of the State of Delaware

for the appointment of a successor Delaware Trustee.

       (d)     Upon the resignation or removal of the Delaware Trustee, the Trustee shall appoint

a successor Delaware Trustee by delivering a written instrument to the outgoing Delaware Trustee

with a copy to the Members. Any successor Delaware Trustee must satisfy the requirements of

section 3807 of the Act. Any resignation or removal of the Delaware Trustee and appointment of

a successor Delaware Trustee shall not become effective until a written acceptance of appointment

is delivered by the successor Delaware Trustee to the outgoing Delaware Trustee and the Trustee,

and any undisputed unpaid fees and expenses due and owing to the outgoing Delaware Trustee is

paid. Following compliance with the preceding sentence, the successor Delaware Trustee shall

become fully vested with all of the rights, powers, duties and obligations of the outgoing Delaware

Trustee under this Trust Agreement, with like effect as if originally named as Delaware Trustee,

and the outgoing Delaware Trustee shall be discharged of his/her duties and obligations under this

Trust Agreement.     The outgoing Delaware Trustee shall take such steps as are reasonably

necessary, at the TPP Trust’s expense, to insure an orderly transition to the new Delaware Trustee.

       (e)     The Delaware Trustee shall neither be required nor permitted to attend meetings

relating to the TPP Trust, unless attendance is specifically required by the Trustee.

       (f)     The Delaware Trustee shall be paid such compensation as agreed to pursuant to a

separate fee agreement.

       (g)     The TPP Trust will also promptly reimburse the Delaware Trustee for all reasonable

out-of-pocket costs and expenses, to the extent consistent with the fee agreement referenced in

Section 6.14(f) above, incurred by the Delaware Trustee in connection with the performance of its

duties hereunder, which costs and expenses shall be paid as TPP Trust Operating Expenses.


                                                38
19-23649-rdd     Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                         Pg 479 of 1021



        (h)     The Delaware Trustee shall be permitted to retain counsel only in such

circumstances as specifically required in the exercise of its obligations hereunder, and compliance

with the advice of such counsel shall be full and complete authorization and protection for actions

taken or not taken by the Delaware Trustee in good faith and in compliance with such advice.

                                           SECTION VII

                               TRUST ADV ISORY COMMITTEE

7.1     Members. As of the Effective Date, the TAC shall be comprised of five (5) Members. The

initial Members shall be (a) [], (b) [], (c) [], (d) [] and (e) []. During the existence of the TPP

Trust, the TAC shall consist of not less than one Member and shall never consist of more than five

Members.

7.2     Duties. A Member of the TAC shall serve in a fiduciary capacity, representing the interests

of all Holders of Third-Party Payor Channeled Claims. The TAC shall have no fiduciary

obligations or duties to any party other than the Holders of Third-Party Payor Channeled Claims.

The Trustee must consult with the TAC on matters identified in Section 3.2(e) herein and in other

provisions herein and must obtain the consent of the TAC on matters identified in Section 3.2(f)

herein. Where provided in the TPP TDP, certain other actions by the Trustee may also be subject

to the consent of the TAC. Except for the duties and obligations expressed in this Trust Agreement

and the documents referenced herein (including the TPP TDP), there shall be no other duties

(including fiduciary duties) or obligations, express or implied, at law or in equity, of the TAC. To

the extent that, at law or in equity, the TAC has duties (including fiduciary duties) and liabilities

relating thereto to the TPP Trust, the other Parties hereto or any beneficiary of the TPP Trust, it is

hereby understood and agreed by the other Parties hereto that such duties and liabilities are




                                                  39
19-23649-rdd     Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                         Pg 480 of 1021



replaced by the duties and liabilities of the TAC expressly set forth in this Trust Agreement and

the documents referenced herein (including the TPP TDP, the Plan and the Confirmation Order).

7.3     Term of Office.

        (a)     Each Member of the TAC shall serve until the earlier of (i) his or her death, (ii) his

or her resignation pursuant to Section 7.3(b) herein, (iii) his or her removal pursuant to

Section 7.3(c) herein, or (iv) the termination of the TPP Trust pursuant to Section 9.3 herein.

        (b)     A Member of the TAC may resign at any time by written notice to the other

Members of the TAC, if any, and to the Trustee. Such notice shall specify a date by which the

resignation shall become effective, which shall not be less than sixty (60) days after the date such

notice is given. In connection with such resignation, the Member may, by written notice to the

other Members, if any, and to the Trustee, (i) designate an individual to succeed him or her, as set

forth in Section 7.4, or (ii) state that he or she is not designating a successor.

        (c)     A Member may be removed in the event that he or she becomes unable to discharge

his or her duties hereunder due to accident, physical deterioration, mental incompetence, or a

consistent pattern of neglect and failure to perform or to participate in performing the duties of

such Member hereunder, such as repeated non-attendance at scheduled meetings, or for other good

cause. Such removal may be made by the Trustee, with the consent of the other Members, if any,

or by the Bankruptcy Court upon motion of the Trustee or the other Members, if there is not

agreement between the Trustee and the other Members.




                                                   40
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 481 of 1021



7.4    Appointment of Successors.

       (a)     If, prior to the termination of service of a Member of the TAC other than as a result

of removal, he or she has designated in writing an individual to succeed him or her as a Member

of the TAC, such individual shall be his or her successor.

       (b)     If no successor is appointed pursuant to Section 7.4(a) or if the Member is removed

pursuant to Section 7.3(c), the successor will be appointed by the Trustee with the consent of any

Members remaining at the time of appointment, or if such Members cannot agree on a successor,

the Trustee with the approval of the Bankruptcy Court.

       (c)     Each successor Member shall serve until the earlier of (i) his or her death, (ii) his

or her resignation pursuant to Section 7.3(b) herein, (iii) his or her removal pursuant to

Section 7.3(c) herein, or (iv) the termination of the TPP Trust pursuant to Section 9.3 herein. No

successor Member shall be liable personally for any act of omission of his or her predecessor

Member. No successor Member shall have any duty to investigate the acts or omissions of his or

her predecessor Member. Neither the TAC nor any Member shall be required to post any bond or

other form of surety or security unless otherwise ordered by the Bankruptcy Court.

7.5    TAC’s Employment of Professionals.

       (a)     The TAC may retain counsel by unanimous decision of its Members in the event

that the TAC determines that it must make a motion to the Bankruptcy Court pursuant to

Sections 6.2(c), 6.3(a) or 7.3(c) of this Trust Agreement.

       (b)     The TPP Trust will promptly reimburse, or pay directly, if so instructed, the TAC

for all reasonable and necessary fees and costs associated with the TAC’s employment of counsel

pursuant to Section 7.5(a) hereof, subject to the terms set forth in this Section 7.5(b). Prior to

engaging such TAC counsel, the TAC must submit to the Trustee a statement setting forth (i) the


                                                41
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 482 of 1021



reasons why the TAC desires to employ such TAC counsel, (ii) the qualifications of the TAC

counsel to address the issue or issues, and (iii) the estimated cost (including fees and expenses) of

such TAC counsel’s services. The Trustee shall have five (5) business days from receipt of such

statement to notify the TAC in writing that the TPP Trust agrees to the engagement, and will

reimburse or pay directly, the fees and costs up to the estimated amount as a TPP Trust Operating

Expense, or that the TPP Trust declines to pay for the TAC counsel. If the TPP Trust declines to

pay for the TAC counsel, the Trustee must set forth its reasons in writing. If the TAC still desires

to employ the TAC counsel at the TPP Trust’s expense, the TAC may seek resolution of the dispute

by the Bankruptcy Court, provided that such application by the TAC to the Bankruptcy Court shall

not be an expense payable by the TPP Trust.

       (c)     In the event that the TAC retains counsel and irrespective of whether the TPP Trust

pays such counsel’s fees and related expenses, any communications between the TAC and such

counsel shall be deemed to be within the attorney-client privilege and protected by section 3333

of Title 12 of the Delaware Code.

7.6    Expenses of the TAC. The TPP Trust will reimburse the Member(s) of the TAC for all

reasonable out-of-pocket costs and expenses incurred in connection with the performance of their

duties hereunder, consistent with Section 3.1(c)(xi) hereof. Such reimbursement or direct payment

shall be deemed a TPP Trust Operating Expense. The TPP Trust shall include a description of the

amounts paid under this Section 7.6 in the Annual Report to be filed with the Bankruptcy Court and

provided to the TAC pursuant to Section 3.2(e).

                                         SECTION VIII

                 THIRD PARTY RIGHTS; LIMITATION OF LIABILITY

8.1    Limited Recourse. All persons and entities (including any Trust Professionals) engaged

in transactions with the TPP Trust, the Trustee and/or the Delaware Trustee shall look only to the
                                                  42
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 483 of 1021



TPP Trust Assets (or to any insurance that may cover such liability) to satisfy any liability of the

TPP Trust, Trustee, or Delaware Trustee incurred in connection with this Trust Agreement, the

Plan, the Confirmation Order or the TPP TDP.

8.2    Parties Dealing With the Trustee. In the absence of actual knowledge to the contrary,

any person dealing with the TPP Trust or the Trustee shall be entitled to rely on the authority of

the Trustee or any of the Trust Professionals to act in connection with the TPP Trust Assets.

                                          SECTION IX

                                   GENERAL PROV ISIONS

9.1    Procedures for Consulting with or Obtaining Consent of the TAC.

       (a)     Consultation Process.

               (i)       In the event the Trustee is required to consult with the TAC pursuant to

                         Section 3.2(e), 3.2(h) or 3.2(j) herein regarding the TPP TDP, the Plan, or

                         otherwise, the Trustee shall provide the TAC with written advance notice

                         of the matter under consideration, and with all relevant information

                         concerning the matter as is reasonably practicable under the

                         circumstances. The Trustee shall also provide the TAC with such

                         reasonable access to the Trust Professionals and other experts retained by

                         the TPP Trust and its staff (if any) as the TAC may reasonably request

                         during the time that the Trustee is considering such matter, and shall also

                         provide the TAC the opportunity, at reasonable times and for reasonable

                         periods of time, to discuss and comment on such matter with the Trustee.

               (ii)      In determining when to take definitive action on any matter subject to the

                         consultation process set forth in this Section 9.1(a), the Trustee shall

                         provide the TAC with such reasonable prior written notice as is
                                                43
19-23649-rdd     Doc 3121    Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                      Pg 484 of 1021



                       practicable, and shall provide not less than five (5) business days’ prior

                       written notice unless exigent circumstances warrant a shorter notice

                       period, but not less than one (1) business day.

      (b)      Consent Process.

               (i)     In the event the Trustee is required to obtain the consent of the TAC

                       pursuant to Section 3.2(f) or (j) herein, the TPP TDP, the Plan, or

                       otherwise, the Trustee shall provide the TAC with a written notice stating

                       that its consent is being sought pursuant to that provision, describing in

                       detail the nature and scope of the action the Trustee proposes to take, and

                       explaining in detail the reasons why the Trustee desires to take such

                       action. The Trustee shall provide the TAC as much relevant additional

                       information concerning the proposed action as is reasonably practicable

                       under the circumstances. The Trustee shall also provide the TAC with

                       such reasonable access to the Trust Professionals and other experts

                       retained by the TPP Trust and its staff (if any) as the TAC may reasonably

                       request during the time that the Trustee is considering such action, and

                       shall also provide the TAC the opportunity, at reasonable times and for

                       reasonable periods of time, to discuss and comment on such action with

                       the Trustee.

               (ii)    The TAC must consider in good faith and in a timely fashion any request

                       for their consent by the Trustee and must in any event advise the Trustee

                       in writing of its consent or objection to the proposed action within the

                       time specified by the Trustee, or within such additional time as the Trustee


                                               44
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 485 of 1021



                         and TAC may agree. The TAC may not withhold its consent

                         unreasonably. If the TAC decides to withhold its consent, it must explain

                         in detail its objections to the proposed action. If the TAC does not advise

                         the Trustee in writing of its consent or objections to the proposed action

                         within the time specified by the Trustee (or any additional time period

                         agreed to by the Trustee), then consent of the TAC to the proposed action

                         shall be deemed to have been affirmatively granted.

               (iii)     If, after following the procedures specified in this Section 9.1(b), the TAC

                         continues to object to the proposed action and to withhold its consent to

                         the proposed action, the Trustee and the TAC shall resolve their dispute

                         pursuant to Section 9.13. The TAC shall bear the burden of proving that

                         it reasonably withheld its consent. If the TAC meets that burden, the TPP

                         Trust shall then bear the burden of showing why it should be permitted to

                         take the proposed action notwithstanding the TAC or Trustee’s reasonable

                         objection.

       (c)     The Trustee may consult with Trust Professionals and may rely, in good faith, on

the advice thereof, and shall not be liable for any action taken or omitted to be taken in good faith

and in accordance with the advice thereof.

9.2    Irrevocability. To the fullest extent permitted by applicable law, the TPP Trust is

irrevocable.

9.3    Term; Termination.

       (a)     The term for which the TPP Trust is to exist shall commence on the date of the

filing of the Certificate of Trust and shall terminate pursuant to the provisions of Section 9.3(b) -


                                                 45
19-23649-rdd     Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22               Main Document
                                         Pg 486 of 1021



(d) herein. In the event that the Certificate of Trust is filed after the Effective Date, the Trustee, on

advice of Trust Professionals, may deem the commencement date to be the date of such filing. To

the fullest extent permitted by law, the TPP Trust is irrevocable.

        (b)     The TPP Trust shall automatically dissolve on the date (the “Dissolution Date”)

ninety (90) days after the first to occur on the date which the Trustee decides, with the consent of

the TAC, to dissolve the TPP Trust upon completion of its duties and the satisfaction of the

purposes of the TPP Trust, wherein (A) all Third-Party Payor Channeled Claims duly filed with

the TPP Trust have been liquidated and paid or otherwise resolved to the extent provided in this

Trust Agreement and the TPP TDP, and (B) at least twelve (12) consecutive months have elapsed

from the last payment to the TPP Trust from the Master Disbursement Trust.

        (c)     On the Dissolution Date (or as soon thereafter as is reasonably practicable), after

the wind-up of the TPP Trust’s affairs by the Trustee and payment of all the TPP Trust’s liabilities

have been provided for as required by applicable law including section 3808 of the Act, all monies

remaining in the TPP Trust shall be given to charitable organization(s) exempt from federal income

tax under section 501(c)(3) of the Internal Revenue Code, which tax-exempt organization(s) shall

be selected by the Trustee using its reasonable discretion; provided, however, that (i) if practicable,

the activities of the selected tax-exempt organization(s) shall be related to the treatment of,

research on the cure of, or other relief for individuals suffering from OUD, and (ii) the tax-exempt

organization(s) shall not bear any relationship to the Debtors within the meaning of

section 468B(d)(3) of the Internal Revenue Code. Notwithstanding any contrary provision of the

Plan and related documents, this Section 9.3(c) cannot be modified or amended.

        (d)     Following the dissolution and distribution of the TPP Trust Assets, the TPP Trust

shall terminate and the Trustee and the Delaware Trustee (acting solely at the written direction of


                                                   46
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 487 of 1021



the Trustee) shall execute and cause a Certificate of Cancellation of the Certificate of Trust of the

TPP Trust to be filed in accordance with the Act. Notwithstanding anything to the contrary

contained in this Trust Agreement, the existence of the TPP Trust as a separate legal entity shall

continue until the filing of such Certificate of Cancellation.

       (e)     After the termination of the TPP Trust, the Trustee shall retain for a period of

twelve (12) months the books, records, certificates and other documents and files which shall have

been delivered to or created by the Trustee. At the Trustee’s discretion, all of such records and

documents may, but need not, be destroyed at any time after twelve (12) months from the

completion and winding up of the affairs of the TPP Trust. For the avoidance of doubt, the

limitations on liability contained in Section 6.4 hereof shall apply to actions taken by the Trustee

consistent with this Section 9.3.

9.4    Amendments. The Trustee, after consultation with the TAC, and subject to the majority

consent of the TAC, may modify or amend this Trust Agreement (except with respect to

Section 9.3(c), which by its own terms is expressly not subject to modification or amendment).

The Trustee, after consultation with the TAC, and subject to the consent of the TAC, may modify

or amend the TPP TDP; provided, however, that no amendment to the TPP TDP shall (i) be

inconsistent with the Plan or this Trust Agreement, (ii) have a material and adverse effect on TPP

Authorized Recipients’ entitlements to TPP Abatement Distributions or (iii) be inconsistent with

the provisions limiting amendments to that document provided therein. Any modification or

amendment made pursuant to this Section must be done in writing. Notwithstanding anything

contained in this Trust Agreement or the TPP TDP to the contrary, neither this Trust Agreement,

the TPP TDP, nor any document annexed to the foregoing shall be modified or amended in any

way that could jeopardize, impair, or modify (i) the applicability of section 105 of the Bankruptcy


                                                 47
19-23649-rdd      Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                        Pg 488 of 1021



Code to the Plan, the Confirmation Order, or the TPP Trust, (ii) the efficacy or enforceability of

the Channeling Injunction or any other injunctions or releases issued or granted in connection with

the Plan, (iii) the treatment of the TPP Trust as a Qualified Settlement Fund within the meaning of

the QSF Regulations; or (iv) the Plan or the Confirmation Order. Any amendment affecting the

rights, duties, immunities or liabilities of the Delaware Trustee shall require the Delaware

Trustee’s written consent.

9.5    Severability. If any term, provision, covenant or restriction contained in this Trust

Agreement is held by a court of competent jurisdiction or other authority to be invalid, void,

unenforceable or against its regulatory policy, the remainder of the terms, provisions, covenants

and restrictions contained in this Trust Agreement shall remain in full force and effect and shall in

no way be affected, impaired or invalidated.

9.6    Notices.

       (a)     Notices to persons asserting claims shall be given by first class mail, first class mail

or by e-mail at the address for notice appearing on such claimant’s proof of claim or, upon the

submission of the TPP Abatement Claim Form, the address for notice on the latter (which may be

the address or e-mail address of counsel or other representative), as reflected on the books kept by

or on behalf of the Trustee.

       (b)     Notice or other communications to the Trustee or the TPP Trust shall be in writing

and delivered by hand, by overnight courier (signature required upon receipt) or if authorized by

the Trustee, by e-mail, to:

       (c)     Notice or other communications to the Trustee or the TPP Trust shall be in writing

and delivered by hand, by overnight courier (signature required upon receipt) or if authorized by

the Trustee, by e-mail, to:


                                                 48
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 489 of 1021



               TPP Trust
               c/o

               E-mail:

               With a copy to:


       (d)     Notice or other communications to the Delaware Trustee shall be in writing and

delivered by hand, by overnight courier (signature required upon receipt) or if authorized by the

Delaware Trustee, by e-mail, to:

               TPP Trust, Delaware Trustee
               c/o

               E-mail:

               With a copy to:


       (e)     Notice or other communications to the TAC and its Members shall be in writing

and delivered by hand, by overnight courier (signature required upon receipt) or, by e-mail, to:



       (f)     Notice or other communications to NewCo shall be in writing and delivered by

hand, by overnight courier (signature required upon receipt) or by e-mail, to:



               c/o

               E-mail:

               With a copy to:

       (g)     All such notices and communications if mailed shall be effective when physically

delivered at the designated addresses or, if electronically transmitted, when the communication is

received at the designated addresses and confirmed by the recipient by return transmission.


                                                49
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 490 of 1021



9.7    Successors and Assigns. The provisions of this Trust Agreement shall be binding upon

and inure to the benefit of the TPP Trust, the TAC, the Trustee, and the Debtors, NewCo, and

TopCo, and their respective successors and assigns, except that neither the Trustee nor the TAC

Members may assign or otherwise transfer any of their rights or obligations, if any, under this

Trust Agreement except in the case of the Trustee in accordance with Section 6.3 herein, the TAC

Members in accordance with Section 7.4 herein.

9.8    Limitation on Claim Interests for Securities Laws Purposes. The interests of the

Beneficial Owners shall be uncertificated and reflected only on the records of the TPP Trust. Such

interests are not negotiable and not transferable except (a) pursuant to applicable laws of descent

and distribution (in the case of a deceased individual Beneficial Owner) or (b) by operation of law.

The Trustee shall not be required to record any transfer which, in the Trustee’s sole discretion,

may be construed to create any uncertainty or ambiguity as to the identity of the holder of the

interest in the TPP Trust. Until a transfer is, in fact, recorded on the books and records maintained

by the TPP Trust for the purpose of identifying Beneficial Owners, the Trustee, whether or not in

receipt of documents of transfer or other documents relating to the transfer, may nevertheless make

TPP Abatement Distributions and send communications as though he or she has no notice of any

such transfer, and in so doing the Trustee shall be fully protected and incur no liability to any

purported transferee or any other person or entity. The Beneficial Owners shall not possess any

voting rights and shall not be entitled to receive any dividends or interest with respect to or on

account of their interests in the TPP Trust or TPP Trust Assets.

9.9    Entire Agreement; No Waiver. The entire agreement of the Parties relating to the subject

matter of this Trust Agreement is contained herein, and in the documents referred to herein

(including the Plan, the Confirmation Order and the TPP TDP), and this Trust Agreement and such


                                                 50
19-23649-rdd     Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                         Pg 491 of 1021



documents supersede any prior oral or written agreements concerning the subject matter hereof.

No failure to exercise or delay in exercising any right, power, or privilege hereunder shall operate

as a waiver thereof, nor shall any single or partial exercise of any right, power, or privilege

hereunder preclude any further exercise thereof or of any other right, power, or privilege. The

rights and remedies herein provided are cumulative and are not exclusive of rights under law or in

equity. Except as otherwise provided in this Agreement, the Plan or Confirmation Order, nothing

herein is intended or shall be construed to confer upon or give any person other than the parties

hereto and the beneficiaries any rights or remedies under or by reason of this Agreement.

9.10    Headings. The headings used in this Trust Agreement are inserted for convenience only

and do not constitute a portion of this Trust Agreement, nor in any manner affect the construction

of the provisions of this Trust Agreement.

9.11    Governing Law. The validity and construction of this Trust Agreement and all

amendments hereto and thereto shall be governed by the laws of the State of Delaware, and the

rights of all Parties hereto and the effect of every provision hereof shall be subject to and construed

according to the laws of the State of Delaware without regard to the conflicts of law provisions

thereof that would purport to apply the law of any other jurisdiction; provided, however, that the

Parties hereto intend that the provisions hereof shall control and therefore shall not be applicable

to the TPP Trust, the Trustee, the Delaware Trustee, the TAC and its Members, or this Trust

Agreement, any provision of the laws (statutory or common) of the State of Delaware pertaining

to trusts that relate to or regulate in a manner inconsistent with the terms hereof: (a) the filing with

any court or governmental body or agency of Trustee accounts or schedules of Trustee fees and

charges; (b) affirmative requirements to post bonds for the Trustee, officers, agents, or employees

of a trust; (c) the necessity for obtaining court or other governmental approval concerning the


                                                  51
19-23649-rdd      Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22                Main Document
                                         Pg 492 of 1021



acquisition, holding, or disposition of real or personal property; (d) fees or other sums payable to

the Trustee, officers, agents, or employees of a trust; (e) the allocation of receipts and expenditures

to income or principal; (f) restrictions or limitations on the permissible nature, amount, or

concentration of trust investments or requirements relating to the titling, storage, or other manner

of holding of trust assets; (g) the existence of rights or interests (beneficial or otherwise) in trust

assets; (h) the ability of beneficial owners or other persons to terminate or dissolve a trust; or (i) the

establishment of fiduciary or other standards or responsibilities or limitations on the acts or powers

of the Trustee or beneficial owners that are inconsistent with the limitations on liability or

authorities and powers of the Trustee, the Delaware Trustee, the TAC, or set forth or referenced in

this Trust Agreement. Section 3540 of the Act shall not apply to the TPP Trust.

9.12    Settlors’ Representative and Cooperation. The Debtors are hereby irrevocably

designated as the Settlors and are hereby authorized to take any action required of the Settlors in

connection with the creation of this Trust.

9.13    Dispute Resolution. Any disputes that arise under this Trust Agreement or under the TPP

TDP among the Parties may be brought before the Bankruptcy Court, or upon agreement of the

Parties to the dispute and subject to Section VI hereof, may be resolved by submission of the matter

to an alternative dispute resolution (“ADR”) process with a single mutually agreed mediator

selected among: (i) Law Offices of Kenneth R. Feinberg, PC (1455 Pennsylvania Avenue, NW,

Suite 3090, Washington, D.C. 20004); (ii) ADR Systems (20 North Clark Street, floor 29, Chicago,

IL 60602); (iii) JAMS (620 Eighth Avenue, New York, NY 10018) or (iv) Phillips ADR (2101

East Coast Highway, Corona Del Mar, CA 92625) (the “Mediator”). Should any party to the ADR

process be dissatisfied with the decision of the Mediator, that Party may apply to the Bankruptcy

Court for judicial determination of the matter. Any review conducted by the Bankruptcy Court


                                                   52
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 493 of 1021



shall be de novo. In the event that the dispute is submitted to the ADR process but is not resolved

within sixty (60) days of the engagement of the Mediator and the Trustee determines that the matter

in dispute is exigent and cannot await the completion of the ADR process, the Trustee shall have

the discretion to opt out of the ADR process and seek resolution of the dispute in the Bankruptcy

Court. The amounts payable to the mediator or mediation firm shall be shared equally among the

Parties to the dispute, unless otherwise agreed by such Parties. Nothing contained herein shall

preclude or prevent the Trustee from bringing any matter relating to the TPP Trust and the rights

and obligations of the TPP Trust before the Bankruptcy Court, and the Trustee’s authority to seek

a determination of the Bankruptcy Court with respect to any such matter is specifically reserved.

9.14   Enforcement and Administration. The provisions of this Trust Agreement and the TPP

TDP shall be enforced by the Bankruptcy Court pursuant to Section 11.1 of the Plan and the

Confirmation Order. The Parties hereby acknowledge and agree that the Bankruptcy Court shall

have continuing exclusive jurisdiction over the settlement of the accounts of the Trustee and over

any disputes that arise under this Trust Agreement or the TPP TDP and are not resolved by

alternative dispute resolution in accordance with Section 9.13 herein.

9.15   Effectiveness. This Trust Agreement shall not become effective until the Effective Date of

the Plan and this Trust Agreement has been executed and delivered by all the Parties hereto.

9.16   Counterpart Signatures. This Trust Agreement may be signed by the Parties in

counterparts, and by different Parties on separate counterparts (including by PDF transmitted by

e-mail) and each such counterpart shall be deemed to be an original, and all such counterparts,

when taken together, shall constitute one and the same document.



                          [Remainder of Page Intentionally Left Blank]


                                                53
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 494 of 1021




                                        54
19-23649-rdd   Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                      Pg 495 of 1021



      IN WITNESS WHEREOF, the Parties have executed this Trust Agreement this_____ day

of ________________, 2021.


SETTLOR(S):

PURDUE PHARMA, LP

By: _________________________________________

[]

By: __________________________




                                           55
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22      Main Document
                                   Pg 496 of 1021




TRUSTEE                                      DELAWARE TRUSTEE

                                             [Delaware Trustee]

Name: Alan D. Halperin                       By:_______________________

Dated:                                       Name and Title:______________

                                             Dated:




                                        56
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 497 of 1021



                                     Exhibit C

                                Certificate of Trust

                               (TO BE INSERTED)
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 498 of 1021



                                    EXHIBIT R

                                 NOAT Agreement
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22       Main Document
                                   Pg 499 of 1021




                          NATIONAL OPIOID ABATEMENT

                               TRUST AGREEMENT

                                 Dated as of [], 2021


                 Pursuant to the Debtors’ [Fifth] Amended Joint Chapter 11
                       Plan of Reorganization Dated [June 3], 2021
19-23649-rdd        Doc 3121         Filed 07/08/21 Entered 07/08/21 00:40:22                                     Main Document
                                              Pg 500 of 1021



                   NATIONAL OPIOID ABATEMENT TRUST AGREEMENT

                                            TABLE OF CONTENTS

                                                                                                                                   Page

ARTICLE 1 AGREEMENT OF TRUST ........................................................................................2

         Section 1.1          Creation and Name ..................................................................................2
         Section 1.2          Purposes ..................................................................................................3
         Section 1.3          Transfer of Assets ...................................................................................4
         Section 1.4          Acceptance of Assets. .............................................................................4
         Section 1.5          NOAT Beneficiaries................................................................................5
         Section 1.6          Jurisdiction ..............................................................................................5
ARTICLE 2 POWERS AND TRUST ADMINISTRATION .........................................................6

         Section 2.1          Powers. ....................................................................................................6
         Section 2.2          General Administration ...........................................................................9
         Section 2.3          Accounting ..............................................................................................9
         Section 2.4          Financial Reporting .................................................................................9
         Section 2.5          Opioid Abatement Reporting ..................................................................9
         Section 2.6          Beneficiary Reporting. ..........................................................................10
         Section 2.7          Limitation of the Trustees’ Authority ...................................................10
ARTICLE 3 ACCOUNTS, INVESTMENTS, ADMINISTRATIVE EXPENSES ......................11

         Section 3.1          Accounts................................................................................................11
         Section 3.2          Investment Guidelines...........................................................................11
         Section 3.3          Payment of NOAT Operating Expenses ...............................................12
ARTICLE 4 ABATEMENT DISTRIBUTIONS ...........................................................................12

         Section 4.1          Abatement Distributions .......................................................................12
         Section 4.2          Manner of Payment of Abatement Distributions. .................................12
         Section 4.3          Delivery of Abatement Distributions. ...................................................13
ARTICLE 5 TRUSTEES AND DELAWARE TRUSTEE ...........................................................13

         Section 5.1          Number of Trustees; Managing Trustee ...............................................13
         Section 5.2          Term of Service, Successor Trustees. ...................................................14
         Section 5.3          Trustee Meetings. ..................................................................................15
         Section 5.4          Compensation and Expenses of Trustees ..............................................16
         Section 5.5          Trustees’ Independence.........................................................................16
         Section 5.6          Standard of Care; Exculpation. .............................................................17
         Section 5.7          Protective Provisions.............................................................................18
         Section 5.8          Indemnification. ....................................................................................18
         Section 5.9          Bond ......................................................................................................19
         Section 5.10         Delaware Trustee. .................................................................................19
                                                                i
19-23649-rdd        Doc 3121          Filed 07/08/21 Entered 07/08/21 00:40:22                                     Main Document
                                               Pg 501 of 1021



         Section 5.11          Meeting Minutes; Rights of Inspection. ................................................22
ARTICLE 6 GENERAL PROVISIONS .......................................................................................23

         Section 6.1           Irrevocability .........................................................................................23
         Section 6.2           Term; Termination. ...............................................................................23
         Section 6.3           Taxes. ....................................................................................................24
         Section 6.4           Modification. .........................................................................................24
         Section 6.5           Communications ...................................................................................25
         Section 6.6           Severability ...........................................................................................25
         Section 6.7           Notices. .................................................................................................26
         Section 6.8           Successors and Assigns .........................................................................26
         Section 6.9           Limitation on Transferability; NOAT Beneficiaries’ Interests .............26
         Section 6.10          Exemption from Registration ................................................................27
         Section 6.11          Entire Agreement; No Waiver ..............................................................27
         Section 6.12          Headings................................................................................................27
         Section 6.13          Governing Law......................................................................................27
         Section 6.14          Dispute Resolution ................................................................................28
         Section 6.15          Sovereign Immunity ..............................................................................29
         Section 6.16          Waiver of Jury Trial ..............................................................................29
         Section 6.17          Effectiveness .........................................................................................29
         Section 6.18          Counterpart Signatures ..........................................................................29
EXHIBIT 1 AGGREGATE NOAT CONSIDERATION..............................................................31

EXHIBIT 2 FORM OF CERTIFICATE OF TRUST OF THE NATIONAL OPIOID
             ABATEMENT TRUST ....................................................................................32

EXHIBIT 3 INVESTMENT GUIDELINES .................................................................................33

EXHIBIT 4 NATIONAL OPIOID ABATEMENT TRUST DISTRIBUTION
           PROCEDURES .................................................................................................34




                                                                 ii
19-23649-rdd        Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                      Main Document
                                             Pg 502 of 1021



                                  NATIONAL OPIOID ABATEMENT

                                           TRUST AGREEMENT

        This National Opioid Abatement Trust Agreement (together with all Exhibits hereto, this
“Trust Agreement”), dated as of [ ], 2021 and effective as of the Effective Date, implements
certain of the terms of the Debtors’ [Fifth] Amended Joint Chapter 11 Plan of Reorganization of
Purdue Pharma L.P. and its Affiliated Debtors, dated [], 2021 (as may be further modified,
amended, or supplemented from time to time, and together with all exhibits and schedules thereto,
             1
the “Plan”), confirmed by an order entered on [], 2021 [Docket No. ____] (the “Confirmation
Order”) by the United States Bankruptcy Court for the Southern District of New York (the
“Bankruptcy Court”) in the Chapter 11 Cases of Purdue Pharma L.P. and its affiliated Debtors2
(each a “Debtor” and collectively, the “Debtors,” or the “Settlors”), jointly administered under
Case No. 19-23649 (RDD) and is entered into by the Settlors, the trustees of the National Opioid
Abatement Trust who are further identified on the signature pages hereto (together with any
successor trustee serving in such capacity, the “Trustees”), the Delaware Trustee (together with
any successor serving in such capacity, the “Delaware Trustee”) and the Trust Protector, the
individual who is further identified on the signature pages hereto (together with any successor
serving in such capacity, the “Trust Protector”).

                                                   RECITALS

      WHEREAS, the Debtors have reorganized under the provisions of Chapter 11 of the
Bankruptcy Code.

        WHEREAS, the Plan provides, inter alia, for the establishment of a Creditor Trust with
respect to Non-Federal Domestic Governmental Channeled Claims in accordance with Section 5.7
of the Plan (“NOAT”).

        WHEREAS, the Confirmation Order has been entered by the Bankruptcy Court and is in
full force and effect.

         WHEREAS, pursuant to the Plan and the Confirmation Order, NOAT shall be established
to (i) assume all liability for the Non-Federal Domestic Governmental Channeled Claims, (ii) hold
the MDT NOAT Interest and the TopCo NOAT Interest and collect the Initial NOAT Distribution
and other Public Creditor Trust Distributions received in accordance with the Public Entity
Settlements, (iii) administer Non-Federal Domestic Governmental Channeled Claims, (iv) make

1
 Capitalized terms used but not herein defined shall have the meaning ascribed to them in the Plan or the Confirmation
Order, as applicable.
2
  The Debtors in these cases are as follows: Purdue Pharma L.P.; Purdue Pharma Inc.; Purdue Transdermal
Technologies L.P.; Purdue Pharma Manufacturing L.P.; Purdue Pharmaceuticals L.P.; Imbrium Therapeutics L.P.;
Adlon Therapeutics L.P.; Greenfield BioVentures L.P.; Seven Seas Hill Corp; Ophir Green Corp.; Purdue Pharma of
Puerto Rico; Avrio Health L.P.; Purdue Pharmaceutical Products L.P.; Purdue Neuroscience Company; Nayatt Cove
Lifescience Inc.; Button Land L.P.; Rhodes Associates L.P.; Paul Land Inc.; Quidnick Land L.P.; Rhodes
Pharmaceuticals L.P.; Rhodes Technologies; UDF L.P.; SVC Pharma L.P.; and SVC Pharma Inc.
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 503 of 1021



Abatement Distributions to Authorized Recipients for Authorized Abatement Purposes, in each
case in accordance with the NOAT trust distributions procedures attached hereto as Exhibit 4 (the
“NOAT TDP”), and (v) carry out such other matters as are set forth in the Trust Documents.

         WHEREAS, the Plan and the Master TDP provide that on the Effective Date, any and all
liability of the Debtors and the other Protected Parties for any and all Non-Federal Domestic
Governmental Channeled Claims shall automatically, and without further act, deed or court order,
be channeled to and assumed by the Master Disbursement Trust solely for the purpose of
effectuating the Master TDP, and further provided that immediately thereafter, any and all Non-
Federal Domestic Governmental Channeled Claims shall automatically, and without further act,
deed or court order, be channeled exclusively to and assumed by NOAT.

       WHEREAS, pursuant to the Plan and the Confirmation Order, NOAT shall (i) hold,
manage and invest all funds and other Assets received by NOAT from the Master Disbursement
Trust for the benefit of the beneficiaries of NOAT; (ii) hold and maintain the NOAT Operating
Reserve, as defined herein; and (iii) administer, process, resolve and liquidate all Non-Federal
Domestic Governmental Channeled Claims in accordance with the NOAT TDP.

        WHEREAS, the Plan and Confirmation Order provide that, on the Effective Date and
continuing thereafter until fully funded by the Debtors in accordance with the Plan, the Aggregate
NOAT Consideration (as defined in Section 1.3), as described in Exhibit 1, shall be transferred to
and vested in NOAT be free and clear of all claims, Liens or other recourse or encumbrances, and
shall not be subject to disgorgement or recoupment by any Person.

       WHEREAS, all rights of the Holders of Non-Federal Domestic Governmental Channeled
Claims arising under this Trust Agreement and the NOAT TDP shall vest upon the Effective Date.

        WHEREAS, the Bankruptcy Court has determined that NOAT and the Plan satisfy all the
prerequisites for issuance of an injunction pursuant to section 105(a) of the Bankruptcy Code with
respect to any and all Non-Federal Domestic Governmental Channeled Claims, and such
injunction (the “Channeling Injunction”) shall be fully effective and enforceable as provided in
the Plan.

           NOW, THEREFORE, it is hereby agreed as follows:

                                       ARTICLE 1
                                  AGREEMENT OF TRUST

         Section 1.1 Creation and Name. The Debtors as Settlors hereby create a trust known
as “National Opioid Abatement Trust” or “NOAT,” which is provided for and referred to in
Section 5.7 of the Plan. The Trustees may transact the business and affairs of NOAT in the name
of NOAT, and references herein to NOAT shall include the Trustees acting on behalf of NOAT.
It is the intention of the parties hereto that NOAT constitute a statutory trust under Chapter 38 of
title 12 of the Delaware Code, 12 Del. C. Section 3801 et seq. (the “Act”) and that the Confirmation
Order, the Plan, this Trust Agreement, and the NOAT TDP (collectively, the “Trust Documents”),
constitute the governing instruments of NOAT. The Trustees and the Delaware Trustee are hereby
authorized and directed to execute and file a Certificate of Trust with the Delaware Secretary of
State in the form attached hereto as Exhibit 2.

                                                 2
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22                Main Document
                                       Pg 504 of 1021



       Section 1.2    Purposes. The purposes of NOAT are to

       (a)     assume all liability for the Non-Federal Domestic Governmental Channeled
Claims;

       (b)     hold the MDT NOAT Interest and the TopCo NOAT Interest and collect the Initial
NOAT Distribution and other Public Creditor Trust Distributions received in accordance with the
Public Entity Settlements;

       (c)     administer, process, resolve and liquidate Non-Federal Domestic Governmental
Channeled Claims. For the avoidance of doubt, each Non-Federal Domestic Governmental
Channeled Claim shall be asserted exclusively against NOAT and resolved solely in accordance
with the terms, provisions and procedures of the NOAT TDP;

       (d)     make Abatement Distributions to States and Local Governments for Approved
Uses, as defined in the NOAT TDP, in each case in accordance with the NOAT TDP;

       (e)    hold, manage and invest all funds and other Assets received by NOAT from the
Debtors, the Master Disbursement Trust and TopCo, including the TopCo NOAT Interest and the
MDT NOAT Interest (as defined in Section 1.3 below) in accordance with the terms of the Trust
Documents for the benefit of the NOAT Beneficiaries (as defined in Section 1.5(a) below);

        (f)    qualify at all times as a qualified settlement fund within the meaning of the QSF
Regulations (as defined herein) and be treated consistently for state and local tax purposes to the
extent applicable;

       (g)     use the Trust Assets, as defined herein, to:

                     (i)     make Abatement Distributions to States and Local Governments in
                             accordance with this Trust Agreement and the NOAT TDP such that
                             Holders of Non-Federal Domestic Governmental Channeled Claims
                             are treated fairly, equitably, and reasonably in light of the finite assets
                             available to disburse on account of such Non-Federal Domestic
                             Governmental Channeled Claims;

                     (ii)    hold and maintain reserves to pay the fees and expenses incurred with
                             respect to administering NOAT (including the NOAT TDP) and
                             managing the Assets (together, the “NOAT Operating Expenses”)
                             of NOAT (such reserves, the “NOAT Operating Reserve”), which
                             shall be (a) funded with Cash and cash equivalents held by NOAT in
                             accordance with the Trust Documents and (b) held by NOAT in a
                             segregated account and administered by the Trustees;

                     (iii)   pay the NOAT Operating Expenses from the NOAT Operating
                             Reserve; and

                     (iv)    replenish periodically, until the dissolution of NOAT, the NOAT
                             Operating Reserve from Cash held or received by NOAT to the extent

                                                  3
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 505 of 1021



                              deemed necessary by the Trustees to satisfy and pay estimated future
                              NOAT Operating Expenses in accordance with the Trust Documents.

        Section 1.3 Transfer of Assets. Pursuant to Section 4.4(a) of the Plan, NOAT has
received (i) the Initial NOAT Distribution, (ii) the TopCo NOAT Interest and (iii) the MDT NOAT
Interest (the “Aggregate NOAT Consideration” and, together with any income or gain earned
thereon and proceeds derived therefrom, collectively, the “Trust Assets”). The Aggregate NOAT
Consideration shall be transferred free and clear of all Claims, Liens or other recourse or
encumbrances, and shall not be subject to attachment, disgorgement or recoupment by any Person.
The Debtors shall be authorized pursuant to the Plan to execute and deliver such documents to
NOAT as the Trustees reasonably request to transfer and assign any assets comprising all or a
portion of the Aggregate NOAT Consideration to NOAT.

       Section 1.4     Acceptance of Assets.

        (a)     In furtherance of the purposes of NOAT, the Trustees, on behalf of NOAT, hereby
expressly accept the transfer to NOAT of the Aggregate NOAT Consideration and any other
transfers contemplated by the Plan and the Master TDP and subject to the terms of the Plan and
the Master TDP. NOAT shall succeed to all of the Debtors’ respective right, title and interest,
including all legal privileges, in the Aggregate NOAT Consideration and neither the Debtors nor
any other person or entity transferring such Aggregate NOAT Consideration will have any further
equitable or legal interest in, or with respect to, the Trust Assets, including the Aggregate NOAT
Consideration or NOAT.

        (b)     In furtherance of the purposes of NOAT, NOAT expressly assumes all liabilities
and responsibility for all Non-Federal Domestic Governmental Channeled Claims (except as set
forth in the Plan) subject to the Trust Documents, and none of the Debtors, the Protected Parties,
or the Master Disbursement Trust shall have any further financial or other responsibility or liability
therefor. Except as otherwise provided in this Trust Agreement, the NOAT TDP, the Plan, or the
Master TDP, NOAT shall have and retain any and all defenses, cross-claims, offsets, and
recoupments regarding the Non-Federal Domestic Governmental Channeled Claims, as well as
any and all rights of indemnification, contribution, subrogation, and similar rights, that the
Debtors, the Released Parties, and the Shareholder Released Parties, as applicable, have or would
have had under applicable law; provided that no such claims, defenses or rights may be used to
seek any affirmative monetary recovery from any party.

      (c)     Notwithstanding anything to the contrary herein, no provision in this Trust
Agreement or the NOAT TDP shall be construed or implemented in a manner that would cause
NOAT to fail to qualify as a qualified settlement fund within the meaning of the QSF Regulations.

       (d)      Nothing in this Trust Agreement shall be construed in any way to limit (i) the scope,
enforceability, or effectiveness of the Channeling Injunction, or (ii) subject to the provisions of
Section 1.4(b) herein, NOAT’s assumption of all liability for Non-Federal Domestic Governmental
Channeled Claims.




                                                  4
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 506 of 1021



        (e)    In this Trust Agreement and the NOAT TDP, the words “must,” “will,” and “shall”
are intended to have the same mandatory force and effect, while the word “may” is intended to be
permissive rather than mandatory.

       Section 1.5     NOAT Beneficiaries.

       (a)     The beneficial owners (within the meaning of the Act) of NOAT shall be:

               (i)     The States of the United States, the District of Columbia, and those
                       territories of the United States identified on Schedule C of the NOAT TDP
                       (each a “State” or a “State Beneficiary”); and

               (ii)    Each county, city, town, parish, village and municipality that is a Domestic
                       Governmental Entity or other holder of a Non-Federal Domestic
                       Governmental Channeled Claim that is otherwise not a “State” as defined
                       above (each, a “Local Government” and, collectively, all such Local
                       Governments         together     with       all    State       Beneficiaries,
                       the “NOAT Beneficiaries”).

        (b)     Each of the NOAT Beneficiaries is either a state of the United States or a political
subdivision thereof, the District of Columbia, or the government of a possession of the United
States, or a political subdivision thereof, within the meaning of Section 115 of the IRC.

         (c)     The NOAT Beneficiaries shall have only such rights with respect to NOAT and the
Trust Assets as are set forth in the NOAT TDP and no greater or other rights, including upon
dissolution, liquidation or winding up of NOAT, shall be deemed to apply to such NOAT
Beneficiaries. The NOAT Beneficiaries are enjoined from asserting against any Debtor or other
Protected Party any Channeled Claim, and may not proceed in any manner against any Debtor or
other Protected Party on account of any Channeled Claim in any forum whatsoever, including any
state, federal or non-U.S. court or administrative or arbitral forum, and are required to pursue Non-
Federal Domestic Governmental Channeled Claims exclusively against NOAT, solely as and to
the extent provided in the NOAT TDP.

       (d)    The NOAT Beneficiaries shall be subject to the terms of this Trust Agreement,
including without limitation, Article 4 and the terms of the NOAT TDP.

        Section 1.6 Jurisdiction. The Bankruptcy Court shall have continuing jurisdiction over
NOAT, provided, however, the courts of the State of Delaware, including any federal court located
therein, shall also have jurisdiction over NOAT; provided further (i) only the Bankruptcy Court
shall have jurisdiction with respect to Government Participation Mechanism notices (described in
Section 6 of the NOAT TDP); (ii) either the Bankruptcy Court or a State court with jurisdiction
in the applicable State shall have jurisdiction with respect to an Objection to an Allocation in Non-
SAA States (described in NOAT TDP Section 6.6); and (iii) any dispute with respect to a Statewide
Abatement Agreement shall be subject exclusively to any jurisdictional provisions set forth in such
Statewide Abatement Agreement (described in NOAT TDP Section 5.2). Subject to the foregoing
sentence, an applicable State court shall have jurisdiction with respect to any matter arising under
the NOAT TDP involving that State and one or more of its counties, cities, towns, parishes,
villages, municipalities, regions (or any political subdivisions thereof).

                                                 5
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 507 of 1021




                                   ARTICLE 2
                        POWERS AND TRUST ADMINISTRATION

       Section 2.1     Powers.

        (a)     The Trustees are and shall act as fiduciaries to NOAT in accordance with the
provisions of this Trust Agreement. The Trustees shall, at all times, administer NOAT in
accordance with the purposes set forth in Section 1.2 above. Subject to the limitations set forth in
the Trust Documents, the Trustees shall have the power to take any and all actions that, in the
judgment of the Trustees, are necessary or advisable to fulfill the purposes of NOAT, including,
without limitation, each power expressly granted in this Section 2.1, any power reasonably
incidental thereto and any trust power now or hereafter permitted under the laws of the State of
Delaware. In the event of any ambiguity or conflict between the terms of this Trust Agreement or
the NOAT TDP, the NOAT TDP shall control. In the event of ambiguity or conflict between the
provisions of this Trust Agreement, the provisions of the Plan, or the Confirmation Order, each
document shall control in the following order: (1) the Confirmation Order; (2) the Plan; (3) the
NOAT TDP, and (4) this Trust Agreement. For the avoidance of doubt, this Trust Agreement shall
be construed and implemented in accordance with the Plan, regardless of whether any provision
herein explicitly references the Plan.

       (b)    Except as required by applicable law or the Trust Documents, the Trustees need not
obtain the order or approval of any court in the exercise of any power or discretion conferred
hereunder.

       (c)   Without limiting the generality of Section 2.1(a) above, and except as limited in the
Trust Documents and by applicable law, the Trustees shall have the power to:

               (i)     receive and hold the Trust Assets and exercise all rights with respect thereto;

               (ii)    invest the monies and other Trust Assets held from time to time by NOAT,
                       subject to the limitations set forth in Section 3.2 below;

               (iii)   sell, transfer or exchange any or all of the Trust Assets at such prices and
                       upon such terms as the Trustees may determine proper or consistent with
                       the other terms of this Trust Agreement;

               (iv)    enter into leasing, financing or other agreements with third parties as
                       deemed by the Trustees, in their discretion, to be reasonably necessary in
                       carrying out the purposes of NOAT;

               (v)     determine and pay liabilities and NOAT Operating Expenses;

               (vi)    establish accounts and reasonable reserves within NOAT, as deemed by the
                       Trustees, in their discretion, to be useful in administering NOAT;

               (vii)   bring any action in any court of competent jurisdiction including the
                       Bankruptcy Court;

                                                  6
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 508 of 1021



               (viii) initiate, prosecute, defend and resolve all legal actions and other
                      proceedings related to any Asset, liability or responsibility of NOAT. Such
                      legal actions and other proceedings shall be limited solely to those required
                      for purposes of reconciling, administering or defending against the Non-
                      Federal Domestic Governmental Channeled Claims channeled to NOAT
                      and for enforcing the rights of NOAT under the Plan and the Plan
                      Documents;

               (ix)    supervise and administer NOAT in accordance with the Trust Documents,
                       including without limitation monitor the Abatement Distribution recipients’
                       compliance with the NOAT TDP requirements for Approved Opioid
                       Abatement Uses and Approved Administrative Expenses;

               (x)     appoint such officers and retain such employees, consultants, advisors,
                       independent contractors, experts and agents and engage in such legal,
                       financial, administrative, accounting, investment, auditing and alternative
                       dispute resolution services and activities as NOAT requires, and delegate to
                       such persons such powers and authorities as the fiduciary duties of the
                       Trustees permit and as the Trustees, in their discretion, deem advisable or
                       necessary in order to carry out the terms of this Trust Agreement;

               (xi)    pay reasonable compensation and expenses to any of NOAT’s employees,
                       consultants, advisors, independent contractors, experts and agents for legal,
                       financial, administrative, accounting, investment, auditing and alternative
                       dispute resolution services and activities as NOAT requires;

               (xii)   compensate the Trustees, Delaware Trustee, the Trust Protector, and their
                       employees, consultants, advisors, independent contractors, experts and
                       agents, and reimburse the Trustees, the Delaware Trustee and the Trust
                       Protector for all reasonable out-of-pocket costs and expenses incurred by
                       such persons in connection with the performance of their duties hereunder;

               (xiii) execute and deliver such instruments as the Trustees consider proper in
                      administering NOAT;

               (xiv)   enter into such other arrangements with third parties as are deemed by the
                       Trustees to be advisable or necessary in carrying out the purposes of NOAT,
                       provided such arrangements do not conflict with any other provision of this
                       Trust Agreement;

               (xv)    in accordance with Section 5.8 below, defend, indemnify and hold harmless
                       (and purchase insurance indemnifying) the Trust Indemnified Parties (as
                       defined in Section 5.6(a) below) to the maximum extent permitted by law;

               (xvi)   delegate any or all of the authority herein conferred with respect to the
                       investment of all or any portion of the Trust Assets (other than the TopCo
                       NOAT Interest) to any one or more reputable institutional investment
                       advisors or investment managers without liability for any action taken or

                                                 7
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 509 of 1021



                       omission made because of any such delegation, except as provided in
                       Section 5.6 below; provided that such investment advisors and investment
                       managers shall be in compliance with the Investment Guidelines (as defined
                       in Section 3.2(a)) at all times;

               (xvii) delegate any or all of the authority herein conferred with respect to the
                      TopCo NOAT Interest to the managers of [TopCo], including the rights,
                      duties and obligations to own, oversee and monetize the TopCo NOAT
                      Interest and/or the assets of [TopCo] for the benefit of NOAT and the
                      NOAT Beneficiaries, in accordance with TopCo Operating Agreement;

               (xviii) take such actions as may be necessary or appropriate in respect of NOAT’s
                       rights as owner of the TopCo NOAT Interest in accordance with the TopCo
                       Operating Agreement and applicable laws;

               (xix)   make, join, pursue (by litigation or otherwise), collect, compromise, settle,
                       or otherwise resolve, in the name of NOAT, any claim, right, action or cause
                       of action of NOAT, before any court of competent jurisdiction and without
                       approval of the Bankruptcy Court;

               (xx)    engage and compensate tax professionals (“Tax Professionals”) to assist
                       the Trustees (a) with NOAT’s tax reporting obligations, audits and all other
                       tax and accounting-related issues, including, in the event that the Trustees
                       determine to request a private letter ruling from the Internal Revenue
                       Service and any necessary or appropriate state governmental agency: (1)
                       that NOAT will be treated as a qualified settlement fund under 26 C.F.R.
                       § 1.468B-1; (2) that the Aggregate NOAT Consideration will be excluded
                       from NOAT’s gross income; (3) that all income and gain earned on the Trust
                       Assets will be excludible from NOAT’s gross income under Section 115 of
                       the IRC, and corresponding provisions of state law; and (4) on any other
                       matter of federal or state tax law that the Tax Professionals believe is
                       advisable with respect to NOAT (“Private Letter Ruling(s)”), and (b) in
                       taking such actions as may be reasonably necessary to secure any such
                       Private Letter Ruling(s) and thereafter ensuring that NOAT complies with
                       the conditions of any such Private Letter Ruling(s);

               (xxi)   contract for the establishment and continuing maintenance of (a) a secure
                       method of internet-based communications for NOAT and the NOAT
                       Beneficiaries as described in Section 6.5 (the “NOAT Portal”) and (b) a
                       public-facing website to publish all information required to be published
                       under the Trust Documents (the “NOAT Website”);

               (xxii) exercise any and all rights of the Trustees, and take any and all actions as
                      are permitted, in accordance with and subject to the terms of this Trust
                      Agreement and the Plan.




                                                 8
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                        Pg 510 of 1021



       (d)     The Trustees shall not have the power to cause NOAT to guarantee any debt of
other Persons.

        (e)     Except as otherwise set forth in the Trust Documents, and subject to retention of
jurisdiction by the Bankruptcy Court as provided in the Plan, but without prior or further
authorization, the Trustees may control and exercise authority over the Trust Assets and over the
protection, conservation and disposition thereof. No person dealing with NOAT shall be obligated
to inquire into the authority of the Trustees in connection with the protection, conservation or
disposition of the Trust Assets.

       Section 2.2 General Administration. The Trustees shall act in accordance with the
Trust Documents. NOAT’s principal office is located at [_______________]. The Trustees may
change the location of the principal office and may establish other offices at other locations. The
Trustees shall provide notice to the NOAT Beneficiaries upon establishment of any office by
posting such information in the NOAT Portal.

        Section 2.3 Accounting. The fiscal year of NOAT shall begin on January 1 and shall
end on December 31 of each calendar year. The Trustees shall maintain the books and records
relating to the Trust Assets and income and the payment of expenses of and liabilities against
NOAT. The detail of these books and records and the duration of time during which the Trustees
shall keep such books and records shall be such as to allow the Trustees to make a full and accurate
accounting of all Trust Assets, as well as to comply with applicable provisions of law and standard
accounting practices necessary or appropriate to produce an annual report containing special-
purpose financial statements of NOAT, including, without limitation, the assets and liabilities of
NOAT as of the end of such fiscal year and the additions, deductions and cash flows for such fiscal
year (the “Annual Report”); provided, however, that the Trustees shall maintain such books and
records until the wind-up of NOAT’s affairs and satisfaction of all of NOAT’s liabilities.

       Section 2.4     Financial Reporting.

        (a)    The Trustees shall engage a firm of independent certified public accountants (the
“Independent Auditors”) selected by the Trustees, to audit the Annual Report. Within one
hundred and twenty (120) days following the end of each calendar year, the Trustees shall file with
the Bankruptcy Court the Annual Report audited by the Independent Auditors and accompanied
by an opinion of such firm as to the fairness in all material respects of the special-purpose financial
statements. The Trustees shall (i) publish a copy of such Annual Report on the NOAT Website
and (ii) deliver a copy to the States via the NOAT Portal when such report is filed with the
Bankruptcy Court.

       (b)     All materials filed with the Bankruptcy Court pursuant to this Section 2.4 need not
be served on any parties in the Chapter 11 Cases but shall be available for inspection by the public
in accordance with Section 5.7(g) of the Plan.

       Section 2.5     Opioid Abatement Reporting.

       (a)     Within one hundred and twenty (120) days following the end of each calendar year,
the Trustees shall cause to be prepared and filed with the Bankruptcy Court an annual report on
the Approved Opioid Abatement Uses with respect to such period, together with such additional

                                                  9
19-23649-rdd         Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                 Main Document
                                             Pg 511 of 1021



information as the Trustees determine necessary or appropriate in their discretion (each,
a “NOAT Opioid Abatement Report”). The Trustees shall (i) post a copy of the NOAT Opioid
Abatement Report on the NOAT Website3 and (ii) deliver such NOAT Opioid Abatement Report
to the Master Disbursement Trust, in each case when such report is filed with the Bankruptcy
Court.

       (b)      For the avoidance of doubt, the Trustees shall not be required to include in any
NOAT Opioid Abatement Report any abatement matters of any Abatement Trust created under
the Plan other than NOAT.

      (c)    The Trustees shall publish on the NOAT Website each State Beneficiary’s “Lead
Agency” pursuant to Section 5(A)(1)(i) of the NOAT TDP.

          Section 2.6      Beneficiary Reporting.

       (a)      Reporting of Approved Opioid Abatement Uses by NOAT Beneficiaries shall be
required to the extent set forth in the Confirmation Order and consistent with the NOAT TDP. The
Trustees shall establish the form, content, and due dates of periodic reports with respect to
Approved Opioid Abatement Uses to be submitted by the NOAT Beneficiaries (each, a
“Beneficiary Abatement Use Report”) to the Trustees through the NOAT Portal (or delivered by
other means approved by the Trustees). Each Beneficiary Abatement Use Report shall contain the
information necessary to:

                   (i)     enable NOAT to satisfy the audited Annual Report requirements described
                           in Section 2.4 above;

                   (ii)    enable NOAT to satisfy the NOAT Opioid Abatement Report requirements
                           described in Section 2.5(a) above; and

                   (iii)   enable NOAT Beneficiaries to satisfy their reporting requirements to
                           NOAT under Section 7.1 (annual State reporting) and Section 7.2 (annual
                           Qualifying Block Grantee reporting), respectively, of the NOAT TDP, as
                           applicable.

       Section 2.7 Limitation of the Trustees’ Authority. The Trustees are not authorized to
engage in any trade or business with respect to the Trust Assets or proceeds therefrom. The
foregoing limitation shall not prevent the Trustees from managing the investment of the Trust




3
    For economic efficiency, the NOAT Website and the Tribal Website (and related Portals) may be maintained and
       administered on a combined basis.

                                                        10
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                        Pg 512 of 1021



Assets, including management of the TopCo NOAT Interest in accordance with the TopCo
Operating Agreement and the Trust Documents.

                                ARTICLE 3
              ACCOUNTS, INVESTMENTS, ADMINISTRATIVE EXPENSES

       Section 3.1     Accounts.

        (a)     The Trustees shall maintain one or more accounts (“Trust Accounts”) on behalf of
NOAT with one or more financial depository institutions (each a “Financial Institution”).
Candidates for the positions of Financial Institution shall fully disclose to the Trustees any interest
in or relationship with the Debtors, their affiliated persons, any Creditor Trust (other than NOAT
or the Tribe Trust), or any Released Parties. Any such interest or relationship shall not be an
automatic disqualification for the position, but the Trustees shall take any such interest or
relationship into account in selecting a Financial Institution.

         (b)    The Trustees may, from time to time, create such accounts and reasonable reserves
within the Trust Accounts as authorized in this Section 3.1 and as they may deem necessary,
prudent or useful in order to provide for Abatement Distributions to NOAT Beneficiaries and the
payment of NOAT Operating Expenses and may, with respect to any such account or reserve,
restrict the use of money therein for a specified purpose (the “Trust Subaccounts”). Any such
Trust Subaccounts established by the Trustees shall be held as Trust Assets and are not intended
to be subject to separate entity tax treatment as a “disputed claims reserve” within the meaning of
the IRC or the Treasury Regulations, or a “disputed ownership fund” within the meaning of the
Treasury Regulations, or otherwise.

        (c)     The Trustees may replace any retained Financial Institution with a successor
Financial Institution at any time, and such successor shall be subject to the considerations set forth
in Section 3.1(a).

       Section 3.2     Investment Guidelines.

       (a)     The Trustees may invest the Trust Assets in accordance with the Investment
Guidelines, attached hereto as Exhibit 3, (the “Investment Guidelines”). Notwithstanding any
contrary provision of the Trust Documents, this Section 3.2(a) and the Investment Guidelines
cannot be modified or amended.

       (b)     Pursuant to the Plan, NOAT shall hold the TopCo NOAT Interest. The Trustees
may delegate to the managers of TopCo the rights, duties and obligations to own, oversee and
monetize the TopCo NOAT Interest and/or the assets of TopCo for the benefit of NOAT and the
NOAT Beneficiaries, in accordance with the TopCo Operating Agreement. This Section 3.2(b) is
intended to modify the application to NOAT of the “prudent person” rule, “prudent investor” rule
and any other rule of law that would require the Trustees to diversify the Trust Assets.

        (c)    Cash proceeds received by NOAT in connection with the monetization of the
TopCo NOAT Interest shall be invested in accordance with the Investment Guidelines until needed
for the purposes of NOAT as set forth in Section 1.2 above.


                                                  11
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 513 of 1021



        Section 3.3 Payment of NOAT Operating Expenses. All NOAT Operating Expenses
shall be payable out of the NOAT Operating Reserve. None of the Trustees, Delaware Trustee, the
Trust Protector, the NOAT Beneficiaries, nor any of their employees, officers, consultants,
advisors, independent contractors, experts or agents shall be personally liable for the payment of
any NOAT Operating Expense or any other liability of NOAT.

                                    ARTICLE 4
                              ABATEMENT DISTRIBUTIONS

        Section 4.1 Abatement Distributions. The Trustees shall make Abatement
Distributions only as, and to the extent set forth in this Article 4 and the NOAT TDP. For the
avoidance of doubt, Abatement Distributions shall not be made directly to each and every NOAT
Beneficiary, but rather certain NOAT Beneficiaries shall, by virtue of being a county, city, town,
parish, village, municipality, or Region, as defined in the NOAT TDP, that is a Domestic
Governmental Entity within a State, be an indirect beneficiary of certain Abatement Distributions
in accordance with the provisions of the NOAT TDP.

       Section 4.2    Manner of Payment of Abatement Distributions.

        (a)     The Trustees shall endeavor to provide ten (10) days’ notice to the NOAT
Beneficiaries of any upcoming Abatement Distribution, which such notice may be provided
through the NOAT Portal; provided, however, that the Trustees may shorten such notice period in
their discretion.

        (b)    Abatement Distributions shall be made in accordance with one of the following
alternative models, as applicable:

               (i)    if clause (ii) of this Section 4.2(b) does not apply, either (x) the Default
                      Allocation Mechanism, as set forth in Section 5(A)(1) of the NOAT TDP
                      (with respect to Non-SAA States), provided a Government Participation
                      Mechanism notice has been timely filed with the Bankruptcy Court to the
                      extent required by the NOAT TDP and is then effective, or (y) the
                      provisions of Section 5(B) of the NOAT TDP (with respect to Territories
                      and the District of Columbia); or

               (ii)   an applicable Statewide Abatement Agreement, as set forth in Section
                      5(A)(2) of the NOAT TDP, provided an agreed and binding Statewide
                      Abatement Agreement has been timely filed with the Bankruptcy Court and
                      is then effective.

        (c)     Abatement Distributions may be made by the Trustees or by a Disbursement Agent
retained by NOAT to make Abatement Distributions on its behalf (the “Disbursement Agent”).
Abatement Distributions shall be made in accordance with the NOAT TDP on the dates approved
for distribution by the Trustees.

       (d)     The Trustees may cause Abatement Distributions to be withheld with respect to any
NOAT Beneficiary that has failed to deliver timely a completed Beneficiary Abatement Use
Report, as described in Section 2.6(a) herein, by the applicable due date. The Trustees shall allow

                                                12
19-23649-rdd         Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                         Pg 514 of 1021



for a reasonable period of time to cure any delinquent Beneficiary Report not to exceed thirty (30)
days from the due date thereof, provided further, the Trustees shall cause withheld Abatement
Distributions to be made no later than fifteen (15) days after receipt of any delinquent Beneficiary
Report.

           Section 4.3    Delivery of Abatement Distributions.

       (a)     All Abatement Distributions under this Trust Agreement shall be made in
accordance with the electronic transfer information provided by the NOAT Beneficiaries through
the NOAT Portal (or by other means approved by the Trustees). Changes to such electronic transfer
information must be provided to NOAT or the Disbursement Agent in writing at least five (5)
business days prior to any upcoming Abatement Distribution date; provided that the Trustees and
Disbursement Agent shall have the authority, in their discretion, to seek further direction from the
NOAT Beneficiaries regarding the transfer information of Abatement Distributions under this
Trust Agreement.

        (b)     In the event that any Abatement Distribution is undeliverable, no further Abatement
Distribution shall be made unless and until the Trustees have been notified of the then current wire
instructions or address, as applicable, as directed by such NOAT Beneficiary, at which time such
distribution shall be made without interest. The Trustees shall take reasonable efforts to obtain a
current address or wire instructions, as applicable, for any NOAT Beneficiary with respect to
which any distribution is undeliverable, but shall have no obligation to make further inquiry with
respect to designated recipients of such NOAT Beneficiaries.

      (c)     No Trust Asset or any unclaimed property shall escheat to any federal, state or local
government or any other entity.

        (d)     [A NOAT Beneficiary may (i) timely disclaim, in accordance with the terms of
Delaware law, all or a portion of its rights to Abatement Distributions, or (ii) elect to have all or a
portion of its Abatement Distributions directed to the Public Document Repository established as
set forth in Section 5.12 of the Plan. For the avoidance of doubt, funding of the Public Document
Repository shall constitute an “Approved Opioid Abatement Use” under the NOAT TDP.]4

                                       ARTICLE 5
                            TRUSTEES AND DELAWARE TRUSTEE

           Section 5.1    Number of Trustees; Managing Trustee.

        (a)     Number. In addition to the Delaware Trustee appointed pursuant to Section 5.10,
there shall be three (3) Trustees. The initial Trustees shall be those persons named on the signature
page hereof.

        (b)   Managing Trustee. At their first meeting, the initial Trustees shall designate one
of their number to serve as the Managing Trustee of NOAT, with such administrative duties as the
Trustees may determine. The Trustees may change the designation of the individual to serve as

4
    Note to Draft: TBD.

                                                  13
19-23649-rdd      Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22               Main Document
                                         Pg 515 of 1021



Managing Trustee from time to time as circumstances warrant. The Managing Trustee or, in the
Managing Trustee’s absence, another Trustee selected by the Trustees shall preside at meetings of
the Trustees. The Managing Trustee, or the Trustee presiding over such meeting, shall be
responsible for taking meeting minutes at each meeting of the Trustees and for performing such
other administrative duties and services as shall be assigned to or required of the Managing Trustee
by the Trustees. The Managing Trustee shall maintain a list of current Trustees, including their
addresses and contact information.

        Section 5.2     Term of Service, Successor Trustees.

         (a)    Term. Each Trustee shall serve until the earlier of (i) his or her death, (ii) his or her
resignation or removal pursuant to Section 5.2(c) below, or (iii) the termination of NOAT pursuant
to the terms of this Trust Agreement. The term of a newly appointed Trustee shall commence upon
his or her acceptance of trusteeship.

        (b)     Appointment of Successor Trustees.

                (i)     In the event of a vacancy in the position of one (1) Trustee for any reason,
                        the vacancy shall be filled by the unanimous vote of the remaining Trustees.
                        In the event that the remaining Trustees cannot agree on a successor Trustee
                        within thirty (30) days, each of the remaining Trustees shall propose a
                        Trustee candidate and the Trust Protector (as defined in Section 5.12(a)
                        below) shall select one such candidate as the Successor Trustee.

                (ii)    In the event of a vacancy in the position of two (2) Trustees for any reason,
                        the remaining Trustee and the Trust Protector shall, after consultation,
                        jointly appoint two (2) successor Trustees, both of whom shall each be
                        acceptable to both of the remaining Trustee and the Trust Protector. In the
                        event the remaining Trustee and the Trust Protector cannot agree on two (2)
                        successor Trustees, the selection of two (2) successor Trustees shall be
                        resolved in accordance with the dispute resolution provisions of Section
                        6.14.

                (iii)   In the event of a vacancy in the position of three (3) Trustees for any reason,
                        the Trust Protector shall petition the Delaware Court of Chancery to appoint
                        three (3) successor Trustees to serve and any costs relating to the petition
                        shall be borne by NOAT.

                (iv)    Notice of the appointment of any successor Trustee(s) shall be filed with
                        the Bankruptcy Court and shall be published on the NOAT Website when
                        it is filed with the Bankruptcy Court.

                (v)     In filling any vacancy in the position of one or more Trustees, the remaining
                        Trustee(s) and/or the Trust Protector shall apply the following standard to
                        any successor Trustee: the successor Trustee shall be a disinterested,
                        independent individual with experience in one or more of the following



                                                   14
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 516 of 1021



                       areas: public policy/public health, law enforcement, ethics and compliance,
                       finance, general business and/or corporate governance.

               (vi)    Immediately upon the appointment of any successor Trustee(s), all rights,
                       titles, duties, powers and authority of the predecessor Trustee(s) hereunder
                       shall be vested in, and undertaken by, the successor Trustee(s) without any
                       further act. No successor Trustee(s) shall be liable personally for any act or
                       omission of his or her predecessor Trustee. No successor Trustee shall have
                       any duty to investigate the acts or omissions of his or her predecessor
                       Trustee.

        (c)     Resignation or Removal. A Trustee may resign by giving written notice to either
of the other Trustees and the trustees of the Master Disbursement Trust, specifying the effective
date of the resignation or, if there are no other Trustees, to the Delaware Trustee. Such notice shall
specify a date when such resignation shall take effect, which, except in the case of incapacity or
disability, shall not be less than ninety (90) days after the date such notice is given, where
practicable. A Trustee may be removed by unanimous vote of the remaining Trustees in the event
that he or she becomes unable to discharge his or her duties hereunder due to accident, physical
deterioration, mental incompetence or for other good cause, provided such Trustee has received
reasonable notice and an opportunity to be heard by the remaining Trustees. Other good cause
shall mean fraud, self-dealing, intentional misrepresentation, willful misconduct, indictment for or
conviction of a felony in each case whether or not connected to NOAT, any substantial failure to
comply with the administration of NOAT or a consistent pattern of neglect and failure to perform
or participate in performing the duties of a Trustee hereunder. For the avoidance of doubt, any
removal of a Trustee pursuant to this Section 5.2(c) shall require the approval of the Bankruptcy
Court and shall take effect at such time as the Bankruptcy Court shall determine.

       Section 5.3     Trustee Meetings.

        (a)    Regular Meetings. The Trustees shall hold regular meetings not less than
quarterly, which may be held without notice at such times and at such places as may be determined
from time to time by the Trustees. For the avoidance of doubt, the Delaware Trustee shall not be
required or permitted to attend any meetings of the Trustees contemplated by this Section 5.3.

        (b)     Special Meetings. Special meetings of the Trustees may be called by any Trustee
by giving written notice to each other Trustee not less than one (1) business day prior to the date
of the meeting. Any such notice shall include the time, place and purpose of the meeting, given to
each Trustee by overnight courier, personal delivery, facsimile, electronic mail or other similar
means of communication. Notice shall be addressed or delivered to each Trustee at the Trustee’s
address as shown upon the records of NOAT or as may have been given to Trustees by the Trustee
for purposes of notice. If a Trustee’s address is not shown on such records or is not readily
ascertainable, notice to the Trustee may be given care of the principal office of NOAT. Notice by
overnight courier shall be deemed to have been given one (1) business day after the time that
written notice is provided to such overnight courier. Any other written notice shall be deemed to
have been given at the time it is personally delivered to the recipient or actually transmitted by the
person giving the notice by electronic means to the recipient.


                                                 15
19-23649-rdd         Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22        Main Document
                                             Pg 517 of 1021



        (c)     Action and Quorum. In all matters pertaining to the affairs of NOAT, the Trustees
shall act by a vote of a majority of the number of Trustees then in office, which such majority shall
constitute a quorum of the Trustees for the transaction of business, except to adjourn as provided
in Section 5.3(f).

        (d)     Participation in Meetings by Telephone Conference. Trustees may participate in
a meeting of the Trustees by conference telephone or similar communications equipment (which
shall include virtual meetings via video conferencing software), as long as all Trustees
participating in such meeting can hear one another. Participation by a Trustee in a meeting pursuant
to this Section 5.3(d) shall constitute presence in person at such meeting.

        (e)     Waiver of Notice. Notice of a meeting need not be given to any Trustee who signs
a waiver of notice, whether before or after the meeting. All such waivers shall be filed with
NOAT’s records or made a part of the minutes of the meeting. Attendance at a meeting by a Trustee
shall constitute a waiver of notice of such meeting except when the Trustee attends a meeting for
the express purpose of objecting, at the beginning of the meeting, to the transaction of any business
on the ground that the meeting was not lawfully called or convened. Neither the business to be
transacted at, nor the purpose of, any Trustee meeting need be specified in any waiver of notice.

      (f)     Adjournment. A majority of the Trustees present, whether or not a quorum exists,
may adjourn any Trustees’ meeting to another time and place.

        (g)     Action by Unanimous Written Consent. Any action required or permitted to be
taken at any meeting of the Trustees may be taken without a meeting, if all of the Trustees then in
office consent thereto in writing or by Electronic Transmission, which writing may be executed in
one or more counterparts, and the writing or Electronic Transmission are filed with the meeting
minutes of the Trustees. As used herein, “Electronic Transmission” means any form of
communication not directly involving the physical transmission of paper that creates a record that
may be retained, retrieved and reviewed by a recipient thereof and that may be directly reproduced
in paper form by such a recipient through an automated process.

        Section 5.4 Compensation and Expenses of Trustees. The Trustees shall receive
compensation from NOAT for their services as Trustees.5 NOAT shall also, upon receipt of
appropriate documentation, reimburse all reasonable out-of-pocket costs and expenses incurred by
each Trustee in the course of carrying out their duties as Trustees in accordance with reasonable
policies and procedures as may be adopted from time to time, including in connection with
attending meetings of the Trustees. The amounts paid to the Trustees for compensation and
expenses shall be disclosed in the Annual Report.

           Section 5.5     Trustees’ Independence.

       (a)     The Trustees shall not, during their service, hold a financial interest in, act as
attorney or agent for or serve as any other professional for Debtors, their affiliated persons, any
Creditor Trust (other than NOAT) or any Released Parties. No Trustee shall act as an attorney for,


5
    Note to Draft: Trustee compensation TBD.

                                                  16
19-23649-rdd            Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22      Main Document
                                               Pg 518 of 1021



or otherwise represent, any Person who holds a claim in the Chapter 11 Cases. For the avoidance
of doubt, this provision shall not apply to the Delaware Trustee.

       (b)     The Trustees, and the Delaware Trustee, shall be indemnified by NOAT in acting
upon any resolution, certificate, statement, instrument, opinion, report, notice, request, consent,
order or other paper or document believed by them to be genuine and to have been signed or
presented by the proper party or parties.

        (c)      Persons dealing with NOAT, the Trustees, and the Delaware Trustee with respect
to the affairs of NOAT, shall have recourse only to the Trust Assets to satisfy any liability incurred
by NOAT, the Trustees or the Delaware Trustee to such Person in carrying out the terms of this
Trust Agreement, and neither the Trustees, the Delaware Trustee, the NOAT Beneficiaries, nor
any of their professionals, advisors, officers, agents, consultants or lawyers shall have any personal
obligation to satisfy any such liability.

            Section 5.6         Standard of Care; Exculpation.

        (a)     As used herein, the term “Trust Indemnified Party” shall mean each Trustee, the
Delaware Trustee, the Trust Protector, and each of their respective members, officers, employees,
agents, consultants, lawyers, advisors or professionals including the Tax Professionals
(collectively, the “Trust Indemnified Parties”).

        (b)     [To the maximum extent permitted by applicable law, the Trust Indemnified Parties
shall not have or incur any liability for actions taken or omitted in their capacities as Trust
Indemnified Parties, or on behalf of NOAT, except those acts found by Final Order to be arising
out of their willful misconduct, bad faith, gross negligence or fraud, and shall be entitled to
indemnification and reimbursement for reasonable fees and expenses in defending any and all of
their actions or inactions in their capacity as Trust Indemnified Parties, or on behalf of NOAT,
except for any actions or inactions found by Final Order to be arising out of their willful
misconduct, bad faith, gross negligence or fraud. Any valid indemnification claim of any of the
Trust Indemnified Parties shall be satisfied from NOAT.

        (c)      To the extent that, at law or in equity, the Trust Indemnified Parties have duties
(including fiduciary duties) or liability related thereto, to NOAT or the NOAT Beneficiaries, it is
hereby understood and agreed by the parties hereto and the NOAT Beneficiaries that such duties
and liabilities are eliminated to the fullest extent permitted by applicable law, and replaced by the
duties and liabilities expressly set forth in this Trust Agreement with respect to the Trust
Indemnified Parties; provided, however, that the duties of care and loyalty are not eliminated but
are limited and subject to the terms of this Trust Agreement, including but not limited to this
Section 5.4 and its subparts.

      (d)     NOAT will maintain appropriate insurance coverage for the protection of the Trust
Indemnified Parties, as determined by the Trustees in their discretion.]6



6   Subject to ongoing discussion.


                                                      17
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 519 of 1021



       Section 5.7     Protective Provisions.

         (a)     Every provision of this Trust Agreement relating to the conduct or affecting the
liability of or affording protection to Trust Indemnified Parties shall be subject to the provisions
of this Section 5.7.

       (b)     In the event the Trustees retain counsel (including at the expense of NOAT), the
Trustees shall be afforded the benefit of the attorney-client privilege with respect to all
communications with such counsel, and in no event shall the Trustees be deemed to have waived
any right or privilege including, without limitation, the attorney-client privilege even if the
communications with counsel had the effect of guiding the Trustees in the performance of duties
hereunder. A successor to any of the Trustees shall succeed to and hold the same respective rights
and benefits of the predecessor for purposes of privilege, including the attorney-client privilege.
No NOAT Beneficiary or other party may raise any exception to the attorney-client privilege
discussed herein as any such exceptions are hereby waived by all parties.

        (c)    To the extent that, at law or in equity, the Trustees have duties (including fiduciary
duties) and liabilities relating hereto, to NOAT or to the NOAT Beneficiaries, it is hereby
understood and agreed by the Parties and the NOAT Beneficiaries that such duties and liabilities
are eliminated to the fullest extent permitted by applicable law, including Section 3806 of the Act,
and replaced by the duties and liabilities expressly set forth in this Trust Agreement with respect
to the Trustees; provided, however, that the duties of care and loyalty are not eliminated but are
limited and subject to the terms of this Trust Agreement, including but not limited to Section 5.6
herein.

       (d)     No Trust Indemnified Party shall be personally liable under any circumstances,
except for their own willful misconduct, bad faith, gross negligence or fraud as finally judicially
determined by a court of competent jurisdiction.

        (e)      No provision of this Trust Agreement shall require the Trust Indemnified Parties to
expend or risk their own personal funds or otherwise incur financial liability in the performance
of their rights, duties and powers hereunder.

       (f)      In the exercise or administration of NOAT hereunder, the Trust Indemnified Parties
(i) may act directly or through their respective agents or attorneys pursuant to agreements entered
into with any of them, and the Trust Indemnified Parties shall not be liable for the default or
misconduct of such agents or attorneys if such agents or attorneys have been selected by the Trust
Indemnified Parties in good faith and with due care, and (ii) may consult with counsel, accountants
and other professionals to be selected by them in good faith and with due care and employed by
them, and shall not be liable for anything done, suffered or omitted in good faith by them in
accordance with the advice or opinion of any such counsel, accountants or other professionals.

       Section 5.8     Indemnification.

       (a)     [To the maximum extent permitted by applicable law, the Trust Indemnified Parties
shall be entitled to indemnification and reimbursement for reasonable fees and expenses in
defending any and all of their actions or inactions in their capacity as Trust Indemnified Parties,
or on behalf of NOAT, except for any actions or inactions found by Final Order to be arising out

                                                 18
19-23649-rdd            Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22       Main Document
                                              Pg 520 of 1021



of their willful misconduct, bad faith, gross negligence or fraud. Any valid indemnification claim
of any of the Trust Indemnified Parties shall be satisfied from NOAT.

       (b)     Reasonable expenses, costs and fees (including attorneys’ fees and costs) incurred
by or on behalf of the Trust Indemnified Parties in connection with any action, suit or proceeding,
whether civil, administrative or arbitrative, from which they are indemnified by NOAT shall be
paid by NOAT in advance of the final disposition thereof upon receipt of an undertaking, by or on
behalf of the Trust Indemnified Parties, to repay such amount in the event that it shall be
determined ultimately by Final Order of the Bankruptcy Court that the Trust Indemnified Parties
or any other potential indemnitee are not entitled to be indemnified by NOAT.

       (c)      The Trustees shall purchase and maintain appropriate amounts and types of
insurance on behalf of the Trust Indemnified Parties, as determined by the Trustees, which may
include liability asserted against or incurred by such individual in that capacity or arising from his
or her status as a Trust Indemnified Party, and/or as an employee, agent, lawyer, advisor or
consultant of any such person.

        (d)   The indemnification provisions of this Trust Agreement with respect to any Trust
Indemnified Party shall survive the termination of such Trust Indemnified Party from the capacity
for which such Trust Indemnified Party is indemnified. Termination or modification of this Trust
Agreement shall not affect any indemnification rights or obligations in existence at such time. In
making a determination with respect to entitlement to indemnification of any Trust Indemnified
Party hereunder, the person, persons or entity making such determination shall presume that such
Trust Indemnified Party is entitled to indemnification under this Trust Agreement, and any person
seeking to overcome such presumption shall have the burden of proof to overcome the
presumption.

        (e)   The rights to indemnification hereunder are not exclusive of other rights which any
Trust Indemnified Party may otherwise have at law or in equity, including common law rights to
indemnification or contribution.]7

       Section 5.9 Bond. The Trustees and the Delaware Trustee shall not be required to post
any bond or other form of surety or security unless otherwise ordered by the Bankruptcy Court.

            Section 5.10 Delaware Trustee.

        (a)     There shall at all times be a Delaware Trustee. The Delaware Trustee shall either
be (i) a natural person who is at least twenty-one (21) years of age and a resident of the State of
Delaware or (ii) a legal entity that has its principal place of business in the State of Delaware,
otherwise meets the requirements of applicable Delaware law to be eligible to serve as the
Delaware Trustee and shall act through one or more persons authorized to bind such entity. If at
any time the Delaware Trustee shall cease to be eligible in accordance with the provisions of this
Section 5.10, it shall resign immediately in the manner and with the effect hereinafter specified in
Section 5.10(c) below. For the avoidance of doubt, the Delaware Trustee will only have such


7   Subject to ongoing discussion.


                                                   19
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                        Pg 521 of 1021



rights, duties and obligations as expressly provided by reference to the Delaware Trustee
hereunder. The Trustees shall have no liability for the acts or omissions of any Delaware Trustee.

         (b)     The Delaware Trustee shall not be entitled to exercise any powers, nor shall the
Delaware Trustee have any of the duties and responsibilities of the Trustees set forth herein. The
Delaware Trustee shall be a trustee of NOAT for the sole and limited purpose of fulfilling the
requirements of Section 3807(a) of the Act and for taking such actions as are required to be taken
by a Delaware Trustee under the Act. The duties (including fiduciary duties), liabilities and
obligations of the Delaware Trustee shall be limited to accepting legal process served on NOAT
in the State of Delaware and the execution of any certificates required to be filed with the Secretary
of State of the State of Delaware that the Delaware Trustee is required to execute under Section
3811 of the Act. There shall be no other duties (including fiduciary duties) or obligations, express
or implied, at law or in equity, of the Delaware Trustee. To the extent that, at law or in equity, the
Delaware Trustee has duties (including fiduciary duties) and liabilities relating to NOAT or the
NOAT Beneficiaries, such duties and liabilities are replaced by the duties and liabilities of the
Delaware Trustee expressly set forth in this Trust Agreement. The Delaware Trustee shall have no
liability for the acts or omissions of any Trustee. Any permissive rights of the Delaware Trustee
to do things enumerated in this Trust Agreement shall not be construed as a duty and, with respect
to any such permissive rights, the Delaware Trustee shall not be answerable for other than its
willful misconduct, bad faith or fraud. The Delaware Trustee shall be under no obligation to
exercise any of the rights or powers vested in it by this Trust Agreement at the request or direction
of the Trustees or any other person pursuant to the provisions of this Trust Agreement unless the
Trustees or such other person shall have offered to the Delaware Trustee security or indemnity
(satisfactory to the Delaware Trustee in its discretion) against the costs, expenses and liabilities
that may be incurred by it in compliance with such request or direction. The Delaware Trustee
shall be entitled to request and receive written instructions from the Trustees and shall have no
responsibility or liability for any losses or damages of any nature that may arise from any action
taken or not taken by the Delaware Trustee in accordance with the written direction of the Trustees.
The Delaware Trustee may, at the expense of NOAT, request, rely on and act in accordance with
officer’s certificates and/or opinions of counsel, and shall incur no liability and shall be fully
protected in acting or refraining from acting in accordance with such officer’s certificates and
opinions of counsel.

        (c)     The Delaware Trustee shall serve until such time as the Trustees remove the
Delaware Trustee or the Delaware Trustee resigns and a successor Delaware Trustee is appointed
by the Trustees in accordance with the terms of Section 5.10(d) below. The Delaware Trustee may
resign at any time upon the giving of at least sixty (60) days’ advance written notice to the Trustees;
provided that such resignation shall not become effective unless and until a successor Delaware
Trustee shall have been appointed by the Trustees in accordance with Section 5.10(d) below;
[provided further, that if any amounts due and owing to the Delaware Trustee hereunder remain
unpaid for more than ninety (90) days, the Delaware Trustee shall be entitled to resign immediately
by giving written notice to the Trustees]. If the Trustees do not act within such sixty (60) day
period, the Delaware Trustee, at the expense of NOAT, may apply to the Court of Chancery of the
State of Delaware or any other court of competent jurisdiction for the appointment of a successor
Delaware Trustee.



                                                  20
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 522 of 1021



        (d)     Upon the resignation or removal of the Delaware Trustee, the Trustees shall appoint
a successor Delaware Trustee by delivering a written instrument to the outgoing Delaware Trustee.
Any successor Delaware Trustee must satisfy the requirements of Section 3807 of the Act. Any
resignation or removal of the Delaware Trustee and appointment of a successor Delaware Trustee
shall not become effective until a written acceptance of appointment is delivered by the successor
Delaware Trustee to the outgoing Delaware Trustee and the Trustees, and any fees and expenses
due to the outgoing Delaware Trustee are paid. Following compliance with the preceding sentence,
the successor Delaware Trustee shall become fully vested with all of the rights, powers, duties and
obligations of the outgoing Delaware Trustee under this Trust Agreement, with like effect as if
originally named as Delaware Trustee, and the outgoing Delaware Trustee shall be discharged of
his or her duties and obligations under this Trust Agreement. The successor Delaware Trustee shall
make any related filings required under the Act, including filing a Certificate of Amendment to
the Certificate of Trust of NOAT in accordance with Section 3810 of the Act.

        (e)     Notwithstanding anything herein to the contrary, any business entity into which the
Delaware Trustee may be merged or converted or with which it may be consolidated or any entity
resulting from any merger, conversion or consolidation to which the Delaware Trustee shall be a
party, or any entity succeeding to all or substantially all of the corporate trust business of the
Delaware Trustee, shall be the successor of the Delaware Trustee hereunder, without the execution
or filing of any paper or any further act on the part of any of the parties hereto.

       (f)     The Delaware Trustee shall be entitled to compensation for its services as agreed
pursuant to a separate fee agreement between NOAT and the Delaware Trustee, which
compensation shall be paid by NOAT. Such compensation is intended for the Delaware Trustee’s
services as contemplated by this Trust Agreement. The terms of this paragraph shall survive
termination of this Trust Agreement and/or the earlier resignation or removal of the Delaware
Trustee.

        (g)     The Delaware Trustee shall neither be responsible for, nor chargeable with,
knowledge of the terms and conditions of any other agreement, instrument or document, other than
this Trust Agreement, whether or not, an original or a copy of such agreement has been provided
to the Delaware Trustee. The Delaware Trustee shall have no duty to know or inquire as to the
performance or nonperformance of any provision of any other agreement, instrument or document,
other than this Trust Agreement. Neither the Delaware Trustee nor any of its directors, officers,
employees, agents or affiliates shall be responsible for nor have any duty to monitor the
performance or any action of NOAT, the Trustees or any other person, or any of their directors,
members, officers, agents, affiliates or employee, nor shall it have any liability in connection with
the malfeasance or nonfeasance by such party. The Delaware Trustee may assume performance by
all such persons of their respective obligations. The Delaware Trustee shall have no enforcement
or notification obligations relating to breaches of representations or warranties of any other person.
The Delaware Trustee shall have no responsibilities (except as expressly set forth herein) as to the
validity, sufficiency, value, genuineness, ownership or transferability of any Trust Asset, written
instructions, or any other documents in connection therewith, and will not, be regarded as making
nor be required to make, any representations thereto.

        (h)   The Delaware Trustee shall not be responsible or liable for any failure or delay in
the performance of its obligations under this Trust Agreement arising out of, or caused, directly or

                                                 21
19-23649-rdd      Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                        Pg 523 of 1021



indirectly, by circumstances beyond its control, including without limitation, any act or provision
of any present or future law or regulation or governmental authority; acts of God; earthquakes;
fires; floods; wars; terrorism; civil or military disturbances; sabotage; epidemics; riots;
interruptions, loss or malfunctions of utilities, computer (hardware or software) or communications
service; accidents; labor disputes; acts of civil or military authority or governmental actions; or the
unavailability of the Federal Reserve Bank wire or telex or other wire or communication facility.

          Section 5.11 Meeting Minutes; Rights of Inspection.

       (a)      The minutes of proceedings of the Trustees shall be kept in written form (which
may be electronic) at such place or places designated by the Trustees, or, in the absence of such
designation, at the principal office of NOAT.

       (b)    Every Trustee shall have the absolute right at any reasonable time to inspect and
copy all books, records and documents of every kind and to inspect the physical properties of
NOAT.

          Section 5.12 Trust Protector

        (a)     Notwithstanding any other provision of this Trust Agreement, there shall at all
times be one Trust Protector (the “Trust Protector”) to serve in accordance with the provisions
of this Section 5.12. The Trust Protector shall be a Trust Indemnified Party. The initial Trust
Protector shall be [_______].8

        (b)    Any Trust Protector acting hereunder may resign at any time (i) by delivering
written notice thereof to the Trustees then serving; provided that notice to one Trustee shall
constitute notice to all Trustees then serving, or (ii) if there are no Trustees then serving, by
delivering written notice to the Delaware Trustee.

         (c)     A Trust Protector may be removed for good reason upon the unanimous consent of
three (3) Trustees then serving; provided, however, if there are less than three (3) Trustees then
serving, the Trust Protector shall not be removed except upon order of the Bankruptcy Court. If a
vacancy in the position of Trust Protector exists for more than thirty (30) days, then the Trustees,
or if there are no Trustees then acting, then the Delaware Trustee may petition the [Delaware Court
of Chancery] to appoint a successor Trust Protector to serve and any costs relating to the petition
shall be borne by NOAT. At no time may the Settlors or any party related to the Settlors or their
affiliates be eligible to serve as Trust Protector. A vacancy in the position of Trust Protector shall
not limit the Trustees from exercising any powers afforded them under the Trust Documents.

        (d)   The Trust Protector shall have only the authority set forth in Section 5.2(b), which
authority may not be expanded by an amendment or modification of this Trust Agreement.

       (e)     The Trust Protector shall exercise the Trust Protector’s authority in a fiduciary
capacity and in a way that the Trust Protector reasonably believes to be in accordance with the
purposes of this Trust Agreement. The Trust Protector shall not be under any duty to inquire into

8
    TBD

                                                  22
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 524 of 1021



or ensure the performance by the Trustees of their duties and shall not be liable for any loss to such
trust (unless such loss results from actions in bad faith or the willful misconduct of the Trust
Protector).

       (f)     The Trustees shall have no liability for the selection of, or exercise of authority by,
the Trust Protector.

       (g)     The Trust Protector shall be entitled to:

               (i)     receive reasonable compensation and reimbursement for reasonable
                       expenses for serving as Trust Protector;

               (ii)    retain advisors to advise and assist in carrying out the duties of the Trust
                       Protector and the costs thereof shall be borne by NOAT; and

               (iii)   receive and review minutes of the meetings or other actions of the Trustees,
                       but only at such time as the Trust Protector is required to act pursuant to
                       Section 5.2(b).

                                        ARTICLE 6
                                    GENERAL PROVISIONS

        Section 6.1 Irrevocability. To the fullest extent permitted by applicable law, NOAT is
irrevocable. The Settlors shall not (i) retain any ownership or residual interest whatsoever with
respect to any Trust Assets, including, but not limited to, the funds transferred to fund NOAT, and
(ii) have any rights or role with respect to the management or operation of NOAT, or the Trustees’
administration of NOAT.

       Section 6.2     Term; Termination.

       (a)      The term for which NOAT is to exist shall commence on the date of the filing of
the Certificate of Trust and shall terminate pursuant to the provisions of this Section 6.2.

         (b)    NOAT shall automatically dissolve, as soon as practicable, but no later than ninety
(90) days after the date on which the Bankruptcy Court approves the dissolution of NOAT upon
the satisfaction of the purposes of NOAT and the following conditions having been satisfied:
(i) all reasonably expected assets have been collected by NOAT, (ii) all Abatement Distributions
have been made to the extent set forth in the NOAT TDP, (iii) necessary arrangements and
reserves have been made to discharge all anticipated remaining NOAT obligations and NOAT
Operating Expenses in a manner consistent with the Trust Documents, and (iv) a final accounting
has been filed and approved by the Bankruptcy Court (the “Dissolution Date”).

       (c)     On the Dissolution Date or as soon as reasonably practicable thereafter, after the
wind-up of NOAT’s affairs by the Trustees and payment of all of NOAT’s liabilities have been
provided for as required by applicable law including section 3808 of the Act, all monies remaining
in NOAT shall be distributed to the NOAT Beneficiaries in accordance with the NOAT TDP.
Notwithstanding any contrary provision of the Plan and related documents, including this Trust
Agreement, this Section 6.2(c) cannot be modified or amended.

                                                 23
19-23649-rdd     Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                         Pg 525 of 1021



       (d)    Following the dissolution and distribution of the assets of NOAT, NOAT shall
terminate, and the Trustees, or any one of them, shall execute and cause a Certificate of
Cancellation of the Certificate of Trust of NOAT to be filed in accordance with the Act.
Notwithstanding anything to the contrary contained in this Trust Agreement, the existence of
NOAT as a separate legal entity shall continue until the filing of such Certificate of Cancellation.

       Section 6.3     Taxes.

        (a)     NOAT is intended to qualify as a “qualified settlement fund” within the meaning
of Section 1.468B-1 et seq. of the Treasury Regulations promulgated under Section 468B of the
IRC, as amended (the “QSF Regulations”), and, to the extent permitted under applicable law, for
state and local income tax purposes. Notwithstanding anything to the contrary herein, no provision
in this Trust Agreement or the NOAT TDP shall be construed or implemented in a manner that
would cause NOAT to fail to qualify as a qualified settlement fund within the meanings of the
QSF Regulations.

         (b)     The Managing Trustee shall be the “administrator” of NOAT within the meaning
of Section 1.468B-2(k)(3) of the Treasury Regulations and, in such capacity, such administrator
shall (i) prepare and timely file, or cause to be prepared and timely filed, such income tax and other
tax returns and statements required to be filed and shall timely pay all taxes required to be paid by
NOAT out of the Trust Assets, which assets may be sold by the Trustees to the extent necessary
to satisfy tax liabilities of NOAT and (ii) comply with all applicable tax reporting and withholding
obligations.

        (c)     Subject to Section 6.3(b) above, following the Effective Date, the Trustees shall be
responsible for all of NOAT’s tax matters, including, without limitation, tax audits, claims,
defenses and proceedings. The Trustees may request an expedited determination under section
505(b) of the Bankruptcy Code for all tax returns filed by or on behalf of NOAT for all taxable
periods through the dissolution of NOAT. The Trustees shall be responsible for causing NOAT to
satisfy all requirements necessary to qualify and maintain qualification of NOAT as a qualified
settlement fund within the meaning of the QSF Regulations and shall take no action that could
cause NOAT to fail to qualify as a qualified settlement fund within the meaning of the QSF
Regulations.

        (d)     The Trustees may authorize the Tax Professionals to submit an application and all
necessary supporting materials to obtain the Private Letter Ruling(s) from the Internal Revenue
Service or state governmental agencies. Within seven (7) business days after receipt of any Private
Letter Ruling(s) from the Internal Revenue Service or state governmental agencies, the Trustees
shall advise the NOAT Beneficiaries through the NOAT Portal.

       Section 6.4     Modification.

       (a)    Material modifications to this Trust Agreement may be made only pursuant to an
order of the Bankruptcy Court; provided, however, that the Trustees may amend this Trust
Agreement by unanimous consent of the Trustees from time to time without the consent, approval
or other authorization of, but with notice to, the Bankruptcy Court, to make: (i) minor
modifications or clarifying amendments necessary to enable the Trustees to effectuate the


                                                 24
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                        Pg 526 of 1021



provisions of this Trust Agreement; or (ii) modifications to satisfy any requirements, conditions
or guidelines contained in any opinion, directive, order, statute, ruling or regulation of any federal,
state or foreign governmental entity. Notwithstanding the foregoing, no amendment or waiver of
this Trust Agreement shall modify this Trust Agreement in a manner that is inconsistent with the
Plan or the Confirmation Order other than to cure any minor ambiguity or inconsistency in the
Plan or to correct any clerical errors in this Trust Agreement. The Trustees shall provide to the
NOAT Beneficiaries notice of any proposed modification to this Trust Agreement, whether
material or minor, through the NOAT Portal not less than ten (10) business days before such
modification becomes effective; provided, however, that the Trustees may shorten such notice
period in their discretion.

         (b)   Notwithstanding the foregoing, in the event guidance from the Internal Revenue
Service indicates that the income and gain earned on Trust Assets is taxable, or in the event the
Internal Revenue Service has indicated that it will not issue the requested Private Letter Ruling(s)
that all income and gain earned on the Trust Assets will be excludible from NOAT’s gross income
under Section 115 of the IRC, the Trustees shall make such limited modifications to this Trust
Agreement as they determine in consultation with the Tax Professionals to be necessary or
desirable so as to achieve tax efficiency for NOAT and the NOAT Beneficiaries. Such limited
modifications shall be filed with the Bankruptcy Court, communicated to the NOAT Beneficiaries
through the NOAT Portal and posted on the NOAT Website. Following receipt of the Private
Letter Ruling(s) or other IRS guidance, this Trust Agreement shall not be amended in any manner
that would be adverse to the continued application of the Private Letter Ruling(s) or other IRS
guidance.

        (c)    Notwithstanding anything set forth in this Trust Agreement to the contrary, none of
this Trust Agreement, nor any document related thereto shall be modified or amended in any way
that could jeopardize, impair or modify (i) the applicability of section 105 of the Bankruptcy Code
to the Plan, Confirmation Order, or NOAT, (ii) the efficacy or enforceability of the Channeling
Injunction or any other injunction or release issued or granted in connection with the Plan and
Confirmation Order, (iii) NOAT’s status as a qualified settlement fund within the meaning of the
QSF Regulations, (iv) the rights, duties, liabilities and obligations of the Delaware Trustee without
the written consent of the Delaware Trustee or (v) the Plan or the Confirmation Order.

        Section 6.5 Communications. The Trustees shall establish and maintain the NOAT
Portal so as to (i) enable each NOAT Beneficiary to deliver the required documentation under the
Beneficiary Reports in an electronic format; (ii) enable secure communications between the
Trustees and each NOAT Beneficiary; and (iii) provide each NOAT Beneficiary with access to its
own secure electronic data folder.

        Section 6.6 Severability. If any provision of this Trust Agreement or application
thereof to any person or circumstance shall be finally determined by a court of competent
jurisdiction to be invalid or unenforceable to any extent, the remainder of this Trust Agreement,
or the application of such provisions to persons or circumstances other than those as to which it is
held invalid or unenforceable, shall not be affected thereby, and such provision of this Trust
Agreement shall be valid and enforced to the fullest extent permitted by law.



                                                  25
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 527 of 1021



       Section 6.7     Notices.

        (a)     Any notices or other communications required or permitted hereunder to the
following parties shall be in writing and delivered at the addresses designated below, or sent by
email or facsimile pursuant to the instructions listed below, or mailed by overnight courier,
addressed as follows, or to such other address or addresses as may hereafter be furnished in writing
to each of the other parties listed below in compliance with the terms hereof.

       To the Trustees:



       with a copy (which shall not constitute notice) to:



       To the Delaware Trustee:



       with a copy (which shall not constitute notice) to:



       To the Trust Protector:



       with a copy (which shall not constitute notice) to:




        (b)    All such notices and communications, if mailed, shall be effective when physically
delivered at the designated addresses, or if electronically transmitted, shall be effective upon
transmission.

        Section 6.8 Successors and Assigns. The provisions of this Trust Agreement shall be
binding upon and inure to the benefit of NOAT, the Trustees, the Delaware Trustee and their
respective successors and assigns, except that none of such persons may assign or otherwise
transfer any of its, or their, rights or obligations under this Trust Agreement except, in the case of
NOAT and the Trustees, as contemplated by Section 2.1 and Section 5.2 above, and in the case of
the Delaware Trustee, as contemplated by Section 5.10.

       Section 6.9 Limitation on Transferability; NOAT Beneficiaries’ Interests. NOAT
Beneficiaries’ interests in NOAT shall not (a) be assigned, conveyed, hypothecated, pledged or
otherwise transferred, voluntarily or involuntarily, directly or indirectly and any purported
assignment, conveyance, pledge or transfer shall be null and void ab initio; (b) be evidenced by a

                                                 26
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                        Pg 528 of 1021



certificate or other instrument; (c) possess any voting rights; (d) give rise to any right or rights to
participate in the management or administration of NOAT or the Trust Assets; (e) entitle the
holders thereof to seek the removal or replacement of any Trustee, whether by petition to the
Bankruptcy Court or any other court or otherwise; (f) entitle the holders thereof to receive any
interest on Abatement Distributions; and (g) give rise to any rights to seek a partition or division
of the Trust Assets. In accordance with the Act, NOAT Beneficiaries shall have no interest of any
kind in any of the Trust Assets; rather, NOAT Beneficiaries shall have an undivided beneficial
interest only in cash assets of NOAT but only to the extent such cash assets are declared by the
NOAT Trustees to be distributable as Abatement Distributions in accordance with the Trust
Documents. For the avoidance of doubt, NOAT Beneficiaries shall have only such rights as
expressly set forth in this Trust Agreement.

        Section 6.10 Exemption from Registration. The Parties hereto intend that the rights of
the NOAT Beneficiaries arising under this Trust Agreement shall not be “securities” under
applicable laws, but none of the Parties hereto represent or warrant that such rights shall not be
securities or shall be entitled to exemption from registration under applicable securities laws. If it
should be determined that any such interests constitute “securities,” the Parties hereto intend that
the exemption provisions of Section 1145 of the Bankruptcy Code will be satisfied and the offer
and sale under the Plan of the beneficial interests in NOAT will be exempt from registration under
the Securities Act, all rules and regulations promulgated thereunder, and all applicable state and
local securities laws and regulations.

        Section 6.11 Entire Agreement; No Waiver. The entire agreement of the parties
relating to the subject matter of this Trust Agreement is contained herein and in the documents
referred to herein, and this Trust Agreement and such documents supersede any prior oral or
written agreements concerning the subject matter hereof. No failure to exercise or delay in
exercising any right, power or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege hereunder preclude any further exercise
thereof or of any other right, power or privilege. The rights and remedies herein provided are
cumulative and are not exclusive of rights under law or in equity.

       Section 6.12 Headings. The headings used in this Trust Agreement are inserted for
convenience only and do not constitute a portion of this Trust Agreement, nor in any manner affect
the construction of the provisions of this Trust Agreement.

         Section 6.13 Governing Law. This Trust Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without regard to the conflicts of
law provisions thereof which would purport to apply the law of any other jurisdiction. For the
avoidance of doubt, none of the following provisions of Delaware law shall apply to the extent
inconsistent with the terms of the Trust Documents: (a) the filing with any court or
governmental body or agency of trustee accounts or schedules of trustee fees and charges,
(b) affirmative requirements to post bonds for trustees, officers, agents or employees of a trust,
(c) the necessity for obtaining court or other governmental approval concerning the acquisition,
holding or disposition of property, (d) fees or other sums payable to trustees, officers, agents
or employees of a trust, (e) the allocation of receipts and expenditures to income or principal,
(f) restrictions or limitations on the permissible nature, amount or concentration of trust
investments or requirements relating to the titling, storage or other manner of holding of trust

                                                  27
19-23649-rdd      Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22               Main Document
                                          Pg 529 of 1021



assets, (g) the existence of rights or interests (beneficial or otherwise) in trust assets, (h) the ability
of beneficial owners or other persons to terminate or dissolve a trust, and (i) the establishment
of fiduciary or other standards or responsibilities or limitations on the acts or powers of
trustees or beneficial owners that are inconsistent with the limitations on liability or authorities
and powers of the Trustees, set forth or referenced in this Trust Agreement. Section 3540
of Title 12 of the Act shall not apply to NOAT.

        Section 6.14 Dispute Resolution.

               (a)    Unless otherwise expressly provided for herein, the dispute resolution
procedures of this Section 6.14 shall be the exclusive mechanism to resolve any dispute between
or among the parties hereto, and the NOAT Beneficiaries hereof, arising under or with respect to
this Trust Agreement.

                 (b)    Informal Dispute Resolution. Any dispute under this Trust Agreement
shall first be the subject of informal negotiations. The dispute shall be considered to have arisen
when a disputing party sends to the counterparty or counterparties a written notice of dispute
(“Notice of Dispute”). Such Notice of Dispute shall state clearly the matter in dispute. The period
of informal negotiations shall not exceed thirty (30) days from the date the Notice of Dispute is
received by the counterparty or counterparties, unless that period is modified by written agreement
of the disputing party and counterparty or counterparties. If the disputing party and the
counterparty or counterparties cannot resolve the dispute by informal negotiations, then the
disputing party may invoke the formal dispute resolution procedures as set forth below.

                (c)     Formal Dispute Resolution. The disputing party shall invoke formal
dispute resolution procedures, within the time period provided in the preceding subparagraph, by
serving on the counterparty or counterparties a written statement of position regarding the matter
in dispute (“Statement of Position”). The Statement of Position shall include, but need not be
limited to, any factual data, analysis or opinion supporting the disputing party’s position and any
supporting documentation and legal authorities relied upon by the disputing party. Each
counterparty shall serve its Statement of Position within thirty (30) days of receipt of the disputing
party’s Statement of Position, which shall also include, but need not be limited to, any factual data,
analysis or opinion supporting the counterparty’s position and any supporting documentation and
legal authorities relied upon by the counterparty. If the disputing party and the counterparty or
counterparties are unable to consensually resolve the dispute within thirty (30) days after the last
of all counterparties have served its Statement of Position on the disputing party, the disputing
party may file with the Bankruptcy Court a motion for judicial review of the dispute in accordance
with Section 6.14(d).

                (d)     Judicial Review. The disputing party may seek judicial review of the
dispute by filing with the Bankruptcy Court (or, if the Bankruptcy Court shall not have jurisdiction
over any dispute, such court as has jurisdiction under Section 1.6) and serving on the counterparty
or counterparties and the Trustees, a motion requesting judicial resolution of the dispute. The
motion must be filed within forty-five (45) days of receipt of the last counterparty’s Statement of
Position pursuant to the preceding subparagraph. The motion shall contain a written statement of
the disputing party’s position on the matter in dispute, including any supporting factual data,
analysis, opinion, documentation and legal authorities, and shall set forth the relief requested and

                                                    28
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 530 of 1021



any schedule within which the dispute must be resolved for orderly administration of NOAT. Each
counterparty shall respond to the motion within the time period allowed by the rules the court, and
the disputing party may file a reply memorandum, to the extent permitted by the rules of the court.

        Section 6.15 Sovereign Immunity. Subject to Section 11.1(d) of the Plan, nothing set
forth in the Trust Documents shall be construed as a waiver of a claim of sovereign immunity in
any action or proceeding, including without limitation, any action or proceeding occurring after
the Effective Date.

        Section 6.16 Waiver of Jury Trial. Each party hereto and each NOAT Beneficiary
hereof hereby irrevocably waives, to the fullest extent permitted by applicable law, any and all
right to a trial by jury in any legal proceeding arising out of or relating to this Trust Agreement.

        Section 6.17 Effectiveness. This Trust Agreement shall not become effective until the
Effective Date of the Plan and it has been executed and delivered by all the parties hereto.

        Section 6.18 Counterpart Signatures. This Trust Agreement may be executed in any
number of counterparts, each of which shall constitute an original, but such counterparts shall
together constitute but one and the same instrument. A signed copy of this Trust Agreement or any
amendment hereto delivered by facsimile, email or other means of Electronic Transmission, shall
be treated in all manner and respects as an original agreement or instrument and shall be considered
to have the same binding legal effect as if it were the original signed version thereof delivered in
person.




                                                29
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 531 of 1021



        IN WITNESS WHEREOF, the parties have executed this Trust Agreement as of the
date first set forth above to be effective as of the Effective Date.



                                   [SETTLORS]



                                    [TRUSTEE]



                                    [TRUSTEE]



                                    [TRUSTEE]



                              [DELAWARE TRUSTEE]



                               [TRUST PROTECTOR]




                                    [Signature Page]
19-23649-rdd    Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                      Pg 532 of 1021




                                      EXHIBIT 1

                           AGGREGATE NOAT CONSIDERATION

              Initial NOAT Distribution of $[_________].

              TopCo NOAT Interest.

              MDT NOAT Interest.




                                             31
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 533 of 1021



                                        EXHIBIT 2

                        FORM OF CERTIFICATE OF TRUST OF THE
                         NATIONAL OPIOID ABATEMENT TRUST

        This Certificate of Trust of the NATIONAL OPIOID ABATEMENT TRUST (the “Trust”)
is being duly executed and filed by the undersigned trustees of the Trust, to form a statutory trust
under the Delaware Statutory Trust Act (12 Del. Code § 3801 et seq.) (the “Act”).

   1. Name. The name of the statutory trust formed hereby is:

                             NATIONAL OPIOID ABATEMENT TRUST

   2. Delaware Trustee. The name and business address of the Delaware Trustee of the Trust in
      the State of Delaware is:



   3. Effective Date. This Certificate of Trust shall be effective upon filing.

       IN WITNESS WHEREOF, the undersigned, being all of the trustees of the Trust, have
duly executed this Certificate of Trust in accordance with Section 3811(a) of the Act.

         TRUSTEES:                                         DELAWARE TRUSTEE:

                                          1.
       in his/her capacity as Trustee and not
       individually.

                                          2.         By:
       in his/her capacity as Trustee and not              Name:
       individually.                                       Title:


       in his/her capacity as Trustee and not
       individually.




                                                32
19-23649-rdd    Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                      Pg 534 of 1021



                                        EXHIBIT 3
                                 INVESTMENT GUIDELINES

        In General. Only the following investments will be permitted, provided that maturities on
the following securities do not exceed twelve (12) months, all investments are U.S. dollar
denominated and all requirements are satisfied at the time of purchase:

                     (i)    marketable securities issued by the U.S. Government and supported
                            by the full faith and credit of the U.S. Treasury; and

                     (ii)   a U.S. government money market fund required to invest exclusively
                            in cash and U.S. government securities that are supported by the full
                            faith and credit of the U.S. Treasury.

The borrowing of funds or securities for the purpose of purchasing and the lending of any
investments held in NOAT is prohibited.

Notwithstanding the foregoing, it is acknowledged and agreed that the Trustees may liquidate
investments and deposit and maintain funds in or with banks, trust companies, savings and loan
associations, money market organizations and other depositories or issuers of depository-type
accounts at such times as the Trustees determine to be necessary or appropriate to have cash
available to satisfy distribution and other cash requirements of NOAT.

        TopCo. The foregoing Investment Guidelines shall not apply to the [TopCo NOAT
Interest].




                                               33
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 535 of 1021



                           EXHIBIT 4
       NATIONAL OPIOID ABATEMENT TRUST DISTRIBUTION PROCEDURES




                                        34
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 536 of 1021



                                    EXHIBIT S

                  Tribal Abatement Fund Trust (“TAFT”) Agreement
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22       Main Document
                                   Pg 537 of 1021




                TRIBAL ABATEMENT FUND TRUST AGREEMENT

                                 Dated as of [], 2021


                 Pursuant to the Debtors’ [Fifth] Amended Joint Chapter 11
                          Plan of Reorganization Dated [], 2021
19-23649-rdd       Doc 3121         Filed 07/08/21 Entered 07/08/21 00:40:22                                     Main Document
                                             Pg 538 of 1021



                                TRIBAL ABATEMENT FUND TRUST

                                            TABLE OF CONTENTS

                                                                                                                                    Page



ARTICLE 1 AGREEMENT OF TRUST ....................................................................................2

        Section 1.1          Creation and Name ..................................................................................2
        Section 1.2          Purposes ..................................................................................................3
        Section 1.3          Transfer of Assets ...................................................................................4
        Section 1.4          Acceptance of Assets. .............................................................................4
        Section 1.5          Tribe Beneficiaries ..................................................................................5
        Section 1.6          Jurisdiction.. ............................................................................................5
ARTICLE 2 POWERS AND TRUST ADMINISTRATION.....................................................5

        Section 2.1          Powers .....................................................................................................5
        Section 2.2          General Administration ...........................................................................8
        Section 2.3          Accounting ..............................................................................................8
        Section 2.4          Financial Reporting .................................................................................8
        Section 2.5          Tribal Opioid Abatement Reporting .......................................................9
        Section 2.6          Beneficiary Reporting. ............................................................................9
        Section 2.7          Limitation of the Trustees’ Authority .....................................................9
ARTICLE 3 ACCOUNTS, INVESTMENTS, ADMINISTRATIVE EXPENSES ................10

        Section 3.1          Accounts................................................................................................10
        Section 3.2          Investment Guidelines...........................................................................10
        Section 3.3          Payment of TAFT Operating Expenses ................................................10
ARTICLE 4 ABATEMENT DISTRIBUTIONS .......................................................................10

        Section 4.1          Abatement Distributions .......................................................................10
        Section 4.2          Manner of Payment of Abatement Distributions. .................................11
        Section 4.3          Delivery of Abatement Distributions. ...................................................11
ARTICLE 5 TRUSTEES AND DELAWARE TRUSTEE.......................................................12

        Section 5.1          Number of Trustees; Managing Trustee ...............................................12
        Section 5.2          Term of Service, Successor Trustees. ...................................................12
        Section 5.3          Trustee Meetings. ..................................................................................13
        Section 5.4          Compensation and Expenses of Trustees ..............................................15
        Section 5.5          Trustees’ Independence.........................................................................15
        Section 5.6          Standard of Care; Exculpation. .............................................................15
        Section 5.7          Protective Provisions.............................................................................16
        Section 5.8          Indemnification. ....................................................................................17
                                                                i
19-23649-rdd          Doc 3121          Filed 07/08/21 Entered 07/08/21 00:40:22                                     Main Document
                                                 Pg 539 of 1021



         Section 5.9             Bond ......................................................................................................18
         Section 5.10            Delaware Trustee. .................................................................................18
         Section 5.11            Meeting Minutes; Rights of Inspection. ................................................20
         Section 5.12            Trust Protector.......................................................................................20
ARTICLE 6 GENERAL PROVISIONS....................................................................................21

         Section 6.1             Irrevocability .........................................................................................21
         Section 6.2             Term; Termination. ...............................................................................22
         Section 6.3             Taxes. ....................................................................................................22
         Section 6.4             Modification. .........................................................................................23
         Section 6.5             Communications ...................................................................................23
         Section 6.6             Severability ...........................................................................................23
         Section 6.7             Notices. .................................................................................................24
         Section 6.8             Successors and Assigns .........................................................................25
         Section 6.9             Limitation on Transferability; Tribe Beneficiaries’ Interests ...............25
         Section 6.10            Exemption from Registration ................................................................25
         Section 6.11            Entire Agreement; No Waiver ..............................................................25
         Section 6.12            Headings................................................................................................26
         Section 6.13            Governing Law......................................................................................26
         Section 6.14            Dispute Resolution ................................................................................26
         Section 6.15            Sovereign Immunity. .............................................................................27
         Section 6.16            Effectiveness .........................................................................................27
         Section 6.17            Counterpart Signatures ..........................................................................27
EXHIBIT 1 TAFT ASSETS ..........................................................................................................2

EXHIBIT 2 FORM OF CERTIFICATE OF TRUST OF THE TRIBAL
ABATEMENT FUND TRUST .....................................................................................................3

EXHIBIT 3 INVESTMENT GUIDELINES ..............................................................................4

EXHIBIT 4 TRIBE TRUST DISTRIBUTION PROCEDURES .............................................5




                                                                    ii
19-23649-rdd         Doc 3121          Filed 07/08/21 Entered 07/08/21 00:40:22                           Main Document
                                                Pg 540 of 1021



                                         TRIBAL ABATEMENT FUND
                                               TRUST AGREEMENT

        This Tribal Abatement Fund Trust Agreement (together with all Exhibits hereto, this
“Trust Agreement”), dated as of [ ], 2021 and effective as of the Effective Date, implements
certain of the terms of the Debtors’ [Fifth] Amended Joint Chapter 11 Plan of Reorganization of
Purdue Pharma L.P. and its Affiliated Debtors, dated [], 2021 (as may be further modified,
amended, or supplemented from time to time, and together with all exhibits and schedules thereto,
              1
the “Plan”), confirmed by an order entered on [], 2021 [Docket No. ____] (the
“Confirmation Order”) by the United States Bankruptcy Court for the Southern District of New
York (the “Bankruptcy Court”) in the Chapter 11 Cases of Purdue Pharma L.P. and its affiliated
Debtors2 (each a “Debtor” and collectively, the “Debtors,” or the “Settlors”), jointly administered
under Case No. 19-23649 (RDD) and is entered into by the Settlors, the trustees of the Tribal
Abatement Fund Trust who are further identified on the signature pages hereto (together with any
successor trustee serving in such capacity, the “Trustees”), the Delaware Trustee (together with
any successor serving in such capacity, the “Delaware Trustee”), and the Trust Protector, the
individual who is further identified on the signature pages hereto (together with any successor
serving in such capacity, the “Trust Protector”).

                                                       RECITALS

      WHEREAS, the Debtors have reorganized under the provisions of Chapter 11 of the
Bankruptcy Code.

        WHEREAS, the Confirmation Order has been entered by the Bankruptcy Court and is in
full force and effect.

        WHEREAS, the Plan provides, inter alia, for the establishment of the “Tribe Trust,”
consisting of one or more trusts, limited liability companies, or other Persons to be established in
accordance with Section 5.7 of the Plan;

        WHEREAS, pursuant to the Plan and the Confirmation Order, this Tribal Abatement Fund
Trust (“TAFT”) shall be established as a trust of the Tribe Trust to (i) assume all liability for the
Tribe Channeled Claims, (ii) hold the MDT Tribe Interest, (iii) receive and distribute the TopCo
Interest to the Holders of Tribe Channeled Claims (and the Holders of Tribe Channeled Claims
shall contribute such TopCo Interest to Tribal Opioid Abatement Fund, LLC (“Tribe Opioid

1
 Capitalized terms used but not herein defined shall have the meaning ascribed to them in the Plan or the Confirmation Order, as
applicable.
2The Debtors in these cases are as follows: Purdue Pharma L.P.; Purdue Pharma Inc.; Purdue Transdermal Technologies L.P.;
Purdue Pharma Manufacturing L.P.; Purdue Pharmaceuticals L.P.; Imbrium Therapeutics L.P.; Adlon Therapeutics L.P.;
Greenfield BioVentures L.P.; Seven Seas Hill Corp; Ophir Green Corp.; Purdue Pharma of Puerto Rico; Avrio Health L.P.; Purdue
Pharmaceutical Products L.P.; Purdue Neuroscience Company; Nayatt Cove Lifescience Inc.; Button Land L.P.; Rhodes Associates
L.P.; Paul Land Inc.; Quidnick Land L.P.; Rhodes Pharmaceuticals L.P.; Rhodes Technologies; UDF L.P.; SVC Pharma L.P.; and
SVC Pharma Inc.
19-23649-rdd            Doc 3121          Filed 07/08/21 Entered 07/08/21 00:40:22                    Main Document
                                                   Pg 541 of 1021



LLC”)),3 (iv) collect the Initial Tribe Trust Distribution and the other Public Creditor Trust
Distributions received in accordance with the Public Entity Settlements, (v) administer Tribe
Channeled Claims and (vi) make Abatement Distributions to Authorized Recipients for
Authorized Abatement Purposes, in each case in accordance with the Tribe TDP and (vii) carry
out such other matters as are set forth in the Tribe Trust Documents.4

         WHEREAS, the Plan and the Master TDP provide that on the Effective Date, any and all
liability of the Debtors and the other Protected Parties for any and all Tribe Channeled Claims
shall automatically, and without further act, deed or court order, be channeled to and assumed by
the Master Disbursement Trust solely for the purpose of effectuating the Master TDP, and further
provided that immediately after, any and all Tribe Channeled Claims shall automatically, and
without further act, deed or court order, be channeled exclusively to and assumed by the Tribe
Trust.

         WHEREAS, pursuant to the Plan and the Confirmation Order, TAFT, for the Tribe Trust
shall (i) hold, manage and invest all funds and other Assets received by TAFT from the Master
Disbursement Trust; (ii) hold and maintain the TAFT Operating Reserve, as defined herein; and
(iii) administer, process, resolve and liquidate all Tribe Channeled Claims in accordance with the
Tribe TDP.

        WHEREAS, the Plan and Confirmation Order provide that, on the Effective Date and
continuing thereafter until fully funded by the Debtors or otherwise in accordance with the Plan,
(i) the TAFT Assets (as defined in Section 1.3), as described in Exhibit 1, shall be transferred to
and vested in TAFT free and clear of all Claims, Liens or other recourse or encumbrances, and
shall not be subject to disgorgement or recoupment by any Person and (ii) TAFT shall distribute
its TopCo Interest to the Tribe Beneficiaries and the Tribe Beneficiaries shall contribute such
TopCo Interest to Tribe Opioid LLC.

      WHEREAS, all rights of the Holders of Tribe Channeled Claims arising under this Trust
Agreement and the Tribe TDP shall vest upon the Effective Date.

       WHEREAS, the Bankruptcy Court has determined that TAFT and the Plan satisfy all the
prerequisites for issuance of an injunction pursuant to section 105(a) of the Bankruptcy Code with
respect to any and all Tribe Channeled Claims, and such injunction
(the “Channeling Injunction”) shall be fully effective and enforceable as provided in the Plan.

                 NOW, THEREFORE, it is hereby agreed as follows:

                                                    ARTICLE 1
                                               AGREEMENT OF TRUST

        Section 1.1 Creation and Name. The Debtors as Settlors hereby create a trust known
as the “Tribal Abatement Fund Trust” or “TAFT,” which is provided for and referred to in the

3   The Authorized Recipients shall mean the Tribe Beneficiaries, as defined herein.
4An affiliated entity, Tribal Opioid Abatement Fund, LLC, has been concurrently formed and is governed by the Tribal Opioid
Abatement Fund Limited Liability Company Agreement.


                                                                  2
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 542 of 1021



Plan. The Trustees may transact the business and affairs of TAFT in the name of TAFT. It is the
intention of the parties hereto that TAFT created hereby constitutes a statutory trust under Chapter
38 of title 12 of the Delaware Code, 12 Del. C. Section 3801 et seq. (the “Act”) and that the
Confirmation Order, the Plan and this Trust Agreement (collectively, the “Trust Documents”)
constitute the governing instruments of TAFT. The Trustees and the Delaware Trustee are hereby
authorized and directed to execute and file a Certificate of Trust with the Delaware Secretary of
State in the form attached hereto as Exhibit 2.

       Section 1.2     Purposes. The purposes of TAFT are, among other things, to:

          (a) assume all liability for the Tribe Channeled Claims;

          (b) receive and hold the MDT Tribe Interest;

          (c)   receive and distribute the TopCo Tribe Interest to the Tribe Beneficiaries;

           (d) collect the Initial Tribe Trust Distribution and the other Public Creditor Trust
Distributions received in accordance with the Public Entity Settlements;

          (e) administer, process, resolve and liquidate Tribe Channeled Claims;

         (f) qualify at all times as a Qualified Settlement Fund within the meaning of the QSF
Regulations (as defined herein);

        (g) make Abatement Distributions to Tribe Beneficiaries for Approved Tribal Opioid
Abatement Uses, in each case in accordance with the Tribe TDP;

          (h) hold, manage, protect and monetize the Trust Assets in accordance with the terms
of the Trust Documents, for the benefit of the Tribe Beneficiaries as defined herein;

           (i) engage in any lawful act or activity, including without limitation, to enter into
leasing, financing or other agreements with third parties, that is consistent with, necessary or
incidental to the Trust Documents;

         (j) to engage in any lawful activity necessary or incidental to the foregoing in
accordance with the Plan and the Confirmation Order; and

          (k) use the TAFT Assets to:

                      (i)    make Abatement Distributions to Tribe Beneficiaries in accordance
                             with this Trust Agreement and the Tribe TDP;

                      (ii)   hold and maintain reserves to pay the fees and expenses incurred with
                             administering TAFT (including the Tribe TDP) and managing the
                             Assets (together, the “TAFT Operating Expenses”) of TAFT (such
                             reserves, the “TAFT Operating Reserve”), which shall be funded
                             with Cash and cash equivalents held by TAFT in accordance with the
                             Tribe Documents, the Plan and the Confirmation Order and (b) held

                                                 3
19-23649-rdd     Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                         Pg 543 of 1021



                               by the Company in a segregated account and administered by the
                               Board;

                       (iii)   pay the TAFT Operating Expenses from the TAFT Operating
                               Reserve; and

                       (iv)    replenish periodically, until the dissolution of TAFT, the TAFT
                               Operating Reserve from Cash held or received by TAFT to the extent
                               deemed necessary by the Trustees to satisfy and pay estimated future
                               TAFT Operating Expenses in accordance with the Governing
                               Documents.

        Section 1.3 Transfer of Assets. Pursuant to the Plan and the Restructuring Steps
Memorandum, TAFT shall receive (i) the Initial Tribe Trust Distribution, (ii) the TopCo Tribe
Interest (which shall be distributed to the Tribe Beneficiaries in accordance with the Restructuring
Steps Memorandum), and (iii) the MDT Tribe Interest in accordance with Sections 4.5(a) of the
Plan (the “TAFT Assets” and together with any income or gain earned thereon and proceeds
derived therefrom, collectively, the “Trust Assets”). The TAFT Assets shall be transferred free
and clear of any all Claims, Liens or other recourse or encumbrances, and shall not be subject to
attachment, disgorgement or recoupment by any Person. The Debtors shall be authorized pursuant
to the Plan to execute and deliver such documents to TAFT as the Trustees reasonably request to
transfer and assign any assets comprising all or a portion of the TAFT Assets to TAFT.

        Section 1.4     Acceptance of Assets.

       (a)     In furtherance of the purposes of TAFT, the Trustees, on behalf of TAFT, hereby
expressly accept the transfer to TAFT of the TAFT Assets and any other transfers contemplated
by the Plan and the Master TDP and subject to the terms of the Trust Documents. TAFT shall
succeed to all of the Debtors’ respective right, title, and interest, including all legal privileges, in
the TAFT Assets and neither the Debtors nor any other person or entity transferring such TAFT
Assets will have any further equitable or legal interest in, or with respect to, the Trust Assets,
including the TAFT Assets or TAFT.

         (b)     In furtherance of the purposes of TAFT, TAFT expressly assumes all liabilities and
responsibility for all Tribe Channeled Claims (except as set forth in the Plan) subject to the TAFT
Documents, and none of the Debtors, the Protected Parties, or the Master Disbursement Trust shall
have any further financial or other responsibility or liability therefor. Except as otherwise provided
in this Trust Agreement, the Tribe TDP, the Plan, or the Master TDP, TAFT shall have and retain
any and all defenses, cross-claims, offsets, and recoupments regarding the Tribe Channeled
Claims, as well as any and all rights of indemnification, contribution, subrogation, and similar
rights, that the Debtors, the Released Parties, and the Shareholder Released Parties, as applicable,
have or would have had under applicable law; provided that no such claims, defenses or rights may
be used to seek any affirmative monetary recovery from any party. For the avoidance of doubt, all
Class 5 Tribe Claims asserted against Debtors in the Chapter 11 Cases shall be resolved exclusively
in accordance with the Tribe TDP.




                                                   4
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 544 of 1021



       (c)      Nothing in this Trust Agreement shall be construed in any way to limit (i) the scope,
enforceability, or effectiveness of the Channeling Injunction, or (ii) subject to the provisions of
Section 1.4(b) herein, TAFT’s assumption of all liability for Tribe Channeled Claims.

        (d)    In this Trust Agreement and the Tribe TDP, the words “must,” “will,” and “shall”
are intended to have the same mandatory force and effect, while the word “may” is intended to be
permissive rather than mandatory.

       Section 1.5     Tribe Beneficiaries.

       (a)   The beneficial owners (within the meaning of the Act) of TAFT are the holders of
Tribe Channeled Claims identified on Schedule C of Exhibit 4 hereto (each
a “Tribe Beneficiary” and collectively, the “Tribe Beneficiaries”).

        (b)     The Tribe Beneficiaries shall have only such rights with respect to TAFT and its
assets as are set forth in the Tribe TDP and no greater or other rights, including upon dissolution,
liquidation or winding up of TAFT, shall be deemed to apply to such Tribe Beneficiaries. The
Tribe Beneficiaries are enjoined from asserting against any Debtor or other Protected Party any
Channeled Claim, and may not proceed in any manner against any Debtor or other Protected Party
on account of any Channeled Claim in any forum whatsoever, including any state, federal or non-
U.S. court or administrative or arbitral forum, and are required to pursue Tribe Channeled Claims
exclusively against the Tribe Trust, solely as and to the extent provided in the Tribe TDP.

       (c)    The Tribe Beneficiaries shall be subject to the terms of this Trust Agreement,
including without limitation, Article 4 and the terms of the Tribe TDP.

        Section 1.6 Jurisdiction. The Bankruptcy Court shall have continuing jurisdiction over
TAFT; provided, however, the courts of the State of Delaware, including any federal court located
therein, shall also have jurisdiction over TAFT; provided further, that notwithstanding the
foregoing, the Trustees shall have power and authority to bring any action in any court of
competent jurisdiction (including the Bankruptcy Court) to prosecute any Causes of Action held
by                                                                                        TAFT.
POWERS AND TRUST ADMINISTRATION

       Section 2.1     Powers.

       (a)     The Trustees are and shall act as fiduciaries to TAFT in accordance with the
provisions of this Trust Agreement. The Trustees shall, at all times, administer TAFT in
accordance with the purposes set forth in Section 1.2 above. Subject to the limitations set forth in
the Trust Documents, the Trustees shall have the power to take any and all actions that in the
judgment of the Trustees are necessary or proper to fulfill the purposes of TAFT, including,
without limitation, each power expressly granted in this Section 2.1, any power reasonably
incidental thereto and any trust power now or hereafter permitted under the laws of the State of
Delaware. In the event of any ambiguity or conflict between the terms of this Trust Agreement or
the Tribe TDP, the Tribe TDP shall control. In the event of a conflict between the terms or
provisions of the Plan, this Trust Agreement, or any other Trust Document, the terms of the Plan
shall control. For the avoidance of doubt, this Trust Agreement shall be construed and


                                                 5
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 545 of 1021



implemented in accordance with the Plan, regardless of whether any provision herein explicitly
references the Plan.

       (b)    Except as required by applicable law or the Trust Documents, the Trustees need not
obtain the order or approval of any court in the exercise of any power or discretion conferred
hereunder.

       (c)   Without limiting the generality of Section 2.1(a) above, and except as limited in the
Trust Documents and by applicable law, the Trustees shall have the power to:

                (i)     receive and hold the Trust Assets and exercise all rights with respect
                        thereto;

                (ii)    invest the monies and other Trust Assets held from time to time by TAFT,
                        subject to the limitations set forth in Section 3.2 below;

                (iii)   sell, transfer or exchange any or all of the Trust Assets at such prices and
                        upon such terms as the Trustees may determine, consistent with the other
                        terms of the Trust Documents;

                (iv)    enter into leasing, financing or other agreements with third parties as
                        deemed by the Trustees in their discretion to be useful in carrying out the
                        purposes of TAFT;

                (v)     determine and pay liabilities of TAFT and the TAFT Operating Expenses;

                (vi)    establish accounts and reasonable reserves within TAFT, as deemed by the
                        Trustees in their discretion to be necessary, prudent or useful in
                        administering TAFT;

                (vii)   bring any action in any court of competent jurisdiction, including the
                        Bankruptcy Court;

                (viii) initiate, prosecute, defend and resolve all legal actions and other
                       proceedings related to any Asset, liability or responsibility of TAFT. Such
                       legal actions and other proceedings shall be limited solely to those required
                       for purposes of reconciling, administering or defending against the Tribe
                       Channeled Claims channeled to TAFT and for enforcing the rights of
                       TAFT under the Plan and the Plan Documents;

                (ix)    supervise and administer TAFT in accordance with the Trust Documents,
                        including without limitation monitor the Abatement Distribution
                        recipients’ compliance with the Tribe TDP requirements for Approved
                        Tribal Opioid Abatement Uses and Approved Administrative Expenses;

                (x)     appoint such officers and retain such employees, consultants, advisors,
                        independent contractors, experts and agents and engage in such legal,
                        financial, administrative, accounting, investment, auditing and alternative

                                                 6
19-23649-rdd   Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                      Pg 546 of 1021



                       dispute resolution services and activities as TAFT requires, and delegate
                       to such persons such powers and authorities as the fiduciary duties of the
                       Trustees permit and as the Trustees, in their discretion, deem advisable or
                       necessary in order to carry out the terms of this Trust Agreement;

               (xi)    pay reasonable compensation and expenses to any of TAFT’s employees,
                       consultants, advisors, independent contractors, experts and agents for
                       legal, financial, administrative, accounting, investment, auditing and
                       alternative dispute resolution services and activities as TAFT requires;

               (xii)   compensate the Trustees, Delaware Trustee, the Trust Protector, and their
                       employees, consultants, advisors, independent contractors, experts and
                       agents, and reimburse the Trustees, the Delaware Trustee and the Trust
                       Protector for all reasonable out-of-pocket costs and expenses incurred by
                       such persons in connection with the performance of their duties hereunder;

               (xiii) execute and deliver such instruments as the Trustees consider advisable or
                      necessary in administering TAFT;

               (xiv)   enter into such other arrangements with third parties as are deemed by the
                       Trustees to be advisable or necessary in carrying out the purposes of
                       TAFT; provided that such arrangements do not conflict with any other
                       provision of this Trust Agreement;

               (xv)    in accordance with Section 5.8 below, defend, indemnify and hold
                       harmless (and purchase insurance indemnifying) the Trust Indemnified
                       Parties (as defined in Section 5.6(a) below) to the maximum extent
                       permitted by law;

               (xvi)   delegate any or all of the authority herein conferred with respect to the
                       investment of all or any portion of the Trust Assets to any one or more
                       reputable institutional investment advisors or investment managers
                       without liability for any action taken or omission made because of any such
                       delegation, except as provided in Section 5.6 below; provided that such
                       investment advisors and investment managers shall be in compliance with
                       the Investment Guidelines (as defined in Section 3.2) at all times;

               (xvii) make, join, pursue (by litigation or otherwise), abandon, collect,
                      compromise or settle, or otherwise resolve, in the name of TAFT or the
                      Tribe Trust any claim, right, action or cause of action of the Tribe Trust,
                      before any court of competent jurisdiction and without approval of the
                      Bankruptcy Court;

               (xviii) contract for the establishment and continuing maintenance of (a) a secure
                       method of internet-based communications for TAFT and the Tribe
                       Beneficiaries     as     described   in     Section 6.5   herein     (the
                       “Tribal Opioid Abatement Portal”) and (b) a public-facing website to


                                               7
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 547 of 1021



                         publish all information required to be published under the Trust
                         Documents (the “Tribal Opioid Abatement Website”); and

                (xix)    exercise any and all rights of the Trustees, and take any and all actions as
                         are permitted, in accordance with and subject to the terms of this Trust
                         Agreement and the Plan.

       (d)     The Trustees shall not have the power to cause TAFT to guarantee any debt of other
Persons.

        (e)     Except as otherwise set forth in the Trust Documents, and subject to retention of
jurisdiction by the Bankruptcy Court as provided in the Plan, but without prior or further
authorization, the Trustees may control and exercise authority over the Trust Assets and over the
protection, conservation and disposition thereof. No person dealing with TAFT shall be obligated
to inquire into the authority of the Trustees in connection with the protection, conservation or
disposition of the Trust Assets.

        Section 2.2 General Administration. The Trustees shall act in accordance with the
Trust Documents. TAFT’s principal office is located at [______________________]. The
Trustees may change the location of the principal office and may establish other offices at other
locations. The Trustees shall provide notice to the Tribe Beneficiaries upon establishment of any
office by posting such information in the Tribal Opioid Abatement Portal (or by other means
approved by the Trustees).

        Section 2.3 Accounting. The fiscal year of TAFT shall begin on January 1 and shall
end on December 31 of each calendar year. The Trustees shall maintain the books and records
relating to the Trust Assets and income and the payment of expenses of and liabilities against
TAFT. The detail of these books and records and the duration of time during which the Trustees
shall keep such books and records shall be such as to allow the Trustees to make a full and accurate
accounting of all Trust Assets, as well as to comply with applicable provisions of law and standard
accounting practices necessary or appropriate to produce an annual report containing special-
purpose financial statements of TAFT, including, without limitation, the assets and liabilities of
TAFT as of the end of such fiscal year and the additions, deductions and cash flows for such fiscal
year (the “Annual Report”); provided, however, that the Trustees shall maintain such books and
records until the wind-up of TAFT’s affairs and satisfaction of all of TAFT’s liabilities.

       Section 2.4      Financial Reporting.

        (a)   The Trustees shall engage a firm of independent certified public accountants
(the “Independent Auditors”) selected by the Trustees, to audit the Annual Report. Within one
hundred twenty (120) days following the end of each calendar year, the Trustees shall file with the
Bankruptcy Court the Annual Report audited by the Independent Auditors and accompanied by an
opinion of such firm as to the fairness in all material respects of the special-purpose financial
statements. The Trustees shall publish a copy of such Annual Report on the Tribal Opioid
Abatement Website when such report is filed with the Bankruptcy Court.




                                                  8
19-23649-rdd        Doc 3121         Filed 07/08/21 Entered 07/08/21 00:40:22                        Main Document
                                              Pg 548 of 1021



       (b)     All materials filed with the Bankruptcy Court pursuant to this Section 2.4 need not
be served on any parties in the Chapter 11 Cases but shall be available for inspection by the public
in accordance with Section 5.7(g) of the Plan.

         Section 2.5        Tribal Opioid Abatement Reporting.

       (a)      Within one hundred and twenty (120) days following the end of each calendar year,
the Trustees shall cause to be prepared and filed with the Bankruptcy Court an annual report on
the Approved Tribal Opioid Abatement Uses with respect to such period, together with such
additional information as the Trustees determine necessary or appropriate in their discretion (each,
a “Tribal Opioid Abatement Report”).5 The Trustees shall (i) post a copy of the Tribal Opioid
Abatement Report on the Tribal Opioid Abatement Website and (ii) deliver such Tribal Opioid
Abatement Report to the Master Disbursement Trust, in each case when such report is filed with
the Bankruptcy Court.6

       (b)     For the avoidance of doubt, the Trustees shall not be required to include in any
Tribal Opioid Abatement Report any abatement matters of any Abatement Trust created under the
Plan other than TAFT.

         Section 2.6        Beneficiary Reporting.

        (a)    Reporting of Approved Tribal Opioid Abatement Uses by the Tribe Beneficiaries
shall be required to the extent set forth in the Confirmation Order and consistent with the Tribe
TDP. The Trustees shall establish the form, content, and due dates of periodic reports with respect
to Approved Tribal Opioid Abatement Uses to be submitted by the Tribe Beneficiaries (each, a
“Beneficiary Abatement Use Report”) to the Trustees through the Tribal Opioid Abatement
Portal (or delivered by other means approved by the Trustees). The Trustees may prescribe a
modified reporting regime for certain Tribe Beneficiaries based upon appropriate standards to be
developed by the Trustees, provided, such modified reporting regime is not inconsistent with
TAFT’s reporting obligations, as determined by the Trustees in their discretion. Each Beneficiary
Abatement Use Report shall contain the information necessary to:

                    (i)      enable TAFT to satisfy the audited Annual Report requirements described
                             in Section 2.4 above; and

                    (ii)     enable TAFT to satisfy the Tribal Opioid Abatement Report requirements
                             described in Section 2.5(a) above.

        Section 2.7 Limitation of the Trustees’ Authority. The Trustees are not authorized to
engage in any trade or business with respect to the Trust Assets or proceeds therefrom. The
foregoing limitation shall not prevent the Trustees from managing the investment of the Trust
Assets.


5 The TAFT Tribal Opioid Abatement Report may be coordinated or combined with the Tribe LLC Tribal Opioid Abatement Report
in the discretion of the Trustees.
6For economic efficiency, the Tribal Opioid Abatement Website and NOAT Website (and related Portals) may be maintained and
administered on a combined basis.


                                                            9
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                        Pg 549 of 1021



                                ARTICLE 3
              ACCOUNTS, INVESTMENTS, ADMINISTRATIVE EXPENSES

       Section 3.1     Accounts.

        (a)     The Trustees shall maintain one or more accounts (“Trust Accounts”) on behalf of
TAFT with one or more financial depository institutions (each a “Financial Institution”).
Candidates for the positions of Financial Institution shall fully disclose to the Trustees any interest
in or relationship with the Debtors, their affiliated persons, any Creditor Trust (other than NOAT
or TAFT) or any Released Parties. Any such interest or relationship shall not be an automatic
disqualification for the position, but the Trustees shall take any such interest or relationship into
account in selecting a Financial Institution.

         (b)    The Trustees may, from time to time, create such accounts and reasonable reserves
within the Trust Accounts as authorized in this Section 3.1 and as they may deem necessary,
prudent or useful in order to provide for Abatement Distributions to the Tribe Beneficiaries and
the payment of TAFT Operating Expenses and may, with respect to any such account or reserve,
restrict the use of money therein for a specified purpose (the “Trust Subaccounts”). Any such
Trust Subaccounts established by the Trustees shall be held as Trust Assets and are not intended
to be subject to separate entity tax treatment as a “disputed claims reserve” within the meaning of
the IRC or the Treasury Regulations, or a “disputed ownership fund” within the meaning of the
Treasury Regulations, or otherwise.

        (c)     The Trustees may replace any retained Financial Institution with a successor
Financial Institution at any time and such successor shall be subject to the considerations set forth
in Section 3.1(a).

       Section 3.2 Investment Guidelines. The Trustees may invest the Trust Assets in
accordance with the Investment Guidelines, attached hereto as Exhibit 3, (the “Investment
Guidelines”). Notwithstanding any contrary provision of the Trust Documents, this Section 3.2
and the Investment Guidelines cannot be modified or amended.

        Section 3.3 Payment of TAFT Operating Expenses. All TAFT Operating Expenses
shall be payable out of the TAFT Operating Reserve. None of the Trustees, the Delaware Trustee,
the Trust Protector, the Tribe Beneficiaries, nor any of their employees, officers, consultants,
advisors, independent contractors, experts or agents shall be personally liable for the payment of
any TAFT Operating Expense or any other liability of TAFT.

                                      ARTICLE 4
                                ABATEMENT DISTRIBUTIONS

       Section 4.1 Abatement Distributions. The Trustees shall make Abatement
Distributions only as and to the extent set forth in this Article 4 and the Tribe TDP. Abatement
Distributions shall be used by the Tribe Beneficiaries as described in Section 2 of the Tribe TDP.




                                                  10
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 550 of 1021



       Section 4.2     Manner of Payment of Abatement Distributions.

               (a)    The Trustees shall endeavor to provide ten (10) days’ notice to the Tribe
Beneficiaries of any upcoming Abatement Distribution through the Tribal Opioid Abatement
Portal (or by other means approved by the Trustees); provided, however, that the Trustees may
shorten such notice period in their discretion.

                 (b)    Abatement Distributions shall be made in accordance with the percentage
interests set forth on Schedule C of Exhibit 4.

              (c)    Abatement Distributions may be made by the Trustees or by a disbursement
agent retained by TAFT to make Abatement Distributions on its behalf (the
“Disbursement Agent”). Abatement Distributions shall be made in accordance with the Tribe
TDP on the dates approved for distribution by the Trustees.

                (d)    The Trustees may cause Abatement Distributions to be withheld with
respect to any Tribe Beneficiary that has failed to deliver timely a completed Beneficiary
Abatement Use Report by the applicable due date. The Trustees shall allow for a reasonable period
of time to cure any delinquent Beneficiary Abatement Use Report and may continue to withhold
distributions to a Tribe Beneficiary until all such delinquent Beneficiary Abatement Use Reports
of such Tribe Beneficiary have been cured.

                (e)     If the Trustees determine, in their discretion, that making the final
Abatement Distribution immediately prior to the termination and dissolution of TAFT is not cost-
effective with respect to the final amounts to be distributed to the Tribe Beneficiaries, the Trustees
shall have the authority to direct such final Abatement Distribution, in full, to a tax-exempt
organization that has opioid abatement as part of its mission, as selected by the Trustees in their
discretion.

       Section 4.3     Delivery of Abatement Distributions.

        (a)     All Abatement Distributions under this Trust Agreement shall be made (i) in
accordance with the electronic transfer information or (ii) by check at the address provided by the
Tribe Beneficiaries in accordance with the Tribe TDP. Changes to such electronic transfer
information or address, as applicable, must be provided to TAFT or the Disbursement Agent in
writing at least five (5) business days prior to any upcoming Abatement Distribution date;
provided, however, that the Trustees and Disbursement Agent shall have the authority, in their
discretion, to seek further direction from the Tribe Beneficiaries regarding the transfer information
of Abatement Distributions under this Trust Agreement.

        (b)     In the event that any Abatement Distribution is undeliverable, no further Abatement
Distribution shall be made unless and until the Trustees have been notified of the then current wire
instructions or address, as applicable, as directed by such Tribe Beneficiary, at which time such
distribution shall be made without interest. The Trustees shall take reasonable efforts to obtain a
current address or wire instructions, as applicable, for any Tribe Beneficiary with respect to which
any distribution is undeliverable, but shall have no obligation to make further inquiry with respect
to designated recipients of such Tribe Beneficiaries.


                                                 11
19-23649-rdd     Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22               Main Document
                                         Pg 551 of 1021



      (c)     No Trust Asset or any unclaimed property shall escheat to any federal, state or local
government or any other entity.

                                      ARTICLE 5
                           TRUSTEES AND DELAWARE TRUSTEE

        Section 5.1     Number of Trustees; Managing Trustee.

        (a)     Number. In addition to the Delaware Trustee appointed pursuant to Section 5.10,
there shall be three (3) Trustees. The initial Trustees shall be those persons named on the signature
page hereof.

        (b)    Managing Trustee. At their first meeting, the initial Trustees shall designate one
of their number to serve as the Managing Trustee of TAFT, with such administrative duties as the
Trustees may determine. The Trustees may change the designation of the individual to serve as
Managing Trustee from time to time as circumstances warrant. The Managing Trustee or, in the
Managing Trustee’s absence, another Trustee selected by the Trustees shall preside at meetings of
the Trustees. The Managing Trustee, or the Trustee presiding over such meeting, shall be
responsible for taking meeting minutes at each meeting of the Trustees and for performing such
other administrative duties and services as shall be assigned to or required of the Managing Trustee
by the Trustees. The Managing Trustee shall maintain a list of current Trustees, including their
addresses and contact information.

        Section 5.2     Term of Service, Successor Trustees.

         (a)    Term. Each Trustee shall serve until the earlier of (i) his or her death, (ii) his or her
resignation or removal pursuant to Section 5.2(c) below, or (iii) the termination of TAFT pursuant
to the terms of this Trust Agreement. The term of a newly appointed Trustee shall commence upon
his or her acceptance of trusteeship.

        (b)     Appointment of Successor Trustees.

                 (i)     In the event of a vacancy in the position of one (1) Trustee for any reason,
                         the vacancy shall be filled by the unanimous vote of the remaining
                         Trustees. In the event that the remaining Trustees cannot agree on a
                         successor Trustee within thirty (30) days, each of the remaining Trustees
                         shall propose a Trustee candidate and the Trust Protector (as defined in
                         Section 5.12(a) below) shall select one such candidate as the Successor
                         Trustee.

                 (ii)    In the event of a vacancy in the position of two (2) Trustees for any reason,
                         the remaining Trustee and the Trust Protector shall, after consultation,
                         jointly appoint two (2) successor Trustees, both of whom shall each be
                         acceptable to both of the remaining Trustee and the Trust Protector. In the
                         event the remaining Trustee and the Trust Protector cannot agree on two
                         (2) successor Trustees, the selection of two (2) successor Trustees shall be
                         resolved in accordance with the dispute resolution provisions of Section
                         6.14.

                                                   12
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                        Pg 552 of 1021



                (iii)    In the event of a vacancy in the position of three (3) Trustees for any
                         reason, the Trust Protector shall petition the Delaware Court of Chancery
                         to appoint three (3) successor Trustees to serve and any costs relating to
                         the petition shall be borne by TAFT.

                (iv)     Notice of the appointment of any successor Trustee(s) shall be filed with
                         the Bankruptcy Court and shall be published on the Tribal Opioid
                         Abatement Website when it is filed with the Bankruptcy Court.

                (v)      In filling any vacancy in the position of one or more Trustees, the
                         remaining Trustee(s) and/or the Trust Protector shall apply the following
                         standard to any successor Trustee: the successor Trustee shall be a
                         disinterested, independent individual with experience in one or more of the
                         following areas: public policy/public health, tribal health or welfare, tribal
                         self-determination, administration or self-governance, other tribal affairs,
                         ethics and compliance, finance, general business and/or corporate
                         governance.

               (vi)     Immediately upon the appointment of any successor Trustee(s), all rights,
                        titles, duties, powers and authority of the predecessor Trustee(s) hereunder
                        shall be vested in, and undertaken by, the successor Trustee(s) without any
                        further act. No successor Trustee(s) shall be liable personally for any act or
                        omission of his or her predecessor Trustee. No successor Trustee shall have
                        any duty to investigate the acts or omissions of his or her predecessor
                        Trustee.

        (c)     Resignation or Removal. A Trustee may resign by giving written notice to either
of the other Trustees and the trustees of the Master Disbursement Trust. specifying the effective
date of the resignation or, if there are no other Trustees, to the Delaware Trustee. Such notice shall
specify a date when such resignation shall take effect, which, except in the case of incapacity or
disability, shall not be less than ninety (90) days after the date such notice is given, where
practicable. A Trustee may be removed by unanimous vote of the remaining Trustees in the event
that he or she becomes unable to discharge his or her duties hereunder due to accident, physical
deterioration, mental incompetence or for other good cause, provided such Trustee has received
reasonable notice and an opportunity to be heard by the remaining Trustees. Other good cause
shall mean fraud, self-dealing, intentional misrepresentation, willful misconduct, indictment for or
conviction of a felony in each case whether or not connected to TAFT, any substantial failure to
comply with the administration of TAFT or a consistent pattern of neglect and failure to perform
or participate in performing the duties of a Trustee hereunder. For the avoidance of doubt, any
removal of a Trustee pursuant to this Section 5.2(c) shall require the approval of the Bankruptcy
Court and shall take effect at such time as the Bankruptcy Court shall determine.

       Section 5.3      Trustee Meetings.

        (a)    Regular Meetings. The Trustees shall hold regular meetings not less than
quarterly, which may be held without notice at such times and at such places as may be determined



                                                  13
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 553 of 1021



from time to time by the Trustees. For the avoidance of doubt, the Delaware Trustee shall not be
required or permitted to attend any meetings of the Trustees contemplated by this Section 5.3.

        (b)     Special Meetings. Special meetings of the Trustees may be called by any Trustee
by giving written notice to each other Trustee not less than one (1) business day prior to the date
of the meeting. Any such notice shall include the time, place and purpose of the meeting, given to
each Trustee by overnight courier, personal delivery, facsimile, electronic mail or other similar
means of communication. Notice shall be addressed or delivered to each Trustee at the Trustee’s
address as shown upon the records of TAFT or as may have been given to Trustees by the Trustee
for purposes of notice. If a Trustee’s address is not shown on such records or is not readily
ascertainable, notice to the Trustee may be given care of the principal office of TAFT. Notice by
overnight courier shall be deemed to have been given one (1) business day after the time that
written notice is provided to such overnight courier. Any other written notice shall be deemed to
have been given at the time it is personally delivered to the recipient or actually transmitted by the
person giving the notice by electronic means to the recipient.

        (c)     Action and Quorum. In all matters pertaining to the affairs of TAFT, the Trustees
shall act by a vote of a majority of the number of Trustees then in office, which such majority shall
constitute a quorum of the Trustees for the transaction of business, except to adjourn as provided
in Section 5.3(f).

        (d)     Participation in Meetings by Telephone Conference. Trustees may participate in
a meeting of the Trustees by conference telephone or similar communications equipment (which
shall include virtual meetings via video conferencing software), as long as all Trustees
participating in such meeting can hear one another. Participation by a Trustee in a meeting pursuant
to this Section 5.3(d) shall constitute presence in person at such meeting.

        (e)     Waiver of Notice. Notice of a meeting need not be given to any Trustee who signs
a waiver of notice, whether before or after the meeting. All such waivers shall be filed with TAFT
records or made a part of the minutes of the meeting. Attendance at a meeting by a Trustee shall
constitute a waiver of notice of such meeting except when the Trustee attends a meeting for the
express purpose of objecting, at the beginning of the meeting, to the transaction of any business
on the ground that the meeting was not lawfully called or convened. Neither the business to be
transacted at, nor the purpose of, any Trustee meeting need be specified in any waiver of notice.

      (f)     Adjournment. A majority of the Trustees present, whether or not a quorum exists,
may adjourn any Trustees meeting to another time and place.

        (g)     Action by Unanimous Written Consent. Any action required or permitted to be
taken at any meeting of the Trustees may be taken without a meeting, if all of the Trustees then in
office consent thereto in writing or by Electronic Transmission, which writing may be executed in
one or more counterparts, and the writing or Electronic Transmission are filed with the meeting
minutes of the Trustees. As used herein, “Electronic Transmission” means any form of
communication not directly involving the physical transmission of paper that creates a record that
may be retained, retrieved and reviewed by a recipient thereof and that may be directly reproduced
in paper form by such a recipient through an automated process.



                                                 14
19-23649-rdd          Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22     Main Document
                                               Pg 554 of 1021



        Section 5.4 Compensation and Expenses of Trustees. The Trustees shall receive
compensation from TAFT for their services as Trustees.7 TAFT shall also, upon receipt of
appropriate documentation, reimburse all reasonable out-of-pocket costs and expenses incurred by
each Trustee in the course of carrying out their duties as Trustees in accordance with reasonable
policies and procedures as may be adopted from time to time, including in connection with
attending meetings of the Trustees. The amounts paid to the Trustees for compensation and
expenses shall be disclosed in the Annual Report.

           Section 5.5          Trustees’ Independence.

         (a)      The Trustees shall not, during their service, hold a financial interest in, act as
attorney or agent for, or serve as any other professional for Debtors, their affiliated persons, any
Creditor Trust (other than TAFT) or any Released Parties. Notwithstanding the foregoing, the
Trustees shall also serve as the Managers (as defined in the Tribal Opioid Abatement Fund, LLC
Operating Agreement, dated as of the date hereof, the “Tribe Opioid LLC Operating
Agreement”) of Tribe Opioid LLC. No Trustee shall act as an attorney for any Tribe in a matter
that (i) directly or indirectly relates to claims arising from the use of opioids by any person, or
(ii) is directly adverse to the claims of another Tribe.

       (b)     The Trustees, and the Delaware Trustee, shall be indemnified by TAFT in acting
upon any resolution, certificate, statement, instrument, opinion, report, notice, request, consent,
order or other paper or document believed by them to be genuine and to have been signed or
presented by the proper party or parties.

        (c)     Persons dealing with TAFT, the Trustees, and the Delaware Trustee with respect to
the affairs of TAFT, shall have recourse only to the Trust Assets to satisfy any liability incurred
by TAFT, the Trustees, or the Delaware Trustee to such Person in carrying out the terms of this
Trust Agreement, and neither the Trustees, the Delaware Trustee, the Tribe Beneficiaries, nor any
of their professionals, advisors, officers, agents, consultants or lawyers shall have any personal
obligation to satisfy any such liability.

           Section 5.6          Standard of Care; Exculpation.

       (a)    As used herein, the term “Trust Indemnified Party” shall mean each Trustee, the
Delaware Trustee, the Trust Protector, and each of their respective members, officers, employees,
agents, consultants, lawyers, advisors or professionals (collectively, the “Trust Indemnified
Parties”).

        (b)    [To the maximum extent permitted by applicable law, the Trust Indemnified Parties
shall not have or incur any liability for actions taken or omitted in their capacities as Trust
Indemnified Parties, or on behalf of TAFT, except those acts found by Final Order to be arising
out of their willful misconduct, bad faith, gross negligence or fraud, and shall be entitled to
indemnification and reimbursement for reasonable fees and expenses in defending any and all of
their actions or inactions in their capacity as Trust Indemnified Parties, or on behalf of TAFT,
except for any actions or inactions found by Final Order to be arising out of their willful

7   Trustee compensation TBD.


                                                      15
19-23649-rdd            Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22      Main Document
                                                Pg 555 of 1021



misconduct, bad faith, gross negligence or fraud. Any valid indemnification claim of any of the
Trust Indemnified Parties shall be satisfied from TAFT.

        (c)      To the extent that, at law or in equity, the Trust Indemnified Parties have duties
(including fiduciary duties) or liability related thereto, to TAFT or the Tribe Beneficiaries, it is
hereby understood and agreed by the parties hereto and the Tribe Beneficiaries that such duties
and liabilities are eliminated to the fullest extent permitted by applicable law, and replaced by the
duties and liabilities expressly set forth in this Trust Agreement with respect to the Trust
Indemnified Parties; provided, however, that the duties of care and loyalty are not eliminated but
are limited and subject to the terms of this Trust Agreement, including but not limited to this
Section 5.6 and its subparts.

      (d)     TAFT will maintain appropriate insurance coverage for the protection of the Trust
Indemnified Parties as determined by the Trustees in their discretion.]8

            Section 5.7         Protective Provisions.

         (a)     Every provision of this Trust Agreement relating to the conduct or affecting the
liability of or affording protection to Trust Indemnified Parties shall be subject to the provisions
of this Section 5.7.

       (b)     In the event the Trustees retain counsel (including, at the expense of TAFT), the
Trustees shall be afforded the benefit of the attorney-client privilege with respect to all
communications with such counsel, and in no event shall the Trustees be deemed to have waived
any right or privilege including, without limitation, the attorney-client privilege even if the
communications with counsel had the effect of guiding the Trustees in the performance of duties
hereunder. A successor to any of the Trustees shall succeed to and hold the same respective rights
and benefits of the predecessor for purposes of privilege, including the attorney-client privilege.
No Tribe Beneficiary or other party may raise any exception to the attorney-client privilege
discussed herein as any such exceptions are hereby waived by all parties.

         (c)     To the extent that, at law or in equity, the Trustees have duties (including fiduciary
duties) and liabilities relating hereto, to TAFT or to the Tribe Beneficiaries, it is hereby understood
and agreed by the Parties and the Tribe Beneficiaries that such duties and liabilities are eliminated
to the fullest extent permitted by applicable law, including Section 3806 of the Act, and replaced
by the duties and liabilities expressly set forth in this Trust Agreement with respect to the Trustees;
provided, however, that the duties of care and loyalty are not eliminated but are limited and subject
to the terms of this Trust Agreement, including but not limited to Section 5.6 herein.

       (d)     No Trust Indemnified Party shall be personally liable under any circumstances,
except for their own willful misconduct, bad faith, gross negligence or fraud as finally judicially
determined by a court of competent jurisdiction.




8   Subject to ongoing discussion.


                                                         16
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 556 of 1021



        (e)      No provision of this Trust Agreement shall require the Trust Indemnified Parties to
expend or risk their own personal funds or otherwise incur financial liability in the performance
of their rights, duties and powers hereunder.

       (f)      In the exercise or administration of TAFT hereunder, the Trust Indemnified Parties
(i) may act directly or through their respective agents or attorneys pursuant to agreements entered
into with any of them, and the Trust Indemnified Parties shall not be liable for the default or
misconduct of such agents or attorneys if such agents or attorneys have been selected by the Trust
Indemnified Parties in good faith and with due care, and (ii) may consult with counsel, accountants
and other professionals to be selected by them in good faith and with due care and employed by
them, and shall not be liable for anything done, suffered or omitted in good faith by them in
accordance with the advice or opinion of any such counsel, accountants or other professionals.

       Section 5.8     Indemnification.

        (a)      [To the maximum extent permitted by applicable law, the Trust Indemnified Parties
shall be entitled to indemnification and reimbursement for reasonable fees and expenses (including
attorneys’ fees and costs but excluding taxes in the nature of income taxes imposed on
compensation paid to the Trust Indemnified Parties) in defending any and all of their actions or
inactions in their capacity as Trust Indemnified Parties, or on behalf of TAFT, except for any
actions or inactions found by Final Order to be arising out of their willful misconduct, bad faith,
gross negligence or fraud. Any valid indemnification claim of any of the Trust Indemnified Parties
shall be satisfied from TAFT.

       (b)     Reasonable expenses, costs and fees (including attorneys’ fees and costs) incurred
by or on behalf of the Trust Indemnified Parties in connection with any action, suit or proceeding,
whether civil, administrative or arbitrative, from which they are indemnified by TAFT shall be
paid by TAFT in advance of the final disposition thereof upon receipt of an undertaking, by or on
behalf of the Trust Indemnified Parties, to repay such amount in the event that it shall be
determined ultimately by Final Order of the Bankruptcy Court that the Trust Indemnified Parties
or any other potential indemnitee are not entitled to be indemnified by TAFT.

       (c)      The Trustees shall purchase and maintain appropriate amounts and types of
insurance on behalf of the Trust Indemnified Parties, as determined by the Trustees, which may
include liability asserted against or incurred by such individual in that capacity or arising from his
or her status as a Trust Indemnified Party, and/or as an employee, agent, lawyer, advisor or
consultant of any such person.

        (d)   The indemnification provisions of this Trust Agreement with respect to any Trust
Indemnified Party shall survive the termination of such Trust Indemnified Party from the capacity
for which such Trust Indemnified Party is indemnified. Termination or modification of this Trust
Agreement shall not affect any indemnification rights or obligations in existence at such time. In
making a determination with respect to entitlement to indemnification of any Trust Indemnified
Party hereunder, the person, persons or entity making such determination shall presume that such
Trust Indemnified Party is entitled to indemnification under this Trust Agreement, and any person
seeking to overcome such presumption shall have the burden of proof to overcome the
presumption.

                                                 17
19-23649-rdd            Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22       Main Document
                                              Pg 557 of 1021



        (e)   The rights to indemnification hereunder are not exclusive of other rights which any
Trust Indemnified Party may otherwise have at law or in equity, including common law rights to
indemnification or contribution.]9

       Section 5.9 Bond. The Trustees and the Delaware Trustee shall not be required to post
any bond or other form of surety or security unless otherwise ordered by the Bankruptcy Court.

            Section 5.10 Delaware Trustee.

        (a)     There shall at all times be a Delaware Trustee. The Delaware Trustee shall either
be (i) a natural person who is at least twenty-one (21) years of age and a resident of the State of
Delaware or (ii) a legal entity that has its principal place of business in the State of Delaware,
otherwise meets the requirements of applicable Delaware law to be eligible to serve as the
Delaware Trustee, and shall act through one or more persons authorized to bind such entity. If at
any time the Delaware Trustee shall cease to be eligible in accordance with the provisions of this
Section 5.10, it shall resign immediately in the manner and with the effect hereinafter specified in
Section 5.10(c) below. For the avoidance of doubt, the Delaware Trustee will only have such
rights, duties and obligations as expressly provided by reference to the Delaware Trustee
hereunder. The Trustees shall have no liability for the acts or omissions of any Delaware Trustee.

         (b)     The Delaware Trustee shall not be entitled to exercise any powers, nor shall the
Delaware Trustee have any of the duties and responsibilities of the Trustees set forth herein. The
Delaware Trustee shall be a trustee of TAFT for the sole and limited purpose of fulfilling the
requirements of Section 3807(a) of the Act and for taking such actions as are required to be taken
by a Delaware Trustee under the Act. The duties (including fiduciary duties), liabilities and
obligations of the Delaware Trustee shall be limited to accepting legal process served on TAFT in
the State of Delaware and the execution of any certificates required to be filed with the Secretary
of State of the State of Delaware that the Delaware Trustee is required to execute under Section
3811 of the Act. There shall be no other duties (including fiduciary duties) or obligations, express
or implied, at law or in equity, of the Delaware Trustee. To the extent that, at law or in equity, the
Delaware Trustee has duties (including fiduciary duties) and liabilities relating to TAFT or the
Tribe Beneficiaries, such duties and liabilities are replaced by the duties and liabilities of the
Delaware Trustee expressly set forth in this Trust Agreement. The Delaware Trustee shall have no
liability for the acts or omissions of any Trustee. Any permissive rights of the Delaware Trustee
to do things enumerated in this Trust Agreement shall not be construed as a duty and, with respect
to any such permissive rights, the Delaware Trustee shall not be answerable for other than its
willful misconduct, bad faith or fraud. The Delaware Trustee shall be under no obligation to
exercise any of the rights or powers vested in it by this Trust Agreement at the request or direction
of the Trustees or any other person pursuant to the provisions of this Trust Agreement unless the
Trustees or such other person shall have offered to the Delaware Trustee security or indemnity
(satisfactory to the Delaware Trustee in its discretion) against the costs, expenses and liabilities
that may be incurred by it in compliance with such request or direction. The Delaware Trustee
shall be entitled to request and receive written instructions from the Trustees and shall have no
responsibility or liability for any losses or damages of any nature that may arise from any action
taken or not taken by the Delaware Trustee in accordance with the written direction of the Trustees.

9   Subject to ongoing discussion.


                                                   18
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                        Pg 558 of 1021



The Delaware Trustee may, at the expense of TAFT, request, rely on and act in accordance with
officer’s certificates and/or opinions of counsel, and shall incur no liability and shall be fully
protected in acting or refraining from acting in accordance with such officer’s certificates and
opinions of counsel.

        (c)     The Delaware Trustee shall serve until such time as the Trustees remove the
Delaware Trustee or the Delaware Trustee resigns and a successor Delaware Trustee is appointed
by the Trustees in accordance with the terms of Section 5.10(d) below. The Delaware Trustee may
resign at any time upon the giving of at least sixty (60) days’ advance written notice to the Trustees;
provided that such resignation shall not become effective unless and until a successor Delaware
Trustee shall have been appointed by the Trustees in accordance with Section 5.10(d) below,
provided further that if any amounts due and owing to the Delaware Trustee hereunder remain
unpaid for more than ninety (90) days, the Delaware Trustee shall be entitled to resign immediately
by giving written notice to the Trustees. If the Trustees do not act within such sixty (60) day period,
the Delaware Trustee, at the expense of TAFT, may apply to the Court of Chancery of the State of
Delaware or any other court of competent jurisdiction for the appointment of a successor Delaware
Trustee.

        (d)     Upon the resignation or removal of the Delaware Trustee, the Trustees shall appoint
a successor Delaware Trustee by delivering a written instrument to the outgoing Delaware Trustee.
Any successor Delaware Trustee must satisfy the requirements of Section 3807 of the Act. Any
resignation or removal of the Delaware Trustee and appointment of a successor Delaware Trustee
shall not become effective until a written acceptance of appointment is delivered by the successor
Delaware Trustee to the outgoing Delaware Trustee and the Trustees, and any fees and expenses
due to the outgoing Delaware Trustee are paid. Following compliance with the preceding sentence,
the successor Delaware Trustee shall become fully vested with all of the rights, powers, duties and
obligations of the outgoing Delaware Trustee under this Trust Agreement, with like effect as if
originally named as Delaware Trustee, and the outgoing Delaware Trustee shall be discharged of
his or her duties and obligations under this Trust Agreement. The successor Delaware Trustee shall
make any related filings required under the Act, including filing a Certificate of Amendment to
the Certificate of Trust of TAFT in accordance with Section 3810 of the Act.

        (e)     Notwithstanding anything herein to the contrary, any business entity into which the
Delaware Trustee may be merged or converted or with which it may be consolidated or any entity
resulting from any merger, conversion or consolidation to which the Delaware Trustee shall be a
party, or any entity succeeding to all or substantially all of the corporate trust business of the
Delaware Trustee, shall be the successor of the Delaware Trustee hereunder, without the execution
or filing of any paper or any further act on the part of any of the parties hereto.

       (f)     The Delaware Trustee shall be entitled to compensation for its services as agreed
pursuant to a separate fee agreement between TAFT and the Delaware Trustee, which
compensation shall be paid by TAFT. Such compensation is intended for the Delaware Trustee’s
services as contemplated by this Trust Agreement. The terms of this paragraph shall survive
termination of this Trust Agreement and/or the earlier resignation or removal of the Delaware
Trustee.



                                                  19
19-23649-rdd       Doc 3121    Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                        Pg 559 of 1021



        (g)     The Delaware Trustee shall neither be responsible for, nor chargeable with,
knowledge of the terms and conditions of any other agreement, instrument, or document, other
than this Trust Agreement, whether or not, an original or a copy of such agreement has been
provided to the Delaware Trustee. The Delaware Trustee shall have no duty to know or inquire as
to the performance or nonperformance of any provision of any other agreement, instrument or
document, other than this Trust Agreement. Neither the Delaware Trustee nor any of its directors,
officers, employees, agents or affiliates shall be responsible for nor have any duty to monitor the
performance or any action of TAFT, the Trustees or any other person, or any of their directors,
members, officers, agents, affiliates or employee, nor shall it have any liability in connection with
the malfeasance or nonfeasance by such party. The Delaware Trustee may assume performance by
all such persons of their respective obligations. The Delaware Trustee shall have no enforcement
or notification obligations relating to breaches of representations or warranties of any other person.
The Delaware Trustee shall have no responsibilities (except as expressly set forth herein) as to the
validity, sufficiency, value, genuineness, ownership or transferability of any Trust Asset, written
instructions, or any other documents in connection therewith, and will not be regarded as making,
nor be required to make, any representations thereto.

        (h)     The Delaware Trustee shall not be responsible or liable for any failure or delay in
the performance of its obligations under this Trust Agreement arising out of, or caused, directly or
indirectly, by circumstances beyond its control, including without limitation, any act or provision
of any present or future law or regulation or governmental authority; acts of God; earthquakes;
fires; floods; wars; terrorism; civil or military disturbances; sabotage; epidemics; riots;
interruptions, loss or malfunctions of utilities, computer (hardware or software) or communications
service; accidents; labor disputes; acts of civil or military authority or governmental actions; or the
unavailability of the Federal Reserve Bank wire or telex or other wire or communication facility.

           Section 5.11 Meeting Minutes; Rights of Inspection.

       (a)      The minutes of proceedings of the Trustees shall be kept in written form (which
may be electronic) at such place or places designated by the Trustees, or, in the absence of such
designation, at the principal office of TAFT.

       (b)    Every Trustee shall have the absolute right at any reasonable time to inspect and
copy all books, records and documents of every kind and to inspect the physical properties of
TAFT.

           Section 5.12 Trust Protector

        (a)     Notwithstanding any other provision of this Trust Agreement, there shall at all
times be one Trust Protector (the “Trust Protector”) to serve in accordance with the provisions
of this Section 5.12. The Trust Protector shall be a Trust Indemnified Party. The initial Trust
Protector shall be [_______].10

       (b)     Any Trust Protector acting hereunder may resign at any time (i) by delivering
written notice thereof to the Trustees then serving; provided that notice to one Trustee shall

10   TBD


                                                  20
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 560 of 1021



constitute notice to all Trustees then serving, or (ii) if there are no Trustees then serving, by
delivering written notice to the Delaware Trustee.

         (c)     A Trust Protector may be removed for good reason upon the unanimous consent of
three (3) Trustees then serving; provided, however, if there are less than three (3) Trustees then
serving, the Trust Protector shall not be removed except upon order of the Bankruptcy Court. If a
vacancy in the position of Trust Protector exists for more than thirty (30) days, then the Trustees,
or if there are no Trustees then acting, then the Delaware Trustee may petition the Delaware Court
of Chancery to appoint a successor Trust Protector to serve and any costs relating to the petition
shall be borne by TAFT. At no time may the Settlors or any party related to the Settlors or their
affiliates be eligible to serve as Trust Protector. A vacancy in the position of Trust Protector shall
not limit the Trustees from exercising any powers afforded them under the Trust Documents.

        (d)   The Trust Protector shall have only the authority set forth in Section 5.2(b), which
authority may not be expanded by an amendment or modification of this Trust Agreement.

        (e)    The Trust Protector shall exercise the Trust Protector’s authority in a fiduciary
capacity and in a way that the Trust Protector reasonably believes to be in accordance with the
purposes of this Trust Agreement. The Trust Protector shall not be under any duty to inquire into
or ensure the performance by the Trustees of their duties and shall not be liable for any loss to such
trust (unless such loss results from actions in bad faith or the willful misconduct of the Trust
Protector).

       (f)     The Trustees shall have no liability for the selection of, or exercise of authority by,
the Trust Protector.

       (g)     The Trust Protector shall be entitled to:

                (i)     receive reasonable compensation and reimbursement for reasonable
                        expenses for serving as Trust Protector;

                (ii)    retain advisors to advise and assist in carrying out the duties of the Trust
                        Protector and the costs thereof shall be borne by TAFT; and

                (iii)   receive and review minutes of the meetings or other actions of the Trustees,
                        but only at such time as the Trust Protector is required to act pursuant to
                        Section 5.2(b).

                                        ARTICLE 6
                                    GENERAL PROVISIONS

        Section 6.1 Irrevocability. To the fullest extent permitted by applicable law, TAFT is
irrevocable. The Settlors shall not (i) retain any ownership or residual interest whatsoever with
respect to any Trust Assets, including, but not limited to, the funds transferred to fund TAFT, and
(ii) have any rights or role with respect to the management or operation of TAFT, or the Trustees’
administration of TAFT.


                                                 21
19-23649-rdd     Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                         Pg 561 of 1021



       Section 6.2     Term; Termination.

        (a)     The term for which TAFT is to exist shall commence on the date of the filing of the
Certificate of Trust and shall terminate pursuant to the provisions of this Section 6.2.

        (b)    TAFT shall automatically dissolve as soon as practicable but no later than ninety
(90) days after the date on which the Bankruptcy Court approves the dissolution upon the
satisfaction of the purposes of TAFT, wherein (i) all reasonably expected assets have been
collected by TAFT, (ii) all Abatement Distributions have been made to the extent set forth in the
Tribe TDP, (iii) necessary arrangements and reserves have been made to discharge all anticipated
remaining TAFT obligations and TAFT Operating Expenses in a manner consistent with the Trust
Documents, and (iv) a final accounting has been filed and approved by the Bankruptcy Court (the
“Dissolution Date”).

        (c)    On the Dissolution Date or as soon as reasonably practicable thereafter, after the
wind-up of TAFT’s affairs by the Trustees and payment of all of TAFT’s liabilities have been
provided for as required by applicable law including Section 3808 of the Act, all monies remaining
in TAFT shall be distributed to the Tribe Beneficiaries in accordance with the Tribe TDP, except
as otherwise provided in Section 4.2(e). Notwithstanding any contrary provision of the Plan and
related documents, including this Trust Agreement, this Section 6.2(c) cannot be modified or
amended.

       (d)    Following the dissolution and distribution of the assets of TAFT, TAFT shall
terminate, and the Trustees, or any one of them, shall execute and cause a Certificate of
Cancellation of the Certificate of Trust of TAFT to be filed in accordance with the Act.
Notwithstanding anything to the contrary contained in this Trust Agreement, the existence of
TAFT as a separate legal entity shall continue until the filing of such Certificate of Cancellation.

       Section 6.3     Taxes.

       (a)    TAFT is intended to qualify as a “qualified settlement fund” within the meaning of
Section 1.468B-1 et seq. of the Treasury Regulations promulgated under Section 468B of the IRC
(the “QSF Regulations”), and, to the extent permitted under applicable law, for state and local
income tax purposes. Notwithstanding anything to the contrary herein, no provision in this Trust
Agreement or the Tribe TDP shall be construed or implemented in a manner that would cause
TAFT to fail to qualify as a Qualified Settlement Fund within the meanings of the QSF
Regulations.

        (b)     The Managing Trustee shall be the “administrator” of TAFT within the meaning of
Treasury Regulation Section 1.468B-2(k)(3) and, in such capacity, such administrator shall (i)
prepare and timely file, or cause to be prepared and timely filed, such income tax and other tax
returns and statements required to be filed and shall timely pay all taxes required to be paid by
TAFT out of the Trust Assets, which assets may be sold by the Trustees to the extent necessary to
satisfy tax liabilities of TAFT, and (ii) comply with all applicable tax reporting and withholding
obligations.

       (c)    Subject to Section 6.3(b) above, following the Effective Date, the Trustees shall be
responsible for all of TAFT’s tax matters, including, without limitation, tax audits, claims,

                                                22
19-23649-rdd            Doc 3121          Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                                   Pg 562 of 1021



defenses and proceedings. The Trustees may request an expedited determination under section
505(b) of the Bankruptcy Code for all tax returns filed by or on behalf of TAFT for all taxable
periods through the dissolution of TAFT. The Trustees shall be responsible for causing TAFT to
satisfy all requirements necessary to qualify and maintain qualification of TAFT as a qualified
settlement fund within the meaning of the QSF Regulations and shall take no action that could
cause TAFT to fail to qualify as a qualified settlement fund within the meaning of the QSF
Regulations.

            Section 6.4         Modification.

        (a)     Material modifications to this Trust Agreement may be made only pursuant to an
order of the Bankruptcy Court; provided, however, that the Trustees may amend this Trust
Agreement by unanimous consent of the Trustees from time to time without the consent, approval
or other authorization of, but with notice to, the Bankruptcy Court, to make: (i) minor
modifications or clarifying amendments necessary to enable the Trustees to effectuate the
provisions of this Trust Agreement; or (ii) modifications to satisfy any requirements, conditions
or guidelines contained in any opinion, directive, order, statute, ruling or regulation of any federal,
state or foreign governmental entity. Notwithstanding the foregoing, no amendment or waiver of
this Trust Agreement shall modify this Trust Agreement in a manner that is inconsistent with the
Plan or the Confirmation Order other than to cure any minor ambiguity or inconsistency in the
Plan or to correct any clerical errors in this Trust Agreement. The Trustees shall provide to the
Tribe Beneficiaries notice of any proposed modification to this Trust Agreement, whether material
or minor, through the Tribal Opioid Abatement Portal (or by other means approved by the
Trustees) not less than ten (10) business days before such modification becomes effective;
provided, however, that the Trustees may shorten such notice period in their discretion.

        (b)    Notwithstanding anything set forth in this Trust Agreement to the contrary, none of
this Trust Agreement, nor any document related thereto shall be modified or amended in any way
that could jeopardize, impair or modify (i) the applicability of Section 105 of the Bankruptcy Code
to the Plan and the Confirmation Order, (ii) the efficacy or enforceability of the Channeling
Injunction or any other injunction or release issued or granted in connection with the Plan and
Confirmation Order, (iii) TAFT’s status as a qualified settlement fund within the meaning of the
QSF Regulations, (iv) the rights, duties, liabilities and obligations of the Delaware Trustee without
the written consent of the Delaware Trustee, or (v) the Plan or the Confirmation Order.]11

       Section 6.5 Communications. The Trustees shall establish and maintain the Tribal
Opioid Abatement Portal (or other means of communication approved by the Trustees) so as to (i)
enable each Tribe Beneficiary to deliver the required documentation under the Beneficiary
Abatement Use Reports in an electronic format; (ii) enable secure communications between the
Trustees and each Tribe Beneficiary; and (iii) provide each Tribe Beneficiary with access to its
own secure electronic data folder.

        Section 6.6 Severability. If any provision of this Trust Agreement or application
thereof to any person or circumstance shall be finally determined by a court of competent
jurisdiction to be invalid or unenforceable to any extent, the remainder of this Trust Agreement,

11   Note to Draft: Subject to ongoing discussion.


                                                        23
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 563 of 1021



or the application of such provisions to persons or circumstances other than those as to which it is
held invalid or unenforceable, shall not be affected thereby, and such provision of this Trust
Agreement shall be valid and enforced to the fullest extent permitted by law.

       Section 6.7     Notices.

        (a)     Any notices or other communications required or permitted hereunder to the
following parties shall be in writing and delivered at the addresses designated below, or sent by
email or facsimile pursuant to the instructions listed below, or mailed by overnight courier,
addressed as follows, or to such other address or addresses as may hereafter be furnished in writing
to each of the other parties listed below in compliance with the terms hereof.

       To the Trustees:



       with a copy (which shall not constitute notice) to:



       To the Delaware Trustee:



       with a copy (which shall not constitute notice) to:



       To the Trust Protector:



       with a copy (which shall not constitute notice) to:



       To the Settlors’ Representative:



       with a copy (which shall not constitute notice) to:



        (b)    All such notices and communications, if mailed, shall be effective when physically
delivered at the designated addresses, or if electronically transmitted, shall be effective upon
transmission.



                                                24
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                        Pg 564 of 1021



        Section 6.8 Successors and Assigns. The provisions of this Trust Agreement shall be
binding upon and inure to the benefit of TAFT, the Trustees, the Delaware Trustee and their
respective successors and assigns, except that none of such persons may assign or otherwise
transfer any of its, or their rights or obligations under this Trust Agreement except, in the case of
the Trustees, as contemplated by Sections 2.1 and 5.2 above, and in the case of the Delaware
Trustee, as contemplated by Section 5.10 above.

        Section 6.9 Limitation on Transferability; Tribe Beneficiaries’ Interests. Tribe
Beneficiaries’ interests in TAFT shall not (a) be assigned, conveyed, hypothecated, pledged or
otherwise transferred, voluntarily or involuntarily, directly or indirectly, and any purported
assignment, conveyance, pledge or transfer shall be null and void ab initio; provided, however,
that nothing set forth in this Trust Agreement shall be deemed to preclude Tribe Beneficiaries from
aggregating their Abatement Distributions or otherwise directing their Abatement Distributions
for common Approved Tribal Opioid Abatement Uses (as defined in Exhibit 4) and/or common
Tribal Abatement Strategies (as defined in Schedule D of Exhibit 4); (b) be evidenced by a
certificate or other instrument; (c) possess any voting rights; (d) give rise to any right or rights to
participate in the management or administration of TAFT or the Trust Assets; (e) entitle the holders
thereof to seek the removal or replacement of a Trustee, whether by petition to the Bankruptcy
Court or any other court or otherwise; (f) entitle the holders thereof to receive any interest on
Abatement Distributions; nor (g) give rise to any rights to seek a partition or division of the Trust
Assets. In accordance with the Act, Tribe Beneficiaries shall have no interest of any kind in any
of the Trust Assets; rather, Tribe Beneficiaries shall have an undivided beneficial interest only in
cash assets of TAFT but only to the extent such cash assets are declared by the Trustees to be
distributable as Abatement Distributions in accordance with the Trust Documents. For the
avoidance of doubt, Tribe Beneficiaries shall only have such rights as expressly set forth in this
Trust Agreement; provided, however, this sentence shall not to apply to the rights expressly set
forth in the Tribe Opioid LLC Operating Agreement.

        Section 6.10 Exemption from Registration. The Parties hereto intend that the rights of
the Tribe Beneficiaries arising under this Trust Agreement shall not be “securities” under
applicable laws, but none of the Parties hereto represent or warrant that such rights shall not be
securities or shall be entitled to exemption from registration under applicable securities laws. If it
should be determined that any such interests constitute “securities,” the Parties hereto intend that
the exemption provisions of Section 1145 of the Bankruptcy Code will be satisfied and the offer
and sale under the Plan of the beneficial interests in TAFT will be exempt from registration under
the Securities Act, all rules and regulations promulgated thereunder, and all applicable state and
local securities laws and regulations.

        Section 6.11 Entire Agreement; No Waiver. The entire agreement of the parties
relating to the subject matter of this Trust Agreement is contained herein and in the documents
referred to herein, and this Trust Agreement and such documents supersede any prior oral or
written agreements concerning the subject matter hereof. No failure to exercise or delay in
exercising any right, power or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege hereunder preclude any further exercise
thereof or of any other right, power or privilege. The rights and remedies herein provided are
cumulative and are not exclusive of rights under law or in equity.


                                                  25
19-23649-rdd     Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                         Pg 565 of 1021



       Section 6.12 Headings. The headings used in this Trust Agreement are inserted for
convenience only and do not constitute a portion of this Trust Agreement, nor in any manner affect
the construction of the provisions of this Trust Agreement.

         Section 6.13 Governing Law. This Trust Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without regard to the conflicts of
law provisions thereof which would purport to apply the law of any other jurisdiction. For the
avoidance of doubt, none of the following provisions of Delaware law shall apply to the extent
inconsistent with the terms of the Trust Documents: (a) the filing with any court or governmental
body or agency of trustee accounts or schedules of trustee fees and charges, (b) affirmative
requirements to post bonds for trustees, officers, agents or employees of a trust, (c) the necessity
for obtaining court or other governmental approval concerning the acquisition, holding or
disposition of property, (d) fees or other sums payable to trustees, officers, agents or employees of
a trust, (e) the allocation of receipts and expenditures to income or principal, (f) restrictions or
limitations on the permissible nature, amount or concentration of trust investments or requirements
relating to the titling, storage or other manner of holding of trust assets, (g) the existence of rights
or interests (beneficial or otherwise) in trust assets, (h) the ability of beneficial owners or other
persons to terminate or dissolve a trust, and (i) the establishment of fiduciary or other standards or
responsibilities or limitations on the acts or powers of trustees or beneficial owners that are
inconsistent with the limitations on liability or authorities and powers of the Trustees, set forth or
referenced in this Trust Agreement. Section 3540 of Title 12 the Act shall not apply to the Trust.

        Section 6.14 Dispute Resolution.

               (a)    Unless otherwise expressly provided for herein, the dispute resolution
procedures of this Section 6.14 shall be the exclusive mechanism to resolve any dispute between
or among the parties hereto, and the Tribe Beneficiaries hereof, arising under or with respect to
this Trust Agreement.

        (b)    Informal Dispute Resolution. Any dispute under this Trust Agreement shall first
be the subject of informal negotiations. The dispute shall be considered to have arisen when a
disputing party sends to the counterparty or counterparties a written notice of dispute (“Notice of
Dispute”). Such Notice of Dispute shall state clearly the matter in dispute. The period of informal
negotiations shall not exceed thirty (30) days from the date the Notice of Dispute is received by
the counterparty or counterparties, unless that period is modified by written agreement of the
disputing party and counterparty or counterparties. If the disputing party and the counterparty or
counterparties cannot resolve the dispute by informal negotiations, then the disputing party may
invoke the formal dispute resolution procedures as set forth below.

        (c)     Formal Dispute Resolution. The disputing party shall invoke formal dispute
resolution procedures, within the time period provided in the preceding subparagraph, by serving
on the counterparty or counterparties a written statement of position regarding the matter in dispute
(“Statement of Position”). The Statement of Position shall include, but need not be limited to,
any factual data, analysis or opinion supporting the disputing party’s position and any supporting
documentation and legal authorities relied upon by the disputing party. Each counterparty shall
serve its Statement of Position within thirty (30) days of receipt of the disputing party’s Statement
of Position, which shall also include, but need not be limited to, any factual data, analysis or

                                                  26
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                        Pg 566 of 1021



opinion supporting the counterparty’s position and any supporting documentation and legal
authorities relied upon by the counterparty. If the disputing party and the counterparty or
counterparties are unable to consensually resolve the dispute within thirty (30) days after the last
of all counterparties have served its Statement of Position on the disputing party, the disputing
party may file with the Bankruptcy Court a motion for judicial review of the dispute in accordance
with Section 6.14(d).

        (d)     Judicial Review. The disputing party may seek judicial review of the dispute by
filing with the Bankruptcy Court (or, if the Bankruptcy Court shall not have jurisdiction over any
dispute, such court as has jurisdiction under Section 1.6) and serving on the counterparty or
counterparties and the Trustees, a motion requesting judicial resolution of the dispute. The motion
must be filed within forty-five (45) days of receipt of the last counterparty’s Statement of Position
pursuant to the preceding subparagraph. The motion shall contain a written statement of the
disputing party’s position on the matter in dispute, including any supporting factual data, analysis,
opinion, documentation and legal authorities, and shall set forth the relief requested and any
schedule within which the dispute must be resolved for orderly administration of TAFT. Each
counterparty shall respond to the motion within the time period allowed by the rules the court, and
the disputing party may file a reply memorandum, to the extent permitted by the rules of the court.

       Section 6.15 Sovereign Immunity. Nothing set forth in the Trust Documents shall be
construed as a waiver of a claim of sovereign immunity in any action or proceeding, including
without limitation, any action or proceeding occurring after the Effective Date.

        Section 6.16 Effectiveness. This Trust Agreement shall not become effective until the
Effective Date of the Plan and this Trust Agreement has been executed and delivered by all the
parties hereto.

        Section 6.17 Counterpart Signatures. This Trust Agreement may be executed in any
number of counterparts, each of which shall constitute an original, but such counterparts shall
together constitute but one and the same instrument. A signed copy of this Trust Agreement or any
amendment hereto delivered by facsimile, email or other means of Electronic Transmission shall
be treated in all manner and respects as an original agreement or instrument and shall be considered
to have the same binding legal effect as if it were the original signed version thereof delivered in
person.

                          [Remainder of Page Intentionally Left Blank]




                                                 27
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 567 of 1021



        IN WITNESS WHEREOF, the parties have executed this Trust Agreement as of the
date first set forth above to be effective as of the Effective Date.



                                    [SETTLORS]



                                     [TRUSTEE]



                                     [TRUSTEE]



                                     [TRUSTEE]



                              [DELAWARE TRUSTEE]



                               [TRUST PROTECTOR]




                          [Signature Page to TAFT Agreement]
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22          Main Document
                                       Pg 568 of 1021



                                           EXHIBIT 1

                                        TAFT ASSETS

              Initial Tribe Trust Distribution in the amount of $50,000,000.

              TopCo Tribe Interest (which shall be distributed to the Tribe Beneficiaries in
               accordance with the Restructuring Steps Memorandum).

              MDT Tribe Interest.
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 569 of 1021



                                           EXHIBIT 2

 FORM OF CERTIFICATE OF TRUST OF THE TRIBAL ABATEMENT FUND TRUST

       This Certificate of Trust of the TRIBAL ABATEMENT FUND TRUST (the “Trust”) is
being duly executed and filed by the undersigned trustees of the Trust, to form a statutory trust
under the Delaware Statutory Trust Act (12 Del. Code § 3801 et seq.) (the “Act”).

   1. Name. The name of the statutory trust formed hereby is:

                                TRIBAL ABATEMENT FUND TRUST

   2. Delaware Trustee. The name and business address of the Delaware Trustee of the Trust in
      the State of Delaware is:




   3. Effective Date. This Certificate of Trust shall be effective upon filing.

       IN WITNESS WHEREOF, the undersigned, being all of the trustees of the Trust, have
duly executed this Certificate of Trust in accordance with Section 3811(a) of the Act.



         TRUSTEES:                                         DELAWARE TRUSTEE:

                                          1.
       in his/her capacity as Trustee and not
       individually.

                                          2.         By:
       in his/her capacity as Trustee and not              Name:
       individually.                                       Title:


       in his/her capacity as Trustee and not
       individually.
19-23649-rdd    Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                      Pg 570 of 1021



                                          EXHIBIT 3

                                INVESTMENT GUIDELINES

        In General. Only the following investments will be permitted, provided that maturities on
the following securities do not exceed twelve (12) months, all investments are U.S. dollar
denominated and all requirements are satisfied at the time of purchase:

                (i)    marketable securities issued by the U.S. Government and supported by the
                       full faith and credit of the U.S. Treasury; and

                (ii)   a U.S. government money market fund required to invest exclusively in
                       cash and U.S. government securities that are supported by the full faith and
                       credit of the U.S. Treasury. The borrowing of funds or securities for the
                       purpose of purchasing and the lending of any investments held in TAFT is
                       prohibited.

Notwithstanding the foregoing, it is acknowledged and agreed that the Trustees may liquidate
investments and deposit and maintain funds in or with banks, trust companies, savings and loan
associations, money market organizations and other depositories or issuers of depository-type
accounts at such times as the Trustees determine to be necessary or appropriate to have cash
available to satisfy distribution and other cash requirements of TAFT.
19-23649-rdd        Doc 3121         Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                              Pg 571 of 1021



                                               EXHIBIT 4

                           TRIBE TRUST DISTRIBUTION PROCEDURES

64112075 v1-WorkSiteUS-035843/0014
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 572 of 1021



                                    EXHIBIT T

    Tribal Opioid Abatement Fund LLC (“Tribe Opioid LLC”) Operating Agreement
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22       Main Document
                                   Pg 573 of 1021




                    TRIBAL OPIOID ABATEMENT FUND, LLC

           LIMITED LIABILITY COMPANY OPERATING AGREEMENT

                                 Dated as of [], 2021


                 Pursuant to the Debtors’ [Fifth] Amended Joint Chapter 11
                       Plan of Reorganization Dated [June 3], 2021
19-23649-rdd          Doc 3121            Filed 07/08/21 Entered 07/08/21 00:40:22                                     Main Document
                                                   Pg 574 of 1021



                                                  TABLE OF CONTENTS

                                                                                                                                         Page
ARTICLE I            2
CERTAIN DEFINITIONS ..............................................................................................................2
          1.1        Definitions .............................................................................................................2
          1.2        Interpretation. ......................................................................................................5
ARTICLE II 5
ORGANIZATIONAL MATTERS ..................................................................................................5
          2.1        Formation .............................................................................................................5
          2.2        The Certificate......................................................................................................5
          2.3        Name......................................................................................................................5
          2.4        Purpose..................................................................................................................5
          2.5        Principal Office; Registered Office ....................................................................6
          2.6        Term ......................................................................................................................7
          2.7        No State-Law Partnership...................................................................................7
ARTICLE III BOARD OF MANAGERS; REPORTING.............................................................7
          3.1        Management by the Board of Managers. ..........................................................7
          3.2        Composition and Actions of the Board of Managers........................................8
          3.3        Board Meetings and Actions by Written Consent. ...........................................8
ARTICLE IV LLC INTERESTS; CAPITAL ACCOUNTS ........................................................10
          4.1        Interest Holders..................................................................................................10
          4.2        Capital Accounts ................................................................................................10
          4.3        Capital Contributions ........................................................................................10
          4.4        Negative Capital Accounts ................................................................................10
          4.5        No Withdrawal ...................................................................................................10
ARTICLE V ALLOCATIONS; DISTRIBUTIONS ....................................................................11
          5.1        Allocations of Profits and Losses ......................................................................11
          5.2        Tax Elections ......................................................................................................11
          5.3        Opioid Abatement Uses .....................................................................................11
          5.4        Distributions. ......................................................................................................11
ARTICLE VI TRANSFER OF LLC INTERESTS......................................................................12
          6.1        No Transfers by Interest Holders .....................................................................12
ARTICLE VII GENERAL RIGHTS AND OBLIGATIONS OF INTEREST HOLDERS ........12
          7.1        Limitation of Liability. ......................................................................................12
          7.2        Lack of Authority...............................................................................................13
          7.3        No Right of Partition .........................................................................................13




                                                                      i
19-23649-rdd          Doc 3121            Filed 07/08/21 Entered 07/08/21 00:40:22                                     Main Document
                                                   Pg 575 of 1021



ARTICLE VIII EXCULPATION AND INDEMNIFICATION .................................................13
          8.1         Standard of Care; Exculpation. ........................................................................13
          8.2         Liabilities and Duties of Covered Persons .......................................................13
          8.3         Indemnification. .................................................................................................14
ARTICLE IX BOOKS, RECORDS, ACCOUNTING AND REPORTS ....................................15
          9.1         Records and Accounting....................................................................................15
          9.2         Fiscal Year ..........................................................................................................15
          9.3         Reports ................................................................................................................15
          9.4         Financial Reporting. ..........................................................................................16
          9.5         Tribal Opioid Abatement Reporting. ...............................................................16
          9.6         Interest Holder Reporting. ................................................................................16
          9.7         Portal and Website.............................................................................................17
ARTICLE X TAXES....................................................................................................................17
          10.1        Tax Returns ........................................................................................................17
          10.2        Partnership Treatment; Tax Elections ............................................................17
          10.3        Partnership Representative...............................................................................17
ARTICLE XI DISSOLUTION AND LIQUIDATION................................................................17
          11.1        Dissolution ..........................................................................................................17
          11.2        Liquidation and Termination ...........................................................................18
          11.3        Cancellation of Certificate ................................................................................18
          11.4        Reasonable Time for Winding Up ....................................................................18
ARTICLE XII GENERAL PROVISIONS ..................................................................................18
          12.1        Amendments. ......................................................................................................18
          12.2        Remedies Cumulative ........................................................................................19
          12.3        Successors and Assigns ......................................................................................19
          12.4        Severability .........................................................................................................19
          12.5        Applicable Law...................................................................................................19
          12.6        Consent to Jurisdiction ......................................................................................19
          12.7        Sovereign Immunity...........................................................................................19
          12.8        Communications ................................................................................................20
          12.9        Addresses and Notices .......................................................................................20
          12.10       Creditors .............................................................................................................20
          12.11       Waiver .................................................................................................................20
          12.12       Further Action....................................................................................................20
          12.13       Entire Agreement ...............................................................................................20
          12.14       Delivery by Electronic Transmission ...............................................................21




                                                                   - ii -
19-23649-rdd        Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                      Main Document
                                             Pg 576 of 1021



                            TRIBAL OPIOID ABATEMENT FUND, LLC

               LIMITED LIABILITY COMPANY OPERATING AGREEMENT

        THIS     LIMITED       LIABILITY       COMPANY          OPERATING         AGREEMENT
(this “Agreement”) of Tribal Opioid Abatement Fund, LLC (the “Company”), dated as of [],
2021 and entered into by and among the managers identified on the signature pages hereto (each,
a “Manager” and, collectively, the “Managers” or the “Board”), implements certain of the terms
of the Debtors’ [Fifth] Amended Joint Chapter 11 Plan of Reorganization of Purdue Pharma L.P.
and Its Affiliated Debtors, dated [June 3], 2021 (as may be further modified, amended, or
supplemented from time to time, and together with all exhibits and schedules thereto, the “Plan”)1
confirmed by an order entered on [], 2021 [Docket No. ____] (the “Confirmation Order”) by
the United States Bankruptcy Court for the Southern District of New York
(the “Bankruptcy Court”) in the Chapter 11 Cases of Purdue Pharma L.P. and its affiliated
Debtors2 (each a “Debtor” and collectively, the “Debtors”). Pursuant to the Confirmation Order,
each Tribe and Tribal Organization listed on Schedule C of the LLC Distribution Procedures (as
defined herein) is deemed to accept membership in, and is hereby admitted to, the Company as a
“member” of the Company within the meaning of the Delaware Act (each Tribe hereafter an
“Interest Holder” and all Tribes collectively, the “Interest Holders”). Terms used in this
Agreement and not otherwise defined in the Plan shall have the meanings set forth in Article I of
this Agreement.

                                                   RECITALS

      WHEREAS, the Debtors have reorganized under the provisions of Chapter 11 of the
Bankruptcy Code.

        WHEREAS, the Plan provides, inter alia, for the establishment of the “Tribe Trust”
consisting of one or more trusts, limited liability companies, or other Persons to be established in
accordance with Section 5.7 of the Plan.

        WHEREAS, the Confirmation Order has been entered by the Bankruptcy Court and is in
full force and effect.

        WHEREAS, pursuant to the Plan and the Confirmation Order, this Company shall be
established as a limited liability company to (i) receive and hold the TopCo Tribe Interest
contributed by the Interest Holders in accordance with the Restructuring Steps Memorandum and

1
 All capitalized terms not otherwise defined herein shall have their respective meanings as set forth in the Plan, and
such definitions are incorporated herein by reference.
2
  The Debtors in these cases are as follows: Purdue Pharma L.P.; Purdue Pharma Inc.; Purdue Transdermal
Technologies L.P.; Purdue Pharma Manufacturing L.P.; Purdue Pharmaceuticals L.P.; Imbrium Therapeutics L.P.;
Adlon Therapeutics L.P.; Greenfield BioVentures L.P.; Seven Seas Hill Corp; Ophir Green Corp.; Purdue Pharma of
Puerto Rico; Avrio Health L.P.; Purdue Pharmaceutical Products L.P.; Purdue Neuroscience Company; Nayatt Cove
Lifescience Inc.; Button Land L.P.; Rhodes Associates L.P.; Paul Land Inc.; Quidnick Land L.P.; Rhodes
Pharmaceuticals L.P.; Rhodes Technologies; UDF L.P.; SVC Pharma L.P.; and SVC Pharma Inc.


                                                          1
19-23649-rdd     Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                         Pg 577 of 1021



collect any Public Creditor Trust Distributions received by the Company in accordance with the
Public Entity Settlements and (ii) make Abatement Distributions to Interest Holders for
Authorized Abatement Purposes, in each case in accordance with the LLC Distribution Procedures
set forth in Exhibit 4 to this Agreement and (iii) carry out such other matters as are set forth in this
Agreement.

        WHEREAS, This Agreement sets forth (a) certain rights and obligations relating to the
respective ownership interests of the Interest Holders in the Company and (b) the terms governing
the internal affairs of the Company.

       NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as follows:

                                             ARTICLE I

                                    CERTAIN DEFINITIONS

        1.1     Definitions

Capitalized terms used but not otherwise defined herein shall have the following meanings,
provided that any terms not defined herein or in this Article I shall have the meanings set forth in
the Plan:

        “Affiliate” of any particular Person means (a) any other Person controlling, controlled by,
or under common control with such particular Person, where “control” means the possession,
directly or indirectly, of the power to direct the management and policies of a Person whether
through the ownership of voting securities, by contract or otherwise, (b) if such Person is a
partnership, any partner thereof, and (c) if such Person is a trust, the trustee or beneficiary of such
trust.

        “Agreement” has the meaning set forth in the introductory paragraph hereto.

        “Annual Report” has the meaning set forth in Section 9.1.

       “Approved Tribal Opioid Abatement Uses” has the meaning set forth in the LLC
Distribution Procedures.

        “Bankruptcy Court” has the meaning set forth in the introductory paragraph hereto.

        “Board” means the Board of Managers established pursuant to Section 3.2.

        “Capital Account” means the capital account maintained for an Interest Holder pursuant
to Section 4.2.

        “Certificate” means the Company’s Certificate of Formation as filed with the Secretary of
State of the State of Delaware and attached hereto as Exhibit 2.

                                                 -2-
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 578 of 1021



       “Chairman” has the meaning set forth in Section 3.3(h).

       “Chapter 11 Cases” has the meaning set forth in the recitals hereto.

         “Code” means the United States Internal Revenue Code of 1986, as amended. Such term
shall, at the Board’s discretion, be deemed to include any future amendments to the Code and any
corresponding provisions of succeeding Code provisions (whether or not such amendments and
corresponding provisions are mandatory or discretionary; provided, however, that if they are
discretionary, the term “Code” shall not include them if including them would have a material
adverse effect on any Interest Holder).

       “Company” has the meaning set forth in the introductory paragraph hereto.

       “Company Accountants” has the meaning set forth in Section 9.4(a).

       “Company Assets” are those assets set forth on Exhibit 1 hereto.

       “Covered Person” has the meaning set forth in Section 8.1(a).

       “Damages” has the meaning set forth in Section 8.3(a).

         “Delaware Act” means the Delaware Limited Liability Company Act, 6 Del. L. § 18-101,
et seq., as it may be amended from time to time, and any successor to the Delaware Act.

       “Disbursement Agent” has the meaning set forth in Section 5.4(d).

       “LLC Distribution Procedures” means the procedures to be implemented by the
Company for the distribution of Abatement Distributions by the Company to Authorized
Recipients and the Authorized Abatement Purposes for Abatement Distributions from the
Company, the terms of which shall be consistent with the Plan and are attached as Exhibit 4 to this
Agreement.

        “Electronic Transmission” means any form of communication not directly involving the
physical transmission of paper that creates a record that may be retained, retrieved and reviewed
by a recipient thereof and that may be directly reproduced in paper form by such a recipient through
an automated process.

       “Fiscal Year” means the Company’s annual accounting period established pursuant to
Section 9.2.

       “Governing Documents” has the meaning set forth in Section 2.4.

       “Interest Holder” has the meaning set forth in the introductory paragraph hereof.

       “Interest Holder Abatement Use Report” has the meaning set forth in Section 9.6(a).

       “LLC Interest” means all of the rights and interests of whatsoever nature of the Interest
Holders in the Company (including their respective “limited liability company interest” as defined

                                               -3-
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 579 of 1021



in the Delaware Act), the right to receive distributions of funds and to receive allocations of
income, gain, loss, deduction and credit.

        “Manager” means a current manager on the Board, who, for purposes of the Delaware
Act, will be deemed a “manager” (as defined in the Delaware Act) but will be subject to the rights,
obligations, limitations and duties set forth in this Agreement.

       “Officer” has the meaning set forth in Section 3.1(b).

       “Partnership Representative” has the meaning set forth in Section 10.3.

        “Percentage Interest” means, with respect to any Interest Holder as of any particular time,
the percentage interest assigned to that Interest Holder on Schedule C of the LLC Distribution
Procedures as its interest in Abatement Distributions and any other distribution made by the
Company and the Profits and Losses of the Company. The sum of all Percentage Interests shall at
all times equal 100%.

        “Profits” or “Losses” for each fiscal year of the Company shall mean the net taxable
income or net taxable loss of the Company, as determined in accordance with Section 703(a) of
the Code (for this purpose, all items of income, gain, loss or deduction required to be stated
separately pursuant to Section 703(a)(1) of the Code shall be included in taxable income or loss),
modified to take into account the rules for properly maintaining capital accounts as set forth in
Section 1.704-1(b)(2)(iv) of the Treasury Regulations.

       “TAFT” means the Tribal Abatement Fund Trust.

      “TAFT Agreement” means the TAFT Trust Agreement, dated as of the date hereof, as
amended from time to time.

        “Tax” or “Taxes” means any federal, state, local or foreign income, gross receipts,
franchise, estimated, alternative minimum, add-on minimum, sales, use, transfer, registration,
value added, excise, natural resources, severance, stamp, occupation, premium, windfall profit,
environmental, customs, duties, real property, personal property, capital stock, social security,
unemployment, disability, payroll, license, employee, or other withholding or other tax of any kind
whatsoever, including any interest, penalties or additions to tax or additional amounts in respect
of the foregoing.

       “Treasury Regulations” means the income tax regulations promulgated under the Code.

      “Tribal Abatement Strategies” has the meaning set forth in the LLC Distribution
Procedures.

       “Tribal Organization” means Tribal Organization as defined in 25 U.S.C. § 5304(l).

       “Tribal Opioid Abatement Portal” has the meaning set forth in Section 9.7.

       “Tribal Opioid Abatement Report” has the meaning set forth in Section 9.5.


                                               -4-
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 580 of 1021



       “Tribal Opioid Abatement Website” has the meaning set forth in Section 9.7.

       1.2     Interpretation.

          (a) The Exhibits and Schedules attached to this Agreement are incorporated herein by
reference and will be considered part of this Agreement, and any references herein to a particular
Section, Article, Exhibit or Schedule means a Section or Article of, or Schedule or Exhibit to, this
Agreement unless otherwise expressly stated herein.

         (b) All definitions set forth herein are deemed applicable whether the words defined
are used herein in the singular or in the plural and correlative forms of defined terms have
corresponding meanings and any pronoun or pronouns set forth herein will be deemed to cover all
genders.

          (c) A defined term has its defined meaning throughout this Agreement and each
Schedule regardless of whether it appears before or after the place where it is defined.

           (d) The word “including” and its derivatives means “including without limitation” and
is a term of illustration and not of limitation.

          (e) The word “or” shall be disjunctive but not exclusive.

          (f) All references to prices, values or monetary amounts refer to United States dollars.

                                          ARTICLE II

                               ORGANIZATIONAL MATTERS

       2.1     Formation. The Company has been organized as a Delaware limited liability
company by filing the Certificate with the Secretary of State of the State of Delaware under and
pursuant to the Delaware Act and shall be continued in accordance with this Agreement.

        2.2     The Certificate. The Certificate was filed with the Secretary of State of the State
of Delaware on [], 2021. The Managers hereby agree to execute, file and record all such other
certificates and documents, including amendments to the Certificate and to do such other acts as
may be appropriate to comply with all requirements for the formation, continuation and operation
of a limited liability company, the ownership of property and the conduct of business under the
laws of the State of Delaware and any other jurisdiction in which the Company may own property
or conduct business.

      2.3    Name. The name of the Company shall be “Tribal Opioid Abatement Fund, LLC”.
The Company’s business may be conducted under its name and/or any other name or names
deemed advisable by the Board.

       2.4     Purpose. The purposes of the Company shall be to:



                                               -5-
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                        Pg 581 of 1021



        (a) receive and hold the TopCo Tribe Interest and collect any distributions received by
the Company in accordance with the Public Entity Settlements;

        (b) make Abatement Distributions to Interest Holders for Approved Tribal Opioid
Abatement Uses, in each case in accordance with the LLC Distribution Procedures;

          (c) use the Company Assets to:

                      (i)     make Abatement Distributions to Tribes in accordance with this
                              Agreement and the LLC Distribution Procedures;

                      (ii)    hold and maintain reserves to pay the fees and expenses incurred with
                              administering the Company (including the LLC Distribution
                              Procedures)     and      managing        the     Assets    (together,
                              the “Company Operating Expenses”) of the Company (such
                              reserves, the “Company Operating Reserve”), which shall be
                              funded with Cash and cash equivalents held by the Company in
                              accordance with the Governing Documents, as defined herein and (b)
                              held by the Company in a segregated account and administered by
                              the Board;

                      (iii)   pay the Company Operating Expenses from the Company Operating
                              Reserve; and

                      (iv)    replenish periodically, until the dissolution of the Company, the
                              Company Operating Reserve from Cash held or received by the
                              Company to the extent deemed necessary by the Managers to satisfy
                              and pay estimated future Company Operating Expenses in
                              accordance with the Governing Documents.

           (d) to engage in any lawful act or activity, including without limitation, to enter into
leasing, financing or other agreements with third parties, that is consistent with, necessary or
incidental to the Plan, the Confirmation Order and this Agreement (the “Governing Documents”);
and

         (e) to engage in any lawful activity necessary or incidental to the foregoing in
accordance with the Plan and the Confirmation Order. In connection therewith, the Company shall
hold, manage, protect and monetize the Company Assets (as set forth on Exhibit 1 hereto) in
accordance with the terms of the Governing Documents, for the benefit of the Interest Holders.

        2.5     Principal Office; Registered Office. The principal office of the Company shall be
located at such place as the Board may from time to time designate, and all business and activities
of the Company shall be deemed to have occurred at its principal office. The Company may
maintain offices at such other place or places as the Board deems advisable. The registered office
of the Company required by the Delaware Act to be maintained in the State of Delaware shall be
the office of the initial registered agent named in the Certificate or such other office (which need
not be a place of business of the Company) as the Board may designate from time to time in the
manner provided by law. The registered agent of the Company in the State of Delaware shall be
                                               -6-
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                        Pg 582 of 1021



the initial registered agent named in the Certificate or such other Person or Persons as the Board
may designate from time to time in the manner provided by law.

        2.6     Term. The term of the Company commenced upon the Effective Date; provided
that the Certificate was filed in accordance with the Delaware Act. The Company shall continue
in existence until termination and dissolution thereof in accordance with the provisions of
Article XI.

        2.7     No State-Law Partnership. The Interest Holders intend that the Company not be
a partnership (including, but not limited to, a limited partnership) or joint venture, and that no
Interest Holder be a partner or joint venturer of any other Interest Holder by virtue of this
Agreement (except for tax purposes as set forth in the next succeeding sentence of this Section 2.7),
and neither this Agreement nor any other document entered into by the Company or any Interest
Holder relating to the subject matter hereof shall be construed to suggest otherwise. The Interest
Holders intend that the Company shall be treated as a partnership for federal and, if applicable,
state or local income tax purposes, and that each Interest Holder and the Company shall file any
and all Tax returns as may be required by law and shall otherwise take all tax and financial
reporting positions in a manner consistent with such treatment. Without the consent of the Board,
the Company shall not make an election to be treated as a corporation for federal income tax
purposes pursuant to Section 301.7701-3 of the Treasury Regulations (or any successor regulation
or provision) and, if applicable, state and local income tax purposes.

                                          ARTICLE III

                           BOARD OF MANAGERS; REPORTING

       3.1     Management by the Board of Managers.

           (a) Authority of Board of Managers. The business and affairs of the Company shall be
managed by or under the direction of the Board, subject to the limitations set forth in this
Agreement and as otherwise required by the Delaware Act, in which is vested, the full, exclusive
and complete power, authority and discretion to manage and control the administration, affairs and
operations of the Company. Each Manager shall be a “manager” of the Company as defined in
Section 18-101(10) of the Delaware Act. In the event of any ambiguity or conflict between the
terms of this Agreement or the LLC Distribution Procedures set forth in Exhibit 4 to this
Agreement, the LLC Distribution Procedures shall control. In the event of a conflict between the
terms or provisions of the Plan, this Agreement or the Confirmation Order, each document shall
control in the following order: (1) the Confirmation Order; (2) the Plan; and (3) this Agreement.
For the avoidance of doubt, this Agreement shall be construed and implemented in accordance
with the Plan, regardless of whether any provision herein explicitly references the Plan.

           (b) Officers. Subject to direction of the Managers, the day-to-day administration of the
business of the Company may be carried out by employees and agents who may be designated as
officers (“Officers”) by the Managers. The Officers shall have such titles and powers and perform
such duties as shall be determined from time to time by the Managers. The Officers shall hold
office until their successors are appointed by the Managers, unless the Managers specify otherwise.


                                                -7-
19-23649-rdd       Doc 3121         Filed 07/08/21 Entered 07/08/21 00:40:22       Main Document
                                             Pg 583 of 1021



Any Officer appointed by the Managers may be removed by the Managers at any time and any
vacancy occurring in any office of the Company may be filled by the Managers, in their discretion.

          3.2     Composition and Actions of the Board of Managers.

            (a) Number. The number of Managers on the Board shall be established at three (3).
The initial Managers shall be those persons named on the signature page hereof. The Managers
shall, at all times, be the same persons serving as the trustees of the TAFT.

             (b) Term. The Managers shall have the same term as the trustees of the TAFT.

           (c) Resignation or Removal. The resignation or removal of any Manager shall be
consistent with the resignation or removal of any trustee of the TAFT, which shall be in accordance
with the provisions of the TAFT Agreement.

          (d) Manager Compensation; Reimbursement of Expenses. The Managers shall receive
reasonable compensation from the Company for their services as Managers.3 The Company shall
also reimburse all reasonable out-of-pocket costs and expenses incurred by each of the Managers
incurred in the course of carrying out their duties as Managers in accordance with reasonable
policies and procedures as may be adopted from time to time, including in connection with
attending meetings of the Board. The amounts paid to the Managers for compensation and
reimbursed to Managers for expenses shall be disclosed in the Annual Report.

           (e) Rights of Inspection. Every Manager shall have the absolute right at any reasonable
time to inspect and copy all books, records, reports and documents of every kind of the Company.

          3.3     Board Meetings and Actions by Written Consent.

           (a) Regular Meetings. The Board shall hold regular meetings not less than quarterly,
which may be held without notice at such times and at such places as may be determined from
time to time by the Board.

            (b) Special Meetings. Special meetings of the Board may be called by any Manager by
giving written notice to each other Managers not less than one (1) business day prior to the date of
the meeting. Any such notice shall include the time, place and purpose of the meeting, given to
each Manager by overnight courier, personal delivery, facsimile, electronic mail or other similar
means of communication. Notice shall be addressed or delivered to each Manager at the Manager’s
address as shown upon the records of the Company, or as may have been given to the Board by
the Manager for purposes of notice. If a Manager’s address is not shown on such records or is not
readily ascertainable, notice to the Manager may be given care of the principal office of the
Company. Notice by overnight courier shall be deemed to have been given one (1) business day
after the time that written notice is provided to such overnight courier. Any other written notice



3
    Compensation of Managers TBD.



                                                 -8-
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 584 of 1021



shall be deemed to have been given at the time it is personally delivered to the recipient or actually
transmitted by the person giving the notice by electronic means to the recipient.

          (c) Action and Quorum. In all matters pertaining to the affairs of the Company, the
Board shall act by a vote of a majority of the number of Managers then in office, which such
majority shall constitute a quorum of the Board for the transaction of business, except to adjourn
as provided in Section 3.3(f).

           (d) Participation in Meetings by Telephone Conference. Managers may participate in
a meeting of the Board by conference telephone or similar communications equipment (which
shall include virtual meetings via video conferencing software), as long as all Managers
participating in such meeting can hear one another. Participation by a Manager in a meeting
pursuant to this Section 3.3(d) shall constitute presence in person at such meeting.

          (e) Waiver of Notice. Notice of a meeting need not be given to any Manager who signs
a waiver of notice, whether before or after the meeting. All such waivers shall be filed with
Company records or made a part of the minutes of the meeting. Attendance at a meeting by a
Manager shall constitute a waiver of notice of such meeting except when the Manager attends a
meeting for the express purpose of objecting, at the beginning of the meeting, to the transaction of
any business on the ground that the meeting was not lawfully called or convened. Neither the
business to be transacted at, nor the purpose of, any Manager meeting need be specified in any
waiver of notice.

         (f) Adjournment. A majority of the Managers present, whether or not a quorum exists,
may adjourn any Board meeting to another time and place.

           (g) Action by Unanimous Written Consent. Any action required or permitted to be
taken at any meeting of the Board may be taken without a meeting, if all of the Managers then in
office consent thereto in writing or by Electronic Transmission, which may be executed in one or
more counterparts, and the writing or Electronic Transmission are filed with the meeting minutes
of the Board.

          (h) Chairman. At their first meeting, the initial Managers shall designate one of their
number to serve as the Chairman of the Board (the “Chairman”), with such administrative and
other duties as the Managers may determine. The Managers may change the designation of the
individual to serve as Chairman from time to time as circumstances warrant. The Chairman or, in
the Chairman’s absence, another Manager selected by the Managers shall preside at meetings of
the Managers. If no person is otherwise designated, the Chairman, or the Manager presiding over
such meeting, shall be responsible for taking meeting minutes at each meeting of the Managers.




                                                -9-
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                        Pg 585 of 1021



                                          ARTICLE IV

                          LLC INTERESTS; CAPITAL ACCOUNTS

       4.1     Interest Holders.

          (a) Admission of Interest Holders. The Interest Holders are those Tribes and Tribal
Organizations identified on Schedule C of the LLC Distribution Procedures holding a Tribe
Channeled Claim.

           (b) Interest Holder Information. The LLC Interests held by each Interest Holder shall
represent (i) all of such Interest Holder’s rights, title and interest in the Company and (ii) all of
such Interest Holder’s rights under this Agreement, including their rights to receive Abatement
Distributions in accordance with their Percentage Interests. Each Interest Holder’s name, [address,
LLC Interests held by such Interest Holder] and Percentage Interest is set forth on Schedule C of
the LLC Distribution Procedures. Each Interest Holder’s interest in the Company, including such
Interest Holder’s interest in Profits, Losses and Abatement Distributions of the Company, shall be
based upon its LLC Interests and Percentage Interests. An Interest Holder’s LLC Interest and
Percentage Interest shall determine such Interest Holder’s allocation of Profits and Losses and
Abatement Distributions of cash as set forth in Article V. All LLC Interests shall be uncertificated.

          (c) Limited Voting Rights. The Interest Holders shall have such voting rights with
respect to the management of the Company as may be required by non-waivable provisions of
applicable law, in which case any such action shall be approved by the (i) the majority of the
Percentage Interests plus (ii) the majority of Interest Holders voting upon such action.

       4.2      Capital Accounts. A separate capital account (each, a “Capital Account”) shall
be maintained for each Interest Holder in accordance with the rules of Section 704(b) of the Code
and the Treasury Regulations thereunder, and all provisions of this Agreement shall be interpreted
and applied in a manner consistent therewith. The provisions of this Agreement may be modified
to cause the allocations of Profits, Losses, income, gain and credit pursuant to Article V to have
substantial economic effect under the Treasury Regulations.

       4.3     Capital Contributions. Consistent with Sections 4.5(a) and 5.5(a) of the Plan, on
the Effective Date, each Interest Holder shall be credited with the capital contribution of a
percentage of equity interests in TopCo as set forth on Exhibit 3 hereto. No Interest Holder shall
be required to make any additional capital contribution to the Company.

        4.4     Negative Capital Accounts. No Interest Holder shall be required to pay to any
other Interest Holder, the Company or any other Person any deficit or negative balance which may
exist from time to time in such Interest Holder’s Capital Account (including upon and after
dissolution of the Company).

       4.5    No Withdrawal. No Interest Holder shall be entitled to withdraw any part of its
Capital Account or to receive any Abatement Distribution from the Company, except as expressly
provided herein.


                                               - 10 -
19-23649-rdd     Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                         Pg 586 of 1021



                                           ARTICLE V

                             ALLOCATIONS; DISTRIBUTIONS

       5.1     Allocations of Profits and Losses. Profits and Losses for each Fiscal Year or other
period shall be allocated among the Interest Holders for such Fiscal Year or other period, in
accordance with the Interest Holders’ Percentage Interests.

       5.2     Tax Elections. Except as otherwise provided in this Agreement, all elections
required or permitted to be made by the Company under any applicable tax law shall be made by
the Board.

        5.3      Opioid Abatement Uses. The Interest Holders hereby acknowledge and agree
about the need and value in developing a comprehensive abatement strategy to address the opioid
crisis and, to that end, shall apply all Abatement Distributions received from the Company for the
Approved Tribal Opioid Abatement Uses.

       5.4     Distributions.

           (a) The Managers shall make Abatement Distributions to the Interest Holders only as,
and to the extent set forth in this Section 5.4 and the LLC Distribution Procedures. Abatement
Distributions shall be used by the Interest Holders as described in Section 2 of the LLC Distribution
Procedures.

          (b) The Company shall endeavor to notify the Interest Holders of the intended
Abatement Distribution date through the Tribal Opioid Abatement Portal (or by any other means
determined appropriate by the Managers) not less than ten (10) business days prior to such date;
provided, however, that the Managers may shorten such notice period in their discretion.

           (c) Abatement Distributions shall be made to the Interest Holders in accordance with
their Percentage Interests set forth in Schedule C of the LLC Distribution Procedures.

           (d) Abatement Distributions may be made by the Managers or by a Disbursement
Agent retained by the Company to make Abatement Distributions on its behalf
(the “Disbursement Agent”). Abatement Distributions shall be made on the dates approved for
distribution by the Managers in accordance with the LLC Distribution Procedures.

          (e) The Board may cause Abatement Distributions to be withheld with respect to any
Interest Holder that has failed to deliver timely a completed Interest Holder Abatement Use Report
(as defined in Section 9.6(a) below) by the applicable due date. The Board shall cause withheld
Abatement Distributions to be made no later than fifteen (15) days after receipt of any delinquent
Interest Holder Abatement Use Report.

          (f) All Abatement Distributions under this Agreement shall be made (i) in accordance
with the electronic transfer information or (ii) by check at the address provided by the Interest
Holders in accordance with the LLC Distribution Procedures. Changes to such electronic transfer
information or address, as applicable, must be provided to the Company or the Disbursement
Agent in writing at least five (5) business days prior to any upcoming Abatement Distribution date;
                                               - 11 -
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 587 of 1021



provided, however, that the Managers and Disbursement Agent shall have the authority, in their
discretion, to seek further direction from the Interest Holders regarding the transfer information of
Abatement Distributions under this Agreement.

           (g) In the event that any Abatement Distribution is undeliverable, no further Abatement
Distribution shall be made unless and until the Managers have been notified of the then current
wire instructions or address, as applicable, as directed by such Interest Holder, at which time such
Abatement Distribution shall be made without interest. The Managers shall take reasonable efforts
to obtain a current address or wire instructions, as applicable, for any Interest Holders with respect
to any undeliverable Abatement Distribution but shall have no obligation to make further inquiry
with respect to designated recipients of such Interest Holders.

          (h) No Company Asset or any unclaimed property shall escheat to any federal, state or
local government or any other entity.

                                           ARTICLE VI

                               TRANSFER OF LLC INTERESTS

        6.1      No Transfers by Interest Holders. No Interest Holder shall transfer any of its LLC
Interests. Any purported transfer of any LLC Interests shall be null and void, no such transfer shall
be recorded on the Company’s books and the purported transferee in any such transfer shall not be
treated (and the purported transferor shall continue to be treated) as the owner of such LLC
Interests for all purposes of this Agreement. Nothing set forth in this Agreement shall be deemed
to preclude Interest Holders from aggregating their Abatement Distributions or otherwise directing
their Abatement Distributions for common Approved Tribal Opioid Abatement Uses and/or
common Tribal Abatement Strategies.

                                          ARTICLE VII

          GENERAL RIGHTS AND OBLIGATIONS OF INTEREST HOLDERS

       7.1     Limitation of Liability.

          (a) Except as otherwise required by applicable law, the debts, obligations,
commitments and liabilities of the Company, whether arising in contract, tort or otherwise, shall
be solely the debts, obligations, commitments and liabilities of the Company, and no Interest
Holder shall be obligated personally for any such debt, obligation, commitment or liability of the
Company solely by reason of being a member of the Company. Notwithstanding anything
contained herein to the contrary, the failure of the Company to observe any formalities or
requirements relating to the exercise of its powers or management of its business and affairs under
this Agreement or the Delaware Act shall not be grounds for imposing personal liability on the
Interest Holders for debts, obligations, commitments or liabilities of the Company. For the
avoidance of doubt, the Interest Holders shall have no personal liability hereunder to the fullest
extent permitted by law.


                                                - 12 -
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 588 of 1021



           (b) It is the intent of the Interest Holders that no Abatement Distribution to any Interest
Holder pursuant to Article V hereof shall be deemed a return of money paid or distributed in
violation of the Delaware Act. The payment of any such Abatement Distribution to an Interest
Holder shall be deemed to be a compromise within the meaning of the Delaware Act, and the
Interest Holder receiving any such Abatement Distribution shall not be required to return it, in
whole or in part, to any Person. However, if any court of competent jurisdiction holds that,
notwithstanding the provisions of this Agreement, any Interest Holder is obligated to return some
or all of such Abatement Distribution to make a payment to any Person, such obligation shall be
the obligation of such Interest Holder and not of any other Interest Holder.

       7.2     Lack of Authority. Except as expressly set forth herein, no Interest Holder in its
capacity as such has the authority or power to act for or on behalf of the Company in any manner,
to do any act that would be (or could be construed as) binding on the Company or to make any
expenditures on behalf of the Company, and the Interest Holders hereby consent to the exercise by
the Board of the powers conferred on it by law and this Agreement.

        7.3     No Right of Partition. No Interest Holder shall have the right to seek or obtain
partition by court decree or operation of law of any Company property, or the right to own or use
particular or individual assets of the Company.

                                          ARTICLE VIII

                         EXCULPATION AND INDEMNIFICATION

       8.1     Standard of Care; Exculpation.

           (a) As used herein, the term “Covered Person” shall mean each Manager and Officer
and each of their respective members, officers, employees, agents, consultants, lawyers, advisors
or professionals.

           (b) [To the maximum extent permitted by applicable law, a Covered Person shall not
have or incur any liability for actions taken or omitted in their capacities as a Covered Person, or
on behalf of the Company, except those acts found by Final Order to be arising out of their willful
misconduct, bad faith, gross negligence or fraud, and shall be entitled to indemnification and
reimbursement for reasonable fees and expenses in defending any and all of their actions or
inactions in their capacity as Covered Persons, or on behalf of the Company, except for any actions
or inactions found by Final Order to be arising out of their willful misconduct, bad faith, gross
negligence or fraud.]

        8.2      Liabilities and Duties of Covered Persons. This Agreement is not intended to,
and does not, create or impose any fiduciary duty on any Covered Person. Furthermore, each of
the Interest Holders and the Company hereby waives any and all fiduciary duties that, absent such
waiver, may be implied by applicable law, and in doing so, acknowledges and agrees that the duties
and obligation of each Covered Person to each other and to the Company are only as expressly set
forth in this Agreement. The provisions of this Agreement, to the extent that they restrict the duties
and liabilities of a Covered Person otherwise existing at law or in equity, are agreed by the Interest
Holders to replace such other duties and liabilities of such Covered Person.

                                                - 13 -
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 589 of 1021



       8.3     Indemnification.

           (a) [To the maximum extent permitted by applicable law, the Covered Persons shall be
entitled to indemnification and reimbursement for reasonable fees and expenses in defending any
and all of their actions or inactions in their capacity as Persons, or on behalf of the Company,
except for any actions or inactions found by Final Order to be arising out of their willful
misconduct, bad faith, gross negligence or fraud. Any valid indemnification claim of any of the
Covered Persons shall be satisfied from the Company.

           (b) The Company shall indemnify and reimburse any Covered Person for reasonable
fees and expenses incurred in investigating or defending against such losses, claims, damages,
judgments, fines or liabilities, and any amounts expended in settlement of any claims
(collectively, “Damages”) that may accrue to or be incurred by any Covered Person, for any
actions taken or omitted to be taken by such Covered Person in his, her or its capacity as a Covered
Person, except to the extent that it is determined ultimately by a Final Order that such Damages
arose primarily from the willful misconduct, bad faith, gross negligence or fraud by or of such
Covered Person.

           (c) The Company shall promptly reimburse (and/or advance to the extent reasonably
required) each Covered Person for reasonable legal or other expenses (as incurred) of such Covered
Person in connection with investigating, preparing to defend or defending any claim, lawsuit or
other proceeding relating to any Damages for which such Covered Person may be indemnified
pursuant to this Section 8.3; provided, that if it is finally judicially determined that such Covered
Person is not entitled to the indemnification provided by this Section 8.3, then such Covered Person
shall promptly reimburse the Company for any reimbursed or advanced expenses.

          (d) The indemnification provided by this Section 8.3 shall not be deemed exclusive of
any other rights to indemnification to which those seeking indemnification may be entitled under
any agreement or otherwise. The provisions of this Section 8.3 shall continue to afford protection
to each Covered Person regardless of whether such Covered Person remains in the position or
capacity pursuant to which such Covered Person became entitled to indemnification under this
Section 8.3 and shall inure to the benefit of the executors, administrators, legatees and distributees
of such Covered Person.

          (e) The Company shall purchase and maintain, at its own expense (other than for the
upfront premium payment which shall be paid by the Debtors), directors and officers (“D&O”)
insurance to cover Damages covered by the foregoing indemnification provisions and to otherwise
cover Damages for any breach or alleged breach by any Covered Person of such Covered Person’s
duties.

           (f) Notwithstanding anything contained herein to the contrary, any valid
indemnification claim of any of the Covered Persons by the Company relating to the matters
covered in this Section 8.3 shall be provided out of and to the extent of Company assets only, and
no Interest Holder (unless such Interest Holder otherwise agrees in writing) shall have personal
liability on account thereof or shall be required to make additional capital contributions to help
satisfy such indemnity by the Company.


                                                - 14 -
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 590 of 1021



          (g) If this Section 8.3 or any portion hereof shall be invalidated on any ground by any
Final Order, then the Company shall nevertheless indemnify and hold harmless each Covered
Person pursuant to this Section 8.3 to the fullest extent permitted by any applicable portion of this
Section 8.3 that shall not have been invalidated.

           (h) The provisions of this Section 8.3 shall be a contract between the Company, on the
one hand, and each Covered Person who served in such capacity at any time while this Section 8.3
is in effect, on the other hand, pursuant to which the Company and each such Covered Person
intend to be legally bound. No amendment, modification or repeal of this Section 8.3 that adversely
affects the rights of a Covered Person to indemnification for Damages incurred or relating to a
state of facts existing prior to such amendment, modification or repeal shall apply in such a way
as to eliminate or reduce such Covered Person’s entitlement to indemnification for such Damages
without the Covered Person’s prior written consent.

         (i) The provisions of this Article VIII shall survive the dissolution, liquidation,
winding up and termination of the Company.]

                                          ARTICLE IX

                   BOOKS, RECORDS, ACCOUNTING AND REPORTS

         9.1     Records and Accounting. The Company shall keep, or cause to be kept,
appropriate books and records with respect to the Company’s business, including all books and
records necessary to provide any information, lists and copies of documents required pursuant to
applicable laws. The detail of these books and records and the duration the Company shall keep
such books and records shall be such as to allow the Managers to make a full and accurate
accounting of all Company Assets, as well as to comply with applicable provisions of law and
standard accounting practices necessary or appropriate to produce an annual report containing
special-purpose financial statements of the Company, including, without limitation, the assets and
liabilities of the Company as of the end of such fiscal year and the additions, deductions and cash
flows for such fiscal year (the “Annual Report”); provided, however, that the Managers shall
maintain such books and records until the wind-up of the Company’s affairs and satisfaction of all
of the Company’s liabilities. All matters concerning (i) the determination of the relative amount
of allocations and Abatement Distributions among the Interest Holders pursuant to and in
accordance with Article V and (ii) accounting procedures and determinations, and other
determinations not specifically and expressly provided for by the terms of this Agreement or in
the Plan or Confirmation Order, shall be determined by the Board.

       9.2     Fiscal Year. The fiscal year (the “Fiscal Year”) of the Company shall constitute
the twelve (12)-month period ending on December 31 of each calendar year, or such other annual
accounting period as may be established by the Board.

        9.3    Reports. The Company shall use its reasonable efforts to deliver or cause to be
delivered, within ninety (90) days after the end of each Fiscal Year or as soon as reasonably
practicable thereafter, to each Person who was an Interest Holder at any time during such Fiscal
Year a Schedule K-1 and any information with respect to the Company reasonably required for
the preparation of such Person’s United States federal and state income Tax returns. Within

                                               - 15 -
19-23649-rdd      Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                Main Document
                                          Pg 591 of 1021



sixty (60) days after the end of each Fiscal Year, the Company shall cause each Interest Holder to
be furnished with a copy of the balance sheet of the Company as of the last day of the applicable
period, a statement of income or loss of the Company for such period, and a statement of the
Company’s cash flow for such period. Within forty-five (45) days after the end of each fiscal
quarter, the Company shall cause each Interest Holder to be furnished with a copy of a quarterly
update in form deemed reasonable by the Board.

        9.4     Financial Reporting.

          (a) The Managers shall select and engage a firm of independent certified public
accountants (the “Company Accountants”) to audit the Annual Report. Within one hundred and
twenty (120) days following the end of each calendar year, the Managers shall file with the
Bankruptcy Court the Annual Report audited by the Company Accountants and accompanied by
an opinion of such firm as to the fairness in all material respects of the special-purpose financial
statements. The Managers shall publish a copy of such Annual Report on the Tribal Opioid
Abatement Website when such report is filed with the Bankruptcy Court.

           (b) All Materials with the Bankruptcy Court by this Section 9.4 need not be served on
any parties in the Chapter 11 Cases but shall be available for inspection by the public in accordance
with procedures established by the Bankruptcy Court.

        9.5     Tribal Opioid Abatement Reporting.

          (a) Within one hundred and twenty (120) days following the end of each calendar year
the Board shall cause to be prepared and filed with the Bankruptcy Court an annual report on the
Approved Tribal Opioid Abatement Uses with respect to such period, together with such additional
information as the Board determines necessary or appropriate in its discretion (each, a “Tribal
Opioid Abatement Report”). The Board shall (i) post a copy of the Tribal Opioid Abatement
Report on the Tribal Opioid Abatement Website and (ii) delivery such Tribal Opioid Abatement
Report to the Master Disbursement Trust, in each case when such report is filed with the
Bankruptcy Court.4

          (b) For the avoidance of doubt, the Board shall not be required to include in any Tribal
Opioid Abatement Report any abatement matters of any entity created under the Chapter 11 Plan
other than the Company.

        9.6     Interest Holder Reporting.5

           (a) Reporting of Approved Tribal Opioid Abatement Uses by Interest Holders shall be
required to the extent set forth in the Plan and the Confirmation Order and consistent with the LLC
Distribution Procedures. The Board shall establish the form, content and due dates of periodic

4
 For economic efficiency, the Tribal Opioid Abatement Website and NOAT Website (as defined in the NOAT Trust
Agreement) (and related Portals) may be maintained and administered on a combined basis.
5
 The Tribal Opioid Abatement Report may be coordinated or combined with the TAFT Tribal Opioid Abatement
Report (as defined in the TAFT Agreement).


                                                   - 16 -
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 592 of 1021



reports with respect to Approved Tribal Opioid Abatement Uses to be submitted by the Interest
Holders (each, an “Interest Holder Abatement Use Report”) to the Board through the Tribal
Opioid Abatement Portal (or delivered by other means approved by the Board). Each Interest
Holder Abatement Use Report shall contain the information necessary to:

               (i)     enable the Company to satisfy the audited Annual Report requirements
described in Section 9.4 above; and

              (ii)   enable the Company to satisfy the Tribal Opioid Abatement Report
requirements described in Section 9.5(a) above.

       9.7      Portal and Website. The Company shall contract for the establishment and
continuing maintenance of (1) a secure method of internet-based communications for the Company
and the Interest Holders (the “Tribal Opioid Abatement Portal”) and (2) a public-facing website
to    publish     all    information    required     or    appropriate   to    be      published
(the “Tribal Opioid Abatement Website”).

                                          ARTICLE X

                                             TAXES

        10.1 Tax Returns. The Company shall prepare and file all necessary federal and state
income Tax returns and any other required Tax returns, including making the elections described
in Section 10.2.

        10.2 Partnership Treatment; Tax Elections. It is intended that the Company shall be
treated as a partnership for federal and state income tax purposes, and the Board is permitted take
any actions reasonably necessary to preserve such treatment. Neither the Company nor the Interest
Holders shall take any action or make any election which is inconsistent with the Company’s
treatment as a partnership. The Company shall make any election the Board may deem appropriate
and in the best interests of the Interest Holders.

        10.3 Partnership Representative. The Chairman shall be the Company’s partnership
representative, as described in Section 6223 of the Code (“Partnership Representative”). The
Partnership Representative shall have all powers and responsibilities provided for a “partnership
representative” in Section 6221 of the Code et seq. The Company shall pay and be responsible for
all reasonable third-party costs and expenses incurred by the Partnership Representative in
performing its duties as such.

                                         ARTICLE XI

                            DISSOLUTION AND LIQUIDATION

       11.1 Dissolution. The Company shall not be dissolved by the admission of Interest
Holders or by the expulsion, bankruptcy or dissolution of an Interest Holder. The Company shall
automatically dissolve and its affairs shall be wound up as soon as practicable but no later than
ninety (90) days after the date on which the Bankruptcy Court approves the dissolution of the
                                              - 17 -
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 593 of 1021



Company due to the completion of its duties and the satisfaction of its purposes wherein (i) all
reasonably expected assets have been collected by the Company, (ii) all Abatement Distributions
have been made to the extent set forth in the LLC Distribution Procedures, (iii) necessary
arrangements and reserves have been made to discharge all anticipated remaining Company
obligations and administrative and other expenses in a manner consistent with the Governing
Documents and (iv) a final accounting has been filed and approved by the Bankruptcy Court.

        11.2 Liquidation and Termination. On dissolution of the Company, the Board shall
act as liquidator or may appoint one or more representatives to act as liquidator. The liquidators
shall proceed diligently to wind up the affairs of the Company. The costs of liquidation shall be
borne as a Company expense. The liquidators shall pay, satisfy or discharge from Company funds
all of the debts, liabilities and obligations of the Company (including all expenses incurred in
liquidation) or otherwise make adequate provision for payment and discharge thereof (including
the establishment of a cash fund for contingent liabilities in such amount and for such term as the
liquidators may reasonably determine) and shall promptly distribute the remaining assets to the
Interest Holders in accordance with the Percentage Interests; provided, however, that if the Board
determines, in its discretion, that making such Abatement Distributions is not cost-effective with
respect to the final amounts to be distributed to the Interest Holders, the Board shall have the
authority to direct such final Abatement Distributions, in full, to a tax-exempt organization that
has opioid abatement as part of its mission, as selected by the Managers in their discretion.

        11.3 Cancellation of Certificate. On the completion of the Company’s duties and the
satisfaction of the Company’s purposes as provided in Section 11.1 herein, the Company shall be
terminated (and the Company shall not be terminated prior to such time), and the Board (or such
other Person or Persons as the Delaware Act may require or permit) shall file a Certificate of
Cancellation with the Secretary of State of the State of Delaware, cancel any other filings made
pursuant to this Agreement that are or should be cancelled, and take such other actions as may be
necessary to terminate the Company. The Company shall be deemed to continue in existence for
all purposes of this Agreement until it is terminated pursuant to this Section 11.3.

       11.4 Reasonable Time for Winding Up. A reasonable time shall be allowed for the
orderly winding up of the affairs of the Company pursuant to Section 11.2 in order to minimize
any losses otherwise attendant upon such winding up.

                                         ARTICLE XII

                                   GENERAL PROVISIONS

       12.1    Amendments.

        (a)    Material modifications to this Agreement may be made only pursuant to an order
of the Bankruptcy Court; provided, however, that the Trustees may amend this Agreement by
unanimous consent of the Trustees from time to time without the consent, approval or other
authorization of, but with notice to, the Bankruptcy Court, to make: (i) minor modifications or
clarifying amendments necessary to enable the Trustees to effectuate the provisions of this
Agreement; or (ii) modifications to satisfy any requirements, conditions or guidelines contained in
any opinion, directive, order, statute, ruling or regulation of any federal, state or foreign
                                              - 18 -
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 594 of 1021



governmental entity. Notwithstanding the foregoing, no amendment or waiver of this Agreement
shall modify this Trust Agreement in a manner that is inconsistent with the Plan or the
Confirmation Order other than to cure any minor ambiguity or inconsistency in the Plan or to
correct any clerical errors in this Agreement. The Trustees shall provide to the Interest Holders
notice of any proposed modification to this Agreement, whether material or minor, through the
Tribal Opioid Abatement Portal (or by other means approved by the Trustees) not less than ten
(10) business days before such modification becomes effective; provided, however, that the
Trustees may shorten such notice period in their discretion.

          (a) Notwithstanding anything set forth in this Agreement to the contrary, none of this
Agreement, nor any schedule or exhibit hereto shall be modified or amended in any way that could
jeopardize or impair the Plan or the Confirmation Order.

        12.2 Remedies Cumulative. The rights and remedies under this Agreement are
cumulative and are in addition to and not in substitution for any other rights and remedies available
at law or in equity or otherwise.

        12.3 Successors and Assigns. All covenants and agreements contained in this Agree-
ment shall bind and inure to the benefit of the parties hereto and their respective heirs, executors,
administrators, successors, legal representatives and permitted assigns, whether so expressed or
not, except that none of such persons may assign or otherwise transfer any of its, or their, rights or
obligations under this Agreement except, in the case of the Company and the Managers, as
otherwise contemplated herein or in the Plan or the Confirmation Order.

        12.4 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law, but if any provision
of this Agreement or application thereof to any person or circumstance shall be finally determined
by a court of competent jurisdiction to be invalid or unenforceable to any extent, the remainder of
this Agreement, or the application of such provisions to persons or circumstances other than those
as to which it is held invalid or unenforceable, shall not be affected thereby, and such provision of
this Agreement shall be valid and enforced to the fullest extent permitted by law.

        12.5 Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State of Delaware.

        12.6 Consent to Jurisdiction. The Bankruptcy Court shall have continuing jurisdiction
over the Company pursuant to the Plan; provided, however, the courts of the State of Delaware,
including any federal court located therein, shall also have jurisdiction over the Company;
provided further, that notwithstanding the foregoing, the Managers shall have the power and
authority to bring any action in any court of competent jurisdiction (including the Bankruptcy
Court) to prosecute any Causes of Action held by the Company.

       12.7 Sovereign Immunity. Nothing in the Governing Documents shall be construed as
a waiver of a claim of sovereign immunity in any action or proceeding, including without limitation


                                                - 19 -
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                        Pg 595 of 1021



any action or proceeding occurring after the Effective Date. No Interest Holder shall be deemed or
required to waive sovereign immunity by virtue of its membership or interest in the Company.

        12.8 Communications. The Managers shall establish and maintain the Tribal Opioid
Abatement Portal (or other means determined appropriate by the Managers) so as to (i) enable
each Interest Holder to deliver the required documentation under the Tribal Opioid Abatement
Report in an electronic format; (ii) enable secure communications between the Managers and each
Interest Holder; and (iii) provide each Interest Holder with access to its own secure electronic data
folder; provided, however, that the Managers may modify the foregoing as they determine
necessary or advisable in the event such method of communication is unduly burdensome to any
Interest Holder.

        12.9 Addresses and Notices. All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Agreement shall be in writing and shall
be deemed to have been given or made (a) when delivered personally to the recipient,
(b) one (1)business day after delivery to a reputable express courier service (charges prepaid) or
(c) on the business day telecopied or electronically transmitted to the recipient (with hard copy
sent to the recipient by reputable overnight courier service (charges prepaid) that same day) if by
telecopy or electronic transmission before 5:00 p.m. New York time, and otherwise on the next
business day. Such notices, demands and other communications shall be sent to the address for
such recipient set forth in the Company’s books and records, or to such other address or to the
attention of such other person as the recipient party has specified by prior written notice to the
sending party. Any notice to the Board or the Company shall be deemed given if received by the
Board at the principal office of the Company designated pursuant to Section 2.5.

        12.10 Creditors. None of the provisions of this Agreement shall be for the benefit of or
enforceable by any creditors of the Company, and no creditor who makes a loan to the Company
may have or acquire (except pursuant to the terms of a separate agreement executed by the
Company in favor of such creditor) at any time as a result of making the loan any direct or indirect
interest in Company Profits, Losses, Abatement Distributions, capital or property other than as a
secured creditor.

      12.11 Waiver. No failure by any party to insist upon the strict performance of any
covenant, duty, agreement or condition of this Agreement or to exercise any right or remedy
consequent upon a breach thereof shall constitute a waiver of any such breach or any other
covenant, duty, agreement or condition.

       12.12 Further Action. The parties shall execute and deliver all documents, provide all
information, and take or refrain from taking such actions as may be necessary or appropriate to
achieve the purposes of this Agreement.

        12.13 Entire Agreement. The Governing Documents, and those documents expressly
referred to in this Agreement embody the complete agreement and understanding among the
parties and supersede and preempt any prior understandings, agreements or representations by or
among the parties, written or oral, which may have related to the subject matter of this Agreement
in any way.


                                               - 20 -
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                       Pg 596 of 1021



        12.14 Delivery by Electronic Transmission. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement or any amendment hereto
delivered by facsimile, email or other means of Electronic Transmission, shall be treated in all
manner and respects as an original agreement or instrument and shall be considered to have the
same binding legal effect as if it were the original signed version thereof delivered in person.


                                 [Page intentionally left blank.]

                                   [Signature pages follow.]




                                              - 21 -
19-23649-rdd   Doc 3121    Filed 07/08/21 Entered 07/08/21 00:40:22       Main Document
                                    Pg 597 of 1021



      The undersigned Managers have executed or caused to be executed on their behalf this
Agreement as of the date first written above.



                                         MANAGERS:

                                         [______________]

                                         By: _______________________________
                                         Name: _____________________________
                                         Title: ______________________________


                                         [______________]

                                         By: _______________________________
                                         Name: _____________________________
                                         Title: ______________________________


                                         [______________]

                                         By: _______________________________
                                         Name: _____________________________
                                         Title: ______________________________




                                          - 22 -
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 598 of 1021



                                    EXHIBIT 1

                               COMPANY ASSETS




                                       - 23 -
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 599 of 1021




                                    EXHIBIT 2

                                  CERTIFICATE




                                       - 24 -
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 600 of 1021



                                    EXHIBIT 3

                 INTEREST HOLDER CAPITAL CONTRIBUTIONS




                                       - 25 -
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 601 of 1021

                                    EXHIBIT 4

                     Tribe Opioid LLC Distribution Procedures




                                       - 26 -
19-23649-rdd    Doc 3121    Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                     Pg 602 of 1021


        Issue                                            Description

1. APPLICABILITY OF        These terms shall apply to the allocation of value received by the Tribal
   TRIBE OPIOID LLC        Opioid Abatement Fund, LLC (“Tribe Opioid LLC” or the
   DISTRIBUTION            “Company”) under the plan of reorganization (the “Chapter 11 Plan”
   PROCEDURES              or the “Plan”) in the Chapter 11 Cases of Purdue Pharma L.P. and its
                           affiliates (collectively, “Purdue”) pending in the U.S. Bankruptcy Court
                           for the Southern District of New York (the “Bankruptcy Court”) with
                           respect to each American Indian or Alaska Native Tribe, band, nation,
                           pueblo, village or community, that the U.S. Secretary of the Interior
                           acknowledges as an Indian Tribe, as provided in the Federally
                           Recognized Tribe List Act of 1994, 25 U.S.C. § 5130 or Tribal
                           Organization, as defined in 25 U.S.C. 5304(l), (each a “Tribe”), whose
                           Claims in Class 5 (Tribe Claims) are channeled to TAFT under the Plan.

                           To the extent not explicitly reflected in the Chapter 11 Plan, the terms
                           set forth herein will be deemed incorporated into the Chapter 11 Plan, or
                           this Agreement, as applicable.

                           These terms set forth the manner in which the Company shall make
                           Abatement Distributions to the Tribes, which may be used exclusively
                           on the parameters set forth herein.

2. PURPOSE                 These LLC Distribution Procedures are intended to establish the
                           mechanisms for the distribution and allocation of funds distributed by
                           the Company to the Tribes. All such funds described in the foregoing
                           sentence are referred to herein as “Abatement Funds” and shall be used
                           to abate the opioid crisis in accordance with the terms hereof, with
                           recognition of the culturally appropriate activities, practices, teachings
                           or ceremonies that may, in the judgment of a Tribe or Tribal
                           Organization, be aimed at or supportive of remediation and abatement
                           of the opioid crisis within a tribal community.

                           Specifically, (i) no less than ninety five percent (95%) of the Abatement
                           Funds distributed under this Agreement shall be used for abatement of
                           the opioid crisis by funding opioid or substance use disorder related
                           projects or programs that fall within the scope of Schedules B and D
                           (the “Approved Tribal Opioid Abatement Uses”); and (ii) no more
                           than five percent (5%) of the Abatement Funds may be used to fund
                           expenses incurred in administering the distributions for the Approved
                           Tribal Opioid Abatement Uses, including the process of selecting
                           programs to receive Abatement Funds for implementing those programs
                           (“Approved Administrative Expenses,” and, together with the
                           Approved Opioid Abatement Uses and Core Strategies, “Approved
                           Uses”).



                                             - 27 -
19-23649-rdd    Doc 3121    Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                     Pg 603 of 1021


        Issue                                             Description

                           For the avoidance of doubt, Schedule D is a non-exhaustive, illustrative
                           list of culturally appropriate activities, practices, teachings or
                           ceremonies that may, in the judgment of a Tribe or Tribal Organization,
                           be aimed at or supportive of remediation and abatement of the opioid
                           crisis within a tribal community.

                           The Company shall, in accordance with the Plan, the Confirmation Order
                           and this Agreement, distribute Abatement Funds to Tribes for Approved
                           Uses. All distributions to Tribes in accordance herewith shall be deemed
                           to satisfy the mandate to ensure that underserved urban and rural areas,
                           as well as minority communities, receive equitable access to the funds.

                           Notwithstanding anything in these LLC Distribution Procedures that
                           might imply to the contrary, projects or programs that constitute
                           Approved Tribal Opioid Abatement Uses may be provided by Tribes,
                           Tribal Organizations, tribal agencies or subdivisions or
                           nongovernmental parties and funded from Abatement Funds.

3. DISBURSEMENT OF The Company shall distribute the Abatement Funds consistent with the
   ABATEMENT       Tribal Allocation Percentages set forth on Schedule C. The Tribal
   DISTRIBUTIONS   Allocation Percentages are based on the Tribal Allocation Matrix
                   described on Schedule E.

4. ATTORNEYS’ FEES         Pursuant to Section 5.8 of the Plan, Public Creditor Trust Distributions
   AND COSTS FUND          will be subject to assessments to fund (i) the Local Government and
                           Tribe Costs and Expenses Fund, which shall be used to pay qualifying
                           costs and expenses (including attorneys’ fees) of Holders of Non-Federal
                           Governmental Claims (other than States) and Tribe Claims (including ad
                           hoc groups of any of the foregoing) and (ii) the State Costs and Expenses
                           Fund, which shall be used to pay qualifying costs and expenses
                           (including attorneys’ fees) of States (including ad hoc groups thereof).

5. TRIBAL                  12.15 The allocation of distributions among Tribes will be consistent
   ABATEMENT                   with the Tribal Allocation Percentages set forth on Schedule C.
   FUNDING
                           12.16 The Tribes will use the tribal allocation of Abatement Funds for
                               programs on the approved list of abatement strategies (see Schedule
                               B) and also for culturally appropriate activities, practices, teachings
                               or ceremonies that are, in the judgment of a Tribe or Tribal
                               Organization, aimed at or supportive of remediation and abatement
                               of the opioid crisis within a tribal community. A list of representative
                               examples of such culturally appropriate abatement strategies,
                               practices, and programs is attached hereto as Schedule D (the
                               “Tribal Abatement Strategies”). The separate allocation of
                               abatement funding and illustrative list of Tribal Abatement
                                             - 28 -
19-23649-rdd    Doc 3121    Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                     Pg 604 of 1021


        Issue                                             Description

                              Strategies recognizes that American Indian and Alaska Native Tribes
                              and the communities they serve possess unique cultural histories,
                              practices, wisdom, and needs that are highly relevant to the health
                              and well-being of American Indian and Alaska Native people and
                              that may play an important role in both individual and public health
                              efforts and responses in Native communities.

                           12.17 The Tribes agree that Abatement Funds distributed under the
                               Chapter 11 Plan shall be used to abate the opioid crisis in accordance
                               with the terms of these LLC Distribution Procedures.

6. COMPLIANCE,      1. The Managers shall impose appropriate reporting requirements on the
   REPORTING, AUDIT    Tribes to ensure that Abatement Funds are used only for Approved
   AND                 Uses. The Managers may authorize modified reporting requirements
   ACCOUNTABILITY      for Tribes with allocations below a certain level.

                           2. The Company shall prepare an annual report (an “Annual Report”)
                              that shall be audited by independent auditors as provided in this
                              Agreement, which audited Annual Report shall be filed annually with
                              the Bankruptcy Court.

                           3. The Bankruptcy Court shall have continuing jurisdiction over the
                              Company, provided however, the courts of the State of Delaware,
                              including any federal court located therein, shall also have
                              jurisdiction over the Company.

                           4. The Managers shall have the power to take any and all actions that in
                              the judgment of the Managers are necessary or proper to fulfill the
                              purposes of the Company, including the requirement that 100% of the
                              Abatement Funds distributed under the Plan (and not otherwise
                              dedicated to the attorneys’ fee fund set forth in Section 4 herein) shall
                              be used to abate the opioid crisis in accordance with the terms hereof.




                                             - 29 -
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 605 of 1021




                                    Schedule A

                               (Intentionally Omitted)




                                       - 30 -
19-23649-rdd        Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                      Main Document
                                             Pg 606 of 1021

                                                  Schedule B
                                                 Approved Uses

Support treatment of Opioid Use Disorder (OUD) and any co-occurring Substance Use Disorder
or Mental Health (SUD/MH) conditions through evidence-based or evidence-informed programs
or strategies that may include, but are not limited to, the following:

                                         PART ONE: TREATMENT


A.       TREAT OPIOID USE DISORDER (OUD)

         Support treatment of Opioid Use Disorder (OUD) and any co-occurring Substance Use
         Disorder or Mental Health (SUD/MH) conditions through evidence-based or evidence-
         informed programs or strategies that may include, but are not limited to, the following1:

         1.       Expand availability of treatment for OUD and any co-occurring SUD/MH
                  conditions, including all forms of Medication-Assisted Treatment (MAT) approved
                  by the U.S. Food and Drug Administration.

         2.       Support and reimburse evidence-based services that adhere to the American Society
                  of Addiction Medicine (ASAM) continuum of care for OUD and any co-occurring
                  SUD/MH conditions

         3.       Expand telehealth to increase access to treatment for OUD and any co-occurring
                  SUD/MH conditions, including MAT, as well as counseling, psychiatric support,
                  and other treatment and recovery support services.

         4.       Improve oversight of Opioid Treatment Programs (OTPs) to assure evidence-based
                  or evidence-informed practices such as adequate methadone dosing and low
                  threshold approaches to treatment.

         5.       Support mobile intervention, treatment, and recovery services, offered by qualified
                  professionals and service providers, such as peer recovery coaches, for persons with
                  OUD and any co-occurring SUD/MH conditions and for persons who have
                  experienced an opioid overdose.

         6.       Treatment of trauma for individuals with OUD (e.g., violence, sexual assault,
                  human trafficking, or adverse childhood experiences) and family members (e.g.,
                  surviving family members after an overdose or overdose fatality), and training of
                  health care personnel to identify and address such trauma.

         7.       Support evidence-based withdrawal management services for people with OUD
                  and any co-occurring mental health conditions.


1
 As used in this Schedule B, words like “expand,” “fund,” “provide” or the like shall not indicate a preference for
new or existing programs. Priorities will be established through the mechanisms described in the Public Creditor Trust
Distribution Procedures.
                                                       - 31 -
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 607 of 1021

      8.       Training on MAT for health care providers, first responders, students, or other
               supporting professionals, such as peer recovery coaches or recovery outreach
               specialists, including telementoring to assist community-based providers in rural or
               underserved areas.

      9.       Support workforce development for addiction professionals who work with persons
               with OUD and any co-occurring SUD/MH conditions.

      10.      Fellowships for addiction medicine specialists for direct patient care, instructors,
               and clinical research for treatments.

      11.      Scholarships and supports for behavioral health practitioners or workers involved
               in addressing OUD and any co-occurring SUD or mental health conditions,
               including but not limited to training, scholarships, fellowships, loan repayment
               programs, or other incentives for providers to work in rural or underserved areas.

      12.      Provide funding and training for clinicians to obtain a waiver under the federal Drug
               Addiction Treatment Act of 2000 (DATA 2000) to prescribe MAT for OUD, and
               provide technical assistance and professional support to clinicians who have
               obtained a DATA 2000 waiver.

      13.      Dissemination of web-based training curricula, such as the American Academy of
               Addiction Psychiatry’s Provider Clinical Support Service-Opioids web-based
               training curriculum and motivational interviewing.

      14.      Development and dissemination of new curricula, such as the American Academy
               of Addiction Psychiatry’s Provider Clinical Support Service for Medication-
               Assisted Treatment.

B.    SUPPORT PEOPLE IN TREATMENT AND RECOVERY

      Support people in recovery from OUD and any co-occurring SUD/MH conditions through
      evidence-based or evidence-informed programs or strategies that may include, but are not
      limited to, the following:

      1.       Provide comprehensive wrap-around services to individuals with OUD and any co-
               occurring SUD/MH conditions, including housing, transportation, education, job
               placement, job training, or childcare.

      2.       Provide the full continuum of care of treatment and recovery services for OUD and
               any co-occurring SUD/MH conditions, including supportive housing, peer support
               services and counseling, community navigators, case management, and
               connections to community-based services.

      3.       Provide counseling, peer-support, recovery case management and residential
               treatment with access to medications for those who need it to persons with OUD
               and any co-occurring SUD/MH conditions.

      4.       Provide access to housing for people with OUD and any co-occurring SUD/MH
               conditions, including supportive housing, recovery housing, housing assistance
                                             - 32 -
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                       Pg 608 of 1021

               programs, training for housing providers, or recovery housing programs that allow
               or integrate FDA-approved mediation with other support services.

      5.       Provide community support services, including social and legal services, to assist
               in deinstitutionalizing persons with OUD and any co-occurring SUD/MH
               conditions.

      6.       Support or expand peer-recovery centers, which may include support groups, social
               events, computer access, or other services for persons with OUD and any co-
               occurring SUD/MH conditions.

      7.       Provide or support transportation to treatment or recovery programs or services for
               persons with OUD and any co-occurring SUD/MH conditions.

      8.       Provide employment training or educational services for persons in treatment for
               or recovery from OUD and any co-occurring SUD/MH conditions.

      9.       Identify successful recovery programs such as physician, pilot, and college
               recovery programs, and provide support and technical assistance to increase the
               number and capacity of high-quality programs to help those in recovery.

      10.      Engage non-profits, faith-based communities, and community coalitions to support
               people in treatment and recovery and to support family members in their efforts to
               support the person with OUD in the family.

      11.      Training and development of procedures for government staff to appropriately
               interact and provide social and other services to individuals with or in recovery
               from OUD, including reducing stigma.

      12.      Support stigma reduction efforts regarding treatment and support for persons with
               OUD, including reducing the stigma on effective treatment.

      13.      Create or support culturally appropriate services and programs for persons with
               OUD and any co-occurring SUD/MH conditions, including new Americans.

      14.      Create and/or support recovery high schools.

      15.      Hire or train behavioral health workers to provide or expand any of the services or
               supports listed above.

C.    CONNECT PEOPLE WHO NEED HELP TO THE HELP THEY NEED
      (CONNECTIONS TO CARE)

      Provide connections to care for people who have – or at risk of developing – OUD and any
      co-occurring SUD/MH conditions through evidence-based or evidence-informed programs
      or strategies that may include, but are not limited to, the following:

      1.       Ensure that health care providers are screening for OUD and other risk factors and
               know how to appropriately counsel and treat (or refer if necessary) a patient for
               OUD treatment.
                                              - 33 -
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                       Pg 609 of 1021

      2.       Fund Screening, Brief Intervention and Referral to Treatment (SBIRT) programs
               to reduce the transition from use to disorders, including SBIRT services to pregnant
               women who are uninsured or not eligible for Medicaid.

      3.       Provide training and long-term implementation of SBIRT in key systems (health,
               schools, colleges, criminal justice, and probation), with a focus on youth and young
               adults when transition from misuse to opioid disorder is common.

      4.       Purchase automated versions of SBIRT and support ongoing costs of the
               technology.

      5.       Expand services such as navigators and on-call teams to begin MAT in hospital
               emergency departments.

      6.       Training for emergency room personnel treating opioid overdose patients on post-
               discharge planning, including community referrals for MAT, recovery case
               management or support services.

      7.       Support hospital programs that transition persons with OUD and any co-occurring
               SUD/MH conditions, or persons who have experienced an opioid overdose, into
               clinically appropriate follow-up care through a bridge clinic or similar approach.

      8.       Support crisis stabilization centers that serve as an alternative to hospital emergency
               departments for persons with OUD and any co-occurring SUD/MH conditions or
               persons that have experienced an opioid overdose.

      9.       Support the work of Emergency Medical Systems, including peer support
               specialists, to connect individuals to treatment or other appropriate services
               following an opioid overdose or other opioid-related adverse event.

      10.      Provide funding for peer support specialists or recovery coaches in emergency
               departments, detox facilities, recovery centers, recovery housing, or similar
               settings; offer services, supports, or connections to care to persons with OUD and
               any co-occurring SUD/MH conditions or to persons who have experienced an
               opioid overdose.

      11.      Expand warm hand-off services to transition to recovery services.

      12.      Create or support school-based contacts that parents can engage with to seek
               immediate treatment services for their child; and support prevention, intervention,
               treatment, and recovery programs focused on young people.

      13.      Develop and support best practices on addressing OUD in the workplace.

      14.      Support assistance programs for health care providers with OUD.

      15.      Engage non-profits and the faith community as a system to support outreach for
               treatment.


                                               - 34 -
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 610 of 1021

      16.      Support centralized call centers that provide information and connections to
               appropriate services and supports for persons with OUD and any co-occurring
               SUD/MH conditions.

D.    ADDRESS THE NEEDS OF CRIMINAL-JUSTICE-INVOLVED PERSONS

      Address the needs of persons with OUD and any co-occurring SUD/MH conditions who
      are involved in, are at risk of becoming involved in, or are transitioning out of the criminal
      justice system through evidence-based or evidence-informed programs or strategies that
      may include, but are not limited to, the following:

      1.       Support pre-arrest or pre-arraignment diversion and deflection strategies for
               persons with OUD and any co-occurring SUD/MH conditions, including
               established strategies such as:

               1.     Self-referral strategies such as the Angel Programs or the Police Assisted
                      Addiction Recovery Initiative (PAARI);

               2.     Active outreach strategies such as the Drug Abuse Response Team (DART)
                      model;

               3.     “Naloxone Plus” strategies, which work to ensure that individuals who have
                      received naloxone to reverse the effects of an overdose are then linked to
                      treatment programs or other appropriate services;

               4.     Officer prevention strategies, such as the Law Enforcement Assisted
                      Diversion (LEAD) model;

               5.     Officer intervention strategies such as the Leon County, Florida Adult Civil
                      Citation Network or the Chicago Westside Narcotics Diversion to
                      Treatment Initiative; or

               6.     Co-responder and/or alternative responder models to address OUD-related
                      911 calls with greater SUD expertise.

      2.       Support pre-trial services that connect individuals with OUD and any co-occurring
               SUD/MH conditions to evidence-informed treatment, including MAT, and related
               services.

      3.       Support treatment and recovery courts that provide evidence-based options for
               persons with OUD and any co-occurring SUD/MH conditions.

      4.       Provide evidence-informed treatment, including MAT, recovery support, harm
               reduction, or other appropriate services to individuals with OUD and any co-
               occurring SUD/MH conditions who are incarcerated in jail or prison.

      5.       Provide evidence-informed treatment, including MAT, recovery support, harm
               reduction, or other appropriate services to individuals with OUD and any co-
               occurring SUD/MH conditions who are leaving jail or prison have recently left jail

                                              - 35 -
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 611 of 1021

               or prison, are on probation or parole, are under community corrections supervision,
               or are in re-entry programs or facilities.

      6.       Support critical time interventions (CTI), particularly for individuals living with
               dual-diagnosis OUD/serious mental illness, and services for individuals who face
               immediate risks and service needs and risks upon release from correctional settings.

      7.       Provide training on best practices for addressing the needs of criminal-justice-
               involved persons with OUD and any co-occurring SUD/MH conditions to law
               enforcement, correctional, or judicial personnel or to providers of treatment,
               recovery, harm reduction, case management, or other services offered in connection
               with any of the strategies described in this section.

E.    ADDRESS THE NEEDS OF PREGNANT OR PARENTING WOMEN AND THEIR
      FAMILIES, INCLUDING BABIES WITH NEONATAL ABSTINENCE
      SYNDROME

      Address the needs of pregnant or parenting women with OUD and any co-occurring
      SUD/MH conditions, and the needs of their families, including babies with neonatal
      abstinence syndrome (NAS), through evidence-based or evidence-informed programs or
      strategies that may include, but are not limited to, the following:

      1.       Support evidence-based or evidence-informed treatment, including MAT, recovery
               services and supports, and prevention services for pregnant women – or women
               who could become pregnant – who have OUD and any co-occurring SUD/MH
               conditions, and other measures to educate and provide support to families affected
               by Neonatal Abstinence Syndrome.

      2.       Expand comprehensive evidence-based treatment and recovery services, including
               MAT, for uninsured women with OUD and any co-occurring SUD/MH conditions
               for up to 12 months postpartum.

      3.       Training for obstetricians or other healthcare personnel that work with pregnant
               women and their families regarding treatment of OUD and any co-occurring
               SUD/MH conditions.

      4.       Expand comprehensive evidence-based treatment and recovery support for NAS
               babies; expand services for better continuum of care with infant-need dyad; expand
               long-term treatment and services for medical monitoring of NAS babies and their
               families.

      5.       Provide training to health care providers who work with pregnant or parenting
               women on best practices for compliance with federal requirements that children
               born with Neonatal Abstinence Syndrome get referred to appropriate services and
               receive a plan of safe care.

      6.       Child and family supports for parenting women with OUD and any co-occurring
               SUD/MH conditions.


                                              - 36 -
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                       Pg 612 of 1021

      7.       Enhanced family supports and child care services for parents with OUD and any
               co-occurring SUD/MH conditions.

      8.       Provide enhanced support for children and family members suffering trauma as a
               result of addiction in the family; and offer trauma-informed behavioral health
               treatment for adverse childhood events.

      9.       Offer home-based wrap-around services to persons with OUD and any co-occurring
               SUD/MH conditions, including but not limited to parent skills training.

      10.      Support for Children’s Services – Fund additional positions and services, including
               supportive housing and other residential services, relating to children being
               removed from the home and/or placed in foster care due to custodial opioid use.

                                  PART TWO: PREVENTION


F.    PREVENT    OVER-PRESCRIBING     AND   ENSURE                             APPROPRIATE
      PRESCRIBING AND DISPENSING OF OPIOIDS

      Support efforts to prevent over-prescribing and ensure appropriate prescribing and
      dispensing of opioids through evidence-based or evidence-informed programs or strategies
      that may include, but are not limited to, the following:

      1.       Fund medical provider education and outreach regarding best prescribing practices
               for opioids consistent with the Guidelines for Prescribing Opioids for Chronic Pain
               from the U.S. Centers for Disease Control and Prevention, including providers at
               hospitals (academic detailing).

      2.       Training for health care providers regarding safe and responsible opioid
               prescribing, dosing, and tapering patients off opioids.

      3.       Continuing Medical Education (CME) on appropriate prescribing of opioids.

      4.       Support for non-opioid pain treatment alternatives, including training providers to
               offer or refer to multi-modal, evidence-informed treatment of pain.

      5.       Support enhancements or improvements to Prescription Drug Monitoring Programs
               (PDMPs), including but not limited to improvements that:

               1.     Increase the number of prescribers using PDMPs;

               2.     Improve point-of-care decision-making by increasing the quantity, quality,
                      or format of data available to prescribers using PDMPs, by improving the
                      interface that prescribers use to access PDMP data, or both; or

               3.     Enable states to use PDMP data in support of surveillance or intervention
                      strategies, including MAT referrals and follow-up for individuals identified
                      within PDMP data as likely to experience OUD in a manner that complies
                      with all relevant privacy and security laws and rules.
                                              - 37 -
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 613 of 1021

      6.       Ensuring PDMPs incorporate available overdose/naloxone deployment data,
               including the United States Department of Transportation’s Emergency Medical
               Technician overdose database in a manner that complies with all relevant privacy
               and security laws and rules.

      7.       Increase electronic prescribing to prevent diversion or forgery.

      8.       Educate Dispensers on appropriate opioid dispensing.

G.    PREVENT MISUSE OF OPIOIDS

      Support efforts to discourage or prevent misuse of opioids through evidence-based or
      evidence-informed programs or strategies that may include, but are not limited to, the
      following:

      1.       Fund media campaigns to prevent opioid misuse.

      2.       Corrective advertising or affirmative public education campaigns based on
               evidence.

      3.       Public education relating to drug disposal.

      4.       Drug take-back disposal or destruction programs.

      5.       Fund community anti-drug coalitions that engage in drug prevention efforts.

      6.       Support community coalitions in implementing evidence-informed prevention,
               such as reduced social access and physical access, stigma reduction – including
               staffing, educational campaigns, support for people in treatment or recovery, or
               training of coalitions in evidence-informed implementation, including the Strategic
               Prevention Framework developed by the U.S. Substance Abuse and Mental Health
               Services Administration (SAMHSA).

      7.       Engage non-profits and faith-based communities as systems to support prevention.

      8.       Fund evidence-based prevention programs in schools or evidence-informed school
               and community education programs and campaigns for students, families, school
               employees, school athletic programs, parent-teacher and student associations, and
               others.

      9.       School-based or youth-focused programs or strategies that have demonstrated
               effectiveness in preventing drug misuse and seem likely to be effective in
               preventing the uptake and use of opioids.

      10.      Create of support community-based education or intervention services for families,
               youth, and adolescents at risk for OUD and any co-occurring SUD/MH conditions.

      11.      Support evidence-informed programs or curricula to address mental health needs
               of young people who may be at risk of misusing opioids or other drugs, including
               emotional modulation and resilience skills.
                                              - 38 -
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 614 of 1021

      12.      Support greater access to mental health services and supports for young people,
               including services and supports provided by school nurses, behavioral health
               workers or other school staff, to address mental health needs in young people that
               (when not properly addressed) increase the risk of opioid or another drug misuse.

H.    PREVENT OVERDOSE DEATHS AND OTHER HARMS (HARM REDUCTION)

      Support efforts to prevent or reduce overdose deaths or other opioid-related harms through
      evidence-based or evidence-informed programs or strategies that may include, but are not
      limited to, the following:

      1.       Increase availability and distribution of naloxone and other drugs that treat
               overdoses for first responders, overdose patients, individuals with OUD and their
               friends and family members, schools, community navigators and outreach workers,
               persons being released from jail or prison, or other members of the general public.

      2.       Public health entities providing free naloxone to anyone in the community.

      3.       Training and education regarding naloxone and other drugs that treat overdoses for
               first responders, overdose patients, patients taking opioids, families, schools,
               community support groups, and other members of the general public.

      4.       Enable school nurses and other school staff to respond to opioid overdoses, and
               provide them with naloxone, training, and support.

      5.       Expand, improve, or develop data tracking software and applications for
               overdoses/naloxone revivals.

      6.       Public education relating to emergency responses to overdoses.

      7.       Public education relating to immunity and Good Samaritan laws.

      8.       Educate first responders regarding the existence and operation of immunity and
               Good Samaritan laws.

      9.       Syringe service programs and other evidence-informed programs to reduce harms
               associated with intravenous drug use, including supplies, staffing, space, peer
               support services, referrals to treatment, fentanyl checking, connections to care, and
               the full range of harm reduction and treatment services provided by these programs.

      10.      Expand access to testing and treatment for infectious diseases such as HIV and
               Hepatitis C resulting from intravenous opioid use.

      11.      Support mobile units that offer or provide referrals to harm reduction services,
               treatment, recovery supports, health care, or other appropriate services to persons
               that use opioids or persons with OUD and any co-occurring SUD/MH conditions.

      12.      Provide training in harm reduction strategies to health care providers, students, peer
               recovery coaches, recovery outreach specialists, or other professionals that provide

                                               - 39 -
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 615 of 1021

               care to persons who use opioids or persons with OUD and any co-occurring
               SUD/MH conditions.

      13.      Support screening for fentanyl in routine clinical toxicology testing.

                            PART THREE: OTHER STRATEGIES

I.    I. FIRST RESPONDERS

      In addition to items in section C, D and H relating to first responders, support the following:

      1.       Educate law enforcement or other first responders regarding appropriate practices
               and precautions when dealing with fentanyl or other drugs.

      2.       Provision of wellness and support services for first responders and others who
               experience secondary trauma associated with opioid-related emergency events.

J.    LEADERSHIP, PLANNING AND COORDINATION

      Support efforts to provide leadership, planning, coordination, facilitations, training and
      technical assistance to abate the opioid epidemic through activities, programs, or strategies
      that may include, but are not limited to, the following:

      1.       Statewide, regional, local or community regional planning to identify root causes
               of addiction and overdose, goals for reducing harms related to the opioid epidemic,
               and areas and populations with the greatest needs for treatment intervention
               services, and to support training and technical assistance and other strategies to
               abate the opioid epidemic described in this opioid abatement strategy list.

      2.       A dashboard to (a) share reports, recommendations, or plans to spend opioid
               settlement funds; (b) to show how opioid settlement funds have been spent; (c) to
               report program or strategy outcomes; or (d) to track, share or visualize key opioid-
               or health-related indicators and supports as identified through collaborative
               statewide, regional, local or community processes.

      3.       Invest in infrastructure or staffing at government or not-for-profit agencies to
               support collaborative, cross-system coordination with the purpose of preventing
               overprescribing, opioid misuse, or opioid overdoses, treating those with OUD and
               any co-occurring SUD/MH conditions, supporting them in treatment or recovery,
               connecting them to care, or implementing other strategies to abate the opioid
               epidemic described in this opioid abatement strategy list.

      4.       Provide resources to staff government oversight and management of opioid
               abatement programs.

K.    TRAINING




                                              - 40 -
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 616 of 1021

      In addition to the training referred to throughout this document, support training to abate
      the opioid epidemic through activities, programs, or strategies that may include, but are not
      limited to, the following:

      1.       Provide funding for staff training or networking programs and services to improve
               the capability of government, community, and not-for-profit entities to abate the
               opioid crisis.

      2.       Support infrastructure and staffing for collaborative cross-system coordination to
               prevent opioid misuse, prevent overdoses, and treat those with OUD and any co-
               occurring SUD/MH conditions, or implement other strategies to abate the opioid
               epidemic described in this opioid abatement strategy list (e.g., health care, primary
               care, pharmacies, PDMPs, etc.).

L.    RESEARCH

      Support opioid abatement research that may include, but is not limited to, the following:

               1.     Monitoring, surveillance, data collection and evaluation of programs and
                      strategies described in this opioid abatement strategy list.

               2.     Research non-opioid treatment of chronic pain.

               3.     Research on improved service delivery for modalities such as SBIRT that
                      demonstrate promising but mixed results in populations vulnerable to
                      opioid use disorders.

               4.     Research on novel harm reduction and prevention efforts such as the
                      provision of fentanyl test strips.

               5.     Research on innovative supply-side enforcement efforts such as improved
                      detection of mail-based delivery of synthetic opioids.

               6.     Expanded research on swift/certain/fair models to reduce and deter opioid
                      misuse within criminal justice populations that build upon promising
                      approaches used to address other substances (e.g. Hawaii HOPE and Dakota
                      24/7).

               7.     Epidemiological surveillance of OUD-related behaviors in critical
                      populations including individuals entering the criminal justice system,
                      including but not limited to approaches modeled on the Arrestee Drug
                      Abuse Monitoring (ADAM) system.

               8.     Qualitative and quantitative research regarding public health risks and harm
                      reduction opportunities within illicit drug markets, including surveys of
                      market participants who sell or distribute illicit opioids.

               9.     Geospatial analysis of access barriers to MAT and their association with
                      treatment engagement and treatment outcomes.

                                              - 41 -
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 617 of 1021




                                       - 42 -
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22       Main Document
                                   Pg 618 of 1021



                                      Schedule C
                 Tribe Beneficiaries and Tribal Allocation Percentages




                                         - 43 -
19-23649-rdd     Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                         Pg 619 of 1021



                                           Schedule D
                                   Tribal Abatement Strategies

The following is a non-exhaustive, illustrative list of culturally appropriate activities, practices,
teachings or ceremonies that may, in the judgment of the Tribes, be aimed at or supportive of
remediation and abatement of the opioid crisis within a tribal community.

Each of the 574 federally recognized Tribes in the United States has its own cultures, histories
and traditions. Each Tribe is best suited to determine the most effective abatement strategies for
the specific community it serves. The following list provides select examples of tribal abatement
strategies and is not intended to limit the remediation and abatement activities for which any
Tribe or tribal organization may utilize its share of Abatement Funds.

1.     Traditional Activities Associated with Cultural Identity and Healing

Tribal cultural activities can help address historical and intergenerational trauma and feelings of
cultural loss that may be underlying root causes and/or contributing factors to addiction. These
can include, for example:

       •       Utilization of traditional healers and spiritual and traditional approaches to
               healing;
       •       Sweat lodges, sacred pipe ceremonies, smudging and other ceremonies;
       •       Talking circles;
       •       Cultural activities such as basket weaving, pottery making, drum making, canoe
               building, etc., depending on the Tribe;
       •       Cultural and linguistic immersion programs.

These traditional activities may be combined with other treatment or included in integrated
treatment models, as discussed below.

       Example: Drum-Assisted Recovery Therapy for Native Americans (DARTNA) is
       supported by research. Drums are a sacred instrument in many American Indian and
       Alaska Native cultures and are often associated with ceremonies and healing. In addition
       to providing a sense of cultural connection, drumming may have physical and
       psychological effects that make it a promising focus for treatment.

       Example: Some Tribes have utilized seasonal cultural immersion camps in lieu of or in
       combination with residential treatment for substance use disorder. Participants practice
       traditional lifeways, including hunting, fishing, living in traditional dwellings and cultural
       and/or spiritual practices during the course of treatment.

2.     Culturally Competent Integrated Treatment Models

       Example: The Swinomish Tribe designed and developed a unique treatment program
       called Didgʷálič that integrates evidence-based chemical dependency treatment with
       holistic, culturally competent care to successfully deal with the effects of opioid use

                                                - 44 -
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 620 of 1021



       disorder (OUD). Didgʷálič provides a full array of medical and social services, utilizing a
       model of care that centers on and incorporates the Tribe’s culture and values. The Tribal
       government and individual Tribal members provide cultural leadership and advice on the
       use of Native language and practices in the program.

       Example: The Tulalip Tribe operates the Healing Lodge, a culturally sensitive transitional
       home facility for tribal members who are seeking to recover from addiction. In addition
       to a clean and sober living environment, the facility provides transportation to and from
       Chemical Dependency/ Mental Wellness groups and individual counseling sessions,
       sober support groups and cultural activities such as sweats, powwow and family nights.
       The program also connects residents with educational activities such as life skills
       trainings, budgeting, post generational trauma and Red Road to Wellbriety, a recovery
       and wellness program similar in some ways to the 12 Steps of AA but designed
       especially for Native American and following the teachings of the Medicine Wheel.

3.     Culturally Grounded Community Prevention

Culturally competent prevention programs, tailored to each tribal community, can play an
important role in stopping and reversing the spread of the opioid epidemic.

       Example: The Healing of the Canoe is a collaborative project between the Suquamish
       Tribe, the Port Gamble S’Klallam Tribe and the University of Washington Alcohol and
       Drug Abuse Institute (ADAI). It has led to the development and dissemination of the
       Culturally Grounded Life Skills for Youth curriculum, an evidence-based, strengths-
       based life skills curriculum for Native youth that uses elements of a Tribe’s culture to
       help prevent substance abuse and connect its youth to their tribal community and culture.
       It teaches Native youth the skills they need to navigate their life’s journey without being
       pulled off course by alcohol or drugs, using tribal values, traditions and culture both as a
       compass to guide them and an anchor to ground them. By reversing the historical trauma
       of forced assimilation, this approach attacks the root cause of so much substance abuse
       among tribal youth.

       Example: The Association of Village Council Presidents has responded to the opioid
       crisis through the Healthy Families Program, which promotes and supports whole health
       through the sharing, teaching, and practice of traditional values through Elluarluteng
       Illakutellriit - a framework illustrating the Yup’ik life cycle of traditional practices,
       values and beliefs from Yup’ik Elders. This framework functions alongside western and
       medical practices to help individuals overcome their addictions permanently.

4.     Peacekeeping and Wellness Courts

Many Tribes have had success treating opioid offenders using traditional healing practices and
alternative institutions, sometimes called wellness courts or peacekeeping courts.

       Example: The Yurok Tribal Court, in coordination with the California State courts in
       Humboldt and Del Norte Counties, operates its Family Wellness Courts (FWC) for

                                              - 45 -
19-23649-rdd    Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                      Pg 621 of 1021



       Yurok families suffering from opioid abuse problems. The FWC seeks to develop judicial
       practices that are consistent with Yurok tribal values and needs, combining the resources
       and expertise of both systems. It focuses on reintegrating tribal members into the culture
       and life of the Yurok community and helping them establish a drug-free lifestyle.

5.     Community Workforce Development and Training

Cultural competency training as well as community workforce development can be a critical tool
for addressing gaps in services, especially in rural and remote tribal communities, where it can
be extremely difficult to recruit and retain qualified health care professionals.

       Example: In Alaska, the Community Health Aide Program (CHAP) has increased access
       to medical treatment to more than 170 rural Alaskan villages utilizing a workforce
       development model geared toward Native people. Under CHAP, individuals selected by
       their communities are provided with training as community health aides and practitioners
       to work in rural villages under the supervision of, and in collaboration with, higher level
       medical professionals, often aided by telemedicine technology. As part of CHAP,
       behavioral health aides (BHAs) are trained as counselors, educators and advocates to help
       address mental health and addiction issues.

       Example: Part of the Swinomish Tribe’s Didgʷálič treatment model, discussed above, is
       training for Tribal members with a goal of building a new generation of clinically trained
       and culturally competent Native counselors and providers, Yup’ik Elders. This
       framework functions alongside western and medical practices to help individuals
       overcome their addictions permanently.




                                              - 46 -
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 622 of 1021



                                    EXHIBIT U

                                 MDT Agreement
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 623 of 1021




                             TRUST AGREEMENT OF

                          MASTER DISBURSEMENT TRUST

                              DATED AS OF [●], 2021

                                 BY AND AMONG

                              [●] AS MDT TRUSTEES

                            [●] AS RESIDENT TRUSTEE

                                       and

                          THE DEBTOR PARTIES HERETO
19-23649-rdd    Doc 3121          Filed 07/08/21 Entered 07/08/21 00:40:22                                       Main Document
                                           Pg 624 of 1021



                                          TABLE OF CONTENTS

                Declaration of Trust ..........................................................................................3

Section 1.01.   Creation of Trust .................................................................................................3
Section 1.02.   Purpose of Master Disbursement Trust ...............................................................3
Section 1.03.   Vesting of the MDT Transferred Assets and Funding of the Master
                Disbursement Trust .............................................................................................4
Section 1.04.   Assumption of Channeled Claims and the Master TDP .....................................6
Section 1.05.   Appointment and Acceptance of Initial MDT Trustees ......................................6
Section 1.06.   No Reversion to Debtors .....................................................................................7
Section 1.07.   Relationship to Plan ............................................................................................7
Section 1.08.   Incidents of Ownership .......................................................................................7

                MDT Beneficiaries ............................................................................................7

Section 2.01.   MDT Claims and MDT Interests ........................................................................7
Section 2.02.   Disputed or Conflicting Claims or Demands ......................................................8
Section 2.03.   Rights of MDT Beneficiaries ..............................................................................8
Section 2.04.   Nontransferability of MDT Claims and MDT Interests ......................................8
Section 2.05.   Limited Liability .................................................................................................8

                Powers and Trust Administration ...................................................................9

Section 3.01.   Powers of the MDT Trustees ..............................................................................9
Section 3.02.   General Administration .....................................................................................11
Section 3.03.   Master TDP .......................................................................................................12

                Duration and Termination of the Master Disbursement Trust ..................12

Section 4.01.   Duration.............................................................................................................12
Section 4.02.   Dissolution of the Master Disbursement Trust .................................................12
Section 4.03.   Continuance of Master Disbursement Trust for Winding Up ...........................13

                Accounts, Investments and Payments ...........................................................13

Section 5.01.   Accounts ............................................................................................................13
Section 5.02.   MDT Operating Reserve ...................................................................................14
Section 5.03.   MDT Claims Reserve........................................................................................14
Section 5.04.   Investments .......................................................................................................14
Section 5.05.   Source of Payments ...........................................................................................14

                Tax Matters......................................................................................................15

Section 6.01.   U.S.....................................................................................................................15
Section 6.02.   Tax Withholdings ..............................................................................................15
19-23649-rdd     Doc 3121          Filed 07/08/21 Entered 07/08/21 00:40:22                                     Main Document
                                            Pg 625 of 1021



                 Distributions ....................................................................................................16

Section 7.01.    Distributions ......................................................................................................16
Section 7.02.    Distribution Dates .............................................................................................17
Section 7.03.    Escrow Periods and MDT Reserve Periods ......................................................17
Section 7.04.    Public Creditor Trust Distributions ...................................................................18
Section 7.05.    Restriction on Use of Distributions by Creditor Trusts ....................................19

                 MDT Trustees, MDT Executive Director and Resident Trustee ................19

Section 8.01.    The MDT Trustees ............................................................................................19
Section 8.02.    Term of Service of the MDT Trustees ..............................................................19
Section 8.03.    Appointment of Successor MDT Trustees ........................................................21
Section 8.04.    MDT Executive Director...................................................................................21
Section 8.05.    Independence of the MDT Trustees and MDT Executive Director ..................21
Section 8.06.    Obligations of the MDT Fiduciaries .................................................................22
Section 8.07.    Compensation and Expenses of the MDT Trustees and the MDT Executive
                 Director and MDT Professionals ......................................................................22
Section 8.08.    Resident Trustee ................................................................................................23

                 Reliance, Liability and Indemnification........................................................25

Section 9.01.    Reliance by the MDT Trustees and the MDT Executive Director ...................25
Section 9.02.    Nonliability of MDT Trustees and MDT Executive Director ...........................25
Section 9.03.    Exculpation .......................................................................................................25
Section 9.04.    Limitation of Liability .......................................................................................26
Section 9.05.    Indemnity ..........................................................................................................26

                 Miscellaneous Provisions ................................................................................26

Section 10.01.   Actions Taken on Other Than a Business Day .................................................26
Section 10.02.   Governing Law..................................................................................................27
Section 10.03.   Jurisdiction ........................................................................................................27
Section 10.04.   Severability .......................................................................................................27
Section 10.05.   Notices...............................................................................................................27
Section 10.06.   Headings ............................................................................................................28
Section 10.07.   Entire Trust Agreement .....................................................................................29
Section 10.08.   Amendment and Waiver ...................................................................................29
Section 10.09.   Confidentiality ..................................................................................................29
Section 10.10.   Meanings of Other Terms .................................................................................29
Section 10.11.   Counterparts ......................................................................................................29




                                                              ii
19-23649-rdd             Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                    Main Document
                                                  Pg 626 of 1021



                             MASTER DISBURSEMENT TRUST AGREEMENT

        THIS MASTER DISBURSEMENT TRUST AGREEMENT (this “Trust Agreement”),
dated as of [●], 2021 (the “Effective Date”), is entered into by and among each of (i) Purdue
Pharma L.P., Purdue Pharma Inc., Purdue Transdermal Technologies L.P., Purdue Pharma
Manufacturing L.P., Purdue Pharmaceuticals L.P., Imbrium Therapeutics L.P., Adlon
Therapeutics L.P., Greenfield BioVentures L.P., Seven Seas Hill Corp., Ophir Green Corp.,
Purdue Pharma of Puerto Rico, Avrio Health L.P., Purdue Pharmaceutical Products L.P., Purdue
Neuroscience Company, Nayatt Cove Lifescience Inc., Button Land L.P., Rhodes Associates L.P.,
Paul Land Inc., Quidnick Land L.P., Rhodes Pharmaceuticals L.P., Rhodes Technologies, UDF
LP, SVC Pharma LP and SVC Pharma Inc. (each, a “Debtor” and, collectively, the “Debtors”), as
debtors and debtors-in-possession, (ii) the undersigned MDT Trustees (together with any
successor or additional trustee appointed under the terms of this Trust Agreement, the “MDT
Trustees”), and (iii) [●], as the Delaware resident trustee (together with any successor Delaware
resident trustee appointed under the terms of this Trust Agreement, the “Resident Trustee”), for
the purpose of forming a statutory trust under and pursuant to the provisions of the Delaware
Statutory Trust Act, 12 Del. C. §§ 3801, et seq. (as the same may from time to time be amended,
or any successor statute, the “Trust Act”).

                                                       RECITALS

       WHEREAS, on September 15, 2019 (the “Petition Date”), each of the Debtors filed a
voluntary petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy
Code”) in the United States Bankruptcy Court for the Southern District of New York
(the “Bankruptcy Court”), thereby commencing the chapter 11 cases jointly administered by the
Bankruptcy Court under the caption In re Purdue Pharma L.P., et al., Case No. 19-23649 (RDD)
(the “Chapter 11 Cases”);

        WHEREAS, on June 3, 2021, the Debtors filed the Fifth Amended Joint Chapter 11 Plan
of Reorganization of Purdue Pharma L.P. and Its Affiliated Debtors [D.I. 2982] (including all
appendices, exhibits, schedules and supplements thereto, as the same may be altered, amended or
modified from time to time in accordance with the Bankruptcy Code, the Bankruptcy Rules and
the terms thereof, the “Plan”)1 with the Bankruptcy Court;

        WHEREAS, on [●], the Debtors and the Shareholder Payment Parties entered into the
Shareholder Settlement Agreement, pursuant to which, among other things, the Shareholder
Payment Parties shall be obligated to pay the Shareholder Settlement Amount in accordance with
the terms thereof;

      WHEREAS, on [●], 2021, the Bankruptcy Court entered the [Order Confirming the Fifth
Amended Joint Chapter 11 Plan of Reorganization of Purdue Pharma L.P. and Its Affiliated
Debtors] [D.I. [●]] confirming the Plan (the “Confirmation Order”);



            1
                Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in
the Plan.
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 627 of 1021



       WHEREAS, in accordance with the Plan and the Confirmation Order, PPLP and [NEWCO,
LLC], a limited liability company organized under the laws of the State of Delaware (“NewCo”),
have entered into the Transfer Agreement, dated as of the Effective Date (the “NewCo Transfer
Agreement”), pursuant to which the NewCo Transferred Assets were transferred to NewCo;

       WHEREAS, the Plan provides for, among other things, the creation of a Master
Disbursement Trust on the Effective Date;

         WHEREAS, in accordance with the Plan and the Confirmation Order, the Master
Disbursement Trust shall, among other things, (i) receive the MDT Transferred Assets and
(ii) assume all liability of the Debtors and the other Protected Parties for any and all Channeled
Claims, pursuant to the Channeling Injunction, solely for the purpose of effectuating the Master
Trust Distributions Procedures attached as Exhibit A to this Trust Agreement (the “Master TDP”),
pursuant to which (A) each Channeled Claim shall either be automatically channeled to and
assumed exclusively by a Creditor Trust or otherwise Disallowed and released in full and (B) in
exchange for the assumption of the applicable Channeled Claims, the Creditor Trusts shall receive
the distributions set forth in the Master TDP;

        WHEREAS, in accordance with the Plan, the Confirmation Order and the Master TDP,
beneficial interests in the Master Disbursement Trust shall be granted to (i) the United States (such
interest, the “MDT Federal Government Claim”), which MDT Federal Government Claim shall
entitle the United States to payment of the amounts set forth in Section 4.3(b) of the Plan in
accordance with the terms of the Plan and this Trust Agreement, (ii) the Hospital Trust (such
interest, the “MDT Hospital Claim”), the NAS Monitoring Trust (such interest, the “MDT NAS
Monitoring Claim”), the PI Trust (such interest, the “MDT PI Claim”) and the TPP Trust (such
interest, the “MDT TPP Claim”), which MDT Hospital Claim, MDT NAS Monitoring Claim,
MDT PI Claim and MDT TPP Claim (collectively, the “MDT Private Claims” and, together with
the MDT Federal Government Claim, the “MDT Claims”) shall entitle such Private Creditor Trusts
to payment of the amounts set forth in Section 5.2(d)(i) of the Plan in accordance with the terms
of the Plan and this Trust Agreement and (iii) the Tribal Abatement Fund Trust (“TAFT”) (such
interest, the “MDT Tribe Interest”) and NOAT (such interest, the “MDT NOAT Interest”), which
MDT Tribe Interest and MDT NOAT Interest (collectively, the “MDT Interests”) shall entitle
TAFT and NOAT (collectively with the Hospital Trust, the NAS Monitoring Trust, the PI Trust,
the TPP Trust, the United States and, solely for purposes of the distributions due to it under the
Master TDP, the PI Futures Trust, the “MDT Beneficiaries”) to their respective shares of
distributions of MDT Excess Cash as set forth in Section 5.2(e)(i) of the Plan and in accordance
with the terms of the Plan and this Trust Agreement;

         WHEREAS, the purposes of the Master Disbursement Trust are, among other things, to
(i) effectuate the Master TDP, (ii) hold and administer the MDT Transferred Assets, (iii) make
payments in satisfaction of the MDT Claims in accordance with the Plan and the Private Entity
Settlements, (iv) pursue MDT Causes of Action and the MDT Shareholder Rights, including
monitoring and enforcing the Shareholder Settlement Agreement, and (v) make Public Creditor
Trust Distributions in respect of the MDT Interests from MDT Excess Cash in accordance with
the Plan and the Public Entity Settlements;




                                                 2
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 628 of 1021



        WHEREAS, in accordance with the Plan and the Confirmation Order, as of the Effective
Date (i) [TOPCO LLC], a Delaware limited liability company (“TopCo”), shall hold 100% of the
NewCo Interests, and (ii) the limited liability company interest in TopCo shall be held by NOAT
(such interests, the “TopCo NOAT Interest”) and Tribal Opioid Abatement Fund, LLC (“Tribe
Opioid LLC” and, such interests, the “TopCo Tribe Interest” and, together with the TopCo NOAT
Interest, the “TopCo Interests”);

       WHEREAS, in accordance with the Plan and the Confirmation Order, the Master
Disbursement Trust, NewCo and TopCo shall enter into that certain Credit Support Agreement,
dated as of the Effective Date (the “NewCo Credit Support Agreement”), pursuant to which
NewCo and TopCo are each obligated to make certain payments to the Master Disbursement Trust,
and the Master Disbursement Trust is obligated to repay such amounts to NewCo and TopCo; and

        WHEREAS the Master Disbursement Trust was established and is effective for the benefit
of the MDT Beneficiaries.

                                         AGREEMENT

       NOW, THEREFORE, pursuant to the Confirmation Order, and in consideration of the
foregoing and upon the terms and subject to the mutual covenants and conditions set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


                                  DECLARATION OF TRUST

          Section 1.01. Creation of Trust. The Debtors and the MDT Trustees, pursuant to the Plan
and the Confirmation Order, and in accordance with the applicable provisions of the Bankruptcy
Code, hereby create the Master Disbursement Trust, which shall bear the name “Master
Disbursement Trust.” In connection with the exercise of the MDT Trustees’ power hereunder, the
MDT Trustees may use this name or such variation thereof as the MDT Trustees reasonably see
fit. It is the intention of the parties hereto that the Master Disbursement Trust created hereby
constitutes a statutory trust under the Trust Act and that the Confirmation Order, the Plan and this
Trust Agreement, constitute the governing instruments of the Master Disbursement Trust.

        Section 1.02. Purpose of Master Disbursement Trust. The purpose of the Master
Disbursement Trust is to carry out the duties of the Master Disbursement Trust as set forth in the
Plan on behalf, and for the benefit, of the MDT Beneficiaries, including to effectuate the Master
TDP and to liquidate, convert to Cash and distribute the MDT Transferred Assets in accordance
with the terms of the Plan and this Trust Agreement. The Master Disbursement Trust shall, in each
case in accordance with the Plan and this Trust Agreement: (a) hold, manage, sell, invest and
distribute the MDT Transferred Assets for the benefit of the MDT Beneficiaries in accordance
with the Plan, including the Private Entity Settlements and the Public Entity Settlements as set
forth therein and incorporated herein; (b) enforce, pursue, prosecute, compromise and/or settle the
MDT Causes of Action, the MDT Insurance Rights and the MDT Shareholder Rights, including
monitoring and enforcing the Shareholder Settlement Agreement; (c) make payments in
satisfaction of the MDT Claims; (d) make Public Creditor Trust Distributions from MDT Excess


                                                 3
19-23649-rdd        Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                       Main Document
                                             Pg 629 of 1021



Cash; and (e) publish on the MDT Website reports received from the Abatement Trusts regarding
the disbursement and use of Abatement Distributions and compliance with Authorized Abatement
Purposes. The Master Disbursement Trust shall not be deemed a successor in interest of the
Debtors for any purpose other than as specifically set forth in the Plan, this Trust Agreement, or
any other agreement entered into between the Master Disbursement Trustee and any of the Debtors.

       Section 1.03. Vesting of the MDT Transferred Assets and Funding of the Master
Disbursement Trust.

         (a)    On the Effective Date, pursuant to Section 5.6(b) of the Plan and in accordance with
this Trust Agreement, the MDT Transferred Assets shall be irrevocably transferred to and vest in
the Master Disbursement Trust free and clear of all Claims, Interests, Liens, other encumbrances
and liabilities of any kind; provided that, to the extent certain Assets comprising the MDT
Transferred Assets are not known or identified as of the Effective Date, such Assets shall
automatically, and without further act or deed, be transferred to and vest in the Master
Disbursement Trust upon the discovery or identification thereof, including, with respect to the
Surplus Reserve Cash, in accordance with Section 5.13(c) of the Plan; provided further that the
transfer of the MDT Insurance Rights and the MDT Shareholder Insurance Rights shall be made
in accordance with Section 5.6(i) and (j) of the Plan and the Shareholder Settlement. The Master
Disbursement Trust shall have no liability for any prepetition or postpetition Claims, Causes of
Action or liabilities of any kind, in each case that have been or could have been asserted against
the Debtors, their Estates or their property (including, but not limited to, Claims based on successor
liability) based on any acts or omissions prior to the Effective Date, except as expressly set forth
in the Plan and this Trust Agreement.

         (b)     In accordance with the Plan, the MDT Transferred Assets shall consist of all right,
title and interest of the Debtors arising under or attributable to:

                    (i)    the MDT Operating Reserve;

                   (ii)    the MDT Causes of Action;

                  (iii)    the MDT Insurance Rights, consisting of the Purdue Insurance Rights in
                           respect of (A) the MDT Bermuda-Form Insurance Policies, as set forth on
                           Schedule 1 hereto, (B) the other MDT Insurance Policies, as defined in the
                           Plan and including without limitation as set forth on Schedule 2 hereto, but
                           excluding in each case the Excluded Insurance Policies, as defined in the
                           Plan and as set forth on Schedule 3 hereto, and (C) the MDT Insurance
                           Collateral, as set forth on Schedule 4 hereto; 2



         2
           Notwithstanding anything to the contrary herein, (i) the MDT Insurance Rights with respect to the MDT
Insurance Collateral for Isosceles Insurance Ltd. policy number PPLP-01/2019 shall be limited to the right to receive
any such MDT Insurance Collateral remaining after the expiration of the policy period and any extension of coverage
under such policy, (ii) the MDT Insurance Rights shall not include any right to interfere in any manner with the rights
of the insureds under Isosceles Insurance Ltd. policy number PPLP-01/2019 prior to the expiration of the policy period
and any extension of coverage under such policy and the resolution of all claims asserted thereunder and (iii) any
persons who have unresolved claims under such policy at the expiration of the policy period, including any extension,

                                                          4
19-23649-rdd        Doc 3121         Filed 07/08/21 Entered 07/08/21 00:40:22                      Main Document
                                              Pg 630 of 1021



                  (iv)     the MDT Shareholder Rights;

                   (v)     Cash in an amount equal to the Initial Private Creditor Trust Distributions
                           and the Initial Public Creditor Trust Distributions;

                  (vi)     the TopCo Interests; and

                 (vii)     any Surplus Reserve Cash to be distributed to the Master Disbursement
                           Trust, upon the identification thereof by the Plan Administration Trustee or
                           the dissolution of the Plan Administration Trust, in accordance with
                           Section 5.13(c) of the Plan.

        (c)      Pursuant to Section 5.11(c) of the Plan, the transfer to the Master Disbursement
Trust of information and copies of documents, including books and records, in accordance with
Section 5.11(b) of the Plan shall not result in the destruction or waiver of any applicable Privileges.
Further, the transfer and/or vesting of any privileges shall occur solely in accordance with, and be
subject in all respects to, Section 5.11(c) of the Plan, which is incorporated herein by reference.

        (d)     The Debtors shall execute any documents or other instruments and shall take all
other steps as the MDT Trustees reasonably request to reflect the transfer and assignment of the
MDT Transferred Assets to the Master Disbursement Trust. Upon the transfer of the MDT
Transferred Assets to the Master Disbursement Trust, neither the Debtors nor any other Person
(other than the MDT Beneficiaries) shall have any interest in or with respect to the MDT
Transferred Assets or the Master Disbursement Trust other than as expressly provided for under
this Trust Agreement and the Plan. Upon delivery of the MDT Transferred Assets to the Master
Disbursement Trust, the Debtors and their predecessors, successors and assigns shall be released
from all liability with respect to the delivery thereof and shall have no reversionary or further
interest in or with respect to the MDT Transferred Assets or the Master Disbursement Trust.

         (e)     The transfer of the MDT Transferred Assets shall be exempt from any stamp, real
estate transfer, mortgage reporting, sales, use or other similar tax, pursuant to section 1146(a) of
the Bankruptcy Code.

       (f)    The Master Disbursement Trust shall be funded with the proceeds of the MDT
Transferred Assets and amounts, if applicable, received pursuant to the NewCo Credit Support
Agreement.

       (g)    The MDT Transferred Assets and all other Assets held from time to time by the
Master Disbursement Trust under this Trust Agreement and any earnings, including interest, on

shall cooperate with and provide consent to the Master Disbursement Trust to resolve those claims in connection with
the MDT Insurance Collateral after the expiration of the policy period, including any extension.

         For the avoidance of doubt, pursuant to Section 8.8(c) of the Plan, on and after the Effective Date, all Purdue
Insurance Policies that are not MDT Insurance Policies shall be deemed to be, and shall be treated as, executory
contracts under the Plan, and shall be assumed by the applicable Debtor, and shall vest in NewCo, the applicable
Transferred Debtor or the Plan Administration Trust, as applicable, in accordance with the NewCo Transfer
Agreement and the PAT Agreement and continue in full force and effect in accordance with their respective terms.


                                                           5
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                        Pg 631 of 1021



any of the foregoing shall be held and be applied by the MDT Trustees solely in accordance with
the terms of this Trust Agreement, the Plan and the Confirmation Order.

       Section 1.04. Assumption of Channeled Claims and the Master TDP.

        (a)     As of the Effective Date, any and all liability of the Debtors and the other Protected
Parties for any and all Channeled Claims shall automatically, and without further act, deed or court
order, be channeled to and assumed by the Master Disbursement Trust solely for the purpose of
effectuating the Master TDP, pursuant to which (i) each Channeled Claim shall either be
automatically channeled to and assumed exclusively by a Creditor Trust or otherwise Disallowed
and released in full and (ii) in consideration for the assumption by the Creditor Trusts of Channeled
Claims in accordance therewith, the Master Disbursement Trust shall make the distributions and
[issue] the beneficial interests, as applicable, to the Creditor Trusts as set forth in the Master TDP.

        (b)     Distributions, in accordance with the applicable Creditor Trust TDP, from the
Creditor Trust to which a Channeled Claim is channeled, in accordance with the Master TDP, shall
be the sole source of recovery, if any, in respect of such Channeled Claim, and the Holder of such
Channeled Claim shall have no other or further recourse to any Protected Party, including the
Master Disbursement Trust. All Channeled Claims channeled to a Creditor Trust in accordance
with the Master TDP shall be administered, liquidated and discharged solely pursuant to, and
solely to the extent provided in, the applicable Creditor Trust TDP for such Creditor Trust. All
Channeled Claims that are Disallowed and released and not channeled to a Creditor Trust in
accordance with the Master TDP shall have no recourse to any Protected Party, including the
Master Disbursement Trust. For the avoidance of doubt, in no event shall any Channeled Claim
have any recourse to the Assets of the Master Disbursement Trust.

        (c)     In furtherance of the foregoing, the Master Disbursement Trust, subject to and only
to the extent provided in the MDT Documents, shall have all defenses, cross-claims, offsets and
recoupments regarding the Channeled Claims that the Debtors, the Released Parties and the
Shareholder Released Parties, as applicable, have, or would have had, under applicable law, but
solely to the extent consistent with the MDT Documents and the Plan; provided that no such
Claims, defenses or rights may be asserted against any Protected Party; and provided further that
all such defenses, cross-claims, offsets and recoupments regarding any Channeled Claim that is
channeled to a Creditor Trust in accordance with the Master TDP shall be transferred to such
Creditor Trust with such Channeled Claim, at which point, the Master Disbursement Trust shall
no longer have such defenses, cross-claims, offsets and recoupments regarding such Channeled
Claim.

        (d)     For the avoidance of doubt, nothing in this Section 1.04 shall limit or affect the
transfer of the MDT Insurance Rights to the Master Disbursement Trust.

       (e)      Nothing in this Trust Agreement shall be construed in any way to limit the scope,
enforceability, or effectiveness of the Channeling Injunction, Releases or Shareholder Releases
under the Plan.

        Section 1.05. Appointment and Acceptance of Initial MDT Trustees. Upon the occurrence
of the Effective Date, each of the initial MDT Trustees identified in Section 8.01(a) hereof shall


                                                  6
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                        Pg 632 of 1021



be appointed to serve as the trustees of the Master Disbursement Trust pursuant to
sections 1123(a)(5), (a)(7) and (b)(3)(B) of the Bankruptcy Code, subject to the terms of the Plan,
the Confirmation Order and this Trust Agreement. The MDT Trustees accept the grant, assignment,
transfer, conveyance and delivery to the Master Disbursement Trust, on behalf, and for the benefit,
of the MDT Beneficiaries, by the Debtors of all of the MDT Transferred Assets, upon and subject
to the terms and conditions set forth herein, in the Plan and in the Confirmation Order. The MDT
Trustees shall have and perform all of the duties, responsibilities, rights and obligations of the
Master Disbursement Trust set forth in the Plan and this Trust Agreement, as applicable. The MDT
Trustees, subject to the terms and conditions of the Plan, the Confirmation Order and this Trust
Agreement, shall be authorized to execute, deliver, file or record such documents, contracts,
instruments, releases and other agreements, and to take such actions as may be necessary or
appropriate, to effectuate and further evidence the terms and conditions of the Plan, any agreement
entered into in connection with the Plan, including the Shareholder Settlement Agreement and the
NewCo Credit Support Agreement, and this Trust Agreement. The MDT Trustees’ powers are
exercisable solely in a fiduciary capacity consistent with, and in furtherance of, the purpose of the
Master Disbursement Trust and not otherwise. The MDT Trustees shall have the authority to bind
the Master Disbursement Trust within the limitations set forth in this Trust Agreement, but shall
for all purposes hereunder be acting in their respective capacities as MDT Trustees, and not
individually.

       Section 1.06. No Reversion to Debtors. In no event shall any part of the MDT Transferred
Assets revert to or be distributed to any Debtor.

        Section 1.07. Relationship to Plan. The principal purpose of this Trust Agreement is to
aid in the implementation of the Plan and therefore this Trust Agreement incorporates the
provisions of the Plan and the Confirmation Order (which may amend or supplement the Plan). To
the extent that there is conflict between the provisions of this Trust Agreement, the provisions of
the Plan, or the Confirmation Order, each document shall have controlling effect in the following
rank order: (1) the Confirmation Order; (2) the Plan; and (3) this Trust Agreement.

        Section 1.08. Incidents of Ownership. Except as otherwise provided in this Trust
Agreement, the MDT Beneficiaries shall be the sole beneficiaries of the Master Disbursement
Trust, and the MDT Trustees shall retain only such incidents of ownership as are necessary to
undertake the actions and transactions authorized herein, in the Plan and in the Confirmation Order,
including those powers set forth in this Trust Agreement.


                                     MDT BENEFICIARIES

       Section 2.01. MDT Claims and MDT Interests.

       (a)     On the Effective Date, the MDT Federal Government Claim shall be [issued] to the
United States in accordance with Section 4.3(b) of the Plan.

        (b)     On the Effective Date, upon the assumption by the Creditor Trusts of the applicable
Channeled Claims as set forth in the Master TDP, each MDT Private Claim and the MDT Interest
shall be [issued] to the applicable Creditor Trust in accordance with the Plan and the Master TDP.


                                                 7
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 633 of 1021



        (c)    No beneficial interests in the Master Disbursement Trust shall be [issued] other
than as provided in the foregoing paragraphs (a) and (b).

         Section 2.02. Disputed or Conflicting Claims or Demands. If any dispute arises with
respect to a payment or distribution on account of an MDT Claim or MDT Interest, the MDT
Trustees shall be entitled to elect to make no payment or distribution with respect to such MDT
Claim or MDT Interest subject to the dispute and the MDT Trustees shall promptly refer such
dispute to the Bankruptcy Court, which shall have exclusive jurisdiction over resolution of such
disputes; provided that any undisputed portion of such payment or distribution shall not be deferred
pending such resolution. In so doing, the MDT Trustees shall not be or become liable to any party
for its refusal to make such payment or distribution. The MDT Trustees shall be entitled to refuse
to act until either (a) the rights of the adverse claimants have been adjudicated by a Final Order of
the Bankruptcy Court or such other court of proper jurisdiction or (b) all disputes have been
resolved by a written agreement among all such parties and the MDT Trustees, which agreement
shall include a complete release of the Master Disbursement Trust, the MDT Trustees and the
MDT Executive Director (the occurrence of either (a) or (b) in this Section 2.02 of this Trust
Agreement being referred to as a “Dispute Resolution”). Promptly after a Dispute Resolution is
reached, the MDT Trustees shall transfer the payments and distributions, if any, in accordance
with the terms of such Dispute Resolution.

          Section 2.03. Rights of MDT Beneficiaries. Each MDT Beneficiary shall be entitled to
participate in the rights and benefits due to an MDT Beneficiary hereunder according to the terms
of its MDT Claim or MDT Interest, as applicable. Other than as expressly set forth in this Trust
Agreement, the MDT Claims and MDT Interests shall not have consent or voting rights or
otherwise confer on the MDT Beneficiaries any rights similar to the rights of a shareholder of a
corporation in respect of any actions taken or to be taken by the MDT Trustees in connection with
the Master Disbursement Trust. The MDT Claim or MDT Interest, as applicable, of an MDT
Beneficiary is hereby declared and shall be in all respects personal property. Except as expressly
provided hereunder, an MDT Beneficiary shall have no title to, right to, possession of,
management of or control of the Master Disbursement Trust or the MDT Transferred Assets or to
any right to call for a partition or division of such assets or to require an accounting. The whole
title to the MDT Transferred Assets shall be vested in the Master Disbursement Trust, and the sole
interest of each MDT Beneficiary shall be the rights and benefits given to such MDT Beneficiary
under this Trust Agreement, the Confirmation Order and the Plan. For the avoidance of doubt,
upon the payment in full in Cash of any MDT Claim, the holder of such MDT Claim shall
immediately cease to be an MDT Beneficiary for all purposes under this Trust Agreement, and the
Master Disbursement Trust shall have no further fiduciary duties thereto.

       Section 2.04. Nontransferability of MDT Claims and MDT Interests. Except in respect of
the United States-PI Claimant Medical Expense Claim Settlement as set forth in the Plan, the MDT
Claims and MDT Interests shall be nontransferable and nonassignable.

        Section 2.05. Limited Liability. No provision of this Trust Agreement, the Plan or the
Confirmation Order, and no mere enumeration herein of the rights or privileges of any MDT
Beneficiary, shall give rise to any liability of such MDT Beneficiary solely in its capacity as such,
whether such liability is asserted by any Debtor, creditor, successor, representative, employee or
equity interest holder of any Debtor, or by any other Person. MDT Beneficiaries shall be deemed

                                                 8
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 634 of 1021



to receive the MDT Claims and MDT Interests, as applicable, in the Master Disbursement Trust
in accordance with the provisions of this Trust Agreement, the Plan and the Confirmation Order
without further obligation or liability of any kind, but subject to the provisions of this Trust
Agreement.


                         POWERS AND TRUST ADMINISTRATION

       Section 3.01. Powers of the MDT Trustees.

        (a)     Pursuant to the terms of the Plan, the Confirmation Order and this Trust Agreement,
the MDT Trustees shall have all powers necessary to accomplish the purposes of the Master
Disbursement Trust in accordance with this Trust Agreement, the Plan and the Confirmation Order.
The MDT Trustees shall (i) have the power and authority to perform all functions on behalf of the
Master Disbursement Trust, (ii) be responsible for all decisions and duties with respect to the
Master Disbursement Trust and the MDT Transferred Assets, and (iii) in all circumstances, and at
all times, act in a fiduciary capacity for the benefit of and in the best interests of the MDT
Beneficiaries, in furtherance of the purposes of the Master Disbursement Trust, and in accordance
with the Plan and this Trust Agreement.

        (b)     Without limiting, but subject to, the foregoing paragraph (a), and except as limited
in the Plan, this Trust Agreement and by applicable law, the MDT Trustees shall be expressly
authorized to:

                 (i)   hold and maintain the MDT Operating Reserve;

                (ii)   periodically, until the dissolution of the Master Disbursement Trust,
                       replenish the MDT Operating Reserve from Cash held or received by the
                       Master Disbursement Trust to the extent deemed necessary by the MDT
                       Trustees to satisfy and pay estimated future MDT Operating Expenses;

               (iii)   delegate certain duties to the MDT Executive Director;

               (iv)    make distributions to MDT Beneficiaries in accordance with the Plan and
                       this Trust Agreement;

                (v)    determine MDT Distribution Dates, to the extent permitted by the Plan and
                       this Trust Agreement;

               (vi)    prosecute any MDT Causes of Action, including those relating to and
                       necessary to enforce the MDT Insurance Rights and the MDT Shareholder
                       Rights, on behalf of the Master Disbursement Trust, elect not to pursue any
                       MDT Causes of Action, and determine whether and when to compromise,
                       settle, abandon, dismiss or otherwise dispose of any such MDT Causes of
                       Action;

               (vii)   retain MDT Professionals to assist in performing their duties under the Plan
                       and hereunder;

                                                 9
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                        Pg 635 of 1021



              (viii)   prepare the MDT Operating Budgets;

                (ix)   maintain the books, records and accounts of the Master Disbursement Trust;

                (x)    invest Cash of the Master Disbursement Trust only to the extent permitted
                       hereunder;

                (xi)   incur and pay reasonable and necessary expenses in connection with the
                       performance of duties under the Plan, including the reasonable fees and
                       expenses of the MDT Professionals;

               (xii)   administer the Master Disbursement Trust’s tax obligations, including, but
                       not limited to, representing the interest and account of the Master
                       Disbursement Trust before any taxing authority in all matters including any
                       claim, defense, action, suit, proceeding or audit;

              (xiii)   in the case of the MDT Trustee or MDT Executive Director (if so designated
                       by the MDT Trustees) who is the “administrator” within the meaning of
                       Treasury Regulations section 1.468B-2(k)(3), perform the duties and
                       functions contemplated in Section 6.01(b) of this Trust Agreement;

              (xiv)    maintain appropriate liability insurance for the Indemnified Parties;

               (xv)    pay statutory fees;

              (xvi)    institute procedures, terms and conditions for any actions brought against
                       any MDT Insurer consistent with Section 3.01(e) herein; and

             (xvii)    perform such other duties and functions that are consistent with the
                       implementation of the Plan and this Trust Agreement.

        (c)     The MDT Trustees shall be empowered to initiate, prosecute, defend and resolve
all legal actions and other proceedings related to any Asset, liability or responsibility of the Master
Disbursement Trust, including in respect of the MDT Causes of Action, the MDT Insurance Rights
and the MDT Shareholder Rights. Such legal actions and other proceedings shall be limited solely
to those required for the purposes of satisfying the responsibilities of the Master Disbursement
Trust, including in respect of the MDT Causes of Action, the MDT Insurance Rights and the MDT
Shareholder Rights. The MDT Trustees shall be empowered to initiate, prosecute, defend and
resolve all such actions in the name of the Debtors or their Estates, in each case if deemed necessary
or appropriate by the MDT Trustees. The Master Disbursement Trust shall be responsible for the
payment of all damages, awards, judgments, settlements, expenses, costs, fees and other charges
incurred subsequent to the date upon which the Master Disbursement Trust is established arising
from, or associated with, any legal action or other proceeding brought pursuant to the foregoing.

        (d)     Except as otherwise provided in this Trust Agreement, the MDT Trustees shall not
be required to obtain any order or approval of the Bankruptcy Court or any other court of
competent jurisdiction, or account to the Bankruptcy Court or any other court of competent
jurisdiction, for the exercise of any right, power or privilege conferred hereunder.

                                                  10
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 636 of 1021



        (e)   To the extent the MDT Trustees make a good faith determination that some or all
of the MDT Insurance Proceeds are substantially unrecoverable by the Master Disbursement Trust,
the MDT Trustees shall have the sole and exclusive authority at any time, upon written notice to
any affected MDT Insurer and the MDT Beneficiaries, to terminate, reduce or limit the scope of
the MDT Insurer Injunction with respect to any MDT Insurer; provided that:

                (i)    any termination, reduction, or limitation of the MDT Insurer Injunction
                       shall apply equally to all Classes of Claims;

               (ii)    the termination, reduction or limitation of the MDT Insurer Injunction as it
                       relates to the MDT Bermuda-Form Insurance Policies shall be subject to the
                       consent (not to be unreasonably withheld, conditioned or delayed) of the
                       Creditor Trustee for the PI Trust;

               (iii)   the MDT Trustees shall implement procedures, terms and conditions with
                       which any actions asserted against MDT Insurers as a result of the
                       termination, reduction or limitation of the MDT Insurer Injunction must
                       comply[; provided that any such procedures, terms or conditions shall be
                       subject to the consent (not to be unreasonably withheld, conditioned or
                       delayed) of (i) a majority of the MDT Trustees, (ii) NOAT, (iii) until the
                       payment in full of the MDT Claims, a majority in number of the MDT
                       Beneficiaries other than NOAT and (iv) with respect to any suits seeking
                       recoveries under the MDT Bermuda-Form Insurance Policies, the Creditor
                       Trustee for the PI Trust]; and

               (iv)    except as provided in the procedures, terms and conditions described in the
                       foregoing clause (iii), all proceeds recovered on account of actions asserted
                       against MDT Insurers shall be transferred to the Master Disbursement Trust
                       for distribution in accordance with the Plan, the Master TDP, and this Trust
                       Agreement.

       Section 3.02. General Administration.

         (a)     The MDT Trustees shall prepare and file or cause to be prepared and filed with the
Bankruptcy Court, within forty-five (45) days after the last day of the fourth month following the
Effective Date and after the last day of every fourth month thereafter, a thrice yearly report
(the “MDT Report”) containing reasonable information regarding the Master Disbursement Trust
and the MDT Trustees’ activities (on a cumulative basis since the Effective Date and in the four-
month period then ended), including with regard to (i) the MDT Shareholder Rights (or any
reporting received pursuant to the Shareholder Settlement Agreement), (ii) the MDT Insurance
Rights or the MDT Shareholder Insurance Rights (including any proceedings in respect thereof),
(iii) the assets of the Master Disbursement Trust (including valuation thereof), (iv) expenditures
of the Master Disbursement Trust, (v) distributions made by the Master Disbursement Trust and
(vi) forward-looking projections with respect to the foregoing, in each case as the MDT Trustees
deem to be reasonable and appropriate under the circumstances, taking into account the best
interests of the MDT Beneficiaries and the purposes of the Master Disbursement Trust in
accordance with the Plan and this Trust Agreement. The MDT Trustees shall provide a copy of


                                                11
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 637 of 1021



each MDT Report to each of the Creditor Trustees for the Creditor Trusts and shall publish it on
the MDT Website when such MDT Report is filed with the Bankruptcy Court.

         (b)   The MDT Trustees shall, in connection with the filing of each MDT Report, host a
call for the MDT Beneficiaries to answer questions of the MDT Beneficiaries relating to the MDT
Report, and shall otherwise make themselves reasonably available to answer questions of the MDT
Beneficiaries relating to the Master Disbursement Trust’s activities.

       (c)     The MDT Trustees shall prepare and deliver or cause to be prepared and delivered
to the MDT Beneficiaries prior to each Scheduled MDT Distribution Date an annual budget of
MDT Operating Expenses (the “MDT Operating Budget”) for the twelve (12)-month period
following such Scheduled MDT Distribution Date, which MDT Operating Budget shall be
reviewed by, and reasonably acceptable to, the MDT Beneficiaries. In the event there is a dispute
with respect to any MDT Operating Budget, the MDT Trustees shall refer such dispute to the
Bankruptcy Court, which shall have exclusive jurisdiction over resolution of such disputes. The
MDT Trustees shall undertake to manage the expenses of the Master Disbursement Trust in
accordance with the MDT Operating Budget.

       (d)     The MDT Trustees shall establish a publicly available website
(the “MDT Website”) as soon as reasonably practicable after the Effective Date to aid in
communicating information to the MDT Beneficiaries and Holders of Channeled Claims and in
making the activities of the Master Disbursement Trust as transparent as possible. The MDT
Trustees shall publish on the MDT Website (i) all reports received from the Abatement Trusts
regarding the disbursement and use of Abatement Distributions and compliance with the
Authorized Abatement Purposes, (ii) each MDT Report prepared and filed with the Bankruptcy
Court in accordance with Section 3.02(a) hereof and (iii) such other information as the MDT
Trustees deem prudent.

        Section 3.03. Master TDP. The Master TDP shall become effective and be automatically
implemented according to its terms and the terms of the Plan upon the Effective Date, without any
further order of the Bankruptcy Court or action by the MDT Trustees or any other Person. In the
event any Person asserts any potential or alleged Channeled Claim against the Master
Disbursement Trust, the MDT Trustees shall refer such potential or alleged Channeled Claim to
the Bankruptcy Court, which shall determine whether such Person has a Channeled Claim and, if
such Person has a Channeled Claim, whether such Channeled Claim is channeled to a Creditor
Trust or otherwise released in accordance with the Master TDP.


      DURATION AND TERMINATION OF THE MASTER DISBURSEMENT TRUST

         Section 4.01. Duration. The Master Disbursement Trust was formed as of the execution
and filing of a Certificate of Trust with the Delaware Secretary of State on [●], 2021 and its
existence is intended to continue until such time as its Certificate of Trust has been cancelled by
the filing of a certificate of cancellation in accordance with Section 4.03 of this Trust Agreement.

       Section 4.02. Dissolution of the Master Disbursement Trust. The Master Disbursement
Trust shall be dissolved and the MDT Trustees and the MDT Executive Director shall be


                                                12
19-23649-rdd     Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                         Pg 638 of 1021



discharged from their respective duties with respect to the Master Disbursement Trust upon
completion of their duties as set forth in the Plan and this Trust Agreement, which, for the
avoidance of doubt, shall be no earlier than the date on which (a) all Assets held by the Master
Disbursement Trust, including the MDT Transferred Assets, have been liquidated and (b) all
payments and other distributions required to be made from the Master Disbursement Trust under
the Plan and this Trust Agreement have been made, including payment in full in Cash of all MDT
Claims, unless dissolution on an earlier date is authorized pursuant to a Final Order of the
Bankruptcy Court. Upon dissolution of the Master Disbursement Trust, any Cash remaining in the
MDT Operating Reserve or otherwise held by the Master Disbursement Trust shall be distributed
in accordance with the MDT Priority Waterfall and this Trust Agreement; provided that, in the
event the Master Disbursement Trust is dissolved prior to the payment in full in Cash of all MDT
Claims, all outstanding amounts under such MDT Claims shall be deemed due and payable for
purposes of the distribution of such remaining Cash pursuant to the MDT Priority Waterfall.
Subject to the foregoing sentences, the Master Disbursement Trust shall be dissolved at such time
as the MDT Trustees determine that the administration of any remaining assets of the Master
Disbursement Trust is not likely to yield sufficient additional proceeds to justify further pursuit.

         Section 4.03. Continuance of Master Disbursement Trust for Winding Up. After the
dissolution of the Master Disbursement Trust and solely for the purpose of liquidating and winding
up the affairs of the Master Disbursement Trust, the MDT Trustees, or the MDT Executive
Director, shall continue to act as such until their duties have been fully performed. As soon as
practicable after the MDT Trustees exhaust substantially all of the assets of the Master
Disbursement Trust, the MDT Trustees shall, at the expense of the Master Disbursement Trust,
(a) provide for the retention and storage of the Master Disbursement Trust’s books and records
until such time as all such books and records are no longer required to be retained under applicable
law, (b) file a certificate with the Bankruptcy Court informing the Bankruptcy Court of the location
at which such books and records are being stored and stating that the assets of the Master
Disbursement Trust have been exhausted and that final distributions of Cash have been made
pursuant to the Plan and this Trust Agreement, (c) notify the MDT Beneficiaries that the MDT
Trustees have exhausted substantially all of the assets of the Master Disbursement Trust, and
(d) file a certificate of cancellation with the Secretary of State of the State of Delaware to terminate
the Master Disbursement Trust. Upon the taking of such actions in the preceding sentence, the
Master Disbursement Trust shall be deemed dissolved for all purposes without the necessity for
any other or further actions to be taken by or on behalf of the Master Disbursement Trust or
payments to be made in connection therewith.


                        ACCOUNTS, INVESTMENTS AND PAYMENTS

       Section 5.01. Accounts. The MDT Trustees may, from time to time, create such accounts
and reserves within or in the name of the Master Disbursement Trust as they may deem necessary,
prudent or useful in order to discharge their duties hereunder and may, with respect to any such
accounts or reserves, restrict the use of monies therein, and the earnings or accretions thereto
(the “Trust Subaccounts”). Any such Trust Subaccounts established by the Trustees shall be held
as Trust Assets and are not intended to be subject to separate entity tax treatment as “disputed
claims reserves” within the meaning of the IRC or Treasury Regulations, “disputed ownership
funds” within the meaning of the IRC or Treasury Regulations, or otherwise.

                                                  13
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                        Pg 639 of 1021



       Section 5.02. MDT Operating Reserve. On and after the Effective Date, the MDT
Operating Reserve shall be held in a single segregated account administered by the MDT Trustees
to pay any and all MDT Operating Expenses. On the Effective Date, the Debtors shall establish
and fund the MDT Operating Reserve in accordance with the Plan, which shall vest in the Master
Disbursement Trust in accordance with Section 5.6(b) of the Plan and be held and maintained by
the MDT Trustees. All MDT Operating Expenses shall be satisfied and paid from the MDT
Operating Reserve. Periodically, until the dissolution of the Master Disbursement Trust, the MDT
Trustees shall replenish the MDT Operating Reserve from Cash held or received by the Master
Disbursement Trust to the extent deemed necessary by the MDT Trustees to satisfy and pay
estimated future MDT Operating Expenses.

         Section 5.03. MDT Claims Reserve. Upon the commencement and during the
continuation of an MDT Reserve Period, the MDT Trustees shall establish the MDT Claims
Reserve in a single segregated account administered by the MDT Trustees in accordance with the
Plan and this Trust Agreement. For so long as an MDT Reserve Period is continuing, the MDT
Claims Reserve shall remain in place and shall be funded, as of each relevant date of determination,
in an amount equal to (a) all outstanding amounts then due on account of the MDT Claims plus
(b) all installments of the MDT Claims due on the Scheduled MDT Distribution Date immediately
following such date of determination; provided that, solely for purposes of any date of
determination that is a NewCo Distribution Date on January 30 of any year, if the applicable MDT
Reserve Period is continuing solely as a result of a payment default by certain Shareholder
Payment Groups, this clause (b) shall be an amount equal to the installments of the MDT Claims
due on the Scheduled MDT Distribution Date immediately following such NewCo Distribution
Date multiplied by the SSA Percentage of such defaulting Shareholder Payment Groups for the
next SSA Payment Date following such NewCo Distribution Date (the sum of the amounts in the
foregoing clauses (a) and (b), the “MDT Claims Reserve Funding Amount”).

       Section 5.04. Investments.

       (a)      Investment of monies held in the Master Disbursement Trust shall comply with the
guidelines set forth in Exhibit B to this Trust Agreement.

         (b)     The foregoing paragraph (a) shall not apply to securities, instruments or other assets
received as, or obtained as proceeds of, the MDT Transferred Assets, the NewCo Credit Support
Agreement, or, solely to the extent approved with the unanimous consent of the MDT Trustees,
litigation or otherwise to resolve disputes.

       Section 5.05. Source of Payments. All Master Disbursement Trust expenses and
payments shall be payable solely out of the assets of the Master Disbursement Trust. None of the
MDT Trustees, the MDT Executive Director or any other Protected Party shall be liable for the
payment of any Master Disbursement Trust expense or payment or any other liability of the Master
Disbursement Trust, except to the extent provided in the Plan or Plan Documents.




                                                  14
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                        Pg 640 of 1021




                                          TAX MATTERS

       Section 6.01. U.S. Federal Income Tax Treatment.

        (a)     The Master Disbursement Trust is intended to be treated, and shall be reported, as
a “qualified settlement fund” within the meaning of Section 1.468B-1 et seq. of the Treasury
Regulations promulgated under Section 468B of the IRC (the “QSF Regulations”) and shall be
treated consistently for state and local tax purposes, to the extent applicable. All parties (including
the Debtors, the Master Disbursement Trust, the MDT Trustees and the Creditor Trusts) shall
report consistently with the foregoing.

         (b)     An MDT Trustee or the MDT Executive Director, as determined by a majority vote
of the MDT Trustees, shall be the “administrator,” within the meaning of Treasury Regulations
section 1.468B-2(k)(3), of the Master Disbursement Trust. The administrator of the Master
Disbursement Trust shall be responsible for (i) preparing and filing, or causing to be prepared and
filed, all tax returns of the Master Disbursement Trust and the payment, out of the Assets of the
Master Disbursement Trust, of any taxes due by or imposed on the Master Disbursement Trust and
(ii) complying with all applicable tax reporting and withholding obligations. The MDT Trustees
shall be responsible for causing the Master Disbursement Trust to satisfy all requirements
necessary to qualify and maintain qualification of the Master Disbursement Trust as a qualified
settlement fund within the meaning of the QSF Regulations, and shall take no action that could
cause the Master Disbursement Trust to fail to qualify as a qualified settlement fund within the
meaning of the QSF Regulations. The MDT Trustees may request an expedited determination
under section 505(b) of the Bankruptcy Code for all tax returns filed by or on behalf of the Master
Disbursement Trust for all taxable periods through the dissolution of the Master Disbursement
Trust.

        (c)      Subject to Section 6.01(b) of this Trust Agreement, following the Effective Date,
the MDT Trustees shall be responsible for all of the Master Disbursement Trust’s tax matters,
including, without limitation, tax audits, claims, defenses and proceedings. The MDT Trustees
shall also file (or cause to be filed) any other statement, return or disclosure relating to the Master
Disbursement Trust that is required by any governmental unit and be responsible for payment, out
of the MDT Operating Reserve, of any taxes imposed on the Master Disbursement Trust or its
assets.

        Section 6.02. Tax Withholdings. The administrator of the Master Disbursement Trust
shall withhold and pay to the appropriate tax authority all amounts required to be withheld pursuant
to the IRC or any provision of any foreign, state, or local tax law with respect to any payment or
distribution to the MDT Beneficiaries. All such amounts withheld and paid to the appropriate tax
authority shall be treated as amounts distributed to such MDT Beneficiaries for all purposes of this
Trust Agreement. The MDT Trustees shall be authorized to collect such tax information from the
MDT Beneficiaries (including tax identification numbers) as in their sole discretion the MDT
Trustees deem necessary to effectuate the Plan, the Confirmation Order, and this Trust Agreement.
In order to receive distributions, all MDT Beneficiaries shall be required to provide tax information
to the MDT Trustees to the extent the MDT Trustees deem appropriate in the manner and in
accordance with the procedures from time to time established by the MDT Trustees for these

                                                  15
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                       Pg 641 of 1021



purposes. The MDT Trustees may refuse to make a payment or distribution to an MDT Beneficiary
that fails to furnish such information in a timely fashion, and until such information is delivered
may treat such MDT Beneficiary’s MDT Claim or MDT Interest, as applicable, as disputed;
provided, however, that, upon the delivery of such information by an MDT Beneficiary, the MDT
Trustees shall make such payment or distribution to which such MDT Beneficiary is entitled,
without additional interest occasioned by such MDT Beneficiary’s delay in providing tax
information. Notwithstanding the foregoing, if an MDT Beneficiary fails to furnish any tax
information reasonably requested by the MDT Trustees before the date that is three hundred sixty-
five (365) calendar days after the request is made or, if earlier, the date on which the Master
Disbursement Trust is terminated in accordance with Article IV of this Trust Agreement, the
amount of such payment or distribution shall irrevocably revert to the Master Disbursement Trust,
and any MDT Claim with respect to such distribution shall be discharged and forever barred from
assertion against the Master Disbursement Trust Beneficiary or its property.


                                        DISTRIBUTIONS

       Section 7.01. Distributions.

       (a)    The MDT Trustees shall distribute all MDT Transferred Assets on behalf of the
Master Disbursement Trust in accordance with the Plan and this Trust Agreement.

       (b)     In accordance with the Master TDP, on the Effective Date, or as soon thereafter as
reasonably practicable, the Master Disbursement Trust shall (i) make the Initial Private Creditor
Trust Distributions to the Private Creditor Trusts and (ii) make the Initial Public Creditor Trust
Distributions and distribute the TopCo Interests to NOAT and TAFT.

        (c)     Subject to Section 7.03 of this Trust Agreement, the MDT Trustees shall make
distributions after the Effective Date as follows:

                (i)    on each MDT Distribution Date, the MDT Trustees shall apply all Cash and
                       cash equivalents of the Master Disbursement Trust (other than amounts
                       subject to distribution in accordance with Section 5.2(d)(iv)(A) and (B) of
                       the Plan) in accordance with the MDT Priority Waterfall;

               (ii)    until the MDT PI Claim has been paid in full in Cash, no later than thirty (30)
                       days after the receipt by the Master Disbursement Trust of any MDT
                       Bermuda-Form Insurance Proceeds, the MDT Trustees shall make the
                       distribution to the PI Trust required pursuant to Section 5.2(d)(iv)(A) of the
                       Plan; and

               (iii)   until all MDT Claims have been paid in full in Cash, no later than ten (10)
                       Business Days after the receipt by the Master Disbursement Trust of any
                       MDT Distributable Sale Proceeds, the MDT Trustees shall make the
                       distributions to the MDT Beneficiaries of the MDT Claims required
                       pursuant to Section 5.2(d)(iv)(B) of the Plan.



                                                 16
19-23649-rdd        Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22      Main Document
                                             Pg 642 of 1021



       (d)     The MDT Trustees shall not make any distributions, including to MDT
Beneficiaries on account of the MDT Claims or MDT Interests or to NewCo or TopCo on account
of repayments under the NewCo Credit Support Agreement, other than as provided in the
foregoing paragraphs (b) and (c).

        (e)     All distributions made by the MDT Trustees to any MDT Beneficiary shall be made
on no less than ten (10) Business Days’ notice to all MDT Beneficiaries, and thereafter shall
become the property of such MDT Beneficiary, free and clear of all Claims, Liens or other recourse
or encumbrances, and shall not be subject to attachment, disgorgement or recoupment by any
Person, subject to Section 7.05 hereof; provided that such ten (10) Business Days’ notice period
shall not be required for the distributions to be made on the Effective Date in accordance with the
Master TDP.

       Section 7.02. Distribution Dates.

        (a)     The initial Scheduled MDT Distribution Date shall be [●].3 Reasonably promptly
after the Effective Date, the MDT Trustees shall provide notice to all MDT Beneficiaries of the
date of such initial Scheduled MDT Distribution Date.

        (b)    Subject to Section 7.03(a) hereof, the second Scheduled MDT Distribution Date
shall be July 31, 2023 and each successive Scheduled MDT Distribution Date thereafter shall be
on the twelve (12)-month anniversary of the preceding Scheduled MDT Distribution Date;

       (c)     Subject to Section 7.03(a) hereof, there shall be an MDT Distribution Date on each
date that is ten (10) Business Days after the receipt by the Master Disbursement Trust of a
Shareholder Prepayment in accordance with Section 5.2(d)(iv)(C) of the Plan.

        (d)     Subject to Section 7.03 of the Plan, the MDT Trustees may, in their discretion,
acting in accordance with their fiduciary duties to the MDT Beneficiaries in accordance with
Section 5.6(f) of the Plan, declare an MDT Distribution Date on any other date on which the MDT
Trustees seek to make a repayment to NewCo or TopCo or a Public Creditor Trust Distribution.

       (e)    In the event that an MDT Distribution Date is a date that is not a Business Day,
such MDT Distribution Date shall automatically be deemed to occur on the next succeeding
Business Day.

       Section 7.03. Escrow Periods and MDT Reserve Periods.

        (a)    No distributions shall be made to MDT Beneficiaries during an Escrow Period. If
an Escrow Period is in effect on any date that would otherwise be an MDT Distribution Date or
on which a distribution would otherwise be required to be paid by the Master Disbursement Trust,
such MDT Distribution Date shall be deemed to not occur and such distribution shall be deemed
to not be required to be paid, in each case, until the next Business Day following the termination
of such Escrow Period. The MDT Trustees shall provide prompt written notice to all MDT


       3
           Expected to be July 31, 2022.


                                                  17
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 643 of 1021



Beneficiaries upon the commencement and upon the termination of any Escrow Period in
accordance with the Shareholder Settlement Agreement.

        (b)     An MDT Reserve Period shall commence immediately, and the MDT Trustees shall
promptly provide notice thereof to NewCo, TopCo and each MDT Beneficiary, upon the
occurrence of any of the following events: (i) any amount is not paid to the Master Disbursement
Trust when due under the Shareholder Settlement Agreement, (ii) the MDT Trustees determine,
after the receipt of a written acknowledgment by any obligor under the Shareholder Settlement
Agreement that any amounts due on the next SSA Payment Date are not expected to be paid and
that the Master Disbursement Trust is not likely to be able to fund the payments due on account of
the MDT Claims on the next Scheduled MDT Distribution Date after taking into account all
sources of liquidity and expected recoveries by the Master Disbursement Trust or (iii) the MDT
Trustees determine, on or after the date that is one hundred twenty (120) days prior to July 31,
2024, that the Master Disbursement Trust is not likely to be able to fund the payments due on
account of the MDT Claims on July 31, 2024 from the payments due under the Shareholder
Settlement Agreement and other sources of liquidity and expected recoveries by the Master
Disbursement Trust. Each MDT Reserve Period shall continue until either (x) all currently and
past due payments under the Shareholder Settlement Agreement have been paid in full and, with
respect to any MDT Reserve Period commencing or continuing based upon a determination by the
MDT Trustees under clause (ii) or (iii) of the foregoing sentence, the MDT Trustees determine
that the circumstances described in such clauses are no longer reasonably likely to occur or (y) the
MDT Trustees determine that the Master Disbursement Trust is not reasonably likely to be unable
to make the required payments on account of the MDT Claims on the next Scheduled MDT
Distribution Date. The MDT Trustees shall provide prompt written notice to all MDT Beneficiaries
upon the commencement and upon the termination of any MDT Reserve Period.

        (c)    Upon the commencement of an MDT Reserve Period, the MDT Trustees shall
establish and fund the MDT Claims Reserve in an amount equal to the MDT Claims Reserve
Funding Amount. For so long as such MDT Reserve Period is continuing, the MDT Claims
Reserve shall remain in place and no Public Creditor Trust Distributions, nor any repayments by
the Master Disbursement Trust to NewCo or TopCo, shall be made until the MDT Operating
Reserve is fully funded in an amount deemed necessary by the MDT Trustees to satisfy and pay
estimated future MDT Operating Expenses and the MDT Claims Reserve is fully funded in an
amount equal to the MDT Claims Reserve Funding Amount, in each case, determined as of the
proposed date of such Public Creditor Trust Distribution or repayment to NewCo or TopCo. For
the avoidance of doubt, notwithstanding the occurrence and continuation of an MDT Reserve
Period, so long as the MDT Operating Reserve and the MDT Claims Reserve are fully funded, the
Master Disbursement Trust shall continue to make Public Creditor Trust Distributions from MDT
Excess Cash solely in accordance with Section 5.2(e) of the Plan and this Trust Agreement.

       Section 7.04. Public Creditor Trust Distributions. All Public Creditor Trust Distributions
from the Master Disbursement Trust shall be allocated between NOAT, on the one hand, and
TAFT, on the other hand, in accordance with the Public Entity Allocation. In order to effectuate
the Public Entity Allocation, the MDT Trustees shall maintain written records of each Public
Creditor Trust Distribution made to NOAT, TAFT or Tribe Opioid LLC by TopCo or the Master
Disbursement Trust. Prior to each NewCo Distribution Date and MDT Distribution Date, the MDT
Trustees shall calculate the then-current Public Entity Allocation and provide written notice

                                                18
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                        Pg 644 of 1021



thereof to each of TopCo, NOAT, TAFT and Tribe Opioid LLC so that all Public Creditor Trust
Distributions, whether from the Master Disbursement Trust or TopCo, to be made on or in
connection with such NewCo Distribution Date or MDT Distribution Date can be made in
accordance therewith. In furtherance of the foregoing, the TopCo Managers shall provide to the
MDT Trustees advance written notice of each Public Creditor Trust Distribution to be made by
TopCo and any other information with respect to Public Creditor Trust Distributions reasonably
requested by the MDT Trustees. For the avoidance of doubt, none of the MDT Trustees or the
Master Disbursement Trust shall have any liability for any Public Creditor Trust Distribution made
by TopCo.

        Section 7.05. Restriction on Use of Distributions by Creditor Trusts. Each distribution
made by the Master Disbursement Trust to the Creditor Trusts, including all Public Creditor Trust
Distributions received on account of the TopCo Interests, shall be used exclusively for the
administration (including the payment of Creditor Trust Operating Expenses) of such Creditor
Trust, to make Distributions in accordance with the applicable Creditor Trust TDP on account of
Channeled Claims channeled to such Creditor Trust pursuant to the Master TDP and for such other
purposes as may be specifically set forth in the applicable Creditor Trust Documents and the Plan,
including the assessments required pursuant to Section 5.8 of the Plan.


       MDT TRUSTEES, MDT EXECUTIVE DIRECTOR AND RESIDENT TRUSTEE

       Section 8.01. The MDT Trustees.

       (a)     There shall be three (3) MDT Trustees. The initial MDT Trustees shall be [●], [●]
and [●]. References herein to the MDT Trustees shall refer to the individuals serving as the MDT
Trustees solely in their respective capacities as trustees hereunder.

        (b)    Unless otherwise provided herein, any act of the Master Disbursement Trust shall
require the approval of and shall be approved by the affirmative vote of a majority of the MDT
Trustees.

       (c)      The MDT Trustees shall not be required to post any bond or other form of surety
or security unless otherwise ordered by the Bankruptcy Court.

       Section 8.02. Term of Service of the MDT Trustees.

       (a)     Each MDT Trustee shall serve until the earliest of (i) his or her death, (ii) his or her
resignation pursuant to Section 8.02(b) hereof, (iii) his or her removal pursuant to Section 8.02(c)
hereof and (iv) such MDT Trustee complying with his or her obligations pursuant to Section 4.03
following the dissolution of the Master Disbursement Trust pursuant to Section 4.02 hereof.

        (b)      An MDT Trustee may resign from the Master Disbursement Trust by giving not
less than sixty (60) days’ prior written notice thereof to each of the other MDT Trustees. Such
resignation shall become effective on the later to occur of (i) the date specified in such written
notice, (ii) the effective date of the appointment of a successor MDT Trustee in accordance with
Section 8.03(a) of this Trust Agreement and such successor’s acceptance of such appointment in
accordance with Section 8.03(b) of this Trust Agreement and (iii) if such MDT Trustee is the last

                                                  19
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 645 of 1021



MDT Trustee then in office, the appointment of a successor by the Bankruptcy Court and the
acceptance by such successor of such appointment. If a successor MDT Trustee is not appointed
or does not accept its appointment within ninety (90) days following delivery of notice of
resignation of the last MDT Trustee in office, then such MDT Trustee may petition the Bankruptcy
Court for the appointment of a successor MDT Trustee. With respect to any other MDT Trustee’s
resignation, such resignation shall be effective whether or not a successor has been appointed by
the effective date of the resigning MDT Trustee’s resignation.

        (c)     Upon the payment in full of the MDT Claims, any MDT Trustee may be removed
by NOAT in its sole discretion. Prior to the payment in full of the MDT Claims, any MDT Trustee
may be removed either (i) at the unanimous recommendation of the other two (2) MDT Trustees
in the event that he or she becomes unable to discharge his or her duties hereunder due to accident,
physical deterioration, mental incompetence or for other good cause or (ii) in connection with any
dispute raised by any MDT Beneficiary in accordance with Section 8.02(d) below. Any removal
of any MDT Trustee shall require the approval of the Bankruptcy Court and shall take effect at
such time as the Bankruptcy Court shall determine.

         (d)    To the extent there are any disputes raised by any MDT Beneficiary regarding the
operation of the Master Disbursement Trust or the actions of the MDT Fiduciaries (including,
without limitation, any failure to give notice of an MDT Reserve Period and any action related to
the MDT Shareholder Rights), (i) any MDT Beneficiary shall have the right to seek resolution by
the Bankruptcy Court of such a dispute, including seeking to enjoin any disputed action by the
Master Disbursement Trust, and all MDT Fiduciaries and MDT Beneficiaries shall have the right
to be heard with regard to any such dispute, including by filing objections, declarations, statements
in support or other pleadings (including with supporting evidence) or providing witness testimony
at any hearing and (ii) the Bankruptcy Court shall have exclusive jurisdiction to hear and resolve
any such disputes, and shall be authorized to order appropriate relief (subject to the provisions of
Section 5.6(f) of the Plan and this Trust Agreement and make a determination in an expedited
manner, and in all events, shall make such a decision within thirty (30) days from the request for
relief).

        (e)      The death, resignation or removal of an MDT Trustee shall not operate to terminate
the Master Disbursement Trust or to revoke any existing agency created pursuant to the terms of
this Trust Agreement, the Plan or the Confirmation Order or invalidate any action theretofore taken
by such MDT Trustee. All fees and expenses properly incurred by an MDT Trustee prior to the
death, resignation or removal of such MDT Trustee shall be paid from the MDT Operating Reserve,
unless such fees and expenses are disputed, in which case the Bankruptcy Court shall resolve the
dispute and any disputed fees and expenses of the predecessor MDT Trustee that are subsequently
allowed by the Bankruptcy Court shall be paid from the MDT Operating Reserve. In the event of
the resignation or removal of an MDT Trustee, such MDT Trustee shall (i) promptly execute and
deliver such documents, instruments and other writings as may be reasonably requested by the
remaining MDT Trustees or the successor MDT Trustee or directed by the Bankruptcy Court to
effect the termination of such MDT Trustee’s capacity under this Trust Agreement, (ii) promptly
deliver to the remaining MDT Trustees and the successor MDT Trustee all documents, instruments,
records and other writings related to the Master Disbursement Trust as may be in the possession
of such MDT Trustee, and (iii) otherwise assist and cooperate in effecting the assumption of its
obligations and functions by such successor MDT Trustee.

                                                 20
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22               Main Document
                                        Pg 646 of 1021



       Section 8.03. Appointment of Successor MDT Trustees.

        (a)     In the event of the death, resignation or removal of an MDT Trustee, a vacancy
shall be deemed to exist and a successor shall be appointed by the other two (2) MDT Trustees,
subject to the approval of the Bankruptcy Court, provided that, solely upon the payment in full of
all MDT Claims, the MDT Trustees may be replaced by NOAT (including with any of the Creditor
Trustees of NOAT) in its sole discretion. Such appointment shall specify the date on which such
appointment shall be effective.

         (b)     Any successor MDT Trustee appointed in accordance with this Trust Agreement
shall execute an instrument accepting its appointment and shall deliver a counterpart thereof to the
Bankruptcy Court for filing and, in case of an MDT Trustee’s resignation, to the resigning MDT
Trustee. Thereupon, such successor MDT Trustee shall, without any further act, become vested
with all the liabilities, duties, powers, rights, title, discretion and privileges of its predecessor in
the Master Disbursement Trust with like effect as if originally named an initial MDT Trustee and
shall be deemed appointed pursuant to section 1123(b)(3)(B) of the Bankruptcy Code. The
resigning or removed MDT Trustee shall duly assign, transfer and deliver to such successor MDT
Trustee all property and money held by such resigning or removed MDT Trustee hereunder and
shall, as directed by the Bankruptcy Court or reasonably requested by such successor MDT Trustee,
execute and deliver an instrument or instruments conveying and transferring to such successor
MDT Trustee upon the trusts herein expressed, all the liabilities, duties, powers, rights, title,
discretion and privileges of such resigning or removed MDT Trustee.

       Section 8.04. MDT Executive Director.

     (a)    The MDT Executive Director shall be appointed by the MDT Trustees. The initial
MDT Executive Director shall be [●].

        (b)    The MDT Executive Director shall (i) carry out the day-to-day operations of the
Master Disbursement Trust; (ii) make such enforcement, litigation and liquidation
recommendations as are reasonably necessary to the MDT Trustees and such other administrative
professionals or entities; and (iii) have such other duties and responsibilities as set forth in this
Trust Agreement and as may be delegated to him or her by the MDT Trustees in accordance with
this Trust Agreement. The MDT Executive Director shall comply with the terms of the Plan and
this Trust Agreement, and shall always act consistently with, and not contrary to, the purpose of
the Master Disbursement Trust as set forth in the Plan.

        (c)    The MDT Executive shall serve until the earliest of (i) his or her death, (ii) his or
her resignation, (iii) his or her removal pursuant to Section 8.04(d) hereof and (iv) the dissolution
of the Master Disbursement Trust pursuant to Section 4.02 hereof.

       (d)     The MDT Executive Director may be removed by the majority vote of MDT
Trustees. Such removal shall become effective on the date action is taken by the MDT Trustees or
such other date as the MDT Trustees determine.

       Section 8.05. Independence of the MDT Trustees and MDT Executive Director.



                                                  21
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 647 of 1021



       (a)    The MDT Trustees and the MDT Executive Director shall be, at the time of
appointment and at all times during the term of service, disinterested and independent.

        (b)     None of the MDT Trustees or the MDT Executive Director shall, during the term
of his or her service, hold a financial interest in, act as a representative, attorney, consultant or
agent for or serve as any other professional for any Person with a financial interest in the Master
Disbursement Trust or any Creditor Trust, including any Creditor Trustee or any Holder of a
Channeled Claim; provided that, solely upon the payment in full of all MDT Claims, a Creditor
Trustee of NOAT may be appointed as an MDT Trustee by NOAT in accordance with
Section 8.03(a) hereof.

        Section 8.06. Obligations of the MDT Fiduciaries. The MDT Trustees and, to the extent
he or she is determined by a court of competent jurisdiction to be subject to fiduciary duties, the
MDT Executive Director shall take into account the interests of, and owe fiduciary duties to, each
of the MDT Beneficiaries in making all decisions on behalf of the Master Disbursement Trust in
accordance with Section 5.6(f) of the Plan. In furtherance of the foregoing, (a) in the event of a
Specified Default (as defined in the Shareholder Settlement Agreement), the MDT Trustees and,
to the extent he or she is determined by a court of competent jurisdiction to be subject to fiduciary
duties, the MDT Executive Director, will take into account the remaining rights of the holders of
MDT Private Claims as well as the interests of the holders of MDT Interests in formulating and
exercising appropriate remedies as they relate to the Shareholder Payment Parties and the
Shareholder Release Snapback Parties, but shall in all events, to the extent there are obligations
remaining to the Private Creditor Trusts upon such default, seek to utilize all other available
sources of assets (including by (i) enforcement of the NewCo Credit Support Agreement in
accordance with the terms thereof and (ii) first utilizing commercially reasonable efforts to pursue
a Payment Remedy (as defined in the Shareholder Settlement Agreement) before electing to pursue
a Shareholder Release Remedy) to pay all outstanding amounts owed to the holders of MDT
Claims then-due or to be paid in the future from amounts due from such Breaching Shareholder
Family Group until such outstanding amounts have been paid in full, and (b) the Master
Disbursement Trust shall provide no less than ten (10) Business Days’ advance written notice
(unless urgent circumstances require less notice) to each MDT Beneficiary of any material action
proposed to be taken in respect of the MDT Shareholder Rights, including any exercise of remedies
under the Shareholder Settlement Agreement or the commencement or settlement of any litigation
against any Shareholder Payment Party or Shareholder Release Snapback Party.

        Section 8.07. Compensation and Expenses of the MDT Trustees and the MDT Executive
Director and MDT Professionals. The MDT Trustees and the MDT Executive Director shall be
entitled to reasonable compensation and to retain and reasonably compensate counsel, agents,
advisors, consultants and other professionals (the “MDT Professionals”) to assist in the duties of
the Master Disbursement Trust on such terms as the MDT Trustees and the MDT Executive
Director deem appropriate, without Bankruptcy Court approval. The compensation of the initial
MDT Trustees shall be $[●]. The compensation of the initial MDT Executive Director shall be
$[●]. The compensation of any successor MDT Trustee or MDT Executive Director shall be
reasonably acceptable to the MDT Beneficiaries in the same manner as provided for the MDT
Operating Budget. The payment of the fees and expenses of the MDT Trustees, the MDT
Executive Director and the Master Disbursement Professionals shall be made from the MDT
Operating Reserve in the ordinary course of business and shall not be subject to the approval of

                                                 22
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 648 of 1021



the Bankruptcy Court; provided that any disputes related to such fees and expenses shall be brought
before the Bankruptcy Court.

       Section 8.08. Resident Trustee.

        (a)     The Resident Trustee has been appointed and hereby agrees to serve as a trustee of
the Master Disbursement Trust solely for the purpose of complying with the requirement of
Section 3807(a) of the Trust Act that the Master Disbursement Trust have one trustee, which, in
the case of a natural person, is a resident of the State of Delaware, or which in all other cases, has
its principal place of business in the State of Delaware. The duties and responsibilities of the
Resident Trustee shall be limited solely to (i) accepting legal process served on the Master
Disbursement Trust in the State of Delaware, (ii) the execution of any certificates required to be
filed with the office of the Delaware Secretary of State that the Resident Trustee is required to
execute under Section 3811 of the Trust Act, and (iii) any other duties specifically allocated to the
Resident Trustee in this Trust Agreement. Except as provided in the foregoing sentence, the
Resident Trustee shall have no management responsibilities or owe any fiduciary duties to the
Master Disbursement Trust, the MDT Trustees, or the MDT Beneficiaries.

        (b)    By execution of this Trust Agreement, the Resident Trustee accepts the Master
Disbursement Trust created herein. Except as otherwise expressly required by Section 8.08(a) of
this Trust Agreement, the Resident Trustee shall not have any duty or liability with respect to the
administration of the Master Disbursement Trust, the investment of the assets of the Master
Disbursement Trust or the distribution of the MDT Transferred Assets to the MDT Beneficiaries,
and no such duties shall be implied. The Resident Trustee shall not be liable for the acts or
omissions of the MDT Trustees, nor shall the Resident Trustee be liable for supervising or
monitoring the performance of the duties and obligations of the MDT Trustees or the MDT
Executive Director under this Trust Agreement, except as expressly required by Section 8.08(a) of
this Trust Agreement. The Resident Trustee shall not be obligated to give any bond or other
security for the performance of any of its duties hereunder. The Resident Trustee shall not be
personally liable under any circumstances, except for its own willful misconduct, bad faith, or
gross negligence. Without limiting the foregoing:

                 (i)   the Resident Trustee shall not be personally liable for any error of judgment
                       made in good faith, except to the extent such error of judgment constitutes
                       willful misconduct, bad faith or gross negligence;

                (ii)   no provision of this Trust Agreement shall require the Resident Trustee to
                       expend or risk its personal funds or otherwise incur any financial liability
                       in the performance of its rights or powers hereunder if the Resident Trustee
                       has reasonable grounds to believe that the payment of such funds or
                       adequate indemnity against such risk or liability is not reasonably assured
                       or provided to it;

               (iii)   the Resident Trustee shall not be personally liable for the validity or
                       sufficiency of this Trust Agreement or for the due execution of this Trust
                       Agreement by the other parties to this Trust Agreement;



                                                 23
19-23649-rdd      Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22               Main Document
                                          Pg 649 of 1021



                (iv)    the Resident Trustee may accept a certified copy of a resolution of the board
                        of directors or other governing body of any corporate party as conclusive
                        evidence that such resolution has been duly adopted by such body and that
                        the same is in full force and effect;

                 (v)    the Resident Trustee may request the MDT Trustees to provide a certificate
                        with regard to any fact or matter the manner of ascertainment of which is
                        not specifically prescribed herein, and such certificate shall constitute full
                        protection to the Resident Trustee for any action taken or omitted to be taken
                        by it in good faith in reliance thereon;

                (vi)    in the exercise or administration of the Master Disbursement Trust
                        hereunder, the Resident Trustee (A) may act directly or through agents or
                        attorneys pursuant to agreements entered into with any of them and (B) may
                        consult with nationally recognized counsel selected by it in good faith and
                        with due care and employed by it, and it shall not be liable for anything
                        done, suffered or omitted in good faith by it in accordance with the advice
                        or opinion of any such counsel; and

               (vii)    the Resident Trustee acts solely as Resident Trustee hereunder and not in
                        its individual capacity, and all persons having any claim against the
                        Resident Trustee by reason of the transactions contemplated by this Trust
                        Agreement shall look only to the assets of the Master Disbursement Trust
                        for payment or satisfaction thereof.

        (c)     The Resident Trustee shall be entitled to receive compensation out of the assets of
the MDT Operating Reserve for the services that the Resident Trustee performs in accordance with
this Trust Agreement in accordance with such fee schedules as shall be agreed from time to time
by the Resident Trustee and the MDT Trustees. The Resident Trustee may also consult with
counsel (who may be counsel for the Master Disbursement Trust or for the Resident Trustee) with
respect to those matters that relate to the Resident Trustee’s role as the Delaware resident trustee
of the Master Disbursement Trust, and the reasonable legal fees incurred in connection with such
consultation shall be reimbursed out of the MDT Operating Reserve to the Resident Trustee
pursuant to this Section 8.08(c) on terms acceptable to the MDT Trustees; provided that no such
fees shall be reimbursed to the extent that they are incurred as a result of the Resident Trustee’s
gross negligence, bad faith or willful misconduct.

         (d)     The Resident Trustee shall serve for the duration of the Master Disbursement Trust
or until the earlier of (i) the effective date of the Resident Trustee’s resignation, or (ii) the effective
date of the removal of the Resident Trustee. The Resident Trustee may resign at any time by giving
thirty (30) days’ written notice to the MDT Trustees; provided, however, that such resignation
shall not be effective until such time as a successor Resident Trustee has accepted appointment.
The Resident Trustee may be removed at any time by the MDT Trustees by providing thirty (30)
days’ written notice to the Resident Trustee; provided, however, such removal shall not be
effective until such time as a successor Resident Trustee has accepted appointment. Upon the
resignation or removal of the Resident Trustee, the MDT Trustees shall appoint a successor
Resident Trustee. If no successor Resident Trustee shall have been appointed and shall have

                                                    24
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 650 of 1021



accepted such appointment within forty-five (45) days after the giving of such notice of resignation
or removal, the Resident Trustee may petition the Bankruptcy Court for the appointment of a
successor Resident Trustee. Any successor Resident Trustee appointed pursuant to this
Section 8.08(d) of this Trust Agreement shall be eligible to act in such capacity in accordance with
this Trust Agreement and, following compliance with this Section 8.08(d) of this Trust Agreement,
shall become fully vested with the rights, powers, duties, and obligations of its predecessor under
this Trust Agreement, with like effect as if originally named as Resident Trustee. Any such
successor Resident Trustee shall notify the Resident Trustee of its appointment by providing
written notice to the Resident Trustee, and upon receipt of such notice, the Resident Trustee shall
be discharged of its duties herein.


                     RELIANCE, LIABILITY AND INDEMNIFICATION

        Section 9.01. Reliance by the MDT Trustees and the MDT Executive Director. Except as
otherwise provided in this Trust Agreement, the Plan or the Confirmation Order, each MDT
Trustee and the MDT Executive Director may rely and shall be protected in acting upon any
resolution, statement, instrument, opinion, report, notice, request, consent, order or other paper or
document reasonably believed by such MDT Trustee and/or the MDT Executive Director to be
genuine and to have been signed or presented by the proper party or parties having relevant
authority or expertise.

         Section 9.02. Nonliability of MDT Trustees and MDT Executive Director. Except as
provided herein, nothing contained in this Trust Agreement, the Plan or the Confirmation Order
shall be deemed to be an assumption by the MDT Trustees, the MDT Executive Director or the
MDT Professionals of any of the liabilities, obligations or duties of the Debtors or shall be deemed
to be or contain a covenant or agreement by the MDT Trustees to assume or accept any such
liability, obligation or duty. Any successor MDT Trustee or MDT Executive Director may accept
and rely upon any accounting made by or on behalf of any predecessor MDT Trustee or MDT
Executive Director hereunder, and any statement or representation made as to the assets
comprising the MDT Transferred Assets or as to any other fact bearing upon the prior
administration of the Master Disbursement Trust, so long as it has a good faith basis to do so. The
MDT Trustees and the MDT Executive Director shall not be liable for having accepted and relied
in good faith upon any such accounting, statement or representation if it is later proved to be
incomplete, inaccurate or untrue. Any successor MDT Trustee and MDT Executive Director shall
not be liable for any act or omission of any predecessor MDT Trustee or MDT Executive Director,
nor have a duty to enforce any claims against any predecessor MDT Trustee or MDT Executive
Director on account of any such act or omission. No provision of this Trust Agreement shall require
the MDT Trustees or MDT Executive Director to expend or risk his or her personal funds or
otherwise incur any financial liability in the performance of his or her rights or powers hereunder
if the MDT Trustee or MDT Executive Director has reasonable grounds to believe that the payment
of such funds or adequate indemnity against such risk or liability is not reasonably assured or
provided to him or her.

        Section 9.03. Exculpation. To the maximum extent permitted by applicable law, each of
the MDT Trustees, the MDT Executive Director, the MDT Professionals and the Resident Trustee
shall not have or incur any liability for actions taken or omitted in his or her capacity as an MDT

                                                 25
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                        Pg 651 of 1021



Trustee, the MDT Executive Director, an MDT Professional or the Resident Trustee, or on behalf
of the Master Disbursement Trust, except those acts found by Final Order to be arising out of his
or her willful misconduct, bad faith, gross negligence or fraud, and shall be entitled to
indemnification and reimbursement for reasonable fees and expenses in defending any and all of
his or her actions or inactions in his or her capacity as an MDT Trustee, the MDT Executive
Director, an MDT Professional or the Resident Trustee, or on behalf of the Master Disbursement
Trust, except for any actions or inactions found by Final Order to be arising out of his or her willful
misconduct, bad faith, gross negligence or fraud. Any valid indemnification claim of the MDT
Trustees, the MDT Executive Director, the MDT Professionals or the Resident Trustee shall be
satisfied from the MDT Operating Reserve.

        Section 9.04. Limitation of Liability. The MDT Trustees, the Resident Trustee, the MDT
Executive Director, and the Master Disbursement Professionals will not be liable for punitive,
exemplary, consequential, special or other damages for a breach of this Trust Agreement under
any circumstances.

        Section 9.05. Indemnity. The Master Disbursement Trust shall indemnify and hold
harmless each of the MDT Trustee, MDT Executive Director, MDT Professional and Resident
Trustee, in each case solely in such Person’s capacity as such (each, an “Indemnified Party”), from
and against and with respect to any and all liabilities, losses, damages, claims, costs and expenses
(other than taxes in the nature of income taxes imposed on compensation paid to the Indemnified
Parties), including, but not limited to, attorneys’ fees, arising out of or due to the implementation
or administration of the Plan or this Trust Agreement, other than such Indemnified Party’s willful
misconduct, bad faith, gross negligence or fraud, with respect to the implementation or
administration of the Plan or this Trust Agreement. To the extent that an Indemnified Party asserts
a claim for indemnification as provided above, (a) any payment on account of such claim shall be
paid solely from the MDT Operating Reserve and (b) the legal fees and related costs incurred by
counsel to such Indemnified Party in monitoring and participating in the defense of such claims
giving rise to the asserted right of indemnification shall be advanced to such Indemnified Party
(provided that such Indemnified Party undertakes to repay such amounts if it ultimately shall be
determined that such Indemnified Party is not entitled to be indemnified therefore) out of the MDT
Operating Reserve or any insurance purchased using the MDT Operating Reserve. This
indemnification provision shall remain available to, and the repayment obligation and be binding
upon, any former MDT Trustee, MDT Executive Director, MDT Professional or Resident Trustee
or the estate of any deceased MDT Trustee, MDT Executive Director, MDT Professional or
Resident Trustee, as the case may be, and shall survive the termination of the Master Disbursement
Trust.


                                MISCELLANEOUS PROVISIONS

        Section 10.01. Actions Taken on Other Than a Business Day. In the event that any payment
or act under the Plan or this Trust Agreement is required to be made or performed on a date that is
not a Business Day, then the making of such payment or the performance of such act may be
completed on the next succeeding Business Day, but shall be deemed to have been completed as
of the required date.


                                                  26
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 652 of 1021



        Section 10.02. Governing Law. Except to the extent that the Bankruptcy Code or other
federal law is applicable, or to the extent that any document to be entered into in connection
herewith provides otherwise, the rights, duties, and obligations arising under this Trust Agreement
shall be governed by, and construed and enforced in accordance with, the laws of the State of
Delaware, without giving effect to principles of conflicts of laws.

        Section 10.03. Jurisdiction. Subject to the proviso below, the Bankruptcy Court shall have
exclusive jurisdiction over the Master Disbursement Trust, the MDT Trustees and the MDT
Executive Director, including the administration and activities of the Master Disbursement Trust,
the MDT Trustees and the MDT Executive Director, and, pursuant to the Plan, the Bankruptcy
Court has retained such jurisdiction; provided, however, that, notwithstanding the foregoing, the
MDT Trustees shall have power and authority to bring any action in any court of competent
jurisdiction (including the Bankruptcy Court) to prosecute any MDT Causes of Action or any other
Causes of Action held by the Master Disbursement Trust.

        Section 10.04. Severability. In the event any provision of this Trust Agreement or the
application thereof to any person or circumstances shall be determined by a final, non-appealable
judgment or order to be invalid or unenforceable to any extent, the remainder of this Trust
Agreement or the application of such provision to persons or circumstances or in jurisdictions
other than those as to or in which it is held invalid or unenforceable, shall not be affected thereby,
and each provision of this Trust Agreement shall be valid and enforceable to the full extent
permitted by law.

        Section 10.05. Notices. Any notice or other communication required or permitted to be
made under this Trust Agreement shall be in writing and shall be deemed to have been sufficiently
given, for all purposes, if delivered personally, by email, sent by nationally recognized overnight
delivery service or mailed by first-class mail:

       (a)     if to the Master Disbursement Trust, to:

                       [●]
                       Email: [●]

                       with a copy to:

                       [●]
                       Email: [●]

       (b)     if to the MDT Trustees, to:

                       [●]
                       Email: [●]

       (c)     if to the MDT Executive Director, then to each of:

                       [●]
                       Email: [●]


                                                 27
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 653 of 1021



                       [●]
                       Email: [●]

                       [●]
                       Email: [●]

       (d)     if to the MDT Beneficiaries, then to each of or as applicable:

                (i)    with respect to the Private Creditor Trusts:

                       PI Trust
                       Edgar C. Gentle III
                       c/o Gentle Turner Sexton & Harbison, LLC
                       Hoover, Alabama 35244
                       Email: egentle@gtandslaw.com

                       Hospital Trust
                       [●]
                       Email: [●]

                       TPP Trust
                       [●]
                       Email: [●]

                       NAS Monitoring Trust
                       [●]
                       Email: [●]

               (ii)    with respect to the Public Creditor Trusts:

                       NOAT
                       [●]
                       Email: [●]

                       TAFT or Tribe Opioid LLC
                       [●]
                       Email: [●]

               (iii)   with respect to the United States:

                       [●]
                       Email: [●]

        Section 10.06. Headings. The headings contained in this Trust Agreement are solely for
convenience of reference and shall not affect the meaning or interpretation of this Trust Agreement
or of any term or provision of this Trust Agreement.




                                                28
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 654 of 1021



        Section 10.07. Entire Trust Agreement. This Trust Agreement (including the recitals and
annex hereto), the Plan, and the Confirmation Order constitute the entire agreement by and among
the parties and supersede all prior and contemporaneous agreements or understandings by and
among the parties with respect to the subject matter of this Trust Agreement.

        Section 10.08. Amendment and Waiver. Any provision of this Trust Agreement may be
amended or waived only with the consent of (x) a majority of the MDT Trustees, (y) NOAT and
(z) until the payment in full of the MDT Claims, a majority in number of the other MDT
Beneficiaries (excluding NOAT); provided, however, that the MDT Trustees may amend this Trust
Agreement by unanimous consent of the MDT Trustees from time to time, without the consent,
approval or other authorization of any other Person, to make minor modifications or clarifying
amendments as necessary to enable the MDT Trustees to effectuate the provisions of this Trust
Agreement. Notwithstanding the foregoing, no amendment or waiver of any provision of this Trust
Agreement shall modify this Trust Agreement in a manner that (a) is inconsistent with the Plan or
the Confirmation Order without an order of the Bankruptcy Court (after notice and a hearing)
approving such modification, other than to make minor modifications or clarifying amendments
by unanimous consent of the MDT Trustees as necessary to enable the MDT Trustees to effectuate
the provisions of this Trust Agreement, (b) would adversely impact the distributions to, or confer
additional obligations or liabilities upon, any MDT Beneficiary without the consent of such MDT
Beneficiary; (c) would alter the duties or liabilities of the Resident Trustee without the consent of
the Resident Trustee or (d) would amend or waive this Section 10.08. The MDT Trustees shall
provide notice to the MDT Beneficiaries of any proposed amendment or wavier of any provision
of this Trust Agreement including, for the avoidance of doubt, any proposed amendment or waiver
that does not require the consent of the MDT Beneficiaries hereunder, not less than ten (10)
Business Days before such amendment or waiver becomes effective.

        Section 10.09. Confidentiality. The MDT Trustees, the Resident Trustee, the MDT
Executive Director and the MDT Professionals (each, a “Confidential Party” and, collectively,
the “Confidential Parties”) shall hold strictly confidential and not use for personal gain any
material, non-public information of which they have become aware in their capacity as a
Confidential Party, of or pertaining to any Debtor to which any of the MDT Transferred Assets
relates; provided, however, that such information may be disclosed if (a) it is now or in the future
becomes generally available to the public other than as a result of a disclosure by the Confidential
Parties or (b) such disclosure is required of the Confidential Parties pursuant to legal process
including subpoena or other court order or other applicable laws or regulations. For the avoidance
of doubt and notwithstanding anything to the contrary herein, each Confidential Party shall comply
with Section 5.11(c) of the Plan.

        Section 10.10. Meanings of Other Terms. Except where the context otherwise requires,
(a) words importing the masculine, feminine or neuter gender include the masculine, feminine and
neuter gender, (b) words importing the singular or plural number shall include the singular and
plural number, (c) the words “herein,” “hereof,” or “hereunder” and other words of similar import
refer to this Trust Agreement as a whole and not to any particular Article, Section or subdivision
of this Trust Agreement and (d) the words “includes” and “including” are not limiting.

       Section 10.11. Counterparts. This Trust Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but such counterparts shall together

                                                 29
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22          Main Document
                                       Pg 655 of 1021



constitute but one and the same instrument. A portable document file (PDF) signature of any party
shall be considered to have the same binding legal effect as an original signature.

                                   [Signature Pages Follow]




                                               30
19-23649-rdd    Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                      Pg 656 of 1021



        IN WITNESS WHEREOF, the parties hereto have executed this Trust Agreement or
caused this Trust Agreement to be duly executed by their respective officers, representatives or
agents, effective as of the Effective Date.

                                                    [DEBTORS]


                                                    By:
                                                           Name:
                                                           Title:

                                                    [MDT TRUSTEE], as MDT Trustee


                                                    By:
                                                           Name:

                                                    [MDT TRUSTEE], as MDT Trustee


                                                    By:
                                                           Name:

                                                    [MDT TRUSTEE], as MDT Trustee


                                                    By:
                                                           Name:

                                                    [RESIDENT TRUSTEE], as Resident
                                                    Trustee


                                                    By:
                                                           Name:
                                                           Title:




                       [Signature Page to Master Disbursement Trust Agreement]
19-23649-rdd     Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                         Pg 657 of 1021



                                              Schedule 1

                      Schedule of MDT Bermuda-Form Insurance Policies

                    Insurer                          Policy         Policy       Policy Number
                                                  Period Start    Period End
 Steadfast Insurance Company                      10/1/1999      10/1/2005     GL02729885-03
 National Union Fire Insurance Company of         10/1/2000      10/1/2005     BE 357 40 57
 Pittsburgh, PA
 American International Specialty Lines           10/1/2000      10/1/2005     267-47-08
 Insurance Company
 Gulf Underwriters Insurance Company              10/1/1997      10/1/2005     GU6078280
 Zurich Reinsurance (London) Limited              10/1/1998      10/1/2005     823/KE9801815
 Gerling-Konzern General Insurance Company        10/1/1998      10/1/2005     823/KE9801816
 Zurich Reinsurance (London) Limited              10/1/1998      10/1/2005     823/KE9801817
 Winterthur Swiss Insurance Company               10/1/1998      10/1/2005     823/KE9801818
 Gerling-Konzern General Insurance Company        10/1/1998      10/1/2005     823/KE9801818
 XL Insurance Company, Ltd.                       10/1/1988      10/1/2003     XLUMB-00342
 Starr Excess Liability Insurance International   10/1/1998      10/1/2003     201012
 Limited
 Winterthur Swiss Insurance Company               7/1/2000       10/1/2003     823/KE0002108
 Ace Insurance S.A. N.V. (Chubb Europe)           7/1/2000       10/1/2003     823/KE0002108
 New Hampshire Insurance Company (per             7/1/2000       10/1/2003     823/KE0002108
 AIG Europe (UK) Ltd.)
 Underwriter Insurance Company Limited            7/1/2000       10/1/2003     823/KE0002108
 QBE International Insurance Limited              7/1/2000       10/1/2003     823/KE0002108
 SR International Business Insurance              7/1/2000       10/1/2003     823/KE0002108
 Company Ltd.
 Gerling-Konzern General Insurance Company        10/1/1999      10/1/2003     823/KE9901926
 Liberty International Insurance Company          10/1/1999      10/1/2003     823/KE9901928
 SR International Business Insurance              10/1/1999      10/1/2003     823/KE9901927
 Company
 Zurich Reinsurance (London) Limited              10/1/1999      10/1/2003     823/KE9901925
 ACE Bermuda Insurance Ltd.                       7/1/2000       10/1/2002     PRA-1031/5
 TIG Specialty Insurance Company                  7/1/2000       10/1/2002     XEX 37690728/
                                                                               XLX38822826
 Kemper Indemnity Insurance Company               7/1/2000       10/1/2002     9YR001019-00
 Evanston Insurance Company                       7/1/2000       10/1/2002     XO-GA-1138-00
19-23649-rdd      Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                          Pg 658 of 1021



                                               Schedule 2

                                Schedule of MDT Insurance Policies

                     Insurer                          Policy         Policy       Policy Number
                                                   Period Start    Period End
  Gulf Underwriters Insurance Company              10/1/1997      10/1/2005     GU6078280
  Zurich Reinsurance (London) Limited              10/1/1998      10/1/2005     823/KE9801815
  Gerling-Konzern General Insurance Company        10/1/1998      10/1/2005     823/KE9801816
  Starr Excess Liability Insurance International   10/1/1998      10/1/2003     201012
  Limited
  XL Insurance Company, Ltd. Sedgwick              10/1/1997      10/1/2003     XLUMB-00342
  Management Services (Bermuda), Limited
  Zurich Reinsurance (London) Limited              10/1/1998      10/1/2005     823/KE9801817
  Gerling-Konzern General Insurance Company        10/1/1998      10/1/2005     823/KE9801818
  UK Branch
  Winterthur Swiss Insurance Company               10/1/1998      10/1/2005     823/KE9801818
  Zurich Reinsurance (London) Limited              10/1/1999      10/1/2003     823/KE9901925
  Gerling Konzern Allgemeine Versicherungs –       10/1/1999      10/1/2003     823/KE9901926
  AG
  Liberty International Insurance Company          10/1/1999      10/1/2003     823/KE9901928
  SR International Business Insurance              10/1/1999      10/1/2003     823/KE9901927
  Company
  ACE Bermuda Insurance Ltd. [now Chubb]           7/1/2000       10/1/2002     PRA-1031/5
  Certain Member Companies of the                  7/1/2000       10/1/2003     823/KE0002108
  International Underwriting Association of
  London (subscribing companies include:
  Winterthur Swiss Insurance Company, ACE
  Insurance S.A. N.V., New Hampshire
  Insurance Company (per AIG Europe (UK)
  Ltd.), the Underwriter Insurance Company
  Limited, SR International Business Insurance
  Company Ltd., and QBE International
  Insurance Limited)
  Evanston Insurance Company (Markel)              7/1/2000       10/1/2002     XO-GA-1138-00
  Kemper Indemnity Insurance Company               7/1/2000       10/1/2002     9YR001019-00
  TIG Specialty Insurance Company                  7/1/2000       10/1/2002     XEX 37690728/
                                                                                XLX38822826
  American International Specialty Lines           10/1/2000      10/1/2005     267-47-08
  Insurance Company
  National Union Fire Insurance Company of         10/1/2000      10/1/2005     BE 357 40 57
  Pittsburgh, PA
  Steadfast Insurance Company                      10/1/2000      10/1/2005     GL02729885-03
  Allied World Assurance Company                   10/1/2003      10/1/2004     C001210/002
  American Guarantee & Liability Insurance         10/1/2003      10/1/2004     AEC 9376768 00
  Company
  Arch Reinsurance Ltd.                            10/1/2003      10/1/2004     B4-UFP-03233-01
  Liberty Mutual Fire Insurance Company            10/1/2003      10/1/2004     TH2-611-004531-
                                                                                063



#94381154v25
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22      Main Document
                                        Pg 659 of 1021


  Liberty Mutual Fire Insurance Company        7/1/2003     10/1/2004    RG2-611-004531-
                                                                         023
  Federal Insurance Company                    11/15/2003   12/5/2004    8160-3480
  St. Paul Mercury Insurance Company           11/15/2003   11/15/2004   564CM0215
  Allied World Assurance Company               10/1/2004    10/1/2005    C001210/003
  American Guarantee and Liability Insurance   10/1/2004    10/1/2005    AEC 9376768 01
  Company
  Arch Reinsurance Ltd.                        10/1/2004    10/1/2005    B4-UFP-03233-02
  Liberty Mutual Fire Insurance Company        10/1/2004    10/1/2005    TH2-611-004531-
                                                                         064
  Liberty Mutual Insurance Company             10/1/2004    10/1/2005    EN1-611-
                                                                         0045310024
  Allied World Assurance Company               10/1/2005    10/1/2006    C001210/004
  American Guarantee and Liability Insurance   10/1/2005    10/1/2006    AEC 9376768 02
  Company
  Arch Reinsurance Ltd.                        10/1/2005    10/1/2006    B4-UFP-03233-03
  Liberty Mutual Fire Insurance Company        10/1/2005    10/1/2006    TH2-611-004531-
                                                                         065
  Liberty Mutual Insurance Company             10/1/2005    10/1/2006    EN1-611-004531025
  Allied World Assurance Company               10/1/2006    10/1/2007    C001210/005
  American Guarantee and Liability Insurance   10/1/2006    10/1/2007    AEC 9376768 03
  Company
  Arch Reinsurance Ltd.                        10/1/2006    10/1/2007    UFP001824000
  Liberty Mutual Fire Insurance Company        10/1/2006    10/1/2007    TH2-611-004531-
                                                                         066
  Liberty Mutual Insurance Company             10/1/2006    10/1/2007    EN1-611-
                                                                         0045310026
  American Guarantee and Liability Insurance   10/1/2007    10/1/2008    AEC 9376768 04
  Company
  Liberty Mutual Insurance Company             10/1/2007    10/1/2008    EN1-611-
                                                                         0045310027
  National Union Fire Insurance Company of     10/1/2007    10/1/2008    9835266
  Pittsburgh, Pa.
  St. Paul Fire and Marine Insurance Company   10/1/2007    10/1/2008    QI05700185
  American Guarantee and Liability Insurance   10/1/2008    10/1/2009    AEC 9376768 05
  Company
  Liberty Mutual Fire Insurance Company        10/1/2008    10/1/2009    TH2-611-004531-
                                                                         148
  Liberty Mutual Insurance Company             10/1/2008    10/1/2009    EN1-611-
                                                                         0045310028
  XL Insurance America, Inc.                   10/1/2008    10/1/2009    US00011152LI08A
  Liberty Mutual Fire Insurance Company        10/1/2009    10/1/2010    TH2-611-004531-
                                                                         149
  Liberty Mutual Insurance Company             10/1/2009    10/1/2010    EN1-611-004531-
                                                                         029
  American Guarantee and Liability Insurance   10/1/2009    10/1/2010    AEC 9376768 06
  Company
  XL Insurance America, Inc.                   10/1/2009    10/1/2010    US00011152LI09A



                                                ii
19-23649-rdd     Doc 3121         Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                           Pg 660 of 1021


  American Guarantee and Liability Insurance   10/1/2010   10/1/2011    AEC 9376768 07
  Company
  Liberty Mutual Fire Insurance Company        10/1/2010   10/1/2011    TH2-611-004531-
                                                                        140
  Liberty Mutual Insurance Company             10/1/2010   10/1/2011    EN1-611-004531-
                                                                        020
  XL Insurance America, Inc.                   10/1/2010   10/1/2011    US00011152LI10A
  American Guarantee and Liability Insurance   10/1/2011   10/1/2012    AEC 9376768 08
  Company
  Liberty Mutual Insurance Company             10/1/2011   10/1/2012    EN1-611-004531-
                                                                        021
  Liberty Mutual Insurance Company             10/1/2011   10/1/2012    TH2-611-004531-
                                                                        141
  Liberty Insurance Corporation                10/1/2011   10/1/2012    TH7-611-004531-
                                                                        141
  XL Insurance America, Inc.                   10/1/2011   10/1/2012    US00011152LI11A
  American Guarantee and Liability Insurance   10/1/2012   10/1/2013    AEC 9376768 09
  Company
  Liberty Mutual Insurance Company             10/1/2012   10/1/2013    EN1-611-004531-
                                                                        022
  North American Elite Insurance Company       10/1/2012   10/1/2013    H2U0000619-00
  XL Insurance America, Inc.                   10/1/2012   10/1/2013    US00011152LI12A
  American Guarantee and Liability Insurance   10/1/2013   10/1/2014    AEC 9376768 10
  Company
  Liberty Mutual Fire Insurance Company        10/1/2013   10/1/2014    EN2-611-004531-
                                                                        023
  North American Elite Insurance Company       10/1/2013   10/1/2014    UMB 000802001
  XL Insurance America, Inc.                   10/1/2013   10/1/2014    US00011152LI13A
  American Guarantee and Liability Insurance   10/1/2014   10/1/2015    AEC 9376768-11
  Company
  Liberty Mutual Fire Insurance Company        10/1/2014   10/1/2015    EN2-611-004531-
                                                                        024
  North American Elite Insurance Company       10/1/2014   10/1/2015    UMB000802002
  XL Insurance America, Inc.                   10/1/2014   10/1/2015    US00011152LI14A
  American Guarantee and Liability Insurance   10/1/2015   10/1/2016    AEC 9376768-12
  Company
  Columbia Casualty Company                    10/1/2015   10/1/2016    HAZ 4032268671-0
  Liberty Mutual Fire Insurance Company        10/1/2015   10/1/2016    EN2-611-004531-
                                                                        025
  North American Elite Insurance Company       10/1/2015   10/1/2016    UMB000802003
  XL Insurance America, Inc.                   10/1/2015   10/1/2016    US00011152LI15A
  Aspen American Insurance Company             10/1/2016   10/1/2017    CX004QT16
  Columbia Casualty Company                    10/1/2016   10/1/2017    HAZ 4032268671-1
  Liberty Mutual Fire Insurance Company        10/1/2016   10/1/2017    EN2-611-004531-
                                                                        026
  Navigators Specialty Insurance Company       10/1/2016   10/1/2017    SM16FXR884487IC
  North American Elite Insurance Company       10/1/2016   10/1/2017    UMB000802004
  Swiss Re International SE                    10/1/2016   10/1/2017    MH 145892.1
  XL Insurance America, Inc.                   10/1/2016   10/1/2017    US00011152LI16A


                                                iii
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                        Pg 661 of 1021


  Allied World Assurance Company (Europe)    12/12/2016   1/11/2018   B0509FINMR
  Ltd.                                                                1600558
  Arch Insurance Company (Europe) Ltd        12/12/2016   1/11/2018   B0509FINMR
                                                                      1600559
  Beazley Insurance Company, Inc.            12/12/2016   1/11/2018   V1A42D160201
  National Union Fire Insurance Company of   12/12/2016   1/11/2018   03-329-88-41
  Pittsburgh, PA
  QBE Insurance Company                      12/12/2015   1/11/2018   QPL0172784
  U.S. Specialty Insurance Company           12/12/2016   1/11/2018   12-MGU-16-A39466
  U.S. Specialty Insurance Company           12/12/2016   1/11/2018   14-MGU-16-A39466
  XL Specialty Insurance Company             12/12/2016   1/11/2018   ELU147833-16
  ACE Property and Casualty Insurance        10/1/2017    10/1/2019   G46815634 001
  Company
  Aspen American Insurance Company           10/1/2017    10/1/2019   CX004QT17
  Columbia Casualty Company                  10/1/2017    10/1/2018   HAZ 4032268671-2
  Liberty Mutual Fire Insurance Company      10/1/2017    10/1/2019   EN2-611-
                                                                      0045310027
  Navigators Specialty Insurance Company     10/1/2017    10/1/2018   NY17LGL786201N
                                                                      C
  Navigators Specialty Insurance Company     10/1/2017    10/1/2019   SM16FXR884487IV
  XL Insurance America, Inc.                 10/1/2017    10/1/2019   US00011152LI17
  ACE Property and Casualty Insurance        10/1/2018    10/1/2019   G46815634 002
  Company
  ACE Property and Casualty Insurance        10/1/2018    10/1/2019   G71187263 001
  Company
  Liberty Mutual Fire Insurance Company      10/1/2018    10/1/2019   EN2-611-004531-
                                                                      028
  Liberty Mutual Fire Insurance Company      10/1/2018    10/1/2019   EB2-611-
                                                                      0045310178
  Liberty Surplus Insurance Corporation      10/1/2018    10/1/2019   1000318031-01
  Old Republic Insurance Company             10/1/2018    10/1/2020   MWZZ 314344
  Isosceles Insurance Limited                10/1/2019    10/1/2021   PPLP-02/2019




                                              iv
19-23649-rdd        Doc 3121         Filed 07/08/21 Entered 07/08/21 00:40:22        Main Document
                                              Pg 662 of 1021



                                                 Schedule 3

                                Schedule of Excluded Insurance Policies

1.        Isosceles Insurance Ltd. policy number PPLP-01/2019

2.        The following Purdue Insurance Policies subject to clause (ii) of the definition of
          Excluded Insurance Policies:

               a. automobile liability;

               b. workers’ compensation or employers’ liability;

               c. international products liability;

               d. international completed operations liability;

               e. foreign voluntary workers’ compensation and employers’ liability;

               f. international general liability;

               g. international premises liability;

               h. international automobile liability;

               i. first party property damage;

               j. marine cargo;

               k. clinical trials;

               l. domestic credit insurance;

               m. employment practices liability;

               n. fiduciary liability;

               o. crime and blanket crime;

               p. employed lawyers;

               q. special contingency, special risk, corporate protection and kidnapping and
                  ransom;

               r. marine and war risk; and

               s. cyber, security and privacy liability.




#94381154v25
19-23649-rdd   Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22        Main Document
                                      Pg 663 of 1021



                                         Schedule 4

                             Schedule of MDT Insurance Collateral

                 Insurer                       Policy         Policy       Policy Number
                                            Period Start    Period End
 Columbia Casualty Company                  10/1/2015      10/1/2016     HAZ 4032268671-0
 Columbia Casualty Company                  10/1/2016      10/1/2017     HAZ 4032268671-1
 Columbia Casualty Company                  10/1/2017      10/1/2018     HAZ 4032268671-2
 Isosceles Ins. Ltd                         211/2019       2/11/2022     PPLP-01/2019
 Isosceles Ins. Ltd                         10/1/2019      10/1/2021     PPLP-02/2019
 Old Republic Ins. Co.                      10/1/2018      10/1/2020     MWZZ 314344




#94381154v25
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 664 of 1021



                                     Exhibit A

                                   Master TDP

                                 [Filed Separately]




#94381154v25
19-23649-rdd       Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                          Pg 665 of 1021



                                               Exhibit B

                                        Investment Guidelines

Only the following investments will be permitted, provided that maturities on the following
securities do not exceed twelve (12) months, all investments are U.S. dollar denominated and all
requirements are satisfied at the time of purchase:

1.        marketable securities issued by the U.S. Government and supported by the full faith and
          credit of the U.S. Treasury; and

2.        a U.S. government money market fund required to invest exclusively in cash and U.S.
          government securities that are supported by the full faith and credit of the U.S. Treasury.

The borrowing of funds or securities for the purpose of purchasing and the lending of any
investments is prohibited.

Notwithstanding the foregoing, it is acknowledged and agreed that the MDT Trustees may
liquidate investments and deposit and maintain funds in or with banks, trust companies, savings
and loan associations, money market organizations and other depositories or issuers of depository-
type accounts at such times as the MDT Trustees determine to be necessary or appropriate to have
cash available to satisfy distribution and other cash requirements of the Master Disbursement Trust.




#94381154v25
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 666 of 1021



                                    EXHIBIT V

                            NewCo Transfer Agreement
19-23649-rdd          Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                         Main Document
                                               Pg 667 of 1021



                                          TRANSFER AGREEMENT

       THIS TRANSFER AGREEMENT (this “Agreement”) is made effective as of [●], 2021
(the “Effective Date”), by and between Purdue Pharma L.P., a Delaware limited partnership
(“PPLP”), and [NewCo], a Delaware limited liability company (“NewCo” and, together with
PPLP, the “Parties” and, each, a “Party”).1

                                                     RECITALS

         WHEREAS, on September 15, 2019 (the “Petition Date”), each of Purdue Pharma, Inc.,
PPLP and PPLP’s wholly (or substantially wholly) owned direct and indirect subsidiaries
(collectively, the “Debtors”) filed a voluntary petition for relief under chapter 11 of title 11 of the
United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the
Southern District of New York (the “Bankruptcy Court”), thereby commencing the chapter 11
cases jointly administered by the Bankruptcy Court under the caption In re Purdue Pharma L.P.,
et al., Case No. 19-23649 (RDD) (the “Chapter 11 Cases”);

        WHEREAS, on June 3, 2021, the Debtors filed the Fifth Amended Joint Chapter 11 Plan
of Reorganization of Purdue Pharma L.P. and Its Affiliated Debtors [D.I. 2982] (including all
appendices, exhibits, schedules and supplements thereto, as the same may be altered, amended or
modified from time to time in accordance with the Bankruptcy Code, the Bankruptcy Rules and
the terms thereof, the “Plan”)2 with the Bankruptcy Court;

      WHEREAS, on [●], 2021, the Bankruptcy Court entered the [Order Confirming the Fifth
Amended Joint Chapter 11 Plan of Reorganization of Purdue Pharma L.P. and Its Affiliated
Debtors] [D.I. [●]] confirming the Plan (the “Confirmation Order”);

        WHEREAS, the Plan provides for, among other things, the transfer of substantially all
assets from PPLP to NewCo on the Effective Date;

         WHEREAS, pursuant to the Plan, the Confirmation Order and this Agreement, and in
accordance with the steps in the restructuring steps memorandum attached as Exhibit I hereto (the
“Restructuring Steps”), PPLP shall convey to NewCo, and NewCo shall accept, all of PPLP’s
right, title, and interest, in, to and under the following assets, in each case, Free and Clear (as
defined below): (i) cash in an amount equal to the Initial NewCo Cash and (ii) all non-cash assets
of PPLP as of the date hereof (prior to giving effect to the Restructuring Transactions) other than
the Excluded Assets (as defined below), including (except in the case of Excluded Assets) (A) all
contracts, agreements, purchase orders, transactions under master agreements, licenses,
sublicenses, leases, subleases, sale and purchase orders, easements, mortgages, security
agreements, insurance policies, Benefit Plans, instruments, guaranties, commitments,
understandings, undertakings or other similar arrangements, whether express or implied, written,

1
 If some or all of the assets (and/or liabilities) of certain Non-Transferred Debtors will need to be transferred to (and/or
assumed by) NewCo, a Transferred Debtor or a newly-created sub of NewCo, such Non-Transferred Debtor will need
to execute a separate transfer agreement transferring such assets to the applicable transferee (and/or providing for the
applicable assuming party to assume such liabilities).
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan.
19-23649-rdd         Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22          Main Document
                                              Pg 668 of 1021



electronic or oral (each, a “Contract”) and any permits, registrations, licenses, franchises,
certificates and consents of any governmental authority (“Governmental Licenses”), including, in
each case, any of the foregoing that have previously been assumed pursuant to a Final Order of the
Bankruptcy Court, (B) any raw materials (including all bulk active pharmaceutical ingredients),
work-in-progress, parts, equipment, supplies, and other items of inventory (including items in
transit, on consignment, or covered by open purchase orders or in the possession of any third
party), (C) all furniture, fixtures, furnishings, equipment, vehicles, leasehold improvements, and
other tangible personal property, including all artwork, desks, chairs, tables, copiers, telephone
lines and numbers, telecopy machines and other telecommunication equipment, cubicles and
miscellaneous office furnishings and supplies and all computer and computer-related hardware,
including, but not limited to, computers, file servers, facsimile servers, scanners, color printers,
laser printers and networks, (D) any books, records, documents, drawing, reports, operating data,
manuals, plans, blueprints, specifications and procedures, (E) all Retained Causes of Action
against Co-Defendants or ongoing commercial counterparties of NewCo, (F) all patents,
trademarks, copyrights, domain names, social media handles, know-how, trade secrets, software,
data and all other intellectual property or proprietary rights in any and all jurisdictions, including
all registrations and applications for registration of any of the foregoing, all rights to sue or recover
or retain damages and costs and attorneys’ fees for any past, present or future infringement,
misappropriation or other violation of any of the foregoing, and all rights to claim priority with
respect to any of the foregoing, (G) all Purdue Insurance Rights (other than the MDT Insurance
Rights and the PAT Insurance Rights) and (H) all other non-cash assets except for the equity
interests of those entities (the “Non-Transferred Debtors”, which such entities, for the avoidance
of doubt, do not individually or in the aggregate hold assets that are material to the business of
PPLP as conducted prior to the Effective Date3) set forth on Annex A (collectively, the items listed
in clauses (i) and (ii), but excluding, for the avoidance of doubt, the Transferred Equity Interests
(as defined below), the “Transferred Non-Equity Assets”) to have and to hold with all
appurtenances thereto as the sole owner (such conveyance of the Transferred Non-Equity Assets,
the “Non-Equity Asset Transfer”) (as used herein, “Free and Clear” means free and clear of all
Claims, Interests, Liens, other encumbrances and liabilities of any kind, it being understood,
however, that NewCo is assuming those liabilities set forth in Section 1(c) below);

       WHEREAS, all executory Contracts that are Transferred Non-Equity Assets have been
assumed pursuant to an order of the Bankruptcy Court, with the exception of those set forth on
Annex B attached hereto, which Contracts on Annex B are Contracts in respect of which the
counterparty has previously formally objected to assumption and such objection has not been
resolved as of the Effective Date; whether by obtaining the counterparty’s consent, by a Final
Order of the Bankruptcy Court, by withdrawal of the objection, by rejection of the Contract or
otherwise;

     WHEREAS, “Excluded Assets” means those assets of PPLP that will not be transferred to
NewCo pursuant to this Agreement, as set forth on Annex C attached hereto;



3
    Assets held by Non-Transferred Debtors to be confirmed.




                                                         2
19-23649-rdd        Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                      Main Document
                                             Pg 669 of 1021



       WHEREAS, PPLP owns the equity interests in the Debtors as set forth on Annex D
attached hereto (each entity, a “Transferred Debtor”, and such equity interests, collectively,
the “Transferred Equity Interests”);4

       WHEREAS, pursuant to the Plan, the Confirmation Order and this Agreement, and in
accordance with the Restructuring Steps, PPLP shall convey to NewCo, and NewCo shall accept,
the Transferred Equity Interests, in each case Free and Clear, resulting in NewCo being the sole
owner of such Transferred Equity Interests (the “Equity Transfer” and, together with the Non-
Equity Asset Transfer, the “NewCo Asset Transfer”); and

        WHEREAS, pursuant to the Plan, the Confirmation Order and this Agreement, and in
accordance with the Restructuring Steps, NewCo shall (i) assume and accept from PPLP, and
PPLP shall assign to NewCo, solely those liabilities of PPLP set forth on Annex E attached hereto
(the “Assumed Liabilities”) and (ii) agree to carry out its obligations as set forth in the Plan,
including its obligations to (A) enter into the NewCo Credit Support Agreement in the form set
forth on Annex F attached hereto on the Effective Date, (B) satisfy any deficiency of funding in
the Wind-Up Reserve and (C) satisfy any deficiency of funding in the Director and Employee
Escrow Account (as defined in the PAT Agreement).

                                                 AGREEMENT

       NOW, THEREFORE, pursuant to the Confirmation Order, and in consideration of the
foregoing and upon the terms and subject to the mutual covenants and conditions set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

         Section 1.        NewCo Asset Transfer; Assumed Liabilities; NewCo Obligations.

         (a)      The recitals above are incorporated herein by reference.

        (b)     PPLP hereby contributes, transfers, assigns, conveys and delivers to NewCo, and
NewCo hereby acquires and accepts from PPLP, all of PPLP’s right, title, and interest in and to
the Transferred Non-Equity Assets and the Transferred Equity Interests, in each case, Free and
Clear; provided that, notwithstanding the foregoing, this Agreement shall not be treated as
effecting the legal transfer of any asset that would otherwise be transferred hereunder but is instead
being transferred [concurrently] pursuant to a separate instrument (such assets being set forth on
Annex G attached hereto). Concurrently herewith, PPLP and/or NewCo, as applicable, shall
execute and deliver such stock powers, certificates and amendments to limited liability company

4
  To the extent any Transferred Debtors will be converted into LLCs, amended LLCs will need to be executed
concurrently with this Agreement to reflect NewCo as the sole member of the LLC. To the extent any Transferred
Debtors remain as LPs or GPs, amended partnership agreements will need to be executed concurrently with this
Agreement to reflect the new GP of each entity as well as any name changes. In addition, for Transferred Debtors that
currently have PPI as its GP, if they remain as a GP or LP, either (i) a new GP will be needed (e.g., PPI would need
to transfer the GP interest to NewCo or one of its subsidiaries, and in that event, NewCo will need to transfer some or
all of its LP interests to one of its subsidiaries), or (ii) PPI needs to be a Transferred Debtor and remain the GP of
those entities. Further, if PPI is to be transferred to NewCo, a separate transfer instrument will be needed for PPI to
transfer its GP interest.



                                                          3
19-23649-rdd     Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22               Main Document
                                         Pg 670 of 1021



agreements and/or limited partnership agreement or partnership or other agreements and
documents, as the case may be, to effectuate the Equity Transfer.

        (c)      NewCo hereby (i) assumes and accepts the Assumed Liabilities and (ii) agrees to
carry out its obligations as set forth in the Plan, including its obligations to (x) enter into the NewCo
Credit Support Agreement on the Effective Date, (y) satisfy any deficiency of funding in the Wind-
Up Reserve and (z) satisfy any deficiency of funding in the Director and Employee Escrow
Account (as defined in the PAT Agreement).

        (d)     From and after the Effective Date, NewCo shall be substituted for PPLP as the
limited partner, member or sole stockholder, as the case may be, of each Transferred Debtor and
the sole record and beneficial owner of all Transferred Non-Equity Assets and Transferred Equity
Interests. From and after the Effective Date, PPLP shall and does hereby withdraw from each
Transferred Debtor as a [limited partner, member or stockholder (as applicable)] of each
Transferred Debtor, ceases to be a [limited partner, member or stockholder (as applicable)] of each
Transferred Debtor, and ceases to have or exercise any right or power as a [limited partner, member
or stockholder (as applicable)] of each Transferred Debtor. The Parties hereto agree that the
transfer of the Transferred Non-Equity Assets and the Transferred Equity Interests, the admission
of NewCo as a substitute [limited partner, member or stockholder (as applicable)] of each
Transferred Debtor, and the withdrawal of PPLP as a [limited partner, member or stockholder (as
applicable)] of each Transferred Debtor, shall not dissolve any Transferred Debtor and the business
of each Transferred Debtor shall continue unaffected by such transfers and other such actions.
PPLP hereby consents to the admittance of NewCo as a substitute [limited partner, member or
stockholder (as applicable)] of each Transferred Debtor. PPLP hereby waives all provisions, if
any, in the limited partnership agreement, limited liability company agreement, organizational
document or other applicable agreement of each Transferred Debtor, or provided under the
Delaware law or any other applicable law, that would prohibit, delay, require notice of, grant rights
in connection with, or require compliance with any other requirements in connection with, such
transfer and admission.

        Section 2.      Delayed Transferred Assets.

        (a)     Notwithstanding any provision contained in Section 1, if the contribution, transfer,
assignment, conveyance or delivery of any Transferred Non-Equity Asset (any assets described in
this clause, the “Delayed Transferred Assets”[, which Delayed Transferred Assets, to the extent
known as such by PPLP as of the Effective Date and not set forth on Annex B are set forth on
Annex H attached hereto; provided that this Annex will not be treated as a representation or
warranty by PPLP]) intended to occur hereunder is not consummated on or by the Effective Date
because (i) such transfer, assignment, conveyance or delivery is prohibited because of an
applicable law, regulation, judgment, injunction, order or decree or because a consent, approval or
authorization required by law to be obtained with or from any governmental authority with respect
to such Transferred Asset has not been obtained or (ii) such transfer, assignment, conveyance or
delivery would constitute a breach or other contravention of a contract with a third party with
respect to such Transferred Asset (in each case unless the Bankruptcy Code permits and/or the
Plan, the Confirmation Order or any Plan Document authorizes such transfer, assignment,
conveyance or delivery), then the NewCo Asset Transfer shall nevertheless be consummated with
respect to the other Transferred Non-Equity Assets and, with respect to each Delayed Transfer


                                                   4
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                        Pg 671 of 1021



Asset, the transfer or assignment to NewCo of such Delayed Transferred Asset shall be deferred
until such time as all legal or contractual impediments with respect to the transfer or assignment
thereof are removed or as otherwise agreed by the Parties.

        (b)     The Parties shall use commercially reasonable efforts to resolve any legal or
contractual impediments that caused the delay in the transfer of any asset pursuant to
Section 2(a)(i) or (ii). Pending the resolution of such impediment, PPLP and NewCo shall, to the
fullest extent permitted, cooperate in a mutually agreeable arrangement under which NewCo
would obtain the benefits and assume the obligations thereunder in accordance with this
Agreement, including sub-contracting, sub-licensing, or sub-leasing to NewCo, or PPLP enforcing
for the benefit of NewCo all of its rights thereunder, with NewCo assuming PPLP’s obligations
thereunder. If and when the legal and contractual impediments that caused the delay in the transfer
of any asset pursuant to Section 2(a)(i) or (ii) are resolved, the transfer of the applicable Delayed
Transferred Asset shall automatically be effected in accordance with the terms of this Agreement.

        (c)      Any Delayed Transferred Assets transferred, assigned, conveyed or delivered to
NewCo as provided in this Section 2 shall be deemed (i) for purposes of this Agreement to be
“Transferred Non-Equity Assets” of the party directly or indirectly transferring or assigning such
assets and (ii) for U.S. federal income tax purposes, to have been transferred on the Effective Date.

        Section 3.     Push-Out Election. The Parties agree that if any Transferred Debtor
characterized as a partnership for U.S. tax purposes with respect to tax periods beginning prior to
the Equity Transfer receives from the IRS a notice of final partnership adjustment as defined in
IRC section 6231(b)(2) with respect to taxes relating to such periods, a “push-out election” under
IRC section 6226 shall be timely made and all actions necessary to effect such election shall be
timely taken to the extent permitted by applicable law.

        Section 4.     Tax Items Attributable to Effective Date. The Parties agree that for all
income tax purposes, all items of income, gain, deduction, loss or credit attributable to the
Effective Date in respect of NewCo and its subsidiary entities that are treated as disregarded
entities or partnerships for tax purposes is attributable to PPLP's ownership of NewCo on the
Effective Date and shall be reported accordingly for tax purposes.

        Section 5.      Further Assurances. In addition to the actions provided for in this
Agreement, and except as otherwise provided herein and subject to the terms and conditions of
this Agreement, the Bankruptcy Code and any orders of the Bankruptcy Court, from and after the
Effective Date, PPLP and NewCo shall use their respective reasonable best efforts to take, or cause
to be taken, all reasonable actions and to do, or cause to be done, all things necessary or desirable
under applicable law or contractual provisions or otherwise to consummate the transactions
contemplated hereby, and by the Plan and the Confirmation Order, including (i) preparing and
filing as promptly as practicable with any governmental authority or other third party all
documentation reasonably required to effect all necessary filings, notices, petitions, statements,
registrations, submissions of information, applications and other documents and (ii) using
commercially reasonable efforts to obtain and maintain all approvals, consents, registrations,
permits, authorizations and other confirmations required to be obtained from any governmental
authority or other third party that are necessary, proper or advisable to consummate the transactions
contemplated hereby, in each case, after giving effect to the Confirmation Order.


                                                 5
19-23649-rdd     Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22               Main Document
                                         Pg 672 of 1021



        (b)      At and after the Effective Date, and without further consideration therefor, PPLP
shall execute and deliver to NewCo such further instruments and certificates as reasonably
requested by NewCo, (i) to vest, perfect or confirm ownership (of record or otherwise) in NewCo
and/or one or more of its subsidiaries, PPLP’s right, title or interest in, to or under any or all of the
Transferred Non-Equity Assets, in each case Free and Clear, or (ii) to otherwise effectuate the
purposes and intent of this Agreement, the Confirmation Order and the Plan or for aiding, assisting,
collecting and reducing to possession any of the Transferred Assets and exercising rights with
respect thereto. From and after the Effective Date, each Party shall take, or cause to be taken, and
cooperate with the other Party to take, or cause to be taken, all reasonable actions and do, or cause
to be done, all reasonable things, as may be requested by NewCo in order to vest, perfect or confirm
any and all right, title and interest in, to and under such rights, properties or assets in NewCo or
otherwise to carry out this Agreement, and shall execute and deliver all deeds, bills of sale,
instruments of conveyance, powers of attorney, assignments, assumptions and assurances, and as
may be reasonably required to consummate the transactions contemplated hereby.

        (c)      PPLP does hereby grant to NewCo a power-of-attorney for the express purpose of
executing and delivering the Transferred Non-Equity Assets and the Transferred Equity Interests
and to take, or cause to be taken, all such further action as NewCo may deem reasonably necessary,
in order to evidence or effectuate the transfer of the Transferred Non-Equity Assets and the
Transferred Equity Interests contemplated hereby; provided that such power-of-attorney will not
be used to reduce PPLP’s rights or increase its obligations.

     Section 6. Disclaimers; Warranties. IT IS THE EXPLICIT INTENT OF EACH
PARTY HERETO THAT THE TRANSFERRED NON-EQUITY ASSETS AND
TRANSFERRED EQUITY INTERESTS BEING ASSIGNED, TRANSFERRED, DELIVERED,
CONTRIBUTED AND CONVEYED BY PPLP PURSUANT TO THIS AGREEMENT ARE
BEING SO ASSIGNED, TRANSFERRED, DELIVERED, CONTRIBUTED AND CONVEYED
FREE AND CLEAR BUT OTHERWISE “AS IS, WHERE IS,” WITH ALL FAULTS, AND
THAT PPLP IS MAKING NO REPRESENTATION, WARRANTY OR COVENANT
WHATSOEVER, EXPRESS OR IMPLIED (INCLUDING, WITHOUT LIMITATION: (A) ANY
IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE; (B)
ANY IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY; OR (C) ANY OTHER
IMPLIED WARRANTY OR REPRESENTATION OF ANY NATURE) REGARDING,
RELATING TO OTHERWISE WITH RESPECT TO, THE TRANSFERRED EQUITY
INTERESTS OR THE ASSETS, AND HEREBY EXPRESSLY DISCLAIMS AND NEGATES
ANY SUCH REPRESENTATION, WARRANTY OR COVENANT. THE PARTIES HERETO
AGREE THAT, TO THE EXTENT REQUIRED BY APPLICABLE LAW TO BE EFFECTIVE,
THE DISCLAIMERS OF REPRESENTATIONS, WARRANTIES AND COVENANTS
CONTAINED IN THIS SECTION ARE “CONSPICUOUS” DISCLAIMERS FOR THE
PURPOSES OF ANY APPLICABLE LAW, RULE OR ORDER.

        Section 7.     Counterparts. The Parties agree to execute any and all documents and
instruments of transfer, assignment, assumption or novation and to perform such other acts as may
be reasonably necessary or expedient to further the purposes of this Agreement and the transactions
contemplated by this Agreement.




                                                   6
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 673 of 1021



        Section 8.     Entire Agreement. This Agreement, the Confirmation Order and the Plan
constitute the sole and entire agreement of the Parties with respect to the subject matter contained
herein, and supersedes all prior and contemporaneous understandings, representations and
warranties and agreements, both written and oral, with respect to such subject matter.

        Section 9.      Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective successors and permitted assigns.

        Section 10. Severability. If any provision of this Agreement is held or declared to be
void, illegal, or unenforceable for any reason by a court of competent jurisdiction, the offending
provision shall, if possible, be reformed by such court in such manner as will implement, to the
fullest extent legally permissible, valid and enforceable, the expressed intentions of the
undersigned without illegality, invalidity or unenforceability. If such reformation is not possible,
the offending provision shall be stricken and all other provisions of this Agreement shall
nevertheless remain in full force and effect.

        Section 11. Headings; Certain Definitional and Interpretative Provisions. The words
“hereof,” “herein” and “hereunder” and words of like import used in this Agreement shall refer to
this Agreement as a whole and not to any particular provision of this Agreement. The captions in
this Agreement are included for convenience of reference only and shall be ignored in the
construction or interpretation hereof. References to Sections and Annexes are to Sections and
Annexes of this Agreement unless otherwise specified. All annexes attached hereto or referred to
herein are hereby incorporated in and made a part of this Agreement as if set forth in full herein.
Any singular term in this Agreement shall be deemed to include the plural, and any plural term the
singular. Whenever the words “include,” “includes” or “including” are used in this Agreement,
they shall be deemed to be followed by the words “without limitation,” whether or not they are in
fact followed by those words or words of like import. The word “will” shall be construed to have
the same meaning and effect as the word “shall.” The word “or” when used in this Agreement is
not exclusive. References to any agreement or contract are to that agreement or contract as
amended, modified or supplemented from time to time in accordance with the terms hereof and
thereof; provided that with respect to any agreement or contract listed on any annex hereto, all
such amendments, modifications or supplements must also be listed in the appropriate annex. In
the event an ambiguity or question of intent or interpretation arises, this Agreement shall be
construed as jointly drafted by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any provision of this Agreement.

        Section 12. Notices. All notices, requests and other communications to any party
hereunder shall be in writing and shall be deemed given if delivered personally or sent by overnight
courier (providing proof of delivery) or by electronic mail to the parties. All notices to PPLP shall
be delivered to [__] and all notices to NewCo shall be delivered to [__]. All such notices, requests
and other communications shall be deemed received on the date of receipt by the recipient thereof
if received prior to 5 p.m. as of the local time of the recipient’s address above and such day is a
business day in the place of receipt; provided, that notices, requests or other communications
provided by electronic mail shall be deemed received upon delivery. Otherwise, any such notice,
request or communication shall be deemed not to have been received until the next succeeding
business day in the place of receipt.



                                                 7
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 674 of 1021



       Section 13. Third Party Rights. Except as expressly set forth herein, no provision of this
Agreement is intended to confer any rights, benefits, remedies, obligations, or liabilities hereunder
upon any person, other than the Parties and their respective successors and permitted assigns.

        Section 14. Amendments and Waivers. Any provision of this Agreement may be
amended or waived, but only if, such amendment or waiver is in writing and is signed, in the case
of an amendment, by each Party, or in the case of a waiver, by the Party against whom the waiver
is to be effective.

        Section 15. Electronic Transmission. A signed copy of this Agreement or any
amendment hereto delivered by facsimile or any form of communication not directly involving the
physical transmission of paper that creates a record that may be retained, retrieved, and reviewed
by a recipient thereof and that may be directly reproduced in paper form by such a recipient through
an automated process (including e-mail of a “pdf” signature), shall be treated in all manner and
respects as an original agreement or instrument and shall be considered to have the same binding
legal effect as if it were the original signed version thereof delivered in person.

        Section 16. Governing Law. This Agreement and the rights and obligations hereunder
shall in all respects be governed by and construed under the laws of the State of Delaware without
regard to any conflict of laws principles that would require the application of any other law;
provided, for the avoidance of doubt, New York law shall govern the interpretation and
enforcement of the Plan and the Confirmation Order.

        Section 17. Relationship to Plan. The principal purpose of this Agreement is to aid in
the implementation of the Plan and therefore this Agreement incorporates the provisions of the
Plan and the Confirmation Order (which may amend or supplement the Plan). To the extent that
there is conflict between the provisions of this Agreement, the provisions of the Plan, or the
Confirmation Order, each document shall have controlling effect in the following rank order:
(1) the Confirmation Order; (2) the Plan; and (3) this Agreement.

                                     [Signature page follows]




                                                 8
19-23649-rdd   Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22        Main Document
                                     Pg 675 of 1021



        IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as of
the Effective Date.


                                                  PURDUE PHARMA L.P.

                                                  By: Purdue Pharma Inc., its general
                                                      partner


                                                  By:
                                                  Name:
                                                  Title:



                                                  [NEWCO]


                                                  By:
                                                  Name:
                                                  Title:
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 676 of 1021



                                     EXHIBIT I

                           Restructuring Steps Memorandum

                                     [To Come]
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 677 of 1021




                                     ANNEX A

                               Non-Transferred Debtors

                                     [To come]
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 678 of 1021



                                    ANNEX B

                                 Required Consents

                                     [To come]
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 679 of 1021




                                    ANNEX C

                                  Excluded Assets

                                     [To come]
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 680 of 1021



                                     ANNEX D

                                 Transferred Debtors

                                     [To come]
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 681 of 1021



                                     ANNEX E

                                 Assumed Liabilities

                                     [To come]
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 682 of 1021



                                      ANNEX F

                      Form of NewCo Credit Support Agreement

                                      [To come]




                          [Annex E to NewCo Transfer Agreement]
19-23649-rdd   Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                     Pg 683 of 1021



                                         ANNEX G

               Assets Subject to Transfer Pursuant to [Concurrent] Instruments

                                         [To come]
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 684 of 1021



                                   EXHIBIT W

                            NewCo Operating Agreement
19-23649-rdd         Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                  Main Document
                                             Pg 685 of 1021




                 LIMITED LIABILITY COMPANY OPERATING AGREEMENT

                                                        of

                                             [NewCo LLC]1
                                   a Delaware limited liability company

                                            Dated as of [     ], 20__




1
    NTD: Company name to be determined and reserved for use with the Delaware Secretary of State.
19-23649-rdd          Doc 3121            Filed 07/08/21 Entered 07/08/21 00:40:22                                      Main Document
                                                   Pg 686 of 1021



                                                        Table of Contents
                                                                                                                                         Page

ARTICLE I CERTAIN DEFINITIONS.........................................................................................2
         1.1       Defined Terms ........................................................................................................ 2
         1.2       Terms Defined in the Plan ...................................................................................... 8
         1.3       Interpretation ........................................................................................................... 8
ARTICLE II ORGANIZATIONAL MATTERS ...........................................................................9
         2.1       Formation ................................................................................................................ 9
         2.2       Name ....................................................................................................................... 9
         2.3       Purpose and Governance Covenants ....................................................................... 9
         2.4       Principal Office; Registered Office ...................................................................... 10
         2.5       Powers ................................................................................................................... 10
         2.6       Term ...................................................................................................................... 10
ARTICLE III BOARD OF MANAGERS; OFFICERS ..............................................................10
         3.1       Composition and Actions of the Board of Managers............................................ 10
         3.2       Board Meetings and Actions by Written Consent ................................................ 11
         3.3       Management by the Board of Managers ............................................................... 13
         3.4       Officers ................................................................................................................. 14
ARTICLE IV THE MEMBER .....................................................................................................16
         4.1       The Member .......................................................................................................... 16
ARTICLE V DISPOSITION EVENT; ASSET SALES ..............................................................17
         5.1       Overview ............................................................................................................... 17
         5.2       Engagement of Disposition Advisor and other Company Advisors ..................... 18
         5.3       Disposition Status Reports .................................................................................... 18
         5.4       Disposition Deadline............................................................................................. 19
         5.5       Other Required Asset Disposition; Limitations .................................................... 19
ARTICLE VI CERTAIN RIGHTS AND OBLIGATIONS OF THE COMPANY AND THE
          MEMBER ..............................................................................................................19
         6.1       Monitor ................................................................................................................. 19
         6.2       Public Health Initiatives ........................................................................................ 19
         6.3       Annual Budget ...................................................................................................... 20
         6.4       Operating Expenses .............................................................................................. 21
         6.5       Distributions.......................................................................................................... 21
         6.6       Company Investments ........................................................................................... 22
         6.7       Compliance Program ............................................................................................ 22
         6.8       Document Retention Policy .................................................................................. 23
         6.9       Preservation of Causes of Action and Reservation of Rights ............................... 23
ARTICLE VII EXCULPATION AND INDEMNIFICATION ...................................................23
         7.1       Indemnification; Advancement ............................................................................. 23
19-23649-rdd          Doc 3121            Filed 07/08/21 Entered 07/08/21 00:40:22                                    Main Document
                                                   Pg 687 of 1021



ARTICLE VIII BOOKS, RECORDS, ACCOUNTING AND REPORTS .................................25
          8.1       Records and Accounting ....................................................................................... 25
          8.2       Fiscal Year ............................................................................................................ 25
          8.3       Financial and Other Reporting .............................................................................. 26
ARTICLE IX TAXES ..................................................................................................................27
          9.1       Tax Returns ........................................................................................................... 27
          9.2       Tax Elections ........................................................................................................ 27
ARTICLE X DISSOLUTION AND LIQUIDATION .................................................................27
          10.1      Dissolution ............................................................................................................ 27
          10.2      Liquidation and Termination ................................................................................ 27
          10.3      Cancellation of Certificate .................................................................................... 28
ARTICLE XI GENERAL PROVISIONS ....................................................................................28
          11.1      Amendments ......................................................................................................... 28
          11.2      No Return of Distributions.................................................................................... 29
          11.3      Remedies Cumulative ........................................................................................... 29
          11.4      Successors and Assigns......................................................................................... 29
          11.5      Severability ........................................................................................................... 29
          11.6      Applicable Law; Jurisdiction ................................................................................ 29
          11.7      Addresses and Notices .......................................................................................... 29
          11.8      No Reliance by Third Parties ................................................................................ 30
          11.9      No Implied Waivers .............................................................................................. 30
          11.10     Entire Agreement .................................................................................................. 30
          11.11     Delivery by Electronic Transmission.................................................................... 30
          11.12     Relationship to Plan .............................................................................................. 30

Schedules

Schedule 1.1(a)                Operating Injunction
Schedule 1.1(b)                Company Initiatives
Schedule 1.1(c)                PHI Products
Schedule 1.1(d)                Pipeline Assets
Schedule 3.1                   Initial Managers
Schedule 5.5                   Other Required Asset Dispositions; Limitations




                                                                   - ii -
19-23649-rdd      Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22               Main Document
                                          Pg 688 of 1021



                                           [NEWCO LLC]2

              LIMITED LIABILITY COMPANY OPERATING AGREEMENT

       THIS LIMITED LIABILITY COMPANY OPERATING AGREEMENT (the
“Agreement”) of [NewCo LLC], a Delaware limited liability company (the “Company”), dated
as of [ ], 20[ ] is entered into by and among the Company [and] [TopCo LLC] (“TopCo” or
the “Member”), a Delaware limited liability company and the sole owner of the LLC Interest (as
defined below), to implement certain of the terms of the Debtors’ [Fifth] Amended Joint Chapter
11 Plan of Reorganization Dated [June 3, 2021] (as may be further modified, amended or
supplemented from time to time, and together with all exhibits and schedules thereto, the “Plan”)
confirmed by an order entered on [ ], 20[ ] [Docket No. ____] (the “Confirmation Order”)
by the United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy
Court”) in the Chapter 11 cases of Purdue Pharma L.P. and its affiliated debtors (each
a “Debtor” and collectively, the “Debtors”) known as In re Purdue Pharma L.P., et al., Case
No. 19-23649 (collectively, the “Chapter 11 Cases”).

                                              RECITALS

       (A)     The Debtors have, or contemporaneously with the execution of this Agreement
will have, reorganized under the provisions of Chapter 11 of the Bankruptcy Code in the Chapter
11 Cases.

        (B)    The Confirmation Order has been entered by the Bankruptcy Court and is in full
force and effect.

        (C)     This Agreement constitutes the “NewCo Operating Agreement”.

       (D)    The Plan and Confirmation Order provide for, among other things, the creation of
the Company, the rights and obligations of the Board and the Member, the Governance
Covenants and the appointment of the Monitor, and the issuance of the Operating Injunction
pursuant to which the Company, and any successor owner of the Opioid Business, are and will
be bound, each as set forth herein and in the Plan and Confirmation Order.

        (E)    In accordance with the Plan, the Company has entered into that certain [credit
support agreement] dated [as of the date hereof] by and among the Company, the Member and
the Master Disbursement Trust (the “Credit Support Agreement”), pursuant to which, among
other things, the Company is obligated under certain circumstances set forth therein to make
Cash payments and pay over certain MDT Distributable Sale Proceeds to the Master
Disbursement Trust, and the Master Disbursement Trust is obligated to repay certain amounts

2
 NTD: This draft Agreement assumes execution and effectiveness at emergence. As NewCo may need to be formed
beforehand (including for regulatory approval purposes) NewCo would be formed with a short-form operating
agreement and this Agreement would be approved under the Confirmation Order as an Amended and Restated LLC
Agreement.
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22          Main Document
                                       Pg 689 of 1021



received from the Company and the Member as contemplated by the Plan and in accordance with
the Credit Support Agreement.

         (F)     Pursuant to the Plan and in accordance with the NewCo Transfer Documents, the
NewCo Transferred Assets, including the Initial NewCo Cash and certain Retained Causes of
Action, were transferred to and vested in the Company or one or more Subsidiaries of the
Company (other than any NewCo Transferred Assets previously held by a Transferred Debtor,
which re-vested in such Transferred Debtor), in each case free and clear of Claims, Interests and
liabilities in accordance with the NewCo Transfer Documents.

        (G)     The Member desires to enter into this Agreement in order to set forth, among
other things, the rights and obligations relating to the LLC Interest and the relationship of the
parties hereto.

       NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as follows:

                                          ARTICLE I

                                  CERTAIN DEFINITIONS

       1.1     Defined Terms. Capitalized terms used but not otherwise defined herein shall
have the following meanings:

       “Agreement” has the meaning set forth in the introductory paragraph hereto.

       “Annual Financial Statements” has the meaning set forth in Section 8.3(b)(ii).

        “Asset” means property of whatever type or nature, including real, personal, mixed,
intellectual, tangible and intangible property.

       “Bankruptcy Code” means title 11 of the United States Code, as applicable to the
Chapter 11 Cases.

       “Bankruptcy Court” has the meaning set forth in the introductory paragraph hereto.

       “Board” means the Board of Managers established hereunder in accordance with
Section 3.1(a).

       “Business Day” means any day other than a Saturday, a Sunday or any other day on
which banking institutions in New York, New York are authorized or required by law or
executive order to close.

       “Cash” means all legal tender of the United States of America.

        “Certificate” means the Company’s Certificate of Formation as filed with the Secretary
of State of the State of Delaware.

                                              -2-
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 690 of 1021



       “Chair” has the meaning set forth in Section 3.2(h).

       “Chapter 11 Cases” has the meaning set forth in the recitals hereto.

       “Claim” has the meaning set forth in section 101(5) of the Bankruptcy Code.

       “Committee” has the meaning set forth in Section 3.3(d).

       “Company” has the meaning set forth in the introductory paragraph hereto.

       “Company Accountants” has the meaning set forth in Section 8.3(a).

       “Company Initiatives” means the initiatives described on Schedule 1.1(b).

       “Company’s Purpose” has the meaning set forth in Section 2.3(a).

       “Compliance Program” has the meaning set forth in Section 6.7(a).

       “Confirmation Order” has the meaning set forth in the introductory paragraph hereto.

        “Covered Person” means (i) the Member, (ii) each current or former officer or director
of the Member, (iii) each current or former Manager or officer of the Company or any of its
Subsidiaries, (iv) each person who is or was serving at the request of the Company or any of its
Subsidiaries or the Member as a member, director, manager, officer, employee or agent of
another Person and (v) each Designated Indemnitee; provided, however, that a Person shall not
be deemed to be a “Covered Person” with respect to such Person’s service in any role prior to the
Effective Date, including as a member, director, manager, officer, employee or agent of any
Debtor or any Subsidiary of the Company.

       “Credit Support Agreement” has the meaning set forth in the Recitals.

       “Damages” has the meaning set forth in Section 7.1(b).

       “Debtor” has the meaning set forth in the introductory paragraph hereto.

       “Designated Indemnitee” means any current or former employee, agent or
representative of the Company, any of its Subsidiaries, the Member or any other Person who, in
any such case, (x) is not a Covered Person under any of clauses (i)-(iv) of the definition of
“Covered Person” and (y) is designated by action of the Board as a Designated Indemnitee. The
Board may delegate to any officer or officers its authority to designate individuals as Designated
Indemnitees subject to any such limitations as the Board may specify in such delegation;
provided, however that no Person shall be a “Designated Indemnitee” with respect to such
Person’s service in any role prior to the Effective Date, including as an employee, agent or
representative of any Debtor or any Subsidiary of the Company.

        “Delaware Act” means the Delaware Limited Liability Company Act, 6 Del. L. § 18-
101, et seq., as it may be amended from time to time, and any successor to the Delaware Act.


                                              -3-
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 691 of 1021



        “Disposition Advisor” means a nationally recognized, independent investment banker,
financial advisor or similar financial professional, it being understood and agreed that (i) any
Person that has a material relationship with any other Person directly or indirectly owning an
equity interest in any Debtor on the date on which such Debtor commenced its Chapter 11 Case
shall not be deemed independent for purposes of this Agreement, (ii) any Person that is or was an
advisor to the Debtors prior to the Effective Date shall not be deemed independent for purposes
of this definition and (iii) the fact that such Person provided investment banking, financial
advisory or similar financial professional services to the Ad Hoc Committee or the Supporting
Claimants or is related to any post-Effective Date Manager, shall not affect such Person’s
independence for purposes hereof.

       “Disposition Deadline” has the meaning set forth in Section 5.4.

       “Disposition Event” has the meaning set forth in Section 5.1(a).

       “Disposition Status Report” has the meaning set forth in Section 5.3.

        “Distribution Date” means (i) [June 30, 2022] and (ii) January 30, 2023 and each six (6)
month anniversary thereof; provided that, if an Escrow Period is then in effect on any such date,
such Distribution Date shall be the next Business Day following the termination of such Escrow
Period.

        “Eastern Time” means Eastern Daylight Time or Eastern Standard Time, whichever is in
effect on the relevant date.

       “Effective Date” means [●].

       “Electronic Transmission” means any form of communication not directly involving the
physical transmission of paper that creates a record that may be retained, retrieved, and reviewed
by a recipient thereof and that may be directly reproduced in paper form by such a recipient
through an automated process.

        “Excess Cash” means, as of any date of measurement, all unrestricted Cash and cash
equivalents held by the Company and the Company’s Subsidiaries (other than MDT
Distributable Sale Proceeds), as reflected on the consolidated balance sheet of the Company and
the Company’s Subsidiaries as of such date, in excess of (i) two hundred million dollars
($200,000,000), provided that such amount may be (x) decreased to an amount that is less than
two hundred million dollars ($200,000,000) upon the determination of the Board that the
retention of such lesser amount by the Company is appropriate, taking into consideration the
Company’s obligation to fund Operating Expenses and the Company’s Purpose and (y) increased
to an amount that is greater than two hundred million dollars ($200,000,000) upon the
determination of the Board that the retention of such greater amount by the Company is
reasonably necessary, after taking into consideration the Company’s obligation to fund Operating
Expenses and the Company’s Purpose and (ii) amounts required to be paid at that time on
account of the Company’s obligations under the Credit Support Agreement in accordance with
Section 5.2(d)(iii)(A) of the Plan, if any, including any amounts required to satisfy any shortfall
of funding of the MDT Operating Reserve and the MDT Claims Reserve.

                                               -4-
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 692 of 1021



        “Final Order” means an order or judgment of the Bankruptcy Court, or court of
competent jurisdiction with respect to the subject matter of the applicable case or controversy, as
entered on the docket in any Chapter 11 Case or the docket of any court of competent
jurisdiction (i) that has not been reversed, stayed, modified or amended, and (ii) (A) as to which
the time to appeal, seek certiorari or move for a new trial, re-argument or rehearing has expired
according to applicable law and no appeal or petition for certiorari or other proceedings for a
new trial, re-argument or rehearing has been timely taken or (B) as to which any appeal that has
been taken or any petition for certiorari that has been or may be timely filed has been withdrawn
or resolved by the highest court to which the order or judgment was appealed or from which
certiorari was sought or the new trial, re-argument or rehearing shall have been denied, resulted
in no modification of such order or has otherwise been dismissed with prejudice.

       “Fiscal Year” means the Company’s annual accounting period established pursuant to
Section 8.2.

       “Governance Covenants” means the provisions set forth in Appendix [●] to the
Confirmation Order, which are binding on the Company and the Company’s Subsidiaries, and
which shall bind any successor owner of the Opioid Business.

       “Governing Documents” has the meaning set forth in Section 3.3(a)(i).

       “Increased PHI Development Budget Amount” has the meaning set forth in
Section 6.2(a).

        “Indebtedness” means, as to any Person at a particular time, without duplication, all of
the following, whether or not included as indebtedness or liabilities in accordance with GAAP:
(a) all obligations for borrowed money, whether current or long-term, and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar instruments but
specifically excluding trade payables incurred in the ordinary course of business; (b) to the extent
unreimbursed by the Company, all obligations under letters of credit (including standby and
commercial), bankers’ acceptances and similar instruments (including bank guaranties); (c) the
implied principal component of capital leases, synthetic leases and securitization transactions;
and (d) all guarantees in respect of any debt of another Person [other than the debt of any
member of the NewCo Control Group].

        “Initial NewCo Cash” means two hundred million dollars ($200,000,000) that was
transferred to the Company on the Effective Date.

       “Initial PHI Development Budget Amount” has the meaning set forth in Section 6.2(a).

       “Interest” means any equity security (as defined in section 101(16) of the Bankruptcy
Code) in a Person, including any shares, common stock or units, preferred stock or units, or other
instrument evidencing any fixed or contingent equity or ownership interest in a Person, including
any option, warrant or other right, contractual or otherwise, to acquire any such interest in such
Person, whether or not transferable and whether fully vested or vesting in the future.

       “IRC” means the Internal Revenue Code of 1986, as amended.

                                               -5-
19-23649-rdd      Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                Main Document
                                          Pg 693 of 1021



        “IRS” means the Internal Revenue Service.

       “LLC Interest” means the limited liability company interest in the Company
representing one hundred percent (100%) of the economic and voting interest in the Company.

        “Manager” means each manager appointed to the Board of the Company.

        “Minimum TopCo Distribution”3 means TopCo Distributions from Excess Cash in an
aggregate amount equal to (i) $820 million (less amounts distributed by the Debtors on the
Effective Date pursuant to the Initial NOAT Distribution and the Initial Tribe Trust Distribution),
consisting of an aggregate amount of $50 million through January 30, 2023, an incremental
aggregate amount of $200 million through January 30, 2024 and an incremental aggregate
amount of $300 million through January 30, 2025, plus (ii) any Excess Cash from Net Sale
Proceeds or from Company Initiatives, minus (iii) all NewCo Available Cash and MDT
Distributable Sale Proceeds paid to the Master Disbursement Trust under the Credit Support
Agreement.

       “Monitor” means the monitor appointed in accordance with Section 5.4(i) of the Plan to
ensure the Company’s compliance with the Operating Injunction and the Governance Covenants.
The initial Monitor shall be the “NewCo Monitor” appointed pursuant to the Confirmation
Order.

        [“NewCo Control Group” means NewCo and its Subsidiaries.]

       “NewCo Transfer Agreement” means that certain Transfer Agreement entered into on
the Effective Date by and between Purdue Pharma L.P. and the Company, as such agreement
may be amended, modified, supplemented or waived in accordance with the terms thereof and
the Plan.

       “NewCo Transfer Documents” means the agreements transferring assets from Purdue
Pharma L.P. to the Company, including the NewCo Transfer Agreement, and all documents and
information of the Debtors related thereto, from the Debtors to the Company or one of the
Company’s Subsidiaries (or the transfer of the Transferred Debtors to the Company or one of the
Company’s Subsidiaries and the re-vesting of the NewCo Transferred Assets held by such
Transferred Debtors in such Transferred Debtors).

       “NewCo Transferred Assets” means the “Transferred Assets” as defined in the NewCo
Transfer Agreement and any other assets transferred to the Company or any Transferred Debtor
pursuant to any other NewCo Transfer Document.

        “NOAT” means the National Opioid Abatement Trust, a Delaware statutory trust
established on [●], 20[ ] in accordance the Plan.

        “Officers” has the meaning set forth in Section 3.4.

3
 NTD: Payment timing subject to adjustment 15 days prior to the Effective Date. Any adjustments made to the
Minimum TopCo Distribution shall be subject to the consent of the Governmental Consent Parties.


                                                   -6-
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                       Pg 694 of 1021



      “Operating Expenses” has the meaning ascribed to the term “NewCo Operating
Expenses” in the Plan.

        “Operating Injunction” means the voluntary injunction set forth in Appendix [●] to the
Confirmation Order, which is binding on the Company, the Company’s Subsidiaries and any
successor owner(s) of the Opioid Business, as such voluntary injunction may be amended or
substituted from time to time in accordance with the Confirmation Order.

        “Opioid Assets” means the assets of the Company and the Company’s Subsidiaries used
in the Opioid Business.

        “Opioid Business” means the business of the Company and the Company’s Subsidiaries
related to the manufacturing and sale of opioids.

       “Opioid Proceeds” means any profits or proceeds derived from the development,
production, manufacture, licensing, labeling, marketing, distribution or sale of opioid products
by the Company or the Company’s Subsidiaries or the disposition of all or part of the Opioid
Business.

        “Permitted Investment” means each investment described in Schedule 5.5(b)-(c), in
each case subject to the respective limitations set forth therein.

         “Person” means an individual (including in his or her capacity as a trustee, protector or
executor), corporation, partnership, joint venture, association, joint stock company, limited
liability company, limited liability partnership, trust or trustee, protector, executor, estate,
unincorporated organization, Governmental Unit (as defined in Section 101(27) of the
Bankruptcy Code), Tribe or other Entity (as defined in Section 101(15) of the Bankruptcy Code).

       “PHI Budget Amount” has the meaning set forth in Section 6.2(a).

       “PHI Product Cost” means, with respect to any PHI Product, the total cost of
manufacturing and distributing such PHI product plus any other direct and quantifiable cost of
producing such PHI Product, as determined by the Board.

       “PHI Products” means (x) the products listed on Schedule 1.1(c) and (y) any other
medicines to treat opioid addiction and reverse opioid overdoses as determined by the Board.

        “Pipeline Assets” means (x) the products listed on Schedule 1.1(d) and (y) such other
assets that have been approved by the Board, after taking into account the extent to which such
assets are value accretive to the direct and indirect holders of interests in the Company and
consistent with the Company’s Purpose, and can be developed within the [Pipeline Investment]
budget.

       “Plan” has the meaning set forth in the introductory paragraph hereto.

       “Public Health Initiatives” means the development and distribution of PHI Products.



                                              -7-
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                       Pg 695 of 1021



        “Public Website” has the meaning set forth in Section 3.3(c).“State” means any U.S.
state, any U.S. territory or the District of Columbia.

       “Subsidiaries” means, with respect to a Person, all direct and indirect subsidiaries of
such Person.

       “TopCo” has the meaning set forth in the introductory paragraph hereto.

        “TopCo Distributable Sale Proceeds” means, with respect to any transaction described
in the definition of “MDT Distributable Sale Proceeds” the Net Sale Proceeds of such transaction
minus the amount, if any, of the applicable MDT Distributable Sale Proceeds of such transaction.

        “TopCo Distributions” means any and all distributions from the Company to TopCo in
respect of the LLC Interest.

      “Transferred Debtor” has the meaning ascribed to such term in the NewCo Transfer
Agreement.

        “Tribe” means any American Indian or Alaska Native Tribe, band, nation, pueblo,
village or community, that the U.S. Secretary of the Interior acknowledges as an Indian Tribe, as
provided in the Federally Recognized Tribe List Act of 1994, 25 U.S.C. § 5130, and as
periodically listed by the U.S. Secretary of the Interior in the Federal Register pursuant to 25
U.S.C. § 5131; and any “Tribal Organization” as provided in the Indian Self-Determination and
Education Assistance Act of 1975, as amended, 25 U.S.C. § 5304(l).

         “Tribe Opioid LLC” means Tribal Opioid Abatement Fund LLC, a Delaware limited
liability company established on [ ], 20[ ] in accordance with the Plan.

       1.2     Terms Defined in the Plan. Capitalized terms used in this Agreement but not
defined in Section 1.1 or otherwise herein shall have the meanings ascribed to such terms in the
Plan; provided that any reference to “NewCo” in the definitions of such terms in the Plan shall
mean “the Company” for purposes of this Agreement.

       1.3     Interpretation.

                (a)     The words “this Agreement,” “herein,” “hereby,” “hereunder,” “hereof,”
and other equivalent words refer to this Agreement as an entirety and not solely to the particular
portion, article, section, subsection or other subdivision of this Agreement in which any such
word is used.

               (b)     The Schedules attached to this Agreement are incorporated herein by
reference and will be considered part of this Agreement, and any references herein to a particular
Section, Article or Schedule means a Section or Article of, or Schedule to, this Agreement unless
otherwise expressly stated herein.

              (c)    All definitions set forth herein are deemed applicable whether the words
defined are used herein in the singular or in the plural and correlative forms of defined terms


                                              -8-
19-23649-rdd       Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 696 of 1021



have corresponding meanings, and any pronoun or pronouns set forth herein will be deemed to
cover all genders.

              (d)    A defined term has its defined meaning throughout this Agreement and
each Schedule regardless of whether it appears before or after the place where it is defined.

               (e)      The word “including” and its derivatives means “including without
limitation” and is a term of illustration and not of limitation.

                 (f)   The word “or” shall be disjunctive but not exclusive.

                 (g)   All references to prices, values or monetary amounts refer to United States
dollars.

                                          ARTICLE II

                               ORGANIZATIONAL MATTERS

        2.1      Formation. The Company was organized as a Delaware limited liability company
by filing the Certificate with the Secretary of State of the State of Delaware on [___], 20[ ]
under and pursuant to the Delaware Act and shall be continued in accordance with this
Agreement. The Managers are authorized to execute, file and record all such other certificates
and documents, including amendments to the Certificate, and to do such other acts as may be
appropriate to comply with all requirements for the formation, continuation and operation of a
limited liability company, the ownership of property, and the conduct of business under the laws
of the State of Delaware and any other jurisdiction in which the Company may own property or
conduct business.

       2.2    Name. The name of the Company shall be “[NewCo] LLC”. The Company’s
business may be conducted under its name and/or any other name or names deemed advisable by
the Board.

           2.3   Purpose and Governance Covenants.

           (a) The purpose of the Company shall be to, directly and/or through the Company’s
Subsidiaries, operate the NewCo Transferred Assets and any other business or assets of the
Company (i) in accordance with the terms of this Agreement, the Plan and the Confirmation
Order, (ii) subject to the Operating Injunction and the Governance Covenants, and (iii) in a
responsible, transparent and sustainable manner, taking into account the public interest in
transparency regarding the Company and balancing: (x) the interests of its stakeholders
(including the direct and indirect holders of Interests in the Member) to fund and provide
abatement of the opioid crisis, (y) effective deployment of the Company’s and the Company’s
Subsidiaries’ Assets to address the opioid crisis, and (z) the interests of third parties materially
affected by the Company’s and the Company’s Subsidiaries’ conduct (collectively,
the “Company’s Purpose”).

        (b) The Company shall not be required (and the Board shall not be required to cause
the Company) to maximize the Company’s or the Company’s Subsidiaries’ sales or profits, but
                                               -9-
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                        Pg 697 of 1021



rather shall take all elements of the Company’s Purpose into account. In balancing the interests
of the Member prior to implementation of a Disposition Event, the Board shall give priority to
the Company’s obligation to use best efforts to fund the Minimum TopCo Distribution for the
purpose of devoting funds to opioid abatement programs.

          (c) The Company shall, and shall cause the Company’s Subsidiaries to, conduct their
respective business in a manner that complies with the Governance Covenants in order to ensure
that each of the Company, the Company’s Subsidiaries and any successor to the Opioid
Business, (i) develops, manufactures, distributes and sells all of its products, including all opioid
products, in a safe and secure manner that limits the risk of diversion, (ii) complies with its
obligations under the Public Entity Settlements and the Private Entity Settlements, (iii) pursues
and implements Public Health Initiatives, and (iv) otherwise takes into account long-term public
health interests relating to the national opioid crisis and best environmental, social and
governance practices in management of a pharmaceutical business.

         2.4     Principal Office; Registered Office. The principal office of the Company shall
be located at such place as the Board may from time to time designate, and all business and
activities of the Company shall be deemed to have occurred at its principal office. The Company
may maintain offices at such other place or places as the Board deems advisable. The registered
office of the Company required by the Delaware Act to be maintained in the State of Delaware
shall be the office of the initial registered agent named in the Certificate or such other office
(which need not be a place of business of the Company) as the Board may designate from time to
time in any manner provided by law. The registered agent of the Company in the State of
Delaware shall be the initial registered agent named in the Certificate or such other Person or
Persons as the Board may designate from time to time in the manner provided by law.

        2.5    Powers. The Company shall, subject to Operating Injunction, the Governance
Covenants, the Plan and the Confirmation Order, have the all the powers that a limited liability
company may have under the Delaware Act, including the power to do any and all acts and
things necessary, appropriate, proper, advisable, convenient or incidental (or determined in good
faith by the Board to be so necessary, appropriate, proper, advisable, convenient or incidental)
for or to Company’s Purpose and for the protection of the Company.

        2.6    Term. The term of the Company commenced upon the filing of the Certificate in
accordance with the Delaware Act and shall continue in existence until termination and
dissolution thereof in accordance with the terms of this Agreement.

                                          ARTICLE III

                            BOARD OF MANAGERS; OFFICERS

       3.1     Composition and Actions of the Board of Managers.




                                               - 10 -
19-23649-rdd         Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                   Main Document
                                             Pg 698 of 1021



         (a) Number. The number of Managers on the Board shall be [ ]4 The persons named
on Schedule 3.1(a), as approved in the Confirmation Order, are hereby appointed as the initial
Managers, effective as of the Effective Date.

            (b) Term. Each initial Manager shall hold office until the earlier of (i) his or her
death, resignation, disqualification or removal by the Member pursuant to Section 3.1(d), or
(ii) the termination and dissolution of the Company in accordance with the provisions of this
Agreement.

           (c) Appointment of Successor Managers; Qualifications. In the event of a vacancy in
the position of one or more Managers for any reason, the Member shall appoint a disinterested
and independent successor Manager who has experience in one or more of the areas of
experience described in the last sentence of this Section 3.1(c). Each initial Manager has
experience in one or more of the following areas: (i) the domestic and international
pharmaceutical industry, (ii) public policy (including public health policy), (iii) law enforcement,
(iv) ethics and compliance, (v) finance, (vi) audit, (vii) general business and/or (viii) corporate
governance.

           (d) Resignation; Removal. A Manager may resign by giving written notice to the
Chair (or, if the Manager resigning is the Chair, to the board of managers of the Member). Such
notice shall specify a date when such resignation shall take effect, which, except in the case of
incapacity or disability, shall not be less than ninety (90) days after the date such notice is given,
where practicable. A Manager may be removed by the Member at any time, with or without
cause.

          (e) Manager Compensation; Reimbursement of Expenses. The Managers shall
receive compensation from the Company for their services as Managers.5 The Company shall
also reimburse all reasonable out-of-pocket costs and expenses incurred by the Managers in the
course of carrying out their duties as Managers in accordance with reasonable policies and
procedures as may be adopted from time to time, including in connection with attending regular
and special meetings of the Board.

           (f) Rights of Inspection. The Member and each Manager shall have the absolute right
at any reasonable time to inspect and copy all books, records and documents of every kind of the
Company and the Company’s Subsidiaries.

           3.2     Board Meetings and Actions by Written Consent.

              (a) Quarterly Meeting. The Board shall hold a meeting at least once per calendar
quarter.

          (b) Meetings; Notice. All meetings of the Board (i) may be called by the Chair, the
Chief Executive Officer or two or more Managers and (ii) shall be held upon at least twenty-four
(24) hours’ written notice, in each case including time, place and purpose of the meeting, given

4
    NTD: Number of Managers to be between five and seven based on ongoing selection process.
5
    NTD: Additional compensation details under continued review.


                                                      - 11 -
19-23649-rdd          Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                               Pg 699 of 1021



to each Manager by overnight courier, personal delivery, facsimile, electronic mail, or other
similar means of communication. Notice shall be addressed or delivered to each Manager at the
Manager’s address as shown upon the records of the Company, or as may have been given to the
Board by the Manager for purposes of notice. Notice by overnight courier shall be deemed to
have been given one Business Day after the time that written notice is provided to such overnight
courier. Email or any other written notice shall be deemed to have been given at the time it is
personally delivered to the recipient or actually transmitted by the person giving the notice by
electronic means to the recipient.

          (c) Waiver of Notice. Notice of a meeting need not be given to any Manager who
waives such notice, whether before or after the meeting. All such waivers shall be made a part of
the minutes of the meeting. Attendance at a meeting by a Manager shall constitute a waiver of
notice of such meeting except when the Manager attends a meeting for the express purpose of
objecting, at the beginning of the meeting, to the transaction of any business on the ground that
the meeting was not lawfully called or convened. Neither the business to be transacted at, nor the
purpose of, any Manager meeting need be specified in any waiver of notice.

           (d) Place of Meeting; Participation in Meetings. Meetings of the Board shall be held
at any place designated by the Board, or by means of remote communication, as shall be stated in
the notice of meeting. Managers may participate in a meeting of the Board or of a Committee by
conference telephone, video conferencing or similar communications equipment, as long as all
Managers participating in such meeting can hear one another. Participation by a Manager in a
meeting pursuant to this Section 3.2(d) shall constitute presence in person at such meeting.

           (e) Action and Quorum. Except as otherwise provided herein, in all matters
pertaining to the affairs of the Company, the Board shall act by a vote of a majority of the
number of Managers then in office, which such majority shall constitute a quorum of the Board
for the transaction of business, except to adjourn as provided in Section 3.2(f).

          (f) Adjournment. A majority of the Managers present, whether or not a quorum
exists, may adjourn any Board or Committee meeting to another time and place.

          (g) Action by Unanimous Written Consent. Any action required or permitted to be
taken at any meeting of the Board or a Committee may be taken without a meeting, if all of the
Managers then in office consent thereto in writing or by Electronic Transmission, which writing
or Electronic Transmission may be executed in one or more counterparts, and the writing or
Electronic Transmission is filed with the minutes of proceedings of the Board or a Committee.

           (h) Chair. The Chair of the Board (the “Chair”) shall initially be [__]6. Thereafter,
the Managers shall designate one of their number to serve as the Chair, with such administrative
duties as the Managers may determine. The Chair or, in the Chair’s absence, another Manager
selected by the Managers present shall preside at meetings of the Board. The Chair, or the
Manager presiding over such meeting, shall be responsible for performing such duties and
services as shall be assigned to or required of the Chair by the Managers.

6
    NTD: Initial Chair to be selected by the Governmental Consent Parties.


                                                        - 12 -
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 700 of 1021



       3.3     Management by the Board of Managers.

          (a) Duties and Authority of Board of Managers.

                (i)    Except for situations in which the approval of the Member is expressly
required hereby or otherwise required by non-waivable provisions of applicable law and subject
to the provisions of Section 3.3(a)(ii), the Plan and the Confirmation Order, including the
Governance Covenants and the Operating Injunction, (A) the powers of the Company shall be
exercised by or under the authority of, and the business and affairs of the Company shall be
managed under the direction of, the Board in accordance with this Agreement, the Plan and the
Confirmation Order (collectively, the “Governing Documents”) and (B) the Board may make
all decisions and take all actions for the Company not otherwise provided for in this Agreement.

              (ii)    The Board shall manage or direct the business and affairs of the Company
in accordance with the Company’s Purpose.

                (iii) Notwithstanding anything to the contrary herein, the Board shall not have
the power to (A) cause the Company or the Company’s Subsidiaries to incur any Indebtedness
without the prior written consent of TopCo[; provided that such consent shall not be required for
the Company or any of its Subsidiaries to, in the ordinary course of business (including, for this
purpose, the ordinary course of business of any predecessor owner of the business of the
Company and its Subsidiaries) and subject to Board approval, (x) have one or more letters of
credit issued in connection with any insurance policy of the Company or any of its Subsidiaries
or (y) issue or have issued one or more surety or performance bonds in connection with the
operation of its business,] (B) expel or remove TopCo as a Member of the Company, (C)
authorize the Company, the Company’s Subsidiaries or any Person acting on their behalf to take
any action inconsistent with the Company’s Purpose, the Operating Injunction or the Governance
Covenants or (D) issue or sell interests in the Company; provided that, the foregoing shall not
apply to the Company’s obligations under the Credit Support Agreement.

           (b) Board Evaluation. The Company and the Board shall regularly evaluate whether
the Company’s and the Company’s Subsidiaries’ conduct of their business constitutes the
optimal method or methods of fulfilling the Company’s Purpose, including the Public Health
Initiatives. The Board shall periodically, and no less than semi-annually, evaluate the efficacy of
the Public Health Initiatives. The Board shall consult with the Member, who shall determine if
the Public Health Initiatives are value accretive to the interests of the Company’s stakeholders
(including the direct and indirect holders of Interests in the Member); provided that no
determination with respect to value accretion shall affect the obligation of the Company with
respect to the Public Health Initiatives set forth in the Governance Covenants.

          (c) Public Website. The Board shall cause the Company to establish (or cause to be
established) and maintain (or cause to be maintained) a public facing website (the “Public
Website”) on which the Company shall make available the reports described in Sections 8.3(c),
8.3(d) and 8.3(e) and such other information as the Board deems appropriate.

          (d) Committees. The Board may designate one or more committees of the Board
(each, a “Committee”), which such Committees shall initially include an Audit Committee and a

                                              - 13 -
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 701 of 1021



Compensation Committee. Each Committee shall have such authority and duties with respect to
the management of the Company as designated by the Board, consistent with the Governance
Covenants, except as prohibited by law, and will act pursuant to a charter adopted by the Board.
Each Committee shall regularly make reports to the Board and as the Board from time to time
may request. Notwithstanding the foregoing, and except as expressly provided herein, the Board
shall not delegate to any Committee the authority to take any action, the taking of which is
expressly contemplated to be authorized by the Board hereunder, including, for the avoidance of
doubt, the authorization of the Board set forth in Section 6.5(a) as it relates to distributions
hereunder. The Board may designate one or more Managers as alternate members of any
Committee, who may replace any absent or disqualified member at any meeting of the
Committee. In the absence or disqualification of a member of a Committee, the member or
members of the Committee present at any meeting and not disqualified from voting, whether or
not he, she or they constitute a quorum, may unanimously appoint another member of the Board
to act at the meeting in the place of any such absent or disqualified member.

        3.4    Officers. Subject to direction by the Board, the day-to-day administration of the
business of the Company and the Company’s Subsidiaries may be carried out by employees and
agents who may be designated as officers (“Officers”) by the Board; provided that the Board
may delegate to one or more Officers the authority to designate Officers and any such delegation
shall be subject to any such limitations as the Board may specify in such delegation. The Officers
shall have such titles and powers and perform such duties as shall be determined from time to
time by the Board (and in determining such duties the Board may alter the specific duties set
forth below with respect to any given Officer to increase, decrease or otherwise change such
duties), and may include the following:

           (a) Chief Executive Officer. The Chief Executive Officer of the Company shall,
subject to the direction of the Board, have responsibility for the general management and control
of the business and affairs of the Company and shall perform all duties and have all powers
which are commonly incident to the office of Chief Executive Officer or which the Board may
from time to time prescribe. The Chief Executive Officer shall have power to sign contracts and
other instruments of the Company which are authorized and shall have general supervision and
direction of all of the other officers, employees and agents of the Company, other than Board.

            (b) President. The President shall perform such duties and possess such powers as the
Board or the Chief Executive Officer may from time to time prescribe. In the event of the
absence, inability or refusal to act of the Chief Executive Officer, the President (if not the Chief
Executive Officer) or any other person as determined by the Board, shall perform the duties of
the Chief Executive Officer and when so performing shall have all the powers of, and be subject
to all the restrictions upon, the Chief Executive Officer.

           (c) Vice Presidents. Any Vice President shall perform such duties and possess such
powers as the Board or the Chief Executive Officer may from time to time prescribe. In the event
of the absence, inability or refusal to act of the President, the Vice President (or if there shall be
more than one, the Vice Presidents in the order determined by the Board) shall perform the
duties of the President and when so performing shall have all the powers of and be subject to all
the restrictions upon the President. The Board may assign to any Vice President the title of
Executive Vice President, Senior Vice President or any other title selected by the Board.

                                                - 14 -
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 702 of 1021



           (d) Secretary and Assistant Secretaries. The Secretary shall perform such duties and
shall have such powers as the Board or the Chief Executive Officer may from time to time
prescribe. In addition, the Secretary shall perform such duties and have such powers as are
incident to the office of the Secretary, including the duty and power to give notices of all
meetings of the Board and any Committee, to keep the minutes and records of the proceedings of
all meetings of the Board and to be custodian of Company records. Any Assistant Secretary shall
perform such duties and possess such powers as the Board, the Chief Executive Officer, the
President or the Secretary may from time to time prescribe. In the event of the absence, inability
or refusal to act of the Secretary, the Assistant Secretary (or if there shall be more than one, the
Assistant Secretaries in the order determined by the Board) shall perform the duties and exercise
the powers of the Secretary. In the absence of the Secretary or any Assistant Secretary at any
meeting of the Board, the person presiding at the meeting shall designate a temporary secretary
to keep a record of the meeting.

           (e) Treasurer and Assistant Treasurers. The Treasurer shall have the care and custody
of all moneys, funds, and securities of the Company and shall deposit or cause to be deposited all
funds of the Company in accordance with directions or authorizations of the Board or the Chief
Executive Officer. The Treasurer shall have power to indorse for deposit or collection, or
otherwise, all checks, drafts, notes, bills of exchange or other commercial paper payable to the
Company, and to give proper receipts or discharges therefor. In the event of the absence,
inability or refusal to act of the Treasurer, the Assistant Treasurer (or if there shall be more than
one, the Assistant Treasurers in the order determined by the Board) shall perform the duties and
exercise the powers of the Treasurer.

           (f) Chief Compliance Officer. The Chief Compliance Officer shall oversee the
Company’s compliance with the Operating Injunction, the Governance Covenants and the
Compliance Program. The Chief Compliance Officer shall have the power to take all actions
necessary to implement the Compliance Program as authorized by the Board. The Chief
Compliance Officer shall be responsible for reviewing the Compliance Program, identifying
potential areas of compliance vulnerability and reporting to the Board no less frequently than
quarterly the results of such review. Notwithstanding the foregoing, if the Chief Compliance
Officer is not also the chief legal officer of the Company, the Board may determine to have the
Chief Compliance Officer report to the chief legal officer of the Company and in such event the
Board may determine that the chief legal officer of the Company shall have ultimate oversight
with respect to one or more of the matters set forth above as being overseen by the Chief
Compliance Officer.

          (g) Term. The Officers shall be appointed by the Board and shall hold office until
their successors are appointed by the Board, unless the Board specifies otherwise. Any Officer
may be removed by the Board at any time and any vacancy occurring in any office of the
Company may be filled by the Board, in its discretion.

         (h) General. Any given individual may hold more than one Officer position, as
determined by the Board.




                                               - 15 -
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 703 of 1021



                                          ARTICLE IV

                                         THE MEMBER

       4.1     The Member.

         (a) Admission of Member. The Member is hereby admitted to the Company as the
sole member of the Company.

         (b) LLC Interest. The LLC Interest held by the Member shall represent (i) all of the
Member’s rights, title and interest in the Company and (ii) all of the Member’s rights under this
Agreement, including its rights to receive TopCo Distributions in accordance with Section 6.5.
The LLC Interest shall be uncertificated.

            (c) Voting Rights. The Member shall have no rights with respect to the management
of the Company, except as otherwise set forth in the Plan, or the Confirmation Order or expressly
set forth in this Agreement or as may be required by non-waivable provisions of applicable law.

          (d) Lack of Authority. Except as set forth in the Plan, the Confirmation Order or
expressly set forth in this Agreement, TopCo, in its capacity as a Member, shall have no
authority or power to (i) act for or on behalf of the Company or the Company’s Subsidiaries in
any manner, (ii) enter into any agreements on behalf of the Company or the Company’s
Subsidiaries or (iii) do any act that would be (or could be construed as) binding on the Company
or the Company’s Subsidiaries or make any expenditures on behalf of the Company or the
Company’s Subsidiaries.

            (e) Limited Liability. Without limitation of any limitations on liability provided under
Section 18-303 of the Delaware Act, except as otherwise provided by the Delaware Act, or
applicable law, the debts, obligations, commitments and liabilities of the Company, whether
arising in contract, tort or otherwise, shall be solely the debts, obligations, commitments and
liabilities of the Company, and neither the Member nor any Manager, employee or agent of the
Company shall be obligated personally for any debt, obligation or liability of the Company, or
for any debt, obligation or liability of any other Member, Manager, employee or agent of the
Company, by reason of being a Member, Manager, employee or agent of the Company.
Notwithstanding anything contained herein to the contrary, the failure of the Company to
observe any formalities or requirements relating to the exercise of its powers or management of
its business and affairs under this Agreement or the Delaware Act shall not be grounds for
imposing personal liability on the Member or any Manager, employee or agent of the Company
for debts, obligations, commitments or liabilities of the Company.

           (f) Consents. Whenever the vote of the Member is required or permitted to be taken
in connection with any action of the Company by any provision of the Delaware Act, applicable
law and this Agreement, such action may be taken without a meeting by written consent, setting
forth the action so taken, signed by the Member.




                                               - 16 -
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 704 of 1021



                                           ARTICLE V

                            DISPOSITION EVENT; ASSET SALES

       5.1     Overview.

            (a) Disposition Event. Commencing with the first meeting of the Board following
the Effective Date, the Board shall cause the Company and the Company’s Subsidiaries to take
such actions as are reasonably necessary to identify a transaction or series of transactions that
will enable the Company to satisfy its Minimum TopCo Distribution and ultimately sell all or
substantially all of the Company’s and the Company’s Subsidiaries’ Assets and/or the sale,
transfer or contribution (including by way of merger, consolidation, combination or other
reorganization) of one hundred percent (100%) of the Member’s LLC Interest (collectively, such
transaction or series of transactions, a “Disposition Event”) in accordance with this Article V.
The Board shall have the ability to determine the structure of the Disposition Event(s), which
may be implemented, among other methods, by way of (i) the sale or other transfer or disposition
of any products, product line, manufacturing business, or assets of the Company to third parties,
(ii) a sale of the Company’s and the Company’s Subsidiaries’ Assets or the equity Interests in the
Company or the Company’s Subsidiaries (including by way of merger, consolidation,
combination or other reorganization) to one or more publicly held or private buyers which such
buyer(s) may be for-profit or not-for profit entities, (iii) a sale of equity Interests in the Company
in a public offering, (iv) alternative transactions, including contributing any assets of the
Company’s or of the Company’s Subsidiaries’ or the Company’s or any of the Company’s
Subsidiaries’ equity Interests to a joint venture or a not-for-profit entity, or a conversion of the
Company or the Company’s Subsidiaries to a not-for-profit entity, (v) if the Company’s financial
circumstances so requires, winding up the Company in accordance with Article X, or (vi) any
combination of the transactions described in clauses (i)-(v) of this Section 5.1(a) or any other
method; provided, that in all events the method(s) of implementation of the Disposition Event
shall be subject to the consent of the Member.

           (b) Determination Factors. In determining whether to pursue and consummate a
proposed Disposition Event, the Board and the Member shall evaluate, among other things,
whether such proposed Disposition Event best achieves the Company’s Purpose, taking into
account (i) the Company’s obligation to use best efforts to make the Minimum TopCo
Distribution, (ii) the proposed application of proceeds of such Disposition Event, and (iii)
whether the proposed buyer(s) will be able to and will agree to continue to deploy the purchased
Assets or Interests in furtherance of the Company’s Purpose and the Governance Covenants after
giving effect to the consummation of the Disposition Event.

          (c) Agreements. The Company may enter into any agreements to effect a Disposition
Event and consummate the transactions contemplated by such agreements only upon the
authorization of the Board and the Member.

          (d) Transferees Bound. Notwithstanding anything else to the contrary herein, the
Board and the Member shall not authorize or approve any transaction (whether constituting a
Disposition Event or otherwise) involving the direct or indirect sale or disposition of all or any
portion of the Opioid Assets or the Opioid Business unless the Person(s) acquiring such Opioid

                                                - 17 -
19-23649-rdd         Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22     Main Document
                                              Pg 705 of 1021



Assets or all or such portion of the Opioid Business agree(s), pursuant to an agreement in form
and substance satisfactory to both the Board and the Member, to be bound by (and to not transfer
all or any portion of such Opioid Assets or the Opioid Business to any subsequent transferee
unless such transferee agrees to be bound by and to similarly bind its transferees to) the
applicable terms of the Operating Injunction and Governance Covenants upon the consummation
of such transaction, provided that nothing in this Section 5.1(d) shall prohibit or otherwise
restrict the Company and the Company’s Subsidiaries from selling any products pursuant to the
Company’s or the Company’s Subsidiaries’ commercial arrangements in the ordinary course of
the Company’s and the Company’s Subsidiaries’ business.

          (e) Cooperation. The Company shall, and shall cause the Company’s Subsidiaries to,
provide to the Member such cooperation as is reasonably requested by the Member in connection
with a Disposition Event.

        5.2    Engagement of Disposition Advisor and other Company Advisors. Within
one hundred twenty (120) days of the Effective Date, the Board shall retain one or
more Disposition Advisors, legal advisors and accounting professionals to advise the Company
and the Member regarding the merits, process, and timing of potential transactions that will
enable the Company to make the Minimum TopCo Distribution as well as to assess and advise
concerning any Disposition Event. The Board and the Member may retain any additional
advisors (which may include a Disposition Advisor) on behalf of the Company and the
Company’s Subsidiaries to assess, analyze and effectuate a Disposition Event. No Disposition
Advisor shall be retained as an advisor on a “success fee” or similar basis under which all or a
portion of such Disposition Advisor’s fees in respect of such engagement is conditioned or
contingent upon the successful consummation of a Disposition Event or any transaction in
furtherance thereof.

        5.3    Disposition Status Reports. No later than [●]7, and semi-annually thereafter, the
Board, in consultation with the Disposition Advisors, shall provide to the Member and the
Master Disbursement Trust a report (a “Disposition Status Report”) identifying potential
purchasers and other counterparties to a Disposition Event, analyzing and assessing potential
Disposition Events and recommending strategic options that will enable the Company to make
the Minimum TopCo Distribution and effectuate a Disposition Event in accordance with Section
5.4, including, among other things as reasonably determined by the Board, an analysis of
opportunities with respect to: (x) potential financing opportunities, (y) sales of the Company
(including a sale of the LLC Interest) or all or a portion of the Company’s Assets to a
commercial entity or a non-profit organization, and (z) public offerings of all or a portion of the
Company’s equity. Each Disposition Status Report shall also address, with respect to each
potential Disposition Event the (i) market conditions for such opportunities and likely valuations
of the Company, (ii) potential to maximize near-term proceeds and long-term value, (iii) tax
implications of any potential transactions, (iv) effect of a potential transaction on the
continuation of the Company’s Purpose and the Governance Covenants, including the likelihood
of the continuation of the Public Health Initiatives and (v) means for implementing a potential
Disposition Event in coordination with the funding of the Minimum TopCo Distribution.

7
    NTD: To be six-month anniversary of the Effective Date.


                                                       - 18 -
19-23649-rdd    Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                      Pg 706 of 1021



        5.4     Disposition Deadline. The Board and the Member shall use best efforts to cause
the Company to consummate the transaction or series of transactions constituting a Disposition
Event no later than December 31, 2024 (as may be extended as set forth herein, the “Disposition
Deadline”); provided that the Disposition Deadline may be extended on not more than two (2)
occasions, in each case for not more than one (1) year and only by the Member (acting upon the
vote of no less than two-thirds (2/3) of the managers of the Member), taking into account the
Company’s Purpose, after providing thirty (30) days’ written notice to TopCo. Such notice shall
set forth in reasonable detail the reasons that such an extension is considered appropriate and
advances the public interest. At the conclusion of each successive three (3) month period after
the Member has approved an extension of the Disposition Deadline, the Board shall deliver in
writing a report to the Member describing in reasonable detail the status of the Company’s
continuing efforts to distribute to the Member the Minimum TopCo Distribution and effectuate a
Disposition Event and whether the Board believes that an additional extension is appropriate to
protect or advance the public interest asserted in the initial extension.

      5.5     Other Required Asset Disposition; Limitations. The Company shall
consummate the disposition and comply with the limitations on expenditures set forth in
Schedule 5.5.



                                         ARTICLE VI

  CERTAIN RIGHTS AND OBLIGATIONS OF THE COMPANY AND THE MEMBER

        6.1    Monitor. The Board shall cause the Company to, and the Company and the
Managers shall, and shall cause the Company’s professionals and representatives to, cooperate
with, and reasonably respond to requests for assistance by, the Monitor in the performance of the
Monitor’s duties and responsibilities as provided for in the Plan and the Confirmation Order,
including the Operating Injunction and the Governance Covenants, including by responding to
reasonable requests for access to relevant books and records of the Company and the Company’s
Subsidiaries. The compensation of, and costs and expenses incurred by, the Monitor in
connection with its duties and responsibilities, including the fees and expenses of professionals
retained by the Monitor, shall constitute Operating Expenses hereunder and be paid by the
Company. Upon the resignation of the Monitor, or upon the removal of the Monitor in
accordance with the Confirmation Order, TopCo shall select a replacement Monitor.

       6.2     Public Health Initiatives.

           (a) Development of Public Health Initiatives; Budget. The Company shall continue to
support the development of PHI Products on the terms set forth on Exhibit [_]. From the date
hereof until such time as the Company has distributed to the Member the Minimum TopCo
Distribution, the Company and the Company’s Subsidiaries shall not expend, in the aggregate




                                             - 19 -
19-23649-rdd        Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                      Main Document
                                             Pg 707 of 1021



and subject to Section 6.2(b), more than $[●]8 on the direct research and development in support
of PHI Products (the “Initial PHI Development Budget Amount”). From and after the date that
the Company has distributed to the Member the Minimum TopCo Distribution, the Board may
elect, upon the Member’s prior written consent, to increase the Initial PHI Development Budget
Amount in an amount not to exceed an additional thirty-five million dollars ($35,000,000.00)
(the “Increased PHI Development Budget Amount” and together with the Initial PHI
Development Budget Amount, the “PHI Budget Amount”) for the period of time from the date
of such increase until the occurrence of a Disposition Event.

          (b) Adjustments to PHI Budget. Any costs and expenses incurred by the Company
and the Company’s Subsidiaries in respect of any Public Health Initiatives other than direct
research and development of PHI Products, including overhead allocations and medical affairs
expenses, shall not reduce or be limited by the PHI Budget Amount. Notwithstanding anything to
the contrary in this Section 6.2, to the extent the Company or any of the Company’s Subsidiaries
sells any PHI Products for a purchase price that is less than the PHI Product Cost any then-
remaining PHI Budget Amount shall be reduced by an amount equal to the difference between
(i) the PHI Product Cost of such PHI Product minus (ii) the actual amount received by the
Company or the Company’s Subsidiaries in connection with such sale.

          (c) Board Evaluation. The Board shall (i) periodically evaluate the efficacy of the
Public Health Initiatives and (ii) consistent with the Company’s Purpose, determine the most
effective means by which to utilize any available PHI Budget Amounts and to otherwise comply
with the Governance Covenants.

          (d) Transferees Not Bound. There shall be no limitation on, or other requirements
with respect to, the amounts that any purchaser of the Company’s or the Company’s
Subsidiaries’ interests or Assets, as the case may be, may expend in connection with PHI
Products.

        6.3     Annual Budget. [The budget of the Company and the Company’s Subsidiaries in
effect for the period commencing on the Effective Date and ending on December 31, [20__] and
the business plan of the Company and the Company’s Subsidiaries for [20__] have been (i)
prepared consistent with the financial projections set forth in Appendix C to the Disclosure
Statement and (ii) approved by the Board.9 Commencing with the budget for the [20__] calendar
year, the Officers shall prepare and submit to the Board for its approval, in its sole reasonable
discretion, no later than November 20 of the prior calendar year (i.e., in the case of the 2022
calendar year, by November 20, 2021)]10 a budget of the Company’s and the Company’s
Subsidiaries’ anticipated revenue, Operating Expenses and cash flow projections in reasonable
detail for the next calendar year, in a format previously approved by the Board. The Officers

8
  NTD: To be an amount equal to $50 million minus the Debtors’ PHI expenditures from 6/30/2021 through the date
of this Agreement.
9
   NTD: Budget to include, among other things, line items in reasonable detail with respect to funding insurance
“required and appropriate for the business needs of NewCo” as set forth in Section 5.4(g) of the Plan.
10
   NTD: If Effective Date will be later than December [ ], 2021, the 2022 budget can be substituted for the 2022
business plan in the prior sentence and the dates in this parenthetical can be changed to 2023 and 2022, respectively.
Any such budget shall be subject to approval of the Governmental Consent Parties.


                                                       - 20 -
19-23649-rdd    Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22         Main Document
                                         Pg 708 of 1021



shall thereafter make any required changes requested by the Board to such draft budget, and no
budget shall be deemed to be approved for purposes of this Agreement until it is approved by the
Board. No budget shall be approved for any period after the Disposition Deadline unless such
budget allocates sufficient resources to fund the minimum projected cash requirements of the
Company and any negative working capital balance.

        6.4     Operating Expenses. From and after the Effective Date, all Operating Expenses
shall be paid by the Company or the Company’s Subsidiaries. No provision contained herein
shall limit or restrict the ability of the Company or the Company’s Subsidiaries to pay any of its
then due and payable Operating Expenses between each Distribution Date from funds generated
by the Company and the Company’s Subsidiaries or otherwise available to the Company and the
Company’s Subsidiaries.

       6.5     Distributions.

        (a) TopCo Distributions. The Board shall authorize the Company to, and the
Company shall, make TopCo Distributions as follows:

              (i)    on each Distribution Date, the Company shall distribute to the Member all
Excess Cash held by the Company on such Distribution Date, as a TopCo Distribution, in
accordance with Section 5.2(e)(ii)(A)(I) of the Plan, which such Excess Cash shall be distributed,
for the avoidance of doubt, whether or not the Company has made the Minimum TopCo
Distribution;

                (ii)    upon the receipt by the Company of any repayments from the Master
Disbursement Trust of amounts received by the Master Disbursement Trust from the Company
pursuant to its obligations under the Credit Support Agreement, the Company shall promptly, but
in any event not later than two (2) Business Days after receipt of such repayment amount,
distribute to the Member all such repayments as a TopCo Distribution in accordance with
Section 5.2(e)(ii)(B)(I) of the Plan; and

                (iii) (x) on each date that the Company makes a payment under Section
5.2(d)(iii)(B) of the Plan to the Master Disbursement Trust in respect of any transaction that
generates MDT Distributable Sale Proceeds, and (y) with respect to any transaction referenced
under clause (ii) of the definition of that term that occurs after the third anniversary of the
Effective Date, within five (5) Business Days after the receipt by the Company of Net Sale
Proceeds in respect of such transaction, the Company shall distribute to the Member all TopCo
Distributable Sale Proceeds in respect of such transaction;

provided that, until the payment in full in cash of all MDT Claims, the Company shall provide
written notice to each Private Creditor Trust and the Master Disbursement Trust of any proposed
distribution to the Member under Section 6.5(a)(i) no less than ten (10) Business Days prior to
such distribution.

          (b) Limitation on TopCo Distributions.




                                              - 21 -
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 709 of 1021



               (i)     Until the payment in full in cash of all MDT Claims, all Distributions shall
be made (A) only on the dates set forth in Section 6.5(a)(i) - (iii) and, (B) with respect to a
Distribution pursuant to Section 6.5(a)(i), solely with Excess Cash.

                (ii)   Notwithstanding anything to the contrary herein, no distribution to the
Member shall be made (A) if an MDT Reserve Period has commenced and is continuing, unless
the MDT Operating Reserve and the MDT Claims Reserve have been fully funded, (B) if an
Escrow Period has commenced and is continuing or (C) if and to the extent that such TopCo
Distribution would render the Company insolvent or would violate the Delaware Act or
applicable law; provided that in the event the Company is prohibited from making all or a
portion of any distribution under Section 6.5(a) as a result of the application of this Section
6.5(b)(ii), the Company shall promptly notify the Member in writing of the facts and
circumstances which the Board believes prohibit the Company from making all or a portion of
such distribution; provided further that such notice shall not relieve the Company from any of its
obligations hereunder (other than any obligation to make such distribution or portion thereof).

          (c) Minimum TopCo Distribution. The Company shall use best efforts to make the
Minimum TopCo Distribution from NewCo Excess Cash by January 30, 2025; provided,
however, that, in seeking to fund the Minimum TopCo Distribution, the Board shall consider the
Company’s obligation to fund Operating Expenses and the Company’s Purpose.

        6.6     Company Investments. Neither the Company nor any of the Company’s
Subsidiaries shall expend any funds for the development of any product unless (i) the investment
in such product is a Permitted Investment, (ii) such products are (A) generic pipeline assets of
the Rhodes Debtors (as such term “Rhodes Debtors” is defined in the Confirmation Order), (B)
such expenditures are included in an annual budget approved by the Board pursuant to Section
6.3 or are subsequently approved by the Board and (C) in the case of the Company’s initial
budget, such budget is consistent with the financial projections set forth in Appendix C to the
Disclosure Statement, (iii) such expenditure is made in accordance with Section 6.2, (iv) such
product is available for sale to the public by the Company or the Company’s Subsidiaries on the
date hereof and is, at the time such funds are to be expended, continuing to generate profit to the
Company and the Company’s Subsidiaries, taken as a whole, as determined by the Board in its
sole discretion or (v) the expenditure of such funds is approved by not less than two-thirds (2/3)
of the Managers after taking into account the extent to which such expenditure is value accretive
to the direct and indirect holders of interests in the Company and consistent with the Company’s
Purpose.

       6.7     Compliance Program.

           (a) The Company shall implement a comprehensive internal compliance program (the
“Compliance Program”) that ensures adherence to the Operating Injunction and Governance
Covenants. Such program may include the following features: (i) a system that accurately and
effectively identifies suspicious orders of controlled substances, (ii) a prohibition of incentives to
employees based on the sales of controlled substances, (iii) investments in technology to ensure
that the Company has appropriate protocols and infrastructure to combat diversion of highly
regulated products, (iv) conducting due diligence of customers and ongoing and regular training


                                                - 22 -
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 710 of 1021



of Company employees and (v) otherwise identifies innovative ideas to combat misuse and
diversion of highly regulated products.

           (b) To the extent the Board determines it beneficial, the Board may also (i) request
regular reports from senior executives of the Company about the risks related to such executives’
areas of responsibility and the effectiveness of the Compliance Program in addressing such risks
and (ii) include in the agenda at Board meetings appropriate topics related to the risks associated
with the Company’s Opioid Business and non-compliance with the Operating Injunction or the
Governance Covenants, and (iii) take such steps as are necessary in the Board’s reasonable
discretion to ensure the Board monitors the Compliance Program.

        6.8    Document Retention Policy. The Company shall at all times have a policy with
respect to the retention, preservation and destruction of the Company’s books, records and
documents, including in electronic format (the “Document Retention Policy”). The Document
Retention Policy shall provide for customary retention periods for various categories of the
Company’s and its Subsidiaries documents and business records in the ordinary course and for
the retention of such documents and records for no less than one year after the consummation of
a Disposition Event. The Document Retention Policy shall be administered by the Chief
Compliance Officer or the chief legal officer of the Company, as determined by the Board.

        6.9    Preservation of Causes of Action and Reservation of Rights. The Company
shall have the right to prosecute any and all Retained Causes of Action constituting NewCo
Transferred Assets; provided that the prosecution of any such Retained Causes of Action and any
release by the Company of such Retained Causes of Action in connection with a settlement or
otherwise shall be subject to the consent of the Member. In the event the Company fails to
prosecute any Retained Causes of Action constituting a NewCo Transferred Asset, the Member
may direct the Company to prosecute such Retained Causes of Action in accordance with this
Agreement.

                                         ARTICLE VII

                        EXCULPATION AND INDEMNIFICATION

       7.1     Indemnification; Advancement.

          (a) No Covered Person shall be liable to the Company or any other Covered Person
for any loss, damage, or claim incurred for any actions taken or omitted to be taken by such
Covered Person in his, her, or its capacity as a Covered Person, or by reason of the fact that such
Covered Person is a Covered Person, except to the extent that it is determined ultimately by a
Final Order that such Damages arose primarily from the fraud, bad faith or willful misconduct of
such Covered Person. Without limiting the foregoing in this Section 7.1, each Manager shall, in
the performance of his or her duties, be fully protected in relying in good faith upon the books of
account or reports made to the Company or the Board by any of the Company’s officers,
managers, employees, agents, consultants, advisors or other representatives, or in relying in good
faith upon other records of the Company. Furthermore, each Manager (in such Person’s capacity
as a Manager) may rely, and shall incur no liability in acting or refraining from acting, upon any
resolution, certificate, statement, instrument, opinion, report, notice, request, consent, order,

                                              - 23 -
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 711 of 1021



bond, debenture, paper, document, signature or writing believed by it to be genuine, and may
rely on a certificate signed by an officer, director, manager, employee, agent, consultant, advisor
or other representatives, of any person in order to ascertain any fact with respect to such person
or within such person’s knowledge, in each case except to the extent that it is determined
ultimately by a Final Order that such Damages arose primarily from the fraud, bad faith or
willful misconduct of such Manager.

           (b) To the fullest extent permitted by the Delaware Act, as the same now exists or
may hereafter be amended, substituted or replaced (but, in the case of any such amendment,
substitution or replacement only to the extent that such amendment, substitution or replacement
permits the Company to provide broader indemnification rights than the Delaware Act permitted
the Company to provide prior to such amendment, substitution or replacement), the Company
shall indemnify, hold harmless, defend, pay and reimburse any Covered Person against any and
all losses, claims, damages, judgments, fines or liabilities, including reasonable legal fees or
other expenses incurred in investigating or defending against such losses, claims, damages,
judgments, fines or liabilities, and any amounts expended in settlement of any claims
(collectively, “Damages”) that may accrue to or be incurred by any Covered Person, for any
actions taken or omitted to be taken by such Covered Person in his, her, or its capacity as a
Covered Person, or by reason of the fact that such Covered Person is a Covered Person, except to
the extent that it is determined ultimately by a Final Order that such Damages arose primarily
from the fraud, bad faith or willful misconduct by or of such Covered Person.

          (c) The Company shall promptly reimburse (and/or advance to the extent requested
by the Covered Person) each Covered Person for reasonable legal or other expenses of such
Covered Person in connection with investigating, preparing to defend or defending any claim,
lawsuit, or other proceeding relating to any Damages for which such Covered Person may be
indemnified pursuant to this Section 7.1; provided that if it is finally judicially determined that
such Covered Person is not entitled to the indemnification provided by this Section 7.1, then
such Covered Person shall promptly reimburse the Company for any reimbursed or advanced
expenses.

           (d) The indemnification provided by this Section 7.1 shall not be deemed exclusive of
any other rights to indemnification to which those seeking indemnification may be entitled under
any agreement or otherwise. The provisions of this Section 7.1 shall continue to afford protection
to each Covered Person regardless of whether such Covered Person remains in the position or
capacity pursuant to which such Covered Person became entitled to indemnification under this
Section 7.1 and shall inure to the benefit of the executors, administrators, legatees and
distributees of such Covered Person.

          (e) The Company shall maintain, at its own expense (other than for the initial
premium payment which shall be paid by the Debtors), directors and officers (D&O) insurance
with customary coverages and other customary terms to cover Damages covered by the
foregoing indemnification provisions and to otherwise cover Damages for any breach or alleged
breach by any Covered Person of such Covered Person’s duties.

        (f) Notwithstanding anything contained herein to the contrary, any indemnity by the
Company relating to the matters covered in this Section 7.1 shall be provided out of and to the

                                              - 24 -
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                        Pg 712 of 1021



extent of the Assets of the Company only, and no Person (other than the Company) shall have
personal liability on account thereof or shall be required to make additional capital contributions
to help satisfy such indemnity by the Company.

          (g) If this Section 7.1 or any portion hereof shall be invalidated on any ground by any
Final Order, then the Company shall nevertheless indemnify and hold harmless each Covered
Person pursuant to this Section 7.1 to the fullest extent permitted by any applicable portion of
this Section 7.1 that shall not have been invalidated and to the fullest extent permitted by
applicable law.

           (h) The provisions of this Section 7.1 shall be a contract between the Company, on
the one hand, and each Covered Person who served in such capacity at any time while this
Section 7.1 is in effect, on the other hand, pursuant to which the Company and each such
Covered Person intend to be legally bound. No amendment, modification or repeal of this
Section 7.1 that adversely affects the rights of a Covered Person to the extent relating to a state
of facts existing prior to such amendment, modification or repeal shall apply in such a way as to
eliminate or reduce such Covered Person’s rights under this Section 7.1 without the Covered
Person's prior written consent.

           (i) The provisions of this Article VII shall survive the dissolution, liquidation,
winding up and termination of the Company. If the Company or any of its successors or
assignees consolidates with or merges into any other entity and is not the continuing or surviving
entity, or sells all or substantially all of its assets, then to the extent necessary, proper provision
shall be made so that the continuing or surviving entity or the acquirer of the Company’s assets,
as applicable, assumes the obligations of the Company pursuant to this Section 7.1.

                                          ARTICLE VIII

                    BOOKS, RECORDS, ACCOUNTING AND REPORTS

         8.1    Records and Accounting. The Company shall keep, or cause to be kept,
appropriate books and records with respect to the Company’s business, including all books and
records necessary to provide any information, lists, and copies of documents required pursuant to
applicable laws. The detail of these books and records shall be such as to allow the Board to
make a full and accurate accounting of all of the Company’s Assets, as well as to comply with
applicable provisions of law and standard accounting practices necessary or appropriate to
produce the items set forth in Section 8.3(b) - (e). The Board shall maintain such books and
records until the wind-up of the Company’s affairs and satisfaction of all of the Company’s
liabilities. All matters concerning accounting procedures and determinations, and other
determinations not specifically and expressly provided for by the terms of this Agreement, shall
be determined by the Board.

       8.2     Fiscal Year. The fiscal year (the “Fiscal Year”) of the Company shall constitute
the twelve (12)-month period ending on December 31 of each calendar year, or such other annual
accounting period as may be established by the Board.



                                                - 25 -
19-23649-rdd          Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22     Main Document
                                              Pg 713 of 1021



           8.3      Financial and Other Reporting.

           (a) The Board shall select and engage a nationally recognized firm of independent
certified public accountants (the “Company Accountants”) selected by the Board, to audit the
Annual Financial Statements; provided that the Board may delegate the foregoing authority to
the Audit Committee. By May 30 of the year following the end of each calendar year, the
Company shall deliver to the Member the Annual Financial Statements audited by the Company
Accountants and accompanied by an opinion of such firm as to the fairness in all material
respects of the financial statements.

              (b) The Board shall cause the Company to prepare and deliver to the Member:

               (i)    No later than [twenty (20)] Business Days after June 30 of each year, for
the immediately preceding semi-annual period: (i) an unaudited consolidated balance sheet of the
Company and the Company’s Subsidiaries, dated as of the end of such semi-annual period, (ii)
an unaudited consolidated statement of income and expense of the Company and the Company’s
Subsidiaries for such semi-annual period and (iii) an unaudited consolidated statement of cash
flows of the Company and the Company’s Subsidiaries for such semi-annual period; provided
that the materials deliverable after [June 30, 2022] shall cover the period beginning [on the
Effective Date and ending on [June 30, 2022]].

               (ii)   No later than [thirty (30)] Business Days after December 31 of each year,
for the immediately preceding Fiscal Year: (x) (i) an unaudited consolidated balance sheet of the
Company and the Company’s Subsidiaries, dated as of the end of such Fiscal Year, (ii) an
unaudited consolidated statement of income and expense of the Company and the Company’s
Subsidiaries for such Fiscal Year and (iii) an unaudited consolidated statement of cash flows of
the Company and the Company’s Subsidiaries for such Fiscal Year, in each case including
explanatory footnotes, in each case for the full Fiscal Year (collectively (i)-(iii) the “Annual
Financial Statements”), and (y) a narrative explanation containing the Company’s
management’s discussion and analysis of the Annual Financial Statements.11

             (c) Following the end of (x) the first period for which a report is required by clause
(i) or (ii) above and (y) each six (6) month period thereafter, the Board shall cause the Company
to prepare a report, which, among other things, shall describe the Company’s effectuation of the
Company’s Purpose, the short-term and long-term value being created by the Company and the
public benefits being achieved consistent with the Company’s Purpose during the applicable
period. The Company shall make such reports available on the Public Website no later than 60
days following the end of each applicable period.

          (d) Subject to Section 6.1, the Company shall cooperate with the Monitor to enable
the Monitor to prepare and publish quarterly reports regarding the matters for which the Monitor
is responsible, including in respect of the Company’s compliance with the Operating Injunction
and the Governance Covenants.



11
     NTD: Scope/detail of management’s narrative to be discussed.


                                                       - 26 -
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 714 of 1021



        (e) The Company shall identify and report on the Public Website the portion of
TopCo Distributions that are derived from Opioid Proceeds.

                                          ARTICLE IX

                                             TAXES

         9.1     Tax Returns. The Company shall prepare and file, or cause to be prepared and
filed, all required tax returns and timely pay all taxes for which it is liable.

        9.2       Tax Elections. The Company shall make a timely election to be treated as a
corporation for U.S. federal and applicable state income tax purposes effective as of the date
immediately following the Effective Date no later than the deadline for making such election (or
such later date as to which the IRS has granted an extension for such election); provided that the
Company need not make such election if the IRS has provided guidance which may be relied
upon to the effect that not making such election would not have a material adverse tax effect on
NOAT, including by reason of the application of IRC section 115. For any taxable periods for
which such election is not in effect and in which there is only one owner of the LLC Interest, it is
the intention of the Company and the Member that the Company be treated as a disregarded
entity for U.S. federal and applicable state and local tax purposes. For any taxable periods for
which such election is not in effect and in which there is more than one owner of the LLC
Interest, it is the intention of the Company and the Member that the Company shall be treated as
a partnership for such purposes unless otherwise required by applicable law, and this Agreement
shall be amended appropriately to reflect such tax status.

                                          ARTICLE X

                            DISSOLUTION AND LIQUIDATION

         10.1 Dissolution. Subject to the Company’s Purpose, the Company shall dissolve, and
its affairs shall be wound up on the soonest practicable date but no later than ninety (90) days
after the first to occur of the following events:

          (a) the date on which the Member decides to dissolve the Company, which such date
shall be after the later of (i) the date on which the Minimum TopCo Distribution has been
effected and (ii) the date on which a Disposition Event has occurred; or

          (b) the date on which the Bankruptcy Court enters an order approving such
dissolution and such order becomes a Final Order.

        10.2 Liquidation and Termination. On dissolution of the Company, the Board shall
act as liquidator or may appoint one or more representatives to act as liquidator. The liquidators
shall prepare or cause to be prepared a statement setting forth the Assets and liabilities of the
Company as of the date of dissolution, a copy of which statement shall be furnished to the
Member. The liquidators shall proceed diligently to wind up the affairs of the Company as
promptly as possible, but in an orderly and businesslike and commercially reasonable manner.
The costs of liquidation shall be borne as a Company expense. The liquidators shall pay, satisfy

                                               - 27 -
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 715 of 1021



or discharge from Company funds all of the debts, liabilities and obligations of the Company
(including all expenses incurred in liquidation) or otherwise make adequate provision for
payment and discharge thereof (including the establishment of a cash fund for contingent or
unmatured liabilities or obligations of the Company or the Company’s Subsidiaries arising out of
or in connection with the Company or the Company’s Subsidiaries in such amount and for such
term as the liquidators may reasonably determine) and shall promptly distribute the remaining
Assets to the Member. Such cash fund may, in the discretion of the liquidator, be paid over to a
national title company or bank or other financial institution selected by them and authorized to
conduct business as an escrowee to be held by such national title company or bank or financial
institution as escrowee for the purposes of disbursing such cash fund to satisfy the liabilities and
obligations described above, and at the expiration of such period as the liquidator may
reasonably deem advisable, distributing any remaining balance to the Member. The liquidators
may distribute Assets of the Company in kind only with the consent of the Member. A
reasonable time shall be allowed for the orderly winding up of the affairs of the Company
pursuant to this Section 10.2 in order to minimize any losses otherwise attendant upon such
winding up.

         10.3 Cancellation of Certificate. On completion of the winding up of the Company as
described in Section 10.2 and the distribution of the Company’s Assets as provided herein, the
Company shall be terminated (and the Company shall not be terminated prior to such time), and
the Board (or such other Person or Persons as the Delaware Act may require or permit) shall file
a certificate of cancellation with the Secretary of State of the State of Delaware, cancel any other
filings made pursuant to this Agreement that are or should be canceled, and take such other
actions as may be necessary to terminate the Company. The Company shall be deemed to
continue in existence for all purposes of this Agreement until it is terminated pursuant to this
Section 10.3.

                                          ARTICLE XI

                                   GENERAL PROVISIONS

       11.1    Amendments.

          (a) Except as otherwise provided herein, this Agreement may be amended only with
the consent of (x) not less than a majority of the Managers and (y) the Member. The Board may
amend this Agreement from time to time without the consent, approval or other authorization of
any other Person, to: (i) make a change that is necessary to cure any ambiguity, to correct or
supplement any provision in this Agreement that would be inconsistent with any other provision
in this Agreement, or to make any other provision with respect to matters or questions arising
under this Agreement that will not be inconsistent with the provisions of this Agreement; (ii)
make a change that is necessary to satisfy any requirements, conditions or guidelines contained
in any opinion, directive, order, statute, ruling or regulation of any federal, state or foreign
governmental entity; (iii) make a change that is required or contemplated by this Agreement; or
(iv) make a change in any provision of this Agreement that requires any action to be taken by or
on behalf of the Board or the Company pursuant to applicable Delaware law if the provisions of
applicable Delaware law are amended, modified or revoked so that the taking of such action is
no longer required. Notwithstanding the foregoing, this Agreement may not be modified in a

                                               - 28 -
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 716 of 1021



manner that is inconsistent with the Plan or the Confirmation Order absent an order of the
Bankruptcy Court, entered after proper notice (including to holders of TopCo Interests, the MDT
Trustees and the MDT Beneficiaries) and a hearing, approving such modification. The Board
shall provide notice to the Member of any proposed modification, to this Agreement including,
for the avoidance of doubt, any proposed modification that does not require the consent of the
Member hereunder, not less than ten (10) Business Days before such modification becomes
effective, if practicable.

        11.2 No Return of Distributions. It is the intent of the Member that no TopCo
Distribution pursuant to Section 6.5 hereof shall be deemed a return of money paid or distributed
in violation of the Delaware Act. The payment of any such TopCo Distribution shall be deemed
to be a compromise within the meaning of the Delaware Act, and TopCo shall not be required to
return it, in whole or in part, to any Person.

       11.3 Remedies Cumulative. The rights and remedies under this Agreement are
cumulative and are in addition to and not in substitution for any other rights and remedies
available at law or in equity or otherwise.

       11.4 Successors and Assigns. All covenants and agreements contained in this
Agreement shall bind and inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, successors, legal representatives and permitted assigns, whether so
expressed or not.

        11.5 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal, or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or unenforceability will not
affect any other provision or the effectiveness or validity of any provision in any other
jurisdiction, and this Agreement will be reformed, construed, and enforced in such jurisdiction as
if such invalid, illegal, or unenforceable provision had never been contained herein.

        11.6 Applicable Law; Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the laws of any jurisdiction other than the
State of Delaware. The Bankruptcy Court shall have continuing jurisdiction over the Company,
provided that, the courts of the State of Delaware, including any federal court located therein,
shall also have jurisdiction over the Company; provided further, that notwithstanding the
foregoing, the Board shall have power and authority to bring any action in any court of
competent jurisdiction (including the Bankruptcy Court) to prosecute any Causes of Action held
by the Company.

        11.7 Addresses and Notices. All notices, demands or other communications to be
given or delivered under or by reason of the provisions of this Agreement shall be in writing and
shall be deemed to have been given or made (a) when delivered personally to the recipient,
(b) one (1) Business Day after delivery to a reputable express courier service (charges prepaid),
or (c) on the Business Day telecopied or electronically transmitted to the recipient if by telecopy

                                               - 29 -
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 717 of 1021



or Electronic Transmission before 5:00 p.m. Eastern Time, and otherwise on the next Business
Day. Such notices, demands and other communications shall be sent to the address for such
recipient set forth in the Company’s books and records, or to such other address or to the
attention of such other person as the recipient party has specified by prior written notice to the
sending party. Any notice to the Board or the Company shall be deemed given if received by the
Board at the principal office of the Company designated pursuant to Section 2.4.

       11.8 No Reliance by Third Parties. Except as otherwise set forth herein, none of the
provisions of this Agreement shall be for the benefit of, or enforceable by, any Person other than
the Company and the Member, including any creditor who makes a loan to the Company
(except, and only to the extent, pursuant to the terms of a separate agreement executed by the
Company in favor of such creditor) and no creditor or other Person (other than the Member and
the Company) shall obtain any rights under this Agreement or by reason of this Agreement, or
shall be able to make any claim under this Agreement in respect of any debts, liabilities,
commitments or obligations against the Company or the Member, it being understood that the
Covered Persons shall be intended third-party beneficiaries of Article VII.

        11.9 No Implied Waivers. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute a waiver of any such breach or
any other covenant, duty, agreement, or condition.

       11.10 Entire Agreement. The Governing Documents and the other documents
expressly referred to in this Agreement embody the complete agreement and understanding
among the parties and supersede and preempt any prior understandings, agreements, or
representations by or among the parties, written or oral, which may have related to the subject
matter of this Agreement in any way.

        11.11 Delivery by Electronic Transmission. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement or any amendment
hereto delivered by facsimile or other Electronic Transmission (including e-mail of a “pdf”
signature), shall be treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the original signed version
thereof delivered in person.

        11.12 Relationship to Plan. This Agreement is being executed pursuant to and in
accordance with the Plan to aid in the implementation of the Plan. To the extent that there is
conflict between the provisions of this Agreement, the provisions of the Plan, or the
Confirmation Order, each document shall have controlling effect in the following rank order: (1)
the Confirmation Order; (2) the Plan; and (3) this Agreement.


                             [Remainder of page intentionally left blank.

                                        Signature pages follow.]


                                              - 30 -
19-23649-rdd   Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22       Main Document
                                     Pg 718 of 1021



        The undersigned have executed or caused to be executed on their behalf this Limited
Liability Agreement as of the date first written above.



                                          COMPANY:




                                          By:
                                          Name:
                                          Title:




                                          MEMBER:




                                          By:
                                          Name:
                                          Title:
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 719 of 1021



                                  Schedule 1.1(a)

                               Operating Injunction


                                    [To Come]
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 720 of 1021




                                  Schedule 1.1(b)

                                Company Initiatives

                                    [To Come],
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 721 of 1021



                                  Schedule 1.1(c)

                                   PHI Products

                                    [To Come]
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 722 of 1021




                                  Schedule 1.1(d)

                                  Pipeline Assets

                                    [To Come]
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 723 of 1021




                                    Schedule 3.1

                                  Initial Managers

                                    [To Come]
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 724 of 1021




                                    Schedule 5.5

                    Other Required Asset Disposition; Limitations

                                     [To Come]
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 725 of 1021



                                    EXHIBIT X

                            TopCo Operating Agreement
19-23649-rdd         Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                  Main Document
                                             Pg 726 of 1021




                 LIMITED LIABILITY COMPANY OPERATING AGREEMENT

                                                        of

                                             [TopCo LLC]1
                                   a Delaware limited liability company

                                            Dated as of [     ], 2021




1
    NTD: Company name to be determined and reserved for use with the Delaware Secretary of State.
19-23649-rdd           Doc 3121             Filed 07/08/21 Entered 07/08/21 00:40:22                                      Main Document
                                                     Pg 727 of 1021



                                                    TABLE OF CONTENTS
                                                                                                                                            Page

ARTICLE I CERTAIN DEFINITIONS ..........................................................................................2
          1.1          Defined Terms .......................................................................................................2
          1.2          Terms Defined in the Plan .....................................................................................6
          1.3          Interpretation ..........................................................................................................6
ARTICLE II ORGANIZATIONAL MATTERS.............................................................................7
          2.1          Formation ...............................................................................................................7
          2.2          Name ......................................................................................................................7
          2.3          Purpose...................................................................................................................7
          2.4          Principal Office; Registered Office .......................................................................8
          2.5          Powers ....................................................................................................................8
          2.6          Term .......................................................................................................................8
          2.7          No State-Law Partnership ......................................................................................8
ARTICLE III BOARD OF MANAGERS; OFFICERS ..................................................................8
          3.1          Composition and Actions of the Board of Managers.............................................8
          3.2          Board Meetings and Actions by Written Consent .................................................9
          3.3          Management by the Board of Managers ..............................................................10
ARTICLE IV LLC INTERESTS; CAPITAL ACCOUNTS; TRANSFERS ................................12
          4.1          Members ..............................................................................................................12
          4.2          Member Meetings; Voting ...................................................................................13
          4.3          Capital Accounts ..................................................................................................13
          4.4          Negative Capital Accounts ..................................................................................14
          4.5          No Withdrawal .....................................................................................................14
          4.6          No Transfer of LLC Interests...............................................................................14
ARTICLE V ALLOCATIONS; DISTRIBUTIONS .....................................................................14
          5.1          Allocations of Profits and Losses ........................................................................14
          5.2          Distributions.........................................................................................................14
ARTICLE VI CERTAIN RIGHTS AND OBLIGATIONS OF THE COMPANY AND THE
MEMBERS     ..............................................................................................................................16
          6.1          Disposition Event .................................................................................................16
          6.2          Operating Expenses .............................................................................................17
ARTICLE VII EXCULPATION AND INDEMNIFICATION ....................................................17
          7.1          Indemnification; Advancement ............................................................................17
ARTICLE VIII BOOKS, RECORDS, ACCOUNTING AND REPORTS ...................................19
          8.1          Records and Accounting ......................................................................................19
          8.2          Fiscal Year ...........................................................................................................20
          8.3          Reports .................................................................................................................20
          8.4          Financial Reporting..............................................................................................20
19-23649-rdd          Doc 3121            Filed 07/08/21 Entered 07/08/21 00:40:22                                    Main Document
                                                   Pg 728 of 1021



          8.5         NewCo Reports ....................................................................................................20
          8.6         Board Availability................................................................................................20
ARTICLE IX TAXES....................................................................................................................20
          9.1         Tax Returns ..........................................................................................................20
          9.2         Tax Elections .......................................................................................................20
          9.3         Partnership Representative...................................................................................20
ARTICLE X DISSOLUTION AND LIQUIDATION ..................................................................21
          10.1        Dissolution ...........................................................................................................21
          10.2        Liquidation and Termination ...............................................................................21
          10.3        Cancellation of Certificate ...................................................................................22
ARTICLE XI GENERAL PROVISIONS .....................................................................................22
          11.1        Amendments ........................................................................................................22
          11.2        No Return of Distributions...................................................................................22
          11.3        Remedies Cumulative ..........................................................................................23
          11.4        Successors and Assigns........................................................................................23
          11.5        Severability ..........................................................................................................23
          11.6        Applicable Law; Jurisdiction ...............................................................................23
          11.7        Addresses and Notices .........................................................................................23
          11.8        No Reliance by Third Parties ...............................................................................23
          11.9        No Implied Waivers .............................................................................................24
          11.10       Entire Agreement .................................................................................................24
          11.11       Delivery by Electronic Transmission...................................................................24
          11.12       Relationship to Plan .............................................................................................24


Exhibits and Schedules

Exhibit A                      Members
Exhibit B                      Waterfall
Schedule 3.1(a)                Initial Managers
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22         Main Document
                                       Pg 729 of 1021



                                       [TOPCO], LLC

               LIMITED LIABILITY COMPANY OPERATING AGREEMENT

        THIS LIMITED LIABILITY COMPANY OPERATING AGREEMENT (this
“Agreement”) of [TopCo], LLC (the “Company”), dated as of [__________], 20[ ], is entered
into by and among the National Opioid Abatement Trust (“NOAT”) [and] Tribal Opioid
Abatement Fund, LLC, a Delaware limited liability company (“Tribe Opioid LLC”) (NOAT
and Tribe Opioid LLC each, a “Member” and, collectively, the “Members”), and implements
certain of the terms of the Debtors’ [Fifth] Amended Joint Chapter 11 Plan of Reorganization
Dated [June 3, 2021] (as may be further modified, amended or supplemented from time to time,
and together with all exhibits and schedules thereto, the “Plan”), confirmed by an order entered
on [ ], 20[ ] [Docket No. ____] (the “Confirmation Order”) by the United States Bankruptcy
Court for the Southern District of New York (the “Bankruptcy Court”) in the Chapter 11 cases
of Purdue Pharma L.P. and its affiliated debtors (each a “Debtor” and collectively, the
“Debtors”) known as In re Purdue Pharma L.P. et al., Case No. 19-23649 (collectively, the
“Chapter 11 Cases”).

                                         RECITALS

       (A)     The Debtors have, or contemporaneously with the execution of this Agreement
will have, reorganized under the provisions of Chapter 11 of the Bankruptcy Code in the Chapter
11 Cases.

        (B)    The Confirmation Order has been entered by the Bankruptcy Court and is in full
force and effect.

         (C)    This Agreement constitutes the “TopCo Operating Agreement” (as defined in the
Plan).

        (D)     The Plan and Confirmation Order provide for, among other things, the creation of
the Company and the rights and obligations of the Board and the Members each as set forth
herein and in the Plan and Confirmation Order.

        (E)     On the Effective Date, (i) Purdue Pharma L.P. transferred the NewCo Interest to
the Company, (ii) transferred the TopCo Interests to the Master Disbursement Trust, (iii)
immediately thereafter, the Master Disbursement Trust transferred the TopCo Interests to NOAT
and TAFT, and (iv) immediately upon receipt thereof, TAFT transferred its portion of the TopCo
Interest to Authorized Recipients under the Tribe TDP, who immediately thereafter contributed
such interests to Tribal Opioid LLC.

        (F)     In accordance with the Plan, the Company has entered into that certain [credit
support agreement] dated [as of the date hereof] by and among the Company, [NewCo], LLC, a
Delaware limited liability company (such company, [and, as the context requires,] together with
its subsidiary companies, “NewCo”), and the Master Disbursement Trust (the “Credit Support
Agreement”), pursuant to which, among other things, the Company is obligated under certain
circumstances set forth therein to make Cash payments and pay over certain MDT Distributable
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                       Pg 730 of 1021



Sale Proceeds to the Master Disbursement Trust, and the Master Disbursement Trust is obligated
to repay certain amounts received from the Company and NewCo, as contemplated by the Plan
and in accordance with the Credit Support Agreement.

        (G)     The Members desire to enter into this Agreement in order to set forth, among
other things, the rights and obligations relating to the LLC Interests and the relationship of the
parties hereto.

       NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as follows:

                                          ARTICLE I

                                  CERTAIN DEFINITIONS

       1.1     Defined Terms. Capitalized terms used but not otherwise defined herein shall
have the following meanings:

       “Agreement” has the meaning set forth in the introductory paragraph hereto.

       “Annual Report” has the meaning set forth in Section 8.1.

        “Asset” means property of whatever type or nature, including real, personal, mixed,
intellectual, tangible and intangible property.

       “Bankruptcy Code” means title 11 of the United States Code, as applicable to the
Chapter 11 Cases.

       “Bankruptcy Court” has the meaning set forth in the introductory paragraph hereto.

       “Board” means the Board of Managers established hereunder in accordance with
Section 3.1(a).

        “Business Day” means any day except any Saturday, any Sunday, any day which is a
federal holiday in the United States of America or any day on which banking institutions in the
State of New York are authorized or required by law or other governmental action to close.

       “Capital Account” means the capital account maintained for a Member pursuant to
Section 4.3.

       “Cash” means all legal tender of the United States of America.

        “Certificate” means the Company’s Certificate of Formation as filed with the Secretary
of State of the State of Delaware.

       “Chair” has the meaning set forth in Section 3.2(h).



                                              -2-
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 731 of 1021



        “Class A Interest” means an LLC Interest, representing the interest of a Member entitled
to vote on matters pertaining to the Company pursuant to and in accordance with this Agreement,
in Profits, Losses and Distributions and having the rights and obligations specified with respect
to the Class A Interests in this Agreement.

       “Class A Member” has the meaning set forth in Section 4.2(a).

        “Class B Interest” means an LLC Interest, representing the interest of a Member not
entitled to vote on any matters pertaining to the Company pursuant to and in accordance with this
Agreement, in Profits, Losses and Distributions and having the rights and obligations specified
with respect to the Class B Interests in this Agreement.

       “Code” means the United States Internal Revenue Code of 1986, as amended.

       “Company” has the meaning set forth in the introductory paragraph hereto.

       “Company Accountants” has the meaning set forth in Section 8.4(a).

        “Company Minimum Gain” has the same meaning as “partnership minimum gain” set
forth in Treasury Regulations Section 1.704-2(b)(2).

       “Company’s Purpose” has the meaning set forth in Section 2.3.

       “Confirmation Order” has the meaning set forth in the introductory paragraph hereto.

        “Covered Person” means (i) the Members, (ii) each current or former trustee, officer or
director of each Member, (iii) any current or former Manager or officer of the Company, (iv)
each person who is or was serving at the request of the Company, as a member, director, officer,
employee or agent of another Person and (v) each Designated Indemnitee; provided, however,
that a Person shall not be deemed to be a “Covered Person” with respect to such Person’s service
in any role prior to the Effective Date, including as a member, director, manager, officer,
employee or agent of any Debtor or any Subsidiary of the Company.

       “Credit Support Agreement” has the meaning set forth in the Recitals.

       “Damages” has the meaning set forth in Section 7.1(c).

        “Delaware Act” means the Delaware Limited Liability Company Act, 6 Del. L. § 18-
101, et seq., as it may be amended from time to time, and any successor to the Delaware Act.

        “Designated Indemnitee” means any current or former employee, agent or
representative of the Company, a Member or any other Person who, in any such case, (x) is not a
Covered Person under any of clauses (i)-(iv) of the definition of “Covered Person” and (y) is
designated by action of the Board as a Designated Indemnitee. The Board may delegate to any
officer or officers its authority to designate individuals as Designated Indemnitees subject to any
such limitations as the Board may specify in such delegation; provided, however that no Person
shall be a “Designated Indemnitee” with respect to such Person’s service in any role prior to the


                                               -3-
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                       Pg 732 of 1021



Effective Date, including as an employee, agent or representative of any Debtor or any
Subsidiary of the Company.

       “Disbursing Agent” has the meaning set forth in Section 5.3(a).

      “Disposition Advisor” has the meaning set forth in Section 1.1 of the NewCo Operating
Agreement

      “Disposition Deadline” has the meaning set forth in Section 5.4 of the NewCo Operating
Agreement.

      “Disposition Event” has the meaning set forth in Section 5.1(a) of the NewCo Operating
Agreement.

       “Distribution” means each distribution made by the Company to a Member.

      “Distribution Date” has the meaning ascribed to such term in the NewCo Operating
Agreement.

       “Electronic Transmission” means any form of communication not directly involving the
physical transmission of paper that creates a record that may be retained, retrieved, and reviewed
by a recipient thereof and that may be directly reproduced in paper form by such a recipient
through an automated process.

       “Excess Cash” has the meaning ascribed to the term “TopCo Excess Cash” in the Plan.

       “Escrow Period” has the meaning set forth in the Plan.

        “Final Order” means an order or judgment of the Bankruptcy Court, as entered on the
docket in any Chapter 11 case, or of any other court of competent jurisdiction (i) that has not
been reversed, stayed, modified or amended, and (ii) (A) as to which the time to appeal, seek
certiorari or move for a new trial, re-argument or rehearing has expired according to applicable
law and no appeal or petition for certiorari or other proceedings for a new trial, re-argument or
rehearing has been timely taken, or (B) as to which any appeal that has been taken or any petition
for certiorari that has been or may be timely filed has been withdrawn or resolved by the highest
court to which the order or judgment was appealed or from which certiorari was sought or the
new trial, re-argument or rehearing shall have been denied, resulted in no modification of such
order or has otherwise been dismissed with prejudice.

       “Fiscal Year” means the Company’s annual accounting period established pursuant to
Section 8.2.

       “Governance Covenants” has the meaning set forth in Section 1.1 of the NewCo
Operating Agreement.

       “Governing Documents” has the meaning set forth in Section 3.3(a)(i).



                                              -4-
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 733 of 1021



       “Gross Asset Value” means, with respect to any Company property, the Company’s
adjusted basis for federal income tax purposes, adjusted from time to time to reflect the
adjustments required or permitted by Treasury Regulations Section 1.704-1(b)(2)(iv)(d)-(g),
except that in the case of any property contributed to the Company, the Gross Asset Value of
such property shall initially equal the fair market value of such property.

         “LLC Interests” means the limited liability company interests in the Company,
including the right to receive distributions of funds, and to receive allocations of income, gain,
loss, deduction, and credit, and shall include the Class A Interests and Class B Interests; provided
that any class or group of LLC Interests issued shall have the relative rights, powers, and duties
set forth in this Agreement and the LLC Interest represented by such class or group shall be
determined in accordance with such relative rights, powers, and duties set forth in this
Agreement.

       “Manager” means each manager appointed to the Board of the Company.

        “Member” has the meaning set forth in the introductory paragraph hereto.

       “Member Nonrecourse Debt Minimum Gain” has the same meaning as “partner
nonrecourse debt minimum gain” set forth in Treasury Regulations Section 1.704-2(i) and shall
be determined in accordance with the principles of that Section.

     “NewCo Board” means the Board of Managers of NewCo established pursuant to the
NewCo Operating Agreement.

     “NewCo Manager” means each manager appointed to the NewCo Board pursuant to the
NewCo Operating Agreement.

     “NewCo Operating Agreement” means the limited liability company agreement of
NewCo, as may be amended from time to time.

     “NewCo’s Purpose” means the “Company’s Purpose” as such term is defined in the
NewCo Operating Agreement.

      “Operating Expenses” has the meaning ascribed to the term “TopCo Operating
Expenses” in the Plan.

       “Operating Injunction” has the meaning set forth in Section 1.1 of the NewCo
Operating Agreement.

      “Opioid Business” has the meaning set forth in Section 1.1 of the NewCo Operating
Agreement.

        “Partnership Audit Rules” means Chapter 63 of the Code (and any Treasury
Regulations or other guidance promulgated, or that may be promulgated in the future, relating
thereto) and any similar or analogous provision of state, local or non-U.S. tax laws.

       “Partnership Representative” has the meaning set forth in Section 9.3.

                                               -5-
19-23649-rdd    Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                      Pg 734 of 1021



       “Person” has the meaning set forth in Section 1.1 of the NewCo Operating Agreement.

        “Profits” or “Losses” for each fiscal year of the Company means the net taxable income
or net taxable loss of the Company, as determined in accordance with Code Section 703(a) (for
this purpose, all items of income, gain, loss, or deduction required to be stated separately
pursuant to Code Section 703(a)(1) shall be included in taxable income or loss), modified to take
into account the rules for properly maintaining capital accounts as set forth in Treasury
Regulations Section 1.704-1(b)(2)(iv).

       “Public Creditor Trusts” means NOAT, TAFT and TAF LLC.

       “Public Health Initiatives” has the meaning set forth in Section 1.1 of the NewCo
Operating Agreement.

        “Regulatory Allocations” means those certain allocations required by Treasury
Regulations Sections 1.704-1(b) and 1.704-2, including Treasury Regulations Sections 1.704-
1(b)(2)(ii)(d) (qualified income offset), 1.704-2(i)(4) and -2(f) (minimum gain chargeback),
1.704-2(e) (nonrecourse deductions), and 1.704-2(i) (member nonrecourse deductions).

       “Subsidiaries” means, with respect to a Person, all direct and indirect subsidiaries of
such Person.

        “TAFT” means the Tribal Abatement Fund Trust, a Delaware statutory trust established
on [●], 20[ ] in accordance the Plan.

        “Tax” or “Taxes” means any federal, state, local, or foreign income, gross receipts,
franchise, estimated, alternative minimum, add-on minimum, sales, use, transfer, registration,
value added, excise, natural resources, severance, stamp, occupation, premium, windfall profit,
environmental, customs, duties, real property, personal property, capital stock, social security,
unemployment, disability, payroll, license, employee, or other withholding, or other tax, of any
kind whatsoever, including any interest, penalties, or additions to tax or additional amounts in
respect of the foregoing.

       “Taxable Year” means the Company’s Fiscal Year unless the Board determines
otherwise in compliance with applicable laws.

        “Treasury Regulations” means the final or temporary regulations that have been issued
by the U.S. Department of Treasury pursuant to its authority under the Code, and any successor
regulations.

       “Tribe Opioid LLC” has the meaning set forth in the introductory paragraph.

       1.2     Terms Defined in the Plan. Capitalized terms used in this Agreement but not
defined in Section 1.1 or otherwise herein shall have the meanings ascribed to such terms in the
Plan; provided that any reference to “TopCo” in the definitions of such terms in the Plan shall
mean “the Company” for purposes of this Agreement.

       1.3     Interpretation.

                                              -6-
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                       Pg 735 of 1021



                (a)     The words “this Agreement,” “herein,” “hereby,” “hereunder,” “hereof,”
and other equivalent words refer to this Agreement as an entirety and not solely to the particular
portion, article, section, subsection or other subdivision of this Agreement in which any such
word is used.

                (b)    The Exhibits and Schedules attached to this Agreement are incorporated
herein by reference and will be considered part of this Agreement, and any references herein to a
particular Section, Article, Exhibit or Schedule means a Section or Article of, or Schedule or
Exhibit to, this Agreement unless otherwise expressly stated herein.

               (c)   All definitions set forth herein are deemed applicable whether the words
defined are used herein in the singular or in the plural and correlative forms of defined terms
have corresponding meanings, and any pronoun or pronouns set forth herein will be deemed to
cover all genders.

              (d)    A defined term has its defined meaning throughout this Agreement and
each Schedule regardless of whether it appears before or after the place where it is defined.

               (e)      The word “including” and its derivatives means “including without
limitation” and is a term of illustration and not of limitation.

               (f)    The word “or” shall be disjunctive but not exclusive.

               (g)    All references to prices, values or monetary amounts refer to United States
dollars.

                                         ARTICLE II

                              ORGANIZATIONAL MATTERS

        2.1    Formation. The Company was organized as a Delaware limited liability company
by filing the Certificate with the Secretary of State of the State of Delaware on ___, 20[ ] under
and pursuant to the Delaware Act and shall be continued in accordance with this Agreement. The
Managers are authorized to execute, file and record all such other certificates and documents,
including amendments to the Certificate, and to do such other acts as may be appropriate to
comply with all requirements for the formation, continuation and operation of a limited liability
company, the ownership of property, and the conduct of business under the laws of the State of
Delaware and any other jurisdiction in which the Company may own property or conduct
business.

       2.2    Name. The name of the Company shall be “[TopCo, LLC]”. The Company’s
business may be conducted under its name and/or any other name or names deemed advisable by
the Board.

       2.3     Purpose. The purposes of the Company shall be to (i) receive, hold and vote the
sole limited liability company interest (the “NewCo Interest”) in NewCo, (ii) make certain
payments, and receive repayment therefor, pursuant to the Credit Support Agreement and (iii)
receive distributions and exercise rights in respect thereof from NewCo and distribute Excess

                                              -7-
19-23649-rdd    Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                      Pg 736 of 1021



Cash to the Members, in each case in accordance with this Agreement, NewCo’s Purpose, the
Governance Covenants and the Plan (collectively, the “Company’s Purpose”).

         2.4     Principal Office; Registered Office. The principal office of the Company shall
be located at such place as the Board may from time to time designate, and all business and
activities of the Company shall be deemed to have occurred at its principal office. The Company
may maintain offices at such other place or places as the Board deems advisable. The registered
office of the Company required by the Delaware Act to be maintained in the State of Delaware
shall be the office of the initial registered agent named in the Certificate or such other office
(which need not be a place of business of the Company) as the Board may designate from time to
time in any manner provided by law. The registered agent of the Company in the State of
Delaware shall be the initial registered agent named in the Certificate or such other Person or
Persons as the Board may designate from time to time in the manner provided by law.

        2.5    Powers. The Company shall, subject to Operating Injunction, the Governance
Covenants, the Plan and the Confirmation Order, have the all the powers that a limited liability
company may have under the Delaware Act, including the power to do any and all acts and
things necessary, appropriate, proper, advisable, convenient or incidental (or determined in good
faith by the Board to be so necessary, appropriate, proper, advisable, convenient or incidental)
for or to Company’s Purpose and for the protection of the Company.

        2.6    Term. The term of the Company commenced upon the filing of the Certificate in
accordance with the Delaware Act and shall continue in existence until termination and
dissolution thereof in accordance with the provisions of Article XI.

        2.7     No State-Law Partnership. The Members intend that the Company not be a
partnership (including, a limited partnership) or joint venture, and that no Member be a partner
or joint venturer of any other Member by virtue of this Agreement (except for tax purposes as set
forth in the next succeeding sentence of this Section 2.7), and neither this Agreement nor any
other document entered into by the Company or any Member relating to the subject matter
hereof shall be construed to suggest otherwise. The Members intend that the Company shall be
treated as a partnership for federal and, if applicable, state and local income tax purposes, and
each Member and the Company shall file any and all tax returns as may be required by law and
shall otherwise take all tax and financial reporting positions in a manner consistent with such
treatment. Without the consent of the Board, the Company shall not make an election to be
treated as a corporation for federal income tax purposes pursuant to Treasury Regulations
Section 301.7701-3 (or any successor regulation or provision) and, if applicable, state and local
income tax purposes.

                                         ARTICLE III

                           BOARD OF MANAGERS; OFFICERS

       3.1     Composition and Actions of the Board of Managers.

              (a)  Number; Qualifications. The number of Managers on the Board shall be
three (3). No Member may be a Manager and, except as provided in the first proviso in this

                                              -8-
19-23649-rdd         Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22        Main Document
                                             Pg 737 of 1021



Section 3.1(a), all Managers shall be disinterested and independent; provided that one (but not
more than one) trustee of NOAT may serve as a Manager; provided further that, for the
avoidance of doubt, any action taken by such individual in his or her capacity as a Manager, shall
be solely in such capacity, and shall not otherwise be subject to the fiduciary duties of such
individual in his or her capacity as a trustee of NOAT. The persons named on Schedule 3.1(a), as
approved in the Confirmation Order, are hereby appointed as the initial Managers, effective as of
the Effective Date.

               (b)     Term. Each initial Manager shall hold office until the earlier of (i) his or
her death, resignation, disqualification or removal by NOAT pursuant to Section 3.1(d), or (ii)
the termination and dissolution of the Company in accordance with the provisions of this
Agreement.

               (c)    Appointment of Successor Managers. In the event of a vacancy in the
position of one or more Managers for any reason, NOAT shall appoint a successor that satisfies
the requirements of Section 3.1(a).

               (d)     Resignation; Removal. A Manager may resign by giving written notice to
the Chair and any trustee of NOAT. Such notice shall specify a date when such resignation shall
take effect, which, except in the case of incapacity or disability, shall not be less than ninety (90)
days after the date such notice is given, where practicable. A Manager may be removed by
NOAT at any time with or without cause.

              (e)      Manager Compensation; Reimbursement of Expenses. The Managers shall
receive compensation from the Company for their services as Managers.2 The Company shall
also reimburse all reasonable out-of-pocket costs and expenses incurred by the Managers in the
course of carrying out their duties as Managers in accordance with reasonable policies and
procedures as may be adopted from time to time, including in connection with attending regular
and special meetings of the Board.

               (f)   Rights of Inspection. The Members and each Manager shall have the
absolute right at any reasonable time to inspect and copy all books, records, reports, and
documents of every kind of the Company, and to the extent determined by the Board to be in
furtherance of the Company’s purposes, to inspect all material books, records, reports, and
documents of every kind of NewCo.

           3.2     Board Meetings and Actions by Written Consent.

               (a)          Quarterly Meeting. The Board shall hold a meeting at least once per
calendar quarter.

               (b)    Meetings; Notice. All meetings of the Board (i) may be called by any
Manager and (ii) shall be held upon at least twenty-four (24) hours’ written notice, in each case
including time, place and purpose of the meeting, given to each Manager by overnight courier,
personal delivery, facsimile, electronic mail, or other similar means of communication. Notice
shall be addressed or delivered to each Manager at the Manager’s address as shown upon the

2
    NTD: Additional compensation details under continued review.

                                                       -9-
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 738 of 1021



records of the Company, or as may have been given to the Board by the Manager for purposes of
notice. Notice by overnight courier shall be deemed to have been given one Business Day after
the time that written notice is provided to such overnight courier. Email or any other written
notice shall be deemed to have been given at the time it is personally delivered to the recipient or
actually transmitted by the person giving the notice by electronic means to the recipient.

                (c)     Waiver of Notice. Notice of a meeting need not be given to any Manager
who waives such notice, whether before or after the meeting. All such waivers shall be made a
part of the minutes of the meeting. Attendance at a meeting by a Manager shall constitute a
waiver of notice of such meeting except when the Manager attends a meeting for the express
purpose of objecting, at the beginning of the meeting, to the transaction of any business on the
ground that the meeting was not lawfully called or convened. Neither the business to be
transacted at, nor the purpose of, any Manager meeting need be specified in any waiver of notice.

               (d)    Place of Meeting; Participation in Meetings. Meetings of the Board shall
be held at any place designated by the Board, or by means of remote communication, as shall be
stated in the notice of meeting. Managers may participate in a meeting of the Board by
conference telephone, video conferencing or similar communications equipment, as long as all
Managers participating in such meeting can hear one another. Participation by a Manager in a
meeting pursuant to this Section 3.2(d) shall constitute presence in person at such meeting.

                (e)     Action and Quorum. The Board shall act by a vote of a majority of the
number of Managers then in office, which such majority shall constitute a quorum of the Board
for the transaction of business, except to adjourn as provided in Section 3.2(f).

              (f)    Adjournment. A majority of the Managers present, whether or not a
quorum exists, may adjourn any Board meeting to another time and place.

               (g)    Action by Unanimous Written Consent. Any action required or permitted
to be taken at any meeting of the Board may be taken without a meeting, if all of the Managers
then in office consent thereto in writing or by Electronic Transmission, which writing or
Electronic Transmission may be executed in one or more counterparts, and the writing or
Electronic Transmission is filed with the minutes of proceedings of the Board.

               (h)     Chair. The Managers shall designate one of their number to serve as the
Chair of the Board (the “Chair”), with such administrative duties as the Managers may
determine. The Chair or, in the Chair’s absence, another Manager selected by the Managers
present shall preside at meetings of the Board. The Chair, or the Manager presiding over such
meeting, shall be responsible for performing such duties and services as shall be assigned to or
required of the Chair by the Managers.

       3.3     Management by the Board of Managers.

               (a)     Authority of Board of Managers.

                      (i)    Except for situations in which the approval of the Members is
expressly required hereby or otherwise required by non-waivable provisions of applicable law
and subject to the provisions of Section 3.3(a)(ii), the Plan and the Confirmation Order,

                                               - 10 -
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                       Pg 739 of 1021



including the Governance Covenants and the Operating Injunction, (A) the powers of the
Company shall be exercised by or under the authority of, and the business and affairs of the
Company shall be managed under the direction of, the Board in accordance with this Agreement,
the Plan and the Confirmation Order (collectively, the “Governing Documents”) and (B) the
Board may make all decisions and take all actions for the Company not otherwise provided for in
this Agreement or otherwise consistent with the Governing Documents.

                    (ii)   The Board shall manage or direct the business and affairs of the
Company in accordance with the Company’s Purpose.

                        (iii) Notwithstanding anything to the contrary herein, the Board shall
not have the power to (A) except as set forth in the Credit Support Agreement, cause the
Company or the Company’s Subsidiaries to guarantee any debt of other persons, (B) expel or
remove NOAT or Tribe Opioid LLC as a Member of the Company, (C) authorize the Company
or any Person acting on its behalf to take any action inconsistent with the Company’s Purpose,
(D) except for the LLC Interests held by NOAT and Tribe Opioid LLC as of the date hereof,
issue or sell LLC Interests in the Company or, (E) without the consent of NOAT, make an
election for the Company to be treated as a corporation for federal income tax purposes pursuant
to Treasury Regulations Section 301.7701-3 (or any successor regulation or provision) and, if
applicable, state and local income tax purposes.

                      (iv)   Notwithstanding anything to the contrary herein or in the NewCo
Operating Agreement and without limiting the power of the Board set forth in Section 3.3(a)(i),
the Board shall have the power to take action in respect of the following rights of the Company
set forth in the NewCo Operating Agreement, provided such actions are taken consistent with the
Company’s Purpose:

                             (A)    removing any NewCo Manager, with or without cause, and
               appointing a successor NewCo Manager as set forth in Sections 3.1(c)-(d) of the
               NewCo Operating Agreement;

                            (B)      inspecting the books, records, and documents of every kind
               of NewCo as set forth in Section 3.1(f) of the NewCo Operating Agreement;

                               (C)     taking such actions with respect to a Disposition Event, as
               set forth in Sections 5.1(a)-(c) of the NewCo Operating Agreement;

                              (D)     taking such actions with respect to which the Company has
               rights under Section 5.1(d) of the NewCo Operating Agreement;

                             (E)    taking such actions with respect to the Minimum TopCo
               Distribution and the Disposition Event in accordance with Section 5.4 of the
               NewCo Operating Agreement;

                            (F)    taking such actions with respect to the amendment of the
               NewCo Operating Agreement in accordance with Section 11.1(a) of the NewCo
               Operating Agreement; and


                                              - 11 -
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                       Pg 740 of 1021



                            (G)     consenting to such other actions as provided in the NewCo
               Operating Agreement.

               (b)      Public Health Initiatives. The Board shall periodically evaluate the
efficacy of the Public Health Initiatives, which such evaluation shall consider, among other
factors, the extent to which the Public Health Initiatives are value accretive to the direct and
indirect holders of interests in the Company.

               (c)     Officers. Subject to direction by the Board, the day-to-day administration
of the business of the Company may be carried out by employees and agents who may be
designated as officers (“Officers”) by the Board. The Board may delegate to such Officers such
power and authority as the Board deems necessary or advisable. The Officers shall have such
titles and powers and perform such duties as shall be determined from time to time by the Board.
The Officers shall hold office until their successors are appointed by the Board, unless the Board
specifies otherwise. Any Officer may be removed by the Board at any time and any vacancy
occurring in any office of the Company may be filled by the Board, in its discretion.

                                         ARTICLE IV

                 LLC INTERESTS; CAPITAL ACCOUNTS; TRANSFERS

       4.1     Members.

               (a)   Admission of Members. Each Member listed on Exhibit A is hereby
admitted to the Company as a member of the Company.

                (b)     Classes of LLC Interests. There shall be two Classes of LLC Interests.
Class A Interests shall be held by NOAT; Class B Interests shall be held by Tribe Opioid LLC.
Any holder of Class A Interests shall be entitled to vote on any matter for which the Members
are entitled to vote hereunder or pursuant to the Delaware Act. Any holder of Class B Interests
shall not be entitled to vote on any matter.

               (c)      Lack of Authority. Except as expressly set forth in this Agreement, none
of the Members shall have authority or power to (i) act for or on behalf of the Company in any
manner, (ii) enter into any agreements on behalf of the Company or (iii) do any act that would be
(or could be construed as) binding on the Company or make any expenditures on behalf of the
Company.

                (d)    No Right of Partition. No Member shall have the right to seek or obtain
partition by court decree or operation of law of any Company property, or the right to own or use
particular or individual assets of the Company.

               (e)     Capital Contributions. No Member shall be required to make any
additional capital contribution to the Company.

                (f)     Member Information. The LLC Interests held by each Member shall
represent (i) all of such Member’s rights, title and interest in the Company and (ii) all of such
Member’s rights under this Agreement, including such Member’s rights to receive Distributions

                                              - 12 -
19-23649-rdd    Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                      Pg 741 of 1021



in accordance with Section 5.3 and Exhibit B. Each Member’s name, and address, and the LLC
Interests held by such Member, are identified on Exhibit A. Each Member’s interest in the
Company, including such Member’s interest in Profits, Losses and Distributions of the Company
and the right to vote on certain matters as provided in this Agreement, shall be based upon its
LLC Interests as set forth on Exhibit A, other than Members owning Class B Interests (which are
not entitled to vote under this Agreement). A Member’s LLC Interests shall determine such
Member’s allocation of Profits and Losses and Distributions as set forth in Article IV. All LLC
Interests shall be uncertificated.

                (g)    Limited Liability. Without limitation of any limitations on liability
provided under Section 18-303 of the Delaware Act, except as otherwise provided by the
Delaware Act, or applicable law, the debts, obligations, commitments and liabilities of the
Company, whether arising in contract, tort or otherwise, shall be solely the debts, obligations,
commitments and liabilities of the Company, and no Member, Manager, employee or agent of
the Company shall be obligated personally for any debt, obligation or liability of the Company,
or for any debt, obligation or liability of any other Member, Manager, employee or agent of the
Company, by reason of being a Member, Manager, employee or agent of the Company.
Notwithstanding anything contained herein to the contrary, the failure of the Company to
observe any formalities or requirements relating to the exercise of its powers or management of
its business and affairs under this Agreement or the Delaware Act shall not be grounds for
imposing personal liability on any Member, Manager, employee or agent of the Company for
debts, obligations, commitments or liabilities of the Company.

       4.2     Member Meetings; Voting.

               (a)    Any Member(s) holding Class A Interests (each, a “Class A Member”)
may call a meeting of the Class A Members by giving written notice to all Class A Members not
less than one (1) Business Day prior to the date of the meeting. The notice must specify the date
of the meeting and the nature of any business to be transacted. A Class A Member may waive
notice of a meeting of Class A Members orally, in writing or by attendance at the meeting.
Members holding solely a Class B Interest shall not be entitled to attend meetings of the Class A
Members.

               (b)    A Class A Member may act at a meeting of Class A Members through any
Person authorized by signed proxy, and such proxy may be granted in writing, by means of
Electronic Transmission, or as otherwise permitted by the Delaware Act.

                (c)     Whenever the vote of the Class A Members is required or permitted to be
taken in connection with any action of the Company by any provision of the Delaware Act,
applicable law and this Agreement, such action may be taken without a meeting by written
consent, setting forth the action so taken, signed by all of the Class A Members.

       4.3     Capital Accounts. A separate capital account (each, a “Capital Account”) shall
be maintained for each Member in accordance with the rules of Section 704(b) of the Code and
the Treasury Regulations thereunder, and all provisions of this Agreement shall be interpreted
and applied in a manner consistent therewith. The provisions of this Agreement may be modified


                                             - 13 -
19-23649-rdd    Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22          Main Document
                                         Pg 742 of 1021



to cause the allocations of profits, losses, income, gain and credit pursuant to Article V to have
substantial economic effect under the Treasury Regulations.

       4.4    Negative Capital Accounts. No Member shall be required to pay to any other
Member, the Company or any other Person any deficit or negative balance which may exist from
time to time in such Member’s Capital Account (including upon and after dissolution of the
Company).

      4.5      No Withdrawal. No Member shall be entitled to withdraw any part of its Capital
Account or to receive any Distribution from the Company, except as expressly provided herein.

        4.6    No Transfer of LLC Interests. No Member shall transfer all or any portion of
its LLC Interest. Any purported transfer of all or any portion of the LLC Interest shall be null
and void, no such transfer shall be recorded on the Company’s books, and the purported
transferee in any such transfer shall not be treated (and NOAT or Tribe Opioid LLC, as
applicable, shall continue to be treated) as the owner of the applicable LLC Interest for all
purposes of this Agreement.

                                          ARTICLE V

                             ALLOCATIONS; DISTRIBUTIONS

         5.1     Allocations of Profits and Losses. After giving effect to the Regulatory
Allocations, Profits and Losses for any taxable year will be allocated among the Members in a
manner that will result in the Capital Account balance for each Member (which balance may be
positive or negative), after adjusting the Capital Account for all capital contributions and
distributions and any special allocations required pursuant to this Agreement for the current and
all prior taxable years, being (as nearly as possible) equal to (x) the amount that would be
distributed to the Member if the Company were to sell all of its assets at their current Gross
Asset Value, pay all liabilities of the Company (limited, with respect any nonrecourse liabilities,
to the value reflected in the Members’ Capital Accounts for the assets securing such nonrecourse
liabilities), and distribute the proceeds thereof in accordance with Section 5.3, minus (y) the
Member’s share of Company Minimum Gain and Member Nonrecourse Debt Minimum Gain,
computed immediately before the hypothetical sale of assets.

       5.2     Distributions.

             (a)    Distributions to the Members. Subject to Section 5.3(b) of this Agreement,
the Board shall authorize the Company to, and the Company shall, make Distributions as
follows:

                     (i)    on each Distribution Date, the Company shall distribute to the
Members all Excess Cash held by the Company on such Distribution Date, as a Distribution, in
accordance with Section 5.2(e)(ii)(A)(II) of the Plan and the applicable proportions set forth on
Exhibit B;

                   (ii)   upon receipt by the Company of any TopCo Distribution from
NewCo pursuant to Section 6.5(a)(ii) of the NewCo Operating Agreement or any repayments

                                              - 14 -
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 743 of 1021



from the Master Disbursement Trust pursuant to the Master Disbursement Trust’s obligations
under the Credit Support Agreement, the Company shall promptly, but in any case no later than
the Business Day after receipt of such TopCo Distribution or repayment from NewCo, as the
case may be, distribute to the Members all such amounts received as a Distribution, in
accordance with Section 5.2(e)(ii) and the applicable proportions set forth on Exhibit B; and

                      (iii) upon receipt by the Company from NewCo of any TopCo
Distributions pursuant to Section 6.5(a)(iii) of the NewCo Operating Agreement, the Company
shall promptly distribute to the Members all such amounts received as a Distribution, in
accordance with Section 5.2(e)(ii)(C) of the Plan and the applicable proportions set forth on
Exhibit B;

provided that, until the payment in full in cash of all MDT Claims, the Company shall provide
written notice to each Private Creditor Trust and the Master Disbursement Trust of any proposed
distribution to the Members (other than a Distribution pursuant to Section 5.3(a)(ii)) no less than
ten (10) Business Days prior to such distribution.

               (b)    Limitations on Distributions.

                      (i)     The Company shall not make any distribution to the Members
other than as provided in Section 5.3(a)

                       (ii)   Notwithstanding anything to the contrary herein, no distribution to
the Members shall be made (A) if an MDT Reserve Period has commenced and is continuing,
unless the Master Disbursement Trust has provided notice to the Company that the MDT
Operating Reserve and the MDT Claims Reserve have been fully funded, (B) if an Escrow
Period has commenced and is continuing or (C) if and to the extent that such Distribution would
render the Company insolvent or would violate the Delaware Act or applicable law, provided
that in the event the Company is prohibited from making all or a portion of any distribution
required to be made pursuant to Section 5.2(a) as a result of the application of this
Section 5.2(b)(i), the Company shall promptly notify the Members in writing of the facts and
circumstances which the Board believes prohibit the Company from making all or a portion of
such distribution; provided further that such notice shall not relieve the Company from any of its
obligations hereunder (other than any obligation to make such distribution or portion thereof.

                (c)    Public Entity Allocation. All Distributions by the Company shall
constitute Public Creditor Trust Distributions under the Plan and shall be allocated between
NOAT, on the one hand, and Tribe Opioid LLC, on the other hand, in accordance with
Exhibit B. The allocation of any Distribution hereunder shall be the Public Entity Allocation set
forth in the then-most recent notice provided to the Managers by the MDT Trustees prior to each
Distribution Date and MDT Distribution Date in accordance with Section [7.04] of the MDT
Agreement. In furtherance of the foregoing, the TopCo Managers shall provide to the MDT
Trustees advance written notice of each Distribution to be made by the Company and any other
information with respect to Public Creditor Trust Distributions reasonably requested by the MDT
Trustees. For the avoidance of doubt, none of the MDT Trustees or the Master Disbursement
Trust shall have any liability for any Distribution made by the Company.


                                              - 15 -
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 744 of 1021



                (d)     All Distributions under this Agreement shall be made in accordance with
the electronic transfer information provided by the Members; changes to such electronic transfer
information must be provided to the Disbursing Agent or Board, as applicable, in writing at least
five (5) Business Days prior to any upcoming Distribution Date; provided that the Board and
Disbursing Agent shall have the authority, in their discretion, to seek further direction and
information from Members regarding the direction of Distributions under this Agreement.

              (e)   Distributions from the Company to the Members may be made by the
Company or by a disbursing agent retained by the Company to make Distributions on its behalf
(the “Disbursing Agent”).

                 (f)     No Asset of the Company or any unclaimed property shall escheat to any
federal, state, or local government or any other entity.

                 (g)     The Company shall withhold all amounts required by any provision of
federal, state, local, or foreign tax law with respect to any payment, Distribution, or allocation to
the Members, and any amounts withheld and properly remitted to the applicable taxing authority
shall be treated as amounts paid or distributed to the Member with respect to which such
withholding was made for all purposes of this Agreement, and the Company shall not be required
to increase the amount of any payment or distribution as a result of any such withholding.

                                          ARTICLE VI

 CERTAIN RIGHTS AND OBLIGATIONS OF THE COMPANY AND THE MEMBERS

       6.1     Disposition Event.

                (a)    The Board shall cause the Company and NewCo to pursue a Disposition
Event in accordance with, and as contemplated by, the NewCo Operating Agreement by the
Disposition Deadline. In determining whether to pursue and consummate a proposed Disposition
Event, the Board shall evaluate, among other things, which transactions best achieve NewCo’s
Purpose, taking into account (i) NewCo’s obligation to use best efforts to make the Minimum
TopCo Distribution, (ii) the proposed application of proceeds of such Disposition Event, and (iii)
whether the proposed buyer(s) will be able to and will agree to continue to deploy the purchased
assets or Interests in furtherance of NewCo’s Purpose and the Governance Covenants after
giving effect to the consummation of the Disposition Event.

            (b)      The Company may enter into any agreements to effect a Disposition Event
and consummate the transactions contemplated by such agreements upon the authorization of the
Board.

               (c)     Notwithstanding anything to the contrary herein, the Board may cause the
Company to engage (or to cause NewCo to engage pursuant to Section 5.2 of the NewCo
Operating Agreement) such advisors as the Board deems appropriate to assess, analyze and
effectuate a Disposition Event. In order to avoid a potential conflict of interest in any Disposition
Advisor’s analysis of the merits of any transaction(s), such advisors shall not be retained to
effectuate any such transaction on a “success fee” or similar basis under which all or a portion of


                                               - 16 -
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 745 of 1021



the Disposition Advisors’ fees in respect of such engagement is conditioned or contingent upon
the successful consummation of a Disposition Event.

               (d)   Upon the receipt by the Company of (i) any Disposition Status Report (as
defined in the NewCo Operating Agreement) pursuant to Section 5.3 of the NewCo Operating
Agreement or (ii) any report from the NewCo Board pursuant to Section 5.3 of the NewCo
Operating Agreement, the Company shall promptly deliver a copy thereof to the Members.

                (e)     Notwithstanding anything else to the contrary herein, the Board shall not
authorize or approve any transaction (whether constituting a Disposition Event or otherwise)
involving the direct or indirect sale or disposition of all or any substantial portion of the Opioid
Assets (as defined in the NewCo Operating Agreement) or the Opioid Business unless the
Person(s) acquiring such Opioid Assets or all or such portion of the Opioid Business agree(s),
pursuant to an agreement in form and substance satisfactory to the Board, to be bound by (and to
not transfer all or any substantial portion of such Opioid Assets or such portion of the Opioid
Business to any subsequent transferee unless such transferee agrees to be bound by and to
similarly bind its transferees to) the applicable terms of the Operating Injunction and Governance
Covenants upon the consummation of such transaction, provided that nothing in this Section
6.1(e) shall prohibit or otherwise restrict NewCo and NewCo’s Subsidiaries from selling any
products pursuant to NewCo’s or NewCo’s Subsidiaries’ commercial arrangements in the
ordinary course of NewCo’s and NewCo’s Subsidiaries’ business.

        6.2    Operating Expenses. From and after the Effective Date, all Operating Expenses
of the Company shall be paid by the Company. No provision contained herein shall limit or
restrict the ability of the Company to pay any of its Operating Expenses between each
Distribution Date from funds generated by the Company or otherwise available to the Company.

                                         ARTICLE VII

                        EXCULPATION AND INDEMNIFICATION

       7.1     Indemnification; Advancement.

               (a)    No Covered Person shall be liable to the Company or any other Covered
Person for any loss, damage, or claim incurred for any actions taken or omitted to be taken by
such Covered Person in his, her, or its capacity as a Covered Person, or by reason of the fact that
such Covered Person is a Covered Person, except to the extent that it is determined ultimately by
a Final Order that such Damages arose primarily from the fraud, bad faith or willful misconduct
of such Covered Person.

               (b)     Without limiting the foregoing in this Section 7.1, each Manager shall, in
the performance of his or her duties, be fully protected in relying in good faith upon the books of
account or reports made to the Company or the Board by any of the Company’s or NewCo’s
officers, managers, employees, agents, consultants, advisors or other representatives, or in
relying in good faith upon other records of the Company or NewCo. Furthermore, each Manager
(in such Person’s capacity as a Manager) may rely, and shall incur no liability in acting or
refraining from acting, upon any resolution, certificate, statement, instrument, opinion, report,

                                               - 17 -
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                       Pg 746 of 1021



notice, request, consent, order, bond, debenture, paper, document, signature or writing believed
by it to be genuine, and may rely on a certificate signed by an officer, director, manager,
employee, agent, consultant, advisor or other representatives, of any person in order to ascertain
any fact with respect to such person or within such person’s knowledge, in each case except to
the extent that it is determined ultimately by a Final Order that such Damages arose primarily
from the fraud, bad faith or willful misconduct of such Manager.

                (c)     To the fullest extent permitted by the Delaware Act, as the same now
exists or may hereafter be amended, substituted or replaced (but, in the case of any such
amendment, substitution or replacement only to the extent that such amendment, substitution or
replacement permits the Company to provide broader indemnification rights than the Delaware
Act permitted the Company to provide prior to such amendment, substitution or replacement),
the Company shall indemnify, hold harmless, defend, pay and reimburse any Covered Person
against any and all losses, claims, damages, judgments, fines or liabilities, including reasonable
legal fees or other expenses incurred in investigating or defending against such losses, claims,
damages, judgments, fines or liabilities, and any amounts expended in settlement of any claims
(collectively, “Damages”) that may accrue to or be incurred by any Covered Person, for any
actions taken or omitted to be taken by such Covered Person in his, her, or its capacity as a
Covered Person, or by reason of the fact that such Covered Person is a Covered Person except to
the extent that it is determined ultimately by a Final Order that such Damages arose primarily
from the fraud, bad faith or willful misconduct by or of such Covered Person.

               (d)     The Company shall promptly reimburse (and/or advance to the extent
requested by the Covered Person) each Covered Person for reasonable legal or other expenses of
such Covered Person in connection with investigating, preparing to defend or defending any
claim, lawsuit, or other proceeding relating to any Damages for which such Covered Person may
be indemnified pursuant to this Section 7.1; provided, that if it is finally judicially determined
that such Covered Person is not entitled to the indemnification provided by this Section 7.1, then
such Covered Person shall promptly reimburse the Company for any reimbursed or advanced
expenses.

               (e)     The indemnification provided by this Section 7.1 shall not be deemed
exclusive of any other rights to indemnification to which those seeking indemnification may be
entitled under any agreement or otherwise. The provisions of this Section 7.1 shall continue to
afford protection to each Covered Person regardless of whether such Covered Person remains in
the position or capacity pursuant to which such Covered Person became entitled to
indemnification under this Section 7.1 and shall inure to the benefit of the executors,
administrators, legatees and distributees of such Covered Person.

                (f)   The Company shall purchase and maintain, at its own expense (other than
for the initial premium payment which shall be paid by the Debtors) directors and officers
(D&O) insurance with customary coverages and other customary terms to cover Damages
covered by the foregoing indemnification provisions and to otherwise cover Damages for any
breach or alleged breach by any Covered Person of such Covered Person’s duties.

             (g)     Notwithstanding anything contained herein to the contrary, any indemnity
by the Company relating to the matters covered in this Section 7.1 shall be provided out of and to

                                              - 18 -
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                        Pg 747 of 1021



the extent of the Assets of the Company only, and no Person (other than the Company) shall
have personal liability on account thereof or shall be required to make additional capital
contributions to help satisfy such indemnity by the Company.

                (h)    If this Section 7.1 or any portion hereof shall be invalidated on any ground
by any Final Order, then the Company shall nevertheless indemnify and hold harmless each
Covered Person pursuant to this Section 7.1 to the fullest extent permitted by any applicable
portion of this Section 7.1 that shall not have been invalidated and to the fullest extent permitted
by applicable law.

                (i)     The provisions of this Section 7.1 shall be a contract between the
Company, on the one hand, and each Covered Person who served in such capacity at any time
while this Section 7.1 is in effect, on the other hand, pursuant to which the Company and each
such Covered Person intend to be legally bound. No amendment, modification or repeal of this
Section 7.1 that adversely affects the rights of a Covered Person the extent relating to a state of
facts existing prior to such amendment, modification, or repeal shall apply in such a way as to
eliminate or reduce such Covered Person’s rights under this Section 7.1 without the Covered
Person’s prior written consent.

                 (j)     The provisions of this Article VII shall survive the dissolution, liquidation,
winding up and termination of the Company. If the Company or any of its successors or
assignees consolidates with or merges into any other entity and is not the continuing or surviving
entity, or sells all or substantially all of its assets, then to the extent necessary, proper provision
shall be made so that the continuing or surviving entity of the Company or the acquirer of the
Company’s assets, as applicable, assumes the obligations of the Company pursuant to this
Section 7.1.

                                          ARTICLE VIII

                    BOOKS, RECORDS, ACCOUNTING AND REPORTS

        8.1     Records and Accounting. The Company shall keep, or cause to be kept,
appropriate books and records with respect to the Company’s business, including all books and
records necessary to provide any information, lists, and copies of documents required pursuant to
applicable laws. The detail of these books and records shall be such as to allow the Board to
make a full and accurate accounting of all of the Company’s Assets, as well as to comply with
applicable provisions of law and standard accounting practices necessary or appropriate to
produce an annual report containing financial statements of the Company on an unconsolidated
basis, including the assets and liabilities of the Company as of the end of such fiscal year and the
additions, deductions and cash flows for such fiscal year (the “Annual Report”). The Board
shall maintain such books and records until the wind-up of the Company’s affairs and
satisfaction of all of the Company’s liabilities. All matters concerning (i) the determination of the
relative amount of allocations and distributions among the Members pursuant to and in
accordance with Article IV and (ii) accounting procedures and determinations, and other
determinations not specifically and expressly provided for by the terms of this Agreement, shall
be determined by the Board.


                                                - 19 -
19-23649-rdd     Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                         Pg 748 of 1021



       8.2     Fiscal Year. The fiscal year (the “Fiscal Year”) of the Company shall constitute
the twelve (12)-month period ending on December 31 of each calendar year, or such other annual
accounting period as may be established by the Board.

       8.3     Reports. The Company shall deliver or cause to be delivered, within ninety (90)
days after the end of each Fiscal Year or as soon as reasonably practicable thereafter, to each
Person who was a Member at any time during such Fiscal Year a Schedule K-1 and any
information with respect to the Company reasonably required for the preparation of such
Person’s United States federal and state income tax returns.

        8.4     Financial Reporting.3 The Board shall engage a firm of independent certified
public accountants (the “Company Accountants”) to audit the Annual Report. Within ninety
(90) days following the end of each calendar year, the Company shall deliver to NOAT, the
Annual Report audited by the Company Accountants and accompanied by an opinion of such
firm as to the fairness in all material respects of the special-purpose financial statements.

        8.5     NewCo Reports. The Company shall promptly provide NOAT copies of all
material reports received from NewCo including any reports delivered to the Company pursuant
to Article VIII of the NewCo Operating Agreement.

        8.6     Board Availability. The Board shall, in connection with the delivery of each
report under Section 8.5, host a call for the recipients of such report, to answer questions of the
recipients relating to such report, and shall otherwise make themselves reasonably available to
answer questions of the Members relating to the Company’s activities.

                                            ARTICLE IX

                                               TAXES

      9.1      Tax Returns. The Company shall prepare and file all necessary federal and state
income tax returns.

       9.2     Tax Elections. The Company shall make any election the Board deems
appropriate and in the best interests of the Members.

        9.3     Partnership Representative. The Chair shall be the Company’s partnership
representative, as described in Section 6223 of the Code (the “Partnership Representative”).
The Partnership Representative shall have all powers and responsibilities provided for a
“partnership representative” in Section 6221 of the Code et seq.. The Company shall pay and be
responsible for all reasonable third-party costs and expenses incurred by the Partnership
Representative in performing its duties as such. [If requested by the Partnership Representative,
each Member shall provide the Partnership Representative with any information, representations,
certifications, forms, or documentation, and take such action, that, as determined by the
Partnership Representative in its sole discretion, is necessary for the Company subject to the
Partnership Audit Rules to make any election or to modify an imputed underpayment under

3
 NTD: To be confirmed with Company Accountants that TopCo will not be consolidated with NewCo and NewCo
subsidiaries for financial accounting purposes.

                                                 - 20 -
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 749 of 1021



Section 6225(c) of the Code (or any related or analogous provision or guidance of the
Partnership Audit Rules) or otherwise adopt any course under the Partnership Audit Rules.
Notwithstanding anything to the contrary in this Agreement, any information, representations,
certifications, forms or documentation so provided may be disclosed to any applicable taxing
authority. Any action taken by the Partnership Representative in connection with audits of the
Company under the applicable law will, to the extent permitted by law, be binding on the
Members.]

                                          ARTICLE X

                            DISSOLUTION AND LIQUIDATION

         10.1 Dissolution. Subject to the Company’s Purpose, the Company shall dissolve, and
its affairs shall be wound up on the soonest practicable date but no later than ninety (90) days
after the first to occur of the following events:

               (a)     the date on which the Class A Member decides to dissolve the Company,
which such date shall be after the later of (i) the date on which the Minimum TopCo Distribution
has been effected and (ii) the date on which a Disposition Event has occurred, and in any case
not before the dissolution and winding up of NewCo; or

               (b)    the date on which the Bankruptcy Court enters an order approving such
dissolution and such order becomes a Final Order.

        10.2 Liquidation and Termination. On dissolution of the Company, the Board shall
act as liquidator or may appoint one or more representatives to act as liquidator. The liquidators
shall prepare or cause to be prepared a statement setting forth the Assets and liabilities of the
Company as of the date of dissolution, a copy of which statement shall be furnished to the
Members. The liquidators shall proceed diligently to wind up the affairs of the Company as
promptly as possible, but in an orderly and businesslike and commercially reasonable manner.
The costs of liquidation shall be borne as a Company expense. The liquidators shall pay, satisfy
or discharge from Company funds all of the debts, liabilities and obligations of the Company
(including all expenses incurred in liquidation) or otherwise make adequate provision for
payment and discharge thereof (including the establishment of a cash fund for contingent or
unmatured liabilities or obligations of the Company or the Company’s Subsidiaries arising out of
or in connection with the Company or the Company’s Subsidiaries in such amount and for such
term as the liquidators may reasonably determine) and shall promptly distribute the remaining
Assets to the Members in the applicable proportions set forth on Exhibit B. Such cash fund may,
in the discretion of the liquidator, be paid over to a national title company or bank or other
financial institution selected by them and authorized to conduct business as an escrowee to be
held by such national title company or bank or financial institution as escrowee for the purposes
of disbursing such cash fund to satisfy the liabilities and obligations described above, and at the
expiration of such period as the liquidator may reasonably deem advisable, distributing any
remaining balance to the Members in the applicable proportions set forth on Exhibit B. The
liquidators may distribute Assets of the Company in kind only with the consent of the Class A
Members. A reasonable time shall be allowed for the orderly winding up of the affairs of the


                                              - 21 -
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 750 of 1021



Company pursuant to this Section 10.2 in order to minimize any losses otherwise attendant upon
such winding up.

         10.3 Cancellation of Certificate. On completion of the winding up of the Company as
described in Section 10.2 and the distribution of the Company’s Assets as provided herein, the
Company shall be terminated (and the Company shall not be terminated prior to such time), and
the Board (or such other Person or Persons as the Delaware Act may require or permit) shall file
a certificate of cancellation with the Secretary of State of the State of Delaware, cancel any other
filings made pursuant to this Agreement that are or should be canceled, and take such other
actions as may be necessary to terminate the Company. The Company shall be deemed to
continue in existence for all purposes of this Agreement until it is terminated pursuant to this
Section 10.3.

                                          ARTICLE XI

                                   GENERAL PROVISIONS

         11.1 Amendments. Except as otherwise provided in this Section 11.1, this Agreement
may be amended or modified only by NOAT; provided, however, that Tribe Opioid LLC’s
consent shall be required for any amendment or modification which would purport to adversely
impact the Distributions to, or confer additional obligations or liabilities upon, Tribe Opioid
LLC. Notwithstanding the foregoing, the Board may amend this Agreement from time to time
without the consent, approval or other authorization of any other Person, to: (i) make a change
that is necessary to cure any ambiguity, to correct or supplement any provision in this Agreement
that would be inconsistent with any other provision in this Agreement, or to make any other
provision with respect to matters or questions arising under this Agreement that will not be
inconsistent with the provisions of this Agreement; (ii) make a change that is necessary to satisfy
any requirements, conditions or guidelines contained in any opinion, directive, order, statute,
ruling or regulation of any federal, state or foreign governmental entity; (iii) make a change that
is required or contemplated by this Agreement; or (iv) make a change in any provision of this
Agreement that requires any action to be taken by or on behalf of the Board or the Company
pursuant to applicable Delaware law if the provisions of applicable Delaware law are amended,
modified or revoked so that the taking of such action is no longer required. Notwithstanding the
foregoing, this Agreement may not be modified in a manner that is inconsistent with the Plan or
the Confirmation Order absent an order of the Bankruptcy Court approving such modification.
The Board shall provide notice to the Members of any proposed modification, to this Agreement
including, for the avoidance of doubt, any proposed modification that does not require the
consent of the Members hereunder, not less than ten (10) Business Days before such
modification becomes effective, if practicable. For the avoidance of doubt, any of amendment of
this Agreement shall be subject to the limitations set forth in the Governance Covenants.

        11.2 No Return of Distributions. It is the intent of the Members that no Distribution
to any Member pursuant to Article V hereof shall be deemed a return of money paid or
distributed in violation of the Delaware Act. The payment of any such Distribution to a Member
shall be deemed to be a compromise within the meaning of the Delaware Act, and the Member
receiving any such Distribution shall not be required to return it, in whole or in part, to any
Person.

                                               - 22 -
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 751 of 1021



       11.3 Remedies Cumulative. The rights and remedies under this Agreement are
cumulative and are in addition to and not in substitution for any other rights and remedies
available at law or in equity or otherwise.

       11.4 Successors and Assigns. All covenants and agreements contained in this
Agreement shall bind and inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, successors, legal representatives, and permitted assigns, whether so
expressed or not.

        11.5 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal, or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality, or unenforceability will not
affect any other provision or the effectiveness or validity of any provision in any other
jurisdiction, and this Agreement will be reformed, construed, and enforced in such jurisdiction as
if such invalid, illegal, or unenforceable provision had never been contained herein.

        11.6 Applicable Law; Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the laws of any jurisdiction other than the
State of Delaware. The Bankruptcy Court shall have continuing jurisdiction over the Company,
provided that, the courts of the State of Delaware, including any federal court located therein,
shall also have jurisdiction over the Company; provided further, that notwithstanding the
foregoing, the Board shall have power and authority to bring any action in any court of
competent jurisdiction (including the Bankruptcy Court) to prosecute any Causes of Action held
by the Company.

        11.7 Addresses and Notices. All notices, demands, or other communications to be
given or delivered under or by reason of the provisions of this Agreement shall be in writing and
shall be deemed to have been given or made (a) when delivered personally to the recipient, (b)
one (1) Business Day after delivery to a reputable express courier service (charges prepaid), or
(c) on the Business Day telecopied or electronically transmitted to the recipient if by telecopy or
Electronic Transmission before 5:00 p.m. Eastern Time, and otherwise on the next Business Day.
Such notices, demands, and other communications shall be sent to the address for such recipient
set forth in the Company’s books and records, or to such other address or to the attention of such
other person as the recipient party has specified by prior written notice to the sending party. Any
notice to the Board or the Company shall be deemed given if received by the Board at the
principal office of the Company designated pursuant to Section 2.4.

       11.8 No Reliance by Third Parties. Except as otherwise set forth herein, none of the
provisions of this Agreement shall be for the benefit of, or enforceable by, any Person other than
the Company and the Members, including any creditor who makes a loan to the Company
(except, and only to the extent, pursuant to the terms of a separate agreement executed by the
Company in favor of such creditor) and no creditor or other Person (other than the Members and
the Company) shall obtain any rights under this Agreement or by reason of this Agreement, or
shall be able to make any claim under this Agreement in respect of any debts, liabilities,

                                               - 23 -
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 752 of 1021



commitments or obligations against the Company or the Members, it being understood that the
Covered Persons shall be intended third-party beneficiaries of Article VII.

        11.9 No Implied Waivers. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement, or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute a waiver of any such breach or
any other covenant, duty, agreement, or condition.

       11.10 Entire Agreement. The Governing Documents and the other documents
expressly referred to in this Agreement embody the complete agreement and understanding
among the parties and supersede and preempt any prior understandings, agreements, or
representations by or among the parties, written or oral, which may have related to the subject
matter of this Agreement in any way.

        11.11 Delivery by Electronic Transmission. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement or any amendment
hereto delivered by facsimile or other Electronic Transmission (including e-mail of a “pdf”
signature), shall be treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the original signed version
thereof delivered in person.

        11.12 Relationship to Plan. This Agreement is being executed pursuant to and in
accordance with the Plan to aid in the implementation of the Plan. To the extent that there is
conflict between the provisions of this Agreement, the provisions of the Plan, or the
Confirmation Order, each document shall have controlling effect in the following rank order:
(1) the Confirmation Order; (2) the Plan; and (3) this Agreement.

                          [Remainder of page intentionally left blank

                                    Signature pages follow.]




                                              - 24 -
19-23649-rdd   Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22       Main Document
                                     Pg 753 of 1021



        The undersigned have executed or caused to be executed on their behalf this Limited
Liability Agreement as of the date first written above.


                                          MEMBERS:

                                          National Opioid Abatement Trust


                                          By: _______________________________
                                          Name: _____________________________
                                          Title: ______________________________


                                          Tribal Opioid Abatement Fund, LLC

                                          By: _______________________________
                                          Name: _____________________________
                                          Title: ______________________________
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22       Main Document
                                   Pg 754 of 1021



                                      EXHIBIT A

                                      MEMBERS

     Name                   Address                Class A Interests    Class B Interests
National Opioid                                   [97]                 0
Abatement Trust

Tribal Opioid                                     0                    [3]
Abatement Fund,
LLC

Total:            --                              [97]                 [3]
19-23649-rdd   Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22       Main Document
                                     Pg 755 of 1021



                                       EXHIBIT B

                                     WATERFALL

       first, 100% to NOAT until the aggregate cumulative amount of Public Creditor Trust
Distributions hereunder and distributions to TAFT and NOAT under the MDT Trust Agreement
equals $1 billion;

      second, 2.935% to Tribe Opioid LLC and 97.065% to NOAT until the aggregate
cumulative amount of Public Creditor Trust Distributions equals $3 billion;

      third, 2.8125% to Tribe Opioid LLC and 97.1875% to NOAT until the aggregate
cumulative Public Creditor Trust Distributions equals $5 billion; and

       thereafter, 3% to Tribe Opioid LLC and 97% to NOAT.

       For the avoidance of doubt, all amounts and computations set forth in this Exhibit B
shall be determined by taking into account all Public Creditor Trust Distributions made to
TAFT, Tribe Opioid LLC or NOAT from the Debtors, TopCo or the Master Distribution
Trust, including without limitation the Initial Public Creditor Trust Distributions.
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 756 of 1021



                                    EXHIBIT Y

                          NewCo Credit Support Agreement
19-23649-rdd             Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                     Main Document
                                                  Pg 757 of 1021



                                        CREDIT SUPPORT AGREEMENT

         THIS CREDIT SUPPORT AGREEMENT (this “Agreement”), dated as of [____], 2021
(the “Effective Date”), is entered into by and among each of (i) [NewCo], a Delaware limited
liability company formed in accordance with Section 5.4 of the Plan (as defined herein) and the
NewCo Operating Agreement (“NewCo”), (ii) [TopCo], a Delaware limited liability company
formed in accordance with Section 5.5 of the Plan and the TopCo Operating Agreement
(“TopCo” and, together with NewCo, the “Credit Support Obligors”), and (iii) the Master
Disbursement Trust, a Delaware statutory trust established in accordance with Section 5.6 of the
Plan and the MDT Agreement (the “Master Disbursement Trust” and, collectively with the
Credit Support Obligors, the “Parties” and, each, a “Party”).

                                                        RECITALS

         WHEREAS, on September 15, 2019 (the “Petition Date”), each of Purdue Pharma Inc.,
Purdue Pharma, L.P. (“PPLP”) and PPLP’s wholly owned direct and indirect subsidiaries
(collectively, the “Debtors”) filed a voluntary petition for relief under chapter 11 of title 11 of the
United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the
Southern District of New York (the “Bankruptcy Court”), thereby commencing the chapter 11
cases jointly administered by the Bankruptcy Court under the caption In re Purdue Pharma L.P.,
et al., Case No. 19-23649 (RDD) (the “Chapter 11 Cases”);

        WHEREAS, on June 3, 2021, the Debtors filed the Fifth Amended Joint Chapter 11 Plan
of Reorganization of Purdue Pharma L.P. and Its Affiliated Debtors [D.I. 2982] (including all
appendices, exhibits, schedules and supplements thereto, as the same may be altered, amended or
modified from time to time in accordance with the Bankruptcy Code, the Bankruptcy Rules and
the terms thereof, the “Plan”)1 with the Bankruptcy Court;

        WHEREAS, on [●], the Debtors and the Shareholder Payment Parties entered into the
Shareholder Settlement Agreement, pursuant to which, among other things, the Shareholder
Payment Parties shall be obligated to pay the Shareholder Settlement Amount in accordance with
the terms thereof;

      WHEREAS, on [●], 2021, the Bankruptcy Court entered the [Order Confirming the Fifth
Amended Joint Chapter 11 Plan of Reorganization of Purdue Pharma L.P. and Its Affiliated
Debtors] [D.I. [●]] confirming the Plan (the “Confirmation Order”);

       WHEREAS, in accordance with the Plan and the Confirmation Order, PPLP and NewCo
have entered into the Transfer Agreement, dated as of the Effective Date (the “NewCo Transfer
Agreement”), pursuant to which the NewCo Transferred Assets were transferred to NewCo;

      WHEREAS, in accordance with the Plan and the Confirmation Order, (i) the Debtors and
the MDT Trustees have entered into the Master Disbursement Trust Agreement, dated as of the

            1
                Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in
the Plan.
19-23649-rdd    Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                      Pg 758 of 1021



Effective Date (the “MDT Agreement”), pursuant to which the MDT Transferred Assets were
transferred to the Master Disbursement Trust, and (ii) all liability of the Debtors and the other
Protected Parties for any and all Channeled Claims was channeled to the Master Disbursement
Trust, pursuant to the Channeling Injunction, solely for the purpose of effectuating the Master
TDP, pursuant to which (A) each Channeled Claim shall either be automatically channeled to
and assumed exclusively by a Creditor Trust or otherwise Disallowed and released in full and
(B) in exchange for the assumption of the applicable Channeled Claims, the Creditor Trusts shall
receive the distributions set forth in the Master TDP;

        WHEREAS, in accordance with the Plan and the Confirmation Order, (i) TopCo holds
100% of the NewCo Interests, and (ii) 100% of the limited liability company interest in TopCo
are held by NOAT and Tribal Opioid Abatement Fund, LLC (“Tribe Opioid LLC”);

        WHEREAS, in accordance with the Plan, (i) NewCo is obligated under certain
circumstances set forth therein to make Cash payments to the Master Disbursement Trust in
accordance with Section 5.2(d)(iii)(A) and (f)(ii) of the Plan and (ii) NewCo and TopCo are each
obligated to pay over MDT Distributable Sale Proceeds to the Master Disbursement Trust in
accordance with Section 5.2(d)(iii)(B) of the Plan; and

       WHEREAS, in accordance with the Plan and as more fully set forth in this Agreement,
the Master Disbursement Trust is required to repay amounts received from the Credit Support
Obligors under this Agreement to the extent set forth in Section 5.2(f)(i)(D) of the Plan.

                                        AGREEMENT

       NOW, THEREFORE, pursuant to the Confirmation Order, and in consideration of the
foregoing and upon the terms and subject to the mutual covenants and conditions set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

                                       ARTICLE I
                                INTERPRETIVE PROVISIONS

      Section 1.01. Capitalized Terms. Capitalized terms used herein and not defined have the
meanings ascribed to such terms in the Plan.

        Section 1.02. Interpretation. Unless otherwise specified, all section references in this
Agreement are to the respective section in this Agreement, as the same may be amended, waived,
or modified from time to time in accordance with the terms hereof. The words “herein,”
“hereof,” or “hereunder,” and other words of similar import refer to this Agreement as a whole
and not to any particular section, subsection, or clause contained therein and have the same
meaning as “in the Agreement,” “of the Agreement,” and “under the Agreement,” respectively.
The words “includes” and “including” are not limiting. The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the provisions hereof. For
purposes herein: (a) in the appropriate context, each term, whether stated in the singular or
plural, shall include both the singular and the plural, and pronouns stated in the masculine,
feminine, or neuter gender shall include the masculine, feminine, and the neuter gender; (b) any
reference herein to a contract, lease, instrument, release, indenture, or other agreement or


                                               2
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 759 of 1021



document being in a particular form or on particular terms and conditions means that the
reference document shall be substantially in that form or substantially on those terms and
conditions; (c) any reference herein to a contract, lease, instrument, release, indenture, or other
agreement or document shall be construed as referring to such contract, lease, instrument,
release, indenture, or other agreement or document as from time to time amended, restated,
amended and restated, refinanced, extended, supplemented or otherwise modified (subject to any
restrictions on such amendments, restatements, amendments and restatements, refinancing,
extensions, supplements or modifications set forth in this Agreement); (d) the rules of
construction set forth in section 102 of the Bankruptcy Code shall apply; (e) all references to “$”
and dollars shall be deemed to refer to United States currency unless otherwise specifically
provided; and (f) any rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall not be applied in the construction or interpretation of this Agreement. No
prior draft of this Agreement nor any course of performance or course of dealing shall be used in
the interpretation or construction of this Agreement. No parol evidence shall be introduced in the
construction or interpretation of this Agreement unless the ambiguity or uncertainty in issue is
plainly discernable from a reading of this Agreement without consideration of any extrinsic
evidence.

                              ARTICLE II
      GUARANTEE OF OBLIGATIONS OF THE MASTER DISBURSEMENT TRUST

       Section 2.01. NewCo Available Cash Payment.

       (a)    In accordance with Section 5.2(d)(iii)(A) of the Plan, within five (5) Business
Days following the receipt by NewCo from the MDT Trustees of notice of the commencement of
an MDT Reserve Period and, in accordance with Sections 5.2(d)(iii)(A) and 5.2(f)(ii) of the Plan,
on each NewCo Distribution Date thereafter, for so long as such MDT Reserve Period is
continuing, NewCo shall pay to the Master Disbursement Trust all NewCo Available Cash up to
an aggregate amount necessary to ensure that the MDT Operating Reserve and the MDT Claims
Reserve are fully funded at the amounts required as of that date as set forth in the Plan and the
MDT Agreement.

       (b)     The amounts required to be paid by NewCo to the Master Disbursement Trust
under this Section 2.01 shall be limited to the extent of NewCo Available Cash; provided that in
the event there is a deficiency of funding in the MDT Claims Reserve for a period of
eighteen (18) months during the continuation of an MDT Reserve Period, the Master
Disbursement Trust shall be entitled to accelerate its claims under this Agreement and exercise
remedies in accordance with Section 3.15 of this Agreement.

       Section 2.02. MDT Distributable Sale Proceeds.

        (a)     In accordance with Section 5.2(d)(iii)(B) of the Plan, regardless of whether there
is an MDT Reserve Period in effect, until the payment in full in Cash of the MDT Claims,
TopCo and NewCo shall pay to the Master Disbursement Trust an amount equal to one hundred
percent (100%) of the MDT Distributable Sale Proceeds within five (5) Business Days after the
receipt thereof; provided that (i) MDT Distributable Sale Proceeds of less than ten million dollars
($10,000,000) (in the aggregate for TopCo and NewCo) shall be carried forward and


                                                 3
19-23649-rdd    Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                      Pg 760 of 1021



accumulated and no distributions to the Master Disbursement Trust on account thereof shall be
required until the aggregate amount of the accumulated MDT Distributable Sale Proceeds so
received following the Effective Date equals or exceeds such amount and (ii) the amounts
payable to the Master Disbursement Trust under this Section 2.02(a) shall not exceed the
aggregate outstanding amount owed on account of the MDT Claims (regardless of whether some
amounts are not yet due and owing).

        (b)    In accordance with Section 5.2(d)(iii)(B) of the Plan, any non-Cash proceeds in
respect of the sale of any Asset of TopCo or any of its Subsidiaries shall be held and not
distributed by TopCo or such Subsidiary, as applicable, until the payment in full of the MDT
Claims or the disposition of such non-Cash proceeds for Cash; provided that, upon such
disposition of such non-Cash proceeds for Cash, such Cash shall be deemed MDT Distributable
Sale Proceeds and such Cash shall be subject to and applied in accordance with this Section 2.02.

       (c)     The Master Disbursement Trust shall apply all amounts received under this
Section 2.02 in accordance with Section 5.2(d)(iv)(B) of the Plan and the MDT Agreement.

       Section 2.03. MDT Repayment Obligation.

        (a)     Subject to Section 2.03(b) of this Agreement, on each MDT Distribution Date, in
accordance with and subject to the MDT Priority Waterfall specified in Section 5.2(f)(i) of the
Plan, the Master Disbursement Trust shall repay to NewCo or TopCo, as applicable, amounts
received by the Master Disbursement Trust from NewCo or TopCo, as applicable, pursuant to
Section 2.01 or 2.02 of this Agreement; provided that NewCo shall promptly make a TopCo
Distribution from all such repayments and TopCo shall promptly make Public Creditor Trust
Distributions from all such repayments and such TopCo Distributions.

        (b)    In accordance with Section 5.2(e)(iv) of the Plan, no repayments under this
Agreement shall be due or made by the Master Disbursement Trust (i) if an MDT Reserve Period
has commenced and is continuing, unless the Master Disbursement Trust has provided notice to
NewCo and TopCo that the MDT Operating Reserve and the MDT Claims Reserve have been
fully funded or (ii) if an Escrow Period has commenced and is continuing.

                                        ARTICLE III
                                      MISCELLANEOUS

       Section 3.01. Controlling Document. In the event of any conflict or inconsistency
between the terms and provisions of this Agreement and the terms and provisions of the Plan, the
terms and provisions of the Plan shall govern and control.

        Section 3.02. Notice. All notices, requests and other communications required or
permitted under, or otherwise made in connection with, this Agreement, shall be in writing and
shall be deemed to have been duly given (a) when delivered in person, (b) upon confirmation of
receipt when transmitted by facsimile transmission, (c) upon receipt after dispatch by registered
or certified mail, postage prepaid, (d) on the next Business Day if transmitted by national
overnight courier (with confirmation of delivery) or (e) on the date delivered if sent by email
(with confirmation of delivery), in each case, addressed as follows:



                                               4
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22          Main Document
                                       Pg 761 of 1021



       if to TopCo, to:

       [_______]



       with a copy to (which shall not constitute notice):

       [_______]



       if to NewCo, to:

       [_______]



       with a copy to (which shall not constitute notice):

       [_______]



       if to the Master Disbursement Trust, to:

       [_______]



       with a copy to (which shall not constitute notice):

       [_______]

        or to such other address or facsimile number as such party may hereafter specify for the
purpose by notice to the other parties hereto. Notices and other communications sent shall be
deemed to have been given when received; provided that if such notice or other communication
is not received during the normal business hours of the recipient, such notice or communication
shall be deemed to have been received at the opening of the business on the next Business Day
for the recipient. Each of the Parties may change its notice address provided for in this Section
3.02 by notice to the other Parties hereto.

        Section 3.03. Payments Received. All payments made by or on behalf of any of the
Parties under this Agreement shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff and shall be made (a) in the case of payments pursuant to
Section 2.01 and Section 2.02 to the Master Disbursement Trust, to an account as the Master
Disbursement Trust may designate from time to time and (b) in the case of payments pursuant to
Section 2.03 to the applicable Credit Support Obligor, to an account as such Credit Support
Obligor may designate from time to time, in each case, in U.S. dollars, and in immediately


                                                  5
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 762 of 1021



available funds by 11:59 p.m. (New York City time) on the date specified herein. Except as
otherwise set forth herein, if any payment to be made by any Party would have come due on a
day other than a Business Day, payment shall be due on the next following Business Day.

        Section 3.04. Amendment and Waiver. Any provision of this Agreement may be
amended or waived only with the consent of (w) a majority of the MDT Trustees, (x) the Credit
Support Obligors, (y) NOAT and (z) until the payment in full of the MDT Claims, a majority in
number of the other MDT Beneficiaries (excluding NOAT); provided, however, that the MDT
Trustees and the Credit Support Obligors may amend this Agreement by unanimous consent of
the MDT Trustees and the Credit Support Obligors from time to time, without the consent,
approval or other authorization of any other Person, to make minor modifications or clarifying
amendments as necessary to enable the MDT Trustees and the Credit Support Obligors to
effectuate the provisions of this Agreement. Notwithstanding the foregoing, no amendment or
waiver of any provision of this Agreement shall modify this Agreement in a manner that (a) is
inconsistent with the Plan or the Confirmation Order without an order of the Bankruptcy Court
(after notice and a hearing) approving such modification, other than to make minor modifications
or clarifying amendments by unanimous consent of the MDT Trustees and the Credit Support
Obligors as necessary to enable the MDT Trustees and the Credit Support Obligors to effectuate
the provisions of this Agreement, (b) would adversely impact the distributions to, or confer
additional obligations or liabilities upon, any MDT Beneficiary without the consent of such
MDT Beneficiary or (c) would amend or waive this Section 3.04. The MDT Trustees shall
provide notice to the MDT Beneficiaries of any proposed amendment or wavier of any provision
of this Agreement including, for the avoidance of doubt, any proposed amendment or waiver that
does not require the consent of the MDT Beneficiaries hereunder, not less than ten (10) Business
Days before such amendment or waiver becomes effective.

         Section 3.05. Assignment. This Agreement and all of the provisions of this Agreement
shall be binding upon and inure to the benefit of the Parties and their respective heirs, successors
and permitted assigns. Notwithstanding the foregoing, neither this Agreement nor any of the
rights, interests or obligations under this Agreement shall be assigned (including by operation of
Law) by any Party without the prior written consent of the other Parties. Any attempted
assignment or delegation in contravention of this Agreement shall be null and void.

         Section 3.06. Severability. Each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable Law. If any provision of this Agreement is
held to be invalid, illegal or unenforceable in any respect under any applicable Law in any
jurisdiction, such invalidity, illegality or unenforceability will not affect any other provision or
the effectiveness or validity of any provision in any other jurisdiction. Should any ruling or
illegality, invalidity or unenforceability be obtained, this Agreement will be reformed, construed
and enforced in such jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained in this Agreement. In addition, if such term or provision could be drawn more
narrowly so as not to be illegal, invalid, prohibited or unenforceable in such jurisdiction, it shall
be so narrowly drawn, as to such jurisdiction, without invalidating the remaining terms and
provisions of this Agreement or affecting the legality, validity or enforceability of such term or
provision in any other jurisdiction.




                                                 6
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 763 of 1021



        Section 3.07. Entire Agreement. This Agreement, the Plan and the Confirmation Order
constitute the entire agreement between the Parties with respect to the subject matter of this
Agreement and supersedes all prior agreements and understandings, both oral and written,
between the Parties with respect to the subject matter of this Agreement.

        Section 3.08. Relationship to Plan. This Agreement is being executed pursuant to and in
accordance with the Plan to aid in the implementation of the Plan. To the extent that there is
conflict between the provisions of this Agreement, the provisions of the Plan, or the
Confirmation Order, each document shall have controlling effect in the following rank order: (1)
the Confirmation Order; (2) the Plan; and (3) this Agreement.

        Section 3.09. Counterparts. This Agreement may be executed in multiple counterparts
and delivered by facsimile or portable document format (.pdf), each of which, when executed,
shall be deemed an original, and all of which shall constitute but one and the same instrument
binding on all the Parties.

       Section 3.10. No Strict Construction. Notwithstanding the fact that this Agreement has
been drafted or prepared by one of the Parties, each Party confirms that they and their respective
counsel have reviewed, negotiated and adopted this Agreement as a joint agreement. As a result,
the understanding of the Parties and the language used in this Agreement shall be deemed to be
the language chosen by the Parties to express their mutual intent, and no rule of strict
construction shall be applied against any Person.

        Section 3.11. Captions. The captions used in this Agreement are for convenience of
reference only and do not constitute a part of this Agreement. Consequently, the captions shall
not be deemed to limit, characterize or in any way affect any provision of this Agreement, and all
provisions of this Agreement shall be enforced and construed as if no such caption or description
had been used in this Agreement.

        Section 3.12. Governing Law. This Agreement has been executed and delivered and
shall be construed, interpreted and governed pursuant to and in accordance with the laws of the
State of New York, without regard to any conflict of laws principles which, if applied, might
permit or require the application of the laws of another jurisdiction.

       Section 3.13. Consent to Jurisdiction; Service of Process.

        (a)     The Parties hereto agree that any action, litigation or proceeding (each,
a “Proceeding”) seeking to enforce any provision of, or based on a matter arising out of or in
connection with, this Agreement shall be brought in the Bankruptcy Court, and each of the
parties hereby irrevocably consents for such purpose to the jurisdiction of the Bankruptcy Court
(and of the appropriate appellate courts therefrom) or, in the event Bankruptcy Court does not
have or accept such jurisdiction, in any federal court sitting in the Southern District of New York
and any appellate court therefrom or, in the event such federal court does not have or accept
jurisdiction, a New York State court and any appellate court therefrom in any such Proceeding.
Each of the Parties hereto irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any such Proceeding in
any such court or that any such Proceeding brought in any such court has been brought in an



                                                7
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                       Pg 764 of 1021



inconvenient forum. Process in any such Proceeding may be served on any party anywhere in the
world, whether within or without the jurisdiction of any such court. Without limiting the
foregoing, each Party agrees that service of process on such party as provided in Section 3.02(a),
(c) or (d) shall be deemed effective service of process on such party.

        (b)     Notwithstanding anything herein to the contrary, the Parties agree that any
Proceeding arising under, related to, or in connection with this Agreement, including any action
seeking specific performance of any provision of this Agreement or declaratory judgment
concerning this Agreement, shall be heard and determined by the Bankruptcy Court as a
contested matter under Rule 9014 of the Federal Rules of Bankruptcy Procedure. With respect to
such Proceeding, each Party agrees to (i) submit to the jurisdiction of the Bankruptcy Court,
(ii) consent to the authority of the Bankruptcy Court to enter final orders or judgments, and
(iii) waive and not advance any argument that such dispute is or must be adjudicated as an
adversary proceeding governed by Part VII of the Federal Rules of Bankruptcy Procedure or that
the Bankruptcy Court is an improper or inconvenient forum or venue. Any party to such
Proceeding shall be permitted to request that the Bankruptcy Court adjudicate such dispute on an
expedited basis, and all other parties shall consent to such expedited adjudication.

      Section 3.14. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

        Section 3.15. Remedies; Specific Enforcement. The rights and remedies of the Parties
shall be cumulative (and not alternative) and not exclusive of any rights, remedies, powers and
privileges provided by Law. The Parties agree that irreparable damage would occur if any
provision of this Agreement were not performed in accordance with the terms hereof and that the
Parties shall be entitled to an injunction or injunctions to prevent breaches of this Agreement or
to enforce specifically the performance of the terms and provisions of this Agreement in addition
to any other remedy to which they are entitled at law or in equity, under the Plan and under any
other documentation entered into in connection with the Plan, in each case without the
requirement of posting any bond or other type of security.

                          [Remainder of page left intentionally blank]




                                                8
19-23649-rdd    Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                      Pg 765 of 1021



       IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their respective authorized officers, representatives or agents, effective as of the Effective
Date.

                                                   [NEWCO LLC]


                                                   By:
                                                          Name:
                                                          Title:

                                                   [TOPCO LLC]


                                                   By:
                                                          Name:
                                                          Title:

                                                   MASTER DISBURSEMENT TRUST


                                                   By:
                                                          Name:
                                                          Title:




                         [Signature Page to NewCo Credit Support Agreement]
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 766 of 1021



                                    EXHIBIT Z

                                  PAT Agreement
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 767 of 1021




                             TRUST AGREEMENT OF

                          PLAN ADMINISTRATION TRUST

                              DATED AS OF [●], 2021

                                 BY AND AMONG

                    [●] AS PLAN ADMINISTRATION TRUSTEE,

                           [●] AS RESIDENT TRUSTEE,

                                       and

                          THE DEBTOR PARTIES HERETO
19-23649-rdd   Doc 3121          Filed 07/08/21 Entered 07/08/21 00:40:22                                      Main Document
                                          Pg 768 of 1021



                                         TABLE OF CONTENTS

Article I      Declaration of Trust ..........................................................................................3

Section 1.01   Creation of Trust .................................................................................................3
Section 1.02   Purpose of Plan Administration Trust .................................................................3
Section 1.03   Vesting of PAT Assets ........................................................................................3
Section 1.04   Appointment and Acceptance of Plan Administration Trustee...........................5
Section 1.05   No Reversion to Debtors .....................................................................................5
Section 1.06   Relationship to Plan ............................................................................................5
Section 1.07   Incidents of Ownership .......................................................................................5

Article II     Trust Beneficiaries ............................................................................................6

Section 2.01   Transferability of Distribution Rights .................................................................6
Section 2.02   Limited Liability .................................................................................................6

Article III    Powers and Trust Administration ...................................................................6

Section 3.01   Powers of the Plan Administration Trustee ........................................................6
Section 3.02   Books and Records..............................................................................................8
Section 3.03   Cooperation with the Master Disbursement Trust and the Creditor Trusts ........8

Article IV     Duration and Termination of the Plan Administration Trust ......................9

Section 4.01   Duration ..............................................................................................................9
Section 4.02   Dissolution of the Plan Administration Trust .....................................................9
Section 4.03   Continuance of the Plan Administration Trust for Winding Up .........................9

Article V      Accounts, Investments and Payments .............................................................9

Section 5.01   Accounts..............................................................................................................9
Section 5.02   Wind-Up Reserve ..............................................................................................10
Section 5.03   PAT Distribution Accounts ...............................................................................10
Section 5.04   Priority Claims Reserve ....................................................................................10
Section 5.05   Disputed Claims Reserve ..................................................................................10
Section 5.06   Disputed Cure Claims Reserve .........................................................................11
Section 5.07   Surplus Reserved Cash......................................................................................11
Section 5.08   Investment of Plan Administration Trust Monies .............................................11

Article VI     Tax Matters .....................................................................................................11

Section 6.01   U.S.....................................................................................................................11
Section 6.02   Tax Returns and Payments ................................................................................12

Article VII    Distributions ....................................................................................................13

Section 7.01   Distributions Generally .....................................................................................13
19-23649-rdd    Doc 3121          Filed 07/08/21 Entered 07/08/21 00:40:22                                     Main Document
                                           Pg 769 of 1021



Section 7.02    Disputed Payments ............................................................................................13
Section 7.03    Disbursing Agent ..............................................................................................13
Section 7.04    Records..............................................................................................................13
Section 7.05    Attorneys’ Fees and Expenses of Directors, Officers, Employees and Agents 13

Article VIII    Plan Administration Trustee and Resident Trustee ....................................14

Section 8.01    Plan Administration Trustee .............................................................................14
Section 8.02    Term of Service of the Plan Administration Trustee ........................................14
Section 8.03    Appointment of Successor Plan Administration Trustee ..................................15
Section 8.04    Compensation and Expenses of the Plan Administration Trustee and Plan
                Administration Professionals ............................................................................15
Section 8.05    Duties of the Plan Administration Trustee ........................................................16
Section 8.06    Resident Trustee ................................................................................................16

Article IX      Reliance, Liability and Indemnification........................................................18

Section 9.01    Reliance by the Plan Administration Trustee ...................................................18
Section 9.02    Nonliability of Plan Administration Trustee .....................................................18
Section 9.03    Exculpation .......................................................................................................19
Section 9.04    Limitation of Liability .......................................................................................19
Section 9.05    Indemnity ..........................................................................................................19

Article X       Miscellaneous Provisions ................................................................................20

Section 10.01   Actions Taken on Other Than a Business Day .................................................20
Section 10.02   Governing Law..................................................................................................20
Section 10.03   Jurisdiction ........................................................................................................20
Section 10.04   Severability .......................................................................................................20
Section 10.05   Notices ..............................................................................................................20
Section 10.06   Headings............................................................................................................21
Section 10.07   Entire Trust Agreement .....................................................................................21
Section 10.08   Amendment and Waiver ...................................................................................21
Section 10.09   Confidentiality ..................................................................................................21
Section 10.10   Meanings of Other Terms .................................................................................22
Section 10.11   Counterparts ......................................................................................................22




                                                             ii
19-23649-rdd             Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                     Main Document
                                                  Pg 770 of 1021



                              PLAN ADMINISTRATION TRUST AGREEMENT

        THIS PLAN ADMINISTRATION TRUST AGREEMENT (this “Trust Agreement”),
dated as of [●], 2021 (the “Effective Date”), is entered into by and among each of (i) Purdue
Pharma L.P., Purdue Pharma Inc., Purdue Transdermal Technologies L.P., Purdue Pharma
Manufacturing L.P., Purdue Pharmaceuticals L.P., Imbrium Therapeutics L.P., Adlon
Therapeutics L.P., Greenfield BioVentures L.P., Seven Seas Hill Corp., Ophir Green Corp.,
Purdue Pharma of Puerto Rico, Avrio Health L.P., Purdue Pharmaceutical Products L.P., Purdue
Neuroscience Company, Nayatt Cove Lifescience Inc., Button Land L.P., Rhodes Associates L.P.,
Paul Land Inc., Quidnick Land L.P., Rhodes Pharmaceuticals L.P., Rhodes Technologies, UDF
LP, SVC Pharma LP and SVC Pharma Inc. (each, a “Debtor” and, collectively, the “Debtors”), as
debtors and debtors-in-possession, (ii) [●], as Plan Administration Trustee (together with any
successor or additional trustee appointed under the terms of this Trust Agreement, the
“Plan Administration Trustee”) and (iii) [●], as the Delaware resident trustee (together with any
successor Delaware resident trustee appointed under the terms of this Trust Agreement,
the “Resident Trustee”), for the purpose of forming a statutory trust under and pursuant to the
provisions of the Delaware Statutory Trust Act, 12 Del. C. §§ 3801, et seq. (as the same may from
time to time be amended, or any successor statute, the “Trust Act”) as contemplated by the Plan
(the “Plan Administration Trust”).

                                                        RECITALS

       WHEREAS, on September 15, 2019 (the “Petition Date”), each of the Debtors filed a
voluntary petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy
Code”) in the United States Bankruptcy Court for the Southern District of New York
(the “Bankruptcy Court”), thereby commencing the chapter 11 cases jointly administered by the
Bankruptcy Court under the caption In re Purdue Pharma L.P., et al., Case No. 19-23649 (RDD)
(the “Chapter 11 Cases”);

        WHEREAS, on June 3, 2021, the Debtors filed the Fifth Amended Joint Chapter 11 Plan
of Reorganization of Purdue Pharma L.P. and Its Affiliated Debtors [D.I. 2982] (including all
appendices, exhibits, schedules and supplements thereto, as the same may be altered, amended or
modified from time to time in accordance with the Bankruptcy Code, the Bankruptcy Rules and
the terms thereof, the “Plan”)1 with the Bankruptcy Court;

        WHEREAS, on [●], the Debtors and the Shareholder Payment Parties entered into the
Shareholder Settlement Agreement, pursuant to which, among other things, the Shareholder
Payment Parties shall be obligated to pay the Shareholder Settlement Amount in accordance with
the terms thereof;

      WHEREAS, on [●], 2021, the Bankruptcy Court entered the [Order Confirming the Fifth
Amended Joint Chapter 11 Plan of Reorganization of Purdue Pharma L.P. and Its Affiliated
Debtors] [D.I. [●]] confirming the Plan (the “Confirmation Order”);


            1
                Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in
the Plan.



#94422368v15
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                        Pg 771 of 1021



       WHEREAS, in accordance with the Plan and the Confirmation Order, PPLP and [NEWCO,
LLC], a limited liability company organized under the laws of the State of Delaware (“NewCo”),
have entered into the Transfer Agreement, dated as of the Effective Date (the “NewCo Transfer
Agreement”), pursuant to which the NewCo Transferred Assets were transferred to NewCo;

        WHEREAS, in accordance with the Plan and the Confirmation Order, (i) the Debtors and
the MDT Trustees have entered into the Master Disbursement Trust Agreement, dated as of the
Effective Date (the “MDT Agreement”), pursuant to which the MDT Transferred Assets were
transferred to the Master Disbursement Trust, and (ii) all liability of the Debtors and the other
Protected Parties for any and all Channeled Claims was channeled to the Master Disbursement
Trust, pursuant to the Channeling Injunction, solely for the purpose of effectuating the Master TDP,
pursuant to which (A) each Channeled Claim shall either be automatically channeled to and
assumed exclusively by a Creditor Trust or otherwise Disallowed and released in full and (B) in
exchange for the assumption of the applicable Channeled Claims, the Creditor Trusts shall receive
the distributions set forth in the Master TDP;

      WHEREAS, the Plan provides for, among other things, the creation of a Plan
Administration Trust on or prior to the Effective Date;

       WHEREAS, the purposes of the Plan Administration Trust are, among other things, to
(i) administer Claims against the Debtors (other than Channeled Claims) and make Distributions
to Holders of Allowed Claims (other than Channeled Claims) against the Debtors that are entitled
to a Distribution from the Plan Administration Trust in accordance with the Plan and this Trust
Agreement (Holders of such Allowed Claims, the “Trust Beneficiaries”) and (ii) administer the
Plan;

         WHEREAS, the Plan provides for NewCo (and any purchaser of, or successor to, NewCo)
to satisfy any deficiency of funding in the Wind-Up Reserve held by the Plan Administration Trust;

        WHEREAS, the Plan provides for the Plan Administration Trust to reimburse certain fees
and expenses incurred by current and former directors, officers, employees and authorized agents
of the Debtors (other than Sackler Family Members) (collectively, the “Reimbursement Parties”)
from a reserve (the “Director and Employee Escrow Account”) established by the Debtors, and for
NewCo (and, at any time after a sale of all or substantially all Assets of or Interests in NewCo, the
Master Disbursement Trust) to fund certain additional amounts into such Director and Employee
Escrow Account from time to time in accordance with the Plan; and

        WHEREAS, the Plan Administration Trust was established and is effective for the benefit
of the Trust Beneficiaries.

                                          AGREEMENT

       NOW, THEREFORE, pursuant to the Confirmation Order, and in consideration of the
mutual covenants and agreements hereinafter set forth and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:




                                                 2
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                        Pg 772 of 1021



                                        ARTICLE I
                                   DECLARATION OF TRUST

        Section 1.01 Creation of Trust. The Debtors and the Plan Administration Trustee,
pursuant to the Plan and the Confirmation Order, and in accordance with the applicable provisions
of the Bankruptcy Code, hereby create the Plan Administration Trust, which shall bear the name
“Plan Administration Trust.” In connection with the exercise of the Plan Administration Trustee’s
power hereunder, the Plan Administration Trustee may use this name or such variation thereof as
the Plan Administration Trustee reasonably sees fit. It is the intention of the parties hereto that the
Plan Administration Trust created hereby constitutes a statutory trust under the Trust Act and that
the Confirmation Order, the Plan and this Trust Agreement, constitute the governing instruments
of the Plan Administration Trust.

        Section 1.02 Purpose of Plan Administration Trust. The purpose of the Plan
Administration Trust is to carry out the duties of the Plan Administration Trust as set forth in the
Plan and this Trust Agreement on behalf, and for the benefit, of the Trust Beneficiaries, including
to liquidate, convert to Cash and distribute the PAT Assets, with no objective to continue or engage
in the conduct of a trade or business, except to the extent reasonably necessary to, and consistent
with, the liquidating purpose of the Plan Administration Trust. The Plan Administration Trust shall,
in each case in accordance with the Plan and this Trust Agreement, (a) hold, manage, sell and
invest the PAT Assets for the benefit of Holders of Allowed Claims (other than Channeled Claims);
(b) administer, process, resolve and liquidate Claims (other than Channeled Claims), including
through the prosecution and resolution of objections to Disputed Claims (other than Channeled
Claims); (c) hold and maintain the PAT Reserves and the PAT Distribution Account and maintain
the Professional Fee Escrow Account and the Director and Employee Escrow Account; and
(d) make Distributions to Holders of Allowed Claims (other than Channeled Claims) and other
payments from the Plan Administration Trust, the Professional Fee Escrow Account and the
Director and Employee Escrow Account in accordance with the Plan.

       Section 1.03 Vesting of PAT Assets.

         (a)     On the Effective Date, pursuant to Section 5.3(b) of the Plan and in accordance with
this Trust Agreement, the PAT Assets shall be irrevocably transferred to and vest in the Plan
Administration Trust free and clear of all Claims, Interests, Liens, other encumbrances and
liabilities of any kind.

       (b)     In accordance with the Plan, the PAT Assets shall consist of:

                 (i)   the Wind-Up Reserve, the Disputed Claims Reserves, the Disputed Cure
                       Claims Reserve and the Priority Claims Reserve (collectively, the “PAT
                       Reserves”), in each case in the amounts set forth on Schedule A to this Trust
                       Agreement;

                (ii)   the PAT Distribution Accounts;

               (iii)   the Retained Causes of Action relating solely to, and only to the extent
                       necessary for, the administration of Claims against the Debtors (other than
                       Channeled Claims), the enforcement of the Plan Administration Trust’s


                                                  3
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                        Pg 773 of 1021



                       rights and other responsibilities of the Plan Administration Trust; provided
                       that no Retained Causes of Action against Excluded Parties shall constitute
                       PAT Assets, except as necessary to object to and resolve any Disputed
                       Claims held by an Excluded Party;

               (iv)    all Excluded Privileged Materials and all other documents, books and
                       records of the Debtors that are Excluded Assets; provided that any such
                       documents that were produced to the Debtors by Shareholder Released
                       Parties in connection with Purdue Legal Matters shall continue to remain
                       subject to the terms of the Protective Order and any order of the Bankruptcy
                       Court or provision of this Plan affording confidentiality protections to such
                       documents, unless such documents are included in the Public Document
                       Repository in accordance with the Plan and the Shareholder Settlement
                       Agreement; and

                (v)    all Purdue Insurance Rights in respect of any Purdue Insurance Policy (other
                       than an MDT Insurance Policy) to the extent such Purdue Insurance Policy
                       provides coverage for any Claim for which the holder thereof is entitled to
                       payment from the Plan Administration Trust (the “PAT Insurance Rights”).

        (c)     Pursuant to Section 5.11(a) of the Plan, the Plan Administration Trustee shall have
the right to retain copies of all documents, books and records transferred to NewCo and NewCo
shall permit the Plan Administration Trustee and its counsel and representatives to have full access
to such transferred documents, books and records.

        (d)      Pursuant to Section 5.11(c) of the Plan, the transfer to the Plan Administration Trust
of information and documents, including books and records, in accordance with Section 5.11(a) of
the Plan shall not result in the destruction or waiver of any applicable Privileges. Further, the
transfer and/or vesting of any privileges shall occur solely in accordance with, and be subject in
all respects to, Section 5.11(c) of the Plan, which is incorporated herein by reference.

        (e)     The Debtors shall execute any documents or other instruments and shall take all
other steps as the Plan Administration Trustee reasonably requests to reflect the transfer and
assignment of the PAT Assets to the Plan Administration Trust in accordance with the Plan, the
Confirmation Order and this Trust Agreement. Upon the transfer of the PAT Assets to the Plan
Administration Trust, the Debtors shall have no interest in or with respect to the PAT Assets or
the Plan Administration Trust. Upon delivery of the PAT Assets to the Plan Administration Trust,
the Debtors and their predecessors, successors and assigns shall be released from all liability with
respect to the delivery thereof and shall have no reversionary or further interest in or with respect
to the PAT Assets or the Plan Administration Trust.

      (f)     The transfer of the PAT Assets shall be exempt from any stamp, real estate transfer,
mortgage reporting, sales, use or other similar tax, pursuant to section 1146(a) of the Bankruptcy
Code.




                                                  4
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                        Pg 774 of 1021



       (g)     The Plan Administration Trust shall be funded with (i) the PAT Assets, including
any proceeds thereof and (ii) any amounts, if applicable, received from NewCo to the extent of
any deficiency of funding in the Wind-Up Reserve after the Effective Date.

        (h)    The PAT Assets and all other Assets held from time to time by the Plan
Administration Trust under this Trust Agreement and any earnings, including interest, on any of
the foregoing shall be held and be applied by the Plan Administration Trustee solely in accordance
with the terms of this Trust Agreement, the Plan and the Confirmation Order for the benefit of the
Trust Beneficiaries, subject to the covenants, conditions and terms set forth in this Trust
Agreement.

        Section 1.04 Appointment and Acceptance of Plan Administration Trustee. Upon the
occurrence of the Effective Date, the initial Plan Administration Trustee identified in Section 8.01
hereof shall be appointed to serve as trustee of the Plan Administration Trust pursuant to
sections 1123(a)(5), (a)(7) and (b)(3)(B) of the Bankruptcy Code, subject to the terms of the Plan,
the Confirmation Order and this Trust Agreement. The Plan Administration Trustee accepts the
grant, assignment, transfer, conveyance and delivery to the Plan Administration Trust, on behalf,
and for the benefit, of the Holders of Allowed Claims (other than Channeled Claims), by the
Debtors of all of their respective right, title and interest in the PAT Assets, upon and subject to the
terms and conditions set forth herein, in the Plan and in the Confirmation Order. The Plan
Administration Trustee shall have and perform all of the duties, responsibilities, rights and
obligations of the Plan Administration Trust set forth in the Plan and this Trust Agreement, as
applicable. The Plan Administration Trustee, subject to the terms and conditions of the Plan, the
Confirmation Order and this Trust Agreement, shall be authorized to execute, deliver, file or record
such documents, contracts, instruments, releases and other agreements, and to take such actions as
may be necessary or appropriate, to effectuate and further evidence the terms and conditions of the
Plan, any agreement entered into in connection with the Plan and this Trust Agreement. The Plan
Administration Trustee’s powers are exercisable solely in a manner consistent with, and in
furtherance of, the purpose of the Plan Administration Trust and not otherwise. The Plan
Administration Trustee shall have the authority to bind the Plan Administration Trust within the
limitations set forth in this Trust Agreement, but shall for all purposes hereunder be acting in the
capacity as Plan Administration Trustee, and not individually.

        Section 1.05 No Reversion to Debtors. In no event shall any part of the PAT Assets revert
to or be distributed to any Debtor.

        Section 1.06 Relationship to Plan. The principal purpose of this Trust Agreement is to
aid in the implementation of the Plan and therefore this Trust Agreement incorporates the
provisions of the Plan and the Confirmation Order (which may amend or supplement the Plan). To
the extent that there is conflict between the provisions of this Trust Agreement, the provisions of
the Plan, or the Confirmation Order, each document shall have controlling effect in the following
rank order: (1) the Confirmation Order; (2) the Plan; and (3) this Trust Agreement.

       Section 1.07 Incidents of Ownership. Except as otherwise provided in this Trust
Agreement, the Trust Beneficiaries shall be the sole beneficiaries of the Plan Administration Trust,
and the Plan Administration Trustee shall retain only such incidents of ownership as are necessary



                                                  5
19-23649-rdd     Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                         Pg 775 of 1021



to undertake the actions and transactions authorized herein, in the Plan and in the Confirmation
Order, including those powers set forth in this Trust Agreement.

                                         ARTICLE II
                                     TRUST BENEFICIARIES

       Section 2.01 Transferability of Distribution Rights. Any right to receive a Distribution or
other payment from the Plan Administration Trust shall be nontransferable and nonassignable
except by will, intestate, succession or operation of law.

        Section 2.02 Limited Liability. No provision of this Trust Agreement, the Plan or the
Confirmation Order, and no mere enumeration herein of the rights or privileges of any Trust
Beneficiary, shall give rise to any liability of such Trust Beneficiary, solely in its capacity as such,
whether such liability is asserted by any Debtor, creditor, successor, representative, employee or
equity interest holder of any Debtor, or by any other Person. Trust Beneficiaries shall be deemed
to receive a Distribution in accordance with the provisions of this Trust Agreement, the Plan and
the Confirmation Order, without further obligations or liability of any kind, but subject to the
provisions of this Trust Agreement.

                                     ARTICLE III
                          POWERS AND TRUST ADMINISTRATION

        Section 3.01 Powers of the Plan Administration Trustee.

        (a)     The Plan Administration Trustee shall have all powers necessary to accomplish the
purposes of the Plan Administration Trust in accordance with this Trust Agreement, the Plan and
the Confirmation Order. The Plan Administration Trustee shall (i) have the power and authority to
perform all functions on behalf of the Plan Administration Trust; (ii) undertake all administrative
responsibilities as are provided in the Plan and this Trust Agreement, including filing the final
monthly operating report (for the month in which the Effective Date occurs) and all subsequent
quarterly operating reports and administering the closure of the Chapter 11 Cases, which reports
shall be delivered to the Master Disbursement Trust; (iii) be responsible for all decisions and duties
with respect to the Plan Administration Trust and the PAT Assets; and (iv) take such other actions
as the Plan Administration Trust determines to be necessary or desirable to carry out the purposes
of the Plan.

        (b)     Without limiting, but subject to, the foregoing paragraph (a), and except as limited
in the Plan, this Trust Agreement and by applicable law, the Plan Administration Trustee shall be
expressly authorized to:

                 (i)    hold and maintain the PAT Reserves and the PAT Distribution Account and
                        maintain the Professional Fee Escrow Account and the Director and
                        Employee Escrow Account;

                (ii)    periodically, until the dissolution of the Plan Administration Trust,
                        replenish the Wind-Up Reserve from Surplus Reserve Cash in other PAT
                        Reserves to the extent deemed necessary by the Plan Administration Trustee



                                                   6
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 776 of 1021



                       to satisfy and pay estimated future expenses of the Debtors’ Estates and the
                       Plan Administration Trust;

               (iii)   make Distributions to Holders of Allowed Claims against the Debtors (other
                       than Channeled Claims) in accordance with the Plan and this Trust
                       Agreement;

               (iv)    determine Distribution Dates, to the extent permitted by the Plan and this
                       Trust Agreement;

                (v)    prosecute any Retained Causes of Actions relating to and to the extent
                       necessary for the administration of Claims against the Debtors (other than
                       Channeled Claims) or the other responsibilities of the Plan Administration
                       Trustee in accordance with this Trust Agreement;

               (vi)    retain Plan Administration Professionals to assist in performing his or her
                       duties under the Plan;

               (vii)   maintain the books, records and account of the Plan Administration Trust;

              (viii)   invest Cash of the Plan Administration Trust only to the extent permitted
                       hereunder;

               (ix)    incur and pay reasonable and necessary expenses in connection with the
                       performance of duties under the Plan, including the reasonable fees and
                       expenses of the Disbursing Agent, the PPLP Liquidator and the Plan
                       Administration Professionals;

                (x)    perform the duties and functions contemplated in Section 6.02 of this Trust
                       Agreement;

               (xi)    maintain appropriate liability insurance for the Plan Administration Trustee;

               (xii)   after a Debtor’s Estate has been fully administered, seek authority from the
                       Bankruptcy Court to close the applicable Chapter 11 Case in accordance
                       with the Bankruptcy Code and Bankruptcy Rules;

              (xiii)   pay statutory fees; and

              (xiv)    perform such other duties and functions that are consistent with the
                       implementation of the Plan and this Trust Agreement.

        (c)     The Plan Administration Trust shall be empowered to initiate, prosecute, defend
and resolve all legal actions and other proceedings related to any Asset, liability or responsibility
of the Plan Administration Trust. Such legal actions and other proceedings shall be limited solely
to those required for the purposes of reconciling, administering and defending against Claims
(other than Channeled Claims) and the other responsibilities of the Plan Administration Trust. The
Plan Administration Trust shall be empowered to initiate, prosecute, defend and resolve all such



                                                 7
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 777 of 1021



actions in the name of the Debtors or their Estates, in each case if deemed necessary or appropriate
by the Plan Administration Trustee. The Plan Administration Trust shall be responsible for the
payment of all damages, awards, judgments, settlements, expenses, costs, fees and other charges
incurred subsequent to the date upon which the Plan Administration Trust is established arising
from, or associated with, any legal action or other proceeding brought pursuant to the foregoing.
For the avoidance of doubt, the Plan Administration Trust, pursuant to section 1123(b)(3)(B) of
the Bankruptcy Code and applicable state corporate law, is appointed as the successor-in-interest
to, and representative of, the Debtors and their Estates for the retention, enforcement, settlement
or adjustment of Claims against the Debtors (other than the Channeled Claims). For the further
avoidance of doubt, neither the Plan Administration Trust nor the Plan Administration Trustee
shall be vested with the rights to pursue any MDT Insurance Rights or MDT Insurance Collateral.

        (d)     Except as otherwise provided in this Trust Agreement, the Plan Administration
Trustee shall not be required to obtain any order or approval of the Bankruptcy Court or any other
court of competent jurisdiction, or account to the Bankruptcy Court or any other court of competent
jurisdiction, for the exercise of any right, power or privilege conferred hereunder. Pursuant to the
Plan, the Bankruptcy Court has retained jurisdiction for such purposes and may approve or
disapprove any such proposed action upon motion by the Plan Administration Trustee.

        Section 3.02 Books and Records. The Plan Administration Trustee shall maintain in
respect of the Plan Administration Trust and the Trust Beneficiaries books and records reflecting
PAT Assets in its possession and income of the Plan Administration Trust and the payment of
expenses, liabilities, and claims against or assumed by the Plan Administration Trust in such detail
and for such period of time as may be necessary to enable it to make full and proper accounting in
respect thereof in accordance with the provisions of the Plan, this Trust Agreement and applicable
law, including applicable tax reporting requirements. Nothing in this Trust Agreement requires the
Plan Administration Trustee to file any accounting or seek approval of any court with respect to
the administration of the Plan Administration Trust, or as a condition for making any payment or
Distribution out of the PAT Assets. At the Plan Administration Trustee’s discretion, all books and
records held by the Plan Administration Trust, including those that have been delivered to the Plan
Administration Trust and those that have been created by the Plan Administration Trustee, may,
but need not, be destroyed at any time after six (6) years from the Effective Date; provided,
however, that the Plan Administration Trust shall preserve any books or records that are required
to be retained under applicable law or regulation.

        Section 3.03 Cooperation with the Master Disbursement Trust and the Creditor Trusts.
On and after the Effective Date, the Plan Administration Trustee may maintain its documents,
books and records in accordance with its document retention policies set forth in this Trust
Agreement. The Plan Administration Trustee shall respond to reasonable requests of (a) the MDT
Trustees for information and documents related to the MDT Insurance Rights, the MDT Causes of
Action or otherwise, in each case to the extent reasonably necessary for the administration of the
Master Disbursement Trust, and (b) each Creditor Trustee for information and documents relating
to the applicable Channeled Claims or otherwise, in each case to the extent reasonably necessary
for the administration of the applicable Creditor Trust.




                                                 8
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 778 of 1021



                             ARTICLE IV
      DURATION AND TERMINATION OF THE PLAN ADMINISTRATION TRUST

         Section 4.01 Duration. The Plan Administration Trust was formed as of the execution
and filing of a Certificate of Trust with the Delaware Secretary of State on [●], 2021 and its
existence is intended to continue until such time as its Certificate of Trust has been cancelled by
the filing of a certificate of cancellation in accordance with Section 4.03 of this Trust Agreement.

        Section 4.02 Dissolution of the Plan Administration Trust. The Plan Administration
Trust shall be dissolved and the Plan Administration Trustee shall be discharged from its duties
with respect to the Plan Administration Trust upon completion of his or her duties as set forth in
the Plan and satisfaction of the purposes of the Plan Administration Trust as set forth in
Section 1.02 of this Trust Agreement, which, for the avoidance of doubt, shall be no earlier than
the later of (a) the PPLP Dissolution Date and (b) the date on which (i) all Disputed Claims (other
than Channeled Claims) have been resolved, (ii) all PAT Assets have been liquidated and (iii) all
Distributions and other payments required to be made by the Plan Administration Trustee under
the Plan and this Trust Agreement have been made, unless dissolution on an earlier date is
authorized pursuant to a Final Order of the Bankruptcy Court. Any Cash or cash equivalents in the
Plan Administration Trust remaining upon dissolution of the Plan Administration Trust, including
any Surplus Reserve Cash remaining in the PAT Reserves, shall be distributed in accordance with
Section 5.13(c) of the Plan.

         Section 4.03 Continuance of the Plan Administration Trust for Winding Up. After the
dissolution of the Plan Administration Trust and solely for the purpose of liquidating and winding
up the affairs of the Plan Administration Trust, the Plan Administration Trustee shall continue to
act as such until his or her duties have been fully performed. As soon as practicable after the Plan
Administration Trustee exhausts substantially all of the assets of the Plan Administration Trust,
the Plan Administration Trustee shall, at the expense of the Plan Administration Trust, (a) provide
for the retention and storage of the Plan Administration Trust’s books and records until such time
as all such books and records are no longer required to be retained under applicable law, (b) file a
certificate with the Bankruptcy Court informing the Bankruptcy Court of the location at which
such books and records are being stored and stating that the assets of the Plan Administration Trust
have been exhausted and that final distributions of Cash have been made pursuant to the Plan and
this Trust Agreement, and (c) file a certificate of cancellation with the Secretary of State of the
State of Delaware to terminate the Plan Administration Trust. Upon the taking of such actions in
the preceding sentence, the Plan Administration Trust shall be deemed dissolved for all purposes
without the necessity for any other or further actions to be taken by or on behalf of the Plan
Administration Trust or payments to be made in connection therewith.

                                    ARTICLE V
                       ACCOUNTS, INVESTMENTS AND PAYMENTS

        Section 5.01 Accounts. The Plan Administration Trustee may, from time to time, create
such accounts and reserves within or in the name of the Plan Administration Trust as he or she
may deem necessary, prudent or useful in order to discharge their duties hereunder and may, with
respect to any such accounts or reserves, restrict the use of monies therein, and the earnings or
accretions thereto (the “Trust Subaccounts”). Any such Trust Subaccounts established by the


                                                 9
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 779 of 1021



Trustees shall be held as PAT Assets and are not intended to be subject to separate entity tax
treatment as “disputed claims reserves” within the meaning of the IRC or Treasury Regulations,
“disputed ownership funds” within the meaning of the IRC or Treasury Regulations, or otherwise.

        Section 5.02 Wind-Up Reserve. On the Effective Date, the Debtors shall establish and
fund the Wind-Up Reserve, which shall vest in the Plan Administration Trust and be held and
maintained by the Plan Administration Trustee. In the event of any shortfall of funding in the
Wind-Up Reserve, after taking into account Surplus Reserve Cash used to satisfy any such shortfall
in accordance with Section 5.13(c) of the Plan, NewCo shall be obligated to satisfy any such
deficiency (which obligation shall be assumed by NewCo and any successor to NewCo’s business).
The costs and expenses of the Plan Administration Trust, including the compensation, fees and
expenses of the Plan Administration Trustee and its retained professionals, shall be paid out of the
Wind-Up Reserve. Any fees and expenses, including any valid indemnification claim, incurred by
the PPLP Liquidator shall be paid by the Plan Administration Trustee from the Wind-Up Reserve.

       Section 5.03 PAT Distribution Accounts. The Debtors shall establish the PAT
Distribution Account to make Distributions in respect of Allowed Avrio General Unsecured
Claims, Allowed Adlon General Unsecured Claims and Allowed Other General Unsecured Claims
(which may be a single or collective account for one or more Classes of Claims). The PAT
Distribution Account shall be (a) funded on the Effective Date in accordance with
Section 5.13(a)(viii) of the Plan in an amount necessary to make Distributions in respect of such
Claims to the extent Allowed as of the Effective Date and periodically funded thereafter in
accordance with Section 7.6 of the Plan and (b) held by the Plan Administration Trust and
administered by the Plan Administration Trustee.

        Section 5.04 Priority Claims Reserve. The Debtors shall establish the Priority Claims
Reserve to pay Allowed Administrative Claims (other than Professional Fee Claims, which shall
be paid from the Professional Fee Escrow Account in accordance with Section 2.1(b) of the Plan,
and the DOJ Forfeiture Judgment Claim, which shall be paid in accordance with Section 2.3 of the
Plan), Allowed Secured Claims and Allowed Priority Claims. The Priority Claims Reserve shall
be (a) funded on the Effective Date with Cash and cash equivalents of the Debtors in an amount
determined by the Debtors and reasonably acceptable to the Governmental Consent Parties, in
consultation with the Creditors’ Committee, and (b) held by the Plan Administration Trust in a
segregated account and administered by the Plan Administration Trustee on and after the Effective
Date.

        Section 5.05 Disputed Claims Reserve. The Debtors shall establish a reserve on account
of Disputed Avrio General Unsecured Claims, Disputed Adlon General Unsecured Claims and
Disputed Other General Unsecured Claims (which may be a single or collective reserve for one or
more Classes of Claims). The Disputed Claims Reserves shall be (a) funded on the Effective Date
with Effective Date Cash in an amount determined by the Debtors and reasonably acceptable to
the Creditors’ Committee and the Governmental Consent Parties and (b) held by the Plan
Administration Trust and administered by the Plan Administration Trustee on and after the
Effective Date. For the avoidance of doubt, the Disputed Claims Reserve for Other General
Unsecured Claims shall be funded with the Other General Unsecured Claim Cash on the Effective
Date.



                                                10
19-23649-rdd     Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                         Pg 780 of 1021



       Section 5.06 Disputed Cure Claims Reserve. The Debtors shall establish a reserve to pay
the aggregate amount of Disputed Cure Claims or such lower amount as ordered by the Bankruptcy
Court or agreed to by the parties to the applicable executory contract or unexpired lease. The
Disputed Cure Claims Reserve shall be (a) funded on the Effective Date with Effective Date Cash
in an amount determined by the Debtors and reasonably acceptable to the Creditors’ Committee
and the Governmental Consent Parties and (b) held by the Plan Administration Trust in a
segregated account and administered by the Plan Administration Trustee on and after the Effective
Date.

         Section 5.07 Surplus Reserved Cash. Prior to the dissolution of the Plan Administration
Trust, the Plan Administration Trustee shall determine, on each six (6)-month anniversary of the
Effective Date, whether the amounts available in any PAT Reserve exceed the amounts necessary
to satisfy the purpose for which such reserves were established. If the Plan Administration Trustee
determines that a surplus exists in any PAT Reserve as of the date of such determination, such
Surplus Reserve Cash shall be (a) first, used to satisfy any funding deficiency in any other PAT
Reserve and (b) second, with respect to any amounts not used to satisfy any such funding
deficiency in another PAT Reserve, transferred to the Master Disbursement Trust in accordance
with the MDT Agreement. All Cash and cash equivalents of the Plan Administration Trust
remaining upon the dissolution of Plan Administration Trust, including any remaining Surplus
Reserve Cash in the PAT Reserves, shall be transferred to the Master Disbursement Trust in
accordance with the MDT Agreement.

       Section 5.08 Investment of Plan Administration Trust Monies. The Plan Administration
Trustee may, invest Cash (including any earnings thereon or proceeds therefrom) in a non-interest
bearing account, in short term certificates of deposits, in banks or other saving institutions, or other
temporary, liquid investments, such as Treasury bills. All monies and other assets received by the
Plan Administration Trustee as PAT Assets (including the proceeds thereof as a result of
investment in accordance with this Section 5.08) shall, until distributed or paid over as herein
provided, be held in trust for the benefit of the Trust Beneficiaries or transferred to the Master
Distribution Trust in accordance with Section 5.07 hereof, and shall not be segregated from other
PAT Assets, unless and to the extent required by the Plan.

                                           ARTICLE VI
                                          TAX MATTERS

        Section 6.01 U.S. Federal Income Tax Treatment.

        (a)     The Plan Administration Trust is intended to be treated, and shall be reported, as a
trust described in IRC sections 661 through 664 and the regulations promulgated thereunder
(a “complex trust”) for U.S. federal income tax purposes and shall be reported consistently for
state and local tax purposes, to the extent applicable. All parties to this Trust Agreement will be
required to treat the Plan Administration Trust as a complex trust for all applicable tax reporting
purposes. The Plan Administration Trust shall be governed and construed in all respect as a
complex trust and any ambiguity herein shall be construed consistent herewith and, if necessary,
this Trust Agreement may be amended to comply with such United States federal income tax laws,
which amendment may apply retroactively to the extent permissible under applicable law.



                                                  11
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                        Pg 781 of 1021



        (b)    The Plan Administration Trustee shall be responsible for (i) preparing and filing (or
cause to be prepared and filed) such statements, returns, or disclosures relating to the Plan
Administration Trust as are required by any Governmental Unit, including IRS Form 1041, IRS
Form 1041-ES, and IRS Schedule K-1 (ii) complying with all applicable tax reporting and
withholding obligations, (iii) payment, out of the PAT Assets, of any taxes imposed on the Plan
Administration Trust or the PAT Assets, including estimated and annual U.S. federal income taxes
and (iv) causing the Plan Administration Trust to satisfy all requirements necessary to qualify and
maintain the qualification of the Plan Administration Trust as a complex trust. Any taxes paid
hereunder shall be considered a cost and expense of the operation of the Plan Administration
Trustee.

        (c)    The Plan Administration Trustee may request an expedited determination of taxes
of the Plan Administration Trust under section 505(b) of the Bankruptcy Code for all returns filed
for, or on behalf of, the Plan Administration Trust for all taxable periods through the dissolution
of the Plan Administration Trust. Nothing in this Section 6.01 shall be deemed to determine,
expand or contract the jurisdiction of the Bankruptcy Court under section 505 of the Bankruptcy
Code.

         Section 6.02 Tax Returns and Payments. The Plan Administration Trust shall comply
with all withholding and reporting requirements imposed by any federal, state, local or foreign
taxing authority, and all Distributions made by the Plan Administration Trust to Trust Beneficiaries
shall be subject to any such withholding and reporting requirements. All such amounts withheld
and paid to the appropriate tax authority shall be treated as amounts distributed to such Trust
Beneficiaries for all purposes of this Trust Agreement. The Plan Administration Trustee shall be
authorized to collect such tax information from the Trust Beneficiary (including tax identification
number) as in its sole discretion the Plan Administration Trustee deem necessary to effectuate the
Plan, the Confirmation Order, and this Trust Agreement. In order to receive distributions, all Trust
Beneficiaries shall be required to provide tax information to the Plan Administration Trustee to
the extent the Plan Administration Trustee deems appropriate in the manner and in accordance
with the procedures from time to time established by the Plan Administration Trustee for these
purposes. The Plan Administration Trustee may refuse to make a payment or distribution to a Trust
Beneficiary that fails to furnish such information in a timely fashion, and until such information is
delivered may treat such Trust Beneficiary’s Claim or Interest, as applicable, as disputed; provided,
however, that, upon the delivery of such information by a Trust Beneficiary, the Plan
Administration Trustees shall make such payment or distribution to which such Trust Beneficiary
is entitled, without additional interest occasioned by such Trust Beneficiary’s delay in providing
tax information. Notwithstanding the foregoing, if a Trust Beneficiary fails to furnish any tax
information reasonably requested by the Plan Administration Trustees before the date that is three
hundred sixty-five (365) calendar days after the request is made, the amount of such payment or
distribution shall irrevocably revert to the Plan Administration Trust, and any Claim with respect
to such payment or distribution shall be discharged and forever barred from assertion against the
Plan Administration Trust or its property.




                                                12
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 782 of 1021



                                         ARTICLE VII
                                        DISTRIBUTIONS

        Section 7.01 Distributions Generally. On or after the Effective Date, the Plan
Administration Trust, with the assistance of the Disbursing Agent(s), shall make Distributions only
in accordance with the terms of the Plan, the Confirmation Order and this Trust Agreement to
Holders of Allowed Claims against the Debtors (other than Channeled Claims) and only to the
extent that the Plan Administration Trust has sufficient PAT Assets to make such payments in
accordance with and to the extent provided for in the Plan, the Confirmation Order and this Trust
Agreement. Each date on which a Distribution is made from the Plan Administration Trust shall
be referred to as a “Distribution Date.”

        Section 7.02 Disputed Payments. If any dispute arises as to the identity of a Holder of an
Allowed Claim against the Debtors who is to receive a Distribution from the Plan Administration
Trust, the Plan Administration Trustee and the Disbursing Agent may, in lieu of making such
Distribution, establish a reserve for such Distribution. Such Distribution shall be held in reserve
until the disposition thereof shall be determined by order of the Bankruptcy Court or other court
of competent jurisdiction or by written agreement among the interested parties to such dispute.

       Section 7.03 Disbursing Agent. The Plan Administration Trustee shall act in the capacity
of a Disbursing Agent or may retain and direct a Disbursing Agent to make Distributions to
Holders of Allowed Claims (other than Channeled Claims) contemplated under the Plan and this
Trust Agreement.

       Section 7.04 Records. The Plan Administration Trustee shall, or shall cause any third-
party Disbursing Agent to, maintain records relating to all disbursements made to any Holder of
an Allowed Claim and all reserve made in accordance with the Plan and this Trust Agreement.

        Section 7.05 Attorneys’ Fees and Expenses of Directors, Officers, Employees and
Agents. The Plan Administration Trust will promptly reimburse as and when incurred the
reasonable actual attorneys’ fees and related expenses incurred by any of the Reimbursement
Parties from the Director and Employee Escrow Account after the Effective Date and before the
sixth (6th) anniversary of the Effective Date in connection with such individual’s cooperation with,
or in connection with the defense of such individual with respect to, any investigation, prosecution
and/or litigation involving conduct relating to the Debtors or the Debtors’ business or property or
any defense of the Releases or the Channeling Injunction. On or before the Effective Date, the
Debtors will establish and fund the Director and Employee Escrow Account in the amount of
$10 million, which shall be held and maintained by the Plan Administration Trustee in a segregated
account to fund the foregoing reimbursement obligations. If, at any time, the balance of the
Director and Employee Escrow Account is less than $5 million, NewCo (or, at any time after a
sale of all or substantially all Assets of or Interests in NewCo, the Master Disbursement Trust)
shall replenish the Director and Employee Escrow Account so that amounts in the Director and
Employee Escrow Account are not less than $10 million, provided that (x) the aggregate amount
deposited into the Director and Employee Escrow Account may not exceed $30 million, and (y) on
the sixth (6th) anniversary of the Effective Date, any funds remaining in the Director and
Employee Escrow Account will be released to the Master Disbursement Trust and NewCo’s and
the Master Disbursement Trust’s funding obligations with respect to Director and Employee


                                                13
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 783 of 1021



Escrow Account will cease. Notwithstanding the foregoing, the Plan Administration Trust will not
reimburse any such amounts incurred by any individual who (a) does not provide an appropriate
undertaking consistent with the undertakings required for indemnification during the pendency of
the Chapter 11 Cases, (b) has at any time prior to the Effective Date refused or does at any time
after the Effective Date refuse to testify based on a claim of privilege against self-incrimination in
any proceeding relating to the Debtors or the Debtors’ business or property, or (c) is at any time
indicted for a felony relating to the Debtors or the Debtors’ business or property (provided,
however, that if such individual is found to be not guilty of such felony, then expenses shall be
promptly reimbursed).

                               ARTICLE VIII
             PLAN ADMINISTRATION TRUSTEE AND RESIDENT TRUSTEE

        Section 8.01 Plan Administration Trustee. The initial Plan Administration Trustee shall
be [●]. References herein to the Plan Administration Trustee shall refer to the individual serving
as the Plan Administration Trustee solely in its capacity as trustee hereunder. The Plan
Administration Trustee shall not be required to post any bond or other form of surety or security
in any jurisdiction.

       Section 8.02 Term of Service of the Plan Administration Trustee.

         (a)    The Plan Administration Trustee shall serve in such capacity through the earlier of
(i) his or her resignation pursuant to Section 8.02(b) hereof, (ii) his or her removal pursuant to
Section 8.02(c) hereof and (iii) subject to Section 4.03 hereof, the dissolution of the Plan
Administration Trust pursuant to Section 4.02 hereof.

        (b)      The Plan Administration Trustee may resign from the Plan Administration Trust by
giving at least sixty (60) days’ prior written notice thereof to the Bankruptcy Court. Such
resignation shall become effective on the later to occur of (i) the date specified in such written
notice and (ii) the effective date of the appointment of a successor Plan Administration Trustee in
accordance with Section 8.03(a) of this Trust Agreement and such successor’s acceptance of such
appointment in accordance with Section 8.03(b) of this Trust Agreement.

        (c)     The Plan Administration Trustee may be removed by the Bankruptcy Court after
written notice to the Plan Administration Trustee and a hearing at which it is determined that the
Plan Administration Trustee is unable to discharge his or her duties hereunder due to accident,
physical deterioration, mental incompetence or has acted in bad faith. Any such removal of the
Plan Administration Trustee shall take effect at such time as the Bankruptcy Court shall determine.

        (d)     The death, resignation or removal of the Plan Administration shall not operate to
terminate the Plan Administration Trust or to revoke any existing agency created pursuant to the
terms of this Trust Agreement, the Plan, or the Confirmation Order or invalidate any action
theretofore taken by the Plan Administration Trustee. All fees and expenses properly incurred by
the Plan Administration Trustee prior to the death, resignation or removal of the Plan
Administration Trustee shall be paid from the Wind-Up Reserve, unless such fees and expenses
are disputed, in which case the Bankruptcy Court shall resolve the dispute and any disputed fees
and expenses of the predecessor Plan Administration Trustee that are subsequently allowed by the



                                                 14
19-23649-rdd     Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22               Main Document
                                         Pg 784 of 1021



Bankruptcy Court shall be paid from the Wind-Up Reserve. In the event of the resignation or
removal of the Plan Administration Trustee, such Plan Administration Trustee shall (i) promptly
execute and deliver such documents, instruments and other writings as may be reasonably
requested by the successor Plan Administration Trustee or directed by the Bankruptcy Court to
effect the termination of such Plan Administration Trustee’s capacity under this Trust Agreement,
(ii) promptly deliver to the successor Plan Administration Trustee all documents, instruments,
records and other writings related to the Plan Administration Trust as may be in the possession of
such Plan Administration Trustee, and (iii) otherwise assist and cooperate in effecting the
assumption of its obligations and functions by such successor Plan Administration Trustee.

        Section 8.03 Appointment of Successor Plan Administration Trustee.

       (a)    In the event of the death, resignation or removal of the Plan Administration Trustee,
a vacancy shall be deemed to exist and a successor shall be appointed by the Bankruptcy Court.
Such appointment shall specify the date on which such appointment shall be effective.

        (b)     Any successor Plan Administration Trustee appointed in accordance with this Trust
Agreement shall execute an instrument accepting its appointment and shall deliver a counterpart
thereof to the Bankruptcy Court for filing and, in the case of a resigning Plan Administration
Trustee, to the resigning Plan Administration Trustee. Thereupon, such successor Plan
Administration Trustee shall, without any further act, become vested with all the liabilities, duties,
powers, rights, title, discretion and privileges of its predecessor in the Plan Administration Trust
with like effect as if originally named Plan Administration Trustee and shall be deemed appointed
pursuant to section 1123(b)(3)(B) of the Bankruptcy Code. The resigning or removed Plan
Administration Trustee shall duly assign, transfer and deliver to such successor Plan
Administration Trustee all property and money held by such resigning or removed Plan
Administration Trustee hereunder and shall, as directed by the Bankruptcy Court or reasonably
requested by such successor Plan Administration Trustee, execute and deliver an instrument or
instruments conveying and transferring to such successor Plan Administration Trustee upon the
trusts herein expressed, all the liabilities, duties, powers, rights, title, discretion and privileges of
such resigning or removed Plan Administration Trustee.

        Section 8.04 Compensation and Expenses of the Plan Administration Trustee and Plan
Administration Professionals. [The Plan Administration Trustee shall be entitled to reasonable
compensation, in an amount to be determined by the Debtors, subject to the consent (not to be
unreasonably withheld, conditioned or delayed) of the Creditors’ Committee and the
Governmental Consent Parties.] The Plan Administration Trustee shall also be entitled to retain
and reasonably compensate counsel and other professionals, including any professionals who
represented parties in interest in the Chapter 11 Cases (the “Plan Administration Professionals”)
to assist in the duties of the Plan Administration Trust on such terms as the Plan Administration
Trustee deems appropriate, without Bankruptcy Court approval. The payment of the fees and
expenses of the Plan Administration Trustee and the Plan Administration Professionals shall be
made from the Wind-Up Reserve in the ordinary course of business and shall not be subject to the
approval of the Bankruptcy Court; provided that any disputes related to such fees and expenses
shall be brought before the Bankruptcy Court.




                                                   15
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 785 of 1021



        Section 8.05 Duties of the Plan Administration Trustee. Except for obligations expressly
imposed on the Plan Administration Trustee by the Plan or this Trust Agreement, to the extent that,
at law or in equity, the Plan Administration Trustee has duties (including fiduciary duties) to the
Trust Beneficiaries or to any other person that is a party to or is otherwise bound by this Trust
Agreement, such duties are hereby eliminated by this Trust Agreement to the fullest extent
permitted by applicable law; provided, however, that this Trust Agreement does not eliminate the
implied contractual covenant of good faith and fair dealing.

       Section 8.06 Resident Trustee.

        (a)     The Resident Trustee has been appointed and hereby agrees to serve as the trustee
of the Plan Administration Trust solely for the purpose of complying with the requirement of
Section 3807(a) of the Trust Act that the Plan Administration Trust have one trustee, which, in the
case of a natural person, is a resident of the State of Delaware, or which in all other cases, has its
principal place of business in the State of Delaware. The duties and responsibilities of the Resident
Trustee shall be limited solely to (i) accepting legal process served on the Plan Administration
Trust in the State of Delaware, (ii) the execution of any certificates required to be filed with the
office of the Delaware Secretary of State that the Resident Trustee is required to execute under
Section 3811 of the Trust Act, and (iii) any other duties specifically allocated to the Resident
Trustee in this Trust Agreement. Except as provided in the foregoing sentence, the Resident
Trustee shall have no management responsibilities or owe any fiduciary duties to the Plan
Administration Trust, the Plan Administration Trustee or the Holders of Allowed Claims (other
than Channeled Claims).

        (b)    By execution of this Trust Agreement, the Resident Trustee accepts the Plan
Administration Trust created herein. Except as otherwise expressly required by Section 8.06(a) of
this Trust Agreement, the Resident Trustee shall not have any duty or liability with respect to the
administration of the Plan Administration Trust, the investment of the PAT Assets or the
Distribution of the PAT Assets to the Holders of Allowed Claims (other than Channeled Claims),
and no such duties shall be implied. The Resident Trustee shall not be liable for the acts or
omissions of the Plan Administration Trustee, nor shall the Resident Trustee be liable for
supervising or monitoring the performance of the duties and obligations of the Plan Administration
Trustee under this Trust Agreement, except as expressly required by Section 8.06(a) of this Trust
Agreement. The Resident Trustee shall not be obligated to give any bond or other security for the
performance of any of its duties hereunder. The Resident Trustee shall not be personally liable
under any circumstances, except for its own willful misconduct, bad faith, or gross negligence.
Without limiting the foregoing:

                               (i)     the Resident Trustee shall not be personally liable for any
                                       error of judgment made in good faith, except to the extent
                                       such error of judgment constitutes willful misconduct, bad
                                       faith or gross negligence;

                               (ii)    no provision of this Trust Agreement shall require the
                                       Resident Trustee to expend or risk its personal funds or
                                       otherwise incur any financial liability in the performance of
                                       its rights or powers hereunder if the Resident Trustee has


                                                 16
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 786 of 1021



                                      reasonable grounds to believe that the payment of such funds
                                      or adequate indemnity against such risk or liability is not
                                      reasonably assured or provided to it;

                              (iii)   the Resident Trustee shall not be personally liable for the
                                      validity or sufficiency of this Trust Agreement or for the due
                                      execution of this Trust Agreement by the other parties to this
                                      Trust Agreement;

                              (iv)    the Resident Trustee may accept a certified copy of a
                                      resolution of the board of directors or other governing body
                                      of any corporate party as conclusive evidence that such
                                      resolution has been duly adopted by such body and that the
                                      same is in full force and effect;

                              (v)     the Resident Trustee may request the Plan Administration
                                      Trustee to provide a certificate with regard to any fact or
                                      matter the manner of ascertainment of which is not
                                      specifically prescribed herein, and such certificate shall
                                      constitute full protection to the Resident Trustee for any
                                      action taken or omitted to be taken by it in good faith in
                                      reliance thereon;

                              (vi)    in the exercise or administration of the Plan Administration
                                      Trust hereunder, the Resident Trustee (A) may act directly
                                      or through agents or attorneys pursuant to agreements
                                      entered into with any of them and (B) may consult with
                                      nationally recognized counsel selected by it in good faith and
                                      with due care and employed by it, and it shall not be liable
                                      for anything done, suffered or omitted in good faith by it in
                                      accordance with the advice or opinion of any such counsel;
                                      and

                              (vii)   the Resident Trustee acts solely as Resident Trustee
                                      hereunder and not in its individual capacity, and all persons
                                      having any claim against the Resident Trustee by reason of
                                      the transactions contemplated by this Trust Agreement shall
                                      look only to the PAT Assets for payment or satisfaction
                                      thereof.

        (c)    The Resident Trustee shall be entitled to receive compensation out of the Wind-Up
Reserve for the services that the Resident Trustee performs in accordance with this Trust
Agreement in accordance with such fee schedules as shall be agreed from time to time by the
Resident Trustee and the Plan Administration Trustee. The Resident Trustee may also consult with
counsel (who may be counsel for the Plan Administration Trust or for the Resident Trustee) with
respect to those matters that relate to the Resident Trustee’s role as the Delaware resident trustee
of the Plan Administration Trust, and the reasonable legal fees incurred in connection with such


                                                17
19-23649-rdd      Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22               Main Document
                                          Pg 787 of 1021



consultation shall be reimbursed out of the Wind-Up Reserve to the Resident Trustee pursuant to
this Section 8.06(c) on terms acceptable to the Plan Administration Trustee; provided that no such
fees shall be reimbursed to the extent that they are incurred as a result of the Resident Trustee’s
gross negligence, bad faith or willful misconduct.

         (d)     The Resident Trustee shall serve for the duration of the Plan Administration Trust
or until the earlier of (i) the effective date of the Resident Trustee’s resignation, or (ii) the effective
date of the removal of the Resident Trustee. The Resident Trustee may resign at any time by giving
thirty (30) days’ written notice to the Plan Administration Trustee; provided, however, that such
resignation shall not be effective until such time as a successor Resident Trustee has accepted
appointment. The Resident Trustee may be removed at any time by the Plan Administration
Trustee, by providing thirty (30) days’ written notice to the Resident Trustee; provided, however,
such removal shall not be effective until such time as a successor Resident Trustee has accepted
appointment. Upon the resignation or removal of the Resident Trustee, the Plan Administration
Trustee, shall appoint a successor Resident Trustee. If no successor Resident Trustee shall have
been appointed and shall have accepted such appointment within forty-five (45) days after the
giving of such notice of resignation or removal, the Resident Trustee may petition the Bankruptcy
Court for the appointment of a successor Resident Trustee. Any successor Resident Trustee
appointed pursuant to this Section 8.06(d) shall be eligible to act in such capacity in accordance
with this Trust Agreement and, following compliance with this Section 8.06(d), shall become fully
vested with the rights, powers, duties, and obligations of its predecessor under this Trust
Agreement, with like effect as if originally named as Resident Trustee. Any such successor
Resident Trustee shall notify the Resident Trustee of its appointment by providing written notice
to the Resident Trustee, and upon receipt of such notice, the Resident Trustee shall be discharged
of its duties herein.

                                      ARTICLE IX
                       RELIANCE, LIABILITY AND INDEMNIFICATION

         Section 9.01 Reliance by the Plan Administration Trustee. Except as otherwise provided
in this Trust Agreement, the Plan or the Confirmation Order, the Plan Administration Trustee may
rely and shall be protected in acting upon any resolution, statement, instrument, opinion, report,
notice, request, consent, order or other paper or document reasonably believed by the Plan
Administration Trustee to be genuine and to have been signed or presented by the proper party or
parties having relevant authority or expertise.

        Section 9.02 Nonliability of Plan Administration Trustee. Except as provided herein,
nothing contained in this Trust Agreement, the Plan or the Confirmation Order shall be deemed to
be an assumption by the Plan Administration Trustee or the Plan Administration Professionals of
any of the liabilities, obligations or duties of the Debtors or shall be deemed to be or contain a
covenant or agreement by the Plan Administration Trustee to assume or accept any such liability,
obligation or duty. Any successor Plan Administration Trustee may accept and rely upon any
accounting made by or on behalf of any predecessor Plan Administration Trustee hereunder, and
any statement or representation made as to the assets comprising the PAT Assets or as to any other
fact bearing upon the prior administration of the Plan Administration Trust, so long as it has a good
faith basis to do so. The Plan Administration Trustee shall not be liable for having accepted and
relied in good faith upon any such accounting, statement or representation if it is later proved to


                                                    18
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                        Pg 788 of 1021



be incomplete, inaccurate or untrue. Any successor Plan Administration Trustee shall not be liable
for any act or omission of any predecessor Plan Administration Trustee, nor have a duty to enforce
any claims against any predecessor Plan Administration Trustee on account of any such act or
omission. No provision of this Trust Agreement shall require Plan Administration Trustee to
expend or risk his or her personal funds or otherwise incur any financial liability in the performance
of his or her rights or powers hereunder if the Plan Administration Trustee has reasonable grounds
to believe that the payment of such funds or adequate indemnity against such risk or liability is not
reasonably assured or provided to him or her.

        Section 9.03 Exculpation. To the maximum extent permitted by applicable law, each of
the Plan Administration Trustee, the Resident Trustee and the Plan Administrator Professionals
shall not have or incur any liability for actions taken or omitted in his or her capacity as the Plan
Administration Trustee, the Resident Trustee or a Plan Administrator Professional, or on behalf of
the Plan Administration Trust, except those acts found by Final Order to be arising out of his or
her willful misconduct, bad faith, gross negligence or fraud, and shall be entitled to indemnification
and reimbursement for reasonable fees and expenses in defending any and all of his or her actions
or inactions in his or her capacity as the Plan Administration Trustee, the Resident Trustee or a
Plan Administration Professional, or on behalf of the Plan Administration Trust, except for any
actions or inactions found by Final Order to be arising out of his or her willful misconduct, bad
faith, gross negligence or fraud. Any valid indemnification claim of the Plan Administration
Trustee, the Resident Trustee or a Plan Administration Professional shall be satisfied from the
Wind-Up Reserve.

       Section 9.04 Limitation of Liability. The Plan Administration Trustee, the Resident
Trustee and the Plan Administrator Professionals will not be liable for punitive, exemplary,
consequential, special or other damages for a breach of this Trust Agreement under any
circumstances.

         Section 9.05 Indemnity. The Plan Administration Trust shall indemnify and hold
harmless each of the Plan Administration Trustee, the Resident Trustee and the Plan Administrator
Professionals (each, an “Indemnified Party”), from and against and with respect to any and all
liabilities, losses, damages, claims, costs and expenses (other than taxes in the nature of income
taxes imposed on compensation paid to the Indemnified Parties), including, but not limited to,
attorneys’ fees, arising out of or due to the implementation or administration of the Plan or this
Trust Agreement, other than such Indemnified Party’s willful misconduct, bad faith, gross
negligence or fraud, with respect to the implementation or administration of the Plan or this Trust
Agreement. To the extent that an Indemnified Party asserts a claim for indemnification as provided
above, (a) any payment on account of such claim shall be paid solely from the Wind-Up Reserve
and (b) the legal fees and related costs incurred by counsel to such Indemnified Party in monitoring
and participating in the defense of such claims giving rise to the asserted right of indemnification
shall be advanced to such Indemnified Party (provided that such Indemnified Party undertakes to
repay such amounts if it ultimately shall be determined that such Indemnified Party is not entitled
to be indemnified therefore) out of the Wind-Up Reserve or any insurance purchased using the
Wind-Up Reserve. This indemnification provision shall remain available to, and the repayment
obligation be binding upon, any former Plan Administration Trustee, Resident Trustee or Plan
Administrator Professional and the estate of any deceased Plan Administration Trustee, Resident



                                                 19
19-23649-rdd     Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                          Pg 789 of 1021



Trustee or Plan Administrator Professional, as the case may be, and shall survive the termination
of the Plan Administration Trust.

                                        ARTICLE X
                                 MISCELLANEOUS PROVISIONS

        Section 10.01 Actions Taken on Other Than a Business Day. In the event that any payment
or act under the Plan or this Trust Agreement is required to be made or performed on a date that is
not a Business Day, then the making of such payment or the performance of such act may be
completed on the next succeeding Business Day, but shall be deemed to have been completed as
of the required date.

        Section 10.02 Governing Law. Except to the extent that the Bankruptcy Code or other
federal law is applicable, or to the extent that any document to be entered into in connection
herewith provides otherwise, the rights, duties, and obligations arising under this Trust Agreement
shall be governed by, and construed and enforced in accordance with the laws of the State of
Delaware, without giving effect to principles of conflicts of laws.

        Section 10.03 Jurisdiction. The Bankruptcy Court shall have exclusive jurisdiction over
the Plan Administration Trust and the Plan Administration Trustee, including the administration
and activities of the Plan Administration Trust and the Plan Administration Trustee, and, pursuant
to the Plan, the Bankruptcy Court has retained such jurisdiction.

        Section 10.04 Severability. In the event any provision of this Trust Agreement or the
application thereof to any person or circumstances shall be determined by a final, non-appealable
judgment or order to be invalid or unenforceable to any extent, the remainder of this Trust
Agreement or the application of such provision to persons or circumstances or in jurisdictions
other than those as to or in which it is held invalid or unenforceable, shall not be affected thereby,
and each provision of this Trust Agreement shall be valid and enforceable to the full extent
permitted by law.

        Section 10.05 Notices. Any notice or other communication required or permitted to be
made under this Trust Agreement shall be in writing and shall be deemed to have been sufficiently
given, for all purposes, if delivered personally, by email, sent by nationally recognized overnight
delivery service or mailed by first-class mail:

       (a)     if to the Debtors:

               [●]
               Email: [●]

       (b)     if to the Plan Administration Trust, to:

               [●]
               Email: [●]

               with a copy to:



                                                 20
19-23649-rdd     Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                          Pg 790 of 1021



               [●]
               Email: [●]

       (c)     if to the Plan Administration Trustee, to:

               [●]
               Email: [●]

               with a copy to:

               [●]
               Email: [●]

       (d)     if to the Resident Trustee, to:

               [●]
               Email: [●]

        Section 10.06 Headings. The headings contained in this Trust Agreement are solely for
convenience of reference and shall not affect the meaning or interpretation of this Trust Agreement
or of any term or provision of this Trust Agreement.

       Section 10.07 Entire Trust Agreement. This Trust Agreement (including the recitals and
annex hereto), the Plan, and the Confirmation Order constitute the entire agreement by and among
the parties and supersede all prior and contemporaneous agreements or understandings by and
among the parties with respect to the subject matter of this Trust Agreement.

        Section 10.08 Amendment and Waiver. Any provision of this Trust Agreement may be
amended or waived only with the consent of the Plan Administration Trustee and the Master
Disbursement Trust (taken following the unanimous approval by the MDT Trustees), upon notice
to the Holders of the Allowed Claims; provided that any such amendment which alters the duties
or liabilities of the Resident Trustee shall also require the consent of the Resident Trustee.
Notwithstanding this Section 10.08, any amendment to this Trust Agreement shall not (a) be
inconsistent with the purpose and intention of the Plan Administration Trust, (b) be inconsistent
with the purposes of the Plan and the Confirmation Order, or (c) permit any amendment or waiver
of this Section 10.08. Additionally, no change may be made to this Trust Agreement that would
adversely affect the Distributions to be made under this Trust Agreement.

       Section 10.09 Confidentiality. The Plan Administration Trustee, the Resident Trustee and
the Plan Administration Professionals (each, a “Confidential Party” and, collectively,
the “Confidential Parties”) shall hold strictly confidential and not use for personal gain any
material, non-public information of which they have become aware in their capacity as a
Confidential Party, of or pertaining to any Debtor to which any of the PAT Assets relates; provided,
however, that such information may be disclosed if (a) it is now or in the future becomes generally
available to the public other than as a result of a disclosure by the Confidential Parties or (b) such
disclosure is required of the Confidential Parties pursuant to legal process including subpoena or
other court order or other applicable laws or regulations. For the avoidance of doubt and



                                                 21
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                       Pg 791 of 1021



notwithstanding anything to the contrary herein, each Confidential Party shall comply with
Section 5.11(c) of the Plan.

        Section 10.10 Meanings of Other Terms. Except where the context otherwise requires,
(a) words importing the masculine, feminine or neuter gender include the masculine, feminine and
neuter gender, (b) words importing the singular or plural number shall include the singular and
plural number, (c) the words “herein,” “hereof,” or “hereunder” and other words of similar import
refer to this Trust Agreement as a whole and not to any particular Article, Section or subdivision
of this Trust Agreement and (d) the words “includes” and “including” are not limiting.

        Section 10.11 Counterparts. This Trust Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but such counterparts shall together
constitute but one and the same instrument. A portable document file (PDF) signature of any party
shall be considered to have the same binding legal effect as an original signature.

                                    [Signature Pages Follow]




                                               22
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                       Pg 792 of 1021



        IN WITNESS WHEREOF, the parties hereto have executed this Trust Agreement or
caused this Trust Agreement to be duly executed by their respective officers, representatives or
agents, effective as of the Effective Date.

                                               [DEBTORS]


                                               By:
                                                      Name:
                                                      Title:

                                               [PLAN ADMINISTRATION TRUSTEE], as
                                               Plan Administration Trustee


                                               By:
                                                      Name:

                                               [RESIDENT TRUSTEE], as Resident
                                               Trustee


                                               By:
                                                      Name:
                                                      Title:




                      [Signature Page to the Plan Administration Trust Agreement]
19-23649-rdd   Doc 3121    Filed 07/08/21 Entered 07/08/21 00:40:22        Main Document
                                    Pg 793 of 1021



                                   SCHEDULE [A]

                                    PAT Reserves

                 PAT Reserve                       Balance (as of the Effective Date)
 Wind-Up Reserve
 Disputed Claims Reserve
 Disputed Cure Claims Reserve
 Priority Claims Reserve
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                       Pg 794 of 1021



                                         EXHIBIT AA

                              Shareholder Settlement Agreement

Except as otherwise noted, the Shareholder Settlement Agreement is in draft form and remains
subject to continuing review and negotiation among the Debtors and interested parties with
respect thereto, has not yet been agreed to by any party including and remains subject to material
change. The Debtors reserve the right, subject to the terms and conditions set forth in the Plan,
to alter, amend, modify or supplement the Settlement Agreement at any time before the Effective
Date of the Plan, or any such other date as may be provided for by the Plan or by order of the
Bankruptcy Court; provided that, if the Settlement Agreement is altered, amended, modified, or
supplemented in any material respect prior to the hearing to confirm the Plan, the Debtors will
file a redline of such document with the Bankruptcy Court. [A revised draft of the Shareholder
Settlement Agreement shall be filed no later than July [•], 2021.]
19-23649-rdd   Doc 3121    Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                    Pg 795 of 1021
                                                                            DRAFT




                          FORM OF SETTLEMENT AGREEMENT


                                  BY AND AMONG


                      [THE MASTER DISBURSEMENT TRUST],


               EACH OF THE PARTIES LISTED ON EXHIBIT A HERETO,


                                         AND


               EACH OF THE PARTIES LISTED ON EXHIBIT B HERETO



                                     [_____], 2021
19-23649-rdd            Doc 3121             Filed 07/08/21 Entered 07/08/21 00:40:22                                             Main Document
                                                      Pg 796 of 1021


                                                        TABLE OF CONTENTS
                                                                                                                                                     PAGE

ARTICLE 1. DEFINITIONS ........................................................................................................................ 2

           Section 1.01          Definitions ............................................................................................................. 2
           Section 1.02          Interpretative Provisions ...................................................................................... 18

ARTICLE 2. SETTLEMENT PAYMENTS .............................................................................................. 20

           Section 2.01          Required Settlement Payment .............................................................................. 20
           Section 2.02          Payment of Net Proceeds ..................................................................................... 25
           Section 2.03          Collar ................................................................................................................... 26
           Section 2.04          Guarantee of Certain Obligations of A-Side Capped Payment Parties ................ 27
           Section 2.05          Reserved .............................................................................................................. 29
           Section 2.06          No Change to Aggregate Settlement Amount ..................................................... 29
           Section 2.07          Illustrative Examples ........................................................................................... 30
           Section 2.08          Payments Pending Appeals .................................................................................. 30
           Section 2.09          Reserved .............................................................................................................. 32

ARTICLE 3. SALE OF IACS .................................................................................................................... 32

           Section 3.01          Covenant to Sell ................................................................................................... 32
           Section 3.02          IAC Information Rights; Access; Waiver ............................................................ 33
           Section 3.03          Other IAC-Related Covenants ............................................................................. 34
           Section 3.04          Indemnification .................................................................................................... 36
           Section 3.05          Implementation Limitations ................................................................................. 36
           Section 3.06          Termination of Sale Obligations .......................................................................... 36
           Section 3.07          Pledge of Shares; Net Proceeds Collateral Account ............................................ 37
           Section 3.08          Exercise of Remedies........................................................................................... 38
           Section 3.09          Reserved .............................................................................................................. 39

ARTICLE 4. TAX MATTERS ................................................................................................................... 39

           Section 4.01          Restitution Payments ........................................................................................... 39
           Section 4.02          Reserved .............................................................................................................. 40
           Section 4.03          Reserved .............................................................................................................. 40
           Section 4.04          Reserved .............................................................................................................. 40
           Section 4.05          Reserved .............................................................................................................. 40
           Section 4.06          Reserved .............................................................................................................. 40

ARTICLE 5. RESERVED. ......................................................................................................................... 40

ARTICLE 6. TERMINATION. .................................................................................................................. 40

           Section 6.01          Termination of Agreement ................................................................................... 40

ARTICLE 7. REPRESENTATIONS AND WARRANTIES OF THE SACKLER PARTIES .................. 40

           Section 7.01          Formation and Power ........................................................................................... 41
           Section 7.02          Authority; Enforceability ..................................................................................... 42
19-23649-rdd            Doc 3121            Filed 07/08/21 Entered 07/08/21 00:40:22                                             Main Document
                                                     Pg 797 of 1021


          Section 7.03          No Contravention................................................................................................. 42
          Section 7.04          Reserved. ............................................................................................................. 43
          Section 7.05          List of IACs ......................................................................................................... 43

ARTICLE 8. COVENANTS ...................................................................................................................... 43

          Section 8.01          Certain Information Rights .................................................................................. 43
          Section 8.02          Non-Circumvention ............................................................................................. 43
          Section 8.03          No Interference. ................................................................................................... 43
          Section 8.04          Consent to Cancellation of PPLP Interests and De Minimis PRALP
                                Interests ................................................................................................................ 44
          Section 8.05          Insurance Policies ................................................................................................ 44
          Section 8.06          Reserved .............................................................................................................. 44
          Section 8.07          Notification of Breach ......................................................................................... 44
          Section 8.08          Opioid Business ................................................................................................... 44
          Section 8.09          Other Covenants and Agreements ....................................................................... 44

ARTICLE 9. BREACH AND REMEDIES ............................................................................................... 44

          Section 9.01          Breach .................................................................................................................. 44
          Section 9.02          Remedies.............................................................................................................. 46
          Section 9.03          Trustee Liability ................................................................................................... 51
          Section 9.04          Breach Fee ........................................................................................................... 51
          Section 9.05          Reinstatement ...................................................................................................... 51

ARTICLE 10. CONDITIONS PRECEDENT ............................................................................................ 52

          Section 10.01         Settlement Effective Date .................................................................................... 52

ARTICLE 11. MISCELLANEOUS ........................................................................................................... 53

          Section 11.01         Notices ................................................................................................................. 53
          Section 11.02         Payments Received .............................................................................................. 54
          Section 11.03         Survival of Representations and Warranties ........................................................ 54
          Section 11.04         Remedies Cumulative; Specific Performance ..................................................... 54
          Section 11.05         Confession of Judgment....................................................................................... 54
          Section 11.06         Entire Agreement; Severability; Amendments and Waivers ............................... 55
          Section 11.07         Reserved .............................................................................................................. 56
          Section 11.08         Sackler Parties’ Representative. .......................................................................... 56
          Section 11.09         Binding Effect; Benefit; Assignment ................................................................... 56
          Section 11.10         Governing Law .................................................................................................... 56
          Section 11.11         Jurisdiction; Contested Matter ............................................................................. 57
          Section 11.12         Waiver of Jury Trial ............................................................................................. 57
          Section 11.13         Counterparts; Trustee of Multiple Trusts; Effectiveness ..................................... 57
          Section 11.14         Document Repository .......................................................................................... 58
          Section 11.15         Reserved .............................................................................................................. 58




                                                                          2
19-23649-rdd          Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                               Pg 798 of 1021


Exhibits1

Exhibit A           Payment Groups and IAC Payment Parties
Exhibit B           Debtors
Exhibit C           Family Groups and Corresponding Payment Groups
Exhibit D           Collar Recipients
Exhibit E           IACs
Exhibit F           IAC Pledged Entities
Exhibit G           Bank Account Information
Exhibit H           Restricted Parties
Exhibit I           Termination Events
Exhibit J           IAC Pledge and Security Agreements
Exhibit K           Assuring Parties
Exhibit L           List of Approved Third Party Accountants
Exhibit M           List of Approved Financial Advisors

Annexes

Annex A             A-Side Credit Support Terms for Groups 1, 3, 5, 6, 7 and 8
Annex B             A-Side Credit Support Terms for Group 2
Annex C             A-Side Credit Support Terms for Group 4
Annex D             B-Side Credit Support Terms for B-Side Payment Group 1
Annex E             B-Side Credit Support Terms for B-Side Payment Group 2




1
    Note to Draft: Exhibits and annexes are under discussion.


                                                           3
19-23649-rdd      Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                 Main Document
                                          Pg 799 of 1021


                                    SETTLEMENT AGREEMENT

         THIS SETTLEMENT AGREEMENT (this “Agreement”), dated as of [____], 2021
(the “Agreement Effective Date”), is entered into by and among [the MDT] (as defined below), the Sackler
Parties (as defined below), and each of the parties listed on Exhibit B hereto (collectively, the “Debtors”,
and together with the MDT and the Sackler Parties, the “Parties” and each, a “Party”).

                                                RECITALS

        WHEREAS, on September 15, 2019, the Debtors each filed voluntary petitions for relief under
chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy
Court for the Southern District of New York (the “Bankruptcy Court”), thereby commencing the chapter
11 cases that are currently pending and jointly administered by the Bankruptcy Court under the caption In
re Purdue Pharma L.P., et al., Case No. 19-23649 (RDD) (the “Bankruptcy Cases”);

      WHEREAS, for the purposes of this Agreement, certain Sackler Parties are included in distinct
Payment Groups as set forth in Exhibit A;

        WHEREAS, for the purposes of this Agreement, [certain of] the Shareholder Released Parties are
included in distinct Family Groups as set forth in Exhibit C, each of which corresponds to a specific
Payment Group as set forth on Exhibit C;

        WHEREAS, in furtherance of the settlement of the Shareholder Released Claims against the
Shareholder Released Parties (each as defined below) as contemplated and effectuated pursuant to the Plan
(the “Settlement”), the B-Side Payment Groups and the A-Side Payment Groups have agreed to pay the
Aggregate Settlement Amount (as defined below) to MDT, subject to the terms of this Agreement;

        WHEREAS, in furtherance of the Settlement, the B-Side Payment Parties agree to pay, or cause to
be paid, on a joint and several basis among the B-Side Payment Parties within a B-Side Payment Group,
but on a several and not joint basis as among B-Side Payment Groups, their respective B-Side Payment
Group’s Initial Settlement Amount, subject to the terms of this Agreement;

        WHEREAS, in furtherance of the Settlement, the A-Side Payment Parties agree to pay, or cause to
be paid, on a joint and several basis among the A-Side Payment Parties within an A-Side Payment Group,
but on a several and not joint basis as among A-Side Payment Groups, their respective A-Side Payment
Group’s Initial Settlement Amount, subject to the terms of this Agreement;

         WHEREAS, certain Sackler Parties that are IAC Payment Parties (as defined below) hold interests,
directly or indirectly, in the IACs set forth on Exhibit E;

        WHEREAS, in furtherance of the Settlement, each of the IAC Payment Parties agrees to sell, in
one or more transactions, all of the issued and outstanding equity interests in each IAC and/or the assets of
each IAC;

        WHEREAS, in furtherance of the Settlement, each IAC Payment Party agrees to pay, or cause to
be paid, the Net Proceeds resulting from Sales of IACs and IAC Distributions (each as defined below) to
the MDT as and when required by this Agreement;

       WHEREAS, certain Sackler Parties hold interests, directly or indirectly, in Purdue Pharma L.P.
(“PPLP Interests”) and Purdue Pharma Inc. (“PPI Interests”), and Purdue Pharma Inc. holds certain de
minimis interests in Pharmaceutical Research Associates L.P. (“De Minimis PRALP Interests”);
19-23649-rdd      Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                  Main Document
                                           Pg 800 of 1021


         WHEREAS, in furtherance of the Settlement, the Sackler Parties agree, subject to the terms and
conditions of this Agreement, to the deemed surrender, cancellation, and/or redemption of the PPLP
Interests pursuant to the Plan and that the direct and indirect holders thereof shall not receive or retain any
property under the Plan on account of the PPLP Interests;

         WHEREAS, in furtherance of the Settlement, the Sackler Parties agree, subject to the terms and
conditions of this Agreement, to the deemed surrender, cancellation, and/or redemption of the PPI Interests
and De Minimis PRALP Interests pursuant to the Plan and that (i) Purdue Pharma Inc. shall not receive or
retain any property under the Plan on account of the De Minimis PRALP Interests and (ii) the direct and
indirect holders of Purdue Pharma Inc. shall not receive or retain any property under the Plan on account
of the PPI Interests;

         WHEREAS, in furtherance of the Settlement, certain of the Sackler Parties have agreed to grant a
security interest in and Lien on certain of their assets to secure the obligations of certain Payment Parties
under this Agreement as more fully set forth below in this Agreement (including each of Annex A, Annex
B, Annex C, Annex D and Annex E attached hereto (individually, a “Credit Support Annex” and,
collectively, the “Credit Support Annexes”)) and the Collateral Documents (as defined below);

        [Additional recitals to come].

        NOW, THEREFORE, in consideration of the mutual covenants and agreements hereinafter set
forth and for other good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:

                                               ARTICLE 1.
                                              DEFINITIONS

        Section 1.01     Definitions.

        (a)      As used in this Agreement, the following terms have the following meanings:

        [“2.01(i) Top-Off Payment” has the meaning set forth in Section 2.01(i).]

        “2.04 Top-Off Payment” has the meaning set forth in Section 2.04(b).

        “74A Trust” has the meaning set forth in Section 2.01(k).

        [“Actual Taxes” means, with respect to an IAC Payment Party, an amount equal to the actual cash
Tax liability of such IAC Payment Party, its direct or indirect subsidiaries, or its direct or indirect
equityholders or beneficiaries payable with respect to income and gain recognized by or allocated to such
Person from an IAC or the Sale of an IAC, taking into account any tax benefits arising under this Agreement
and the Plan calculated on a with-and-without basis, including, for the avoidance of doubt, any deduction
that may be available to such Payment Party under Section 162(f) of the Code and the deductibility or
creditability, as applicable, of local, state and non-U.S. income Taxes.]

        [“A-Side Allocable Portion” means, fifty percent (50%) of the difference between (x) the aggregate
Advanced Contributions of all B-Side Payment Groups and (y) the aggregate Advanced Contributions of
all A-Side Payment Groups; provided that if such amount is less than zero, then the A-Side Allocable
Portion shall equal zero.




                                                      2
19-23649-rdd      Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                Main Document
                                          Pg 801 of 1021


        “A-Side Capped Payment Parties” means the Payment Parties in Payment Group 8 that are not A-
Side General Obligors.

        “A-Side Capped Payment Party Payment Shortfall” has the meaning set forth in Section 2.04(a).

       “A-Side Funding Deadline Obligation” means, in respect of each A-Side Payment Group as of any
given Funding Deadline, an amount equal to such A-Side Payment Group’s A-Side Payment Group
Adjusted 2.01 Amount, as adjusted pursuant to Sections 2.03 and 2.01(e) in that order.

        “A-Side General Obligors” means each A-Side Payment Party designated as such on Exhibit A.

        “A-Side IAC Payment Party” means each Party designated as an “A-Side IAC Payment Party” on
Exhibit A.

        “A-Side Payment Group” means each of the eight (8) Payment Groups, each of which is comprised
of A-Side Payment Parties, designated as such on Exhibit A.

        “A-Side Payment Group 2.01 Amount” means:

        (i)     With respect to each Non-Collar Recipient as of any given Funding Deadline, 6.25% of the
                Required Settlement Payment, as adjusted pursuant to Section 2.01(f); and

        (ii)    With respect to each Collar Recipient as of any given Funding Deadline, (x) 6.25% of the
                Required Settlement Payment, as adjusted pursuant to Section 2.01(f) plus (y) an amount
                equal to the Non-Collar Recipient 2.01 Adjustment.

        “A-Side Payment Group 8” means the A-Side Payment Group indicated as such on Exhibit A.

        “A-Side Payment Group Adjusted 2.01 Amount” means in respect of each A-Side Payment Group
as of any given Funding Deadline, such A-Side Payment Group’s A-Side Payment Group 2.01 Amount, as
adjusted pursuant to Section 2.01(h).

        “A-Side Payment Group Portion” means, in respect of each A-Side Payment Group, six and one
quarter percent (6.25%).

        “A-Side Payment Party” means a Party designated as an “A-Side Payment Party” on Exhibit A.

        “A-Side Reallocation Payment” has the meaning set forth in Section 2.01(h).

         “Advanced Contribution” means, as of the date of determination, with respect to any Payment
Group, an amount equal to (a) the Aggregate Payments of such Payment Group prior to such date of
determination, less (b) the aggregate amount of any payments made, or deemed to have been made, by such
Payment Group to the MDT pursuant to Section 2.02(b) prior to such date of determination, less (c) the
aggregate amount of Net Proceeds paid, or deemed to have been paid, to the MDT by such Payment Group
prior to such date of determination (with Net Proceeds calculated without giving effect to the deduction of
Unapplied Advanced Contributions); provided that if such amount is less than zero, then the Advanced
Contribution shall equal zero.

       “Advisors” means Deutsche Bank AG and/or one or more other nationally recognized investment
banking firms and/or such other financial advisors, reasonably acceptable to the MDT, as may be engaged




                                                    3
19-23649-rdd      Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                Main Document
                                          Pg 802 of 1021


by a Sackler Party, an Affiliate thereof or an IAC to advise such Sackler Party, such Affiliate thereof or
IAC and/or other Sackler Parties, their Affiliates or IACs in connection with the Sales.]

        “Affiliate” means, with respect to any Person, any other Person directly or indirectly Controlling,
Controlled by, or under common Control with such Person.

        [“Affiliate Transaction” has the meaning set forth in Section 3.03(a).]

        “Aggregate Settlement Amount” means $4,275,000,000.

         [“Aggregate Payments” means, as of the date of determination, with respect to any Payment Group,
all cash amounts actually paid to MDT by such Payment Group (or, in the case of a payment by an A-Side
General Obligor, Common B-Side Payment Party or IAC Payment Party, all cash amounts actually paid to
MDT that are deemed to be paid by such Payment Group) pursuant to Sections 2.01 and 2.02 but excluding
the amount of any prepayments made by such Payment Group pursuant to Section 2.01(e) unless and until
such prepayments been applied to satisfy and reduce a Payment Group’s A-Side Funding Deadline
Obligation or B-Side Funding Deadline Obligation, as applicable. For the avoidance of doubt, (i) Aggregate
Payments shall not include the payment of any Breach Fees and (ii) amounts paid to the Appeals Escrow
Account will be deemed to be amounts actually paid to MDT.]

        “Agreement” has the meaning set forth in the preamble.

        “Agreement Effective Date” has the meaning set forth in the preamble.

        [“Appeals Escrow Account” means an escrow account subject to an escrow agreement mutually
acceptable to the MDT and the Sackler Parties located in the U.S. in which payments owed to the MDT are
deposited and maintained.]

        “Authorized Action” has the meaning set forth in Section 11.08(c).

        “B-Side Excess Amount” has the meaning set forth in Section 2.01(g).

       “B-Side Funding Deadline Obligation” means, in respect of each B-Side Payment Group as of any
given Funding Deadline, an amount equal to such B-Side Payment Group’s B-Side Payment Group
Adjusted 2.01 Amount, as adjusted pursuant to Sections 2.03 and 2.01(e) in that order.

        “B-Side IAC Payment Party” means a Party designated as a “B-Side IAC Payment Party” on
Exhibit A.

      “B-Side Payment Group” means any of the two (2) groups, each of which is comprised of B-Side
Payment Parties, as set forth in Exhibit A.

        [“B-Side Payment Group 2.01 Amount” means, in respect of each B-Side Payment Group as of any
Funding Deadline, 25% of the Required Settlement Payment as adjusted pursuant to Sections 2.01(f) and
2.01(g) in that order.]

        “B-Side Payment Group Adjusted 2.01 Amount” means in respect of each B-Side Payment Group
as of any given Funding Deadline, such B-Side Payment Group’s B-Side Payment Group 2.01 Amount, as
adjusted pursuant to Section 2.01(h).




                                                     4
19-23649-rdd      Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                  Main Document
                                           Pg 803 of 1021


        “B-Side Payment Group Portion” means, in respect of each B-Side Payment Group, twenty-five
percent (25%).

        “B-Side Payment Party” means a Party designated as a “B-Side Payment Party” on Exhibit A.

        “Bankruptcy Cases” has the meaning set forth in the recitals.

        “Bankruptcy Code” has the meaning set forth in the recitals.

        “Bankruptcy Court” has the meaning set forth in the recitals.

        “Beacon Trust” [has the meaning set forth in the Plan].

        “Breach” has the meaning set forth in Section 9.01.

        “Breach Fee” has the meaning set forth in Section 9.04.

        “Breach Notice” has the meaning set forth in Section 9.02(a)(i).

        “Breach Trigger” has the meaning set forth in Section 9.01.

       “Business Day” means a day, other than Saturday, Sunday or other day on which commercial banks
in New York, New York are authorized or required by applicable Law to close.

         “Case Stipulation” means the Amended and Restated Case Stipulation Among the Debtors, the
Official Committee of Unsecured Creditors and Certain Related Parties [Docket No. 518] filed in the
Bankruptcy Cases.

         [“Cash and Cash Equivalents” means cash and cash equivalents such as U.S. government treasury
bills and any other financial instruments properly classified as cash equivalents under GAAP.]

        “Channeling Injunction” has the meaning set forth in the Plan.

        “Code” means the Internal Revenue Code of 1986, as amended.

         [“Collar Amount” means the sum of (a) the lesser of (w) one-sixteenth of the excess of the Collar
Computation Proceeds over $1.5 billion and (x) $62.5 million, plus (b) in the event that Collar Computation
Proceeds are greater than $3.3 billion, the lesser of (y) one-sixteenth of the excess of such Collar
Computation Proceeds over $3.3 billion and (z) $62.5 million. For the avoidance of doubt, the Collar
Amount shall be: (i) zero in the event that Collar Computation Proceeds are less than or equal to $1.5
billion; (ii) ratably increased (i.e., by one-sixteenth of the corresponding increase in Collar Computation
Proceeds above $1.5 billion) from zero to $62.5 million in the event that Collar Computation Proceeds are
greater than $1.5 billion but less than $2.5 billion; (iii) $62.5 million in the event that Collar Computation
Proceeds are greater than or equal to $2.5 billion but less than $3.3 billion; (iv) ratably increased (i.e., by
one-sixteenth of the corresponding increase in Collar Computation Proceeds above $3.3 billion) from $62.5
million to $125 million in the event that Collar Computation Proceeds are greater than or equal to $3.3
billion but less than $4.3 billion; and (v) $125 million in the event that Collar Computation Proceeds are
greater than or equal to $4.3 billion.

        “Collar B-Side Amount” has the meaning set forth in Section 2.03(d).




                                                      5
19-23649-rdd       Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                   Main Document
                                           Pg 804 of 1021


         “Collar Computation Proceeds” means the aggregate Net Proceeds with respect to all IAC Payment
Parties, but without giving effect to any reduction for Unapplied Advanced Contributions and substituting
“sixty percent (60%)” for “fifty-five percent (55%)” in the definition of “Net Proceeds”.

        “Collar Determination Date” has the meaning set forth in Section 2.03(a).]

        “Collar Recipient” means each A-Side Payment Group identified as a “Collar Recipient” on
Exhibit D.

        “Collar Top-Up Amount” has the meaning set forth in Section 2.03(a).

        [“Collateral” means the IAC Collateral and all other “Collateral” (or similar or equivalent term) as
defined in any Credit Support Annex or in any Collateral Document (including any IAC Collateral
Document) and shall include all assets and property, whether real, personal or mixed, whether now or
hereafter acquired and wherever located, with respect to which a Lien is granted (or required, intended or
purported to be granted) as security for any Obligation pursuant to this Agreement (including the Credit
Support Annexes) or any Collateral Document, including all proceeds and products thereof.

        “Collateral Documents” means, collectively, the IAC Collateral Documents, the Security
Documents as defined under each of the Credit Support Annexes, this Agreement (to the extent it provides
or purports to provide the grant of a security interest in and Lien on the Collateral) and all other security
agreements, pledge agreements and other instruments and documents, and each of the supplements thereto,
executed and delivered pursuant to this Agreement (including the Credit Support Annexes) or otherwise in
order to grant or purport to grant a Lien on any assets to secure the Obligations or under which rights or
remedies with respect to such Liens are governed.]

        “Common B-Side Payment Party” has the meaning set forth in Section 2.01(l).

         “Confirmation Order” means an order entered by the Bankruptcy Court confirming the Plan and
providing related relief, in form and substance acceptable to the Sackler Parties (a) in their sole and absolute
discretion solely with respect to the matters related to (i) the Shareholder Releases provided by the Debtors,
their Estates (as defined in the Plan) and the Releasing Parties, (ii) the Channeling Injunction (as defined in
the Plan), (iii) this Agreement and (iv) the Collateral Documents and (b) in their reasonable discretion with
respect to all other matters outside the scope of the foregoing clause (a) relating to the Shareholder Released
Parties. For the avoidance of doubt, the Sackler Parties agree that the proposed order filed at Docket No. [●]
on the docket of the Bankruptcy Cases is in form and substance acceptable to the Sackler Parties.

        “Consent” means any approval, consent, ratification, permission, waiver or authorization
(including any permit).

        “Consent Person” has the meaning set forth in Section 7.01(d).

      “Contract” means any contract, agreement, indenture, note, bond, loan, license, instrument, lease,
commitment, plan or other arrangement, whether oral or written.

         “Control” means, with respect to any Person, the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person, whether through ownership of
voting securities, by contract or otherwise, and the terms “Controlling” and “Controlled by” have
correlative meanings to the foregoing.

        “Credit Support Annex” has the meaning set forth in the recitals.



                                                       6
19-23649-rdd       Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                   Main Document
                                           Pg 805 of 1021


        “Creditor Trust” has the meaning set forth in the Plan.

        “Crossover Member” has the meaning set forth in Error! Reference source not found..

          “Cumulative Minimum Required Settlement Payments” means, as of any Funding Deadline, the
cumulative Minimum Required Settlement Payments due on and prior to such Funding Deadline. For
purposes of illustration, the Cumulative Minimum Required Settlement Payments is (a) $300 million as of
the first Funding Deadline, (b) $650 million as of the second Funding Deadline, (c) $1 billion as of the third
Funding Deadline, and (d) $1.35 billion as of the fourth Funding Deadline.

         “Debtors” has the meaning set forth in the preamble.

        [“Definitive Documents” means this Agreement, the Collateral Documents, the Further Assurances
Agreements, the Separation Agreements and any and all other documentation required to implement the
Settlement.]

        “De Minimis PRALP Interests” has the meaning set forth in the recitals.

        “Designated Shareholder Released Parties” means [●].

        “Disclosure Statement” means the disclosure statement and other solicitation materials in respect
of the Plan, each in form and substance reasonably acceptable to the Sackler Parties solely with respect to
the matters related to the Settlement, the Shareholder Releases and this Agreement. For the avoidance of
doubt, the Sackler Parties agree that the approved disclosure statement filed at Docket No. 2988 on the
docket of the Bankruptcy Cases is in form and substance acceptable to the Sackler Parties.

        “Disclosure Statement Order” means the order entered by the Bankruptcy Court, in form and
substance reasonably acceptable to the Sackler Parties solely with respect to the matters related to the
Settlement, the Shareholder Releases and this Agreement (a) approving the Disclosure Statement,
(b) approving notice and other procedures for soliciting the Plan, and (c) authorizing solicitation of the Plan.
For the avoidance of doubt, the Sackler Parties agree that the order entered at Docket No. 2988 on the
docket of the Bankruptcy Cases is in form and substance acceptable to the Sackler Parties.

        “Dispute Proceeding” has the meaning set forth in Section 9.02(a)(i).

        “District Court” means the United States District Court for the Southern District of New York.

        “Equity Interest” means, with respect to any Person, any and all stock, shares, interests, rights to
purchase or acquire, warrants, options, participation interests or other equivalents (however designated,
whether voting or nonvoting), of equity of such Person, including, if such Person is a partnership,
partnership interests (whether general or limited), or if such Person is a limited liability company,
membership interests, and any other interest or participation that confers on a person the right to receive a
share of the profits and losses of, or distributions of property or assets of, such issuing Person and whether
or not such stock, shares, interests, rights to purchase or acquire, warrants, options, participations or other
equivalents are outstanding on any date of determination.

        “Estates” has the meaning set forth in the Plan.

       [“Excess Cash” of an IAC means any cash that (A) may be distributed without violating applicable
Law and (B) in the good faith judgment of management of such IAC is not needed in the business of such
IAC (whether for current or future operations, to be held in reserve for contingencies or otherwise).]



                                                       7
19-23649-rdd       Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                   Main Document
                                           Pg 806 of 1021




        “Excess IAC Proceeds” has the meaning set forth in Section 2.01(i).

        “Excess Group 8 Payment Obligation” has the meaning set forth in Section 2.01(i).

         “Family Group” means a group comprised of Payment Parties and certain Shareholder Released
Parties as set forth in Exhibit C.

         “Family Member” means any Payment Party or Shareholder Released Party in a Family Group as
set forth in Exhibit A.

         “Final Second Circuit Decision” means a ruling by the Second Circuit that is not subject to any
petitions for rehearing by the Second Circuit.

        “Fourth Tier Obligor” has the meaning set forth in Section 9.02(a)(iv).

        “Funding Deadline” has the meaning set forth in Section 2.01(b).

        “Further Assurances Agreements” means [●].

        “GAAP” means generally accepted accounting principles in the United States applied on a
consistent basis.

        “Governmental Authority” means any: (a) nation, state, commonwealth, province, territory,
county, municipality, district or other jurisdiction of any nature; (b) federal, state, local, municipal, foreign
or other government; or (c) governmental or quasi-governmental authority of any nature (including any
governmental division, department, agency, commission, instrumentality, official, organization, unit, body
or Person and any court or other tribunal and including any arbitrator and arbitration panel).

        “Governmental Authorization” means any permit, license, certificate, approval, consent, grant,
franchise, permission, clearance, registration, qualification or authorization issued, granted, given or
otherwise made available by or under the authority of any Governmental Authority or pursuant to any Law.

        “IAC” means an entity or Person set forth on Exhibit [E].

        [“IAC Account” means, in each case, (i) a deposit account subject to a Control Agreement or (ii) if
elected by the applicable IAC Payment Party, an escrow account subject to an Escrow Agreement, in each
case located in the U.S. or such other jurisdiction as acceptable to the MDT, and in which the proceeds of
any Sale or any IAC Distribution is deposited and maintained.]

        “IAC Account Bank” means a financial institution in the U.S. or such other jurisdiction as
acceptable to the MDT acting as a deposit bank or securities intermediary, as applicable, in respect of the
IAC Account, which financial institution is reasonably acceptable to the MDT.

        “IAC Collateral” means all “Collateral” (or similar or equivalent term) as defined in any IAC
Collateral Document and shall include all assets and property, whether real, personal or mixed, whether
now or hereafter acquired and wherever located, with respect to which a Lien is granted (or required,
intended or purported to be granted), as security for any Obligation of the Payment Groups that any IAC
Payment Party is a member of, pursuant to any IAC Collateral Document, including all proceeds and
products thereof.




                                                       8
19-23649-rdd      Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                  Main Document
                                           Pg 807 of 1021


         [“IAC Collateral Documents” means, collectively, the IAC Pledge and Security Agreements, the
IAC Control Agreements, the IAC Escrow Agreements and all other agreements, instruments and
documents that create, perfect or evidence, or are intended to create, perfect or evidence, Liens to secure
the Obligations of the Payment Group(s) of which the IAC Payment Parties are members of, including any
and all other security agreements, pledge agreements, loan agreements, notes, guarantees, pledges, powers
of attorney, consents, assignments, contracts, fee letters, notices, financing statements and all other written
matter whether heretofore, now, or hereafter executed by any IAC Payment Party or any other Person and
delivered to the MDT or any other Secured Party for their benefit, in each case, as amended, extended,
renewed, restated, refunded, replaced, refinanced, supplemented, modified or otherwise changed from time
to time.

        “IAC Control Agreement” means a control agreement in a form reasonably acceptable to the MDT
executed by the applicable IAC Payment Party, the applicable Secured Parties and the account bank in
respect of an IAC Account and pursuant to which the Secured Parties are granted control (as such term is
described in Section 9-104 of the UCC or any similar concept under the laws of any jurisdiction outside the
United States governing perfection) of such IAC Account and their first-priority Lien on such IAC Account
to secure the Outstanding Settlement Amount of the applicable Payment Group and other Obligations of
such Payment Group is perfected.

        “IAC Distribution” means any distribution of cash or other property or other Restricted Payments
made by an IAC directly or indirectly to an IAC Payment Party on a pro rata basis based on relative
ownership interests, including, but not limited to, any distribution of Sale Proceeds, any IAC Tax
Distribution and any IAC Non-Tax Distribution.

        “IAC Distribution Deductions” means, with respect to IAC Non-Tax Distributions actually
received by an IAC Payment Party, the sum of:

                 (i) such IAC Payment Party’s Unapplied Advanced Contributions; plus

                 (ii) without duplication and to the extent not previously applied in determining a Permitted
        Deduction, the following documented, out-of-pocket fees, costs and expenses of each member of
        such IAC Payment Party’s Payment Group (allocated to such IAC Payment Party pro rata on the
        basis of the respective cash proceeds received by each IAC Payment Party within such Payment
        Group): (A) legal and other fees and expenses incurred in connection with a Sale or prospective
        Sale of any IAC, (B) any Settlement and Restructuring Expenses, and (C) amounts specified in
        Section 3.04, in each case borne, directly or indirectly, by such IAC Payment Party or any of its
        IAC Holding Companies or IACs (provided, for purposes of this clause (ii), such IAC Payment
        Party’s pro rata share of any such fees, costs and expenses incurred by (x) such IAC Payment Party
        shall equal 100%, and (y) any of such IAC Payment Party’s IAC Holding Companies or IACs shall
        equal the amount of such fees, costs and expenses multiplied by a fraction, the numerator of which
        is the amount actually received by such IAC Payment Party in connection with such IAC Non-Tax
        Distribution and the denominator of which is the total amount paid by such IAC Holding Company
        or IAC, as applicable, to its equityholders in connection with such IAC Non-Tax Distribution); plus

                 (iii) without duplication and to the extent not previously applied in determining a Permitted
        Deduction, all amounts funded, directly or indirectly, to any IAC by such IAC Payment Party’s
        Payment Group (including its IAC Holding Companies) on or after the Agreement Effective Date
        (other than contributions that reduce the amount of IAC Non-Tax Distributions, as contemplated
        by the definition of “IAC Non-Tax Distribution”)




                                                      9
19-23649-rdd      Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                 Main Document
                                           Pg 808 of 1021


        Notwithstanding the foregoing, IAC Distribution Deductions shall not include income Taxes or
withholding Taxes. IAC Distribution Deductions shall include repayment of indebtedness payable to
Sackler Parties, provided that the full amount of any such repayment is included as a IAC Distribution to
the payee.

         “IAC Escrow Agreement” means an escrow agreement executed by the applicable IAC Payment
Party, the applicable Secured Parties and the escrow agent in respect of an IAC Account, in customary
form, but providing that amounts may be withdrawn by notice from the applicable IAC Payment Party (and
not requiring notice or other approval of the applicable Secured Parties), provided that the applicable IAC
Payment Party provides written notice to the MDT of such withdrawal, which notice shall include a
certification from such IAC Payment Party that such withdrawal satisfies the conditions hereunder for a
Permitted Withdrawal.

        “IAC Holding Company” means any Person of which an IAC is a Subsidiary and which is jointly
owned, directly or indirectly, by (i) one or more A-Side IAC Payment Parties and (ii) one or more B-Side
IAC Payment Parties.

        “IAC Non-Tax Distributions” means any cash distributions received by an IAC Payment Party in
respect of its interest in any IAC other than distributions of Sale Proceeds, IAC Tax Distributions or
amounts owing to the Sackler Parties pursuant to Section 3.04[; provided that no such distribution shall be
considered a IAC Non-Tax Distribution unless and until the sixtieth (60th) day following the receipt by such
IAC Payment Party of such distribution; provided, further, that the amount of any IAC Non-Tax
Distribution shall be reduced by the amount of any cash contributions made by a Sackler Party to any IAC
during such sixty (60) day period].]

        “IAC Payment Party” means an A-Side IAC Payment Party or B-Side IAC Payment Party.

       “IAC Pledge and Security Agreements” means the pledge and security agreements in respect of the
IAC Pledged Shares set forth on Exhibit J.

        “IAC Pledged Entities” means, collectively, the entities designated as “IAC Pledged Entities” on
Exhibit F.

         “IAC Pledged Shares” means, collectively, all Equity Interests of the IAC Pledged Entities now or
hereafter owned by any IAC Pledgor, together in each case with (a) all certificates representing the same,
(b) all Equity Interests representing a dividend on or a distribution or return of capital on or in respect of
the IAC Pledged Shares, or resulting from a split-up, revision, reclassification or other like change of the
IAC Pledged Shares or otherwise received in exchange therefor or in substitution thereof, and any warrants,
rights or options issued to the holders of, or otherwise in respect of, the IAC Pledged Shares, and (c) all
Equity Interests of any successor entity in connection with merger, consolidation, amalgamation or similar
transaction.

        “IAC Pledgor” means each entity designated as an “IAC Pledgor” on Exhibit F.

        [“IACPP Efforts” means, with respect to an IAC Payment Party in reference to any covenant in
Section 3.03(a) or 3.03(b), that such IAC Payment Party shall, and shall cause each Subsidiary that it
controls to, as necessary, (a) deliver written notice to the board of directors, board of managers or similar
group, and to the chief executive officer (or person holding a similar position), in each case, of each IAC
informing such Persons of such covenants and instructing such Persons to cause such IAC to comply, (b)
with respect to any officer, director or other manager whose actions or failure to act has resulted in a
violation of such covenant of which such IAC has actual knowledge, which failure cannot be cured or has


                                                     10
19-23649-rdd       Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                   Main Document
                                           Pg 809 of 1021


not been cured following reasonable notice and opportunity to cure, exercise such voting, approval, consent
or similar rights of such IAC Payment Party or such controlled Subsidiary pursuant to the governing
documents of such IAC in favor of the removal of such officer, director or other manager and (c) to the
extent such IAC Payment Party or controlled Subsidiary has the right to call a meeting or solicit the consent
of the equityholders of such IAC for the purpose of removing any officer, director or other manager
described in the immediately preceding clause (b), exercise such right. For purposes of the foregoing, an
IAC Payment Party “controls” a Subsidiary with respect to a specified action if, acting by itself (or indirectly
through other Subsidiaries that it controls), such IAC Payment Party has the authority under applicable law
and the governing documents of such Subsidiary, to cause such Subsidiary to take the relevant action.]

         [“IAC Tax Distributions” means cash distributions received by an IAC Payment Party in respect
of its interest in an IAC equal to (x) such IAC Payment Party’s allocable share of the taxable income (as
determined for U.S. income tax purposes as though such person were a U.S. citizen who is a resident of the
State of Connecticut) for any taxable period arising from such direct or indirect ownership of the IAC and
its Subsidiaries multiplied by (y) [the highest marginal U.S. federal, state, local and foreign income and
withholding tax rates for such taxable period applicable to a U.S. citizen who is a resident of the State of
Connecticut, taking into account the character of the income and the deductibility of state, local taxes and
foreign income taxes for U.S. federal income tax purposes]; provided, that (i) IAC Tax Distributions may
be calculated using a good faith estimate of the taxable income of any IAC; (ii) IAC Tax Distributions may
be paid in installments during or after the relevant taxable period; (iii) IAC Tax Distributions may be paid
in respect of a prior taxable period to the extent insufficient IAC Tax Distributions were made by an IAC
in such prior taxable period in respect of its taxable income. To the extent that a IAC Tax Distribution is
based on a good faith estimate of the taxable income of an IAC, if, once the actual taxable income of such
IAC in known, it is determined that the good faith estimate of the taxable income of such IAC exceeded the
actual taxable income of such IAC, the IAC Tax Distribution to the extent of such excess shall be deemed
a IAC Non-Tax Distribution made at the time of such determination.]

        “IFRS” means the International Financial Reporting Standards.

        “Implementation Limitations” has the meaning set forth in Section 3.05.

        [“Initial Settlement Amount” means (a) for each A-Side Payment Group that is a Non-Collar
Recipient, $267,187,500, (b) for each Collar Recipient, $204,687,500, (c) for each B-Side Payment Group,
1,287,500,000. The sum of the Initial Settlement Amounts of all Payment Groups shall be equal to the
Aggregate Settlement Amount (i.e., $4.275 billion).]

         “Indebtedness” of any Person means, as of any date of determination, all indebtedness of such
Person as of such date, and shall include the following: (i) all indebtedness of such Person for borrowed
money, (ii) all obligations of such Person evidenced by bonds, debentures, notes or other similar
instruments, (iii) all obligations of such Person to pay the deferred purchase price of property or services
other than trade payables in the ordinary course of business that are not overdue by more than sixty (60)
days, (iv) all obligations of such Person under finance or capital leases which would be shown as an
obligation in a balance sheet prepared in accordance with GAAP or IFRS, (v) all obligations under hedging
agreements, (vi) all indebtedness of others with respect to obligations referred to in (i) to (v) above,
guaranteed in any manner, directly or indirectly, by such Person, (vii) to all indebtedness of others with
respect to obligations referred to in (i) to (v) above secured by a Lien on any asset owned by such Person
(whether or not such indebtedness is assumed by such Person); provided that the amount of such
indebtedness will be the lesser of: (a) the fair market value of such asset at such date of determination, and
(b) the amount of such indebtedness of such other Person; and (viii) all net reimbursement obligations of
such Person with respect to letters of credit, foreign currency sale agreements and bankers’ acceptances,
except such as are obtained by such Person to secure performance of obligations (other than for borrowed


                                                      11
19-23649-rdd          Doc 3121         Filed 07/08/21 Entered 07/08/21 00:40:22                Main Document
                                                Pg 810 of 1021


money or similar obligations). Notwithstanding the foregoing, trade payables and accounts receivable
(including intercompany payables and receivables, but excluding trade payables that are overdue by more
than ninety (90) days) incurred in the ordinary course of business shall not constitute “Indebtedness”.

         “Law” means any federal, state, local, or foreign law, international or multinational ordinance, rule,
statute or other requirement or provision having the force of law of any Governmental Authority.

         “Lien” means, with respect to any property or asset (and/or any interest therein), any mortgage,
lien, deed of trust, pledge, charge, security interest, collateral assignment, hypothecation, encumbrance or
other adverse claim or interest of any kind in respect of such property or asset (or interest therein).

        [“MDT” shall mean (i) prior to the Plan Effective Date, the Debtors and (ii) beginning on and
following the Plan Effective Date, the Master Disbursement Trust, as such term is defined in the Plan]

           “MDT Shareholder Insurance Rights” means [●].1

           “Minimum Required Settlement Payment” has the meaning set forth in Section 2.01(b).

           [“Net Proceeds” means, with respect to each IAC Payment Party:

                   (x) with respect to any Sale in respect of an IAC, (a) fifty-five percent (55%) of (i) the Sale
           Proceeds actually received by such IAC Payment Party from such Sale including, for the avoidance
           of doubt, (A) any cash payments received by way of deferred payment pursuant to a note or
           installment receivable or purchase price adjustment receivable or otherwise, in each case only as
           and when received, (B) any cash proceeds received from the conversion of non-cash consideration
           received from any Sale, and (C) any fees or other amounts payable to any Sackler Party in
           connection with any Sale; provided that in determining the amount of Sale Proceeds actually
           received by such IAC Payment Party for purposes of this clause (x), the amount treated as actually
           received by an IAC Payment Party shall be calculated without duplication as though any income
           or withholding Taxes imposed in respect of such Sale Proceeds on an IAC, IAC Holding Company,
           or IAC Payment Party or any direct or indirect subsidiary of the foregoing shall be treated as
           actually received by such IAC Payment Party, less (b) Sale Proceeds Deductions of such IAC
           Payment Party; and

                   (y) with respect to any IAC Non-Tax Distribution, (a) fifty-five percent (55%) (with
           respect to any IAC Non-Tax Distribution ultimately received by an IAC Payment Party from an
           IAC to the extent there has been no IAC Tax Distribution with respect to such IAC Non-Tax
           Distribution), or (b) 100% (with respect to any other IAC Non-Tax Distribution), of (i) the
           aggregate amount of such IAC Non-Tax Distribution actually received by such IAC Payment Party;
           provided that in determining the amount of IAC Non-Tax Distributions actually received by such
           IAC Payment Party for purposes of this clause (y), the amount treated as actually received by an
           IAC Payment Party shall be calculated without duplication as though any income or withholding
           Taxes imposed in respect of such IAC Non-Tax Distribution on an IAC, IAC Holding Company,
           or IAC Payment Party or any direct or indirect subsidiary of the foregoing shall be treated as
           actually received by such IAC Payment Party, less (b) IAC Distribution Deductions of such IAC
           Payment Party.]

           “Net Proceeds Payment” has the meaning set forth in Section 2.02(a).


1
    Note to Draft: Under discussion.


                                                        12
19-23649-rdd          Doc 3121         Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                                Pg 811 of 1021


           “Non-Collar Recipient” means any A-Side Payment Group that is not a Collar Recipient.

        [“Non-Collar Recipient 2.01 Adjustment” means, for a given Funding Deadline, one-seventh (1/7)
of the amount, if any, by which the Non-Collar Recipient’s A-Side Payment Group Portion of the Required
Settlement Payment after giving effect to Section 2.01(f) exceeds such Non-Collar Recipient’s Settlement
Amount Balance.]

        [“Non-Specified Breach” shall mean each occurrence set forth in Section 9.01 that is not a Specified
Breach.]2

        “Obligations” means obligations, covenants, liabilities and duties of the Sackler Parties (or any
applicable Sackler Parties, as applicable) arising under this Agreement or the Definitive Documents,
whether direct or indirect, absolute or contingent, due or to become due, now existing or hereafter arising,
including, but not limited to, the applicable Outstanding Settlement Amount(s) of such Sackler Party or
Sackler Parties, Breach Fee owed by such Sackler Party or Sackler Parties and any reimbursement
obligations of such Sackler Party or Sackler Parties for costs and expenses pursuant to Section 9.02.

           “Other Parties” has the meaning set forth in Section 4.01(d).

         [“Outstanding Settlement Amount” means, at any time of determination, with respect to any
Payment Group, (a) such Payment Group’s Settlement Amount Balance, less (b) the amount of any
prepayments made by such Payment Group pursuant to Section 2.01(e) that have not yet been applied to
satisfy and reduce such Payment Group’s A-Side Funding Deadline Obligation or B-Side Funding Deadline
Obligation, as applicable.]

           “Party” has the meaning set forth in the preamble.

           “Payment Group” means each set of Payment Parties identified as a “payment group” on Exhibit A.

       “Payment Group Portion” means, (i) with respect to an A-Side Payment Group, its A-Side Payment
Group Portion and (ii) with respect to a B-Side Payment Group, its B-Side Payment Group Portion.

           “Payment Party” means an A-Side Payment Party or a B-Side Payment Party.

           “Payment Remedy” has the meaning set forth in Section 9.02(a)(ii)(A).

           “Payors” has the meaning set forth in Section 4.01(a).

           “Permitted Deductions” means IAC Distribution Deductions and Sale Proceeds Deductions.

         [“Permitted Withdrawals” means (i) in the case of an A-Side IAC Payment Party, (x) any amounts
used to pay Actual Taxes of such IAC Payment Party or of any of its direct or indirect Subsidiaries or its
direct or indirect equity holders or beneficiaries in respect of any Sale of any IAC directly or indirectly held
by such IAC Payment Party (y) any IAC Distribution Deductions described in clauses (ii) and (iii) of the
definition thereof or (z) any Sale Proceeds Deductions described in clauses (ii) or (iii) of the definition
thereof, (ii) with respect to a B-Side IAC Payment Party, the portion of any Sale Proceeds or IAC
Distribution that do not constitute Net Proceeds and (iii) in the case of any IAC Payment Party, the




2
    Note to Draft: Under discussion.


                                                       13
19-23649-rdd      Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                  Main Document
                                           Pg 812 of 1021


repayment of amounts paid to the MDT by Persons other than such IAC Payment Party (or any Subsidiary
thereof) in respect of such IAC Payment Party’s Obligations under Section 2.02.]

         “Person” means an individual, corporation, partnership, limited liability company, association, trust
or other entity or organization, including a Governmental Authority.

        “Plan” means the chapter 11 plan to be filed by the Debtors, including any schedules, annexes,
exhibits and supplements thereto, as amended from time to time, each in form and substance acceptable to
the Sackler Parties (a) in their sole and absolute discretion solely with respect to the matters related to the
(i) Shareholder Releases provided by the Debtors, their Estates and the Releasing Parties, (ii) Channeling
Injunction (as defined in the Plan), (iii) this Agreement and (iv) Collateral Documents and (b) in their
reasonable discretion with respect to all other matters outside the scope of the foregoing clause (a) relating
to the Shareholder Released Parties. For the avoidance of doubt, the Sackler Parties agree that the chapter
11 plan filed at Docket No. 2982 on the docket of the Bankruptcy Cases is in form and substance acceptable
to the Sackler Parties.

        [“Plan Administration Trust” has the meaning set forth in the Plan].

        [“Plan Administration Trustee” has the meaning set forth in the Plan].

      [“Plan Distributions” shall mean all Distributions (as defined in the Plan) to be made by the MDT
or NewCo in accordance with the Plan.]

        “Plan Documents” has the meaning set forth in the Plan.

        “Plan Effective Date” means the effective date of the Plan.

        “PPI Interests” has the meaning set forth in the recitals.

        “PPLP Interests” has the meaning set forth in the recitals.

        “PPLP Liquidator” [has the meaning set forth in the Plan].

        “PRA L.P.” has the meaning set forth in Section 2.01(j).

        “Prejudicial Impact” has the meaning set forth in Section 8.02.

        “Proceeding” means any action, suit, litigation, arbitration, proceeding (including any civil,
criminal, administrative, investigative or appellate proceeding), hearing, inquiry, audit, examination or
investigation commenced, brought, conducted or heard by or before, or otherwise involving, any court or
other Governmental Authority.

        [“Protective Order” has the meaning set forth in Section 11.14.]

        “Purchaser” has the meaning set forth in Section 3.01(a).

        “Purdue” means Purdue Pharma L.P.

        [“Purdue Canada” means Bard Pharmaceuticals (1990) Inc., Elvium Life Sciences GP Inc., Elvium
Life Sciences Limited Partnership, Elvium ULC, Purdue Frederick Inc. (Canada), Purdue Pharma (Canada),
Purdue Pharma Inc. (Canada), and Purdue Pharma ULC.]



                                                      14
19-23649-rdd          Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                               Pg 813 of 1021


           “Quarterly Sweep Date” has the meaning set forth in Section 3.07(e).

           “Recovery” has the meaning set forth in Section 9.05.

           “Related Parties” means [●].3

           “Release Remedy” has the meaning set forth in Section 9.02(a)(ii)(B).

         “Releasing Parties” shall have the meaning ascribed to such term in the Fifth Amended Plan filed
at Docket No. 2982 on the docket of the Bankruptcy Cases, but shall not include clause (vi) in the definition
thereto.

           “Relevant Parties” has the meaning set forth in Section 4.01(d).

           “Remedies Forbearance Period” has the meaning set forth in Section 9.02(a)(i).

           “Representation” means [●].

        “Representatives” means a Person’s officers, directors, employees, agents, attorneys, accountants,
advisors and other authorized representatives.

         [“Required Settlement Payment” means, as of any Funding Deadline, an amount equal to (x) the
Cumulative Minimum Required Settlement Payments due on or prior to such Funding Deadline less (y) the
Aggregate Payments made, or required to have been made (whether or not actually made) prior to such
Funding Deadline (and, for the avoidance of doubt, not including any payment required to be made on such
Funding Deadline), plus (z) the B-Side Excess Amount as of immediately prior to such Funding Deadline;
provided that if such calculation results in an amount that is less than zero, the Required Settlement Payment
shall be equal to zero.]

           “Restitution” has the meaning set forth in Section 4.01(a).

         “Restricted Payment” means any dividend or other distribution (whether in cash, securities or other
property) with respect to any Equity Interest of any Person, or any payment (whether in cash, securities or
other property) including any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity Interest (including, but not limited
to, the IAC Pledged Shares), or on account of any return of capital to such Person’s shareholders, partners
or members (or the equivalent Persons thereof).

           “Retained Interest” has the meaning set forth in Section 3.01(b).

           “Sackler Party” means a Payment Party or an IAC Payment Party.

           “Sackler Parties’ Representative” means [●], a [●] organized under the laws of [●].

           “Sale” has the meaning set forth in Section 3.01(a).

           “Sale Obligations” has the meaning set forth in Section 3.06.




3
    Note to Draft: Under discussion


                                                       15
19-23649-rdd       Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                   Main Document
                                           Pg 814 of 1021


        “Sale Period” has the meaning set forth in Section 3.01(a).

        [“Sale Proceeds” means the gross cash proceeds of a Sale, including in the event the assets of any
IAC Payment Party, IAC Holding Company, IAC, or any other direct or indirect Subsidiary of an IAC
Payment Party are sold as part of the same transaction or series of related transactions as a Sale, the proceeds
from the sale of such assets.]

      [“Sale Proceeds Deductions” means, with respect to Sale Proceeds actually received by an IAC
Payment Party in respect of a Sale, the sum of:

                 (i) such IAC Payment Party’s Unapplied Advanced Contributions; plus

                (ii) without duplication and to the extent not previously applied in determining a Permitted
        Deduction, the following documented, out-of-pocket fees, costs and expenses of each member of
        such IAC Payment Party’s Payment Group (allocated to such IAC Payment Party pro rata on the
        basis of the respective cash proceeds received by each IAC Payment Party within such Payment
        Group): (A) transfer Taxes, legal and other fees and expenses incurred in connection with a Sale
        or prospective Sale of any IAC, (B) any Settlement and Restructuring Expenses, and (C) amounts
        specified in Section 3.04, in each case borne, directly or indirectly, by such IAC Payment Party or
        any of its IAC Holding Companies or IACs (provided, for purposes of this clause (ii), such IAC
        Payment Party’s pro rata share of any such fees, costs and expenses incurred by (x) such IAC
        Payment Party shall equal 100%, and (y) any of such IAC Payment Party’s IAC Holding
        Companies or IACs shall equal the amount of such fees, costs and expenses multiplied by a fraction,
        the numerator of which is the amount of Sale Proceeds actually received by such IAC Payment
        Party in connection with such Sale and the denominator of which is the total amount paid by such
        IAC Holding Company or IAC, as applicable, to its equityholders in connection with such Sale );
        plus

                 (iii) without duplication and to the extent not previously applied in determining a Permitted
        Deduction, all amounts funded, directly or indirectly, to any IAC by such IAC Payment Party’s
        Payment Group (including its IAC Holding Companies) on or after the Agreement Effective Date
        (other than contributions that reduce the amount of IAC Non-Tax Distributions, as contemplated
        by the definition of “IAC Non-Tax Distribution”)

         Notwithstanding the foregoing, Sale Proceeds Deductions shall not include repayment of
indebtedness payable to Sackler Parties, income Taxes or withholding Taxes. Sale Proceeds Deductions
shall include repayment of indebtedness payable to Sackler Parties, provided that the full amount of any
such repayment is included as Sale Proceeds to the payee]

        “Second Circuit” means the United States Court of Appeals for the Second Circuit.

         “Secured Party” means each of (i) the MDT and each of its successors and permitted assigns and
(ii) any agent, trustee or other representative or designee (including one or more Subsidiaries or other
entities of the MDT formed to carry out its duties and obligations under the Definitive Documents)
authorized or appointed to hold any security interest in or Lien on, or take possession or control of, any
Collateral on behalf of and for the benefit of itself and any person described in clause (i) above.

         [“Separation Agreements” means the agreements entered into in accordance with this Agreement
to govern continuing business relationships and claims among the Debtors, NewCo and any entities owned
directly or indirectly by the Sackler Parties.]




                                                      16
19-23649-rdd          Doc 3121         Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                                Pg 815 of 1021


           “Settlement” has the meaning set forth in the recitals.

       [“Settlement Amount Balance” means, at any time of determination, with respect to any Payment
Group, (a) such Payment Group’s Initial Settlement Amount, less (b) the Aggregate Payments of such
Payment Group and adjusted for (c) any reallocation of the Settlement Amount Balance required by Section
2.03.]

           “Settlement and Restructuring Expenses” means [●].4

         “Settlement Effective Date” [means the first date on which each of the conditions precedent set
forth in Article  have been satisfied, or, to the extent permitted therein, waived].

           [“Shareholder Insurance Rights” has the meaning set forth in the Plan.]

           “Shareholder Released Claims” has the meaning set forth in the Plan.

           “Shareholder Released Parties” has the meaning set forth in the Plan.

           “Shareholder Releasing Parties” has the meaning set forth in the Plan.

           “Shareholder Releases” has the meaning set forth in the Plan.

           “Specified Breach” means [●].5

         “Subsidiary” means, with respect to any Person, a corporation, partnership, joint venture, limited
liability company or other entity (i) of which a majority of the shares or securities or other equity or
ownership interests having ordinary voting power for the election of directors, managers, or other governing
body (other than securities or interests having such power only by reason of the happening of a contingency)
are at the time directly or indirectly beneficially owned by such Person, or (ii) the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries, or both, by such Person.

         [“Tax” or “Taxes” means all taxes, customs, duties, governmental fees or other like assessment or
charge of any kind whatsoever, including all federal, state, local or foreign income, gross receipts, windfall
profits, severance, property (real or personal), production, sales, use, value-added, ad valorem, license,
excise, franchise, transfer, gains, escheat, mortgage recording, transportation, gross operating, capital,
employment, unemployment, occupation, social security, pension plan, withholding or similar taxes,
customs, duties, governmental or other like assessments or charges, together with any interest, repayment
supplement, additions or penalties with respect thereto and any interest in respect of such additions or
penalties.]

         [“Tax Advisor” means an accounting firm of international renown with expertise in the relevant
jurisdiction engaged by a Sackler Party or an IAC to provide advice regarding the tax consequences of a
Sale.]

           “Tax Treatment” has the meaning set forth in Section 4.01(d).

        [“Third Party Payee” means, with respect to any Sale or IAC Distribution, (a) any Tax authority or
other regulatory authority to whom payments are required in connection with such transaction, (b) any

4
    Note to Draft: Under discussion.
5
    Note to Draft: Under discussion.


                                                        17
19-23649-rdd      Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                 Main Document
                                           Pg 816 of 1021


contract counterparty whose consent is required to complete such Sale or IAC Distribution, or who is
entitled to a payment as a result of such Sale or IAC Distribution, (c) any legal, accounting, financial or
other advisor that provides services in connection with such Sale or IAC Distribution or (d) any Person
(including any Sackler Party or any of their Affiliates) that advances payments to any Person described in
clauses (a) through (c).]

        “Trusts” means [the trusts subject to the terms hereof being Sackler Parties as set forth on Exhibit
A, on account of their respective trustees entering into this Agreement, in their capacity as such.]

      [“Unapplied Advanced Contributions” of an IAC Payment Party means, with respect to a Sale or
IAC Non-Tax Distribution, an amount equal to the greater of zero or:

        (i)     the Aggregate Payments prior to (and without giving effect to) such Sale or IAC Non-Tax
                Distribution of all Payment Groups in which such IAC Payment Party is a member, less


        (ii)    the aggregate amount of any payments made, or deemed to have been made, to the MDT
                prior to (and without giving effect to) such Sale or IAC Non-Tax Distribution pursuant to
                Section 2.02(b) of all Payment Groups in which such IAC Payment Party is a member, less


        (iii)   the aggregate amount of Net Proceeds of all Payment Groups in which such IAC Payment
                Party is a member prior to (and without giving effect to) such Sale or IAC Non-Tax
                Distribution (with Net Proceeds calculated without giving effect to the deduction of
                Unapplied Advanced Contributions).

If proceeds from such Sale or IAC Non-Tax Distribution are received by more than one IAC Payment
Party that share membership in a common set of Payment Groups (e.g., the A-Side General Obligors,
with respect to the A-Side Payment Groups), then such Unapplied Advanced Contributions shall be
allocated between such IAC Payment Parties pro rata on a basis of the respective cash proceeds received
by such IAC Payment Parties.]

        “Unapplied Net Proceeds” has the meaning set forth in Section 2.02(b).

        Section 1.02     Interpretative Provisions.

      (a)      The words “hereof,” “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular provision of this Agreement.

        (b)      The captions herein are included for convenience of reference only and shall be ignored in
the construction or interpretation hereof. References to Articles, Sections, and Exhibits are to the Articles,
Sections, and Exhibits of this Agreement unless otherwise specified.

       (c)      All Exhibits and Schedules annexed hereto or referred to herein are hereby incorporated in
and made a part of this Agreement as if set forth in full herein. Any capitalized terms used in any Exhibit
or Schedule but not otherwise defined therein shall have the meaning as defined in this Agreement.

        (d)     Any singular term in this Agreement shall be deemed to include the plural, and any plural
term the singular, and words denoting either gender shall include both genders as the context requires.
Where a word or phrase is defined herein, each of its other grammatical forms shall have a corresponding
meaning.



                                                      18
19-23649-rdd       Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                   Main Document
                                           Pg 817 of 1021


         (e)   Whenever the words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation,” whether or not they are in fact followed
by those words or words of like import.

           (f)   The use of the word “or” shall not be exclusive.

           (g)   The word “will” shall be construed to have the same meaning and effect as the word
“shall.”

        (h)    The word “party” shall, unless the context otherwise requires, be construed to mean a party
to this Agreement. Any reference to a party to this Agreement or any other agreement or document
contemplated hereby shall include such party’s successors and permitted assigns.

        (i)     Any reference in this Agreement to a trust as a person or party shall, unless the context
otherwise requires, be construed to include the trustees thereof acting in their capacity as such trustees.

         (j)    Any reference in this Agreement to a “natural person” shall not, unless the context
otherwise requires, be construed to include a trustee that is a natural person acting in such person’s capacity
as trustee.

         (k)     Any reference in this Agreement to the rights and obligations of a trust (including a Trust)
that does not have a separate legal personality under applicable Law shall be construed as a reference to the
rights and obligations of the trustees of those trusts (including the Trusts) in their capacity as such.

        (l)     All references to “$” and dollars shall be deemed to refer to United States currency unless
otherwise specifically provided.

        (m)      All references to a day or days shall be deemed to refer to a calendar day or calendar days,
as applicable, unless otherwise specifically provided.

      (n)     Any reference to any Contract shall be a reference to such agreement or contract, as
amended, amended and restated, modified, supplemented or waived.

         (o)     A reference to any legislation or to any provision of any legislation shall include any
modification, amendment, re-enactment thereof, any legislative provision substituted therefore and all
rules, regulations and statutory instruments issued or related to such legislation.

         (p)     Any rule of construction to the effect that ambiguities are to be resolved against the drafting
party shall not be applied in the construction or interpretation of this Agreement. No prior draft of this
Agreement nor any course of performance or course of dealing shall be used in the interpretation or
construction of this Agreement. No parol evidence shall be introduced in the construction or interpretation
of this Agreement unless the ambiguity or uncertainty in issue is plainly discernable from a reading of this
Agreement without consideration of any extrinsic evidence. Although the same or similar subject matters
may be addressed in different provisions of this Agreement, the Parties intend that, except as reasonably
apparent on the face of the Agreement or as expressly provided in this Agreement, each such provision
shall be read separately, be given independent significance and not be construed as limiting any other
provision of this Agreement (whether or not more general or more specific in scope, substance or content).

        (q)     [Any reference to any obligation of any Sackler Party to “cause” an IAC to take (or refrain
from taking) any action shall be a reference to such Sackler Party taking all necessary action to cooperate




                                                      19
19-23649-rdd      Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                Main Document
                                          Pg 818 of 1021


with any other relevant Sackler Party or Subsidiary of Sackler Party, to ensure that Persons with Control
over such IAC act together to cause such IAC to take (or refrain from taking) the relevant action.]

                                           ARTICLE 2.
                                     SETTLEMENT PAYMENTS

        Section 2.01    Required Settlement Payment.

         (a)     Payment of the Outstanding Settlement Amount. Each Payment Party agrees, on a joint
and several basis with the other Payment Parties within its Payment Group, but on a several and not joint
basis as among Payment Groups, to pay or cause to be paid, in the manner and at the times set forth in this
Agreement (whether out of Net Proceeds pursuant to Section 2.02, by the applicable Funding Deadlines
pursuant to this Section 2.01, as a result of a Payment Remedy, or otherwise) the Outstanding Settlement
Amount of its Payment Group. Except as provided in Section 2.05, the Payment Parties within a Payment
Group shall have no further payment obligation under this Section 2.01 once (and for so long as) the
Outstanding Settlement Amount of such Payment Group has been reduced to zero. For the avoidance of
doubt, if the Outstanding Settlement Amount of any Payment Group is reduced to zero and then
subsequently becomes an amount greater than zero, from and after the date on which the Outstanding
Settlement Amount becomes an amount greater than zero, such Payment Group shall comply with the
obligations of this Section 2.01 until its Outstanding Settlement Amount is again reduced to zero.

         (b)    Minimum Required Settlement Payment. Subject to the terms and conditions set forth
herein, the Aggregate Settlement Amount shall be paid by the Payment Parties in the amounts and on or
before the deadlines set forth in the schedule below. Each such payment deadline set forth in the schedule
below shall be referred to herein as a “Funding Deadline” and each amount set forth in the schedule below
on each Funding Deadline shall be referred to herein as a “Minimum Required Settlement Payment”.

         #    Funding Deadline        Minimum Required Settlement Payment
         1.   Plan Effective Date     $300 million
         2.   June 30, 2022           $350 million
         3.   June 30, 2023           $350 million
         4.   June 30, 2024           $350 million
         5.   June 30, 2025           $350 million
         6.   June 30, 2026           $300 million
         7.   June 30, 2027           $1,000 million
         8.   June 30, 2028           $475 million
         9.   June 30, 2029           $425 million, subject to adjustment as set forth in the proviso
                                      immediately below this schedule
         10. June 30, 2030            $375 million, subject to adjustment as set forth in the proviso
                                      immediately below this schedule
         11. June 30, 2031            Up to $200 million, as set forth in the proviso immediately below
                                      this schedule

provided that (x) each dollar in excess of $2.5 billion up to and including $2.675 billion in the aggregate
that the MDT actually receives pursuant to this Agreement on or prior to June 30, 2026 shall defer one
dollar, up to a maximum aggregate amount of $175 million, of the Minimum Required Settlement Payment
otherwise payable on June 30, 2030 to instead become payable on June 30, 2031 and (y) each dollar in
excess of $2.675 billion that the MDT actually receives pursuant to this Agreement on or prior to June 30,
2026 shall defer one dollar, up to a maximum aggregate amount of $25 million, of the Minimum Required
Settlement Payment otherwise payable on June 30, 2029 to instead become payable on June 30, 2031;
provided, however, that deferrals shall only be made pursuant to the foregoing proviso if the aggregate


                                                    20
19-23649-rdd      Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                 Main Document
                                           Pg 819 of 1021


amount available for deferral pursuant thereto exceeds $25 million; provided, further that for each month
that the Plan Effective Date is delayed past February 28, 2022, the second Funding Deadline of June 30,
2022 shall be extended in increments of one calendar month (and due at such month end) such that there
are no fewer than four calendar months between the Plan Effective Date and the second Funding Deadline,
with all other Funding Deadlines remaining as set forth above, however, in the event any Funding Deadline
is otherwise extended pursuant to the terms of this Agreement such that fewer than five calendar months
remain until the next Funding Deadline, such next Funding Deadline shall be automatically extended by
one calendar month.

        (c)    Payment of A-Side Funding Deadline Obligations. With respect to each Payment Group,
on each Funding Deadline,

                (i)      The A-Side General Obligors within each A-Side Payment Group shall pay, or
        cause to be paid (on a joint and several basis with the other A-Side General Obligors) to the MDT,
        such A-Side Payment Group’s A-Side Funding Deadline Obligation by the applicable Funding
        Deadline;

                (ii)     the A-Side Payment Parties that are trusts (other than A-Side General Obligors and
        “Bare Trusts”) or other entities within each A-Side Payment Group shall pay, or cause to be paid
        (on a joint and several basis with the other remaining A-Side Payment Parties that are trusts or
        other entities within such A-Side Payment Group), to the MDT such A-Side Payment Group’s A-
        Side Funding Deadline Obligation by the applicable Funding Deadline solely to the extent such A-
        Side Funding Deadline Obligation is not paid pursuant to clause (i); and

                (iii)   the A-Side Payment Parties that are natural persons or “Bare Trusts” within each
        A-Side Payment Group shall pay, or cause to be paid (on a joint and several basis with the other A-
        Side Payment Parties that are natural persons or “Bare Trusts” within such A-Side Payment Group),
        to the MDT such A-Side Payment Group’s A-Side Funding Deadline Obligation by the applicable
        Funding Deadline solely to the extent such A-Side Funding Deadline Obligation is not paid
        pursuant to clause (i) or (ii);

provided that (1) if, on any Funding Deadline, the payment of any A-Side Funding Deadline Obligation
would cause the Outstanding Settlement Amount of an A-Side Payment Party’s Payment Group to be less
than zero, such A-Side Payment Party shall pay, or cause to be paid, to MDT on such Funding Deadline an
amount equal to the Outstanding Settlement Amount of its A-Side Payment Group; (2) no A-Side Payment
Party shall be required to pay any portion of any Required Settlement Payment so long as the Outstanding
Settlement Amount of its A-Side Payment Group is zero (or less than zero); [(3) no A-Side General Obligor
shall have any obligation to make any payment pursuant to this Section 2.01 (and shall not be in Breach or
otherwise have any liability to the MDT for the failure to make any payment) if and to the extent it does
not have sufficient liquid assets (not including, in respect of any A-Side IAC Payment Party, any amounts
reserved in good faith for the payment of (x) Taxes or any IAC Distribution Deductions described in clause
(ii) of the definition thereof or Sale Proceeds Deductions described in clause (ii) of the definition thereof)
to do so;] and (4) nothing in this Section 2.01(c) [(other than the preceding clause (3), solely with respect
to such A-Side General Obligor)] shall limit the MDT’s right to seek payment in full from any A-Side
Payment Party of its A-Side Funding Deadline Obligation without any requirement to seek collection first
from any A-Side General Obligor or any other A-Side Payment Party.

        (d)     Payment of B-Side Funding Deadline Obligations. With respect to each Funding Deadline,
each B-Side Payment Group shall pay, or cause to be paid, to the MDT its B-Side Funding Deadline
Obligation by the applicable Funding Deadline; provided that (x) if, on any Funding Deadline, the payment
by any B-Side Payment Group of its B-Side Funding Deadline Obligation would cause its Outstanding


                                                     21
19-23649-rdd      Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22               Main Document
                                          Pg 820 of 1021


Settlement Amount to be less than zero, then such B-Side Payment Group shall pay, or cause to be paid, to
MDT an amount equal to its Outstanding Settlement Amount on such Funding Deadline and (y) such B-
Side Payment Group shall not be required to pay any portion of any Required Settlement Payment so long
as its Outstanding Settlement Amount is zero (or less than zero).

        (e)      Prepayment of Outstanding Settlement Amount. Any Payment Group shall have the right
to prepay its Outstanding Settlement Amount at any time, in whole or in part, without premium or penalty.
Any such prepayment by a Payment Group shall satisfy and reduce, dollar-for-dollar, such Payment
Group’s next due A-Side Funding Deadline Obligation(s) or B-Side Funding Deadline Obligation(s), as the
case may be. For the avoidance of doubt, no such prepayment by a Payment Group (or subsequent reduction
of the next due A-Side Funding Deadline Obligation(s) or B-Side Funding Deadline Obligation(s) of such
Payment Group) shall affect any payment obligation under this Agreement of any other Payment Group.

         (f)     Adjustment of Required Settlement Payments on First Three Funding Deadlines. If the
Required Settlement Payment on any of the first, second, or third Funding Deadline is greater than zero,
then (i) each B-Side Payment Group shall pay, or cause to be paid, to the MDT on such Funding Deadline,
an amount equal to fifty percent (50%) of such Required Settlement Payment and (ii) no A-Side Payment
Party shall be required to pay any portion of such Required Settlement Payment. For the avoidance of
doubt, (x) any payment by a B-Side Payment Group pursuant to this Section 2.01(f) shall be credited in full
to such B-Side Payment Group (and not to any A-Side Payment Group) for purposes of calculating the
Aggregate Payments of such Payment Group and (y) each B-Side Payment Party shall be jointly and
severally liable with the other B-Side Payment Parties within its B-Side Payment Group for the amount
payable under this Section 2.01(f) by its B-Side Payment Group.

        (g)     B-Side Excess Amount Adjustment. If, as of any Funding Deadline, (x) the Aggregate
Payments of all Payment Groups exceeds (y) an amount equal to the greater of (i) the Cumulative Minimum
Required Settlement Payments as of the immediately prior Funding Deadline and (ii) the aggregate amount
of Net Proceeds with respect to all Payment Parties calculated without giving effect to the deduction of
Unapplied Advanced Contributions (the amount of the excess between clauses (x) and (y), the “B-Side
Excess Amount”), then the portion of the Required Settlement Payment payable by each B-Side Payment
Group on such Funding Deadline shall be reduced by the lesser of fifty percent (50%) of the B-Side Excess
Amount or one hundred percent (100%) of such B-Side Payment Group’s B-Side Payment Group Portion
of the Required Settlement Payment after giving effect to Section 2.01(f).

       (h)      A-Side Allocable Portion Adjustment. If, immediately prior to the eighth Funding
Deadline, the A-Side Allocable Portion is greater than zero, then:

                 (i)     on each of the eighth, ninth and tenth Funding Deadlines, each A-Side Payment
        Group shall pay, or cause to be paid, to MDT an amount equal to the lesser of (x) one-twenty-fourth
        (1/24) of the A-Side Allocable Portion calculated as of immediately prior to the eighth Funding
        Deadline; (y) such A-Side Payment Group’s Settlement Amount Balance less its A-Side Payment
        Group 2.01 Amount as of such eighth, ninth, or tenth Funding Deadline; and (z) one eighth (1/8)
        of the B-Side Payment Groups’ aggregate B-Side Payment Group 2.01 Amounts as of such eighth,
        ninth, or tenth Funding Deadline (each such payment pursuant to this subparagraph (i), an “A-Side
        Reallocation Payment”); and

                 (ii)    each B-Side Payment Group’s B-Side Payment Group 2.01 Amount for the eighth,
        ninth or tenth Funding Deadlines shall be reduced by an amount equal to fifty percent (50%) of the
        aggregate A-Side Reallocation Payments made on such Funding Deadline.




                                                    22
19-23649-rdd      Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                  Main Document
                                          Pg 821 of 1021


         For the avoidance of doubt, (w) any A-Side Reallocation Payment made by a A-Side Payment
Group shall be credited in full to such A-Side Payment Group (and not to any B-Side Payment Group) for
purposes of calculating the Aggregate Payments, (x) the obligation of each A-Side Payment Group to pay
its A-Side Reallocation Payment is in addition to its obligation to pay its A-Side Funding Deadline
Obligation due on such Funding Deadline pursuant to Section 2.01(c), (y) each A-Side Payment Party shall
be jointly and severally liable with the other A-Side Payment Parties within its A-Side Payment Group for
the A-Side Reallocation Payment of such Payment Group, and (z) an A-Side Payment Group shall have no
further obligation to pay its A-Side Reallocation Payment once (and for so long as) the Settlement Amount
Balance of such Payment Group has been reduced to zero.

        (i)       Family Group 8 Cap. Notwithstanding anything in this Section 2.01 or Section 2.03 to the
contrary if, at any time, the A-Side Capped Payment Parties have actually paid an aggregate of $84,500,000
to the MDT pursuant to Sections 2.01(c)(ii), (e) and (h) (not including any payments deemed to have been
made by A-Side Payment Group 8 pursuant to Section 2.01(l)), then, with respect to any other payment
obligations of the A-Side Capped Payment Parties arising from time to time thereafter pursuant to Sections
2.01(c)(ii) and 2.01(h) (any such amount, an “Excess Group 8 Payment Obligation”):

               (i)     the A-Side Payment Parties within each A-Side Payment Group (other than A-Side
        Payment Group 8) shall pay, or cause to be paid, on a joint and several basis with the other A-Side
        Payment Parties within their respective A-Side Payment Groups, to the MDT when such Excess
        Group 8 Payment Obligation is due an amount equal to one fourteenth (1/14) of any such Excess
        Group 8 Payment Obligation; and

                 (ii)     the B-Side Payment Parties within each B-Side Payment Group shall pay, or cause
        to be paid, on a joint and several basis with the other B-Side Payment Parties within their respective
        B-Side Payment Groups, to the MDT when such Excess Group 8 Payment Obligation is due an
        amount equal to one quarter (1/4) of any such Excess Group 8 Payment; and

                 (iii)   the A-Side Capped Payment Parties shall have no obligation to pay any portion of
        the Excess Group 8 Payment Obligation. For the avoidance of doubt, nothing in this Section 2.01(i)
        shall relieve the A-Side General Obligors or the A-Side IAC Payment Parties in A-Side Family
        Group 8 of their obligations under Sections 2.01, 2.02, and 2.03.

        For the avoidance of doubt, the payment of any such Excess Group 8 Payment Obligation will be
considered Aggregate Payments by the A-Side Payment Group 8 and not by the Payment Group actually
making such payment.

        Notwithstanding the foregoing, if (i) any B-Side Payment Group pays any portion of an Excess
Group 8 Payment Obligation and (ii) following the date upon which A-Side Payment Group 8’s Outstanding
Settlement Amount (inclusive of the Excess Group 8 Payment Obligation) has been reduced to zero, any
A-Side General Obligor receives or retains proceeds resulting, directly or indirectly, from a Sale or IAC
Non-Tax Distribution (other than any such proceeds used to pay Taxes, reserved in good faith for the
payment of Taxes, or that constitute IAC Distribution Deductions described in clause (ii) of the definition
thereof or Sale Proceeds Deductions described in clause (ii) of the definition thereof) (any such proceeds,
“Excess IAC Proceeds”), such A-Side General Obligor shall be obligated to pay to each such B-Side
Payment Group an amount (such amount, a “2.01(i) Top-Off Payment”) equal to the lesser of (x) one thirty-
second (1/32) of the amount of proceeds received by such A-Side General Obligor, and (y) the amount paid
by such B-Side Payment Group in respect of the Excess Group 8 Payment Obligation (less amounts
previously paid to such B-Side Payment Group pursuant to this paragraph). Until such time as the B-Side
Payment Groups have received 2.01(i) Top-Off Payments equal to the amount paid by all B-Side Payment
Groups in respect of the Excess Group 8 Payment Obligation, no A-Side General Obligor shall make any


                                                     23
19-23649-rdd      Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22                Main Document
                                         Pg 822 of 1021


distribution to any A-Side Capped Payment Party of Excess IAC Proceeds. If, notwithstanding the
foregoing, any A-Side Capped Payment Party receives any Excess IAC Proceeds, such A-Side Capped
Payment party will be obligated to make a 2.01(i) Top-Off Payment to each B-Side Payment Group in an
amount equal to the lesser of (1) one fourth (1/4) of the Excess IAC Proceeds received by such A-Side
Capped Payment Party and (2) the amount paid by such B-Side Payment Group in respect of the Excess
Group 8 Payment Obligation (less amounts previously paid to such B-Side Payment Group by the A-Side
General Obligors or the A-Side Capped Payment Parties pursuant to this paragraph).

         Any 2.01(i) Top-Off Payment required to be made pursuant to the preceding paragraph will be paid
within the later of (x) thirty (30) days after the date on which all Outstanding Settlement Amounts of the
A-Side Payment Groups have been reduced to zero and (y) thirty (30) days after the date on which such
Excess IAC Proceeds have been received by the relevant A-Side General Obligor or A-Side Capped
Payment Party, as the case may be. Any 2.01(i) Top-Off Payment by an A-Side Capped Payment Party or
A-Side General Obligor to a B-Side Payment Group pursuant to the immediately preceding sentence shall
be made by wire transfer of immediately available funds to such account(s) as may be designated by such
B-Side Payment Group to such A-Side Capped Payment Party or such A-Side General Obligor in
accordance with Section 11.01. For the avoidance of doubt, the payment of any 2.01(i) Top-Off Payment
will not be considered a payment made by any Payment Group for purposes of calculating the Aggregate
Payments of any such Payment Group.

         (j)     Payments by Beacon Trust. All payments by any A-Side Payment Group, except as
otherwise designated, shall be made directly or indirectly to Beacon Trust (which received substantial
distributions indirectly from Purdue) and contributed by Beacon Trust through intervening entities to
Pharmaceutical Research Associates L.P. (“PRA L.P.”), which shall make the required payments under this
Section 2.01 to the MDT in accordance with Section 2.01(l) below. All such payments made directly or
indirectly to Beacon Trust by any A-Side Payment Group shall be paid, dollar for dollar, to the MDT by
PRA L.P.

         (k)     Payments by 74A Trust. All payments by any B-Side Payment Group, except as otherwise
designated, shall be made directly or indirectly to the Trust formed under agreement of trust dated
November 5, 1974 for the benefit of Beverly Sackler (the “74A Trust”) (which received substantial
distributions indirectly from Purdue) and contributed by the 74A Trust through intervening entities to PRA
L.P., which shall make the required payments under this Section 2.01 to the MDT in accordance with
Section 2.01(l) below. All such payments made directly or indirectly to the 74A Trust by any B-Side
Payment Group shall be paid, dollar for dollar, to the MDT by PRA L.P.

        (l)     Allocation of Payments.

                (i)     For all purposes of this Agreement (including the definitions of Aggregate
        Payments), any payment by an A-Side General Obligor shall be deemed to have been made by each
        A-Side Payment Group, in an amount equal to the lesser of (A) one-eighth (1/8) of such payment
        and (B) such A-Side Payment Group’s Settlement Amount Balance, provided that if the Settlement
        Amount Balance of any A-Side Payment Group is zero or is reduced to zero by such allocation,
        then any unallocated portion of such payment by an A-Side General Obligor shall be deemed to
        have been made on a pro rata basis among the A-Side Payment Group(s) whose Settlement Amount
        Balances are greater than zero.

               (ii)    If a B-Side Payment Party is a member of more than one B-Side Payment Group
        (such B-Side Payment Party, a “Common B-Side Payment Party”), then for all purposes of this
        Agreement (including the definitions of Aggregate Payments and Outstanding Settlement
        Amount), any payment by such Common B-Side Payment Party shall be deemed to have been made


                                                   24
19-23649-rdd      Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                  Main Document
                                           Pg 823 of 1021


        by each B-Side Payment Group in an amount equal to one-half (1/2) of such payment; provided, if
        such payment is made by the 74A Trust as a result of a B-Side Payment Party’s payment to the
        74A Trust pursuant to Section 2.01(k) or Section 2.02(d), then, for so long as the 74A Trust is a
        Common B-Side Payment Party, such payment by the 74A Trust shall be deemed to have been
        made by the B-Side Payment Group in the amount such Payment Group paid to 74A Trust for such
        payment.

         (m)     Notwithstanding anything in this Agreement to the contrary, each Payment Party agrees
that such Payment Party’s obligations with respect to the Outstanding Settlement Amount owed by such
Payment Party, and such Payment Party’s obligations arising as a result of the joint and several liability of
such Payment Party with each other Payment Party within the same Payment Group hereunder, shall be
separate and distinct obligations, but all such obligations shall be primary obligations of each Payment
Party. Subject to Section 9.02(a)(i), if a Breach of this Section 2.01 has occurred and is continuing with
respect to any Payment Group, the MDT may proceed directly and at once, against any Payment Party
within such Payment Group to collect and recover the full amount, or any portion of, such Payment Group’s
Outstanding Settlement Amount, without first proceeding against any other Payment Party or any other
Person, or against any Collateral securing the Outstanding Settlement Amount of within such Payment
Group. Each Payment Party waives all suretyship defenses and consents and agrees that the MDT shall be
under no obligation to marshal any assets in favor of any Payment Group or against or in payment of any
or all of the Outstanding Settlement Amount.

          (n)     All payments made to the MDT pursuant to this Section 2.01 shall be made by wire transfer
of immediately available funds to the account set forth on Exhibit G (or such other account(s) of the MDT
as may be designated by the MDT to the Sackler Parties’ Representative in accordance with Section 11.02
at least ten (10) Business Days prior to the applicable Funding Deadline set forth in Section 2.01(b)).

        Section 2.02     Payment of Net Proceeds.

         (a)      Each IAC Payment Party hereby covenants and agrees to pay, or cause to be paid, [within
forty-five (45)] calendar days following the receipt thereof (or as soon thereafter as legally permissible), an
amount equal to 100% of any Net Proceeds received by such IAC Payment Party, to the MDT in the manner
set forth in Section 2.02(c) or (d) below, as applicable, and Section 2.08 (each such payment, a “Net
Proceeds Payment”), provided that no IAC Payment Party shall be required to pay to the MDT any amounts
referred to in the proviso to the first sentence of Section 5.01(d). The A-Side IAC Payment Parties shall
have no further payment obligation under this Section 2.02 once (and for so long as) the Outstanding
Settlement Amount of all A-Side Payment Groups has been reduced to zero and the B-Side IAC Payment
Parties within a Payment Group shall have no further payment obligation under this Section 2.02 once (and
for so long as) the Outstanding Settlement Amount of such Payment Group has been reduced to zero. For
the avoidance of doubt, if the Outstanding Settlement Amount of any Payment Group is reduced to zero
and then subsequently becomes an amount greater than zero, from and after the date on which the
Outstanding Settlement Amount becomes an amount greater than zero, the IAC Payment Parties in such
Payment Group shall comply with the obligations of this Section 2.02 until its Outstanding Settlement
Amount is again reduced to zero.

         (b)    In the event that a B-Side IAC Payment Party receives Net Proceeds that it is not obligated
to pay to the MDT as a result of the second sentence of Section 2.02(a) (any such amount, “Unapplied Net
Proceeds”), the A-Side IAC Payment Parties (or, if the A-Side IAC Payment Parties have insufficient funds,
the other A-Side Payment Parties within each A-Side Payment Group, in a proportion equal to the
proportion in which payments by A-Side General Obligors are allocated and deemed to be made by each
A-Side Payment Group at such time pursuant to Section 2.01(l)) shall be obligated to pay, concurrently
with the payment of such Net Proceeds, to the MDT an additional amount equal to the lesser of (x) the


                                                      25
19-23649-rdd      Doc 3121         Filed 07/08/21 Entered 07/08/21 00:40:22                 Main Document
                                            Pg 824 of 1021


Unapplied Net Proceeds of each such B-Side IAC Payment Party and (y) the aggregate remaining
Outstanding Settlement Amount of all A-Side Payment Groups.

         (c)      All payments by any A-Side IAC Payment Party, except as otherwise designated, shall be
made directly or indirectly to Beacon Trust (which received substantial distributions indirectly from
Purdue) and contributed by Beacon Trust through intervening entities to PRA L.P., which shall make the
required payments to the MDT under this Section 2.02 to the account set forth on Exhibit G (or such other
account(s) of the MDT that previously have been designated by the MDT to each of the Sackler Parties in
accordance with Section 11.02) by wire transfer of immediately available funds. All such payments made
directly or indirectly to Beacon Trust by any A-Side IAC Payment Party shall be paid, dollar for dollar, to
the MDT by PRA L.P.

         (d)      All payments by any B-Side IAC Payment Party, except as otherwise designated, shall be
made directly or indirectly to the 74A Trust (which received substantial distributions indirectly from
Purdue) and contributed by the 74A Trust through intervening entities to PRA L.P., which shall make the
required payments to the MDT under this Section 2.02 to the account set forth on Exhibit G (or such other
account(s) of the MDT that previously have been designated by the MDT to each of the Sackler Parties in
accordance with Section 11.02) by wire transfer of immediately available funds. All such payments made
directly or indirectly to the 74A Trust by any B-Side IAC Payment Party shall be paid, dollar for dollar, to
the MDT by PRA L.P.

        (e)     For all purposes of this Agreement (including the definitions of Aggregate Payments):

               (i)     each Net Proceeds Payment made by an A-Side IAC Payment Party shall be
        deemed to have been made by each A-Side Payment Group in accordance with Section 2.01(l); and

                 (ii)     any amounts paid by PRA L.P. to the MDT in respect of amounts received by PRA
        L.P. as a result of its direct or indirect interest in any IAC (and not, for the avoidance of doubt, as
        a result of the payment by an A-Side IAC Payment Party or the Beacon Trust pursuant to Section
        2.02(c) or a B-Side IAC Payment Party or the 74A Trust pursuant to Section 2.02(d)), shall be
        deemed to have been paid by each Payment Group, pro rata in accordance with their respective
        Payment Group Portions.

        Section 2.03     Collar.

         (a)     Immediately prior to each Sale or IAC Non-Tax Distribution, (i) the Collar Amount after
giving effect to such Sale or IAC Non-Tax Distribution shall be calculated by the Sackler Parties’
Representative and (ii) if such calculation results in an increase in the Collar Amount (the amount of such
increase resulting from each such event, a “Collar Top-Up Amount”), then (x) the Settlement Amount
Balance of each Collar Recipient shall be automatically (i) increased by the Collar Top-Up Amount and (y)
the Settlement Amount Balance of each B-Side Payment Group shall be automatically decreased by fifty
percent (50%) of the Collar Top-Up Amount multiplied by [7].

        (b)     If on any Funding Deadline:

                (i)     (A) a Collar Recipient’s Settlement Amount Balance is greater than zero and (B)
        its A-Side Payment Group Adjusted 2.01 Amount is greater than its Settlement Amount Balance,
        then (x) such Collar Recipient’s A-Side Funding Deadline Obligation on such Funding Deadline
        shall be adjusted to an amount equal to its Settlement Amount Balance on such Funding Deadline,
        and (y) each B-Side Payment Group’s B-Side Funding Deadline Obligation on such Funding
        Deadline shall be increased by an amount equal to fifty percent (50%) of the difference between



                                                     26
19-23649-rdd      Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                 Main Document
                                          Pg 825 of 1021


        such Collar Recipient’s A-Side Payment Group Adjusted 2.01 Amount and such Collar Recipient’s
        Settlement Amount Balance; and

                 (ii)    a Collar Recipient’s Settlement Amount Balance is zero (excluding the impact of
        any payment made by the Collar Recipient on such Funding Deadline), then (x) each B-Side
        Payment Group’s B-Side Funding Deadline Obligation shall be increased by an amount equal to
        fifty percent (50%) of the A-Side Payment Group Adjusted 2.01 Amount that would have been
        payable on such Funding Deadline by such Collar Recipient had its Settlement Amount Balance
        not been reduced to zero and (y) such Collar Recipient’s A-Side Funding Deadline Obligation shall
        be equal to zero.

        (c)      If on any Funding Deadline:

                (i)     (A) a B-Side Payment Group’s Settlement Amount Balance is greater than zero
        and (B) its B-Side Payment Group Adjusted 2.01 Amount is greater than its Settlement Amount
        Balance, then (x) such B-Side Payment Group’s B-Side Funding Deadline Obligation shall be
        adjusted to an amount equal to its Settlement Amount Balance on such Funding Deadline and (y)
        each Collar Recipient’s A-Side Funding Deadline Obligation shall be increased by an amount equal
        to one-seventh (1/7) of the difference between such B-Side Payment Group’s B-Side Payment
        Group Adjusted 2.01 Amount and such B-Side Payment Group’s Settlement Amount Balance; and

                (ii)     a B-Side Payment Group’s Settlement Amount Balance is zero or less than zero
        (excluding the impact of any payment made by such B-Side Payment Group on such Funding
        Deadline), then (x) each Collar Recipient’s A-Side Funding Deadline Obligation shall be increased
        by an amount equal to one-seventh (1/7) of the B-Side Payment Group Adjusted 2.01 Amount that
        would have been payable on such Funding Deadline by such B-Side Payment Group had its
        Settlement Amount Balance not been reduced to zero and (y) such B-Side Payment Group’s B-
        Side Funding Deadline Obligation shall be equal to zero.

         (d)      If any reduction of the Settlement Amount Balance of any B-Side Payment Group as a
result of the re-adjustment provided for in Section 2.03(a), or any other event, would reduce the Settlement
Amount Balance of such B-Side Payment Group to an amount less than zero after giving effect to all
payments required to be made by the A-Side IAC Payment Parties and the A-Side Payment Parties pursuant
to Section 2.02(b) (such negative number, in absolute terms, the “Collar B-Side Amount”), each Collar
Recipient will pay to each such B-Side Payment Group an amount equal to one-seventh (1/7) multiplied by
the Collar B-Side Amount of such B-Side Payment Group. Such payment will occur within thirty (30) days
of the date on which such Collar Recipient has satisfied, or was required to satisfy, its payment obligations
pursuant to Section 2.01 and Section 2.02 and (x) such Collar Recipient’s Settlement Amount Balance will
be decreased by the amount so paid to any one or more B-Side Payment Groups by such Collar Recipient
and (y) such B-Side Payment Group’s Settlement Amount Balance will be increased by the amount so paid
to such B-Side Payment Group by one or more Collar Recipients. Any payment by a Collar Recipient to a
B-Side Payment Group pursuant to the immediately preceding sentence shall be made by wire transfer of
immediately available funds to such account(s) as may be designated by such B-Side Payment Group to
such Collar Recipient in accordance with Section 11.01.

        Section 2.04     Guarantee of Certain Obligations of A-Side Capped Payment Parties.

        (a)     If at any time any A-Side Capped Payment Party fails to make any payment to the MDT
required to be made by it pursuant to Sections 2.01(c)(ii) or (h) when due and payable, then, within ten (10)
Business Days after delivery to the Sackler Parties’ Representative of evidence reasonably satisfactory to
the Sackler Parties’ Representative that the MDT has diligently pursued all remedies available to it


                                                     27
19-23649-rdd      Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                  Main Document
                                          Pg 826 of 1021


hereunder against such A-Side Capped Payment Party, and that despite such efforts an amount required to
be paid by such A-Side Capped Payment Party remains unpaid (any such remaining unpaid amount, an “A-
Side Capped Payment Party Payment Shortfall”):

                (i)     the A-Side Payment Parties within each A-Side Payment Group (other than A-Side
        Payment Group 8) shall pay, or cause to be paid, on a joint and several basis with the other A-Side
        Payment Parties within their respective A-Side Payment Groups, to the MDT amount equal to one
        fourteenth (1/14) of any such A-Side Capped Payment Party Payment Shortfall; and

                 (ii)     the B-Side Payment Parties within each B-Side Payment Group shall pay, or cause
        to be paid, on a joint and several basis with the other B-Side Payment Parties within their respective
        B-Side Payment Groups, to the MDT an amount equal to one quarter (1/4) of any such A-Side
        Capped Payment Party Payment Shortfall;

         provided, that the obligations of (x) the A-Side Payment Parties within each A-Side Payment Group
(other than A-Side Payment Group 8) pursuant to this Section 2.04 shall not exceed $3,017,857.14, and (y)
the B-Side Payment Parties within each B-Side Payment Group pursuant to this Section 2.04 shall not
exceed $10,562,500. Each Payment Party making a payment pursuant to this Section 2.04 shall be
subrogated to the rights of the MDT as against such A-Side Capped Payment Party with respect to such
payment. For the avoidance of doubt, the payment of any such A-Side Capped Payment Shortfall will (1)
reduce the Outstanding Settlement Amount of A-Side Payment Group 8 (and not the Outstanding
Settlement Amount of the Payment Group actually making such payment) and (2) be considered Aggregate
Payments by the A-Side Payment Group 8.

         (b)      Notwithstanding the foregoing, if (i) any B-Side Payment Group pays any portion of an A-
Side Capped Payment Party Payment Shortfall and (ii) following the date upon which A-Side Payment
Group 8’s Outstanding Settlement Amount (inclusive of the Excess Group 8 Payment Obligation) has been
reduced to zero, any A-Side General Obligor receives or retains Excess IAC Proceeds, such A-Side General
Obligor shall be obligated to pay to each such B-Side Payment Group an amount (such amount, a “2.04
Top-Off Payment”) equal to the lesser of (x) one thirty-second (1/32) of the amount of proceeds received
by such A-Side General Obligor, and (y) the amount paid by such B-Side Payment Group in respect of the
A-Side Capped Payment Party Payment Shortfall (less amounts previously paid to such B-Side Payment
Group pursuant to this paragraph). Until such time as the B-Side Payment Groups have received 2.04 Top-
Off Payments equal to the amount paid by all B-Side Payment Groups in respect of the A-Side Capped
Payment Party Payment Shortfall, no A-Side General Obligor shall make any distribution to any A-Side
Capped Payment Party of Excess IAC Proceeds. If, notwithstanding the foregoing, any A-Side Capped
Payment Party receives any Excess IAC Proceeds, such A-Side Capped Payment party will be obligated to
make a 2.04 Top-Off Payment to each B-Side Payment Group in an amount equal to the lesser of (1) one
fourth (1/4) of the Excess IAC Proceeds received by such A-Side Capped Payment Party and (2) the amount
paid by such B-Side Payment Group in respect of the A-Side Capped Payment Party Payment Shortfall
(less amounts previously paid to such B-Side Payment Group by the A-Side General Obligors or the A-
Side Capped Payment Parties pursuant to this paragraph).

        (c)      Any 2.04 Top-Off Payment required to be made pursuant to the preceding paragraph will
be paid within the later of (x) thirty (30) days after the date on which all Outstanding Settlement Amounts
of the A-Side Payment Groups have been reduced to zero and (y) thirty (30) days after the date on which
such Excess IAC Proceeds have been received by the relevant A-Side General Obligor or A-Side Capped
Payment Party, as the case may be. Any 2.04 Top-Off Payment by an A-Side Capped Payment Party or A-
Side General Obligor to a B-Side Payment Group pursuant to the immediately preceding sentence shall be
made by wire transfer of immediately available funds to such account(s) as may be designated by such B-
Side Payment Group to such A-Side Capped Payment Party or such A-Side General Obligor in accordance


                                                     28
19-23649-rdd          Doc 3121         Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                                Pg 827 of 1021


with Section 11.01. For the avoidance of doubt, the payment of any 2.04 Top-Off Payment will not be
considered a payment made by any Payment Group for purposes of calculating the Aggregate Payments of
any such Payment Group.

           Section 2.05      Reserved.

           Section 2.06      No Change to Aggregate Settlement Amount.

         (a)     Notwithstanding anything to the contrary herein, in no event shall the application of any
provision or provisions of this Article 2 result in (i) as of any date of determination, the Aggregate Payments
as of such date, plus the aggregate Settlement Amount Balances of all Payment Parties as of such date,
being less than the Aggregate Settlement Amount or (ii) the Aggregate Payments as of a Funding Deadline
being less than the greater of (x) the Cumulative Minimum Required Settlement Payments as of such
Funding Deadline and (y) the aggregate amount of Net Proceeds calculated without giving effect to the
deduction of Unapplied Advanced Contributions as of such Funding Deadline. If the application of any
provision or provisions of Article 2 has such result, each A-Side Payment Group shall be liable for one
sixteenth (1/16), and each B-Side Payment Group shall be liable for one quarter (1/4), of any resulting
shortfall.

           (b)      Notwithstanding anything to the contrary herein:

                   (i)      In no event shall the Aggregate Payments made by all Payment Groups hereunder
           exceed $4.275 billion, and (without affecting any other limitation on the obligations of a Payment
           Party hereunder) all payment obligations of the Payment Parties to MDT hereunder (other than
           payments pursuant to Section [8.02] and except as provided in Section 2.05) shall terminate when
           the Aggregate Payments of all Payment Groups equal $4.275 billion. [In addition, all payment
           obligations of non-breaching Payment Groups to MDT hereunder shall terminate at such time when
           $4.275 billion would have been paid to MDT pursuant to this Agreement but for the breaching
           Payment Group’s or Payment Groups’ failure to make any payment(s) required under this
           Agreement.]6 For the avoidance of doubt, (i) any payment obligation of one or more Payment
           Groups to one or more other Payment Groups pursuant to this Agreement shall survive and (ii) any
           breaching Payment Group shall remain obligated to pay its unfulfilled payment obligations under
           this Agreement, including any Breach Fee or other amounts that accrue under this Agreement to
           such Payment Group.

                     (ii)   [A breach of this Agreement by a Payment Party or Payment Group shall not, by
           itself, cause any provision of Article 2 to be disregarded, or affect the payment obligation of any
           member of any other Payment Group. Without limiting the foregoing, a Payment Group’s payment
           obligations under this Agreement shall not be increased, accelerated or otherwise impacted as a
           result of any breach of this Agreement by any other Payment Group (i.e., each non-breaching
           Payment Group’s payment obligations shall be determined as if each other Payment Group and
           Payment Parties had not breached its and their respective obligations under this Agreement, with
           the intent being that each non-breaching Payment Group shall not be adversely affected by any
           other Payment Group’s breach).]7




6
    Note to Draft: Under discussion.
7
    Note to Draft: Under discussion.


                                                       29
19-23649-rdd      Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                 Main Document
                                          Pg 828 of 1021


        Section 2.07 Illustrative Examples. Illustrative examples of the calculation of payment
obligations at various intervals pursuant to Sections 2.01, 2.02, and 2.03 (and related definitions) based on
various enumerated assumptions are included in Annex [].

        Section 2.08     Payments Pending Appeals.

         (a)    [Notwithstanding anything in Section 2.01 or 2.02 to the contrary, all amounts payable by
the Payment Parties and IAC Payment Parties to the MDT under Sections 2.01 and 2.02 shall be deposited
into the Appeals Escrow Account to secure the Obligations under this Agreement, provided that:

                 (i)     on the Funding Deadline that is the Plan Effective Date, the amount required to be
        paid to the MDT pursuant to Section 2.01(f) shall be paid directly to the MDT in accordance with
        Sections 2.01(j) and (k);

                (ii)     on the date of the second Funding Deadline (as it may be adjusted pursuant to the
        last proviso of Section 2.01(b)), (A) the lesser of (1) the amount of the Minimum Required
        Settlement Payment corresponding to such Funding Deadline and (2) the total amount of Net
        Proceeds in the Appeals Escrow Account on such date, shall be released from escrow, and (B) the
        amount, if any, by which the Minimum Required Settlement Payment corresponding to such
        Funding Deadline exceeds the total amount of Net Proceeds in the Appeals Escrow Account on
        such date shall be paid pursuant to Section 2.01(f), in each case, to the MDT in accordance with
        Sections 2.01(j) and (k); and

                (iii)    on the date of the third Funding Deadline (as it may be adjusted pursuant to the
        last proviso of Section 2.01(b)), (A) the lesser of (1) the amount of the Minimum Required
        Settlement Payment corresponding to such Funding Deadline and (2) the total amount of Net
        Proceeds in the Appeals Escrow Account on such date, shall be released from escrow, and (B) the
        amount, if any, by which the Minimum Required Settlement Payment corresponding to such
        Funding Deadline exceeds the total amount of Net Proceeds in the Appeals Escrow Account on
        such date shall be paid pursuant to Section 2.01(f), in each case, to the MDT in accordance with
        Sections 2.01(j) and (k); provided that on such Funding Deadline:

                        (A)     no appeal from the Confirmation Order has been taken that could result in
                vacatur, modification or reversal of the Confirmation Order with respect to the Shareholder
                Releases by the Debtors, their Estates and the Releasing Parties;

                        (B)     if an appeal from the Confirmation Order has been taken that could result
                in vacatur, modification or reversal of the Confirmation Order with respect to the
                Shareholder Releases by the Debtors, their Estates and the Releasing Parties and a Final
                Second Circuit Decision has not yet been issued in such appeal, (1) the Second Circuit has
                accepted a direct appeal from the Bankruptcy Court in accordance with 28 U.S.C.
                § 158(d)(2) or will hear such appeal directly because the District Court entered the
                Confirmation Order in the first instance, (2) the Second Circuit has granted a motion to
                expedite such appeal and (3) if a stay pending appeal has been requested, such request has
                been denied; or

                         (C)      if a Final Second Circuit Decision has been issued that affirms the
                Confirmation Order with respect to the Shareholder Releases by the Debtors, their Estates
                and the Releasing Parties, the Supreme Court of the United States has not granted a writ of
                certiorari that could result in the vacatur, modification or reversal of such Final Second
                Circuit Decision in relation to such releases.


                                                     30
19-23649-rdd       Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                   Main Document
                                           Pg 829 of 1021


                          provided, further, that if all conditions in the foregoing clauses (B) or (C) are
        satisfied at any time after the date of the third Funding Deadline (as it may be adjusted pursuant to
        the last proviso of Section 2.01(b)), (A) the lesser of (1) the amount of the Minimum Required
        Settlement Payment corresponding to such Funding Deadline and (2) the total amount of Net
        Proceeds in the Appeals Escrow Account on such date, shall be released from escrow, and (B) the
        amount, if any, by which the Minimum Required Settlement Payment corresponding to such
        Funding Deadline exceeds the total amount of Net Proceeds in the Appeals Escrow Account on
        such date shall be paid pursuant to Section 2.01(f), in each case,, to the MDT in accordance with
        Sections 2.01(j) and (k).

          (b)    On the date of the fourth Funding Deadline (as it may be adjusted pursuant to the last
proviso of Section 2.01(b)), the MDT and NewCo shall pause all Plan Distributions if (i) an appeal has been
taken from the Confirmation Order that could result in vacatur, modification or reversal of the Confirmation
Order with respect to the Shareholder Releases by the Debtors, their Estates and the Releasing Parties and
(ii) no Final Second Circuit Decision has been issued as of the date of the fourth Funding Deadline that
affirms the Confirmation Order with respect to such releases. If such a Final Second Circuit Decision
affirming the Shareholder Releases by the Debtors, their Estates and the Releasing Parties is issued, the
MDT and NewCo shall thereafter release all Plan Distributions that had been previously paused and all
further Plan Distributions shall result on a normal schedule. If, at any time, the Supreme Court of the United
States grants a writ of certiorari that could result in the vacatur, modification or reversal of the Shareholder
Releases by the Debtors, their Estates and the Releasing Parties in respect of a Final Second Circuit Decision
that affirmed the Confirmation Order, the MDT and NewCo shall pause all Plan Distributions from the date
the Supreme Court of the United States grants a writ of certiorari until the date the Supreme Court of the
United States renders a decision or dismisses the appeal or writ of certiorari.

        (c)      Notwithstanding the foregoing, all amounts held in the Appeals Escrow Account (including
earnings thereon) shall be released to the MDT, and Sections 2.08(a) and 2.08(b) shall no longer apply and
shall not be in effect if (A) all applicable time periods for commencing an appeal from the Confirmation
Order (including filing a petition for writ of certiorari) have expired, (B) any and all appeals (including to
the Supreme Court of the United States) from the Confirmation Order that could result in vacatur,
modification or reversal of the Confirmation Order with respect to the Shareholder Releases by the Debtors,
their Estates and the Releasing Parties have concluded, (C) no court has issued a decision that does not
affirm the Confirmation Order with respect to the Shareholder Releases by the Debtors, their Estates and
the Releasing Parties and (D) this Agreement has not been rescinded or terminated in accordance with the
terms herein.

         (d)      If a Final Second Circuit Decision not subject to further appeal or a decision of the Supreme
Court of the United States is issued that does not affirm the Confirmation Order with respect to the
Shareholder Releases by the Debtors, their Estates and the Releasing Parties, then: (i) this Agreement shall
be rescinded; (ii) the Parties’ rights arising from such recission (including any entitlement by the Sackler
Parties to restitution of amounts paid to MDT) shall be preserved; (iii) the Sackler Parties shall be entitled
to credit (without duplication) any payments of the Outstanding Settlement Amount or other Obligations
that were actually received by the MDT against future judgments related to litigation that would otherwise
be subject to the Shareholder Releases; and (iv) all amounts remaining in the Appeals Escrow Account (and
earnings thereon) shall be released to the Sackler Parties, pro rata in proportion to the amounts such parties
paid to the Appeals Escrow Account.

        (e)    For the avoidance of doubt, a ruling dismissing an appeal from the Confirmation Order as
“equitably moot” shall constitute an affirmance of the Confirmation Order for purposes of this Agreement.




                                                      31
19-23649-rdd          Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22               Main Document
                                               Pg 830 of 1021


        (f)      If this Agreement is rescinded as provided in Section 2.08(d), then the A-Side Payment
Parties within each A-Side Payment Group shall pay, or cause to be paid, on a joint and several basis with
the other A-Side Payment Parties within their respective A-Side Payment Groups, to each B-Side Payment
Group amount equal to one sixteenth (1/16) of the amount of all payments made to the MDT by such B-
Side Payment Group pursuant to Section 2.01(f).]8

           Section 2.09      Reserved.

                                                  ARTICLE 3.
                                                 SALE OF IACS

           Section 3.01      Covenant to Sell.

         (a)       Subject to Section 3.01(b) and (c), during the seven (7)-year period commencing on the
Plan Effective Date (the “Sale Period”), which period may be extended by a written instrument duly
executed by the MDT and the Sackler Parties’ Representative, the IAC Payment Parties shall use their best
efforts (i) to sell or cause to be sold to one or more unaffiliated third parties (each, a “Purchaser”), through
any transaction, series of related transactions or separate transactions, all or substantially all of (A) such
IAC Payment Parties’ direct and/or indirect interests in the IACs and/or (B) the assets of such IACs (each,
a “Sale”); (ii) to take, or cause to be taken, all actions and do, or cause to be done, all things necessary,
proper or advisable under Law to consummate each such Sale, including, without limitation, (A) proposing,
negotiating, agreeing to, committing to and effecting the sale, divestiture, transfer, license or disposition of
any businesses, product lines or assets of the IACs and (B) executing (or causing to be executed) purchase
agreements or other certificates, instruments and other agreements required to consummate the proposed
Sale; and (iii) to cause all Sale Proceeds that are received by an IAC, an IAC Holding Company, IAC
Payment Party or any other direct or indirect Subsidiary of an IAC Payment Party, to be either paid directly
to a Tax authority to the extent used to satisfy a liability for any Tax imposed with respect to such Sales or
the distribution of proceeds therefrom, or to another Third Party Payee in respect of legal and other fees
and expenses, or distributed or otherwise paid, directly or indirectly, to one or more IAC Payment Parties
(which may include a Person who agrees in writing to become bound by the obligations of an IAC Payment
Party hereunder) or directly to the MDT in respect of the payment obligation under Section 2.02 and upon
the receipt by the final recipient that is an IAC Payment Party of all such Sale Proceeds that are not paid
directly to a Tax authority or other Third Party Payee, or to the MDT, to cause such net Sale Proceeds to
be deposited into an IAC Account in accordance with Section 3.07(c) of this Agreement; provided, that all
such payments to Persons other than Third Party Payees shall be made either pro rata to the Payment Groups
based on the equity ownership in the payor held, directly or indirectly, by the members of each Payment
Group, or in the case of a payment by a Person that is wholly-owned, directly or indirectly, by a single IAC
Payment Party, solely to members of the same Payment Group as such IAC Payment Party; and provided
further, that, in connection with any Sale, no such IAC, IAC Holding Company, IAC Payment Party, or
any other direct or indirect Subsidiary of an IAC Payment Party shall be obligated to provide any
indemnification other than (x) in respect of its representations and warranties relating to ownership and
authority and (y) indemnification obligations that are limited by the amount of any escrows established for
such purpose, which escrows shall be commercially reasonable in amount and duration; provided further
that, notwithstanding the foregoing and solely with respect to Purdue Canada, the Sale Period shall expire
on the later of (x) the date that is seven (7) years after the Plan Effective Date and (y) the date that is two
(2) years after the date on which a full and final resolution of the claims asserted in British Columbia v.
Apotex Inc. et al, Registry No. S189395 (B.C.S.C. 2018) is consummated.



8
    Note to Draft: Section under discussion.


                                                      32
19-23649-rdd          Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                  Main Document
                                              Pg 831 of 1021


         (b)      If and to the extent necessary to facilitate a Sale, an IAC Payment Party, IAC Holding
Company, IAC, or any other direct or indirect Subsidiary of an IAC Payment Party shall be permitted to
retain (i) in the case of an asset sale, non-operating, administrative or otherwise de minimis assets that a
buyer is unwilling to acquire and that the IAC Payment Parties have been unable to liquidate or transfer to
another unaffiliated third party after the use of commercially reasonable efforts, (ii) interests in assets
subject to Implementation Limitations, the retention of which would not (x) materially adversely affect
such IAC or (y) violate Section 8.10 of this Agreement and (iii) the equity interests of any IAC that has
sold all of its assets (other than the assets referred to in the preceding clauses (i) and (ii)) (any assets or
interests described in the preceding clauses (i) through (iii), a “Retained Interest”). For the avoidance of
doubt, notwithstanding the retention of any Retained Interest, a Sale of the relevant IAC shall be deemed
to have occurred for all purposes of this Agreement.

         (c)     The Sackler Parties’ Representative shall be responsible for (i) the structuring of the Sales,
including the tax structuring of any Sale, distribution of proceeds therefrom and the type of consideration
to be received (which shall be limited to (x) Cash and Cash Equivalents or (y) with the written consent of
the MDT, which it may grant or withhold in its sole discretion, any other form of consideration), taking
into account tax efficiency considerations, (ii) the design and execution of one or more marketing processes
to make or solicit offers to or from prospective Purchasers in respect of the IACs and their businesses, (iii)
the preparation, negotiation and execution of the definitive documentation for the Sales and (iv) the
consummation of the Sales; provided, however, that the Sackler Parties’ Representative shall use
commercially reasonable efforts to consult with the Advisors and the Tax Advisor and take into account in
good faith advice received in connection with such consultation prior to making any material decision in
respect of the foregoing.

           Section 3.02     IAC Information Rights; Access; Waiver.

        (a)      The IAC Payment Parties shall provide, or shall cause to be provided (except, in the case
of clause (iv) below, only the A-Side IAC Payment Parties shall be required to provide, or cause to be
provided), the following to the MDT:

                    (i)      as soon as reasonably practicable, but in any event within thirty (30) days from
           their receipt thereof, copies of all annual financial statements and any quarterly financial statements
           delivered to the boards of directors or equivalent governing bodies of the IACs;

                    (ii)  as soon as reasonably practicable, but in any event no later than thirty (30) days
           after any IAC Tax Distribution, a report indicating the amount of such IAC Tax Distribution;

                    (iii)   as soon as reasonably practicable, but in any event no later than thirty (30) days
           after the receipt of any Sale Proceeds or IAC Non-Tax Distribution, a report setting forth in
           reasonable detail a good faith calculation of the Net Proceeds relating to such Sale Proceeds or
           Non-Tax IAC Distribution, which calculation shall be prepared by an independent third party
           accountant selected by the Sackler Parties’ Representative from the list of approved third party
           accountants set forth on Exhibit [L]9; and

                    (iv)   as soon as reasonably practicable, but in any event no later than fifteen (15) days
           prior to any Permitted Withdrawal of Actual Taxes, a report indicating the amount and calculation
           in reasonable detail of such Actual Taxes.



9
    Note to Draft: Documentation related to Net Proceeds under discussion.


                                                          33
19-23649-rdd      Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                 Main Document
                                          Pg 832 of 1021


        (b)      Notwithstanding anything herein to the contrary, information shall only be provided
pursuant to this Section 3.02 to the extent that the provision of such information is (i) subject to
confidentiality obligations pursuant to a mutually acceptable confidentiality agreement and (ii) in
compliance with applicable Law and not in contravention of any confidentiality or similar obligations that
the IACs or IAC Payment Parties are subject to; provided that, with respect to clause (ii), (x) a general
description of the information not provided on such basis (and the nature of such basis) shall be provided,
and (y) no such confidentiality or similar obligations with respect to the information described in this
Section 3.02 shall be entered into after the Agreement Effective Date outside the ordinary course without
prior approval of the MDT (which shall not be unreasonably withheld).

        Section 3.03    Other IAC-Related Covenants.

         (a)     [Each IAC Payment Party covenants and agrees that, with respect to each IAC directly or
indirectly owned by it in whole or in part, from the Agreement Effective Date until the consummation of
the Sale of such IAC, except as expressly provided for herein or with the consent of the MDT (which shall
not be unreasonably withheld), such IAC Payment Party will use IACPP Efforts to cause such IAC not to:]

                 (i)     enter into any material transaction or series of related transactions that would
        materially restrict the ability of such IAC to participate in a Sale (other than the renewal,
        amendment or modification of agreements in effect as of the Agreement Effective Date; provided
        that such renewal, amendment or modification is not more restrictive, taken as a whole, compared
        to the applicable agreement prior to such renewal, amendment or modification);

                 (ii)     [enter into any material transaction or series of related transactions between such
        IAC or any of its Subsidiaries on the one hand, and any Sackler Party or any of its Affiliates (other
        than any IACs or their respective Subsidiaries), on the other hand (each, an “Affiliate
        Transaction”), except for an Affiliate Transaction on terms no less favorable to such IAC than those
        that would reasonably have been obtained in a comparable transaction on an arm’s-length basis
        with an unrelated Person; provided that (A) with respect to any Affiliate Transaction or series of
        related Affiliate Transactions involving aggregate consideration in excess of $[__], such IAC has
        delivered to the MDT an officers’ certificate or a written opinion by an independent financial
        advisor from the list of approved financial advisors set forth on Exhibit [M] certifying that such
        Affiliate Transaction or series of related Affiliate Transactions complies with this covenant and (B)
        with respect to any Affiliate Transaction or series of related Affiliate Transactions involving
        aggregate consideration in excess of $[__], such IAC has delivered a written opinion by an
        independent financial advisor from the list of approved financial advisors set forth on Exhibit [M]
        certifying that such Affiliate Transaction or series of related Affiliate Transactions complies with
        this covenant and has been approved by a majority of the disinterested members of the board of
        directors or equivalent governing body of such IAC, if any, and if such governing body does not
        exist, such IAC shall have obtained the written consent of the MDT with respect to such Affiliate
        Transaction; provided, further that this subparagraph (ii) shall not restrict any IAC Distribution
        permitted hereunder, the renewal or extension of any financing arrangements on terms no less
        favorable in the aggregate to the borrower than those currently in place (except as required by
        applicable law, such as with respect to minimum interest rate requirements to be treated as
        indebtedness for Tax purposes), or any other transaction permitted hereunder or in any of the IAC
        Collateral Documents;]

                (iii)   take any action in violation of (A) any applicable Law or any material order, writ,
        injunction and decree of any Governmental Authority applicable to such IAC or to its business or
        property, to the extent such violation would be materially adverse to such IAC, or (B) the
        Confirmation Order;


                                                     34
19-23649-rdd      Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                   Main Document
                                          Pg 833 of 1021


                (iv)    declare or make, directly or indirectly, any Restricted Payment, or incur any
        obligation (contingent or otherwise) to do so, other than a Restricted Payment that constitutes a
        IAC Distribution with respect to the IAC Payment Parties and IAC Holding Companies that receive
        such Restricted Payment; or

                (v)     transfer, or grant a Lien in respect of, any direct or indirect equity interests in any
        IAC, IAC Holding Company, or any other direct or indirect Subsidiary of an IAC or IAC Holding
        Company other than (i) to another IAC Payment Party or wholly owned direct or indirect
        Subsidiary thereof within the same Payment Group or (ii) in connection with a Sale, or (iii) to the
        MDT pursuant to the Collateral Documents; or

                (vi)    amend, restate, supplement or otherwise modify or waive any of its organizational
        documents, in each case, to the extent the same would reasonably be expected to be material and
        adverse to the MDT or the ability of the IAC to be sold.

        Without limiting the foregoing, any transaction between an IAC and any Sackler Party that is
prohibited by Section 3.03(a) shall be a breach of Section 3.03(a) by such Sackler Party.

         (b)      Notwithstanding anything in this Section 3.03 to the contrary, any IAC, IAC Holding
Company, IAC Payment Party or any entity Controlled (whether individually or as a group) by one or more
IAC Payment Parties may (x) take commercially reasonable steps to reorganize the business and/or
ownership structure of such IAC to the extent desirable to facilitate a Sale, including engaging in any
internal corporate restructuring, reorganization or similar transaction of the applicable IACs or IAC Holding
Companies (whether by way of conversion, recapitalization, reorganization or exchange of equity interests
of one or more IACs or into one or more corporations, limited liability companies, limited partnerships or
other business entities); provided that the Sackler Parties’ Representative shall use commercially reasonable
efforts to consult with the Advisors and the Tax Advisor and take into account in good faith advice,
including advice on tax efficiency considerations, received in connection with such consultation, prior to
any material decisions being made in respect of the actions in the foregoing clause (x); provided further
that the resulting, surviving, or transferee Person is an IAC, IAC Holding Company or an entity Controlled
(whether individually or as a group) by one or more IAC Payment Parties and subject to the Sale Obligations
hereunder and (y) make payments to, or receive payments from, any other IAC, any IAC Holding Company
or any Subsidiary of an IAC Holding Company (whether in the form of indebtedness or otherwise), and the
IAC Payment Parties may cause any IAC under their Control to take such actions as they deem appropriate,
including incurring indebtedness, or providing funds in the form of dividends, intercompany loans or
otherwise to another IAC, an IAC Holding Company or an IAC Payment Party, in each case, in order to
satisfy the Outstanding Settlement Amounts or any other Obligations pursuant to this Agreement; provided
that, with respect to the foregoing clauses (x) and (y), such actions shall only be permitted if (A) such
reorganized, newly-formed or transferee IAC is an entity wholly-owned (whether individually or as a
group), directly or indirectly by one or more IAC Payment Parties, (B) such actions do not result in a
disproportionate change to a Payment Group’s aggregate level of direct or indirect ownership interests in
an IAC, relative to any other Payment Group and (C) such actions do not adversely affect the perfection or
priority of the Secured Parties’ security interest in the IAC Pledged Shares.

         (c)      Each IAC Payment Party shall (i) use IACPP Efforts to cause each IAC owned directly or
indirectly by such IAC Payment Party to make an IAC Distribution, by not later than the end of each of the
first and third quarters of each fiscal year ending after the Effective Date, of any Excess Cash held by such
IAC as of the end of such fiscal year and subsequent second fiscal quarter, respectively, and (ii) cause all
proceeds from such IAC Distribution that are received by an IAC, an IAC Holding Company, IAC Payment
Party or any other direct or indirect Subsidiary of an IAC Payment Party, to be either paid directly to a Tax
authority, or to another Third Party Payee in respect of legal and other fees and expenses, or distributed or


                                                     35
19-23649-rdd          Doc 3121          Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                                 Pg 834 of 1021


otherwise paid, directly or indirectly, to one or more IAC Payment Parties (which may include a Person
who agrees in writing to become bound by the obligations of an IAC Payment Party hereunder) and, upon
the receipt by the final recipient that is an IAC Payment Party of all such Sale Proceeds that are not paid
directly to a Tax authority or other Third Party Payee, to cause such net IAC Distribution proceeds to be
deposited into an IAC Account in accordance with Section 3.07(c) of this Agreement; provided, that all
such payments to Persons other than Third Party Payees shall be made either pro rata to the Payment Groups
based on the equity ownership in the payor held, directly or indirectly, by the members of each Payment
Group, or in the case of a payment by a Person that is wholly-owned, directly or indirectly, by a single IAC
Payment Party, solely to members of the same Payment Group as such IAC Payment Party.

         Section 3.04 Indemnification. [Notwithstanding anything in this Agreement to the contrary
with respect to the calculation and payment of Net Proceeds, to the extent that any seller in such Sale (or
its successors) incurs any liability in respect of a Purchaser, prospective Purchaser or other third party in
connection with a Sale or prospective Sale (including as a result of the exercise of indemnification rights
by any Purchaser in connection therewith, or any breach of any representation or warranty by such seller in
connection with the Sale, but excluding any liability for Taxes resulting from such Sale), any Net Proceeds
that become available for payment by or on behalf of such seller shall be first used to indemnify and hold
harmless such seller for such liability net of any Tax benefits received in cash (including any reductions in
withholding Taxes that would result from such indemnification payment) up to an aggregate amount not to
exceed []% of the Sale Proceeds actually received by such seller from the applicable Sale.]10

          Section 3.05 Implementation Limitations. The obligations of the IAC Payment Parties set
forth in [Article 3] of this Agreement shall be subject to compliance with and may be limited by any
applicable Laws (including the applicable Laws of any jurisdiction outside of the U.S. where any IAC
Payment Parties, entities Controlled (whether individually or as a group) by one or more IAC Payment
Parties, IACs or IAC Holding Companies are located and any fiduciary or other duties applicable under
such Laws) (collectively, “Implementation Limitations”). In the event any Implementation Limitation
prohibits, restricts, limits or conflicts with any of the obligations of the IAC Payment Parties to comply
with the terms and conditions of Article 3, the IAC Payment Parties shall (and shall cause the IACs and
their Subsidiaries to) use their commercially reasonable efforts to seek any Consent from any applicable
Governmental Authority or other Person required to eliminate any such prohibition, restriction, limitation
or conflict, with any expenses related thereto deemed to be expenses incurred in connection with the Sale
or prospective Sale of IACs for purposes of computing Net Proceeds; provided that no such Person shall
be required to compensate any Governmental Authority or other Person, commence or participate in any
suit, claim, complaint, arbitration or other legal proceeding by or before any government authority or offer
or grant any accommodation (financial or otherwise) to any Governmental Authority or other Person to
obtain any such Consent, but if any such compensation is made, any such action commenced or any such
accommodation is granted, expenses in connection therewith shall be deemed to be expenses incurred in
connection with the Sale or prospective Sale of IACs for purposes of computing Net Proceeds.

         Section 3.06 Termination of Sale Obligations. All obligations of the IAC Payment Parties set
forth in [Article 3] (the “Sale Obligations”) shall terminate when all interests of the Sackler Parties in the
IACs other than the Retained Interests have been disposed of and all proceeds therefrom applied in the
manner contemplated by Section 2.02. For the avoidance of doubt, the obligations set forth in the other
[Articles] of this Agreement shall not be affected by the termination of the Sale Obligations.




10
     Note to Draft: Under discussion.


                                                      36
19-23649-rdd      Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                Main Document
                                          Pg 835 of 1021


        Section 3.07    Pledge of Shares; Net Proceeds Collateral Account.

        (a)      Each IAC Payment Party, as collateral security for the payment in full when due of all
Obligations of such IAC Payment Party, (i) shall grant a security interest in and Lien on the IAC Pledged
Shares (and the proceeds thereof) held by such IAC Payment Party, and shall cause each direct or indirect
Subsidiary of such IAC Payment Party to grant a security interest in and Lien on the Pledged Shares (and
the proceeds thereof) held by each such Subsidiary, and (ii) shall grant a security interest in and Lien on
each IAC Account of such IAC Payment Party (and the proceeds thereof), in each case in favor of and for
the benefit of the Secured Party pursuant to the terms and conditions of the IAC Collateral Documents.

        (b)     Each IAC Payment Party hereby agrees (i) to be bound by the terms of the IAC Collateral
Documents applicable to it as the same may be in effect from time to time and (ii) to perform, or cause to
be performed, its obligations thereunder in accordance therewith.

        (c)     Each IAC Payment Party shall promptly deposit and maintain at all times (subject to the
provisions of this Section 3.07), all Sale Proceeds or IAC Distributions received by such IAC Payment
Party in an IAC Account; provided, that (i) Permitted Withdrawals may be made by such IAC Payment
Party pursuant to this Agreement and (ii) such IAC Payment Party may pay all or a portion of such Sale
Proceeds or IAC Distributions to another IAC Payment Party for deposit in its IAC Account pursuant to
this Section 3.07 (e.g., to repay outstanding indebtedness among such IAC Payment Parties, and to
effectuate payments of Net Proceeds to MDT in the manner contemplated by Section 2.02(c) or Section
2.02(d)).

         (d)     Until the date on which the MDT has been paid all Obligations of the Payment Group(s)
of which such IAC Payment Party is a member, (i) such IAC Payment Party shall have no right of
withdrawal from an IAC Account other than (A) Permitted Withdrawals and payments to another IAC
Payment Party for deposit in its IAC Account pursuant to Section 3.07(c) and (B) to make payments of Net
Proceeds to the MDT in the manner provided in Article 2; provided that, notwithstanding the provisions of
this subparagraph (d), if the Outstanding Settlement Amount of any Payment Group of which such IAC
Payment Party is a member is $0, then such IAC Payment Party shall have the right to withdraw from its
IAC Account an amount equal to the product of (1) the total amount then held in such IAC Account
multiplied by (2) a fraction, the numerator of which is the number of Payment Groups of which such IAC
Payment Party is a member whose Outstanding Settlement Amount is $0 and the denominator of which is
the total number of Payment Groups of which such IAC Payment Party is a member, and (ii) the funds on
deposit in IAC Accounts shall be collateral security for the Obligations of the Payment Group(s) of which
such IAC Payment Party is a member. In the event that, notwithstanding the provisions of this subparagraph
(d), any IAC Payment Party receives any Sale Proceeds or IAC Distribution that are not otherwise permitted
to be withdrawn from an IAC Account or are required to be deposited into an IAC Account, in each case
pursuant to this Agreement, such Sale Proceeds or IAC Distribution shall be held in trust by such IAC
Payment Party or such Subsidiary for the MDT, shall not be commingled with any of such Person’s other
funds or deposited in any account of such Person other than an IAC Account.

        (e)     By no later than the tenth (10th) Business Day following each March 31, June 30,
September 30 and December 31 (each such date, a “Quarterly Sweep Date”), each A-Side IAC Payment
Party shall cause the lesser of (1) all proceeds in any IAC Account of such A-Side IAC Payment Party as
of such Quarterly Sweep Date (other than amounts reserved in good faith for the payment of (x) Taxes or
(y) any IAC Distribution Deductions described in clause (ii) of the definition thereof or Sale Proceeds
Deductions described in clause (ii) of the definition thereof) and (2) the Outstanding Settlement Amount of
the Payment Group of which such A-Side IAC Payment Party is a member, to be paid to the MDT as a
prepayment pursuant to Section 2.01(e) (or, in the case of any payment made on June 30, as a Required
Settlement Payment pursuant to Section 2.01(c)(i)). No fewer than fifteen (15) Business Days prior to each


                                                    37
19-23649-rdd      Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                  Main Document
                                           Pg 836 of 1021


Quarterly Sweep Date, each A-Side IAC Payment Party shall provide the MDT with a report indicating the
amount and calculation in reasonable detail.

        (f)      Each IAC Payment Party shall promptly and duly take, execute, acknowledge and deliver,
and shall cause each of its Subsidiaries that is an IAC Pledged Entity to promptly and duly take, execute,
acknowledge and deliver, all such further acts, documents and assurances as may from time to time be
necessary or as the Secured Party may from time to time reasonably request in order to carry out the intent
and purposes of this Article 3 in accordance with the IAC Collateral Documents, including all such actions
to establish, create, preserve, protect, perfect, and maintain perfection of a first priority Lien on the IAC
Collateral in favor of and for the benefit of the Secured Party (including IAC Collateral acquired after the
date hereof) and to exercise any and all remedies in respect thereof.

         (g)      [The IAC Collateral Documents shall provide that if an IAC Payment Party or any of its
Subsidiaries becomes the owner of all or a portion of the Equity Interests of any IAC Pledged Entity that
has not previously been pledged pursuant to the IAC Collateral Documents, such IAC Payment Party shall
promptly give notice of such acquisition to the Secured Party, and within sixty (60) days (or such longer
period as may be necessary for such IAC Payment Party to take such actions, using commercially
reasonable efforts) after the acquisition thereof (i) deliver or cause to be delivered to the Secured Party any
certificates in respect of the Equity Interests of such IAC Pledged Entity, together with related transfer
powers duly executed in blank, (ii) execute and/or deliver (or cause to be executed and delivered) such
other IAC Collateral Documents or amendments, modifications or supplements thereto, in form and
substance reasonably acceptable to the Secured Party, as may be reasonably requested by the Secured Party
in order to maintain the validity and perfection of the security interests in such additional Pledged Interests
and (iii) deliver proof of corporate (or comparable) action or incumbency of officers as any of the Secured
Party shall reasonably request. If any IAC Payment Party or any of its Subsidiaries that is an IAC Pledged
Entity (x) changes its legal name or (y) converts to a different form or to a different jurisdiction of
organization, such IAC Payment Party (A) shall promptly give notice to the Secured Party of such change
describing such change, and (B) within sixty (60) days (or such longer period as may be necessary for such
IAC Payment Party to take such actions, using commercially reasonable efforts) of such change shall
execute and/or deliver (or cause to be executed and delivered) such amendments, modifications or
supplements to the IAC Collateral Documents, in form and substance reasonably acceptable to the Secured
Party, as may be reasonably requested by the Secured Party in order to maintain the validity and perfection
of the security interests in the relevant Pledged Interests without lapse or change in priority.]

         (h)    For the avoidance of doubt, the terms and conditions of this [Article 3] and the IAC
Collateral Documents shall not apply to assets other than the IACs and the IAC Pledged Shares (and
proceeds therefrom), and nothing in this Agreement or any IAC Collateral Document shall restrict the rights
of any IAC Payment Party, IAC, IAC Holding Company or other Subsidiary of an IAC Payment Party
[(other than an IAC)] from transferring assets other than the IACs and the IAC Pledged Shares (and
proceeds therefrom) to any one or Persons (including Sackler Parties).

         Section 3.08 Exercise of Remedies. If, at the end of the Sale Period with respect to any IAC,
a Sale has not been effectuated with respect to such IAC, the MDT will be permitted to exercise all remedies
in respect of the IAC Pledged Shares with respect to such unsold IAC as set forth in the IAC Collateral
Documents. The IAC Collateral Documents will provide in relevant part that the MDT will be obligated to
sell the unsold IAC (and any other assets held, directly or indirectly, by any IAC Pledged Entity), with
proceeds being applied to satisfy all Outstanding Settlement Amounts and other Obligations (including
costs to enforce the Settlement Agreement or the Collateral Documents and to exercise remedies, Breach
Fees and other expenses of MDT owed hereunder) and any excess proceeds shall be repaid to the IAC
Payment Parties in accordance with a distribution waterfall set forth in the IAC Collateral Documents. Such



                                                      38
19-23649-rdd       Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                   Main Document
                                            Pg 837 of 1021


remedies shall be in addition to, and shall not limit in any way, the remedies set forth in Article 9 of this
Agreement.11

        Section 3.09      Reserved.


                                                ARTICLE 4.
                                               TAX MATTERS

        Section 4.01      Restitution Payments.

          (a)     [The Restitution Amounts (as defined in the following paragraph) paid in Cash, Cash
Equivalents, in kind (by transfers of property) or otherwise, directly or indirectly, by, on behalf of, or at the
direction of the Debtors, the Payment Parties, or PRA LP or any of its direct or indirect interest holders (the
“Payors”) pursuant to the Plan and/or this Agreement are hereby, in each case, based on the origin of the
liability and the nature and purpose of the payments (as more fully described in the Disclosure Statement,
the Plan, the NOAT TDP and the Tribe TDP), identified as amounts paid for restitution, remediation or that
are paid to come into compliance with any law which was violated, in accordance with 26 U.S.C. §
162(f)(2)(A)(ii) (and the applicable Treasury Regulations promulgated thereunder) (collectively,
“Restitution”), in each case in relation to the damage done and harm suffered in connection with or arising
out of Opioid-Related Activities with respect to the Products (as more fully described in the Disclosure
Statement, the Plan, the NOAT TDP and the Tribe TDP). Nothing in this document, the Plan, Confirmation
Order or any documents submitted in connection with the Plan is a binding determination on the Internal
Revenue Service regarding whether the amounts paid described herein satisfy the requirements of 26 U.S.C.
§ 162(f)(2) or any other requirements of 26 U.S.C. § 162(f) and applicable Treasury Regulations.

         (b)     To the extent relevant for purposes of 26 U.S.C. § 162(f)(2)(A)(ii), the term “Restitution
Amounts” shall comprise (i) the payment or transfer pursuant to the Plan of the Initial Public Creditor Trust
Distributions; the NewCo Transferred Assets; and the Effective Date Cash transferred to fund the MDT
Operating Reserve, (ii) the payments to be made to the Master Disbursement Trust pursuant to this
Agreement in the aggregate amount of $4.275 billion and (iii) any other amounts paid or properties
transferred to, or at the direction of, any government or governmental entity, pursuant to the Plan and/or
this Agreement in relation to Opioid Related Activities with respect to the Products and within the scope of
26 U.S.C. § 162(f). However, no amounts described in Section 5.8 of the Plan paid in connection with the
Plan and/or this Agreement as reimbursement for costs of any government investigation or litigation
concerning the violation or potential violation of any law, including attorney’s fees, shall be treated as
Restitution Amounts. Neither the DOJ Forfeiture Payment, nor any amount paid to the United States
pursuant to Section 4.3(b) of the Plan for Federal Government Unsecured Claims (Class 3), shall be treated
as Restitution Amounts. All Restitution Amounts shall be used in accordance with the terms of the Plan,
this Agreement and the Creditor Trust Documents, including for Approved Uses (as defined in the NOAT
TDP and the Tribe TDP, as applicable), as more fully set forth in such documents.

       (c)      For purposes of this Section 4.01, (x) the amount of any payment made in Cash or Cash
Equivalents shall be equal to the face amount of such Cash or Cash Equivalents, and the amount of any
payment made through a transfer of other property shall be equal to the fair market value of such property


11
  Note to Draft: If the MDT forecloses on any Pledged Shares, it will be obligated to sell the unsold IAC, with
proceeds being applied to satisfy all Outstanding Settlement Amounts and other Obligations (including costs to
enforce the Settlement Agreement or the Collateral Documents and to exercise remedies, Breach Fees and other
expenses of MDT owed hereunder) and any excess repaid to the IAC Payment Parties in accordance with a distribution
waterfall set forth in the Collateral Documents.


                                                       39
19-23649-rdd          Doc 3121          Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                                 Pg 838 of 1021


as of the time of each such transfer; (y) the terms used in this Section [4.01] shall be interpreted in
conformity with the meaning of such terms as used in 26 U.S.C. § 162(f) and the Treasury Regulations
promulgated thereunder; and (z) the term “Plan” shall include the Plan, any other documents and
agreements contemplated by the Plan, any other documents and agreements which are supplemental or
ancillary to the Plan and any court order or judgment relating to the foregoing.

         (d)      For the avoidance of doubt, nothing in Section 4.01 shall bind the IRS with respect to tax
treatment, tax reporting or information reporting, and (i) no party other than PRA LP, the Payment Parties,
the Shareholder Released Parties and their non-Debtor Affiliates and Related Parties (collectively, the
“Relevant Parties”) shall be responsible for obtaining any Tax deductions or other Tax treatment claimed
by any Relevant Party in connection any payments or transfers under this Agreement or the Plan, including
all amounts intended to constitute Restitution (collectively the “Tax Treatment”), (ii) nothing in this
Agreement shall impose on the Debtors, any Holder of an Allowed Claim, the Master Disbursement Trust,
any Creditor Trust, the Plan Administration Trust or any other entity created pursuant to the Plan (including
without limitation TopCo, NewCo and their Subsidiaries), or any Affiliate or Related Party of any of the
foregoing (collectively, the “Other Parties”) any liability with respect to the Tax Treatment (including
without limitation the failure of any Relevant Party to obtain such Tax Treatment) and (iii) none of the
Other Parties shall have any obligation to indemnify, defend, or otherwise hold harmless any party with
respect to any loss, denial, deferral, curtailment or impairment of such Tax Treatment or any related costs,
interest or penalties, nor shall the failure of any party to obtain such Tax Treatment give rise to any right of
any Relevant Party to any deduction, counterclaim, defense, recoupment or setoff with respect to any
payments they are required to make pursuant to this Agreement or the Plan.]12

           Section 4.02      Reserved.

           Section 4.03      Reserved.

           Section 4.04      Reserved.

           Section 4.05      Reserved.

           Section 4.06      Reserved.

                                                  ARTICLE 5.
                                                  RESERVED.

                                                  ARTICLE 6.
                                                TERMINATION.

       Section 6.01 Termination of Agreement.                 This Agreement shall terminate under the
circumstances set forth on Exhibit I.


                                    ARTICLE 7.
               REPRESENTATIONS AND WARRANTIES OF THE SACKLER PARTIES

        Each Sackler Party represents and warrants (as to itself only) to the MDT that, as of the Agreement
Effective Date, the Settlement Effective Date, and each anniversary of the Settlement Effective Date (in


12
     Note to Draft: Under discussion.


                                                      40
19-23649-rdd       Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                    Main Document
                                            Pg 839 of 1021


each case, except to the extent a representation or warranty is made as of a specific date, in which case such
representation or warranty is made only as of such date):

        Section 7.01       Formation and Power.
         (a)      Each such Sackler Party that is not a Trust or natural person, including without limitation
a corporation, limited liability company or limited partnership, (i) is duly formed, validly existing and in
good standing (to the extent such concepts are recognized under applicable Law) under the Laws of its
jurisdiction of formation, with full power and authority to enter into this Agreement and the Collateral
Documents to which it is a party and perform all of its obligations hereunder and thereunder, (ii) is duly
qualified and authorized to do business and in good standing (to the extent such concepts are recognized
under applicable Law) under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification and (iii) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as currently conducted; in the case
of clauses (ii) and (iii), except as would not materially adversely affect the ability of such Sackler Party to
enter into this Agreement or the Collateral Documents to which it is a party and perform its obligations
hereunder or thereunder.

         (b)     [Each such Sackler Party that is a Trust (i) was duly created under the laws of its “Original
Jurisdiction of Creation” as set forth on Exhibit [●], (ii) has as its situs and principal place of administration,
and validly exists under the laws of, its “Jurisdiction of Administration” as set forth on Exhibit [●], and (iii)
is governed (taking into account any express provisions in its organizational documents) by the laws of its
“Governing Law Jurisdiction” as set forth on Exhibit [●]. With respect to such Trust, Exhibit [●] sets forth
a true and complete list of (A) its trustees, (B) as of the Plan Effective Date, the Persons (other than trustees)
possessing powers, whether held in a fiduciary or non-fiduciary capacity, with respect to the administration
of such Trust, including, without limitation, with respect to the removal, replacement and appointment of
additional trustees and to direct the trustees to take (or otherwise cause to be taken or take on their own
behalf) any action that, if under the control of the trustees of such Trust, would violate such Trust’s
covenants and agreements in Section 8.02 hereof, and [(C) as of the Plan Effective Date, the Persons who
would be necessary parties to the settlement of an account of proceedings of the relevant trustees in its
jurisdiction of administration named as such on Exhibit [●] (taking into account the terms of its governing
instrument and encompassing the period of the negotiation, execution and delivery to MDT of this
Agreement and the Collateral Documents).] Exhibit [●] may be amended by the Sackler Parties’
Representative at any time and from time to time to reflect changes occurring after the date hereof, provided,
that notice and a copy of such amendment shall be provided promptly to the MDT.]

         (c)      The trustees of each such Sackler Party that is a Trust (i) have been duly appointed and are
validly acting as the trustees of such Trust, (ii) are resident and/or have their respective principal place of
business as set forth on Exhibit [], (iii) in the case of trustees that are not individuals (x) are duly formed,
validly existing and in good standing (to the extent such concepts are recognized under applicable Law)
under the Laws of their jurisdiction of formation, with full power and authority to act and exercise their
powers and authorities as a trustee of such Sackler Party, (y) are duly qualified and authorized to do business
and in good standing (to the extent such concepts are recognized under applicable Law) under the Laws of
their jurisdiction of formation and each other jurisdiction where their acting as trustees of such Sackler
Party requires such qualification, authorization and good standing (with respect to the administration of the
Trust as currently conducted) and (z) have all requisite governmental licenses, authorizations, consents and
approvals to operate its businesses (to the extent relevant to acting as a trustee, or otherwise join in the
administration, of the Trust) as currently conducted; in the case of clauses (y) and (z), except as would not
materially adversely affect the ability of such Sackler Party to enter into this Agreement or the Collateral
Documents to which it is a party and perform its obligations hereunder, (iv) have all requisite power and
authority in their own capacities acting on their own behalf to serve as trustees of such Sackler Party, and



                                                        41
19-23649-rdd       Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                   Main Document
                                           Pg 840 of 1021


(v) have all requisite power and authority in their capacities as trustees of such Sackler Party to execute and
deliver on behalf of such Sackler Party this Agreement and the Collateral Documents to which such Sackler
Party is a party, and to cause such Sackler Party to perform its obligations hereunder and thereunder.

         (d)      Except (a) to the extent investment discretion has been delegated to investment managers,
and (b) for contractual restrictions related to specific investments, each trustee of such Sackler Party that is
a Trust (or, for the avoidance of doubt but subject to the proviso of this Section 7.01(d), in the case of a
Trust with more than one trustee, the trustees of such Trust collectively) has sole discretion, power and
authority to manage and control the assets of the Trust for both investments and determinations of
distributions, to sell, exchange, invest, reinvest, dispose of, or pledge the assets of the Trust, including the
IAC Pledged Shares and the other Collateral, and to incur debt and enter into agreements to pay or make
binding guarantees, subject to the restrictions and qualifications set forth in the trust instruments of such
Trust requiring the trustee to obtain the consent of a protector or other Person (a “Consent Person”) as
listed on Exhibit A in order to take certain actions; provided that, for the avoidance of doubt, in the case of
a Trust with more than one trustee whose Trust instrument confers any such discretion, power or authority
on one or more but less than all of the trustees, the representation made in this Section 7.01(d) shall, insofar
as such discretion, power or authority is concerned, be read to apply only to the trustee or trustees having
such discretion, power or authority.

        Section 7.02     Authority; Enforceability

         (a)     The execution, delivery and performance of this Agreement and the Collateral Documents
to which it is a party by each Sackler Party that is not a Trust or a natural person, including, without
limitation, a corporation, limited liability company or limited partnership, and the consummation by such
Sackler Party of the transactions contemplated hereby have been duly and validly authorized by all requisite
corporate, limited liability company, partnership or other entity action by such Sackler Party, and no other
proceedings on the part of such Sackler Party are necessary to authorize the execution, delivery or
performance of this Agreement or the Collateral Documents to which it is a party by such Sackler Party.
This Agreement and the Collateral Documents to which it is a party have been duly and validly executed
and delivered by such Sackler Party, and this Agreement and the Collateral Documents to which it is a party
constitute a valid and binding obligation of such Sackler Party, enforceable against such Sackler Party in
accordance with their terms, except as such enforceability may be limited by general equitable principles.

         (b)     The execution, delivery and performance of this Agreement and the Collateral Documents
to which the relevant Sackler Party is a party by the trustees of each Sackler Party that is a Trust, and the
consummation by such trustees of the transactions contemplated hereby and thereby have been duly and
validly authorized by all requisite trustee action, and any requisite action by any applicable Consent Person,
and no other proceedings relating to such Sackler Party (or any Person interested therein) are necessary to
authorize the execution, delivery or performance of this Agreement or the Collateral Documents to which
the relevant Sackler Party is a party by them in their capacities as such trustees. This Agreement and the
Collateral Documents to which the relevant Sackler Party is a party have been duly and validly executed
and delivered by such trustees in their capacities as such trustees, and this Agreement and the Collateral
Documents to which the relevant Sackler Party is a party constitute a valid and binding obligation of such
trustees and their successors as such trustees, enforceable against the property of each Sackler Party that is
a Trust in accordance with their terms, except as such enforceability may be limited by general equitable
principles.

        Section 7.03 No Contravention. Subject to the Implementation Limitations, the execution,
delivery and performance of this Agreement and the Collateral Documents to which it is a party by each
Sackler Party (including for the avoidance of doubt by the trustees of a Sackler Party that is a Trust) does
not (a) contravene the terms of any such Sackler Party’s organization documents (including trust


                                                      42
19-23649-rdd          Doc 3121          Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                                 Pg 841 of 1021


documentation), (b) violate any Law, (c) violate any fiduciary duty owed to any Person, or (d) violate any
other agreement, instrument or trust or other restrictions to which the Sackler Parties (or the trustees thereof
in their capacities as such trustees) are subject; in the case of clauses (b) and (c), except as would not
materially adversely affect the ability of such Sackler Party to enter into this Agreement or the Collateral
Documents to which it is a party and perform its obligations hereunder and thereunder.

           Section 7.04      Reserved.

        Section 7.05 List of IACs. Exhibit E-1 sets forth (a) a true and complete list of all non-U.S.
(and certain U.S.) pharmaceutical companies that are operating companies owned and controlled, indirectly
through one or more Pledged Entities or IAC Holding Companies, each of which is referred to herein as an
“IAC,” other than those entities set forth on Exhibit E-2 (which for the avoidance of doubt, are not IACs
for purposes of this Agreement), (b) the IAC Payment Parties within the A-Side Family Group and the B-
Side Family Group that directly or indirectly own each such IAC and (c) all Subsidiaries of each such IAC
Payment Party that directly or indirectly hold any common and preferred equity interests in any IAC.

                                                 ARTICLE 8.
                                                 COVENANTS

        Section 8.01 Certain Information Rights. The Sackler Party Representative shall provide, or
cause to be provided, to the MDT, as soon as reasonably practicable after each event resulting in Net
Proceeds, a report setting forth in reasonable detail a good faith calculation of the Collar Computation
Proceeds, the Collar Amount and the Outstanding Settlement Amount of each Payment Group.

         Section 8.02 Non-Circumvention. [Each Sackler Party covenants and agrees that it shall not,
and shall cause all Persons under its Control not to, intentionally take or fail to take any action a purpose or
material effect of which is to avoid, circumvent, frustrate or impair the ability of any Sackler Party to satisfy
its Obligations under this Agreement or the Collateral Documents to which it is a party, the enforcement
thereof or the ability of the MDT to recover any unpaid Obligations (a “Prejudicial Impact”); provided that,
notwithstanding the foregoing, any Sackler Party may (i) for the avoidance of doubt, take any action
expressly permitted by this Agreement or the Collateral Documents to which it is a party and (ii) undergo
a conversion, recapitalization, reorganization, division, appointment in further trust, appointment of new
trustees or exchange of securities into one or more corporations, limited liability companies, limited
partnerships, trusts or other entities, and such action shall not constitute a Prejudicial Impact, but only, in
each case, to the extent that (A) the resulting entity or Trust assumes the obligations of such Sackler Party
in this Agreement and (B) to the extent such Sackler Party has provided Collateral to the MDT or any other
Secured Party pursuant to any Collateral Document, such conversion, recapitalization, reorganization,
division, appointment, exchange or other transaction shall not have the effect of rendering any liens in favor
of the MDT or any other Secured Party granted by such Sackler Party pursuant to any Collateral Document
invalid, unenforceable or unperfected and any surviving or resulting trust or entity shall take any and all
steps as are necessary to maintain the MDT’s or such other Secured Party’s perfected security interest
(without change in priority) in such Collateral.]13

           Section 8.03      No Interference.

        (a)      Each Sackler Party, and the trustees of each of the Sackler Parties that is a Trust solely in
their capacities as such trustees, hereby covenants and agrees that it will not, and shall cause all Persons
under its Control not to, intentionally take any action that would in any material respect interfere with,
delay, impede, postpone or frustrate the confirmation or consummation of the Plan and implementation of

13
     Note to Draft: Under discussion.


                                                       43
19-23649-rdd          Doc 3121          Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                                 Pg 842 of 1021


the transactions contemplated in this Agreement and under the Collateral Documents to which such Sackler
Party is a party.

           Section 8.04       Consent to Cancellation of PPLP Interests and De Minimis PRALP Interests.

        (a)       Effective as of the Agreement Effective Date, [certain Sackler Parties] hereby agree,
[subject to the terms and conditions of this Agreement and contingent upon the continuing effectiveness of
the Plan and the Shareholder Releases,] to the deemed surrender, cancellation, and/or redemption of the
PPLP Interests pursuant to the Plan and that the direct and indirect holders thereof shall not receive or retain
any property under the Plan on account of the PPLP Interests.

         (b)    Effective as of the Agreement Effective Date, the Parties agree, [subject to the terms and
conditions of this Agreement and contingent upon the continuing effectiveness of the Plan and the
Shareholder Releases,] to the deemed surrender, cancellation and/or redemption of the PPI Interests and the
De Minimis PRALP Interests pursuant to the Plan and that (i) Purdue Pharma Inc. shall not receive or retain
any property under the Plan on account of the De Minimis PRALP Interests and (ii) the direct and indirect
holders of Purdue Pharma Inc. shall not receive or retain any property under the Plan on account of the PPI
Interests.

           Section 8.05       Insurance Policies. [●]14

           Section 8.06       Reserved.

          Section 8.07 Notification of Breach. If any Party becomes aware that a Breach Trigger or
Breach has occurred, such Party shall provide notice in accordance with Section 11.01 of this Agreement
to all other Parties of the occurrence of such Breach Trigger or Breach within five (5) Business Days (for
the avoidance of doubt, any such notice provided by the Sackler Party Representative shall constitute notice
provided on behalf of all applicable Sackler Parties). The Parties shall keep any occurrence or notice of
Breach Trigger or Breach confidential until the earlier of (i) the commencement of a Dispute Proceeding
or (ii) the time at which the MDT is permitted to exercise remedies pursuant to Section 9.02(a)(ii) of this
Agreement.

           Section 8.08       Opioid Business. [●]15

       Section 8.09 Other Covenants and Agreements. Each of the A-Side Payment Groups and the
B-Side Payment Groups agree to provide credit support in respect of the obligations of their respective
Payment Groups on the terms set forth in the Credit Support Annexes attached hereto.

                                                ARTICLE 9.
                                           BREACH AND REMEDIES 16

        Section 9.01          Breach. Any of the following shall, as specified therein, constitute a “Breach
Trigger” or “Breach”:

       (a)      Non-Payment. (1) The Payment Parties in a Payment Group fail to pay when due all or
any portion of (x) the Outstanding Settlement Amount pursuant to Section 2.01 or (y) any Breach Fee


14
     Note to Draft: Under discussion.
15
     Note to Draft: Under discussion.
16
     Note to Draft: Article 9 under discussion.


                                                          44
19-23649-rdd      Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                Main Document
                                          Pg 843 of 1021


pursuant to Section 9.04, each of which shall constitute a Breach with respect to all the Payment Parties in
such Payment Group (except otherwise provided herein, including in Section 9.02(a)(iv)), or (2) any IAC
Payment Party fails to (i) pay when due all or any portion of any Net Proceeds pursuant to Section 2.02 or
(ii) deposit Sale Proceeds or IAC Distributions in an IAC account pursuant to Section 3.07(c), each of which
shall constitute a Breach with respect to such IAC Payment Party. For the avoidance of doubt, no Breach
by any Payment Group under this Section 9.01(a) shall be deemed a Breach by any other Payment Group
and no obligations of any Payment Group shall be affected by the payment default of any Payment Party,
other than a Payment Party in such Payment Group.

         (b)     Clawback of Payment. The MDT or any other Creditor Trust is required in any insolvency
or liquidation proceeding or otherwise to disgorge, turn over or otherwise pay any amount to the estate of
any Sackler Party (or any trustee, receiver or similar Person therefor), because the payment of such amount
was declared to be fraudulent or preferential in any respect or for any other reason, whether received as
proceeds of security, enforcement of any right of setoff or otherwise, which shall constitute a Breach
Trigger, and if such Breach Trigger continues for sixty (60) or more days following notice by the MDT to
the Sackler Parties’ Representative, shall constitute a Breach with respect to the Payment Group that
includes such Sackler Party.

         (c)     Sale of IACs. Any IAC Payment Party fails to perform or observe, in any material respect,
any term, covenant or agreement contained in Article 3, which shall constitute a Breach Trigger, and if such
failure continues for 60 or more days, which shall constitute a Breach with respect to the Payment Group
that includes such Sackler Party.

        (d)     Opioid Business. Any Sackler Party fails to perform or observe any term, covenant or
agreement contained in Section 8.08, which shall constitute a Breach Trigger, and if such failure continues
for 60 or more days, which shall constitute a Breach with respect to the Payment Group that includes such
Sackler Party.

        (e)       Other Breaches. Any Sackler Party fails to perform or observe any term, covenant or
agreement contained in this Agreement or any other Definitive Document on its part to be performed or
observed, which shall constitute a Breach Trigger, and if such failure continues for 60 or more days, which
shall constitute a Breach with respect to the Payment Group that includes such Sackler Party.

        (f)      Representations and Warranties. Any representation, warranty, certification or statement
of fact made or deemed made by or on behalf of any Sackler Party in this Agreement, the Collateral
Documents, or any other Definitive Document shall be incorrect or misleading in any material respect (or
in any respect if any such representation or warranty is already qualified by materiality) when made or
deemed made, which shall constitute a Breach with respect to the Payment Group that includes such Sackler
Party.

        (g)      Contest of Validity of Agreement. Any Sackler Party (i) contests in writing the validity or
enforceability of any provision of the Agreement or any Definitive Document, (ii) denies in writing that it
has any or further liability or obligation under the Agreement (other than as a result of payment in full of
its Payment Group’s Settlement Amount) or any other Definitive Document, or (iii) purports in writing to
revoke, rescind or challenge the Agreement or the Collateral Documents or the validity, enforceability or
perfected nature of the liens created thereby, which in each case shall constitute a Breach with respect to
the Payment Group that includes such Sackler Party.

        (h)     Insolvency Proceedings, Etc. (i) Any Sackler Party institutes or consents to the institution
of any insolvency, bankruptcy, reorganization, winding-up, administration, dissolution, composition or
similar proceeding, or makes an assignment for the benefit of creditors, (ii) any Sackler Party appoints,


                                                    45
19-23649-rdd       Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                   Main Document
                                           Pg 844 of 1021


applies for or consents to the appointment of any receiver, administrator, administrative receiver, trustee,
custodian, conservator, liquidator, rehabilitator, judicial manager, provisional liquidator, administrator,
receiver and manager, controller, monitor or similar officer for it or for all or any material part of its
property, (iii) any receiver, trustee, custodian, conservator, liquidator, rehabilitator, judicial manager,
provision liquidator, administrator, administrative receiver, receiver and manager, controller, monitor or
similar officer is appointed without the application or consent of such Sackler Party and the appointment
continues undischarged or unstayed for 60 days, or (iv) any proceeding or any bankruptcy, reorganization,
winding-up, administration, dissolution, composition or similar proceeding relating to any such Sackler
Party or to all or a material part of its property is instituted without the consent of such Sackler Party and
continues undismissed or unstayed for [60] days, which in each case shall constitute a Breach only with
respect to such Sackler Party.

        (i)     Collateral. Any security interest and Lien purported to be created by any Collateral
Document shall cease to be in full force and effect (except as the result of an action or a failure to act of the
Secured Party) in favor of the Secured Party, or shall be asserted by or on behalf of any Sackler Party not
to be, a valid, enforceable, perfected, first priority (except as otherwise expressly provided in this
Agreement or such Collateral Document) security interest in or Lien on the Collateral covered thereby,
which in each case shall constitute a Breach with respect to the Sackler Party whose obligations are secured
by such Collateral.

        Section 9.02      Remedies.

        (a)      Payment Group Breaches.

                 (i)       Upon notice from the MDT of either a Breach Trigger or a Breach with respect to
        a Payment Group (such notice, a “Breach Notice”) to the members of such Payment Group, the
        MDT shall forbear from exercising any and all remedies (including the Payment Remedy or the
        Release Remedy) with respect to such Payment Group on account of such Breach Trigger or Breach
        for a period of ten (10) Business Days following such Breach Notice, during which period such
        Payment Group shall have the opportunity to contest in good faith that such Breach Trigger or
        Breach, as applicable, has occurred pursuant to an expedited hearing in the Bankruptcy Court
        pursuant to Section 11.11(b) of this Agreement or otherwise (such proceeding, a “Dispute
        Proceeding”); provided that (A) the motion, application or other pleading filed with the Bankruptcy
        Court commencing such Dispute Proceeding includes a statement in writing that the Payment
        Group believes in good faith that such Breach Trigger or Breach has not occurred and the basis
        therefor, (B) the foregoing provision shall not require MDT to forbear from exercising any and all
        remedies with respect to such Payment Group, if such Dispute Proceedings are not brought within
        ten (10) Business Days following the Breach Notice, (C) the sole issue that such Payment Group
        may bring before the Bankruptcy Court in any such Dispute Proceeding is whether or not such
        Breach Trigger or Breach has occurred and/or is continuing, (D) the MDT shall be entitled to
        contest before the Bankruptcy Court in any such Dispute Proceeding whether or not the Remedies
        Forbearance Period is applicable to the MDT due to the lack of a good faith dispute and (E) the
        Payment Group shall seek to have the matters giving rise to the Dispute Proceeding heard on an
        emergency or expedited basis by the Bankruptcy Court (and the Payment Group and all Sackler
        Parties party to the Dispute Proceeding hereby consent that the MDT shall also be entitled to seek
        such emergency or expedited hearing without further notice of any kind). If a Dispute Proceeding
        has been brought before the Bankruptcy Court in accordance with the foregoing, the MDT shall
        further forbear from exercising any and all remedies (including the Payment Remedy or the Release
        Remedy) with respect to such Payment Group on account of such Breach Trigger or Breach until
        the later of (I) the end of the period specified by this Agreement during which the relevant Breach
        Trigger may be cured in accordance herewith before the occurrence of a Breach, if applicable and


                                                       46
19-23649-rdd    Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                  Main Document
                                        Pg 845 of 1021


      (II) in the event the Bankruptcy Court determines in such Dispute Proceeding, after a good faith
      dispute, that a Breach Trigger or Breach has occurred, ten (10) Business Days after the Bankruptcy
      Court has made its determination as to whether such Breach Trigger or Breach has occurred. The
      forbearance periods described in this Section 9.02(a) shall be referred to herein as the “Remedies
      Forbearance Period.” Notwithstanding anything to the contrary in this Section 9.02(a), the right to
      seek a Dispute Proceeding hereunder and the Remedies Forbearance Period (x) shall not apply to
      the Breaches referenced in Section 9.01(a) (Non-Payment), except in the case of a good faith
      disagreement in respect of the amount due, it being agreed that in the event of any such good faith
      disagreement no Breach will occur until ten (10) Business Days following the date on which such
      disagreement has been resolved (whether pursuant to a Dispute Proceeding or otherwise) and (y)
      shall not apply to the Breaches referenced in Section 9.01(h) (Insolvency Proceedings, etc.). For
      the avoidance of doubt, a Payment Group shall not be permitted to bring a Dispute Proceeding with
      respect to a Breach if a Dispute Proceeding has previously been brought with respect to a Breach
      Trigger that matured into such Breach, except to the extent that the facts underlying such Breach
      differ from those underlying the Breach Trigger. For the avoidance of doubt, the MDT may
      exercise its rights and remedies under Article 9 through a Secured Party or a designee (as
      appropriate), in its sole discretion.

               (ii)   If a Specified Breach has occurred and is continuing, then, to the extent applicable,
      following the expiration of the Remedies Forbearance Period and subject to the limitations set forth
      in Section 9.02(a)(iv) and (v), with respect to each applicable Payment Group in Breach, the MDT
      may:

                      (A)      Option 1:

                               (i)      Declare the Outstanding Settlement Amount of the Payment
                               Group in Breach and all other Obligations owed by such Payment Group
                               to be immediately due and payable in whole by the Payment Parties in the
                               Payment Group in Breach, and thereupon the Outstanding Settlement
                               Amount and other Obligations so declared to be due and payable shall
                               become due and payable immediately by the Payment Parties in the
                               Payment Group in Breach (the “Payment Remedy”), without presentment,
                               demand, protest, or other notice of any kind, all of which are hereby
                               waived by each Sackler Party; provided, that (x) the MDT may, in its sole
                               discretion, rescind any such declaration and its consequences if the
                               rescission would not conflict with any judgment or decree (it being
                               understood that no such rescission shall affect any subsequent Breach or
                               impair any right or consequence thereto) and (y) in the case of a Breach
                               specified in Section 9.01(b) or 9.01(h), the Payment Remedy shall [(1)
                               only apply to the Sackler Party that is the subject of the proceedings and/or
                               actions set forth in such Section 9.01(b) or 9.01(h) and not to any other
                               Party within the same Payment Group as such Sackler Party and (2)] be
                               deemed exercised automatically by the occurrence of any event triggering
                               such Breach without presentment, demand, protest, or other notice of any
                               kind, all of which are hereby waived by each Sackler Party;

                               (ii)    The Secured Party shall have the right to foreclose on the
                               Collateral securing the Obligations of the Payment Group in Breach or
                               liquidate or direct the liquidation of such Collateral in accordance with the
                               applicable Collateral Documents and otherwise exercise remedies against
                               such Collateral as provided in (and subject to) this Agreement (including


                                                   47
19-23649-rdd          Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                 Main Document
                                               Pg 846 of 1021


                                      the Credit Support Annexes) and the applicable Collateral Documents, and
                                      the MDT may pursue any other available remedy at law or in equity to
                                      collect the payment of the Outstanding Settlement Amount of the Payment
                                      Group in Breach and the other Obligations of the Payment Group in
                                      Breach or to enforce the performance by the members of the Payment
                                      Group in Breach of any provision of this Agreement and the Collateral
                                      Documents, provided that in the case of a Breach specified in Section
                                      9.01(b) or 9.01(k), the Secured Party shall only have such foreclosure and
                                      related rights with respect to the Collateral provided by the Sackler Party
                                      in Breach and not to any other Party within the same Payment Group as
                                      such Sackler Party; and

                                      (iii)    The Payment Group in Breach (or in in the case of a Breach
                                      specified in Section 9.01(b) or 9.01(k), the Sackler Party in Breach and not
                                      to any other Party within the same Payment Group as such Sackler Party)
                                      shall reimburse the Secured Party for all costs and out-of-pocket expenses
                                      incurred or made by it while such Breach Trigger or Breach is continuing,
                                      including (i) all costs and expenses incurred by the Secured Party related
                                      to any contest of such Breach Trigger or Breach and (ii) costs of collection
                                      and expenses, disbursements and advances of the Secured Party’s agents,
                                      counsel, accountants and experts and all amounts due to the Secured Party
                                      under the Collateral Documents; or

                             (B)      Option 2: (i) Declare the Shareholder Releases to be immediately void ab
                             initio and of no further force or effect with respect to the members of the Family
                             Group of which the members of such Payment Group in Breach are members [and
                             the Designated Shareholder Released Parties]17; whereupon (ii) the members of
                             such Family Group [and the Designated Shareholder Released Parties] shall be
                             deemed to not be Shareholder Released Parties under the Plan nunc pro tunc to the
                             Plan Effective Date, (iii) the status quo ante shall be restored with respect to the
                             Shareholder Releases for the members of such Family Group[, such Designated
                             Shareholder Released Parties], the Debtors, the MDT, and each of the Shareholder
                             Releasing Parties with respect to the members of such Family Group[ and the
                             Designated Shareholder Released Parties]; (iv) the Settlement Agreement and all
                             related documents, including the Collateral Documents, shall be of no further force
                             and effect with respect to such Family Group [and the Designated Shareholder
                             Released Parties], except for any provisions thereof regarding reinstatement which
                             shall survive indefinitely, provided that the Settlement Agreement and all related
                             documents, including the Collateral Documents, and the Obligations thereunder
                             (including the security interests under the Collateral Documents), shall be
                             automatically reinstated in the event the Release Remedy or the related provisions
                             of this Agreement are declared invalid, void or unenforceable and (v) for the
                             avoidance of doubt, the MDT shall be entitled to bring any claim or cause of action
                             against such members of such Family Group [and the Designated Shareholder
                             Released Parties] as if the Shareholder Releases had never been granted; provided
                             that, for the avoidance of doubt, the Shareholder Releases shall continue in effect




17
     Note to Draft: Designated Shareholder Released Parties provisions under discussion.



                                                          48
19-23649-rdd          Doc 3121          Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                                 Pg 847 of 1021


                             for, and shall be fully enforceable by, all other Shareholder Released Parties
                             (collectively, the “Release Remedy”).

                    (iii)   The MDT shall be entitled to elect to exercise the Payment Remedy and all other
           remedies set forth in Section 9.02(a)(ii)(A) or the Release Remedy, but in no event shall the MDT
           be entitled to elect or exercise the Payment Remedy or any other remedy set forth in Section
           9.02(a)(ii)(A) simultaneously with the Release Remedy. If the MDT elects the Payment Remedy
           (or other remedies set forth in Section 9.02(a)(ii)(A)), it shall not be prohibited from electing the
           Release Remedy (subject to Section 9.02(a)(iii)(A) below), but if the MDT elects the Release
           Remedy, it shall be prohibited from electing the Payment Remedy (or other remedies set forth in
           Section 9.02(a)(ii)(A)). The MDT’s exercise of remedies shall also be subject to the following:

                             (A)      Following the election of the Payment Remedy with respect to a Payment
                             Group in Breach, the MDT may, at any time, but only upon thirty (30) days’ prior
                             written notice to the Sackler Parties’ Representative, elect to forgo any and all
                             rights to exercise or continue to exercise the Payment Remedy with respect to such
                             Payment Group in Breach and to instead exercise the Release Remedy with respect
                             to the members of the Family Group of which the members of such Payment Group
                             in Breach are members [and the Designated Shareholder Released Parties]. For
                             the avoidance of doubt, if the MDT exercises the Release Remedy in respect of a
                             Family Group, any payments of the Outstanding Settlement Amount, Breach Fee
                             or any other Obligations made by or on behalf of a Family Group (including,
                             without limitation, in connection with the exercise of a Payment Remedy) prior to
                             the exercise of the Release Remedy shall not be returned to the Payment Group in
                             Breach, but such Payment Group shall be entitled to credit (without duplication)
                             any such amounts that were actually received by the MDT against future
                             judgments related to litigation brought by the MDT18 in connection with the
                             exercise of the Release Remedy. For the avoidance of doubt, the MDT shall be
                             permitted to elect the Release Remedy at the outset (without first electing the
                             Payment Remedy), in which case, the thirty (30) day notice period above shall not
                             apply.

                             (B)      If, following the election of the Release Remedy with respect to a Family
                             Group, any court of competent jurisdiction enters an order declaring the Release
                             Remedy or the related provisions of this Agreement invalid, void or unenforceable
                             with respect to such Family Group, the MDT’s rights to exercise the Payment
                             Remedy with respect to the Payment Group in Breach related to such Family
                             Group pursuant to the Settlement Agreement and all related documents, including
                             the Collateral Documents (and the liens granted therein), shall be automatically
                             reinstated, and the MDT may exercise such Payment Remedy with respect to such
                             Payment Group.

                   (iv)     [Notwithstanding anything contained in Section 9.01, with respect to any Payment
           Party that is a member of more than one Payment Group (any such Payment Party, a “Crossover
           Member”), other than with respect to the Payment Party identified as a “Fourth Tier Obligor” in
           the Credit Support Annexes (the “Fourth Tier Obligor”), and any Payment Group that contains a
           Crossover Member:



18
     Note to Draft: Under discussion.


                                                        49
19-23649-rdd          Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22               Main Document
                                              Pg 848 of 1021


                             (A)     a Breach by such Crossover Member shall not constitute a Breach by, or
                    give rise to any remedies in respect of, any Payment Party other than such Crossover
                    Member, and the MDT shall be entitled to exercise any and all remedies (including the
                    Payment Remedy or the Release Remedy) pursuant to this Section 9.02 solely with respect
                    to such Crossover Member and not any other Payment Party or Family Group member as
                    a result of such Breach by such Crossover Member; and

                             (B)     a Breach by a Payment Party that is not a Crossover Member shall not
                    constitute a Breach by, or give rise to remedies in respect of, any Crossover Member. For
                    the avoidance of doubt, upon any such Breach, the MDT shall be entitled to exercise any
                    and all remedies (including the Payment Remedy or the Release Remedy) pursuant to this
                    Section 9.02 with respect to each Payment Party that is not a Crossover Member within the
                    breaching Payment Party’s Payment Group [and, as applicable, the Designated Shareholder
                    Released Parties].]19

                     (v)     Notwithstanding anything contained in Section 9.01 and Section 9.02(a)(iv), with
           respect to A-Side Payment Group 5, A-Side Payment Group 6 and A-Side Payment Group 7 (each
           of which the Fourth Tier Obligor is a member), a Breach by any such Payment Group shall
           constitute a Breach by, and give rise to remedies in respect of, the A-Side Payment Group 1, and
           the MDT shall be entitled to exercise the Payment Remedy or the Release Remedy pursuant to this
           Section 9.02 with respect to both (x) the members of the relevant Payment Group or Family Group
           in Breach and (y) the members of the A-Side Payment Group 1 or the A-Side Family Group 1;
           provided that the exercise of remedies with respect to any members in the foregoing clauses (x)
           and (y) that are A-Side General Obligors shall be subject to Section 9.02(a)(iv); provided further
           that, in the event of any exercise of remedies against the Crossover Members that are the Millenium
           Trust or the Perelle Bay Trust, the proceeds resulting from such exercise of remedies shall be
           allocated for the benefit of the MDT in accordance with the relevant Collateral Documents and
           applied on a pro rata basis (i.e., 50% each) to satisfy the Obligations of A-Side Payment Group 1
           and A-Side Payment Group 7; provided further that, in the event of any exercise of remedies against
           the Fourth Tier Obligor, the proceeds resulting from such exercise of remedies shall be allocated
           in accordance with Section 9.02(d).

                    (vi)   If a Non-Specified Breach has occurred and is continuing, the MDT shall have the
           right to seek any additional remedy available at law or equity, including specific performance,
           damages and/or default interest, and if appropriate, subject to the discretion of the Bankruptcy
           Court, sanctions.

                    (vii)    The Confirmation Order shall provide that each Party is required to comply in good
           faith with the terms of this Agreement and applicable Collateral Documents to which it is party.

        (b)     Delay or Omission. A delay or omission by the MDT in exercising any right or remedy
accruing upon a Breach shall not impair the right or remedy or constitute a waiver of or acquiescence in
such Breach or any other Breach. Except as set forth in Section 9.02(a)(iii) above, no remedy is exclusive
of any other remedy, and all remedies are cumulative

      (c)     Waiver of Past Breaches. The MDT may waive an existing Breach and its consequences.
When a Breach is waived, it is deemed cured and the MDT and the Sackler Party or Payment Group in



19
     Note to Draft: Crossover Member issues under discussion.


                                                         50
19-23649-rdd          Doc 3121          Filed 07/08/21 Entered 07/08/21 00:40:22               Main Document
                                                 Pg 849 of 1021


Breach will be restored to its former positions and rights under this Agreement, but no such waiver shall
extend to any subsequent or other Breach or impair any consequent right.

         (d)      Priorities. If a Breach has occurred, and the Secured Party collects any cash or property
pursuant to this Article 9 from the Payment Group in Breach (including any Crossover Member that is a
part of such Payment Group, but subject to any requirement herein to hold all or any portion of such
proceeds in escrow or apply such proceeds to satisfy the Obligations of other Payment Groups), it shall
apply the cash or property (upon conversion of the property to cash) in the following order: first, to the
Secured Party for all costs out-of-pocket expenses incurred or made by it, including costs of collection and
expenses, disbursements and advances of the Secured Party’s agents, counsel, accountants and experts and
all amounts due to the Secured Party under the relevant Collateral Documents and hereunder; second, to
pay Breach Fees due hereunder; third, to pay the Outstanding Settlement Amounts of the Payment Group
in Breach; fourth to pay any other outstanding payment Obligations of the Payment Group in Breach; and
fifth, with respect any remaining cash or property collected from A-Side Payment Group 1 (including the
Fourth Tier Obligor), to be deposited by the Secured Party into an escrow account to secure, on a pro rata
basis, the Obligations of A-Side Payment Group 5, A-Side Payment Group 6 and A-Side Payment Group
7; provided, that with respect to any cash or property collected pursuant to this Article 9 from any A-Side
General Obligor, such cash or property shall be segregated and 12.5% of such cash or property shall be
allocated to each A-Side Payment Group that is not in Breach and held in escrow by the Secured Party for
the benefit of each A-Side Payment Group that is not in Breach until the next Funding Deadline (or until
the exercise of rights and remedies against such A-Side Payment Group if it subsequently is in Breach), at
which time such amounts shall be applied against such A-Side Payment Group’s obligations.

         Section 9.03 Trustee Liability. [The MDT agrees and acknowledges that certain of the Sackler
Parties are trustees for the Trusts; that the trustees of such Trusts are entering into this Agreement solely in
their capacities as trustees and not individually; that any remedy, recourse or right of recovery against a
Trust is limited to the assets of such Trust; and that the trustees of such Trusts shall have no personal liability
hereunder.]20

           Section 9.04      Breach Fee. [●]21

         Section 9.05 Reinstatement. If the MDT or any Creditor Trust is required in any insolvency
or liquidation proceeding or otherwise to disgorge, turn over or otherwise pay any amount to the estate of
any Payment Party (or any trustee, receiver or similar Person therefor), because the payment of such amount
was declared to be fraudulent or preferential in any respect or for any other reason, any amount (a
“Recovery”), whether received as proceeds of security, enforcement of any right of setoff or otherwise,
then the Outstanding Settlement Amounts shall be reinstated to the extent of such Recovery and deemed to
be outstanding. The Payment Group of which such Payment Party is a member shall be obligated to pay to
the MDT the amount of such Recovery within 60 days of the date that such Recovery has been disgorged
or otherwise paid to such Payment Party estate. If this Agreement and/or the Collateral Documents shall
have been terminated prior to such Recovery, this Agreement and/or the Collateral Documents shall be
reinstated in full force and effect until such time as such Recovery has been so paid.




20
     Note to Draft: Section under discussion.
21
     Note to Draft: Under discussion.


                                                        51
19-23649-rdd      Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                   Main Document
                                          Pg 850 of 1021


                                            ARTICLE 10.
                                       CONDITIONS PRECEDENT

        Section 10.01 Settlement Effective Date.

        (a)     [The “Settlement Effective Date” shall be the first date on which each of the following
conditions has been satisfied or waived by the Parties:

               (i)      the Disclosure Statement Order (i) shall be in full force and effect and (ii) shall not
        have been reversed, modified or stayed, or be subject to a motion to stay;

                (ii)    the Confirmation Order (i) shall be in full force and effect and (ii) shall not have
        been reversed, modified or stayed, or be subject to a motion to stay;

                 (iii)   the Definitive Documents shall have been executed and delivered by each of the
        parties thereto;

                (iv)     the approval of the terms of this Agreement [and the Definitive Documents] and
        the confirmation of the authority of the trustees of the Sackler Parties that are Trusts to enter into
        and perform all obligations thereunder (including, but not limited to, all payment obligations,
        provision of security and disclosure of documents) by the Royal Court of Jersey (Channel Islands)
        in connection with a Representation to be brought before that court by [A-Side IAC Payment Party],
        and to which all relevant beneficiaries (including any minor or unborn beneficiaries, if any) of [each
        A-Side IAC Payment Party] are to be convened;

                (v)     the MDT shall have received a copy of the Act of Court issued by the Royal Court
        of Jersey (Channel Islands) or an extract thereof verifying the approval and confirmation set out in
        Section 10.01(iv) above;

                (vi)     [Reserved];

                (vii)    [Reserved];

              (viii)     the Persons listed on Exhibit  shall have executed the Further Assurances
        Agreement;

                (ix)     the Plan Effective Date shall have occurred;

               (x)    the MDT shall have received the payment of the first Required Settlement Payment
        from each Payment Group; and

                (xi)     the conditions precedent set forth in each of the Credit Support Annexes shall have
        been satisfied (or waived) in accordance therewith.

         (b)     The obligations of each Party under this Agreement are subject to, and shall become
effective upon, the occurrence of the Settlement Effective Date. Notwithstanding the foregoing sentence,
the following obligations shall become effective upon the Agreement Effective Date:

                (i)      the obligations set forth in Sections [●];




                                                     52
19-23649-rdd          Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                               Pg 851 of 1021


                   (ii)      each obligation expressly provided to be effective upon the Agreement Effective
           Date herein;

                   (iii)   the obligation of the Payment Parties to pay the first Required Settlement Payment
           on the Plan Effective Date.]22

                                                  ARTICLE 11.
                                                MISCELLANEOUS

        Section 11.01 Notices. All notices, requests and other communications required or permitted
under, or otherwise made in connection with, this Agreement, shall be in writing and shall be deemed to
have been duly given (a) when delivered in person, (b) upon confirmation of receipt when transmitted by
facsimile transmission, (c) upon receipt after dispatch by registered or certified mail, postage prepaid, (d)
on the next Business Day if transmitted by national overnight courier (with confirmation of delivery) or (e)
on the date delivered if sent by email (with confirmation of delivery), in each case, addressed as follows:

           if to the MDT, to:

                    [_______]

           with a copy to (which shall not constitute notice):

                    [_______]

           if to any Sackler Party within A-Side Payment Group [__], to:

                    [_______]

           with a copy to (which shall not constitute notice):

                    [_______]


           if to any Sackler Party within B-Side Payment Group 1, to:

                    [_______]

           with a copy to (which shall not constitute notice):

                    [_______]

           if to any Sackler Party within B-Side Payment Group 2, to:

                    [_______]

           with a copy to (which shall not constitute notice):

                    [_______]



22
     Note to Draft: Section under discussion.


                                                        53
19-23649-rdd          Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                               Pg 852 of 1021


           if to any Debtor, to:

                    [_______]

           with a copy to (which shall not constitute notice):

                    [_______]

or to such other address or facsimile number as such party may hereafter specify for the purpose by notice
to the other parties hereto. Notices and other communications sent shall be deemed to have been given
when received unless otherwise provided in this Section 11.01; provided that if such notice or other
communication is not received during the normal business hours of the recipient, such notice or
communication shall be deemed to have been received at the opening of the business on the next Business
Day for the recipient. Each of the Parties may change its notice address provided for in this Section 11.01
by notice to the other Parties hereto.

        Section 11.02 Payments Received. [Each payment made by or on behalf of the Payment Groups
under this Agreement shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff and shall be made to the MDT to an account as the MDT may designate from time to
time in U.S. dollars, and in immediately available funds by 11:59 p.m. (New York City time) on the date
specified herein. Except as otherwise set forth herein, if any payment to be made by the Payment Groups
would have come due on a day other than a Business Day, payment shall be due on the next following
Business Day.]23

         Section 11.03 Survival of Representations and Warranties. All representations and warranties
made hereunder and in any other document delivered pursuant hereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such representations and warranties have been
or will be relied upon by each Party, regardless of any investigation made by any Party or on their behalf,
and shall continue in full force and effect as long as any Outstanding Settlement Amount and any other
amounts hereunder remains outstanding.

         Section 11.04 Remedies Cumulative; Specific Performance. The rights and remedies of the
Parties shall be cumulative (and not alternative) and not exclusive of any rights, remedies, powers and
privileges provided by Law. The Parties agree that irreparable damage would occur if any provision of this
Agreement were not performed in accordance with the terms hereof and that the Parties shall be entitled to
an injunction or injunctions to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions of this Agreement in addition to any other remedy to which they
are entitled at law or in equity, in each case without the requirement of posting any bond or other type of
security.

           Section 11.05 Confession of Judgment.

        (a)      [On or before the Settlement Effective Date, each Sackler Party shall execute and deliver
a confession of judgment, in form and substance satisfactory to the MDT, with respect to the obligations of
such Sacker Party under the Settlement Agreement (assuming the maximum amount that may be owed by
such Sackler Party under the Settlement Agreement and Collateral Documents after giving effect to the
terms of Article 2 of this Settlement Agreement), and agrees, prior to expiration or invalidity of any such



23
     Note to Draft: Section under discussion.


                                                        54
19-23649-rdd          Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22               Main Document
                                               Pg 853 of 1021


confession of judgment, from time to time to deliver all supplements (or if so required, new confessions of
judgment) that are necessary to maintain the effectiveness and validity of any such confession of judgment.

         (b)     Each Sackler Party hereby irrevocably authorizes [any attorney-at-law] to, upon the
occurrence of any Breach, appear for such Sackler Party in the Bankruptcy Court or other court of
competent jurisdiction, admit the obligations of the Sackler Party that have come due and are in breach
under this Agreement, and waive the issuing and service of process and confess judgment against such
Sackler Party for the amount then due, together with costs of suit, and thereupon to waive all errors and all
rights of appeal and stay of execution.]24

           Section 11.06 Entire Agreement; Severability; Amendments and Waivers.

        (a)      [This Agreement constitutes the entire agreement between the Parties with respect to the
subject matter of this Agreement and supersedes all prior agreements and understandings, both oral and
written, between the Parties with respect to the subject matter of this Agreement (including, for the
avoidance of doubt, the Sackler Settlement Agreement Term Sheet, filed as Appendix G to the approved
disclosure statement filed at Docket No. 2988 on the docket of the Bankruptcy Cases).

         (b)      Except as provided in Section 11.06(c), if any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other Governmental Authority to be invalid,
void or unenforceable, the remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such a determination, the Parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as closely as possible in an acceptable
manner in order that the transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

           (c)      [Reserved.]

         (d)     No failure or delay by any Party in exercising any right, remedy, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, remedy, power or privilege.

         (e)      Any provision of this Agreement or the exhibits hereto may be (a) amended only in a
writing signed by the MDT and the Sackler Parties’ Representative or (b) waived only in a writing executed
by the Person against which enforcement of such waiver is sought; provided, that the Sackler Parties’
Representative shall act on behalf of the Sackler Parties in respect of any waiver under this clause (e); and
provided, further, that the Sackler Parties’ Representative shall be permitted to, solely with the prior consent
of the MDT (which may be given or denied in its sole and absolute discretion), amend Exhibit A hereto at
any time and from time to time, to add or remove Sackler Parties, including as a result of any Sackler Party
that is a Trust splitting into separate trusts or combining with one or more other trusts or being distributed
or appointed (in whole or in part) to another trust (subject to compliance with Section 8.02 and Section
11.09). No waiver of any provision hereunder or any breach thereof shall extend to or affect in any way
any other provision or prior or subsequent breach.]25




24
     Note to Draft: Section under discussion.
25
     Note to Draft: Section under discussion.


                                                      55
19-23649-rdd       Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                   Main Document
                                           Pg 854 of 1021


        Section 11.07 Reserved.

        Section 11.08 Sackler Parties’ Representative.

         (a)       Designation. Subject to the terms and conditions of this Section 11.08, the Sackler Parties’
Representative is hereby designated as the representative of the Sackler Parties with respect to the matters
set forth in this Agreement, and solely to the extent set forth therein, the Collateral Documents and the other
documents or agreements contemplated hereby or thereby to be performed by the Sackler Parties.

         (b)      Authority. By the approval of this Agreement, each of the Sackler Parties hereby
irrevocably constitutes and appoints the Sackler Parties’ Representative as the representative, agent, proxy
and attorney-in-fact for each of the Sackler Parties for all purposes authorized under this Agreement,
including the full power and authority on behalf of the Sackler Parties to (i) take all other actions to be taken
by or on behalf of each Sackler Party (or the Sackler Parties collectively) in connection herewith and (ii)
do each and every act and exercise any and all rights which each Sackler Party (or the Sackler Parties
collectively) is permitted or required to do or exercise under this Agreement or any other agreement
contemplated hereby. Each of the Sackler Parties agrees that such agency and proxy are coupled with an
interest, are therefore irrevocable without the written consent of the Sackler Parties’ Representative and
shall survive the bankruptcy, dissolution, liquidation, death or incapacity of any Sackler Party. All
decisions and actions by the Sackler Parties’ Representative (to the extent authorized by this Agreement)
shall be binding upon each of the Sackler Parties, and no Sackler Party shall have the right to object, dissent,
protest or otherwise contest the same.

        (c)     Reliance. Each Sackler Party agrees that the other Parties shall be entitled to rely on any
action taken by the Sackler Parties’ Representative on behalf of such Sackler Party (an “Authorized
Action”), and that each Authorized Action shall be binding on each Sackler Party as fully as if such Sackler
Party had taken such Authorized Action.

        (d)      [Reserved.]

        Section 11.09 Binding Effect; Benefit; Assignment.

         (a)     The provisions of this Agreement shall be binding upon and shall inure to the benefit of
the Parties hereto and their respective successors and assigns. No provision of this Agreement is intended
to confer any rights, benefits, remedies, obligations or liabilities hereunder upon any Person other than the
Parties hereto and their respective successors and assigns.

         (b)     No Sackler Party may assign, delegate or otherwise transfer any of its rights or obligations
under this Agreement, whether by operation of law or otherwise, without the prior written consent of the
MDT (provided, for the avoidance of doubt, any amendment to any other provision of this Agreement,
including without limitation amendments to Exhibit F hereto to reflect changes not expressly contemplated
by this Section 11.09, shall require the consent of the MDT).

         Section 11.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of New York (including in respect of the statute of limitations or
other limitations period applicable to any claim, controversy or dispute hereunder), without giving effect to
principles of conflicts of laws that would require the application of the laws of any other jurisdiction. [For
the avoidance of doubt, each of the MDT and the Debtors shall have the benefit in connection with any
matter with respect to a Sackler Party that is a Trust arising from or related to this Agreement and the
Collateral Documents of the most protective protections afforded third-parties dealing in good faith with
trustees in their capacities as such in good faith reliance on representations made by them in their capacities



                                                       56
19-23649-rdd      Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                  Main Document
                                           Pg 855 of 1021


as trustees under the internal laws of such Trust’s Jurisdiction of Administration as set forth on Exhibit [●],
but giving effect to the extent they are even more protective, to the terms of such Trust’s governing
instrument and the effect of any choice of law provisions contained therein.]

        Section 11.11 Jurisdiction; Contested Matter.

         (a)      [The parties hereto agree that any Proceeding seeking to enforce any provision of, or based
on a matter arising out of or in connection with, this Agreement shall be brought in the Bankruptcy Court,
and each of the parties hereby irrevocably consents for such purpose to the jurisdiction of the Bankruptcy
Court (and of the appropriate appellate courts therefrom) or, in the event Bankruptcy Court does not have
or accept such jurisdiction, in any federal court sitting in the Southern District of New York and any
appellate court therefrom or, in the event such federal court does not have or accept jurisdiction, a New
York State court and any appellate court therefrom in any such Proceeding. Each of the parties hereto
irrevocably waives, to the fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of the venue of any such Proceeding in any such court or that any such Proceeding brought in
any such court has been brought in an inconvenient forum. Process in any such Proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction of any such court. Without
limiting the foregoing, each party agrees that service of process on such party as provided in Section 11.01
shall be deemed effective service of process on such party. For the avoidance of doubt, nothing in this
Section 11.01(a) shall prevent any Party from initiating a Proceeding in any relevant jurisdiction to enforce
any order, ruling or judgment of any of the courts above.]

         (b)      [Notwithstanding anything herein to the contrary, the Parties agree that any Proceeding
arising under, related to, or in connection with this Agreement, including any action seeking specific
performance of any provision of this Agreement or declaratory judgment concerning this Agreement, shall
be heard and determined by the Bankruptcy Court as a contested matter under Rule 9014 of the Federal
Rules of Bankruptcy Procedure. With respect to such Proceeding, each Party agrees to (i) submit to the
jurisdiction of the bankruptcy court, (ii) consent to the authority of the bankruptcy to enter Final Orders or
judgments, and (iii) waive and not advance any argument that such dispute is or must be adjudicated as an
adversary proceeding governed by Part VII of the Federal Rules of Bankruptcy Procedure or that the
Bankruptcy Court is an improper or inconvenient forum or venue. Any party to such Proceeding shall be
permitted to request that the Bankruptcy Court adjudicate such dispute on an expedited basis, and all other
parties shall consent to such expedited adjudication. This Section 11.11(b) shall not apply to actions brought
in connection with the exercise of the Release Remedy.]

     Section 11.12 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

        Section 11.13 Counterparts; Trustee of Multiple Trusts; Effectiveness. This Agreement may
be signed in any number of counterparts, each of which shall be an original (subject to the last sentence in
this Section 11.13), with the same effect as if the signatures thereto and hereto were upon the same
instrument. To the extent any Sackler Party signs this agreement in his, her or its capacity as trustee of a
Trust, such signature shall be deemed to be in respect of all Trusts of which such Person is trustee. This
Agreement shall become effective on the Agreement Effective Date. For the avoidance of doubt, until and
unless each party has received a counterpart hereof signed by the other parties hereto, this Agreement shall
have no effect and no party shall have any right or obligation hereunder (whether by virtue of any other
oral or written agreement or other communication). The exchange of a fully executed Agreement (in
counterparts or otherwise) by electronic transmission in .PDF format or by facsimile shall be sufficient to
bind the parties to the terms and conditions of this Agreement, subject to the provisions of Article 10.


                                                      57
19-23649-rdd          Doc 3121          Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                                 Pg 856 of 1021


           Section 11.14 Document Repository. [●]26

           Section 11.15 Reserved.



                                             [Signature Page Follows]




26
     Note to Draft: Under discussion.


                                                       58
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                       Pg 857 of 1021


         IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly executed by
their respective authorized officers as of the date first written above.



                                             [MDT]



                                             By: ___________________________
                                                 Name:
                                                 Title:



                                             [Sackler Party 1]



                                             By: ___________________________
                                                 Name:
                                                 Title:



                                             [Sackler Party 2]



                                             By: ___________________________
                                                 Name:
                                                 Title:



                                             [Sackler Party 3]



                                             By: ___________________________
                                                 Name:
                                                 Title:



                                             [Debtor 1]



                                             By: ___________________________
                                                 Name:
                                                 Title:


                             [Signature Page to Settlement Agreement]
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22          Main Document
                                   Pg 858 of 1021


                                          [Debtor 2]



                                          By: ___________________________
                                              Name:
                                              Title:



                                          [Debtor 3]



                                          By: ___________________________
                                              Name:
                                              Title:




                          [Signature Page to Settlement Agreement]
19-23649-rdd          Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                               Pg 859 of 1021


                                                Exhibit A
                                  Payment Groups and IAC Payment Parties1




1
    Note to Draft: Exhibit A under discussion.


#94066539v91
19-23649-rdd     Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                         Pg 860 of 1021


                          A-Side Payment Parties and A-Side Payment Groups

             A-Side Payment Group 1                             A-Side Payment Group 2
 Second Tier Obligors                              Second Tier Obligor
 Theresa E. Sackler 1988 Trust                     [Trust to be named that will hold collateral
 Theresa E. Sackler 2008 Trust                     account]
 Millennium Trust
 Perelle Bay Trust                                 Third Tier Obligor
                                                   Kathe Sackler
 Third Tier Obligor
 Theresa Sackler                                   Fourth Tier Obligor
                                                   None
 Fourth Tier Obligor
 None

              A-Side Payment Group 3                           A-Side Payment Group 4
 Second Tier Obligors                              Second Tier Obligors
 Ilene S. Lefcourt Trust 88                        MDAS Investment Trust
 Ilene S. Lefcourt Trust 96                        Mortimer DA Sackler Trust 1996
 ISL 2010 Family Trust                             Mortimer DA Sackler Trust 2002
 ISL 2011 Family Trust                             MDAS 2010 Family Trust
                                                   MDAS 2011 Family Trust
 Third Tier Obligor                                Trust under Agreement dated the 11th day of May
 Ilene Sackler Lefcourt                            2005
                                                   MDAS Children's Trust 2012
 Fourth Tier Obligor                               Nixie Trust
 None                                              Indian Wells Trust

                                                   Third Tier Obligor
                                                   Mortimer D.A. Sackler

                                                   Fourth Tier Obligor
                                                   None

             A-Side Payment Group 5                            A-Side Payment Group 6
 Second Tier Obligors                              Second Tier Obligors
 MDS 2006 Trust                                    MTS 2013 Family Trust
 MDS 1992 Trust                                    MTS 2016 Trust
 MDS Beacon 2010 Trust                             MTS Beacon 2013 Trust
 MDS Beacon 2011 Trust                             MTS Beacon 2014 Trust
 MDS Family Trust 2010                             MTS Beacon 2015 Trust
                                                   MTS Beacon Trust 2010
 Third Tier Obligor                                MTS Beacon Trust 2011
 None                                              MTS Beacon Trust 2012
                                                   MTS Family Trust 2010
 Fourth Tier Obligor
 Theresa Sackler                                   Third Tier Obligor
                                                   None
19-23649-rdd     Doc 3121    Filed 07/08/21 Entered 07/08/21 00:40:22      Main Document
                                      Pg 861 of 1021



                                             Fourth Tier Obligor
                                             Theresa Sackler

             A-Side Payment Group 7                      A-Side Payment Group 8
 Second Tier Obligors                        Second Tier Obligors
 SDS 1992 Trust                              Romas Trust
 SDS Beacon 2011 Trust                       Sheffield Trust
 SDS Family Trust 2010                       SSSH 2013 Family Trust
 Millennium Trust                            SSSH Beacon 2013 Trust
 Perelle Bay Trust                           Samantha Hunt 1996 Trust
                                             Samantha S Hunt 2002 Trust
 Third Tier Obligor
 None                                        Third Tier Obligor
                                             None
 Fourth Tier Obligor
 Theresa Sackler                             Fourth Tier Obligor
                                             None
19-23649-rdd        Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                            Pg 862 of 1021


                             B-Side Payment Parties and B-Side Payment Groups

               B-Side Payment Group 1                             B-Side Payment Group 2
    AR Irrevocable Trust                              AJ Irrevocable Trust
    David A. Sackler                                  [New AJ Holding Company LLC]4
    [New AR Holding Company LLC]2                     [New 2A Trust Holding Company LLC]5
    [New 1A Trust Holding Company LLC]3               1JM LLC
    China Sea Company, Inc.                           2JM LLC
    G3A LLC                                           3JM LLC
    G3D LLC                                           China Sea Company, Inc.
    G3R LLC                                           Estate of Jonathan D. Sackler
    Hudson River Partners                             Hudson River Partners
    Meridian International, Ltd.                      Hudson Trust
    Raymond R. Sackler Trust 1 dtd 12/23/89           Irrevocable Trust under Declaration dated as of
                                                      December 29, 1992
    Raymond R. Sackler Trust 1B dtd 12/23/89
                                                      JDS Revocable Pourover Trust
    RGT One LLC
                                                      JGT One LLC
    RGT Three LLC
                                                      JGT Three LLC
    RGT Two LLC
                                                      JGT Two LLC
    Dr. Richard S. Sackler
                                                      Meridian International, Ltd.
    Rosebay Medical Company, Inc.
                                                      Raymond R. Sackler Trust 2 dtd 12/23/89
    Trust U/A 11/5/74 fbo Beverly Sackler
                                                      Raymond R. Sackler Trust 2B dtd 12/23/89
    Trust under agreement dated December 23, 1980
    f/b/o Richard S. Sackler                          Rosebay Medical Company, Inc.
    Trust under agreement dated December 3, 1979      Temagami LLC
    f/b/o Richard S. Sackler
                                                      Trust U/A 11/5/74 fbo Beverly Sackler
    Trust under agreement dated June 16, 1980 f/b/o
                                                      Trust under agreement dated December 23, 1980
    Richard S. Sackler
                                                      f/b/o Jonathan D. Sackler
                                                      Trust under agreement dated December 3, 1979
                                                      f/b/o Jonathan D. Sackler
                                                      Trust under agreement dated June 16, 1980 f/b/o
                                                      Jonathan D. Sackler




2
    To become party to the Agreement when formed.
3
    To become party to the Agreement when formed.
4
    To become party to the Agreement when formed.
5
    To become party to the Agreement when formed.
19-23649-rdd       Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 863 of 1021


                                       IAC Payment Parties

          A-Side IAC Payment Parties                         B-Side IAC Payment Parties
 Beacon Trust                                    1JM LLC
 Canadian Partnership Trust                      2JM LLC
 Clover Trust                                    3JM LLC
 Fidinc Trust                                    China Sea Company, Inc.
 Halm Trust                                      Estate of Jonathan D. Sackler
 Hercules Trust                                  G3A LLC
 Medichem Trust                                  G3D LLC
 Memphis Pharma Trust                            G3R LLC
 MIL Trust                                       Hudson River Partners
 Milton Trust                                    Hudson Trust
 Mundi Lab Trust                                 Irrevocable Trust under Declaration dated as of
                                                 December 29, 1992
 Pickering Trust
                                                 JDS Revocable Pourover Trust
 Tom & Kelly Trust
                                                 JGT One LLC
 Varus Trust
                                                 JGT Three LLC
                                                 JGT Two LLC
                                                 Meridian International, Ltd.
                                                 Raymond R. Sackler Trust 1 dtd 12/23/89
                                                 Raymond R. Sackler Trust 1B dtd 12/23/89
                                                 Raymond R. Sackler Trust 2 dtd 12/23/89
                                                 Raymond R. Sackler Trust 2B dtd 12/23/89
                                                 RGT One LLC
                                                 RGT Three LLC
                                                 RGT Two LLC
                                                 Dr. Richard S. Sackler
                                                 Rosebay Medical Company, Inc.
                                                 Temagami LLC
                                                 Trust U/A 11/5/74 fbo Beverly Sackler
                                                 Trust under agreement dated December 23, 1980
                                                 f/b/o Richard S. Sackler
                                                 Trust under agreement dated December 3, 1979
                                                 f/b/o Richard S. Sackler
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22        Main Document
                                   Pg 864 of 1021



                                          Trust under agreement dated June 16, 1980 f/b/o
                                          Richard S. Sackler
                                          Trust under agreement dated December 23, 1980
                                          f/b/o Jonathan D. Sackler
                                          Trust under agreement dated December 3, 1979
                                          f/b/o Jonathan D. Sackler
                                          Trust under agreement dated June 16, 1980 f/b/o
                                          Jonathan D. Sackler
19-23649-rdd   Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                        Pg 865 of 1021


                                    A-Side General Obligors

                                    A-Side General Obligors
  A-Side IAC Payment Parties
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                       Pg 866 of 1021


                                         Exhibit B
                                          Debtors

 Purdue Pharma L.P.
 Purdue Pharma Inc.
 Purdue Transdermal Technologies L.P.
 Purdue Pharma Manufacturing L.P.
 Purdue Pharmaceuticals L.P.
 Imbrium Therapeutics L.P.
 Adlon Therapeutics L.P.
 Greenfield BioVentures L.P.
 Seven Seas Hill Corp.
 Ophir Green Corp.
 Purdue Pharma of Puerto Rico
 Avrio Health L.P.
 Purdue Pharmaceutical Products L.P.
 Purdue Neuroscience Company
 Nayatt Cove Lifescience Inc.
 Button Land L.P.
 Rhodes Associates L.P.
 Paul Land Inc.
 Quidnick Land L.P.
 Rhodes Pharmaceuticals L.P.
 Rhodes Technologies
 UDF LP
 SVC Pharma LP
 SVC Pharma Inc.
19-23649-rdd          Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                  Main Document
                                               Pg 867 of 1021


                                                Exhibit C
                             Family Groups and Corresponding Payment Groups1

                                                 A-Side Family Groups2

                A-Side Family Group 1                                   A-Side Family Group 2
        Corresponds to A-Side Payment Group 1                   Corresponds to A-Side Payment Group 2
    Theresa Sackler                                         Kathe Sackler
    TES Bare Trust                                          Benjamin Shack Sackler Trust 98
    Theresa E. Sackler 1988 Trust                           BJSS 2010 Trust
    Theresa E. Sackler 2008 Trust                           BJSS 2013 Trust
    TES Beacon 2012 Trust                                   BJSS and JHSS 2012 K Trust
    TES Beacon 2013 Trust                                   JHSS 2010 Trust
    TES Beacon 2014 Trust                                   JHSS 2013 Trust
    The business entities owned and controlled by           Julia Shack Sackler Trust 98
    each individual within this Family Group,
                                                            KAS 2010 Family Trust
    excluding any publicly-traded entity
                                                            KAS 2011 Family Trust
    For each trust within this Family Group, the
    trustees thereof, solely in their respective            Kathe A. Sackler 2001 Trust
    capacities as such and not in their individual          Kathe A. Sackler Trust 88
    capacities.
                                                            Kathe A. Sackler Trust 96
                                                            SASS 2010 Trust
                                                            SASS 2013 Trust
                                                            SS Tanager Trust
                                                            Trust under Agreement dated the 13th day of
                                                            March 2009
                                                            [Trust to be identified that will create the
                                                            collateral account, if not already listed above]
                                                            The spouses, and adult children [and
                                                            grandchildren] of each individual within this
                                                            Family Group
                                                            The business entities owned and controlled by
                                                            each individual within this Family Group,
                                                            excluding any publicly-traded entity
                                                            For each trust within this Family Group, the
                                                            trustees thereof, solely in their respective

1
    Note to Draft: Exhibit C under discussion.
2
 A Person shall only be a member of a Family Group to the extent it continues to be the case that such Person is
neither deceased nor the estate of a natural person (provided that nothing shall prohibit any such estate from
cooperating with the MDT with respect to any litigation or similar proceeding related to the Debtors’ Opioid-Related
Activities (as defined in the Plan) , including by participating in discovery).
19-23649-rdd        Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                          Pg 868 of 1021



                                                  capacities as such and not in their individual
                                                  capacities.

               A-Side Family Group 3                         A-Side Family Group 4
      Corresponds to A-Side Payment Group 3           Corresponds to A-Side Payment Group 4
 Ilene Sackler Lefcourt                           Mortimer D.A. Sackler
 Jeffrey Lefcourt                                 Indian Wells Trust
 Karen Lefcourt                                   MDAS 2010 Family Trust
 533 Canal Trust                                  MDAS 2011 Family Trust
 Ilene S. Lefcourt Trust 88                       MDAS Children's Trust 2012
 Ilene S. Lefcourt Trust 96                       MDAS Investment Trust
 Ilene Sackler Lefcourt Revocable Trust           Mortimer DA Sackler Trust 1996
 ISL 2010 Family Trust                            Mortimer DA Sackler Trust 2002
 ISL 2011 Family Trust                            Nixie Trust
 ISL JML OSHA Trust                               Trust under Agreement dated the 11th day of May
                                                  2005
 ISL LT Children's Trust
                                                  Trust Under Declaration of Trust No. 2 dated
 JML 2010 Family Trust
                                                  November 25, 1996
 JML 2011 Family Trust
                                                  Trust Under Declaration of Trust No. 1 dated
 JML Investment Trust                             November 25, 1996
 JML OSHA Trust                                   The spouses, and adult children [and
 JML Pour-Over Trust                              grandchildren] of each individual within this
                                                  Family Group
 Karen Lefcourt Trust
                                                  The business entities owned and controlled by
 KLT 2010 Family Trust                            each individual within this Family Group,
 KLT 2011 Family Trust                            excluding any publicly-traded entity

 KLT Pour-Over Trust                              For each trust within this Family Group, the
                                                  trustees thereof, solely in their respective
 LSRR Family Trust                                capacities as such and not in their individual
 The spouses, and adult children [and             capacities.
 grandchildren] of each individual within this
 Family Group
 The business entities owned and controlled by
 each individual within this Family Group,
 excluding any publicly-traded entity
 For each trust within this Family Group, the
 trustees thereof, solely in their respective
 capacities as such and not in their individual
 capacities.
19-23649-rdd      Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                          Pg 869 of 1021



             A-Side Family Group 5                             A-Side Family Group 6
     Corresponds to A-Side Payment Group 5            Corresponds to A-Side Payment Group 6
 Michael D. Sackler                               Marissa T. Sackler
 MDS 1992 Trust                                   Glebe II Trust
 MDS 2002 Trust                                   MTS 2002 Trust
 MDS 2006 Trust                                   MTS 2006 Trust
 MDS Beacon 2010 Trust                            MTS 2013 Family Trust
 MDS Beacon 2011 Trust                            MTS 2016 Trust
 MDS Beacon 2012 Trust                            MTS Bare Trust
 MDS Beacon 2013 Trust                            MTS Beacon 2013 Trust
 MDS Family Trust 2010                            MTS Beacon 2014 Trust
 The spouses, and adult children [and             MTS Beacon 2015 Trust
 grandchildren] of each individual within this
                                                  MTS Beacon Trust 2010
 Family Group
                                                  MTS Beacon Trust 2011
 The business entities owned and controlled by
 each individual within this Family Group,        MTS Beacon Trust 2012
 excluding any publicly-traded entity             MTS Family Trust 2010
 For each trust within this Family Group, the     The spouses, and adult children [and
 trustees thereof, solely in their respective     grandchildren] of each individual within this
 capacities as such and not in their individual   Family Group
 capacities.
                                                  The business entities owned and controlled by
                                                  each individual within this Family Group,
                                                  excluding any publicly-traded entity
                                                  For each trust within this Family Group, the
                                                  trustees thereof, solely in their respective
                                                  capacities as such and not in their individual
                                                  capacities.

             A-Side Family Group 7                           A-Side Family Group 8
     Corresponds to A-Side Payment Group 7           Corresponds to A-Side Payment Group 8
 Sophia Dalrymple                                 Samantha Hunt
 SDS 1992 Trust                                   Romas Trust
 SDS 2002 Trust                                   Sheffield Trust
 SDS 2006 Trust                                   SSSH 2013 Family Trust
 SDS Bare Trust                                   SSSH Beacon 2013 Trust
 SDS Beacon 2011 Trust                            Samantha Hunt 1996 Trust
 SDS Beacon 2012 Trust                            Samantha S. Hunt 2002 Trust]
 SDS Beacon 2014 Trust                            The spouses, and adult children [and
                                                  grandchildren] of each individual within this
 SDS Family Trust 2010
                                                  Family Group
19-23649-rdd      Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                          Pg 870 of 1021



 The spouses, and adult children [and             The business entities owned and controlled by
 grandchildren] of each individual within this    each individual within this Family Group,
 Family Group                                     excluding any publicly-traded entity
 The business entities owned and controlled by    For each trust within this Family Group, the
 each individual within this Family Group,        trustees thereof, solely in their respective
 excluding any publicly-traded entity             capacities as such and not in their individual
                                                  capacities.
 For each trust within this Family Group, the
 trustees thereof, solely in their respective
 capacities as such and not in their individual
 capacities.
19-23649-rdd        Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                      Main Document
                                             Pg 871 of 1021


                                             B-Side Family Groups

                                            B-Side Family Group 13
                                    Corresponds to B-Side Payment Group 1
                                           (Richard Sackler Family)
    Dr. Richard S. Sackler4
    David A. Sackler
    The former spouse of Dr. Richard S. Sackler
    The children [and grandchildren] of Dr. Richard S. Sackler
    1974 Irrevocable Trust fbo BS and RSS
    AR Irrevocable Trust
    Raymond R. Sackler Trust 1 dtd 12/23/89
    Raymond R. Sackler Trust 1B dtd 12/23/89
    Irrevocable Trust under Declaration dated as of September 19, 1995 f/b/o Issue of Richard S.
    Sackler
    Beverly Sackler Trust 1 f/b/o David Alex Sackler 12/20/1989
    Beverly Sackler Trust 1 f/b/o MRS 12/21/1989
    Beverly Sackler Trust 1 f/b/o RKS 12/22/1989
    Beverly Sackler Trust 2 f/b/o David Alex Sackler 12/20/1989
    Beverly Sackler Trust 2 f/b/o MRS 12/21/1989
    Beverly Sackler Trust 2 f/b/o RKS 12/22/1989
    Beverly Sackler Trust 3 f/b/o David Alex Sackler 12/20/1989
    Beverly Sackler Trust 3 f/b/o MRS 12/21/1989
    Beverly Sackler Trust 3 f/b/o RKS 12/22/1989
    David A. Sackler 2012 Trust
    MRS 2012 Trust
    RKS 2012 Trust
    Trust under Declaration of Trust dated August 23, 1988 f/b/o Richard S. Sackler and Issue of
    Richard S. Sackler
    Trust under Declaration of Trust dated December 17, 1991 f/b/o Richard S. Sackler and Issue of
    Richard S. Sackler
    Trust under agreement dated December 3, 1979 f/b/o Richard S. Sackler


3
 The trustees of each trust in a Family Group are included in such Family Group, solely in their respective capacities
as such, and not in their individual capacities.
4
 A Person shall only be a member of a Family Group to the extent it continues to be the case that such Person is
neither deceased nor the estate of a natural person (provided that nothing shall prohibit any such estate from
cooperating with the MDT with respect to any litigation or similar proceeding related to the Debtors’ Opioid-Related
Activities (as defined in the Plan) , including by participating in discovery).
19-23649-rdd          Doc 3121           Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                                  Pg 872 of 1021



     Trust under agreement dated June 16, 1980 f/b/o Richard S. Sackler
     Trust under agreement dated December 23, 1980 f/b/o Richard S. Sackler
     BBS Trust
     BBS 2013 Trust
     Trust Agreement dated August 29, 2003 f/b/o Issue of Richard S. Sackler
     Irrevocable Trust under Declaration dated as of August 25, 1992
     Richard S. Sackler Trust U/A 9/30/04
     Richard S. Sackler Trust f/b/o David A. Sackler 3/8/90
     Richard S. Sackler Trust f/b/o MRS 3/8/90
     Richard S. Sackler Trust f/b/o RKS 3/8/90
     The RSS 2012 Family Trust
     MRS Captain Trust
     RKS Captain Trust
     RSS Fiduciary Management Trust
     Crystal Trust
     Data Trust
     DABB Trust
     RSS Revocable Pourover Trust
     Sel. Fam. Investment Trust
     Trust U/A 11/5/74 fbo Beverly Sackler
     Trust B U/A 11/5/74 fbo Beverly Sackler
     The 1974 Irrevocable Investment Trust
     Irrevocable Trust under Declaration dated as of April 25, 1991
     Richard S. Sackler Life Insurance Trust
     Jonathan D. Sackler Life Insurance Trust
     Raymond R. Sackler Credit Shelter Trust u/a 3/29/2012
     Raymond R. Sackler GST Exempt Marital Trust u/a 3/29/2012
     New AR Holding Company LLC5
     New 1A Trust Holding Company LLC6
     The business entities in which any Person within this Family Group has a controlling ownership
     interest (either individually or alongside one or more Person(s) identified on this Exhibit C),
     excluding (i) any entity identified on Exhibit E, (ii) any entity with an ownership interest in any



5
    Entity to be included once formed.
6
    Entity to be included once formed.
19-23649-rdd        Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                    Main Document
                                            Pg 873 of 1021



    entity listed on Exhibit E that is not otherwise identified on this Exhibit C, and (iii) any publicly-
    traded entity.

                                         B-Side Family Group 27
                                 Corresponds to B-Side Payment Group 2
                                        (Jonathan Sackler Family)
    The surviving spouse of Jonathan D. Sackler
    The children [and grandchildren] of Jonathan D. Sackler
    1974 Irrevocable Trust fbo BS and JDS
    AJ Irrevocable Trust
    Raymond R. Sackler Trust 2 dtd 12/23/89
    Raymond R. Sackler Trust 2B dtd 12/23/89
    Irrevocable Trust under Declaration dated as of September 19, 1995 f/b/o Issue of Jonathan D.
    Sackler
    Beverly Sackler Trust 1 f/b/o MS 12/26/1989
    Beverly Sackler Trust 1 f/b/o CES 12/27/1989
    Beverly Sackler Trust 1 f/b/o MRCS 12/29/1989
    Beverly Sackler Trust 2 f/b/o MS 12/26/1989
    Beverly Sackler Trust 2 f/b/o CES 12/27/1989
    Beverly Sackler Trust 2 f/b/o MRCS 12/30/1989
    Beverly Sackler Trust 3 f/b/o MS 12/26/1989
    Beverly Sackler Trust 3 f/b/o CES 12/27/1989
    Beverly Sackler Trust 3 f/b/o MRCS 12/28/1989
    MS 2012 Trust
    CES 2012 Trust
    MRCS 2012 Trust
    Trust under Declaration of Trust dated August 23, 1988 f/b/o Jonathan D. Sackler and Issue of
    Jonathan D. Sackler
    Trust under Declaration of Trust dated December 17, 1991 f/b/o Jonathan D. Sackler and Issue of
    Jonathan D. Sackler
    Trust under agreement dated December 3, 1979 f/b/o Jonathan D. Sackler
    Trust under agreement dated June 16, 1980 f/b/o Jonathan D. Sackler
    Trust under agreement dated December 23, 1980 f/b/o Jonathan D. Sackler
    MC Trust



7
  The trustees and/or protectors of each trust in a Family Group are included in such Family Group, solely in their
respective capacities as such.
19-23649-rdd          Doc 3121           Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                                  Pg 874 of 1021



     Trust Agreement dated August 29, 2003 f/b/o MC and Issue of Jonathan D. Sackler
     Irrevocable Trust under Declaration dated as of December 29, 1992
     Jonathan D. Sackler Trust U/A 9/30/04
     Hudson Trust
     Jonathan D. Sackler Trust f/b/o CES 4/11/90
     Jonathan D. Sackler Trust f/b/o MS 4/11/90
     Jonathan D. Sackler Trust f/b/o MRCS, 4/11/90
     JDS Fiduciary Management Trust
     MCM Fiduciary Management Trust
     Cornice Trust
     JDS Revocable Pourover Trust
     Cedar Cliff Trust
     Trust U/A 11/5/74 fbo Beverly Sackler
     Trust B U/A 11/5/74 fbo Beverly Sackler
     The 1974 Irrevocable Investment Trust
     Irrevocable Trust under Declaration dated as of April 25, 1991
     Richard S. Sackler Life Insurance Trust
     Jonathan D. Sackler Life Insurance Trust
     Raymond R. Sackler Credit Shelter Trust u/a 3/29/2012
     Raymond R. Sackler GST Exempt Marital Trust u/a 3/29/2012
     New AJ Holding Company LLC8
     New 2A Trust Holding Company LLC9
     The business entities in which any Person within this Family Group has a controlling ownership
     interest (either individually or alongside one or more Person(s) identified on this Exhibit C),
     excluding (i) any entity identified on Exhibit E, (ii) any entity with an ownership interest in any
     entity listed on Exhibit E that is not otherwise identified on this Exhibit C, and (iii) any publicly-
     traded entity.




8
    Entity to be included once formed.
9
    Entity to be included once formed.
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 875 of 1021


                                     Exhibit D
                                  Collar Recipients

                               A-Side Payment Group 1
                               A-Side Payment Group 2
                               A-Side Payment Group 3
                               A-Side Payment Group 5
                               A-Side Payment Group 6
                               A-Side Payment Group 7
                               A-Side Payment Group 8
19-23649-rdd          Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                               Pg 876 of 1021


                                                 Exhibit E
                                                  IACs1


    Mundipharma Pharmaceuticals Argentina S.r.l.
    Mundipharma Healthcare Pty. Limited
    Mundipharma Oncology Pty. Limited
    Mundipharma Pty Limited
    Mundipharma GesmbH
    Mundipharma Medical CEE GmbH
    Mundipharma BV
    Mundipharma Pharmaceuticals (Belgium) BV
    Bermag Limited
    L.P. Clover Limited
    Mundipharma International Corporation Limited
    Mundipharma International Holdings Limited
    Mundipharma International Limited
    Mundipharma Laboratories Limited
    Mundipharma Limited
    Mundipharma Medical Company
    Mundipharma Ophthalmology Corporation Limited
    Mundipharma Ophthalmology Products Limited
    Mundipharma Brasil Productos Médicos e Farmacȇuticos Ltda.
    IAF Limited
    Mundipharma Medical S.ar.l. (Bulgaria Branch of Swiss company)
    Elvium Life Sciences GP Inc.
    Elvium Life Sciences Limited Partnership
    Elvium ULC
    Purdue Frederick Inc.
    Purdue Pharma
    Purdue Pharma Inc.
    Mundipharma (China) Pharmaceutical Company Limited
    Mundipharma (Shanghai) International Trade Company Limited
    Wuhu Haitong Kanghong Pharmaceutical Trading Co. Ltd.
    Mundipharma (Colombia) S.A.S.
    Mundipharma Pharmaceuticals Limited
    Mundipharma GesmbH (Czech Republic Branch of Austrian company)
    Mundipharma A/S
    Mundipharma Middle East FZ-LLC
    Mundipharma Egypt LLC
    Scientific Office of Mundipharma MEA GmbH
    Mundipharma Oy
    Mundipharma SAS
    Krugmann GmbH
    Mundichemie GmbH
    Mundipharma Biologics GmbH
    Mundipharma Deutschland GmbH & Co. KG

1
    Note to Draft: Exhibit E under discussion.
19-23649-rdd   Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                     Pg 877 of 1021



 Mundipharma GmbH
 Mundipharma Medical GmbH
 Mundipharma Research GmbH & Co. KG
 Mundipharma Research Verwaltungs GmbH
 Mundipharma Verwaltungsgesellschaft mbH
 Mundipharma (Hong Kong) Limited
 Mundipharma Medical GmbH (Hungary Branch of Swiss Company)
 Mundipharma Laboratories GmbH (Indonesian Branch of Swiss Company)
 PT. Mundipharma Healthcare Indonesia
 Mundipharma Corporation (Ireland) Limited
 Mundipharma Pharmaceuticals Limited
 Mundipharma Pharmaceuticals S.r.l.
 Mundipharma Kabushiki Kaishe
 Mundipharma TK
 Mundipharma Distribution Limited
 Mundipharma Korea Limited
 Euro-Celtique S.A.
 Mundipharma International Services S.ar.l.
 Mundipharma Pharmaceuticals Sdn. Bhd.
 Mundipharma de Mexico, S. de R.L. de C.V.
 Mundipharma Maroc
 Mundipharma (Myanmar) Co., Limited
 Alfa Generics B.V.
 Bradenton Products B.V.
 Ladenburg B.V.
 Mundipharma B.V.
 Mundipharma Bradenton B.V.
 Mundipharma DC B.V.
 Mundipharma Pharmaceuticals B.V.
 Mundipharma New Zealand Limited
 Mundipharma A.S.
 Mundipharma Distribution GmbH (Philippine Branch of Swiss Company)
 Mundipharma Polska SP. Z.O.O.
 Mundipharma Farmaceutica LDA.
 Mundipharma GesmbH (Russian Branch of Austrian company)
 Technical Scientific Office of Mundipharma Near East GmbH
 Mundipharma Healthcare Pte. Limited
 Mundipharma IT Services Pte. Limited
 Mundipharma Manufacturing Pte. Limited
 Mundipharma Pharmaceuticals Private Limited
 Mundipharma Pte Limited
 Mundipharma Singapore Holding Pte. Limited
 Mundipharma GesmbH (Slovak Republic Branch of Austrian company)
 Mundipharma (Proprietary) Limited
 Mundipharma Biologics S.L.
 Mundipharma Pharmaceuticals S.L.
 Mundipharma AB
 Mundipharma AG
 Mundipharma Distribution GmbH
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                       Pg 878 of 1021



 Mundipharma EDO GmbH
 Mundipharma Holding AG
 Mundipharma International Services GmbH
 Mundipharma IT GmbH
 Mundipharma IT Services GmbH
 Mundipharma Laboratories GmbH
 Mundipharma LATAM GmbH
 Mundipharma MEA GmbH
 Mundipharma Medical Company
 Mundipharma Medical GmbH
 Mundipharma Near East GmbH
 Taiwan Mundipharma Pharmaceuticals Limited
 Mundipharma (Thailand) Limited
 Mundipharma Pharmaceuticals Industry and Trade Limited
 Bard Pharmaceuticals Limited
 Clinical Designs Limited
 Mundibiopharma Limited
 Mundipharma Corporation Limited
 Mundipharma International Limited
 Mundipharma International Services Limited
 Mundipharma International Technical Operations Limited
 Mundipharma IT Services Limited
 Mundipharma Medical Company Limited
 Mundipharma Research Limited
 Napp Laboratories Limited
 Napp Pharmaceutical Group Limited
 Napp Pharmaceutical Holdings Limited
 Napp Pharmaceuticals Limited
 Napp Research Centre Limited
 Qdem Pharmaceuticals Limited
 Mundipharma Healthcare Corporation
 Mundipharma Healthcare LLC
 Mundipharma International Limited
 Mundipharma International Technical Operations Limited
 Mundipharma IT Services Inc.
 Mundipharma Pharmaceuticals Inc.
 The Representative Office of Mundipharma Pharmaceuticals Pte Limited in Ho Chi Minh City
   19-23649-rdd           Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                     Main Document
                                                   Pg 879 of 1021


                                                          Exhibit F
                                                     IAC Pledged Entities1


          IAC Pledged Entity              Jurisdcition                      IAC Pledgor(s)2
                           IAC Pledged Entities and IAC Pledgors applicable to Side A
Beacon Company                           Delaware        Beacon Trust
[Beacon Company                          Delaware        Stanhope Gate Corp.]
Purdue Pharma (Canada)                   Canada          Canadian Partnership Trust
Clover Company Limited                   Bermuda         Clover Trust
Diagonal Blue Corp.                      BVI             Diagonal Blue Trust
Fideurop Inc.                            Panama          Fidinc Trust
Cedar Rock Investment Corporation        BVI             Halm Trust
[Cedar Rock Investment Corporation       BVI             Bengal Moon (Delaware) LLC]
Banela Corporation                       BVI             Hercules Trust
Betal Limited                            Bermuda         Hercules Trust
[Betal Limited                           Bermuda         Lemures LLC]
Medichem Consultants                     Jersey          Medichem Trust
(Intercontinental) Limited
Mundipharma International Holdings       Bermuda         MIL Trust
Limited
Pacific Moon Corp.                       BVI             Milton Trust
Mundilab Company Limited                 Bermuda         Mundilab Trust
Pickering Pharmaceuticals Corporation BVI                Pickering Trust
Taddeo LLC                               Delaware        Taddeo Trust
Kelly Pharmaceuticals Limited            Bermuda         Tom & Kelly Trust
TK International Limited                 Bermuda         Tom & Kelly Trust
Hazell Holdings Limited                  Jersey          Varus Trust
Rushleigh Limited                        Jersey          Varus Trust
                           IAC Pledged Entities and IAC Pledgors applicable to Side B
Rosebay Medical Company L.P.             Delaware        Trust U/A 11/5/74 fbo Beverly Sackler;
                                                         Rosebay Medical Company, Inc.
Linarite Holdings LLC                    Delaware        Raymond R. Sackler Trust 1B dtd 12/23/89
Perthlite Holdings LLC                   Delaware        Raymond R. Sackler Trust 2B dtd 12/23/89
East Hudson Inc.                         BVI             Dr. Richard S. Sackler;
                                                         Raymond R. Sackler Trust 1 dtd 12/23/89;
                                                         Hudson Trust;
                                                         Raymond R. Sackler Trust 2 dtd 12/23/89;
                                                         Meridian International, Ltd.
Meridian International, Ltd.             Delaware        Dr. Richard S. Sackler;
                                                         JDS Revocable Pourover Trust;
                                                         Raymond R. Sackler Trust 1 dtd 12/23/89;
                                                         Raymond R. Sackler Trust 2 dtd 12/23/89
St. Lawrence Associates                  New York        Dr. Richard S. Sackler;
                                                         JDS Revocable Pourover Trust;
                                                         Raymond R. Sackler Trust 1 dtd 12/23/89;

    1
        Note to Draft: Exhibit F under discussion.
    2
        Each IAC Pledgor pledges 100% of its equity interests in each respective IAC Pledged Entity.
   19-23649-rdd         Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22        Main Document
                                              Pg 880 of 1021



                                                     Raymond R. Sackler Trust 2 dtd 12/23/89
Hudson River (Delaware) Inc.            Delaware     Dr. Richard S. Sackler;
                                                     JDS Revocable Pourover Trust;
                                                     Raymond R. Sackler Trust 1 dtd 12/23/89;
                                                     Raymond R. Sackler Trust 2 dtd 12/23/89
Hudson River Partners                   New York     Dr. Richard S. Sackler;
                                                     JDS Revocable Pourover Trust;
                                                     Raymond R. Sackler Trust 1 dtd 12/23/89;
                                                     Raymond R. Sackler Trust 2 dtd 12/23/89
Pacific Partners Company                New York     Dr. Richard S. Sackler;
                                                     JDS Revocable Pourover Trust;
                                                     Raymond R. Sackler Trust 1 dtd 12/23/89;
                                                     Raymond R. Sackler Trust 2 dtd 12/23/89
Tradewind Company                       New York     Dr. Richard S. Sackler;
                                                     JDS Revocable Pourover Trust
Laysan Limited                          Bermuda      Raymond R. Sackler Trust 1 dtd 12/23/89;
                                                     Raymond R. Sackler Trust 2 dtd 12/23/89
W.A. Canada L.P.                        Delaware     Dr. Richard S. Sackler;
                                                     Temagami LLC;
                                                     G3D LLC;
                                                     1JM LLC;
                                                     G3A LLC;
                                                     2JM LLC;
                                                     G3R LLC;
                                                     3JM LLC
China Sea Company L.P.                  Delaware     China Sea Company, Inc.;
                                                     Hudson River Partners
Crissaire Corporation                   Delaware     Dr. Richard S. Sackler;
                                                     JDS Revocable Pourover Trust
Standard Pharmaceuticals Corporation    Delaware     Dr. Richard S. Sackler;
                                                     JDS Revocable Pourover Trust
Ankersea Limited Liability Company      Delaware     Dr. Richard S. Sackler;
                                                     Raymond R. Sackler Trust 1 dtd 12/23/89;
                                                     Trust under agreement dated December 3, 1979 f/b/o
                                                     Richard S. Sackler
Lodestone Limited Liability Company     Delaware     JDS Revocable Pourover Trust;
                                                     Raymond R. Sackler Trust 2 dtd 12/23/89;
                                                     Trust under agreement dated December 3, 1979 f/b/o
                                                     Jonathan D. Sackler
RWA Holdings LLC                        Delaware     RGT One LLC;
                                                     RGT Two LLC;
                                                     RGT Three LLC
JWA Holdings LLC                        Delaware     JGT One LLC;
                                                     JGT Two LLC;
                                                     JGT Three LLC
Nerula S.ar.l.                          Luxembourg   Raymond R. Sackler Trust 1 dtd 12/23/89
Neji S.ar.l.                            Luxembourg   Raymond R. Sackler Trust 2 dtd 12/23/89
R Napp Holdings LLC                     Delaware     Trust under agreement dated June 16, 1980 f/b/o
                                                     Richard S. Sackler
   19-23649-rdd         Doc 3121    Filed 07/08/21 Entered 07/08/21 00:40:22         Main Document
                                             Pg 881 of 1021



Menlo Park Investors Inc.              BVI           Irrevocable Trust under Declaration dated as of
                                                     December 29, 1992
Mundipharma International Limited      UK            Raymond R. Sackler Trust 1 dtd 12/23/89;
                                                     Raymond R. Sackler Trust 2 dtd 12/23/89
Mundipharma International Technical    UK            Raymond R. Sackler Trust 1 dtd 12/23/89;
Operations Limited                                   Raymond R. Sackler Trust 2 dtd 12/23/89
Purdue Pharma Inc.                     Canada        Raymond R. Sackler Trust 1 dtd 12/23/89;
                                                     Raymond R. Sackler Trust 2 dtd 12/23/89
Elvium Life Sciences GP Inc.           Canada        Raymond R. Sackler Trust 1 dtd 12/23/89;
                                                     Raymond R. Sackler Trust 2 dtd 12/23/89
Mundipharma Pharmaceuticals Limited    Cyprus        Raymond R. Sackler Trust 1 dtd 12/23/89;
                                                     Raymond R. Sackler Trust 2 dtd 12/23/89
Mundipharma A/S                        Denmark       Raymond R. Sackler Trust 1 dtd 12/23/89;
                                                     Raymond R. Sackler Trust 2 dtd 12/23/89
Mundipharma Oy                         Finland       Raymond R. Sackler Trust 1 dtd 12/23/89;
                                                     Raymond R. Sackler Trust 2 dtd 12/23/89
Ladenburg B.V.                         Netherlands   Raymond R. Sackler Trust 1 dtd 12/23/89;
                                                     Raymond R. Sackler Trust 2 dtd 12/23/89
Mundipharma IT Services Limited        UK            Raymond R. Sackler Trust 1 dtd 12/23/89;
                                                     Raymond R. Sackler Trust 2 dtd 12/23/89
Mundipharma Medical GmbH               Switzerland   Raymond R. Sackler Trust 1 dtd 12/23/89;
                                                     Raymond R. Sackler Trust 2 dtd 12/23/89
Purdue Frederick Inc.                  Canada        Dr. Richard S. Sackler;
                                                     JDS Revocable Pourover Trust
Mundipharma GmbH                       Germany       Dr. Richard S. Sackler;
                                                     Estate of Jonathan Sackler
Mundipharma Holding AG                 Switzerland   Trust under agreement dated December 23, 1980 f/b/o
                                                     Richard S. Sackler;
                                                     Trust under agreement dated December 23, 1980 f/b/o
                                                     Jonathan D. Sackler
Mundipharma Research Limited           UK            Trust under agreement dated June 16, 1980 f/b/o
                                                     Richard S. Sackler;
                                                     Trust under agreement dated June 16, 1980 f/b/o
                                                     Jonathan D. Sackler
Moonstone Holdings LLC                 Delaware      Raymond R. Sackler Trust 1B dtd 12/23/89
Roselite Holdings LLC                  Delaware      Raymond R. Sackler Trust 2B dtd 12/23/89
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 882 of 1021


                                     Exhibit G
                              Bank Account Information
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 883 of 1021


                                      Exhibit H
                                  Restricted Parties
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 884 of 1021


                                     Exhibit I
                                 Termination Events
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 885 of 1021


                                      Exhibit J
                          IAC Pledge and Security Agreement
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 886 of 1021


                                     Exhibit K
                                  Assuring Parties
19-23649-rdd   Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                     Pg 887 of 1021


                                          Exhibit L
                          List of Approved Third Party Accountants
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                   Pg 888 of 1021


                                       Exhibit M
                          List of Approved Financial Advisors
19-23649-rdd    Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                      Pg 889 of 1021


                                           Annex A
               Credit Support Annex for A-Side Payment Groups 1, 3, 5, 6, 7 and 8
19-23649-rdd         Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                       Main Document
                                             Pg 890 of 1021
                                                                              Draft 7/7/2021 – FILING VERSION


                                             ANNEX A1
                                 A-SIDE PAYMENT GROUPS 1, 3, 5, 6, 7, 8

                                                   ARTICLE I.
                                                  DEFINITIONS

        Section 1.01 Settlement Agreement. Capitalized terms used herein and not defined herein
have the meanings ascribed to such terms in the Settlement Agreement to which this Annex A is attached.

       Section 1.02 Defined Terms. As used in this Agreement, the following terms shall have the
meanings specified below:

         “Account Bank” means a financial institution in the United States acting as a deposit bank or
securities intermediary, as applicable, in respect of the Cash Collateral Account, which financial
institution is reasonably satisfactory to the MDT.

       “Asset HoldCos” means the wholly-owned intermediate holding companies [set forth on
Schedule I attached hereto] and each other wholly-owned Person hereafter formed or acquired by a
Second Tier Obligor to make and hold investments in third parties on behalf of and for the benefit of such
Second Tier Obligor, in each case together with their successors and assigns.2

        “Bermuda Pledge Agreements” means the Bermuda law-governed Pledge Agreements, each
dated as of the Settlement Effective Date or thereafter, entered into by each Asset HoldCo organized
under the laws of Bermuda, each Second Tier Obligor that is the direct parent thereof and the MDT as the
Secured Party thereunder, as the same may be amended, restated, supplemented or otherwise modified
from time to time.

        “Cash Collateral Account” means one or more deposit or securities accounts, which shall be (i)
maintained in the United States with the Account Bank, (ii) funded on or before the Settlement Effective
Date with the Initial Cash Collateral Amount and (iii) subject to a Control Agreement.

         [“Cash Equivalents” means (a) money, (b) securities issued or fully guaranteed or insured by the
United States of America, the United Kingdom, Canada or a member state of the European Union or any
agency or instrumentality of any thereof, (c) time deposits, certificates of deposit or bankers’ acceptances
of (i) any commercial bank having capital and surplus in excess of $500,000,000 (or the foreign currency
equivalent thereof as of the date of such investment) and the commercial paper of the holding company of
which is rated at least F2 or the equivalent thereof by Fitch, at least P-2 or the equivalent thereof by


1
  This Annex A to the Shareholder Settlement Agreement is in draft form and remains subject to continuing review
and negotiation among the Debtors and interested parties with respect thereto, has not yet been agreed to by any
party and remains subject to material change. The Debtors reserve the right, subject to the terms and conditions set
forth in the Plan, to alter, amend, modify or supplement the Shareholder Settlement Agreement at any time before
the Effective Date of the Plan, or any such other date as may be provided for by the Plan or by order of the
Bankruptcy Court; provided that, if the Shareholder Settlement Agreement is altered, amended, modified, or
supplemented in any material respect prior to the hearing to confirm the Plan, the Debtors will file a redline of such
document with the Bankruptcy Court.
2
    NTD: TBD whether the Asset HoldCos will be scheduled here or set forth elsewhere.
                                                         1
                                                      Annex A




#94743877v4
19-23649-rdd          Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                               Pg 891 of 1021


Moody’s or at least A-2 or the equivalent thereof by S&P (or, if at such time none is issuing ratings, a
comparable rating of another nationally recognized rating agency) and (d) money market instruments,
commercial paper or other short-term obligations rated at least F2 or the equivalent thereof by Fitch, at
least P-2 or the equivalent thereof by Moody’s or at least A-2 or the equivalent thereof by S&P (or, if at
such time none is issuing ratings, a comparable rating of another nationally recognized rating agency).]3

         “Collateral” means all “Collateral” (or similar or equivalent term) as defined in any Security
Document and shall include all assets and property, whether real, personal or mixed, whether now owned
or hereafter acquired and wherever located, with respect to which a Lien is granted (or required, intended
or purported to be granted) as security for any Obligation pursuant to any Security Document, including
all proceeds and products thereof. It is understood and agreed that the Collateral shall consist of
substantially all of the assets of the Second Tier Obligors, whether now owned or hereafter acquired, and
all proceeds and products of the foregoing, other than Excluded Property.

           “Confession of Judgment” has the meaning set forth in Section 3.06.

        “Control Agreement” means a blocked account control agreement or a securities account control
agreement (as applicable) in the form required by the applicable Account Bank and otherwise in form and
substance reasonably acceptable to the MDT and the Secured Party executed by the applicable Second
Tier Obligor, the Secured Party and the applicable Account Bank in respect of the Collateral or the Cash
Collateral Account, as applicable, and pursuant to which the Secured Party is granted “control” (as such
term is described in Section 9-104 of the UCC) of such Collateral or Cash Collateral Account, as
applicable, and its first-priority security interest in and Lien on such Collateral or Cash Collateral Account
to secure the Outstanding Settlement Amounts and other Obligations is perfected, in accordance with this
Annex A or the Security Documents, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

        “Disposition” [shall mean, with respect to any property or asset, any conveyance, sale, lease,
sublease, assignment, transfer or other disposition (including by way of merger or consolidation and
including any sale and leaseback transaction) of such property or asset, including by means of a merger,
consolidation, division or similar transaction, and the terms “Dispose,” “Disposed” and “Disposing” shall
have meanings correlative thereto.

         “Distribution” means (a) with respect to any Second Tier Obligor that is a trust, , any Disposition
to, or for the use or benefit of, any beneficiary of such Second Tier Obligor (including to or for the use or
benefit of such Second Tier Obligor but excluding any direct payment made by a Second Tier Obligor for
its own benefit such as a payment for services rendered to it by an unrelated third-party), whether in cash,
securities or other property and including any appointment of property in further trust for the benefit of
any one or more of them and (b) with respect to any Second Tier Obligor that is a corporation, limited
liability company, partnership or any other similar type of entity, any dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity Interest of such Second Tier
Obligor, or any payment (whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, acquisition, cancellation or




3
    NTD: Definition subject to further review and negotiation.
                                                         2
                                                      Annex A


#94743877v4
19-23649-rdd          Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                               Pg 892 of 1021


termination of any such Equity Interest, or on account of any return of capital to such Second Tier
Obligor’s shareholders, partners or members.]4

         “Distribution Condition” means, as to any relevant transaction (or series of related transactions)
by a Second Tier Obligor, Third Tier Obligor or Fourth Tier Obligor in a Group, the aggregate value of
the Collateral of all Second Tier Obligors in such Group on a pro forma basis after giving effect to such
transaction or series of transactions (and after giving effect to any Liens with respect to such Collateral
and any indebtedness of the Second Tier Obligors)5 is not less than an amount equal to [___]% of the
Remaining Amount. Prior to entering into any transaction in reliance on the Distribution Condition, the
applicable obligor shall deliver to the MDT (i) a certification as to pro forma compliance with the
Distribution Condition and (ii) a written opinion by an Independent Financial Advisor stating the
aggregate value of the Collateral of all Second Tier Obligors in such Group on a pro forma basis after
giving effect to such transaction or series of related transactions (and after giving effect to any Liens with
respect to such Collateral and any indebtedness of the Second Tier Obligors).

         “Domestic Asset HoldCos” means the Asset HoldCos organized under the Laws of the United
States, any State thereof, any territory thereof or the District of Columbia.

           “Enforcement Event” means the [____]. 6

        [“Excluded Asset HoldCos” means the Asset HoldCos indicated on Schedule I attached hereto
as an “Excluded Asset HoldCo.”]

           “Excluded Property” means:

           (a)      Equity Interests in the Excluded Asset HoldCos;

        (b)      Any property the pledge of which or security interest therein is prohibited by applicable
Law and any governmental licenses or state or local franchises, charters or authorizations, to the extent a
security interest therein would be prohibited or restricted thereby, in each case except to the extent such
prohibition or restriction is unenforceable after giving effect to applicable anti-assignment provisions
under the UCC or any other applicable Law (and excluding any proceeds or products thereof);

        (b)     Any lease, license or other agreements (other than organizational documents of the
Second Tier Obligors or Asset HoldCos) to the extent that a security interest therein would violate or
invalidate such lease, license or agreement or create a right of termination in favor of any other party
thereto or a default thereunder, in each case except to the extent such violation, invalidation or
termination right is unenforceable after giving effect to applicable anti-assignment provisions under the
UCC or any other applicable Law (and excluding any proceeds or products thereof); provided that any
such provision in any lease, license or other agreement was not entered into after the Settlement Effective
Date with the purpose of excluding such asset from the Collateral;




4
    NTD: Definitions subject to further review and negotiation.
5
    NTD: Subject to further review and negotiation.
6
    NTD: Definition subject to further review and negotiation.
                                                          3
                                                       Annex A


#94743877v4
19-23649-rdd        Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                   Main Document
                                            Pg 893 of 1021


        (c)     Any property the pledge of which or security interest in which would reasonably be
expected to give rise to a material tax liability, as reasonably determined by the applicable Second Tier
Obligor in consultation with its tax advisors; and

         (d)      In the case of any Security Document governed by non-U.S. Law, customary exclusions
in such jurisdiction (that are set forth in the applicable Security Document).

provided that, notwithstanding the foregoing, (x) in no event shall the Equity Interests of any Asset
HoldCo (other than an Excluded Asset HoldCo), the Cash Collateral Account or any proceeds or products
of each of the foregoing constitute “Excluded Property” and (y) at such time as the prohibitions or
restrictions in clause (b) or (c) shall be remedied, whether by contract, change of Law or otherwise (as
applicable), such property shall immediately cease to be Excluded Property, and any security interest that
would otherwise be granted herein or under the Security Documents shall attach immediately to such
property, or to the extent severable, to any portion thereof that does not result in the prohibitions or
restrictions in clause (b) or (c) above

        “Existing Related Party Loans” means loans in existence on the Financial Information Record
Date and disclosed in [the summary previously delivered by Huron Consulting Services, LLC on [___],
2021],7 and any extensions of the maturity date thereof; provided that (i) the terms of such extended loans
are on substantially the same terms (which, in the case of economic terms, shall be no less favorable to
the Second Tier Obligor, Third Tier Obligor or Fourth Tier Obligor (as applicable) party thereto) as in
effect on the Financial Information Record Date and (ii) the outstanding principal amount of such loans
shall not exceed the aggregate principal amount of the such loans outstanding on the Financial
Information Record Date plus any accrued and unpaid interest outstanding on such extension date.

          “Financial Information Record Date” means [______].8

          “Fourth Tier Obligor” means Theresa Sackler.

       “Group” means, individually or collectively, as the context may require, Group 1, Group 3,
Group 5, Group 6, Group 7 and Group 8.

       “Group 1” means the Payment Group identified as A-Side Payment Group 1 (excluding the A-
Side General Obligors) on Exhibit A to the Settlement Agreement.9

       “Group 3” means the Payment Group identified as A-Side Payment Group 3 (excluding the A-
Side General Obligors) on Exhibit A to the Settlement Agreement.

       “Group 5” means the Payment Group identified as A-Side Payment Group 5 (excluding the A-
Side General Obligors) on Exhibit A to the Settlement Agreement.




7
    NDT: Loan information to be provided by Huron.
8
 NTD: This would refer to the date as of which the MDT will have updated financial information for each of the
Groups, which is expected to be as of December 31, 2020.
9
 NTD: Inclusion of A-Side General Obligors/A-Side IAC Payment Parties subject to further review and
negotiation.
                                                        4
                                                     Annex A


#94743877v4
19-23649-rdd       Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22                 Main Document
                                          Pg 894 of 1021


       “Group 6” means the Payment Group identified as A-Side Payment Group 6 (excluding the A-
Side General Obligors) on Exhibit A to the Settlement Agreement.

       “Group 7” means the Payment Group identified as A-Side Payment Group 7 (excluding the A-
Side General Obligors) on Exhibit A to the Settlement Agreement.

       “Group 8” means the Payment Group identified as A-Side Payment Group 8 (excluding the A-
Side General Obligors) on Exhibit A to the Settlement Agreement.

        “Indebtedness for Borrowed Money” of any Person means, as of any date of determination, all
of the following: (i) all indebtedness of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (iii) all obligations of such
Person under finance or capital leases, (iv) all indebtedness of others with respect to obligations referred
to in (i) to (iii) above, guaranteed in any manner, directly or indirectly, by such Person, (v) all
indebtedness of others with respect to obligations referred to in (i) to (iv) above secured by a Lien on any
asset owned by such Person (whether or not such indebtedness is assumed by, or is a personal obligation
of, such Person); provided that the amount of such indebtedness will be the lesser of: (a) the fair market
value of such asset at such date of determination, and (b) the amount of such indebtedness of such other
Person; and (vi) all net reimbursement obligations of such Person with respect to letters of credit, foreign
currency sale agreements and bankers’ acceptances, except such as are obtained by such Person to secure
performance of obligations (other than for borrowed money or similar obligations).

        “Independent Financial Advisor” means (i) a financial advisor selected by a Second Tier
Obligor or Asset HoldCo from the financial advisors listed on Schedule III attached hereto or (ii) solely to
the extent the applicable Second Tier Obligor or Asset HoldCo is unable to engage any such independent
financial advisor set forth in clause (i) of this definition, any other independent financial advisor
reasonably acceptable to the MDT.

         “Initial Cash Collateral Amount” means cash or Cash Equivalents with a fair market value of
not less than $44,000,000 as of the Settlement Effective Date.

          “IRS” means the United States Internal Revenue Service.

         “Jersey Security Agreements” means the Jersey law-governed Security Agreements, each dated
as of the Settlement Effective Date or thereafter, entered into by each Second Tier Obligor and the MDT
as the Secured Party thereunder (and acknowledged by any Asset HoldCo organized under the Laws of
[Jersey or] the British Virgin Islands, as applicable), as the same may be amended, restated, supplemented
or otherwise modified from time to time.

         “Listed Transaction” means (x) a “listed transaction” identified as such by the Internal Revenue
Service under Section 6707A(c)(2) of the Internal Revenue Code and Treasury Regulation Section
1.6011-4(b)(2) as of the date of this Agreement or (y) a “listed transaction” identified as such by the
Internal Revenue Service under such provisions after the date of this Agreement substantially comparable
to the type of promotor-marketed abusive tax shelter transactions that the IRS has been identifying as
“listed transactions” as of the date of this Agreement, in each case unless the IRS has delisted the
transaction.

        “Material Adverse Effect” means, with respect to a Group, a material adverse effect on (a) the
business, assets or financial condition, in each case, of such Group, (b) the rights and remedies (taken as a
                                                       5
                                                   Annex A


#94743877v4
19-23649-rdd          Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                               Pg 895 of 1021


whole) of the Secured Parties under the Settlement Agreement and the Security Documents (taken as a
whole) relating to such Group or (c) the ability of such Group under the Settlement Agreement to satisfy
its payment obligations under the Settlement Agreement and the Security Documents.

        “Minimum Cash Collateral Amount” means $44,000,000, reduced by any withdrawals
permitted pursuant to Section 2.03.

        “Net Investment Returns” means investment returns, if any, on assets of the Second Tier
Obligors within a Group representing a net realized dollar for dollar increase in the aggregate value
thereof since the Settlement Effective Date which has not been distributed by such Second Tier Obligors
or reduced by any withdrawals with respect to Taxes pursuant to Section 2.02.

         “Perfection Certificate” means, as to each Second Tier Obligor pledging Collateral, a certificate
in the form attached hereto as Exhibit A, as supplemented pursuant to Section 3.01(b) and as otherwise
amended or modified from time to time at the request of the Secured Party to require the provision of
additional information reasonably necessary to ensure due perfection under the laws of additional
jurisdictions.

         “Protected Information” means (a) any document, information or other matter (i) that
constitutes non-financial trade secrets or non-financial proprietary information, (ii) in respect of which
disclosure is prohibited by Law or binding agreement, (iii) that is subject to attorney-client or similar
privilege or constitutes attorney work product or (iv) in respect of which any Pledgor owes confidentiality
obligations to any third party, (b) any counterparty information, including the names of counterparties and
(c) any personal identifying information (including addresses, telephone numbers, government
identification numbers or tax identification numbers) and any information protected by General Data
Protection Regulation 2016/679 or comparable laws in the European Union, the United Kingdom or the
United States.10

           “Related Parties” means [____].11

        “Remaining Amount” means, with respect to a Group, as of any date of determination, the
remaining amount potentially owed under the Settlement Agreement (assuming the maximum amount
that may be owed by such Group under the Settlement Agreement and Security Documents).

       “Second Tier Obligors” means the members of each Group identified as Second Tier Obligors
on Schedule II attached to this Annex A (each of which is a Jersey law governed trust).

         “Secured Party” means each of (i) the MDT and each of its successors and permitted assigns and
(ii) any agent, trustee or other representative or designee (including one or more Subsidiaries or other
entities of the MDT formed to carry out its duties and obligations under the Definitive Documents)
authorized or appointed to hold any security interest in or Lien on, or take possession or control of, any
Collateral on behalf of and for the benefit of itself and any person described in clause (i) above.

        “Security Documents” means, as to each Group and in each case as applicable, the Jersey
Security Agreements, the Bermuda Pledge Agreements, the U.S. Pledge Agreements, any Control


10
     NTD: Definition subject to further review and negotiation.
11
     NTD: Definition subject to further review and negotiation.
                                                          6
                                                       Annex A


#94743877v4
19-23649-rdd       Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                   Main Document
                                           Pg 896 of 1021


Agreement, any uncertificated securities control agreements and each of the other security agreements,
pledge agreements and other instruments and documents, and each of the supplements thereto, executed
and delivered pursuant to this Annex A or otherwise in order to grant or purport to grant a Lien on any
assets to secure the Obligations of such Group under the Settlement Agreement or under which rights or
remedies with respect to such Liens are governed.

       “Third Tier Obligors” means the members of each Group identified as Third Tier Obligors on
Schedule II attached to this Annex A.

        “UCC” shall mean the Uniform Commercial Code or any successor provision thereof (or similar
code or statute) as in effect from time to time in any applicable state or jurisdiction, to the extent it may be
required to apply to any item or items of Collateral.

        “U.S. Pledge Agreements” means the New York law-governed Pledge Agreements, each dated
as of the Settlement Effective Date or thereafter, entered into by each Domestic Asset HoldCo, each
Second Tier Obligor that is the direct parent thereof and the MDT as the Secured Party thereunder, as the
same may be amended, restated, supplemented or otherwise modified from time to time.

         Section 1.03 Interpretative Provisions. For the avoidance of doubt, the rules of construction
set forth in Section 1.02 of the Settlement Agreement shall apply mutatis mutandis to this Annex A.

         Section 1.04 Division. For all purposes under this Annex, in connection with any division or
plan of division under Delaware Law or any comparable event under a different jurisdiction’s Laws or, in
the case of a trust, any division, appointment or other event under the terms of its governing instrument or
otherwise causing property of a trust to be held in one or more trusts separate from the original trust, as
applicable: (a) if any asset, right, obligation or liability of any Person becomes the asset, right, obligation
or liability of a different Person, then it shall be deemed to have been transferred from the original Person
to the subsequent Person, and (b) if any new Person comes into existence, such new person shall be
deemed to have been organized on the first date of its existence by the holders of its Equity Interests or, in
the case of a new trust, to have been formed on the first date of the acceptance in trust of any property
thereof by any trustee thereof.

         Section 1.05 Valuation Methodology. It is understood and agreed that for purposes of
preparing the quarterly and annual financial statements described in this Annex and calculating
compliance with any covenant contained in this Annex (including with respect to the value of the initial
Collateral as of the Settlement Effective Date and the Distribution Condition), asset valuations shall be
determined in all material respects in a manner that is reasonably consistent with the valuation
methodologies used by Huron Consulting Services LLC to prepare the previous net asset reports
delivered in the Chapter 11 Cases pursuant to the Amended and Restated Stipulation and in accordance
with this Section 1.05. Notwithstanding the foregoing, (i) all asset valuations (including with respect to
the initial Collateral as of the Settlement Effective Date and the Distribution Condition) shall exclude any
contingent liabilities [(including tax liabilities and inchoate claims but, for the avoidance of doubt,
guarantees of Indebtedness for Borrowed Money shall be counted in the determination of asset values)
and, for the avoidance of doubt, any tax refunds of estimated taxes [arising as a result of a distribution
from the Second Tier Obligor] that might be payable [to the Second Tier Obligor] but for an election
under section 643(g) to treat such payment of estimated taxes as a payment of estimated taxes made by its
beneficiary or beneficiaries], (ii) the Obligors may exclude any asset in their sole discretion when
calculating compliance with the Distribution Condition, (iii) with respect to the valuation of assets
consisting of equity interests that are listed or quoted for trading on the New York Stock Exchange, the
                                                       7
                                                   Annex A


#94743877v4
19-23649-rdd          Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                              Pg 897 of 1021


NYSE MKT, the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market, OTC Bulletin Board or any other national securities exchange, the “Value” thereof shall be based
on the arithmetic average of the closing price of a share of such equity interests for the ten (10)
consecutive trading days on which shares of such equity interests traded immediately preceding the date
of determination and (iv) all asset valuations shall exclude any Obligations under the Settlement
Agreement. In determining asset valuation as of any date of determination, other than in the case of cash,
cash equivalents or other assets for which market quotations are readily available and may be determined
on such date of determination, the Obligors shall use the asset valuation for the applicable assets as of the
end of the most recently ended fiscal quarter for which financial statement are available as of such date of
determination or, if no such quarterly valuation exists, then the most recent valuation used by the trustees
of the Second Tier Obligors to maintain the Second Tier Obligor’s books and records.12

                                               ARTICLE II.
                                           COLLATERAL MATTERS

           Section 2.01     Security; Security Documents.

         (a)     As credit support for, and to secure the prompt payment and performance of, the
Obligations of each Group under the Settlement Agreement, each Second Tier Obligor in each Group
shall, on or before the Settlement Effective Date, grant a perfected first priority security interest in and
Lien on all of its right, title and interest in the Collateral of such Second Tier Obligor in favor of and for
the benefit of the Secured Party (including, without limitation, where applicable, 100% of the Equity
Interests of each Asset HoldCo and the Cash Collateral Account).

        (b)      Without limiting the generality of clause (a) of this Section 2.01, on the Settlement
Effective Date, the Secured Party shall have a perfected first priority security interest in and Lien on the
Equity Interests of each Asset HoldCo, which Asset HoldCo shall have and own assets with a fair market
value, when taken together with the assets of all other Asset HoldCos owned by members of the same
Group, equal to or greater than the amount set forth on Schedule IV hereto with respect to each Group.13

          (c)     Subject to the rights of the Secured Party under Sections 4.01 and 4.02, the security
interests and Liens created in respect of the Collateral shall be created and perfected, in the case of each
such Second Tier Obligor: (i) under the laws of Jersey by the execution by the applicable trustees of the
Jersey Security Agreements, (ii) by the filing of a UCC financing statement in Washington, D.C. (in the
case of trustees located in Jersey) or the State of Wyoming (in the case of trustees located in Wyoming),
(iii) in the case of the security interest in the Equity Interests of a Domestic Asset HoldCo (or any Asset
HoldCo organized under the Laws of a jurisdiction in which the perfection of a first priority security
interest in such Equity Interests may be obtained by the possession or control of certificated securities or
other instruments) represented by certificated securities or other instruments, by the delivery to the
Secured Party of such certificates or other instruments representing the Equity Interests of such Asset
HoldCo, together with stock transfer powers or other instruments of transfer (if any) with respect thereto
endorsed in blank, (iv) in the case of the security interest in the Equity Interests of a Domestic Asset
HoldCo in the form of uncertificated securities under Article 8 of the UCC, by the execution of an
uncertificated securities account control agreement, (v) in the case the security interest in the Equity
Interests of an Asset HoldCo (other than a Domestic Asset HoldCo), also under the Laws of the


12
     NTD: Subject to further review and negotiation.
13
     NTD: Closing date value for assets in Asset HoldCos to be agreed.
                                                         8
                                                      Annex A


#94743877v4
19-23649-rdd          Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22               Main Document
                                               Pg 898 of 1021


jurisdiction of organization of such Asset HoldCo by execution of a security agreement governed by the
Laws of such jurisdiction (or, in the case of an Asset HoldCo organized under the Laws of Jersey or the
British Virgin Islands, the related Jersey Security Agreement) or (if applicable) a supplement to any
existing security agreement and, where applicable, by registration or other filings or recordings required
by applicable Law, and (vi) the case of the security interest in the Equity Interests of a Domestic Asset
HoldCo, by execution of a U.S. Pledge Agreement (or supplement thereto), in each case, in such form and
such manner as shall be agreed by the applicable Second Tier Obligor and the Secured Party and their
legal counsel in the relevant jurisdictions.

         (d)      Each Second Tier Obligor shall promptly and duly take, execute, acknowledge and
deliver (and shall cause each of the Asset HoldCos owned by such Second Tier Obligor to cause to be
promptly and duly taken, executed, acknowledged and delivered) such further acts, documents and
assurances as may from time to time be necessary or as the Secured Party may from time to time
reasonably request in order to carry out the intent and purposes of the Security Documents and this Annex
A (including, but not limited to, if applicable, making non-U.S. filings and entry into non-U.S. security
agreements, pledge agreements or other documents or instruments), including such actions necessary to
establish, create, preserve, protect, perfect, and maintain perfection and priority of a first priority security
interest in and Lien on the Collateral in favor of and for the benefit of the Secured Party (including after-
acquired Collateral), in each case in a manner consistent with this Annex A (including Section 2.01(c)
hereof), and to enable the Secured Party to exercise any and all remedies in respect thereof.

          Section 2.02 Cash Collateral Account. As additional credit support for, and to secure the
prompt payment and performance of, the Obligations of Group 3, on or before the Settlement Effective
Date, [____]14 shall establish and fund from their assets the Cash Collateral Account. In furtherance of
the foregoing, [____]15 hereby grants to the Secured Party, as collateral security for the prompt and
complete payment or performance in full when due (whether by required payment, prepayment,
declaration, acceleration, demand or otherwise (including the payment of amounts that would become due
but for the operation of the automatic stay under Section 362(a) of the Bankruptcy Code or any similar
provision of any other bankruptcy, insolvency, receivership or other similar law) of all Obligations of
Group 3 under the Settlement Agreement, a first priority security interest in, and Lien on, all of [____]’s16
right, title and interest in, to and under, the Cash Collateral Account, and all assets or amounts held
therein or credited thereto, in each case, whether now owned or hereafter acquired, and all products and
proceeds thereof. Such security interest and Lien of the Secured Party shall be perfected by means of
entry into, and the Cash Collateral Account shall at all times be subject to, a Control Agreement with the
Account Bank in favor of the Secured Party, which Control Agreement shall (i) give sole dominion and
control over the Cash Collateral Account and all assets or amounts held therein or credited thereto to the
Secured Party, (ii) provide that the applicable Second Tier Obligor shall not be entitled to make
withdrawals or otherwise provide direction or instructions to the Account Bank or otherwise with respect
to the Cash Collateral Account or the assets or amounts held therein or credited thereto and (iii) be in the
form required by the Account Bank and in form and substance reasonably acceptable to the MDT and the
Secured Party. Notwithstanding any other provisions set forth herein, the applicable Second Tier Obligor
shall not be permitted to (a) transfer (or direct the transfer of) the Cash Collateral Account or the assets or
amounts held therein or credited thereto except withdrawals permitted hereunder (and for account bank


14
     To include all Second Tier Obligors that will maintain Cash Collateral Accounts.
15
     To include all Second Tier Obligors that will maintain Cash Collateral Accounts.
16
     To include all Second Tier Obligors that will maintain Cash Collateral Accounts.
                                                          9
                                                       Annex A


#94743877v4
19-23649-rdd         Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                             Pg 899 of 1021


fees and other reasonable and customary expenses of maintaining the Cash Collateral Account, in
excluding income Taxes other than Taxes on income from and gains on investments held therein to the
extent such income or gains accrued after the later of (x) the date that is [thirty (30) days]17 prior to the
Settlement Effective Date and (y) the date such assets were deposited therein)or (b) maintain any assets in
the Cash Collateral Account other than cash or Cash Equivalents.

         Section 2.03 Withdrawals. Withdrawals from the Cash Collateral Account shall be permitted
(and effected by written instruction of the Secured Party to the Account Bank in accordance with the
Control Agreement) at the direction of the Second Tier Obligors for Group 3, if and only to the extent
(x) the fair market value of the assets remaining in the Cash Collateral Account (after giving effect to
such withdrawal) is not less than the Remaining Amount on such date of determination after giving effect
to any withdrawn amount from the Cash Collateral Account on the date of determination, (y) no
[Specified Breach] has occurred and is continuing, and (z) as otherwise provided in the last sentence of
Section 2.02. After an Enforcement Event, notwithstanding anything to the contrary in this Section 2.03,
the Secured Party may make withdrawals from the Cash Collateral Account and/or direct dispositions of
the Cash Collateral Account and the assets or amounts held therein or credited thereto in accordance with
the terms of the Control Agreement, the applicable Security Documents, the Settlement Agreement and
applicable Law and apply such amounts as set forth in Section 7.01 below.

       Section 2.04 Advanced Contribution Amounts. If the fair market value of the assets in the
Cash Collateral Account is less than $44,000,000, any Advance Contribution amount returned to any
member of Group 3 under the Settlement Agreement shall be deposited in the Cash Collateral Account if
and only to the extent necessary to cause the fair market value of the assets in the Cash Collateral
Account to be not less than the lesser of (i) the Remaining Amount on such date of determination and (ii)
$44,000,000.

           Section 2.05     Tax Matters.

        (a)      The Parties agree that, to the extent permitted by law, (i) the Second Tier Obligors for
Group 3 shall be treated as the owners of the Cash Collateral Account for U.S. federal income and other
applicable income tax purposes and (ii) the Parties shall report consistently with such treatment on any
applicable tax returns or information reports.

        (b)      Before the Settlement Effective Date, each Second Tier Obligor shall provide (and shall
cause each Asset HoldCo owned by such Second Tier Obligor to provide) a duly completed and executed
IRS Form W-9 or Form W-8 (or any successor forms), as applicable, to the Secured Party and shall
provide an updated IRS Form W-9 or Form W-8 within thirty (30) days if any certification on a
previously-provided IRS Form W-9 or Form W-8 becomes incorrect or as otherwise required under
applicable Law, and from time to time upon the reasonable request of the Secured Party. Each Second
Tier Obligor shall provide (and shall cause each Asset HoldCo owned by such Second Tier Obligor to
provide) any other tax forms or certifications that the Secured Party may reasonably request and which it
is lawfully able to provide to permit the Secured Party to comply with any tax withholding or reporting
requirements prescribed by applicable Law.

           Section 2.06     New Pledgor; Additional Collateral.



17
     NTD: Expected time period between funding and closing to be confirmed.
                                                      10
                                                    Annex A


#94743877v4
19-23649-rdd       Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22                 Main Document
                                          Pg 900 of 1021


        (a)      Upon the acquisition or creation of any Person that is required to grant a security interest
and Lien on its assets pursuant to this Annex A or any Security Document or upon the occurrence of any
other event that requires any Person to grant a security interest in and Lien on its assets pursuant this
Annex A or any Security Document, (x) the applicable Second Tier Obligor party to such transaction
shall deliver notice to the MDT and (y) within thirty (30) days of such acquisition, creation or event (or
such longer period as may be agreed to in writing by the MDT), such Second Tier Obligor shall (and shall
cause the new pledgor to) (I) execute and deliver to the MDT such amendments or supplements to the
relevant Security Documents as required thereby or such other documents or agreements required by this
Annex A or any Security Document to grant to the Secured Party a security interest in and a Lien on the
assets of such new pledgor that constitute or are intended to constitute Collateral and (II) take all actions
to cause such security interest and Lien to be duly perfected as required by and in accordance with the
Security Documents and this Annex A.

         (b)     Upon the acquisition of additional Equity Interests of an Asset HoldCo and/or any other
assets by a Second Tier Obligor that constitute or are intended to constitute Collateral (other than an
Excluded Asset HoldCo), in each case, that are not automatically secured and perfected pursuant to the
Security Documents (including filed UCC financing statements), (x) the applicable Second Tier Obligor
shall deliver notice to the MDT and (y) within thirty (30) days of such acquisition, the applicable Second
Tier Obligor shall (I) execute and deliver to the MDT such amendments or supplements to the relevant
Security Documents as required thereby or such other documents or agreements required by this Annex A
to grant to the Secured Party a security interest in and a Lien on such Equity Interests and (III) take such
other actions to cause such security interest and Lien to be duly perfected as required by and in
accordance with the Security Documents and this Annex A (including, for the avoidance of doubt,
delivery of any certificated securities or uncertificated securities control agreements, if applicable, as
described in Section 2.01(c)).

                                     ARTICLE III.
                     SECOND TIER OBLIGOR AFFIRMATIVE COVENANTS

        Each Second Tier Obligor warrants, covenants and agrees with the MDT (subject to the last
paragraph of Article IV) that such Second Tier Obligor shall, and shall cause each of the Asset HoldCos
owned by such Second Tier Obligor, to:

          Section 3.01   Financial Statements, Reports.

         (a)     Furnish to the MDT, within [] days following the end of each six-month period,
commencing with the sixth-month period ending [____], (i) unaudited balance sheets of such Second Tier
Obligor in a form consistent with reporting prepared in the ordinary course of trust administration by or
on behalf of the trustees for such Group (with omission and/or redaction of any Protected Information);
(ii) a compliance certificate stating that such Second Tier Obligor is in compliance with the covenants
applicable to such Second Tier Obligor; (iii) statements and other reporting with respect to the fair market
value of the Collateral that was received from third parties by such Second Tier Obligor and/or its Asset
HoldCos during such period, as applicable, and consistent with past practice (with omission and/or
redaction of any confidential information) and (iv) in the case of Group 3, reporting of the balance of
funds held in the Cash Collateral Account in form reasonably satisfactory to the MDT;

        (b)     Furnish to the MDT, together with the compliance certificate delivered under Section
3.01(a)(ii) above relating to the period including December 31 of any calendar year, a certification that
the Secured Party’s security interests in and Liens on the Collateral remain perfected in accordance with
                                                    11
                                                 Annex A


#94743877v4
19-23649-rdd      Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                 Main Document
                                          Pg 901 of 1021


the Security Documents as of a date not more than 31 days prior to the date of such certificate and a
supplement to the Perfection Certificate (if applicable) setting forth any change or update to the
information set forth therein since the Settlement Effective Date (or the date of the last such supplement,
if applicable);

         (c)     Furnish to the MDT prompt written notice of any change, event, effect or occurrence that
would reasonably be expected to have a material adverse effect on the creation, preservation, perfection,
priority or maintenance of the perfection (or validity) of the security interest granted over the Collateral,
the financial condition of any Second Tier Obligor within such Group or the ability of the MDT or any
other Secured Party to exercise and enforce its rights under the Security Documents with respect to such
obligor, but in any event within thirty (30) days thereof (and within twenty (20) days before perfection
lapses), which notice shall describe such change, event, effect or occurrence and reasonably detail the
expected material adverse effect; and

          (d)     Furnish to the MDT, in the event of any change in any Second Tier Obligor’s or any
Asset HoldCo’s (in each case, within the Group of such Second Tier Obligor) (A) trustee(s) or the legal or
organization name, (B) location of its chief executive office or principal place of business or
administration [(or, if applicable to perfection by filing, in the location of the chief executive office,
principal place of business or residence of any trustee of a Second Tier Obligor)], (C) organizational type,
(D) federal taxpayer identification number or organizational identification number, if any, or (E)
jurisdiction of organization (or in the case of a trust, administration or governing law) (in each case,
including by merging with or into any other entity, reorganizing, dissolving, dividing into two or more
trusts, “decanting” in further trust by reason of the exercise of any power of appointment (held in a
fiduciary capacity or otherwise), liquidating, reorganizing or organizing in any other jurisdiction), the
applicable Second Tier Obligor shall (x) deliver prompt written notice of such change (and in any event,
at least ten (10) days prior to the occurrence) and (y) take all actions necessary to maintain (without lapse
or change in priority) the validity, perfection and priority of the security interests provided for in the
Security Documents and reimburse the Secured Party for any reasonable, documented, out-of-pocket
costs and expenses incurred by it in connection therewith.

        (e)    Make the appropriate subject matter experts available for consultation in connection with
information provided under the above information covenants; provided that the MDT will not request
consultation more than one (1) time within any 12-month period.

         Section 3.02 Preservation of Existence. (i) Preserve, renew and maintain its jurisdiction of
administration and governing law jurisdiction as set forth on Exhibit [A] to the Settlement Agreement (as
updated from time to time subject to Section 3.01(d) and the other provisions of this Annex A) and (ii) in
the case of Asset HoldCos and trustees that are not natural persons of each Second Tier Obligor, preserve,
renew and maintain in full force and effect its legal existence and good standing under the laws of the
jurisdiction of its organization.

         Section 3.03 Compliance with Laws. Comply with the requirements of all applicable Laws
and all orders, writs, injunctions and decrees of any Governmental Authority applicable to it or the trust
property and administration thereof (or, to the extent applicable, the business of the trust company) except
to the extent non-compliance could not reasonably be expected to have a Material Adverse Effect.

        Section 3.04 Books and Records. Maintain proper books of record and account in a manner
consistent with past practice in all material respects.

                                                   12
                                                 Annex A


#94743877v4
19-23649-rdd          Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                               Pg 902 of 1021


        Section 3.05 Tax Payments. Pay and discharge promptly all Taxes before the same shall
become delinquent or in default, provided that such payment and discharge shall not be required with
respect to (a) Taxes being contested in good faith by appropriate proceedings as long as any such
contested Taxes determined to be due shall be paid no later than 60 days following the date on which such
determination (within the meaning of Section 1313(a) of the Internal Revenue Code for US federal
income taxes and by analogy for other Taxes) becomes final and non-appealable or (b) Taxes the non-
payment of which, individually or in the aggregate, could not reasonably be expected to have a Material
Adverse Effect.

         Section 3.06 Tax Returns. Timely (after taking into account any applicable extensions) file
all material IRS Forms 8886 (or any successor forms) and any analogous tax forms for U.S. state income
tax purposes, in each case that are required by Law to be filed with respect to any transaction to which it
is a party that it knew, or reasonably should have known, is a “listed transaction” identified as such by the
Internal Revenue Service under Section 6707A(c)(2) of the Internal Revenue Code and Treasury
Regulation Section 1.6011-4(b)(2) (other than any such transaction described in Section 4.07(ii)) in a
manner that is true, accurate and complete in all material respects.18

         Section 3.07 Confession of Judgment. In respect of each Second Tier Obligor, execute a
confession of judgment in form and substance reasonably satisfactory to the MDT (the “Confession of
Judgment”) with respect to the Obligations of such Second Tier Obligor under the Settlement Agreement
(assuming the maximum amount that may be owed by the Group under the Settlement Agreement and
Security Documents), together with all supplements (or, if so required, new confessions of judgment
consistent in scope to the original Confessions of Judgment) that are necessary to maintain the
effectiveness and validity of any such Confession of Judgment.

                                          ARTICLE IV.
                           SECOND TIER OBLIGOR NEGATIVE COVENANTS

        Each Second Tier Obligor warrants, covenants and agrees with the MDT (subject to the last
paragraph of this Article IV) that no such Second Tier Obligor shall, nor shall it cause or permit any Asset
HoldCo owned by such Second Tier Obligor, to:

         Section 4.01 Limitations on Transfers. Dispose of any assets or properties to any Person
unless such Disposition (a) is to a Second Tier Obligor in the same Group, (b) is for reasonably equivalent
value (taking into account any differences in the built-in gain (as determined for U.S. federal income tax
purposes) associated with the assets or properties disposed of, as of immediately prior to such
Disposition, and any assets or properties received in such Disposition) or (c) is a Distribution permitted
by Section 4.02; provided that (i) with respect to any transaction or series of related transactions relying
on clause (b) above involving aggregate consideration in excess of $[___], such Second Tier Obligor
delivers to the MDT a written opinion by an Independent Financial Advisor stating that such transaction
or series of related transactions complies with this Section 4.01 and (ii) any Disposition of the Equity
Interests of an Asset HoldCo shall require entry into equivalent security and perfection arrangements
reasonably acceptable to the Secured Party (and, in the case of proceeds consisting of Equity Interests.
consistent with Section 2.01) to continue the first priority perfected security interest in and Lien on (x) the
proceeds thereof or any Equity Interests of an Asset HoldCo acquired in connection therewith (without
lapse or change in priority) or (y) the Equity Interest of such Asset HoldCo (other than an Excluded Asset


18
     NTD: Subject to further review and negotiation.
                                                         13
                                                       Annex A


#94743877v4
19-23649-rdd          Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                               Pg 903 of 1021


HoldCo) in the case of a Disposition to another Second Tier Obligor within the same Group to the extent
such Disposition was not for reasonably equivalent value; provided, further, that in the case of Group 3,
the foregoing shall not apply to Dispositions of the Cash Collateral Account and the assets and amounts
held therein or credited thereto, which restrictions shall be subject to the restrictions on withdrawals
described in Section 2.03 of this Annex A. 19

         Section 4.02 Limitations on Distributions. In the case of the Second Tier Obligors, make any
Distribution; provided that (i) the Second Tier Obligors and any beneficiaries of such Second Tier
Obligors shall (other than, with respect to Group 3, the Cash Collateral Account and the assets and
amounts held therein or credited thereto) be permitted to use (other than for Dispositions) residential real
estate, art and collectibles and other property in each case, in the ordinary course and solely to the extent
such use does not deplete the value of such property (ordinary course wear and tear excepted) (but, for the
avoidance of doubt, excluding cash, cash equivalents, securities or other financial assets) and (ii) at any
time that the Remaining Amount of such Group in which such Second Tier Obligor is a member is less
than $[___] (and subject in the case of Group 3 to Sections 2.03 and 2.04), the Second Tier Obligors in
such Group shall be permitted to (A) make Distributions in an aggregate amount (among all such Second
Tier Obligors in such Group) not to exceed the Net Investment Returns of all such Second Tier Obligors
in such Group or (B) make Distributions if (and to the extent that) the Distribution Condition is satisfied
(with respect to the Group to which such Second Tier Obligor is a member) after giving pro forma effect
thereto. Any Distribution of the Equity Interests of an Asset HoldCo to another Person within the same
Group permitted under this Section 4.02 shall require entry into equivalent security and perfection
arrangements reasonably acceptable to the Secured Party to continue the first priority perfected security
interest in and Lien on (A) the proceeds thereof (including any Equity Interests acquired in connection
therewith) (in each case without lapse or change in priority) and (B) the Equity Interests of the Asset
HoldCo (other than an Excluded Asset HoldCo) in the case of a Distribution of such Equity Interests to
another Second Tier Obligor within the same Group to the extent such Distribution was not for
reasonably equivalent value.20

         Section 4.03 Related Party Transactions. Enter into any transaction or series of related
transactions with any [Related Party] (other than transactions with other Second Tier Obligors or Asset
HoldCos within the same Group), except for (a) Existing Related Party Loans, (b) Dispositions permitted
by Section 4.01, (c) Distributions permitted by Section 4.02, (d) the Settlement Agreement (including this
Annex A) or the Security Documents and the transactions required or permitted thereunder and (e) any
transaction or series of related transactions on terms no less favorable to such Second Tier Obligor or
Asset HoldCo than those that would have been obtained in a comparable transaction on an arm’s-length
basis with a Person other than a Related Party; provided that with respect to any transaction or series of
related transactions involving aggregate consideration in excess of $[___], such Second Tier Obligor or
Asset HoldCo shall deliver to the MDT a written opinion by an Independent Financial Advisor stating
that such transaction or series of related transactions complies with this Section 4.03; provided, further,
that the Second Tier Obligors and any beneficiaries shall (other than, with respect to Group 3, the Cash
Collateral Account and the assets and amounts held therein or credited thereto) be permitted to use (other
than for Dispositions) residential real estate, art and collectibles and other property, in each case, in the
ordinary course and solely to the extent such use does not deplete the value of such property (ordinary
course wear and tear excepted) (but, for the avoidance of doubt, excluding cash, cash equivalents,
securities or other financial assets).

19
     NTD: All proposed figures subject to further review and negotiation.
20
     NTD: Subject to further review and negotiation.
                                                         14
                                                       Annex A


#94743877v4
19-23649-rdd      Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                 Main Document
                                          Pg 904 of 1021


         Section 4.04 Indebtedness and Liens. Other than Indebtedness for Borrowed Money or
Liens, in each case, in existence on the Financial Information Record Date and disclosed in [the summary
previously delivered by Huron Consulting Services, LLC on [___], 2021] (or extensions, renewals or
refinancings thereof, in each case to the extent that the aggregate principal amount of such Indebtedness
for Borrowed Money or other amount secured does not increase to an amount in excess of the amount
disclosed or outstanding as of such date plus any accrued interest, premium or fees), incur, create, assume
or permit or cause to exist, directly or indirectly, any Indebtedness for Borrowed Money, or incur, create,
assume or grant or cause or (in the case of any consolidations, mergers or divisions otherwise permitted
hereunder) suffer to exist, any Lien on any of its property or assets, except for:

        (a)     Liens created by the Security Documents (it being understood that (x) the payment
Obligations arising out of the Settlement Agreement and Security Documents do not constitute
Indebtedness for Borrowed Money for purposes of this covenant and (y) the Security Documents shall not
permit any Liens to secure Indebtedness for Borrowed Money);

        (b)      Indebtedness for Borrowed Money and Liens incurred for the purpose of investments of
such party to the extent incurred in the ordinary course of business and consistent with past practices;

        (c)      Indebtedness for Borrowed Money that constitutes purchase money indebtedness (and
Liens securing such purchase money indebtedness) incurred in connection with the acquisition of assets
(including real estate) so long as (x) any such Liens are limited solely to the assets being acquired and the
proceeds thereof and (y) such assets being acquired are acquired and remain owned by the Second Tier
Obligor or Asset HoldCo incurring such purchase money indebtedness;

          (d)   Indebtedness for Borrowed Money consisting of Existing Related Party Loans;

        (e)     Liens for Taxes that are not yet delinquent, that are being contested in accordance with
Error! Reference source not found.(a) or the non-payment of which, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect;

        (f)     Carrier’s, warehousemen’s, mechanics’, landlords’, materialmen’s, repairmen’s or other
Liens arising by operation of law in the ordinary course of business;

         (g)     Easements, rights-of-way, building, zoning and similar restrictions, utility agreements,
covenants, reservations, restrictions, encroachments, charges, and other similar encumbrances or title
defects incurred, or leases or subleases granted by or to others, in the ordinary course of business, which
do not in the aggregate materially interfere with the ordinary use of property; and

        (h)     Liens over deposit, securities, brokerage or similar accounts securing obligations (other
than Indebtedness for Borrowed Money) to the relevant bank or intermediary incurred in the ordinary
course of business; and

         (i)     Other Indebtedness for Borrowed Money in an amount not exceeding $[___] outstanding
in the aggregate at any time; and

          (j)   Liens securing obligations not exceeding $[___] outstanding in the aggregate at any one
time.


                                                   15
                                                 Annex A


#94743877v4
19-23649-rdd       Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22                Main Document
                                          Pg 905 of 1021


        Section 4.05 Other Transactions. Enter into any transaction or series of related transactions
or agreement that would materially restrict or impair its ability to Dispose of or otherwise liquidate a
material portion of its assets and properties (excluding (a) as required under the Settlement Agreement
and the Security Documents and (b) transfer or assignment restrictions under or in respect of investments
or contracts in each case entered into in the ordinary course of business).

          Section 4.06 Mergers and Consolidations. Consolidate, merge, amalgamate or divide, or
Dispose of all or substantially all of its assets, taken as a whole, in any one transaction or series of
transactions, to any other Person unless (i) the resulting, surviving or transferee Person (the “successor”)
is either the applicable Payment Party or a expressly assumes by separate agreement satisfactory to the
MDT all of such Payment Party’s Obligations under the Settlement Agreement and the Security
Documents, (ii) such consolidation, merger, amalgamation, division or Disposition shall not have the
effect of rendering any Liens of the Secured Party on the Collateral invalid, unenforceable or unperfected;
(iii) the successor takes any and all steps as are necessary to maintain the Secured Party’s perfected first
priority security interest in the Collateral (without lapse or change in priority); and (iv) the applicable
trust/trustee or entity delivers to the MDT opinions of counsel, in form and substance reasonably
acceptable to the MDT, stating that any consolidation, merger, amalgamation, division or Disposition
referred to in this covenant complies with the provisions of this covenant and that all conditions precedent
provided herein relating to such transactions have been complied with.

         Section 4.07 Listed Transactions. Be a party to any transaction that it knew, or reasonably
should have known, is a Listed Transaction as of the time it entered into a binding commitment to enter
into the transaction; provided that, for purposes of this covenant, (i) the Plan and Settlement Agreement
and the payments and transactions contemplated thereby shall not be taken into account and (ii) no
Payment Party shall be treated as a party to a Listed Transaction that is entered into by any collective
investment vehicle or other entity if (A) such entity is managed by a professional investment advisor that
is unaffiliated with the Payment Party (or any of its Related Parties) and (B) the Payment Party (together
with any of its Related Parties) does not have dominion and control over the entity’s investment
decisions..

         Section 4.08 Amendments or Waivers of Organizational Documents. Agree to or
otherwise give effect to any amendment, restatement, supplement or other modification to, or waiver of,
any Second Tier Obligor or Asset HoldCo’s organizational documents (including trust documentation)
after the Settlement Effective Date, in each case, to the extent the same would reasonably be expected to
be adverse in any manner to the MDT (including without limitation, with respect to the perfection and/or
priority of any Secured Party’s security interest in the Collateral) or the ability of such Second Tier
Obligor or Asset HoldCo to perform its Obligations under the Settlement Agreement and Security
Documents and otherwise pay the applicable Outstanding Settlement Amount, in each case, without
obtaining the prior consent of the MDT to such amendment, restatement, supplement or other
modification or waiver; provided that any such amendment, restatement, supplement or modification shall
maintain the Secured Party’s perfected first priority security interest in the Collateral (without lapse or
change in priority).

         Section 4.09 Business Activities. In the case of each Asset HoldCo, engage in any business
activities other than holding and dealing in its assets and investments consistent with past practice.

          Section 4.10   Change in Trustees. In the case of Second Tier Obligors that are Trusts:


                                                   16
                                                 Annex A


#94743877v4
19-23649-rdd      Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                 Main Document
                                           Pg 906 of 1021


      (a)       Cause or suffer to exist any change in the trusteeship without the prior written consent of
MDT; and

         (b)     Recognize the appointment of (including without limitation by granting control over any
trust asset to) any additional or replacement trustee, unless and until such additional or replacement
trustee (x) becomes a party to the Settlement Agreement and the Security Documents in its capacity as
such trustee and thereby confirms and agrees that such trustee is bound by the terms and provisions of the
Settlement Agreement and the Security Documents (as applicable), (y) such additional or replacement
trustee is approved by the Jersey Court and (z) all steps that are necessary to maintain the perfected first
priority security interest of the Secured Party in the Collateral (without lapse or change in priority) shall
have been taken.

         Notwithstanding anything to the contrary in this Annex A, (x) the Second Tier Obligors and Asset
HoldCos shall be permitted to pay reasonable expenses (including Taxes on income from and gains on
investments) in connection with their operation and their compliance with the Settlement Agreement and
Security Documents and related matters; provided that in the case of Group 3 such amounts are not paid
from the Cash Collateral Account (other than amounts permitted to be paid therefrom pursuant to clause
(a) of the second parenthetical set forth in the last sentence of Section 2.02); and (y) each Second Tier
Obligor and Asset HoldCo shall be permitted to continue to pursue investment strategies and use
investment techniques generally consistent with past practice (or industry standard practice) to the extent
such strategies and investment techniques are not inconsistent with the limitations set forth in Sections
4.01, 4.02, 4.03, 4.04 and 4.06 above.

                                      ARTICLE V.
                       THIRD AND FOURTH TIER OBLIGOR COVENANTS

         Section 5.01 Confession of Judgment. Each Third Tier Obligor and Fourth Tier Obligor shall
execute a Confession of Judgment with respect to the Obligations of such obligor under the Settlement
Agreement (assuming the maximum amount that may be owed by the Group under the Settlement
Agreement and Security Documents), together with all supplements (or, if so required, new confessions
of judgment consistent in scope to the Confessions of Judgment) that are necessary to maintain the
effectiveness and validity of any such Confession of Judgment.

        Section 5.02 Third and Fourth Tier Obligor Negative Covenants. Each Third Tier Obligor
and the Fourth Tier Obligor warrants, covenants and agrees with the MDT that so long as the Settlement
Agreement shall remain in effect, such Third Tier Obligor or Fourth Tier Obligor shall not:

        (a)      Other Transactions. Enter into any transaction or series of related transactions or
agreement that would materially restrict or impair its ability to Dispose of or otherwise liquidate a
material portion of its assets and properties (excluding (a) as required under the Settlement Agreement
and the Security Documents and (b) transfer or assignment restrictions under or in respect of investments
or contracts entered into in the ordinary course of business).

         (b)     Limitations on Transfers. Dispose of assets to any other Person unless such Disposition is
for reasonably equivalent value, as applicable; provided that that with respect to any transaction or series
of related transaction involving aggregate consideration in excess of $, such Third or Fourth Tier
Obligor delivers to the MDT a written opinion by an Independent Financial Advisor stating that such
transaction or series of related transactions complies with this covenant; provided, further, that this clause
(b) shall not apply to (x) transfers of assets, in an amount not exceeding $[____] per calendar year or (y)
                                                       17
                                                    Annex A


#94743877v4
19-23649-rdd      Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                Main Document
                                          Pg 907 of 1021


Dispositions of assets in an aggregate amount during the term of the Settlement Agreement not exceeding,
in the aggregate, $[__].

        Section 5.03 Third Tier Obligor and Fourth Tier Obligor Reporting. Within thirty (30)
days after the end of each fiscal year, each Third Tier Obligor and Fourth Tier Obligor shall provide to the
MDT an annual compliance certificate stating that such party is in compliance with the covenants
applicable to such obligor.

                                        ARTICLE VI.
                             ADDITIONAL CONDITIONS PRECEDENT

        Section 6.01 Additional Conditions Precedent to Settlement Effective Date. In addition to
the conditions set forth in Section 10.01 of the Settlement Agreement, the occurrence of the Settlement
Effective Date shall be subject to the satisfaction (or waiver by the Parties) of the following conditions:

        (a)     The MDT (or its counsel) shall have received duly executed copies of (i) the Jersey
Security Agreements, (ii) the Bermuda Pledge Agreements, (iii) the U.S. Pledge Agreements and (iv)
Control Agreements in respect of each Cash Collateral Account in existence as of the Settlement
Effective Date.

        (b)      In respect of the Second Tier Obligors that have trustees located in Jersey, the MDT (or
its counsel) shall have received UCC-1 financing statements in a form prepared for filing in Washington
D.C. and otherwise in form and substance reasonably satisfactory to the MDT (or its counsel);

         (c)      In respect of the Second Tier Obligors that have trustees located in Wyoming, the MDT
(or its counsel) shall have received UCC-1 financing statements in a form prepared for filing in Wyoming
and otherwise in form and substance reasonably satisfactory to the MDT (or its counsel);

        (d)      All Equity Interests of the Asset HoldCos (other than Excluded Asset HoldCos) shall
have been pledged pursuant to the Security Documents (including uncertificated securities control
agreements, as applicable) and, in the case of the Domestic Asset HoldCos or any other Asset HoldCo
organized under the Laws of a jurisdiction in which the perfection of a first priority security interest in
such Equity Interests may be obtained by the possession or control of certificated securities or other
instruments, the MDT (or its counsel) shall have received all certificates or instruments, if any,
representing the Equity Interests of such Asset HoldCos, accompanied by stock transfer powers or other
instruments of transfer (if any) with respect thereto endorsed in blank;

         (f)     The MDT (or its counsel) shall have received evidence that its security interest in and
Lien on the Equity Interests of the Asset HoldCos organized under the laws of Bermuda have been
registered in the Registrar of Companies in Bermuda;

         (e)     The MDT (or its counsel) shall have received a duly executed copy of a Perfection
Certificate with respect to each Second Tier Obligor pledging Collateral hereunder; and

          (f)   The MDT (or its counsel) shall have received the Confessions of Judgment.




                                                   18
                                                 Annex A


#94743877v4
19-23649-rdd          Doc 3121         Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                                Pg 908 of 1021


                                            ARTICLE VII.
                                    ENFORCEMENT EVENTS; REMEDIES

        Section 7.01 Occurrence of an Enforcement Event. Priority of Payments.21 Upon the
occurrence, and during the continuance of, an Enforcement Event with respect to a Group, the Secured
Party shall have the right to foreclose on the Collateral, liquidate, or direct the liquidation of the Collateral
in accordance with the Security Documents and otherwise exercise all rights and remedies against the
Collateral of such Group as provided in (and subject to) the Settlement Agreement and the Security
Documents or under applicable Law, and in each case shall apply the proceeds thereof (including amounts
in the Cash Collateral Account in the case of Group 3) to pay (a) first, any costs or expenses incurred by
the MDT or any other Secured Party to enforce the Settlement Agreement, the Security Documents or
otherwise incurred in connection with the exercise of remedies, in each case, solely with respect to such
Group, (B) second, any accrued and unpaid interest, late payment fees, or other fees or payment
Obligations (other than the Outstanding Settlement Amount) due to the MDT under the Settlement
Agreement and the Security Documents solely on account of the obligations of such Group and (C) third,
the Outstanding Settlement Amount of such Group then outstanding under the Settlement Agreement,
with any excess proceeds being retained by the relevant obligor.

         Section 7.02 Death of a Third Tier Obligor or Fourth Tier Obligor. In the event of the
death of a Third Tier Obligor or Fourth Tier Obligor while the Obligations of its applicable Group to the
MDT under the Settlement Agreement are greater than zero (assuming, for such purposes, the maximum
amount that may be owed by such Group under the Settlement Agreement and Security Documents), the
payment Obligations of such obligor under the Settlement Agreement and the Security Documents shall
remain obligations of the estate of such obligor, and transfers of assets from the estate of such obligor
shall be restricted unless and until the Outstanding Settlement Amount and all other payment Obligations
of such applicable Group (or, in the case of the Fourth Tier Obligor, Groups) are reduced to zero
(assuming, for such purposes, the maximum amount that may be owed by the Group under the Settlement
Agreement and Security Documents); provided that any such transfer or transfers shall be permitted if the
Distribution Condition is satisfied at the time of such transfer or transfers (with respect to each Group to
which the applicable Third Tier Obligor or Fourth Tier Obligor is a member (as applicable) in their
capacity as Third Tier Obligor or Fourth Tier Obligor).

          Section 7.03 Collateral Allocation for Groups 1 and 7. Solely with respect to Groups 1 and
7, upon any exercise of remedies against the assets of Millennium Trust or Perelle Bay Trust following an
Enforcement Event with respect to Group 1 or Group 7, (i) fifty (50%) of the proceeds resulting from
such exercise of remedies shall be applied in accordance with the waterfall set forth in Section 7.01 and
(ii) fifty (50%) of the proceeds resulting from such exercise of remedies shall be deposited by the Secured
Party into an escrow account on terms and conditions reasonably satisfactory to the MDT to secure the
Obligations of the non-defaulting Group.

        Section 7.04 Supported Group Defaults. In the event that the Second Tier Obligors22 for
Group 5, 6 or 7 (each a “Supported Group”) fail to make any payment or payments required to be made
by such Group under the Settlement Agreement (a “Defaulting Supported Group”), the Fourth Tier
Obligor shall also be fully liable for all such amounts. Any failure to pay such amounts when due by the
Fourth Tier Obligor shall allow the Secured Party to exercise all available remedies under the Settlement

21
     NTD: Subject to further review and negotiation.
22
     NTD: Inclusion of First Tier Obligors subject to further review and negotiation.
                                                          19
                                                        Annex A


#94743877v4
19-23649-rdd     Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22               Main Document
                                         Pg 909 of 1021


Agreement against Group 1 (in addition to exercising remedies against the Defaulting Supported Group).
For the avoidance of doubt, any other Enforcement Event as to the Fourth Tier Obligor shall allow the
Secured Party the rights to exercise remedies under the Settlement Agreement and the Security
Documents with respect to the Fourth Tier Obligor as described in Section 7.01.

        Section 7.05 Remedies Against Group 1. Upon any exercise of remedies against Group 1
following an Enforcement Event with respect to Group 1, any proceeds resulting from such exercise of
remedies remaining after satisfaction of the Obligations of Group 1 shall be deposited by the Secured
Party into an escrow account on terms and conditions reasonably satisfactory to the MDT to support the
then-outstanding Obligations of the Fourth Tier Obligor with respect to the Supported Groups.

                                          ARTICLE VIII.
                                         MISCELLANEOUS

         Section 8.01 Termination. The Obligations described in this Annex A shall terminate, and all
security interests granted under the Security Documents shall be automatically released and all other
requirements described in this Annex A shall be extinguished, with respect to each Group on the date on
which the Outstanding Settlement Amount and all other payment Obligations of such Group under the
Settlement Agreement are paid in full in cash and reduced to $0 (assuming, for such purposes, the
maximum amount that may be owed by the Group under the Settlement Agreement and Security
Documents); provided that such Obligations, and all security interests in connection therewith, shall be
automatically reinstated if and to the extent that, for any reason, the MDT is required to disgorge, turn
over, or otherwise pay any amount paid to the MDT by or on behalf of such Group, whether as a result of
any proceeding in bankruptcy or reorganization or otherwise.




                                                  20
                                                Annex A


#94743877v4
19-23649-rdd     Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22    Main Document
                                         Pg 910 of 1021


                                           Schedule I

                                         Asset HoldCos



                Asset HoldCos             Jurisdiction      Excluded Asset HoldCo

                                                                    [Y/N]




                                               1
                                           Schedule I


#94623369v17
1006852714v10
#94743877v4
19-23649-rdd    Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                    Pg 911 of 1021


                                     Schedule II

                                       Obligors




                                          1
                                      Schedule II



#94623369v17
1006852714v10
#94743877v4
19-23649-rdd    Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                    Pg 912 of 1021


                                      Schedule III

                             Independent Financial Advisors




                                           1
                                      Schedule III



#94623369v17
1006852714v10
#94743877v4
19-23649-rdd    Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22   Main Document
                                    Pg 913 of 1021


                                     Schedule IV

                                     Asset Values




                                          1
                                      Schedule V


#94623369v17
1006852714v10
#94743877v4
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22    Main Document
                                   Pg 914 of 1021


                                       Annex B
                    Credit Support Annex for A-Side Payment Group 2
19-23649-rdd          Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                      Main Document
                                              Pg 915 of 1021
                                                                              Draft 7/7/2021 – FILING VERSION


                                                 ANNEX B1
                                         A-SIDE PAYMENT GROUP 2

                                                   ARTICLE I.
                                                  DEFINITIONS

        Section 1.01 Settlement Agreement. Capitalized terms used herein and not defined herein
have the meanings ascribed to such terms in the Settlement Agreement to which this Annex [__] is
attached.

       Section 1.02 Defined Terms. As used in this Agreement, the following terms shall have the
meanings specified below:

         “Account Bank” means a financial institution in the United States acting as a deposit bank or
securities intermediary, as applicable, in respect of the Collateral Account, which financial institution is
reasonably satisfactory to the MDT.

         “Cash Equivalents” means (a) money, (b) securities issued or fully guaranteed or insured by the
United States of America, the United Kingdom, Canada or a member state of the European Union or any
agency or instrumentality of any thereof, (c) time deposits, certificates of deposit or bankers’ acceptances
of (i) any commercial bank having capital and surplus in excess of $500,000,000 (or the foreign currency
equivalent thereof as of the date of such investment) and the commercial paper of the holding company of
which is rated at least F2 or the equivalent thereof by Fitch, at least P-2 or the equivalent thereof by
Moody’s or at least A-2 or the equivalent thereof by S&P (or, if at such time none is issuing ratings, a
comparable rating of another nationally recognized rating agency) and (d) money market instruments,
commercial paper or other short-term obligations rated at least F2 or the equivalent thereof by Fitch, at
least P-2 or the equivalent thereof by Moody’s or at least A-2 or the equivalent thereof by S&P (or, if at
such time none is issuing ratings, a comparable rating of another nationally recognized rating agency).2

        “Collateral” means the Collateral Account, all cash, Cash Equivalents and other property or
assets deposited therein as of the Settlement Effective Date and at all times thereafter, and all products
and proceeds thereof.

        “Collateral Account” means one or more deposit or securities accounts, which shall be (i)
maintained in the United States with the Account Bank, (ii) funded on or before the Settlement Effective
Date with the Initial Collateral Account Amount and (iii) subject to a Control Agreement.

           “Confession of Judgment” has the meaning set forth in Section 3.07.



1
  This Annex B to the Shareholder Settlement Agreement is in draft form and remains subject to continuing review
and negotiation among the Debtors and interested parties with respect thereto, has not yet been agreed to by any
party and remains subject to material change. The Debtors reserve the right, subject to the terms and conditions set
forth in the Plan, to alter, amend, modify or supplement the Shareholder Settlement Agreement at any time before
the Effective Date of the Plan, or any such other date as may be provided for by the Plan or by order of the
Bankruptcy Court; provided that, if the Shareholder Settlement Agreement is altered, amended, modified, or
supplemented in any material respect prior to the hearing to confirm the Plan, the Debtors will file a redline of such
document with the Bankruptcy Court.
2
    NTD: Subject to further review and negotiation.
                                                          1
                                                      Annex [__]


#94744098v4
19-23649-rdd          Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                              Pg 916 of 1021


         “Control Agreement” means a blocked account control agreement or a securities account control
agreement (as applicable) in the form required by the applicable account bank and otherwise in form and
substance reasonably acceptable to the MDT and the Secured Party executed by the Second Tier Obligor,
the Secured Party and the applicable Account Bank in respect of the Collateral or the Collateral Account,
as applicable, and pursuant to which the Secured Party is granted “control” (as such term is described in
Section 9-104 of the UCC) of such Collateral or Collateral Account, as applicable, and its first-priority
security interest in and Lien on such Collateral or Collateral Account to secure the Outstanding
Settlement Amounts and other Obligations is perfected, in accordance with this Annex [__] or the
Security Documents, as the same may be amended, restated, supplemented or otherwise modified from
time to time.

        “Disposition” shall mean, with respect to any property or asset, any conveyance, sale, lease,
sublease, assignment, transfer or other disposition (including by way of merger or consolidation and
including any sale and leaseback transaction) of such property or asset, including by means of a merger,
consolidation, division or similar transaction, and the terms “Dispose,” “Disposed” and “Disposing” shall
have meanings correlative thereto.

           “Eligible Assets” means cash, Cash Equivalents and [_____].

           “Enforcement Event” means [_____].3

       “Group 2” means the Payment Group identified as A-Side Payment Group 2 (excluding the A-
Side General Obligors) on Exhibit A to the Settlement Agreement.

         “Independent Financial Advisor” means (i) a financial advisor selected by the Second Tier
Obligor from the financial advisors listed on Schedule I attached hereto or (ii) solely to the extent the
Second Tier Obligor is unable to engage any such independent financial advisor set forth in clause (i) of
this definition, any other independent financial advisor reasonably acceptable to the MDT.

        “Initial Collateral Account Amount” means Eligible Assets with a fair market value of not less
than $98,000,000 as of the Settlement Effective Date.

         “Material Adverse Effect” means (a) a material adverse effect on (i) the Second Tier Obligor’s
ownership and interest in the Collateral Account, (ii) the existence of the Collateral Account and the
Security Party’s first priority perfected security interest in and Lien on the Collateral Account, (iii) the
rights and remedies of the Security Party under the Settlement Agreement and the Security Documents
relating to Group 2, including the right of the Security Party to effect withdrawals from the Collateral
Account in accordance with Section 2.03, or (iv) the ability of the Second Tier Obligor to perform its
payment obligations under the Settlement Agreement and the Security Documents, or (b) the termination
of the Collateral Account or the Control Agreement or the failure of the Control Agreement to be a valid,
binding and enforceable agreement against the Second Tier Obligor or the relevant Account Bank.

       “Remaining Amount” means the remaining amount potentially owed under                 the Settlement
Agreement (assuming the maximum amount that may be owed by Group 2 under                    the Settlement
Agreement and Security Documents after giving effect to the terms of Article II of          the Settlement
Agreement) after giving effect to any withdrawn amount from the Collateral Account          on the date of
determination, in accordance with Section 2.03 hereof.



3
    NTD: Subject to further review and negotiation.
                                                          2
                                                      Annex [__]
#94744098v4
19-23649-rdd         Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                Main Document
                                              Pg 917 of 1021


           “Second Tier Obligor” means [___].

         “Secured Party” means each of (i) the MDT and each of its successors and permitted assigns and
(ii) any agent, trustee or other representative or designee (including one or more Subsidiaries or other
entities of the MDT formed to carry out its duties and obligations under the Definitive Documents)
authorized or appointed to hold any security interest in or Lien on, or take possession or control of, any
Collateral on behalf of and for the benefit of itself and any person described in clause (i) above.

         “Security Documents” means the Control Agreement and each of the other security agreements,
pledge agreements and other instruments and documents, and each of the supplements thereto, executed
and delivered pursuant to this Annex [__] or otherwise in order to grant or purport to grant a Lien on any
assets to secure the Obligations of Group 2 under the Settlement Agreement or pursuant to which the
rights or remedies with respect to such Liens are governed.4

           “Third Tier Obligor” means Kathe A. Sackler.

        “UCC” shall mean the Uniform Commercial Code or any successor provision thereof (or similar
code or statute) as in effect from time to time in any applicable state or jurisdiction to the extent it may be
required to apply to any item or items of Collateral.

         Section 1.03 Interpretative Provisions. For the avoidance of doubt, the rules of construction
set forth in Section 1.02 of the Settlement Agreement shall apply mutatis mutandis to this Annex [___].

         Section 1.04 Division. For all purposes under this Annex, in connection with any division or
plan of division under Delaware Law or any comparable event under a different jurisdiction’s Laws or, in
the case of a trust, any division, appointment or other event under the terms of its governing instrument or
otherwise causing property of a trust to be held in one or more trusts separate from the original trust, as
applicable: (a) if any asset, right, obligation or liability of any Person becomes the asset, right, obligation
or liability of a different Person, then it shall be deemed to have been transferred from the original Person
to the subsequent Person, and (b) if any new Person comes into existence, such new person shall be
deemed to have been organized on the first date of its existence by the holders of its Equity Interests or, in
the case of a new trust, to have been formed on the first date of the acceptance in trust of any property
thereof by any trustee thereof.

                                              ARTICLE II.
                                          COLLATERAL MATTERS

         Section 2.01 Collateral Account. As additional credit support for, and to secure the prompt
payment and performance of, the Obligations of Group 2, on or before the Settlement Effective Date, the
Second Tier Obligor shall (i) establish the Collateral Account and (ii) fund the Collateral Account with
the Initial Collateral Account Amount. In furtherance of the foregoing, the Second Tier Obligor hereby
grants to the Secured Party, as collateral security for the prompt and complete payment or performance in
full when due (whether by required payment, prepayment, declaration, acceleration, demand or otherwise
(including the payment of amounts that would become due but for the operation of the automatic stay
under Section 362(a) of the Bankruptcy Code or any similar provision of any other bankruptcy,
insolvency, receivership or other similar law) of all Obligations of Group 2 under the Settlement
Agreement, a first priority security interest in, and Lien on, all of the Second Tier Obligor’s right, title and
interest in to and under the Collateral Account, all assets or amounts held therein or credited thereto, and


4
    NTD: Separate security agreement TBD depending on jurisdiction of trust.
                                                        3
                                                    Annex [__]
#94744098v4
19-23649-rdd         Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                              Pg 918 of 1021


all other Collateral, in each case, whether now owned or hereafter acquired, and all products and proceeds
thereof. Such security interest and Lien of the Secured Party shall be perfected by means of entry into,
and the Collateral Account shall at all times be subject to, a Control Agreement with the Account Bank in
favor of the Secured Party, which Control Agreement shall (A) give sole dominion and control over the
Collateral Account and all assets or amounts held therein or credited thereto to the Secured Party, (B)
provide that the Second Tier Obligor shall not be entitled to make withdrawals or otherwise provide
direction or instructions to the Account Bank or otherwise with respect to the Collateral Account or the
assets or amounts held therein or credited thereto and (C) be in the form required by the Account Bank
and in form and substance reasonably acceptable to the MDT and the Secured Party. Notwithstanding
any other provisions set forth herein, the Second Tier Obligor shall not be permitted to (a) transfer (or
direct the transfer of) the Collateral Account or the assets or amounts held therein or credited thereto
except withdrawals permitted hereunder (and for account bank fees and other reasonable and customary
expenses of maintaining the Collateral Account, in excluding income Taxes other than Taxes on income
from and gains on investments held therein to the extent such income or gains accrued after the later of
(x) the date that is [___ days]5 prior to the Settlement Effective Date and (y) the date such assets were
deposited therein)or (b) maintain any assets in the Cash Account other than Eligible Assets.

        Section 2.02 Limited Recourse Obligations. The payment obligations of the Second Tier
Obligor shall be limited recourse obligations payable solely from the assets in the Collateral Account.

         Section 2.03 Withdrawals. Withdrawals from the Collateral Account shall be permitted (and
effected by written instruction of the Secured Party to the Account Bank in accordance with the Control
Agreement) at the direction of the Second Tier Obligor, if and only to the extent (x) the fair market value
of the assets remaining in the Collateral Account (after giving effect to such withdrawal) is not less than
the Remaining Amount on such date of determination after giving effect to any withdrawn amount from
the Collateral Account on the date of determination, (y) no [Specified Breach] has occurred and is
continuing and (z) as otherwise provided in the last sentence of Section 2.06. After an Enforcement
Event, notwithstanding anything to the contrary in this Section 2.03, the Secured Party may make
withdrawals from the Collateral Account and/or direct dispositions of the Collateral Account and the
assets or amounts held therein or credited thereto in accordance with the terms of the Control Agreement,
the applicable Security Documents and/or applicable Law and apply such amounts as set forth in Section
7.01 below.

         Section 2.04 Advanced Contribution Amounts. If the fair market value of the assets in the
Collateral Account is less than $98,000,000, any Advance Contribution amount returned to any member
of Group 2 under the Settlement Agreement shall be deposited in the Collateral Account if and only to the
extent necessary to cause the fair market value of the assets in the Collateral Account to be not less than
the lesser of (i) the Remaining Amount on such date of determination and (ii) $98,000,000.




5
    NTD: Subject to further review and negotiation.
                                                          4
                                                      Annex [__]
#94744098v4
19-23649-rdd         Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                Main Document
                                              Pg 919 of 1021


           Section 2.05     Tax Matters.6

        (a)     The parties agree that, to the extent permitted by law, (i) the Second Tier Obligor shall be
treated as the owner of the Collateral Account for U.S. federal income and other applicable income tax
purposes and (ii) the parties shall report consistently with such treatment on any applicable tax returns or
information reports.

         (b)     Before the Settlement Effective Date, the Second Tier Obligor shall provide a duly
completed and executed IRS Form W-9 or Form W-8 (or any successor forms), as applicable, to the
Secured Party and shall provide an updated IRS Form W-9 or Form W-8 within thirty (30) days if any
certification on a previously-provided IRS Form W-9 or Form W-8 becomes incorrect or as otherwise
required under applicable Law, and from time to time upon the reasonable request of the Secured Party.
The Second Tier Obligor shall provide any other tax forms or certifications that the Secured Party may
reasonably request and which it is lawfully able to provide to permit the Secured Party to comply with
any tax withholding or reporting requirements prescribed by applicable Law.

                                        ARTICLE III.w
                        SECOND TIER OBLIGOR AFFIRMATIVE COVENANTS

           The Second Tier Obligor warrants, covenants and agrees with the MDT that it shall:

           Section 3.01     Financial Statements, Reports. Furnish to the MDT:

        (a)     Within [] days following the end of each six-month period, commencing with the
sixth-month period ending [__], a compliance certificate stating that the Second Tier Obligor is in
compliance with the covenants applicable to it (including that the security interest in all of the Collateral
of the Secured Party remains perfected as of December 31 of the immediately preceding year);

        (b)    Within ten (10) days following the end of each fiscal quarter, as requested by the MDT if
the Secured Party does not have the right to request such information from the Account Bank under the
Control Agreement, reporting of the balance of funds held in the Collateral Account in the form provided
by the Account bank or such other form reasonably satisfactory to the MDT;

         (c)     Prompt written notice of any change, event, effect or occurrence that would reasonably
be expected to have a material adverse effect on the creation, preservation, priority, perfection, or
maintenance of the perfection (or validity) of the security interest granted over the Collateral, or the
ability of the MDT or any other Secured Party to exercise and enforce its rights under the Security
Documents with respect to the Second Tier Obligor or the Collateral Account, but in any event within
thirty (30) days thereof (and within twenty (20) days before perfection lapses), which notice shall describe
such change, event, effect or occurrence and reasonably detail the expected material adverse effect; and

         (d)     In the event of any change in the Second Tier Obligor’s (A) trustee(s) or the legal or
organization name, (B) location of its chief executive office or principal place of business or
administration, (C) organizational type, (D) federal taxpayer identification number or organizational
identification number, if any, or (E) jurisdiction of organization (or in the case of a trust, administration or
governing law) (in each case, including by merging with or into any other entity, reorganizing, dissolving,
dividing into two or more trusts, “decanting” in further trust by reason of the exercise of any power of
appointment (held in a fiduciary capacity or otherwise), liquidating, reorganizing or organizing in any


6
    NTD: Subject to further review and negotiation.
                                                          5
                                                      Annex [__]
#94744098v4
19-23649-rdd       Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                 Main Document
                                           Pg 920 of 1021


other jurisdiction), the Second Tier Obligor shall (x) deliver prompt written notice of such change (and in
any event, at least ten (10) days prior to the occurrence) and (y) take all actions necessary to maintain
(without lapse or change in priority) the validity, perfection and priority of the security interests provided
for in the Security Documents and reimburse the Secured Party for any reasonable, documented, out-of-
pocket costs and expenses incurred by it in connection therewith.

         Section 3.02 Preservation of Existence. (a) Preserve, renew and maintain its jurisdiction of
administration and governing law jurisdiction as set forth on Exhibit [] to the Settlement Agreement (as
may be updated from time to time subject to Section 3.01(d) above and the other provisions of this
Annex), and (b) in the case of trustees that are not natural persons of the Second Tier Obligor and (x)
preserve, renew and maintain in full force and effect its legal existence and good standing under the laws
of the jurisdiction of its organization.

         Section 3.03 Compliance with Laws. Comply with the requirements of all applicable Laws
and all orders, writs, injunctions and decrees of any Governmental Authority applicable to it or the trust
property and administration thereof (or, to the extent applicable, the business of the trust company) except
to the extent non-compliance could not reasonably be expected to have a Material Adverse Effect.

         Section 3.04 Confession of Judgment. Execute a confession of judgment, in form and
substance reasonably satisfactory to the MDT (the “Confession of Judgment”) with respect to the
Obligations of the Second Tier Obligor under the Settlement Agreement (assuming the maximum amount
that may be owed by Group 2 under the Settlement Agreement and Security Documents after giving
effect to the terms of Article II of the Settlement Agreement), together with all supplements (or, if so
required, new confessions of judgment consistent in scope to the original Confessions of Judgment) that
are necessary to maintain the effectiveness and validity of any such Confession of Judgment.

                                       ARTICLE IV.
                        SECOND TIER OBLIGOR NEGATIVE COVENANTS

          The Second Tier Obligor warrants, covenants and agrees with the MDT that it shall not:

       Section 4.01 Limitation on Liens. Incur, create, assume or grant or cause or suffer to exist,
any Lien on the Collateral Account other than Liens created by the Security Documents and Liens of the
Account Bank.

         Section 4.02 Other Transactions. Enter into any transaction or series of related transactions
or agreement that would materially restrict or impair its ability to Dispose of or otherwise liquidate any of
its assets and properties deposited in or credited to the Collateral Account (other than, for the avoidance
of doubt, as required under the Settlement Agreement and the Security Documents).

          Section 4.03 Mergers and Consolidations. Consolidate, merge, amalgamate or divide , or
Dispose of all or substantially all of its assets, taken as a whole, in any one transaction or series of
transactions, to any other Person unless (i) the resulting, surviving or transferee Person (the “successor”)
is either the applicable Payment Party or expressly assumes by separate agreement satisfactory to the
MDT all of such Payment Party’s Obligations under the Settlement Agreement and the Security
Documents, (ii) such consolidation, merger, amalgamation, division or Disposition shall not have the
effect of rendering any Liens of the Secured Party on the Collateral invalid, unenforceable or unperfected;
(iii) the successor takes any and all steps as are necessary to maintain the Secured Party’s perfected first
priority security interest in the Collateral (without lapse or change in priority); and (iv) the applicable
trust/trustee or entity delivers to the MDT opinions of counsel, in form and substance reasonably
acceptable to the MDT, stating that any consolidation, merger, amalgamation, division or Disposition
                                                      6
                                                 Annex [__]
#94744098v4
19-23649-rdd       Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22                 Main Document
                                          Pg 921 of 1021


referred to in this covenant complies with the provisions of this covenant and that all conditions precedent
provided herein relating to such transactions have been complied with.

        Section 4.04 Amendments or Waivers of Organizational Documents. Agree to or
otherwise give effect to any amendment, restatement, supplement or other modification to, or waiver of,
the Second Tier Obligor’s organizational documents (including trust documentation) after the Settlement
Effective Date, in each case, to the extent the same would reasonably be expected to be adverse in any
manner to the MDT (including, without limitation, with respect to the perfection and/or priority of any
Secured Party’s security interest in the Collateral) or the ability of the Second Tier Obligor to perform its
Obligations under the Settlement Agreement and Security Documents and otherwise pay the applicable
Outstanding Settlement Amount, in each case, without obtaining the prior consent of the MDT to such
amendment, restatement, supplement or other modification or waiver; provided that any such amendment,
restatement, supplement or modification shall maintain the Secured Party’s perfected first priority
security interest in the Collateral (without lapse or change in priority).

          Section 4.05   Change in Trustees.

          (a)    Cause or suffer to exist any change in the trusteeship without the prior written consent of
MDT;

         (b)      Recognize the appointment of (including without limitation by granting control over any
trust asset to) any additional or replacement trustee, unless and until such additional or replacement
trustee (x) becomes a party to the Settlement Agreement and the Security Documents in its capacity as
such trustee and thereby confirms and agrees that such trustee is bound by the terms and provisions of the
Settlement Agreement and the Security Documents, (y) such additional or replacement trustee is approved
by the Jersey Court and (z) all steps that are necessary to maintain the perfected first priority security
interest of the Secured Party in the Collateral (without lapse or change in priority) shall have been taken.

                                          ARTICLE V.
                                THIRD TIER OBLIGOR COVENANTS

        Section 5.01 Confession of Judgment. The Third Tier Obligor shall execute a Confession of
Judgment with respect to its Obligations under the Settlement Agreement (assuming the maximum
amount that may be owed by Group 2 under the Settlement Agreement and Security Documents after
giving effect to the terms of Article II of the Settlement Agreement), together with all supplements (or, if
so required, new confessions of judgment consistent in scope to the Confessions of Judgment) that are
necessary to maintain the effectiveness and validity of any such Confession of Judgment.

       Section 5.02 Third Tier Obligor Negative Covenants. The Third Tier Obligor warrants,
covenants and agrees with the MDT that it shall not:

        (a)      Other Transactions. Enter into any transaction or series of related transactions or
agreement that would materially restrict or impair its ability to Dispose of or otherwise liquidate a
material portion of its assets and properties (excluding (a) as required under the Settlement Agreement
and the Security Documents and (b) transfer or assignment restrictions under or in respect of investments
or contracts in each case entered into in the ordinary course of business).

         (b)      Limitations on Transfers. Dispose of assets to any other Person unless such Disposition
is for reasonably equivalent value, as applicable; provided that that with respect to any transaction or
series of related transaction involving aggregate consideration in excess of $, the Third Tier Obligor
delivers to the MDT a written opinion by an Independent Financial Advisor stating that such transaction
                                                     7
                                                Annex [__]
#94744098v4
19-23649-rdd         Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                              Pg 922 of 1021


or series of related transactions complies with this covenant; provided, further, that this clause (b) shall
not apply to (x) transfers of assets, in an amount not exceeding $[___] per calendar year or (y)
Dispositions of assets in an aggregate amount during the term of the Settlement Agreement not exceeding,
in the aggregate, $[__].

         Section 5.03 Third Tier Obligor Reporting. Within thirty (30) days after the end of each
fiscal year, the Third Tier Obligor shall provide to the MDT an annual compliance certificate stating that
the Third Tier Obligor is in compliance with the covenants applicable to it.

                                            ARTICLE VI.
                                 ADDITIONAL CONDITIONS PRECEDENT

        Section 6.01 Additional Conditions Precedent to Settlement Effective Date. In addition to
the conditions set forth in Section 10.01 of the Settlement Agreement, the occurrence of the Settlement
Effective Date shall be subject to the satisfaction (or waiver by the Parties) of the following conditions:

      (a)      The MDT (or its counsel) shall have received a duly executed copy of the Control
Agreement in respect of the Initial Collateral Account Amount; and7

           (b)     The MDT (or its counsel) shall have received the Confession of Judgment.

                                           ARTICLE VII.
                                   ENFORCEMENT EVENTS; REMEDIES

        Section 7.01 Occurrence of an Enforcement Event. Upon the occurrence, and during the
continuance of, an Enforcement Event with respect to Group 2, the Secured Party shall have the right to
foreclose on the Collateral, liquidate or direct the liquidation of the Collateral in accordance with the
Security Documents and otherwise exercise all rights and remedies against the Collateral of Group 2 as
provided in (and subject to) the Settlement Agreement and the Security Documents or under applicable
Law , and shall apply the amounts in the Collateral Account to pay (a) first, any costs or expenses
incurred by the MDT or any other Secured Party to enforce the Settlement Agreement, Security
Documents or otherwise incurred in connection with the exercise of remedies, in each case, solely with
respect to Group 2, (B) second, any accrued and unpaid interest, late payment fees, or other fees or
payment Obligations (other than the Outstanding Settlement Amount) due to the MDT under the
Settlement Agreement and the Security Documents solely on account of the Obligations of Group 2 and
(C) third, the Outstanding Settlement Amount of Group 2 then outstanding under the Settlement
Agreement, with any excess proceeds being retained by the relevant obligor.

        Section 7.02 Death of a Third Tier Obligor. In the event of the death of the Third Tier
Obligor while the obligations of Group 2 to the MDT under the Settlement Agreement are greater than
zero (assuming, for such purposes, the maximum amount that may be owed by Group 2 under the
Settlement Agreement and Security Documents after giving effect to the terms of Article II of the
Settlement Agreement), the payment obligations of the Third Tier Obligor under the Settlement
Agreement and the Security Documents shall remain obligations of the estate of the Third Tier Obligor,
and transfers of assets from the estate of such obligor shall be restricted unless and until the Outstanding
Settlement Amount and all other payment obligations of Group 2 are reduced to zero (assuming, for such
purposes, the maximum amount that may be owed by Group 2 under the Settlement Agreement and
Security Documents after giving effect to the terms of Article II of the Settlement Agreement), provided


7
    NTD: Subject to further review and negotiation.
                                                          8
                                                      Annex [__]
#94744098v4
19-23649-rdd      Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22                Main Document
                                         Pg 923 of 1021


that any such transfer or transfers shall be permitted if at the time thereof the fair market value of the
assets remaining in the Collateral Account is not less than the Remaining Amount on such date of
determination.

                                           ARTICLE VIII.
                                          MISCELLANEOUS

         Section 8.01 Termination. The Obligations described in this Annex [___] shall terminate,
and all security interests granted under the Security Documents shall be automatically released and all
other requirements described in this Annex [___] shall be extinguished, with respect to Group 2 on the
date on which the Outstanding Settlement Amount and all other payment Obligations of Group 2 under
the Settlement Agreement are paid in full in cash and reduced to $0 (assuming, for such purposes, the
maximum amount that may be owed by Group 2 under the Settlement Agreement and Security
Documents); provided that such Obligations, and all security interests in connection therewith, shall be
automatically reinstated if and to the extent that, for any reason, the MDT is required to disgorge, turn
over, or otherwise pay any amount paid to the MDT by or on behalf of Group 2, whether as a result of any
proceeding in bankruptcy or reorganization or otherwise.




                                                   9
                                               Annex [__]
#94744098v4
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22      Main Document
                                   Pg 924 of 1021
                                                         Draft 7/7/2021 – FILING VERSION


                                      Schedule I

                            Independent Financial Advisors




                                         1
                                    Schedule [__]


#94744098v4
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22    Main Document
                                   Pg 925 of 1021


                                       Annex C
                    Credit Support Annex for A-Side Payment Group 4
19-23649-rdd         Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                      Main Document
                                              Pg 926 of 1021
                                                                              Draft 7/7/2021 – FILING VERSION


                                                 ANNEX C1
                                         A-SIDE PAYMENT GROUP 4

                                                   ARTICLE I.
                                                  DEFINITIONS

        Section 1.01 Settlement Agreement. Capitalized terms used herein and not defined herein
have the meanings ascribed to such terms in the Settlement Agreement to which this Annex is attached.

       Section 1.02 Defined Terms. As used in this Agreement, the following terms shall have the
meanings specified below:

        “Asset HoldCo” [means [____], a Delaware limited liability company, together with its
successors and assigns.]2

        “Collateral” means all “Collateral” (or similar equivalent term) as defined in any Security
Document and shall include all assets and property, whether real, personal or mixed, whether now owned
or hereafter acquired and whenever located, in each case, with respect to which a Lien is granted (or
required, intended or purposed to be granted) as security for any Obligations pursuant to any Security
Document, including all proceeds and products thereof. [For the avoidance of doubt, as of the Settlement
Effective Date, the Collateral shall be comprised of all of the Equity Interests of the Asset HoldCo and all
proceeds and products thereof.]3

           “Confession of Judgment” has the meaning set forth in Section 3.07.

        “Disposition” [shall mean, with respect to any property or asset, any conveyance, sale, lease,
sublease, assignment, transfer, payment or other disposition (including by way of merger or consolidation
and including any sale and leaseback transaction) of such property or asset, including by means of a
merger, consolidation, division or similar transaction, and the terms “Dispose,” “Disposed” and
“Disposing” shall have meanings correlative thereto.

         “Distribution” means (a) with respect to any Second Tier Obligor that is a trust, any Disposition
to, or for the use or benefit of, any beneficiary of such Second Tier Obligor (including to or for the use or
benefit of such Second Tier Obligor but excluding any direct payment made by a Second Tier Obligor for
its own benefit such as a payment for services rendered to it by an unrelated third-party), whether in cash,
securities or other property and including any appointment of property in further trust for the benefit of
any one or more of them and (b) with respect to the Asset HoldCo and any Second Tier Obligor that is a
corporation, limited liability company, partnership or any other similar type of entity, any dividend or

1
  This Annex C to the Shareholder Settlement Agreement is in draft form and remains subject to continuing review
and negotiation among the Debtors and interested parties with respect thereto, has not yet been agreed to by any
party and remains subject to material change. The Debtors reserve the right, subject to the terms and conditions set
forth in the Plan, to alter, amend, modify or supplement the Shareholder Settlement Agreement at any time before
the Effective Date of the Plan, or any such other date as may be provided for by the Plan or by order of the
Bankruptcy Court; provided that, if the Shareholder Settlement Agreement is altered, amended, modified, or
supplemented in any material respect prior to the hearing to confirm the Plan, the Debtors will file a redline of such
document with the Bankruptcy Court.
2
    NTD: Subject to further review and negotiation.
3
    NTD: Subject to further review and negotiation.
                                                          1
                                                      Annex [__]


#94743967v3
19-23649-rdd          Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                  Main Document
                                               Pg 927 of 1021


other distribution (whether in cash, securities or other property) with respect to any Equity Interest of
such Second Tier Obligor, or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such Equity Interest, or on account of any return of capital to such
Second Tier Obligor’s shareholders, partners or members.]4

           “Enforcement Event” means [_____]. 5

        “Existing Related Party Loans” means loans in existence on the Financial Information Record
Date and disclosed in [the summary previously delivered by Huron Consulting Services, LLC on [___],
2021], and any extensions of the maturity date thereof; provided that (i) the terms of such extended loans
are on substantially the same terms (which, in the case of economic terms, shall be no less favorable to
the Second Tier Obligor or Third Tier Obligor (as applicable) party thereto) as in effect on the Financial
Information Record Date and (ii) the outstanding principal amount of such loans shall not exceed the
aggregate principal amount of the such loans outstanding on the Financial Information Record Date plus
any accrued and unpaid interest outstanding on such extension date plus any accrued and unpaid interest
outstanding on such extension date.

           “Financial Information Record Date” means [______].6

       “Group 4” means the Payment Group identified as A-Side Payment Group 4 (excluding the A-
Side General Obligors) on Exhibit A to the Settlement Agreement.

         “HoldCo Distribution Condition” means a condition that is satisfied with respect to any
transaction (including any Disposition) if, after giving effect to such transaction, the aggregate value of
the assets of the Asset HoldCo on a pro forma basis after giving effect to such transaction (and after
giving effect to any Liens with respect to such assets and any indebtedness of the Asset HoldCo) is not
less than the lesser of (a) $[__] and (b) the Remaining Amount. Prior to entering into any transaction
(including making any distribution) in reliance on the HoldCo Distribution Condition, the applicable
Second Tier Obligor shall deliver to the Secured Party (i) a certification as to compliance with the
HoldCo Distribution Condition and (ii) a written opinion by an Independent Financial Advisor stating the
aggregate value of the assets of the Asset HoldCo on a pro forma basis after giving effect to such
transaction or series of related transactions (and after giving effect to any Liens with respect to such assets
and any indebtedness of the Asset HoldCo).

        “Indebtedness for Borrowed Money” of any Person means, as of any date of determination, all
of the following: (i) all indebtedness of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (iii) all obligations of such
Person under finance or capital leases, (iv) all indebtedness of others with respect to obligations referred
to in (i) to (iii) above, guaranteed in any manner, directly or indirectly, by such Person, (v) all
indebtedness of others with respect to obligations referred to in (i) to (iv) above secured by a Lien on any
asset owned by such Person (whether or not such indebtedness is assumed by, or is a personal obligation
of, such Person); provided that the amount of such indebtedness will be the lesser of: (a) the fair market
value of such asset at such date of determination, and (b) the amount of such indebtedness of such other
Person; and (vi) all net reimbursement obligations of such Person with respect to letters of credit, foreign


4
    NTD: Definition subject to further review and negotiation.
5
    NTD: Subject to further review and negotiation.
6
    NTD: To be the date as of which the MDT will have updated financial information for each of the Groups.
                                                          2
                                                      Annex [__]
#94743967v3
19-23649-rdd         Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                              Pg 928 of 1021


currency sale agreements and bankers’ acceptances, except such as are obtained by such Person to secure
performance of obligations (other than for borrowed money or similar obligations).

        “Independent Financial Advisor” means (i) a financial advisor selected by a Second Tier
Obligor or Asset HoldCo from the financial advisors listed on Schedule I attached hereto or (ii) solely to
the extent the applicable Second Tier Obligor or Asset HoldCo is unable to engage any such independent
financial advisor set forth in clause (i) of this definition, any other independent financial advisor
reasonably acceptable to the MDT.

           “IRS” means the United States Internal Revenue Service.

         “Listed Transaction” means (x) a “listed transaction” identified as such by the Internal Revenue
Service under Section 6707A(c)(2) of the Internal Revenue Code and Treasury Regulation Section
1.6011-4(b)(2) as of the date of this Agreement or (y) a “listed transaction” identified as such by the
Internal Revenue Service under such provisions after the date of this Agreement substantially comparable
to the type of promotor-marketed abusive tax shelter transactions that the IRS has been identifying as
“listed transactions” as of the date of this Agreement, in each case unless the IRS has delisted the
transaction.

         “Material Adverse Effect” means, with respect to Group 4, a material adverse effect on (a) the
business, assets or financial condition, in each case, of such Group under the Settlement Agreement, (b)
the rights and remedies (taken as a whole) of the Secured Parties under the Settlement Agreement and the
Security Documents (taken as a whole) relating to such Group, (c) the ability of such Group under the
Settlement Agreement to satisfy its Obligations under the Settlement Agreement and the Security
Documents or (d) the Collateral (taken as a whole).

         “Pledge Agreement” means that certain New York law governed Pledge Agreement, dated as of
[___], between the Pledgor and the MDT, as the Security Party thereunder in form and substance
satisfactory to the parties thereto.

        “Pledgor” means [the Second Tier Obligor (which shall be organized and/or administered in the
United States) that holds 100% of the equity of Asset HoldCo.

         “Protected Information” means (a) any document, information or other matter (i) that
constitutes non-financial trade secrets or non-financial proprietary information, (ii) in respect of which
disclosure is prohibited by Law or binding agreement, (iii) that is subject to attorney-client or similar
privilege or constitutes attorney work product or (iv) in respect of which any Pledgor owes confidentiality
obligations to any third party, (b) any counterparty information, including the names of counterparties and
(c) any personal identifying information (including addresses, telephone numbers, government
identification numbers or tax identification numbers) and any information protected by General Data
Protection Regulation 2016/679 or comparable laws in the European Union, the United Kingdom or the
United States.7

           “Related Parties” [___]8




7
    NTD: Subject to further review and negotiation.
8
    NTD: Subject to further review and negotiation.
                                                          3
                                                      Annex [__]
#94743967v3
19-23649-rdd         Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                Main Document
                                              Pg 929 of 1021


        “Remaining Amount” means, with respect to Group 4, as of any date of determination, the
remaining amount potentially owed under the Settlement Agreement (assuming the maximum amount
that may be owed by such Group under the Settlement Agreement and Security Documents).

         “Restricted Payment” [means any dividend or other distribution (whether in cash, securities or
other property) with respect to any Equity Interest of any Person, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such Equity Interest, or on account
of any return of capital to such Person’s shareholders, partners or members (or the equivalent Persons
thereof).]9

       “Second Tier Obligors” means the members of Group 4 identified as Second Tier Obligors on
Schedule II attached to this Annex.

         “Secured Party” means each of (i) the MDT and each of its successors and permitted assigns and
(ii) any agent, trustee or other representative or designee (including one or more Subsidiaries or other
entities of the MDT formed to carry out its duties and obligations under the Definitive Documents)
authorized or appointed to hold any security interest in or Lien on, or take possession or control of, any
Collateral on behalf of and for the benefit of itself and any person described in clause (i) above.

        “Security Documents” means the Pledge Agreement and each of the other security agreements,
pledge agreements and other instruments and documents (including any uncertificated securities account
control agreement) and each of the supplements thereto, executed and delivered pursuant to this Annex or
otherwise, in order to grant or purport to grant a Lien on any assets to secure the Obligations of Group 4
under the Settlement Agreement or under which rights or remedies with respect to such Lien are
governed.

           “Third Tier Obligor” means Mortimer D.A. Sackler.

        “UCC” shall mean the Uniform Commercial Code or any successor provision thereof (or similar
code or statute) as in effect from time to time in any applicable state or jurisdiction, to the extent it may be
required to apply to any item or items of Collateral.

         Section 1.03 Interpretative Provisions. For the avoidance of doubt, the rules of construction
set forth in Section 1.02 of the Settlement Agreement shall apply mutatis mutandis to this Annex.

         Section 1.04 Division. For all purposes under this Annex, in connection with any division or
plan of division under Delaware Law or any comparable event under a different jurisdiction’s Laws or, in
the case of a trust, any division, appointment or other event under the terms of its governing instrument or
otherwise causing property of a trust to be held in one or more trusts separate from the original trust, as
applicable: (a) if any asset, right, obligation or liability of any Person becomes the asset, right, obligation
or liability of a different Person, then it shall be deemed to have been transferred from the original Person
to the subsequent Person, and (b) if any new Person comes into existence, such new person shall be
deemed to have been organized on the first date of its existence by the holders of its Equity Interests or, in
the case of a new trust, to have been formed on the first date of the acceptance in trust of any property
thereof by any trustee thereof.




9
    NTD: Subject to further review and negotiation.
                                                          4
                                                      Annex [__]
#94743967v3
19-23649-rdd          Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                              Pg 930 of 1021


         Section 1.05 Valuation Methodology. It is understood and agreed that for purposes of
preparing the quarterly and annual financial statements described in this Annex and calculating
compliance with any covenant contained in this Annex (including with respect to the value of the initial
Collateral as of the Settlement Effective Date and the HoldCo Distribution Condition), asset valuations
shall be determined in all material respects in a manner that is reasonably consistent with the valuation
methodologies used by Huron Consulting Services LLC to prepare the previous net asset reports
delivered in the Chapter 11 Cases pursuant to the Amended and Restated Stipulation and in accordance
with this Section 1.05. Notwithstanding the foregoing, (i) all asset valuations (including with respect to
the initial Collateral as of the Settlement Effective Date and the HoldCo Distribution Condition) shall
exclude any contingent liabilities [(including tax liabilities and inchoate claims but, for the avoidance of
doubt, guarantees of Indebtedness for Borrowed Money shall be counted in the determination of asset
values) and, for the avoidance of doubt, any tax refunds of estimated taxes [arising as a result of a
distribution from the Second Tier Obligor] that might be payable [to the Second Tier Obligor] but for an
election under section 643(g) to treat such payment of estimated taxes as a payment of estimated taxes
made by its beneficiary or beneficiaries], (ii) the Obligors may exclude any asset in their sole discretion
when calculating compliance with the HoldCo Distribution Condition, (iii) with respect to the valuation
of assets consisting of equity interests that are listed or quoted for trading on the New York Stock
Exchange, the NYSE MKT, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market, OTC Bulletin Board or any other national securities exchange, the “Value”
thereof shall be based on the arithmetic average of the closing price of a share of such equity interests for
the ten (10) consecutive trading days on which shares of such equity interests traded immediately
preceding the date of determination and (iv) all asset valuations shall exclude any Obligations under the
Settlement Agreement. In determining asset valuation as of any date of determination, other than in the
case of cash, cash equivalents or other assets for which market quotations are readily available and may
be determined on such date of determination, the Obligors shall use the asset valuation for the applicable
assets as of the end of the most recently ended fiscal quarter for which financial statement are available as
of such date of determination or, if no such quarterly valuation exists, then the most recent valuation used
by the trustees of the Second Tier Obligors to maintain the Second Tier Obligor’s books and records.10

                                               ARTICLE II.
                                           COLLATERAL MATTERS

           Section 2.01     Security; Security Documents.

         (a)     As credit support for, and to secure the prompt payment and performance of, the
Obligations of Group 4 under the Settlement Agreement, the Pledgor shall, on or before the Settlement
Effective Date, grant a perfected first priority security interest in and Lien on all of its right, title and
interest in the Collateral in favor of and for the benefit of the Secured Party.

        (b)     Without limiting the generality of clause (a) of this Section 2.01, on the Settlement
Effective Date, the Secured Party shall have a perfected first priority security interest in and Lien on
100% of the Equity Interests of the Asset HoldCo, which Asset HoldCo shall have and own assets with a
fair market value equal to or greater than $[____].11

         (c)     Subject to the rights of the Secured Party under Sections 4.01 and 4.02, the security
interests and Liens created in respect of the Collateral shall be created under the laws of the State of New
York by execution by the Pledgor of the Pledge Agreement and shall be perfected (i) by the filing of a

10
     NTD: Subject to further review and negotiation.
11
     NTD: Subject to further review and negotiation.
                                                           5
                                                       Annex [__]
#94743967v3
19-23649-rdd          Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22               Main Document
                                               Pg 931 of 1021


UCC financing statement in [the jurisdiction of organization of the Pledgor] and (ii) by the delivery to the
Secured Party of certificates or other instruments (if any) representing the Equity Interests of the Asset
HoldCo), together with stock transfer powers or other instruments of transfer (if any) with respect thereto
endorsed in blank and (iii) in the case Equity Interests in the form of uncertificated securities under
Article 8 of the UCC, by the execution of an uncertificated securities account control agreement.

         (d)      The Pledgor shall promptly and duly take, execute, acknowledge and deliver (and shall
cause the Asset HoldCo to cause to be promptly and duly taken, executed, acknowledged and delivered)
such further acts, documents and assurances as may from time to time be necessary or as the Secured
Party may from time to time reasonably request in order to carry out the intent and purposes of the
Security Documents and this Annex, including, without limitation, such actions necessary to establish,
create, preserve, protect, perfect, and maintain perfection and priority of a first priority security interest in
and Lien on the Collateral in favor of and for the benefit of the Secured Party (including after-acquired
Collateral), in each case in a manner consistent with this Annex (including Section 2.01(c) hereof) and to
enable the Secured Party to exercise any and all remedies in respect thereof.

         Section 2.02 Tax Matters. Before the Settlement Effective Date, each Second Tier Obligor
shall provide (and shall cause each Asset HoldCo owned by such Second Tier Obligor to provide) a duly
completed and executed IRS Form W-9 or Form W-8 (or any successor forms), as applicable, to the
Secured Party and shall provide an updated IRS Form W-9 or Form W-8 within thirty (30) days if any
certification on a previously-provided IRS Form W-9 or Form W-8 becomes incorrect or as otherwise
required under applicable Law, and from time to time upon the reasonable request of the Secured Party.
Each Second Tier Obligor shall provide (and shall cause each Asset HoldCo owned by such Second Tier
Obligor to provide) any other tax forms or certifications that the Secured Party may reasonably request
and which it is lawfully able to provide to permit the Secured Party to comply with any tax withholding or
reporting requirements prescribed by applicable Law.12

           Section 2.03      New Pledgor; Additional Collateral.13

         (a)     Upon the acquisition of any Equity Interests of the Asset HoldCo by any Person or upon
the occurrence of any other event that requires any Person to grant a security interest in and Lien on such
Equity Interests pursuant this Annex or any Security Document, (x) the applicable Second Tier Obligor
party to such transaction shall deliver notice to the MDT and (y) within thirty (30) days of such
acquisition, creation or event (or such longer period as may be agreed to in writing by the MDT), such
Second Tier Obligor shall (and shall cause the new pledgor to) (I) execute and deliver to the MDT such
amendments or supplements to the relevant Security Documents as required thereby or such other
documents or agreements required by this Annex or any Security Agreement to grant to the Secured Party
a security interest in and a Lien on such Equity Interests and (II) take all actions to cause such security
interest and Lien to be duly perfected as required by and in accordance with the Security Documents and
this Annex.

         (b)     Upon the acquisition of additional Equity Interests of the Asset HoldCo by the Pledgor
that are not automatically secured and perfected pursuant to the Security Documents (including filed UCC
financing statements), (x) the applicable Second Tier Obligor shall deliver notice to the MDT and (y)
within thirty (30) days of such acquisition, the applicable Second Tier Obligor shall (I) execute and
deliver to the MDT such amendments or supplements to the relevant Security Documents as required
thereby or such other documents or agreements required by this Annex to grant to the Secured Party a

12
     NTD: Section subject to further review and negotiation.
13
     NTD: Subject to further review and negotiation.
                                                           6
                                                       Annex [__]
#94743967v3
19-23649-rdd       Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                 Main Document
                                           Pg 932 of 1021


security interest in and a Lien on such Equity Interests and (II) take such other actions to cause such
security interest and Lien to be duly perfected as required by and in accordance with the Security
Documents and this Annex (including, for the avoidance of doubt, delivery of any certificated securities
or uncertificated securities control agreements, if applicable, as described in Section 2.01(c)).

                                     ARTICLE III.
                     SECOND TIER OBLIGOR AFFIRMATIVE COVENANTS

        Each Second Tier Obligor warrants, covenants and agrees with the MDT (subject to the last
paragraph of Article IV) that such Second Tier Obligor shall, and shall cause the Asset HoldCo to:

          Section 3.01   Financial Statements, Reports.

        (a)      Furnish to the MDT, within [] days following the end of each six-month period,
commencing with the sixth-month period ending [__], (i) unaudited balance sheets of such Second Tier
Obligor in a form consistent with reporting prepared in the ordinary course of trust administration by or
on behalf of the trustees for such Group (with omission and/or redaction of any Protected Information; (ii)
a compliance certificate stating that such Second Tier Obligor is in compliance with the covenants
applicable to such Second Tier Obligor and (iii) statements and other reporting with respect to the fair
market value of the Collateral that was received from third parties by such Second Tier Obligor and/or the
Asset HoldCo during such period, as applicable, and consistent with past practice (with omission and/or
redaction of any confidential information);

         (b)    Furnish to the MDT, together with the compliance certificate delivered under Section
3.01(a)(ii) above relating to the period including December 31 of any calendar year, a certification that
the Secured Party’s security interests in and Liens on the Collateral remain perfected in accordance with
the Security Documents as of a date not more than thirty one (31) days prior to the date of such
certificate;

         (c)     Furnish to the MDT prompt written notice of any change, event, effect or occurrence that
would reasonably be expected to have a material adverse effect on the creation, preservation, perfection,
priority or maintenance of the perfection (or validity) of the security interest granted over the Collateral,
the financial condition of any Second Tier Obligor within Group 4 or the ability of the MDT or any other
Secured Party to exercise and enforce its rights under the Security Documents with respect to such
obligor, but in any event within thirty (30) days thereof (and within twenty (20) days before perfection
lapses), which notice shall describe such change, event, effect or occurrence and reasonably detail the
expected material adverse effect; and

          (d)     Furnish to the MDT, in the event of any change in the Pledgor’s or the Asset HoldCo’s
(A) trustee(s) or the legal or organization name, (B) location of its chief executive office or principal
place of business or administration [(or, if applicable to perfection by filing, in the location of the chief
executive office, principal place of business or residence of any trustee of the Pledgor)], (C)
organizational type, (D) federal taxpayer identification number or organizational identification number, if
any, or (E) jurisdiction of organization (or in the case of a trust, administration or governing law) (in each
case, including by merging with or into any other entity, reorganizing, dissolving, dividing into two or
more trusts, “decanting” in further trust by reason of the exercise of any power of appointment (held in a
fiduciary capacity or otherwise), liquidating, reorganizing or organizing in any other jurisdiction), the
applicable Second Tier Obligor shall (x) deliver prompt written notice of such change (and in any event,
at least ten (10) days prior to the occurrence) and (y) take all actions necessary to maintain (without lapse
or change in priority) the validity, perfection and priority of the security interests provided for in the

                                                     7
                                                 Annex [__]
#94743967v3
19-23649-rdd          Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                               Pg 933 of 1021


Security Documents and reimburse the Secured Party for any reasonable, documented, out-of-pocket
costs and expenses incurred by it in connection therewith.

        (e)    Make the appropriate subject matter experts available for consultation in connection with
information provided under the above information covenants; provided that the MDT will not request
consultation more than one (1) time within any 12-month period.

         Section 3.02 Preservation of Existence. (a) Preserve, renew and maintain its jurisdiction of
administration and governing law jurisdiction as set forth on [Exhibit [] to the Settlement Agreement] (as
updated from time to time subject to Section 3.01(d) above and the other provisions of this Annex A) and
(b) in the case of the Asset HoldCo and trustees that are not natural persons of each Second Tier Obligor,
preserve, renew and maintain in full force and effect its legal existence and good standing under the laws
of the jurisdiction of its organization.

         Section 3.03 Compliance with Laws. Comply with the requirements of all applicable Laws
and all orders, writs, injunctions and decrees of any Governmental Authority applicable to it or the trust
property and administration thereof (or, to the extent applicable, the business of the trust company) except
to the extent non-compliance could not reasonably be expected to have a Material Adverse Effect.

        Section 3.04 Books and Records. Maintain proper books of record and account in a manner
consistent with past practice in all material respects.

        Section 3.05 Tax Payments. [ Pay and discharge promptly all Taxes before the same shall
become delinquent or in default, provided that such payment and discharge shall not be required with
respect to (a) Taxes being contested in good faith by appropriate proceedings as long as any such
contested Taxes determined to be due shall be paid no later than 60 days following the date on which such
determination (within the meaning of Section 1313(a) of the Internal Revenue Code for US federal
income taxes and by analogy for other Taxes) becomes final and non-appealable or (b) Taxes the non-
payment of which, individually or in the aggregate, could not reasonably be expected to have a Material
Adverse Effect.

         Section 3.06 Tax Returns. Timely (after taking into account any applicable extensions) file
all material IRS Forms 8886 (or any successor forms) and any analogous tax forms for U.S. state income
tax purposes, in each case that are required by Law to be filed with respect to any transaction to which it
is a party that it knew, or reasonably should have known, is a “listed transaction” identified as such by the
Internal Revenue Service under Section 6707A(c)(2) of the Internal Revenue Code and Treasury
Regulation Section 1.6011-4(b)(2) (other than any such transaction described in Section 4.07(ii)) in a
manner that is true, accurate and complete in all material respects.]14

         Section 3.07 Confession of Judgment. In respect of each Second Tier Obligor, execute a
confession of judgment in form and substance reasonably satisfactory to the MDT (the “Confession of
Judgment”) with respect to the Obligations of such Second Tier Obligor under the Settlement Agreement
(assuming the maximum amount that may be owed by the Group under the Settlement Agreement and
Security Documents), together with all supplements (or, if so required, new confessions of judgment
consistent in scope to the original Confessions of Judgment) that are necessary to maintain the
effectiveness and validity of any such Confession of Judgment.




14
     NTD: Sections subject to further review and negotiation.
                                                          8
                                                      Annex [__]
#94743967v3
19-23649-rdd       Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                  Main Document
                                           Pg 934 of 1021


                                        ARTICLE IV.
                         SECOND TIER OBLIGOR NEGATIVE COVENANTS

        Each Second Tier Obligor warrants, covenants and agrees with the MDT (subject to the last
paragraph of Article IV) that no such Second Tier Obligor shall, nor shall it cause or permit the Asset
HoldCo owned by the applicable Second Tier Obligor to:

          Section 4.01   Limitations on Transfers.

         (a)      In the case of each Second Tier Obligor, Dispose of assets or properties to any Person
unless such Disposition (i) is to another member of Group 4, (ii) is for reasonably equivalent value
[(taking into account any differences in the built-in gain (as determined for U.S. federal income tax
purposes) associated with the assets or properties disposed of, as of immediately prior to such
Disposition, and any assets or properties received in such Disposition)] or (iii) is a Distribution permitted
by Section 4.02; provided that (A) with respect to any transaction or series of related transactions relying
on clause (ii) above and involving aggregate consideration in excess of $[___], such Second Tier Obligor
delivers to the MDT a written opinion by an Independent Financial Advisor stating that such transaction
or series of related transactions complies with this Section 4.01(a) and (B) any Disposition of the Equity
Interests of the Asset HoldCo permitted under this Section 4.01(a) shall require entry into security and
perfection arrangements reasonably acceptable to the Secured Party (and, in the case of proceeds
consisting of Equity Interests, consistent with Section 2.01) to continue the first priority perfected security
interest in and Lien on (x) the proceeds thereof (including any Equity Interests acquired in connection
therewith) (in each case without lapse or change in priority) or (y) the Equity Interest of the Asset HoldCo
in the case of a Disposition to another member of Group 4 to the extent such Disposition was not for
reasonably equivalent value.

         (b)      In the case of the Asset HoldCo, Dispose of or make payment or distribution of assets to
any Person (whether to a member of Group 4 or otherwise) unless (i) such transaction or series of related
transactions is for reasonably equivalent value (which, for the avoidance of doubt, shall not include
payments under the Settlement Agreement) [(taking into account any differences in the built-in gain (as
determined for U.S. federal income tax purposes) associated with the assets or properties disposed of, as
of immediately prior to such Disposition, and any assets or properties received in such Disposition)];
provided that with respect to any transaction or series of related transactions involving aggregate
consideration in excess of $[_____], the applicable Second Tier Obligor delivers to the MDT a written
opinion, in form and substance reasonably satisfactory to the MDT, by an Independent Financial Advisor
stating that such transaction or series of related transactions complies with this Section 4.01(b); provided,
further, that with respect to any exchange of assets among the Asset HoldCo and a Second Tier Obligor or
the Third Tier Obligor (or any [Related Party]), the assets received by the Asset HoldCo must be of at
least substantially equivalent liquidity to the assets exchanged by the Asset HoldCo; (ii) the HoldCo
Distribution Condition shall be satisfied after giving pro forma effect to such transaction or series of
related transactions; [(iii) cash distributions by the Asset HoldCo to the Pledgor (A) to pay Taxes
attributable to the income or assets of the Asset HoldCo and (B) to pay expenses of (or attributable to the
ownership of ) the Asset HoldCo and its operations] or (iv) such transaction or series of related
transactions does not involve consideration in excess of $[___].

         Section 4.02 Limitations on Distributions. In the case of each Second Tier Obligor, make
any Distributions or other payments to, or for the use of, any Person (including any beneficiaries of
Second Tier Obligors that are Trusts) that are not members of Group 4; provided that (i) the Second Tier
Obligors and any beneficiaries shall be permitted to use (other than for Dispositions) residential real
estate, art and collectibles and other property, in each case, in the ordinary course and solely to the extent
such use does not deplete the value of such property (ordinary wear and tear excepted) (but, for the
                                                       9
                                                  Annex [__]
#94743967v3
19-23649-rdd      Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                 Main Document
                                           Pg 935 of 1021


avoidance of doubt, excluding cash, cash equivalents, securities and other financial assets) and (ii) any
Distribution or other payment of the Equity Interests of the Asset HoldCo to another Person within Group
4 permitted under this Section 4.02 shall require entry into security and perfection arrangements
reasonably acceptable to the Secured Party (and, in the case of proceeds consisting of Equity Interests,
consistent with Section 2.01 to continue the first priority perfected security interest in and Lien on (A) the
proceeds thereof (including any Equity Interests acquired in connection therewith) (in each case without
lapse or change in priority) and (B) the Equity Interest of the Asset HoldCo in the case of a Restricted
Payment or other payment of such Equity Interests to another Person within Group 4 to the extent such
Distribution was not for reasonably equivalent value.

         Section 4.03 Related Party Transactions. Enter into any transaction or series of related
transactions with any [Related Party], except for (a) in the case of Second Tier Obligors, transactions with
other members of Group 4, (b) Existing Related Party Loans, (c) Dispositions permitted by Section 4.01,
(d) Distributions permitted by Section 4.02, (e) the Settlement Agreement (including this Annex) or the
Security Documents and the transactions required [or permitted] thereunder, (f) any transaction or series
of related transactions on terms no less favorable to such Second Tier Obligor or the Asset HoldCo than
those that would have been obtained in a comparable transaction on an arm’s-length basis with a Person
other than a Related Party and (f) solely in the case of the Asset HoldCo, any transaction or series of
related transactions if, after giving pro forma effect thereto, the HoldCo Distribution Condition shall be
satisfied; provided that with respect to any transaction or series of related transactions entered into in
reliance on clause (e) of this Section 4.03 involving aggregate consideration in excess of $[___], such
Second Tier Obligor or the Asset HoldCo shall deliver to the MDT a written opinion by an Independent
Financial Advisor stating that such transaction or series of related transactions complies with this Section
4.03; provided, further, that any beneficiaries shall be permitted to use (other than for Dispositions)
residential real estate, art and collectibles and other property, in each case, in the ordinary course and
solely to the extent such use does not deplete the value of such property (ordinary wear and tear excepted
(but, for the avoidance of doubt, excluding cash, cash equivalents, securities and other financial assets).

         Section 4.04 Indebtedness and Liens. Other than Indebtedness for Borrowed Money or
Liens, in each case, in existence on the Financial Information Record Date and disclosed in [the summary
previously delivered by Huron Consulting Services, LLC on [___], 2021] (or extensions, renewals or
refinancings thereof, in each case to the extent that the aggregate principal amount of such Indebtedness
for Borrowed Money or other amount secured does not increase to an amount in excess of the amount
disclosed or outstanding as of such date plus any accrued interest, premium or fees), incur, create, assume
or permit or cause to exist, directly or indirectly, any Indebtedness for Borrowed Money, or incur, create,
assume or grant or cause or (in the case of any consolidations, mergers or divisions otherwise permitted
hereunder) suffer to exist, any Lien on any of its property or assets, except for:

        (a)     Liens created by the Security Documents (it being understood that (x) the payment
Obligations arising out of the Settlement Agreement and Security Documents do not constitute
Indebtedness for Borrowed Money for purposes of this covenant and (y) the Security Documents shall
not permit any Liens to secure Indebtedness for Borrowed Money);

        (b)      Indebtedness for Borrowed Money and Liens incurred for the purpose of investments of
such party to the extent incurred in the ordinary course of business and consistent with past practices;

        (c)      Indebtedness for Borrowed Money that constitutes purchase money indebtedness (and
Liens securing such purchase money indebtedness) incurred in connection with the acquisition of assets
(including real estate) so long as (x) any such Liens are limited solely to the assets being acquired and
proceeds thereof and (y) such assets being acquired are acquired and remain owned by the Second Tier
Obligor or Asset HoldCo incurring such purchase money indebtedness;
                                                   10
                                               Annex [__]
#94743967v3
19-23649-rdd      Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                Main Document
                                          Pg 936 of 1021


        (d)     In the case of the Asset HoldCo, any Indebtedness for Borrowed Money or Liens if, after
giving pro forma effect to the incurrence of such Indebtedness for Borrowed Money or Liens, the HoldCo
Distribution Condition shall be satisfied;

          (e)   Indebtedness for Borrowed Money consisting of Existing Related Party Loans;

       (f)      Liens for Taxes that are not yet delinquent or that are being contested in good faith in
accordance with Section 3.05(a) or the non-payment of which, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect;

        (g)     Carrier’s, warehousemen’s, mechanics’, landlords’, materialmen’s, repairmen’s or other
Liens arising by operation of law in the ordinary course of business;

         (h)     Easements, rights-of-way, building, zoning and similar restrictions, utility agreements,
covenants, reservations, restrictions, encroachments, charges, and other similar encumbrances or title
defects incurred, or leases or subleases granted by or to others, in the ordinary course of business, which
do not in the aggregate materially interfere with the ordinary use of property;

        (i)     Liens over deposit, securities, brokerage or similar accounts securing obligations (other
than Indebtedness for Borrowed Money) to the relevant bank or intermediary incurred in the ordinary
course of business;

         (j)     Other Indebtedness for Borrowed Money in an amount not exceeding $[___] outstanding
in the aggregate at any time; and

          (k)   Liens securing obligations not exceeding $[___] outstanding in the aggregate at any one
time.

        Section 4.05 Other Transactions. Enter into any transaction or series of related transactions
or agreement that would materially restrict or impair its ability to Dispose of or otherwise liquidate a
material portion of its assets and properties (except (a) as required under the Settlement Agreement and
the Security Documents and (b) transfer or assignment restrictions under or in respect of investments or
contracts [(including for indebtedness permitted by Section 4.04)]) in each case entered into in the
ordinary course of business).

         Section 4.06 Mergers and Consolidations. Consolidate, merge, amalgamate or divid, or
Dispose of all or substantially all of its assets, taken as a whole, in any one transaction or series of
transactions, to any other Person unless (i) the resulting, surviving or transferee Person (the “successor”)
of any Second Tier Obligor is either a Second Tier Obligor or expressly assumes by separate agreement
satisfactory to the MDT all of such Second Tier Obligor’s Obligations as a Second Tier Obligor under the
Settlement Agreement and the Security Documents, (ii) such consolidation, merger, amalgamation,
division or Disposition shall not have the effect of rendering any Liens of the Secured Party on the
Collateral invalid, unenforceable or unperfected; (iii) the successor takes any and all steps as are
necessary to maintain the Secured Party’s perfected first priority security interest in the Collateral
(without lapse or change in priority); and (iv) the applicable trust/trustee or entity delivers to the MDT
opinions of counsel, in form and substance reasonably acceptable to the MDT, stating that any
consolidation, merger, amalgamation, division or Disposition referred to in this covenant complies with
the provisions of this covenant and that all conditions precedent provided herein relating to such
transactions have been complied with.


                                                   11
                                                Annex [__]
#94743967v3
19-23649-rdd          Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22               Main Document
                                              Pg 937 of 1021


         Section 4.07 Listed Transactions. Be a party to any transaction that it knew, or reasonably
should have known, is a Listed Transaction as of the time it entered into a binding commitment to enter
into the transaction; provided that, for purposes of this covenant, (i) the Plan and Settlement Agreement
and the payments and transactions contemplated thereby shall not be taken into account and (ii) no
Payment Party shall be treated as a party to a Listed Transaction that is entered into by any collective
investment vehicle or other entity if (A) such entity is managed by a professional investment advisor that
is unaffiliated with the Payment Party (or any of its Related Parties) and (B) the Payment Party (together
with any of its Related Parties) does not have dominion and control over the entity’s investment
decisions. 15

        Section 4.08 Amendments or Waivers of Organizational Documents. Agree to or
otherwise give effect to any amendment, restatement, supplement or other modification to, or waiver of,
any Second Tier Obligor’s or the Asset HoldCo’s organizational documents (including trust
documentation) after the Settlement Effective Date, in each case, to the extent the same would reasonably
be expected to be adverse in any manner to the MDT (including, without limitation, with respect to the
perfection and/or priority of any Secured Party’s security interest in the Collateral) or the ability of such
Second Tier Obligor or the Asset HoldCo to perform its Obligations under the Settlement Agreement and
Security Documents and otherwise pay the applicable Outstanding Settlement Amount, in each case
without obtaining the prior consent of the MDT to such amendment, restatement, supplement or other
modification or waiver; provided that any such amendment, restatement, supplement or modification shall
maintain the Secured Party’s perfected first priority security interest in the Collateral (without lapse or
change in priority).

         Section 4.09 Business Activities. In the case of the Asset HoldCo, engage in any business
activities other than holding and dealing in its assets and investments consistent with past practice.

           Section 4.10     Change in Trustees. In the case of Second Tier Obligors that are Trusts:

      (a)           Cause or suffer to exist any change in the trusteeship without the prior written consent of
MDT; and

         (b)     Recognize the appointment of (including without limitation by granting control over any
trust asset to) any additional or replacement trustee, unless and until such additional or replacement
trustee (x) becomes a party to the Settlement Agreement and the Security Documents (as applicable) in its
capacity as such trustee and thereby confirms and agrees that such trustee is bound by the terms and
provisions of the Settlement Agreement and the Security Documents (as applicable) and (y) such
additional or replacement trustee is approved by the Jersey Court and (z) all steps that are necessary to
maintain the perfected first priority security interest of the Secured Party in the Collateral (without lapse
or change in priority) shall have been taken.

        Notwithstanding anything to the contrary in this Annex, (x) the Second Tier Obligors and the
Asset HoldCo shall be permitted to pay the reasonable expenses (including Taxes on income from and
gains on assets) in connection with their operation and their compliance with the Settlement Agreement
and Security Documents and related matters (and the Asset HoldCo may make distributions to the
Pledgor to pay such amounts) and (y) each Second Tier Obligor and the Asset HoldCo shall be permitted
to continue to pursue investment strategies and use investment techniques generally consistent with past
practice (or industry standard practice) to the extent such strategies and investment techniques are not
inconsistent with the limitations set forth in Sections 4.01, 4.03, 4.04, and 4.06 above.


15
     NTD: Subject to further review and negotiation.
                                                          12
                                                       Annex [__]
#94743967v3
19-23649-rdd      Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                Main Document
                                          Pg 938 of 1021


                                         ARTICLE V.
                               THIRD TIER OBLIGOR COVENANTS

        Section 5.01 Confession of Judgment. The Third Tier Obligor shall execute a confession of
judgment with respect to its Obligations under the Settlement Agreement (assuming the maximum
amount that may be owed by Group 4 under the Settlement Agreement and Security Documents), together
with all supplements (or, if so required, new confessions of judgment consistent in scope to the
Confessions of Judgment) that are necessary to maintain the effectiveness and validity of any such
Confession of Judgment.

       Section 5.02 Third Tier Obligor Negative Covenants. The Third Tier Obligor warrants,
covenants and agrees with the MDT that, so long as the Settlement Agreement remains in effect, it shall
not:

        (a)     Other Transactions. Enter into any transaction or series of related transactions or
agreement that would materially restrict or impair its ability to Dispose of or otherwise liquidate a
material portion of its assets and properties (except (a) as required under the Settlement Agreement and
the Security Documents and (b) transfer or assignment restrictions under or in respect of investments or
contracts entered into in the ordinary course of business).

         (b)     Limitations on Transfers. Dispose of any assets to any other Person unless such
Disposition is for reasonably equivalent value, as applicable; provided that that with respect to any
transaction or series of related transaction involving aggregate consideration in excess of $5,000,000, the
Third Tier Obligor delivers to the MDT a written opinion by an Independent Financial Advisor stating
that such transaction or series of related transactions complies with this covenant; provided, further, that
this clause (b) shall not apply to (x) transfers of assets, in an amount not exceeding $[___] per calendar
year or (y) Dispositions of assets in an aggregate amount during the term of the Settlement Agreement not
exceeding, in the aggregate, $[___].

         Section 5.03 Third Tier Obligor Reporting. Within thirty (30) days after the end of each
fiscal year, the Third Tier Obligor shall provide to the MDT an annual compliance certificate stating that
the Third Tier Obligor is in compliance with the covenants applicable to it.

                                        ARTICLE VI.
                             ADDITIONAL CONDITIONS PRECEDENT

        Section 6.01 Additional Conditions Precedent to Settlement Effective Date. In addition to
the conditions set forth in Section 10.01 of the Settlement Agreement, the occurrence of the Settlement
Effective Date shall be subject to the satisfaction (or waiver by the Parties) of the following conditions:

      (a)       The MDT (or its counsel) shall have received a duly executed copy of the Pledge
Agreement;

        (b)      The MDT (or its counsel) shall have received a UCC-1 financing statement in a form
prepared for filing in the jurisdiction of organization of the Pledgor and otherwise in form and substance
reasonably satisfactory to the MDT (or its counsel);

        (c)   [All Equity Interests of the Asset HoldCo shall have been pledged pursuant to the
Security Documents and the MDT (or its counsel) shall have received all certificates or instruments, if


                                                   13
                                                Annex [__]
#94743967v3
19-23649-rdd          Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                Main Document
                                              Pg 939 of 1021


any, representing such Equity Interests pledged under the Security Documents, accompanied stock
transfer powers or other instruments of transfer (if any) with respect thereto endorsed in blank;]16

           (d)      The MDT (or its counsel) shall have received the Confession of Judgment.



                                           ARTICLE VII.
                                   ENFORCEMENT EVENTS; REMEDIES

        Section 7.01 Occurrence of an Enforcement Event; Priority of Payments. Upon the
occurrence, and during the continuance of, an Enforcement Event with respect to Group 4, the Secured
Party shall have the right to foreclose on the Collateral, liquidate, or direct the liquidation of the Collateral
in accordance with the Security Documents and otherwise exercise all rights and remedies against the
Collateral as provided in (and subject to) the Settlement Agreement and the Security Documents or under
applicable Law, and in each case shall apply the proceeds thereof to pay (a) first, any costs or expenses
incurred by the MDT or any other Secured Party to enforce the Settlement Agreement, the Security
Documents or otherwise incurred in connection with the exercise of remedies, in each case, solely with
respect to Group 4, (B) second, any accrued and unpaid interest, late payment fees, other fees and all
other payment Obligations (other than the Outstanding Settlement Amount) due to the MDT under the
Settlement Agreement and the Security Documents solely on account of the Obligations of Group 4 and
(C) third, the Outstanding Settlement Amount of Group 4 then outstanding under the Settlement
Agreement, with any excess proceeds being retained by the relevant obligor.

        Section 7.02 Death of a Third Tier Obligor. In the event of the death of the Third Tier
Obligor while the Obligations of Group 4 to the MDT under the Settlement Agreement are greater than
zero (assuming, for such purposes, the maximum amount that may be owed by the Group under the
Settlement Agreement and Security Documents), the payment Obligations of such obligor under the
Settlement Agreement and the Security Documents shall remain obligations of the estate of the Third Tier
Obligor, and transfers of assets from the estate of such obligor shall be restricted unless and until the
Outstanding Settlement Amount and all other payment Obligations of Group 4 are reduced to zero
(assuming, for such purposes, the maximum amount that may be owed by the Group under the Settlement
Agreement and Security Documents after giving effect to the terms of Article II of the Settlement
Agreement); provided that any such transfer or transfers shall be permitted if the Holdco Distribution
Condition is satisfied at the time of such transfer or transfers.

                                                ARTICLE VIII.
                                               MISCELLANEOUS

        Section 8.01 Termination. The Obligations described in this Annex shall terminate, and all
security interests granted under the Security Documents shall be automatically released and all other
requirements described in this Annex shall be extinguished, with respect to Group 4 on the date on which
the Outstanding Settlement Amount and all other payment Obligations of Group 4 under the Settlement
Agreement are paid in full in cash and reduced to $0 (assuming, for such purposes, the maximum amount
that may be owed by Group 4 under the Agreement and Security Documents); provided that such
Obligations, and all security interests in connection therewith, shall be automatically reinstated if and to
the extent that, for any reason, the MDT is required to disgorge, turn over, or otherwise pay any amount



16
     NTD: Subject to further review and negotiation.
                                                          14
                                                       Annex [__]
#94743967v3
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                       Pg 940 of 1021


paid to the MDT by or on behalf of Group 4, whether as a result of any proceeding in bankruptcy or
reorganization or otherwise.




                                              15
                                           Annex [__]
#94743967v3
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22      Main Document
                                   Pg 941 of 1021
                                                         Draft 7/7/2021 – FILING VERSION


                                      Schedule I

                            Independent Financial Advisors




                                         1
                                    Schedule [__]


#94743967v3
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22    Main Document
                                   Pg 942 of 1021
                                                       Draft 7/7/2021 – FILING VERSION


                                    Schedule II

                                Second Tier Obligors




                                         1
                                    Schedule [__]


#94743967v3
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22    Main Document
                                   Pg 943 of 1021


                                       Annex D
                    Credit Support Annex for B-Side Payment Group 1
19-23649-rdd        Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                       Main Document
                                             Pg 944 of 1021
                                                                                  Draft 7/7/2021 – Filing Version


                                                 ANNEX D1
                                         B-SIDE PAYMENT GROUP 1

                                                   ARTICLE I.
                                                  DEFINITIONS

        Section 1.01 Settlement Agreement. Capitalized terms used herein and not defined herein
have the meanings ascribed to such terms in the Settlement Agreement to which this Annex [__] is attached.

        Section 1.02 Defined Terms. As used in this Credit Support Annex, the following terms shall
have the meanings specified below:

         “Advanced Contribution Top-Off” means, as of any date of determination, an amount equal to
the lesser of:

        (i)     an amount equal to (A) the aggregate amount distributed or paid pursuant to Section
4.01(a)(iv)(A) and Section 4.01(b) prior to such date minus (B) the aggregate amount of Advanced
Contribution Top-Offs made prior to such date pursuant to Section 2.02 (in each case, without duplication);
and

        (ii)    the amount required to increase the Value of the Collateral to an amount equal to the lesser
of (x) $500,000,000 and (y) the Outstanding Settlement Amount of the Applicable Payment Group as of
such date.

        “Applicable Federal Rate” means, with respect to any month, the applicable federal rate published
by the IRS for such month.

        “Applicable Payment Group” means [the Jonathan Sackler family Payment Group under the
Settlement Agreement]/[the Richard Sackler family Payment Group under the Settlement Agreement].

         “Asset Coverage Ratio” means, as of any date of determination, the ratio of (A) the Value of the
assets of the Trust Pledgors (excluding the value of any Equity Interests in IACs owned directly or indirectly
by the Trust Pledgors) as of such date of determination to (B) the Outstanding Settlement Amount of the
Applicable Payment Group as of such date of determination.

         “Asset Management Agreement” means any asset management agreement entered into from time
to time between or among the Holding Company Pledgors, on the one hand, and the Asset Manager, on the
other hand, with respect to the management of the assets and investments of the Holding Company
Pledgors, including the agreements existing as of the Settlement Effective Date specified in Exhibit G.




1
  This Annex D to the Shareholder Settlement Agreement is in draft form and remains subject to continuing review
and negotiation among the Debtors and interested parties with respect thereto, has not yet been agreed to by any
party and remains subject to material change. The Debtors reserve the right, subject to the terms and conditions set
forth in the Plan, to alter, amend, modify or supplement the Shareholder Settlement Agreement at any time before
the Effective Date of the Plan, or any such other date as may be provided for by the Plan or by order of the
Bankruptcy Court; provided that, if the Shareholder Settlement Agreement is altered, amended, modified, or
supplemented in any material respect prior to the hearing to confirm the Plan, the Debtors will file a redline of such
document with the Bankruptcy Court.
                                                         1
                                                     Annex [__]
19-23649-rdd      Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                Main Document
                                          Pg 945 of 1021


        “Asset Manager” means [Kokino]/[Summer Road] and any replacement asset manager.

         “Business Day” means any day excluding Saturday, Sunday and any day which is a legal holiday
under the laws of the State of New York or the State of Wyoming or is a day on which banking institutions
located in any such state are authorized or required by law or other governmental action to close.

        “Collateral” means the “Collateral” as defined in Section 2.01(a). In no event shall the Collateral
include Excluded Property.

        “Collateral Coverage Ratio” means, as of any date of determination, the ratio of (A) the Value of
the Collateral as of such date of determination to (B) the Outstanding Settlement Amount of the Applicable
Payment Group as of such date of determination.

        “Credit Support Annex” means this Annex [__] to the Settlement Agreement.

        “Disposition” shall mean, with respect to any property or asset, any conveyance, sale, lease,
sublease, license, assignment, transfer or other disposition (including by way of merger or consolidation
and including any sale and leaseback transaction) of such property or asset, including by means of a merger,
consolidation, division or similar transaction, and the terms “Dispose,” “Disposed” and “Disposing” shall
have meanings correlative thereto.

         “Enforcement Event” means the occurrence of a Specified Breach by the Applicable Payment
Group permitting the Secured Party to exercise the Payment Remedy under the Settlement Agreement with
respect to such Applicable Payment Group.

        “First Priority” means, with respect to any Lien purported to be created in any Collateral pursuant
to any Security Document, that such Lien is prior in lien priority to any other Lien thereon other than
Permitted Encumbrances applicable to such Collateral which as a matter of law have priority over the
respective Liens on such Collateral created pursuant to the relevant Security Document.

         “Hedging Agreement” means (i) any and all rate swap transactions, basis swaps, credit derivative
transactions, forward rate transactions, commodity swaps, commodity options, forward commodity
contracts, equity or equity index swaps or options, bond or bond price or bond index swaps or options or
forward bond or forward bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, currency swap transactions, cross-currency rate swap transactions, currency
options, cap transactions, floor transactions, collar transactions, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options or warrants to enter into any
of the foregoing), whether or not any such transaction is governed by, or otherwise subject to, any master
agreement or any netting agreement, and (ii) any and all transactions or arrangements of any kind, and the
related confirmations, which are subject to the terms and conditions of, or governed by, any form of master
agreement (or similar documentation) published from time to time by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such agreement or documentation, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master Agreement




                                                    2
                                                Annex [__]
19-23649-rdd         Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22                  Main Document
                                            Pg 946 of 1021


        “Holding Company Pledgors” means, collectively, [(i) [2A Trust Holding Company LLC] and (ii)
[AJ Holding Company LLC]]2 / [(i) [1A Trust Holding Company LLC] and (ii) [AR Holding Company
LLC]]3.

         “Increased Built-in Gain” means, with respect to any Permitted Exchange, an amount equal to the
sum of the positive difference, if any, between (i) the Value of an asset received in such Permitted Exchange
minus the Investment Holding Vehicle’s basis in such asset for U.S. federal income tax purposes and (ii)
the Value of the original asset minus the Investment Holding Vehicle’s basis in the original asset for U.S.
federal income tax purposes.

        “Incurrence Tests” means, collectively, the Lock Box Distribution Incurrence Test and the Trust
Distribution Incurrence Test.

         “Indebtedness for Borrowed Money” of any Person means, as of any date of determination, all
of the following: (i) all indebtedness of such Person for borrowed money, (ii) all obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments, (iii) all obligations of such Person under
finance or capital leases, (iv) all net reimbursement obligations of such Person with respect to letters of
credit, foreign currency sale agreements and bankers’ acceptances, except such as are obtained by such
Person to secure performance of obligations (other than for borrowed money or similar obligations), (v) all
indebtedness of others with respect to obligations referred to in (i) to (iv) above, guaranteed in any manner,
directly or indirectly, by such Person, and (vi) all indebtedness of others with respect to obligations referred
to in (i) to (v) above are secured by a Lien on any asset owned by such Person (whether or not such
indebtedness is assumed by, or is a personal obligation of, such Person); provided that the amount of such
indebtedness will be the lesser of: (a) the fair market value of such asset at such date of determination, and
(b) the amount of such indebtedness of such other Person. It is understood and agreed that payment
Obligations of any Person under the Settlement Agreement shall not constitute Indebtedness for Borrowed
Money.

        “Independent Financial Advisor” means (i) a financial advisor selected by the Pledgors from the
financial advisors listed on Exhibit B attached hereto or (ii) solely to the extent the applicable Pledgor is
unable to engage any such independent financial advisor set forth in clause (i) of this definition, any other
independent financial advisor reasonably acceptable to the MDT.

        “Investment Holding Vehicles” means each direct, wholly-owned, holding company Subsidiary
of each Holding Company Pledgor as of the Settlement Effective Date and identified as such in the Pledge
Agreement and each other direct, wholly-owned Subsidiary formed or acquired by a Holding Company
Pledgor after the Settlement Effective Date to make and hold investments but excluding, in all cases, any
underlying investment vehicle owned by an Investment Holding Vehicle.

           “IRC” means the Internal Revenue Code of 1986, as amended.

           “IRS” means the United States Internal Revenue Service.

       “Kokino” means Kokino LLC, a Delaware limited liability company (together with its successors
and permitted assigns).




2
    NTD: Jon Sackler family.
3
    NTD: Richard Sackler family.
                                                     3
                                                 Annex [__]
19-23649-rdd         Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                Main Document
                                              Pg 947 of 1021


         [“Listed Transaction” means (x) a “listed transaction” identified as such by the Internal Revenue
Service under Section 6707A(c)(2) of the Internal Revenue Code and Treasury Regulation Section 1.6011-
4(b)(2)(i) as of the date of this Agreement or (y) a “listed transaction” identified as such by the Internal
Revenue Service under such provisions after the date of this Agreement substantially comparable to the
type of promotor-marketed abusive tax shelter transaction that the Internal Revenue Service has been
identifying as “listed transactions” as of the date of this Agreement, in each case unless the Internal Revenue
has delisted the transaction.4]

           “Lock Box Distribution Incurrence Test” as defined in Section 4.01(a)(i)(B).

        “Material Adverse Effect” means a material adverse effect on (a) the business, assets or financial
condition, in each case, of the Pledgors, taken as a whole, (b) the rights and remedies (taken as a whole) of
the Secured Party under the Settlement Agreement or the Security Documents or (c) the ability of the
Pledgors (taken as a whole) to perform their payment Obligations under the Settlement Agreement or the
Security Documents.

        “North Bay” means North Bay Associates, a Delaware general partnership (together with its
successors and assigns).

          “Permitted Encumbrances” [means (a) Liens for Taxes (i) that are not yet delinquent or that are
being contested in accordance with Section 3.05 or (ii) with respect to which the failure to make payment
would not reasonably be expected to have a Material Adverse Effect; (b) statutory Liens of landlords and
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, storage or other similar like Liens
arising in the ordinary course of business and securing obligations that are not yet due or which do not in
the aggregate have a material adverse effect on the value or use of property encumbered thereby; (c) Liens
incurred or pledges and deposits made in the ordinary course of business in compliance with workers’
compensation, unemployment insurance and other social security laws or regulations; (d) deposits Liens to
secure the performance, or payment in respect of, bids, insurance premiums, deductibles or co-insured
amounts, tenders, government or utility contracts (other than for the repayment of borrowed money) trade
contracts (other than for obligations for the payment of borrowed money), leases, statutory obligations,
surety, stay, customs and appeal bonds, performance bonds and other obligations of a like similar nature
incurred in the ordinary course of business; (e) zoning restrictions, easements, rights-of-way,
encroachments, protrusions, licenses or other restrictions on, and other minor defects or irregularities
affecting, the use of any real property estate (including leasehold title) and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, do not materially interfere with the
ordinary conduct of the business of the Pledgors, and ground leases in respect of real property on which
facilities owned or leased by the Pledgors are located; (f) Liens (i) of a collection bank arising under Section
4-210 of the Uniform Commercial Code on the items in the course of collection, (ii) attaching to trading
accounts or other brokerage accounts incurred in the ordinary course of business, (iii) in favor of a banking
or other financial institution arising as a matter of law encumbering deposits or other funds maintained with
a financial institution (including the right of set-off) and which are within the general parameters customary
in the banking industry and (iv) for the fees and expenses of a bank or securities intermediary in maintaining
deposit accounts or securities accounts; (g) any Lien on any property or asset of the Trust Pledgors existing
on the Settlement Effective Date; provided that (i) all of the Indebtedness for Borrowed Money secured by
such Liens are listed on Schedule I attached hereto and (ii) any such Lien shall secure only those obligations
which it secures on the Settlement Effective Date and extensions, refinancings, renewals and replacements
thereof that do not increase the outstanding principal amount thereof other than for accrued interest, fees
and premiums (if any) thereon and reasonable fees and expenses associated with the extension, refinancing,


4
    NTD: Subject to further review and negotiation.
                                                          4
                                                      Annex [__]
19-23649-rdd         Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                Main Document
                                              Pg 948 of 1021


renewal or replacement, and such Lien shall not extend to any other property or asset other than the property
or assets securing such obligations on the Settlement Effective Date and the proceeds or products thereof;
(h) Liens on property of Trust Pledgors in favor of clearing agencies, broker-dealers and similar Liens
incurred in the ordinary course of business; (i) Liens arising solely from precautionary filings of financing
statements under the Uniform Commercial Code of the applicable jurisdictions; (j) [reserved]; (k) Liens
consisting of any (i) interest or title of a lessor or sub-lessor under any lease of real estate not prohibited
hereunder, (ii) landlord lien permitted by the terms of any lease, (iii) restriction or encumbrance to which
the interest or title of such lessor or sub-lessor may be subject or (iv) subordination of the interest of the
lessee or sub-lessee under such lease to any restriction or encumbrance referred to in the preceding clause
(iii); (l) Liens (i) on any cash earnest money deposits made by the Pledgors in connection with any letter of
intent or purchase agreement with respect to any investment permitted hereunder or (ii) consisting of an
agreement to dispose of any property; (m) Liens securing obligations under operating, reciprocal easement
or similar agreements entered into in the ordinary course of business of the Pledgors; (n) leases, licenses,
subleases or sublicenses granted to others in the ordinary course of business which do not (i) interfere in
any material respect with the business of the Pledgors or (ii) secure any Indebtedness for Borrowed Money;
(o) Liens arising (i) out of conditional sale, title retention, consignment or similar arrangements for the sale
of any assets or property in the ordinary course of business or (ii) by operation of law under Article 2 of the
UCC (or similar law of any jurisdiction); (p) Liens in favor of any Pledgor; (q) Liens on assets and property
of the Trust Pledgors (other than Equity Interests in the Holding Company Pledgors) securing obligations
under Hedging Agreements entered in the ordinary course; (r) (i) Liens on equity interests of joint ventures
or non-Pledgors securing capital contributions to, or obligations of, such Persons and (ii) customary rights
of first refusal and tag, drag and similar rights in joint venture agreements and agreements with respect to
non-Pledgors; and (t) any encumbrance or restriction assumed in connection with an acquisition of the
property or equity interests of any Person, so long as such encumbrance or restriction relates solely to the
property so acquired (or to the Person or Persons (and its or their subsidiaries) bound thereby) and was not
created in connection with or in anticipation of such acquisition.]5

           “Permitted Exchange” as defined in clause (C) of the last paragraph of Section 4.01(a).

         “Pledge Agreement” means the Pledge and Security Agreement entered into on the Settlement
Effective Date among the Pledgors, the Asset Manager and the Secured Party, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

           “Pledgors” means, collectively, the Trust Pledgors and the Holding Company Pledgors.

           “Related Parties” [____]6

           “Related Party Transaction” as defined in Section 4.02.

         “Restricted Payment” [means any (i) dividend or other distribution (whether in cash, securities or
other property) with respect to any Equity Interest of any Person, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such Equity Interest (including, but
not limited to, the Collateral), or on account of any return of capital to such Person’s shareholders, partners
or members (or the equivalent Persons thereof), (ii) with respect to any Trust Pledgor, any distribution
(whether in cash, securities or other property) to any beneficiary of such Trust Pledgor or a direct payment
by such Trust Pledgor to any beneficiary of such Trust Pledgor or (iii) in the case of a Holding Company

5
    NTD: Definition subject to review and negotiation.
6
    NTD: Definition subject to review and negotiation.
                                                         5
                                                     Annex [__]
19-23649-rdd         Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                Main Document
                                              Pg 949 of 1021


Pledgor, any payment or distribution of the types described in Section 4.01(a) or (b) to any Trust Pledgor
or any beneficiary thereof.]7

         “Secured Party” means each of (i) the MDT and each of its successors and permitted assigns and
(ii) any agent, trustee or other representative or designee (including one or more Subsidiaries or other
entities of the MDT formed to carry out its duties and obligations under the Definitive Documents)
authorized or appointed to hold any security interest in or Lien on, or take possession or control of, any
Collateral on behalf of and for the benefit of itself and any person described in clause (i) above.

           “Secured Obligations” as defined in Section 2.01(a).

       “Security Documents” means the Pledge Agreement, each uncertificated securities control
agreement and each of the other security agreements, pledge agreements and other instruments and
documents, and each of the supplements thereto, executed and/or delivered pursuant to this Credit Support
Annex or the Security Documents in order to grant or purport to grant a Lien on any assets to secure the
Secured Obligations and/or under which rights or remedies with respect to such Liens are governed.

        “Specified Assets” means cash, cash equivalents, marketable securities or investments in private
equity funds or hedge funds.

           “Trust Distribution Incurrence Test” as defined in Section 4.01(c)(i)(B).

        “Trust Pledgors” means, collectively, [(i) AJ Irrevocable Trust and (ii) 2A Trust]8[ AR Irrevocable
Trust and the 1A Trust]9.

        “UCC” shall mean the Uniform Commercial Code or any successor provision thereof (or similar
code or statute) as in effect from time to time in any applicable state or jurisdiction, to the extent it may be
required to apply to any item or items of Collateral.

        “Value” means, with respect to the Collateral or assets of the Pledgors, the value thereof determined
in accordance with Section 1.04.

         Section 1.03 Interpretative Provisions. The rules of construction set forth in Section 1.02 of
the Settlement Agreement shall apply mutatis mutandis to this Credit Support Annex. The use herein of
the word “include” or “including”, when following any general statement, term or matter, shall not be
construed to limit such statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with reference thereto, but rather shall
be deemed to refer to all other items or matters that fall within the broadest possible scope of such general
statement, term or matter. References herein to any Section, Schedule or Exhibit shall be to a Section, an
Appendix or an Exhibit, as the case may be, of this Credit Support Annex unless otherwise specifically
provided. In addition, (i) the term “descendants” shall include all issue, including grandchildren,
stepchildren and adoptive relationships, and current and former spouses and (ii) the term “spouse” shall
include qualified domestic partners.



7
    NTD: Definition subject to review and negotiation.
8
    NTD: Jon Sackler family annex.
9
    NTD: Richard Sackler family annex.
                                                         6
                                                     Annex [__]
19-23649-rdd       Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                   Main Document
                                           Pg 950 of 1021


          Section 1.04 Valuation Methodology. It is understood and agreed that for purposes of
preparing the quarterly and annual financial statements described in this Credit Support Annex and
calculating compliance with any covenant contained in this Credit Support Annex (including with respect
to the Value of the initial Collateral as of the Settlement Effective Date and the Incurrence Tests), asset
valuations shall be determined in all material respects in a manner that is reasonably consistent with the
valuation methodologies used by Huron Consulting Services LLC to prepare the previous net asset reports
delivered in the Chapter 11 Cases pursuant to the Amended and Restated Stipulation and in accordance
with this Section 1.04. Notwithstanding the foregoing, (i) all asset valuations (including with respect to the
initial Collateral as of the Settlement Effective Date and the Incurrence Tests) shall exclude any contingent
liabilities (including tax liabilities and inchoate claims but, for the avoidance of doubt, guarantees of
Indebtedness for Borrowed Money shall be counted in the determination of asset values) and, for the
avoidance of doubt, any tax refunds that might be payable but for an election under section 643(g) as a
result of a trust distribution, (ii) the Pledgors may exclude any asset in their sole discretion when calculating
compliance with the Incurrence Tests, (iii) with respect to the valuation of assets consisting of Equity
Interests that are listed or quoted for trading on the New York Stock Exchange, the NYSE MKT, the
NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital Market, OTC
Bulletin Board or any other national securities exchange, the “Value” thereof shall be based on the
arithmetic average of the closing price of a share of such Equity Interests for the ten (10) consecutive trading
days on which shares of such Equity Interests traded immediately preceding the date of determination and
(iv) all asset valuations shall exclude any Obligations under the Settlement Agreement. In determining
asset valuation as of any date of determination, other than in the case of cash, cash equivalents or other
assets for which market quotations are readily available and may be determined on such date of
determination, the Pledgors and any Independent Financial Advisor shall use the asset valuation for the
applicable assets as of the end of the most recently ended fiscal quarter for which financial statement are
available as of such date of determination or, if no such quarterly valuation exists, then the most recent
valuation used by North Bay and/or the Asset Manager to maintain the Pledgors’ books and records.

         Section 1.05 Division. For all purposes under this Credit Support Annex, in connection with
any division or plan of division under Delaware Law or any comparable event under a different
jurisdiction’s Laws, as applicable: (a) if any asset, right, obligation or liability of any Person becomes the
asset, right, obligation or liability of a different Person, then it shall be deemed to have been transferred
from the original Person to the subsequent Person, and (b) if any new Person comes into existence, such
new person shall be deemed to have been organized on the first date of its existence by the holders of its
Equity Interests.

                                            ARTICLE II.
                                        COLLATERAL MATTERS

        Section 2.01      Security; Security Documents.

          (a)      As credit support for, and to secure the prompt payment and performance of the payment
  Obligations of the Applicable Payment Group under the Settlement Agreement to the MDT (the “Secured
  Obligations”),

                (i)      each Trust Pledgor shall, on or before the Settlement Effective Date, grant a
        perfected first priority security interest in and Lien on all of its right, title and interest in the
        following property, wherever located, and whether now owned or hereafter acquired (the “Trust
        Pledgor Collateral”):



                                                      7
                                                  Annex [__]
19-23649-rdd       Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                      Main Document
                                            Pg 951 of 1021


                         (A)     in the case of the AJ Irrevocable Trust, 100% of the Equity Interests held
                 by the AJ Irrevocable Trust in AJ Holding Company LLC;

                          (B)    in the case of the 2A Trust, 100% of the Equity Interests held by the 2A
                 Trust in 2A Trust Holding Company LLC; and

                          (C)      all proceeds and products of the foregoing;

                 (ii)    each Holding Company Pledgor shall, on or before the Settlement Effective Date,
        grant a perfected first priority security interest in and Lien on all of its right, title and interest in the
        following property, wherever located, and whether now owned or hereafter acquired (the “Holding
        Company Pledgor Collateral”):

                         (A)       substantially all assets of such Holding Company Pledgor (including
                 100% of the Equity Interests in all underlying Investment Holding Vehicles owned by such
                 Holding Company Pledgor and its rights under Asset Management Agreements between
                 such Holding Company Pledgor and the Asset Manager with respect to voting rights to
                 liquidate assets) as described in the Pledge Agreement; and

                          (B)      all proceeds and products of the foregoing; and

                (iii)     The Asset Manager shall, on or before the Settlement Effective Date, grant a
        perfected first priority security interest in and Lien on all of its right, title and interest in the Asset
        Management Agreements between any Holding Company Pledgor and the Asset Manager with
        respect to voting rights to liquidate assets and any proceeds thereof (the “Kokino Asset
        Management Agreement Collateral” and, together with the Trust Pledgor Collateral and the
        Holding Company Pledgor Collateral, collectively, the “Collateral”).

Notwithstanding the foregoing, in no event shall the Collateral include (I) investments held by an
Investment Holding Vehicle that are distributed to a Holding Company Pledgor for the sole purpose of
transferring such investment to another Investment Holding Vehicle, (II) any assets being contributed to
any Holding Company Pledgor on a “post-closing” basis, so long as, in each case, such assets are
contributed to an Investment Holding Vehicle within five (5) Business Days of their receipt by, or
contribution to, a Holding Company Pledgor, (III) any property the pledge of which or security interest
therein is prohibited by applicable Law (including, without limitation, any legally effective requirement to
obtain the consent of any Governmental Authority) and any governmental licenses or state or local
franchises, charters or authorizations, to the extent a security interest therein would be prohibited or
restricted thereby (including, without limitation, any legally effective prohibition or restriction), in each
case except to the extent such prohibition or restriction is unenforceable after giving effect to applicable
anti-assignment provisions of the UCC or any other applicable Law (other than proceeds thereof, the
assignment of which is expressly deemed effective under the UCC notwithstanding such prohibition or
restriction), (IV) any lease, license or other agreements (other than organizational documents of the
Pledgors or any Investment Company Vehicle) to the extent that a security interest therein would violate or
invalidate such lease, license or agreement or create a right of termination in favor of any other party thereto
or a default thereunder, in each case except to the extent such violation, invalidation or termination right is
unenforceable after giving effect to applicable anti-assignment provisions of the UCC or any other
applicable Law, and provided that any such provision in any lease, license or other agreement was not
entered into after the date hereof with the purpose of excluding such asset from the Collateral and (V)
ownership interests in any non-wholly-owned Subsidiaries but only to the extent the organizational
documents or other agreements with non-Related Party equity holders of such non-wholly-owned
Subsidiaries do not permit the pledge of such ownership interests for so long as such prohibition exists, in
                                                       8
                                                 Annex [__]
19-23649-rdd       Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                   Main Document
                                            Pg 952 of 1021


each case after giving effect to the anti-assignment provisions in the UCC or applicable Law (the assets and
property referred to in the foregoing clauses (I) through (V) are collectively referred to herein as the
“Excluded Property”); provided that, in the case of clauses (III) through (V), (i) the Collateral shall include
the replacements, substitutions and proceeds of any of the foregoing property in clauses (III) through (V)
unless such replacements, substitutions or proceeds also constitute Excluded Property in accordance with
clauses (III) through (V) above and (ii) clauses (III) through (V) above shall not apply to property or assets
(that would otherwise constitute Collateral but for the above exclusions) valued at more than $25,000 in
the aggregate.

           (b) Without limiting the generality of clause (a) of this Section 2.01, on the Settlement
Effective Date, (i) the Secured Party shall have a perfected first priority security interest in and Lien on (A)
100% of the Equity Interests of the Holding Company Pledgors and (B) substantially all assets of the
Holding Company Pledgors pursuant to Section 2.01(a)(ii), and (ii) the collective Value of the Equity
Interests held by Holding Company Pledgors in the Investment Holding Vehicles and pledged to the
Secured Party to secure the Secured Obligations of the Applicable Payment Group shall not be less than
$500,000,000 (which, for the avoidance of doubt, shall not include any Excluded Property).

           (c) The Pledgors shall not be required, nor shall the Secured Party be authorized, to perfect
any pledge or security interest hereunder by any means other than by (i) filing financing statements
(including continuation statements) pursuant to the UCC in the office of the secretary of state (or similar
central filing office) of the relevant state or jurisdiction for each Pledgor, (ii) in the case of Collateral
consisting of Equity Interests in any Holding Company Pledgor or Investment Holding Vehicle organized
in jurisdictions outside the U.S., the entry into non-US law share pledge agreements and the filing of
financing statements or local law equivalents and other perfection actions in relevant non-US jurisdictions,
(iii) the delivery to the Secured Party of certificates or other instruments (if any) representing pledged
Equity Interests, together with stock transfer powers or other instruments of transfer (if any) with respect
thereto endorsed in blank and (iv) in the case of the pledge of Equity Interests in any Holding Company
Pledgor or Investment Holding Vehicle in the form of uncertificated securities, the execution of
uncertificated securities control agreements.

           (d) Each Pledgor shall promptly and duly take, execute, acknowledge and deliver such further
acts, documents and assurances as may from time to time be necessary or as the Secured Party may from
time to time reasonably request in order to carry out the intent and purposes of the Security Documents and
consistent with this Credit Support Annex (including, but not limited to, making non-U.S. filings, the entry
into non-U.S. security agreements and the entry, by the applicable Pledgor and any Holding Company
Pledgor or Investment Holding Vehicle that is the issuer of pledged equity interests that are uncertificated
securities, into an uncertificated securities control agreement) to establish, create, preserve, protect, perfect,
and maintain perfection of a first priority lien on the Collateral in favor of and for the benefit of the Secured
Party (including Collateral acquired after the date hereof) and to exercise any and all remedies in respect
thereof.

           (e) The Security Documents shall contain customary release provisions providing for the
release the security interests in the Collateral upon a Disposition of Collateral not prohibited by this Credit
Support Annex.

         Section 2.02 Advanced Contribution Top-Off. If any distribution or payment made pursuant
to Section 4.01(a)(iv)(A) or any payment made under Section 4.01(b) is thereafter returned, in whole or in
part, to the Applicable Payment Group in the form of a Permitted Withdrawal of the Applicable Payment
Group’s Unapplied Advanced Contributions (i.e., a Permitted Withdrawal on account of Sale Proceeds
Deductions or Distribution Deductions with respect to the Applicable Payment Group’s Unapplied
Advanced Contributions (the amount of such Permitted Withdrawal, the “Recouped Advanced
                                                   9
                                              Annex [__]
19-23649-rdd         Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22               Main Document
                                              Pg 953 of 1021


Contribution”)), the Trust Pledgors shall, within forty-five (45) days of such receipt, contribute assets to
the applicable Holding Company Pledgor (which assets the Holding Company Pledgor shall, in turn,
contribute to an Investment Holding Vehicle) in an amount equal to the lesser of (i) the Advanced
Contribution Top-Off and (ii) the Recouped Advanced Contribution. [For the avoidance of doubt, the
limitation in the preceding sentence to the Recouped Advanced Contribution shall not preclude further
contributions in accordance with this Section 2.02 in the event additional amounts are returned to the
relevant Applicable Payment Group.]10

         Section 2.03 Tax Forms. Each Pledgor shall provide to the Secured Party and keep up to date
a duly completed and executed IRS Form W-9 (or any successor forms) and shall provide any other tax
forms or certifications that the Secured Party may reasonably request to permit the Secured Party, any
transferee or their payment agents to comply with any applicable tax withholding or reporting requirements.

        Section 2.04 Opinions of Counsel. On the Settlement Effective Date, each Pledgor shall
deliver to the MDT a customary opinion of its counsel (the “Settlement Effective Date Opinion”)
regarding, among other things, the enforceability and perfection of the relevant security interest with respect
to the Collateral.

           Section 2.05     New Pledgor; Additional Collateral.

         (a)     In the event a Trust Pledgor is subject to a consolidation, merger, division, dissolution or
liquidation or similar reorganization (or any other event contemplated by Section 4.10), the resulting,
surviving or transferee trust(s) (a “New Trust Pledgor”) (x) the applicable Trust Pledgor party to such
transaction shall deliver notice to the MDT and (y) within sixty (60) days of such event (or such longer
period as may be agreed to in writing by the MDT (acting reasonably)), such Trust Pledgor shall (and shall
cause the New Trust Pledgor to) (I) execute and deliver to the MDT such amendments or supplements to
the Security Documents as required thereby or such other documents, instruments or agreements required
by this Credit Support Annex to grant to the Secured Party a perfected First Priority security interest in and
a Lien on the Equity Interests in any Holding Company Pledgor owned by such New Trust Pledgor in
accordance with Section 2.01(a)(i) and (II) take all actions to cause such security interest and Lien to be
duly perfected as required by Section 2.01(c).

         (b)      In the event a Holding Company Pledgor is subject to a consolidation, merger, division,
dissolution or liquidation or similar reorganization, the resulting, surviving or transferee entit(ies) (a “New
Holding Company Pledgor”) (x) the applicable Holding Company Pledgor party to such transaction shall
deliver notice to the MDT and (y) within sixty (60) days of such event (or such longer period as may be
agreed to in writing by the MDT (acting reasonably)), such Holding Company Pledgor shall (and shall
cause the New Holding Company Pledgor to) (I) execute and deliver to the MDT such amendments or
supplements to the Security Documents as required thereby or such other documents, instruments or
agreements required by this Credit Support Annex to grant to the Secured Party a perfected First Priority
security interest in and a Lien on those assets of such New Holding Company Pledgor that constitute or are
intended to constitute Holding Company Pledgor Collateral and (II) take all actions to cause such security
interest and Lien to be duly perfected as required by Section 2.01(c).

        (c)     Following the acquisition of additional Equity Interests that (or any assets from the
proceeds from the sale of Collateral) that constitute Collateral and that are not automatically secured and
perfected pursuant to the Security Documents (including filed UCC financing statements), (x) the
applicable Pledgor shall deliver notice to the MDT and (y) within sixty (60) days of such acquisition, the


10
     NTD: Language subject to review and negotiation.
                                                       10
                                                    Annex [__]
19-23649-rdd         Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                  Main Document
                                              Pg 954 of 1021


applicable Pledgor shall (I) execute and deliver to the MDT such amendments or supplements to the relevant
Security Documents as required thereby or such other documents or agreements required by this Credit
Support Annex to grant to the Secured Party a perfected First Priority security interest in and a Lien on such
Equity Interests and (II) take such other actions to cause such security interest and Lien to be duly perfected
as required by Section 2.01(c).

        (d)      Following the joinder of a new Pledgor, or with respect to the acquisition of additional
Equity Interests that constitute Collateral and that are not automatically secured and perfected pursuant to
the Pledge Agreement or other collateral documents (including filed UCC financing statements), at the
reasonable request of the Secured Party, the applicable Pledgor shall deliver a customary opinion of counsel
with respect thereto.



                                              ARTICLE III.
                                        AFFIRMATIVE COVENANTS

           Section 3.01     Financial Statements, Reports.

              (a) The Pledgors shall deliver to the Secured Party (i) within sixty (60) days following the end
     of each fiscal quarter period, copies of the Pledgors’ quarterly financial statements and (ii) within one-
     hundred twenty (120) days following the end of each fiscal year, annual financial statements of each
     Pledgor [and omitting (or redacting) counterparty or confidential information11], in each case, setting
     forth the categories of investments held by such Pledgor, in each case, in a form substantially similar to
     the form attached hereto as Exhibit A;

             (b) (i)       Together with the financial statements required to be delivered pursuant to Section
     3.01(a), the Pledgors shall deliver a compliance certificate, in a form substantially similar to the form
     attached hereto as Exhibit C, certifying that to their knowledge no Breach Trigger or Breach with respect
     to the Applicable Payment Group has occurred under the Settlement Agreement or the Security
     Documents during the period covered by the certificate;

              (ii) on or prior to the making of any Restricted Payment or series of related Restricted
     Payments in excess of $10,000,000, and in $10,000,000 increments thereof, by a Holding Company
     Pledgor pursuant to Section 4.01(a) (other than pursuant to Section 4.01(a)(iv)(A)), such Holding
     Company Pledgor shall deliver a compliance certificate, in a form substantially similar to the form
     attached hereto as Exhibit C, certifying that to their knowledge no Breach Trigger or Breach with respect
     to the Applicable Payment Group has occurred under the Settlement Agreement or the Security
     Documents and, if applicable, in the case of any such certificate being delivered with respect to a
     Restricted Payment by a Holding Company Pledgor pursuant to Section 4.01(a)(iv)(B), such certificate
     shall include a confirmation that such Restricted Payment is being made pursuant to such clause (it being
     understood and agreed that once a certificate has been delivered pursuant to this clause (b)(ii) with respect
     to any Restricted Payment or series of related Restricted Payments in an aggregate amount greater than
     $10,000,000, there shall be no requirement to deliver an additional certificate under this clause (b)(ii)
     until the applicable Holding Company Pledgor has made additional Restricted Payments in an aggregate
     amount greater than $10,000,000); and




11
     NTD: Form of Exhibit A subject to review and negotiation.
                                                       11
                                                    Annex [__]
19-23649-rdd       Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                   Main Document
                                           Pg 955 of 1021


            (iii) on or prior to the making of any Restricted Payment or series of related Restricted
  Payments in excess of $10,000,000, and in $10,000,000 increments thereof, by a Trust Pledgor pursuant
  to Section 4.01(c), such Trust Pledgor shall deliver a compliance certificate, in a form substantially similar
  to the form attached hereto as Exhibit C, certifying that to their knowledge no Breach Trigger or Breach
  with respect to the Applicable Payment Group has occurred under the Settlement Agreement or the
  Security Documents and, if applicable, in the case of any such certificate being delivered with respect to
  a distribution by a Trust Pledgor pursuant to Sections 4.01(c)(i) or 4.01(c)(iv), such certificate shall
  include a confirmation that such Restricted Payment is being made pursuant to such clauses (it being
  understood and agreed that once a certificate has been delivered pursuant to this clause (b)(iii) with
  respect to any Restricted Payment or series of related Restricted Payments in an aggregate amount greater
  than $10,000,000, there shall be no requirement to deliver an additional certificate under this clause
  (b)(iii) until the applicable Holding Company Pledgor has made additional Restricted Payments in an
  aggregate amount greater than $10,000,000);

           (c)      The Pledgors shall deliver prompt written notice to the MDT (but in any event within
  thirty (30) days) of any change, event, effect or occurrence that is known to them and that would
  reasonably be expected to have a material adverse effect on ability of the Secured Party to exercise and
  enforce its rights under the Settlement Agreement or the Pledge Agreement with respect to the Applicable
  Payment Group or any material portion of the Collateral;

           (d)      In the event of any change (A) in any legal or organization name of any Pledgor or any
  Investment Holding Vehicle or, if applicable, any trustee of a Trust Pledgor, (B) in the location of any
  Pledgor’s chief executive office or principal place of business (or, if applicable, in the location of the
  chief executive office, principal place of business or residence of any trustee of a Trust Pledgor), (C) in
  any Pledgor’s organizational type, (D) in any Pledgor’s federal taxpayer identification number or
  organizational identification number, if any, or (E) in any Pledgor’s or Investment Holding Vehicle’s
  jurisdiction of organization (in each case, including by merging with or into any other entity, reorganizing,
  dissolving, liquidating, reorganizing or organizing in any other jurisdiction), the applicable Pledgor shall
  (1) deliver prompt written notice of such change (and in any event, no later than thirty (30) days after
  such change) and (2) deliver to the Secured Party all additional financing statements and other documents
  that are necessary to maintain the validity, perfection and priority of the security interests provided for in
  the Security Documents;

          (e)      Within twenty-five (25) Business Days after the end of each fiscal quarter period, a
  schedule in form substantially similar to the form attached hereto as Exhibit D indicating the amount and
  type of any Restricted Payments (or loans in lieu of distributions) made by or between (i) each Holding
  Company Pledgor to the applicable Trust Pledgor and (ii) each Trust Pledgor to its beneficiaries, in each
  case, during the preceding fiscal quarter;

           (f)     Within thirty (30) days after each calendar year, the Pledgors shall deliver to the Secured
  Party a supplement to the Pledge Agreement schedules to reflect any changes to the information set forth
  thereon consistent with Section 2.05 and a certification that the Secured Party’s liens in the Collateral
  remain perfected in accordance with the Pledge Agreement as of the date of such certificate, all of which
  will be in a form substantially similar to the form attached hereto as Exhibit E; and

           (g)     To the extent Restricted Payments are made pursuant to Incurrence Tests, at the request
  of the MDT, and subject to confidentiality arrangements reasonably satisfactory to the Pledgors, the
  Pledgors shall use commercially reasonable efforts to cause the Independent Financial Advisor that
  delivered the applicable compliance certificate to attend an annual telephonic conference call with
  advisors of the MDT at a reasonable time to be mutually agreed, which conference call shall be limited
  to questions relating to the matters covered by the applicable compliance certificates delivered during the
                                                      12
                                                 Annex [__]
19-23649-rdd          Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                Main Document
                                               Pg 956 of 1021


     prior twelve (12) month period; provided that the MDT shall not request more than one conference call
     in any twelve (12) month period.

         Section 3.02 Preservation of Existence. Each Pledgor shall, except as permitted under Section
4.06, (a) preserve, renew and maintain in full force and effect its legal existence under the laws of the
jurisdiction of its organization; and (b) take all reasonable action to maintain all material rights and
privileges (including its good standing, if such concept is applicable in its jurisdiction of organization)
necessary or desirable in the normal conduct of its business, in each case to the extent that the failure to do
so could reasonably be expected to result in a Material Adverse Effect.

        Section 3.03 Compliance with Laws. Each Pledgor shall comply with the requirements of all
applicable Laws and all material orders, writs, injunctions and decrees of any Governmental Authority
applicable to it or its business or property in each case to the extent that the failure to do so could reasonably
be expected to result in a Material Adverse Effect.

        Section 3.04 Books and Records. Each Pledgor shall maintain proper books of record and
account in a manner consistent with past practice.

         Section 3.05 Tax Matters. Except as would not reasonably be expected to result in a Material
Adverse Effect, each Trust Pledgor shall pay and discharge promptly all Taxes before the same shall
become delinquent or in default, provided that such payment and discharge shall not be required with
respect to (a) Taxes being contested in good faith by appropriate proceedings as long as any such contested
Taxes determined to be due shall be paid no later than 60 days following the date on which such
determination (within the meaning of Section 1313(a) of the Internal Revenue Code for US federal income
taxes and by analogy for other Taxes) becomes final and non-appealable or (b) Taxes the non-payment of
which, individually or in the aggregate, could not reasonably be expected to have a Material Adverse Effect.
No Trust Pledgor or Holding Company Pledgor shall take or cause to be taken any action that would result
in a Trust Pledgor, Holding Company Pledgor or Investment Holding Vehicle being treated as a corporation
or an association taxable as a corporation for U.S. federal income tax purposes.12

         Section 3.06 Tax Reports. Except as would not reasonably be expected to result in a Material
Adverse Effect, each Trust Pledgor shall timely (after taking into account any applicable extensions) file
all [material] federal, state, foreign and other tax returns and reports required to be filed. Each Trust Pledgor
shall timely (after taking into account any applicable extensions) file all material IRS Forms 8886 (or any
successor forms) and any analogous tax forms for U.S. state income tax purposes, in each case that are
required by Law to be filed with respect to any transaction to which it is a party that it knew, or reasonably
should have known, is a “listed transaction” identified as such by the Internal Revenue Service under
Section 6707A(c)(2) of the Internal Revenue Code and Treasury Regulation Section 1.6011-4(b)(2) (other
than any such transaction described in Section 4.07(ii)) in a manner that is true, accurate and complete in
all material respects.

         Section 3.07 Reinvestment. The Holding Company Pledgors shall reinvest returns on, and
returns of, and any other proceeds of, investments in additional investments made by them and/or their
respective Investment Holding Vehicles, and cash proceeds received by the Holding Company Pledgors
shall be promptly contributed to their respective Investment Holding Vehicles, or to make payments or to
make distributions to the applicable Trust Pledgor in each case, to the extent not prohibited by this Credit
Support Annex and the Pledge Agreement.



12
     NTD: Subject to further review and negotiation.
                                                          13
                                                       Annex [__]
19-23649-rdd     Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                   Main Document
                                          Pg 957 of 1021


                                          ARTICLE IV.
                                      NEGATIVE COVENANTS

       Section 4.01     Restricted Payments.

          (a)     Limitations on Holding Company Pledgor Restricted Payments to Trust Pledgors: The
  Holding Company Pledgors shall not, directly or indirectly (including through any Investment Holding
  Vehicle or any Subsidiary thereof) make any Restricted Payments to the Trust Pledgors, except:

               (i)      Restricted Payments in an unlimited amount so long as (A) no Enforcement Event
       has occurred and is continuing (and provided no such Restricted Payment shall be permissible
       during any Remedies Forbearance Period), (B) after giving effect to such Restricted Payment on a
       pro forma basis, the Collateral Coverage Ratio with respect to the Pledgors in the Applicable
       Payment Group shall not be less than 1.00 to 1.00 (such condition in this clause (B), the “Lock Box
       Distribution Incurrence Test”), and (C) prior to making any Restricted Payment pursuant to this
       clause (i), the Secured Party shall receive a certification as to compliance with the Lock Box
       Distribution Test, and as to the accuracy of the calculation, after giving effect to such Restricted
       Payment from an Independent Financial Advisor, in a form substantially similar to the form
       attached hereto as Exhibit F;

                (ii)     Restricted Payments by a Holding Company Pledgor that is treated as a pass-
       through entity for U.S. federal income tax purposes to the applicable Trust Pledgor to pay when
       due (including estimated income tax) the income taxes imposed on such Trust Pledgor resulting
       from allocations of income, gain, losses, deductions and credits recognized in the current taxable
       year attributable to its ownership interest in such Holding Company Pledgor, determined as if such
       allocated items were the only items recognized by the Trust Pledgor for the applicable tax period;
       provided that (A) no distribution has previously been made in respect of the tax imposed on such
       allocated items, provided that, for this purpose, any Restricted Payment made pursuant to Section
       4.01(a)(i) shall be treated as a distribution in respect of tax; (B) such distributions shall not exceed
       the income taxes imposed on such Trust Pledgor resulting from allocations of income, gain, losses,
       deductions and credits recognized in the current taxable year attributable to its ownership interest
       in such Holding Company Pledgor (including by giving effect to any deductions available for the
       tax period under IRC section 642(c) and excluding the effect of any deductions available for the
       tax period under IRC section 661), determined as if such allocated items were the only items
       recognized by the Trust Pledgor for the applicable tax period and using the tax rate specified in the
       definition of “Tax Distributions” in the Settlement Agreement; (C) to the extent any distribution in
       respect of estimated income taxes exceeds the tax payable for the applicable tax period, as
       determined pursuant to the immediately preceding subclause (B), the amount of subsequent
       permitted distributions shall be reduced by the amount of such excess; (D) no distributions shall
       be made pursuant to this clause (ii) with respect to the first cumulative Tax distributions due to the
       Trust Pledgors in the amount of $[____] resulting from allocations of income and gain (net of
       allocations of losses, deductions and credits) attributable to their ownership interest in the Holding
       Company Pledgors (including by giving effect to any available deductions in the tax period under
       IRC section 642(c) and excluding the effect of any deductions available for the tax period under
       IRC section 661) to the Trust Pledgors and (E) solely with respect to Permitted Exchanges, no
       distributions shall be made pursuant to this clause (ii) with respect to the cumulative income and
       gain of the Trust Pledgors resulting from allocations of income and gain (net of allocations of
       losses, deductions and credits) to the Trust Pledgors attributable to their ownership interest in the
       Holding Company Pledgors (including by giving effect to any available deductions in the tax period
       under IRC section 642(c) and excluding the effect of any deductions available for the tax period

                                                   14
                                                Annex [__]
19-23649-rdd      Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22               Main Document
                                           Pg 958 of 1021


        under IRC section 661) except to the extent such cumulative income and gain exceeds the total
        amount of all Increased Built-in Gain not previously taken into account in limiting distributions
        pursuant to this subclause (E);

                 (iii) Restricted Payments to pay reasonable costs and expenses (other than income
        taxes) of maintaining the operations and investments of each Holding Company Pledgor and its
        share of its underlying investments, including brokerage expenses, overhead and accounting
        expenses, along with professional fees (including payments to the Asset Manager and North Bay,
        other management fees, tax preparation costs and legal fees of such Holding Company Pledgor or
        relating to its underlying investments); provided that the aggregate amount of Restricted Payments
        made pursuant to this clause (iii) to pay management fees to the Asset Manager and North Bay and
        any other “family offices” in any calendar quarter shall not exceed 0.3125% (i.e. 1.25% per annum)
        of the Value of the Collateral at the start of such calendar quarter and shall be paid quarterly in
        advance for each calendar quarter (and prorated for any partial calendar quarter based on the
        number of days remaining in such calendar quarter) once such Value of the Collateral has been
        determined for such calendar quarter;

                (iv)     (A) with respect to any Required Settlement Payment, Restricted Payments to pay
        an amount not to exceed 43% of the Applicable Payment Group’s B-Side Funding Deadline
        Obligation (minus any amounts paid directly by the Holding Company Pledgor within such
        Applicable Payment Group, any Investment Holding Vehicle within such Applicable Payment
        Group, or any Subsidiary thereof directly to MDT in respect of such B-Side Funding Deadline
        Obligation pursuant to Section 4.01(b)), so long as such Restricted Payments are applied to pay
        such portion of the Applicable Payment Group’s B-Side Funding Deadline Obligation within thirty
        (30) days after the receipt thereof by the applicable Trust Pledgor, and

                         (B)      so long as no Enforcement Event has occurred and is continuing,
        Restricted Payments to pay up to 43% of all other reasonable costs and expenses (other than income
        taxes) of the Applicable Payment Group arising after the Settlement Effective Date under or related
        to the Settlement Agreement (along with all ancillary documents and agreements thereto) including
        legal and other professional fees arising in connection with the Chapter 11 Cases and the Settlement
        Agreement (e.g., legal and professional fees to enforce the rights of the Applicable Payment Group
        under the Settlement Agreement but excluding (I) the costs of any judgment against any Trust
        Pledgor and (II) costs related solely to the operations of the IACs).

In addition, it is understood and agreed that:

                (A)     Section 4.01(a)(iv) shall not permit the payment of any portion of the Applicable
        Payment Group’s B-Side Funding Deadline Obligation that is due and payable on the Settlement
        Effective Date.

                 (B)     Transactions permitted under this Section 4.01(a) may also be effected by way of
        a loan to the applicable Trust Pledgor in lieu of a Restricted Payment.

                (C)     Notwithstanding anything in this Credit Support Annex to the contrary, the
        Pledgors may exchange assets owned and held by Investment Holding Vehicles of the type
        constituting Specified Assets for other assets constituting Specified Assets of a substantially
        equivalent value (including with respect to liquidity) (a “Permitted Exchange”), so long as, in the
        case of Specified Assets consisting of investments in private equity funds or hedge funds, the
        applicable Pledgor delivers a certificate to the Secured Party certifying the exchanged asset is of

                                                    15
                                                 Annex [__]
19-23649-rdd      Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                     Main Document
                                           Pg 959 of 1021


        substantially equivalent value (including with respect to liquidity) to the original asset. In
        furtherance of the foregoing, no Permitted Exchange shall be consummated unless the applicable
        Holding Company Pledgor receives the new Specified Asset from the Trust Pledgors and then
        contributes the same to the applicable Investment Holding Vehicle substantially concurrently with
        the distribution of the original Specified Asset to the Trust Pledgors.

                (b)      Limitations on Payments of Required Settlement Payments. With respect to any
Required Settlement Payment, the Holding Company Pledgors shall not, and the Holding Company
Pledgors shall cause the Investment Holding Vehicles and/or their respective Subsidiaries not to, pay such
Required Settlement Payment except for payments in an aggregate amount not exceeding 43% of the
Applicable Payment Group’s B-Side Funding Deadline Obligation (minus any amounts paid to MDT by
means of a Restricted Payment to a Trust Pledgor in respect of such B-Side Funding Deadline Obligation
pursuant to Section 4.01(a)(iv)). It is understood and agreed that this Section 4.01(b) shall not permit the
payment of any portion of the Applicable Payment Group’s B-Side Funding Deadline Obligation that is
due and payable on the Settlement Effective Date.

                (c)    Limitations on Trust Pledgor Distributions to Beneficiaries: The Trust Pledgors
shall not make any Restricted Payments to their respective beneficiaries, directly or indirectly (including
through any Investment Company Vehicle and any Subsidiary thereof) except:

               (i)      so long as no Enforcement Event has occurred and is continuing (and provided no
        such Restricted Payment shall be permissible during any Remedies Forbearance Period), Restricted
        Payments in the aggregate amount under this clause (i) not to exceed $150,000,000;

                 (ii)     additional Restricted Payments in an unlimited amount so long as (A) no
        Enforcement Event has occurred and is continuing (and provided no such Restricted Payment shall
        be permissible during any Remedies Forbearance Period), (B) after giving effect to such Restricted
        Payment on a pro forma basis, the Trust Pledgors’ Asset Coverage Ratio shall not be less than 1.50
        to 1.00 (such condition in this clause (B), the “Trust Distribution Incurrence Test”), and (C)
        prior to making any Restricted Payment pursuant to this clause (ii), the Secured Party shall receive
        a certification as to compliance with the Trust Distribution Incurrence Test, and as to the accuracy
        of the calculation, after giving effect to such Restricted Payment from an Independent Financial
        Advisor, in a form substantially similar to the form attached hereto as Exhibit F;

                (iii)    Restricted Payments for the payment of reasonable costs and expenses (other than
        income taxes) of maintaining the operations and investments of each Trust Pledgor and its share of
        its underlying investments, including acquiring, maintaining, financing, hedging, and disposing of
        investments, along with professional fees (including payments to the Asset Manager and North
        Bay, other management fees, tax preparation costs and legal fees); provided that, in the case of any
        payments to the Asset Manager and North Bay or any other “family office” under this clause (iii),
        the Asset Manager, North Bay and such other “family office” shall be run as break-even enterprises
        consistent with past practice;

                (iv)     so long as no Enforcement Event has occurred and is continuing, Restricted
        Payments to pay any and all legal fees and related expenses (other than income taxes) of any Trust
        Pledgor or any one or more beneficiaries of any Trust Pledgor (but not, for the avoidance of doubt,
        the costs of any judgment against any one or more beneficiaries of such Trust Pledgor); and

                (v)     to the extent constituting a Restricted Payment, transactions permitted under
        Section 4.02 (other than under clauses (b)(ii), (iii), (iv), (vi), (viii), (xi) and (xii) of Section 4.02).

                                                     16
                                                  Annex [__]
19-23649-rdd      Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                   Main Document
                                           Pg 960 of 1021


In addition, it is understood and agreed that:

                (A)     This Section 4.01(c) shall not permit any distribution of (1) any Equity Interests
        held by a Trust Pledgor in any Holding Company Pledgors or (2) any Equity Interests held by a
        Holding Company Pledgor in any Investment Holding Vehicle, in each case, to the beneficiaries of
        the applicable Trust Pledgor; and

                (B)      Transactions permitted under this Section 4.01(c) may also be effected by way of
        a loan to the applicable beneficiary in lieu of a Restricted Payment; provided that any such loan
        will be made at a rate of interest no less than the Applicable Federal Rate.

        Section 4.02     Related Party Transactions.

            (a)    The Pledgors shall not, and the Holding Company Pledgors shall cause the Investment
  Holding Vehicles to not, enter into any transaction with any Related Party (a “Related Party
  Transaction”) unless such transactions are on terms no less favorable than would reasonably have been
  obtained in a comparable, arm’s length transaction with a Person who is not a Related Party; provided
  that, for any Related Party Transaction or series of Related Party Transactions with an aggregate value in
  excess of $[____], the relevant Pledgors shall deliver to the Secured Party a written opinion by any
  Independent Financial Advisor stating that such transaction or series of related transactions complies with
  this Section 4.02.

          (b)      The foregoing restrictions in this Section shall not apply to the following:

                   (i)     (A) any beneficiaries or other Related Party shall be permitted to use residential
        real estate, art and collectibles and other tangible personal property (but, for the avoidance of doubt,
        excluding cash, cash equivalents, securities and other financial assets), in each case, in the ordinary
        course and to the extent such use does not result in a Material Adverse Effect and the primary
        purpose of which is not to circumvent the provisions of this Credit Support Annex, (B) retaining
        family offices, including the Asset Manager and North Bay, for services and (C) sharing
        professional expenses by the Trust Pledgors with other Payment Parties under the Settlement
        Agreement (including by transferring funds to one or more Payment Parties who are designated
        payors under the Settlement Agreement, along with similar “funds flow” transactions to enhance
        administrative and tax efficiencies);

                 (ii)     (A) the hiring and retention of family offices for investment management and
        related (e.g., book keeping, tax preparation) services and the payment, subject to Section
        4.01(a)(iii), of management fees and budgeted expenses in the ordinary course, (B) Kokino’s (or
        any successor or replacement family office) management of the assets and investment activities of
        the Trust Pledgors and the Holding Company Pledgors (e.g., Kokino may move assets within the
        Holding Company Pledgors structure and make investment decisions in its discretion) in the
        ordinary course of business, and (C) in the case of the foregoing, activities incidental thereto (e.g.,
        setting the budget for Kokino) other than activities that have a material adverse impact on the
        Secured Party’s security interest in the Collateral;

                (iii) (A) transactions that result in the transfer of assets from a Holding Company
        Pledgor, Investment Holding Vehicle or any Subsidiary thereof to a trust or Person that is a Holding
        Company Pledgor, Investment Holding Vehicle or any Subsidiary thereof, (B) transactions between
        and among the Trust Pledgors, (C) transaction between and among the Holding Company Pledgors
        and the Investment Holding Vehicles, (D) transfers from any Trust Pledgor to any Holding
        Company Pledgor or Investment Holding Vehicle and (E) transfers from any Subsidiary of a
                                                   17
                                               Annex [__]
19-23649-rdd          Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                 Main Document
                                               Pg 961 of 1021


           Holding Company Pledgor or an Investment Holding Vehicle to any Holding Company Pledgor or
           Investment Holding Vehicle, in each case, solely to the extent among Persons that are within the
           same Applicable Payment Group;

                    (iv)     [transactions required or permitted by the Settlement Agreement, this Credit
           Support Annex or any other Security Document, including]13 (A) transfers of Sale Proceeds and
           Non-Tax Distributions to IAC Accounts, (B) Permitted Withdrawals from IAC Accounts, (C)
           transactions the purpose of which is to facilitate the transfer of assets to make payments under the
           Settlement Agreement, and to pay any taxes imposed on the transferee as a result of such transfer
           as well as any taxes imposed on the transferee (or its direct or indirect subsidiary) on Sales Proceeds
           taxable to the transferee to the extent Sales Proceeds actually received by the transferee are
           insufficient to pay such taxes, and the remittance of cash and “funds flow” to effect the same (e.g.,
           pursuant to Sections 2.01(k) and 2.02(d) of the Settlement Agreement), and (D) Tax Distributions,
           so long as, in each case, the intent, purpose and primary effect of such transaction shall not be to
           circumvent the provisions of this Credit Support Annex14;

                    (v)     unsecured loans using the Applicable Federal Rate as the interest rate; provided
           that any such loans to beneficiaries of the Trust Pledgors are permitted under Section 4.01(c) (other
           under than clause (v) thereof) (to the extent such Restricted Payments are otherwise permitted under
           the terms and provisions hereof, and counting such loan as a distribution to such beneficiary);

                    (vi)     transactions permitted under clauses (a), (b) or (c) of Section 4.01;

                   (vii) the appointment of bona fide third party professionals as trustees and the retention
           of such professionals respective firms; provided that the payment of professional fees to such
           professionals by any Pledgor shall be otherwise permitted under this Credit Support Annex,
           pursuant to a term hereof other than Section 4.01(c)(v);

                  (viii) transactions certified as complying with Section 4.02(a) in an opinion by an
           Independent Financial Advisor;

                   (ix)    subject to Section 4.01(a)(iv)(A), any other transactions required by the
           Settlement Agreement, including the transfer of any other amounts contemplated by the Settlement
           Agreement, including the [Collar B-Side Amounts];

                    (x)    indemnification arrangements that are consistent with past practice, entered into
           by the Pledgors or any of Investment Holding Vehicle with the former, current and future trustees,
           managers, officers, employees, agents, and consultants and professional advisors of any Pledgor,
           any Investment Holding Vehicle, any family office (e.g., Kokino and North Bay), the Sackler
           Parties’ Representative, and any other entity owned in whole or in part by any member of the
           Applicable Payment Group;

                    (xi)     the repayment (including prepayment) of loans made prior to the Settlement
           Effective Date;




13
     NTD: Language subject to further review and negotiation.
14
     NTD: Subject to further review and negotiation.
                                                          18
                                                       Annex [__]
19-23649-rdd      Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                 Main Document
                                           Pg 962 of 1021



                 (xii) the Asset Management Agreements (and transactions arising pursuant to the terms
        thereof) as in effect on the Settlement Effective Date, and as may be amended, modified,
        supplemented or replaced thereafter; provided that any such amendment, modification, supplement
        or replacement, taken as a whole, is not materially less favorable to the MDT and the Secured
        Parties; and

                 (xiii) each Pledgor, or an Investment Holding Vehicle, may form, and capitalize, a new
        investment vehicle with a Related Party so long as (A) such capitalization and the distributions by
        such investment vehicle to its equityholders are made on a ratable basis, (B) such investment
        vehicles makes investments other than in Related Parties, (C) any Disposition (or obligation to
        Dispose) of the Equity Interests of such investment vehicle to any Related Party shall be made
        pursuant to customary buy/sell arrangements and for reasonably equivalent value and (D) if Equity
        Interests of the investment vehicle are directly owned by a Holding Company Pledgor, then such
        Equity Interests directly owned by such Holding Company Pledgor are pledged in accordance with
        Section 2.05; provided that (1) such new investment vehicle may be managed by a family office
        consistent with the other provisions of this Credit Support Annex, which family office shall not be
        subject to such ratable requirements to make capitalizations or receive distributions in its capacity
        as a manager or equivalent controlling person (e.g., general partner or managing member) of such
        investment vehicle and may receive customary indemnification and expense reimbursement and
        (2) such new investment vehicle shall not be capitalized with Collateral unless the Equity Interests
        of the Investment Holding Vehicle holding such investment vehicle are pledged as Collateral in
        accordance with Section 2.05(c).

         Section 4.03 Indebtedness. The Pledgors shall not incur, create, assume, guaranty or permit to
exist, directly or indirectly, any Indebtedness for Borrowed Money, except:

        (a)     Indebtedness for Borrowed Money of the Trust Pledgors incurred to finance payments
under the Settlement Agreement; provided that the net proceeds of such Indebtedness for Borrowed Money
are promptly applied to fund such Settlement Agreement payments;

        (b)     Indebtedness for Borrowed Money of the Trust Pledgors incurred for the purpose of
financing investments that are incurred in the ordinary course of business and consistent with past practices
or standard industry practices;

        (c)     Indebtedness for Borrowed Money of the Trust Pledgors that constitutes purchase money
indebtedness incurred in connection with the acquisition of assets (including real estate) so long as (x) any
Liens securing such Indebtedness for Borrowed Money are limited solely to the assets being acquired, (y) so
long as such assets being acquired are acquired and remain owned by the Pledgor incurring such purchase
money indebtedness and (z) such assets are acquired within ninety (90) days of the incurrence of such
indebtedness;

         (d)      any Indebtedness for Borrowed Money of the Trust Pledgors if, after giving pro forma
effect to the incurrence of such Indebtedness for Borrowed Money (as a reduction to the Value of the assets
of the Trust Pledgors in the principal amount of such Indebtedness for Borrowed Money), the Trust
Distribution Incurrence Test shall be satisfied;

        (e)      Indebtedness for Borrowed Money of the Trust Pledgors (i) pursuant to tenders, statutory
obligations, bids, leases, governmental contracts, trade contracts, surety, stay, customs, appeal, performance
and/or return of money bonds or other similar obligations incurred in the ordinary course of business,


                                                    19
                                                 Annex [__]
19-23649-rdd       Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                   Main Document
                                           Pg 963 of 1021


consistent with past practice or consistent with industry norm and (ii) in respect of letters of credit, bank
guaranties, surety bonds, performance bonds or similar instruments to support any of the foregoing items;

         (f)      (i) Indebtedness for Borrowed Money incurred in the ordinary course of business,
consistent with past practice or consistent with industry norm in respect of obligations of the Pledgors to
pay the deferred purchase price of goods or services or progress payments in connection with such goods
and services, in each case, for the benefit of the applicable Pledgor and its Subsidiaries and (ii) Indebtedness
for Borrowed Money in respect of letters of credit, bankers’ acceptances, bank guaranties, surety bonds,
performance bonds or similar instruments with respect to such Indebtedness for Borrowed Money entered
into in the ordinary course of business, consistent with past practice or consistent with industry norm;

        (h)      Indebtedness for Borrowed Money of the Trust Pledgors existing, or pursuant to
commitments existing, on the Settlement Effective Date and any extensions, refinancings, renewals and
replacements thereof, so long as such extension, refinancing, renewal or replacement does not exceed in a
principal amount the Indebtedness for Borrowed Money being renewed, extended or refinanced plus
accrued interest, fees and premiums (if any) thereon and reasonable fees and expenses associated with the
extension, refinancing, renewal or replacement;

        (i)      Indebtedness for Borrowed Money consisting of the financing of insurance premiums;

        (j)      Indebtedness for Borrowed Money representing deferred compensation to current or
former directors, trustees, beneficiaries, officers, employees, members of management, managers,
members, partners, independent contractors and consultants in the ordinary course of business, consistent
with past practice or consistent with industry norm; and

         (k)    Indebtedness for Borrowed Money of the Trust Pledgors in an aggregate principal amount
not to exceed $[____] at any time outstanding.

         Section 4.04 Liens. The Pledgors shall not incur, create, assume or grant or (in the case of any
consolidations, mergers or divisions otherwise permitted hereunder) cause or suffer to exist, any Lien on
any of its property or assets, except:

        (a)      Liens created by the Security Documents;

        (b)      Permitted Encumbrances;

        (c)      Liens on assets and property of the Trust Pledgors (other than Equity Interests in the
Holding Company Pledgors) securing Indebtedness for Borrowed Money permitted under Sections 4.03(a),
(b) and (c); and

       (d)      Liens on assets and property of the Trust Pledgors (other than Equity Interests in the
Holding Company Pledgors) securing obligations or Indebtedness for Borrowed Money permitted
hereunder in an aggregate principal amount not to exceed $[____] at any time outstanding.

        Section 4.05 Passive Holding Company Activity. The Holding Company Pledgors shall not
engage in any material operating or business activities; provided that the following and any activities
incidental thereto shall be permitted in any event:

                (i)      ownership of the Equity Interests in Investment Holding Vehicles and the receipt
        and payment of Restricted Payments and other amounts in respect of Equity Interests and making
        contributions to the capital of the Investment Holding Vehicles;
                                                     20
                                                 Annex [__]
19-23649-rdd          Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                 Main Document
                                              Pg 964 of 1021



                    (ii)    the maintenance of its legal existence and privilege of doing business (including
           the ability to incur and pay, as applicable, fees, costs and expenses and taxes relating to such
           maintenance and the payment of any tax distributions pursuant to Section 4.01(a));

                   (iii) the performance of its Obligations with respect to the Settlement Agreement and
           the Security Documents and, in each case, any related documents and agreements;

                   (iv)     if applicable, participating in Tax, accounting and other administrative matters,
           including as a member of any consolidated, combined, unitary or similar tax group and the
           provision of administrative and advisory services (including treasury and insurance services) to its
           Subsidiaries of a type customarily provided by a holding company to its Subsidiaries;

                    (v)    holding any cash in an aggregate amount not to exceed $[___] for not longer than
           five (5) Business Days;

                    (vi)    providing indemnification to its officers and directors (or other equivalent
           Persons), and

                   (vii) any transaction with any Pledgor, any Investment Holding Vehicle or any of its
           Subsidiaries, and/or any other Person to the extent permitted under this Credit Support Annex and
           the Security Documents.

         Section 4.06 Fundamental Changes. The Pledgors shall not consolidate, merge, divide,
dissolve or liquidate unless (i) either (A) the applicable Pledgor is the surviving entity or (B) the resulting,
surviving or transferee Person is a U.S. trust or Person (solely in the case of a Holding Company Pledgor)
organized or existing under the laws of the United States that assumes the Obligations of the applicable
Pledgor under the Security Documents pursuant to Section 2.05 (and, if applicable, the Obligations of the
Pledgor under the Settlement Agreement), (ii) such consolidation, merger, division, consolidation or
liquidation, after giving effect to clause (i) above, shall not have a material adverse impact on the value of,
and the Secured Party’s interest in, and/or the rights and remedies of the MDT with respect to the Collateral
(after giving effect to any liabilities with respect thereto), (iii) the Secured Party’s security interest in the
Collateral shall remain perfected (without lapse or change in priority) and (iv) in the case of clause (i)(B)
above, if reasonably requested by the Secured Party, the applicable Trust Pledgor or Holding Company
Pledgor shall deliver to the Secured Party a customary opinion of counsel, regarding the enforceability and
perfection of the relevant security interest with respect to the Collateral and other customary matters.
Notwithstanding the foregoing, (A) any Trust Pledgor may undergo a division or similar reorganization
into one or more other trusts and (B) the AJ Irrevocable Trust may split into separate trusts as a result of
the death of Jonathan Sackler to the extent that, in either case, the (i) trustee(s) of the resulting trust(s) (in
their capacities as trust trustees and not in their own individual or personal capacities) assume the
Obligations of such Trust Pledgor as described in this Credit Support Annex (and, if applicable, under the
Settlement Agreement) and takes any and all steps that are necessary to maintain the perfection of the
Secured Party’s Lien on the Collateral (without change in priority), [(ii) Exhibit [         ] of the Settlement
Agreement is updated as may be needed to include the Assuring Parties with respect to the resulting trust(s)
(to the extent not already listed) and (iii) each Assuring Party with respect to the resulting trust(s) has
delivered an Assurance Undertaking to MDT to the extent they have not already provided such Assurance
Undertaking]15.




15
     NTD: Subject to further review and negotiation.
                                                          21
                                                       Annex [__]
19-23649-rdd          Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                  Main Document
                                              Pg 965 of 1021


         Section 4.07 Listed Transactions. [The Trust Pledgors shall not (and shall not cause or permit
any Holding Company Pledgor to) be a party to any transaction that it knew, or reasonably should have
known, is a Listed Transaction at the time it entered into a binding commitment to enter into the transaction,
provided that, for purposes of this covenant, (i) the Plan and Settlement Agreement and the payments and
transactions contemplated thereby shall not be taken into account and (ii) no Trust Pledgor shall be treated
as a party to a Listed Transaction that is entered into by any collective investment vehicle or other entity if
(A) such entity is managed by a professional investment advisor that is unaffiliated with the Trust Pledgor
(or any of its Related Parties); provided that, for purposes of this subclause (A), the Asset Manager and any
other “family office” described in Section 4.01(c)(iii) shall not be considered unaffiliated with the Trust
Pledgor; and (B) the Trust Pledgor (together with any of its Related Parties) does not have dominion and
control over the entity’s investment decisions.16]

         Section 4.08 Amendments or Waivers of Organizational Documents. The Pledgors shall not
make any amendment, restatement, supplement or other modification to, or waiver of, any of any such
Person’s organizational documents (including trust documentation) after the Settlement Effective Date, in
each case, to the extent the same (a) would adversely affect the perfection or priority of the Secured Parties’
Lien on the Collateral or (b) would reasonably be expected to be otherwise materially adverse to the
interests of the MDT (or any other Secured Party) or the ability of the Payment Parties under the Settlement
Agreement relating the Applicable Payment Group, taken as a whole, to perform their Obligations and
otherwise pay the applicable Outstanding Settlement Amount under the Settlement Agreement, other than
as permitted under the Settlement Agreement, without obtaining the prior consent of MDT to such
amendment, restatement, supplement or other modification or waiver (such consent not to be unreasonably
withheld or delayed) or thereafter taking such steps as are necessary to maintain the perfection and priority
of the Secured Party’s Lien on the Collateral; provided that, for purposes of clarity, it is understood and
agreed that the Trust Pledgors and the Holding Company Pledgors may effect a change to its organizational
form and/or consummate any other transaction that is not prohibited under this Credit Support Annex.

          Section 4.09 Restrictive Agreements. The Pledgors shall not enter into any transaction or
series of related transactions that would restrict or impair in any material respect the ability of the Pledgors
to sell, Dispose of or otherwise liquidate all or substantially all of the assets and properties of the Pledgors,
except

             (a)      as required under the Settlement Agreement and the Security Documents;

            (b)      transfer restrictions contained in documentation governing individual investments
     which have been entered into in the ordinary course of business or pursuant to standard industry practices;

             (c)     restrictions with respect to the assets and properties of the Trust Pledgors in effect on the
     Settlement Effective Date (and any replacements thereof);

              (d)     customary provisions restricting assignment contained in agreements entered into in the
     ordinary course of business or pursuant to standard industry practices so long as such restrictions relate
     to such agreement which do not restrict the sale, Disposition or liquidation of all or substantially all of
     the assets and properties of the Pledgors; and

             (e)     restrictions with respect to property of the Trust Pledgors in agreements governing
     Indebtedness for Borrowed Money permitted under Section 4.03; provided that such restrictions do not



16
     NTD: Subject to further review and negotiation.
                                                          22
                                                       Annex [__]
19-23649-rdd          Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                Main Document
                                              Pg 966 of 1021


     materially interfere with or otherwise prohibit such Trust Pledgors from performing and satisfying its
     Obligations under the Settlement Agreement.

         Section 4.10 Change in Trustees. The Trust Pledgors shall not permit or otherwise recognize
the appointment of (including by granting control over any trust asset to) any additional or replacement
trustee of such Trust Pledgor, unless and until such additional or replacement trustee (A) becomes a party
to the Settlement Agreement, the Pledge Agreement, and any other applicable Security Documents in its
capacity as such trustee of the applicable Trust Pledgor, (B) takes any and all steps that are necessary to
maintain the perfection (without change in priority) of the Secured Party’s lien on the Collateral, (C)
confirms and agrees at the time of its appointment that such trustee, solely in its capacity as a trustee, is
bound by the terms and provisions of the Settlement Agreement, the Pledge Agreement, and the other
Security Documents and that the Obligations of the Trust Pledgors constitute valid and binding obligations
(including under the applicable trust agreement) enforceable against the applicable Trust Pledgor’s property
in accordance with their terms and [(D) delivers a [Successor Trustee] Further Assurances Undertaking
executed in its own individual or personal capacity]17.

                                                   ARTICLE V.

                                 ADDITIONAL CONDITIONS PRECEDENT

        Section 5.01 Additional Conditions Precedent to Settlement Effective Date. In addition to
the conditions set forth in Section 10.01 of the Settlement Agreement, the occurrence of the Settlement
Effective Date shall be subject to the satisfaction (or waiver by the Parties) of the following conditions:

           (a)        The MDT (or its counsel) shall have received a duly executed copy of the Pledge
     Agreement;

             (b)       The MDT (or its counsel) shall have received a UCC-1 financing statement in a form
     prepared for filing in the jurisdiction of organization of each Pledgor and otherwise in form and substance
     reasonably satisfactory to the MDT (or its counsel);

              (c)     All Equity Interests of the Holding Company Pledgors and the Investment Holding
     Vehicles shall have been pledged pursuant to the Security Documents and/or the provisions hereof and
     the MDT (or its counsel) shall have received all (i) certificates or instruments, if any, representing such
     Equity Interests pledged under the Security Documents, accompanied stock transfer powers or other
     instruments of transfer (if any) with respect thereto endorsed in blank and (ii) uncertificated securities
     control agreements, substantially in the form exhibited to the Pledge Agreement, with respect to any
     uncertificated securities of the Holding Company Pledgors and/or the Investment Holding Vehicles; and

             (d)      The MDT (or its counsel) shall have received the Settlement Effective Date Opinion.

                                                   ARTICLE VI.

                                    ENFORCEMENT EVENT; REMEDIES

        Section 6.01 Occurrence of an Enforcement Event; Priority of Payments. Upon the
occurrence and during the continuance of an Enforcement Event, the Secured Party shall have the right to
exercise all rights and remedies against the Collateral as provided in the Security Documents, which shall


17
     NTD: Subject to further review and negotiation.
                                                          23
                                                       Annex [__]
19-23649-rdd      Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                  Main Document
                                           Pg 967 of 1021


include all rights and remedies under the UCC (and any similar local laws) and the right to (i) foreclose on
the Collateral, and/or (ii) direct the liquidation of investments of the Investment Holding Vehicles and apply
the proceeds thereof to pay (A) first, any costs or expenses incurred by the Secured Party to enforce the
Settlement Agreement, the Security Documents or otherwise incurred in connection with the exercise of
remedies, in each case, solely with respect to the Applicable Payment Group, (B) second, any accrued and
unpaid interest, late payment fees, other fees and all other payment Obligations (other than the Outstanding
Settlement Amount and any contingent indemnification obligations for which no claim or demand for
payment, whether oral or written, has been made at such time) due to the Secured Party under the Settlement
Agreement solely on account of the Obligations of the Applicable Payment Group, and (C) third, the
Outstanding Settlement Amount of the Applicable Payment Group then outstanding under the Settlement
Agreement, with any excess proceeds being retained by the Pledgors. For the avoidance of doubt, the
Secured Party shall have the right to exercise remedies against the Collateral during the Sale Period.

                                             ARTICLE VII.
                                            MISCELLANEOUS

          Section 7.01 Termination. The obligations described in this Credit Support Annex shall
terminate, and all security interests granted under the Security Documents shall be automatically released
and all other requirements described in this Credit Support Annex shall be extinguished, on the date on
which the Outstanding Settlement Amount and all other payment Obligations (other than any contingent
indemnification obligations for which no claim or demand for payment, whether oral or written, has been
made at such time) under the Settlement Agreement of the Applicable Payment Group to the MDT are paid
in full in cash and reduced to $0 (or less than $0); provided that the obligations of the Pledgors under the
Pledge Agreement, and all security interests thereunder, shall be automatically reinstated if and to the extent
that, for any reason, the Secured Party is required to disgorge, turn over, or otherwise pay any amount paid
to the Secured Party by or on behalf of the Applicable Payment Group, whether as a result of any proceeding
in bankruptcy or reorganization or otherwise.




                                                    24
                                                 Annex [__]
19-23649-rdd          Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22    Main Document
                                              Pg 968 of 1021




                                                                       EXHIBIT A to ANNEX [__]1

                                   FINANCIAL STATEMENT TEMPLATE

                                              Name of Entity
                                               Balance Sheet
                                                                           XX/XX/20XX

Assets

      Cash and Cash Equivalents                 $                  -
      Accounts Receivable and Prepaid                              -
      Expenses
      Marketable Securities and Hedge                              -
      Funds
      Notes Receivable                                             -
      Other Investments                                            -
      Private Equity Investments                                   -
      Real Estate Investments                                      -
      Residential Real Estate                                      -
      Life Insurance – Surrender Value                             -
      Retirement Accounts                                          -
      Artwork (including Jewelry)                                  -


                 Total Assets                                  $       -

Liabilities

      Accounts Payable                          $                  -
      Long-Term Debt                            $                  -
      Mortgage Debt                             $                  -
      Short-Term Debt                           $                  -
                 Total Liabilities                             $       -


Net Assets: $__________________




1
    NTD: Exhibits subject to further review and negotiation.

A-1
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22      Main Document
                                        Pg 969 of 1021




                                                                    EXHIBIT B to ANNEX [__]



                               APPROVED FINANCIAL ADVISORS


 Accenture
 AlixPartners
 Alvarez and Marsal
 Analysis Group
 AT Kearney
 Bain & Company
 BDO USA
 Booz Allen Hamilton
 Boston Consulting Group
 Centerview Partners LLC
 Deloitte
 Ducera Partners LLC
 Ernst & Young
 Evercore
 FTI Consulting
 Grant Thornton
 Greenhill
 HL Consulting
 Huron Consulting Group
 KPMG
 L.E.K Consulting
 Lazard
 Mercer
 Oliver Wyman
 Parthenon
 PJT Partners
 PricewaterhouseCoopers
 Raymond James
 Strategy
 TRS Advisors
 Any other independent financial advisor reasonably acceptable to
 the Secured Party




B-1
19-23649-rdd          Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                               Pg 970 of 1021


                                                                               EXHIBIT C to ANNEX [__]



                                  FORM OF COMPLIANCE CERTIFICATE

                                              [_____ __], 20[__]

Reference is made to Annex [__] (the “[JS/RS] Family B-Side Credit Support Annex”) to the Settlement
Agreement dated as of [______ __], 2021 among the Pledgors referred to in the [JS/RS] Family B-Side
Credit Support Annex, the other Payment Parties party thereto and The Master Disbursement Trust (as
amended, restated, supplemented or otherwise modified from time to time). Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms in the [JS/RS] Family B-
Side Credit Support Annex.

[Certificate to consist of one the following certifications]1:

Section 3.01(b)(i) Certification

[Reference is made to the [quarterly/annual] financial statements for the [fiscal quarter/fiscal year] period
ending [_______ __], 20[__]. Pursuant to Section 3.01(b)(i) of the [JS/RS] Family B-Side Credit Support
Annex, the undersigned, in his/her capacity as an authorized officer of the Pledgors (or, in the case of a
Trust Pledgor, an authorized officer of its trustee), and not in any individual capacity, certifies as follows,
for such fiscal period ending [_______ __], 20[__]:

To my knowledge, no Breach Trigger or Breach with respect to the Applicable Payment Group has occurred
under the Settlement Agreement or the Pledge Agreement during such [fiscal quarter/fiscal year] period.]

Section 3.01(b)(ii) Certification

[Reference is made to the Restricted Payment or series of related Restricted Payments made or to be made
pursuant to Section 4.01(a) of the [JS/RS] Family B-Side Credit Support Annex (other than pursuant to
Section 4.01(a)(iv)(A)) on or about [_______ __], 20[__] in an aggregate amount exceeding $10,000,000
(such Restricted Payment or series of related Restricted Payments, the “Applicable Restricted Payment”).
Pursuant to Section 3.01(b)(ii) of the [JS/RS] Family B-Side Credit Support Annex, the undersigned, in
his/her capacity as an authorized officer of the Pledgors (or, in the case of a Trust Pledgor, an authorized
officer of its trustee), and not in any individual capacity, certifies as follows:

[1.] To my knowledge, as of the date hereof, no Breach Trigger or Breach with respect to the Applicable
Payment Group has occurred under the Settlement Agreement or the Pledge Agreement.

[2. The Applicable Restricted Payment is being made pursuant to Section 4.01(a)(iv)(B) of the [JS/RS]
Family B-Side Credit Support Annex.]2

Section 3.01(b)(iii) Certification



1
    NTD: Include applicable certification.
2
    NTD: Include if applicable.

C-1
19-23649-rdd          Doc 3121    Filed 07/08/21 Entered 07/08/21 00:40:22                 Main Document
                                           Pg 971 of 1021


[Reference is made to the Restricted Payment or series of related Restricted Payments made or to be made
pursuant to Section 4.01(c) on or about [_______ __], 20[__] in an aggregate amount exceeding
$10,000,000 (such Restricted Payment or series of related Restricted Payments, the “Applicable Restricted
Payment”). Pursuant to Section 3.01(b)(iii) of the [JS/RS] Family B-Side Credit Support Annex, the
undersigned, in his/her capacity as an authorized officer of the Pledgors (or, in the case of a Trust Pledgor,
an authorized officer of its trustee), and not in any individual capacity, certifies as follows:

[1.] To my knowledge, as of the date hereof, no Breach Trigger or Breach with respect to the Applicable
Payment Group has occurred under the Settlement Agreement or the Pledge Agreement.

[2. The Applicable Restricted Payment is being made pursuant to [Section 4.01(c)(i)]/ [Section
4.01(c)(iv)] of the [JS/RS] Family B-Side Credit Support Annex].]3




                                                  By: ______________________________
                                                  Name:
                                                  Title:




3
    NTD: Include if applicable.

C-2
19-23649-rdd          Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                 Main Document
                                               Pg 972 of 1021


                                                                                      EXHIBIT D to ANNEX [__]



                                        SCHEDULE OF DISTRIBUTIONS

                                                  [_____ __], 20[__]1

Reference is made to Annex [__] (the “[JS/RS] Family B-Side Credit Support Annex”) to the Settlement
Agreement dated as of [_______ __], 2021 among the Pledgors referred to in the [JS/RS] Family B-Side
Credit Support Annex, the other Payment Parties party thereto and The Master Disbursement Trust (as
amended, restated, supplemented or otherwise modified from time to time). Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms in the [JS/RS] Family B-
Side Credit Support Annex.

Reference is made to the fiscal quarter ending [_______ __], 20[__]. In accordance with Section 3.1(e) of
the [JS/RS] Family B-Side Credit Support Annex, set forth below are the distributions (or loans in lieu
thereof) made by or between (i) any Holding Company Pledgor to the applicable Trust Pledgor and (ii)
each Trust Pledgor to its beneficiaries, in each case, during such fiscal quarter.


        1.




                                                        For and behalf of the Pledgors:


                                                        By: ______________________________
                                                        Name:
                                                        Title:




1
    Schedule to be delivered within 25 Business Days after the end of each fiscal quarter.

D-1
19-23649-rdd           Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22         Main Document
                                                Pg 973 of 1021


                                                                            EXHIBIT E to ANNEX [__]



                                   FORM OF COLLATERAL CERTIFICATE

                                                   [_____ __], 20[__]1

Reference is made to (i) Annex [__] (the “[JS/RS] Family B-Side Credit Support Annex”) to the
Settlement Agreement dated as of [_______ __], 2021 among the Pledgors referred to in the [JS/RS] Family
B-Side Credit Support Annex, the other Payment Parties party thereto and The Master Disbursement Trust
(the “MDT”) (as amended, restated, supplemented or otherwise modified from time to time) and (ii) the
Pledge Agreement dated as of [______ __], 2021 (the “Pledge Agreement”) among the Pledgors referred
to in the [JS/RS] Family B-Side Credit Support Annex, Kokino LLC and the MDT (as amended, restated,
supplemented or otherwise modified from time to time). Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the [JS/RS] Family B-Side Credit Support
Annex.

Reference is made to the calendar year ending [_______ __], 20[__]. Pursuant to Section 3.01(f) of the
[JS/RS] Family B-Side Credit Support Annex, the undersigned, in his/her capacity as an authorized officer
of the Pledgors (or, in the case of a Trust Pledgor, an authorized officer of its trustee), and not in any
individual capacity, certifies as follows:

1.     All liens granted to the Secured Party pursuant to the Pledge Agreement remain effective and are
perfected as of the date hereof, [except with respect to the assets described below].

2.      There have been no changes to the information required to be included in the Annexes 1, 2 and 3
to the Pledge Agreement [, except for the following items:]




                                                         [APPLICABLE PLEDGOR]


                                                         By:
                                                                 Name:
                                                                 Title:




1
    Certificate to be delivered within 30 days after calendar year end.


E-1
19-23649-rdd          Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                               Pg 974 of 1021


                                                                              EXHIBIT F to ANNEX [__]



                     FORM OF INCURRENCE TEST COMPLIANCE CERTIFICATE

                                              [_____ __], 20[__]

Reference is made to Annex [__] (the “[JS/RS] Family B-Side Credit Support Annex”) to the Settlement
Agreement dated as of [______ __], 2021 among the Pledgors referred to in the [JS/RS] Family B-Side
Credit Support Annex, the other Payment Parties party thereto and The Master Disbursement Trust (as
amended, restated, supplemented or otherwise modified from time to time). Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms in the [JS/RS] Family B-
Side Credit Support Annex.

[Certificate to consist of one the following certifications]24:

[This certificate is being delivered pursuant to Section 4.01(a)(i) of the [JS/RS] Family B-Side Credit
Support Annex in connection with a proposed Restricted Payment to be made by a Holding Company
Pledgor pursuant to such provision.

I, on behalf of an Independent Financial Advisor, and not in any individual capacity, hereby certify that in
reliance on calculations provided to me by the Pledgors the Lock Box Distribution Incurrence Test shall be
satisfied on a pro forma basis after giving effect to such Restricted Payment. Attached as Schedule 1 hereto
is a calculation of the Collateral Coverage Ratio on pro forma basis after giving effect to the applicable
Restricted Payment.]

[This certificate is being delivered pursuant to Section 4.01(c)(ii) of the [JS/RS] Family B-Side Credit
Support Annex in connection with a proposed Restricted Payment to be made by a Trust Pledgor pursuant
to such provision.

I, on behalf of an Independent Financial Advisor, and not in any individual capacity, hereby certify that in
reliance on calculations provided to me by the Pledgors the Trust Distribution Incurrence Test shall be
satisfied on a pro forma basis after giving effect to such Restricted Payment. Attached as Schedule 1 hereto
is a calculation of the Asset Coverage Ratio on pro forma basis after giving effect to the applicable
Restricted Payment.]


                                                   [       ], an Independent Financial Advisor and not in
                                                   any individual capacity.


                                               By:
                                               Name:
                                               Title:




24
     NTD: Include applicable certification.
19-23649-rdd           Doc 3121           Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                                   Pg 975 of 1021




                                                                SCHEDULE 1 to EXHIBIT F TO ANNEX [__]25

                                        [Calculation of Collateral Coverage Ratio]



A. Value of Collateral:                                  $[________]

B. Outstanding Settlement Amount of the Applicable Payment Group                  $[________]

Collateral Coverage Ratio (A/B):                                  [___]:1.00

Minimum Amount Permitted                                          1.00:1.00

In Compliance?                                                    [Yes/No]




                                          [Calculation of Asset Coverage Ratio]



A. Value of Assets of Trust Pledgors:                             $[________]

B. Outstanding Settlement Amount of the Applicable Payment Group                  $[________]

Asset Coverage Ratio (A/B):                                       [___]:1.00

Minimum Amount Permitted                                          1.50:1.00

In Compliance?                                                    [Yes/No]




25
     Insert calculation as applicable

                                                            4
19-23649-rdd   Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22    Main Document
                                   Pg 976 of 1021


                                       Annex E
                    Credit Support Annex for B-Side Payment Group 2
19-23649-rdd        Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                       Main Document
                                             Pg 977 of 1021
                                                                                  Draft 7/7/2021 – Filing Version


                                                 ANNEX E1
                                         B-SIDE PAYMENT GROUP 2

                                                   ARTICLE I.
                                                  DEFINITIONS

        Section 1.01 Settlement Agreement. Capitalized terms used herein and not defined herein
have the meanings ascribed to such terms in the Settlement Agreement to which this Annex [__] is attached.

        Section 1.02 Defined Terms. As used in this Credit Support Annex, the following terms shall
have the meanings specified below:

         “Advanced Contribution Top-Off” means, as of any date of determination, an amount equal to
the lesser of:

        (i)     an amount equal to (A) the aggregate amount distributed or paid pursuant to Section
4.01(a)(iv)(A) and Section 4.01(b) prior to such date minus (B) the aggregate amount of Advanced
Contribution Top-Offs made prior to such date pursuant to Section 2.02 (in each case, without duplication);
and

        (ii)    the amount required to increase the Value of the Collateral to an amount equal to the lesser
of (x) $500,000,000 and (y) the Outstanding Settlement Amount of the Applicable Payment Group as of
such date.

        “Applicable Federal Rate” means, with respect to any month, the applicable federal rate published
by the IRS for such month.

        “Applicable Payment Group” means [the Jonathan Sackler family Payment Group under the
Settlement Agreement]/[the Richard Sackler family Payment Group under the Settlement Agreement].

         “Asset Coverage Ratio” means, as of any date of determination, the ratio of (A) the Value of the
assets of the Trust Pledgors (excluding the value of any Equity Interests in IACs owned directly or indirectly
by the Trust Pledgors) as of such date of determination to (B) the Outstanding Settlement Amount of the
Applicable Payment Group as of such date of determination.

         “Asset Management Agreement” means any asset management agreement entered into from time
to time between or among the Holding Company Pledgors, on the one hand, and the Asset Manager, on the
other hand, with respect to the management of the assets and investments of the Holding Company
Pledgors, including the agreements existing as of the Settlement Effective Date specified in Exhibit G.




1
  This Annex E to the Shareholder Settlement Agreement is in draft form and remains subject to continuing review
and negotiation among the Debtors and interested parties with respect thereto, has not yet been agreed to by any
party and remains subject to material change. The Debtors reserve the right, subject to the terms and conditions set
forth in the Plan, to alter, amend, modify or supplement the Shareholder Settlement Agreement at any time before
the Effective Date of the Plan, or any such other date as may be provided for by the Plan or by order of the
Bankruptcy Court; provided that, if the Shareholder Settlement Agreement is altered, amended, modified, or
supplemented in any material respect prior to the hearing to confirm the Plan, the Debtors will file a redline of such
document with the Bankruptcy Court.
                                                         1
                                                     Annex [__]
19-23649-rdd      Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                Main Document
                                          Pg 978 of 1021


        “Asset Manager” means [Kokino]/[Summer Road] and any replacement asset manager.

         “Business Day” means any day excluding Saturday, Sunday and any day which is a legal holiday
under the laws of the State of New York or the State of Wyoming or is a day on which banking institutions
located in any such state are authorized or required by law or other governmental action to close.

        “Collateral” means the “Collateral” as defined in Section 2.01(a). In no event shall the Collateral
include Excluded Property.

        “Collateral Coverage Ratio” means, as of any date of determination, the ratio of (A) the Value of
the Collateral as of such date of determination to (B) the Outstanding Settlement Amount of the Applicable
Payment Group as of such date of determination.

        “Credit Support Annex” means this Annex [__] to the Settlement Agreement.

        “Disposition” shall mean, with respect to any property or asset, any conveyance, sale, lease,
sublease, license, assignment, transfer or other disposition (including by way of merger or consolidation
and including any sale and leaseback transaction) of such property or asset, including by means of a merger,
consolidation, division or similar transaction, and the terms “Dispose,” “Disposed” and “Disposing” shall
have meanings correlative thereto.

         “Enforcement Event” means the occurrence of a Specified Breach by the Applicable Payment
Group permitting the Secured Party to exercise the Payment Remedy under the Settlement Agreement with
respect to such Applicable Payment Group.

        “First Priority” means, with respect to any Lien purported to be created in any Collateral pursuant
to any Security Document, that such Lien is prior in lien priority to any other Lien thereon other than
Permitted Encumbrances applicable to such Collateral which as a matter of law have priority over the
respective Liens on such Collateral created pursuant to the relevant Security Document.

         “Hedging Agreement” means (i) any and all rate swap transactions, basis swaps, credit derivative
transactions, forward rate transactions, commodity swaps, commodity options, forward commodity
contracts, equity or equity index swaps or options, bond or bond price or bond index swaps or options or
forward bond or forward bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, currency swap transactions, cross-currency rate swap transactions, currency
options, cap transactions, floor transactions, collar transactions, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options or warrants to enter into any
of the foregoing), whether or not any such transaction is governed by, or otherwise subject to, any master
agreement or any netting agreement, and (ii) any and all transactions or arrangements of any kind, and the
related confirmations, which are subject to the terms and conditions of, or governed by, any form of master
agreement (or similar documentation) published from time to time by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such agreement or documentation, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master Agreement




                                                    2
                                                Annex [__]
19-23649-rdd         Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22                  Main Document
                                            Pg 979 of 1021


        “Holding Company Pledgors” means, collectively, [(i) [2A Trust Holding Company LLC] and (ii)
[AJ Holding Company LLC]]2 / [(i) [1A Trust Holding Company LLC] and (ii) [AR Holding Company
LLC]]3.

         “Increased Built-in Gain” means, with respect to any Permitted Exchange, an amount equal to the
sum of the positive difference, if any, between (i) the Value of an asset received in such Permitted Exchange
minus the Investment Holding Vehicle’s basis in such asset for U.S. federal income tax purposes and (ii)
the Value of the original asset minus the Investment Holding Vehicle’s basis in the original asset for U.S.
federal income tax purposes.

        “Incurrence Tests” means, collectively, the Lock Box Distribution Incurrence Test and the Trust
Distribution Incurrence Test.

         “Indebtedness for Borrowed Money” of any Person means, as of any date of determination, all
of the following: (i) all indebtedness of such Person for borrowed money, (ii) all obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments, (iii) all obligations of such Person under
finance or capital leases, (iv) all net reimbursement obligations of such Person with respect to letters of
credit, foreign currency sale agreements and bankers’ acceptances, except such as are obtained by such
Person to secure performance of obligations (other than for borrowed money or similar obligations), (v) all
indebtedness of others with respect to obligations referred to in (i) to (iv) above, guaranteed in any manner,
directly or indirectly, by such Person, and (vi) all indebtedness of others with respect to obligations referred
to in (i) to (v) above are secured by a Lien on any asset owned by such Person (whether or not such
indebtedness is assumed by, or is a personal obligation of, such Person); provided that the amount of such
indebtedness will be the lesser of: (a) the fair market value of such asset at such date of determination, and
(b) the amount of such indebtedness of such other Person. It is understood and agreed that payment
Obligations of any Person under the Settlement Agreement shall not constitute Indebtedness for Borrowed
Money.

        “Independent Financial Advisor” means (i) a financial advisor selected by the Pledgors from the
financial advisors listed on Exhibit B attached hereto or (ii) solely to the extent the applicable Pledgor is
unable to engage any such independent financial advisor set forth in clause (i) of this definition, any other
independent financial advisor reasonably acceptable to the MDT.

        “Investment Holding Vehicles” means each direct, wholly-owned, holding company Subsidiary
of each Holding Company Pledgor as of the Settlement Effective Date and identified as such in the Pledge
Agreement and each other direct, wholly-owned Subsidiary formed or acquired by a Holding Company
Pledgor after the Settlement Effective Date to make and hold investments but excluding, in all cases, any
underlying investment vehicle owned by an Investment Holding Vehicle.

           “IRC” means the Internal Revenue Code of 1986, as amended.

           “IRS” means the United States Internal Revenue Service.

       “Kokino” means Kokino LLC, a Delaware limited liability company (together with its successors
and permitted assigns).




2
    NTD: Jon Sackler family.
3
    NTD: Richard Sackler family.
                                                     3
                                                 Annex [__]
19-23649-rdd         Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                Main Document
                                              Pg 980 of 1021


         [“Listed Transaction” means (x) a “listed transaction” identified as such by the Internal Revenue
Service under Section 6707A(c)(2) of the Internal Revenue Code and Treasury Regulation Section 1.6011-
4(b)(2)(i) as of the date of this Agreement or (y) a “listed transaction” identified as such by the Internal
Revenue Service under such provisions after the date of this Agreement substantially comparable to the
type of promotor-marketed abusive tax shelter transaction that the Internal Revenue Service has been
identifying as “listed transactions” as of the date of this Agreement, in each case unless the Internal Revenue
has delisted the transaction.4]

           “Lock Box Distribution Incurrence Test” as defined in Section 4.01(a)(i)(B).

        “Material Adverse Effect” means a material adverse effect on (a) the business, assets or financial
condition, in each case, of the Pledgors, taken as a whole, (b) the rights and remedies (taken as a whole) of
the Secured Party under the Settlement Agreement or the Security Documents or (c) the ability of the
Pledgors (taken as a whole) to perform their payment Obligations under the Settlement Agreement or the
Security Documents.

        “North Bay” means North Bay Associates, a Delaware general partnership (together with its
successors and assigns).

          “Permitted Encumbrances” [means (a) Liens for Taxes (i) that are not yet delinquent or that are
being contested in accordance with Section 3.05 or (ii) with respect to which the failure to make payment
would not reasonably be expected to have a Material Adverse Effect; (b) statutory Liens of landlords and
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, storage or other similar like Liens
arising in the ordinary course of business and securing obligations that are not yet due or which do not in
the aggregate have a material adverse effect on the value or use of property encumbered thereby; (c) Liens
incurred or pledges and deposits made in the ordinary course of business in compliance with workers’
compensation, unemployment insurance and other social security laws or regulations; (d) deposits Liens to
secure the performance, or payment in respect of, bids, insurance premiums, deductibles or co-insured
amounts, tenders, government or utility contracts (other than for the repayment of borrowed money) trade
contracts (other than for obligations for the payment of borrowed money), leases, statutory obligations,
surety, stay, customs and appeal bonds, performance bonds and other obligations of a like similar nature
incurred in the ordinary course of business; (e) zoning restrictions, easements, rights-of-way,
encroachments, protrusions, licenses or other restrictions on, and other minor defects or irregularities
affecting, the use of any real property estate (including leasehold title) and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, do not materially interfere with the
ordinary conduct of the business of the Pledgors, and ground leases in respect of real property on which
facilities owned or leased by the Pledgors are located; (f) Liens (i) of a collection bank arising under Section
4-210 of the Uniform Commercial Code on the items in the course of collection, (ii) attaching to trading
accounts or other brokerage accounts incurred in the ordinary course of business, (iii) in favor of a banking
or other financial institution arising as a matter of law encumbering deposits or other funds maintained with
a financial institution (including the right of set-off) and which are within the general parameters customary
in the banking industry and (iv) for the fees and expenses of a bank or securities intermediary in maintaining
deposit accounts or securities accounts; (g) any Lien on any property or asset of the Trust Pledgors existing
on the Settlement Effective Date; provided that (i) all of the Indebtedness for Borrowed Money secured by
such Liens are listed on Schedule I attached hereto and (ii) any such Lien shall secure only those obligations
which it secures on the Settlement Effective Date and extensions, refinancings, renewals and replacements
thereof that do not increase the outstanding principal amount thereof other than for accrued interest, fees
and premiums (if any) thereon and reasonable fees and expenses associated with the extension, refinancing,


4
    NTD: Subject to further review and negotiation.
                                                          4
                                                      Annex [__]
19-23649-rdd         Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                Main Document
                                              Pg 981 of 1021


renewal or replacement, and such Lien shall not extend to any other property or asset other than the property
or assets securing such obligations on the Settlement Effective Date and the proceeds or products thereof;
(h) Liens on property of Trust Pledgors in favor of clearing agencies, broker-dealers and similar Liens
incurred in the ordinary course of business; (i) Liens arising solely from precautionary filings of financing
statements under the Uniform Commercial Code of the applicable jurisdictions; (j) [reserved]; (k) Liens
consisting of any (i) interest or title of a lessor or sub-lessor under any lease of real estate not prohibited
hereunder, (ii) landlord lien permitted by the terms of any lease, (iii) restriction or encumbrance to which
the interest or title of such lessor or sub-lessor may be subject or (iv) subordination of the interest of the
lessee or sub-lessee under such lease to any restriction or encumbrance referred to in the preceding clause
(iii); (l) Liens (i) on any cash earnest money deposits made by the Pledgors in connection with any letter of
intent or purchase agreement with respect to any investment permitted hereunder or (ii) consisting of an
agreement to dispose of any property; (m) Liens securing obligations under operating, reciprocal easement
or similar agreements entered into in the ordinary course of business of the Pledgors; (n) leases, licenses,
subleases or sublicenses granted to others in the ordinary course of business which do not (i) interfere in
any material respect with the business of the Pledgors or (ii) secure any Indebtedness for Borrowed Money;
(o) Liens arising (i) out of conditional sale, title retention, consignment or similar arrangements for the sale
of any assets or property in the ordinary course of business or (ii) by operation of law under Article 2 of the
UCC (or similar law of any jurisdiction); (p) Liens in favor of any Pledgor; (q) Liens on assets and property
of the Trust Pledgors (other than Equity Interests in the Holding Company Pledgors) securing obligations
under Hedging Agreements entered in the ordinary course; (r) (i) Liens on equity interests of joint ventures
or non-Pledgors securing capital contributions to, or obligations of, such Persons and (ii) customary rights
of first refusal and tag, drag and similar rights in joint venture agreements and agreements with respect to
non-Pledgors; and (t) any encumbrance or restriction assumed in connection with an acquisition of the
property or equity interests of any Person, so long as such encumbrance or restriction relates solely to the
property so acquired (or to the Person or Persons (and its or their subsidiaries) bound thereby) and was not
created in connection with or in anticipation of such acquisition.]5

           “Permitted Exchange” as defined in clause (C) of the last paragraph of Section 4.01(a).

         “Pledge Agreement” means the Pledge and Security Agreement entered into on the Settlement
Effective Date among the Pledgors, the Asset Manager and the Secured Party, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

           “Pledgors” means, collectively, the Trust Pledgors and the Holding Company Pledgors.

           “Related Parties” [____]6

           “Related Party Transaction” as defined in Section 4.02.

         “Restricted Payment” [means any (i) dividend or other distribution (whether in cash, securities or
other property) with respect to any Equity Interest of any Person, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such Equity Interest (including, but
not limited to, the Collateral), or on account of any return of capital to such Person’s shareholders, partners
or members (or the equivalent Persons thereof), (ii) with respect to any Trust Pledgor, any distribution
(whether in cash, securities or other property) to any beneficiary of such Trust Pledgor or a direct payment
by such Trust Pledgor to any beneficiary of such Trust Pledgor or (iii) in the case of a Holding Company

5
    NTD: Definition subject to review and negotiation.
6
    NTD: Definition subject to review and negotiation.
                                                         5
                                                     Annex [__]
19-23649-rdd         Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                Main Document
                                              Pg 982 of 1021


Pledgor, any payment or distribution of the types described in Section 4.01(a) or (b) to any Trust Pledgor
or any beneficiary thereof.]7

         “Secured Party” means each of (i) the MDT and each of its successors and permitted assigns and
(ii) any agent, trustee or other representative or designee (including one or more Subsidiaries or other
entities of the MDT formed to carry out its duties and obligations under the Definitive Documents)
authorized or appointed to hold any security interest in or Lien on, or take possession or control of, any
Collateral on behalf of and for the benefit of itself and any person described in clause (i) above.

           “Secured Obligations” as defined in Section 2.01(a).

       “Security Documents” means the Pledge Agreement, each uncertificated securities control
agreement and each of the other security agreements, pledge agreements and other instruments and
documents, and each of the supplements thereto, executed and/or delivered pursuant to this Credit Support
Annex or the Security Documents in order to grant or purport to grant a Lien on any assets to secure the
Secured Obligations and/or under which rights or remedies with respect to such Liens are governed.

        “Specified Assets” means cash, cash equivalents, marketable securities or investments in private
equity funds or hedge funds.

           “Trust Distribution Incurrence Test” as defined in Section 4.01(c)(i)(B).

        “Trust Pledgors” means, collectively, [(i) AJ Irrevocable Trust and (ii) 2A Trust]8[ AR Irrevocable
Trust and the 1A Trust]9.

        “UCC” shall mean the Uniform Commercial Code or any successor provision thereof (or similar
code or statute) as in effect from time to time in any applicable state or jurisdiction, to the extent it may be
required to apply to any item or items of Collateral.

        “Value” means, with respect to the Collateral or assets of the Pledgors, the value thereof determined
in accordance with Section 1.04.

         Section 1.03 Interpretative Provisions. The rules of construction set forth in Section 1.02 of
the Settlement Agreement shall apply mutatis mutandis to this Credit Support Annex. The use herein of
the word “include” or “including”, when following any general statement, term or matter, shall not be
construed to limit such statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with reference thereto, but rather shall
be deemed to refer to all other items or matters that fall within the broadest possible scope of such general
statement, term or matter. References herein to any Section, Schedule or Exhibit shall be to a Section, an
Appendix or an Exhibit, as the case may be, of this Credit Support Annex unless otherwise specifically
provided. In addition, (i) the term “descendants” shall include all issue, including grandchildren,
stepchildren and adoptive relationships, and current and former spouses and (ii) the term “spouse” shall
include qualified domestic partners.



7
    NTD: Definition subject to review and negotiation.
8
    NTD: Jon Sackler family annex.
9
    NTD: Richard Sackler family annex.
                                                         6
                                                     Annex [__]
19-23649-rdd       Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                   Main Document
                                           Pg 983 of 1021


          Section 1.04 Valuation Methodology. It is understood and agreed that for purposes of
preparing the quarterly and annual financial statements described in this Credit Support Annex and
calculating compliance with any covenant contained in this Credit Support Annex (including with respect
to the Value of the initial Collateral as of the Settlement Effective Date and the Incurrence Tests), asset
valuations shall be determined in all material respects in a manner that is reasonably consistent with the
valuation methodologies used by Huron Consulting Services LLC to prepare the previous net asset reports
delivered in the Chapter 11 Cases pursuant to the Amended and Restated Stipulation and in accordance
with this Section 1.04. Notwithstanding the foregoing, (i) all asset valuations (including with respect to the
initial Collateral as of the Settlement Effective Date and the Incurrence Tests) shall exclude any contingent
liabilities (including tax liabilities and inchoate claims but, for the avoidance of doubt, guarantees of
Indebtedness for Borrowed Money shall be counted in the determination of asset values) and, for the
avoidance of doubt, any tax refunds that might be payable but for an election under section 643(g) as a
result of a trust distribution, (ii) the Pledgors may exclude any asset in their sole discretion when calculating
compliance with the Incurrence Tests, (iii) with respect to the valuation of assets consisting of Equity
Interests that are listed or quoted for trading on the New York Stock Exchange, the NYSE MKT, the
NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital Market, OTC
Bulletin Board or any other national securities exchange, the “Value” thereof shall be based on the
arithmetic average of the closing price of a share of such Equity Interests for the ten (10) consecutive trading
days on which shares of such Equity Interests traded immediately preceding the date of determination and
(iv) all asset valuations shall exclude any Obligations under the Settlement Agreement. In determining
asset valuation as of any date of determination, other than in the case of cash, cash equivalents or other
assets for which market quotations are readily available and may be determined on such date of
determination, the Pledgors and any Independent Financial Advisor shall use the asset valuation for the
applicable assets as of the end of the most recently ended fiscal quarter for which financial statement are
available as of such date of determination or, if no such quarterly valuation exists, then the most recent
valuation used by North Bay and/or the Asset Manager to maintain the Pledgors’ books and records.

         Section 1.05 Division. For all purposes under this Credit Support Annex, in connection with
any division or plan of division under Delaware Law or any comparable event under a different
jurisdiction’s Laws, as applicable: (a) if any asset, right, obligation or liability of any Person becomes the
asset, right, obligation or liability of a different Person, then it shall be deemed to have been transferred
from the original Person to the subsequent Person, and (b) if any new Person comes into existence, such
new person shall be deemed to have been organized on the first date of its existence by the holders of its
Equity Interests.

                                            ARTICLE II.
                                        COLLATERAL MATTERS

        Section 2.01      Security; Security Documents.

          (a)      As credit support for, and to secure the prompt payment and performance of the payment
  Obligations of the Applicable Payment Group under the Settlement Agreement to the MDT (the “Secured
  Obligations”),

                (i)      each Trust Pledgor shall, on or before the Settlement Effective Date, grant a
        perfected first priority security interest in and Lien on all of its right, title and interest in the
        following property, wherever located, and whether now owned or hereafter acquired (the “Trust
        Pledgor Collateral”):



                                                      7
                                                  Annex [__]
19-23649-rdd       Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                      Main Document
                                            Pg 984 of 1021


                         (A)     in the case of the AJ Irrevocable Trust, 100% of the Equity Interests held
                 by the AJ Irrevocable Trust in AJ Holding Company LLC;

                          (B)    in the case of the 2A Trust, 100% of the Equity Interests held by the 2A
                 Trust in 2A Trust Holding Company LLC; and

                          (C)      all proceeds and products of the foregoing;

                 (ii)    each Holding Company Pledgor shall, on or before the Settlement Effective Date,
        grant a perfected first priority security interest in and Lien on all of its right, title and interest in the
        following property, wherever located, and whether now owned or hereafter acquired (the “Holding
        Company Pledgor Collateral”):

                         (A)       substantially all assets of such Holding Company Pledgor (including
                 100% of the Equity Interests in all underlying Investment Holding Vehicles owned by such
                 Holding Company Pledgor and its rights under Asset Management Agreements between
                 such Holding Company Pledgor and the Asset Manager with respect to voting rights to
                 liquidate assets) as described in the Pledge Agreement; and

                          (B)      all proceeds and products of the foregoing; and

                (iii)     The Asset Manager shall, on or before the Settlement Effective Date, grant a
        perfected first priority security interest in and Lien on all of its right, title and interest in the Asset
        Management Agreements between any Holding Company Pledgor and the Asset Manager with
        respect to voting rights to liquidate assets and any proceeds thereof (the “Kokino Asset
        Management Agreement Collateral” and, together with the Trust Pledgor Collateral and the
        Holding Company Pledgor Collateral, collectively, the “Collateral”).

Notwithstanding the foregoing, in no event shall the Collateral include (I) investments held by an
Investment Holding Vehicle that are distributed to a Holding Company Pledgor for the sole purpose of
transferring such investment to another Investment Holding Vehicle, (II) any assets being contributed to
any Holding Company Pledgor on a “post-closing” basis, so long as, in each case, such assets are
contributed to an Investment Holding Vehicle within five (5) Business Days of their receipt by, or
contribution to, a Holding Company Pledgor, (III) any property the pledge of which or security interest
therein is prohibited by applicable Law (including, without limitation, any legally effective requirement to
obtain the consent of any Governmental Authority) and any governmental licenses or state or local
franchises, charters or authorizations, to the extent a security interest therein would be prohibited or
restricted thereby (including, without limitation, any legally effective prohibition or restriction), in each
case except to the extent such prohibition or restriction is unenforceable after giving effect to applicable
anti-assignment provisions of the UCC or any other applicable Law (other than proceeds thereof, the
assignment of which is expressly deemed effective under the UCC notwithstanding such prohibition or
restriction), (IV) any lease, license or other agreements (other than organizational documents of the
Pledgors or any Investment Company Vehicle) to the extent that a security interest therein would violate or
invalidate such lease, license or agreement or create a right of termination in favor of any other party thereto
or a default thereunder, in each case except to the extent such violation, invalidation or termination right is
unenforceable after giving effect to applicable anti-assignment provisions of the UCC or any other
applicable Law, and provided that any such provision in any lease, license or other agreement was not
entered into after the date hereof with the purpose of excluding such asset from the Collateral and (V)
ownership interests in any non-wholly-owned Subsidiaries but only to the extent the organizational
documents or other agreements with non-Related Party equity holders of such non-wholly-owned
Subsidiaries do not permit the pledge of such ownership interests for so long as such prohibition exists, in
                                                       8
                                                 Annex [__]
19-23649-rdd       Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                   Main Document
                                            Pg 985 of 1021


each case after giving effect to the anti-assignment provisions in the UCC or applicable Law (the assets and
property referred to in the foregoing clauses (I) through (V) are collectively referred to herein as the
“Excluded Property”); provided that, in the case of clauses (III) through (V), (i) the Collateral shall include
the replacements, substitutions and proceeds of any of the foregoing property in clauses (III) through (V)
unless such replacements, substitutions or proceeds also constitute Excluded Property in accordance with
clauses (III) through (V) above and (ii) clauses (III) through (V) above shall not apply to property or assets
(that would otherwise constitute Collateral but for the above exclusions) valued at more than $25,000 in
the aggregate.

           (b) Without limiting the generality of clause (a) of this Section 2.01, on the Settlement
Effective Date, (i) the Secured Party shall have a perfected first priority security interest in and Lien on (A)
100% of the Equity Interests of the Holding Company Pledgors and (B) substantially all assets of the
Holding Company Pledgors pursuant to Section 2.01(a)(ii), and (ii) the collective Value of the Equity
Interests held by Holding Company Pledgors in the Investment Holding Vehicles and pledged to the
Secured Party to secure the Secured Obligations of the Applicable Payment Group shall not be less than
$500,000,000 (which, for the avoidance of doubt, shall not include any Excluded Property).

           (c) The Pledgors shall not be required, nor shall the Secured Party be authorized, to perfect
any pledge or security interest hereunder by any means other than by (i) filing financing statements
(including continuation statements) pursuant to the UCC in the office of the secretary of state (or similar
central filing office) of the relevant state or jurisdiction for each Pledgor, (ii) in the case of Collateral
consisting of Equity Interests in any Holding Company Pledgor or Investment Holding Vehicle organized
in jurisdictions outside the U.S., the entry into non-US law share pledge agreements and the filing of
financing statements or local law equivalents and other perfection actions in relevant non-US jurisdictions,
(iii) the delivery to the Secured Party of certificates or other instruments (if any) representing pledged
Equity Interests, together with stock transfer powers or other instruments of transfer (if any) with respect
thereto endorsed in blank and (iv) in the case of the pledge of Equity Interests in any Holding Company
Pledgor or Investment Holding Vehicle in the form of uncertificated securities, the execution of
uncertificated securities control agreements.

           (d) Each Pledgor shall promptly and duly take, execute, acknowledge and deliver such further
acts, documents and assurances as may from time to time be necessary or as the Secured Party may from
time to time reasonably request in order to carry out the intent and purposes of the Security Documents and
consistent with this Credit Support Annex (including, but not limited to, making non-U.S. filings, the entry
into non-U.S. security agreements and the entry, by the applicable Pledgor and any Holding Company
Pledgor or Investment Holding Vehicle that is the issuer of pledged equity interests that are uncertificated
securities, into an uncertificated securities control agreement) to establish, create, preserve, protect, perfect,
and maintain perfection of a first priority lien on the Collateral in favor of and for the benefit of the Secured
Party (including Collateral acquired after the date hereof) and to exercise any and all remedies in respect
thereof.

           (e) The Security Documents shall contain customary release provisions providing for the
release the security interests in the Collateral upon a Disposition of Collateral not prohibited by this Credit
Support Annex.

         Section 2.02 Advanced Contribution Top-Off. If any distribution or payment made pursuant
to Section 4.01(a)(iv)(A) or any payment made under Section 4.01(b) is thereafter returned, in whole or in
part, to the Applicable Payment Group in the form of a Permitted Withdrawal of the Applicable Payment
Group’s Unapplied Advanced Contributions (i.e., a Permitted Withdrawal on account of Sale Proceeds
Deductions or Distribution Deductions with respect to the Applicable Payment Group’s Unapplied
Advanced Contributions (the amount of such Permitted Withdrawal, the “Recouped Advanced
                                                   9
                                              Annex [__]
19-23649-rdd         Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22               Main Document
                                              Pg 986 of 1021


Contribution”)), the Trust Pledgors shall, within forty-five (45) days of such receipt, contribute assets to
the applicable Holding Company Pledgor (which assets the Holding Company Pledgor shall, in turn,
contribute to an Investment Holding Vehicle) in an amount equal to the lesser of (i) the Advanced
Contribution Top-Off and (ii) the Recouped Advanced Contribution. [For the avoidance of doubt, the
limitation in the preceding sentence to the Recouped Advanced Contribution shall not preclude further
contributions in accordance with this Section 2.02 in the event additional amounts are returned to the
relevant Applicable Payment Group.]10

         Section 2.03 Tax Forms. Each Pledgor shall provide to the Secured Party and keep up to date
a duly completed and executed IRS Form W-9 (or any successor forms) and shall provide any other tax
forms or certifications that the Secured Party may reasonably request to permit the Secured Party, any
transferee or their payment agents to comply with any applicable tax withholding or reporting requirements.

        Section 2.04 Opinions of Counsel. On the Settlement Effective Date, each Pledgor shall
deliver to the MDT a customary opinion of its counsel (the “Settlement Effective Date Opinion”)
regarding, among other things, the enforceability and perfection of the relevant security interest with respect
to the Collateral.

           Section 2.05     New Pledgor; Additional Collateral.

         (a)     In the event a Trust Pledgor is subject to a consolidation, merger, division, dissolution or
liquidation or similar reorganization (or any other event contemplated by Section 4.10), the resulting,
surviving or transferee trust(s) (a “New Trust Pledgor”) (x) the applicable Trust Pledgor party to such
transaction shall deliver notice to the MDT and (y) within sixty (60) days of such event (or such longer
period as may be agreed to in writing by the MDT (acting reasonably)), such Trust Pledgor shall (and shall
cause the New Trust Pledgor to) (I) execute and deliver to the MDT such amendments or supplements to
the Security Documents as required thereby or such other documents, instruments or agreements required
by this Credit Support Annex to grant to the Secured Party a perfected First Priority security interest in and
a Lien on the Equity Interests in any Holding Company Pledgor owned by such New Trust Pledgor in
accordance with Section 2.01(a)(i) and (II) take all actions to cause such security interest and Lien to be
duly perfected as required by Section 2.01(c).

         (b)      In the event a Holding Company Pledgor is subject to a consolidation, merger, division,
dissolution or liquidation or similar reorganization, the resulting, surviving or transferee entit(ies) (a “New
Holding Company Pledgor”) (x) the applicable Holding Company Pledgor party to such transaction shall
deliver notice to the MDT and (y) within sixty (60) days of such event (or such longer period as may be
agreed to in writing by the MDT (acting reasonably)), such Holding Company Pledgor shall (and shall
cause the New Holding Company Pledgor to) (I) execute and deliver to the MDT such amendments or
supplements to the Security Documents as required thereby or such other documents, instruments or
agreements required by this Credit Support Annex to grant to the Secured Party a perfected First Priority
security interest in and a Lien on those assets of such New Holding Company Pledgor that constitute or are
intended to constitute Holding Company Pledgor Collateral and (II) take all actions to cause such security
interest and Lien to be duly perfected as required by Section 2.01(c).

        (c)     Following the acquisition of additional Equity Interests that (or any assets from the
proceeds from the sale of Collateral) that constitute Collateral and that are not automatically secured and
perfected pursuant to the Security Documents (including filed UCC financing statements), (x) the
applicable Pledgor shall deliver notice to the MDT and (y) within sixty (60) days of such acquisition, the


10
     NTD: Language subject to review and negotiation.
                                                       10
                                                    Annex [__]
19-23649-rdd         Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                  Main Document
                                              Pg 987 of 1021


applicable Pledgor shall (I) execute and deliver to the MDT such amendments or supplements to the relevant
Security Documents as required thereby or such other documents or agreements required by this Credit
Support Annex to grant to the Secured Party a perfected First Priority security interest in and a Lien on such
Equity Interests and (II) take such other actions to cause such security interest and Lien to be duly perfected
as required by Section 2.01(c).

        (d)      Following the joinder of a new Pledgor, or with respect to the acquisition of additional
Equity Interests that constitute Collateral and that are not automatically secured and perfected pursuant to
the Pledge Agreement or other collateral documents (including filed UCC financing statements), at the
reasonable request of the Secured Party, the applicable Pledgor shall deliver a customary opinion of counsel
with respect thereto.



                                              ARTICLE III.
                                        AFFIRMATIVE COVENANTS

           Section 3.01     Financial Statements, Reports.

              (a) The Pledgors shall deliver to the Secured Party (i) within sixty (60) days following the end
     of each fiscal quarter period, copies of the Pledgors’ quarterly financial statements and (ii) within one-
     hundred twenty (120) days following the end of each fiscal year, annual financial statements of each
     Pledgor [and omitting (or redacting) counterparty or confidential information11], in each case, setting
     forth the categories of investments held by such Pledgor, in each case, in a form substantially similar to
     the form attached hereto as Exhibit A;

             (b) (i)       Together with the financial statements required to be delivered pursuant to Section
     3.01(a), the Pledgors shall deliver a compliance certificate, in a form substantially similar to the form
     attached hereto as Exhibit C, certifying that to their knowledge no Breach Trigger or Breach with respect
     to the Applicable Payment Group has occurred under the Settlement Agreement or the Security
     Documents during the period covered by the certificate;

              (ii) on or prior to the making of any Restricted Payment or series of related Restricted
     Payments in excess of $10,000,000, and in $10,000,000 increments thereof, by a Holding Company
     Pledgor pursuant to Section 4.01(a) (other than pursuant to Section 4.01(a)(iv)(A)), such Holding
     Company Pledgor shall deliver a compliance certificate, in a form substantially similar to the form
     attached hereto as Exhibit C, certifying that to their knowledge no Breach Trigger or Breach with respect
     to the Applicable Payment Group has occurred under the Settlement Agreement or the Security
     Documents and, if applicable, in the case of any such certificate being delivered with respect to a
     Restricted Payment by a Holding Company Pledgor pursuant to Section 4.01(a)(iv)(B), such certificate
     shall include a confirmation that such Restricted Payment is being made pursuant to such clause (it being
     understood and agreed that once a certificate has been delivered pursuant to this clause (b)(ii) with respect
     to any Restricted Payment or series of related Restricted Payments in an aggregate amount greater than
     $10,000,000, there shall be no requirement to deliver an additional certificate under this clause (b)(ii)
     until the applicable Holding Company Pledgor has made additional Restricted Payments in an aggregate
     amount greater than $10,000,000); and




11
     NTD: Form of Exhibit A subject to review and negotiation.
                                                       11
                                                    Annex [__]
19-23649-rdd       Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                   Main Document
                                           Pg 988 of 1021


            (iii) on or prior to the making of any Restricted Payment or series of related Restricted
  Payments in excess of $10,000,000, and in $10,000,000 increments thereof, by a Trust Pledgor pursuant
  to Section 4.01(c), such Trust Pledgor shall deliver a compliance certificate, in a form substantially similar
  to the form attached hereto as Exhibit C, certifying that to their knowledge no Breach Trigger or Breach
  with respect to the Applicable Payment Group has occurred under the Settlement Agreement or the
  Security Documents and, if applicable, in the case of any such certificate being delivered with respect to
  a distribution by a Trust Pledgor pursuant to Sections 4.01(c)(i) or 4.01(c)(iv), such certificate shall
  include a confirmation that such Restricted Payment is being made pursuant to such clauses (it being
  understood and agreed that once a certificate has been delivered pursuant to this clause (b)(iii) with
  respect to any Restricted Payment or series of related Restricted Payments in an aggregate amount greater
  than $10,000,000, there shall be no requirement to deliver an additional certificate under this clause
  (b)(iii) until the applicable Holding Company Pledgor has made additional Restricted Payments in an
  aggregate amount greater than $10,000,000);

           (c)      The Pledgors shall deliver prompt written notice to the MDT (but in any event within
  thirty (30) days) of any change, event, effect or occurrence that is known to them and that would
  reasonably be expected to have a material adverse effect on ability of the Secured Party to exercise and
  enforce its rights under the Settlement Agreement or the Pledge Agreement with respect to the Applicable
  Payment Group or any material portion of the Collateral;

           (d)      In the event of any change (A) in any legal or organization name of any Pledgor or any
  Investment Holding Vehicle or, if applicable, any trustee of a Trust Pledgor, (B) in the location of any
  Pledgor’s chief executive office or principal place of business (or, if applicable, in the location of the
  chief executive office, principal place of business or residence of any trustee of a Trust Pledgor), (C) in
  any Pledgor’s organizational type, (D) in any Pledgor’s federal taxpayer identification number or
  organizational identification number, if any, or (E) in any Pledgor’s or Investment Holding Vehicle’s
  jurisdiction of organization (in each case, including by merging with or into any other entity, reorganizing,
  dissolving, liquidating, reorganizing or organizing in any other jurisdiction), the applicable Pledgor shall
  (1) deliver prompt written notice of such change (and in any event, no later than thirty (30) days after
  such change) and (2) deliver to the Secured Party all additional financing statements and other documents
  that are necessary to maintain the validity, perfection and priority of the security interests provided for in
  the Security Documents;

          (e)      Within twenty-five (25) Business Days after the end of each fiscal quarter period, a
  schedule in form substantially similar to the form attached hereto as Exhibit D indicating the amount and
  type of any Restricted Payments (or loans in lieu of distributions) made by or between (i) each Holding
  Company Pledgor to the applicable Trust Pledgor and (ii) each Trust Pledgor to its beneficiaries, in each
  case, during the preceding fiscal quarter;

           (f)     Within thirty (30) days after each calendar year, the Pledgors shall deliver to the Secured
  Party a supplement to the Pledge Agreement schedules to reflect any changes to the information set forth
  thereon consistent with Section 2.05 and a certification that the Secured Party’s liens in the Collateral
  remain perfected in accordance with the Pledge Agreement as of the date of such certificate, all of which
  will be in a form substantially similar to the form attached hereto as Exhibit E; and

           (g)     To the extent Restricted Payments are made pursuant to Incurrence Tests, at the request
  of the MDT, and subject to confidentiality arrangements reasonably satisfactory to the Pledgors, the
  Pledgors shall use commercially reasonable efforts to cause the Independent Financial Advisor that
  delivered the applicable compliance certificate to attend an annual telephonic conference call with
  advisors of the MDT at a reasonable time to be mutually agreed, which conference call shall be limited
  to questions relating to the matters covered by the applicable compliance certificates delivered during the
                                                      12
                                                 Annex [__]
19-23649-rdd          Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                Main Document
                                               Pg 989 of 1021


     prior twelve (12) month period; provided that the MDT shall not request more than one conference call
     in any twelve (12) month period.

         Section 3.02 Preservation of Existence. Each Pledgor shall, except as permitted under Section
4.06, (a) preserve, renew and maintain in full force and effect its legal existence under the laws of the
jurisdiction of its organization; and (b) take all reasonable action to maintain all material rights and
privileges (including its good standing, if such concept is applicable in its jurisdiction of organization)
necessary or desirable in the normal conduct of its business, in each case to the extent that the failure to do
so could reasonably be expected to result in a Material Adverse Effect.

        Section 3.03 Compliance with Laws. Each Pledgor shall comply with the requirements of all
applicable Laws and all material orders, writs, injunctions and decrees of any Governmental Authority
applicable to it or its business or property in each case to the extent that the failure to do so could reasonably
be expected to result in a Material Adverse Effect.

        Section 3.04 Books and Records. Each Pledgor shall maintain proper books of record and
account in a manner consistent with past practice.

         Section 3.05 Tax Matters. Except as would not reasonably be expected to result in a Material
Adverse Effect, each Trust Pledgor shall pay and discharge promptly all Taxes before the same shall
become delinquent or in default, provided that such payment and discharge shall not be required with
respect to (a) Taxes being contested in good faith by appropriate proceedings as long as any such contested
Taxes determined to be due shall be paid no later than 60 days following the date on which such
determination (within the meaning of Section 1313(a) of the Internal Revenue Code for US federal income
taxes and by analogy for other Taxes) becomes final and non-appealable or (b) Taxes the non-payment of
which, individually or in the aggregate, could not reasonably be expected to have a Material Adverse Effect.
No Trust Pledgor or Holding Company Pledgor shall take or cause to be taken any action that would result
in a Trust Pledgor, Holding Company Pledgor or Investment Holding Vehicle being treated as a corporation
or an association taxable as a corporation for U.S. federal income tax purposes.12

         Section 3.06 Tax Reports. Except as would not reasonably be expected to result in a Material
Adverse Effect, each Trust Pledgor shall timely (after taking into account any applicable extensions) file
all [material] federal, state, foreign and other tax returns and reports required to be filed. Each Trust Pledgor
shall timely (after taking into account any applicable extensions) file all material IRS Forms 8886 (or any
successor forms) and any analogous tax forms for U.S. state income tax purposes, in each case that are
required by Law to be filed with respect to any transaction to which it is a party that it knew, or reasonably
should have known, is a “listed transaction” identified as such by the Internal Revenue Service under
Section 6707A(c)(2) of the Internal Revenue Code and Treasury Regulation Section 1.6011-4(b)(2) (other
than any such transaction described in Section 4.07(ii)) in a manner that is true, accurate and complete in
all material respects.

         Section 3.07 Reinvestment. The Holding Company Pledgors shall reinvest returns on, and
returns of, and any other proceeds of, investments in additional investments made by them and/or their
respective Investment Holding Vehicles, and cash proceeds received by the Holding Company Pledgors
shall be promptly contributed to their respective Investment Holding Vehicles, or to make payments or to
make distributions to the applicable Trust Pledgor in each case, to the extent not prohibited by this Credit
Support Annex and the Pledge Agreement.



12
     NTD: Subject to further review and negotiation.
                                                          13
                                                       Annex [__]
19-23649-rdd     Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                   Main Document
                                          Pg 990 of 1021


                                          ARTICLE IV.
                                      NEGATIVE COVENANTS

       Section 4.01     Restricted Payments.

          (a)     Limitations on Holding Company Pledgor Restricted Payments to Trust Pledgors: The
  Holding Company Pledgors shall not, directly or indirectly (including through any Investment Holding
  Vehicle or any Subsidiary thereof) make any Restricted Payments to the Trust Pledgors, except:

               (i)      Restricted Payments in an unlimited amount so long as (A) no Enforcement Event
       has occurred and is continuing (and provided no such Restricted Payment shall be permissible
       during any Remedies Forbearance Period), (B) after giving effect to such Restricted Payment on a
       pro forma basis, the Collateral Coverage Ratio with respect to the Pledgors in the Applicable
       Payment Group shall not be less than 1.00 to 1.00 (such condition in this clause (B), the “Lock Box
       Distribution Incurrence Test”), and (C) prior to making any Restricted Payment pursuant to this
       clause (i), the Secured Party shall receive a certification as to compliance with the Lock Box
       Distribution Test, and as to the accuracy of the calculation, after giving effect to such Restricted
       Payment from an Independent Financial Advisor, in a form substantially similar to the form
       attached hereto as Exhibit F;

                (ii)     Restricted Payments by a Holding Company Pledgor that is treated as a pass-
       through entity for U.S. federal income tax purposes to the applicable Trust Pledgor to pay when
       due (including estimated income tax) the income taxes imposed on such Trust Pledgor resulting
       from allocations of income, gain, losses, deductions and credits recognized in the current taxable
       year attributable to its ownership interest in such Holding Company Pledgor, determined as if such
       allocated items were the only items recognized by the Trust Pledgor for the applicable tax period;
       provided that (A) no distribution has previously been made in respect of the tax imposed on such
       allocated items, provided that, for this purpose, any Restricted Payment made pursuant to Section
       4.01(a)(i) shall be treated as a distribution in respect of tax; (B) such distributions shall not exceed
       the income taxes imposed on such Trust Pledgor resulting from allocations of income, gain, losses,
       deductions and credits recognized in the current taxable year attributable to its ownership interest
       in such Holding Company Pledgor (including by giving effect to any deductions available for the
       tax period under IRC section 642(c) and excluding the effect of any deductions available for the
       tax period under IRC section 661), determined as if such allocated items were the only items
       recognized by the Trust Pledgor for the applicable tax period and using the tax rate specified in the
       definition of “Tax Distributions” in the Settlement Agreement; (C) to the extent any distribution in
       respect of estimated income taxes exceeds the tax payable for the applicable tax period, as
       determined pursuant to the immediately preceding subclause (B), the amount of subsequent
       permitted distributions shall be reduced by the amount of such excess; (D) no distributions shall
       be made pursuant to this clause (ii) with respect to the first cumulative Tax distributions due to the
       Trust Pledgors in the amount of $[____] resulting from allocations of income and gain (net of
       allocations of losses, deductions and credits) attributable to their ownership interest in the Holding
       Company Pledgors (including by giving effect to any available deductions in the tax period under
       IRC section 642(c) and excluding the effect of any deductions available for the tax period under
       IRC section 661) to the Trust Pledgors and (E) solely with respect to Permitted Exchanges, no
       distributions shall be made pursuant to this clause (ii) with respect to the cumulative income and
       gain of the Trust Pledgors resulting from allocations of income and gain (net of allocations of
       losses, deductions and credits) to the Trust Pledgors attributable to their ownership interest in the
       Holding Company Pledgors (including by giving effect to any available deductions in the tax period
       under IRC section 642(c) and excluding the effect of any deductions available for the tax period

                                                   14
                                                Annex [__]
19-23649-rdd      Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22               Main Document
                                           Pg 991 of 1021


        under IRC section 661) except to the extent such cumulative income and gain exceeds the total
        amount of all Increased Built-in Gain not previously taken into account in limiting distributions
        pursuant to this subclause (E);

                 (iii) Restricted Payments to pay reasonable costs and expenses (other than income
        taxes) of maintaining the operations and investments of each Holding Company Pledgor and its
        share of its underlying investments, including brokerage expenses, overhead and accounting
        expenses, along with professional fees (including payments to the Asset Manager and North Bay,
        other management fees, tax preparation costs and legal fees of such Holding Company Pledgor or
        relating to its underlying investments); provided that the aggregate amount of Restricted Payments
        made pursuant to this clause (iii) to pay management fees to the Asset Manager and North Bay and
        any other “family offices” in any calendar quarter shall not exceed 0.3125% (i.e. 1.25% per annum)
        of the Value of the Collateral at the start of such calendar quarter and shall be paid quarterly in
        advance for each calendar quarter (and prorated for any partial calendar quarter based on the
        number of days remaining in such calendar quarter) once such Value of the Collateral has been
        determined for such calendar quarter;

                (iv)     (A) with respect to any Required Settlement Payment, Restricted Payments to pay
        an amount not to exceed 43% of the Applicable Payment Group’s B-Side Funding Deadline
        Obligation (minus any amounts paid directly by the Holding Company Pledgor within such
        Applicable Payment Group, any Investment Holding Vehicle within such Applicable Payment
        Group, or any Subsidiary thereof directly to MDT in respect of such B-Side Funding Deadline
        Obligation pursuant to Section 4.01(b)), so long as such Restricted Payments are applied to pay
        such portion of the Applicable Payment Group’s B-Side Funding Deadline Obligation within thirty
        (30) days after the receipt thereof by the applicable Trust Pledgor, and

                         (B)      so long as no Enforcement Event has occurred and is continuing,
        Restricted Payments to pay up to 43% of all other reasonable costs and expenses (other than income
        taxes) of the Applicable Payment Group arising after the Settlement Effective Date under or related
        to the Settlement Agreement (along with all ancillary documents and agreements thereto) including
        legal and other professional fees arising in connection with the Chapter 11 Cases and the Settlement
        Agreement (e.g., legal and professional fees to enforce the rights of the Applicable Payment Group
        under the Settlement Agreement but excluding (I) the costs of any judgment against any Trust
        Pledgor and (II) costs related solely to the operations of the IACs).

In addition, it is understood and agreed that:

                (A)     Section 4.01(a)(iv) shall not permit the payment of any portion of the Applicable
        Payment Group’s B-Side Funding Deadline Obligation that is due and payable on the Settlement
        Effective Date.

                 (B)     Transactions permitted under this Section 4.01(a) may also be effected by way of
        a loan to the applicable Trust Pledgor in lieu of a Restricted Payment.

                (C)     Notwithstanding anything in this Credit Support Annex to the contrary, the
        Pledgors may exchange assets owned and held by Investment Holding Vehicles of the type
        constituting Specified Assets for other assets constituting Specified Assets of a substantially
        equivalent value (including with respect to liquidity) (a “Permitted Exchange”), so long as, in the
        case of Specified Assets consisting of investments in private equity funds or hedge funds, the
        applicable Pledgor delivers a certificate to the Secured Party certifying the exchanged asset is of

                                                    15
                                                 Annex [__]
19-23649-rdd      Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                     Main Document
                                           Pg 992 of 1021


        substantially equivalent value (including with respect to liquidity) to the original asset. In
        furtherance of the foregoing, no Permitted Exchange shall be consummated unless the applicable
        Holding Company Pledgor receives the new Specified Asset from the Trust Pledgors and then
        contributes the same to the applicable Investment Holding Vehicle substantially concurrently with
        the distribution of the original Specified Asset to the Trust Pledgors.

                (b)      Limitations on Payments of Required Settlement Payments. With respect to any
Required Settlement Payment, the Holding Company Pledgors shall not, and the Holding Company
Pledgors shall cause the Investment Holding Vehicles and/or their respective Subsidiaries not to, pay such
Required Settlement Payment except for payments in an aggregate amount not exceeding 43% of the
Applicable Payment Group’s B-Side Funding Deadline Obligation (minus any amounts paid to MDT by
means of a Restricted Payment to a Trust Pledgor in respect of such B-Side Funding Deadline Obligation
pursuant to Section 4.01(a)(iv)). It is understood and agreed that this Section 4.01(b) shall not permit the
payment of any portion of the Applicable Payment Group’s B-Side Funding Deadline Obligation that is
due and payable on the Settlement Effective Date.

                (c)    Limitations on Trust Pledgor Distributions to Beneficiaries: The Trust Pledgors
shall not make any Restricted Payments to their respective beneficiaries, directly or indirectly (including
through any Investment Company Vehicle and any Subsidiary thereof) except:

               (i)      so long as no Enforcement Event has occurred and is continuing (and provided no
        such Restricted Payment shall be permissible during any Remedies Forbearance Period), Restricted
        Payments in the aggregate amount under this clause (i) not to exceed $150,000,000;

                 (ii)     additional Restricted Payments in an unlimited amount so long as (A) no
        Enforcement Event has occurred and is continuing (and provided no such Restricted Payment shall
        be permissible during any Remedies Forbearance Period), (B) after giving effect to such Restricted
        Payment on a pro forma basis, the Trust Pledgors’ Asset Coverage Ratio shall not be less than 1.50
        to 1.00 (such condition in this clause (B), the “Trust Distribution Incurrence Test”), and (C)
        prior to making any Restricted Payment pursuant to this clause (ii), the Secured Party shall receive
        a certification as to compliance with the Trust Distribution Incurrence Test, and as to the accuracy
        of the calculation, after giving effect to such Restricted Payment from an Independent Financial
        Advisor, in a form substantially similar to the form attached hereto as Exhibit F;

                (iii)    Restricted Payments for the payment of reasonable costs and expenses (other than
        income taxes) of maintaining the operations and investments of each Trust Pledgor and its share of
        its underlying investments, including acquiring, maintaining, financing, hedging, and disposing of
        investments, along with professional fees (including payments to the Asset Manager and North
        Bay, other management fees, tax preparation costs and legal fees); provided that, in the case of any
        payments to the Asset Manager and North Bay or any other “family office” under this clause (iii),
        the Asset Manager, North Bay and such other “family office” shall be run as break-even enterprises
        consistent with past practice;

                (iv)     so long as no Enforcement Event has occurred and is continuing, Restricted
        Payments to pay any and all legal fees and related expenses (other than income taxes) of any Trust
        Pledgor or any one or more beneficiaries of any Trust Pledgor (but not, for the avoidance of doubt,
        the costs of any judgment against any one or more beneficiaries of such Trust Pledgor); and

                (v)     to the extent constituting a Restricted Payment, transactions permitted under
        Section 4.02 (other than under clauses (b)(ii), (iii), (iv), (vi), (viii), (xi) and (xii) of Section 4.02).

                                                     16
                                                  Annex [__]
19-23649-rdd      Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                   Main Document
                                           Pg 993 of 1021


In addition, it is understood and agreed that:

                (A)     This Section 4.01(c) shall not permit any distribution of (1) any Equity Interests
        held by a Trust Pledgor in any Holding Company Pledgors or (2) any Equity Interests held by a
        Holding Company Pledgor in any Investment Holding Vehicle, in each case, to the beneficiaries of
        the applicable Trust Pledgor; and

                (B)      Transactions permitted under this Section 4.01(c) may also be effected by way of
        a loan to the applicable beneficiary in lieu of a Restricted Payment; provided that any such loan
        will be made at a rate of interest no less than the Applicable Federal Rate.

        Section 4.02     Related Party Transactions.

            (a)    The Pledgors shall not, and the Holding Company Pledgors shall cause the Investment
  Holding Vehicles to not, enter into any transaction with any Related Party (a “Related Party
  Transaction”) unless such transactions are on terms no less favorable than would reasonably have been
  obtained in a comparable, arm’s length transaction with a Person who is not a Related Party; provided
  that, for any Related Party Transaction or series of Related Party Transactions with an aggregate value in
  excess of $[____], the relevant Pledgors shall deliver to the Secured Party a written opinion by any
  Independent Financial Advisor stating that such transaction or series of related transactions complies with
  this Section 4.02.

          (b)      The foregoing restrictions in this Section shall not apply to the following:

                   (i)     (A) any beneficiaries or other Related Party shall be permitted to use residential
        real estate, art and collectibles and other tangible personal property (but, for the avoidance of doubt,
        excluding cash, cash equivalents, securities and other financial assets), in each case, in the ordinary
        course and to the extent such use does not result in a Material Adverse Effect and the primary
        purpose of which is not to circumvent the provisions of this Credit Support Annex, (B) retaining
        family offices, including the Asset Manager and North Bay, for services and (C) sharing
        professional expenses by the Trust Pledgors with other Payment Parties under the Settlement
        Agreement (including by transferring funds to one or more Payment Parties who are designated
        payors under the Settlement Agreement, along with similar “funds flow” transactions to enhance
        administrative and tax efficiencies);

                 (ii)     (A) the hiring and retention of family offices for investment management and
        related (e.g., book keeping, tax preparation) services and the payment, subject to Section
        4.01(a)(iii), of management fees and budgeted expenses in the ordinary course, (B) Kokino’s (or
        any successor or replacement family office) management of the assets and investment activities of
        the Trust Pledgors and the Holding Company Pledgors (e.g., Kokino may move assets within the
        Holding Company Pledgors structure and make investment decisions in its discretion) in the
        ordinary course of business, and (C) in the case of the foregoing, activities incidental thereto (e.g.,
        setting the budget for Kokino) other than activities that have a material adverse impact on the
        Secured Party’s security interest in the Collateral;

                (iii) (A) transactions that result in the transfer of assets from a Holding Company
        Pledgor, Investment Holding Vehicle or any Subsidiary thereof to a trust or Person that is a Holding
        Company Pledgor, Investment Holding Vehicle or any Subsidiary thereof, (B) transactions between
        and among the Trust Pledgors, (C) transaction between and among the Holding Company Pledgors
        and the Investment Holding Vehicles, (D) transfers from any Trust Pledgor to any Holding
        Company Pledgor or Investment Holding Vehicle and (E) transfers from any Subsidiary of a
                                                   17
                                               Annex [__]
19-23649-rdd          Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                 Main Document
                                               Pg 994 of 1021


           Holding Company Pledgor or an Investment Holding Vehicle to any Holding Company Pledgor or
           Investment Holding Vehicle, in each case, solely to the extent among Persons that are within the
           same Applicable Payment Group;

                    (iv)     [transactions required or permitted by the Settlement Agreement, this Credit
           Support Annex or any other Security Document, including]13 (A) transfers of Sale Proceeds and
           Non-Tax Distributions to IAC Accounts, (B) Permitted Withdrawals from IAC Accounts, (C)
           transactions the purpose of which is to facilitate the transfer of assets to make payments under the
           Settlement Agreement, and to pay any taxes imposed on the transferee as a result of such transfer
           as well as any taxes imposed on the transferee (or its direct or indirect subsidiary) on Sales Proceeds
           taxable to the transferee to the extent Sales Proceeds actually received by the transferee are
           insufficient to pay such taxes, and the remittance of cash and “funds flow” to effect the same (e.g.,
           pursuant to Sections 2.01(k) and 2.02(d) of the Settlement Agreement), and (D) Tax Distributions,
           so long as, in each case, the intent, purpose and primary effect of such transaction shall not be to
           circumvent the provisions of this Credit Support Annex14;

                    (v)     unsecured loans using the Applicable Federal Rate as the interest rate; provided
           that any such loans to beneficiaries of the Trust Pledgors are permitted under Section 4.01(c) (other
           under than clause (v) thereof) (to the extent such Restricted Payments are otherwise permitted under
           the terms and provisions hereof, and counting such loan as a distribution to such beneficiary);

                    (vi)     transactions permitted under clauses (a), (b) or (c) of Section 4.01;

                   (vii) the appointment of bona fide third party professionals as trustees and the retention
           of such professionals respective firms; provided that the payment of professional fees to such
           professionals by any Pledgor shall be otherwise permitted under this Credit Support Annex,
           pursuant to a term hereof other than Section 4.01(c)(v);

                  (viii) transactions certified as complying with Section 4.02(a) in an opinion by an
           Independent Financial Advisor;

                   (ix)    subject to Section 4.01(a)(iv)(A), any other transactions required by the
           Settlement Agreement, including the transfer of any other amounts contemplated by the Settlement
           Agreement, including the [Collar B-Side Amounts];

                    (x)    indemnification arrangements that are consistent with past practice, entered into
           by the Pledgors or any of Investment Holding Vehicle with the former, current and future trustees,
           managers, officers, employees, agents, and consultants and professional advisors of any Pledgor,
           any Investment Holding Vehicle, any family office (e.g., Kokino and North Bay), the Sackler
           Parties’ Representative, and any other entity owned in whole or in part by any member of the
           Applicable Payment Group;

                    (xi)     the repayment (including prepayment) of loans made prior to the Settlement
           Effective Date;




13
     NTD: Language subject to further review and negotiation.
14
     NTD: Subject to further review and negotiation.
                                                          18
                                                       Annex [__]
19-23649-rdd      Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                 Main Document
                                           Pg 995 of 1021



                 (xii) the Asset Management Agreements (and transactions arising pursuant to the terms
        thereof) as in effect on the Settlement Effective Date, and as may be amended, modified,
        supplemented or replaced thereafter; provided that any such amendment, modification, supplement
        or replacement, taken as a whole, is not materially less favorable to the MDT and the Secured
        Parties; and

                 (xiii) each Pledgor, or an Investment Holding Vehicle, may form, and capitalize, a new
        investment vehicle with a Related Party so long as (A) such capitalization and the distributions by
        such investment vehicle to its equityholders are made on a ratable basis, (B) such investment
        vehicles makes investments other than in Related Parties, (C) any Disposition (or obligation to
        Dispose) of the Equity Interests of such investment vehicle to any Related Party shall be made
        pursuant to customary buy/sell arrangements and for reasonably equivalent value and (D) if Equity
        Interests of the investment vehicle are directly owned by a Holding Company Pledgor, then such
        Equity Interests directly owned by such Holding Company Pledgor are pledged in accordance with
        Section 2.05; provided that (1) such new investment vehicle may be managed by a family office
        consistent with the other provisions of this Credit Support Annex, which family office shall not be
        subject to such ratable requirements to make capitalizations or receive distributions in its capacity
        as a manager or equivalent controlling person (e.g., general partner or managing member) of such
        investment vehicle and may receive customary indemnification and expense reimbursement and
        (2) such new investment vehicle shall not be capitalized with Collateral unless the Equity Interests
        of the Investment Holding Vehicle holding such investment vehicle are pledged as Collateral in
        accordance with Section 2.05(c).

         Section 4.03 Indebtedness. The Pledgors shall not incur, create, assume, guaranty or permit to
exist, directly or indirectly, any Indebtedness for Borrowed Money, except:

        (a)     Indebtedness for Borrowed Money of the Trust Pledgors incurred to finance payments
under the Settlement Agreement; provided that the net proceeds of such Indebtedness for Borrowed Money
are promptly applied to fund such Settlement Agreement payments;

        (b)     Indebtedness for Borrowed Money of the Trust Pledgors incurred for the purpose of
financing investments that are incurred in the ordinary course of business and consistent with past practices
or standard industry practices;

        (c)     Indebtedness for Borrowed Money of the Trust Pledgors that constitutes purchase money
indebtedness incurred in connection with the acquisition of assets (including real estate) so long as (x) any
Liens securing such Indebtedness for Borrowed Money are limited solely to the assets being acquired, (y) so
long as such assets being acquired are acquired and remain owned by the Pledgor incurring such purchase
money indebtedness and (z) such assets are acquired within ninety (90) days of the incurrence of such
indebtedness;

         (d)      any Indebtedness for Borrowed Money of the Trust Pledgors if, after giving pro forma
effect to the incurrence of such Indebtedness for Borrowed Money (as a reduction to the Value of the assets
of the Trust Pledgors in the principal amount of such Indebtedness for Borrowed Money), the Trust
Distribution Incurrence Test shall be satisfied;

        (e)      Indebtedness for Borrowed Money of the Trust Pledgors (i) pursuant to tenders, statutory
obligations, bids, leases, governmental contracts, trade contracts, surety, stay, customs, appeal, performance
and/or return of money bonds or other similar obligations incurred in the ordinary course of business,


                                                    19
                                                 Annex [__]
19-23649-rdd       Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                   Main Document
                                           Pg 996 of 1021


consistent with past practice or consistent with industry norm and (ii) in respect of letters of credit, bank
guaranties, surety bonds, performance bonds or similar instruments to support any of the foregoing items;

         (f)      (i) Indebtedness for Borrowed Money incurred in the ordinary course of business,
consistent with past practice or consistent with industry norm in respect of obligations of the Pledgors to
pay the deferred purchase price of goods or services or progress payments in connection with such goods
and services, in each case, for the benefit of the applicable Pledgor and its Subsidiaries and (ii) Indebtedness
for Borrowed Money in respect of letters of credit, bankers’ acceptances, bank guaranties, surety bonds,
performance bonds or similar instruments with respect to such Indebtedness for Borrowed Money entered
into in the ordinary course of business, consistent with past practice or consistent with industry norm;

        (h)      Indebtedness for Borrowed Money of the Trust Pledgors existing, or pursuant to
commitments existing, on the Settlement Effective Date and any extensions, refinancings, renewals and
replacements thereof, so long as such extension, refinancing, renewal or replacement does not exceed in a
principal amount the Indebtedness for Borrowed Money being renewed, extended or refinanced plus
accrued interest, fees and premiums (if any) thereon and reasonable fees and expenses associated with the
extension, refinancing, renewal or replacement;

        (i)      Indebtedness for Borrowed Money consisting of the financing of insurance premiums;

        (j)      Indebtedness for Borrowed Money representing deferred compensation to current or
former directors, trustees, beneficiaries, officers, employees, members of management, managers,
members, partners, independent contractors and consultants in the ordinary course of business, consistent
with past practice or consistent with industry norm; and

         (k)    Indebtedness for Borrowed Money of the Trust Pledgors in an aggregate principal amount
not to exceed $[____] at any time outstanding.

         Section 4.04 Liens. The Pledgors shall not incur, create, assume or grant or (in the case of any
consolidations, mergers or divisions otherwise permitted hereunder) cause or suffer to exist, any Lien on
any of its property or assets, except:

        (a)      Liens created by the Security Documents;

        (b)      Permitted Encumbrances;

        (c)      Liens on assets and property of the Trust Pledgors (other than Equity Interests in the
Holding Company Pledgors) securing Indebtedness for Borrowed Money permitted under Sections 4.03(a),
(b) and (c); and

       (d)      Liens on assets and property of the Trust Pledgors (other than Equity Interests in the
Holding Company Pledgors) securing obligations or Indebtedness for Borrowed Money permitted
hereunder in an aggregate principal amount not to exceed $[____] at any time outstanding.

        Section 4.05 Passive Holding Company Activity. The Holding Company Pledgors shall not
engage in any material operating or business activities; provided that the following and any activities
incidental thereto shall be permitted in any event:

                (i)      ownership of the Equity Interests in Investment Holding Vehicles and the receipt
        and payment of Restricted Payments and other amounts in respect of Equity Interests and making
        contributions to the capital of the Investment Holding Vehicles;
                                                     20
                                                 Annex [__]
19-23649-rdd          Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                 Main Document
                                              Pg 997 of 1021



                    (ii)    the maintenance of its legal existence and privilege of doing business (including
           the ability to incur and pay, as applicable, fees, costs and expenses and taxes relating to such
           maintenance and the payment of any tax distributions pursuant to Section 4.01(a));

                   (iii) the performance of its Obligations with respect to the Settlement Agreement and
           the Security Documents and, in each case, any related documents and agreements;

                   (iv)     if applicable, participating in Tax, accounting and other administrative matters,
           including as a member of any consolidated, combined, unitary or similar tax group and the
           provision of administrative and advisory services (including treasury and insurance services) to its
           Subsidiaries of a type customarily provided by a holding company to its Subsidiaries;

                    (v)    holding any cash in an aggregate amount not to exceed $[___] for not longer than
           five (5) Business Days;

                    (vi)    providing indemnification to its officers and directors (or other equivalent
           Persons), and

                   (vii) any transaction with any Pledgor, any Investment Holding Vehicle or any of its
           Subsidiaries, and/or any other Person to the extent permitted under this Credit Support Annex and
           the Security Documents.

         Section 4.06 Fundamental Changes. The Pledgors shall not consolidate, merge, divide,
dissolve or liquidate unless (i) either (A) the applicable Pledgor is the surviving entity or (B) the resulting,
surviving or transferee Person is a U.S. trust or Person (solely in the case of a Holding Company Pledgor)
organized or existing under the laws of the United States that assumes the Obligations of the applicable
Pledgor under the Security Documents pursuant to Section 2.05 (and, if applicable, the Obligations of the
Pledgor under the Settlement Agreement), (ii) such consolidation, merger, division, consolidation or
liquidation, after giving effect to clause (i) above, shall not have a material adverse impact on the value of,
and the Secured Party’s interest in, and/or the rights and remedies of the MDT with respect to the Collateral
(after giving effect to any liabilities with respect thereto), (iii) the Secured Party’s security interest in the
Collateral shall remain perfected (without lapse or change in priority) and (iv) in the case of clause (i)(B)
above, if reasonably requested by the Secured Party, the applicable Trust Pledgor or Holding Company
Pledgor shall deliver to the Secured Party a customary opinion of counsel, regarding the enforceability and
perfection of the relevant security interest with respect to the Collateral and other customary matters.
Notwithstanding the foregoing, (A) any Trust Pledgor may undergo a division or similar reorganization
into one or more other trusts and (B) the AJ Irrevocable Trust may split into separate trusts as a result of
the death of Jonathan Sackler to the extent that, in either case, the (i) trustee(s) of the resulting trust(s) (in
their capacities as trust trustees and not in their own individual or personal capacities) assume the
Obligations of such Trust Pledgor as described in this Credit Support Annex (and, if applicable, under the
Settlement Agreement) and takes any and all steps that are necessary to maintain the perfection of the
Secured Party’s Lien on the Collateral (without change in priority), [(ii) Exhibit [         ] of the Settlement
Agreement is updated as may be needed to include the Assuring Parties with respect to the resulting trust(s)
(to the extent not already listed) and (iii) each Assuring Party with respect to the resulting trust(s) has
delivered an Assurance Undertaking to MDT to the extent they have not already provided such Assurance
Undertaking]15.




15
     NTD: Subject to further review and negotiation.
                                                          21
                                                       Annex [__]
19-23649-rdd          Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                  Main Document
                                              Pg 998 of 1021


         Section 4.07 Listed Transactions. [The Trust Pledgors shall not (and shall not cause or permit
any Holding Company Pledgor to) be a party to any transaction that it knew, or reasonably should have
known, is a Listed Transaction at the time it entered into a binding commitment to enter into the transaction,
provided that, for purposes of this covenant, (i) the Plan and Settlement Agreement and the payments and
transactions contemplated thereby shall not be taken into account and (ii) no Trust Pledgor shall be treated
as a party to a Listed Transaction that is entered into by any collective investment vehicle or other entity if
(A) such entity is managed by a professional investment advisor that is unaffiliated with the Trust Pledgor
(or any of its Related Parties); provided that, for purposes of this subclause (A), the Asset Manager and any
other “family office” described in Section 4.01(c)(iii) shall not be considered unaffiliated with the Trust
Pledgor; and (B) the Trust Pledgor (together with any of its Related Parties) does not have dominion and
control over the entity’s investment decisions.16]

         Section 4.08 Amendments or Waivers of Organizational Documents. The Pledgors shall not
make any amendment, restatement, supplement or other modification to, or waiver of, any of any such
Person’s organizational documents (including trust documentation) after the Settlement Effective Date, in
each case, to the extent the same (a) would adversely affect the perfection or priority of the Secured Parties’
Lien on the Collateral or (b) would reasonably be expected to be otherwise materially adverse to the
interests of the MDT (or any other Secured Party) or the ability of the Payment Parties under the Settlement
Agreement relating the Applicable Payment Group, taken as a whole, to perform their Obligations and
otherwise pay the applicable Outstanding Settlement Amount under the Settlement Agreement, other than
as permitted under the Settlement Agreement, without obtaining the prior consent of MDT to such
amendment, restatement, supplement or other modification or waiver (such consent not to be unreasonably
withheld or delayed) or thereafter taking such steps as are necessary to maintain the perfection and priority
of the Secured Party’s Lien on the Collateral; provided that, for purposes of clarity, it is understood and
agreed that the Trust Pledgors and the Holding Company Pledgors may effect a change to its organizational
form and/or consummate any other transaction that is not prohibited under this Credit Support Annex.

          Section 4.09 Restrictive Agreements. The Pledgors shall not enter into any transaction or
series of related transactions that would restrict or impair in any material respect the ability of the Pledgors
to sell, Dispose of or otherwise liquidate all or substantially all of the assets and properties of the Pledgors,
except

             (a)      as required under the Settlement Agreement and the Security Documents;

            (b)      transfer restrictions contained in documentation governing individual investments
     which have been entered into in the ordinary course of business or pursuant to standard industry practices;

             (c)     restrictions with respect to the assets and properties of the Trust Pledgors in effect on the
     Settlement Effective Date (and any replacements thereof);

              (d)     customary provisions restricting assignment contained in agreements entered into in the
     ordinary course of business or pursuant to standard industry practices so long as such restrictions relate
     to such agreement which do not restrict the sale, Disposition or liquidation of all or substantially all of
     the assets and properties of the Pledgors; and

             (e)     restrictions with respect to property of the Trust Pledgors in agreements governing
     Indebtedness for Borrowed Money permitted under Section 4.03; provided that such restrictions do not



16
     NTD: Subject to further review and negotiation.
                                                          22
                                                       Annex [__]
19-23649-rdd          Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                Main Document
                                              Pg 999 of 1021


     materially interfere with or otherwise prohibit such Trust Pledgors from performing and satisfying its
     Obligations under the Settlement Agreement.

         Section 4.10 Change in Trustees. The Trust Pledgors shall not permit or otherwise recognize
the appointment of (including by granting control over any trust asset to) any additional or replacement
trustee of such Trust Pledgor, unless and until such additional or replacement trustee (A) becomes a party
to the Settlement Agreement, the Pledge Agreement, and any other applicable Security Documents in its
capacity as such trustee of the applicable Trust Pledgor, (B) takes any and all steps that are necessary to
maintain the perfection (without change in priority) of the Secured Party’s lien on the Collateral, (C)
confirms and agrees at the time of its appointment that such trustee, solely in its capacity as a trustee, is
bound by the terms and provisions of the Settlement Agreement, the Pledge Agreement, and the other
Security Documents and that the Obligations of the Trust Pledgors constitute valid and binding obligations
(including under the applicable trust agreement) enforceable against the applicable Trust Pledgor’s property
in accordance with their terms and [(D) delivers a [Successor Trustee] Further Assurances Undertaking
executed in its own individual or personal capacity]17.

                                                   ARTICLE V.

                                 ADDITIONAL CONDITIONS PRECEDENT

        Section 5.01 Additional Conditions Precedent to Settlement Effective Date. In addition to
the conditions set forth in Section 10.01 of the Settlement Agreement, the occurrence of the Settlement
Effective Date shall be subject to the satisfaction (or waiver by the Parties) of the following conditions:

           (a)        The MDT (or its counsel) shall have received a duly executed copy of the Pledge
     Agreement;

             (b)       The MDT (or its counsel) shall have received a UCC-1 financing statement in a form
     prepared for filing in the jurisdiction of organization of each Pledgor and otherwise in form and substance
     reasonably satisfactory to the MDT (or its counsel);

              (c)     All Equity Interests of the Holding Company Pledgors and the Investment Holding
     Vehicles shall have been pledged pursuant to the Security Documents and/or the provisions hereof and
     the MDT (or its counsel) shall have received all (i) certificates or instruments, if any, representing such
     Equity Interests pledged under the Security Documents, accompanied stock transfer powers or other
     instruments of transfer (if any) with respect thereto endorsed in blank and (ii) uncertificated securities
     control agreements, substantially in the form exhibited to the Pledge Agreement, with respect to any
     uncertificated securities of the Holding Company Pledgors and/or the Investment Holding Vehicles; and

             (d)      The MDT (or its counsel) shall have received the Settlement Effective Date Opinion.

                                                   ARTICLE VI.

                                    ENFORCEMENT EVENT; REMEDIES

        Section 6.01 Occurrence of an Enforcement Event; Priority of Payments. Upon the
occurrence and during the continuance of an Enforcement Event, the Secured Party shall have the right to
exercise all rights and remedies against the Collateral as provided in the Security Documents, which shall


17
     NTD: Subject to further review and negotiation.
                                                          23
                                                       Annex [__]
19-23649-rdd      Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                  Main Document
                                           Pg 1000 of 1021


include all rights and remedies under the UCC (and any similar local laws) and the right to (i) foreclose on
the Collateral, and/or (ii) direct the liquidation of investments of the Investment Holding Vehicles and apply
the proceeds thereof to pay (A) first, any costs or expenses incurred by the Secured Party to enforce the
Settlement Agreement, the Security Documents or otherwise incurred in connection with the exercise of
remedies, in each case, solely with respect to the Applicable Payment Group, (B) second, any accrued and
unpaid interest, late payment fees, other fees and all other payment Obligations (other than the Outstanding
Settlement Amount and any contingent indemnification obligations for which no claim or demand for
payment, whether oral or written, has been made at such time) due to the Secured Party under the Settlement
Agreement solely on account of the Obligations of the Applicable Payment Group, and (C) third, the
Outstanding Settlement Amount of the Applicable Payment Group then outstanding under the Settlement
Agreement, with any excess proceeds being retained by the Pledgors. For the avoidance of doubt, the
Secured Party shall have the right to exercise remedies against the Collateral during the Sale Period.

                                             ARTICLE VII.
                                            MISCELLANEOUS

          Section 7.01 Termination. The obligations described in this Credit Support Annex shall
terminate, and all security interests granted under the Security Documents shall be automatically released
and all other requirements described in this Credit Support Annex shall be extinguished, on the date on
which the Outstanding Settlement Amount and all other payment Obligations (other than any contingent
indemnification obligations for which no claim or demand for payment, whether oral or written, has been
made at such time) under the Settlement Agreement of the Applicable Payment Group to the MDT are paid
in full in cash and reduced to $0 (or less than $0); provided that the obligations of the Pledgors under the
Pledge Agreement, and all security interests thereunder, shall be automatically reinstated if and to the extent
that, for any reason, the Secured Party is required to disgorge, turn over, or otherwise pay any amount paid
to the Secured Party by or on behalf of the Applicable Payment Group, whether as a result of any proceeding
in bankruptcy or reorganization or otherwise.




                                                    24
                                                 Annex [__]
19-23649-rdd          Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22    Main Document
                                              Pg 1001 of 1021




                                                                       EXHIBIT A to ANNEX [__]1

                                   FINANCIAL STATEMENT TEMPLATE

                                              Name of Entity
                                               Balance Sheet
                                                                           XX/XX/20XX

Assets

      Cash and Cash Equivalents                 $                  -
      Accounts Receivable and Prepaid                              -
      Expenses
      Marketable Securities and Hedge                              -
      Funds
      Notes Receivable                                             -
      Other Investments                                            -
      Private Equity Investments                                   -
      Real Estate Investments                                      -
      Residential Real Estate                                      -
      Life Insurance – Surrender Value                             -
      Retirement Accounts                                          -
      Artwork (including Jewelry)                                  -


                 Total Assets                                  $       -

Liabilities

      Accounts Payable                          $                  -
      Long-Term Debt                            $                  -
      Mortgage Debt                             $                  -
      Short-Term Debt                           $                  -
                 Total Liabilities                             $       -


Net Assets: $__________________




1
    NTD: Exhibits subject to further review and negotiation.

A-1
19-23649-rdd     Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22      Main Document
                                        Pg 1002 of 1021




                                                                    EXHIBIT B to ANNEX [__]



                               APPROVED FINANCIAL ADVISORS


 Accenture
 AlixPartners
 Alvarez and Marsal
 Analysis Group
 AT Kearney
 Bain & Company
 BDO USA
 Booz Allen Hamilton
 Boston Consulting Group
 Centerview Partners LLC
 Deloitte
 Ducera Partners LLC
 Ernst & Young
 Evercore
 FTI Consulting
 Grant Thornton
 Greenhill
 HL Consulting
 Huron Consulting Group
 KPMG
 L.E.K Consulting
 Lazard
 Mercer
 Oliver Wyman
 Parthenon
 PJT Partners
 PricewaterhouseCoopers
 Raymond James
 Strategy
 TRS Advisors
 Any other independent financial advisor reasonably acceptable to
 the Secured Party




B-1
19-23649-rdd          Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                               Pg 1003 of 1021


                                                                               EXHIBIT C to ANNEX [__]



                                  FORM OF COMPLIANCE CERTIFICATE

                                              [_____ __], 20[__]

Reference is made to Annex [__] (the “[JS/RS] Family B-Side Credit Support Annex”) to the Settlement
Agreement dated as of [______ __], 2021 among the Pledgors referred to in the [JS/RS] Family B-Side
Credit Support Annex, the other Payment Parties party thereto and The Master Disbursement Trust (as
amended, restated, supplemented or otherwise modified from time to time). Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms in the [JS/RS] Family B-
Side Credit Support Annex.

[Certificate to consist of one the following certifications]1:

Section 3.01(b)(i) Certification

[Reference is made to the [quarterly/annual] financial statements for the [fiscal quarter/fiscal year] period
ending [_______ __], 20[__]. Pursuant to Section 3.01(b)(i) of the [JS/RS] Family B-Side Credit Support
Annex, the undersigned, in his/her capacity as an authorized officer of the Pledgors (or, in the case of a
Trust Pledgor, an authorized officer of its trustee), and not in any individual capacity, certifies as follows,
for such fiscal period ending [_______ __], 20[__]:

To my knowledge, no Breach Trigger or Breach with respect to the Applicable Payment Group has occurred
under the Settlement Agreement or the Pledge Agreement during such [fiscal quarter/fiscal year] period.]

Section 3.01(b)(ii) Certification

[Reference is made to the Restricted Payment or series of related Restricted Payments made or to be made
pursuant to Section 4.01(a) of the [JS/RS] Family B-Side Credit Support Annex (other than pursuant to
Section 4.01(a)(iv)(A)) on or about [_______ __], 20[__] in an aggregate amount exceeding $10,000,000
(such Restricted Payment or series of related Restricted Payments, the “Applicable Restricted Payment”).
Pursuant to Section 3.01(b)(ii) of the [JS/RS] Family B-Side Credit Support Annex, the undersigned, in
his/her capacity as an authorized officer of the Pledgors (or, in the case of a Trust Pledgor, an authorized
officer of its trustee), and not in any individual capacity, certifies as follows:

[1.] To my knowledge, as of the date hereof, no Breach Trigger or Breach with respect to the Applicable
Payment Group has occurred under the Settlement Agreement or the Pledge Agreement.

[2. The Applicable Restricted Payment is being made pursuant to Section 4.01(a)(iv)(B) of the [JS/RS]
Family B-Side Credit Support Annex.]2

Section 3.01(b)(iii) Certification



1
    NTD: Include applicable certification.
2
    NTD: Include if applicable.

C-1
19-23649-rdd          Doc 3121    Filed 07/08/21 Entered 07/08/21 00:40:22                 Main Document
                                           Pg 1004 of 1021


[Reference is made to the Restricted Payment or series of related Restricted Payments made or to be made
pursuant to Section 4.01(c) on or about [_______ __], 20[__] in an aggregate amount exceeding
$10,000,000 (such Restricted Payment or series of related Restricted Payments, the “Applicable Restricted
Payment”). Pursuant to Section 3.01(b)(iii) of the [JS/RS] Family B-Side Credit Support Annex, the
undersigned, in his/her capacity as an authorized officer of the Pledgors (or, in the case of a Trust Pledgor,
an authorized officer of its trustee), and not in any individual capacity, certifies as follows:

[1.] To my knowledge, as of the date hereof, no Breach Trigger or Breach with respect to the Applicable
Payment Group has occurred under the Settlement Agreement or the Pledge Agreement.

[2. The Applicable Restricted Payment is being made pursuant to [Section 4.01(c)(i)]/ [Section
4.01(c)(iv)] of the [JS/RS] Family B-Side Credit Support Annex].]3




                                                  By: ______________________________
                                                  Name:
                                                  Title:




3
    NTD: Include if applicable.

C-2
19-23649-rdd          Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                 Main Document
                                               Pg 1005 of 1021


                                                                                      EXHIBIT D to ANNEX [__]



                                        SCHEDULE OF DISTRIBUTIONS

                                                  [_____ __], 20[__]1

Reference is made to Annex [__] (the “[JS/RS] Family B-Side Credit Support Annex”) to the Settlement
Agreement dated as of [_______ __], 2021 among the Pledgors referred to in the [JS/RS] Family B-Side
Credit Support Annex, the other Payment Parties party thereto and The Master Disbursement Trust (as
amended, restated, supplemented or otherwise modified from time to time). Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms in the [JS/RS] Family B-
Side Credit Support Annex.

Reference is made to the fiscal quarter ending [_______ __], 20[__]. In accordance with Section 3.1(e) of
the [JS/RS] Family B-Side Credit Support Annex, set forth below are the distributions (or loans in lieu
thereof) made by or between (i) any Holding Company Pledgor to the applicable Trust Pledgor and (ii)
each Trust Pledgor to its beneficiaries, in each case, during such fiscal quarter.


        1.




                                                        For and behalf of the Pledgors:


                                                        By: ______________________________
                                                        Name:
                                                        Title:




1
    Schedule to be delivered within 25 Business Days after the end of each fiscal quarter.

D-1
19-23649-rdd           Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22         Main Document
                                                Pg 1006 of 1021


                                                                            EXHIBIT E to ANNEX [__]



                                   FORM OF COLLATERAL CERTIFICATE

                                                   [_____ __], 20[__]1

Reference is made to (i) Annex [__] (the “[JS/RS] Family B-Side Credit Support Annex”) to the
Settlement Agreement dated as of [_______ __], 2021 among the Pledgors referred to in the [JS/RS] Family
B-Side Credit Support Annex, the other Payment Parties party thereto and The Master Disbursement Trust
(the “MDT”) (as amended, restated, supplemented or otherwise modified from time to time) and (ii) the
Pledge Agreement dated as of [______ __], 2021 (the “Pledge Agreement”) among the Pledgors referred
to in the [JS/RS] Family B-Side Credit Support Annex, Kokino LLC and the MDT (as amended, restated,
supplemented or otherwise modified from time to time). Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the [JS/RS] Family B-Side Credit Support
Annex.

Reference is made to the calendar year ending [_______ __], 20[__]. Pursuant to Section 3.01(f) of the
[JS/RS] Family B-Side Credit Support Annex, the undersigned, in his/her capacity as an authorized officer
of the Pledgors (or, in the case of a Trust Pledgor, an authorized officer of its trustee), and not in any
individual capacity, certifies as follows:

1.     All liens granted to the Secured Party pursuant to the Pledge Agreement remain effective and are
perfected as of the date hereof, [except with respect to the assets described below].

2.      There have been no changes to the information required to be included in the Annexes 1, 2 and 3
to the Pledge Agreement [, except for the following items:]




                                                         [APPLICABLE PLEDGOR]


                                                         By:
                                                                 Name:
                                                                 Title:




1
    Certificate to be delivered within 30 days after calendar year end.


E-1
19-23649-rdd          Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                               Pg 1007 of 1021


                                                                              EXHIBIT F to ANNEX [__]



                     FORM OF INCURRENCE TEST COMPLIANCE CERTIFICATE

                                              [_____ __], 20[__]

Reference is made to Annex [__] (the “[JS/RS] Family B-Side Credit Support Annex”) to the Settlement
Agreement dated as of [______ __], 2021 among the Pledgors referred to in the [JS/RS] Family B-Side
Credit Support Annex, the other Payment Parties party thereto and The Master Disbursement Trust (as
amended, restated, supplemented or otherwise modified from time to time). Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms in the [JS/RS] Family B-
Side Credit Support Annex.

[Certificate to consist of one the following certifications]24:

[This certificate is being delivered pursuant to Section 4.01(a)(i) of the [JS/RS] Family B-Side Credit
Support Annex in connection with a proposed Restricted Payment to be made by a Holding Company
Pledgor pursuant to such provision.

I, on behalf of an Independent Financial Advisor, and not in any individual capacity, hereby certify that in
reliance on calculations provided to me by the Pledgors the Lock Box Distribution Incurrence Test shall be
satisfied on a pro forma basis after giving effect to such Restricted Payment. Attached as Schedule 1 hereto
is a calculation of the Collateral Coverage Ratio on pro forma basis after giving effect to the applicable
Restricted Payment.]

[This certificate is being delivered pursuant to Section 4.01(c)(ii) of the [JS/RS] Family B-Side Credit
Support Annex in connection with a proposed Restricted Payment to be made by a Trust Pledgor pursuant
to such provision.

I, on behalf of an Independent Financial Advisor, and not in any individual capacity, hereby certify that in
reliance on calculations provided to me by the Pledgors the Trust Distribution Incurrence Test shall be
satisfied on a pro forma basis after giving effect to such Restricted Payment. Attached as Schedule 1 hereto
is a calculation of the Asset Coverage Ratio on pro forma basis after giving effect to the applicable
Restricted Payment.]


                                                   [       ], an Independent Financial Advisor and not in
                                                   any individual capacity.


                                               By:
                                               Name:
                                               Title:




24
     NTD: Include applicable certification.
19-23649-rdd           Doc 3121           Filed 07/08/21 Entered 07/08/21 00:40:22              Main Document
                                                   Pg 1008 of 1021




                                                                SCHEDULE 1 to EXHIBIT F TO ANNEX [__]25

                                        [Calculation of Collateral Coverage Ratio]



A. Value of Collateral:                                  $[________]

B. Outstanding Settlement Amount of the Applicable Payment Group                  $[________]

Collateral Coverage Ratio (A/B):                                  [___]:1.00

Minimum Amount Permitted                                          1.00:1.00

In Compliance?                                                    [Yes/No]




                                          [Calculation of Asset Coverage Ratio]



A. Value of Assets of Trust Pledgors:                             $[________]

B. Outstanding Settlement Amount of the Applicable Payment Group                  $[________]

Asset Coverage Ratio (A/B):                                       [___]:1.00

Minimum Amount Permitted                                          1.50:1.00

In Compliance?                                                    [Yes/No]




25
     Insert calculation as applicable

                                                            4
19-23649-rdd       Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22                   Main Document
                                           Pg 1009 of 1021



                                               EXHIBIT BB

                                           Identity Disclosures

PLAN ADMINISTRATION TRUSTEE AND PPLP LIQUIDATOR

Pursuant to Section 5.3(c) of the Plan, the Plan Administration Trustee will be an existing
employee of the Debtors selected by the Debtors in their sole discretion or another individual
selected by the Debtors with the consent of the Creditors’ Committee and the Governmental
Consent Parties (which consent shall not be unreasonably withheld, conditioned or delayed). The
PPLP Liquidator will be the same individual appointed as the Plan Administration Trustee.

To the extent known, the identity of the Plan Administration Trustee and PPLP Liquidator will
be disclosed in a Plan Supplement prior to the commencement of the Confirmation Hearing.

NEWCO MANAGERS

Pursuant to Section 5.4(d) of the Plan, the board of managers of NewCo will consist of five (5) to
seven (7) NewCo Managers, each with experience in one or more of the following areas:
pharmaceuticals, public policy (including public health policy), law enforcement, ethics and
compliance, finance, audit, general business and/or corporate governance issues. The initial
NewCo Managers shall be disinterested and independent, and shall be selected by the
Governmental Consent Parties, in consultation with the Debtors and the Creditors’ Committee,
and pursuant to a selection process that is reasonably acceptable to the Debtors; provided that the
DOJ shall have the right, in its discretion, to observe such selection process.1

To the extent known, the identity of the initial NOAT Managers will be disclosed in a Plan
Supplement prior to the commencement of the Confirmation Hearing.

TOPCO MANAGERS

Pursuant to Section 5.5(b) of the Plan, the board of managers of TopCo will consist of three (3)
TopCo Managers, each of whom shall be disinterested and independent; provided that one (1)
(but no more than one (1)) Creditor Trustee of NOAT may serve as a TopCo Manager. The
initial TopCo Managers shall be selected by the Governmental Consent Parties, in consultation
with the Debtors and the Creditors’ Committee, and pursuant to a selection process that is
reasonably acceptable to the Debtors; provided that the DOJ shall have the right, in its discretion,
to observe such selection process.

To the extent known, the identity of the initial TopCo Managers will be disclosed in a Plan
Supplement prior to the commencement of the Confirmation Hearing.



1
  If determined to be necessary by the Governmental Consent Parties, NewCo may retain one or more of the four
independent directors on PPLP’s Special Committee for a period of time to serve as interim directors of NewCo to
allow for a period of transition and onboarding of NewCo Managers.
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                       Pg 1010 of 1021



MDT TRUSTEES

Pursuant to Section 5.6(d) of the Plan, the board of trustees of the Master Disbursement Trust
will consist of three (3) MDT Trustees, each with relevant experience, including in financial
reorganizations, and each of whom shall be disinterested and independent. One (1) initial MDT
Trustee shall be selected by the Creditors’ Committee and two (2) additional initial MDT
Trustees shall be selected by the Governmental Consent Parties, in each case, in consultation
with the Debtors and pursuant to a selection process reasonably acceptable to the Debtors;
provided that, in each case, the DOJ shall have the right, in its discretion, to observe such
selection process.

To the extent known, the identity of the initial MDT Trustees will be disclosed in a Plan
Supplement prior to the commencement of the Confirmation Hearing.

MDT EXECUTIVE DIRECTOR

Pursuant to Section 5.6(e) of the Plan, the MDT Executive Director will be an individual with
experience in financial reorganizations. The initial MDT Executive Director shall be selected by
the MDT Trustees; provided that the DOJ shall have the right, in its discretion, to observe such
selection process.

To the extent known, the identity of the initial MDT Executive Director will be disclosed in a
Plan Supplement prior to the commencement of the Confirmation Hearing.

CREDITOR TRUSTEES FOR NOAT

There will be three (3) Creditor Trustees for NOAT. Pursuant to Section 5.7(b)(i) of the Plan, the
initial Creditor Trustees for NOAT shall be selected by the Governmental Consent Parties, in
consultation with the Debtors and pursuant to a selection process reasonably acceptable to the
Debtors; provided that the DOJ shall have the right, in its discretion, to observe such selection
process.

To the extent known, the identity of the initial Creditor Trustees for NOAT will be disclosed in a
Plan Supplement prior to the commencement of the Confirmation Hearing.

TRUST PROTECTOR FOR NOAT

The initial Trust Protector for NOAT shall be selected by the Governmental Consent Parties, in
consultation with the Debtors and pursuant to a selection process reasonably acceptable to the
Debtors; provided that the DOJ shall have the right, in its discretion, to observe such selection
process.

To the extent known, the identity of the initial Trust Protector for NOAT will be disclosed in a
Plan Supplement prior to the commencement of the Confirmation Hearing.

CREDITOR TRUSTEES FOR THE TRIBAL ABATEMENT FUND TRUST (“TAFT”)

       1.      Kevin K. Washburn


                                                2
19-23649-rdd    Doc 3121       Filed 07/08/21 Entered 07/08/21 00:40:22        Main Document
                                        Pg 1011 of 1021



       2.      Mary L. Smith

       3.      Kathy Hopinkah Hannan

TRUST PROTECTOR FOR TAFT

The initial Trust Protector for TAFT shall be selected by the Native American Tribe Group, with
the consent (not to be unreasonably withheld, conditioned or denied) of the Debtors.

To the extent known, the identity of the initial Trust Protector for TAFT will be disclosed in a
Plan Supplement prior to the commencement of the Confirmation Hearing.

MANAGERS FOR THE TRIBAL OPIOID ABATEMENT FUND LLC
(“TRIBE OPIOID LLC”)

       1.      Kevin K. Washburn

       2.      Mary L. Smith

       3.      Kathy Hopinkah Hannan

CREDITOR TRUSTEE FOR THE HOSPITAL TRUST

       1.      Hon. Thomas L. Hogan (Ret.)

MEMBER OF THE HOSPITAL TRUST ADVISORY COMMITTEE

       1.      Jeffrey James

CREDITOR TRUSTEE FOR THE TPP TRUST

       1.      Alan D. Halperin

MEMBERS OF THE TPP TRUST ADVISORY COMMITTEE

The Advisory Committee for the TPP Trust will consist of five (5) members. The initial
members of the Advisory Committee for the TPP Trust shall be selected by the Third-Party
Payor Group, with the consent (not to be unreasonably withheld, conditioned or denied) of the
Debtors.

To the extent known, the identity of the initial members of the Advisory Committee for the TPP
Trust will be disclosed in a Plan Supplement prior to the commencement of the Confirmation
Hearing.

CREDITOR TRUSTEE FOR THE NAS MONITORING TRUST

       1.      Donald R. Cravens, Jr.




                                               3
19-23649-rdd    Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22          Main Document
                                       Pg 1012 of 1021



MEMBERS OF THE NAS MONITORING TRUST ADVISORY COMMITTEE

       1.      Dr. Reed V. Tuckson

The Advisory Committee for the NAS Monitoring Trust will consist of three (3) members with
expertise in medical, epidemiological or other scientific fields and knowledgeable with regard to
opioids, opioid use disorder, Neonatal Abstinence Syndrome (“NAS”), NAS Children and/or
medical, governmental or societal outreach, counseling or intervention programs that would
serve to abate, mitigate or treat the condition or occurrence of NAS. The initial members of the
Advisory Committee for the NAS Monitoring Trust shall be selected by the NAS Committee
with the consent (not to be unreasonably withheld, conditioned or denied) of the Debtors.

To the extent known, the identity of the two (2) additional initial members of the Advisory
Committee for the NAS Monitoring Trust will be disclosed in a Plan Supplement prior to the
commencement of the Confirmation Hearing.

CREDITOR TRUSTEE FOR THE PI TRUST

       1.      Edgar C. Gentle III

MEMBERS OF THE PI TRUST OVERSIGHT COMMITTEE

       1.      Sean Higgins

       2.      Troy Tatting

The Oversight Committee for the PI Trust will consist of three (3) members. The initial members
of the Oversight Committee for the PI Trust shall be the two (2) individuals identified above and
a third (3rd) initial member selected by the other initial members.

To the extent known, the identity of the third (3rd) initial member of the Oversight Committee
for the PI Trust will be disclosed in a Plan Supplement prior to the commencement of the
Confirmation Hearing.

CREDITOR TRUSTEE FOR THE PI FUTURES TRUST

       1.      Edgar C. Gentle III




                                               4
19-23649-rdd          Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                      Main Document
                                               Pg 1013 of 1021



                                                    EXHIBIT CC

                                    Schedule of Retained Causes of Action

In accordance with section 1123(b) of the Bankruptcy Code and section 10.15 of the Fifth
Amended Joint Chapter 11 Plan of Reorganization of Purdue Pharma L.P. and Its Affiliated
Debtors [D.I. 2982] (as may be amended, modified and/or supplemented, the “Plan”)1 and
except as expressly provided in the Plan, including, without limitation, Sections 10.5 through
10.13 thereof, all of the Debtors’ Causes of Action that are not expressly released under the Plan
or otherwise expressly released prior to the Effective Date shall be preserved, and such Causes of
Action shall be transferred to the Master Disbursement Trust, the Plan Administration Trust, the
applicable Creditor Trust or NewCo, as applicable, which shall have, retain, reserve and be
entitled to commence, pursue, and settle, as appropriate, any and all such Causes of Action,
whether arising before or after the Petition Date, including, without limitation, the Causes of
Action identified herein, notwithstanding the entry of the Confirmation Order or the occurrence
of the Effective Date.

No Person or Entity may rely on the absence of a specific reference in the Plan or the Plan
Supplement to any Cause of Action against such Person or Entity as any indication that such
Cause of Action will be released or that the Master Disbursement Trust, the Plan Administration
Trust, the applicable Creditor Trust or NewCo, as applicable, will not receive and pursue any and
all Causes of Action against such Person or Entity. The Debtors, the Master Disbursement Trust,
the Plan Administration Trust, the applicable Creditor Trust and/or NewCo, expressly reserve all
rights to prosecute any and all Causes of Action, including any Causes of Action the Debtors
could assert under Bankruptcy Code sections 506(d), 522, 541, 542, 543, 544, 545, 547, 548,
549, 550 and/or 553 or otherwise under the Bankruptcy Code or under similar or related state or
federal statutes and common law (including, without limitation, all preference, fraudulent
conveyance, fraudulent transfer, and/or other similar avoidance claims, rights, and causes of
action), any defenses, cross-claims, and counter-claims related to any Causes of Action, and any
Causes of Action for failure to fully perform or to condition performance on additional
requirements under contracts with any one or more of the Debtors before the assumption or
rejection, if applicable, of such contracts, in each case, against any Person or Entity, except as
otherwise expressly provided in the Plan. Unless any Causes of Action against a Person or Entity
are expressly waived, relinquished, exculpated, released, compromised, or settled in the Plan or a
Final Order, the Debtors, the Master Disbursement Trust, the Plan Administration Trust, the
applicable Creditor Trust and/or NewCo expressly reserve all Causes of Action, for later
adjudication and, therefore, no preclusion doctrine, including the doctrines of res judicata,
collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial, equitable, or otherwise),
and laches, shall apply to any reserved Causes of Action upon, after, or as a consequence of entry
of the Confirmation Order or the occurrence of the Effective Date.

Notwithstanding and without limiting the generality of the foregoing, unless otherwise expressly
waived, relinquished, exculpated, released, compromised, or settled in the Plan or pursuant to a

1
    Capitalized terms used but not defined herein shall have the meaning ascribed to such terms in the Plan.
19-23649-rdd        Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22                      Main Document
                                           Pg 1014 of 1021



Final Order, the following Causes of Action are further expressly reserved and preserved by the
Debtors, the Master Disbursement Trust, the Plan Administration Trust, the applicable Creditor
Trust and/or NewCo.

        Debtor(s)               Counterparty(ies)               Case Number and              Nature of Dispute
                                                                  Jurisdiction
Purdue Pharma L.P., et al.   AIG Specialty Insurance         Bankruptcy Case No. 19-     Insurance adversary
                             Co. (f/k/a American             23649 (RDD), Adv. Pro.      proceeding
                             International Specialty         No. 21-07005 (RDD)
                             Lines Insurance                 (Bankr. S.D.N.Y)
                             Company), et al.
Purdue Pharma L.P. and       TIG Specialty Insurance         Sited in London under the   Claims related to
Purdue Pharma Inc.           Company (now known as           English Arbitration Act     insurance policies
                             Ironshore Specialty             1996
                             Insurance Company)
Purdue Pharma L.P.,          Collegium Pharmaceutical,       C.A. No. 1:15-cv-13099-     Lead Case
Purdue Pharmaceuticals       Inc.                            FDS (D. Mass.)              Xtampza patent litigation
L.P. and Rhodes
Technologies
Purdue Pharma L.P. and       Collegium Pharmaceutical,       C.A. No. 1:17-cv-11814-     Xtampza patent litigation
Purdue Pharmaceuticals       Inc.                            FDS (D. Mass.)
L.P.
Purdue Pharma L.P.,          Collegium Pharmaceutical,       C.A. No. 1:21-cv-10598-     Xtampza patent litigation
Purdue Pharmaceuticals       Inc.                            FDS (D. Mass.)
L.P. and Rhodes
Technologies
Purdue Pharma L.P. and       Collegium LLC and               C.A. No. 1:18-cv-00226-     Nucynta ER and Nucynta
Purdue Pharmaceuticals       Collegium Pharmaceutical,       CFC (D. Del.)               IR patent litigation
L.P.                         Inc.
Purdue Pharma L.P.,          Accord Healthcare Inc.          C.A. No. 1:20-cv-01362      OxyContin ANDA
Purdue Pharmaceuticals                                       (D. Del.)                   litigation
L.P. and Rhodes
Technologies




                                                         2
19-23649-rdd       Doc 3121        Filed 07/08/21 Entered 07/08/21 00:40:22                    Main Document
                                            Pg 1015 of 1021



                                                EXHIBIT DD

                                      Schedule of Excluded Parties1

        1.       McKinsey & Company, Inc. United States and all its Related Parties, in their
                 respective capacities as such.

        2.       Practice Fusion, Inc.

        3.       Publicis Health Media, an affiliate of Razorfish Health LLC

        4.       ZS Associates, Inc.

        6.       Mark Timney

        7.       John Stewart




1
 The inclusion of any party on this Schedule of Excluded Parties is not an indication that any such party has been,
or will be, accused of, or has committed any, wrongful conduct.
19-23649-rdd     Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22             Main Document
                                       Pg 1016 of 1021



                                          EXHIBIT EE

                              Restructuring Steps Memorandum

This Restructuring Steps Memorandum reflects the Debtors’ current intentions with respect to
the Restructuring Transactions. However, for the avoidance of doubt, nothing in this
Restructuring Steps Memorandum shall limit or modify in any way any section of the Plan or
any related provisions in the Confirmation Order or any authority or discretion granted to the
Debtors, the Plan Administration Trust, the Master Disbursement Trust, the Creditor Trusts,
NewCo or TopCo, as applicable. The Debtors reserve all rights to amend, revise or supplement
the Plan Supplement, including this Restructuring Steps Memorandum, subject to the applicable
consent rights under the Plan, at any time prior to the Effective Date, or on any such other date as
may be provided for by the Plan or by order of the Bankruptcy Court.

In accordance with Sections 5.1 and 5.14 of the Plan, in furtherance of implementing the
Restructuring Transactions, prior to, on and following the Effective Date, the Debtors, the Plan
Administration Trust, the Master Disbursement Trust, the Creditor Trusts, NewCo, TopCo and
the other entities referenced below, as applicable, will effect the following steps in the following
order unless otherwise indicated below:

1.     Prior to the Effective Date, the Debtors and the Shareholder Payment Parties will enter
       into the Shareholder Settlement Agreement.

2.     Prior to the Effective Date, Purdue Pharma L.P. (“PPLP”) will form [NewCo], LLC
       (“NewCo”) and [TopCo], LLC (“TopCo”) as Delaware limited liability companies.

3.     As of the Effective Date, (a) the Master Disbursement Trust will have been formed as a
       Delaware statutory trust by the Debtors [and the MDT Trustees] as a Delaware statutory
       trust, (b) the Plan Administration Trust will have been formed as a Delaware statutory
       trust by the Debtors [and the Plan Administration Trustee], (c) NOAT, the Tribal
       Abatement Fund Trust (“TAFT”), the Hospital Trust, the TPP Trust, the NAS
       Monitoring Trust, the PI Trust and the PI Futures Trust will have been formed as
       Delaware statutory trusts by their respective settlors and Creditor Trustees, and (d) Tribal
       Opioid Abatement Fund, LLC (“Tribe Opioid LLC”) will have been formed as a
       Delaware limited liability company by [●].

4.     On or before the Effective Date, the Debtors will establish and fund (a) the Professional
       Fee Escrow Account, (b) the Director and Employee Escrow Account, (c) the Priority
       Claims Reserve, (d) the Disputed Claims Reserves, (e) the Disputed Cure Claims
       Reserve, (f) the Wind-Up Reserve, (g) the PAT Distribution Accounts in the amounts
       necessary to make Distributions required under the Plan in respect of Allowed Adlon
       General Unsecured Claims and Allowed Avrio General Unsecured Claims, each to the
       extent Allowed as of the Effective Date, and (h) the MDT Operating Reserve.

5.     On or before the Effective Date, the Debtors will establish and fund the Public Document
       Repository.
19-23649-rdd   Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                     Pg 1017 of 1021



6.    On the Effective Date, the Debtors will make (a) the Truth Initiative Contribution, subject
      to Section 5.8(f) of the Plan and (b) the Initial Federal Government Distribution.

7.    On the Effective Date and before 11:59:56 p.m. prevailing Eastern Time, the Debtors and
      the Plan Administration Trustee will enter into the PAT Agreement, pursuant to which
      (a) the PAT Assets will vest in the Plan Administration Trust and (b) control of the
      Professional Fee Escrow Account and Director and Employee Escrow Account will vest
      in the Plan Administration Trust.

8.    After Step 7, on the Effective Date or as soon thereafter as reasonably practicable, the
      Disbursing Agent, acting at the direction of the Plan Administration Trustee, shall make
      Distributions (a) from the Priority Claims Reserve in respect of Allowed Administrative
      Claims, Allowed Secured Claims and Allowed Priority Claims, each in an amount and to
      the extent Allowed as of the Effective Date and (b) from the PAT Distribution Accounts
      in respect of Allowed Avrio General Unsecured Claims and Allowed Adlon General
      Unsecured Claims, each in an amount required in accordance with Article VI of the Plan
      and solely to the extent Allowed as of the Effective Date.

9.    On the Effective Date and before 11:59:56 p.m. prevailing Eastern Time, (a) PPLP and
      certain of its Subsidiaries will enter into the Separation Agreement [with Purdue
      Research Associates, L.P. and certain independent associated companies relating to
      intellectual property, regulatory and other commercial matters]; and (b) PPLP and its
      Subsidiaries will complete certain internal restructuring transactions pursuant to which
      certain Debtors will transfer assets to other Debtors [and certain Transferred Debtors will
      be converted from limited partnerships to limited liability companies] in preparation for
      the transfer of the Transferred Debtors to NewCo.

10.   After Step 9 and before 11:59:56 p.m. prevailing Eastern Time on the Effective Date,
      PPLP, and NewCo will enter into the NewCo Transfer Agreement, pursuant to which,
      (a) PPLP will transfer the NewCo Transferred Assets, including the Initial NewCo Cash,
      to NewCo and (b) NewCo will (i) assume the Assumed Liabilities (as defined in the
      NewCo Transfer Agreement) pursuant to the NewCo Transfer Agreement and (ii) agree
      to perform its obligations under the Plan, including the obligations to (A) enter into the
      NewCo Credit Support Agreement, (B) satisfy any deficiency of funding in the Wind-Up
      Reserve and (C) satisfy any deficiency of funding in the Director and Employee Escrow
      Account in accordance with Section 5.3(e) of the Plan.

11.   On the Effective Date and before 11:59:56 p.m. prevailing Eastern Time, (a) PPLP will
      contribute 100% of its NewCo Interest to TopCo and (b) TopCo will agree to perform its
      obligations under the Plan, including its obligation to enter into the NewCo Credit
      Support Agreement.

12.   At 11:59:56 p.m. prevailing Eastern Time on the Effective Date, (a) pursuant to the
      Channeling Injunction, all Channeled Claims shall be channeled to the Master
      Disbursement Trust solely for the purpose of effectuating the Master TDP and (b) the
      Debtors and the MDT Trustees will enter into the MDT Agreement, pursuant to which
      (i) the Debtors will transfer the MDT Transferred Assets (including the MDT Operating
      Reserve), the TopCo Interests and Cash in an amount equal to the Initial Private Creditor


                                               2
19-23649-rdd        Doc 3121   Filed 07/08/21 Entered 07/08/21 00:40:22            Main Document
                                        Pg 1018 of 1021



      Trust Distributions and the Initial Public Creditor Trust Distributions to the Master
      Disbursement Trust, (ii) the Master Disbursement Trust will issue the MDT Federal
      Government Claim to the United States in accordance with the Plan and (iii) the Master
      Disbursement Trust will agree to issue the MDT Private Claims and MDT Interests and
      make the other distributions to the Creditor Trusts upon the assumption by such Creditor
      Trusts of Channeled Claims under the Master TDP as more fully described below.

13.   At 11:59:57 p.m. prevailing Eastern Time on the Effective Date, pursuant to the
      Channeling Injunction and the Master TDP:

               a.       all Hospital Channeled Claims will be channeled to the Hospital Trust, in
                        exchange for which the Master Disbursement Trust will (i) make the
                        Initial Hospital Trust Distribution to the Hospital Trust and (ii) issue the
                        MDT Hospital Claim to the Hospital Trust;

               b.       all Third-Party Payor Channeled Claims will be channeled to the TPP
                        Trust, in exchange for which the Master Disbursement Trust will (i) make
                        the Initial TPP Trust Distribution to the TPP Trust and (ii) issue the MDT
                        TPP Claim to the TPP Trust;

               c.       all NAS Monitoring Channeled Claims will be channeled to the NAS
                        Monitoring Trust, in exchange for which the Master Disbursement Trust
                        will (i) make the Initial NAS Monitoring Trust Distribution to the NAS
                        Monitoring Trust and (ii) issue the MDT NAS Monitoring Claim to the
                        NAS Monitoring Trust;

               d.       all PI Channeled Claims will be channeled to the PI Trust, in exchange for
                        which the Master Disbursement Trust will (i) make the Initial PI Trust
                        Distribution to the PI Trust and (ii) issue the MDT PI Claim to the PI
                        Trust;

               e.       all Future PI Channeled Claims will be channeled to the PI Futures Trust,
                        in exchange for which the Master Disbursement Trust will make the PI
                        Futures Trust Distribution to the PI Futures Trust;

               f.       all Non-Federal Domestic Governmental Channeled Claims will be
                        channeled to NOAT, in exchange for which the Master Disbursement
                        Trust will (i) make the Initial NOAT Distribution to NOAT, (ii) distribute
                        the TopCo NOAT Interests to NOAT and (iii) issue the MDT NOAT
                        Interest to NOAT.

               g.       all Tribe Channeled Claims will be channeled to TAFT, in exchange for
                        which the Master Disbursement Trust will (i) make the Initial Tribe Trust
                        Distribution to TAFT, (ii) distribute the TopCo Tribe Interest to TAFT and
                        (iii) issue the MDT Tribe Interest to TAFT.

14.   At 11:59:58 p.m. prevailing Eastern Time on the Effective Date, TAFT will distribute
      100% of the TopCo Tribe Interest to Holders of Tribe Channeled Claims, which will


                                                 3
19-23649-rdd   Doc 3121      Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                      Pg 1019 of 1021



      immediately contribute the TopCo Tribe Interest to Tribe Opioid LLC in exchange for
      membership interests in Tribe Opioid LLC in accordance with the Tribe Opioid LLC
      Operating Agreement.

15.   At 11:59:59 p.m. prevailing Eastern Time on the Effective Date, TopCo and NewCo will
      enter into the NewCo Credit Support Agreement with the Master Disbursement Trust.

16.   Unless NewCo or NOAT receives favorable guidance from the IRS by a specified date,
      NewCo will elect to be treated as a corporation for tax purposes, effective the day after
      the Effective Date.




                                               4
19-23649-rdd        Doc 3121         Filed 07/08/21 Entered 07/08/21 00:40:22                       Main Document
                                              Pg 1020 of 1021



                                                   EXHIBIT FF

                                   Estimate of Initial NOAT Distribution

                                                   $220,000,0001




1
 The final amount of the Initial NOAT Distribution on the Effective Date is subject to adjustment for (i) proposed
accelerated payments, payable on the Effective Date under the Debtors’ 2021 key employee incentive plan and 2021
key employee retention plan if approved as proposed, (ii) year-to-date budget to actual adjustments for both
operating and non-operating results, (iii) items outside of the Debtors’ control, including but not limited to, potential
variability in investment monetization proceeds, higher than forecasted restructuring-related professional fees and
potential cash collateral necessary to secure insurance coverage for NewCo and TopCo, and (iv) other adjustments.
19-23649-rdd    Doc 3121     Filed 07/08/21 Entered 07/08/21 00:40:22           Main Document
                                      Pg 1021 of 1021



                                        EXHIBIT GG

                               Schedule of Rejected Contracts

The Debtors reserve the right to modify the treatment of any particular executory contract or
unexpired lease pursuant to Section 8.1 of the Plan. Furthermore, notwithstanding anything to the
contrary in the Plan, the Debtors may alter, amend, modify or supplement the Schedule of
Rejected Contracts and assume, assume and assign or reject executory contracts and unexpired
leases at any time prior to the Effective Date or, with respect to any executory contract or
unexpired lease subject to a Contract Dispute that is resolved after the Effective Date, within
thirty (30) days following entry of a Final Order of the Bankruptcy Court resolving such
Contract Dispute.

1. Exclusive Licensing and Product Development Agreement, effective June 3, 2014, by and
   between Rhodes Pharmaceuticals L.P. and Altus Formulation, Inc.
